Exhibit 10.1
Execution Version
 
 
(LOGO) [y90974y9097400.gif]
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
April 28, 2011
among
THE JONES GROUP INC.,
JONES APPAREL GROUP HOLDINGS, INC.,
JONES APPAREL GROUP USA, INC.,
JAG FOOTWEAR, ACCESSORIES AND RETAIL CORPORATION,
JONES JEWELRY GROUP, INC.,
JONES INVESTMENT CO. INC.,
JONES JEANSWEAR GROUP, INC. and
NINE WEST DEVELOPMENT CORPORATION,
as U.S. Borrowers
JONES APPAREL GROUP CANADA, LP, as Canadian Borrower
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, NA., TORONTO BRANCH,
as Canadian Administrative Agent,
J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent and European Collateral Agent,
JPMORGAN CHASE BANK, N.A.,
as U.S. Collateral Agent,
CITIBANK, N.A., as Syndication Agent,
and
BANK OF AMERICA, N.A, WELLS FARGO CAPITAL FINANCE, LLC and SUNTRUST BANK, as
Documentation Agents
 
J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., BANC OF AMERICA
SECURITIES LLC, WELLS
FARGO CAPITAL FINANCE, LLC and SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners,
and
J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
 
 
CHASE BUSINESS CREDIT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         

    Page    
ARTICLE I Definitions
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    83  
SECTION 1.03. Terms Generally
    83  
SECTION 1.04. Accounting Terms; GAAP
    85  
SECTION 1.05. Currency Translations
    85  
 
       
ARTICLE II The Credits
    85  
SECTION 2.01. Revolving Commitment
    85  
SECTION 2.02. Loans and Borrowings
    87  
SECTION 2.03. Requests for Revolving Borrowings
    88  
SECTION 2.04. Protective Advances
    89  
SECTION 2.05. Swingline Loans
    91  
SECTION 2.06. Letters of Credit
    93  
SECTION 2.07. Funding of Borrowings
    100  
SECTION 2.08. Interest Elections
    101  
SECTION 2.09. Termination and Reduction of Revolving Commitment; Increase in
Revolving Commitment
    103  
SECTION 2.10. Repayment and Amortization of Loans and B/As; Evidence of Debt
    105  
SECTION 2.11. Prepayment of Loans and B/As
    107  
SECTION 2.12. Fees
    109  
SECTION 2.13. Interest
    110  
SECTION 2.14. Alternate Rate of Interest
    112  
SECTION 2.15. Increased Costs
    113  
SECTION 2.16. Break Funding Payments
    115  
SECTION 2.17. Taxes
    115  
SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    119  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    122  
SECTION 2.20. Returned Payments
    123  
SECTION 2.21. Bankers’ Acceptances
    123  
SECTION 2.22. Circumstances Making Bankers’ Acceptances Unavailable
    127  
SECTION 2.23. Defaulting Lenders
    128  
SECTION 2.24. Excess Resulting From Exchange Rate Change
    130  
SECTION 2.25. Additional U.S. Borrowers and Canadian Borrowers
    131  
 
       
ARTICLE III Representations and Warranties
    131  
SECTION 3.01. Organization; Powers
    131  
SECTION 3.02. Authorization; Enforceability
    132  
SECTION 3.03. Governmental Approvals; No Conflicts
    133  
SECTION 3.04. Financial Condition; No Material Adverse Change
    133  
SECTION 3.05. Properties
    133  
SECTION 3.06. Litigation and Environmental Matters
    134  
SECTION 3.07. Compliance with Laws and Agreements
    134  
SECTION 3.08. Investment Company Status
    134  

i 



--------------------------------------------------------------------------------



 



         
SECTION 3.09. Taxes
    134  
SECTION 3.10. ERISA; Pension Plans
    135  
SECTION 3.11. Disclosure
    136  
SECTION 3.12. No Default
    136  
SECTION 3.13. Solvency
    136  
SECTION 3.14. Insurance
    138  
SECTION 3.15. Capitalization and Subsidiaries
    138  
SECTION 3.16. Security Interest in Collateral
    138  
SECTION 3.17. Employment Matters
    139  
SECTION 3.18. Credit Card Arrangements
    139  
SECTION 3.19. PATRIOT Act and Other Specified Laws
    139  
SECTION 3.20. Margin Regulations
    140  
SECTION 3.21. Centre of Main Interests
    140  
 
       
ARTICLE IV Conditions
    140  
SECTION 4.01. Effective Date
    140  
SECTION 4.02. Each Credit Event
    144  
SECTION 4.03. European Borrowers
    144  
 
       
ARTICLE V Affirmative Covenants
    148  
SECTION 5.01. Financial Statements; Borrowing Base and Other Information
    148  
SECTION 5.02. Notices of Material Events
    152  
SECTION 5.03. Existence; Conduct of Business
    153  
SECTION 5.04. Payment of Obligations
    154  
SECTION 5.05. Maintenance of Properties
    154  
SECTION 5.06. Books and Records; Inspection Rights
    154  
SECTION 5.07. Compliance with Laws and Contractual Obligations
    154  
SECTION 5.08. Use of Proceeds
    156  
SECTION 5.09. Insurance
    156  
SECTION 5.10. Casualty and Condemnation
    156  
SECTION 5.11. Appraisals
    156  
SECTION 5.12. Field Examinations
    157  
SECTION 5.13. Depository Banks
    157  
SECTION 5.14. Additional Collateral; Further Assurances
    157  
SECTION 5.15. Credit Card Notification Agreements
    160  
SECTION 5.16. Transfer of Accounts of European Loan Parties; Notification of
Account Debtors
    160  
SECTION 5.17. European Loan Party Cash Management
    161  
SECTION 5.18. Financial Assistance
    161  
SECTION 5.18. Swiss Twenty Non-Bank Rule
    161  
 
       
ARTICLE VI Negative Covenants
    161  
SECTION 6.01. Indebtedness
    161  
SECTION 6.02. Liens
    163  
SECTION 6.03. Fundamental Changes
    165  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    166  

ii 



--------------------------------------------------------------------------------



 



         
SECTION 6.05. Asset Sales
    169  
SECTION 6.06. Sale and Leaseback Transactions
    170  
SECTION 6.07. Swap Agreements
    170  
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
    170  
SECTION 6.09. Transactions with Affiliates
    172  
SECTION 6.10. Restrictive Agreements
    172  
SECTION 6.11. Amendment of Material Documents
    173  
SECTION 6.12. Fixed Charge Coverage Ratio
    173  
SECTION 6.13. Open Account Agreements
    173  
 
       
ARTICLE VII Events of Default
    174  
 
       
ARTICLE VIII The Applicable Administrative Agents, Applicable Collateral Agent,
U.S. Collateral Agent and Other Agents
    178  
SECTION 8.01. The Applicable Administrative Agents and the Applicable Collateral
Agents
    178  
SECTION 8.02. The U.S. Collateral Agent
    184  
SECTION 8.03. Other Agents
    186  
 
       
ARTICLE IX Miscellaneous
    186  
SECTION 9.01. Notices
    186  
SECTION 9.02. Waivers; Amendments
    188  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    191  
SECTION 9.04. Successors and Assigns
    194  
SECTION 9.05. Survival
    198  
SECTION 9.06. Counterparts; Integration; Effectiveness
    198  
SECTION 9.07. Severability
    199  
SECTION 9.08. Right of Setoff
    199  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    199  
SECTION 9.10. WAIVER OF JURY TRIAL
    200  
SECTION 9.11. Headings
    201  
SECTION 9.12. Confidentiality
    201  
SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
    202  
SECTION 9.14. USA PATRIOT Act
    202  
SECTION 9.15. Disclosure
    203  
SECTION 9.16. Appointment for Perfection
    203  
SECTION 9.17. Interest Rate Limitation
    203  
SECTION 9.18. Judgment Currency
    203  
SECTION 9.19. Anti-Money Laundering Legislation
    204  
SECTION 9.20. Lender Loss Sharing Agreement
    205  
SECTION 9.21. No Fiduciary Duty
    207  
SECTION 9.22. Waiver of Immunity
    207  
SECTION 9.23. Parallel Debt
    207  
SECTION 9.24. Italian Eligible Accounts
    209  
SECTION 9.25. Process Agent
    209  
SECTION 9.26. Applicability of Loan Documents to European Borrowers
    210  
SECTION 9.27. Affiliates and Branches of International Revolving Lenders
    210  
 
       
ARTICLE X Loan Guaranty of Secured Obligations
    210  

iii 



--------------------------------------------------------------------------------



 



         
SECTION 10.01. Guaranty
    210  
SECTION 10.02. Guaranty of Payment
    210  
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
    210  
SECTION 10.04. Defenses Waived
    211  
SECTION 10.05. Rights of Subrogation
    212  
SECTION 10.06. Reinstatement; Stay of Acceleration
    212  
SECTION 10.07. Information
    212  
SECTION 10.08. Maximum Liability
    212  
SECTION 10.09. Contribution
    213  
SECTION 10.10. Liability Cumulative
    213  
SECTION 10.11. Common Enterprise
    214  
 
       
ARTICLE XI The Borrower Representative
    214  
SECTION 11.01. Appointment; Nature of Relationship
    214  
SECTION 11.02. Powers
    214  
SECTION 11.03. Employment of Agents
    215  
SECTION 11.04. Notices
    215  
SECTION 11.05. Successor Borrower Representative
    215  
SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificates
    215  
SECTION 11.07. Reporting
    215  
SECTION 11.08. German Release
    215  

iv 



--------------------------------------------------------------------------------



 



SCHEDULES:
Revolving Commitment Schedule
Schedule I — Borrowers and U.S. Loan Guarantors Signatory
Schedule 1.01(a) — Mandatory Cost Formula
Schedule 3.05 — Properties
Schedule 3.06 — Disclosed Matters
Schedule 3.14 — Insurance
Schedule 3.15 — Capitalization and Subsidiaries
Schedule 3.18 — Credit Card Arrangements
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.05 — Asset Sales
Schedule 6.10 — Existing Restrictions
Schedule 8.01 — European Collateral Agent Security Trust Provisions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Discount Note
Exhibit C — Form of Borrowing Base Certificate
Exhibit D — Form of Compliance Certificate
Exhibit E-1 — Form of U.S. Guarantor Joinder Agreement
Exhibit E-2 — Form of Borrower Joinder Agreement
Exhibit F — Form of U.S. Tax Compliance Certificate
Exhibit G — Form of Borrowing Request

v 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 28, 2011 (as
it may be amended or modified from time to time, this “Agreement”), among THE
JONES GROUP INC., a Pennsylvania corporation, JONES APPAREL GROUP HOLDINGS,
INC., a Delaware corporation, JONES APPAREL GROUP USA, INC., a Delaware
corporation, JAG FOOTWEAR, ACCESSORIES AND RETAIL CORPORATION, a New Jersey
corporation, JONES JEWELRY GROUP, INC., a Rhode Island corporation, JONES
INVESTMENT CO. INC., a Delaware corporation, JONES JEANSWEAR GROUP, INC., a New
York corporation, and NINE WEST DEVELOPMENT CORPORATION, a Delaware corporation,
as Borrowers, JONES APPAREL GROUP CANADA, LP, an Ontario limited partnership, as
Canadian Borrower, the other Loan Parties party hereto, the Lenders party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as Canadian Administrative Agent, J.P. MORGAN EUROPE
LIMITED, as European Administrative Agent and European Collateral Agent, J.P.
MORGAN SECURITIES LLC, as U.S. Collateral Agent, CITIBANK, N.A., as Syndication
Agent, and BANK OF AMERICA, N.A., WELLS FARGO CAPITAL FINANCE, LLC and SUNTRUST
BANK, as Documentation Agents.
          WHEREAS, the Company and certain other parties to this Agreement
entered into that certain Credit Agreement, dated as of May 13, 2009, as amended
(as so amended or modified prior to the Effective Date (as defined in
Article I), the “Original Credit Agreement”);
          WHEREAS, the parties hereto desire to amend and restate in its
entirety the Original Credit Agreement, on the terms set forth in this
Agreement.
          NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
Definitions

    SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acceptance Fee” has the meaning assigned to such term in
Section 2.21(m).
          “Account” means, individually and collectively, “account” as referred
to in any Security Agreement.
          “Account Debtor” means any Person obligated on an Account.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of

1



--------------------------------------------------------------------------------



 



1%) equal to (a) with respect to any Borrowing denominated in Dollars, (i) the
LIBO Rate for such Interest Period multiplied (if applicable) by (ii) the
Statutory Reserve Rate or (b) with respect to any LIBO Borrowing denominated in
any other currency, (i) the LIBO Rate for such Interest Period plus (ii) the
Mandatory Cost.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder, and its successors
and assigns in such capacity.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means, individually and collectively as the context may
require, the Applicable Administrative Agents, the Applicable Collateral Agents,
the U.S. Collateral Agent, the Syndication Agent and the Documentation Agents.
          “Agreement” has the meaning assigned to such term in the preamble.
          “Aggregate Borrowing Base” means the aggregate amount of the U.S.
Borrowing Base and the International Borrowing Base; provided that the maximum
amount of the Canadian Borrowing Base which may be included in the Aggregate
Borrowing Base is the Canadian Sublimit.
          “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.
          “Aggregate European A Borrowing Base” means, at any time, the
aggregate amount of the European Borrowing Bases of all of the European A
Borrowers.
          “Aggregate European B Borrowing Base” means, at any time, the
aggregate amount of the European Borrowing Bases of all of the European B
Borrowers.
          “Aggregate European Borrowing Base” means each of the Aggregate
European A Borrowing Base and the Aggregate European B Borrowing Base.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the one-month rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date

2



--------------------------------------------------------------------------------



 



of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
          “Alternate Rate” means, for any day and for any currency, the sum of
(a) a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions in consultation with the Borrower
Representative (or the applicable Borrower), reflecting the cost to the Lenders
of obtaining funds, plus (b) the Applicable Rate for Eurodollar Loans, plus
(c) the Mandatory Cost (without duplication). When used in reference to any Loan
or Borrowing, “Alternate Rate” refers to whether such Loan, or the Loans
comprising such Borrowing are bearing interest at a rate determined by reference
to the Alternate Rate.
          “AML Legislation” has the meaning assigned to such term in
Section 9.19.
          “Applicable Administrative Agent” means, individually or collectively
as the context may require, the Administrative Agent, the Canadian
Administrative Agent and the European Administrative Agent.
          “Applicable Collateral Agent” means, individually or collectively as
the context may require, the Administrative Agent (in its capacity as holder of
Liens in favor of the Lender Parties pursuant to the U.S. Security Documents and
in its capacity as holder of Liens in favor of the International Lender Parties
pursuant to the Canadian Security Documents) and the European Collateral Agent,
in each case in its capacity as holder of the security interest in the relevant
Collateral on behalf of the relevant Lender Parties.
          “Applicable Percentage” means:
               (a) with respect to payments, computations and other matters
relating to the U.S. Commitment or U.S. Revolving Loans, U.S. LC Exposure or
U.S. Swingline Loans, a percentage equal to a fraction, the numerator of which
is (i) the U.S. Commitment of such Revolving Lender and the denominator of which
is (ii) the aggregate U.S. Commitment of all the U.S. Revolving Lenders (or, if
the U.S. Commitment has terminated or expired, the Applicable Percentage shall
be determined based upon such U.S. Revolving Lender’s share of the aggregate
U.S. Revolving Exposure);
               (b) with respect to payments, computations and other matters
relating to the International A Commitment or International A Revolving Loans,
International A LC Exposure or International A Swingline Loans, a percentage
equal to a fraction, the numerator of which is the International A Commitment of
such International A Revolving Lender and the denominator of which is the
aggregate International A Commitment of all the International A Revolving
Lenders (or, if the International A Commitment has terminated or expired, the
Applicable Percentage shall be determined based upon such International A
Revolving Lender’s share of the aggregate International A Revolving Exposure);
               (c) with respect to payments, computations and other matters
relating to the International B Commitment or International B Revolving Loans,
International B LC Exposure or European B Swingline Loans, a percentage equal to
a fraction, the numerator of which is the International B Commitment of such
International B Revolving Lender and the denominator of which is the aggregate
International B Commitment of all the International B

3



--------------------------------------------------------------------------------



 



Revolving Lenders (or, if the International B Commitment has terminated or
expired, the Applicable Percentage shall be determined based upon such
International B Revolving Lender’s share of the aggregate International B
Revolving Exposure); and
               (d) with respect to payments, computations and other matters
relating to the Revolving Commitment generally, a percentage equal to a
fraction, the numerator of which is (i) the sum of the U.S. Commitment,
International A Commitment and International B Commitment of such Revolving
Lender and the denominator of which is (ii) the aggregate Revolving Commitment
of all the Revolving Lenders (or, if any of the U.S. Commitment, International A
Commitment or International B Commitment has terminated or expired, the
Applicable Percentage shall be determined based upon such Revolving Lender’s
share of the aggregate Revolving Exposure);
          provided, that in the case of (i) Section 2.23, when a Defaulting
Lender shall exist or (ii) any International Revolving Lender ceases to be a
French Qualifying Lender or Italian Qualifying Lender, as the case may be, any
such Defaulting Lender’s or International Revolving Lender’s Revolving
Commitment (or U.S. Commitment, International A Commitment or International B
Commitment, as applicable) shall be disregarded in any of such calculations.
          “Applicable Rate” means, for any day, with respect to any ABR Loan,
Canadian Prime Rate Loan, Eurodollar Loan, BA Drawing, European Protective
Advance, International U.S. Protective Advance or European Swingline Loan
accruing interest at the Overnight LIBO Rate, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Canadian Prime
Spread”, “Eurodollar Spread”, “BA Drawing Spread” or “Overnight LIBO Spread”, as
the case may be, based upon the daily average Availability during the most
recently completed fiscal quarter of the Company (the “Average Availability”):

                      ABR Spread and     Eurodollar Spread, BA       Canadian
Prime     Drawing Spread and   Availability   Spread     Overnight LIBO Spread  
Category 1
≥ $400,000,000
    0.75 %     1.75 %
Category 2
< $400,000,000 but
≥ 200,000,000
    1.00 %     2.00 %
Category 3
< 200,000,000
    1.25 %     2.25 %

          For purposes of the foregoing, the Applicable Rate shall be determined
as of the end of each fiscal quarter of the Company based upon the Borrowing
Base Certificate that is delivered from time to time pursuant to
Section 5.01(g), with any changes to the Applicable Rate resulting from changes
in the Average Availability to be effective on the first day after such fiscal
quarter end; provided that the Average Availability shall be deemed to be in
Category 3 (A) at any time that any Event of Default has occurred and is
continuing (other than an Event of Default arising from the failure to deliver
any Borrowing Base Certificate) or (B) if the Company fails to deliver any
Borrowing Base Certificate that is required to be delivered pursuant to

4



--------------------------------------------------------------------------------



 



Section 5.01(g), during the period from the expiration of the time for delivery
thereof until five days after each such Borrowing Base Certificate is so
delivered; provided further that if any Borrowing Base Certificate is at any
time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any such applicable periods and
shall be due and payable on demand.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Revolving Commitment and (ii) the Aggregate Borrowing Base minus
(b) the sum of (i) the aggregate Revolving Exposure of all the Lenders and
(ii) the Open Account Aggregate Cap.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitment.
          “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Revolving Exposure of all Revolving Lenders
at such time.
          “BA Drawing” means B/As accepted and purchased, and any BA Equivalent
Loan made in lieu of such acceptance and purchase, on the same date and as to
which a single Contract Period is in effect.
          “BA Equivalent Loan” has the meaning assigned to such term in
Section 2.21(j).
          “Bankers’ Acceptance” and “B/A” means a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian Dollars, drawn by a Canadian Borrower and
accepted by an International Revolving Lender (the foregoing to include a
Discount Note except where the context otherwise requires).
          “Banking Services” means each and any of the following bank services
provided at any time to any Loan Party by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
          “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created,

5



--------------------------------------------------------------------------------



 



arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services, including, without limitation, liabilities arising in respect of
guarantees and indemnifications in favor of steamship lines or other carriers of
Inventory. For the avoidance of doubt, the Open Account Obligations do not
constitute Banking Services Obligations.
          “Banking Services Reserves” means all Reserves which the U.S.
Collateral Agent from time to time establishes, in its Permitted Discretion, for
Banking Services then provided or outstanding; provided that any such Reserves
shall be net of any cash securing the Banking Services.
          “Belgian Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of Belgium and becomes a Borrower under this
Agreement, following the Effective Date, pursuant to the terms of Section 4.03.
          “Belgian Loan Party” means, individually and collectively as the
context may require, each Belgian Borrower, each Subsidiary of a Belgian
Borrower that is organized under the laws of Belgium and becomes a party to a
Belgian Security Agreement pursuant to Section 4.03 or Section 5.14(c) and each
other Subsidiary of a Borrower that is organized under the laws of Belgium and
that becomes a party to a Belgian Security Agreement.
          “Belgian Revolving Exposure” means, with respect to each Belgian
Borrower, the sum of the total International Revolving Exposure of all
International Revolving Lenders to such Borrower.
          “Belgian Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any Belgian Loan Party or any Person who
is the holder of Equity Interests in any Belgian Loan Party in favor of the
European Collateral Agent, and any other pledge agreement, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents that is
governed by the laws of Belgium, securing the International Secured Obligations
(or, where applicable, the Parallel Debt), in each case in form and substance
satisfactory to each Applicable Collateral Agent and entered into pursuant to
the terms of this Agreement or any other Loan Document (including Section 4.03
and Section 5.14), as the same may be amended, restated or otherwise modified
from time to time.
          “Belgium” means the Kingdom of Belgium.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Bonds” has the meaning assigned to such term in Section 8.01.
          “Borrower” or “Borrowers” means, individually and collectively as the
context may require, the U.S. Borrowers and the International Borrowers.
          “Borrower Joinder Agreement” means the Borrower Joinder Agreement set
forth as Exhibit E-2 hereto.

6



--------------------------------------------------------------------------------



 



          “Borrower Representative” means the Company, in its capacity as
contractual representative of the Borrowers pursuant to Article XI.
          “Borrowing” means (a) Revolving Loans of the same Facility, Type and
currency, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect and, in the
case of BA Drawings, as to which a single Contract Period is in effect, (b) a
Swingline Loan and (c) a Protective Advance.
          “Borrowing Base” means, individually and collectively as the context
may require, the Aggregate Borrowing Base, the U.S. Borrowing Base, the Canadian
Borrowing Base, each International Borrowing Base, each European Borrowing Base
and each Aggregate European Borrowing Base.
          “Borrowing Base Certificate” means a certificate, signed and certified
by as accurate and complete by a Financial Officer of the Company, in
substantially the form of Exhibit C or another form which is acceptable to the
U.S. Collateral Agent in its Permitted Discretion.
          “Borrowing Request” means a request by the Borrower Representative for
a Borrowing of Revolving Loans in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that (a) when used in connection with any Eurodollar
Loan, any European Swingline Loan, any European Letter of Credit or any U.S.
Letter of Credit denominated in an LC Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in the applicable currency in the London interbank market; (b) in the
case of any Letter of Credit, any Swingline Loan, or any Eurodollar Loan, in
each case denominated in Euros, the term “Business Day” shall also exclude any
day which is not a TARGET Day as determined by the Administrative Agent;
(c) when used in connection with any Canadian Loan or any Canadian Letter of
Credit, the term “Business Day” shall also exclude any day in which commercial
banks in Toronto, Canada are authorized or required by law to remain closed; and
(d) when used in connection with any European Loan or any European Letter of
Credit denominated in Sterling, the term “Business Day” shall also exclude any
day on which commercial banks in London, England are authorized or required by
law to remain closed.
          “CAM” has the meaning assigned to such term in Section 9.20(a)(i).
          “CAM Exchange” has the meaning assigned to such term in
Section 9.20(a)(ii).
          “CAM Exchange Date” has the meaning assigned to such term in
Section 9.20(a)(iii).
          “CAM Percentage” has the meaning assigned to such term in
Section 9.20.
          “Canada” means the country of Canada.

7



--------------------------------------------------------------------------------



 



          “Canadian Administrative Agent” means JPMorgan Chase Bank, N.A.,
Toronto Branch, in its capacity as administrative agent for the International
Revolving Lenders hereunder, and its successors in such capacity.
          “Canadian Borrowers” means, individually and collectively as the
context may require, Jones Apparel Group Canada, LP, an Ontario limited
partnership, and any other wholly-owned Subsidiary of the Company designated by
the Company as a “Canadian Borrower” in accordance with Section 2.25.
          “Canadian Borrowing Base” means, at any time (without duplication),
the sum of
          (a) (i) the product of (A) 85% multiplied by (B) the Eligible Accounts
of the Canadian Borrowers at such time plus (ii) the product of (A) 90%
multiplied by (B) the Eligible Credit Card Accounts Receivable of the Canadian
Borrowers at such time,
plus
          (b) the lesser of (i) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage in respect of Retail Inventory of the Canadian
Borrowers identified in the most recent inventory appraisal ordered by the U.S.
Collateral Agent multiplied by the Eligible Retail Inventory of the Canadian
Borrowers, valued at the lower of cost (determined in accordance with the
historical practices of the Borrowers prior to the Effective Date) or market
value, at such time and (ii) the product of 75% multiplied by the Eligible
Retail Inventory of the Canadian Borrowers, valued at the lower of cost
(determined in accordance with the historical practices of the Borrowers prior
to the Effective Date) or market value, at such time,
plus
          (c) the lesser of (i) the product of 85% multiplied by the High Season
or Low Season, as applicable, Net Orderly Liquidation Value percentage in
respect of Wholesale Inventory of the Canadian Borrowers identified in the most
recent inventory appraisal ordered by the U.S. Collateral Agent multiplied by
the Eligible Wholesale Inventory of the Canadian Borrowers, valued at the lower
of cost (determined in accordance with the historical practices of the Borrowers
prior to the Effective Date) or market value, at such time and (ii) the product
of 75% multiplied by the Eligible Wholesale Inventory of the Canadian Borrowers,
valued at the lower of cost (determined in accordance with the historical
practices of the Borrowers prior to the Effective Date) or market value, at such
time,
minus
          (d) without duplication, Reserves established by the U.S. Collateral
Agent in its Permitted Discretion.
          The U.S. Collateral Agent may, in its Permitted Discretion, reduce the
advance rates set forth above (and subsequently increase the advance rates up to
the levels set forth above), adjust Reserves or reduce one or more of the other
elements used in computing the

8



--------------------------------------------------------------------------------



 



Canadian Borrowing Base (and subsequently increase such elements up to the
levels set forth above). Any changes after the Effective Date in how the
Borrowers value their Inventory in accordance with their historical practices
prior to the Effective Date shall be subject to the approval of the U.S.
Collateral Agent.
          “Canadian Collection Deposit Account” has the meaning assigned to such
term in the U.S. Security Agreement.
          “Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of
Canada.
          “Canadian Funding Office” means the office of JPMorgan Chase Bank,
N.A., Toronto Branch specified in Section 9.01 or such other office as may be
specified from time to time by the Administrative Agent or the Canadian
Administrative Agent by written notice to the Canadian Borrowers and the
International Revolving Lenders.
          “Canadian Guarantee” means, individually and collectively as the
context may require, (a) the Amended and Restated Guarantee of Jones Canada GP
and Jones Canada LP, dated as of the date hereof, in favor of the Administrative
Agent (for the benefit of the International Lender Parties) and (b) any other
guarantee that is entered into, after the Effective Date, by any Canadian Loan
Party pursuant to the terms of this Agreement or any other Loan Document,
including Section 5.14(c), as each of the foregoing may be amended, restated or
otherwise modified from time to time.
          “Canadian Issuing Banks” means, individually and collectively as the
context may require, in the case of each Canadian Letter of Credit, Chase, Wells
Fargo Bank, National Association and any other Lender proposed by the Borrower
Representative that has agreed to act as a Canadian Issuing Bank and is
reasonably acceptable to the Administrative Agent, each in its capacity as an
issuer of Canadian Letters of Credit hereunder, and its successors and assigns
in such capacity as provided in Section 2.06(j). Each Canadian Issuing Bank may,
in its sole discretion, arrange for one or more Canadian Letters of Credit to be
issued by Affiliates of such Canadian Issuing Bank, in which case the term
“Canadian Issuing Bank” shall include any such Affiliate with respect to
Canadian Letters of Credit issued by such Affiliate.
          “Canadian LC Collateral Account” has the meaning assigned to such term
in Section 2.06(k).
          “Canadian LC Exposure” means, at any time, the sum of the Dollar
Amount of the Commercial LC Exposure and the Standby LC Exposure of the Canadian
Borrowers. The Canadian LC Exposure of any International Revolving Lender at any
time shall be its Applicable Percentage of the total Canadian LC Exposure at
such time.
          “Canadian Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable Canadian
Issuing Bank issued hereunder for the purpose of providing credit support for
the Canadian Borrowers.
          “Canadian Loan Parties” means, individually and collectively as the
context may require, Jones Canada GP, Jones Canada LP, each Canadian Borrower
and its Subsidiaries, and any other Person who becomes a party to a guarantee
that guarantees the payment of, or a

9



--------------------------------------------------------------------------------



 



security agreement that secures the repayment of, the International Secured
Obligations, in each case pursuant to Section 5.14(c).
          “Canadian Loans” means, individually and collectively as the context
may require, the Canadian Revolving Loans, the Canadian Swingline Loans and the
Canadian Protective Advances.
          “Canadian Pension Plans” means each pension plan required to be
registered under Canadian federal or provincial law that is maintained or
contributed to by a Canadian Loan Party for its employees or former employees,
but does not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec, respectively.
          “Canadian Prime Rate” means on any day, the greater of (a) the annual
rate of interest announced from time to time by the Canadian Administrative
Agent as being its reference rate then in effect for determining interest rates
on Canadian Dollar-denominated commercial loans made by it in Canada and (b) the
CDOR Rate for a one-month term in effect from time to time plus 1% per annum.
          “Canadian Prime Rate Loan” means a Loan denominated in Canadian
Dollars the rate of interest applicable to which is based upon the Canadian
Prime Rate.
          “Canadian Priority Payable Reserve” means reserves for amounts secured
by any Liens, choate or inchoate, which rank or are capable of ranking in
priority to the Administrative Agent’s or any other International Lender
Parties’ Liens and/or for amounts which may represent costs relating to the
enforcement of any Applicable Collateral Agent’s or any Lender Parties’ Liens
including, without limitation, in the Permitted Discretion of the Canadian
Administrative Agent, any such amounts due and not paid for wages, vacation pay,
amounts due and not paid under any legislation relating to workers’ compensation
or to employment insurance, all amounts deducted or withheld and not paid and
remitted when due under the ITA, amounts currently or past due and not paid for
realty, municipal or similar taxes (to the extent impacting personal or moveable
property), the Wage Earner Protection Program Act Reserve, the deficiency
amounts with respect to the senior management employee executive pension plan
referred to in Section 3.10(b), and all amounts currently or past due and not
contributed, remitted or paid to or under any Canadian Pension Plan or under the
Canada Pension Plan, the Pension Benefits Act (Ontario) or any similar
legislation, and any solvency deficiency, unfunded liability or wind-up
deficiency under or in respect of any Canadian Pension Plan.
          “Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(a).
          “Canadian Revolving Exposure” means, with respect to any International
Revolving Lender at any time, the sum of (a) the outstanding principal amount of
Canadian Revolving Loans of such International Revolving Lender at such time,
plus (b) an amount equal to the Applicable Percentage of the aggregate principal
amount of the Canadian Swingline Loans of such International Revolving Lender at
such time, plus (c) an amount equal to the Applicable Percentage of the Canadian
LC Exposure at such time.

10



--------------------------------------------------------------------------------



 



          “Canadian Revolving Loan” means a Revolving Loan made by the
International A Revolving Lenders to any Canadian Borrower.
          “Canadian Security Agreement” means, individually and collectively as
the context may require, (a) the Amended and Restated General Security
Agreement, dated as of the date hereof, of Jones Apparel Group Canada, LP in
favor of the Administrative Agent (for the benefit of the International Lender
Parties), (b) the Amended and Restated General Security Agreement, dated as of
the date hereof, of Jones Canada GP in favor of the Administrative Agent (for
the benefit of the International Lender Parties), (c) the Amended and Restated
General Security Agreement, dated as of the date hereof, of Jones Canada LP in
favor of the Administrative Agent (for the benefit of the International Lender
Parties), (d) the Amended and Restated Securities Pledge Agreement, dated as of
the date hereof, between Jones Canada LP and the Administrative Agent (for the
benefit of the International Lender Parties), (e) the Amended and Restated
Securities Pledge Agreement, dated as of the date hereof, of Jones Canada LP in
favor of the Administrative Agent (for the benefit of the U.S. Lender Parties),
(f) the Deed of Hypothec, dated on or about the date hereof, between Jones
Apparel Group Canada, LP and the Administrative Agent (for the benefit of the
International Lender Parties) and (g) any other pledge or security agreement
that is entered into, after the Effective Date, by any Canadian Loan Party or
any Person who is the holder of Equity Interests in any Canadian Loan Party
pursuant to the terms of this Agreement or any other Loan Document, including
Section 5.14(c), as each of the foregoing may be amended, restated or otherwise
modified from time to time.
          “Canadian Sublimit” means $25,000,000, as such sublimit may be reduced
or terminated in accordance with Section 2.09.
          “Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as lender of Canadian Swingline Loans hereunder, and its
successors and assigns in such capacity.
          “Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(b).
          “Capital Expenditures” means, without duplication, any expenditure for
any purchase or other acquisition of any asset which would be set forth in a
consolidated statement of cash flows of the Company and its Subsidiaries
prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “CDOR Rate” means on any day, with respect to a particular term as
specified herein, the annual rate of discount or interest which is the
arithmetic average of the discount rates for such term applicable to Canadian
Dollar bankers’ acceptances identified as such on the Reuters Screen CDOR Page
at approximately 10:00 a.m. on such day, or if such day is not a

11



--------------------------------------------------------------------------------



 



Business Day, then on the immediately preceding Business Day (as adjusted by the
Canadian Administrative Agent after 10:00 a.m. to reflect any error in any
posted rate or in the posted average annual rate). If such rate does not appear
on the Reuters Screen CDOR Page as provided in preceding sentence, the CDOR Rate
on any day shall be calculated as the arithmetic average of the annual discount
rates for such term applicable to Canadian Dollar bankers’ acceptances of, and
as quoted by, the Schedule I Reference Banks, as of 10:00 a.m. on that day, or
if that day is not a Business Day, then on the immediately preceding Business
Day.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) except pursuant to a transaction permitted by Sections 6.03 or 6.05,
cessation of ownership (directly or indirectly) by the Company, free and clear
of all Liens or other encumbrances (other than Liens permitted hereunder), of
100% of the outstanding voting Equity Interests of the other Borrowers or any
other Loan Party on a fully diluted basis; or (d) the occurrence under the
(i) Indenture or (ii) any other indenture or other instrument to which the
Company or any other Loan Party is a party evidencing any debt in excess of
$50,000,000, of any “change in control” or similar event obligating the Company
or any other Loan Party to repurchase, redeem or repay all or any part of the
debt or Equity Interests provided for therein.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, that, notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, shall
constitute a “Change in Law” regardless of the date enacted, adopted or issued.
          “Chase” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.
          “Citibank Open Account Agent” means Citibank, N.A. and any of its
successors and assigns that is a Lender or Affiliate thereof in its capacity as
agent for each Citibank Open Account Bank.
          “Citibank Open Account Agreement” means that certain Amended and
Restated Open Account Paying Agency Agreement, dated as of February 5, 2009,
between Citibank, N.A., the Company and the other Open Account Obligors that are
parties thereto, as any of the

12



--------------------------------------------------------------------------------



 



foregoing may be amended, modified, restated or replaced from time to time in
accordance with Section 6.11.
          “Citibank Open Account Bank” means Citibank, N.A. and any Lender or
Affiliate thereof that may become a party to the Citibank Open Account
Agreement.
          “Citibank Open Account Cap” means, (a) with respect to the Citibank
Open Account Agreement at any time such Agreement is in effect or any Citibank
Open Account Obligations are outstanding, $1,000,000, and (b) on any date
thereafter, such lesser amount as may be specified in a written notice by the
Citibank Open Account Agent and the Company to the Administrative Agent;
provided that, without the consent of the Company and the Administrative Agent,
the Citibank Open Account Agent may specify such lesser amount pursuant to this
clause (b) only once during the term of this Agreement.
          “Citibank Open Account Obligations” means the “Payment Obligation”, as
defined in Section 5 of the Citibank Open Account Agreement, including without
limitation, the obligation of the applicable Open Account Obligors under the
Citibank Open Account Agreement to pay or reimburse the Citibank Open Account
Agent and each Citibank Open Account Bank for each (a) overadvance made pursuant
to Section 4 (iii) of the Citibank Open Account Agreement or (b) “Vendor
Financing” provided for and as defined in Section 5 of the Citibank Open Account
Agreement, together with fees, interest and expenses accruing thereon or that
are otherwise payable with respect thereto.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all personal/movable property owned, leased
or operated by a Person covered by the Collateral Documents and any and all
other personal/movable property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest,
hypothec or Lien granted by (a) the U.S. Loan Parties in favor of the
Administrative Agent (on behalf of the Lender Parties, securing the Secured
Obligations), (b) the Canadian Loan Parties in favor of the Administrative Agent
(on behalf of the International Lender Parties, securing the International
Secured Obligations) or (c) the European Loan Parties in favor of the European
Collateral Agent (on behalf of the International Lender Parties, securing the
International Secured Obligations).
          “Collateral Access Agreement” has the meaning assigned to such term in
any Security Agreement.
          “Collateral Documents” means, individually and collectively as the
context may require, each Security Agreement, each Collateral Access Agreement,
each Trademark Security Agreement, each Credit Card Notification Agreement, each
Deposit Account Control Agreement, each Lock Box Agreement, each additional
security agreement or pledge agreement of a Loan Party that is entered into
pursuant to Sections 4.03 or 5.14(c) and each other document granting a Lien
upon the Collateral as security for payment of the Secured Obligations.
          “Collection Deposit Account” has the meaning assigned to such term in
any Security Agreement.

13



--------------------------------------------------------------------------------



 



          “Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Commercial Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements relating to
Commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The Commercial LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total Commercial LC
Exposure at such time.
          “Commercial Letter of Credit” means any Letter of Credit issued for
the purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Borrower in the ordinary
course of business of such Borrower.
          “Company” means The Jones Group Inc., a Pennsylvania corporation.
          “Compliance Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit D or another form which is mutually acceptable
to the U.S. Collateral Agent and the Borrower Representative.
          “Consolidated Total Assets” means, at any time, the total assets of
the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, calculated as of the end of the fiscal quarter of the
Company for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or (b).
          “Contract Period” means the term selected by a Canadian Borrower
applicable to Bankers’ Acceptances in accordance with Section 2.21(b).
          “Contribution Notice” means a contribution notice issued by the
Pensions Regulator under s38 or s47 of the United Kingdom’s Pensions Act 2004.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Corresponding Debt” has the meaning assigned to such term in
Section 9.23(b).
          “Credit Card Accounts Receivable” means (a) any receivables due to any
Borrower from a credit card issuer in connection with purchases of Inventory of
such Borrower on credit cards issued by Visa, MasterCard, American Express,
Discover and any other credit card issuers or providers that are reasonably
acceptable to the Administrative Agent, and (b) debit cards and mall cards
issued by issuers or providers that are reasonably acceptable to the
Administrative Agent, in each case which have been earned by performance by such
Borrower but not yet paid to such Borrower by the credit card issuer or the
credit card processor, as applicable.
          “Credit Card Notification Agreements” means each Credit Card
Notification Agreement, in form and substance satisfactory to the Administrative
Agent, executed by the

14



--------------------------------------------------------------------------------



 



Borrowers and delivered to the Borrowers’ credit card providers, as the same may
be amended, restated or otherwise modified from time to time.
          “Credit Exposure” means, as to any Lender at any time, the sum of
(a) such Lender’s Revolving Exposure at such time, plus (b) an amount equal to
its Applicable Percentage, if any, of the aggregate principal amount of U.S.
Protective Advances and International Protective Advances outstanding at such
time.
          “Customer Credit Liability Reserves” means, at any time, the sum of
(a) 50% of the aggregate remaining amount at such time of outstanding gift
certificates and gift cards sold by the Borrowers entitling the holder thereof
to use all or a portion of the certificate or gift card to pay all or a portion
of the purchase price of Inventory and (b) 100% of the aggregate amount at such
time of outstanding customer deposits and merchandise credits entitling the
holder thereof to use all or a portion of such deposit or credit to pay all or a
portion of the purchase price of Inventory.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified any
Borrower, the Administrative Agent, any Issuing Bank, any Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within five Business Days after request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans; provided that any such Lender shall cease
to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, interim receiver,
receiver and manager, administrator, liquidator, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, liquidator, conservator, administrator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; unless, in
the case of any Lender referred to in this clause (e), the Company, the
Administrative Agent, the Swingline Lender and each Issuing Lender shall
determine in their sole and absolute discretion that such Lender intends and has
the ability, and has all approvals required to enable it, to continue to perform
its obligations as a Lender

15



--------------------------------------------------------------------------------



 



hereunder in accordance with all of the terms of this Agreement. Notwithstanding
the foregoing, in no event shall an International Revolving Lender be deemed a
Defaulting Lender as a result of its inability to fund any portion of its
European Loans or participations in European Letters of Credit or European
Swingline Loans, as required to be funded by it, as a result of a Change in Law
or circumstances, following the Effective Date, that causes it no longer be a
French Qualifying Lender, Italian Qualifying Lender or Swiss Qualifying Lender,
as the case may be.
          “Deposit Account Control Agreement” means, individually and
collectively, each “Deposit Account Control Agreement” referred to in any
Security Agreement and any similar agreements (and, in the case of a European
Loan Party, documentation or requirements) necessary to perfect the security
interest of any Applicable Collateral Agent or effect control over the relevant
deposit accounts referred to in such Security Agreement.
          “Designated Obligations” has the meaning assigned to such term in
Section 9.20(a)(v).
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Discount Note” means a non-interest bearing promissory note
denominated in Canadian Dollars, substantially in the form of Exhibit B, issued
by a Canadian Borrower to a Non BA Lender to evidence a BA Equivalent Loan.
          “Discount Proceeds” means for any Bankers’ Acceptance issued
hereunder, an amount calculated on the applicable date of Borrowing or
conversion or continuation by multiplying (a) the face amount of the Bankers’
Acceptance by (b) the quotient obtained by dividing (i) one by (ii) the sum of
one plus the product of (A) the Discount Rate applicable to the Bankers’
Acceptance and (B) a fraction, the numerator of which is the applicable Contract
Period and the denominator of which is 365, with the quotient being rounded up
or down to the fifth decimal place and .00005 being rounded up.
          “Discount Rate” means with respect to an issue of Bankers’ Acceptances
with the same maturity date, (a) for a Revolving Lender which is a Schedule I
Lender, the CDOR Rate for the appropriate term, and (b) for a Revolving Lender
which is not a Schedule I Lender, the arithmetic average (rounded upwards to the
nearest multiple of 0.01%) of the actual discount rates (expressed as annual
rates) for B/As for such term accepted by three Schedule I banks (that are
acceptable to the Canadian Administrative Agent) in accordance with their normal
practices at or about 10:00 a.m. (Local Time) on the date of issuance but not to
exceed the actual rate of discount applicable to B/As established pursuant to
clause (a) for the same B/A issue plus 0.1% per annum.
          “Document” has the meaning assigned to such term in the U.S. Security
Agreement.
          “Documentation Agents” means, individually and collectively as the
context may require, Bank of America, N.A., Wells Fargo Capital Finance, LLC and
SunTrust Bank, in their respective capacities as documentation agents hereunder,
and each of their successors and assigns in such capacity.

16



--------------------------------------------------------------------------------



 



          “Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in Euros, Sterling, Canadian Dollars or an
LC Alternative Currency, the amount of Dollars which is equivalent to the sum of
(i) the amount so expressed in Euros, Sterling, Canadian Dollars or such LC
Alternative Currency at the Spot Rate on the relevant date of determination;
plus (ii) any amounts owed by the Borrowers pursuant to Section 2.06(f).
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means each Subsidiary of a Borrower that is
organized under the laws of the United States, any State of the United States or
the District of Columbia.
          “Dominion Period” means any period (a) during which any Default under
paragraph (a) of Article VII or any Event of Default has occurred and is
continuing or (b) that constitutes a Level 2 Minimum Availability Period;
provided that if the applicable circumstances described in clause (a) or
(b) shall cease to exist the Borrower Representative may, not more than twice
during each period of 12 consecutive months, request that the Administrative
Agent discontinue the applicable Dominion Period, and the Administrative Agent
will promptly comply with such request and will provide notification of such
discontinuance to the Borrowers’ credit card processors.
          “Draft” means (a) a blank bill of exchange, within the meaning of the
Bills of Exchange Act (Canada), drawn by a Canadian Borrower on an International
Revolving Lender, denominated in Canadian Dollars and bearing such
distinguishing letters and numbers as such International Revolving Lender may
determine, but which at such time, except as otherwise provided herein, has not
been completed or accepted by such International Revolving Lender, or (b) a
depository bill within the meaning of the Depository Bills and Notes Act
(Canada); provided, however, that the Canadian Administrative Agent may require
such International Revolving Lender to use a general form of Bankers’ Acceptance
satisfactory to the applicable Canadian Borrower and such International
Revolving Lender, each acting reasonably, provided by the Canadian
Administrative Agent for such purpose in place of each International Revolving
Lender’s own form.
          “EBITDAR” means, for any period, Net Income for such period plus
without duplication and to the extent deducted in determining Net Income for
such period, the sum of (a) Interest Expense for such period, (b) income tax
expense for such period, (c) all amounts attributable to depreciation and
amortization expense for such period, (d) any non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period), (e) cash restructuring charges, cash charges in
connection with store closures and other non-recurring cash charges, in each
case related to cost reduction and brand exiting related activities in an
aggregate amount not to exceed $18,000,000 during the term of this Agreement and
(f) Rentals, all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.
          “Effective Date” means the date on which the conditions specified in
Section 4.01, with respect to each of the U.S. Commitment and the International
Commitment, are satisfied as provided in Section 4.01 or waived in accordance
with Section 9.02.

17



--------------------------------------------------------------------------------



 



          “Eligible Accounts” means, at any time, the Accounts of a Borrower
which the U.S. Collateral Agent determines, in its Permitted Discretion, are
eligible as the basis for the (i) extension of Revolving Loans and Swingline
Loans and (ii) the issuance of Letters of Credit. Without limiting the U.S.
Collateral Agent’s discretion provided herein, Eligible Accounts shall not
include any Account:
     (a) which is not subject to a first priority perfected security interest
granted by (i) the U.S. Loan Parties in favor of the Administrative Agent to
secure the Secured Obligations, (ii) the Canadian Loan Parties in favor of the
Administrative Agent to secure the International Secured Obligations, or
(iii) the European Borrowers in favor of the European Collateral Agent to secure
the International Secured Obligations;
     (b) which is subject to any Lien other than (i) a Lien granted by (A) the
U.S. Loan Parties in favor of the Administrative Agent to secure the Secured
Obligations, (B) the Canadian Loan Parties in favor of the Administrative Agent
to secure the International Secured Obligations or (C) the European Borrowers in
favor of the European Collateral Agent to secure the International Secured
Obligations, or (ii) a Permitted Encumbrance which does not have priority over
the Lien granted by (A) the U.S. Loan Parties in favor of the Administrative
Agent to secure the Secured Obligations, (B) the Canadian Loan Parties in favor
of the Administrative Agent to secure the International Secured Obligations or
(C) the European Borrowers in favor of the European Collateral Agent to secure
the International Secured Obligations;
     (c) which (i) is unpaid more than 90 days after the date of the original
invoice therefor or more than 60 days after the original due date; provided that
(x) no Accounts owing by Specified Customers shall be ineligible solely as a
result of this paragraph (c) except to the extent such Accounts are unpaid more
than 120 days after the date of the original invoice therefor and (y) the
availability represented in the Borrowing Base by such Accounts owing by
Specified Customers that are unpaid more than 90 days but less than 120 days
after the date of the original invoice therefor shall not exceed $15,000,000 at
any time, or (ii) has been written off the books of the Borrower or otherwise
designated as uncollectible;
     (d) which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
this Agreement (other than as a result of the operation of paragraph (e) below);
     (e) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all the
Borrowers exceeds 20% of the aggregate amount of Eligible Accounts of all the
Borrowers; provided that (i) no Accounts owing by Macy’s, Inc. or its Affiliates
shall be ineligible solely as a result of this paragraph (e) except to the
extent the aggregate amount of Accounts owing from Macy’s, Inc. and its
Affiliates to all the Borrowers exceeds 40% of the aggregate amount of Eligible
Accounts of all the Borrowers; and (ii) no Accounts owing by Wal-Mart Stores,
Inc. or its Affiliates shall be ineligible solely as a result of this paragraph
(e) except to the extent the aggregate amount of Accounts owing from

18



--------------------------------------------------------------------------------



 



Wal-Mart Stores, Inc. and its Affiliates to all the Borrowers exceeds 40% of the
aggregate amount of Eligible Accounts of all the Borrowers;
     (f) with respect to which any (i) covenant has been breached or (ii)
representation or warranty is not true in all material respects, in each case to
the extent contained in this Agreement, the U.S. Security Agreement, the
Canadian Security Agreement or any European Security Agreement; provided that
each such representation and warranty shall be true and correct in all respects
to the extent it is already qualified by a materiality standard;
     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis, or (vi) relates to payments of interest;
     (h) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower or if such Account was invoiced more than
once;
     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (j) which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, interim receiver, custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets, or,
in the case of any Account Debtor of a European Borrower, any equivalent of the
foregoing in any applicable jurisdiction, (ii) has had possession of all or a
material part of its property taken by any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator, or, in
the case of any Account Debtor of a European Borrower, any equivalent of the
foregoing in any applicable jurisdiction, (iii) filed, or had filed against it,
any request or petition for liquidation, reorganization, arrangement, adjustment
of debts, adjudication as bankrupt, winding-up, or voluntary or involuntary case
under any Insolvency Laws, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;
     (k) which is owed by any Account Debtor which has sold all or substantially
all of its assets;
     (l) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S., Canada or, solely with respect to any
Account Debtor of any European Borrower, any Eligible European Jurisdiction, or
(ii) is not organized under applicable law of the U.S., any state of the U.S.,
Canada or any province of Canada, or, solely with respect to any European
Borrower, an Eligible European Jurisdiction, unless,

19



--------------------------------------------------------------------------------



 



in any such case, such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the relevant Applicable Administrative Agent;
     (m) which is owed in any currency other than, (i) in the case of the U.S.
Borrowers or the Canadian Borrowers, Dollars or Canadian Dollars, (ii) in the
case of any English Borrower, Dollars, Euros or Sterling, or (iii) in the case
of any European Borrower (other than an English Borrower), Dollars or Euros;
     (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq., the “Assignment
of Claims Act”), has been complied with to the Administrative Agent’s
satisfaction, or (iii) the federal government of Canada, unless the Financial
Administration Act (Canada), as amended, has been complied with to the
Administrative Agent’s satisfaction and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction; provided that Accounts in an aggregate
amount of up to $7,500,000 that would otherwise be ineligible solely as a result
of non-compliance with the requirements of the Assignment of Claims Act shall
nevertheless be eligible for purposes of clause (ii);
     (o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;
     (p) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
     (q) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (r) which is evidenced by any promissory note, chattel paper, bill of
exchange (lettre de change) (with respect to any French Borrower), or similar
instrument;
     (s) which is owed by an Account Debtor located in the States of New Jersey,
Minnesota, Indiana, West Virginia or any other State which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit the Borrower to which such Account is owed to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Borrower has
qualified to do business in New Jersey, Minnesota, Indiana, West Virginia or
such other State, as applicable, has filed a Notice of Business Activities
Report or similar report with the appropriate Governmental Authority

20



--------------------------------------------------------------------------------



 



in such State and the foregoing is duly effective, or is exempt from such filing
requirement;
     (t) with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;
     (u) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state, provincial,
territorial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
     (v) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;
     (w) which is a Credit Card Accounts Receivable or Licensee Receivable;
     (x) which, in respect of any European Borrower, is subject to any
limitation on assignment (whether arising by operation of law, by agreement or
otherwise) which would under the local governing law of the contract have the
effect of restricting the assignment for or by way of security or the creation
of security, in each case unless the European Administrative Agent has
determined that such limitation is not enforceable;
     (y) as to which the contract or agreement underlying such Account is
governed by (or, if no governing law is expressed therein, is deemed to be
governed by) the laws of any jurisdiction other than (i) the United States, any
state thereof or the District of Columbia, (ii) Canada or any province or other
political subdivision of Canada or (iii) any Eligible European Jurisdiction; or
     (z) which the U.S. Collateral Agent, in its Permitted Discretion,
determines may not be paid by reason of the Account Debtor’s inability to pay or
which the U.S. Collateral Agent in its Permitted Discretion otherwise determines
is unacceptable for any reason whatsoever.
          In the event that a Financial Officer has knowledge that any Account
Debtor with respect to an Eligible Account ceases to comply with the
requirements of paragraphs (j), (k) or (l), such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the U.S. Collateral Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or

21



--------------------------------------------------------------------------------



 



understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Borrower to
reduce the amount of such Account.
          “Eligible Credit Card Accounts Receivable” means, at any time, the
Credit Card Accounts Receivable of a Borrower which the U.S. Collateral Agent
determines, in its Permitted Discretion, are eligible as the basis for the
(i) extension of Revolving Loans and Swingline Loans and (ii) the issuance of
Letters of Credit. Without limiting the U.S. Collateral Agents’ discretion
provided herein, Eligible Credit Card Accounts Receivable shall not include any
Credit Card Accounts Receivable:
     (a) which is not earned or does not represent the bona fide amount due to a
Borrower from a credit card processor and/or credit card issuer that originated
in the ordinary course of business of the applicable Borrower;
     (b) which is not owned by a Borrower on in respect of which a Borrower does
not have good, valid and marketable title;
     (c) in which the payee of such Credit Card Accounts Receivable is a Person
other than a Borrower;
     (d) which does not constitute an Account;
     (e) which has been outstanding more than five Business Days;
     (f) with respect to which the applicable credit card issuer or credit card
processor has (i) applied for, suffered, or consented to the appointment of any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator of its assets, or, in the case of any credit card
issuer or credit card processor of a European Borrower, any equivalent of the
foregoing in any applicable jurisdiction, (ii) has had possession of all or a
material part of its property taken by any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator, or, in
the case of any credit card issuer or credit card processor of a European
Borrower, any equivalent of the foregoing in any applicable jurisdiction,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any Insolvency Laws, (iv) has
admitted in writing its inability, or is generally unable to, pay its debts as
they become due, (v) become insolvent or (vi) ceased operation of its business;
     (g) which is not a valid, legally enforceable obligation of the applicable
credit card issuer with respect thereto;
     (h) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent granted by (i) the U.S. Loan Parties in favor
of the Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), (ii) the Canadian Loan Parties in favor of the
Administrative Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations) or (iii) the European Loan
Parties in favor of the European Collateral Agent

22



--------------------------------------------------------------------------------



 



(for the benefit of the International Lender Parties, securing the International
Secured Obligations);
     (i) which is subject to any Lien other than (i) a Lien granted by (A) the
U.S. Loan Parties in favor of the Administrative Agent (for the benefit of the
Lender Parties, securing the Secured Obligations), (B) the Canadian Loan Parties
in favor of the Administrative Agent (for the benefit of the International
Lender Parties, securing the International Secured Obligations) of (C) the
European Loan Parties in favor of the European Collateral Agent (for the benefit
of the International Lender Parties, securing the International Secured
Obligations), and (ii) any Permitted Encumbrances contemplated by the processor
agreements and for which appropriate Reserves (as determined by the U.S.
Collateral Agent in its Permitted Discretion) have been established;
     (j) with respect to which any (i) covenant has been breached or
(ii) representation or warranty is not true in all material respects, in each
case to the extent contained in this Agreement, the U.S. Security Agreement, the
Canadian Security Agreement, any European Security Agreement or in the credit
card agreements relating to such Credit Card Accounts Receivable; provided that
each such representation and warranty shall be true and correct in all respects
to the extent already qualified by a materiality standard;
     (k) which is subject to risk of set-off, recoupment, non-collection or not
being processed due to unpaid and/or accrued credit card processor fee balances,
to the extent of the lesser of the balance of such Credit Card Accounts
Receivable or unpaid credit card processor fees;
     (l) which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;
     (m) which the U.S. Collateral Agent in its Permitted Discretion determines
may not be paid by reason of the applicable credit card processor’s or credit
card issuer’s inability to pay or which the U.S. Collateral Agent in its
Permitted Discretion otherwise determines is unacceptable for any reason
whatsoever;
     (n) which represents a deposit or partial payment in connection with the
purchase of Inventory of such Borrower;
     (o) which is not subject to a Credit Card Notification Agreement;
     (p) which, in the case of any European Borrower, does not comply in all
material respects with the requirements of all applicable laws and regulations,
including the requirements of applicable data protection laws; or
     (q) which does not meet such other usual and customary eligibility criteria
for Credit Card Accounts Receivable as the U.S. Collateral Agent, in its
Permitted Discretion, may determine from time to time in its Permitted
Discretion.

23



--------------------------------------------------------------------------------



 



          In the event that a Financial Officer has knowledge that any credit
card issuer or processor with respect to Eligible Credit Card Accounts
Receivable ceases to comply with the requirements of clause (f), such Borrower
or the Borrower Representative shall notify the Administrative Agent thereof on
and at the time of submission to the Administrative Agent of the next Borrowing
Base Certificate. In determining the amount of an Eligible Credit Card Accounts
Receivable, the face amount of a Credit Card Accounts Receivable may, in the
U.S. Collateral Agent’s permitted discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all customary fees and expenses in connection with any credit card arrangements
and (ii) the aggregate amount of all cash received in respect thereof but not
yet applied by the Borrower to reduce the amount of such Credit Card Accounts
Receivable.
          “Eligible Domestic Licensee Receivables” means, at any time, that
portion of Eligible Licensee Receivables owed by any Licensee that is organized
under the applicable laws of the U.S., any State of the U.S., Canada or any
Province of Canada.
          “Eligible European Licensee Receivables” means, at any time as to any
European Borrower, that portion of Eligible Licensee Receivables owed by any
Licensee that is organized under the laws of the U.S., any State of the U.S.,
Canada, any Province of Canada or any Eligible European Jurisdiction.
          “Eligible European Jurisdiction” means each of Austria, Belgium,
Denmark, Finland, France, Germany, Greece, Italy, Ireland, Luxembourg, the
Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United
Kingdom.
          “Eligible Foreign Accounts” means, at any time, the Accounts of a U.S.
Borrower which the U.S. Collateral Agent determines, in its Permitted
Discretion, are eligible as the basis for the (i) extension of Revolving Loans
and Swingline Loans and (ii) the issuance of Letters of Credit. Without limiting
the U.S. Collateral Agent’s discretion provided herein, Eligible Foreign
Accounts shall not include any Account:
     (a) which does not satisfy all of the criteria set forth in paragraphs
(a) through (k), (o) through (r) and (t) through (z) of the definition of
“Eligible Accounts”; provided, that in the case of paragraph (a), subclauses
(ii) and (iii) referred to therein shall not be given effect, and in the case of
paragraph (b), subclauses (i), (B) and (C) and (ii), (B) and (C) referred to
therein shall not be given effect;
     (b) which is owed by an Account Debtor which is either located in, or
organized under the laws of, any country (other than the U.S., any State of the
U.S., Canada or any Province of Canada) that is not acceptable to the U.S.
Collateral Agent in its Permitted Discretion (it being agreed that, for purposes
of this paragraph (b), as of the Effective Date the United Kingdom, France,
Ireland, the Netherlands, Norway, Spain, Germany and Switzerland are acceptable
to the U.S. Collateral Agent), provided that the U.S. Collateral Agent, in its
Permitted Discretion, shall have the right to remove any such countries or add
additional countries that are acceptable to it and provided, further, that the
Accounts of any such Account Debtor that are backed by one or more standby
letters of credit that are acceptable to the

24



--------------------------------------------------------------------------------



 



U.S. Collateral Agent in its sole discretion and that are in the possession of,
and assigned to and directly drawable by, the Administrative Agent, shall, in
any event, be deemed Eligible Accounts;
     (c) which is owed in any currency that is not acceptable to the U.S.
Collateral Agent in its Permitted Discretion (Dollars, Canadian Dollars, Euros
and Sterling being acceptable for purposes of this paragraph (c));
     (d) which is owed by the government (or any department, agency, public
corporation, or instrumentality thereof) of any country, other than the U.S. and
Canada, unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent and
any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s satisfaction;
     (e) which does not comply in all material respects with all applicable laws
and regulations, whether Federal, state or local; or
     (f) which the U.S. Collateral Agent, in its Permitted Discretion,
determines may not be paid by reason of the Account Debtor’s inability to pay or
which the U.S. Collateral Agent in its Permitted Discretion otherwise determines
is unacceptable for any reason whatsoever.
In the event that a Financial Officer has knowledge that any Account Debtor with
respect to an Eligible Foreign Account ceases to comply with the requirements of
paragraphs (j) or (k) of the definition of “Eligible Accounts” (as incorporated
pursuant to paragraph (a)) or paragraph (b), such U.S. Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Foreign Account, the face
amount of an Account may, in the U.S. Collateral Agent’s Permitted Discretion,
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such U.S. Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such U.S. Borrower to
reduce the amount of such Account.
          “Eligible Foreign Licensee Receivables” means, at any time, that
portion of Eligible Licensee Receivables owed by any Licensee that is organized
under the laws of any country (other than the U.S., any State of the U.S.,
Canada or any Province of Canada) which the U.S. Collateral Agent determines, in
its Permitted Discretion, are acceptable as the basis for (i) extensions of
Revolving Loans and Swingline Loans and (ii) the issuance of Letters of Credit.
          “Eligible GRI Accounts” means, at any time, the Accounts of a U.S.
Borrower in which the Account Debtor is GRI or any of its subsidiaries and the
U.S. Collateral Agent determines, in its Permitted Discretion, are acceptable as
the basis for (i) extensions of

25



--------------------------------------------------------------------------------



 



Revolving Loans and Swingline Loans and (ii) the issuance of Letters of Credit.
Without limiting the U.S. Collateral Agent’s discretion provided herein,
Eligible GRI Accounts shall not include any Account:
     (a) which does not satisfy all of the criteria set forth in paragraphs
(a) through (c), (e) through (k), (p) through (z) of the definition of “Eligible
Accounts”; provided, that in the case of paragraphs (a) and (b), subclauses
(ii) and (iii) referred to therein shall not be given effect;
     (b) which is owed in any currency that is not acceptable to the U.S.
Collateral Agent in its Permitted Discretion (U.S. and Canadian Dollars being
acceptable for purposes of this paragraph (b));
     (c) which does not comply in all material respects of all applicable laws
and regulations, whether Federal, state or local;
     (d) which is an Account of a subsidiary of GRI unless the U.S. Collateral
Agent has approved such Account in its sole and absolute discretion; or
     (e) which the U.S. Collateral Agent, in its Permitted Discretion,
determines may not be paid by reason of the Account Debtor’s inability to pay or
which the U.S. Collateral Agent in its Permitted Discretion otherwise determines
is unacceptable for any reason whatsoever.
          In the event that a Financial Officer has knowledge that GRI ceases to
comply with the requirements of paragraphs (j) or (k) of the definition of
“Eligible Accounts” (as incorporated pursuant to paragraph (a)), such U.S.
Borrower or the Borrower Representative shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. In determining the amount of an Eligible GRI
Account, the face amount of an Account may, in the U.S. Collateral Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such U.S. Borrower may be obligated to rebate to GRI pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such U.S. Borrower to reduce the amount of such Account.
          Notwithstanding the foregoing, none of the Accounts of GRI shall
constitute Eligible GRI Accounts at any time that GRI is a Subsidiary.
          “Eligible GRI Licensee Receivables” means, at any time, that portion
of the Eligible Licensee Receivables owed by GRI or any of its subsidiaries that
the U.S. Collateral Agent determines, in its Permitted Discretion, are
acceptable.
          “Eligible Inventory” means, at any time, the Inventory of a Borrower
which the U.S. Collateral Agent determines, in its Permitted Discretion, are
eligible as the basis for the (i) extension of Revolving Loans and Swingline
Loans and (ii) the issuance of Letters of

26



--------------------------------------------------------------------------------



 



Credit. Without limiting the U.S. Collateral Agent’s discretion provided herein,
Eligible Inventory shall not include any Inventory:
     (a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent granted by (i) the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), (ii) the Canadian Loan Parties in favor of the
Administrative Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations) or (iii) the European Loan
Parties in favor of the European Collateral Agent (for the benefit of the
International Lender Parties, securing the International Secured Obligations);
     (b) which is shipped by a Borrower on F.O.B. destination terms; provided
that up to $2,000,000 at any one time of Inventory that is shipped on such terms
may be included as Eligible Inventory;
     (c) which is subject to any Lien (including any Lien arising from retention
of title in favor of any vendor or supplier of a European Borrower that arises
under contract or as a matter of law) other than (i) a Lien granted by (A) the
U.S. Loan Parties in favor of the Administrative Agent (for the benefit of the
Lender Parties, securing the Secured Obligations), (B) the Canadian Loan Parties
in favor of the Administrative Agent (for the benefit of the International
Lender Parties, securing the International Secured Obligations) or (C) the
European Loan Parties in favor of the European Collateral Agent (for the benefit
of the International Lender Parties, securing the International Secured
Obligations) and (ii) a Permitted Encumbrance which does not have priority over
any Lien granted by (A) the U.S. Loan Parties in favor of the Administrative
Agent (for the benefit of the Lender Parties, securing the Secured Obligations),
(B) the Canadian Loan Parties in favor of the Administrative Agent (for the
benefit of the International Lender Parties, securing the International Secured
Obligations) or (C) the European Loan Parties in favor of the European
Collateral Agent (for the benefit of the International Lender Parties, securing
the International Secured Obligations);
     (d) which is, in the U.S. Collateral Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale, not salable
at prices approximating at least the cost of such Inventory in the ordinary
course of business or unacceptable due to age, type, category and/or quantity;
     (e) with respect to which any (i) covenant has been breached or
(ii) representation or warranty is not true and correct in all material
respects, in each case contained in this Agreement, the U.S. Security Agreement,
the Canadian Security Agreement or the European Security Agreement; provided
that each such representation and warranty shall be true and correct in all
respects to the extent it is already qualified by a materiality standard;
     (f) in which any Person other than such Borrower shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

27



--------------------------------------------------------------------------------



 



     (g) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return (other
than Wholesale Inventory that otherwise satisfies the requirements for being
Eligible Inventory and subject to the imposition of Reserves with respect
thereto (as determined by the U.S. Collateral Agent in its Permitted
Discretion)), repossessed goods, damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of the
Borrowers’ business;
     (h) which (i) is not located in (A) the U.S., (B) Canada (only with respect
to Inventory (x) owned by a Canadian Borrower or (y) owned by a U.S. Borrower,
which Inventory is located in any Province of Canada (other than the Province of
Quebec) and is subject to a perfected first priority security interest, under
the laws of Canada, in favor of the Administrative Agent (for the benefit of the
Lender Parties)), (C) England and Wales (only with respect to the Inventory of
any English Borrower), (D) Germany (only with respect to the Inventory of any
German Borrower), (E) Ireland (only with respect to the Inventory of any Irish
Borrower) or (F) the Netherlands (only with respect to the Inventory of any
Netherlands Borrower), or (ii) is in transit with a common carrier from vendors
and suppliers, within or to the United States or Canada (other than Inventory of
the U.S. Borrower that is in-transit to the Province of Quebec) or from a U.S.
Borrower to a Canadian Borrower; provided that, up to the lesser of (x)
$200,000,000 and (y) 33% of the total Revolving Commitment of Inventory in
transit from vendors and suppliers or from a U.S. Borrower to a Canadian
Borrower may be included as eligible pursuant to this paragraph (h) so long as
(i) the Administrative Agent shall have received (1) access, during normal
business hours and at other times reasonably requested by the Administrative
Agent, to a true and correct copy of the bill of lading and other shipping
documents for such Inventory, (2) evidence of satisfactory casualty insurance
naming the Administrative Agent as loss payee and otherwise covering such risks
as the Administrative Agent may reasonably request, and (3) if the bill of
lading is (A) non-negotiable and the inventory is in transit within the United
States or in transit to the United States or Canada, a duly executed Collateral
Access Agreement from the applicable customs broker for such Inventory, or
(B) negotiable, confirmation that the bill is issued in the name of a Borrower
and consigned to the order of the Administrative Agent, and an acceptable
agreement has been executed with such Borrower’s customs broker, in which the
customs broker agrees that it holds the negotiable bill as agent for the
Administrative Agent and has granted the Administrative Agent access to the
Inventory, (ii) the common carrier is not an Affiliate of the applicable vendor
or supplier and (iii) the customs broker is not an Affiliate of any Borrower;
     (i) which is located in any (a) warehouse, cross-docking facility,
distribution center, regional distribution center or depot or (b) any retail
store located in a jurisdiction providing for a common law or statutory
landlord’s lien on the personal property of tenants, which lien would be prior
or superior to the Lien granted by (i) the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), (ii) the Canadian Loan Parties in favor of the
Administrative Agent (for the benefit of the International Lender Parties,
securing the

28



--------------------------------------------------------------------------------



 



International Secured Obligations) or (iii) the European Loan Parties in favor
of the European Collateral Agent (for the benefit of the International Lender
Parties, securing the International Secured Obligations), in each case leased by
the applicable Borrower unless (i) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) a Rent Reserve has
been established by the U.S. Collateral Agent in its Permitted Discretion
(provided that in the case of any location described in clause (a) above,
(x) unless located in a jurisdiction providing for a common law or statutory
landlord’s lien on the personal property of tenants, such Rent Reserve may be
reduced if a Collateral Access Agreement has subsequently been received by the
Administrative Agent) and (y) unless located in a jurisdiction providing for a
common law or statutory landlord’s lien on the personal property of tenants, no
Rent Reserve shall be established prior to the sixty-first day following the
Effective Date;
     (j) which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document (other than bills of lading to the extent permitted pursuant to
paragraph (h) above), unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may require in its Permitted
Discretion or (ii) an appropriate Reserve has been established by the U.S.
Collateral Agent in its Permitted Discretion (which Rent Reserve may be reduced
if a Collateral Access Agreement has subsequently been received by the
Administrative Agent);
     (k) which is at a third party location or outside processor, or is
in-transit to or from said third party location or outside processor (other than
Inventory permitted to be included under paragraph (h) above);
     (l) which is a discontinued product or component thereof unless and to the
extent that the salability thereof is not adversely impacted;
     (m) which is the subject of a consignment by such Borrower as consignor;
provided that up to $25,000,000 of Inventory that is consigned to a third Person
shall be Eligible Inventory if (i) it satisfies the other requirements for being
Eligible Inventory, (ii) each applicable consignee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require and (iii) such consigned Inventory is,
in the reasonable determination of the U.S. Collateral Agent, identifiable and
traceable.
     (n) which contains or bears any intellectual property rights licensed to
such Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

29



--------------------------------------------------------------------------------



 



     (o) which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);
     (p) which does not conform in all material respects to all standards
imposed by any Governmental Authority;
     (q) for which reclamation or other similar rights have been asserted by the
seller;
     (r) for which any contract relating to such Inventory of a European
Borrower expressly includes retention of title in favor of the vendor or
supplier thereof; provided that Inventory of a European Borrower of the types
described above shall not be excluded from Eligible Inventory solely pursuant to
this clause (r) in the event that (A) the European Administrative Agent shall
have received evidence satisfactory to it that the full purchase price of such
Inventory has, or will have, been paid prior to or upon the delivery of such
Inventory to the relevant European Borrower, or (B) a Letter of Credit has been
issued by an Issuing Bank under and in accordance with the terms of this
Agreement for the purchase of such Inventory; or
     (s) which the U.S. Collateral Agent, in its Permitted Discretion, otherwise
determines is unacceptable for any reason whatsoever including, without
limitation, to address potential rights of vendors with respect to in transit
Inventory;
provided that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (a) Vendor
Rebates; (b) costs included in Inventory relating to advertising; (c) the shrink
reserve; (d) the unreconciled discrepancy between the general inventory ledger
and the perpetual Inventory ledger, to the extent the general Inventory ledger
reflects less Inventory than the perpetual inventory ledger; and (e) a reserve
for Inventory which is designated or demanded to be returned to or retained by
the applicable vendor or which is recognized as damaged or off quality by the
applicable Borrower.
          In the event that a Financial Officer has knowledge that Inventory at
any location having a fair market value of $7,500,000 or more which was
previously Eligible Inventory ceases to be Eligible Inventory hereunder, such
Borrower or the Borrower Representative shall notify the U.S. Collateral Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.
          “Eligible Licensee Receivables” means, at any time, the Licensee
Receivables payable by a Licensee which the U.S. Collateral Agent determines, in
its Permitted Discretion, are eligible as the basis for the (i) extension of
Revolving Loans and Swingline Loans and (ii) the issuance of Letters of Credit.
Without limiting the U.S. Collateral Agent’s discretion provided herein,
Eligible Licensee Receivables shall not include any Licensee Receivable:
     (a) which does not represent (i) a fixed contractual minimum amount
irrevocably payable not less than quarterly under the applicable licensing
agreement or (ii) a contractual amount based on the net sales of the Licensee
that is payable at such

30



--------------------------------------------------------------------------------



 



times and on such terms and conditions as is acceptable to the Administrative
Agent in all respects;
     (b) which is not subject to a first priority perfected security interest
granted by (i) the U.S. Loan Parties in favor of the Administrative Agent (for
the benefit of the Lender Parties, securing the Secured Obligations), (ii) the
Canadian Loan Parties in favor of the Administrative Agent (for the benefit of
the International Lender Parties, securing the International Secured
Obligations) or (iii) the European Loan Parties in favor of the European
Collateral Agent (for the benefit of the International Lender Parties, securing
the International Secured Obligations);
     (c) which is subject to any Lien other than (i) a Lien granted by (A) the
U.S. Loan Parties in favor of the Administrative Agent (for the benefit of the
Lender Parties, securing the Secured Obligations), (B) the Canadian Loan Parties
in favor of the Administrative Agent (for the benefit of the International
Lender Parties, securing the International Secured Obligations) or (C) the
European Loan Parties in favor of the European Collateral Agent (for the benefit
of the International Lender Parties, securing the International Secured
Obligations), and (ii) any Permitted Encumbrances which do not have priority
over the Lien granted by (A) the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), (B) the Canadian Loan Parties in favor of the
Administrative Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations) or (C) the European Loan Parties
in favor of the European Collateral Agent (for the benefit of the International
Lender Parties, securing the International Secured Obligations);
     (d) which (i) is unpaid more than 60 days after the original due date or
(ii) has been written off the books of the Borrower or otherwise designated as
uncollectible;
     (e) which is owing by a Licensee for which more than 50% of the Licensee
Receivables owing from such Licensee and its Affiliates are ineligible hereunder
(other than as a result of the operation of paragraph (f) below);
     (f) which is owing by a Licensee to the extent the aggregate amount of
Licensee Receivables owing from such Licensee and its Affiliates to all the
Borrowers exceeds 20% of the aggregate amount of Eligible Licensee Receivables
of all the Borrowers;
     (g) with respect to which any (i) covenant has been breached or (ii)
representation or warranty is not true in all material respects, in each case to
the extent contained in this Agreement, the U.S. Security Agreement, the
Canadian Security Agreement or the European Security Agreement; provided that
each such representation and warranty shall be true and correct in all respects
to the extent it is already qualified by a materiality standard;
     (h) which does not arise from the licensing of intellectual property of the
Borrowers in the ordinary course of business;

31



--------------------------------------------------------------------------------



 



     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (j) which is owed by any Licensee which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets, or,
in the case of any Licensee of any European Borrower, any equivalent of the
foregoing in any applicable jurisdiction, (ii) has had possession of all or a
material part of its property taken by any receiver, interim receiver custodian,
trustee, monitor, administrator, sequestrator or liquidator, or, in the case of
any Licensee of any European Borrower, any equivalent of the foregoing in any
applicable jurisdiction, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
Insolvency Laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;
     (k) which is owed by any Licensee which has sold all or substantially all
of its assets;
     (l) which is denominated in or owed in any currency other than, (i) in the
case of the U.S. Borrowers, Dollars or Canadian Dollars, (ii) in the case of any
English Borrower, Dollars, Euros or Sterling, or (iii) in the case of any
European Borrower (other than an English Borrower), Dollars or Euros (unless a
currency swap or similar hedge approved by the Administrative Agent has been
entered into with respect to such Licensee Receivable the effect of which is to
cause payment to be denominated in Dollars) or payable in a jurisdiction other
than (x) in the case of the U.S. Borrowers, the U.S. or Canada or (y) in the
case of any European Borrower, in any Eligible European Jurisdiction;
     (m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Licensee Receivable is backed by a Letter of Credit acceptable to
the Administrative Agent which is in the possession of the Administrative Agent,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Assignment of Claims Act has been
complied with to the Administrative Agent’s satisfaction or (iii) the federal
government of Canada unless the Financial Administration Act (Canada), as
amended, has been complied with to the Administrative Agent’s satisfaction and
any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s satisfaction;
     (n) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party; provided that the Licensee Receivables for which
GRI is a Licensee shall be excepted from this paragraph;
     (o) which is owed by a Licensee or any Affiliate of a Licensee to which any
Loan Party is indebted, but only to the extent of such indebtedness or is
subject to any

32



--------------------------------------------------------------------------------



 



security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of a Licensee, in each case to the extent thereof;
     (p) which is owed by a Licensee or any Affiliate of a Licensee that is a
supplier to any Loan Party to the extent of any amounts that may be set-off by
such supplier against the Licensee Receivable of such Loan Party;
     (q) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (r) which is owed by a Licensee located in the States of New Jersey,
Minnesota, Indiana, West Virginia or any other State which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit the Borrower to which such Licensee Receivable is owed to seek judicial
enforcement in such jurisdiction of payment of such Licensee Receivable, unless
such Borrower has qualified to do business in New Jersey, Minnesota, Indiana,
West Virginia or such other States, as applicable, has filed a Notice of
Business Activities Report or similar report with the appropriate Governmental
Authority in such State and the foregoing is duly effective, or is exempt from
such filing requirement;
     (s) with respect to which such Borrower has made any agreement with the
Licensee for any reduction thereof, other than discounts and adjustments given
in the ordinary course of business, or any Licensee Receivable which was
partially paid and such Borrower created a new receivable for the unpaid portion
of such Licensee Receivable;
     (t) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation (to the extent applicable) the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
     (u) which is with respect to trademarks of a Borrower for which any claim
has been asserted or made that challenges the enforceability of the applicable
trademark pursuant to which such Licensee Receivable relates;
     (v) which did not arise under a licensing agreement that (i) cannot be
canceled by the Licensee during its stated term (other than as a result of the
failure of the applicable Borrower to comply with the terms thereof), (ii) is
assignable by the applicable Borrower and (iii) has at least six months
remaining on the term of such agreement;
     (w) which did not arise from a completed and bona fide transaction, except
to the extent that the applicable licensing agreement provides for the payment
of fixed amounts regardless of any performance or non-performance thereunder;
     (x) which does not constitute an “account” (as defined in any Security
Agreement) or “chattel paper” within the meaning of the UCC or the PPSA of the
state or province in which the applicable Borrower is located or, if in respect
of a European

33



--------------------------------------------------------------------------------



 



Borrower, in any analogous legislation under the laws of the jurisdiction where
such European Borrower is organized;
     (y) which, to the knowledge of the Borrowers, is not in full force and
effect or does not constitute a legal, valid and binding obligation of the
Licensee enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and by general
equity principles;
     (z) which is governed by the laws of any jurisdiction other than (i) the
United States, any state thereof or the District of Columbia, (ii) Canada or any
province or other political subdivision of Canada or (iii) any Eligible European
Jurisdiction; or
     (aa) which the U.S. Collateral Agent, in its Permitted Discretion,
determines may not be paid by reason of the Licensee’s inability to pay or which
the U.S. Collateral Agent in its Permitted Discretion otherwise determines is
unacceptable for any reason whatsoever.
          In the event that a Financial Officer has knowledge that any Licensee
with respect to an Eligible Licensee Receivable ceases to comply with the
requirements of paragraphs (f), (j) or (k), such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Licensee Receivable, the
face amount of a Licensee Receivable may, in the U.S. Collateral Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Borrower may be obligated to rebate to Licensee pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Licensee Receivable but not yet
applied by such Borrower to reduce the amount of such Licensee Receivable.
          “Eligible Retail Inventory” means Eligible Inventory that is Retail
Inventory.
          “Eligible Wholesale Inventory” means Eligible Inventory that is
Wholesale Inventory.
          “English Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of England and Wales and becomes a Borrower
under this Agreement, following the Effective Date, pursuant to the terms of
Section 4.03.
          “English Loan Party” means, individually and collectively as the
context may require, each English Borrower, each Subsidiary of an English
Borrower that is organized under the laws of England and Wales and becomes a
party to an English Security Agreement pursuant to Section 4.03 or
Section 5.14(c) and each other Subsidiary of a Borrower that is organized under
the laws of England and Wales and that becomes a party to an English Security
Agreement.

34



--------------------------------------------------------------------------------



 



          “English Revolving Exposure” means, with respect to each English
Borrower, the sum of the total International Revolving Exposure of all
International Revolving Lenders to such Borrower.
          “English Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement, charge,
debenture, guarantee or other agreement that is entered into by any English Loan
Party or any Person who is the holder of Equity Interests in any English Loan
Party in favor of the European Collateral Agent, and any other pledge agreement,
security agreement or other agreement entered into pursuant to the terms of the
Loan Documents that is governed by the laws of England and Wales, securing the
International Secured Obligations, in each case in form and substance
satisfactory to each Applicable Collateral Agent and entered into pursuant to
the terms of this Agreement or any other Loan Document (including Section 4.03
and Section 5.14), as the same may be amended, restated or otherwise modified
from time to time.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
U.S. Pension Plan (other than an event for which the 30-day notice period is
waived); (b) the failure by any U.S. Pension Plan to satisfy any minimum funding
standard (as defined in Section 412 of the Code or Section 302 of ERISA)
applicable to such U.S. Pension Plan, whether or not waived; (c) the filing
pursuant to

35



--------------------------------------------------------------------------------



 



Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any U.S. Pension Plan;
(d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any U.S.
Pension Plan; (e) the taking of any steps by any Borrower or any ERISA Affiliate
to terminate any U.S. Pension Plan or the receipt by any Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any U.S. Pension Plan or U.S. Pension Plans or to appoint
a trustee to administer any U.S. Pension Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any U.S. Pension Plan or Multiemployer
Plan; (g) the receipt by any Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from any Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, in endangered
or critical status, within the meaning of Section 305 of ERISA; (h) the adoption
of an amendment to any U.S. Pension Plan that, pursuant to Section 401(a)(29) of
the Code, would result in the loss of tax-exempt status of the trust of which
such U.S. Pension Plan is a part if any Borrower or any of its ERISA Affiliates
fails to timely provide security to such U.S. Pension Plan in accordance with
the provisions of said Section; or (i) a contribution failure has occurred with
respect to any U.S. Pension Plan sufficient to give rise to a lien under Section
303(k) of ERISA.
          “Euro” or “€” means the single currency of the Participating Member
States as constituted by the Treaty on European Union and as referred to in the
legislative measures of the Participating Member States for the introduction of,
change over to, or operation of the Euro in one or more member states. For
purposes hereof, “Participating Member States” means each State so described in
any legislative measures of the European Council for the introduction of, change
over to, or operation of a single or unified European Community, and includes,
without limitation, each member State of the European Community that adopts or
has adopted the Euro as its lawful currency in accordance with the
aforementioned legislative measures.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “European A Borrowers” means the Belgian Borrowers, the English
Borrowers, the Irish Borrowers, the Netherlands Borrowers, the Spanish Borrowers
and the Swiss Borrowers.
          “European A Issuing Banks” means, individually and collectively as the
context may require, in the case of each European A Letter of Credit, Chase,
Wells Fargo Bank, National Association and any other Lender proposed by the
Borrower Representative that has agreed to act as a European A Issuing Bank and
is reasonably acceptable to the European Administrative Agent, each in its
capacity as an issuer of European A Letters of Credit hereunder, and its
successors and assigns in such capacity as provided in Section 2.06(j). Each
European A Issuing Bank may, in its sole discretion, arrange for one or more
European A Letters of Credit to be issued by Affiliates or branches of such
European A Issuing Bank, in which case the term “European A Issuing Bank” shall
include any such Affiliate or branch with respect to European A Letters of
Credit issued by such Affiliate or branch.

36



--------------------------------------------------------------------------------



 



          “European A LC Exposure” means, at any time, the sum of the Dollar
Amount of the Commercial LC Exposure and the Standby LC Exposure of all
International A Borrowers in respect of all International Letters of Credit,
other than the Canadian Letters of Credit. The European A LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
European A LC Exposure at such time.
          “European A Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable European A
Issuing Bank and issued hereunder for the purpose of providing credit support
for any European A Borrower.
          “European A Protective Advances” has the meaning assigned to such term
in Section 2.04(a).
          “European A Revolving Exposure” means with respect to any
International A Revolving Lender at any time, the sum of (a) the outstanding
principal amount of European A Revolving Loans of such International A Revolving
Lender at such time, plus (b) an amount equal to the Applicable Percentage of
the aggregate principal amount of the European A Swingline Loans of such
International A Revolving Lender at such time, plus (c) an amount equal to the
Applicable Percentage of the European A LC Exposure at such time.
          “European A Revolving Loan” means a Revolving Loan made by the
International A Revolving Lenders to any European Borrower.
          “European A Swingline Lender” means J.P. Morgan Europe Limited, in its
capacity as lender of European A Swingline Loans hereunder, and its successors
and assigns in such capacity. Each European A Swingline Lender may, in its sole
discretion, arrange for one or more European A Swingline Loans to be made by
Affiliates or branches of such European A Swingline Lender, in which case the
term “European A Swingline Lender” shall include any such Affiliate or branch
with respect to European A Swingline Loans made by such Affiliate or branch.
          “European A Swingline Loans” has the meaning assigned to such term in
Section 2.05(c).
          “European Administrative Agent” means J.P. Morgan Europe Limited, in
its respective capacities as administrative agent for the International A
Revolving Lenders and the International B Revolving Lenders hereunder, and its
successors and assigns in such capacity.
          “European B Borrowers” means the Belgian Borrowers, the English
Borrowers, the French Borrowers, the German Borrowers, the Irish Borrowers, the
Italian Borrowers, the Netherlands Borrowers, the Spanish Borrowers and the
Swiss Borrowers.
          “European B Issuing Banks” means, individually and collectively as the
context may require, in the case of each European B Letter of Credit, Chase and
any other Lender proposed by the Borrower Representative that has agreed to act
as a European B Issuing Bank and is reasonably acceptable to the European
Administrative Agent, each in its capacity as an issuer of European B Letters of
Credit hereunder, and its successors and assigns in such capacity as provided in
Section 2.06(j). Each European B Issuing

37



--------------------------------------------------------------------------------



 



Bank may, in its sole discretion, arrange for one or more European B Letters of
Credit to be issued by Affiliates or branches of such European B Issuing Bank,
in which case the term “European B Issuing Bank” shall include any such
Affiliate or branch with respect to European B Letters of Credit issued by such
Affiliate or branch. Each European B Issuing Bank issuing a European B Letter of
Credit in France shall be a French Qualifying Issuing Bank and each European B
Issuing Bank issuing a European B Letter of Credit in Italy shall be an Italian
Qualifying Lender.
          “European B LC Exposure” means, at any time, the sum of the Dollar
Amount of the Commercial LC Exposure and the Standby LC Exposure of all
International B Borrowers in respect of all International B Letters of Credit.
The European B LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total European B LC Exposure at such time.
          “European B Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable European B
Issuing Bank and issued hereunder for the purpose of providing credit support
for any European B Borrower.
          “European B Protective Advances” has the meaning assigned to such term
in Section 2.04(a).
          “European B Revolving Exposure” means with respect to any
International B Revolving Lender at any time, the sum of (a) the outstanding
principal amount of European B Revolving Loans of such International B Revolving
Lender at such time, plus (b) an amount equal to the Applicable Percentage of
the aggregate principal amount of the European B Swingline Loans of such
International B Revolving Lender at such time, plus (c) an amount equal to the
Applicable Percentage of the European B LC Exposure at such time.
          “European B Revolving Loan” means a Revolving Loan made by the
International B Revolving Lenders to any European Borrower.
          “European B Swingline Lender” means J.P. Morgan Europe Limited, in its
capacity as lender of European B Swingline Loans hereunder, and its successors
and assigns in such capacity. Each European B Swingline Lender may, in its sole
discretion, arrange for one or more European B Swingline Loans to be made by
Affiliates or branches of such European B Swingline Lender, in which case the
term “European B Swingline Lender” shall include any such Affiliate or branch
with respect to European B Swingline Loans made by such Affiliate or branch.
Each European B Swingline Lender that makes a European B Swingline Loan to a
French Borrower shall be a French Qualifying Lender and each European B
Swingline Lender that makes a European B Swingline Loan to an Italian Borrower
shall be an Italian Qualifying Lender.
          “European B Swingline Loans” has the meaning assigned to such term in
Section 2.05(c).
          “European Borrower Effective Date” means, with respect to each Joining
European Borrower, the date on which such Joining European Borrower becomes a
European

38



--------------------------------------------------------------------------------



 



Borrower under this Agreement and is entitled to make Borrowings hereunder after
satisfying all the relevant conditions set forth in Section 4.03.
          “European Borrowers” means, individually and collectively as the
context may require, the European A Borrowers and the European B Borrowers.
          “European Borrowing Base” means, at any time, as to each European
Borrower, the sum of:
          (a) (i) the product of (A) 85% multiplied by (B) such European
Borrower’s Eligible Accounts at such time plus (ii) the product of (A) 90%
multiplied by (B) such European Borrower’s Eligible Credit Card Accounts
Receivable at such time,
plus
          (b) solely in respect of any English Borrower, any German Borrower,
any Irish Borrower and any Netherlands Borrower, the lesser of (i) the product
of 85% multiplied by the Net Orderly Liquidation Value percentage in respect of
Retail Inventory of each such European Borrower identified in the most recent
inventory appraisal ordered by the U.S. Collateral Agent multiplied by the
Eligible Retail Inventory of each such European Borrower, valued at the lower of
cost (determined in accordance with the historical practices of the Borrowers
prior to the applicable European Borrower Effective Date) or market value, at
such time and (ii) the product of 75% multiplied by the Eligible Retail
Inventory of such European Borrower, valued at the lower of cost (determined in
accordance with the historical practices of the Borrowers prior to the
applicable European Borrower Effective Date) or market value, at such time;
provided, that the availability represented by the Retail Inventory of any of
the German Borrowers or the Netherlands Borrowers that is included in the
European Borrowing Base of each such European Borrower shall at no time exceed a
percentage specified from time to time by the Administrative Agent, in its
Permitted Discretion, of the aggregate amount of the European Borrowing Base of
each such European Borrower,
plus
          (c) solely in respect of any English Borrower, any German Borrower,
any Irish Borrower and any Netherlands Borrower, the lesser of (i) the product
of 85% multiplied by the High Season or Low Season, as applicable, Net Orderly
Liquidation Value percentage in respect of Wholesale Inventory of such European
Borrower identified in the most recent inventory appraisal ordered by the U.S.
Collateral Agent multiplied by the Eligible Wholesale Inventory of such European
Borrower, valued at the lower of cost (determined in accordance with the
historical practices of the Borrowers prior to the applicable European Borrower
Effective Date) or market value, at such time and (ii) the product of 75%
multiplied by the Eligible Wholesale Inventory of such European Borrower, valued
at the lower of cost (determined in accordance with the historical practices of
the Borrowers prior to the applicable European Borrower Effective Date) or
market value, at such time,

39



--------------------------------------------------------------------------------



 



plus
          (d) the product of (i) 80% multiplied by (ii) the Eligible European
Licensee Receivables of such European Borrower at such time; provided that the
availability represented by Eligible European Licensee Receivables included in
the European Borrowing Base of such European Borrower shall not at any time
exceed $10,000,000,
minus
          (e) without duplication, Reserves established by the U.S. Collateral
Agent in its Permitted Discretion.
The (i) U.S. Collateral Agent may, in its Permitted Discretion, reduce the
advance rates set forth above (and subsequently increase the advance rates up to
the levels set forth above) including, for reasons relating to potential rights
of vendors with respect to in transit Inventory, adjust Reserves or reduce one
or more of the other elements used in computing any European Borrowing Base (and
subsequently increase such elements up to the levels set forth above); and
(ii) the U.S. Collateral Agent may, in its Permitted Discretion as a result of
any change in applicable laws (including applicable Insolvency Laws) following
the Effective Date which adversely affects the ability of the European
Collateral Agent to realize on any Collateral securing, or guarantee of, the
International Secured Obligations, remove one or more of the countries
comprising an Eligible European Jurisdiction (and subsequently add one or more
of such countries back as an Eligible European Jurisdiction).
          “European Collateral Agent” means J.P. Morgan Europe Limited, in its
capacity as European collateral agent for the International Revolving Lenders
hereunder, and its successors and assigns in such capacity.
          “European Collection Deposit Account” has the meaning assigned to such
term in the European Security Agreement or any other applicable Loan Document.
          “European Guarantee” means, with respect to each European Borrower,
each guarantee agreement of a European Loan Party in favor of the European
Administrative Agent (for the benefit of the International Lender Parties,
guaranteeing repayment of the International Secured Obligations) that is entered
into in connection with the occurrence of the European Borrower Effective Date
of each such European Borrower, and any other guarantee that is entered into,
after such European Borrower Effective Date pursuant to the terms of this
Agreement or any other Loan Document, including Section 5.14(c), as each of the
foregoing may be amended, restated or otherwise modified from time to time.
          “European Issuing Bank” means, individually and collectively as the
context may require, each European A Issuing Bank and European B Issuing Bank.
          “European LC Collateral Account” has the meaning assigned to such term
in Section 2.06(k).
          “European LC Exposure” means, at any time, the sum of the European A
LC Exposure and the European B LC Exposure.

40



--------------------------------------------------------------------------------



 



          “European Letter of Credit” means, individually and collectively as
the context may require, each European A Letter of Credit and European B Letter
of Credit.
          “European Loan Parties” means, individually and collectively as the
context may require, each of the Belgian Loan Parties, the English Loan Parties,
the French Loan Parties, the German Loan Parties, the Irish Loan Parties, the
Italian Loan Parties, the Netherlands Loan Parties, the Spanish Loan Parties and
the Swiss Loan Parties.
          “European Loans” means, individually and collectively as the context
may require, the European Revolving Loans, the European Swingline Loans and the
European Protective Advances.
          “European Protective Advances” means, individually and collectively as
the context may require, each European A Protective Advance and European B
Protective Advance.
          “European Revolving Exposure” means, with respect to any International
Lender, the sum of such International Lender’s European A Revolving Exposure and
European B Revolving Exposure.
          “European Revolving Loan” means, individually and collectively as the
context may require, each European A Revolving Loan and European B Revolving
Loan.
          “European Security Agreement” means, individually and collectively as
the context may require, the Belgian Security Agreement, the English Security
Agreement, the French Security Agreement, the German Security Agreement, the
Irish Security Agreement, the Italian Security Agreement, the Netherlands
Security Agreement, the Spanish Security Agreement and the Swiss Security
Agreement.
          “European Swingline Lender” means, individually and collectively as
the context may require, each European A Swingline Lender and European B
Swingline Lender.
          “European Swingline Loans” means, individually and collectively as the
context may require, each European A Swingline Loan and European B Swingline
Loan.
          “European Union” means the region comprised of member states of the
European Union pursuant to the Treaty establishing the European Community
(signed in Rome on 25 March 1967) as amended by the Treaty on the European Union
(signed in Maastricht on 7 February 1992).
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in

41



--------------------------------------------------------------------------------



 



which such recipient is located, (c) any U.S. federal withholding tax that is
imposed on amounts payable to such recipient (other than an assignee pursuant to
a request by a Borrower under Section 2.19(b)) pursuant to any law in effect at
the time such recipient becomes a party to this Agreement (or designates a new
lending office) or is attributable to such recipient’s failure to comply with
Section 2.17(f), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.17(a) and (d) taxes imposed by FATCA.
          “Existing Debt Securities” means, individually and collectively as the
context may require, the 5.125% Senior Notes of the Company due 2014 and the
6.125% Senior Notes of the Company due 2034.
          “Existing Debt Securities Reserve” means with respect to the Existing
Debt Securities, as of any date during any Dominion Period, the sum of (a) an
amount equal to all remaining principal payments due in respect thereof through
and including the Maturity Date plus (b) an amount equal to the interest to be
paid thereon on the next interest payment date following such date which, in
each case, shall, at the request of the Borrowers, be released if and to the
extent each such amount is paid in full in cash.
          “Existing Debt Securities Reserve (2014 Senior Notes)” means, with
respect to the Existing Debt Securities maturing in November 2014, an amount
equal to all remaining principal and interest payments due in respect thereof
through and including the Maturity Date, which reserve shall, at the request of
the Borrowers, be released if and to the extent each such amount is paid in full
in cash; provided, that if, with respect to such Existing Debt Securities both
the Existing Debt Securities Reserve and the Existing Debt Securities Reserve
(2014 Notes) may be imposed by the U.S. Collateral Agent at the same time, only
the Existing Debt Securities Reserve (2014 Senior Notes) may be so imposed.
          “Facility” means each of the U.S. Facility, the International A
Facility and the International B Facility.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended version that is substantively comparable) and
any current or future treasury regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of a Borrower and, in the case of a
European Borrower, also means each

42



--------------------------------------------------------------------------------



 



person performing similar duties as the foregoing Persons (including any
director of a European Borrower, acting in such capacity).
          “Financial Support Direction” means a financial support direction
issued by the Pensions Regulator under s43 of the United Kingdom’s Pensions Act
2004.
          “First-Tier Foreign DRE” means any Foreign DRE (other than Jones
Canada LP) that is owned directly, or indirectly through one or more Foreign
DREs, by a U.S. Borrower or a Domestic Subsidiary.
          “First-Tier Foreign Subsidiary” means any Foreign Subsidiary (other
than a Foreign DRE), owned directly by one or more of the U.S. Borrowers, the
Domestic Subsidiaries, or the First-Tier Foreign DREs.
          “Fixed Charge Coverage Ratio” means the ratio, as determined at the
end of any Test Period, of (a) EBITDAR minus the unfinanced portion of Capital
Expenditures to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided, that
each Foreign Subsidiary (other than a Foreign Subsidiary organized under the
laws of Canada or any Province of Canada) that is not a Loan Party shall be
disregarded for purposes of calculating the Fixed Charge Coverage Ratio.
          “Fixed Charges” means, with reference to any period, without
duplication, cash Interest Expense (including, without limitation, any interest
portion of Capital Lease Obligation payments), plus Rentals, plus prepayments
and scheduled principal payments on Indebtedness made during such period, plus
cash taxes paid (net of cash refunds), plus dividends, distributions or
redemptions of Equity Interests paid in cash, plus Capital Lease Obligation
payments, plus normal cash contributions to any Pension Plan (which shall
exclude Multiemployer Plans and foreign multiemployer plans, 401(k) and other
defined contribution plans), all calculated for the Company and its Subsidiaries
on a consolidated basis.
          “Foreign DRE” means a Foreign Subsidiary that for U.S. federal income
tax purposes is classified as a partnership or that is “disregarded as an entity
separate from its owner” (within the meaning of Treas. Reg. § 301.7701-3), but
not any such Foreign Subsidiary whose assets consist solely of stock of a
“controlled foreign corporation” (within the meaning of Section 957(a) of the
Code).
          “Foreign Loan Parties” means, individually and collectively, the Loan
Parties other than the U.S. Loan Parties.
          “Foreign Pension Plan” means any pension plan, pension undertaking,
supplemental pension, retirement savings or other retirement income plan,
obligation or arrangement of any kind that is not subject to U.S. law and that
is established, maintained or contributed to by any Loan Party or any of its
Subsidiaries or Affiliates or in respect of which any Loan Party or any of its
Subsidiaries or Affiliates has any liability, obligation or contingent
liability.
          “Foreign Subsidiary” means each Subsidiary of a Borrower that is not a
Domestic Subsidiary.

43



--------------------------------------------------------------------------------



 



          “France” means the French Republic.
          “French Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of France and becomes a Borrower under this
Agreement, following the Effective Date, pursuant to the terms of Section 4.03.
          “French Loan Party” means, individually and collectively as the
context may require, each French Borrower, each Subsidiary of a French Borrower
that is organized under the laws of France and becomes a party to a French
Security Agreement pursuant to Section 4.03 or Section 5.14(c) and each other
Subsidiary of a Borrower that is organized under the laws of France and that
becomes a party to a French Security Agreement.
          “French Qualifying Issuing Bank” means (i) a credit institution
(établissement de crédit) licensed by the relevant Governmental Authorities of
France for the purpose of providing to customers or administering means of
payment (mise à la disposition ou gestion de moyens de paiement); (ii) a credit
institution (établissement de crédit) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Economic Area, so long as the relevant Governmental Authorities of
France have been notified in advance by the relevant Governmental Authority of
such state; provided, that such credit institution provides to customers in
France or administers only those means of payment which it is authorized to
provide or administer in the state in which is registered office is located; or
(iii) a financial institution (établissement financier) having its registered
office in a member state of the European Union or in a state which is a party to
the Treaty on the European Economic Area, which has obtained a certificate from
the relevant Governmental Authorities of such state certifying that it meets the
conditions required for that purpose by such Governmental Authority, so long as
the relevant Governmental Authorities of France have been notified in advance by
the relevant Governmental Authority of such state; provided, that such financial
institution provides to customers in France or administers only those means of
payment which it is authorized to provide or administer in the state in which is
registered office is located. For purposes of this definition, “notified in
advance” refers to the satisfaction of the formalities required to benefit from
applicable European passporting provisions (including the transmission by a
local regulator to the French banking authority of a notice received from a
financial institution to the effect that such institution intends to trade in
France on a remote basis pursuant to the European passporting regulations).
     “French Qualifying Lender” means (i) a credit institution (établissement de
crédit) licensed for the purpose of carrying out credit transactions (opérations
de crédit) by the relevant Governmental Authorities of France; (ii) a credit
institution (établissement de crédit) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Economic Area, so long as the relevant Governmental Authorities of
France have been notified in advance by the relevant Governmental Authority of
such state; provided, that such credit institution carries out in France only
those credit transactions which it is authorized to carry out in the state in
which is registered office is located; or (iii) a financial institution
(établissement financier) having its registered office in a member state of the
European Union or in a state which is a party to the Treaty on the European
Economic Area, which has obtained a certificate from the relevant Governmental
Authority of such state certifying that it meets the conditions required for
that purpose by such Governmental Authority,

44



--------------------------------------------------------------------------------



 



so long as the relevant French authorities have been notified in advance by the
relevant Governmental Authorities of such state; provided, that such financial
institution carries out in France only those credit transactions which it is
authorized to carry out in the state in which is registered office is located.
For purposes of this definition, “notified in advance” refers to the
satisfaction of the formalities required to benefit from applicable European
passporting provisions (including the transmission by a local regulator to the
French banking authority of a notice received from a financial institution to
the effect that such institution intends to trade in France on a remote basis
pursuant to the European passporting regulations).
          “French Revolving Exposure” means, with respect to each French
Borrower, the sum of the total International Revolving Exposure of all
International Revolving Lenders to such Borrower.
          “French Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any French Loan Party or any Person who
is the holder of Equity Interests in any French Loan Party in favor of the
European Collateral Agent, and any other pledge agreement, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents that is
governed by the laws of France, securing the International Secured Obligations,
in each case in form and substance satisfactory to each Applicable Collateral
Agent and entered into pursuant to the terms of this Agreement or any other Loan
Document (including Section 4.03 and Section 5.14), as the same may be amended,
restated or otherwise modified from time to time.
          “Funding Accounts” has the meaning assigned to such term in
Section 4.01(g).
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “German Bankruptcy Reserve” means reserves for fees payable to an
insolvency administrator pursuant to Section 171 of Germany’s Insolvency Code
(Insolvenzordnung), as amended.
          “German Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of Germany and becomes a Borrower under this
Agreement, following the Effective Date, pursuant to the terms of Section 4.03.
          “German Loan Party” means, individually and collectively as the
context may require, each German Borrower, each Subsidiary of a German Borrower
that is organized under the laws of Germany and becomes a party to a German
Security Agreement pursuant to Section 4.03 or Section 5.14(c) and each other
Subsidiary of a Borrower that is organized under the laws of Germany and that
becomes a party to a German Security Agreement.
          “German Revolving Exposure” means, with respect to each German
Borrower, the sum of the total International Revolving Exposure of all
International Revolving Lenders to such Borrower.
          “German Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement or other
agreement that is entered into

45



--------------------------------------------------------------------------------



 



by any German Loan Party or any Person who is the holder of Equity Interests in
any German Loan Party in favor of the European Collateral Agent, and any other
pledge agreement, security agreement or other agreement entered into pursuant to
the terms of the Loan Documents that is governed by the laws of Germany,
securing the International Secured Obligations (or, where applicable, the
Parallel Debt), in each case in form and substance satisfactory to each
Applicable Collateral Agent and entered into pursuant to the terms of this
Agreement or any other Loan Document (including Section 4.03 and Section 5.14),
as the same may be amended, restated or otherwise modified from time to time.
          “Germany” means the Federal Republic of Germany.
          “Governmental Authority” means the government of the United States,
Canada, any other country in which an International Borrower or other
International Loan Party is organized, including any political subdivision of
any of the foregoing (whether state, provincial or local), the European Central
Bank, the Council of Ministers of the European Union, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity (including
any European supranational body) exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “GRI” means GRI Group Limited, a British Virgin Islands company.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “High Season” means all times other than Low Season.

46



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (including, without limitation,
the Existing Debt Securities), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business, deferred
compensation and any purchase price adjustment, earnout or deferred payments of
a similar nature), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; provided that if recourse
for the payment of such Indebtedness is limited exclusively to such property and
such Person has absolutely no personal liability with respect thereto, the
amount of such Indebtedness shall equal the lesser of (A) the fair market value
of such property and (B) the amount of Indebtedness so secured, (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) obligations under any liquidated earn-out
and (k) any other Off-Balance Sheet Liability. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include (x) unsecured trade payables that
are paid to banks financing vendor receivables in the ordinary course of
business of the Borrowers to the extent any such trade payables are deemed to be
indebtedness solely as a result of requirements under GAAP and (y) operating
leases as defined under GAAP as of the Effective Date to the extent that such
leases are deemed to be Indebtedness solely as a result of any change in the
requirements under GAAP after the Effective Date.
          “Indemnified Taxes” means Taxes (including Other Taxes) other than
Excluded Taxes.
          “Indenture” means the Indenture, dated as of November 22, 2004, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 6.11, among the Company, Jones Holdings, Jones Apparel
USA, Nine West Footwear and Jones Retail, as issuers, and U.S. Bank as successor
in interest to SunTrust Bank, as trustee.
          “Information Memorandum” means the Confidential Information Memorandum
dated April 2009 relating to the Borrowers and the Transactions.
          “Insolvency Laws” means each of the Bankruptcy Code, the United
Kingdom’s Insolvency Act 1986, Ireland’s Companies Act 1963-2009, Belgium’s Law
of 8 August 1997 on bankruptcy (faillissementswet / loi sur les faillites), the
Netherlands’ Bankruptcy Act (Faillissementswet), Spain’s Insolvency Act 22/2003
of 9 July, Germany’s Insolvency Code (Insolvenzordnung), Italy’s Royal Decree no
267/1942 (Italy) and legislative decree no 270/1999 (Italy), Article 1244-1 of
France’s Civil Code or Book VI (Livre VI) of France’s Commercial

47



--------------------------------------------------------------------------------



 



Code, Switzerland’s Federal Act on Debt Enforcement and Bankruptcy of 11
April 1889, the Council Regulation 1346/2000/EC on insolvency proceedings
(European Union), the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), the Winding-Up and Restructuring Act
(Canada), in each case as amended, and any other applicable state, provincial,
territorial or federal bankruptcy laws, each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of any jurisdiction, including any law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it and including any rules and regulations pursuant thereto.
          “Interest Election Request” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08.
          “Interest Expense” means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Company and
its Subsidiaries for such period in accordance with GAAP.
          “Interest Payment Date” means (a) with respect to any ABR Loan,
Canadian Prime Rate Loan (other than a Swingline Loan), European Protective
Advance, International U.S. Protective Advance or European Swingline Loan
accruing interest at the Overnight LIBO Rate, the first day of each calendar
month and the Maturity Date, and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Loan with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period; provided, further, that
“Interest Period” shall also mean an interest period of one week, in the case of
European Swingline Loans referred to in the penultimate sentence of
Section 2.05(e). For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

48



--------------------------------------------------------------------------------



 



          “International A Borrowers” means, individually and collectively as
the context may require, the Canadian Borrowers, the Belgian Borrowers, the
English Borrowers, the Irish Borrowers, the Netherlands Borrowers, the Spanish
Borrowers, and the Swiss Borrowers.
          “International A Borrowing Base” means, at any time, the sum of the
Canadian Borrowing Base and the European Borrowing Bases for all the Belgian
Borrowers, the English Borrowers, the Irish Borrowers, the Netherlands
Borrowers, the Spanish Borrowers, and the Swiss Borrowers.
          “International A Commitment” means, with respect to each International
A Revolving Lender, the commitment, if any, of such International A Revolving
Lender to make International A Revolving Loans and to acquire participations in
International A Letters of Credit and International A Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such International A Revolving Lender’s International A Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such International A
Revolving Lender pursuant to Section 9.04. The initial amount of each
International A Revolving Lender’s International A Commitment is set forth on
the Revolving Commitment Schedule, or in the Assignment and Assumption pursuant
to which such International A Revolving Lender shall have assumed its
International A Commitment, as applicable. The International A Commitment is in
the initial aggregate amount of $60,000,000.
          “International A Facility” means, collectively, the International A
Commitment and the extensions of credit made thereunder.
          “International A LC Exposure” means, at any time, the sum of the
Dollar Amount of the Commercial LC Exposure and the Standby LC Exposure of the
International A Borrowers. The International A LC Exposure of any International
A Revolving Lender at any time shall be its Applicable Percentage of its total
International A LC Exposure at such time.
          “International A Letter of Credit” means, individually and
collectively as the context may require, any Canadian Letter of Credit or
European Letter of Credit issued by a European A Issuing Bank.
          “International A Protective Advances” means, collectively, the
Canadian Protective Advances, the European A Protective Advances and the
International A U.S. Protective Advances.
          “International A Revolving Exposure” means, with respect to any
International A Revolving Lender at any time, the sum of (a) the outstanding
principal amount of International A Revolving Loans of such International A
Revolving Lender at such time, plus (b) an amount equal to such International A
Revolving Lender’s Applicable Percentage of the aggregate principal amount of
the International A Swingline Loans at such time, plus (c) an amount equal to
such International A Revolving Lender’s Applicable Percentage of the
International A LC Exposure at such time.
          “International A Revolving Lenders” means the Persons listed on the
Revolving Commitment Schedule (or an Affiliate or branch of any such Person that
is acting on behalf of

49



--------------------------------------------------------------------------------



 



such Person, in which case the term “International A Revolving Lenders” shall
include any such Affiliate or branch with respect to the International A
Revolving Loans made by such Affiliate or branch) as having an International A
Commitment and any other Person that shall acquire an International A
Commitment, other than any such Person that ceases to be an International A
Revolving Lender pursuant to an Assignment and Assumption. Each Lender that has
an International A Commitment (or any Affiliate or branch of any such Lender
that is acting on behalf of such Lender) shall be a financial institution that
is listed on Schedule I, II, or III of the Bank Act (Canada), has received an
approval to have a financial establishment in Canada pursuant to Section 522.21
of the Bank Act (Canada), as amended, or is not a foreign bank for purposes of
the Bank Act (Canada), and if such financial institution is not resident in
Canada and is not deemed to be resident in Canada for purposes of the ITA, that
financial institution deals at arm’s length with each Canadian Borrower for
purposes of the ITA.
          “International A Revolving Loans” means, collectively, the Canadian
Revolving Loans, the European A Revolving Loans and the Revolving Loans made by
the International A Lenders to the U.S. Borrowers.
          “International A Swingline Loans” means, collectively, the Canadian
Swingline Loans and the European A Swingline Loans.
          “International A U.S. Protective Advances” has the meaning assigned to
such term in Section 2.04(a).
          “International Availability” means, at any time, (a) the lesser of
(x) the International Commitment and (y) the sum of (i) the International
Borrowing Base plus (ii) solely to the extent the total International Revolving
Exposure exceeds the International Borrowing Base, the U.S. Availability (if
any, to the extent that it is available), minus (b) the total International
Revolving Exposure.
          “International B Borrowers” means, individually and collectively as
the context may require, the Canadian Borrowers, the Belgian Borrowers, the
English Borrowers, the French Borrowers, the German Borrowers, the Irish
Borrowers, the Italian Borrowers, the Netherlands Borrowers, the Spanish
Borrowers and the Swiss Borrowers.
          “International B Borrowing Base” means, at any time, the sum of the
Canadian Borrowing Base and the European Borrowing Bases for all the Belgian
Borrowers, the English Borrowers, the French Borrowers, the German Borrowers,
the Irish Borrowers, the Italian Borrowers, the Netherlands Borrowers, the
Spanish Borrowers, and the Swiss Borrowers.
          “International B Commitment” means, with respect to each International
B Revolving Lender, the commitment, if any, of such International B Revolving
Lender to make International B Revolving Loans and to acquire participations in
International B Letters of Credit and European B Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such International B Revolving Lender’s International B Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such International B
Revolving Lender pursuant to Section 9.04. The initial amount of each
International B Revolving Lender’s

50



--------------------------------------------------------------------------------



 



International B Commitment is set forth on the Revolving Commitment Schedule, or
in the Assignment and Assumption pursuant to which such International B
Revolving Lender shall have assumed its International B Commitment, as
applicable. The International B Commitment is in the initial aggregate amount of
$240,000,000.
          “International B Facility” means, collectively, the International B
Commitment and the extensions of credit made thereunder.
          “International B LC Exposure” means, at any time, the sum of the
Dollar Amount of the Commercial LC Exposure and the Standby LC Exposure of the
International B Borrowers. The International B LC Exposure of any International
B Revolving Lender at any time shall be its Applicable Percentage of its total
International B LC Exposure at such time.
          “International B Letter of Credit” means, individually and
collectively as the context may require, any Canadian Letter of Credit or any
European Letter of Credit issued by a European B Issuing Bank.
          “International B Protective Advances” means, collectively, the
Canadian Protective Advances, the European B Protective Advances and the
International B U.S. Protective Advances.
          “International B Revolving Exposure” means, with respect to any
International B Revolving Lender at any time, the sum of (a) the outstanding
principal amount of International B Revolving Loans of such International B
Revolving Lender at such time, plus (b) an amount equal to such International B
Revolving Lender’s Applicable Percentage of the aggregate principal amount of
the European B Swingline Loans at such time, plus (c) an amount equal to such
International B Revolving Lender’s Applicable Percentage of the International B
LC Exposure at such time.
          “International B Revolving Lenders” means the Persons listed on the
Revolving Commitment Schedule (or an Affiliate or branch of any such Person that
is acting on behalf of such Person, in which case the term “International B
Revolving Lenders” shall include any such Affiliate or branch with respect to
the International B Revolving Loans made by such Affiliate or branch) as having
an International B Commitment and any other Person that shall acquire an
International B Commitment, other than any such Person that ceases to be an
International B Revolving Lender pursuant to an Assignment and Assumption. Each
Lender that has an International B Commitment (or any Affiliate or branch of any
such Lender that is acting on behalf of such Lender) shall (a) be a financial
institution that is listed on Schedule I, II, or III of the Bank Act (Canada),
has received an approval to have a financial establishment in Canada pursuant to
Section 522.21 of the Bank Act (Canada), as amended, or is not a foreign bank
for purposes of the Bank Act (Canada), and if such financial institution is not
resident in Canada and is not deemed to be resident in Canada for purposes of
the ITA, that financial institution deals at arm’s length with each Canadian
Borrower for purposes of the ITA, (b) following the European Borrower Effective
Date relating to a French Borrower, be a French Qualifying Lender and
(c) following the European Borrower Effective Date relating to an Italian
Borrower, be an Italian Qualifying Lender.

51



--------------------------------------------------------------------------------



 



          “International B Revolving Loans” means, collectively, the European B
Revolving Loans and the Revolving Loans made by the International B Lenders to
the U.S. Borrowers.
          “International B Swingline Loans” means, collectively, the Canadian
Swingline Loans and the European B Swingline Loans.
          “International B U.S. Protective Advances” has the meaning assigned to
such term in Section 2.04(a).
          “International Borrowers” means, individually and collectively as the
context may require, the International A Borrowers and the International B
Borrowers.
          “International Borrowing Base” means, at any time, the sum of the
International A Borrowing Base and the International B Borrowing Base; provided
that, with respect to any International Borrowing Base of any International
Borrower that is included in both the International A Borrowing Base and
International B Borrowing Base, such International Borrowing Base shall be
counted only once for purposes of calculating the International Borrowing Base.
          “International Borrowing Base Utilization” means, at any time, an
amount, if positive, equal to (a) the total International Revolving Exposure of
all the International Revolving Lenders at such time minus (b) the International
Borrowing Base at such time.
          “International Commitment” means, with respect to each International
Revolving Lender, the sum of such International Revolving Lender’s International
A Commitment and International B Commitment.
          “International LC Exposure” means, at any time, the sum of the Dollar
Amount of the Commercial LC Exposure and the Standby LC Exposure of the
International Borrowers. The International LC Exposure of any International
Revolving Lender at any time shall be its Applicable Percentage of its total
International LC Exposure at such time.
          “International Lender Parties” means, individually and collectively as
the context may require, the Administrative Agent (in its capacity as holder of
Liens in favor of the International Lender Parties pursuant to the Canadian
Security Documents), the Canadian Administrative Agent, the European
Administrative Agent, the European Collateral Agent, the Canadian Issuing Banks,
the European Issuing Banks and the International Revolving Lenders.
          “International Letter of Credit” means, individually and collectively
as the context may require, any International A Letter of Credit or
International B Letter of Credit.
          “International Loan Parties” means, individually and collectively as
the context may require, any Canadian Loan Party and any European Loan Party.
          “International Loans” means, with respect to the International Loan
Parties, individually and collectively as the context may require, the
International Revolving Loans, the International Swingline Loans and the
International Protective Advances.

52



--------------------------------------------------------------------------------



 



          “International Obligations” means, with respect to the International
Loan Parties, all unpaid principal of and accrued and unpaid interest on the
International Loans, all International LC Exposure, all Parallel Debt, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the International Loan Parties to the International Revolving
Lenders or to any International Revolving Lender, the Administrative Agent (in
its capacity as holder of Liens in favor of the International Lender Parties
pursuant to the Canadian Security Documents), the Canadian Administrative Agent,
the European Administrative Agent, each Applicable Collateral Agent, each
Canadian Issuing Bank, each European Issuing Bank or any indemnified party
arising under the Loan Documents.
          “International Protective Advances” means, individually and
collectively as the context may require, the International A Protective Advances
and the International B Protective Advances.
          “International Revolving Exposure” means, with respect to any
International Revolving Lender at any time, the sum of (a) the outstanding
principal amount of International Revolving Loans of such International
Revolving Lender at such time, plus (b) an amount equal to such International
Revolving Lender’s Applicable Percentage of the aggregate principal amount of
the International Swingline Loans at such time, plus (c) an amount equal to such
International Revolving Lender’s Applicable Percentage of the International LC
Exposure at such time.
          “International Revolving Lenders” means, individually and collectively
as the context may require, the International A Revolving Lenders and the
International B Revolving Lenders.
          “International Revolving Loans” means, individually and collectively
as the context may require, the International A Revolving Loans and the
International B Revolving Loans.
          “International Secured Obligations” means all International
Obligations, together with all (a) Banking Services Obligations of the
International Loan Parties; (b) Swap Obligations of the International Loan
Parties owing to one or more International Revolving Lenders or their respective
Affiliates; provided that at or prior to the time that any transaction relating
to such Swap Obligation is executed, the International Revolving Lender or
Affiliate of an International Revolving Lender party thereto (other than Chase)
shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes an International
Secured Obligation entitled to the benefits of the Collateral Documents in favor
of the International Lender Parties; and (c) the Open Account Obligations of
Open Account Obligors that are International Loan Parties.
          “International Swingline Loans” means, individually and collectively
as the context may require, the International A Swingline Loans and the
International B Swingline Loans.

53



--------------------------------------------------------------------------------



 



          “International U.S. Protective Advances” means, individually and
collectively as the context may require, the International A U.S. Protective
Advances and the International B U.S. Protective Advances.
          “Inventory” means, individually and collectively, “inventory” as
referred to in any Security Agreement.
          “Investment” by any Person in any other Person means (i) any direct or
indirect loan, advance or other extension of credit or capital contribution to
or for the account of such other Person (by means of any transfer of cash or
other property to any Person or any payment for property or services for the
account or use of any Person, or otherwise), (ii) any direct or indirect
purchase or other acquisition of any Equity Interests, bond, note, debenture or
other debt or equity security or evidence of Indebtedness, or any other
ownership interest (including, any option, warrant or any other right to acquire
any of the foregoing), issued by such other Person, whether or not such
acquisition is from such or any other Person, (iii) any direct or indirect
payment by such Person on a Guarantee of any obligation of or for the account of
such other Person or any direct or indirect issuance by such Person of such a
Guarantee (provided, however, that for purposes of Section 6.04, payments under
Guarantees not exceeding the amount of the Investment attributable to the
issuance of such Guarantee will not be deemed to result in an increase in the
amount of such Investment) or (iv) any other investment of cash or other
property by such Person in or for the account of such other Person. Any
repurchase by any Borrower of its own Equity Interests or Indebtedness shall not
constitute an Investment for purposes of this Agreement. The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon (and without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such transfer or exchange.
          “Investment Basket” has the meaning assigned to such term in
Section 6.04(c).
          “IP Secured Financing” means a transaction or series of substantially
contemporaneous transactions pursuant to which one or more of the Borrowers
incur Indebtedness, on terms reasonably satisfactory to the Administrative
Agent, in an aggregate principal amount of not less than $150,000,000 that is
secured by a first priority security interest on the Borrowers’ registered
intellectual property and a second priority security interest in the other
property and assets forming a part of the Collateral; provided that
(a) substantially concurrently with the incurrence of such Indebtedness (i) the
Administrative Agent has (A) been granted a second priority perfected security
interest in such registered intellectual property and (B) entered into an
intercreditor agreement with the issuer of such Indebtedness, in each case on
terms that are in form and substance satisfactory to the Administrative Agent,
(ii) the Administrative Agent has been granted, on terms satisfactory to it, a
royalty-free license with respect to such intellectual property to the extent
any such intellectual property is used in connection with or affixed to any of
the Collateral and (iii) all of the Net Proceeds of such Indebtedness have been
applied to prepay the Revolving Loans then outstanding as provided in
Section 2.11(e); and (b) no Default or Event of Default has occurred and is
continuing immediately prior to or after giving effect to the incurrence of such
Indebtedness.

54



--------------------------------------------------------------------------------



 



          “Ireland” means the country of Ireland.
          “Irish Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of Ireland and becomes a Borrower under this
Agreement, following the Effective Date, pursuant to the terms of Section 4.03.
          “Irish Loan Party” means, individually and collectively as the context
may require, each Irish Borrower, each Subsidiary of an Irish Borrower that is
organized under the laws of Ireland and becomes a party to an Irish Security
Agreement pursuant to Section 4.03 or Section 5.14(c) and each other Subsidiary
of a Borrower that is organized under the laws of Ireland and that becomes a
party to an Irish Security Agreement.
          “Irish Revolving Exposure” means, with respect to each Irish Borrower,
the sum of the total International Revolving Exposure of all International
Revolving Lenders to such Borrower.
          “Irish Security Agreement” means, individually and collectively as the
context may require, each pledge agreement, debenture, security agreement,
guarantee or other agreement that is entered into by any Irish Loan Party or any
Person who is the holder of Equity Interests in any Irish Loan Party in favor of
the European Collateral Agent, and any other pledge agreement, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of Ireland, securing the International
Secured Obligations, in each case in form and substance satisfactory to each
Applicable Collateral Agent and entered into pursuant to the terms of this
Agreement or any other Loan Document (including Section 4.03 and Section 5.14),
as the same may be amended, restated or otherwise modified from time to time.
          “IRS” means the United States Internal Revenue Service.
          “Issuing Banks” means, individually and collectively as the context
may require, each U.S. Issuing Bank, Canadian Issuing Bank and European Issuing
Bank.
          “ITA” means the Income Tax Act (Canada), as amended.
          “Italian Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of Italy and becomes a Borrower under this
Agreement, following the Effective Date, pursuant to the terms of Section 4.03.
          “Italian Loan Party” means, individually and collectively as the
context may require, each Italian Borrower, each Subsidiary of an Italian
Borrower that is organized under the laws of Italy and becomes a party to an
Italian Security Agreement pursuant to Section 4.03 or Section 5.14(c) and each
other Subsidiary of a Borrower that is organized under the laws of Italy and
that becomes a party to an Italian Security Agreement.
          “Italian Qualifying Lender” means (a) a bank that has its registered
office in Italy and is licensed by the Bank of Italy (Banca d’Italia) to carry
out lending activities and to issue guarantees in Italy pursuant to article 14
of Italy’s Legislative Decree No. 385/1993, as amended, (b) a bank that is
authorized to carry out lending activities and to issue guarantees in Italy on a

55



--------------------------------------------------------------------------------



 



cross-border basis pursuant to articles 16.3 or 16.4 of Italy’s Legislative
Decree No. 385/1993, as amended, or (c) an Italian branch of a bank that is
authorized to carry out lending activities and to issue guarantees in Italy
pursuant to articles 14.4 or 15.3 of Italy’s Legislative Decree No. 385/1993, as
amended.
          “Italian Revolving Exposure” means, with respect to each Italian
Borrower, the sum of the total International Revolving Exposure of all
International Revolving Lenders to such Borrower.
          “Italian Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any Italian Loan Party or any Person who
is the holder of Equity Interests in any Italian Loan Party in favor of the
European Collateral Agent, and any other pledge agreement, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents that is
governed by the laws of Italy, securing the International Secured Obligations,
in each case in form and substance satisfactory to each Applicable Collateral
Agent and entered into pursuant to the terms of this Agreement or any other Loan
Document (including Section 4.03 and Section 5.14), as the same may be amended,
restated or otherwise modified from time to time.
          “Italy” means the Italian Republic.
          “JAG Footwear” means JAG Footwear, Accessories and Retail Corporation,
a New Jersey corporation.
          “Joining Canadian Borrower” has the meaning assigned to such term in
Section 2.25.
          “Joining European Borrower” has the meaning assigned to such term in
Section 4.03(a).
          “Joining U.S. Borrower” has the meaning assigned to such term in
Section 2.25.
          “Joint Bookrunners” means, individually and collectively as the
context may require, J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Banc of America Securities LLC, Wells Fargo Capital Finance, LLC and SunTrust
Robinson Humphrey, Inc., in their respective capacities as joint bookrunners
hereunder, and each of their successors and assigns in such capacity.
          “Joint Lead Arrangers” means, individually and collectively as the
context may require, J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., in their capacity as joint lead arrangers, and each of their successors
and assigns in such capacity.

56



--------------------------------------------------------------------------------



 



          “Jones Apparel USA” means Jones Apparel Group USA, Inc., a Delaware
corporation.
          “Jones Canada GP” means Jones Canada, Inc., an Ontario corporation.
          “Jones Canada LP” means Jones Apparel Group Canada ULC, a Nova Scotia
unlimited liability company.
          “Jones Holdings” means Jones Apparel Group Holdings, Inc., a Delaware
corporation.
          “Jones Investment” means Jones Investment Co. Inc., a Delaware
corporation.
          “Jones Jeanswear” means Jones Jeanswear Group, Inc., a New York
corporation.
          “Jones Jewelry” means Jones Jewelry Group, Inc., a Rhode Island
corporation.
          “Jones Retail” means Jones Retail Corporation, a New Jersey
corporation.
          “LC Alternative Currency” means (a) Sterling, (b) the Euro or (c) any
other lawful currency (other than Dollars) acceptable to the U.S. Issuing Banks
(in the case of U.S. Letters of Credit) or the European Issuing Banks (in the
case of European Letters of Credit) or which, in the case of this clause (c), is
freely transferable and convertible into Dollars in the United States or London
currency market, as applicable, and is freely available to the applicable U.S.
Issuing Bank or European Issuing Bank, as applicable, in the London interbank
deposit market.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit, including in respect of a time draft presented thereunder;
provided that, with respect to any component of any such amount in an LC
Alternative Currency under a U.S. Letter of Credit, such amount shall be the
Dollar Amount thereof. The date of an LC Disbursement shall be the date of
payment by the applicable Issuing Bank under a Letter of Credit or a time draft
presented thereunder, as the case may be.
          “LC Exposure” means, at any time, the sum of the U.S. LC Exposure and
the International LC Exposure.
          “Lender Parties” means, individually and collectively as the context
may require, the Agents, the Lenders and the Issuing Banks.
          “Lenders” means, individually and collectively as the context may
require, the International Revolving Lenders and the U.S. Revolving Lenders.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders.

57



--------------------------------------------------------------------------------



 



          “Letter of Credit” means any Commercial Letter of Credit or Standby
Letter of Credit (or, in the case of International Letters of Credit, bank
guarantees) issued pursuant to this Agreement. Without limiting the foregoing,
Letters of Credit shall include any time draft presented under a Letter of
Credit.
          “Level 1 Minimum Availability Period” means any period (a) commencing
when Availability is on any date less than an amount equal to 10% of the total
Revolving Commitment then in effect and (b) ending after Availability is greater
than 10% of the total Revolving Commitment then in effect for a period of 30
consecutive days. For the avoidance of doubt, if a Level 2 Minimum Availability
Period has not occurred and is continuing then a Level 1 Minimum Availability
Period shall not be continuing.
          “Level 2 Minimum Availability Period” means any period (a) commencing
when Availability is on any date less than an amount equal to 12.5% of the total
Revolving Commitment then in effect, but more than the Availability resulting in
a Level 1 Minimum Availability Period, and (b) ending after Availability is
greater than 12.5% of the total Revolving Commitment then in effect for a period
of 30 consecutive days. For the avoidance of doubt, if a Level 1 Minimum
Availability Period has occurred and is continuing, a Level 2 Minimum
Availability Period shall also be continuing.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
or the European Administrative Agent, as applicable, from time to time for
purposes of providing quotations of interest rates applicable to deposits in the
relevant currency in the London interbank market) at approximately 11:00 a.m.,
Local Time, on the relevant Quotation Day, as the rate for deposits in the
relevant currency having a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which deposits in the relevant currency of $5,000,000 (or,
in the case of a currency other than Dollars, an appropriate equivalent thereof
determined by the Administrative Agent or the European Administrative Agent, as
applicable) and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent or the European
Administrative Agent, as applicable, in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time on the relevant
Quotation Day.
          “Licensee” means any Person (other than a natural person) that
licenses trademarks of one or more of the Borrowers.
          “Licensee Receivable” means any receivables due to any Borrower from a
Licensee that arise as a result of such Licensee manufacturing, selling or
distributing goods utilizing or incorporating trademarks of such Borrower.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge, or security interest
(including, in the case of a European Loan Party, any assignment by way of
security) in, on or of such asset, (b) the interest

58



--------------------------------------------------------------------------------



 



of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
          “Loan Documents” means, individually and collectively as the context
may require, this Agreement, any promissory notes issued pursuant to this
Agreement, any Letters of Credit applications, the Collateral Documents, the
Loan Guaranty, the Canadian Guarantee, each European Guarantee and each
additional guaranty, security agreement, pledge agreement or other agreement
that creates a Lien or a guarantee in favor of any Applicable Administrative
Agent or any Applicable Collateral Agent pursuant to Sections 4.03 or 5.14 or
any other provision of any Loan Document, together with all other agreements,
instruments, documents and certificates identified in Sections 4.01 or 4.03 or
from time to time executed and delivered to, or in favor of, any Applicable
Administrative Agent, any Applicable Collateral Agent or any other Lender Party,
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee or partner of any Loan Party, and delivered to any Applicable
Administrative Agent, any Applicable Collateral Agent or any Lender Party in
connection with this Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative. For the avoidance of doubt, the Open
Account Agreements, the Swap Agreements and the agreements pursuant to which
Banking Services are provided shall not constitute Loan Documents.
          “Loan Guarantor” means (a) with respect to the U.S. Obligations, each
U.S. Loan Party and any other Person that becomes a U.S. Loan Guarantor pursuant
to Section 5.14(a) or the other applicable terms of the Loan Documents, and
(b) with respect to the International Obligations, each International Loan Party
and any other Person (including each U.S. Loan Party) that becomes a Loan
Guarantor pursuant to Section 5.14(c) or the other applicable terms of the Loan
Documents, provided, that the obligation of any International Loan Party to
guarantee the International Secured Obligations shall be subject to such
limitations as may be agreed to by the Administrative Agent as provided by
Section 4.03(h).
          “Loan Guaranty” means Article X of this Agreement.
          “Loan Parties” means, individually and collectively as the context may
require, the U.S. Loan Parties and the International Loan Parties.
          “Loans” means the loans and advances made by the Lenders pursuant to
this Agreement, including Swingline Loans and Protective Advances.
          “Local Time” means (a) local time in London, England with respect to
the receipt and sending of notices by and to, and the disbursement by or payment
to, the European Administrative Agent, the European Collateral Agent, any Lender
or any European Issuing Bank

59



--------------------------------------------------------------------------------



 



with respect to Revolving Loans extended by the International Revolving Lenders,
European Swingline Loans, European Protective Advances, International U.S.
Protective Advances and reimbursement obligations in respect of European Letters
of Credit; (b) local time in Chicago, Illinois, with respect to the times for
(i) the determination of “Dollar Amount”, (ii) the receipt and sending of
notices by and to, and the disbursement by or payment to, the Administrative
Agent, the U.S. Collateral Agent, any Lender or any U.S. Issuing Bank with
respect to U.S. Revolving Loans, U.S. Swingline Loans, U.S. Protective Advances
and reimbursement obligations in respect of U.S. Letters of Credit and (iii) the
receipt and sending of notices by and to, and the disbursement by or payment to,
the Canadian Administrative Agent, any Lender or any Canadian Issuing Bank with
respect to Canadian Revolving Loans, Canadian Swingline Loans, Canadian
Protective Advances and reimbursement obligations in respect of Canadian Letters
of Credit; (c) local time in London, England, with respect to the times for the
determination of “LIBO Rate” and “Overnight LIBO Rate”; (d) local time at the
place of determination, if such local time as of such place for determination is
specified herein; and (e) in all other circumstances, New York, New York time.
          “Lock Box Agreement” means, individually and collectively as the
context may require, each “Lock Box Agreement” referred to in the U.S. Security
Agreement.
          “Low Season” means, for any period of determination of the Borrowing
Base with respect to Wholesale Inventory, the periods (a) (i) commencing March 1
of each year and ending May 30 of such year and (ii) commencing October 1 of
each year and ending December 31 of such year, and (b) such other periods that
have been approved by the Administrative Agent and are identified as the “low
season” in the most recent appraisal delivered from the time pursuant to this
Agreement.
          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.01(a).
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, prospects or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under the Loan
Documents to which it is a party, (c) the Collateral, the Liens granted on the
Collateral in favor of each Applicable Collateral Agent, or the priority of such
Liens (this clause (c) to be taken as a whole) or (d) the rights of or benefits
available to the Administrative Agent, any other Agent, the Issuing Banks or the
Lenders under the Loan Documents.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means April 28, 2016 or any earlier date on which the
Revolving Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

60



--------------------------------------------------------------------------------



 



          “Maximum Liability” has the meaning assigned to such term in
Section 10.08.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the Company
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by the Company or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
          “Net Orderly Liquidation Value” means, with respect to Inventory of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the U.S.
Collateral Agent, net of all costs of liquidation thereof.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
          “Netherlands” means the European territory of the Kingdom of the
Netherlands.
          “Netherlands Borrower” means each wholly-owned Subsidiary of the
Company that is organized under the laws of the Netherlands and becomes a
Borrower under this Agreement, following the Effective Date, pursuant to the
terms of Section 4.03.

61



--------------------------------------------------------------------------------



 



          “Netherlands Loan Party” means, individually and collectively as the
context may require, each Netherlands Borrower, each Subsidiary of a Netherlands
Borrower that is organized under the laws of the Netherlands and becomes a party
to a Netherlands Security Agreement pursuant to Section 4.03 or Section 5.14(c)
and each other Subsidiary of a Borrower that is organized under the laws of the
Netherlands and that becomes a party to a Netherlands Security Agreement.
          “Netherlands Revolving Exposure” means, with respect to each
Netherlands Borrower, the sum of the total International Revolving Exposure of
all International Revolving Lenders to such Borrower.
          “Netherlands Security Agreement” means, individually and collectively
as the context may require, each pledge agreement, security agreement, guarantee
or other agreement that is entered into by any Netherlands Loan Party or any
Person who is the holder of Equity Interests in any Netherlands Loan Party in
favor of the European Collateral Agent, and any other pledge agreement, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of Netherlands, securing the
International Secured Obligations (or, where applicable, the Parallel Debt), in
each case in form and substance satisfactory to each Applicable Collateral Agent
and entered into pursuant to the terms of this Agreement or any other Loan
Document (including Section 4.03 and Section 5.14), as the same may be amended,
restated or otherwise modified from time to time.
          “Nine West Development” means Nine West Development Corporation, a
Delaware corporation.
          “Nine West Footwear” means Nine West Footwear Corporation, a Delaware
corporation.
          “Non BA Lender” means an International Revolving Lender that cannot or
does not as a matter of policy accept bankers’ acceptances.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).
          “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.09.
          “Non-Refundable Portion” has the meaning assigned to such term in
Section 2.17(k).
          “Obligated Party” has the meaning assigned to such term in
Section 10.02.
          “Obligations” means, individually and collectively as the context may
require, the U.S. Obligations and the International Obligations.
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other

62



--------------------------------------------------------------------------------



 



transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
          “Open Account Agent” means, individually and collectively as the
context may require, (a) the Citibank Open Account Agent and (b) any other
Lender or Affiliate thereof that is acting as agent from time to time pursuant
to any Other Open Account Agreement.
          “Open Account Aggregate Cap” means the sum of (a) the Citibank Open
Account Cap and (b) the Open Account Other Cap.
          “Open Account Agreement” means, individually and collectively as the
context may require, (a) the Citibank Open Account Agreement and (b) each Other
Open Account Agreement.
          “Open Account Bank” means, individually and collectively as the
context may require, (a) the Citibank Open Account Banks and (b) any Lender or
Affiliate thereof that may become a party to any Other Open Account Agreement.
          “Open Account Excess Obligations” means, individually and collectively
as the context may require, (a) the Citibank Open Account Obligations that are
in excess of the Citibank Open Account Cap and (b) the Open Account Obligations
with respect to any Other Open Account Agreement that are in excess of the
applicable Open Account Other Cap with respect to each such Other Open Account
Agreement.
          “Open Account Obligations” means, individually and collectively as the
context may require, (a) the Citibank Open Account Obligations and (b) the
obligations of the other Open Account Obligors that are parties to the Other
Open Account Agreements to pay and reimburse each applicable Open Account Agent
and Open Account Bank that are parties thereto for any advances, overadvances or
financings provided to any vendor of one or more of such Open Account Obligors,
together with fees, interest and expenses accruing thereon or that are otherwise
payable with respect thereto.
          “Open Account Obligors” means each Loan Party that is a party to an
Open Account Agreement.
          “Open Account Other Cap” means, with respect to all the Other Open
Account Agreements, initially zero, and thereafter, at any time any such other
Open Account Agreement is in effect or any Open Account Obligations with respect
thereto are outstanding, an aggregate amount not to exceed $15,000,000 in the
aggregate at any time; provided, that the Open Account Other Cap with respect to
each such Other Open Account Agreement shall be equal to the aggregate amount
that is authorized to be outstanding pursuant to the terms of each such other
Open Account Agreement (which amount shall be specified in a written notice of
the applicable Open Account Agent and the Company that is delivered to the
Administrative Agent prior to the effectiveness of each applicable Open Account
Agreement), the foregoing to be subject to the approval of the Administrative
Agent (such approval to not be unreasonably withheld or delayed).

63



--------------------------------------------------------------------------------



 



          “Original Credit Agreement” has the meaning assigned to such term in
the recitals.
          “Original Currency” has the meaning assigned to such term in
Section 9.18.
          “Original Effective Date” means May 13, 2009, the “Effective Date”
under the Original Credit Agreement.
          “Other Open Account Agreement” means each open account funding
agreement, other than the Citibank Open Account Agreement, entered into by any
Open Account Agent and Open Account Bank with the Company and the other Open
Account Obligors, as each such open account funding agreement may be amended,
modified, restated or replaced from time to time in accordance with
Section 6.11.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Overnight LIBO” means, when used in reference to any Loan or
Borrowing, whether such Loan or the Loan comprising such Borrowing accrues
interest at a rate determined by reference to the Overnight LIBO Rate.
          “Overnight LIBO Rate” means, with respect to any Overnight LIBO
Borrowing or overdue amount that bears interest at the Overnight LIBO Rate
pursuant to the terms of this Agreement, (a) the rate of interest per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) at which overnight
deposits in Euros, Sterling or Dollars, as applicable, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent or the European Administrative Agent, as applicable, in the
London interbank market for such currency to major banks in the London interbank
market plus (b) the Mandatory Cost.
          “Parallel Debt” has the meaning assigned to such term in
Section 9.23(a).
          “Participant” has the meaning assigned to such term in
Section 9.04(c).
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
          “Patriot Act” has the meaning assigned to such term in
Section 3.19(a).
          “Paying Guarantor” has the meaning assigned to such term in
Section 10.09.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Pension Event” means (a) the whole or partial withdrawal of a
Canadian Loan Party from a Canadian Pension Plan during a plan year; or (b) the
filing of a notice of interest to terminate in whole or in part a Canadian
Pension Plan or the treatment of a Canadian Pension

64



--------------------------------------------------------------------------------



 



Plan amendment as a termination or partial termination; or (c) the institution
of proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Canadian Pension Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of trustee to
administer, any Canadian Pension Plan.
          “Pension Plan” means (a) any U.S. Pension Plan and (b) any Foreign
Pension Plan (including, on and after any European Borrower Effective Date, any
Foreign Pension Plan of any European Loan Party).
          “Pensions Regulator” means the body corporate called the Pensions
Regulator established under Part I of the United Kingdom’s Pensions Act 2004, as
amended.
          “Permitted Acquisition” means any acquisition by any Loan Party,
whether by purchase, merger, amalgamation or otherwise, of all or substantially
all of the assets of, or of the voting Equity Interests of, or a business line
or unit or a division of, any Person or the subsidiaries of such Person;
provided that:
          (a) such acquisition shall be consensual;
          (b) such Person is in the same or similar line of business as the
Company and its Subsidiaries, or a component thereof;
          (c) such acquisition shall be consummated in accordance with all
Requirements of Law, except where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect;
          (d) in the case of the acquisition of Equity Interests, (i) all of the
Equity Interests (except for any such securities in the nature of directors’
qualifying shares) acquired or otherwise issued by such Person (or, in the case
of an acquisition of a group of companies, the parent company of such group) or
any newly formed Subsidiary of any Borrower in connection with such acquisition
shall be directly and beneficially owned 100% by such Loan Party, except with
respect to Investments permitted by Section 6.04(c)(ii) in Subsidiaries that are
not Loan Parties, and (ii) such newly acquired Subsidiary shall be a Loan Party
and the Company and its Subsidiaries shall have complied with Section 5.14 with
respect thereto; and
          (e) in the case of any acquisition or series of related acquisitions
in excess of $50,000,000 (whether paid in cash, deferred payments, securities,
the assumption of debt (including to the extent that any continuing debt would
be newly reflected on a consolidated balance sheet of the Company) or
otherwise), the Company shall furnish to the Administrative Agent at least five
Business Days prior to such proposed acquisition a certificate from a Financial
Officer evidencing compliance with Section 6.04(l), together with such detailed
information relating thereto as the Administrative Agent may reasonably request
to demonstrate such compliance;
provided further, that it is understood that to the extent the assets acquired
are to be included in any Borrowing Base, due diligence (including, without
limitation, field exams and appraisals) in

65



--------------------------------------------------------------------------------



 



respect of such acquired assets satisfactory to the Administrative Agent, in its
Permitted Discretion, shall be completed prior to the inclusion of such assets
in the Borrowing Base.
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation laws, unemployment, general liability and
other insurance and other social security laws or retirement benefits or similar
laws or regulations;
     (d) Liens granted and deposits and other investments made to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
     (e) Liens incurred to secure appeal bonds and judgment and attachment liens
in respect of judgments that do not constitute an Event of Default under
paragraph (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;
     (g) Liens in favor of a credit card processor arising in the ordinary
course of business under any processor agreement; and
     (h) Liens on the Collateral pursuant to the IP Secured Financing;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than a Lien described in paragraph (h) of this
definition).
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency

66



--------------------------------------------------------------------------------



 



thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in (i) certificates of deposit and time deposits, in each
case maturing within 365 days and (ii) banker’s acceptances, in each case
maturing within 180 days from the date of acquisition thereof, issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in paragraph (a) above and entered into with a
financial institution satisfying the criteria described in paragraph (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and
     (f) in the case of any International Borrower, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such International Borrower
for cash management purposes.
          “Permitted Lien” means any Lien permitted under Section 6.02.
          “Person” means any natural person, corporation, limited liability
company, unlimited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity.
          “PPSA” means the Personal Property Security Act (Ontario), including
the regulations thereto, provided that if perfection or the effect of perfection
or non-perfection or the priority of any Lien created hereunder or under any
other Loan Document on the Collateral is governed by the personal property
security legislation or other applicable legislation with respect to personal
property security in effect in a jurisdiction in Canada other than the Province
of Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation in effect from time to time in such other jurisdiction in
Canada for purposes of the provisions hereof relating to such perfection, effect
of perfection or non-perfection or priority.

67



--------------------------------------------------------------------------------



 



          “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of any Loan Party, other
than dispositions described in Section 6.05(a), (b), (c) (to the extent that the
transaction is solely among the Loan Parties), (d) or (j); or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $10,000,000, in the case of each individual event, and
$25,000,000 in the aggregate, in the case of a series of related events; or
     (c) the issuance by the Company of any Equity Interests, other than Equity
Interests issued pursuant to an employee stock option plan or similar plan, or
pursuant to a merger permitted by Section 6.03; or
     (d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 (other than paragraph (i) thereof) or
permitted by the Required Lenders.
          “Prime Rate” means (a) for the purpose of Dollar-denominated Loans
made available to the U.S. Borrowers, the rate of interest per annum publicly
announced from time to time by Chase as its prime rate at its offices at 270
Park Avenue in New York City or any successor executive office, and (b) for the
purpose of Dollar-denominated Loans made available to the Canadian Borrowers,
the rate of interest per annum publicly announced from time to time by the
Canadian Administrative Agent at its Toronto office as its U.S. base rate for
Dollar-denominated commercial loans; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Basis” means, with respect to any test hereunder in
connection with any event, that such test shall be calculated after giving
effect on a pro forma basis for the period of such calculation to (i) such event
as if it happened on the first day of such period or (ii) the incurrence of any
Indebtedness by the Company or any Subsidiary and any incurrence, repayment,
issuance or redemption of other Indebtedness of the Company or any Subsidiary
occurring at any time subsequent to the last day of the Test Period and on or
prior to the date of determination, as if such incurrence, repayment, issuance
or redemption, as the case may be, occurred on the first day of the Test Period.
          “Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), as amended from time to time, and
including all regulations thereunder.
          “Projections” has the meaning assigned to such term in
Section 5.01(f).
          “Protective Advance” means, individually and collectively as the
context may require, the U.S. Protective Advances and the International
Protective Advances.

68



--------------------------------------------------------------------------------



 



          “Quotation Day” means, in respect of the determination of the LIBO
Rate for any Interest Period for a Eurodollar Loan (a) in Sterling, the day that
is the first Business Day of such Interest Period, (b) in Euro, the day that is
two TARGET Days prior the first day of such Interest Period, and (c) in Dollars
or Canadian Dollars, the day that is two Business Days prior to the first day of
such Interest Period.
          “Register” has the meaning assigned to such term in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Rent Reserve” means with respect to (a) (i) any warehouse,
cross-docking facility, distribution center, regional distribution center or
depot that is not located in a jurisdiction providing for a common law or
statutory landlord’s Lien on the personal property of tenants, which Lien would
be prior or superior to the Lien granted by the U.S. Loan Parties in favor of
the Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), the Lien granted by the Canadian Loan Parties in favor of
the Administrative Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations) or the Lien granted by the
European Loan Parties in favor of the European Collateral Agent (for the benefit
of the International Lender Parties, securing the International Secured
Obligations) and with respect to which no Collateral Access Agreement is in
effect, or (ii) any store, warehouse, cross-docking facility, distribution
center, regional distribution center, depot or other location that is located in
a jurisdiction providing for a common law or statutory landlord’s Lien on the
personal property of tenants, which Lien would be prior or superior to the Lien
granted by the U.S. Loan Parties in favor of the Administrative Agent (for the
benefit of the Lender Parties, securing the Secured Obligations), the Lien
granted by the Canadian Loan Parties in favor of the Administrative Agent (for
the benefit of the International Lender Parties, securing the International
Secured Obligations) or the Lien granted by the European Loan Parties in favor
of the European Collateral Agent (for the benefit of the International Lender
Parties, securing the International Secured Obligations), a reserve equal to two
months’ (or, in the case of any store, warehouse, cross-docking facility,
distribution center, regional distribution center, depot or other location that
is located in an Eligible European Jurisdiction, three months’) rent (or such
other lesser reserve as may be determined by the Administrative Agent, in its
Permitted Discretion) at such store, warehouse, cross-docking facility,
distribution center, regional distribution center, depot or other location; or
(b) any Inventory located in an Eligible European Jurisdiction that is subject
to a “four wall” concession arrangement, a reserve equal to the lesser of
(x) the sum of (i) three months’ rent of the concessionaire plus (ii) three
months’ fees owing from the applicable Loan Party to the concessionaire and
(y) the value of such Inventory, valued at the lower of cost (determined in
accordance with the historical practices of the Borrower) or market value (or
such other lesser reserve as may be determined by the Administrative Agent, in
its Permitted Discretion).
          “Rentals” means, with reference to any period, the aggregate amounts
payable by the Company and its Subsidiaries under any operating leases (net of
sublease income), calculated on a consolidated basis for the Company and its
Subsidiaries for such period in accordance with GAAP.

69



--------------------------------------------------------------------------------



 



          “Report” means reports prepared by the U.S. Collateral Agent or
another Person showing the results of appraisals, field examinations or audits
pertaining to the Borrowers’ assets from information furnished by or on behalf
of the Borrowers, after the U.S. Collateral Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports shall be distributed to the
Lenders by the Administrative Agent.
          “Required Lenders” means, at any time, Lenders having Aggregate Credit
Exposure and unused Revolving Commitment representing at least 51% of the sum of
the Aggregate Credit Exposure and unused Revolving Commitment at such time.
          “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reserves” means any and all reserves which the U.S. Collateral Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Customer Credit Liability Reserves, Rent Reserves,
Canadian Priority Payable Reserves, Existing Debt Securities Reserves, reserves
for dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party, reserves for the prescribed part of an English Loan Party’s net
property that would be made available for the satisfaction of its unsecured
liabilities pursuant to §176A of the United Kingdom’s Insolvency Act 1986, as
amended, reserves with respect to liabilities of an English Loan Party which
constitute preferential debts pursuant to §386 of the United Kingdom’s
Insolvency Act 1986, as amended, and reserves for extended or extendible
retention of title over Accounts, and the German Bankruptcy Reserve; provided,
that the U.S. Collateral Agent may impose, in its Permitted Discretion, the
Existing Debt Securities Reserve (2014 Senior Notes) if the Existing Debt
Securities that are maturing in November 2014 have not been repaid, prepaid or
purchased in full in accordance with Section 6.08(b)(ii) or (vi), or refinanced
in full in accordance with Section 6.01(f), prior to August 15, 2014.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company or any option, warrant or other
right to acquire any such Equity Interests in the Company.
          “Retail Inventory” means Inventory to be sold by the Borrowers through
the Borrowers’ retail distribution channels.

70



--------------------------------------------------------------------------------



 



          “Revolver Termination Date” has the meaning assigned to such term in
Section 9.03(c).
          “Revolving Commitment” means, with respect to each Lender,
individually and collectively as the context may require, the U.S. Commitment,
the International A Commitment and the International B Commitment of such
Lender.
          “Revolving Commitment Schedule” means the Schedule attached hereto
identified as such.
          “Revolving Exposure” means, individually and collectively as the
context may require, the U.S. Revolving Exposure and the International Revolving
Exposure.
          “Revolving Exposure Limitations” has the meaning assigned to such term
in Section 2.01
          “Revolving Lender” means, as of any date of determination, a Lender
with a Revolving Commitment or, if the Revolving Commitment has terminated or
expired, a Lender with Revolving Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “Second Currency” has the meaning assigned to such term in
Section 9.18.
          “Secured Obligations” means, individually and collectively as the
context may require, the U.S. Secured Obligations and the International Secured
Obligations.
          “Security Agreement” means, individually and collectively as the
context may require, the U.S. Security Agreement, the Canadian Security
Agreement and the European Security Agreement.
          “Settlement” has the meaning assigned to such term in Section 2.05(e).
          “Settlement Date” has the meaning assigned to such term in
Section 2.05(e).
          “Shared European Borrowing Base” means, at any time, the sum of
(a) the European Borrowing Base of each Belgian Borrower, (b) the European
Borrowing Base of each English Borrower, (c) the European Borrowing Base of each
Irish Borrower, (d) the European Borrowing Base of each Netherlands Borrower and
(e) the European Borrowing Base of each Spanish Borrower. The U.S. Collateral
Agent may, in its Permitted Discretion as a result of any change in applicable
laws (including applicable Insolvency Laws) following the Effective Date which
adversely affects the ability of the European Collateral Agent to realize on any
Collateral securing, or guarantee of, the International Secured Obligations,
remove one or more of the European Borrowing Bases comprising the Shared
European Borrowing Base (and

71



--------------------------------------------------------------------------------



 



subsequently add one or more of such European Borrowing Bases back to form a
part of the Shared European Borrowing Base).
          “Shared European Borrowing Base Availability” means at any time,
(a) the Shared European Borrowing Base minus (b) the Shared European Borrowing
Base Utilization.
          “Shared European Borrowing Base Utilization” means, at any time, the
sum of (a) the amount by which the French Revolving Exposure of each French
Borrower at such time exceeds the European Borrowing Base of such French
Borrower at such time plus (b) the amount by which the German Revolving Exposure
of each German Borrower at such time exceeds the European Borrowing Base of such
German Borrower at such time plus (c) the amount by which the Swiss Revolving
Exposure of each Swiss Borrower at such time exceeds the European Borrowing Base
of such Swiss Borrower at such time plus (d) the amount by which the Italian
Revolving Exposure of each Italian Borrower at such time exceeds the European
Borrowing Base of such Italian Borrower at such time plus (e) the Spanish
Revolving Exposure of each Spanish Borrower at such time plus (f) the English
Revolving Exposure of each English Borrower at such time plus (g) the Irish
Revolving Exposure of each Irish Borrower at such time plus (h) the Netherlands
Revolving Exposure of each Netherlands Borrower at such time plus (i) the
Belgian Revolving Exposure of each Belgian Borrower at such time.
          “Spain” means the Kingdom of Spain.
          “Spanish Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of Spain and becomes a Borrower under this
Agreement, following the Effective Date, pursuant to the terms of Section 4.03.
          “Spanish Certification” has the meaning assigned to such term in
Section 9.09(e).
          “Spanish Civil Procedure Law” has the meaning assigned to such term in
Section 9.09(e).
          “Spanish Loan Party” means, individually and collectively as the
context may require, each Spanish Borrower, each Subsidiary of a Spanish
Borrower that is organized under the laws of Spain and becomes a party to a
Spanish Security Agreement pursuant to Section 4.03 or Section 5.14(c) and each
other Subsidiary of a Borrower that is organized under the laws of Spain and
that becomes a party to a Spanish Security Agreement.
          “Spanish Public Document” means a “documento público” under the laws
of Spain, which includes any of an “escritura pública”, a “póliza” or an “efecto
intervenido por fedatario público”.

72



--------------------------------------------------------------------------------



 



          “Spanish Revolving Exposure” means, with respect to each Spanish
Borrower, the sum of the total International A Revolving Exposure of all
International A Revolving Lenders to such Borrower.
          “Spanish Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any Spanish Loan Party or any Person who
is the holder of Equity Interests in any Spanish Loan Party in favor of the
European Collateral Agent, and any other pledge agreement, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents that is
governed by the laws of Spain, securing the International Secured Obligations,
in each case in form and substance satisfactory to each Applicable Collateral
Agent and entered into pursuant to the terms of this Agreement or any other Loan
Document (including Section 4.03 and Section 5.14), as the same may be amended,
restated or otherwise modified from time to time.
          “Specified Collateral” means Collateral that is comprised of (a)
(i) Accounts, (ii) Inventory, (iii) cash and cash equivalents and (iv) deposit
accounts in which proceeds of those items referred to in clauses (i)-(iii) are
deposited from time to time; (b) (i) chattel paper, (ii) trademarks, tradenames,
copyrights, patents and other intellectual property, (iii) documents, (iv)
general intangibles, (v) goods (vi) instruments and (vii) letters of credit,
letter-of-credit rights and supporting obligations (in the case of those items
referred to in this clause (b), to the extent any such item relates to any of
those items referred to in clause (a), and the terms contained in this clause
(b) to have the respective meanings provided for in the UCC); and (c) proceeds
(as defined in the UCC) of the foregoing.
          “Specified Customers” means, individually and collectively as the
context may require, JC Penney, Costco, Wal-Mart Stores, Inc./Sams Club, Sears,
Zellers, TJ MAXX/MARMAXX, BJs Wholesale Club, Burlington Coat Factory, Ross,
Fred Myer and Beall’s Outlet.
          “Spot Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for Dollars at approximately 11:00 a.m., Local Time, on
such date (the “Applicable Quotation Date”); provided, that if, for any reason,
no such spot rate is being quoted, the spot selling rate shall be determined by
reference to such publicly available service for displaying exchange rates as
may be reasonably selected by the Administrative Agent, or, in the event no such
service is selected, such spot selling rate shall instead be the rate reasonably
determined by the Administrative Agent as the spot rate of exchange in the
market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11:00 a.m., Local
Time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.
          “Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding standby Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to standby Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Standby LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total Standby LC Exposure at such time.

73



--------------------------------------------------------------------------------



 



          “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
Eurodollar funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurodollar funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
          “Sterling” means the lawful currency of the United Kingdom.
          “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (i) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (ii) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent; provided that such
term shall not include any joint venture, corporation, partnership or similar
arrangement the accounts of which would be consolidated with those of the
Company in the Company’s consolidated financial statements in accordance with
GAAP but of which not more than 50% of the equity or the ordinary voting power
(or, in the case of a partnership, not more than 50% of the general partnership
interests) are, as of such date, owned controlled or held by the Company or any
of its consolidated Subsidiaries.
          “Subsidiary” means any direct or indirect subsidiary of the Company or
a Loan Party, as applicable.
          “Successor U.S. Collateral Agent” has the meaning assigned to such
term in Section 8.02.
          “Supermajority Lenders” means, at any time, Lenders having Aggregate
Credit Exposure and the unused Revolving Commitment representing at least 75% of
the sum of the total Aggregate Credit Exposure and the unused Revolving
Commitment at such time.

74



--------------------------------------------------------------------------------



 



          “SW Holdings” means Stuart Weitzman Holdings, LLC, a Delaware limited
liability company.
          “SW Holdings Acquisition” means the acquisition, following the
consummation of the SW Holdings Initial Acquisition but in no event later than
three years thereafter, by JAG Footwear, of the remaining approximately 45% of
the Equity Interests in SW Holdings.
          “SW Holdings Initial Acquisition” means the acquisition by JAG
Footwear, of a majority interest equal to approximately 55% of the Equity
Interests in SW Holdings.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the sum of the aggregate
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Revolving Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.
          “Swingline Lender” means, individually and collectively as the context
may require, the U.S. Swingline Lender, the Canadian Swingline Lender, the
European A Swingline Lender and the European B Swingline Lender.
          “Swingline Loan” means, individually and collectively as the context
may require, each U.S. Swingline Loan and International Swingline Loan.
          “Swiss Borrower” means each wholly-owned Subsidiary of the Company
that is organized under the laws of Switzerland and becomes a Borrower under
this Agreement, following the Effective Date, pursuant to the terms of
Section 4.03.
          “Swiss Guidelines” means, collectively, the guidelines entitled (a)
“Interbank Loans” of 22 September 1986 (S-02.123) (Merkblatt “Verrechnungssteuer
auf Zinsen von Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)”
vom 22. September 1986), as amended, (b) “Syndicated Loans” of January 2000
(S-02.128) (Merkblatt “Steuerliche Benhandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen” vom Januar 2000), as
amended, (c) “Bonds” of April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom
April 1999), as amended, and (d) “Client Credit Balances” of

75



--------------------------------------------------------------------------------



 



April 1999 (S-02.122.2) (Merkblatt Kundenguthaben vom April 1999), as amended,
as each of the foregoing was issued by the federal tax Governmental Authority of
Switzerland.
          “Swiss Loan Party” means, individually and collectively as the context
may require, each Swiss Borrower, each Subsidiary of a Swiss Borrower that is
organized under the laws of Switzerland and becomes a party to a Swiss Security
Agreement pursuant to Section 4.03 or Section 5.14(c) and each other Subsidiary
of a Borrower that is organized under the laws of Switzerland and that becomes a
party to a Swiss Security Agreement.
          “Swiss Loans” means, individually and collectively as the context may
require, any European Revolving Loan, European Protective Advance or European
Swingline Loan extended to, or any European Letter of Credit issued on behalf
of, any Swiss Borrower.
          “Swiss Qualifying Lender” means any Person which, within the meaning
of the Guidelines and for purposes of Swiss Withholding Tax or Swiss Stamp Tax,
(a) is recognized as a bank by the applicable banking laws of its country of
organization or, if acting through a branch, is recognized as such in the
country in which such branch is located, and (b) exercises as its main purpose a
true banking activity, having bank personnel, premises and communication devices
of its own and holding decision-making authority.
          “Swiss Revolving Exposure” means, with respect to each Swiss Borrower,
the sum of the total International Revolving Exposure of all International
Revolving Lenders to such Borrower.
          “Swiss Security Agreement” means, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any Swiss Loan Party or any Person who
is the holder of Equity Interests in any Swiss Loan Party in favor of the
European Collateral Agent, and any other pledge agreement, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents that is
governed by the laws of Switzerland, securing the International Secured
Obligations, in each case in form and substance satisfactory to each Applicable
Collateral Agent and entered into pursuant to the terms of this Agreement or any
other Loan Document (including Section 4.03 and Section 5.14), as the same may
be amended, restated or otherwise modified from time to time.
          “Swiss Stamp Tax” means any stamp tax applied or applicable pursuant
to the Swiss Federal Stamp Tax Act of June 27, 1973, as amended.
          “Swiss Ten Non-Bank Rule” means the requirement that the aggregate
number of creditors (other than Swiss Qualifying Lenders) in respect of a Swiss
Loan not at any time exceed 10, in accordance with the Swiss Guidelines.
          “Swiss Twenty Non-Bank Rule” means the requirement that the aggregate
number of creditors (other than Swiss Qualifying Lenders) of any Swiss Borrower
under all outstanding debts classified as debentures (Kassenobligation)
(including Swiss Loans) not at any time exceed 20, in accordance with the Swiss
Guidelines.

76



--------------------------------------------------------------------------------



 



          “Swiss Withholding Tax” means withholding tax applied or applicable
pursuant to the Swiss Federal Withholding Tax Act of October 13, 1965, as
amended.
          “Switzerland” means the Swiss Confederation.
          “Syndication Agent” means Citibank, N.A., in its capacity as
Syndication Agent, and its successors and assigns in such capacity.
          “TARGET Day” means any day on which (i) TARGET2 is open for settlement
of payments in Euro and (ii) banks are open for dealings in deposits in Euro in
the London interbank market.
          “TARGET2” means the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilizes a single shared
platform and which was launched on November 19, 2007.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Test Period” means the 12 consecutive full fiscal months immediately
preceding each date (taken as one accounting period) in respect of which the
Company has delivered the financial statements referred to in paragraph (c) of
Section 5.01. References to the Test Period in effect on any date shall mean the
Test Period ending prior to the most recent date on which the Company has
delivered such financial statements.
          “Trademark Security Agreement” means any trademark security agreement
referred to in the U.S. Security Agreement.
          “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Treaty on European Union” means the Treaty of Rome of March 25, 1957,
as amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
          “Treaty on the European Economic Area” means the Treaty establishing
the European Economic Area signed in Porto on 2 May 1992, as amended from time
to time.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate, the Canadian Prime Rate or the Overnight LIBO Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

77



--------------------------------------------------------------------------------



 



          “UK DB Plan” means an occupational plan or scheme which is not a money
purchase scheme (both terms as defined in the United Kingdom’s Pension Schemes
Act 1993, as amended), (a) in relation to which any English Loan Party or any of
its Subsidiaries or Affiliates is or has been at any time an employer (for the
purposes of Sections 38 and 51 of the United Kingdom’s Pension Act 2004, as
amended) or (b) in relation to which there is an employer to which such English
Loan Party or any of its Subsidiaries or Affiliates is or has been “connected”
with is an “associate” of.
          “United Kingdom” means the United Kingdom of Great Britain and
Northern Ireland.
          “United States” or “U.S.” means the United States of America.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
          “U.S. Availability” means, at any time, (a) the lesser of (i) the U.S.
Commitment and (ii) the U.S. Borrowing Base minus (b) (i) the total U.S.
Revolving Exposure, (ii) the outstanding principal amount of International
Revolving Loans extended by the International Revolving Lenders to the U.S.
Borrowers and (iii) the International Borrowing Base Utilization.
          “U.S. Borrowers” means, individually and collectively as the context
may require, the Company, Jones Apparel USA, Jones Holdings, Jones Investment,
Jones Jeanswear, Nine West Development, JAG Footwear and Jones Jewelry.
          “U.S. Borrowing Base” means, at any time (without duplication),
the sum of
          (a) (i) the product of (A) 85% multiplied by (B) the Eligible Accounts
of the U.S. Borrowers at such time plus (ii) the product of (A) 90% multiplied
by (B) the Eligible Credit Card Accounts Receivable of the U.S. Borrowers at
such time,
plus
          (b) the product of (i) 80% multiplied by (ii) the Eligible Domestic
Licensee Receivables of the U.S. Borrowers at such time; provided that the
availability represented by Eligible Domestic Licensee Receivables of the U.S.
Borrowers included in the Borrowing Base shall not at any time exceed
$10,000,000,
plus
          (c) the product of (i) 35% multiplied by (ii) the Eligible Foreign
Licensee Receivables of the U.S. Borrowers at such time; provided that the
availability represented by

78



--------------------------------------------------------------------------------



 



Eligible Foreign Licensee Receivables of the U.S. Borrowers included in the
Borrowing Base shall not at any time exceed $5,000,000,
plus
          (d) the product of (i) 35% multiplied by (ii) the Eligible Foreign
Accounts of the U.S. Borrowers at such time; provided that the availability
represented by Eligible Foreign Accounts of the U.S. Borrowers included in the
Borrowing Base shall not at any time exceed $5,000,000, in the case of Eligible
Foreign Accounts referred to in paragraph (b) of the definition thereof that are
not backed by standby letters of credit referred to therein, and $15,000,000, in
the case of Eligible Foreign Accounts referred to in paragraph (b) of the
definition thereof that are backed by standby letters of credit referred to
therein,
plus
          (e) subject to the last sentence of this definition, the product of
(i) 35% multiplied by (ii) the sum of (A) the Eligible GRI Accounts of the U.S.
Borrowers and (B) the Eligible GRI Licensee Receivables of the U.S. Borrowers at
such time; provided that the availability represented by Eligible GRI Accounts
of the U.S. Borrowers included in the Borrowing Base shall not at any time
exceed $15,000,000,
plus
          (f) the lesser of (i) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage in respect of Retail Inventory of the U.S.
Borrowers identified in the most recent inventory appraisal ordered by the U.S.
Collateral Agent multiplied by the Eligible Retail Inventory of the U.S.
Borrowers, valued at the lower of cost (determined in accordance with the
historical practices of the Borrowers prior to the Effective Date) or market
value, at such time and (ii) the product of 75% multiplied by the Eligible
Retail Inventory of the U.S. Borrowers, valued at the lower of cost (determined
in accordance with the historical practices of the Borrowers prior to the
Effective Date) or market value, at such time,
plus
          (g) the lesser of (i) the product of 85% multiplied by the High Season
or Low Season, as applicable, Net Orderly Liquidation Value percentage in
respect of Wholesale Inventory of the U.S. Borrowers identified in the most
recent inventory appraisal ordered by the U.S. Collateral Agent multiplied by
the Eligible Wholesale Inventory of the U.S. Borrowers, valued at the lower of
cost (determined in accordance with the historical practices of the Borrowers
prior to the Effective Date) or market value, at such time and (ii) the product
of 75% multiplied by the Eligible Wholesale Inventory of the U.S. Borrowers,
valued at the lower of cost (determined in accordance with the historical
practices of the Borrowers prior to the Effective Date) or market value, at such
time,
minus
          (h) without duplication, Reserves established by the U.S. Collateral
Agent in its Permitted Discretion.

79



--------------------------------------------------------------------------------



 



          The U.S. Collateral Agent may, in its Permitted Discretion, reduce the
advance rates set forth above (and subsequently increase the advance rates up to
the levels set forth above) including, for reasons relating to potential rights
of vendors with respect to in transit Inventory, adjust Reserves or reduce one
or more of the other elements used in computing the U.S. Borrowing Base (and
subsequently increase such elements up to the levels set forth above). Any
changes after the Effective Date in how the Borrowers value their Inventory in
accordance with their historical practices prior to the Effective Date shall be
subject to the approval of the U.S. Collateral Agent.
          Notwithstanding the foregoing, the Eligible GRI Accounts and Eligible
GRI Licensee Receivables shall not constitute a part of the U.S. Borrowing Base
unless the U.S. Collateral Agent, in the exercise of its Permitted Discretion,
has approved of the same.
          “U.S. Collateral Agent” means Chase, in its capacity as U.S.
collateral agent hereunder, and each of its successors and assigns in such
capacity.
          “U.S. Commitment” means, with respect to each U.S. Revolving Lender,
the commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving
Loans and to acquire participations in U.S. Letters of Credit and U.S. Swingline
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such U.S. Revolving Lender’s U.S. Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such U.S. Revolving
Lender pursuant to Section 9.04. The initial amount of each U.S. Revolving
Lender’s U.S. Commitment is set forth on the Revolving Commitment Schedule, or
in the Assignment and Assumption pursuant to which such U.S. Revolving Lender
shall have assumed its U.S. Commitment, as applicable. The U.S. Commitment is in
the initial aggregate amount of $350,000,000.
          “U.S. Facility” means, collectively, the U.S. Commitment and the
extensions of credit made thereunder.
          “U.S. Guarantor Joinder Agreement” has the meaning assigned to such
term in Section 5.14(a).
          “U.S. Issuing Banks” means, individually and collectively as the
context may require, in the case of each U.S. Letter of Credit, Chase, Wells
Fargo Bank, National Association and any other Lender proposed by the Borrower
Representative that has agreed to act as a U.S. Issuing Bank and is reasonably
acceptable to the Administrative Agent, each in its capacity as an issuer of
U.S. Letters of Credit hereunder, and its successors and assigns in such
capacity as provided in Section 2.06(j). Each U.S. Issuing Bank may, in its sole
discretion, arrange for one or more U.S. Letters of Credit to be issued by
Affiliates of such U.S. Issuing Bank, in which case the term “U.S. Issuing Bank”
shall include any such Affiliate with respect to U.S. Letters of Credit issued
by such Affiliate.
          “U.S. LC Exposure” means, at any time, the sum of the Dollar Amount of
the Commercial LC Exposure and the Standby LC Exposure of the U.S. Borrowers.
The U.S. LC Exposure of any U.S. Revolving Lender at any time shall be its
Applicable Percentage of its total U.S. LC Exposure at such time.

80



--------------------------------------------------------------------------------



 



          “U.S. Lender Parties” means, individually and collectively as the
context may require, the Administrative Agent, the U.S. Revolving Lenders, the
U.S. Issuing Banks and the other Agents.
          “U.S. Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable U.S.
Issuing Bank issued for the purpose of providing credit support for the U.S.
Borrowers.
          “U.S. Loan Guarantor” means each U.S. Loan Party and any other Person
that becomes a U.S. Loan Guarantor pursuant to Section 5.14(a).
          “U.S. Loan Parties” means the U.S. Borrowers, the U.S. Borrowers’
Domestic Subsidiaries and the First-Tier Foreign DREs (other than those Persons
in which Investments are made pursuant to Sections 6.04(c)(ii) and (iii)) and
any other Person who becomes a party to this Agreement in its capacity as a U.S.
Loan Party pursuant to a U.S. Guarantor Joinder Agreement; provided that none of
Rachel Roy IP Company LLC, GRI or SW Holdings shall be a U.S. Loan Party unless,
in each case, 100% of the Equity Interests of such entity is owned by a U.S.
Loan Party.
          “U.S. Loans” means, individually and collectively as the context may
require, the U.S. Revolving Loans, the U.S. Swingline Loans and the U.S.
Protective Advances.
          “U.S. Obligations” means, with respect to the U.S. Loan Parties, all
unpaid principal of and accrued and unpaid interest on the U.S. Loans, all U.S.
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any U.S. Issuing Bank or any indemnified
party arising under the Loan Documents.
          “U.S. Pension Plan” means any employee pension benefit plan (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).
          “U.S. Revolving Exposure” means, with respect to any U.S. Revolving
Lender at any time, the sum of (a) the outstanding principal amount of Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the aggregate principal
amount of the U.S. Swingline Loans at such time, plus (c) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the U.S. LC Exposure at
such time.

81



--------------------------------------------------------------------------------



 



          “U.S. Revolving Lenders” means the Persons listed on the Revolving
Commitment Schedule as having a U.S. Commitment and any other Person that shall
acquire a U.S. Commitment pursuant to an Assignment and Assumption, other than
any such Person that ceases to be such a Person hereto pursuant to an Assignment
and Assumption.
          “U.S. Revolving Loan” means a Revolving Loan made to the U.S.
Borrowers by the U.S. Revolving Lenders.
          “U.S. Secured Obligations” means all U.S. Obligations, together with
all (a) Banking Services Obligations of the U.S. Loan Parties; (b) Swap
Obligations of the U.S. Loan Parties owing to one or more U.S. Revolving Lenders
or their respective Affiliates; provided that (i) at or prior to the time that
any transaction relating to such Swap Obligation is executed, the U.S. Revolving
Lender or Affiliate of a U.S. Revolving Lender party thereto (other than Chase)
shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a U.S. Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
U.S. Lender Parties; and (c) the Open Account Obligations of Open Account
Obligors that are U.S. Loan Parties.
          “U.S. Security Agreement” means that certain Amended and Restated
Pledge and Security Agreement, dated as of the date hereof, between the Loan
Parties (excluding each International Loan Party other than the Canadian
Borrowers) and the Administrative Agent, for the benefit of the Lender Parties
and the International Lender Parties, as the case may be, and any other pledge
or security agreement entered into, after the Effective Date by any other U.S.
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.
          “U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its
capacity as lender of U.S. Swingline Loans hereunder.
          “U.S. Swingline Loan” has the meaning assigned to such term in
Section 2.05(a).
          “VAT” means any tax imposed by EC Directive 2006/112/EC on the Common
System of value added tax, and any national legislation implementing that
directive, together with any legislation supplemental thereto, and any other tax
of a similar nature and all penalties, cost and interest related thereto.
          “Vendor Rebates” means the credits earned from vendors for volume
purchases that reduce net inventory costs for the Borrowers.
          “Wage Earner Protection Program Act Reserve” means, on any date of
determination, a reserve established from time to time in such amount as the
Administrative Agent, in its discretion, determines reflects amounts that may
become due under the Wage Earner Protection Program Act (Canada), as amended,
with respect to the employees of any Loan Party that are employed in Canada,
which would give rise to a Lien with priority under applicable law over the Lien
granted by the Canadian Loan Parties in favor of the Administrative Agent (for
the benefit of the International Lender Parties, securing the International
Secured Obligations).

82



--------------------------------------------------------------------------------



 



          “Weekly Reporting Period” means any period during (a) which any
Default under paragraph (a) of Article VII or any Event of Default has occurred
and is continuing or (b) that constitutes a Level 2 Minimum Availability Period.
          “Wholesale Inventory” means Inventory to be sold by the Borrowers
through the Borrowers’ wholesale distribution channels.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means (a) any Loan Party and (b) (i) with respect
to the U.S. Loans, the Administrative Agent, (ii) with respect to the Canadian
Loans, the Canadian Administrative Agent, and (iii) with respect to the European
Loans, the European Administrative Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived by the Administrative Agent pursuant to
this Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived by the
Administrative Agent.
          For purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the

83



--------------------------------------------------------------------------------



 



Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest” and “mortgage” shall be deemed to include a “hypothec”,
(f) all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (h) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (j) an “agent” shall be deemed to include a
“mandatary”.
          References in this Agreement, in respect of any Belgian Loan Party,
to: (a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer
includes any curator / curateur, vereffenaar / liquidateur, voorlopig
bewindvoerder / administrateur provisoire, gerechtelijk deskundige / expert
judiciaire commissaris inzake opschorting / commissaire au sursis and sekwester
/ séquestre; (b) a Person being unable to pay its debts shall refer to such
Person being in a state of cessation of payments (staking van betaling /
cessation de paiements); (c) an insolvency includes a gerechtelijke
reorganisatie / réorganisation judiciaire, faillissement / faillite and any
other concurrence between creditors (samenloop van schuldeisers / concours des
créanciers); (d) a moratorium or composition includes any gerechtelijke
reorganisatie / réorganisation judiciaire; (e) a winding up, administration,
liquidation or dissolution includes any vereffening / liquidation, ontbinding /
dissolution, faillissement / faillite and sluiting van een onderneming /
fermeture d’enterprise; (f) an assignment or similar arrangement with any
creditor includes a minnelijk akkoord met alle schuldeisers/ accord amiable avec
tous les créanciers; (g) an attachment, sequestration, distress, execution or
analogous event includes any uitvoerend beslag / saisie exécutoire and bewarend
beslag / saisie conservatoire; (h) a security interest or security includes any
mortgage (hypotheek / hypothèque), pledge (pand / gage), privilege (voorrecht /
privilège), retention right (eigendomsvoorbehoud / réserve de propriété), any
security in rem (zakelijke zekerheid / sûreté réelle), any transfer by way of
security (overdracht ten titel van zekerheid / transfert à titre de garantie)
and, in general, any right in rem created for the purpose of granting security
and any promise or mandate to create any security interest mentioned above;
(i) a company organized under the laws of Belgium includes any company which has
its main establishment (voornaamste vestiging / établissement principal) in
Belgium; and (j) a subsidiary includes a dochtervennootschap / filiale as
defined in Article 6 of the Belgian Company Code, as amended.
          References in this Agreement, in respect of any Spanish Loan Party, to
a “subsidiary” include subsidiaries within the meaning of article 42 of Spain’s
Civil Code (Código de Comercio), as amended.
          References in this Agreement, in respect of any French Loan Party, to
(a) “control” includes such term as defined in articles L.233-3 I and II of
France’s Commercial Code, as amended, and (b) a “subsidiary” includes any entity
of which a relevant Person has

84



--------------------------------------------------------------------------------



 



direct or indirect control (as defined in Article L.233-3 I and II of France’s
Commercial Code), as amended.
          References in this Agreement, in respect of any German Loan Party, to
(a) a necessary action to authorize includes, without limitation, obtaining an
unconditional positive advice from the competent works councils; (b) gross
negligence includes grobe Fahrlässigkeit; (c) negligence includes
Fahrlässigkeit; (d) a security interest includes any mortgage (Grundschuld,
Hypothek), pledge (Pfandrecht), retention of title arrangement
(Eigentumsvorbehalt), right of retention (Zurückbehaltungsrecht), right to
reclaim goods (Herausgabeansprüche) and, any right in rem created for the
purpose of granting security; (e) a winding-up, administration or dissolution
and any similar term includes a Person organized under the laws of Germany being
declared bankrupt (insolvent) or dissolved (aufgelöst); (f) any step or
procedure taken in connection with insolvency proceedings includes a Person
organized under the laws of Germany having applied for bankruptcy
(Insolvenzantrag) or the opening of bankruptcy proceedings (Insolvenzeröffnung);
and (g) an administrator includes an Insolvenzverwalter or Sachverständiger.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
          SECTION 1.05. Currency Translations. Without limiting the other terms
of this Agreement the calculations and determinations under this Agreement of
any amount in any currency other than Dollars shall be deemed to refer to the
Dollar Amount thereof, as the case may be, and all certificates delivered under
this Agreement shall express such calculations or determinations in Dollars or
the Dollar Amount thereof, as the case may be. Each requisite currency
translation shall be based on the Spot Rate and the permissibility of actions
taken under Article VI shall not be affected by subsequent fluctuations in
exchange rates.
ARTICLE II
The Credits
          SECTION 2.01. Revolving Commitment. Subject to the terms and
conditions set forth herein, (a) each U.S. Revolving Lender agrees to make U.S.
Revolving Loans from time to time during the Availability Period to the U.S.
Borrowers in Dollars, (b) each International A Revolving Lender agrees to make
International A Revolving Loans from

85



--------------------------------------------------------------------------------



 



time to time during the Availability Period to the International A Borrowers and
the U.S. Borrowers in Euros, Sterling, Canadian Dollars or Dollars (including,
in the case of the Canadian Borrowers, by way of BA Drawings in accordance with
Section 2.21) and (c) each International B Revolving Lender agrees to make
International B Revolving Loans from time to time during the Availability Period
to the International B Borrowers and the U.S. Borrowers in Euros, Sterling,
Canadian Dollars or Dollars (including, in the case of the Canadian Borrowers,
by way of BA Drawings in accordance with Section 2.21), if, in each case after
giving effect thereto:
     (i) the U.S. Revolving Exposure of any U.S. Revolving Lender would not
exceed such U.S. Revolving Lender’s U.S. Commitment;
     (ii) the International A Revolving Exposure of any International A
Revolving Lender would not exceed such International A Revolving Lender’s
International A Commitment;
     (iii) the International B Revolving Exposure of any International B
Revolving Lender would not exceed such International B Revolving Lender’s
International B Commitment;
     (iv) the (x) total U.S. Revolving Exposure of all the U.S. Revolving
Lenders and (y) Open Account Aggregate Cap would not exceed (A) the lesser of
(1) the total U.S. Commitment or (2) the U.S. Borrowing Base minus (B) the sum
of (x) the outstanding principal amount of International Revolving Loans made by
the International Revolving Lenders to the U.S. Borrowers and (y) the
International Borrowing Base Utilization;
     (v) the total Canadian Revolving Exposure of all the International
Revolving Lenders would not exceed the lesser of (A) the Canadian Sublimit or
(B) (x) the Canadian Borrowing Base plus (y) the U.S. Availability;
     (vi) the total European A Revolving Exposure of all the International A
Revolving Lenders to the European A Borrowers would not exceed (A) the Aggregate
European A Borrowing Base plus (B) the U.S. Availability;
     (vii) the total European B Revolving Exposure of all the International B
Revolving Lenders to the European B Borrowers would not exceed (A) the Aggregate
European B Borrowing Base plus (B) the U.S. Availability;
     (viii) the total European Revolving Exposure of all the International
Revolving Lenders to any French Borrower, Swiss Borrower, German Borrower or
Italian Borrower would not exceed (A) the European Borrowing Base of such
European Borrower plus (B) the Shared European Borrowing Base Availability and
(C) the U.S. Availability;
     (ix) the total European Revolving Exposure of all the International
Revolving Lenders to any English Borrower, Irish Borrower, Netherlands Borrower,
Belgian Borrower or Spanish Borrower would not exceed (A) the Shared European
Borrowing Base Availability plus (B) the U.S. Availability; and

86



--------------------------------------------------------------------------------



 



     (x) the (x) total International Revolving Exposure of all the International
Revolving Lenders and (y) the Open Account Aggregate Cap would not exceed the
lesser of (A) the International Commitment or (B) (x) the International
Borrowing Base plus (y) the U.S. Availability;
subject to each Applicable Administrative Agent’s authority in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04.
Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow its Revolving Loans. The
limitations on Borrowings referred to in clauses (i) through (xi) are referred
to collectively as the “Revolving Exposure Limitations”.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Facility and Type made by the Lenders ratably in accordance with their
respective Revolving Commitment. Any Protective Advance and any Swingline Loan
shall be made in accordance with the procedures respectively set forth in
Sections 2.04 and 2.05.
          (b) Subject to Sections 2.14 and 2.21, (i) each Borrowing of Revolving
Loans that is denominated in Dollars shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower Representative may request in accordance
herewith; (ii) each Borrowing of Revolving Loans that is denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans or, pursuant to
Section 2.21, BA Drawings as the Borrower Representative may request in
accordance herewith; and (iii) each Borrowing of Revolving Loans that is
denominated in Sterling or Euros shall be comprised entirely of Eurodollar
Loans. Each (A) U.S. Swingline Loan and Canadian Swingline Loan denominated in
Dollars shall be an ABR Loan, (B) Canadian Swingline Loan denominated in
Canadian Dollars shall be a Canadian Prime Rate Loan and (C) European Swingline
Loan shall bear interest at the Overnight LIBO Rate. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, in the case of any currency other than Dollars, an
approximate equivalent thereof as determined by the relevant Applicable
Administrative Agent) and not less than $5,000,000 (or, in the case of any
currency other than Dollars, an approximate equivalent thereof as determined by
the relevant Applicable Administrative Agent). ABR Borrowings and Canadian Prime
Rate Borrowings may be in any amount. Each Swingline Loan shall be in an amount
that is an integral multiple of $1,000,000 (or, in the case of any currency
other than Dollars, an approximate equivalent thereof as determined by the
relevant Applicable Administrative Agent) and not less than $5,000,000 (or, in
the case of any currency other than Dollars, an approximate equivalent thereof
as determined by the relevant Applicable Administrative Agent). Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 16 Eurodollar Borrowings
outstanding.

87



--------------------------------------------------------------------------------



 



          (d) At the commencement of each Contract Period for any BA Drawing of
Canadian Revolving Loans, such Borrowing shall be in an aggregate face amount
that is an integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000;
provided that there shall not at any time be more than a total of five BA
Drawings outstanding.
          (e) Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period or Contract
Period requested with respect thereto would end after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Borrowing, the Borrower Representative shall notify the Administrative Agent (in
the case of a requested Borrowing of U.S. Revolving Loans), the European
Administrative Agent with a copy to the Administrative Agent (in the case of a
requested Borrowing of International Revolving Loans (other than Canadian
Revolving Loans)) or the Canadian Administrative Agent with a copy to the
Administrative Agent (in the case of a requested Borrowing of Canadian Revolving
Loans), of such request either in writing (delivered by hand or facsimile)
substantially in the form attached hereto as Exhibit G and signed by the
Borrower Representative or by telephone (a) with respect to U.S. Loans, (i) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing, or (ii) in the case of
an ABR Borrowing, not later than 2:00 p.m., Local Time, on the date of the
proposed Borrowing; (b) with respect to Canadian Loans, (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing, (ii) in the case of a BA Drawing, not
later than 3:00 p.m., Local time, three Business Days before the date of the
proposed Borrowing, and (iii) in the case of a Canadian Prime Rate Borrowing or
an ABR Borrowing, not later than 10:00 a.m., Local Time, one Business Day before
the date of the proposed Borrowing; and (c) with respect to International
Revolving Loans (other than Canadian Revolving Loans), not later than
10:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing, provided that any such notice of an ABR Borrowing to finance the
reimbursement of an LC Disbursement (in the case of any U.S. Letter of Credit)
as contemplated by Section 2.06(e), may be given not later than 2:00 p.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent (if a U.S. Revolving Loan), the Canadian
Administrative Agent (if a Canadian Revolving Loan) or the European
Administrative Agent (if an International Revolving Loan other than a Canadian
Revolving Loan), of a written Borrowing Request in a form approved by such
Applicable Administrative Agent, and signed by the Borrower Representative. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:
     (i) the name of the applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;

88



--------------------------------------------------------------------------------



 



     (iv) the currency of the requested Borrowing;
     (v) the Facility under which such Borrowing will be made;
     (vi) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime
Rate Borrowing, a BA Drawing or a Eurodollar Borrowing;
     (vii) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (viii) in the case of a BA Drawing, the initial Contract Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.
If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of U.S. Revolving Loans or Canadian Revolving Loans requested in
Dollars shall be an ABR Borrowing, and (B) a Borrowing of Canadian Revolving
Loans requested in Canadian Dollars shall be a Canadian Prime Rate Borrowing. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing of Revolving Loans, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent (if a U.S. Revolving Loan), the Canadian Administrative
Agent (if a Canadian Revolving Loan) or the European Administrative Agent (if an
International Revolving Loan (other than a Canadian Revolving Loan)), as
applicable, shall advise each applicable Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Protective Advances. (a) Subject to the limitations set
forth below, each Applicable Administrative Agent is authorized by the Borrowers
and the Lenders, from time to time in the sole discretion of such Applicable
Administrative Agent (but, in any such case, none of them shall have absolutely
any obligation to) to make (i) in the case of the Administrative Agent, Loans to
the U.S. Borrowers on behalf of the Revolving Lenders (each such Loan, a “U.S.
Protective Advance”), (ii) in the case of the Canadian Administrative Agent,
Loans to the Canadian Borrowers in Canadian Dollars or Dollars on behalf of the
International Revolving Lenders (each such Loan, a “Canadian Protective
Advance”), or (iii) in the case of the European Administrative Agent, Loans in
Sterling, Euros or Dollars to (w) the European A Borrowers on behalf of the
International A Revolving Lenders (each such Loan, a “European A Protective
Advance”), (x) to the U.S. Borrowers on behalf of the International A Revolving
Lenders (each such Loan, an “International A U.S. Protective Advance”), (y) the
European B Borrowers on behalf of the International B Revolving Lenders (each
such Loan, a “European B Protective Advance”) or (z) to the U.S. Borrowers on
behalf of the International B Revolving Lenders (each such Loan, an
“International B U.S. Protective Advance”), which Applicable Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(C) to pay any other amount chargeable to or required to be paid by the
applicable Borrower pursuant to the terms of this Agreement, including payments
of

89



--------------------------------------------------------------------------------



 



reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided, that
(1) the aggregate amount of outstanding U.S. Protective Advances shall not, at
any time, exceed (x) $15,000,000 or (y) when added to the aggregate U.S.
Revolving Exposure of all the U.S. Revolving Lenders and the Open Account
Aggregate Cap, the U.S. Commitment, (2) the aggregate amount of outstanding
Canadian Protective Advances shall not, at any time, exceed (x) $1,000,000 or
(y) when added to the aggregate Canadian Revolving Exposure of all the
International Revolving Lenders, the Canadian Sublimit, (3) the aggregate amount
of European A Protective Advances and International A U.S. Protective Advances
shall not, at any time, exceed $2,800,000, (4) the aggregate amount of European
B Protective Advances and International B U.S. Protective Advances shall not, at
any time, exceed $11,200,000 and (5) the aggregate amount of European Protective
Advances and International U.S. Protective Advances shall not, at any time, when
added to the aggregate International Revolving Exposure of all the International
Revolving Lenders and the Open Account Aggregate Cap, exceed the International
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The (i) U.S. Protective Advances
shall be secured by Liens granted by the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), (ii) the Canadian Protective Advances shall be secured by
Liens granted by the Canadian Loan Parties in favor of the Administrative Agent
(for the benefit of the International Lender Parties, securing the International
Secured Obligations) and (iii) the European Protective Advances and the
International U.S. Protective Advances shall be secured by Liens granted by the
European Loan Parties and the U.S. Loan Parties, respectively, in favor of the
European Collateral Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations and securing the Secured
Obligations of the U.S. Borrowers to the International Revolving Lenders,
respectively), in and to (A) the Collateral of the U.S. Loan Parties (in the
case of all Protective Advances) or (B) the Collateral of the International Loan
Parties (in the case of the Canadian Protective Advances or European Protective
Advances). All (1) U.S. Protective Advances and Canadian Protective Advances
denominated in Dollars shall be ABR Borrowings, (2) all Canadian Protective
Advances denominated in Canadian Dollars shall be Canadian Prime Rate Borrowings
and (3) all International Protective Advances (other than Canadian Protective
Advances) shall be Overnight LIBO Borrowings. Each Applicable Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon each Applicable Administrative Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, any Applicable
Administrative Agent may request the Revolving Lenders to make a Revolving Loan,
in the currency in which the applicable Protective Advance was denominated, to
repay a Protective Advance. At any other time the relevant Applicable
Administrative Agent may require the Lenders to fund, in the currency in which
the applicable Protective Advance was denominated, their risk participations
described in Section 2.04(b).
          (b) Upon the making of a Protective Advance (whether before or after
the occurrence of a Default) by the relevant Applicable Administrative Agent,
each U.S. Revolving Lender or International Revolving Lender, as applicable,
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such Applicable Administrative
Agent, without recourse or warranty, an undivided interest

90



--------------------------------------------------------------------------------



 



and participation in such Protective Advance, in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
relevant Applicable Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by such Applicable
Administrative Agent in respect of such Protective Advance.
          SECTION 2.05. Swingline Loans. (a) The Administrative Agent, the U.S.
Swingline Lender and the U.S. Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents
with respect to the U.S. Commitment, promptly after the Borrower Representative
requests an ABR Borrowing, the U.S. Swingline Lender may elect to have the terms
of this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf
of the U.S. Revolving Lenders and in the amount requested, same day funds to the
U.S. Borrowers, on the applicable Borrowing date to the Funding Account(s) (each
such Loan made solely by the U.S. Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “U.S. Swingline Loan”),
with settlement among them as to the U.S. Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(e). Each U.S. Swingline Loan shall
be subject to all the terms and conditions applicable to other ABR Loans funded
by the U.S. Revolving Lenders, except that all payments thereon shall be payable
to the U.S. Swingline Lender solely for its own account. The aggregate amount of
U.S. Swingline Loans outstanding at any time shall not exceed $65,000,000. The
U.S. Swingline Lender shall not make any U.S. Swingline Loan if, after giving
effect thereto, the Borrowers would not be in compliance with the Revolving
Exposure Limitations. All U.S. Swingline Loans shall be ABR Borrowings.
          (b) The Canadian Administrative Agent, the Canadian Swingline Lender
and the International Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents with respect to
the International Commitment related to the Canadian Borrowers, promptly after
the Borrower Representative requests an ABR Borrowing or a Canadian Prime Rate
Borrowing, the Canadian Swingline Lender may elect to have the terms of this
Section 2.05(b) apply to such Borrowing Request by advancing, on behalf of the
applicable International Revolving Lenders and in the amount requested, same day
funds to the Canadian Borrowers, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Canadian Swingline Lender pursuant
to this Section 2.05(b) is referred to in this Agreement as a “Canadian
Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(e). Each Canadian
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the applicable International Revolving Lenders, except
that all payments thereon shall be payable to the Canadian Swingline Lender
solely for its own account. The aggregate amount of Canadian Swingline Loans
outstanding at any time shall not exceed $2,500,000, and the aggregate amount of
all International Swingline Loans outstanding at any time shall not exceed
$30,000,000; provided, that the aggregate amount of all Swingline Loans
outstanding at any time shall not exceed $65,000,000. The Canadian Swingline
Lender shall not make any Canadian Swingline Loan if, after giving effect
thereto, the Borrowers would not be in compliance with the Revolving Exposure
Limitations. All Canadian Swingline Loans shall be Canadian Prime Rate
Borrowings.

91



--------------------------------------------------------------------------------



 



          (c) The European Administrative Agent, the European A Swingline
Lender, European B Swingline Lender and the International Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents with respect to each of the International A Commitment and
the International B Commitment, promptly after the Borrower Representative
requests a Eurodollar Borrowing on behalf of a European Borrower pursuant to the
applicable International Commitment, the European A Swingline Lender or the
European B Swingline Lender, as applicable, may elect to have the terms of this
Section 2.05(c) apply to such Borrowing Request by advancing, on behalf of the
International A Revolving Lenders or the International B Revolving Lenders, as
applicable, and in the amount requested, same day funds (or, in the case of a
Swingline Loan denominated in Canadian Dollars, next day funds) to the
applicable European Borrower, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the European A Swingline Lender
pursuant to this Section 2.05(c) is referred to in this Agreement as a “European
A Swingline Loan” and each such Loan made solely by the European B Swingline
Lender pursuant to this Section 2.05(c) is referred to in this Agreement as a
“European B Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(e). Each
European Swingline Loan shall be subject to all the terms and conditions
applicable to other Eurodollar Loans on behalf of the European Borrowers that
are funded by the International Revolving Lenders, except that all payments
thereon shall be payable to the applicable European Swingline Lender solely for
its own account. The aggregate amount of all International A Swingline Loans
outstanding at any time shall not exceed $6,000,000 and the aggregate amount of
all European B Swingline Loans outstanding at any time shall not exceed
$24,000,000. No European Swingline Lender shall make any European Swingline Loan
if, after giving effect thereto, the Borrowers would not be in compliance with
the Revolving Exposure Limitations. All European Swingline Loans shall be
Overnight LIBO Borrowings.
          (d) Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each U.S. Revolving Lender or
International Revolving Lender, as applicable, shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the applicable Swingline Lender, or the relevant Applicable Administrative
Agent, as the case may be, without recourse or warranty, an undivided interest
and participation in the applicable Swingline Loan in proportion to its
Applicable Percentage of the U.S. Commitment, International A Commitment or
International B Commitment, as applicable. The applicable Swingline Lender may,
at any time, require the applicable Lenders to fund, in the currency in which
the applicable Swingline Loan was denominated, their participations. From and
after the date, if any, on which any Lender is required to fund its
participation in any Swingline Loan purchased hereunder, the relevant Applicable
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by such Applicable Administrative Agent in respect of
such Swingline Loan.
          (e) Each of the Administrative Agent, the Canadian Administrative
Agent or the European Administrative Agent, on behalf of the U.S. Swingline
Lender, the Canadian Swingline Lender or the applicable European Swingline
Lender, respectively, shall request settlement (a “Settlement”) with the U.S.
Revolving Lenders or the applicable International

92



--------------------------------------------------------------------------------



 



Revolving Lenders, as the case may be, on at least a weekly basis or on any more
frequent date that relevant Applicable Administrative Agent elects, by notifying
the applicable Lenders of such requested Settlement by facsimile, telephone or
e-mail no later than 12:00 noon, Local Time, (i) on the date of such requested
Settlement (the “Settlement Date”), with regard to U.S. Swingline Loans,
(ii) two Business Days prior to the Settlement Date, with regard to Canadian
Swingline Loans (or on the date of such requested Settlement, if a Default or an
Event of Default has occurred and is continuing), and (iii) three Business Days
prior to the Settlement Date, with regard to European Swingline Loans (or on the
date of such requested Settlement, if a Default or an Event of Default has
occurred and is continuing). Each U.S. Revolving Lender or applicable
International Revolving Lender, as the case may be (other than the Swingline
Lenders, in the case of the Swingline Loans) shall transfer, in the currency in
which the applicable Loan was denominated, the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable Loan
with respect to which Settlement is requested to relevant Applicable
Administrative Agent to an account of such Applicable Administrative Agent as it
may designate, not later than 2:00 p.m., Local Time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the relevant Applicable Administrative
Agent shall be applied against the amounts of the applicable Swingline Lender’s
Swingline Loans and, together with such Swingline Lender’s Applicable Percentage
of such Swingline Loan, shall constitute Revolving Loans of such applicable
Lenders (which shall be an ABR Loan, in the case of any U.S. Swingline Loan, a
Canadian Prime Rate Loan, in the case of any Canadian Swingline Loan, and a
Eurodollar Loan in the relevant currency with an Interest Period of one week, in
the case of any European Swingline Loan), and shall no longer constitute
Swingline Loans. If any such amount referred to in this paragraph (e) is not
transferred to the relevant Applicable Administrative Agent by any applicable
Lender on such Settlement Date, the applicable Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.07.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit denominated in Dollars, an LC Alternative Currency
(in the case of Commercial Letters of Credit that are U.S. Letters of Credit),
Canadian Dollars (in the case of Canadian Letters of Credit) and Dollars,
Sterling, Euros or an LC Alternative Currency (in the case of European Letters
of Credit) for its own account or for the account of another Borrower, in a form
reasonably acceptable to each Applicable Administrative Agent, and the
applicable U.S. Issuing Bank (in the case of U.S. Letters of Credit), the
applicable Canadian Issuing Bank (in the case of Canadian Letters of Credit) or
the applicable European Issuing Bank (in the case of European Letters of
Credit), at any time and from time to time during the Availability Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or

93



--------------------------------------------------------------------------------



 



transmit by electronic communication, if arrangements for doing so have been
approved by the applicable U.S. Issuing Bank (in the case of U.S. Letters of
Credit), the applicable Canadian Issuing Bank (in the case of Canadian Letters
of Credit) or the applicable European Issuing Bank (in the case of European
Letters of Credit)) to (1) the applicable U.S. Issuing Bank (in the case of U.S.
Letters of Credit), the applicable Canadian Issuing Bank (in the case of
Canadian Letters of Credit) or the applicable European Issuing Bank (in the case
of European Letters of Credit) and (2) the Administrative Agent (in the case of
U.S. Letters of Credit), the Canadian Administrative Agent with a copy to the
Administrative Agent (in the case of Canadian Letters of Credit) and the
European Administrative Agent (in the case of European Letters of Credit) with a
copy to the Administrative Agent, in each case prior to 9:00 a.m., Local Time,
at least three Business Days prior to the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the currency in which such Letter of Credit will be denominated (which
(w) shall be Dollars or Canadian Dollars in the case of U.S. Letters of Credit
that are Standby Letters of Credit, (x) may be in any LC Alternative Currency in
the case of U.S. Letters of Credit that are Commercial Letters of Credit,
(y) shall be Dollars or Canadian Dollars in the case of Canadian Letters of
Credit and (z) shall be Dollars, Sterling, Euros or any LC Alternative Currency
in the case of European Letters of Credit), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit, which notice shall, in the case of
any European Letter of Credit, attach thereto the form of Letter of Credit to be
issued that has been agreed to by the European Administrative Agent. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed
$350,000,000, (ii) the Standby LC Exposure shall not exceed $50,000,000,
(iii) the Commercial LC Exposure shall not exceed $350,000,000, (iv) the LC
Exposure on account of Commercial Letters of Credit denominated in an LC
Alternative Currency that are issued pursuant to the U.S. Commitment shall not
exceed $100,000,000, (v) the International A LC Exposure shall not exceed
$10,000,000, (vi) the International B LC Exposure shall not exceed $40,000,000,
(vii) the Standby LC Exposure with respect to all the International A Borrowers
shall not exceed $2,000,000, (viii) the Standby LC Exposure with respect to all
the International B Borrowers shall not exceed $8,000,000, (ix) the Commercial
LC Exposure with respect to all the International A Borrowers shall not exceed
$8,000,000, (x) the Commercial LC Exposure with respect to all the International
B Borrowers shall not exceed $32,000,000 and (viii) the Borrowers shall be in
compliance with the Revolving Exposure Limitations.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (it being understood that
any Letter of Credit that provides for time drafts to be submitted thereunder

94



--------------------------------------------------------------------------------



 



shall have an expiry date which is in advance of such five Business Days prior
to the Maturity Date by the number of days contemplated for such time drafts).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Revolving Lenders, the
applicable U.S. Issuing Bank hereby grants to each U.S. Revolving Lender (with
respect to each U.S. Letter of Credit), the applicable Canadian Issuing Bank
hereby grants to each applicable International Revolving Lender (with respect to
each Canadian Letter of Credit), the applicable European A Issuing Bank hereby
grants to each International A Revolving Lender (with respect to each European A
Letter of Credit) and the applicable European B Issuing Bank hereby grants to
each International B Revolving Lender (with respect to each European B Letter of
Credit), and each U.S. Revolving Lender hereby acquires from the applicable U.S.
Issuing Bank and each applicable International Revolving Lender hereby acquires
from the applicable Canadian Issuing Bank or European Issuing Bank, as the case
may be, a participation in each such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under each
such Letter of Credit. In consideration and in furtherance of the foregoing,
(i) with respect to each U.S. Letter of Credit, each U.S. Revolving Lender
hereby absolutely and unconditionally agrees to pay in Dollars to the
Administrative Agent, (ii) with respect to any Canadian Letters of Credit, each
applicable International Revolving Lender hereby absolutely and unconditionally
promises to pay, in the same currency in which such Canadian Letter of Credit is
issued to the Canadian Administrative Agent, and (iii) with respect to any
European Letters of Credit, each applicable International Revolving Lender
hereby absolutely and unconditionally promises to pay, in the same currency in
which such European Letter of Credit is issued or, in the case of any European
Letter of Credit that is issued in an LC Alternative Currency, in such LC
Alternative Currency or in Dollars in an amount equal to the Dollar Amount
thereof, to the European Administrative Agent, in each case for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement, made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to such Borrowers for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to (i) the Administrative Agent (in the case of any
U.S. Letter of Credit) in Dollars, (ii) the Canadian Administrative Agent (in
the case of any Canadian Letters of Credit) in the same currency as the
applicable LC Disbursement and (iii) the European Administrative Agent (in the
case of any European Letters of Credit) in the same currency as the applicable
LC Disbursement an amount equal to such LC Disbursement not later than 2:00
p.m., Local Time, on the Business Day that the Borrower Representative receives
notice of such LC Disbursement, if such notice is received prior to 9:00 a.m.,
Local Time, on such Business Day

95



--------------------------------------------------------------------------------



 



(or, if the Borrower Representative receives notice of such LC Disbursement
after 9:00 a.m., Local Time, on any Business Day, by 2:00 p.m., Local Time, on
the next following Business Day); provided, that the Borrowers may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Borrowing or U.S.
Swingline Loan (in the case of U.S. Letters of Credit), a Canadian Prime Rate
Borrowing or Canadian Swingline Loan (in the case of Canadian Letters of
Credit), a European A Swingline Loan (in the case of European A Letters of
Credit) or a European B Swingline Loan (in the case of European B Letters of
Credit) in an equivalent amount and, to the extent so financed (in the event
that such LC Disbursement with respect to a U.S. Letter of Credit was made in an
LC Alternative Currency, such Borrowing Request shall be for an amount equal to
the Dollar Amount of the amount of such LC Disbursement, and in the event such
LC Disbursement was made with respect to an International Letter of Credit, such
Borrowing Request shall be in the same currency as such LC Disbursement), the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing, Canadian Prime Rate Borrowing or Swingline Loan (or
the applicable portion thereof). If the Borrowers fail to make such payment when
due, the relevant Applicable Administrative Agent shall notify each applicable
Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each applicable Lender shall
pay to (x) the Administrative Agent in Dollars (in the case of U.S. Letters of
Credit), (y) the Canadian Administrative Agent (in the case of Canadian Letters
of Credit) in the same currency as the applicable LC Disbursement or (z) the
European Administrative Agent (in the case of European Letters of Credit) in the
same currency as the applicable LC Disbursement, an amount equal to its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the relevant Applicable
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the relevant Applicable Administrative Agent, of any payment from the
Borrowers pursuant to this paragraph, each of them shall distribute such payment
to the applicable Issuing Bank or, to the extent that Revolving Lenders have
made payments pursuant to this paragraph to reimburse the applicable Issuing
Bank, then each of them shall distribute such payment to such Revolving Lenders
and the applicable Issuing Bank as their interests may appear. Any payment made
by a Revolving Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans (in
the case of U.S. Letters of Credit), Canadian Prime Rate Loans (in the case of
Canadian Letters of Credit), a European A Swingline Loan (in the case of
European A Letters of Credit) or a European B Swingline Loan (in the case of
European B Letters of Credit) as contemplated above) shall not constitute a Loan
(but shall be Secured Obligations) and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.
          (f) Exchange Indemnification and Increased Costs. The Borrowers shall,
upon demand from any Issuing Bank or any Revolving Lender, pay to such Issuing
Bank or such Revolving Lender, the amount of (i) any loss or cost or increased
cost incurred by such Issuing Bank or such Revolving Lender, (ii) any reduction
in any amount payable to or in the effective return on the capital to such
Issuing Bank or such Revolving Lender, (iii) any

96



--------------------------------------------------------------------------------



 



currency exchange loss, in each case with respect to clauses (i), (ii) and
(iii), that such Issuing Bank or such Revolving Lender sustains as a result of
the Borrowers’ repayment in Dollars of any Letter of Credit that was denominated
in an LC Alternative Currency or (iv) any interest or any other return,
including principal, foregone by such Issuing Bank as a result of the
introduction of, change over to or operation of the Euro in any member state
participating in the Euro. A certificate of the applicable Issuing Bank setting
forth in reasonable detail the basis for determining such additional amount or
amounts necessary to compensate such Issuing Bank shall be conclusively presumed
to be correct save for manifest error.
          (g) Obligations Absolute. The Borrowers’ joint and several obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. No
Lender Party, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by the applicable Issuing Bank’s failure to exercise the
standard of care hereunder to be applicable when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised such standard of care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

97



--------------------------------------------------------------------------------



 



          (h) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the relevant Applicable Administrative Agent and the
applicable Borrower by telephone (confirmed by facsimile) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the applicable
Issuing Bank and the applicable Revolving Lenders with respect to any such LC
Disbursement.
          (i) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, (i) in the case of LC Disbursements in respect of U.S. Letters of
Credit or Canadian Letters of Credit made in Dollars, at the rate per annum then
applicable to ABR Loans, (ii) in the case of an LC Disbursement in respect of
Canadian Letters of Credit made in Canadian Dollars, at the rate per annum then
applicable to Canadian Prime Rate Loans, and (iii) in the case of an LC
Disbursement in respect of European Letters of Credit or any Commercial Letters
of Credit that are U.S. Letters of Credit in an LC Alternative Currency, at the
Overnight LIBO Rate plus the Overnight LIBO Spread as set forth in the
definition of “Applicable Rate”; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(e) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.
          (j) Replacement of the Issuing Banks. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the Issuing Bank to be replaced and the successor Issuing
Bank. The Administrative Agent shall notify the Revolving Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
          (k) Cash Collateralization. Subject to Section 2.18(b), if any Event
of Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from any relevant Applicable Administrative Agent
or the Required Lenders

98



--------------------------------------------------------------------------------



 



demanding the deposit of cash collateral pursuant to this paragraph or if any of
the other provisions hereof require cash collateralization (or, on the Business
Day on or immediately following the maturity of the Loans if the Loans have been
accelerated, without any further notice), without duplication, (i) the U.S.
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lender Parties for the
purpose of securing the Secured Obligations (the “LC Collateral Account”), cash
in the applicable currency and in an amount equal to 103% of the LC Exposure as
of such date plus accrued and unpaid interest thereon; (ii) the Canadian
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the International Lender
Parties for the purpose of securing the International Secured Obligations (the
“Canadian LC Collateral Account”), cash in the applicable currency in an amount
equal to 103% of the International LC Exposure; and (iii) the European Borrowers
shall deposit in an account with the European Collateral Agent, in the name of
the European Collateral Agent and for the benefit of the International Lender
Parties for the purpose of securing the International Secured Obligations (the
“European LC Collateral Account”), cash in the applicable currency in an amount
equal to 103% of the International LC Exposure, as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
paragraph (h) or (i) of Article VII. Such deposits, (A) if made into the LC
Collateral Account shall be held by the Administrative Agent as collateral for
the payment and performance of the Secured Obligations; (B) if made into the
Canadian LC Collateral Account shall be held by the Administrative Agent as
collateral for the payment and performance of the International Secured
Obligations; and (C) if made into the European LC Collateral Account shall be
held by the European Collateral Agent as collateral for the payment and
performance of the applicable International Secured Obligations. The
Administrative Agent or the European Collateral Agent, as applicable, shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such accounts, and (x) the U.S. Borrowers hereby grant the Administrative
Agent (for the benefit of the Lender Parties, securing the Secured Obligations)
a security interest in the LC Collateral Account, (y) the Canadian Borrowers
hereby grant the Administrative Agent (for the benefit of the International
Lender Parties, securing the International Secured Obligations) a security
interest in the Canadian LC Collateral Account, and (z) the European Borrowers
hereby grant the European Collateral Agent (for the benefit of the International
Lender Parties, securing the International Secured Obligations) a security
interest in the European LC Collateral Account; provided, that nothing in this
sentence or this Section 2.06(k) shall be deemed to limit the rights of any
Agent pursuant to Section 5.14. Other than any interest earned on the investment
of such deposits, which investments shall be in the form of Permitted
Investments made at the option and sole discretion of the relevant Applicable
Collateral Agent (in accordance with its usual and customary practices for
investments of this type), and at the Borrowers’ risk and reasonable expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in each such account. Moneys in each such account
shall be applied by the relevant Applicable Collateral Agent, as applicable, to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the

99



--------------------------------------------------------------------------------



 



reimbursement obligations of the U.S. Borrowers or the applicable International
Borrowers, as the case may be, for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Required Lenders), be applied, in the case of moneys in the LC Collateral
Account, to satisfy other Secured Obligations or, in the case of moneys in the
Canadian LC Collateral Account or European LC Collateral Account, to satisfy
other International Secured Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all such Events of
Default have been cured or waived.
           (l) LC Exposure Reporting. Each Issuing Bank shall, not later than
10:00 a.m., New York time, on each Business Day, notify each relevant Applicable
Administrative Agent in reasonable detail as to the amount of the LC Exposure
with respect to the Letters of Credit issued by such Issuing Bank.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
relevant Applicable Administrative Agent; provided, that Swingline Loans shall
be made as provided in Section 2.05. The relevant Applicable Administrative
Agent will make such Loans available to the Borrower Representative by promptly
crediting the amounts so received, in like funds, to the Funding Account(s);
provided that ABR Loans or European Swingline Loans made to finance (i) the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by such Applicable Administrative Agent to the applicable U.S. Issuing
Bank (if in respect of a U.S. Letter of Credit), the applicable Canadian Issuing
Bank (if in respect of a Canadian Letter of Credit) or the applicable European
Issuing Bank (if in respect of a European Letter of Credit) and (ii) a
Protective Advance shall be retained by the relevant Applicable Administrative
Agent and disbursed in its discretion. U.S. Loans and participations in U.S.
Swingline Loans and U.S. Letters of Credit will be funded by each U.S. Revolving
Lender pro rata in accordance with its Applicable Percentage of the U.S.
Commitment. International A Loans and participations in International A
Swingline Loans and International A Letters of Credit will be funded by each
International A Revolving Lender pro rata in accordance with its Applicable
Percentage of the International A Commitment. International B Loans and
participations in European B Swingline Loans and International B Letters of
Credit will be funded by each International B Revolving Lender pro rata in
accordance with its Applicable Percentage of the International B Commitment.
          (b) Unless the relevant Applicable Administrative Agent shall have
received notice from an applicable Lender prior to the proposed date of any
Borrowing (or, in the case of any ABR Borrowing or Canadian Prime Rate
Borrowing, prior to the time of such proposed Borrowing) that such Lender will
not make available to such Applicable Administrative Agent such Lender’s share
of such Borrowing, such Applicable Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if an applicable
Lender has not in fact made its share of the applicable Borrowing available to
such Applicable Administrative Agent, then the applicable Lender and the

100



--------------------------------------------------------------------------------



 



Borrowers severally agree to pay to such Applicable Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to such Applicable Administrative
Agent at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by such Applicable Administrative Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
Dollar denominated amounts), Canadian Prime Rate Loans (in the case of Canadian
Dollar denominated amounts) or European Protective Advances, International U.S.
Protective Advances or European Swingline Loans accruing interest at the
Overnight LIBO Rate (in the case of Sterling or Euro denominated amounts). If
such Lender pays such amount to such Applicable Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, (i) in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request, and (ii) in the case of
BA Drawings, shall have an initial Contract Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a Borrowing of a different Type, to convert BA Drawings to
Canadian Prime Rate Loans, to convert Canadian Prime Rate Loans (other than
Swingline Loans) into BA Drawings or to continue such Borrowing and, in the case
of a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.08. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably (in accordance with the
principal amount of the applicable Loans) among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section 2.08 shall not apply to Swingline
Borrowings or Protective Advances, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the (i) Administrative Agent, with respect to each
U.S. Revolving Loan, (ii) the Canadian Administrative Agent (with a copy to the
Administrative Agent), with respect to each Canadian Revolving Loan, and
(iii) the European Administrative Agent (with a copy to the Administrative
Agent), with respect to each International Revolving Loan (other than a Canadian
Revolving Loan), in each case of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrowers were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election, subject to paragraph (f) below in
the case of BA Drawings. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
relevant Applicable Administrative Agent (with a copy to the Administrative
Agent if not the original recipient thereof) of a written Interest Election
Request in a form approved by such Applicable Administrative Agent and signed by
the Borrower Representative.

101



--------------------------------------------------------------------------------



 



          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrower, the Facility and the Borrowing to which such Interest
Election Request applies, the relevant currency, and, if different options are
being elected with respect to different portions thereof, the portions thereof
to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing or a Canadian Prime Rate Borrowing ; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted or continued to (i) an ABR Borrowing, in the case of a Eurodollar
Borrowing of either U.S. Revolving Loans or Canadian Revolving Loans denominated
in Dollars; (ii) a Canadian Prime Rate Borrowing, in the case of any BA Drawing;
and (iii) a Eurodollar Borrowing with an Interest Period of one month, in the
case of any International Revolving Loans (other than Canadian Revolving Loans).
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing; (ii) no outstanding
Canadian Prime Rate Loans may be converted to BA Drawings; and (iii) unless
repaid, (A) each Eurodollar Borrowing of U.S. Revolving Loans or of Canadian
Revolving Loans denominated in Dollars shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto, (B) each BA Drawing shall be
converted to, or repaid with the proceeds of, a Canadian Prime Rate Borrowing at
the end of the Contract Period applicable thereto, and (C) each Eurodollar
Borrowing of International Revolving Loans (other than Canadian Revolving Loans)
shall be converted at the end of the Interest Period applicable thereto to a
Eurodollar Borrowing with an Interest Period of one

102



--------------------------------------------------------------------------------



 



month (or such shorter period as may be determined by the European
Administrative Agent in its discretion).
          (f) At or before 12:00 noon (Local Time) three Business Days before
the last day of the Contract Period of any BA Drawing, the Borrower
Representative shall give to the Canadian Administrative Agent its written
Interest Election Request in respect of such BA Drawing which shall specify
either that the applicable Canadian Borrower intends to repay the maturing B/As
on such date or to continue to issue B/As on such date to provide for the
payment of the maturing B/As. If the Borrower Representative fails to deliver
such timely notice with respect to a BA Drawing prior to the end of the Contract
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Contract Period such Borrowing shall be converted to
Canadian Prime Rate Loans. Upon the conversion to or continuation of any
Borrowing or portion thereof as a BA Drawing, the Discount Proceeds that would
otherwise be payable to a Canadian Borrower by each International Revolving
Lender pursuant to Section 2.21(d) in respect of such new BA Drawing shall be
applied against the principal amount of such Borrowing (in the case of a
conversion) or the reimbursement obligation owed to such Lender in respect of
such maturing B/As (in the case of a continuation) (collectively, the “maturing
amounts”) and the Canadian Borrowers shall pay to such International Revolving
Lender an amount equal to the excess of the maturing amounts over such Discount
Proceeds.
          SECTION 2.09. Termination and Reduction of Revolving Commitment;
Increase in Revolving Commitment. (a) Unless previously terminated, the
Revolving Commitment shall terminate on the Maturity Date.
          (b) The Borrowers may at any time terminate the Revolving Commitment
upon (i) the payment in full in cash of all outstanding Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit; (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively
and without duplication, (A) (x) with respect to each U.S. Letter of Credit, the
deposit in the LC Collateral Account of cash in the relevant currency equal to
103% of the U.S. LC Exposure, (y) with respect to each Canadian Letter of
Credit, the deposit in the Canadian LC Collateral Account of cash in the
relevant currency equal to 103% of the Canadian LC Exposure, or (z) with respect
to each European Letter of Credit, the deposit in the European LC Collateral
Account of cash in the relevant currency equal to 103% of the European LC
Exposure, as of such date in accordance with Section 2.06(k); (B) with the
consent of each relevant Applicable Administrative Agent and each applicable
U.S. Issuing Bank (if in respect of U.S. Letters of Credit), each applicable
Canadian Issuing Bank (if in respect of Canadian Letters of Credit) or each
applicable European Issuing Bank (if in respect of European Letters of Credit),
back-up standby letters of credit in the relevant currency equal to 103% of each
of the U.S. LC Exposure, Canadian LC Exposure, European A LC Exposure and
European B LC Exposure as of such date; or (C) the inclusion of such Letters of
Credit in a credit facility that refinances the Obligations outstanding under
this Agreement); (iii) the payment in full in cash of the accrued and unpaid
fees; and (iv) the payment in full in cash of all reimbursable expenses and
other Obligations, together with accrued and unpaid interest thereon.

103



--------------------------------------------------------------------------------



 



          (c) The Borrowers may from time to time reduce the Revolving
Commitment and the Canadian Sublimit; provided that (i) each reduction shall be
in an amount that is an integral multiple of $5,000,000 (or, if less, the
aggregate remaining Revolving Commitment or Canadian Sublimit); (ii) each
reduction to the Revolving Commitment shall be applied to the U.S. Commitment
and the International Commitment ratably in accordance with the aggregate amount
of such Commitments at such time; (iii) each reduction in the International
Commitment to an amount less than the then effective Canadian Sublimit shall
result in a dollar-for-dollar reduction in the Canadian Sublimit; and (iv) the
Borrowers shall not reduce the Revolving Commitment, the Canadian Sublimit the
International A Commitment or the International B Commitment if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the Borrowers would not be in compliance with the Revolving
Exposure Limitations.
          (d) The Borrower Representative shall notify each Applicable
Administrative Agent of any election to terminate or reduce the Revolving
Commitment, in each case under paragraph (b) or (c) of this Section at least
five Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the relevant Applicable Administrative Agent shall advise
the U.S. Revolving Lenders, the International A Revolving Lenders or the
International B Revolving Lenders, as applicable, of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitment delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitment shall be permanent. Each reduction of the Revolving Commitment shall
be made ratably among the Lenders in accordance with their respective Revolving
Commitment.
          (e) The Borrowers shall have the right to increase the Revolving
Commitment by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, (ii) the
Borrower Representative, on behalf of the Borrowers, may make a maximum of five
such requests, (iii) the Administrative Agent has approved the identity of any
such new Lender, such approval not to be unreasonably withheld, (iv) any such
new Lender assumes all of the rights and obligations of a “Lender” hereunder,
(v) any such additional Revolving Commitment shall be on the same terms as the
other Revolving Commitment, (vi) the procedures described in Section 2.09(f)
have been satisfied and (vii) each such increase shall increase the U.S.
Commitment and the International Commitment ratably in accordance with the
aggregate amount of such Commitments at such time.
          (f) Any amendment hereto for such an increase or addition shall be in
form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their Revolving Commitment, subject only
to the approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $700,000,000. As a

104



--------------------------------------------------------------------------------



 



condition precedent to such an increase, (1) the Borrower Representative shall
deliver to the Administrative Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and (B) no Default exists; and (2) the Indenture shall have been
amended in accordance with the terms thereof to provide that the incremental
Indebtedness incurred pursuant to this Section 2.09 (in addition to all the
other Indebtedness outstanding pursuant to this Agreement) is excepted from the
requirements of Section 4.04 of the Indenture.
          (g) Within a reasonable time after the effective date of any increase,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Revolving Commitment Schedule to reflect such increase and shall distribute
such revised Revolving Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Revolving Commitment Schedule shall replace
the old Revolving Commitment Schedule and become part of this Agreement. On the
Business Day following any such increase, all outstanding ABR Loans shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages. Eurodollar Loans
shall not be reallocated among the Lenders prior to the expiration of the
applicable Interest Period in effect at the time of any such increase; provided
that if an Event of Default occurs after the date of any such increase but prior
to the reallocation of the Eurodollar Loans such Loans shall, subject to
Section 2.16, be reallocated among the Lenders pro rata in accordance with their
Revolving Commitment.
          SECTION 2.10. Repayment and Amortization of Loans and B/As; Evidence
of Debt. (a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent, for the account of each U.S. Revolving Lender, (ii) the
Canadian Administrative Agent, for the account of each International Revolving
Lender with respect to the Canadian Borrowers, (iii) the European Administrative
Agent, for the account of each applicable International Revolving Lender, with
respect to the International Borrowers (other than the Canadian Borrowers), the
then unpaid principal amount of each Revolving Loan on the Maturity Date,
(iv) to the Canadian Administrative Agent for the account of each applicable
International Revolving Lender, the then unpaid principal amount of any BA
Drawing in accordance with Section 2.21, and (v) the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent (with respect to the U.S. Protective Advances), the
Canadian Administrative Agent (with respect to the Canadian Protective Advances)
or the European Administrative Agent (with respect to the European Protective
Advances and International U.S. Protective Advances).
          (b) On each Business Day during a Dominion Period, (i) the
Administrative Agent shall apply all funds credited to the Collection Deposit
Accounts of the U.S. Loan Parties as of the previous Business Day (whether or
not immediately available), first, to prepay any Protective Advances that may be
outstanding, second, to prepay the Swingline

105



--------------------------------------------------------------------------------



 



Loans that may be outstanding, and, third, pro rata, to prepay the Revolving
Loans that may be outstanding (without a corresponding reduction in the
Revolving Commitment) and to deposit in the LC Collateral Account cash in an
amount equal to 103% of the U.S. LC Exposure at such time, in the Canadian LC
Collateral Account cash in an amount equal to 103% of the Canadian LC Exposure
at such time and in the European LC Collateral Account cash in an amount equal
to 103% of the European LC Exposure at such time. Any such application of funds
shall, as to each of priority first, second and third above, be made from the
Collection Deposit Accounts of the U.S. Loan Parties, first, in respect of the
Obligations of the U.S. Borrowers, and, second, in respect of the Obligations of
the International Borrowers; and (ii) the Administrative Agent and the European
Administrative Agent, as applicable, shall apply all funds credited to the
Canadian Collection Deposit Account and the European Collection Deposit Account,
respectively, as of the previous Business Day (whether or not immediately
available), first, to prepay any International Protective Advances that may be
outstanding, second, to prepay the International Swingline Loans that may be
outstanding, and, third, pro rata, to prepay the International Revolving Loans
that may be outstanding (without a corresponding reduction in the International
A Commitment or International B Commitment, as applicable) and to deposit in the
Canadian LC Collateral Account cash in an amount equal to 103% of the Canadian
LC Exposure at such time and in the European LC Collateral Account cash in an
amount equal to 103% of the European LC Exposure at such time. Any such
application of funds shall be made from the Canadian Collection Deposit Account
and the European Collection Deposit Accounts in respect of the Obligations of
the Canadian Borrowers and the European Borrowers.
          (c) All amounts applied pursuant to clause (b) above (i) to U.S.
Obligations shall be applied pro rata as among the U.S. Revolving Lenders in
accordance with their respective aggregate outstanding amounts of U.S. Revolving
Loans and (ii) to International Obligations shall be applied pro rata as among
the International Revolving Lenders in accordance with their respective
aggregate outstanding amounts of International Revolving Loans.
          (d) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (e) Each Applicable Administrative Agent shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
such Applicable Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
          (f) The entries made in the accounts maintained pursuant to paragraph
(e) or (f) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or any Applicable Administrative Agent to maintain such accounts or any
error therein shall not in any manner

106



--------------------------------------------------------------------------------



 



affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.
          (g) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans and B/As. (a) The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (f) of
this Section, except that the Borrowers shall not prepay any BA Drawings except
on the last day of the Contract Period applicable thereto (subject to any
mandatory prepayment requirements hereunder).
          (b) In the event and on such occasion that the Borrowers are not in
compliance with the Revolving Exposure Limitations, the Borrowers shall promptly
prepay (or, in the case of the LC Exposure, cash collateralize) the Revolving
Loans, LC Exposure and/or Swingline Loans in an aggregate amount that, after
giving effect to such prepayments or cash collateralizations the Borrowers shall
be in compliance with the Revolving Exposure Limitations.
          (c) If the Administrative Agent determines that the outstanding
principal Dollar Amount of all outstanding Letters of Credit issued exceeds any
limitation set forth in the last sentence of Section 2.06(b), then not later
than one Business Day after notice of the amount of such excess from the
Administrative Agent to the Borrower Representative, the U.S. Borrowers shall
deposit in the LC Collateral Account cash in an amount equal to such excess (to
be held as cash collateral in accordance with Section 2.06(k)).
          (d) During a Dominion Period, in the event and on each occasion that
any Net Proceeds are received by or on behalf of any Loan Party in respect of
any Prepayment Event, the Borrowers shall, immediately after such Net Proceeds
are received by any Loan Party, prepay the Obligations as set forth in
Section 2.11(f) below in an aggregate amount equal to 100% of such Net Proceeds
to the extent that such Obligations are then outstanding; provided that, in the
case of any event described in paragraph (a) or (b) of the definition of the
term “Prepayment Event”, if the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Loan Parties intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then if the Net Proceeds specified in such certificate are to be applied by
(A) the Borrowers, then such Net Proceeds shall be applied by the Administrative
Agent to reduce the outstanding principal balance of the relevant Revolving
Loans (without a permanent reduction of the Revolving Commitment)

107



--------------------------------------------------------------------------------



 



and upon such application, the Administrative Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied and (B) any Loan Party that is not a Borrower, then such Net Proceeds
shall be deposited in a cash collateral account and in either case, thereafter,
such funds shall be made available to the applicable Loan Party as follows:
     (1) the Borrower Representative shall request a Revolving Loan (specifying
that the request is to use Net Proceeds pursuant to this Section) or the
applicable Loan Party shall request a release from the cash collateral account
be made in the amount needed;
     (2) so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Revolving Loan or the Administrative Agent
shall release funds from the cash collateral account; and
     (3) in the case of Net Proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Loan;
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180 day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) equipment or
other tangible assets (excluding inventory) with respect to Net Proceeds in any
fiscal year in an aggregate amount in excess of $50,000,000.
          (e) In the event that the IP Secured Financing is consummated, the Net
Proceeds that are received by or on behalf of any Loan Party shall, as provided
in the definition of “IP Secured Financing” be applied to prepay the Obligations
as set forth in Section 2.11(f) below in an aggregate amount equal to 100% of
such Net Proceeds to the extent that such Obligations are then outstanding.
          (f) All such amounts pursuant to Sections 2.11(d) and (e) shall be
applied, first, to prepay any Protective Advances that may be outstanding, pro
rata, and, second, to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitment and, except in the
case of amounts due pursuant to paragraph (e) above, to cash collateralize
outstanding LC Exposure. If the precise amount of insurance or condemnation
proceeds allocable to Inventory as compared to equipment, fixtures and real
property is not otherwise determined, the allocation and application of those
proceeds shall be determined by the Administrative Agent, in its Permitted
Discretion. Notwithstanding the foregoing, any such application of proceeds from
Collateral securing solely the International Secured Obligations shall be made
solely in respect of the International Secured Obligations.
          (g) The Borrower Representative shall notify each relevant Applicable
Administrative Agent (and, in the case of prepayment of a Swingline Loan, each
applicable Swingline Lender) by telephone (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 10:00 a.m., Local Time,

108



--------------------------------------------------------------------------------



 



three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, a Canadian Prime Rate Borrowing, or European
Protective Advance, International U.S. Protective Advance or European Swingline
Loan that accrues interest at the Overnight LIBO Rate, not later than
10:00 a.m., Local Time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitment as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The U.S. Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at a rate equal to (i), if the average daily unused portion of the
Revolving Commitment is greater than 50% of the total Revolving Commitment
during the period in respect of which the payment is being made, 0.50% per
annum, and (ii), if the average daily unused portion of the total Revolving
Commitment is less than or equal to 50% of the total Revolving Commitment during
the period in respect of which the payment is being made, 0.375% per annum, in
each case on the average daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which the Lenders’ Revolving Commitment terminates.
Accrued commitment fees shall be payable in arrears on the first day of each
calendar month and on the date on which the Revolving Commitment terminates,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (b) The (i) U.S. Borrowers agree to pay to the Administrative Agent
for the account of each U.S. Revolving Lender a participation fee with respect
to its participations in U.S. Letters of Credit, (ii) Canadian Borrowers agree
to pay to the Canadian Administrative Agent for the account of each
International Revolving Lender a participation fee with respect to its
participations in Canadian Letters of Credit, (iii) the European A Borrowers
agree to pay to the European Administrative Agent for the account of each
International A Revolving Lender a participation fee with respect to their
respective participations in European A Letters of Credit and (iv) the European
B Borrowers agree to pay to the European Administrative Agent for the account of
each International B Revolving Lender a participation fee with respect to their
respective participations in European B Letters of Credit, which, in each case,
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans (or, in the case of Commercial Letters of Credit
that do not provide for the presentation of a time draft, 50% of such Applicable
Rate) on the average daily amount of such Lender’s applicable LC Exposure
(excluding any portion thereof attributable to

109



--------------------------------------------------------------------------------



 



unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure. In addition, each Borrower agrees to pay to the
applicable Issuing Bank with respect to each Standby Letter of Credit and/or
bank guarantee issued as a European Letter of Credit issued for the account of
such Borrower a fronting fee, which shall accrue at the rate of 0.1% per annum
on the average daily amount of the Standby LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) or the amount of such
bank guarantee, as applicable, during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitment and the date on which there ceases to be any LC Exposure,
as well as the applicable Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the first
day of each January, April, July and October following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitment terminates
and any such fees accruing after the date on which the Revolving Commitment
terminates shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees payable pursuant to this paragraph
(b) shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (c) The U.S. Borrowers agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrowers and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the appropriate Applicable Administrative Agent
(or to the applicable Issuing Bank in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each applicable Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Each (i) U.S. Protective Advance and Canadian Protective Advance
denominated in Dollars shall bear interest at the Alternate Base Rate plus the
Applicable Rate plus 2%; (ii) Canadian Protective Advance denominated in
Canadian Dollars shall bear interest at the Canadian Prime Rate plus the
Applicable Rate plus 2%; and (iii) European Protective Advance and International
U.S. Protective Advance shall bear interest at the Overnight LIBO Rate plus the
Applicable Rate plus 2%.

110



--------------------------------------------------------------------------------



 



          (d) The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.
          (e) The European Swingline Loans shall bear interest at the Overnight
LIBO Rate plus the Applicable Rate.
          (f) Notwithstanding the foregoing, during the occurrence and
continuance of any Event of Default under paragraph (a) of Article VII, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans that are subject to such Event of Default shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amounts outstanding hereunder that are subject to such Event of Default, (x) if
such amount is denominated in Dollars, such amount shall accrue at 2% plus the
rate applicable to such fee or other obligation as provided hereunder (or, if no
such interest rate is specified, at a rate of interest equal to 2% plus the rate
otherwise applicable to ABR Loans), (y) if such amount is denominated in
Canadian Dollars, such amount shall accrue at 2% plus the rate applicable to
Canadian Prime Rate Loans as provided in paragraph (d) of this Section, and
(z) if such amount is denominated in Euros or Sterling, such amount shall accrue
at 2% plus the rate applicable to European Swingline Loans accruing interest at
the Overnight LIBO Rate as provided in paragraph (e) of this Section 2.13,
provided that interest on any such overdue amount with respect to European Loans
extended to any French Borrower or any Belgian Borrower accruing as described in
clause (i) above shall be compounded only in compliance with Article 1154 of the
French Civil Code (as amended) and Article 1154 of Belgium’s Civil Code (as
amended), respectively, provided, that such interest will remain immediately due
and payable.
          (g) Accrued interest on each Loan (for ABR Loans and European
Protective Advances, International U.S. Protective Advances and European
Swingline Loans accruing interest at the Overnight LIBO Rate, accrued through
the last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitment; provided that (i) interest accrued pursuant to paragraph (f) of this
Section 2.13 shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or Canadian Prime
Rate Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment; and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Accrued interest shall be payable (i) to the Administrative Agent,
for the account of each U.S. Revolving Lender, ratably with respect to interest
on any U.S. Revolving Loan or any U.S. Swingline Loan; (ii) to the
Administrative Agent, with respect to interest on any U.S. Protective Advance;
(iii) to the Canadian Administrative Agent, for the account of each applicable
International Revolving Lender, ratably with respect to interest on any Canadian
Revolving Loan or any Canadian Swingline Loan; (iv) to the Canadian
Administrative Agent, with respect to interest on any Canadian Protective
Advance; (v) to the European Administrative Agent, for the account of each
International A Revolving Lender, ratably with

111



--------------------------------------------------------------------------------



 



respect to interest on any International A Revolving Loan (other than a Canadian
Revolving Loan) or any European A Swingline Loan; (vi) to the European
Administrative Agent, for the account of each International B Revolving Lender,
ratably with respect to interest on any International B Revolving Loan (other
than a Canadian Revolving Loan) or any European B Swingline Loan; and (vii) to
the European Administrative Agent, with respect to interest on any European
Protective Advance or any International U.S. Protective Advance.
          (h) All interest hereunder shall be computed on the basis of a year of
360 days, except that the Acceptance Fee, the interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate and interest on Loans and Letters of Credit denominated in Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Canadian Prime Rate, Discount Rate, Adjusted LIBO Rate, Overnight
LIBO Rate or LIBO Rate shall be determined by each Applicable Administrative
Agent, and each such determination shall be conclusive absent manifest error.
          (i) For purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or under any
other Loan Document is to be calculated on the basis of a 360-day year or any
other period of time less than a calendar year, the yearly rate of interest or
fees to which the rate used in such calculation is equivalent, is the rate so
used multiplied by the actual number of days in the applicable calendar year and
divided by 360 or such other period of time.
          (j) To comply with the provisions of Articles L.313-4 and R.313-1 of
the French Monetary and Financial Code, as amended, and Articles L.313-1,
L.313-2 and R.313-1 to R.313-5 of the French Consumer Code, as amended, any
French Borrower and the International B Revolving Lenders agree that the
effective global interest rate for each of the European B Revolving Loans
extended to such French Borrower cannot be calculated, as of the European
Borrower Effective Date relating to such French Borrower, for the duration of
this Agreement; provided, that a letter which sets forth a sample calculation of
interest on such European B Revolving Loans shall be provided to each French
Borrower by the European Administrative Agent on the Borrower Effective Date
relating to such French Borrower and prior to the making of the initial European
B Revolving Loan to such French Borrower. The French Borrowers and the
International B Revolving Lenders agree and acknowledge that such letter shall
form an integral part of this Agreement.
          (k) In the event any Spanish Borrower fails to timely pay any amount
due and payable under the Agreement, it shall pay interest in respect of such
amounts due and unpaid in accordance with Article 316 of Spain’s Commercial Code
(Código de Comercio), as amended, which shall accrue at the applicable rate
calculated in accordance with this subclause (l). Such interest due and unpaid
by a Spanish Borrower shall be capitalized on a monthly basis for the purposes
of Article 316 et. seq. of Spain’s Commercial Code (Código de Comercio), as
amended.
          (l) If at any time the rate of interest payable by any Italian
Borrower under this Agreement exceeds the maximum rate permitted by the Italian
law 7 March 1996 No. 108

112



--------------------------------------------------------------------------------



 



(disposizioni in materia di usura) and related regulations, in each case as
amended, the rate of interest payable by such Italian Borrower shall be the
maximum rate permitted to be payable under such law and regulations.
          (m) All interest hereunder shall be paid in the currency in which the
Loan giving rise to such interest is denominated.
          SECTION 2.14. Alternate Rate of Interest.
     (a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
          (i) any Applicable Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period for any currency; or
          (ii) any Applicable Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period and for such currency will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) of such currency included in such Borrowing for such Interest Period;
then such Applicable Administrative Agent shall give notice thereof to the
Borrower Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until such Applicable Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any applicable Revolving Borrowing to, or continuation of any
applicable Revolving Borrowing as, a Eurodollar Borrowing of such currency shall
be ineffective, and (ii) any such request for a continuation of any applicable
Eurodollar Borrowing of (A) (in the event that the currency so affected is
Dollars) Revolving Loans denominated in Dollars shall be deemed to be a request
to convert such Borrowing to an ABR Borrowing, (B) (in the event that the
currency so affected is Canadian Dollars), International Revolving Loans
denominated in Canadian Dollars shall be deemed to be a request to convert such
Borrowing to a Canadian Prime Rate Borrowing and (C) (in the event that the
currency so affected is neither Dollars nor Canadian Dollars), all International
Revolving Loans denominated in such affected currency shall be deemed to be a
request to convert such Borrowing to an Alternate Rate Borrowing.
     (b) If at any time the European Administrative Agent or any European
Swingline Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Overnight LIBO Rate or the Overnight LIBO Rate will not adequately and
fairly reflect the cost to the European Administrative Agent or such European
Swingline Lender, as applicable, of making or maintaining any European
Protective Advance, International U.S. Protective Advance or European Swingline
Loan that accrues interest at the Overnight LIBO Rate, as applicable, then the
European Administrative Agent or such European Swingline

113



--------------------------------------------------------------------------------



 



Lender, as applicable, shall give notice thereof to the Borrower Representative
by telephone or facsimile as promptly as practicable thereafter and, until the
European Administrative Agent or such European Swingline Lender, as applicable,
notifies the Borrower Representative that the circumstances giving rise to such
notice no longer exist, the European Protective Advances, International U.S.
Protective Advances and European Swingline Loans that accrue interest at the
Overnight LIBO Rate shall be made as an Alternate Rate Borrowing.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement (other than any Taxes) against assets of, deposits with or
for the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate or Overnight LIBO Rate) or
Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank, or the London interbank market,
any other condition affecting this Agreement, Eurodollar Loans, or European
Protective Advances, International U.S. Protective Advances and European
Swingline Loans that accrue interest at the Overnight LIBO Rate, Bankers’
Acceptances of BA Equivalent Loans made by such Lender or Letter of Credit (or
any participation therein);
and the result of any of the foregoing shall be (A) to increase the cost to such
Lender of making or maintaining any such Eurodollar Loan, European Protective
Advance, International U.S. Protective Advance or European Swingline Loan (or of
maintaining its obligation to make any such Loan), (B) to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit, (C) to increase the cost to such Lender of participating in or
of purchasing or accepting Bankers’ Acceptances or (D) to reduce the amount of
any sum received or receivable by such Lender or Issuing Bank hereunder (whether
of principal, interest or otherwise), then the Borrowers will pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.
     (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or Letters of Credit held by, such Lender or
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the

114



--------------------------------------------------------------------------------



 



case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower Representative and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate (including the Applicable Rate) that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
          SECTION 2.17. Taxes. (a) Each payment by any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, unless
such deduction or withholding is required by applicable law. If any applicable
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to deduct or withhold Taxes, then such Withholding Agent
may so deduct or withhold and shall timely pay the full amount of withheld Taxes
to the relevant Governmental Authority in accordance with

115



--------------------------------------------------------------------------------



 



applicable law. If such Taxes are Indemnified Taxes, then the amount to be paid
by the Loan Parties shall be increased as necessary so that, net of such
withholding (including any deduction or withholding applicable to additional
amounts payable under this Section), the applicable recipient of such payment
receives the amount it would have received had no such deduction or withholding
been made.
          (b) The Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) The Loan Parties shall jointly and severally indemnify each Lender
Party, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by any Lender Party, on or with respect to any payment by
or on account of any obligation of the Loan Parties under any Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower Representative
by the applicable Lender Party or by any Applicable Administrative Agent, on its
own behalf or on behalf of any other Lender Party, shall be conclusive absent
manifest error.
          (d) Each Lender and Issuing Bank shall indemnify each Loan Party and
any Applicable Administrative Agent, within 10 days after written demand
therefor, for the full amount of any Taxes described in clauses (c) and (d) of
the definition of “Excluded Taxes” that are imposed on amounts paid to such
Lender or Issuing Bank by such Loan Party or any Applicable Administrative Agent
on or with respect to any payment by or on account of any obligation of any Loan
Party under any Loan Document and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the applicable Lender or
Issuing Bank by the Loan Party or any Applicable Administrative Agent shall be
conclusive absent manifest error. The Loan Party or any Applicable
Administrative Agent, as applicable, shall notify the applicable Lender or
Issuing Bank of the incurrence or assertion of such liability within a
reasonable time after the incurrence or assertion. Each Lender and Issuing Bank
hereby authorizes each Applicable Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or Issuing Bank, as the case
may be, under this Agreement or any other Loan Document against any amount due
to any Applicable Administrative Agent under this Section 2.17(d).
          (e) As soon as practicable after any payment of Indemnified Taxes by a
Loan Party to a Governmental Authority, such Loan Party or the Borrower
Representative shall deliver to the relevant Applicable Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to such Applicable
Administrative Agent.

116



--------------------------------------------------------------------------------



 



          (f) (i) Any Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall deliver to the Borrower Representative
and any relevant Applicable Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested in writing by the Borrower
Representative or such Applicable Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower Representative or each such Applicable Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
relevant Applicable Administrative Agent as will enable the Borrower
Representative or any such Applicable Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Upon the reasonable request of the Borrower Representative or the
relevant Applicable Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section. If any such form or
certification expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower
Representative and each such Applicable Administrative Agent in writing of such
expiration, obsolescence or inaccuracy; provided that in no event shall a Lender
be liable to the Borrower, any such Applicable Administrative Agent or any other
Person for failing to provide the notification referenced in this sentence.
          (ii) Without limiting the generality of the foregoing, if any Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower Representative and the Administrative Agent) on or prior to the date on
which such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9;
(B) in the case of a Lender (other than a U.S. Person) claiming the benefits of
an income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to all other payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(C) in the case of a Lender (other than a U.S. Person) for whom payments under
any Loan Document constitute income that is effectively connected with such
Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI;

117



--------------------------------------------------------------------------------



 



(D) in the case of a Lender (other than a U.S. Person) claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “U.S. Tax Compliance Certificate”) to the effect that such Lender is not (a)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(E) in the case of a Lender (other than a U.S. Person) that either is not the
beneficial owner of payments made under any Loan Document or is a partnership
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
          (g) If any recipient of any payment to be made by or on account of any
obligation of a Loan Party under any Loan Document determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid by any Loan Party pursuant to this Section 2.17), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of each such Person and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of any such Person, shall
repay to such Person the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event any such Person is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any such Person be required to
pay any amount to any Loan Party pursuant to this paragraph if such payment
would place any such Person in a less favorable position (on a net after-Tax
basis) than any such Person would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any such Person to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
          (h) If a payment made to a Lender or Issuing Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA

118



--------------------------------------------------------------------------------



 



(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Issuing Bank shall deliver to the Withholding Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Withholding Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender or Issuing Bank has or has not complied with such
Lender’s or Issuing Bank’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
          (i) Any payments by any Loan Party under any Loan Document which (in
whole or in part) constitute consideration for a supply for VAT purposes shall
be deemed to be exclusive of any VAT which is chargeable in connection
therewith. If, in connection with any payments by any Loan Party under any Loan
Document, VAT is chargeable to any Lender Party, such Loan Party shall promptly
pay to each such Lender Party an amount equal to the amount of such VAT (and
each such Lender Party shall, promptly following a request therefor by the
Borrower Representative, provide an appropriate VAT invoice to the Borrower
Representative).
          (j) For the avoidance of doubt and without duplication, where any Loan
Party is required under any Loan Document to reimburse any Applicable
Administrative Agent, any Applicable Collateral Agent, the U.S. Collateral
Agent, or any other Lender Party, as the case may be, for any costs or expenses,
that Loan Party shall also at the same time pay and indemnify each such
Applicable Administrative Agent, Applicable Collateral Agent, U.S. Collateral
Agent, or other Lender Party, as the case may be, against all VAT and any stamp
duty, registration or other similar tax payables, in each case incurred in
connection with the entry into, performance or enforcement of any Loan Document.
          SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set off or counterclaim. All payments (i) in respect of
Loans (and interest thereon) and LC Exposure shall, except as expressly set
forth herein, be made in the same currency in which such Loan was made or Letter
of Credit issued, and (ii) in respect of all other amounts payable hereunder or
under other Loan Documents shall be paid in Dollars. All such payments shall be
made and allocated, (x) in the case of the U.S. Loans, for the account of the
U.S. Revolving Lenders, pro rata in accordance with the respective unpaid
principal amounts of such U.S. Loans and the U.S. LC Exposure, and (y) in the
case of the applicable International Loans, for the account of the International
Revolving Lenders, pro rata in accordance with the respective unpaid principal
amounts of such International Loans and International LC Exposure, in each case
made to the applicable Borrower held by them. Any amounts received after such
time on any date may, in the discretion of each Applicable Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments

119



--------------------------------------------------------------------------------



 



shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except that (i) payments of Canadian
Loans and LC Disbursements or fronting fees that are payable to any Canadian
Issuing Bank, shall be made to the Canadian Administrative Agent at its offices
at 200 Bay Street, Royal Bank Plaza, Floor 18, Toronto M57 2J2 Canada;
(ii) payments of International Loans (except as provided in the preceding clause
(i)) and LC Disbursements or fronting fees that are payable to any European
Issuing Bank shall be made to the European Administrative Agent at its offices
at 125 London Wall, London EC2Y 5AJ, United Kingdom; and (iii) payments to be
made directly to an Issuing Bank or Swingline Lender shall be paid as expressly
provided herein; provided,that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto. Each Applicable
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient, in like funds,
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
          (b) Any proceeds of Collateral received by any Applicable Collateral
Agent after an Event of Default has occurred and is continuing and if such
Applicable Collateral Agent so elects, or the Required Lenders so direct, shall
be applied ratably (based in respect of each of the following separate
categories, computed independently of the other categories, on each Lender
Party’s interest in the aggregate specific type of outstanding Secured
Obligations described within (and only within) each specific category of Secured
Obligations listed respectively below), first, to pay any fees, indemnities or
expense reimbursements, including amounts then due to any Applicable
Administrative Agent, any Applicable Collateral Agent and each Issuing Bank from
the Borrowers (other than in connection with Banking Services, Swap Obligations
or Open Account Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services, Swap Obligations or Open Account Obligations), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances), sixth, to prepay principal on the
Loans (other than the Protective Advances) and LC Disbursements, seventh, to
deposit in the U.S. LC Collateral Account, the Canadian LC Collateral Account
and the European LC Collateral Account cash (as provided in Section 2.06(k))
collateral equal to 103% of the sum of the U.S. LC Exposure, Canadian LC
Exposure and European LC Exposure, as the case may be, to be held as cash
collateral for the Secured Obligations (in the case of amounts on deposit in the
U.S. LC Collateral Account) and the International Secured Obligations (in the
case of amounts on deposit in the Canadian LC Collateral Account and European LC
Collateral Account), as the case may be, eighth, to pay (i) the Citibank Open
Account Obligations in an aggregate amount up to the Citibank Open Account Cap
and (ii) the other Open Account Obligations in an aggregate amount up to the
applicable Open Account Other Cap with respect to each Other Open Account
Agreement related thereto, ninth, to payment of any amounts owing with respect
to Banking Services and Swap Obligations, tenth, to the payment of any other
Secured Obligation due to any Lender Party by the Borrowers, and, eleventh, to
pay the Open Account Excess Obligations. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless an Event of Default is in existence, no Applicable

120



--------------------------------------------------------------------------------



 



Collateral Agent, Applicable Administrative Agent or Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans (with
respect to payments on the U.S. Revolving Loans), or European Protective
Advances, International U.S. Protective Advances or European Swingline Loans
accruing interest at the Overnight LIBO Rate or Canadian Prime Rate Loans (with
respect to payments on the Canadian Revolving Loans) and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16. Each Applicable Administrative Agent, each Applicable Collateral
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply all such proceeds and payments to any portion of the Secured
Obligations. Notwithstanding the foregoing, any such application of proceeds
from Collateral securing solely the International Secured Obligations shall be
made solely in respect of International Secured Obligations.
          (c) At the election of each Applicable Administrative Agent, all
payments of principal, interest, LC Disbursements, Open Account Obligations,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or
(following substantially contemporaneous notice to the Borrower Representative,
except that delivery of such notice shall not be required during the continuance
of any Event of Default and no Applicable Administrative Agent shall have any
liability, in any event, for failing to deliver such notice) may be deducted
from any deposit account of any Borrower maintained with any Applicable
Administrative Agent or any Applicable Collateral Agent. Each Borrower hereby
irrevocably authorizes (i) each Applicable Administrative Agent to make a
Borrowing for the purpose of paying each payment referred to in the preceding
sentence and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) each
Applicable Administrative Agent and each Applicable Collateral Agent (following
substantially contemporaneous notice to the Borrower Representative, except that
delivery of such notice shall not be required during the continuance of any
Event of Default and no Applicable Administrative Agent or Applicable Collateral
Agent shall have any liability, in any event, for failing to deliver such
notice) to charge any deposit account of any Borrower maintained with such
Applicable Administrative Agent or Applicable Collateral Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that

121



--------------------------------------------------------------------------------



 



the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant. Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to any
Applicable Administrative Agent for the account of the Lenders or an Issuing
Bank hereunder that the Borrowers will not make such payment, each Applicable
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Open Account Banks or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders, the Open Account Banks or the
Issuing Banks, as the case may be, severally agrees to repay to each Applicable
Administrative Agent forthwith on demand the amount so distributed to such
Lender, Open Account Bank or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to each such Applicable Administrative Agent at a
rate determined by each such Applicable Administrative Agent in accordance with
banking industry rules on interbank compensation or, in the case of amounts due
in Dollars, the Federal Funds Effective Date, if greater.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e), 2.21(d) or
9.03(c), then each Applicable Administrative Agent and Applicable Collateral
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by such Applicable Administrative Agent or
Applicable Collateral Agent, as the case may be, for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
          (g) Each International Revolving Lender will confirm to the
Administrative Agent whether, on the European Borrower Effective Date relating
to each Swiss Borrower, it is a Swiss Qualifying Lender.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender or Issuing Bank requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.17, then such

122



--------------------------------------------------------------------------------



 



Lender or Issuing Bank shall use reasonable efforts to designate a different
lending office for funding or booking its Loans or Letters of Credit hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Issuing Bank and,
provided, that (x) if in respect of European B Revolving Loans or European B
Letters of Credit extended to or on behalf of any French Borrower, such lending
office shall be a French Qualifying Lender or French Qualifying Issuing Bank, as
the case may be and (y) if in respect of European B Revolving Loans extended to
or on behalf of any Italian Borrower or European B Letters of Credit issued in
Italy, such lending office shall be an Italian Qualifying Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If (1) any Lender or Issuing Bank requests compensation under
Section 2.15, (2) the Borrowers are required to pay any additional amount to any
Lender, Issuing Bank or any Governmental Authority for the account of any Lender
or Issuing Bank pursuant to Section 2.17, (3) any Lender becomes a Defaulting
Lender, (4) any International Revolving Lender at any time from and after the
relevant European Borrower Effective Date for a Swiss Borrower ceases to be a
Swiss Qualifying Lender (but only in the event that such cessation will
otherwise cause a breach of the Swiss Ten Non-Bank Rule) or (5) any
International B Revolving Lender at any time from and after the relevant
European Borrower Effective Date for a French Borrower or Italian Borrower
ceases to be a French Qualifying Lender or Italian Qualifying Lender, as the
case may be, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender or Issuing Bank and the Administrative Agent, require such
Lender or Issuing Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent and the Issuing Banks
(other than any Issuing Bank required to assign and delegate its interests,
rights and obligations pursuant to this paragraph (b)), which consent shall not
unreasonably be withheld, (ii) such Lender or Issuing Bank shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. No
Lender or Issuing Bank shall be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or Issuing
Bank or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
          SECTION 2.20. Returned Payments. If, after receipt of any payment
which is applied to the payment of all or any part of the Obligations, any
Lender Party is for any

123



--------------------------------------------------------------------------------



 



reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by such Lender Party. The provisions of this Section 2.20 shall be
and remain effective notwithstanding any contrary action which may have been
taken by any Lender Party in reliance upon such payment or application of
proceeds. The provisions of this Section 2.20 shall survive the termination of
this Agreement.
          SECTION 2.21. Bankers’ Acceptances. (a) The Canadian Borrowers may
issue Bankers’ Acceptances denominated in Canadian Dollars for acceptance and
purchase by the International Revolving Lenders in accordance with the
provisions of Section 2.01, Section 2.03 and this Section 2.21.
          (b) Each Bankers’ Acceptance shall have a Contract Period of
approximately 30, 60 or 90 days. No Contract Period shall extend beyond the
Maturity Date. If such Contract Period would otherwise end on a day that is not
a Business Day, such Contract Period shall end on the next preceding day that is
a Business Day.
          (c) On each Borrowing date on which Bankers’ Acceptances are to be
accepted, the Canadian Administrative Agent shall advise the relevant Canadian
Borrower as to the Canadian Administrative Agent’s determination of the
applicable Discount Rate for the Bankers’ Acceptances which any of the
International Revolving Lenders have agreed to purchase.
          (d) Each International Revolving Lender agrees to purchase a Bankers’
Acceptance accepted by it. The relevant Canadian Borrower shall sell, and such
International Revolving Lender shall purchase, the Bankers’ Acceptance at the
applicable Discount Rate. Such International Revolving Lender shall provide to
the Canadian Funding Office the Discount Proceeds less the Acceptance Fee
payable by the relevant Canadian Borrower with respect to such Bankers’
Acceptance. Such proceeds will then be made available to the relevant Canadian
Borrower by the Canadian Administrative Agent crediting an account as directed
by the relevant Canadian Borrower with the aggregate of the amounts made
available to the Canadian Administrative Agent by such International Revolving
Lenders and in like funds as received by the Canadian Administrative Agent.
          (e) Each International Revolving Lender may from time to time hold,
sell, rediscount or otherwise dispose of any or all Bankers’ Acceptances
accepted and purchased by it.
          (f) To facilitate borrowings under the International Commitment to the
Canadian Borrowers by way of B/As, each Canadian Borrower hereby appoints each
International Revolving Lender as its attorney to sign and endorse on its
behalf, in handwriting or by facsimile or mechanical signature as and when
deemed necessary by such International Revolving Lender, blank forms of B/As. In
this respect, it is each International Revolving Lender’s responsibility to
maintain an adequate supply of blank forms of B/As for

124



--------------------------------------------------------------------------------



 



acceptance under this Agreement. Each Canadian Borrower recognizes and agrees
that all B/As required to be accepted and purchased by any International
Revolving Lender and which are signed and/or endorsed on its behalf by an
International Revolving Lender shall bind such Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of such Canadian Borrower. Each International Revolving Lender
is hereby authorized to issue such B/As endorsed in blank in such face amounts
as may be determined by such International Revolving Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of B/As required to be
accepted and purchased by such International Revolving Lender. No International
Revolving Lender shall be liable for any damage, loss or other claim arising by
reason of any loss or improper use of any such instrument except the gross
negligence or willful misconduct of such International Revolving Lender or its
officers, employees, agents or representatives. On request by the relevant
Canadian Borrower, an International Revolving Lender shall cancel all forms of
B/As which have been pre-signed or pre-endorsed by or on behalf of such relevant
Canadian Borrower and which are held by such International Revolving Lender and
have not yet been issued in accordance herewith. Each International Revolving
Lender shall maintain a record with respect to B/As held by it in blank
hereunder, voided by it for any reason, accepted and purchased by it hereunder,
and cancelled at their respective maturities. Each International Revolving
Lender agrees to provide such records to the relevant Canadian Borrower at such
Canadian Borrower’s expense upon request.
          (g) Drafts drawn by a Canadian Borrower to be accepted as Bankers’
Acceptances shall be signed by a duly authorized officer or officers of such
Canadian Borrower or the Borrower Representative or by their respective
attorneys, including attorneys appointed pursuant to Section 2.21(f) above.
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for such Canadian Borrower
or the Borrower Representative, as applicable, at the time of issuance of a
Bankers’ Acceptance, that signature shall nevertheless be valid and sufficient
for all purposes as if the authority had remained in force at the time of
issuance and any Bankers’ Acceptance so signed shall be binding on the relevant
Canadian Borrower.
          (h) The Canadian Administrative Agent, promptly following receipt of a
notice of Borrowing, continuation or conversion by way of Bankers’ Acceptances,
shall advise the applicable International Revolving Lenders of the notice and
shall advise each such International Revolving Lender of the face amount of
Bankers’ Acceptances to be accepted by it and the applicable Contract Period
(which shall be identical for all International Revolving Lenders). The
aggregate face amount of Bankers’ Acceptances to be accepted by an International
Revolving Lender shall be determined by the Administrative Agent by reference to
such International Revolving Lender’s Applicable Percentage of the issue of
Bankers’ Acceptances, except that, if the face amount of a Bankers’ Acceptance
which would otherwise be accepted by an International Revolving Lender would not
be Cdn.$100,000, or a whole multiple thereof, the face amount shall be increased
or reduced by the Canadian Administrative Agent in its sole discretion to
Cdn.$100,000, or the nearest whole multiple of that amount, as appropriate.
          (i) Each Canadian Borrower waives presentment for payment and any
other defense to payment of any amounts due to an International Revolving Lender
in respect of a

125



--------------------------------------------------------------------------------



 



Bankers’ Acceptance accepted and purchased by it pursuant to this Agreement
which might exist solely by reason of the Bankers’ Acceptance being held, at the
maturity thereof, by such International Revolving Lender in its own right and
each Canadian Borrower agrees not to claim any days of grace if such
International Revolving Lender as holder sues such Canadian Borrower on the
Bankers’ Acceptance for payment of the amount payable by such Canadian Borrower
thereunder. On the specified maturity date of a B/A, or the date of any
prepayment thereof in accordance with this Agreement, if earlier, the relevant
Canadian Borrower shall pay to such International Revolving Lender that has
accepted such B/A the full face amount of such B/A (or shall make provision for
payment by way of conversion or continuation in accordance with Section 2.08) in
full and absolute satisfaction of its obligations with respect to such B/A, and
after such payment, the relevant Canadian Borrower shall have no further
liability in respect of such B/A (except to the extent that any such payment is
rescinded or reclaimed by operation of law or otherwise) and such International
Revolving Lender shall be entitled to all benefits of, and will make and
otherwise be responsible for all payments due to the redeeming holder or any
third parties under, such B/A.
          (j) Whenever a Canadian Borrower requests a borrowing by way of
Bankers’ Acceptances, each Non BA Lender shall, in lieu of accepting and
purchasing any B/As, make a Loan (a “BA Equivalent Loan”) to such Canadian
Borrower in the amount and for the same term as each Draft which such Lender
would otherwise have been required to accept and purchase hereunder. Each such
Lender will provide to the Canadian Administrative Agent the amount of Discount
Proceeds of such BA Equivalent Loan for the account of the relevant Canadian
Borrower in the same manner as such Lender would have provided the Discount
Proceeds in respect of the Draft which such Lender would otherwise have been
required to accept and purchase hereunder. Each such BA Equivalent Loan will
bear interest at the same rate that would result if such Lender had accepted
(and been paid an acceptance fee) and purchased (on a discounted basis) a B/A
for the relevant Contract Period (it being the intention of the parties that
each such BA Equivalent Loan shall have the same economic consequences for the
relevant Lenders and the relevant Canadian Borrower as the B/A that such BA
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such BA Equivalent Loan is made, and will be deducted from the principal
amount of such BA Equivalent Loan in the same manner in which the discounted
portion of a B/A would be deducted from the face amount of the B/A. Subject to
the repayment requirements of this Agreement, on the last day of the relevant
Contract Period for such BA Equivalent Loan, the relevant Canadian Borrower
shall be entitled to convert each such BA Equivalent Loan into another type of
Loan, or to roll over each such BA Equivalent Loan into another BA Equivalent
Loan, all in accordance with the applicable provisions of this Agreement. Each
Non BA Lender may, at its discretion, request in writing to the Canadian
Administrative Agent and the relevant Canadian Borrower that BA Equivalent Loans
made by it shall be evidenced by Discount Notes.
          (k) For greater certainty, all provisions of this Agreement that are
applicable to B/As shall also be applicable, mutatis mutandis, to BA Equivalent
Loans, and notwithstanding any other provision of this Agreement, all references
to principal amounts or any repayment or prepayment of any Loans that are
applicable to B/As or BA Drawings shall be deemed to refer to the full face
amount thereof in the case of B/As and to the principal amount of any portion
thereof consisting of BA Equivalent Loans. As set out in the definition

126



--------------------------------------------------------------------------------



 



of “Bankers’ Acceptances”, that term includes Discount Notes and all terms of
this Agreement applicable to Bankers’ Acceptances (including the provisions of
Section 2.21(f) relating to their execution by the International Revolving
Lenders under power of attorney) shall apply equally to Discount Notes
evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For greater certainty:
     (i) the term of a Discount Note shall be the same as the Contract Period
for Bankers’ Acceptances accepted and purchased on the same Borrowing date in
respect of the same borrowing;
     (ii) an acceptance fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the Acceptance
Fee in respect of a Bankers’ Acceptance; and
     (iii) the Discount Rate applicable to a Discount Note shall be the Discount
Rate applicable to Bankers’ Acceptances accepted by an International Revolving
Lender that is not a Schedule I Lender in accordance with the definition of
“Discount Rate” on the same Borrowing date or date of continuation or
conversion, as the case may be, in respect of the same borrowing for the
relevant Contract Period.
          (l) At the option of the relevant Canadian Borrower and any
International Revolving Lender, Bankers’ Acceptances under this Agreement to be
accepted by such International Revolving Lender may be issued in the form of
depository bills for deposit with The Canadian Depository for Securities Limited
pursuant to the Depository Bills and Notes Act (Canada). All depository bills so
issued shall be governed by the provisions of this Section 2.21.
          (m) Upon acceptance of a Bankers’ Acceptance by an International
Revolving Lender, the Canadian Borrowers shall pay to the Canadian
Administrative Agent on behalf of such International Revolving Lender a fee (the
“Acceptance Fee”) calculated on the face amount of the Bankers’ Acceptance at a
rate per annum equal to the Applicable Rate on the basis of the number of days
in the Contract Period for such Bankers’ Acceptance. Any adjustment to the
Acceptance Fee (including any adjustment as necessary to reflect the operation
of Section 2.13(f)) shall be computed based on the number of days remaining in
the Contract Period of such Bankers’ Acceptances from and including the
effective date of any change in the Applicable Rate. Any increase in such
Acceptance Fee shall be paid by the Canadian Borrowers to the Canadian
Administrative Agent on behalf of the International Revolving Lenders on the
last day of the Contract Period of the relevant Bankers’ Acceptance. Any
decrease in such Acceptance Fee shall be paid by each International Revolving
Lender to the relevant Canadian Borrower, through the Canadian Administrative
Agent, on the last day of the Contract Period of the relevant Bankers’
Acceptance.
          SECTION 2.22. Circumstances Making Bankers’ Acceptances Unavailable.
(a) If prior to the commencement of any Contract Period, (i) the Canadian
Administrative Agent determines in good faith, which determination shall be
conclusive and binding on the Canadian Borrowers, and notifies the Canadian
Borrowers that, by reason of circumstances affecting the money market, there is
no readily available market for Bankers’ Acceptances, or

127



--------------------------------------------------------------------------------



 



(ii) the Canadian Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Discount Rate or CDOR Rate, as applicable, for such
Contract Period; or (iii) the Canadian Administrative Agent is advised by one or
more International Revolving Lenders that the Discount Rate or CDOR Rate, as
applicable, for such Contract Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their portion of such
BA Drawings included in such Borrowing for such Contract Period then:
     (i) the right of the Canadian Borrowers to request a borrowing by way of BA
Drawing shall be suspended until the Canadian Administrative Agent determines
that the circumstances causing such suspension no longer exist and the Canadian
Administrative Agent so notifies the Canadian Borrowers; and
     (ii) any notice relating to a borrowing by way of BA Drawing which is
outstanding at such time shall be deemed to be a notice requesting a borrowing
by way of Canadian Prime Rate Loans (all as if it were a notice given pursuant
to Section 2.03).
          (b) The Administrative Agent shall promptly notify the Canadian
Borrowers and the International Revolving Lenders of the suspension in
accordance with Section 2.22(a) of the Canadian Borrower’s right to request a
borrowing by way of BA Drawing and of the termination of such suspension.
          SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
     (b) the Revolving Commitment and the Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
     (c) if any Swingline Exposure or LC Exposure exist at the time a Lender
becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposure plus the Open Account Aggregate Cap plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitment and (y) the conditions set
forth in Section 4.02 are satisfied at such time; and

128



--------------------------------------------------------------------------------



 



     (ii) if the reallocation described in paragraph (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x), first, prepay such Defaulting
Lender’s Swingline Exposure (after giving effect to any partial reallocation
pursuant to paragraph (i) above) and (y), second, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to paragraph (i) above) in accordance with the procedures set forth in
Sections 2.06(k) and for so long as any such LC Exposure is outstanding;
     (iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.23(c), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b), as the case may be, with respect to such Defaulting Lender’s LC
Exposure, as the case may be, during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders are reallocated
pursuant to this Section 2.23(c), then the fees payable to the Lenders pursuant
to Sections 2.12(a) and (b), as the case may be, shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or
     (v) if any Defaulting Lender’s LC Exposure is not cash collateralized,
prepaid or reallocated pursuant to this Section 2.23(c), then, without prejudice
to any rights or remedies of the applicable Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank until such
Defaulting Lender’s LC Exposure is cash collateralized;
     (d) so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, extend, create, incur, amend or increase any Letter of Credit unless it
is satisfied that the related exposure will be 100% covered by the Revolving
Commitment of the non-Defaulting Lenders and/or cash collateral will be provided
by the Borrowers in accordance with Section 2.23(c), and participating interests
in any such newly issued, extended or created Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.23(c)(i) (and Defaulting Lenders shall not participate
therein); and
     (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d)
but excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent: first, to the
payment of any amounts owing by such Defaulting Lender to any Applicable
Administrative Agent hereunder, second, pro rata, to the payment of any amounts
owing by such Defaulting Lender to the applicable Issuing Bank or Swingline
Lender hereunder, third, if so determined by the Administrative Agent or
requested by an Issuing Bank or Swingline Lender, to be held in such account as
cash collateral for future funding obligations of the Defaulting Lender of any
participating interest in any Swingline Loan or any Letter of Credit, fourth, to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by

129



--------------------------------------------------------------------------------



 



the Administrative Agent, fifth, if so determined by the Administrative Agent
and the Borrower Representative, held in such account as cash collateral for
future funding obligations of the Defaulting Lender of any Loans under this
Agreement, sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or any Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, seventh, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements for which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.
          In the event that the Administrative Agent (or, in the case of any
International Revolving Lender, the Canadian Administrative Agent and the
European Administrative Agent), the Borrowers, the Issuing Banks and the
Swingline Lenders each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
          SECTION 2.24. Excess Resulting From Exchange Rate Change.
          (a) With respect to the International A Commitment or the
International B Commitment, at any time following one or more fluctuations in
the exchange rate of the Canadian Dollar, the Euro, the Sterling or any LC
Alternative Currency against the Dollar, the Borrowers would not be in
compliance with the Revolving Exposure Limitations, or any other limitations
hereunder based in Dollars, (i) if such excess is in an aggregate amount that is
greater than or equal to $1,000,000, within two Business Days of notice thereof
from the Canadian Administrative Agent or the European Administrative Agent, as
the case may be,

130



--------------------------------------------------------------------------------



 



(ii) if such excess is an aggregate amount that is less than $1,000,000 and such
excess continues to exist in an aggregate amount less than $1,000,000 for at
least five Business Days, within two Business Days of notice thereof from the
Canadian Administrative Agent or the European Administrative Agent, as the case
may be, or (iii) if any Event of Default has occurred and is continuing,
immediately (A) make the necessary payments or repayments to reduce the
applicable International Obligations to an amount necessary to eliminate such
excess or (B) in the case of each Canadian Borrower, maintain or cause to be
maintained with the Administrative Agent, and in the case of each European
Borrower, maintain or cause to be maintained with the European Collateral Agent
(in each case for the benefit of the International Lender Parties) deposits as
continuing collateral security for the International Obligations in an amount
equal to or greater than the amount of such excess, such deposits to be
maintained in such form and upon such terms as are acceptable to the relevant
Applicable Collateral Agent, as the case may be. Without in any way limiting the
foregoing provisions, the Canadian Administrative Agent and the European
Administrative Agent shall, weekly or more frequently in the sole discretion of
the Canadian Administrative Agent or the European Administrative Agent, as the
case may be, make the necessary exchange rate calculations to determine whether
any such excess exists on such date and advise the Borrowers if such excess
exists.
          (b) If one or more of the U.S. Borrowers provide cash collateral to
secure obligations related to U.S. Letters of Credit that are denominated in an
LC Alternative Currency (including, without limitation, pursuant to
Section 2.06(k), 2.10(b) or 2.18(b)) and, as a result of fluctuations in the
applicable exchange rate between Dollars and the applicable LC Alternative
Currency, the Dollar Amount of cash collateral held by the Administrative Agent
is less than the specified amount of cash collateral so required to be
maintained by the U.S. Borrowers, the U.S. Borrowers shall, promptly following a
request therefor by the Administrative Agent, deposit in the LC Collateral
Account an additional Dollar Amount of cash collateral equal to such shortfall
to be held as cash collateral in accordance with Section 2.06(k).
          SECTION 2.25. Additional U.S. Borrowers and Canadian Borrowers. The
Company may designate any wholly-owned Domestic Subsidiary as a U.S. Borrower
(each, a “Joining U.S. Borrower”) or any wholly-owned Subsidiary organized under
the laws of Canada or any province thereof as a Canadian Borrower (each, a
“Joining Canadian Borrower”), in each case subject to the receipt by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, of: (a) each document, certificate, proof of a required action or other
deliverable set forth in Sections 4.03(b), (c), (d), (f), (i), (j), (l), (m),
(n), (o), (p) and (q) (in each case unless previously delivered, on terms
reasonably satisfactory to the Administrative Agent); provided, that each
reference therein to a Joining European Borrower shall be deemed a reference to
a Joining U.S. Borrower or a Joining Canadian Borrower, as applicable, (b) in
the case of each Joining Canadian Borrower, the delivery of a guarantee
agreement that guarantees repayment of the International Secured Obligations,
substantially in the form of the Canadian Guarantee referred to in (a) of the
definition thereof, (c) a Borrowing Base Certificate calculating each applicable
Borrowing Base as of a date reasonably near but prior to the date the Joining
U.S. Borrower becomes a U.S. Borrower or the Joining Canadian Borrower becomes a
Canadian Borrower, as applicable, together with evidence the Revolving Exposure
Limitations have been complied with, (d) a counterpart of

131



--------------------------------------------------------------------------------



 



the Borrower Joinder Agreement, signed on behalf of the Joining U.S. Borrower or
Canadian Borrower, as applicable (or a PDF or facsimile copy thereof) and all
agreements and documents required to be delivered in connection therewith, and
(e) such other information, certificates, documents, instruments and agreements
as the Administrative Agent shall reasonably request in connection therewith,
including any promissory notes requested by a Lender through the Administrative
Agent and written opinions of the Loan Parties’ counsel.
ARTICLE III
Representations and Warranties
     Each Loan Party represents and warrants to the Lender Parties that:
          SECTION 3.01. Organization; Powers. Each of the Loan Parties and each
of the Subsidiaries is duly organized, validly existing and, unless inapplicable
in the jurisdiction of its organization, in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
          SECTION 3.02. Authorization; Enforceability.
          (a) The Transactions are within each Loan Party’s organizational or
corporate powers and have been duly authorized by all necessary organizational
or corporate actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and each constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, examinership, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          (b) The choice of governing law provisions contained in this Agreement
and each other Loan Document to which any European Loan Party is a party are
enforceable in the jurisdictions where such European Loan Party is organized or
incorporated or any Collateral of such European Loan Party is located. Any
judgment obtained in connection with any Loan Document in the jurisdiction of
the governing law of such Loan Document will be recognized and be enforceable in
the jurisdictions where such European Loan Party is organized or any Collateral
is located.
          (c) Subject to applicable Insolvency Laws and applicable principles of
public policy, no European Loan Party, nor any of its property or assets has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such European Loan Party is organized in respect of its obligations under the
Loan Documents or to which it or its property or assets is subject.

132



--------------------------------------------------------------------------------



 



          (d) The Loan Documents to which each European Loan Party is a party
are in proper legal form under the laws of the jurisdiction in which each such
European Loan Party is organized or incorporated and existing (i) for the
enforcement thereof against each such European Loan Party under the laws of each
such jurisdiction and (ii) in order to ensure the legality, validity,
enforceability, priority or admissibility in evidence of such Loan Documents
(provided, that, with respect such enforcement or admissibility, such documents
may have to be translated into the official language of the relevant
jurisdiction which may be done at the time of enforcement or admission, as
applicable). It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Loan Documents to
which any European Loan Party is a party that any such Loan Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which any such European Loan Party is organized
or that any registration charge or stamp or similar tax be paid on or in respect
of the applicable Loan Documents or any other document, except for any such
filing, registration, recording, execution or notarization that is not required
to be made until enforcement of the applicable Loan Document or that is
explicitly set forth in Section 3.16.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of the
Subsidiaries, (c) will not violate or result in a default under any indenture or
other material agreement or instrument binding upon any Loan Party or any of the
Subsidiaries or its assets, or give rise to a right under any such indenture,
material agreement or instrument (other than a Loan Document) to require any
payment to be made by any Loan Party or any of the Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of the Subsidiaries, except Liens created pursuant to the Loan
Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders (i) historical audited
consolidated income statements, balance sheets and statements of cash flow of
the Company for its 2009 and 2010 fiscal years and (ii) unaudited interim
consolidated income statements, balance sheets and statements of cash flow of
the Company for each fiscal month and quarter ended after December 31, 2010
through the Effective Date. Such financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the unaudited
consolidated income statements, balance sheets and statements of cash flows of
the Company.
          (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2010.
          SECTION 3.05. Properties. (a) As of the Effective Date and each
European Borrower Effective Date, Schedule 3.05 sets forth the address of each
parcel of real property

133



--------------------------------------------------------------------------------



 



that is owned or leased by each Loan Party. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists, except
where the foregoing, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Each of the Loan Parties and the
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all its real and personal property that is material to its business, free of
all Liens other than Permitted Liens.
          (b) Each Loan Party and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the Effective Date and each European Borrower Effective Date is set
forth on Schedule 3.05, and the use thereof by the Loan Parties and the
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, and the Loan Parties’ rights thereto are not subject to any
licensing agreement or similar arrangement as of the Effective Date and each
European Borrower Effective Date (except for agreements and arrangements
reflected on Schedule 3.05 and other licensing agreements that are not, either
individually or in the aggregate, material to any Loan Party).
          SECTION 3.06. Litigation and Environmental Matters. (a) Except for the
Disclosed Matters, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
          (b) Except for the Disclosed Matters (i) no Loan Party nor any of the
Subsidiaries has received written notice of any claim with respect to any
material Environmental Liability or knows of any basis for any Environmental
Liability that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect, and (ii) except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Loan Party nor any of the
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.
          (c) Since the Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and
the Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

134



--------------------------------------------------------------------------------



 



          SECTION 3.08. Investment Company Status. No Loan Party nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 and no European Loan Party has
registered as or conducts its business or has taken any action which might cause
it to be registered for the purposes of the European Communities (Markets in
Financial Instruments) Regulations 2007.
          SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. No Liens for Taxes (other than Permitted Encumbrances, except those
described in paragraph (h) of such definition) have been filed and no claims are
being asserted with respect to any such Taxes.
          SECTION 3.10. Pension Plans.
          (a) ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except for any failure that would not
reasonably be expected to have a Material Adverse Effect, each U.S. Pension Plan
that is intended to be qualified under Section 401(a) of the Code has been
determined by the IRS to be so qualified, and each trust related to such plan
has been determined to be exempt under Section 501(a) of the Code. No liability
that could reasonably be expected to result in a Material Adverse Effect has
been incurred by the Loan Parties or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties with respect to any U.S. Pension Plan or
any Multiemployer Plan.
          (b) Canadian Pension Plans. Each Canadian Loan Party and its
Subsidiaries is in compliance with the requirements of the Pension Benefits Act
(Ontario) and other federal, provincial or state laws with respect to each
Canadian Pension Plan, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No unfunded liability
or solvency deficiency exists in respect of any Canadian Pension Plan (other
than a potential deficiency, in an aggregate amount not to exceed $1,000,000,
with respect to a certain senior management employee executive pension plan that
was wound up in 2005). No fact or situation that may reasonably be expected to
result in a Material Adverse Effect exists in connection with any Canadian
Pension Plan. Neither any Canadian Loan Party nor any of its Subsidiaries has
any material withdrawal liability in connection with a Canadian Pension Plan. No
Pension Event has occurred. No Lien has arisen, choate or inchoate, in respect
of any Canadian Loan Party or its Subsidiaries or their property in connection
with any Canadian Pension Plan (save for contribution amounts not yet due).
          (c) UK Pension Plans. Other than with respect to any UK DB Plans, no
English Loan Party nor any of its Subsidiaries or Affiliates is or has at any
time been (i) an employer (for the purposes of Sections 38 to 51 of the United
Kingdom’s Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as

135



--------------------------------------------------------------------------------



 



defined in the United Kingdom’s Pensions Schemes Act 1993) or (ii) “connected”
with or an “associate” (as those terms are used in Sections 39 and 43 of the
United Kingdom’s Pensions Act 2004) of such an employer. Except as could not
reasonably be expected to result in a Material Adverse Effect, each UK DB Plan
is fully funded based on the statutory funding objective of s222 of the United
Kingdom’s Pensions Act 2004, or has in place a recovery plan that satisfies the
requirements of s226 of the United Kingdom’s Pensions Act 2004.
          (d) Foreign Pension Plans. Except as could not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect:
(i) all employer and employee contributions (including insurance premiums)
required from any Loan Party or any of its Affiliates by applicable law or by
the terms of any Foreign Pension Plan (including any policy held thereunder)
have been made, or, if applicable, accrued in accordance with normal accounting
practices; (ii) the present value of the aggregate accumulated benefit
obligations of all Foreign Pension Plans (based on those assumptions used to
fund such Foreign Pension Plans) with respect to all current and former
participants did not, as of the last annual valuation date applicable thereto,
exceed the fair market value of the assets of all such Foreign Benefits Plans;
(iii) each Foreign Pension Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Pension Plan is in compliance (A) with
all material provisions of applicable law and all material applicable
regulations and regulatory requirements (whether discretionary or otherwise) and
published interpretations thereunder with respect to such Foreign Pension Plan
and (B) with the terms of such Foreign Pension Plan.
          SECTION 3.11. Disclosure. Each Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any Subsidiary is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, (a) the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, and (b) it
is understood and agreed that uncertainty is inherent in any forecasts or
projections and no assurances can be given by the Company or the other Loan
Parties of the future achievement of such performance.
          SECTION 3.12. No Default. No Loan Party nor any of the Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to have a
Material Adverse Effect. Immediately prior to, and after giving effect to the
occurrence of, the Effective Date (a) no default or event of default has
occurred or will

136



--------------------------------------------------------------------------------



 



occur under the Indenture or the Existing Debt Securities and (b) the Borrowers
are not compelled under the Indenture to secure the Existing Debt Securities
equally and ratably with the Obligations. No Default or Event of Default has
occurred and is continuing.
          SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date (after giving effect to
Sections 10.08 and 10.09) and each European Borrower Effective Date, (i) the
fair value of the assets of each Loan Party, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise; (ii) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Loan Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) no Loan Party
will have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
after the Effective Date.
          (b) Immediately after the consummation of the transactions to occur on
the European Borrower Effective Date of each applicable European Borrower:
     (i) if the additional European Borrower is a Spanish Borrower, such Spanish
Borrower (A) will be able to fulfill on a regular basis all of its obligations
and (B) will not foresee any inability on its behalf to fulfill on a regular and
timely basis its obligations, in each case within the meaning of section 2 of
Spain’s Insolvency Act 22/2009 of 9 July, as amended;
     (ii) if the additional European Borrower is an Irish Borrower, such Irish
Borrower will not be deemed unable to pay its debts, within the meaning of
Section 214 of Ireland’s Companies Act, 1963 (as amended by Section 123 of
Ireland’s Companies Act 1990) and/or Section 2 of Ireland’s Companies
(Amendment) Act, 1990, in each case as amended;
     (iii) if the additional European Borrower is a German Borrower, such German
Borrower (A) will not have admitted its inability or will not be unable to pay
its debts as they fall due (Zahlungsunfähigkeit), (B) will not be over-indebted
(überschuldet) or required to file for insolvency due to any reason set forth in
Sections 17 to 19 of the German Insolvency Code (Insolvenzordnung), as amended,
(C) will not be in a position where its management is required by law to file
for insolvency because of any of the circumstances specified in the preceding
subclauses (iii)(A) or (iii)(B), or (D) will not be in a position where a
competent court has initiated any measures pursuant to Section 21 of the German
Insolvency Code (Insolvenzordnung), as amended, in respect thereof;
     (iv) if the additional European Borrower is a Swiss Borrower, such Swiss
Borrower will not (A) be deemed unable to, or will have admitted its inability
to, pay its debts as they come due, (B) be deemed to be, or will have declared
that it is, insolvent (zahlungsunfähig) under applicable law, (C) have ceased or
suspended payments on any Indebtedness or announced any intention to do so (or
will be so deemed for purposes of

137



--------------------------------------------------------------------------------



 



applicable law), (D) be deemed to be over-indebted (überschuldet) within the
meanings of Section 817 or Section 725(2) of the Swiss Code of Obligations, as
amended, unless the creditors (other than any Lender Party) of such Swiss Loan
Party have subordinated their claims to those of the Lender Parties, (E) have,
by reason of actual or anticipated financial difficulties, commenced
negotiations with one or more of its creditors with a view to rescheduling any
Indebtedness or (F) have filed a petition for the commencement of proceedings
due to insolvency (Zahlungsunfähigkeit) pursuant to Section 191(1) of the Swiss
Federal Law Concerning Debt Enforcement and Bankruptcy (Bundesgesetz über
Schuldbetreibung und Konkurs), as amended;
     (v) if the additional European Borrower is an Italian Borrower, such
Italian Borrower will not be considered insolvent within the meaning of Articles
5 and 187 of Italy’s decree No. 267 of 16 March 1942, as amended, and Articles 2
and 27 of Italy’s Legislative decree 8 July 1999, n. 270, as amended; and
     (vi) if the additional European Borrower is an English Borrower, such
English Borrower will not (A) (1) be unable to or have admitted its inability to
pay its debts as they fall due, (2) be deemed to or declared to be unable to pay
its debts under applicable law, (3) have suspended or threatened to suspend
making payments on any of its debts or (4) by reason of actual or anticipated
financial difficulties, have commenced negotiations with one or more of its
creditors with a view to rescheduling any of its indebtedness; (B) have
aggregate assets that are less than its liabilities (taking into account
contingent and prospective liabilities); or (C) have had declared a moratorium
in respect of any Indebtedness.
          (c) No Loan Party intends to, or will permit any of the Subsidiaries
to, and no Loan Party believes that it or any of the Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary,
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary and the funds available
under this Agreement.
          SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date and each European Borrower Effective Date. As of the Effective Date and
each European Borrower Effective Date, all premiums in respect of such insurance
have been paid. The Borrowers believe that the insurance maintained by or on
behalf of the Loan Parties is adequate.
          SECTION 3.15. Capitalization and Subsidiaries. Except with respect to
SW Holdings and its subsidiaries, Schedule 3.15 sets forth, as of the Effective
Date and each European Borrower Effective Date, (a) a correct and complete list
of the name and relationship to the Company of each of the Company’s
Subsidiaries and each joint venture, partnership or similar arrangement of the
Company and its Subsidiaries, (b) a true and complete listing of each class of
each of the Borrowers’ authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Company and each of the Subsidiaries and each
joint venture, partnership or

138



--------------------------------------------------------------------------------



 



similar arrangement of the Company and its Subsidiaries, in each case as of the
Effective Date. All of the issued and outstanding Equity Interests of a
Subsidiary owned by any Loan Party have been duly authorized and issued and are
fully paid and non-assessable (to the extent such concepts are relevant with
respect to such ownership interests). As of the Effective Date (i) JAG Footwear
owns approximately 55% of the Equity Interests in SW Holdings, (ii) Stepahead
LLC owns the remaining approximately 45% of the Equity Interests in SW Holdings
and (iii) SW Holdings owns, directly or indirectly, 100% of the Equity Interests
in each of Stuart Weitzman, LLC, Stuart Weitzman Spain, LLC, Stuart Weitzman
Retail Stores, LLC and Stuart Weitzman IP, LLC.
          SECTION 3.16. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral granted by (a) the U.S. Loan Parties in favor of the Administrative
Agent (for the benefit of the Lender Parties, securing the Secured Obligations),
(b) the Canadian Loan Parties in favor of the Administrative Agent (for the
benefit of the International Lender Parties, securing the International Secured
Obligations) and (c) the European Loan Parties in favor of the European
Collateral Agent (for the benefit of the International Lender Parties, securing
the International Secured Obligations), as the case may be, and, for so long as
UCC and PPSA financing statements, RDPRM recordations, Deposit Account Control
Agreements have been entered into or, with respect to each European Loan Party,
such filings, actions and formalities as are required for perfection of security
interests under the laws of the relevant European Security Agreement and each
related Collateral Document have been taken, as the case may be, with respect to
such Collateral and the foregoing have not been terminated by the relevant
Applicable Collateral Agent or otherwise amended by such Applicable Collateral
Agent in a manner that adversely affects the Lien in favor of such Applicable
Collateral Agent or the applicable Lender Parties, such Liens constitute
perfected and continuing Liens on the Collateral to the extent perfection can be
obtained by taking the foregoing actions, securing the relevant Secured
Obligations, enforceable against each applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens to the extent any such Liens would have priority
over the Liens in favor of the relevant Applicable Collateral Agent pursuant to
any applicable law or agreement, (b) Liens imposed under Italian applicable law
for the costs and expenses of an insolvency trustee incurred in respect of the
management of a charged asset, in the case of an insolvency procedure relating
to a Loan Party organized under the laws of Italy, and (c) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the relevant Applicable Collateral Agent has not obtained or does not maintain
possession of such Collateral.
          SECTION 3.17. Employment Matters. As of the Effective Date and each
European Borrower Effective Date (with respect to the applicable European
Borrower), there are no material strikes, lockouts or slowdowns against any Loan
Party or any Subsidiary pending or, to the knowledge of the Borrowers,
threatened. The hours worked by and payments made to employees of the Loan
Parties and the Subsidiaries have not been in material violation of the Fair
Labor Standards Act, the Employee Standards Act (Ontario), any Italian
collective labor agreement (contratto collettivo) or any other applicable
federal, provincial, territorial, state, local or foreign law dealing with such
matters. All material payments due from any Loan Party or any Subsidiary, or for
which any claim may be made

139



--------------------------------------------------------------------------------



 



against any Loan Party or any Subsidiary, on account of wages, vacation pay and
employee health and welfare insurance, mandatory social security contributions
and other benefits, including with respect to the Canada Pension Plans, have
been paid or accrued as a liability on the books of the Loan Party or such
Subsidiary.
          SECTION 3.18. Credit Card Arrangements. Schedule 3.18 (as updated from
time to time as permitted by Section 5.15) sets forth, a list of all credit card
processing arrangements to which any Loan Party is a party with respect to the
payment to any Borrower of the proceeds of all credit card charges for sales by
such Loan Party in the United States, Canada or any Eligible European
Jurisdiction.
          SECTION 3.19. PATRIOT Act and Other Specified Laws. (a) To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended (the “Patriot Act”), (iii) the Proceeds of Crime Act, (iv) Ireland’s
Criminal Justice (Money Laundering and Terrorist Financing) Act, 2010, as
amended or (v) any similar law applicable to any Loan Party. No part of the
proceeds of the Loans, Letters of Credit or payments made to vendors of the Open
Account Obligors pursuant to any Open Account Agreement will be used, directly
or indirectly, in violation in any material respect of the United States Foreign
Corrupt Practices Act of 1977, as amended, or the Proceeds of Crime Act,
Ireland’s Criminal Justice (Money Laundering and Terrorist Financing) Act, 2010,
as amended, or any similar law applicable to any Loan Party. No Loan Party is
engaged in or has engaged in any course of conduct that could reasonably be
expected to subject any of their respective properties to any Lien, seizure or
other forfeiture under any criminal law, racketeer influenced and corrupt
organizations law or the Proceeds of Crime Act or other similar laws. None of
the Loan Parties is named on the list of Specially Designated Nationals and
Blocked Persons maintained by the United States Department of Treasury Office of
Foreign Assets Control.
          (b) No Borrower nor any other Loan Party (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such Executive Order, or is otherwise
associated with any such Person in any manner that violates such Section 2, or
(iii) is a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
          SECTION 3.20. Margin Regulations. No Borrower nor any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock” (as
defined in Regulation U of the Board). None of the proceeds of any Loan or
Letter of Credit will be used by the Borrowers or any Subsidiaries for the
purpose of purchasing or carrying “margin stock” as

140



--------------------------------------------------------------------------------



 



defined in Regulation U of the Board or otherwise in violation of Regulations T,
U or X of the Board.
          SECTION 3.21. Centre of Main Interests. For the purposes of the
Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings, as amended, each European Loan Party’s centre of main interests (as
that term is used in Article 3(1) therein) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(h) therein) in any other jurisdiction.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02) to the satisfaction of
each Lender and, where specifically referred to below, the Administrative Agent
and the U.S. Collateral Agent:
     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include PDF or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies (or PDF or
facsimile copies) of each Loan Document that is being executed in connection
with this Agreement and such other certificates, documents, instruments and
agreements as the Lenders shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and satisfactory written
opinions of the Loan Parties’ counsel, addressed to each Applicable
Administrative Agent, each Applicable Collateral Agent, the Issuing Banks, the
Citibank Open Account Agent, the Citibank Open Account Banks and the Lenders.
     (b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for their 2009 and 2010 fiscal years, (ii) unaudited interim
consolidated financial statements of the Company and its Subsidiaries for each
fiscal month ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available, (iii) quarterly projections (including forecasts of
Availability) of the Company and its Subsidiaries on a quarterly basis for the
entire fiscal year 2011, and (iv) annual projections of the Company and its
Subsidiaries for the fiscal years 2011 through 2015.
     (c) Closing Certificates; Certified Certificate of Organization; Good
Standing Certificates. The Agents shall have received (i) a certificate of each
Loan Party, dated the Effective Date and executed by its Secretary or an
Assistant Secretary, which shall

141



--------------------------------------------------------------------------------



 



(A) certify the resolutions of its Board of Directors, members, shareholders or
other body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its bylaws or operating, management or partnership agreement (or, in each case,
such certificate shall certify that any such documents delivered in connection
with the Original Credit Agreement continue to be true, complete and correct
copies), and (ii) if obtainable from the applicable jurisdiction, a long form
good standing certificate for each Loan Party from its jurisdiction of
organization.
     (d) No Default Certificate. The Agents shall have received a certificate,
signed by the chief financial officer of the Borrower Representative and dated
the Effective Date, (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article III
are true and correct as of such date and (iii) certifying any other factual
matters as may be reasonably requested by any Agent.
     (e) Fees. The Lenders, each Applicable Administrative Agent, each
Applicable Collateral Agent, the U.S. Collateral Agent and the Joint Bookrunners
shall have received all fees required to be paid, and all expenses required to
be paid for which invoices have been presented (including the reasonable fees
and expenses of legal counsel of the Administrative Agent and all registration,
notarial and other fees), on or before the Effective Date.
     (f) Lien Searches. The Agents shall have received the results of a recent
lien search report in each of the jurisdictions where a Loan Party is organized,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Permitted Liens.
     (g) Funding Accounts. The Agents shall have received (i) a notice from the
Borrower Representative setting forth the deposit account(s) of the Borrowers
(the “Funding Accounts”) to which the Lenders are authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement, or (ii) a notice from the Borrower Representative that the Funding
Accounts designated in connection with the Original Credit Agreement continue
unchanged.
     (h) Solvency. The Agents shall have received a solvency certificate from a
Financial Officer of each Borrower.
     (i) Borrowing Base Certificate. The Agents shall have received a Borrowing
Base Certificate which calculates the applicable Borrowing Base as of a date
reasonably near (but prior to) the Effective Date that is satisfactory to the
Administrative Agent and evidence compliance with the Revolving Exposure
Limitations after giving pro forma effect to the Transactions that are
consummated on the Effective Date.

142



--------------------------------------------------------------------------------



 



     (j) Closing Availability. After giving effect to all fees and expenses due
on the Effective Date, and with all of the Loan Parties’ indebtedness,
liabilities and obligations current, the Borrowers’ Availability plus cash on
hand shall not be less than $300,000,000.
     (k) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests pledged pursuant to the U.S. Security Agreement (for the benefit of
the Lender Parties, securing the Secured Obligations) or the Canadian Security
Agreement (for the benefit of the International Lender Parties, securing the
International Secured Obligations), together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the U.S. Security Agreement (for the benefit of
the Lender Parties, securing the Secured Obligations) or the Canadian Security
Agreement (for the benefit of the International Lender Parties, securing the
International Secured Obligations) endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
     (l) Filings, Registrations and Recordings. Each document (including any UCC
and PPSA financing statement, RDPRM recordation or other filings) required by
the Collateral Documents or under law or reasonably requested by any Agent to be
filed, registered or recorded in order to create by the U.S. Loan Parties in
favor of the Administrative Agent (for the benefit of the Lender Parties,
securing the Secured Obligations) and by the Canadian Loan Parties in favor of
the Administrative Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations) a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.
     (m) Approvals. All governmental and third party approvals necessary in
connection with the Transactions and the financing contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the Transactions or the financing contemplated hereby.
     (n) Citibank Open Account Agreement. The Agents shall have received a true
and complete copy of the Citibank Open Account Agreement or a certificate
executed by the Secretary or an Assistant Secretary of the Company certifying
that the copy of the Citibank Open Account Agreement most recently delivered in
connection with the Original Credit Agreement continues to be true, complete and
correct.
     (o) Insurance. The Agents shall have received evidence of insurance
coverage in form, scope and substance evidencing compliance with the terms of
Section 5.09 and Section 4.12 of the U.S. Security Agreement.

143



--------------------------------------------------------------------------------



 



     (p) Anti-Money Laundering Matters. The Lender Parties shall have received
such information, supporting documentation and other evidence regarding the
Borrowers and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrowers, and the
transactions contemplated hereby, as may be necessary to identify each Borrower
and each other Loan Party to the extent required for compliance with the Patriot
Act and with AML Legislation.
     (q) Other Documents. The Agents shall have received such other documents as
any Agent, any Issuing Bank, any Open Account Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders as of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 2:00 p.m., Local Time, on April 28, 2011 (and, in
the event such conditions are not so satisfied or waived, the Revolving
Commitment shall terminate at such time).
          SECTION 4.02. Each Credit Event. The obligation of (i) each Lender to
make a Loan on the occasion of any Borrowing and (ii) each Issuing Bank to
issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions:
     (a) The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of (i) such Borrowing or (ii) the issuance, amendment, renewal or
extension of such Letter of Credit, except that such representations and
warranties (A) that relate solely to an earlier date shall be true and correct
in all material respects as of such earlier date and (B) shall be true and
correct in all respects to the extent they are qualified by a materiality
standard.
     (b) At the time of and immediately after giving effect to (i) such
Borrowing and (ii) the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.
     (c) After giving effect to (i) such Borrowing and (ii) the issuance of such
Letter of Credit, the Borrowers shall be in compliance with the Revolving
Exposure Limitations.
Each (i) Borrowing and (ii) issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 4.02.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section 4.02, unless otherwise directed by the
Required Lenders, each Applicable Administrative Agent may, but shall have no
obligation to, continue to make (or authorize the Canadian Administrative Agent
or the European Administrative Agent to make) Loans and an Issuing Bank may, but
shall have no obligation to, issue or cause to be issued any Letter of

144



--------------------------------------------------------------------------------



 



Credit, in each case for the ratable account and risk of Lenders from time to
time if the Administrative Agent believes that making such Loans, issuing or
causing to be issued any such Letter of Credit is in the best interests of the
Lenders.
          SECTION 4.03. European Borrowers. The obligations of the International
A Revolving Lenders to make any European A Revolving Loans, the International B
Revolving Lenders to make any European B Revolving Loans, any European Swingline
Lender to make any European Swingline Loans and any European Issuing Bank to
issue any European Letters of Credit, in each case to any European Borrower
(each such European Borrower being the “Joining European Borrower”), is subject
to the satisfaction of the additional conditions set forth in this Section 4.03
with respect to such Joining European Borrower on terms in form and substance
acceptable to the Administrative Agent (it being agreed that, in the event a
Joining European Borrower has one or more Subsidiaries organized under the laws
of the jurisdiction of organization of such Joining European Borrower, each such
Subsidiary shall comply with the terms of this Section 4.03 to the extent deemed
applicable by the Administrative Agent, in its Permitted Discretion).
          (a) Borrower Joinder Agreement. The Administrative Agent shall have
received from the applicable Joining European Borrower and the Company a
counterpart of the Borrower Joinder Agreement signed on behalf of such party (or
a PDF or facsimile copy thereof), and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection therewith, including any promissory notes requested by a Lender
through the Administrative Agent and written opinions of the Loan Parties’
counsel.
          (b) Closing Certificates; Certified Certificates of Organization. The
Administrative Agent shall have received a certificate of the applicable Joining
European Borrower, dated as of the applicable European Borrower Effective Date
and executed by a director thereof, its Secretary or an Assistant Secretary,
which shall (i) certify the resolutions of its Board of Directors, members or
other body authorizing the execution, delivery and performance of the Loan
Documents to which such Joining European Borrower, (ii) identify by name and
title and bear the signatures of the directors, Financial Officers and any other
officers or authorized representatives of such Joining European Borrower as are
authorized to sign the Loan Documents to which it is a party, (iii) contain a
statement to the effect that its entry into and performance of the transactions
contemplated by the Loan Documents do not and will not exceed any limit on its
powers to borrow, grant security or give the guarantees and indemnities
contemplated by the Loan Documents to which it is a party, and (iv) contain
appropriate attachments, including the certificate or articles of incorporation
or organization or other organizing document (including any memorandum or
articles of association) of such Joining European Borrower certified by the
relevant authority of the jurisdiction of organization of such Joining European
Borrower and a true and correct copy of its bylaws or operating, management or
partnership agreement.
          (c) No Default Certificate. The Administrative Agent shall have
received a certificate, signed by the chief financial officer of the Borrower
Representative and dated the applicable European Borrower Effective Date,
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III are true

145



--------------------------------------------------------------------------------



 



and correct as of such date and (iii) certifying any other factual matters as
may be reasonably requested by the Administrative Agent.
          (d) Funding Accounts. The Administrative Agent shall have received a
notice from the Company setting forth the Funding Accounts of such Joining
European Borrower to which the Lenders are authorized to transfer the proceeds
of any Borrowings requested or authorized pursuant to this Agreement.
          (e) Customer List. The Administrative Agent shall have received a true
and complete customer list of the applicable Joining European Borrower as of the
applicable European Borrower Effective Date, which list shall state each
customer’s name, mailing address and phone number and shall be certified as true
and correct by a Financial Officer of the Company.
          (f) Solvency. The Administrative Agent shall have received a solvency
certificate, dated the applicable European Borrower Effective Date, from a
Financial Officer of the applicable Joining European Borrower and the Company.
          (g) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate calculating the applicable Borrowing Base,
as of a date reasonably near but prior to the applicable European Borrower
Effective Date, and evidence that the Revolving Exposure Limitations have been
complied with.
          (h) Europe Security Arrangement Deliverables. Subject to the
requirements of applicable law (including applicable financial assistance and
corporate benefit laws), the Administrative Agent shall have received duly
executed copies of such documents and agreements as are set forth in the letter
agreement entitled Europe Security Arrangement Deliverables, dated as of the
date hereof, delivered by the Borrower Representative to the Administrative
Agent and made part of this Agreement, for the applicable Joining European
Borrower, which shall be in full force and effect. All filings and other actions
contemplated in the documents and agreements referred to in such letter
agreement with respect to such Joining European Borrower shall have been taken
in order for the European Collateral Agent to have a first priority security
interest in the Collateral of such Joining European Borrower subject thereto
(for the benefit of the International Lender Parties, securing the International
Secured Obligations) on all Collateral described therein.
          (i) Approvals. All governmental and third party approvals in
connection with the transactions contemplated pursuant to this Section 4.03 with
respect to the applicable Joining European Borrower and the Company shall have
been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions with respect to the foregoing.
          (j) Insurance. The Administrative Agent shall have received evidence
of insurance coverage with respect to the applicable Joining European Borrower,
in form, scope and substance evidencing compliance with the terms of any
applicable Loan Document.

146



--------------------------------------------------------------------------------



 



          (k) Financial Statements. Unless not available due to a recent date of
organization of the applicable Joining European Borrower (in the case of clauses
(i) and (ii) below), the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:
(i) audited consolidated financial statements of such Joining European Borrower
and its Subsidiaries for their two most recently ended fiscal years,
(ii) unaudited interim consolidated financial statements of such Joining
European Borrower and its Subsidiaries for each fiscal month ended after the
date of the latest applicable financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available,
(iii) monthly projections (including forecasts of Availability) of such Joining
European Borrower and its Subsidiaries for each fiscal month through the last
fiscal month of the then-current fiscal year and (iv) annual projections of such
Joining European Borrower and its Subsidiaries for the period ending on the
Maturity Date.
          (l) Anti-Money Laundering Matters. The Administrative Agent shall have
received such information, supporting documentation and other evidence regarding
the applicable Joining European Borrower and its directors, authorized signing
officers, direct or indirect shareholders or other Persons in control thereof,
and the transactions contemplated hereby, as may be reasonably requested by any
Lender Party in order to comply with the requirements of the Patriot Act,
applicable AML Legislation, and any other applicable anti-money laundering and
know-your-customer laws (it being agreed that all such information shall be
provided not less than 10 days prior to the applicable European Borrower
Effective Date).
          (m) Appraisals and Field Exams. The Administrative Agent shall have
received, with respect to the applicable Joining European Borrower, satisfactory
appraisals of Inventory and field exams from appraisers satisfactory to the U.S.
Collateral Agent.
          (n) Collateral Access and Control Agreements. The applicable Joining
European Borrower shall have obtained any Collateral Access Agreements, Deposit
Account Control Agreements or other equivalent arrangements that are required to
be provided pursuant to each applicable European Security Agreement of such
Joining European Borrower.
          (o) Pledged Stock; Stock Powers; Pledged Notes. To the extent required
by the terms of the applicable European Security Agreement of the applicable
Joining European Borrower or any other Collateral Document, the Administrative
Agent shall have received evidence that each Applicable Collateral Agent shall
have received (i) the certificates representing the Equity Interests that are
required to be pledged pursuant thereto, together with undated stock powers or
stock transfer forms, as applicable, for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) required to be pledged pursuant thereto.
          (p) Lien Searches. To the extent available, the Administrative Agent
shall have received the results of a recent lien search report in each of the
jurisdictions where assets of the applicable Joining European Borrower are
located, and such search shall reveal no Liens on any of the assets of such
Joining European Borrower except for Permitted Liens.

147



--------------------------------------------------------------------------------



 



     (q) Fees. The Lenders, each Applicable Administrative Agent, each
Applicable Collateral Agent, the U.S. Collateral Agent and the Joint Bookrunners
shall have received all fees required to be paid, and all expenses required to
be paid for which invoices have been presented (including the reasonable fees
and expenses of legal counsel of the Administrative Agent and all registration,
notarial and other fees), on or before the applicable European Borrower
Effective Date. If any or all such amounts are paid with proceeds of Loans made
on the applicable European Borrower Effective Date, such amounts will be
reflected in the funding instructions given by the Borrower Representative to
the Administrative Agent on or before the applicable European Borrower Effective
Date.
     (r) Notification of Certain Account Debtors. In the case of each such
Joining European Borrower, such Joining European Borrower shall notify all of
its Account Debtors of the existence of the security interest of the European
Collateral Agent over its Accounts.
     (s) Other Documents and Actions. The Administrative Agent shall have
received such other documents and the Loan Parties shall have taken such other
actions, including entering into any amendments to this Agreement or any other
Loan Document (such amendments to include making of changes to this Agreement
and the other Loan Documents in order to give effect to the terms of
Section 5.17 or to impose a limit (in addition to any applicable European
Borrowing Base limitations) on the maximum outstanding European Revolving
Exposure of any European Borrower that may be outstanding at any time), that the
Administrative Agent may reasonably request in order to give effect to the
provisions contained in this Section 4.03; provided that (a) none of the actions
taken pursuant to this paragraph (s) or any waiver in respect of any condition
contained in this Section 4.03 shall, for the avoidance of doubt, require the
consent of any Lender Party, other than the Administrative Agent, except that
each of the actions referred to in the first and second provisos of
Section 9.02(b) may only be taken with the consent of each applicable Lender
Party that is entitled to vote with respect to any matter referred to therein,
and (b) the Administrative Agent shall not waive any of the conditions set forth
in Sections 4.03(g), (l) or (m) without the consent of the Required Lenders.
For the avoidance of doubt, certain of the deliverables that are required by
this Section 4.03 are set forth in greater specificity in the letter agreement
referred to in Section 4.03(h).
ARTICLE V
Affirmative Covenants
          Until the Revolving Commitment has expired or been terminated as
provided in Section 2.09(a) or (b), as the case may be, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the Loan Parties, with the Lender Parties that:
          SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. The Borrowers will furnish to the Administrative Agent and each
Lender:
     (a) within 90 days after the end of each fiscal year of the Company, its
audited consolidated and unaudited consolidating balance sheet and related
statements of

148



--------------------------------------------------------------------------------



 



operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by BDO Seidman, LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries in accordance with
GAAP consistently applied accompanied by any management letter prepared by said
accountants;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes;
     (c) within 30 days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal month and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (d) concurrently with any delivery of financial statements under paragraph
(a) or (b) or (c) above, a Compliance Certificate of a Financial Officer of the
Borrower Representative (i) certifying, in the case of the financial statements
delivered under paragraph (b) or (c), as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) certifying in the case of
the financial statements delivered under paragraph (c), a reasonably detailed
calculation of the Fixed Charge Coverage Ratio and, during any Level 1 Minimum
Availability Period, demonstrating compliance with Section 6.12, and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

149



--------------------------------------------------------------------------------



 



     (e) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (f) as soon as available, but within 15 days prior to the end of each
fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement in form acceptable to the Administrative Agent) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;
     (g) as soon as available, but in any event within 20 days of the end of
each fiscal month (or, within three Business Days of the end of each calendar
week (it being understood that a calendar week ends on Sunday), during any
Weekly Reporting Period), each Borrowing Base Certificate which calculates the
applicable Borrowing Base as of the last day of the fiscal period then ended,
together with supporting information in connection therewith and any additional
reports with respect to any Borrowing Base as the Administrative Agent may
reasonably request;
     (h) as soon as available, but in any event within 20 days of the end of
each fiscal month (or, in the case of clauses (h)(i)(B)and (h)(ii) below within
three Business Days of the end of each calendar week, during any Weekly
Reporting Period) and at such other times as may be reasonably requested by the
Administrative Agent, as of the fiscal period then ended, all delivered
electronically in a formatted file acceptable to the Administrative Agent:
     (i) (A) a detailed aging of the Borrowers’ Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative
Agent, and (B) a summary aging of the Borrowers’ Accounts specifying the name,
address and balance due for each Account Debtor;
     (ii) a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent (which shall be in a short-form format that is
reasonably satisfactory to the Administrative Agent if delivered during a Weekly
Reporting Period), (1) by location (showing Inventory in transit, any Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type and by volume on hand, which Inventory shall be valued
at the lower of cost (determined in accordance with the historical practices of
the Borrowers prior to the Effective Date) or market and adjusted for Reserves
as the U.S. Collateral Agent has previously indicated to the Borrower
Representative are deemed by the U.S. Collateral Agent to be appropriate,
(2) including a report of any variances or other results of Inventory counts

150



--------------------------------------------------------------------------------



 



performed by the Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrowers and complaints and claims made against the Borrowers), and
(3) reconciled to the Borrowing Base Certificate delivered as of such date;
     (iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Credit Card Accounts Receivable, Eligible Accounts and Eligible
Inventory, such worksheets detailing the Credit Card Accounts Receivable,
Accounts and Inventory excluded from Eligible Credit Card Accounts Receivable,
Eligible Accounts and Eligible Inventory and the reason for such exclusion;
     (iv) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to paragraphs (i) and (ii) above; and
     (v) a reconciliation of the loan balance per the Borrowers’ general ledger
to the loan balance under this Agreement;
     (i) as soon as available, but in any event within 20 days of the end of
each fiscal month (or, within three Business Days of the end of calendar week,
during any Weekly Reporting Period) and at such other times as may be reasonably
requested by the Administrative Agent, as of the fiscal period then ended, a
schedule and aging of the Borrowers’ accounts payable, delivered electronically
in a formatted file acceptable to the Administrative Agent;
     (j) promptly upon the Administrative Agent’s request:
     (i) copies of invoices issued by the Borrowers in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
     (ii) copies of purchase orders, invoices and shipping and delivery
documents in connection with any Inventory or equipment purchased by any Loan
Party;
     (iii) a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
     (iv) a sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and debit memo/credit memo journal; and
     (v) copies of all tax returns filed by any Loan Party with the IRS, Canada
Revenue Service or any applicable Governmental Authority in respect of any
European Loan Party;
     (k) within 45 days of each March 31 and September 30, an updated customer
list for each Borrower and its Subsidiaries, which list shall state the
customer’s name,

151



--------------------------------------------------------------------------------



 



mailing address and phone number and shall be certified as true and correct by a
Financial Officer of the Borrower Representative;
     (l) promptly upon the Administrative Agent’s request (but, in any event not
more than once each calendar year), a certificate of good standing for each Loan
Party from the appropriate governmental officer in its jurisdiction of
incorporation, formation or organization;
     (m) promptly after the same become publicly available, copies of all
periodic reports, proxy statements and registration statements filed by the
Company or any Subsidiary with the U.S. Securities and Exchange Commission, the
Ontario Securities Commission or any Governmental Authority succeeding to any or
all of the functions of said Commissions, or with any national or provincial
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; provided that any documents required to be
delivered pursuant to this paragraph (n) shall be deemed to have been delivered
on the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address
referenced in Section 9.01(b); or (ii) on which such documents are posted on the
Company’s behalf on IntraLinks/IntraAgency or another relevant website, if any
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided further that: (x) upon written request by the Administrative
Agent, the Company shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) the Company shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; and
     (n) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender, acting through the Administrative Agent,
may reasonably request.
          SECTION 5.02. Notices of Material Events. The Borrowers will furnish
to the Administrative Agent (for delivery to each Lender) written notice of the
following:
     (a) the occurrence of any Default or Event of Default;
     (b) receipt of any notice of any governmental investigation or any
governmental or other litigation or proceeding commenced or threatened against
any Loan Party that (i) if adversely determined, could reasonably be expected to
result in liability in excess of $30,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Pension Plan, or any of their
fiduciaries or any of their assets, (iv) alleges criminal misconduct by any Loan
Party, (v) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Laws which would result in liabilities or
costs in excess of $30,000,000, (vi) contests any tax, fee, assessment or other

152



--------------------------------------------------------------------------------



 



governmental charge in excess of $30,000,000 or (vii) involves any material
product recall;
     (c) any Lien (other than Permitted Encumbrances (except those described in
paragraph (h) of such definition), Liens granted by the U.S. Loan Parties in
favor of the Administrative Agent (for the benefit of the Lender Parties,
securing the Secured Obligations), Liens granted by the Canadian Loan Parties in
favor of the Administrative Agent (for the benefit of the International Lender
Parties, securing the International Secured Obligations), Liens granted by the
European Loan Parties in favor of the European Collateral Agent (for the benefit
of the International Lender Parties, securing the International Secured
Obligations)), or claim made or asserted in writing against any material portion
of the Collateral;
     (d) any loss, damage or destruction to the Collateral in the amount of
$30,000,000 or more, whether or not covered by insurance;
     (e) any and all default notices received under or with respect to (i) the
Indenture or (ii) any actual knowledge of a Financial Officer of any leased
location or public warehouse where Collateral with a cost in excess of
$5,000,000 is located (which shall be delivered within two Business Days after
receipt thereof);
     (f) all amendments to the Indenture, together with a copy of each such
amendment;
     (g) any Loan Party entering into a Swap Agreement or an amendment to a Swap
Agreement, together with copies of all agreements evidencing such Swap Agreement
or amendments thereto (which shall be delivered within two Business Days);
     (h) (i) any actual knowledge of a Financial Officer of the occurrence of
any ERISA Event or Pension Event that, alone or together with any other ERISA
Events, Pension Events and other events relating to any Pension Plan that have
occurred, could reasonably be expected to result in liability of the Borrowers
and their Subsidiaries in an aggregate amount exceeding $30,000,000 or
(ii) receipt of a Financial Support Direction or a Contribution Notice (or any
comparable notice from a relevant Governmental Authority) by or with respect to
any European Loan Party;
     (i) any amendment, modification or waiver of or with respect to any
licensing agreement pursuant to which any Eligible Licensee Receivable is
subject if the foregoing would reasonably be expected to reduce the amounts
paid, or postpone the date of any payment of any such Eligible Licensee
Receivable; and
     (j) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
Representative setting forth in reasonable detail the nature of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

153



--------------------------------------------------------------------------------



 



          SECTION 5.03. Existence; Conduct of Business. Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where the failure to so preserve, renew or keep in full
force and effect any of the following could not reasonably be expected to result
in a Material Adverse Effect, the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is conducted on the Effective
Date.
          SECTION 5.04. Payment of Obligations. Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties. Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
          SECTION 5.06. Books and Records; Inspection Rights. Without limiting
Sections 5.11 and 5.12, each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by any of the
Applicable Administrative Agents (including employees of the Applicable
Administrative Agents or any consultants, accountants, lawyers and appraisers
retained by any of the Applicable Administrative Agents), upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, including environmental assessment reports and Phase I or
Phase II studies, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. For purposes of this Section 5.06, it is understood and
agreed that a single site visit and inspection may consist of examinations
conducted at multiple relevant sites and involve one or more relevant Loan
Parties and Subsidiaries and their respective assets. The Loan Parties
acknowledge that the Applicable Administrative Agents may, after exercising
their rights of inspection, prepare and distribute to the Lenders certain
Reports pertaining to the Loan Parties’ assets for internal use by the Lender
Parties.
          SECTION 5.07. Compliance with Laws and Contractual Obligations.
          (a) Each Loan Party will, and will cause each Subsidiary to, comply
with all of its contractual obligations and Requirements of Law applicable to it
or its property, except

154



--------------------------------------------------------------------------------



 



where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          (b) In addition to and without limiting the generality of paragraph
(a), each Loan Party will, and will cause each Subsidiary and ERISA Affiliate
to, (i) comply with all applicable provisions of ERISA, the Code, the ITA, the
Pension Benefits Act (Ontario) (or similar provincial statutes) and the
regulations and published interpretations thereunder with respect to all U.S.
Pension Plans and Canadian Pension Plans, except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect, (ii) not
take any action or fail to take action the result of which would result in a
liability to the PBGC, FSCO (or similar Governmental Authority) or to a
Multiemployer Plan in an amount that could reasonably be expected to have a
Material Adverse Effect, (iii) not permit any unfunded liability or solvency
deficiency to exist in respect of any Canadian Pension Plan (other than the
potential deficiency with respect to a wound-up senior management employee
executive pension plan referred to in Section 3.10(b)), and (iv) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any U.S. Pension Plan and Canadian Pension Plans concerning
compliance with this covenant as may be reasonably requested by the
Administrative Agent.
          (c) Each English Loan Party shall ensure that, other than in relation
to any UK DB Plans, (A) neither it nor any of its Subsidiaries or Affiliates is
or has been at any time an employer (for the purposes of Sections 38 to 51 of
the United Kingdom’s Pensions Act 2004, as amended) of an occupational pension
scheme which is not a money purchase scheme (both terms as defined in the United
Kingdom’s Pension Schemes Act 1993, as amended) or “connected” with or an
“associate” (as those terms are used in Sections 38 and 43 of the United
Kingdom’s Pensions Act 2004, as amended) of such an employer and (B) no Person
who becomes a Subsidiary or Affiliate of an English Loan Party after the
Relevant European Borrower Effective Date was formerly an employer (for the
purposes of Sections 38 to 51 of the United Kingdom’s Pensions Act 2004, as
amended) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the United Kingdom’s Pension Schemes Act 1993, as
amended) or was formerly “connected” with or an “associate” (as those terms are
used in Sections 38 and 43 of the United Kingdom’s Pensions Act 2004, as
amended) of such an employer.
          (d) (i) each European Loan Party shall, and shall cause its
Subsidiaries and Affiliates to, maintain and operate its obligations under its
Foreign Pension Plans, if any, in all respects in conformity with the
requirements of applicable law or contract; and (ii) all Foreign Pension Plans
established or maintained by a Loan Party or any Subsidiary, Affiliate or ERISA
Affiliate thereof shall comply with all provisions of the relevant law and
employ reasonable actuarial assumptions, where relevant; and no Loan Party or
any Subsidiary, Affiliate or ERISA Affiliate thereof shall have any unfunded
liability in respect of any Foreign Pension Plan; except, in the case of
subclauses (i) and (ii), as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
          (e) Without limiting the previous paragraph (d), each European Loan
Party shall: (i) ensure that (A) all Foreign Pension Plans operated by or
maintained for the benefit of the Loan Parties or any of their employees are
fully funded (including based on the

155



--------------------------------------------------------------------------------



 



statutory funding objective under ss221 and 222 of the United Kingdom’s Pensions
Act 2004), except as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and (B) no action or omission is
taken by any European Loan Party in relation to such a pension scheme
(including, without limitation, the termination or commencement of winding-up
proceedings of any such pension scheme or any Loan Party ceasing to employ any
member of such a pension scheme), which has or is reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect; (ii) deliver to the
Administrative Agent and the European Administrative Agent at such times as
those reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to a European Loan Party), actuarial reports in relation to all
Foreign Pension Plans; (iii) promptly notify the Administrative Agent and the
European Administrative Agent of any material change in the rate of
contributions to any Foreign Pension Plan that are paid, recommended to be paid
by the scheme actuary or required (by law or otherwise) to be paid;
(iv) promptly notify the Administrative Agent and the European Administrative
Agent of any investigation or proposed investigation by the Pensions Regulator
which may reasonably be expected to lead to the issuance of a Financial Support
Direction or a Contribution Notice to any European Loan Party; and
(v) immediately notify the Administrative Agent and the European Administrative
Agent if it or any Subsidiary or Affiliate thereof receives a Financial Support
Direction or a Contribution Notice.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only, (a) to repay, prepay or purchase the Existing Debt Securities that are
maturing in November 2014, subject to the limitations set forth in
Section 6.08(b)(ii) or 6.08(b)(vi), as applicable, (b) provided such acquisition
is permitted pursuant to applicable law, to finance Permitted Acquisitions, (c)
to make Investments permitted by Section 6.04, and (d) for other general
corporate purposes (including, without limitation, payments on Open Account
Obligations) of the Borrowers and, subject to compliance with Article VI of this
Agreement, their respective Subsidiaries in the ordinary course of business. No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails (x) a violation of any of
the Regulations of the Board, including Regulations T, U and X or (y) a
violation of applicable legislation governing financial assistance and/or
capital maintenance, as set forth in Section 5.18.
          SECTION 5.09. Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit, theft, burglary, pilferage, larceny,
embezzlement and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, (b) all insurance required pursuant to the Collateral
Documents; provided that in the case of the European Loan Parties, such
insurance may be maintained with other carriers that are reasonably satisfactory
to the Administrative Agent and the European Administrative Agent. The Borrowers
will furnish to the Lenders, upon request of any Applicable Administrative
Agent, information in reasonable detail as to the insurance so maintained.

156



--------------------------------------------------------------------------------



 



          SECTION 5.10. Casualty and Condemnation. The Borrowers (a) will
furnish to the Administrative Agent (for delivery to the Lenders) prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.
          SECTION 5.11. Appraisals. At any time that the U.S. Collateral Agent
requests, the Borrowers will provide the U.S. Collateral Agent with appraisals
or updates thereof of their Inventory from an appraiser selected and engaged by
the U.S. Collateral Agent, and prepared on a basis satisfactory to the U.S.
Collateral Agent, such appraisals and updates to include, without limitation,
information required by applicable law and regulations; provided, however, only
one such appraisal per calendar year shall be at the sole expense of the Loan
Parties; provided further, however, (a) two such appraisals per calendar year
shall be at the sole expense of the Loan Parties if a Level 2 Minimum
Availability Period, solely with respect to clause (a) of such defined term, has
been in effect for a period of at least five consecutive Business Days during
such calendar year and (b) if an Event of Default has occurred during any
calendar year there shall be no limitation as to number and frequency of such
appraisals during such calendar year that shall be at the sole expense of the
Loan Parties. For purposes of this Section 5.11, it is understood and agreed
that a single appraisal may consist of examinations conducted at multiple
relevant sites, both domestic and international, and involve one or more
relevant Loan Parties and their assets. The U.S. Collateral Agent will conduct
not less than one appraisal per calendar year of the Inventory of the Loan
Parties.
          SECTION 5.12. Field Examinations. At any time that the U.S. Collateral
Agent requests, the Borrowers will allow the U.S. Collateral Agent to conduct
field examinations or updates thereof during normal business hours to ensure the
adequacy of Collateral included in any Borrowing Base and related reporting and
control systems; provided, however, only one such field examination per calendar
year shall be at the sole expense of the Loan Parties; provided further,
however, (a) two such field examinations per calendar year shall be at the sole
expense of the Loan Parties if a Level 2 Minimum Availability Period, solely
with respect to clause (a) of such defined term, has been in effect for a period
of at least five consecutive Business Days during such calendar year and (b) if
an Event of Default has occurred during any calendar year there shall be no
limitation as to number and frequency of such field examinations during such
calendar year that shall be at the sole expense of the Loan Parties. For
purposes of this Section 5.12, it is understood and agreed that a single field
examination may consist of examinations conducted at multiple relevant sites,
both domestic and international, and involve one or more relevant Loan Parties
and their assets. The U.S. Collateral Agent will conduct not less than one field
examination per calendar year of the Collateral included in each Borrowing Base.
          SECTION 5.13. Depository Banks. The Borrowers, the Domestic
Subsidiaries and each Foreign Subsidiary that is a Loan Party will maintain one
or more of the Lenders as its principal depository bank, including for the
maintenance of operating,

157



--------------------------------------------------------------------------------



 



administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business; provided, that in the event no Lender operates
as a depository bank in an applicable jurisdiction, such accounts may be
maintained with an Affiliate of a Lender or otherwise as specified by the
Administrative Agent, in its Permitted Discretion.
          SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject
to applicable law, each Borrower and each Subsidiary that is a U.S. Loan Party
shall cause each of the Domestic Subsidiaries and each of the First-Tier Foreign
DREs (other than Investments in Persons that are permitted to be made pursuant
to Sections 6.04(c)(ii) and (iii)) formed or acquired after the Effective Date
in accordance with the terms of this Agreement to become a U.S. Loan Party by
executing the U.S. Guarantor Joinder Agreement set forth as Exhibit E-1 hereto
(the “U.S. Guarantor Joinder Agreement”), whereupon it shall guarantee repayment
of all the Secured Obligations. Upon execution and delivery thereof, each such
Person (i) shall automatically become a U.S. Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent (for the benefit of the Lender Parties) in order to secure
repayment of all the Secured Obligations in any property of such U.S. Loan Party
which constitutes Collateral.
          (b) To secure the prompt payment and performance of all the Secured
Obligations, each U.S. Borrower and each Subsidiary that is a U.S. Loan Party
will cause: (i) 100% of the issued and outstanding Equity Interests owned
thereby of each of the Domestic Subsidiaries, (ii) 100% of the issued and
outstanding Equity Interests owned thereby of each of the First-Tier Foreign
DREs, (iii) 100% of the Equity Interests owned thereby (but in the case of
Equity Interests entitled to vote, not more than 65% of the Equity Interests
constituting the total combined classes of Equity Interests entitled to vote) in
each First-Tier Foreign Subsidiary, and (iv) 100% of the Equity Interests owned
thereby (but in any case, not more than 309/476 of the Equity Interests
constituting the total combined classes of Equity Interests entitled to vote) of
Jones Apparel Group Canada, LP (it being understood that all such Equity
Interests described in this clause (iv) shall be pledged by Jones Canada LP and
not by Jones Canada GP) to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent (for the benefit of the U.S.
Lender Parties) pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request,
provided, however, that (x) if Jones Apparel Group Canada, LP issues additional
Equity Interests that are entitled to vote, Jones Canada LP agrees to promptly
pledge to the Administrative Agent such additional number of whole limited
partnership units of Jones Apparel Group Canada, LP equal to approximately (but
not in excess of) 65% of such additional limited partnership units that are so
issued and (y) none of the Equity Interests of Rachel Roy IP Company LLC or SW
Holdings or any subsidiary of SW Holdings shall be subject to such Lien so long
as 100% of the Equity Interests of Rachel Roy IP Company LLC or SW Holdings or
any subsidiary of SW Holdings, as the case may be, are not owned by one or more
U.S. Loan Parties. The Borrowers agree if (A) the Administrative Agent notifies
the Borrower Representative that as a result of a change in law there is a
reason to believe that a pledge of a greater percentage of any First-Tier
Foreign Subsidiary’s voting Equity Interests or a guarantee by any First-Tier
Foreign Subsidiary of the Guaranteed Obligations would not result in a “deemed
dividend” under Section 956 of the Code and (B) subsequent to the receipt of
such notice the Borrower Representative reasonably determines (which
determination the

158



--------------------------------------------------------------------------------



 



Borrower Representative agrees to consider, in consultation with its counsel and
other tax advisors, promptly following receipt of such notice from the
Administrative Agent) that a pledge of more than 65% of the total combined
voting power of all classes of Equity Interests entitled to vote of such
First-Tier Foreign Subsidiary or a guarantee by such First-Tier Foreign
Subsidiary of the Guaranteed Obligations would not result in such a “deemed
dividend” or any other tax liability to the Borrowers, the applicable Borrower
will promptly pledge such greater percentage of the voting Equity Interests of
each such First-Tier Foreign Subsidiary and cause each such First-Tier Foreign
Subsidiary to provide a guarantee of the Guaranteed Obligations, in each case to
the extent that the foregoing would not result in such a “deemed dividend” under
Section 956 of the Code or other tax liability to the Borrowers.
          (c) To secure the prompt payment and performance of all of the
International Secured Obligations, subject to applicable law, (x) each Canadian
Loan Party shall cause each of its Subsidiaries that is organized under the laws
of Canada, any Province of Canada, the U.S. or any State of the U.S. and
(y) each European Borrower shall cause each of its Subsidiaries organized under
the laws of the jurisdiction of organization of such European Borrower to:
(i) become a party to, (A) in the case of any such Subsidiary that is referred
to in paragraph (c)(x) above, a guarantee agreement that guarantees repayment of
the International Secured Obligations, substantially in the form of the Canadian
Guarantee referred to in clause (a) of the definition thereof, and (B) in the
case of any such Subsidiary that is referred to in paragraph (c)(y) above, a
guarantee agreement that guarantees repayment of the International Secured
Obligations, that is in form and substance satisfactory to the European
Administrative Agent;
(ii) pledge and grant a security interest in 100% of the Equity Interests in
each such Subsidiary and all of its personal property and assets, the foregoing
to be effected (A) in the case of any such Subsidiary that is referred to in
paragraph (c)(x) above, by a pledge agreement or other security agreement that
is in a form and substance satisfactory to the European Administrative Agent and
(B) in the case of any such Subsidiary that is referred to in paragraph (c)(y)
above, by becoming a party to an agreement in a form substantially similar to
the General Security Agreement, the Securities Pledge Agreement and, if any of
such assets is located in the Province of Quebec, the Deed of Hypothec, in each
case as the foregoing are referred to in the definition of “Canadian Security
Agreement,”; and
(iii) deliver such other documentation, make any filings and take any other
actions that any Applicable Administrative Agent or any Applicable Collateral
Agent may reasonably require in order to perfect its first priority security
interest in the assets referred to in the preceding paragraph (c)(ii);
provided, however, that so long as 100% of the Equity Interests of GRI are not
owned by one or more Loan Parties, none of the Equity Interests of GRI shall be
subject to such Lien and provided, further, that the foregoing shall not include
those Persons in which Investments are made pursuant to Section 6.04(c)(ii) and
(iii).

159



--------------------------------------------------------------------------------



 



          (d) Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the relevant Applicable Collateral Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, hypothecs,
fixture filings, mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Sections 4.01 or 4.03, as
applicable), which may be required by law or which relevant Applicable
Collateral Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.
          (e) If (i) any assets constituting personal property that are acquired
by any Borrower or any Subsidiary that is a Loan Party have at any time a fair
market value in excess of $2,000,000 individually or $5,000,000 in the aggregate
for all Loan Parties or (ii) any deposit accounts opened by any Subsidiary of a
European Borrower or any existing deposit accounts of any Subsidiary of a
European Borrower are determined by the European Administrative Agent, in its
Permitted Discretion, to comprise part of the cash structure of any European
Borrower (in the case of (i) or (ii) excluding assets constituting Collateral
under the applicable Collateral Documents that become subject to the Lien
granted by the U.S. Loan Parties in favor of the Administrative Agent (for the
benefit of the Lender Parties, securing the Secured Obligations), granted by the
Canadian Loan Parties in favor of the Administrative Agent (for the benefit of
the International Lender Parties, securing the International Secured
Obligations) or the Lien granted by the European Loan Parties in favor of the
European Collateral Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations), in each case upon acquisition
thereof), the Borrower Representative will promptly notify each Applicable
Collateral Agent and the Lenders thereof, and, if requested by any Applicable
Collateral Agent or the Required Lenders, the Borrowers will cause such assets
to be subjected to a Lien granted by the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), granted by the Canadian Loan Parties for the benefit of
the International Lender Parties (securing the International Secured
Obligations) or a Lien granted by the European Loan Parties in favor of the
European Collateral Agent (for the benefit of the International Lender Parties,
securing the International Secured Obligations), and will take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by any Applicable Collateral Agent to grant and perfect
such Liens, including actions described in paragraph (c) of this Section, all at
the expense of the Loan Parties.
          SECTION 5.15. Credit Card Notification Agreements. The Borrowers will
maintain credit card processing arrangements with the credit card issuers and
processors identified on Schedule 3.18; provided, however, that the Borrowers
may amend Schedule 3.18 to remove any credit card issuer or processor identified
therein or to add additional credit card issuers and processors that are
satisfactory to the Administrative Agent, in its sole discretion, and
concurrently with the making of any such amendment the Borrowers shall provide
to the Administrative Agent a Credit Card Notification Agreement with respect
thereto.

160



--------------------------------------------------------------------------------



 



          SECTION 5.16. Transfer of Accounts of European Loan Parties;
Notification of Account Debtors. At any time at the request of the European
Administrative Agent in its sole discretion following the commencement of a
Dominion Period, the European Loan Parties shall (a) either (i) immediately
cause all of their deposit accounts to be transferred to the name of the
European Collateral Agent or (ii) to the extent such deposit accounts cannot be
transferred to the European Collateral Agent, promptly open new deposit accounts
with (and in the name of) the European Collateral Agent, and (b) ensure that all
monies owing to them will immediately be re-directed to new accounts that have
been established in the name of the European Collateral Agent pursuant to
subclause (a) above. In addition, each European Borrower agrees that if,
following its European Borrower Effective Date, any of its Account Debtors have
not previously received notice of the security interest of the European
Collateral Agent over its Accounts, it shall promptly give notice to such
Account Debtors of the same.
          SECTION 5.17. European Loan Party Cash Management. Except as otherwise
provided in this Agreement or any other Loan Document (including pursuant to
Section 2.10(b)), the Company and each European Loan Party will ensure that all
cash collections of such Persons are deposited (whether directly or indirectly)
into collection deposit accounts only containing such cash collections of such
Persons, in the manner that is satisfactory to the Applicable Administrative
Agents, the Applicable Collateral Agents and the U.S. Collateral Agent, which
may include modifying the provisions of the U.S. Security Agreement as it
relates to the deposit of collections. The parties hereto acknowledge and agree
that any actions taken under this Section 5.17 are being taken pursuant to
Section 4.03(s) and, accordingly, any resulting modifications to the Loan
Documents shall only require the consent of the Borrower Representative, the
Applicable Administrative Agents, the Applicable Collateral Agents and the U.S.
Collateral Agent.
          SECTION 5.18. Financial Assistance. Each European Loan Party and its
Subsidiaries shall comply in all respects with applicable legislation governing
financial assistance and/or capital maintenance, including ss 678-679 of the
United Kingdom’s Companies Act 2006, Articles 329 or 629 of Belgium’s Company
Code, Sections 2:98c and 2:207c of the Netherlands Civil Code (Burgerlijk
Wetboek), articles 143.2 and 150 of Spain’s Capital Company Act (Royal
Legislative Decree 1/2010, 2 July), Section 60 of Ireland’s Companies Act 1963
and Article L.225-216 of France’s Commercial Code, ss 30 of Germany’s Limited
Liability Company Act (GmbHG) or s 57 of Germany’s Stock Corporation Act
(Aktiengesetz), and article 2358 of Italy’s Civil Code, in each case as amended,
or any equivalent and applicable provisions under the laws of the jurisdiction
of organization of each European Loan Party, including in relation to the
execution of the Collateral Documents of each European Loan Party and payments
of amounts due under this Agreement.
          SECTION 5.19. Swiss Twenty Non-Bank Rule. Each Swiss Borrower shall at
all times comply with the Swiss Twenty Non-Bank Rule; provided, that it shall
not be in breach of its obligations pursuant to this Section 5.19 if the number
of its creditors (other than Swiss Qualifying Lenders) exceeds 20 solely by
reason of an incorrect confirmation made by one or more International Revolving
Lenders pursuant to Section 2.18(g) or a failure by one

161



--------------------------------------------------------------------------------



 



or more International Revolving Lenders to comply with their obligations set
forth in Section 9.04 with respect to any Swiss Borrower.
ARTICLE VI
Negative Covenants
          Until the Revolving Commitment has expired or been terminated as
provided in Section 2.09(a) or (b), as the case may be, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the Loan Parties, with the Lender Parties that:
          SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
of the Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the Original Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with paragraph (f) hereof;
     (c) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of any
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;
     (d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04(e) and (iii) Guarantees permitted under this paragraph (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary if, and on
the same terms as, the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;
     (e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within
120 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this paragraph (e) shall not exceed $100,000,000 at any time outstanding;

162



--------------------------------------------------------------------------------



 



     (f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in paragraphs (b), (e), (i),
(j) and (k) hereof; provided that (i) the principal amount of such Indebtedness
is not increased (except to the extent used to finance accrued interest and
premiums (including tender or make-whole premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing, replacement or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced, replaced or renewed and (v) if the Indebtedness that is
refinanced, replaced, renewed or extended was subordinated in right of payment
to the Secured Obligations, then the terms and conditions of the refinancing,
replacement, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, replaced, renewed,
or extended Indebtedness;
     (g) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
     (h) Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
     (i) secured Indebtedness incurred in connection with the IP Secured
Financing;
     (j) Indebtedness of any Person that becomes a Subsidiary after the Original
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this paragraph (j) shall not
exceed $100,000,000 at any time outstanding;
     (k) other unsecured Indebtedness in an unlimited amount;
     (l) Indebtedness arising out of leases incurred in connection with sale and
leaseback transactions permitted by Section 6.06;
     (m) the Indebtedness of any joint venture, partnership or similar
arrangement which would be consolidated with those of the Company in the
Company’s consolidated financial statements in accordance with GAAP but of which
not more than 50% of the equity or the ordinary voting power (or, in the case of
a partnership, not more than 50% of the general partnership interests) are, as
of such date, owned, controlled or held by the Company or any of its
consolidated Subsidiaries;

163



--------------------------------------------------------------------------------



 



     (n) other secured and unsecured Indebtedness of any Foreign Subsidiaries
that are not Loan Parties in an unlimited amount; and
     (o) Indebtedness of any German Loan Party under (i) direct pension
commitments or (ii) old-age part-time arrangements (to the extent such German
Loan Party is required by applicable German law to enter into such old-age
part-time arrangements); provided, that all such Indebtedness shall only
constitute Permitted Indebtedness if all German statutory insolvency protection
measures in respect of such Indebtedness have been satisfied and complied with.
          SECTION 6.02. Liens. No Loan Party will, nor will it permit any of the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (a) Liens created pursuant to any Loan Document;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of any Borrower or any Subsidiary
existing on the Original Effective Date and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secured on the Original Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by paragraph (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
120 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;
     (e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary,
including or as a result of merger or consolidation with any Borrower or any
Subsidiary that is permitted pursuant to Section 6.03, or existing on any
property or asset (other than Accounts and Inventory) of any Person that becomes
a Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition, merger or consolidation or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do

164



--------------------------------------------------------------------------------



 



not increase the outstanding principal amount thereof except to the extent
permitted by paragraph (f) of Section 6.01;
     (f) Liens (i) of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon or (ii) in
favor of a banking institution arising as a matter of law, encumbering amounts
credited to deposit or securities accounts (including the right of set-off) and
which are within the general parameters customary in the banking industry;
     (g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
     (h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
     (i) Liens arising from precautionary UCC or PPSA financing statements,
including in respect of any operating lease or disposition permitted by this
Agreement;
     (j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depositary institution;
     (k) Liens granted to secure payment of the Indebtedness permitted pursuant
to Section 6.01(f); provided that such Liens do not spread to cover any property
or assets that were not originally secured by the Indebtedness being so
refinanced;
     (l) Liens not otherwise permitted by this Section 6.02 so long as
(i) neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrowers and all Subsidiaries) $100,000,000 at any one time and (ii) any such
Liens do not cover any Collateral;
     (m) Liens on the assets of any Person other than a Loan Party securing
Indebtedness permitted pursuant to Section 6.01(n);
     (n) Liens not otherwise permitted by this Section 6.02 on assets of Loan
Parties and Domestic Subsidiaries that are not Loan Parties so long as
(i) neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date any such Lien is incurred) of the assets subject thereto exceeds (as to all
such Persons) $100,000,000 at any one time and (ii) no such Liens cover any
Specified Collateral; and
     (o) Liens securing Indebtedness permitted pursuant to Section 6.01(o),
solely over the property of the applicable German Loan Party and solely to the
extent required by mandatory German law.

165



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, none of the Permitted Liens (other than
nonconsensual Permitted Liens securing Indebtedness in an aggregate amount at
any time not exceeding $5,000,000) may at any time attach to any Loan Party’s
(1) Accounts, other than those permitted under paragraphs (a) and (h) of the
definition of “Permitted Encumbrances” and paragraph (a) and (g) above and (2)
Inventory, other than those permitted under paragraphs (a), (b) and (h) of the
definition of “Permitted Encumbrances” and paragraph (a) above.
          SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it
permit any of the Subsidiaries to, merge into or consolidate or amalgamate with
any other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of any Borrower may merge
into or amalgamate with any Borrower in a transaction in which such Borrower is
the surviving corporation, (ii) any Loan Party (other than a Borrower) may merge
into or amalgamate with any Loan Party in a transaction in which the surviving
entity is a Loan Party (iii) any Subsidiary may transfer its assets to a Loan
Party and any Subsidiary which is not a Loan Party may transfer its assets to
another Subsidiary that is not a Loan Party, (iv) any Borrower may merge with
any other Borrower, (v) any Loan Party (other than a Borrower) may merge into or
amalgamate with any other person if required to complete a Permitted
Acquisition; (vi) any Subsidiary that is not a Loan Party may merge into or
amalgamate with any other Subsidiary that is not a Loan Party and (vii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Borrower
which owns such Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.
          (b) No Loan Party will, nor will it permit any of the Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrowers and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. No Loan Party will, nor will it permit any of the Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or amalgamation with
any Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:
     (a) Permitted Investments, subject (as provided in each applicable Security
Agreement) to control agreements delivered by the U.S. Loan Parties in favor of
the Administrative Agent (for the benefit of the Lender Parties, securing the
Secured Obligations), the Canadian Loan Parties in favor of the Administrative
Agent (for the

166



--------------------------------------------------------------------------------



 



benefit of the International Lender Parties, securing the International Secured
Obligations) or the European Loan Parties in favor of the European Collateral
Agent (for the benefit of the International Lender Parties, securing the
International Secured Obligations), or otherwise subject to a perfected security
interest of the U.S. Loan Parties in favor of Administrative Agent (for the
benefit of the Lender Parties, securing the Secured Obligations), the Canadian
Loan Parties in favor of the Administrative Agent (for the benefit of the
International Lender Parties, securing the International Secured Obligations) or
the European Loan Parties in favor of the European Collateral Agent (for the
benefit of the International Lender Parties, securing the International Secured
Obligations); provided that the Administrative Agent may agree to alternative
arrangements with respect to any European Loan Party, in its Permitted
Discretion;
     (b) Investments in existence on the Original Effective Date and described
in Schedule 6.04;
     (c) Investments by the Borrowers and the Subsidiaries in Equity Interests
in Persons that are (i) Loan Parties, (ii) Subsidiaries that are not Loan
Parties and (iii) GRI and Rachel Roy IP Company LLC; provided that (A) any such
Equity Interests held by a U.S. Loan Party shall be pledged pursuant to the U.S.
Security Agreement (subject to the limitations applicable to Equity Interests of
First-Tier Foreign Subsidiaries referred to in Section 5.14(b)(iii) and (iv)),
any such Equity Interests held by a Canadian Loan Party shall be pledged
pursuant to the applicable Canadian Security Agreement and any such Equity
Interests held by a European Loan Party shall be pledged pursuant to the
applicable European Security Agreement, and (B) the aggregate amount of
Investments made after the Original Effective Date by Loan Parties in any Person
described in clause (ii) or (iii) above (including intercompany loans permitted
under clause (B) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed the sum of (1)
(w) Investments existing on June 29, 2010 in GRI, Rachel Roy IP Company LLC and
Subsidiaries that are not Loan Parties, (x) one or more Investments in Equity
Interests of GRI following the Effective Date, for an aggregate consideration
not to exceed $125,000,000, (y) loans and advances existing on June 29, 2010 of
the Loan Parties to Subsidiaries that are not Loan Parties and (z) Guarantees
existing on June 29, 2010 by Loan Parties of the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties (in each case as set
forth on Schedule 6.04) and (2) $50,000,000 (the “Investment Basket”) at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);
     (d) loans or advances made by (i) any Borrower to any Subsidiary or any
other Borrower and (ii) any Subsidiary to any Borrower or any other Subsidiary,
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the U.S. Security Agreement
or the applicable Canadian Security Agreement or European Security Agreement, as
applicable, and (B) the amount of such loans and advances made after the
Original Effective Date by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding Investments permitted under clause (B) to the
proviso to Section 6.04(c) and made after the Effective Date and outstanding
Guarantees permitted under the proviso to Section 6.04(e) and made after the
Original Effective Date) shall not exceed the Investment Basket at any

167



--------------------------------------------------------------------------------



 



time outstanding (in each case determined without regard to any write-downs or
write-offs);
     (e) Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party after the
Effective Date shall (together with outstanding Investments permitted under
clause (B) to the proviso to Section 6.04(c) and made after the Effective Date
and outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and made after the Effective Date) shall not exceed the
Investment Basket at any time outstanding (in each case determined without
regard to any write-downs or write-offs);
     (f) loans or advances by the Borrowers and the Subsidiaries to their
employees in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $4,000,000 in the aggregate at any one time outstanding;
     (g) loans and advances to third party contractors in the ordinary course of
business and consistent with past practices in an aggregate outstanding amount
not to exceed at any time $2,000,000 (excluding such loans and advances
consisting of prepayments or advances for inventory or services);
     (h) subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and
any comparable section of any other Security Agreement, notes payable, or stock
or other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;
     (i) Investments in the form of Swap Agreements permitted by Section 6.07;
     (j) Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
     (k) Investments received in connection with the dispositions of assets
permitted by Section 6.05;
     (l) Permitted Acquisitions; provided that both immediately before and
immediately after giving effect thereto, (i) no Default or Event of Default
shall have occurred and be continuing, (ii) the Fixed Charge Coverage Ratio for
the Test Period in effect at the time such Permitted Acquisition is to occur
shall be not less than 1.00 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time and (iii) Availability will not be
less than 17.5% of the total Revolving Commitment as of the date such Permitted
Acquisition is consummated and for the period of 60 consecutive days immediately
preceding the consummation of such Permitted Acquisition after giving pro forma
effect thereto;

168



--------------------------------------------------------------------------------



 



     (m) Investments constituting deposits described in paragraphs (c) and
(d) of the definition of the term “Permitted Encumbrances”;
     (n) Guarantees by the Borrower or any of the Subsidiaries of leases (other
than Capital Lease Obligations) or of other obligations of the Borrower or any
of its Subsidiaries that do not constitute Indebtedness, in each case entered
into in the ordinary course of business that is consistent with past practice;
     (o) other Investments not otherwise permitted by this Section 6.04;
provided that both immediately before and immediately after giving effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the aggregate amount of all Investments made pursuant to
this paragraph (o) shall not exceed $100,000,000 in any fiscal year of the
Borrower; and
     (p) other Investments not otherwise permitted by this Section 6.04;
provided that (i) both immediately before and immediately after giving effect to
each such Investment, no Default or Event of Default shall have occurred and be
continuing, and (ii) at the time any such Investment is made (A) the Fixed
Charge Coverage Ratio for the Test Period in effect at such time shall not be
less than 1.15 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (B) Availability shall not be less than 17.5%
of the total Revolving Commitment as of the date such Investment is made and for
the period of 60 consecutive days immediately preceding such date after giving
pro forma effect thereto.
          SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any
of the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:
     (a) the sales, transfers, leases or dispositions of assets described in
Schedule 6.05;
     (b) sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
     (c) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that (i) both immediately before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and (ii) any
such sales, transfers or dispositions since the Original Effective Date
involving a Subsidiary that is not a Loan Party shall (A) be made in compliance
with Section 6.09 and (B) not have an aggregate fair market value, when added to
the fair market value of all the assets sold, transferred or disposed of
pursuant to paragraph (h) below, of more than 20% of Consolidated Total Assets
calculated as of the last day of the most recent fiscal month preceding the
consummation of such sale, transfer or disposition;

169



--------------------------------------------------------------------------------



 



     (d) sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
     (e) sales, transfers and dispositions of Investments permitted by
paragraphs (c)(ii), (h) and (i) of Section 6.04 and the proviso to
Section 6.04(d);
     (f) sale and leaseback transactions permitted by Section 6.06;
     (g) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
     (h) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that (i) both immediately before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and (ii) the aggregate
fair market value of all assets sold, transferred or otherwise disposed of since
the Original Effective Date in reliance upon this paragraph (h) and pursuant to
paragraph (c) to Subsidiaries that are not Loan Parties shall not exceed 20% of
Consolidated Total Assets calculated as of the last day of the most recent
fiscal month preceding the consummation of such sale, transfer or disposition;
     (i) Restricted Payments permitted by Section 6.08; and
     (j) dispositions of cash and Permitted Investments in the ordinary course
of business that is consistent with past practices;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (c) (to the extent that the
applicable transaction is solely among Loan Parties), (g) and (i) above) shall
be made for fair value and for at least 75% cash consideration.
          SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any of its Domestic Subsidiaries or Foreign Subsidiaries that are
Loan Parties to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by any Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 120 days after such Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.
          SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit
any of the Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of any Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating

170



--------------------------------------------------------------------------------



 



rate or otherwise) with respect to any interest-bearing liability or Investment
of any Borrower or any Subsidiary.
          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
(a) No Loan Party will, nor will it permit any of the Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) each Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Company and any of its
Subsidiaries in an aggregate amount not to exceed $2,000,000 during any fiscal
year of the Company; provided that, both immediately before and immediately
after giving effect to each such Restricted Payment, no Default or Event of
Default shall have occurred and be continuing, (iv) the Borrowers may make other
Restricted Payments; provided that, (A) both immediately before the declaration
of, and immediately after giving effect to each such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing, and (B) at
the time any Restricted Payment is paid (x) the Fixed Charge Coverage Ratio for
the Test Period in effect at the time shall not be less than 1.15 to 1.00
(determined on a Pro Forma Basis in respect of the Test Period in effect at such
time) and (y) Availability shall not be less than 17.5% of the total Revolving
Commitment for the period of 60 consecutive days immediately preceding the date
such Restricted Payment is declared after giving pro forma effect thereto and
(v) SW Holdings may make, in each case in accordance with Section 5.01(a) of its
limited liability company agreement, (A) no more frequently than once each
calendar quarter, tax distributions to its members in order for each such member
to pay its reasonably estimated federal, state and local income taxes, if any,
resulting solely from the inclusion of the income of SW Holdings in the taxable
income of each such member, (B) no more frequently than once each calendar year,
true up distributions to its members in respect of the tax distributions
referred to in clause (A) above, in the event that any actual income taxes paid
or payable by any such member shall be in excess of the estimated amount
thereof, (C) dividends and distributions from time to time to the Loan Parties
or their Subsidiaries that are Loan Parties and (D) distributions consisting of
closing date balance sheet settlement payments in respect of the SW Holdings
Initial Acquisition provided for by the purchase agreement relating to the SW
Holdings Acquisition.
          (b) No Loan Party will, nor will it permit any of its Domestic
Subsidiaries or Foreign Subsidiaries that are Loan Parties to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
     (i) payment of Indebtedness created under the Loan Documents;

171



--------------------------------------------------------------------------------



 



     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness (including the Existing Debt Securities
that are maturing in November 2014), other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof or
relating thereto; provided that (A) if, either immediately before or after
giving effect to any such payment on the Existing Debt Securities any Event of
Default has occurred and is continuing, no such payment may be made thereon
other than on account of accrued and unpaid interest thereon and in an amount
not exceeding the Existing Debt Securities Reserve, and (B) no payment on any
such Indebtedness (other than the Existing Debt Securities) shall be made if,
either both immediately before and after giving effect to any such payment, any
Default or Event of Default has occurred and is continuing;
     (iii) refinancings, replacements and renewals of Indebtedness to the extent
permitted by Section 6.01;
     (iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
     (v) prepayment of the Existing Debt Securities that are maturing in
November 2014 pursuant to open market purchases or a tender offer for such
Existing Debt Securities; provided that (A) both immediately before and after
giving effect to such prepayment, no Default or Event of Default shall have
occurred and be continuing and (B) either (1) after giving effect to such
prepayment Availability plus cash on hand of the Loan Parties (which is
reasonably identified to the satisfaction of the U.S. Collateral Agent) shall
not be less than $200,000,000 or (2) both (x) the Fixed Charge Coverage Ratio
for the Test Period in effect at the time such prepayment is made shall not be
less than 1.15 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (y) Availability shall not be less than 17.5%
of the total Revolving Commitment for the period of 60 consecutive days
immediately preceding the date such prepayment is to be made after giving pro
forma effect thereto; and
     (vi) payment of intercompany Indebtedness in accordance with past practices
arising in connection with cash management transactions in the ordinary course
of business; provided that no such payment shall be made by a Loan Party to a
Person that is not a Loan Party if immediately before or after giving effect
thereto any Default or Event of Default has occurred and is continuing.
          SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor
will it permit any of its Domestic Subsidiaries or Foreign Subsidiaries that are
Loan Parties to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to such Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among any Borrowers and other Loan Parties
(including transfers of Inventory) and any Subsidiary that is a Loan Party not
involving any other Affiliate, (c) any loans, advances, Guarantees or other
Investments permitted by Sections 6.04(c), (d) or (e), (d) any

172



--------------------------------------------------------------------------------



 



Indebtedness permitted under Section 6.01(c), (d) or (e), (e) any Restricted
Payment permitted by Section 6.08, (f) loans or advances to employees permitted
under Section 6.04, (g) the payment of reasonable fees to directors of any
Borrower or any Subsidiary who are not employees of such Borrower or Subsidiary,
and compensation and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrowers
or their Subsidiaries in the ordinary course of business, (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and equity
incentive and stock ownership plans approved by a Borrower’s board of directors
and (i) (i) any intellectual property licenses or similar agreements entered
into by a U.S. Borrower in connection with the acquisition of SW Holdings and
(ii) the limited liability company agreement of SW Holdings.
          SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any of its Domestic Subsidiaries or Foreign Subsidiaries that are Loan
Parties to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of the Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Secured Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to any Borrower or any other
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions imposed on the Loan Parties existing on the Original
Effective Date identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to the IP Secured
Financing to the extent approved by the Administrative Agent in accordance with
such defined term, (iv) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale; provided further that such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or sale and leaseback
transactions permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.
          SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor
will it permit any of the Subsidiaries to, amend, modify or waive any of its
rights under (a) agreement relating to any Subordinated Indebtedness, (b) its
certificate of incorporation, by-laws, operating, memorandum of association,
management or partnership agreement or other organizational documents or (c) the
Indenture, any Open Account Agreement or the Existing Debt Securities to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders in any respect.

173



--------------------------------------------------------------------------------



 



          SECTION 6.12. Fixed Charge Coverage Ratio. During any Level 1 Minimum
Availability Period, the Borrowers will not permit the Fixed Charge Coverage
Ratio as at the last day of any Test Period to be less than 1.0 to 1.0.
          SECTION 6.13. Open Account Agreements. No Loan Party will, nor will it
permit any of its Domestic Subsidiaries or Foreign Subsidiaries that are Loan
Parties to, enter into any Other Open Account Agreement without the prior
consent of the Administrative Agent, such consent not to be unreasonably
withheld or delayed. The aggregate amount of Open Account Obligations that are
authorized to be outstanding at any time pursuant to the terms of any Open
Account Agreement shall not exceed (a) in the case of Citibank Open Account
Agreement, the Citibank Open Account Cap, and (b) in the case of any Other Open
Account Agreement, the Open Account Other Cap with respect thereto as provided
in the definition of “Open Account Other Cap.”
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a) any Borrower shall fail to pay (i) any principal of any Loan or any
repayment or reimbursement obligation in respect of any LC Disbursement or
(ii) any Open Account Obligation, in each case, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
     (b) any Borrower shall fail to pay any interest on any Loan or any fee or
any other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;
     (d) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08, 5.15, 5.16 or 5.17 or in Article VI (other than the last
sentence of Section 6.13);
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for (i) during a Weekly Reporting Period,
a period of one day after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the

174



--------------------------------------------------------------------------------



 



Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01(g), (h) or (i),
(ii) a period of five days after the earlier of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01 (other than Section 5.01(g), (h) or (i) during a
Weekly Reporting Period), 5.02 (other than Section 5.02(a)), 5.03 through 5.07,
5.09, 5.10, 5.11 or 5.12 of this Agreement, (iii) a period of 10 days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of the last sentence of
Section 6.13 or (iv) a period of 15 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of any other Section of this Agreement;
     (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Insolvency Law now or hereafter
in effect or (B) the appointment of a receiver, interim receiver, trustee,
custodian, sequestrator, monitor, administrator, conservator or similar official
for any Loan Party or any Subsidiary of any Loan Party or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
          (ii) without limiting the preceding sub-clause (i), any corporate
action, legal proceeding or other procedure or step is taken in relation to:
          (A) the suspension of payments, a moratorium of any examinership,
indebtedness, winding-up, liquidation, compromise, arrangement, seizure or
realization of security, dissolution, administration, examination or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any European Loan Party;

175



--------------------------------------------------------------------------------



 



          (B) a composition, compromise, assignment or arrangement with any
creditor of any European Loan Party;
          (C) the appointment of a liquidator, receiver, administrative
receiver, administrator, examiner, compulsory manager, compulsory interim
manager or other similar officer in respect of any European Loan Party or any of
its material assets; or
          (D) enforcement of any Lien over any material assets of any European
Loan Party;
or any analogous procedure or step is taken with respect to any European Loan
Party or its material assets in any applicable jurisdiction; or
          (iii) without limiting the preceding sub-clause (i), any
expropriation, attachment, sequestration, distress or execution or any analogous
process in any jurisdiction affects any asset or assets of a European Loan Party
having an aggregate value of $15,000,000 and is not discharged within 20 days;
     (i) (i) any Loan Party or any Subsidiary shall (A) voluntarily commence any
proceeding or file any petition, proposal or notice of intention to file a
proposal seeking liquidation, reorganization or other relief under any
Insolvency Law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Article, (C) apply for or consent to the
appointment of a receiver, interim receiver, trustee, custodian, sequestrator,
monitor, administrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing;
          (ii) any European Loan Party is deemed to or declared to be unable to
pay its debts under applicable law, suspends or threatens to suspend making
payments on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness;
          (iii) the value of the assets of any European Loan Party is less than
its liabilities (taking into account contingent and prospective liabilities);
          (iv) a moratorium is declared in respect of any indebtedness of any
European Loan Party in an aggregate amount not less than $15,000,000; provided,
that if a moratorium occurs, the end of such moratorium will not cure any Event
of Default caused as a result of the declaration of such moratorium;
     (j) any Loan Party or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due (as
interpreted, in respect of

176



--------------------------------------------------------------------------------



 



each French Loan Party, in accordance with Article L. 621-1 of France’s
Commercial Code, as amended);
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $50,000,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment or any Loan Party or any Subsidiary shall fail within 30 days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;
     (l) (i)(A) an ERISA Event shall have occurred, (B) a trustee shall be
appointed by a United States district court to administer any U.S. Pension Plan,
(C) the PBGC shall institute proceedings to terminate any U.S. Pension Plan,
(D) any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or
(E) any other event or condition shall occur or exist with respect to a U.S.
Pension Plan; and in each case in paragraphs (A) through (E) above, such event
or condition, together with all other such events or conditions, if any, could,
in the opinion of the Required Lenders, reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; (ii) a Pension
Event shall occur which, in the Administrative Agent’s determination,
constitutes grounds for the termination under any applicable law, of any
Canadian Pension Plan or for the appointment by the appropriate Governmental
Authority of a trustee for any Canadian Pension Plan, or if any Canadian Pension
Plan shall be terminated or any such trustee shall be requested or appointed, or
if a Loan Party or any of its Subsidiaries is in default with respect to
payments to a Multiemployer Plan or Canadian Pension Plan resulting from their
complete or partial withdrawal from such Canadian Pension Plan and any such
event may reasonably be expected to have a Material Adverse Effect or any Lien
arises (except for contribution amounts not yet due) in connection with any
Canadian Pension Plan; or (iii) the Pensions Regulator issues a Financial
Support Direction or a Contribution Notice or any comparable Governmental
Authority issues any comparable notice to any European Loan Party;
     (m) a Change in Control shall occur;
     (n) the occurrence of any “default”, under and as defined in any Security
Agreement or the breach of any of the terms or provisions of any Loan Document
(other than this Agreement), which default or breach continues beyond any period
of grace therein provided;

177



--------------------------------------------------------------------------------



 



     (o) the Loan Guaranty or any guaranty of any International Loan Party
pursuant to the Loan Documents shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty or any guaranty of any International Loan
Party pursuant to the Loan Documents; or any Loan Guarantor shall fail to comply
with any of the terms or provisions of the Loan Guaranty or any guaranty of any
International Loan Party pursuant to the Loan Documents; or any Loan Guarantor
shall deny that it has any further liability under the Loan Guaranty or any
guaranty of any International Loan Party pursuant to the Loan Documents, or in
any such case shall give notice to such effect;
     (p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document; or
     (q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitment, and thereupon the Revolving Commitment
shall terminate immediately and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(h) or (i) of this Article, the Revolving Commitment shall automatically
terminate and the principal of the Loans and other Obligations then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, each Applicable Administrative Agent and each Applicable
Collateral Agent may, and at the request of the Required Lenders shall, exercise
any rights and remedies provided to it under the Loan Documents or at law or
equity, including all remedies provided under the UCC, the PPSA, the Civil Code
of Quebec or any other legislation.

178



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Applicable Administrative Agents, Applicable Collateral Agents, U.S.
Collateral Agent and Other Agents
          SECTION 8.01. The Applicable Administrative Agents and the Applicable
Collateral Agents. Each of the Lender Parties hereby irrevocably appoints each
Applicable Administrative Agent and Applicable Collateral Agent as its agent
hereunder and under the other Loan Documents and authorizes each such Applicable
Administrative Agent and Applicable Collateral Agent to take such actions on its
behalf, including execution of the other Loan Documents and an intercreditor
agreement in connection with the IP Secured Financing (as provided in the
definition of such term in Section 1.01), and to exercise such powers as are
delegated to such Applicable Administrative Agent and Applicable Collateral
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
          Without limiting the powers of the Administrative Agent (in its
capacity as an Applicable Collateral Agent) hereunder and under the other Loan
Documents, each Lender Party and the Administrative Agent (in its sole capacity
as the initial holder of the Bonds (as defined below)) hereby acknowledges and
agrees that the Administrative Agent (or any successor thereto) shall, for the
purposes of holding any security granted under the Loan Documents pursuant to
the laws of the Province of Quebec to secure payment of debentures (or any
similar instruments) issued by the Canadian Borrowers or any other Loan Party
(which debentures as amended, restated, replaced, modified or supplemented at
any time, for purposes of this Section, shall be hereinafter referred to as the
“Bonds”), be the holder of an irrevocable power of attorney (“fondé de pouvoir”)
(within the meaning of Article 2692 of the Civil Code of Quebec) for all present
and future Lender Parties and holders of the Bonds. Each Lender Party and the
Administrative Agent (solely in its capacity as the initial holder of the Bonds)
hereby ratifies the appointment of and constitutes, to the extent necessary, the
Administrative Agent as the holder of such irrevocable power of attorney (“fondé
de pouvoir”) in order to hold hypothecs or other Liens granted by any one of the
Loan Parties under the Loan Documents in the Province of Quebec to secure
payment of the Bonds. Each assignee Lender Party and each assignee holder of
Bonds shall be deemed to have confirmed and ratified the constitution of the
Administrative Agent as the holder of such irrevocable power of attorney (“fondé
de pouvoir”) by execution of the relevant agreements relating to such
assignment. The Administrative Agent agrees to act in such capacity.
Furthermore, the Administrative Agent hereby agrees and each of the other Lender
Parties hereby appoints the Administrative Agent to act in the capacity of the
holder and depositary of the Bonds on its own behalf as Administrative Agent and
for and on behalf and for the benefit of all present and future Lender Parties.
Each assignee Lender Party shall be deemed to have confirmed and ratified the
constitution of the Administrative Agent as such holder and depositary of the
Bonds by execution of the relevant agreements relating to such assignment. To
the extent necessary, each Lender Party shall be deemed to confirm and ratify
the appointments made under this Section by its execution of any the relevant
Loan Document. The execution by the Administrative Agent prior to the Effective
Date of any document creating or evidencing any such hypothec or other Lien for
the benefit of any of the Lender Parties is hereby ratified and confirmed.

179



--------------------------------------------------------------------------------



 



          The parties hereto expressly waive the provisions and protection of
Section 32 of An Act Respecting Special Powers of Legal Persons (Québec). The
Administrative Agent may acquire and be the holder of the Bonds or other titles
of indebtedness. Each of the parties hereto acknowledges and agrees that the
Bonds constitute a title of indebtedness as such term is used in Article 2692 of
the Civil Code of Quebec.
          Each bank serving as an Applicable Administrative Agent or Applicable
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
an Applicable Administrative Agent or Applicable Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not an Applicable Administrative Agent or
Applicable Collateral Agent hereunder.
          Neither any Applicable Administrative Agent nor any Applicable
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither any Applicable Administrative Agent nor any Applicable Collateral
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) neither any Applicable
Administrative Agent nor any Applicable Collateral Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Applicable Administrative Agent or Applicable Collateral Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, neither any Applicable Administrative Agent nor any
Applicable Collateral Agent shall have any duty to disclose, or shall be liable
for the failure to disclose, any information relating to any Loan Party or any
of the Subsidiaries that is communicated to or obtained by the bank serving as
any Applicable Administrative Agent or Applicable Collateral Agent or any of its
Affiliates in any capacity. Neither any Applicable Administrative Agent nor any
Applicable Collateral Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. Each Applicable Administrative Agent and each
Applicable Collateral Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Applicable
Administrative Agent or Applicable Collateral Agent by the Borrower
Representative or a Lender Party, and no Applicable Administrative Agent nor
Applicable Collateral Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, the
validity, enforceability, effectiveness, adequacy or genuineness of any Loan
Document or any other agreement, instrument or document, (vi) the creation,
perfection or priority of Liens on the Collateral or

180



--------------------------------------------------------------------------------



 



the existence of the Collateral, or (vii) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Applicable
Administrative Agent and Applicable Collateral Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing or communication
believed by it to be genuine, correct and to have been authorized, signed or
sent by the proper Person. Each Applicable Administrative Agent and Applicable
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made or authorized by the proper Person, and
shall not incur any liability for relying thereon. Each Applicable
Administrative Agent and Applicable Collateral Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          Each Applicable Administrative Agent and Applicable Collateral Agent
may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by such Applicable Administrative
Agent or Applicable Collateral Agent. Each Applicable Administrative Agent,
Applicable Collateral Agent and any such sub-agent thereof may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of each Applicable
Administrative Agent and Applicable Collateral Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as any
Applicable Administrative Agent and Applicable Collateral Agent.
          Subject to the appointment and acceptance of a successor Applicable
Administrative Agent or Applicable Collateral Agent, as the case may be, as
provided in this paragraph, any such Applicable Administrative Agent or
Applicable Collateral Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower Representative. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor (which shall, (x) in the case of the Canadian Administrative
Agent only, be an Affiliate of the Administrative Agent acting through a branch
or an office in Canada, (y) in the case of the European Administrative Agent and
the European Collateral Agent following the relevant European Borrower Effective
Date, be an Affiliate of the Administrative Agent that is a French Qualifying
Lender or an Italian Qualifying Lender, as applicable, and (z) in the case of
the European Collateral Agent, be an Affiliate of the Administrative Agent
acting through an office in the United Kingdom). If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Applicable Administrative Agent or Applicable
Collateral Agent, as the case may be, gives notice of its resignation, then the
retiring Applicable Administrative Agent or Applicable Collateral Agent may, on
behalf of the Lender Parties, appoint a successor Applicable Administrative
Agent or Applicable Collateral Agent, which shall be a commercial bank or an
Affiliate of any such commercial bank (which shall, in the case of the Canadian
Administrative Agent only, be an Affiliate of the Administrative

181



--------------------------------------------------------------------------------



 



Agent acting through an office in Canada, and in the case of the European
Collateral Agent only, be an Affiliate of the Administrative Agent acting
through an office in the United Kingdom). Upon the acceptance of its appointment
as the relevant Applicable Administrative Agent or Applicable Collateral Agent,
as the case may be, hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges, obligations and
duties of the retiring (or retired) Applicable Administrative Agent or
Applicable Collateral Agent, and the retiring Applicable Administrative Agent or
Applicable Collateral Agent shall be discharged from its duties and obligations
hereunder. A retiring Applicable Collateral Agent shall, at its own cost, make
available to the applicable successor Applicable Collateral Agent and records
and provide any assistance with the applicable successor Applicable Collateral
Agent may reasonable request for the purpose of performing it functions as
relevant Applicable Collateral Agent, as the case may be, under the Loan
Documents. The fees payable by the Borrowers to a successor Applicable
Administrative Agent or Applicable Collateral Agent, as the case may be, shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrowers and such successor. After an Applicable Administrative Agent’s or
Applicable Collateral Agent’s resignation hereunder, as the case may be, the
provisions of this Article VIII, Section 9.03 and, in the case of an Applicable
Administrative Agent, Section 2.17(d), shall continue in effect for the benefit
of such retiring Applicable Administrative Agent or Applicable Collateral Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as an Applicable
Administrative Agent or Applicable Collateral Agent. Each Lender, each Issuing
Bank, the U.S. Collateral Agent and each Applicable Administrative Agent
irrevocably appoints the European Collateral Agent to act as security trustee
under and in connection with each Collateral Document entered into by any Loan
Party (other than any such Collateral Document governed by the law of the United
States or Canada) on the terms and conditions set forth on Schedule 8.01. Each
of the Lender Parties authorizes the European Collateral Agent to exercise the
rights specifically given to the European Collateral Agent under or in respect
of the Collateral Documents, together with any rights incidental thereto.
          The European Collateral Agent shall act as the secured party, on
behalf of the International Lender Parties, with respect to all Collateral of
each European Loan Party. The European Collateral Agent shall hold (a) all
securities granted as collateral under a Swiss Security Agreement that is
accessory in nature (akzessorisch), for itself and for and on behalf of the
International Lender Parties, as a direct representative thereof (direkter
Stellvertreter), and (b) all securities under a Swiss Security Agreement that is
non-accessory in nature (nicht akzessorisch) as an agent for the benefit of the
International Lender Parties (Halten unter einem Treuhandverhältnis).
          Each International Lender Party hereby irrevocably (a) appoints and
empowers the European Collateral Agent to constitute, register, manage and
enforce on its behalf any security interest created by or pursuant to the
Spanish Security Agreement or any other Collateral Document that is governed by
the laws of Spain, and to exercise in its name and on its behalf any and all
rights in favor of the International Lender Parties (which shall include,
without limitation, the right to send any notice and make any declaration
thereunder, the right to enforce security interests and to make any calculation
in respect thereof and the right to release security interests in the
circumstances set forth therein and in this Agreement);

182



--------------------------------------------------------------------------------



 



(b) appoints the European Collateral Agent to act as its agent in connection
with the French Security Agreement in accordance with Article 2328-1 of the
French Civil Code, as amended, and be the beneficiary of the French Security
Agreement on behalf and in the name of the International Lender Parties;
(c) grants to the European Collateral Agent a power of attorney (Vollmacht) in
respect of any Collateral Document governed by the laws of Germany (i) to
execute for and on behalf of each of them any such Collateral Document and
related notices, and to do and perform all acts it deems necessary or desirable
to create valid rights (including rights in rem (dingliche Rechte)) under any
such Collateral Document or any other document that determines how security held
pursuant thereto is to be held and administered; and (ii) to appoint for and on
behalf of each of them any other Person as its representative in relation to any
such Collateral Document, empowered to exercise all rights set forth in such
Collateral Document (including, without limitation, the right to give notices,
to make declarations, to enforce rights in respect of security, to make
calculations and to release security as provided therein); (d) releases the
European Collateral Agent from the restrictions of section 181 of Germany’s
Civil Code (BGB), as amended, including but not limited to, restrictions with
respect to the exercise of the power of attorney (Vollmacht) granted pursuant to
clause (c) above; (e) agrees that the European Collateral Agent also acts for
others and for itself in relation to each Collateral Document governed by the
laws of Germany and to any action (including, without limitation, actions taken
with respect to legal proceedings in Germany) that the European Collateral Agent
may take from time to time with connection with any Collateral Document governed
by the laws of Germany; (f) authorizes the European Collateral Agent to appoint
other Persons with substitute powers to act for and on its behalf with respect
to each Collateral Document governed by the laws of Germany; (g) appoints J.P.
Morgan Europe Limited as “mandatario con rappresentanza” pursuant to articles
1703, 1704 et seq. of Italy’s Civil Code, as amended, to act as collateral agent
in order to perfect and hold, and to exercise all rights, remedies and powers in
respect of, the Collateral Documents that are governed by the laws of Italy; (h)
expressly authorizes J.P. Morgan Europe Limited to act in its name and on its
behalf in the case of the occurrence of any event described in articles 1394 and
1395 of Italy’s Civil Code, as amended; and (i) appoints the European Collateral
Agent as trustee (Treuhänder) and administrator for the purpose of accepting and
administering the Collateral Documents governed by the law of Germany for and on
behalf of the other International Lender Parties (and the European Collateral
Agent hereby accepts such appointment on the terms and subject to the conditions
set out in this Agreement).
          The European Collateral Agent shall: (a) in the case of non-accessory
(nicht akzessorische) security rights created under the Collateral Documents
governed by the law of Germany, hold and administer and, as the case may be,
enforce such Collateral in its own name, but for the account of the
International Lender Parties; and (b) in the case of accessory (akzessorische)
security rights created by way of pledge or other accessory instruments under
the Collateral Documents governed by the law of Germany, administer and, as the
case may be, enforce such Collateral in the name and for and on behalf of the
International Lender Parties or in its own name, but in each case for the
account of the International Lender Parties.
          Each Lender Party acknowledges that it has, independently and without
reliance upon any Applicable Administrative Agent, any Applicable Collateral
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party

183



--------------------------------------------------------------------------------



 



also acknowledges that it will, independently and without reliance upon any
Applicable Administrative Agent, any Applicable Collateral Agent or any other
Lender Party and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     The first time (and no subsequent time) that Availability on any date is
less than $125,000,000, the Administrative Agent agrees to exercise its best
efforts to give the Citibank Open Account Agent prompt notice of such event
within one Business Day after the occurrence thereof; provided that the
Administrative Agent shall not incur any liability for failing to deliver such
notice.
          SECTION 8.02. The U.S. Collateral Agent.
          Each of the Lender Parties hereby irrevocably appoints the U.S.
Collateral Agent as its agent hereunder and under the other Loan Documents and
authorizes the U.S. Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the U.S. Collateral Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
          The Lender serving as U.S. Collateral Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the U.S. Collateral Agent, and such
Lender and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Loan Parties or any Subsidiary of a Loan
Party or other Affiliate thereof as if it were not the U.S. Collateral Agent
hereunder.
          The U.S. Collateral Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the U.S. Collateral Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the U.S. Collateral Agent shall have no duty to
take any discretionary action or exercise any discretionary powers except as
expressly set forth in this Agreement and (c) except as expressly set forth in
the Loan Documents, the U.S. Collateral Agent shall have no duty to disclose,
nor shall be liable for the failure to disclose, any information relating to any
Loan Party or any of the Subsidiaries that is communicated to or obtained by the
Lender serving as U.S. Collateral Agent or any of its Affiliates in any
capacity. The U.S. Collateral Agent shall not be liable for any action taken or
not taken by it in the absence of its own gross negligence or willful
misconduct. The U.S. Collateral Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, the
validity, enforceability, effectiveness, adequacy or genuineness of any Loan
Document or any other

184



--------------------------------------------------------------------------------



 



agreement, instrument or document, (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the U.S. Collateral Agent.
          The U.S. Collateral Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine, correct and to have been authorized,
signed or sent by the proper Person. The U.S. Collateral Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, in its Permitted Discretion, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          The U.S. Collateral Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the U.S. Collateral Agent. The U.S. Collateral Agent and any such
sub-agent may perform any and all their duties and exercise their rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the U.S. Collateral Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the U.S. Collateral
Agent.
          The U.S. Collateral Agent may resign at any time by notifying the
Administrative Agent, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor U.S. collateral agent, who shall be
the successor U.S. Collateral agent hereunder (the “Successor U.S. Collateral
Agent”). If a Successor U.S. Collateral Agent has not been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the U.S. Collateral Agent has given notice of its resignation, then the retiring
U.S. Collateral Agent may, on behalf of the Lender Parties, appoint a Successor
U.S. Collateral Agent which shall be a Lender or an Affiliate of any such
Lender. Upon the acceptance of its appointment as Successor U.S. Collateral
Agent, such Person shall succeed to and become vested with all the rights,
powers, privileges, obligations and duties of the retiring U.S. Collateral
Agent, and the retiring U.S. Collateral Agent shall be discharged from the
duties and obligations hereunder.
          The fees payable by the Borrowers to the Successor U.S. Collateral
Agent shall be the same as those payable to the U.S. Collateral Agent unless
otherwise agreed between the Borrowers and the Successor U.S. Collateral Agent.
After any the U.S. Collateral Agent’s resignation hereunder, the provisions of
this Article, Section 2.17(d) and Section 9.03 shall continue in effect for the
benefit of the retiring U.S. Collateral Agent,

185



--------------------------------------------------------------------------------



 



its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as U.S.
Collateral Agent.
          Each Lender Party hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the U.S. Collateral Agent; (b) the U.S.
Collateral Agent (i) makes no representation or warranty, express or implied, as
to the completeness or accuracy of any Report or any of the information
contained therein or any inaccuracy or omission contained in or relating to a
Report and (ii) shall not be liable for any information contained in any Report;
(c) the Reports are not comprehensive audits or examinations, and that any
Person performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the U.S. Collateral Agent undertakes no obligation to update, correct
or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, and it will not share the Report with any Loan
Party or any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the U.S. Collateral Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
          SECTION 8.03. Other Agents. The Joint Bookrunners, the Joint Lead
Arrangers, the Syndication Agent and the Documentation Agents shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by facsimile, in the case of any
notice to the European Administrative Agent, or hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
          (i) if to any Loan Party, to the Borrower Representative at:
The Jones Group Inc.
1411 Broadway
New York, NY 10018
Attention: Chief Financial Officer
Telephone No.: (212) 703-9152
Telecopy No.: (212) 703-9154

186



--------------------------------------------------------------------------------



 



with a copy to:
Jones Apparel Group Canada, LP
388 Applewood Crescent
Vaughan, Ontario
L4K 4B4
Attention: Roger Flores
Phone: (905) 760-6070
Fax: (905) 660-6777
          (ii) if to the Administrative Agent or the U.S. Swingline Lender, to:
JPMorgan Chase Bank, N.A.
270 Park Avenue, 44th Floor
NY1-K855
New York, NY 10017
Attention: Jones Apparel Account Officer
Facsimile No: (646) 534-2270
          (iii) if to the Canadian Administrative Agent or the Canadian
Swingline Lender, to:
JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street
Royal Bank Plaza, Floor 18
Toronto M57 2J2 Canada
Attention: Auggie Marchetti
Telecopy: (416) 981-2375
          (iv) if to the European Administrative Agent or any European Swingline
Lender, to:
J.P. Morgan Europe Limited
Loans Agency 9th floor
125 London Wall
London EC2Y 5AJ
United Kingdom
Attention: Loans Agency
Facsimile: +44 20 7777 2360
          (v) if to the European Collateral Agent, to:
J.P. Morgan Europe Limited
10 Aldermanbury
London EC2V 7RF
United Kingdom
Attention: Tim Jacob
Facsimile: +44 20 7325 6813

187



--------------------------------------------------------------------------------



 



          (vi) if to any other Lender, any other Agent or any Issuing Bank, or
any Open Account Agent or Open Account Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire or in any other writing
delivered by any such Person to the Administrative Agent.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, to compliance notices or to Event of Default
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
each Applicable Administrative Agent and the applicable Lender; provided further
that notices to the European Administrative Agent must be delivered by
facsimile. The Administrative Agent or the Borrower Representative (on behalf of
the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
     SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the

188



--------------------------------------------------------------------------------



 



specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Lender Party may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each Applicable Administrative Agent and each Applicable
Collateral Agent (to the extent each is a party to such Loan Document) and each
Loan Party that is a party thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Revolving Commitment of
any Lender without the written consent of such Lender, (B) reduce or forgive the
principal amount of any Loan, LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby, (C) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, postpone the scheduled date of expiration of the Revolving Commitment,
without the written consent of each Lender directly affected thereby,
(D) increase the advance rates set forth in the definition of “U.S. Borrowing
Base”, “Canadian Borrowing Base” or “European Borrowing Base” without the
written consent of each Lender, (E) change the penultimate sentence of Section
2.08(a), the last sentence of Section 2.09(d), the third sentence of
Section 2.18(a), Section 2.18(b) or Section 2.18(d) in a manner that would alter
the manner or order in which payments are shared or change any provision
requiring ratable funding, without the written consent of each Lender,
(F) modify eligibility criteria, as such eligibility criteria are in effect on
the Effective Date (including adding new categories of eligible assets or
eliminating any category of the reserves), in any manner that has the effect of
weakening or eliminating any applicable eligibility criteria or increasing the
amounts available to be borrowed hereunder without the written consent of the
U.S. Collateral Agent and the Supermajority Lenders, (G) change any of the
provisions of this Section or the definition of “Required Lenders”, “U.S.
Collateral Agent” or “Supermajority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (H) release any Loan
Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, (I) except as provided in paragraphs (c) and (d) of this Section or
Section 6.01(i), release all or substantially all of the Collateral, without the
written consent of each Lender, (J) change Section 2.10(b) or Section 2.11(f)
without the written consent of each Lender, (K) increase the total Revolving
Commitment to an aggregate amount exceeding $700,000,000 without the written
consent of each Lender, (L) subordinate the Liens of the Administrative Agent,
or with respect to any other Indebtedness of the Borrowers cause the Liens of
the Administrative Agent to be pari passu with the Liens securing such other
Indebtedness, in each case with respect to all or substantially all of the
Collateral (other than the Liens securing the IP Secured Financing, the
Indebtedness permitted to be incurred pursuant to Section 2.09(e) or other
Indebtedness that is permitted to be

189



--------------------------------------------------------------------------------



 



outstanding pursuant to Section 6.01) without the written consent of each
Lender, (M) subordinate the repayment of all or any substantial part of the
Obligations to the repayment of any other Indebtedness without the written
consent of each Lender, (N) modify (except as the following relates to the
Citibank Open Account Agreement and related terms, which shall be subject to
clause (O)) (x) the defined terms “Open Account Agent”, “Open Account
Agreement”, “Open Account Bank”, “Open Account Other Cap”, “Open Account
Obligations” and “Open Account Excess Obligations” or (y) Section 2.18(b) in a
manner that would alter the manner or order in which payments are made to any
Open Account Agent or any Open Account Bank, in each case without the written
consent of the Required Lenders and the applicable Open Account Agent affected
thereby, (O) modify (x) the defined terms “Citibank Open Account Agent”,
“Citibank Open Account Agreement”, “Citibank Open Account Bank”, “Citibank Open
Account Cap”, “Citibank Open Account Obligations”, and “Open Account Excess
Obligations” or (y) Section 2.18(b) in a manner that would alter the manner or
order in which payments are made to the Citibank Open Account Agent or any
Citibank Open Account Bank, in each case without the written consent of the
Required Lenders and the Citibank Open Account Agent or (P) add additional
available currencies to any Facility without the written consent of each Lender
directly affected thereby; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of any Agent, Swingline Lender
or Issuing Bank without the prior written consent of such Agent, Swingline
Lender or Issuing Bank; provided further that the consent of only the
Administrative Agent (and of no other Lender Party) shall be required to grant
any waiver in respect of any condition contained in Section 4.03 or enter into
any modifications to this Agreement or any other Loan Document as provided in
Section 4.03(s) (other than (x) amendments of the type referred to in the first
and second provisos of this Section 9.02(b), which shall require the consent of
each applicable Lender Party entitled to vote with respect thereto as provided
therein and (y) waivers of any of the conditions set forth in Sections 4.03(g),
(l) or (m), which shall require the consent of the Required Lenders).
          (c) The Administrative Agent may also amend the Revolving Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04.
          (d) The Lender Parties hereby irrevocably authorize each Applicable
Collateral Agent, at its option and in its sole discretion, to release any Liens
granted to any such Applicable Collateral Agent by any Loan Party on any
Collateral (i) upon the termination of the Revolving Commitment, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to each affected Lender Party, (ii) constituting property
being sold or disposed of if the Loan Party disposing of such property certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and each Applicable European Collateral Agent
may rely conclusively on any such certificate, without further inquiry), and to
the extent that the property being sold or disposed of constitutes 100% of the
Equity Interest of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty provided by such Subsidiary, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (iv) as required to
effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII, (v) constituting registered

190



--------------------------------------------------------------------------------



 



intellectual property that will secure other Indebtedness as permitted by
Section 6.01(i) or (vi) if such Liens were granted by any Loan Party with
respect to which 100% of the Equity Interests have been sold in a transaction
permitted by Section 6.05. Except as provided in the preceding sentence and in
Section 9.02(b)(ii)(I), no Applicable Collateral Agent will release any Liens on
Collateral without the prior written authorization of the Required Lenders. The
Lender Parties hereby irrevocably authorize each Applicable Collateral Agent, at
its option and in its sole discretion, to release any Loan Guarantor from its
obligation under its Loan Guaranty if 100% of the Equity Interests of such Loan
Guarantor have been sold in a transaction permitted pursuant to Section 6.05.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. In connection with any termination or release
pursuant to this Section, the Administrative Agent or the European Collateral
Agent, as the case may be, shall reasonably promptly execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.
          (e) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of paragraph
(b) of Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the Applicable
Administrative Agents, the Applicable Collateral Agents, the U.S. Collateral
Agent, the Joint Lead Arrangers and their Affiliates, including the reasonable
fees, charges and disbursements of a single New York counsel for the Applicable
Administrative Agents and such special and local counsel as the Applicable
Administrative Agents may deem appropriate in their good faith discretion, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the

191



--------------------------------------------------------------------------------



 



transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the applicable Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable out-of-pocket
expenses incurred by the U.S. Collateral Agent in connection with the
performance of its duties pursuant to the provisions of the Loan Documents and
(iv) all reasonable out-of-pocket expenses incurred by each Applicable
Administrative Agent, each Applicable Collateral Agent, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section 9.03, or in connection with
the Loans made and Letters of Credit issued hereunder including all such
reasonable out-of pocket expenses incurred in connection with any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
Expenses being reimbursed by the Borrowers under this Section include, without
limiting the generality of the foregoing, costs and expenses incurred in
connection with:
     (i) subject to Section 5.11, appraisals and insurance reviews;
     (ii) subject to Section 5.12, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the U.S.
Collateral Agent or the internally allocated fees for each Person employed by
the U.S. Collateral Agent with respect to each field examination;
     (iii) taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Applicable Collateral Agent’s Liens;
     (iv) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (v) forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
     (b) The Borrowers shall, jointly and severally, indemnify each Lender
Party, and Related Party thereof (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding relating to any of the following, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (i) the execution or delivery of the Loan Documents or any
agreement or instrument

192



--------------------------------------------------------------------------------



 



contemplated thereby (other than the Open Account Agreements, the Swap
Agreements and the agreements pursuant to which Banking Services are provided),
the performance by the parties hereto of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby (other than transactions contemplated by the Open Account Agreements, the
Swap Agreements and the Banking Services), (ii) any Loan or any Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of their Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of their Subsidiaries or (iv) the failure of the Borrowers
to deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.17; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by them to any Applicable Administrative Agent, any Applicable
Collateral Agent, the U.S. Collateral Agent, any Issuing Bank or any Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to such Applicable Administrative Agent, such Applicable Collateral
Agent, the U.S. Collateral Agent, such Issuing Bank or such Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that (i) the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against such Applicable Administrative Agent, such
Applicable Collateral Agent, the U.S. Collateral Agent, such Issuing Bank or
Swingline Lender in its capacity as such and (ii) if (A) the Revolving
Commitment has been terminated, (B) all the Secured Obligations (other than
Unliquidated Obligations, Open Account Obligations, Banking Services Obligations
and Swap Obligations) owing to all the Lender Parties have been paid in full in
cash or, in the case of Letters of Credit, cash collateralized, subject to a
back-up standby letter of credit or refinanced, in each case as provided in
Section 2.09(b)(ii) (the date in which the events described in clauses (A) and
(B) having occurred being the “Revolver Termination Date”), and (c) one or more
of the Loan Documents continue to be effective for the sole purpose of the
Collateral securing the Open Account Obligations, the Banking Services
Obligations or the Swap Obligations, each Lender that ceases to be a Lender
hereunder shall have no additional liability to any Applicable Administrative
Agent, any Applicable Collateral Agent, the U.S. Collateral Agent, any Issuing
Bank, any Swingline Lender or any other Lender Party or Loan Party with respect
to events or circumstances occurring after the date it ceases to be a Lender
hereunder; provided that, notwithstanding the foregoing, each such Lender shall,
for the period prior to the time it ceases to be a Lender, have all the rights
and be subject to the obligations as set forth in this Agreement and in the
other Loan Documents.

193



--------------------------------------------------------------------------------



 



          (d) To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          (f) Notwithstanding any other provision contained in this Agreement or
any other Loan Document, no Open Account Bank, Open Account Agent or party to
any Swap Agreement or agreement relating to Banking Services shall have any
voting or consent rights under this Agreement or any other Loan Document (or any
actions taken or omitted to be taken in connection therewith) in its capacity as
obligee or obligor thereunder, except as provided in Section 9.02(b)(ii)(N) or
(O); provided that any such Person’s rights or obligations in its capacity as a
Lender under this Agreement or any other Loan Document shall be unaffected as a
result of it acting as an Open Account Bank, Open Account Agent or party to any
Swap Agreement or agreement relating to Banking Services. No Lender Party
(solely in its capacity as a Lender Party) shall have any liability or
responsibility of any kind whatsoever in respect of any matters arising out of
or relating to any Open Account Agreement, Swap Agreement or agreement relating
to Banking Services Obligations. To the extent that any Open Account
Obligations, Banking Services Obligations or Swap Obligations are outstanding on
the Revolver Termination Date (or there are any outstanding commitments with
respect thereto), this Agreement and the other Loan Documents shall continue in
order to provide security in the Collateral for such Secured Obligations on such
terms as may be mutually agreed upon by the Company, the Administrative Agent
and the applicable Open Account Banks, Open Account Agents and parties to the
Swap Agreements or agreements relating to the Banking Services.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under

194



--------------------------------------------------------------------------------



 



this Agreement (including all or a portion of its Revolving Commitment and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
          (A) the Borrower Representative, provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, any Approved Fund, a successor-in-interest to a Lender
pursuant to a consolidation, sale or merger or, if any Default or Event of
Default has occurred and is continuing, any other assignee;
          (B) the Administrative Agent; and
          (C) the Issuing Banks.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or a successor-in-interest to a Lender pursuant to a consolidation, sale
or merger or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans, the amount of the Revolving Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall, (1) in the case of the Revolving
Loans of the U.S. Revolving Lenders, not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent, and
(2) in the case of the Revolving Loans of the International A Revolving Lenders
or the International B Revolving Lenders, as the case may be, not be less than
$5,000,000, unless, in each case, the Borrower Representative and the
Administrative Agent otherwise consent; provided, that, (x) in the case of (2),
in no event shall any such assignment be in an amount less than €50,000 and
(y) no consent of the Borrower Representative shall be required if an Event of
Default has occurred and is continuing;
          (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
          (C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;
          (D) any assignee (other than an Approved Fund) shall, following the
relevant European Borrower Effective Date, be a French Qualifying Lender or an
Italian Qualifying Lender, as applicable, in the case of an assignment of
International B Commitment or European B Revolving Loans, or a French Qualifying
Issuing Bank and

195



--------------------------------------------------------------------------------



 



an Italian Qualifying Lender, as applicable, in the case of an assignment of
European B LC Exposure; and
          (E) except in the case of an assignment or other transfer of rights or
obligations to a Swiss Qualifying Lender, an assignment or other transfer of
rights or obligations in respect of any Swiss Borrower shall be subject to the
consent of such Swiss Borrower (such consent not to be withheld or delayed if,
after such assignment or transfer, such Swiss Borrower would be in compliance
with the Swiss Ten Non-Bank Rule and the Swiss Twenty Non-Bank Rule); provided,
that no consent of any Swiss Borrower shall be required if a Default or Event of
Default has occurred and is continuing, so long as after such assignment or
transfer, such Swiss Borrower would be in compliance with the Swiss Ten Non-Bank
Rule and the Swiss Twenty Non-Bank Rule.
          Upon the request of the Administrative Agent or the European
Administrative Agent, following any assignment in accordance with this
Section 9.04, the Italian Borrowers and the Borrower Representative shall
execute an acknowledgement and acceptance letter in form and substance
acceptable to Administrative Agent or the European Administrative Agent, as
applicable, which letter shall contain the certified date of such assignment in
accordance with the laws of Italy. For the purposes of this Section 9.04(b), the
term “Approved Fund” has the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender;
provided, that, (i) if such Person is not a French Qualifying Lender, such
Person shall not be required to extend any European B Revolving Loan to any
French Borrower and any transfer of the International B Commitment thereto shall
be deemed to not have occurred in France and (ii) if such Person is not an
Italian Qualifying Lender, such Person shall not be required to extend any
European B Revolving Loan to any Italian Borrower and any transfer of the
International B Commitment thereto shall be deemed to not have occurred in
Italy.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers and the Lender Parties, shall maintain at one of its offices a
copy of each

196



--------------------------------------------------------------------------------



 



Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Agents, the Issuing Banks and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender or Issuing
Bank, as the case may be, hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided, that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d), 2.21(d) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) in the case of Swiss
Loans, unless each Participant is a Swiss Qualifying Lender, the prior consent
of each Swiss Borrower has been obtained (such consent not to be withheld or
delayed if, after such assignment or transfer, each such Swiss Borrower would be
in compliance with the Swiss Ten Non-Bank Rule and the Swiss Twenty Non-Bank
Rule); provided, that no consent of any Swiss Borrower shall be required if a
Default or Event of Default has occurred and is continuing, so long as after
such assignment or transfer, each Swiss Borrower would be in compliance with the
Swiss Ten Non-Bank Rule and the Swiss Twenty Non-Bank Rule, and (D) the
Borrowers, the Agents, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the

197



--------------------------------------------------------------------------------



 



Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower Representative’s prior written consent. A Participant that would be a
Lender that is not a U.S. Person if it were a Lender shall not be entitled to
the benefits of Section 2.17 unless the Borrower Representative is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(f) as though it were a
Lender.
          (iii) Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the Revolving Commitment of,
and principal amount of the Loans, LC Disbursements and Factoring Advances owing
to each participant under the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding notice to the contrary.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid, or any
Letter of Credit is outstanding (unless the same has been cash collateralized in
accordance with Section 2.06(k)) and so long as the Revolving Commitment has not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or

198



--------------------------------------------------------------------------------



 



termination of the Letters of Credit and the Revolving Commitment or the
termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or PDF transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The applicable Lender shall notify the Borrower Representative and
the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks; provided, however, that if the laws of any jurisdiction other
than the State of New York shall govern in regard to the validity, perfection or
effect of perfection of any Lien or in regard to procedural matters affecting
enforcement of any Liens on all or any party of the Collateral, such laws of
such other jurisdictions shall continue to apply to that extent, and provided
further that the

199



--------------------------------------------------------------------------------



 



appointment of the Administrative Agent as fondé de pouvoir in accordance with
Section 8.01 shall be governed by the laws of Quebec and that Section 9.23 shall
be governed by the laws of Germany, with respect to each German Loan Party, or
the State of New York, with respect to any other applicable European Loan Party.
          (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or New York State court sitting in the Borough of Manhattan, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court; provided that claims with
respect to any Loan Document executed by any Canadian Loan Party and any
agreements, instruments and certificates delivered in connection therewith may,
as provided therein, also be tried in the courts of the Province of Ontario.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Applicable
Administrative Agent, any Applicable Collateral Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
          (c) Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          (e) This Agreement and any amendment hereto shall, if so requested by
the European Collateral Agent in its discretion, be formalized in a Spanish
Public Document so as to be granted the status of a notarial document (escritura
pública or póliza intervenida) for the purposes contemplated in Article 517
numbers 4 and 5 of the Spanish Procedural Law, Law 1/2000 of 7th January (Ley de
Enjuiciamiento Civil) (as amended from time to time, the “Spanish Civil
Procedure Law”). For purposes of the provisions of Art. 571 et seq. of the
Spanish Civil Procedure Law: (i) the amounts due and payable by any Spanish
Borrower under this Agreement that may be claimed in any executive proceeding
shall be those specified in a certificate of the European Collateral Agent as to
the amounts of unpaid principal, ordinary interest, default interest, fees and
expenses and any other amounts due by the International Loan Parties under this
Agreement, as maintained by any Agent (the “Spanish Certification”); (ii) the
European Collateral Agent may cause the Spanish

200



--------------------------------------------------------------------------------



 



Certification to be notarized at the sole cost and expense of the Borrowers; and
(iii) the European Administrative Agent will be responsible for determining the
amounts which are due and payable pursuant to the Spanish Certification. In
order for the European Collateral Agent to exercise an executive action in
Spain, the presentation of the following documents shall suffice: (w) an
original notarial copy of this Agreement complying with the formalities of
Articles 517.2.4º or 517.2.5º of the Spanish Civil Procedure Law, as the case
may be; (x) the Spanish Certification or other document reflecting the amounts
due and payable by any Spanish Borrower, together with an extract from the
credit and debit entries made by any Agent in respect of this Agreement,
including the interest applied to outstanding principal amounts; (y) a notarial
document attesting that the calculation of outstanding amounts set forth in the
Spanish Certification or such other document has been conducted in the manner
set forth in this Section 9.09(e); and (z) a notarial certificate evidencing
that the applicable Spanish Borrower has been duly served notice of the amount
that is due and payable hereunder.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by Requirement of Laws or
by any subpoena or similar legal process (in which case each such Person agrees
to promptly notify the Borrower Representative to the extent not prohibited by
law), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing

201



--------------------------------------------------------------------------------



 



provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations (and any such Person may disclose such
Information to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential)), (g) with the written consent of the Borrower
Representative, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Lender Party on a non-confidential basis from a source other
than the Borrowers or their representatives which is not known by any such
Person to be under a duty of confidentiality with respect to the Information or
(i) subject to clause (d), in connection with a legal action related to this
Agreement (in which case each Lender Party shall at the sole cost and expense of
the Borrowers and if not adverse to its interests, use commercially reasonable
efforts to seek confidential treatment of the Information). In addition, each
Lender Party may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Lender Parties in connection with
administration and management of this Agreement and the other Loan Documents.
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to the Borrowers or their business, other than any
such information that is available to any Lender Party on a non-confidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the Original Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE

202



--------------------------------------------------------------------------------



 



AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor Lender shall be obligated to extend credit to the Borrowers
in violation of any Requirement of Law.
     SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrowers that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.
     SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
     SECTION 9.16. Appointment for Perfection. Each Lender Party hereby appoints
each other Lender Party as its agent for the purpose of perfecting Liens granted
by (a) the U.S. Loan Parties in favor of the Administrative Agent (on behalf of
the Lender Parties, securing the Secured Obligations), (b) the Canadian Loan
Parties in favor of the Administrative Agent (on behalf of the International
Lender Parties, securing the International Secured Obligations) or (c) the
European Loan Parties in favor of the European Collateral Agent (on behalf of
the International Lender Parties, securing the International Secured
Obligations), as the case may be, in assets which, in accordance with Article 9
of the UCC, the PPSA, the Securities Transfer Act (Ontario) or any other
applicable law can be perfected only by possession. Should any Lender Party
(other than any Applicable Collateral Agent) obtain possession of any such
Collateral, such Lender Party shall notify the Administrative Agent thereof,
and, promptly upon the Administrative Agent’s request therefor shall deliver
such Collateral to the relevant Applicable Collateral Agent or otherwise deal
with such Collateral in accordance with the instructions of the relevant
Applicable Collateral Agent. The appointment of each Lender Party as agent for
each other Lender Party, as set forth in this Section 9.16, shall be effective
for purposes of articles 1703, 1704, 1394 and 1395 of Italy’s Civil Code, as
amended.
     SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees,

203



--------------------------------------------------------------------------------



 



charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
     SECTION 9.18. Judgment Currency. If for the purpose of obtaining judgment
in any court it is necessary to convert an amount due hereunder in the currency
in which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase the
Original Currency with the Second Currency at the Spot Rate on the date two
Business Days preceding that on which judgment is given. Each Loan Party agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The term “rate of
exchange” in this Section 9.18 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.
     SECTION 9.19. Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act, Ireland’s Criminal
Justice (Money Laundering and Terrorist Financing) Act, 2010, as amended and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lender Parties may be required to obtain, verify and record
information regarding the Borrowers and their respective directors, authorized
signing officers, direct or indirect shareholders or other Persons in control of
the Borrowers, and the transactions contemplated hereby. Each Borrower shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender Party or any
prospective assignee or participant of a Lender, any Issuing Bank or any Agent,
in order to comply with any applicable AML Legislation, whether now or hereafter
in existence.

204



--------------------------------------------------------------------------------



 



          (b) If the Canadian Administrative Agent has ascertained the identity
of any Borrower or any authorized signatories of the Borrower for the purposes
of applicable AML Legislation, then the Canadian Administrative Agent:
     (i) shall be deemed to have done so as an agent for each Lender Party, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender Party and the Canadian Administrative Agent within the meaning of
the applicable AML Legislation; and
     (ii) shall provide to each Lender Party copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
          Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lender Parties agrees that neither the Canadian
Administrative Agent nor any other Agent has any obligation to ascertain the
identity of the Borrowers or any authorized signatories of the Borrowers on
behalf of any Lender Party, or to confirm the completeness or accuracy of any
information it obtains from any Borrower or any such authorized signatory in
doing so.
          SECTION 9.20. Lender Loss Sharing Agreement.
          (a) Definitions. As used in this Section 9.20, the following terms
shall have the following meanings:
     (i) “CAM” means the mechanism for the allocation and exchange of interests
in the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).
     (ii) “CAM Exchange” means the exchange of the U.S. Revolving Lenders’
interests and the International Revolving Lenders’ interests provided for in
Section 9.20(b).
     (iii) “CAM Exchange Date” means the first date after the Effective Date on
which there shall occur (a) any event described in paragraphs (h) or (i) of
Article VII with respect to any Borrower or (b) an acceleration of Loans and
termination of the Commitment pursuant to Article VII.
     (iv) “CAM Percentage” means, as to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Amount of the Credit Exposure owed to such Revolving Lender (whether or not at
the time due and payable) and (b) the denominator shall be the aggregate Dollar
Amount (as so determined) of the Revolving Exposure owed to all the Revolving
Lenders (whether or not at the time due and payable).
     (v) “Designated Obligations” means all Obligations of the Borrowers with
respect to (a) principal and interest under the Loans, (b) unreimbursed drawings
under Letters of Credit and interest thereon and (c) fees under Section 2.12.

205



--------------------------------------------------------------------------------



 



          (b) CAM Exchange.
     (i) On the CAM Exchange Date,
          (A) the U.S. Commitment, the International A Commitment and the
International B Commitment shall terminate in accordance with Article VII;
          (B) each U.S. Revolving Lender shall fund in Dollars at par Dollar
Amount its participation in any outstanding Swingline Loans and Protective
Advances in accordance with Section 2.04 and Section 2.05 of this Agreement, and
each International Revolving Lender shall fund in Dollars at par Dollar Amount
its participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05;
          (C) each U.S. Revolving Lender shall fund in Dollars at par Dollar
Amount its participation in any unreimbursed LC Disbursements made under the
U.S. Letters of Credit in accordance with Section 2.06(e), and each
International Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any unreimbursed LC Disbursements made under the International
Letters of Credit in accordance with Section 2.06(e); and
          (D) the Lenders shall purchase in Dollars at par Dollar Amount
interests in the Designated Obligations under each Facility (and shall make
payments in Dollars to the Administrative Agent for reallocation to other
Lenders to the extent necessary to give effect to such purchases) and shall
assume the obligations to reimburse Issuing Banks for unreimbursed LC
Disbursements under outstanding Letters of Credit under such Facility such that,
in lieu of the interests of each Lender in the Designated Obligations under the
U.S. Commitment and the International Commitment in which it shall have
participated immediately prior to the CAM Exchange Date, such Lender shall own
an interest equal to such Lender’s CAM Percentage in each component of the
Designated Obligations immediately following the CAM Exchange.
     (ii) Each Lender and each Person acquiring a participation from any Lender
as contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
     (iii) As a result of the CAM Exchange, from and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan

206



--------------------------------------------------------------------------------



 



Document in respect of any of the Designated Obligations shall be distributed to
the Lenders, pro rata in accordance with their respective CAM Percentages.
     (iv) In the event that on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by U.S. Borrowers or International Borrowers, if applicable, then each Lender
shall promptly reimburse such Issuing Bank for its CAM Percentage of such
unreimbursed payment in the Dollar Amount thereof.
          Notwithstanding any other provision of this Section 9.20, the
Administrative Agent and each Lender agree that if the Administrative Agent or a
Lender is required under applicable law to withhold or deduct any taxes or other
amounts from payments made by it hereunder or as a result hereof, such Person
shall be entitled to withhold or deduct such amounts and pay over such taxes or
other amounts to the applicable Governmental Authority imposing such tax without
any obligation to indemnify the Administrative Agent or any Lender with respect
to such amounts and without any other obligation of gross up or offset with
respect thereto and there shall be no recourse whatsoever by the Administrative
Agent or any Lender subject to such withholding to the Administrative Agent or
any other Lender making such withholding and paying over such amounts, but
without diminution of the rights of the Administrative Agent or such Lender
subject to such withholding as against Borrowers and the other Loan Parties to
the extent (if any) provided in this Agreement and the other Loan Documents. Any
amounts so withheld or deducted shall be treated as, for the purpose of this
Section 9.20, having been paid to the Administrative Agent or such Lender with
respect to which such withholding or deduction was made.
          SECTION 9.21. No Fiduciary Duty. Each Lender Party may have economic
interests that conflict with those of any Loan Party and its Affiliates. The
Loan Parties agree that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender Party, on the one hand, and any Loan Party
and its Affiliates, on the other. The Loan Parties acknowledge and agree that
(a) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies thereunder) are arm’s-length commercial transactions
between each Lender Party, on the one hand, and each Loan Party, on the other,
and (b) in connection therewith and with the process leading thereto, (i) no
Lender Party has assumed an advisory or fiduciary responsibility in favor of any
Loan Party and its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Loan Party or any of its Affiliates on
other matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (ii) each Lender Party is acting
solely as principal and not as the agent or fiduciary of each Loan Party, its
management, stockholders, creditors or any Affiliates thereof. Each Loan Party
acknowledges and agrees that each Loan Party has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents and the process leading thereto.
Each Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect,

207



--------------------------------------------------------------------------------



 



or owes a fiduciary or similar duty to any Borrower, in connection with the
transaction contemplated by the Loan Documents or the process leading thereto.
          SECTION 9.22. Waiver of Immunity. To the extent that any Loan Party
has, or hereafter may be entitled to claim or may acquire, for itself, any
Collateral or other assets of the Loan Parties, any immunity (whether sovereign
or otherwise) from suit, jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself, any Collateral or any
other assets of the Loan Parties, such Loan Party hereby waives such immunity in
respect of its obligations hereunder and under any promissory notes evidencing
the Loans hereunder and any other Loan Document to the fullest extent permitted
by applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 9.22 shall be effective to the
fullest extent now or hereafter permitted under the Foreign Sovereign Immunities
Act of 1976 (as amended, and together with any successor legislation) and are,
and are intended to be, irrevocable for purposes thereof.
          SECTION 9.23. Parallel Debt.
          (a) Each German Loan Party, each Netherlands Loan Party and each
Belgian Loan Party hereby irrevocably and unconditionally undertakes (and to the
extent necessary undertakes in advance) to pay to the European Collateral Agent
an amount equal to the aggregate amount due by such Loan Party to any Lender
Party under this Agreement and any other Loan Document to which it is a party
(each payment undertaking under this Section 9.23 and the obligations and
liabilities resulting therefrom being a “Parallel Debt”).
          (b) Each German Loan Party, each Netherlands Loan Party, each Belgian
Loan Party and the European Collateral Agent agree and acknowledge that the
obligations of each German Loan Party, each Netherlands Loan Party and each
Belgian Loan Party under this Section 9.23 are several, separate and independent
(with respect to a German Loan Party, selbständiges Schuldanerkenntnis) from,
and shall not in any way limit or affect, the corresponding obligations of each
German Loan Party, each Netherlands Loan Party and each Belgian Loan Party to
any Lender Party under this Agreement or any other Loan Document to which it is
a party (the “Corresponding Debt”) nor shall the amounts for which each German
Loan Party, each Netherlands Loan Party and each Belgian Loan Party are liable
under this Section 9.23 be limited or affected in any way by its Corresponding
Debt provided that:
     (i) the Parallel Debt shall be decreased to the extent that the
Corresponding Debt has been irrevocably paid or discharged (other than, in each
case, contingent obligations);
     (ii) the Corresponding Debt shall be decreased to the extent that the
Parallel Debt has been irrevocably paid or discharged;
     (iii) the amount of each Parallel Debt shall at all times be equal to the
amount of the relevant Corresponding Debt; and

208



--------------------------------------------------------------------------------



 



     (iv) for the avoidance of doubt, each Parallel Debt will become due and
payable at the same time when the relevant Corresponding Debt becomes due and
payable.
          (c) Each Parallel Debt represents the own debt of each German Loan
Party, each Netherlands Loan Party and each Belgian Loan Party, respectively,
and no Parallel Debt constitutes any several and joint liability (with respect
to German law, gesamtschuldnerische Haftung) of any German Loan Party,
Netherlands Loan Party or Belgian Loan Party, nor is any Parallel Debt subject
to any debt owed by a collective ownership (with respect to German law,
Gesamthand) of any German Loan Party, any Netherlands Loan Party or any Belgian
Loan Party.
          (d) The security granted, in each case, under the German Security
Agreement, the Belgian Security Agreement and the Netherlands Security Agreement
with respect to the relevant Parallel Debt is granted to the European Collateral
Agent in its capacity as sole creditor of each Parallel Debt.
          (e) Without limiting or affecting the European Collateral Agent’s
rights against any German Loan Party, any Netherlands Loan Party or any Belgian
Loan Party (whether under this Agreement or any other Loan Document), each
German Loan Party, each Netherlands Loan Party and each Belgian Loan Party
acknowledges that:
     (i) nothing in this Agreement or any Loan Document shall impose any
obligation on the European Collateral Agent to advance any sum to any German
Loan Party, any Netherlands Loan Party or any Belgian Loan Party; and
     (ii) for the purpose of any vote taken under any Loan Document, the
European Collateral Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.
          (f) The parties hereto acknowledge and confirm that the provisions
contained in this Section 9.23 shall not be interpreted so as to increase the
maximum total amount of the Obligations.
          (g) Without limiting the generality of any provision of this
Agreement, this Section 9.23 shall be binding on the successors and assigns of
each German Loan Party, Netherlands Loan Party or Belgian Loan Party.
          (h) All monies received or recovered by the European Collateral Agent
pursuant to this Agreement and all amounts received or recovered by the European
Collateral Agent from or by the enforcement of any security granted to secure
any Parallel Debt shall be applied in accordance with the terms of this
Agreement.
          SECTION 9.24. Italian Eligible Accounts. In lieu of the provisions
contained in this Agreement for making Borrowings to any Italian Borrower or in
respect of Accounts originated by an Italian Subsidiary, the Administrative
Agent may, in its Permitted Discretion, structure the same as a purchase and
sale of Eligible Accounts pursuant to

209



--------------------------------------------------------------------------------



 



documentation that is on terms reasonably satisfactory to the Administrative
Agent and the Borrower Representative.
     SECTION 9.25. Process Agent. Each International Loan Party hereby
irrevocably designates and appoints the Company, in the case of any suit, action
or proceeding brought in the United States as its designee, appointee and agent
to receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Loan Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such International Loan Party in care of the Company at the
Company’s address set forth in Section 9.01, and each such International Loan
Party hereby irrevocably authorizes and directs the Company to accept such
service on its behalf. As an alternative method of service, each International
Loan Party irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing (by registered or certified mail,
postage prepaid) of copies of such process to the Company or such International
Loan Party at its address specified in Section 9.01. Each International Loan
Party agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Italian Borrower (a) appoints The
Jones Group Inc. to be its process agent as “mandatario con rappresentanza”
pursuant to articles 1703, 1704 et seq. of Italy’s Civil Code, as amended, and
(b) expressly authorizes The Jones Group Inc. to act in its name and on its
behalf, in connection with the Loan Documents, pursuant to articles 1394 and
1395 of Italy’s Civil Code, as amended.
     SECTION 9.26. Applicability of Loan Documents to European Borrowers.
Notwithstanding anything to the contrary in this Agreement, each representation
and warranty, covenant and other provision of this Agreement or any other Loan
Document that relates to any European Borrower shall apply to and in respect of
such European Borrower solely from and following the European Borrower Effective
Date related to such European Borrower, and prior to such date none of such
provisions shall have any force or effect as to such European Borrower.
     SECTION 9.27. Affiliates and Branches of International Revolving Lenders.
If, with respect to any Joining European Borrower, any International Revolving
Lender shall be acting through any of its Affiliates or branches as provided in
the definitions “International A Revolving Lenders” or “International B
Revolving Lenders”, each such Affiliate or branch may evidence the same by
executing a counterpart of a signature page to this Agreement and delivering the
same to the Administrative Agent and the Company, whereupon such Affiliate or
branch shall become a International A Revolving Lender or International B
Revolving Lender, as the case may be.

210



--------------------------------------------------------------------------------



 



ARTICLE X
Loan Guaranty of Secured Obligations
          SECTION 10.01. Guaranty. Each U.S. Loan Guarantor hereby agrees that
it is jointly and severally liable for, and, as primary obligor and not merely
as surety, absolutely and unconditionally guarantees to the Lender Parties the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations (the
“Guaranteed Obligations”). Each U.S. Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender Party that extended any portion of the
Guaranteed Obligations.
          SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Each U.S. Loan Guarantor waives any right to
require any Lender Party to sue any Borrower, any other U.S. Loan Guarantor, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.
          SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.
(a) Except as otherwise provided for herein, the obligations of each U.S. Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; (iv) the existence of any claim, setoff or other rights which
any U.S. Loan Guarantor may have at any time against any Obligated Party, any
Lender Party, or any other Person, whether in connection herewith or in any
unrelated transactions, or (v) any law or regulation of any jurisdiction or any
other event affecting any term of a guaranteed obligation.
          (b) The obligations of each U.S. Loan Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any provision of applicable law
or regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
          (c) Further, the obligations of any U.S. Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of any
Lender Party to assert any claim or demand or to enforce any remedy with respect
to all or any part of the

211



--------------------------------------------------------------------------------



 



Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by any
Lender Party with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such U.S. Loan Guarantor or that would otherwise operate as a
discharge of any U.S. Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
          SECTION 10.04. Defenses Waived. To the fullest extent permitted by
applicable law, each U.S. Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any U.S. Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
U.S. Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
U.S. Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party or any other Person. The Administrative Agent
may, at its election, following the occurrence of an Event of Default, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such U.S. Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each U.S. Loan Guarantor waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any U.S. Loan Guarantor against any Obligated Party or any
security.
          SECTION 10.05. Rights of Subrogation. No U.S. Loan Guarantor will
assert any right, claim or cause of action, including, without limitation, a
claim of subrogation, contribution or indemnification that it has against any
Obligated Party, or any collateral, until the Loan Parties and the U.S. Loan
Guarantors have fully performed all their obligations to the Lender Parties and
no Obligation is outstanding.
          SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each U.S. Loan Guarantor’s
obligations under this Loan Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Lenders Parties are in possession of this Loan Guaranty. If acceleration
of

212



--------------------------------------------------------------------------------



 



the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the U.S. Loan
Guarantors forthwith on demand by the Lender Parties.
          SECTION 10.07. Information. Each U.S. Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each U.S. Loan Guarantor assumes and incurs under this Loan Guaranty,
and agrees that no Lender Party shall have any duty to advise any U.S. Loan
Guarantor of information known to it regarding those circumstances or risks.
          SECTION 10.08. Maximum Liability. The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
U.S. Loan Guarantor under this Loan Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such U.S. Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the U.S. Loan
Guarantors or the Lender Parties, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant U.S.
Loan Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each U.S. Loan Guarantor is intended solely to preserve the rights
of the Lender Parties to the maximum extent not subject to avoidance under
applicable law, and no U.S. Loan Guarantor nor any other person or entity shall
have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any U.S.
Loan Guarantor hereunder shall not be rendered voidable under applicable law.
Each U.S. Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each U.S. Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Lender Parties hereunder; provided that nothing in this sentence shall be
construed to increase any U.S. Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.
          SECTION 10.09. Contribution. In the event any U.S. Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Loan Guaranty, each other
U.S. Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable
Percentage” of such payment or payments made, or losses suffered, by such Paying
Guarantor. For purposes of this Article X, each Non-Paying Guarantor’s
“Applicable Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such

213



--------------------------------------------------------------------------------



 



Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the Original Effective Date (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all U.S. Loan Guarantors
hereunder (including such Paying Guarantor) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any U.S. Loan Guarantor, the aggregate amount of all monies received by such
U.S. Loan Guarantors from the Borrowers after the Original Effective Date
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any U.S. Loan Guarantor’s several liability for the entire amount
of the Guaranteed Obligations (up to such U.S. Loan Guarantor’s Maximum
Liability). Each of the U.S. Loan Guarantors covenants and agrees that its right
to receive any contribution under this Loan Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to the payment in full in
cash of the Guaranteed Obligations. This provision is for the benefit of both
the Lender Parties and the U.S. Loan Guarantors and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.
          SECTION 10.10. Liability Cumulative. The liability of each Loan Party
as a U.S. Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Lenders Parties under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
           SECTION 10.11. Common Enterprise. The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) the successful operations of each of the other Loan Parties
and (ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies. Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.
ARTICLE XI
The Borrower Representative
          SECTION 11.01. Appointment; Nature of Relationship. The Company is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual

214



--------------------------------------------------------------------------------



 



representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower; provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. None of the Lender
Parties, respective officers, directors, agents or employees shall be liable to
the Borrower Representative or any Borrower for any action taken or omitted to
be taken by the Borrower Representative or the Borrowers pursuant to this
Section 11.01. Each Italian Borrower (a) appoints The Jones Group Inc. to be
Borrower Representative as “mandatario con rappresentanza” pursuant to articles
1703, 1704 et seq. of Italy’s Civil Code, as amended, and (b) expressly
authorizes The Jones Group Inc. to act in its name and on its behalf, in
connection with the Loan Documents, pursuant to articles 1394 and 1395 of
Italy’s Civil Code, as amended.
          SECTION 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders
Parties to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Borrower Representative.
          SECTION 11.03. Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.
          SECTION 11.04. Notices. Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default hereunder referring to
this Agreement describing such Default and stating that such notice is a “notice
of default.” In the event that the Borrower Representative receives such a
notice, the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the other Lender Parties. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.
          SECTION 11.05. Successor Borrower Representative. Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative. The Administrative Agent shall give prompt
written notice of such resignation to the Lender Parties.
          SECTION 11.06. Execution of Loan Documents; Borrowing Base
Certificates. The Borrowers hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers, to execute and deliver to the Lender
Parties the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of

215



--------------------------------------------------------------------------------



 



this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers. Each Belgian Borrower agrees, and hereby undertakes, to ratify
and to confirm each decision taken or action performed by the Company on its
behalf as Borrower Representative in the exercise or purported exercise of the
powers granted pursuant to this Article XI, to the extent such ratification and
confirmation is necessary under the applicable laws of Belgium to ensure the
validity and the binding character, in respect of such Belgian Borrower, of each
such decision or action performed by the Company as Borrower Representative.
          SECTION 11.07. Reporting. Each Borrower hereby agrees that such
Borrower shall furnish promptly after each fiscal month to the Borrower
Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.
          SECTION 11.08. German Release. For purposes of this Article 11, each
German Loan Party that is a party to this Agreement releases the Borrower
Representative from the restrictions of section 181 of Germany’s Civil Code
(BGB), as amended.

216



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWERS:

THE JONES GROUP INC.,
a Pennsylvania corporation
JONES APPAREL GROUP HOLDINGS, INC.,
a Delaware corporation
JONES APPAREL GROUP USA, INC.,
a Delaware corporation
JAG FOOTWEAR, ACCESSORIES AND RETAIL CORPORATION,
a New Jersey corporation
JONES INVESTMENT CO. INC.,
a Delaware corporation
NINE WEST DEVELOPMENT CORPORATION,
a Delaware corporation
      By           Name:   Joseph T. Donnalley        In his capacity as officer
for each aforenamed Borrower as set forth opposite such Borrower on Schedule I
attached hereto     

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-1



--------------------------------------------------------------------------------



 



            JONES JEANSWEAR GROUP, INC.,
a New York corporation
      By           Name:   Tami Fersko        Title:   Vice President and
Treasurer     

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-2



--------------------------------------------------------------------------------



 



            JONES JEWELRY GROUP, INC.,
a Rhode Island corporation
      By           Name:   Thomas Murray        Title:   Senior Executive Vice
President,
Chief Financial Officer,
Treasurer and Secretary     

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-3

 



--------------------------------------------------------------------------------



 



            JONES APPAREL GROUP CANADA, LP,
an Ontario Limited Partnership

By: JONES CANADA, INC., its General Partner
      By           Name:   Roger Flores        Title:   Vice President of
Finance     

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-4



--------------------------------------------------------------------------------



 



            LOAN GUARANTORS:

JONES DISTRIBUTION CORPORATION,
a Delaware corporation
JONES MANAGEMENT SERVICE COMPANY,
a Delaware corporation
JONES HOLDING, INC.,
a Delaware corporation
      By           Name:   Joseph T. Donnalley        In his capacity as officer
for each aforenamed Guarantor as set forth opposite such Guarantor on Schedule I
attached hereto     

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-5



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Revolving Lender, Issuing Bank, Administrative
Agent, U.S. Collateral Agent, U.S. Swingline
Lender, Chase Open Account Agent and Chase Open
Account Bank
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-6



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as International Revolving Lender, Issuing
Bank, Canadian Administrative Agent, Canadian
Swingline Lender and Chase Open Account Bank
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-7



--------------------------------------------------------------------------------



 



            J. P. MORGAN EUROPE LIMITED, as European
Administrative Agent and European Collateral Agent
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

S-8



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION, as a
Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Revolving Lender and Syndication
Agent
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Revolving Lender and
Documentation Agent
      By           Name:           Title:           BANK OF AMERICA, NATIONAL
ASSOCIATION, as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender,
Issuing Bank and Documentation Agent
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Revolving Lender and
Documentation Agent
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CIT BANK, as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE LEVERAGE FINANCE CORP., as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A., as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC, as a Revolving Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

          FINANCIAL OFFICER BORROWER/LOAN GUARANTOR   NAME & TITLE
JONES APPAREL GROUP USA, INC.
  Joseph Donnalley
Treasurer
 
   
THE JONES GROUP INC.
  Joseph Donnalley
Treasurer and Senior Vice President, Corporate Taxation and Risk Management
 
   
JONES APPAREL GROUP HOLDINGS, INC.
  Joseph Donnalley
Treasurer
 
   
JAG FOOTWEAR, ACCESSORIES AND
RETAIL CORPORATION
  Joseph Donnalley
Vice President and Treasurer
 
   
JONES INVESTMENT CO. INC.
  Joseph Donnalley
Vice President/Finance, Treasurer and Assistant Secretary
 
   
NINE WEST DEVELOPMENT CORPORATION
  Joseph Donnalley
Vice President/Finance, Treasurer and Assistant Secretary
 
   
JONES DISTRIBUTION CORPORATION
  Joseph Donnalley
Vice President & Treasurer
 
   
JONES MANAGEMENT SERVICE COMPANY
  Joseph Donnalley
Vice President/Finance Treasurer and Assistant Secretary
 
   
JONES HOLDING, INC.
  Joseph Donnalley
Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

                                              International A     International
B     Total Revolving   Revolving Lender   U.S. Commitment     Commitment    
Commitment     Commitment  
JPMorgan Chase Bank, N.A.
  $ 5,000,000     $ 5,000,000     $ 80,000,000     $ 90,000,000  
Citibank, N.A.
  $ 5,000,000     $ 5,000,000     $ 80,000,000     $ 90,000,000  
Bank of America, N.A.
  $ 5,000,000     $ 5,000,000     $ 80,000,000     $ 90,000,000  
SunTrust Bank
  $ 90,000,000     $ 0     $ 0     $ 90,000,000  
Wells Fargo Bank, National Association
  $ 61,071,428.50     $ 28,928,571.50     $ 0     $ 90,000,000  
CIT Bank
  $ 35,000,000     $ 0     $ 0     $ 35,000,000  
U.S. Bank National Association
  $ 35,000,000     $ 0     $ 0     $ 35,000,000  
Royal Bank of Canada
  $ 20,357,143     $ 9,642,857     $ 0     $ 30,000,000  
PNC Bank, National Association
  $ 25,000,000     $ 0     $ 0     $ 25,000,000  
HSBC Bank USA, N.A.
  $ 25,000,000     $ 0     $ 0     $ 25,000,000  
Capital One Leverage Finance Corp.
  $ 20,000,000     $ 0     $ 0     $ 20,000,000  
General Electric Capital Corporation
  $ 13,571,428.50     $ 6,428,571.50     $ 0     $ 20,000,000  
Goldman Sachs Lending Partners LLC
  $ 10,000,000     $ 0     $ 0     $ 10,000,000  
Total
  $ 350,000,000     $ 60,000,000     $ 240,000,000     $ 650,000,000  

1



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
MANDATORY COST FORMULAE
1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the United Kingdom’s Financial Services Authority (or, in either case,
any other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.
2. On the first day of each Interest Period (or as soon as possible thereafter)
the European Administrative Agent shall calculate, as a percentage rate, a rate
(the “Additional Cost Rate”) for each relevant Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the European
Administrative Agent as a weighted average of the relevant Lenders’ Additional
Cost Rates (weighted in proportion to the percentage participation of each such
Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.
3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State (as such term is used in the definition of “Euro” set
forth in Section 1.01 of this Agreement) will be the percentage notified by that
Lender to the European Administrative Agent. This percentage will be certified
by that Lender in its notice to the European Administrative Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all relevant Loans made from that Facility Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Facility Office.
4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the European Administrative Agent as
follows:
(a) in relation to a relevant Loan denominated in Sterling:

         
 
  AB+C(B—D)+E x 0.01    
 
       
 
  100 — (A + C)   percent per annum

(b) in relation to a relevant Loan in any currency other than Sterling:

         
 
  E x 0.01    
 
       
 
  300   percent per annum

Where:
A. is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.
B. is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(f) of this Agreement) payable for the
relevant Interest Period on the Loan.





--------------------------------------------------------------------------------



 



C. is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest-bearing Special Deposits with
the Bank of England.
D. is the percentage rate per annum payable by the Bank of England to the
European Administrative Agent (or such other bank as may be designated by the
European Administrative Agent in consultation with the Borrower Representative)
on interest-bearing Special Deposits.
E. is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the European Administrative Agent as being the average of
the most recent rates of charge supplied by the Reference Banks to the European
Administrative Agent pursuant to paragraph 7 below and expressed in Sterling per
£1.0 million.
5. For the purposes of this Schedule:
(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the United Kingdom’s Bank of England
Act 1998 or (as may be appropriate) by the Bank of England;
(b) “Facility Office” means the office or offices notified by a Lender to the
European Administrative Agent in writing on or before the date it becomes a
Lender (or, following that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement;
(c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;
(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);
(e) “Reference Banks” means the principal office in London, England of J.P.
Morgan Europe Limited, or such other bank or banks as may be designated by the
European Administrative Agent in consultation with the Borrower Representative;
(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and
(g) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.
6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result

2



--------------------------------------------------------------------------------



 



obtained by subtracting D from B shall be taken as zero. The resulting figures
shall be rounded to four decimal places.
7. If requested by the European Administrative Agent, each Reference Bank shall,
as soon as practicable after publication by the United Kingdom’s Financial
Services Authority, supply to the European Administrative Agent, the rate of
charge payable by that Reference Bank to the United Kingdom’s Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the United Kingdom’s Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Sterling per £1.0 million of the Tariff Base of that Reference Bank.
8. Each relevant Lender shall supply any information required by the European
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each relevant Lender shall supply the
following information on or prior to the date on which it becomes a Lender:
(a) the jurisdiction of its Facility Office; and
(b) any other information that the European Administrative Agent may reasonably
require for such purpose.
Each Lender shall promptly notify the European Administrative Agent of any
change to the information provided by it pursuant to this paragraph.
9. The percentages of each Lender for the purpose of A and C and the rates of
charge of each Reference Bank for the purpose of E shall be determined by the
European Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 and on the assumption that, unless a Lender notifies the
European Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.
10. The European Administrative Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 is
true and correct in all respects.
11. The European Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the relevant Lenders on the basis
of the Additional Cost Rate for each such Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8.
12. Any determination by the European Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.

3



--------------------------------------------------------------------------------



 



13. The European Administrative Agent may from time to time, after consultation
with Borrower Representative and the Lenders, determine and notify to all
parties to this Agreement any amendments which are required to be made to this
Schedule 1.01(a) in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the United
Kingdom’s Financial Services Authority or the European Central Bank (or, in any
case, any other authority which replaces all or any of its functions) and any
such determination shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

4



--------------------------------------------------------------------------------



 



Schedule 3.05
REAL PROPERTY OWNED OR LEASED BY EACH LOAN PARTY
I. PROPERTIES OWNED

      Address
99 Motivation Drive
  Lawrenceburg, TN
2350 W.O. Smith Street
  Lawrenceburg, TN

 



--------------------------------------------------------------------------------



 



     
Schedule 3.05
REAL PROPERTY OWNED OR LEASED BY EACH LOAN PARTY
II. PROPERTIES LEASED — RETAIL

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
520
  Tanger Outlet — Foley   2601 S. McKenzie Street   Foley   AL   36535  
COROC/RIVIERA LLC
708
  Tanger Outlet — Foley   2601 S. MacKenzie Street   Foley   AL   36535  
COROC/RIVIERA LLC
2551
  Tanger Outlet — Foley   2601 S. MacKenzie Street   Foley   AL   36535  
COROC/RIVIERA LLC
2103
  Riverchase Galleria   2000 Riverchase Galleria   Hoover   AL   35244   HOOVER
MALL LTD LP
839
  The Shops of Grand River   3660 Grandview Parkway, Suite 100   Birmingham   AL
  35243   LEEDS RETAIL CENTER LLC
567
  The Shops of Grand River — 0567   3660 Grandview Parkway, Suite 100  
Birmingham   AL   35243   LEEDS RETAIL CENTER LLC
1664
  The Shops of Grand River — 1664   3660 Grandview Parkway, Suite 100  
Birmingham   AL   35243   LEEDS RETAIL CENTER LLC
2852
  The Shops of Grand River — 2852   3660 Grandview Parkway, Suite 100  
Birmingham   AL   35243   LEEDS RETAIL CENTER LLC
766
  Outlet Center at Boaz   214 South McClesky Street   Boaz   AL   35957  
NORTHEAST ENTERPRISES INC
6975
  Tanger Center — Boaz   214 South McClesky Street   Boaz   AL   35957   Tanger
Properties LP
3213
  Park Plaza Mall   6000 West Markham Street   Little Rock   AR   72205  
CBL/PARK PLAZA MALL LLC
7515
  Pinnacle Hills Promenade   2203 South Promenande Boulevard   Rogers   AR  
72758   PINNACLE PROMENADE HILLS
2666
  Arizona Mills   5000 Arizona Mills Circle   Tempe   AZ   85282   ARIZONA MILLS
LLC
6753
  Power Square Mall   2055 South Power Road   Mesa   AZ   85209   INFINITY MESA,
LLC
365
  Oak Creek Factory Outlets   6601 S Highway 179   Sedona   AZ   86351  
OAKCREEK LTD LLC
7018
  Scottsdale Fashion Square   7014 1028 E. Camelback Road   Scottsdale   AZ  
85251   SCOTTSDALE FASHION SQ
7333
  250 Stockton Street   250 Stockton Street   San Francisco   CA   94108   250
STOCKTON STREET
7202
  Stanford Shopping Center   185 Stanford Shopping Center   Palo Alto   CA  
94304   4692 SPG CENTER LLC
7200
  Hillsdale Mall   228 Hillsdale Shopping Center   San Mateo   CA   94403  
BOHANNON DEVELOPMENT CO
6171
  Embarcadero Center   Two Embarcadero Center   San Francisco   CA   94111  
BOSTON PROP-EMBARCADERO 2
7103
  Embarcadero Center   Four Embarcadero Center   San Francisco   CA   94111  
BOSTON PROP-EMBARCADERO 3
741
  Folsom Premium Outlets   13000 Folsom Boulevard   Folsom   CA   95630  
CHELSEA FINANCING PARTNERSHIP LP -
2516
  Folsom Premium Outlets   13000 Folsom Boulevard   Folsom   CA   95630  
CHELSEA FINANCING PARTNERSHIP LP -
245
  Napa Premium Outlets   601 Factory Stores Drive   Napa   CA   94558   CHELSEA
FINANCING PARTNERSHIP LP -
2607
  Napa Premium Outlets   835 Factory Stores Drive   Napa   CA   94558   CHELSEA
FINANCING PARTNERSHIP LP -
2767
  Shops at Las Americas   4155 Camino de la Plaza   San Diego   CA   92173  
CHELSEA SAN DIEGO
7461
  Hollywood and Highland   6801 Hollywood Blvd   Los Angeles   CA   90028   CIM
H&H RETAIL LP
468
  Carlsbad Company Stores   5630 Paseo Del Norte   Carlsbad   CA   92008   CPG
CARLSBAD HOLDINGS LLC
755
  Carlsbad Company Stores   5630 Paseo Del Norte   Carlsbad   CA   92008   CPG
CARLSBAD HOLDINGS LLC
2672
  Carlsbad Company Stores   5630 Paseo Del Norte   Carlsbad   CA   92008   CPG
CARLSBAD HOLDINGS LLC
475
  Vacaville Premium Outlets   344 Nut Tree Road   Vacaville   CA   95687   CPG
FINANCE II LLC
2520
  Vacaville Premium Outlets   331 Nut Tree Road   Vacaville   CA   95687   CPG
FINANCE II LLC
6962
  Vacaville Premium Outlets   311 Nut Tree Road   Vacaville   CA   95687   CPG
FINANCE II LLC
31
  Desert Hills Premium Outlets   48400 Seminole Drive   Cabazon   CA   92230  
CPG PARTNERS LP
758
  Desert Hills Premium Outlets   48400 Seminole Drive   Cabazon   CA   92230  
CPG PARTNERS LP
1637
  Desert Hills Premium Outlets   48400 Seminole Drive   Cabazon   CA   92230  
CPG PARTNERS LP

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
2549
  Desert Hills Premium Outlets   48400 Seminole Drive   Cabazon   CA   92230  
CPG PARTNERS LP
447
  Camarillo Premium Outlets   990 Camarillo Center Drive   Camarillo   CA  
93010   CPG PARTNERS LP
726
  Camarillo Premium Outlets   910 Camarillo Center Drive   Camarillo   CA  
93010   CPG PARTNERS LP
2557
  Camarillo Premium Outlets   690 Ventura Boulevard   Camarillo   CA   93010  
CPG PARTNERS LP
6991
  Camarillo Premium Outlets   910 Camarillo Center Drive   Camarillo   CA  
93010   CPG PARTNERS LP
467
  Petaluma Village Premium Outle   2200 North Petaluma Boulevard   Petaluma   CA
  94952   CPG PARTNERS LP
2566
  Petaluma Village Premium Outle   2200 North Petaluma Boulevard   Petaluma   CA
  94952   CPG PARTNERS LP
2712
  Citadel Outlet   100 Citadel Drive   Commerce   CA   90040   CRAIG REALTY
GROUP CITADEL LLC
20
  Gilroy Premium Outlets   8325 Arroyo Circle   Gilroy   CA   95020   GILROY
PREMIUM OUTLETS LLC
338
  Gilroy Premium Outlets   8325 Arroyo Circle   Gilroy   CA   95020   GILROY
PREMIUM OUTLETS LLC
721
  Gilroy Premium Outlets   8375 Arroyo Circle   Gilroy   CA   95020   GILROY
PREMIUM OUTLETS LLC
2509
  Gilroy Premium Outlets   8325 Arroyo Circle   Gilroy   CA   95020   GILROY
PREMIUM OUTLETS LLC
6967
  Gilroy Premium Outlets   681 Leavesley Road   Gilroy   CA   95020   GILROY
PREMIUM OUTLETS LLC
6170
  Glendale Galleria   2181 Glendale Galleria   Glendale   CA   91210   GLENDALE
GALLERIA
7111
  Glendale Galleria   1126 Glendale Galleria   Glendale   CA   91210   GLENDALE
GALLERIA
2836
  Alameda Town Center   2219 A South Shore Center   Alameda   CA   94501  
HARSCH INVESTMENT REALTY LLC
2029
  Horton Plaza   273 Horton Plaza   San Diego   CA   92101   HORTON PLAZA LLC
6011
  Beverly Center   8500 Beverly Boulevard   Los Angeles   CA   90048   LA
CIENEGA ASSOCIATES
7386
  Los Cerritos Center   255 Los Cerritos Center   Cerritos   CA   90703  
MACERICH CERRITOS
2567
  Marina Square   1251 Marina Boulevard   San Leandro   CA   94577   MARINA
SQUARE SHOPPING CTR
2618
  The Great Mall   232 Great Mall Drive   Milipitas   CA   95035   MILPITAS
MILLS LP
6167
  Montclair Plaza   5066 Montclair Plaza Lane   Montclair   CA   91763  
MONTCLAIR PLAZA LLC
2018
  Montebello Town Center   2071 Montebello Town Center   Montebello   CA   90640
  MONTEBELLO TOWN CTR
728
  Ontario Mills   1 Mills Circle   Ontario   CA   91764   ONTARIO MILLS LP
2628
  Ontario Mills   1 Mills Circle   Ontario   CA   91764   ONTARIO MILLS LP
7108
  Paseo Nueva Mall   201 Paseo Nuevo   Santa Barbara   CA   93101   PASEO NUEVO
MALL
2729
  Preferred Outlets at Tulare   1525 Retherford Street   Tulare   CA   93274  
PRE/TULARE LLC
237
  Prime Outlets — Pismo Beach   333 Five Citites Drive   Pismo Beach   CA  
93449   PRIME OUTLETS @ PISMO BEACH
2613
  Prime Outlets — Pismo Beach   333 Five Cities Drive   Pismo Beach   CA   93449
  PRIME OUTLETS @ PISMO BEACH
7345
  2086 Union Street   2086 Union Street   San Francisco   CA   94123   RICKY
HUEY
7122
  San Francisco Center   865 Market Street   San Francisco   CA   94103   SAN
FRANCISCO SHOPPING
2586
  San Ysidro Village   4466 Camino de la Plaza   San Ysidro   CA   92173   SAN
YSIDRO SHOPPING CENTER
5002
  Sherman Oaks Fashion Square   14006 Riverside Drive   Sherman Oaks   CA  
91423   SHERMAN OAKS FASHION ASSOC — MASTE
6022
  Galleria at South Bay   1815 Hawthorne Boulevard   Redondo Beach   CA   90278
  SOUTH BAY GALLERIA
7022
  South Coast Plaza   3333 Bristol Street   Costa Mesa   CA   92626   SOUTH
COAST PLAZA
4005
  Stonestown Galleria   3251 20th Avenue   San Francisco   CA   94132  
STONESTOWN SHOPPING CENTER L.P.
2794
  The Shops At Tanforan   1150 El Camino Real   San Bruno   CA   94066  
TANFORAN PARK SHOPPING CENTER
2715
  Tanger Center — Barstow   2796 Tanger Outlet   Barstow   CA   92311   TANGER
PROPERTIES LTD
2784
  Monterey Park Atlantic Square   2126 South Atlantic Boulevard   Monterey Park
  CA   91754   TRC MM LLC
7114
  University Town Center   4465 Lajolla Village Drive   La Jolla   CA   92122  
UNIVERSITY TOWNE CENTRE
2110
  Valley Fair   2855 Stevens Creek Boulevard\   Santa Clara   CA   95050  
VALLEY FAIR MAL

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
2815
  Vermont And Wilshire   3183 WIlshire Boulevard   Los Angeles   CA   90010  
VERMONT AND WILSHIRE
414
  Viejas Outlet Center   5003 Willows Road   Alpine   CA   91901   VIEJAS OUTLET
CNTR
2679
  Viejas Outlet Center   5001 Willows Road   Alpine   CA   91901   VIEJAS OUTLET
CNTR
6154
  North County Shopping Center   200 E. Via Rancho Parkway   Escondido   CA  
92025   WESTFIELD CORPORATION
6225
  Santa Anita Fashion Park   400 S. Baldwin Avenue   Arcadia   CA   91007  
WESTFIELD SHOPPINGTOWN SANTA ANITA
7354
  Santa Anita Fashion Park   400 S. Baldwin Avenue   Arcadia   CA   91007  
WESTFIELD SHOPPINGTOWN SANTA ANITA
7503
  Topanga Plaza   6600 Topanga Cyn. Boulevard   Canoga Park   CA   91303  
WESTFIELD TOPANGA OWNER LP
7119
  Westside Pavilion   10800 West Pico Boulevard   Los Angeles   CA   90064  
WESTSIDE PAVILION
6339
  Westside Pavilion   10800 West Pico Boulevard   Los Angeles   CA   90064  
WESTSIDE PAVILION
6393
  The Promeade Shops at Dos Lagos   2975 Cabot Drive   Corona   CA   92883  
223-1 DL Holdings, LLC
2704
  American Tin Cannery   125 Ocean View Blvd   Pacific Grove   CA   93950  
American Tin Cannery Row Associates
845
  Horizon Outlet Center   1435 Retherford Street   Tulare   CA   93274  
PRE/TULARE LLC
2727
  Colorado Mills   14500 West Colfax Ave   Lakewood   CO   80401   COLORADO
MILLS LP
2526
  Castle Rock Factory Shops   5050 Factory Shops Boulevard   Castle Rock   CO  
80108   CRAIG REALTY GROUP CASTLE ROCK LLC
30
  Silverthorne Factory Stores   167 B Wildernest Road   Silverthorne   CO  
80498   CRAIG REALTY GROUP SILVERTHORNE - 0
6012
  Cherry Creek Mall   3000 East First Avenue   Denver   CO   80206  
TAUBMAN-CHERRY CREEK LP
6255
  Cherry Creek Mall   3000 East First Avenue   Denver   CO   80206  
TAUBMAN-CHERRY CREEK LP
510
  517 Westport Avenue   517 Westport Avenue   Norwalk   CT   06851   517
WESTPORT AVE
2751
  517 Westport Avenue   517 Westport Avenue   Norwalk   CT   06851   517
WESTPORT AVE
2843
  Black Rock Turnpike Mall   2233 Black Rock Turnpike   Fairfield   CT   06825  
BLACK ROCK TURNPIKE MALL
1138
  120 Greenwich Ave 1138   120 GREENWICH AVE   GREENWICH   CT   06830   CARLO
FRAIOLI
2619
  Westbrook Factory   314 Flat Rock Place   Westbrook   CT   06498  
COROC/WESTBROOK I
312
  Clinton Crossing Premium Outlet   20 Killingworth Turnpike   Clinton   CT  
06413   CPG PARTNERS LP
723
  Clinton Crossing Premium Outlet   20 Killingworth Turnpike   Clinton   CT  
06413   CPG PARTNERS LP
1618
  Clinton Crossing Premium Outlet   20 Killingworth Turnpike   Clinton   CT  
06413   CPG PARTNERS LP
2705
  Clinton Crossing Premium Outlet   20 Killingworth Turnpike   Clinton   CT  
06413   CPG PARTNERS LP
2658
  Hamden Mart   2300 Dixwell Avenue   Hamden   CT   06514   MILTON COOPER
SPECIAL
6969
  Westbrook Factory   314 Flat Rock Place   Westbrook   CT   06498   RR
WESTBROOK INC
2758
  Ridgeway Shopping Center   2341 Summer Street   Stamford   CT   06905   UB
STAMFORD
6006
  Westfarms Mall   509 Westfarms Mall   Farmington   CT   06032   WESTFARMS
ASSOC
6104
  Westfarms Mall   461 Westfarms Mall   Farmington   CT   06032   WESTFARMS
ASSOC
2856
  572 MAIN AVENUE   572 Main Avenue   Norwalk   CT   06851   Nordan LLC
7343
  1227 Wisconsin Avenue   1227 Wisconsin Avenue   Washington   DC   20007   BANK
OF AMERICA
7527
  1029 Connecticut Ave   1029 Connecticut Avenue   Washington   DC   20007  
BLAKE REAL ESTATE INC.
6372
  1329 Wisonsin Ave   1329 Wisconsin Avenue   Washington   DC   20007   CW
CAPITAL
3211
  Union Station   40 Massachusetts Ave   Washington   DC   20002   UNION STATION
7528
  PRESS BUILDING LLC-7528   529 14th Street NW   Washington   DC   20045   Press
Building
846
  Tanger Center — Rehoboth Beach   34986 Midway Outlet Drive   Rehoboth Beach  
DE   19971   COROC/REHOBOTH
284
  Tanger Outlet — Rehoboth Beach   34986 Midway Outlet Drive   Rehoboth Beach  
DE   19971   COROC/REHOBOTH
2515
  Tanger Outlet — Rehoboth Beach   34986 Midway Outlet Drive   Rehoboth Beach  
DE   19971   COROC/REHOBOTH
6776
  Tanger Outlet — Rehoboth Beach   36706 Bayside Outlet Drive   Rehoboth Beach  
DE   19971   COROC/REHOBOTH II LLC

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
2129
  Town Center at Boca Raton   6000 Glades Road   Boca Raton   FL   33431   4839
TOWN CNTR @ BOCA RATON
6380
  Town Center at Boca Raton   6000 Glades Road   Boca Raton   FL   33431   4839
TOWN CNTR @ BOCA RATON
2819
  518 Duval Street   518 Duval Street   Key West   FL   33040   518 DUVAL STREET
7473
  The Mall at Wellington Green   10300 W. Forest Hill Boulevard   Wellington  
FL   33414   7473 THE MALL @ WELLINGTON GREEN
7395
  673 Collins Avenue   673 Collins Avenue   Miami   FL   33139   7TH STREET
ASSOC
2817
  Oakleaf Plantation   9640 Crosshill Boulevard   Jacksonville   FL   32222  
ARGYLE FOREST RETAIL I LLC
2128
  Aventura Mall   19501 Biscayne Blvd   N. Miami Beach   FL   33180   AVENTURA
MALL
6360
  Aventura Mall   19501 Biscayne Blvd   N. Miami Beach   FL   33180   AVENTURA
MALL
6110
  Boynton Beach Mall   801 North Congress Avenue   Boynton Beach   FL   33426  
BOYNTON BEACH MALL EASY SPIRIT
4014
  Broward Mall   8000 West Broward Mall Boulevard   Plantation   FL   33388  
BROWARD MALL - NINE WEST
471
  Orlando Premium Outlets   8200 Vineland Avenue   Orlando   FL   32821  
CHELSEA ORLANDO DEVLPMNT, L.P.
2759
  Orlando Premium Outlets   8200 Vineland Avenue   Orlando   FL   32821  
CHELSEA ORLANDO DEVLPMNT, L.P.
7497
  The City Place   700 S. Rosemary Ave   West Palm Beach   FL   33401   CITY
PLACE RETAIL
2832
  Clearwater Mall   2679 Gulf to Bay Boulevard   Clearwater   FL   33759  
CLEARWATER MALL
7462
  Coastland Center   1966 Tamiami Trail   Naples   FL   34102   COASTLAND CENTER
LP
42
  Prime Outlets — Naples   6060 Collier Boulevard   Marco Island   FL   34114  
CORAL ISLE FTY SHOPS LP/WACHOVIA BA
1643
  Coral Ridge Mall   3200 North Federal Highway   Ft. Lauderdale   FL   33306  
CORAL RIDGE MALL
2788
  Coral Ridge Mall   3200 North Federal Highway   Ft. Lauderdale   FL   33306  
CORAL RIDGE MALL
6286
  Coral Square Mall   9469 West Atlantic Boulevard   Coral Springs   FL   33071
  CORAL-CS LTD ASSOC.
7339
  Coral Square Mall   9469 West Atlantic Boulevard   Coral Springs   FL   33071
  CORAL-CS LTD ASSOC.
572
  St. Augustine Premium Outlets   2700 State Road 16   St. Augustine   FL  
32092   CPG PARTNERS LP
745
  St. Augustine Premium Outlets   2700 State Road 16   St. Augustine   FL  
32092   CPG PARTNERS LP
2661
  St. Augustine Premium Outlets   2700 State Road 16   St. Augustine   FL  
32092   CPG PARTNERS LP
6719
  St. Augustine Premium Outlets   2700 State Road 16   St. Augustine   FL  
32092   CPG PARTNERS LP
2807
  South Beach Regional Center   3582 South Third Street   Jacksonville   FL  
32250   EQUITY ONE INC
6391
  The Falls   8888 SW 136th Street   Miami   FL   33176   FALLS SHOPPING CENTER
ASSOC.
7481
  The Falls Shopping Center   8888 SW 136th Street   Miami   FL   33176   FALLS
SHOPPING CENTER ASSOC.
2590
  Prime Outlets — Florida City   200 East Palm Drive   Florida City   FL   33034
  FLORIDA KEYS FTY SHOPS LP @ WACHOVI
2106
  Florida Mall   8001 South Orange Blossom Trail   Orlando   FL   32809  
FLORIDA MALL ASSOC
4002
  The Gardens   3101 PGA Blvd   Palm Beach Gardens   FL   33410   GARDENS MALL
7329
  West Shore Plaza   309 West Shore Plaza   Tampa   FL   33609   GLIMCHER
WESTSHORE LLC
40
  Prime Outlets — Ellenton   5613 Factory Shops Blvd   Ellenton   FL   34222  
GULF COAST FTY SHOPS LP/WACHOVIA BA
706
  Prime Outlets — Ellenton   5591 Factory Shops Blvd   Ellenton   FL   34222  
GULF COAST FTY SHOPS LP/WACHOVIA BA
2688
  Prime Outlets — Ellenton   5571 Factory Shops Blvd   Ellenton   FL   34222  
GULF COAST FTY SHOPS LP/WACHOVIA BA
6868
  Prime Outlets — Ellenton   5261 Factory Shops Blvd   Ellenton   FL   34222  
GULF COAST FTY SHOPS LP/WACHOVIA BA
7407
  The Avenues   10300 Southside Boulevard   Jacksonville   FL   32256  
JACKSONVILLE AVENUES LP
7408
  The Galleria Mall   2506 East Sunrise Boulevard   Ft. Lauderdale   FL   33304
  KEYSTONE FLORIDA PROP HOLDING CORP-
799
  Lake Buena Vista Factory Store   15779 S Apopha Vineland Road   Orlando   FL  
32821   LAKE BUENA VISTA JV
1626
  Lake Buena Vista Factory Store   15749 S. Apopka Vineland Road   Orlando   FL
  32821   LAKE BUENA VISTA JV
2802
  Largo Mall Shopping Center   10500 Ulmerton Road   Largo   FL   33771   LARGO
MALL SHOPPING CENTER
421
  St. Augustine Factory Outlets   500 Prime Outlet Blvd   St. Augustine   FL  
32084   LVP ST AUGUSTINE OUTLETS

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
6986
  St. Augustine Factory Outlets   500 Prime Outlet Blvd   St. Augustine   FL  
32095   LVP ST AUGUSTINE OUTLETS
7340
  Miami International Mall   1455 Northwest 107th Avenue   Doral   FL   33172  
MIAMI INTERNATIONAL MALL
511
  Miromar Outlets   10801 Corkscrew Road   Estero   FL   33928   MIROMAR OUTLET
WEST, LLC
1533
  Miromar Outlets   10801 Cork Screw Road   Estero   FL   33928   MIROMAR OUTLET
WEST, LLC
2760
  Miromar Outlets   10801 Corkscrew Road   Estero   FL   33928   MIROMAR OUTLET
WEST, LLC
7500
  Mizner Park   337 Plaza Real   Boca Raton   FL   33432   MIZNER PARK VENTURE,
LLC
2609
  Orlando Design Center   5265 North International Drive   Orlando   FL   32819
  ORLANDO DESIGN CENTER
6847
  Prime Outlets — Orlando   4953 International Drive   Orlando   FL   32819  
ORLANDO OUTLET OWNER LLC
734
  Orlando Premium Outlets   4953 International Drive   Orlando   FL   32819  
ORLANDO OUTLET OWNER LLC
538
  5401 West Oak Ridge Road   4953 International Drive   Orlando   FL   32819  
ORLANDO OUTLET WORLD
7385
  Pembroke Lakes Mall   11401 Pines Boulevard   Pembroke Pines   FL   33026  
PEMBROKE LAKES
6239
  Pembroke Lakes Mall   11401 Pines Boulevard   Pembroke Pines   FL   33026  
PEMBROKE LAKES MALL
7446
  Dadeland Mall   7539 South West 88th Street   Miami   FL   33156   SDG
DADELAND ASSOC INC
66
  Silver Sands Factory Outlet   10406 Emerald Coast Pkwy West   Destin   FL  
32550   SILVER SANDS JOINT VENTURE
2610
  Silver Sands Factory Outlet   10676 Emerald Coast Pkwy West   Destin   FL  
32550   SILVER SANDS JOINT VENTURE
6992
  Silver Sands Factory Outlet   10562 Emerald Coast Pkwy West   Destin   FL  
32550   SILVER SANDS JOINT VENTURE
751
  Silver Sands Factory Outlet   10746 Emerald Coast Parkway West   Destin   FL  
32550   SILVER SANDS JV PARTNERS II PROP MG
571
  Sawgrass Mills Center   12801 W. Sunrise Boulevard   Sunrise   FL   33323  
SUNRISE MILLS LP
707
  Sawgrass Mills Center   12801 W. Sunrise Boulevard   Sunrise   FL   33323  
SUNRISE MILLS LP
2502
  Sawgrass Mills Center   12801 W. Sunrise Boulevard   Sunrise   FL   33323  
SUNRISE MILLS LP
295
  Tanger Center — Sanibel   20350 Summerlin Road   Ft. Meyers   FL   33908  
TANGER PROPERTIES LP—QTR OFFICE SE
2742
  Dolphin Mall   11401 NW 12th Street   Miami   FL   33172   TAUBMAN-DOLPHIN
MALL ASSOC LP
2810
  Waterford Lakes Town Center   705 North Alafaya Trail   Orlando   FL   32828  
WATERFORD LAKES TOWN CENTER
2803
  Kendall Town and Country Ctr   8630 Mills Drive   Miami   FL   33183   WRC
PROPERTIES
6808
  Factory Stores of America   950 Prim Avenue   Graceville   FL   32440   CPG
FINANCE I LLC
2659
  Jacksonville Landing   Two Independent Drive   Jacksonville   FL   32202   The
Jacksonville Landing Investments LLC
2650
  Lake Buena Vista Factory Store   15753 S. Apoka Vineland Road   Orlando   FL  
32821   LAKE BUENA VISTA JV
232
  Tanger Center - Vero Beach   1794 94th Drive   Vero Beach   FL   32966  
Tanger Properties LP
725
  The Outlets at Vero Beach   1846 94th Drive   Vero Beach   FL   32966   Tanger
Properties LP
2578
  The Outlets at Vero Beach   1796 94th Drive   Vero Beach   FL   32966   Tanger
Properties LP
6978
  The Outlets at Vero Beach   1687 94th Drive   Vero Beach   FL   32966   Tanger
Properties LP
2124
  Lenox Square   3393 Peachtree Road   Atlanta   GA   30326   4827 THE RETAIL
TRUST
7498
  Atlantic Station   230 18th Street — Building 11   Atlanta   GA   30363  
ATLANTIC TOWN CENTER LLC
7511
  Augusta Mall   3450 Wrightsboro Road   Augusta   GA   30909   AUGUSTA MALL
PARTNERSHIP
309
  North Georgia Premium Outlets   800 Highway 400 South   Dawsonville   GA  
30534   CPG PARTNERS LP
719
  North Georgia Premium Outlets   800 Highway 400 South   Dawsonville   GA  
30534   CPG PARTNERS LP
2651
  North Georgia Premium Outlets   800 Highway 400 South   Dawsonville   GA  
30534   CPG PARTNERS LP
6993
  North Georgia Premium Outlets   800 Highway 400 South   Dawsonville   GA  
30534   CPG PARTNERS LP
2032
  Cumberland Mall   1374 Cumberland Mall   Atlanta   GA   30339   CUMBERLAND
MALL
2031
  Oglethorpe Mall   7804 Abercorn Street Box 79   Savannah   GA   31406   GGP
IVANHOE II INC
3010
  Perimeter Mall   4400 Ashford Dunwoody Road   Atlanta   GA   30346   PERIMETER
MALL

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
68
  Prime Outlets — Calhoun   455 Belwood Road   Calhoun   GA   30701   PRIME
OUTLETS AT CALHOUN
6989
  Prime Outlets — Calhoun   455 Belwood Road   Calhoun   GA   30701   PRIME
OUTLETS AT CALHOUN
765
  Discover Mills   5900 Sugarloaf Parkway   Lawrenceville   GA   30043  
SUGARLOAF MILLS LP
2719
  Discover Mills   5900 Sugarloaf Parkway   Lawrenceville   GA   30043  
SUGARLOAF MILLS LP
739
  Tanger Center — Commerce   800 Steven B Tanger Boulevard   Commerce   GA  
30529   TANGER FACTORY OUTLET CENTER
760
  Tanger Center — Locust Grove   1000 Tanger Drive   Locust Grove   GA   30248  
TANGER FACTORY OUTLET CENTER
6964
  Tanger Center — Commerce   800 Steven B Tanger Boulevard   Commerce   GA  
30529   TANGER PROPERTIES LP
562
  Tanger Outlet — Commerce   800 Steven B. Tanger Blvd   Commerce   GA   30529  
TANGER PROPERTIES LP
2599
  Tanger Center — Locust Grove   1000 Tanger Drive   Locust Grove   GA   30248  
TANGER PROPERTIES LP
548
  Tanger Outlet — Locust Grove   1000 Tanger Drive   Locust Grove   GA   30248  
TANGER PROPERTIES LP
1619
  Tanger Center — Locust Grove   1000 Tanger Drive   Locust Grove   GA   30248  
TANGER PROPERTIES LTD PARTNERSHIP
2676
  Guam Premier Outlets   199 Charlan San Antonio Road   Tamuning   GU   96911  
GUAM PREMIUM OUTLETS
2626
  Waikele Premium Outlets   94-796 Lumiaina Street   Waipahu   HI   96797   CPG
PARTNERS LP
7350
  Ala Moana Center   1450 Ala Moana Boulevard   Honolulu   HI   96814   GGP ALA
MOANA LLC
7471
  Hyatt Regency Waikiki   2424 Kalakaua Avenue   Honolulu   HI   96815   HYATT
REGENCY WAIKIKI
6761
  Factory Stores — Story City   324 Factory Outlet Drive   Story City   IA  
50248   CPG FINANCE I LLC
2697
  2058 North Halsted Street   2058 N. Halsted Street   Chicago   IL   60614  
2058 N HALSTED STREET
701
  25 East Washington Street   25 E. Washington Street   Chicago   IL   60602  
25 EAST WASHINGTON ASSOC., LP
7464
  701 North Michigan Avenue   701 North Michigan Avenue   Chicago   IL   60611  
701 N. MICHIGAN LLC
2560
  2739 North Clark Street   2739 N. Clark Street   Chicago   IL   60614   ACADIA
CLARK DIVERSEY LLC
7510
  Clybourn Galleria   1835B North Clybourn Avenue   Chicago   IL   60614  
CLYBOURN GALLERIA
2104
  Vernon Hills   311 Hawthorne Center   Vernon Hills   IL   60061   HAWTHORN LP
560
  Woodgrove Festival   1001 W. 75th Street   Woodridge   IL   60517   KIMCO
NORTH TRUST II
2506
  Gurnee Mills   6170 W. Grand Avenue   Gurnee   IL   60031   MALL AT GURNEE
MILLS LLC
7470
  Clark Street   111 West Monroe   Chicago   IL   60603   NOP-HINES AAF HB
BUILDING LLC
2125
  Old Orchard Shopping Center   4999 Old Orchard Center   Skokie   IL   60077  
OLD ORCHARD URBAN LP
527
  Riverpoint Shopping Center   1730 West Fullerton Ave   Chicago   IL   60614  
RIVERPOINT LLC
499
  Chicago Premium Outlets   1650 Premium Outlets Boulevard   Aurora   IL   60502
  SIMONCHELSEA DEVEL LLC
796
  Chicago Premium Outlets   1650 Premium Outlets Boulevard   Aurora   IL   60502
  SIMONCHELSEA DEVEL LLC
2724
  Chicago Premium Outlets   1650 Premium Outlets Boulevard   Aurora   IL   60502
  SIMONCHELSEA DEVEL LLC
2724
  Space Saver Self Storage LP — 2724   2710 North Farnsworth Ave.   Aurora   IL
  60502   SIMONCHELSEA DEVEL LLC
7448
  Water Tower Place   845 N. Michigan Avenue   Chicago   IL   60611   WATER
TOWER LLC
5001
  Woodfield Mall   F-336 Woodfield Shopping Center   Schaumburg   IL   60173  
WOODFIELD ASSOCIATES
6260
  Woodfield Mall   K-110 Woodfield Shopping Center   Schaumburg   IL   60173  
WOODFIELD ASSOCIATES
578
  Chicago Premium Outlets   1650 Premium Outlets Boulevard Suite 1231   Aurora  
IL   60502   SIMONCHELSEA DEVEL LLC
6768
  Factory Stores of America — West Frankford   1000 Factory Outlet Drive   West
Frankfort   IL   62896   DPI Group, LLC
7311
  Circle Center Mall   49 West Maryland Street   Indianapolis   IN   46225  
CIRCLE CENTRE CO
482
  Edinburgh Premium Outlets   3070 Outlet Drive   Edinburgh   IN   46124   CPG
PARTNERS LP
720
  Edinburgh Premium Outlets   11691 NE Executive Drive   Edinburgh   IN   46124
  CPG PARTNERS LP
2671
  Edinburgh Premium Outlets   3145 Outlet Drive   Edinburgh   IN   46124   CPG
PARTNERS LP
6953
  Edinburgh Premium Outlets   3175 Outlet Drive   Edinburgh   IN   46124   CPG
PARTNERS LP

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
35
  Lighthouse Place Prem. Outlets   711 Wabash Street   Michigan City   IN  
46360   LIGHTHOUSE PLACE PREMIUM OUTLETS -
735
  Lighthouse Place Prem. Outlets   1660 Wabash Street   Michigan City   IN  
46360   LIGHTHOUSE PLACE PREMIUM OUTLETS -
2536
  Lighthouse Place Prem. Outlets   110 Wabash Street   Michigan City   IN  
46360   LIGHTHOUSE PLACE PREMIUM OUTLETS -
7304
  Fashion Mall at Keystone Cross   8702 Keystone Crossing   Indianapolis   IN  
46240   SDG FASHION MALL LP
212
  The Outlet Shoppes at Fremont   6245 North Old 27   Fremont   IN   46737  
Horizon Group Properties
6782
  Hanson Outlet Mall   100 Factory Outlet Dr   Hanson   KY   42413   DESANTIS
PROPERTIES
6758
  Butler Outlet Mall   2529 Highway 227   Carrollton   KY   41008   HK REALTY OF
CARROLLTON, LLC
6752
  Factory Stores of America   700 Outlet Drive   Arcadia   LA   71001   DESANTIS
PROPERTIES
2017
  The Esplanade   1401 West Esplanade Avenue   Kenner   LA   70065   ESPLANADE
MALL LIMITED PARTNERSHIP
709
  Tanger Center — Gonzales   2410 Tanger Boulevard   Gonzales   LA   70737  
FACTORY FACTORY OUTLET CENTER
7392
  Mall of Louisiana   6401 Blue Bonnet Boulevard   Baton Rouge   LA   70809  
GGP MALL OF LOUISIANA LP
6129
  Lakeside Mall   3301 Veterans Memorial Blvd   Metairie   LA   70002   GREATER
LAKESIDE CORP.
7203
  Lakeside Mall   3301 Veterans Memorial Boulevard   Metairie   LA   70002  
GREATER LAKESIDE SHOPPING
7483
  Mall of Acadiana   5725 Johnston Street   Lafayette   LA   70503   MALL OF
ACADIANA
7388
  Riverwalk   1 Poydras Street   New Orleans   LA   70130   RIVERWALK MALL
481
  Tanger Center — Gonzales   2410 Tanger Boulevard   Gonzales   LA   70737  
TANGER PROPERTIES LP
2563
  Tanger Center — Gonzales   2410 Tanger Boulevard   Gonzales   LA   70737  
TANGER PROPERTIES LP
1650
  Tanger Outlet — Gonzales   2410 Tanger Blvd   Gonzales   LA   70737   TANGER
PROPERTIES LP
2766
  706 Canal Street   706 Canal Street   New Orleans   LA   70130   THE PICKWICK
CLUB
2739
  Louisiana Boardwalk   320 Boardwalk Boulevard   Bossier City   LA   71111  
Bayer Properties Leasing and Mangment, LLC
7011
  South Shore Plaza   250 Granite Street   Braintree   MA   02184   4838
BRAINTREE PROP ASSOC
3216
  Copley Place   100 Huntington Ave   Boston   MA   02116   COPLEY PLACE ASSOC
LLC
426
  Wrentham Premium Outlets   One Premium Outlet Boulevard   Wrentham   MA  
02093   CPG PARTNERS LP
743
  Wrentham Premium Outlets   One Premium Outlet Boulevard   Wrentham   MA  
02093   CPG PARTNERS LP
1517
  Wrentham Premium Outlets   One Premium Outlet Boulevard   Wrentham   MA  
02093   CPG PARTNERS LP
2681
  Wrentham Premium Outlets   One Premium Outlet Boulevard   Wrentham   MA  
02093   CPG PARTNERS LP
7477
  Fanueil Hall Market Place   8 North Market Place Building   Boston   MA  
02109   FANEUIL HALL MARKETPLACE
2621
  Berkshire Outlet Village   120 Prime Outlets Blvd   Lee   MA   01238   PRIME
OUTLETS AT LEE
358
  Prime Outlets — Lee   510 Prime Outlets Blvd   Lee   MA   01238   PRIME
OUTLETS AT LEE
744
  Prime Outlets — Lee   130 Prime Outlets Boulevard   Lee   MA   01238   PRIME
OUTLETS AT LEE
6832
  Prime Outlets — Lee   470 Prime Outlets Blvd   Lee   MA   01238   PRIME
OUTLETS AT LEE
6706
  VF Factory Stores of America   375 Faunce Corner Road   North Dartmouth   MA  
02747   Vanity Fair
6707
  Cape Cod Factory Mall   1 Factory Outlet Road   Sagamore   MA   02561  
Compass Realty Association
579
  Wrentham Premium Outlets   One Premium Outlet Boulevard   Wrentham   MA  
02093   CPG PARTNERS LP
759
  Arundel Mills   7000 Arundel Mills Circle   Hanover   MD   21076   ARUNDEL
MILLS LP
2702
  Arundel Mills   7000 Arundel Mills Circle   Hanover   MD   21076   ARUNDEL
MILLS LP
462
  Arundel Mills   7000 Arundel Mills Circle   Hanover   MD   21076   ARUNDEL
MILLS LP
3008
  The Gallery at Harbor Place   200 East Pratt Street   Baltimore   MD   21202  
BALTIMORE CTR ASSOC
2545
  City Place   8661 Colevile Road   Silver Springs   MD   20910   CITY PLACE
6140
  Columbia Mall   10300 Little Patuxent Parkway   Columbia   MD   21044  
COLUMBIA MALL INC
2756
  Boulevard at the Capital Center   900 K Capital Centre Boulevard   Largo   MD
  20774   INLAND US MANAGEMENT LLC

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
6259
  Lakeforest Center   701 Russell Avenue   Gaithersburg   MD   20877  
LAKEFOREST ASSOCIATES LLC
6155
  Montgomery Mall   7107 Democracy Boulevard   Bethesda   MD   20817  
MONTGOMERY MALL LP
7007
  Montgomery Mall   7101 Democracy Boulevard   Bethesda   MD   20817  
MONTGOMERY MALL LP
1628
  Prime Outets — Hagerstown   495 Prime Outlets Boulevard   Hagerstown   MD  
21740   OUTLET VILLAGE OF HAGERSTOWN
406
  Prime Outlets — Hagerstown   495 Prime Outlet Boulevard   Hagerstown   MD  
21740   OUTLET VILLAGE OF HAGERSTOWN
747
  Prime Outlets — Hagerstown   495 Prime Outlets Boulevard   Hagerstown   MD  
21740   OUTLET VILLAGE OF HAGERSTOWN
2654
  Prime Outlets — Hagerstown   495 Prime Outlets Boulevard   Hagerstown   MD  
21740   OUTLET VILLAGE OF HAGERSTOWN
26
  Prime Outlets — Queenstown   409 Outlet Center Drive   Queenstown   MD   21658
  SECOND HORIZON GROUP LP
752
  Prime Outlets — Queenstown   428 Outlet Center Drive   Queenstown   MD   21658
  SECOND HORIZON GROUP LP
2778
  Prime Outlets — Queenstown   217 Outlet Center Drive   Queenstown   MD   21658
  SECOND HORIZON GROUP LP
6855
  Prime Outlets — Queenstown   419 Outlet Center Drive   Queenstown   MD   21658
  SECOND HORIZON GROUP LP
6143
  Wheaton Plaza Regional SC   11160 Veirs Mall Road   Wheaton   MD   20902  
WHEATON PLAZA REGIONAL
6341
  White Flint Mall   11301 Rockville Pike   North Bethesda   MD   20895   WHITE
FLINT MALL, LP
7425
  White Flint Mall   11301 Rockville Pike   North Bethesda   MD   20895   WHITE
FLINT MALL, LP
27
  Prime Outlets — Perryville   68 Heather Lane   Perryville   MD   21903   Caton
Realty
824
  Kittery Premium Outlet   345 US Route 1   Kittery   ME   03904   CPG KITTERY
6846
  Maine Outlet Mall   345 US Route 1   Kittery   ME   03904   CPG KITTERY
478
  Denney Block   58 Main Street   Freeport   ME   04032   DENNEY BLOCK
2625
  76 Main Street   76 Main St   Freeport   ME   04032   FREEPORT GROUP LLC
18
  Kittery Premium Outlets   318 US Route1   Kittery   ME   03904   KITTERY
PREMIUM OUTLETS LLC
16
  Prime Outlets — Birch Run   12156 South Beyer Road   Birch Run   MI   48415  
BIRCH RUN OUTLETS II LLC
738
  Prime Outlets — Birch Run   8925 Market Place Drive   Birch Run   MI   48415  
BIRCH RUN OUTLETS II LLC
2523
  Prime Outlets — Birch Run   12156 South Beyer Road   Birch Run   MI   48415  
BIRCH RUN OUTLETS II LLC
6803
  Prime Outlets — Birch Run   12245 South Beyer Road   Birch Run   MI   48415  
BIRCH RUN OUTLETS II LLC
6382
  Fairlane Town Center LLC   18900 Michigan Ave   Dearborn   MI   48126  
FAIRLANE TOWN CENTER
6207
  Laurel Park Mall   37610 West Six Mile Road   Livonia   MI   48152   LAUREL
PARK RETAIL PROP
7365
  Laurel Park Mall   37648 West Six Mile Road   Livonia   MI   48152   LAUREL
PARK RETAIL PROP
7501
  The Mall at Partridge Creek   17370 Hall Road   Detroit   MI   48038  
PATRIDGE CREEK FASHION PARK LLC
7379
  Somerset Collection   2800 W. Big Beaver Road   Troy   MI   48084   SOMERSET
COLLECTION
729
  Tanger Center — Kensington   1475 North Burkhart Road   Howell   MI   48855  
TANGER FACTORY OUTLET CENTER
408
  Tanger Center — Kensington   1475 North Burkhart Road   Howell   MI   48855  
TANGER PROPERTIES LIMITED PARTNERSH
2605
  Tanger Center — Kensington   1475 North Burkhart Road   Howell   MI   48855  
TANGER PROPERTIES LP
6976
  Tanger Center — West Branch   2990 Cook Road   West Branch   MI   48661  
TANGER PROPERTIES LP
7479
  Twelve Oaks   27348 Novi Road   Novi   MI   48377   TWELVE OAKS MALL LP
448
  Great Lakes Crossing   4004 Baldwin Road   Auburn Hills   MI   48326   Taubman
Auburn Hills Assoc. LP
757
  Great Lakes Crossing   4724 Bladwin Road   Auburn Hills   MI   48326   Taubman
Auburn Hills Assoc. LP
2691
  Great Lakes Crossing   4722 Baldwin Road   Auburn Hills   MI   48326   Taubman
Auburn Hills Assoc. LP
453
  Albertville Premium Outlets   6415 Labeaux Avenue NE   Albertville   MN  
55301   CPG PARTNERS LP
7100
  Mall of America   156 South Avenue   Bloomington   MN   55425   MALL OF
AMERICA
2745
  Albertville Premium Outlets   6500 Labeaux Avenue NE   Albertville   MN  
55301   CPG Partners LP
6751
  Factory Merchants Branson   1000 Pat Nash Drive   Branson   MO   65616   CPG
PARTNERS LP

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
52
  Osage Beach Premium Outlets   4540 Highway 54   Osage Beach   MO   65065   CPG
PARTNERS LP
2548
  Osage Beach Premium Outlets   4540 Highway 54   Osage Beach   MO   65065   CPG
PARTNERS LP
2105
  St. Louis Galleria   1146 Saint Louis Galleria   St. Louis   MO   63117  
SAINT LOUIS GALLERIA L.L.C.
6159
  St. Louis Galleria   1186 Street Louis Galleria   St. Louis   MO   63117  
SAINT LOUIS GALLERIA L.L.C.
2730
  St. Louis Mills   5555 Saint Louis Mills Boulevard   Hazelwood   MO   63042  
ST. LOUIS MILLS LP
556
  Factory Merchants Branson   1000 Pat Nash Drive   Branson   MO   65616   CPG
Partners LP
6759
  Factory Stores — Lebanon   2020 Evergreen Parkway   Lebanon   MO   65536   CPG
FINANCE I LLC
2538
  Warrenton Outlet Center   1000 Outlet Center Drive   Warrenton   MO   63383  
PRE/Warrenton, LLC
6950
  Warrenton Outlet Center   1000 Outlet Center Drive   Warrenton   MO   63383  
PRE/Warrenton, LLC
6760
  Factory Stores of America   2824 South Eason Blvd   Tupelo   MS   38804  
DESANTIS PROPERTIES
547
  Prime Outlets — Gulfport   10645 Factory Shops Blvd   Gulfport   MS   39503  
GULFPORT FACTORY SHOPS LP
767
  Prime Outlets — Gulfport   10530 Factory Shops Blvd   Gulfport   MS   39503  
GULFPORT FACTORY SHOPS/WACHOVIA BAN
7355
  Northpark Mall   1200 E. Countyline Road   Ridgeland   MS   39157   NORTHPARK
MALL LP
7356
  Crabtree Valley Mall   4325 Glenwood Avenue   Raleigh   NC   27612   BANK OF
AMERICA
7459
  Independence Mall   3500 Olenader Drive   Wilmington   NC   28403   CENTRO
INDEPENDENCE LLC
753
  Concord Mills   8111 Concord Mills Boulevard   Concord   NC   28027   CONCORD
MILLS MALL LP
2717
  Concord Mills   8111 Concord Mills Boulevard   Concord   NC   28027   CONCORD
MILLS MALL LP
463
  Concord Mills   8111 Concord Mills Boulevard   Concord   NC   28027   CONCORD
MILLS MALL LP
1633
  Concord Mills   8111 Concord Mills Boulevard   Concord   NC   28027   CONCORD
MILLS MALL LP
544
  Carolina Premium Outlets   1025 Industrial Park Drive   Smithfield   NC  
27577   CPG FINANCE I LLC
754
  Carolina Premium Outlets   1025 Industrial Park Drive   Smithfield   NC  
27577   CPG FINANCE I LLC
2785
  Carolina Premium Outlets   1025 Industrial Park Drive   Smithfield   NC  
27577   CPG FINANCE I LLC
6738
  Carolina Premium Outlets   1025 Industrial Park Drive   Smithfield   NC  
27577   CPG FINANCE I LLC
7332
  Four Seasons Town Center   237 Four Seasons Town Center   Greensboro   NC  
27407   GGP-FOUR SEASONS, LLC
6195
  Hanes Mall   3320 Silas Creek Parkway   Winston Salem   NC   27103   HANES
MALL
7429
  Hanes Mall   3320 Silas Creek Parkway   Winston Salem   NC   27103   HANES
MALL
6128
  South Park Mall   4400 Sharon Road   Charlotte   NC   28211   SOUTHPARK MALL
LTD
7010
  Southpark Mall   4400 Sharon Road   Charlotte   NC   28211   SOUTHPARK MALL
LTD
746
  Tanger Center — Blowing Rock   278 Shoppes on the Parkway Road   Blowing Rock
  NC   28605   TANGER FACTORY OUTLET CENTER
1666
  Tanger Outlet at Mebane-Easy Spirit Outlet 1666   4000 Arrowhead Blvd   Mebane
  NC   27302   TANGER PROPERTIES LP
569
  Tanger Outlet Center at Mebane-JNY-569   4000 Arrowhead Blvd   Mebane   NC  
27302   TANGER PROPERTIES LP
844
  Tanger Outlet Center at Mebane-Kasper-0844   4000 Arrowhead Blvd   Mebane   NC
  27302   TANGER PROPERTIES LP
2855
  Tanger Outlets Center at Mebane - Nine West Outlet 2855   4000 Arrowhead Blvd
  Mebane   NC   27302   TANGER PROPERTIES LP
2577
  Tanger Center — Nags Head   7100 South Croaton Highway   Nags Head   NC  
27959   TANGER PROPERTIES LP
2631
  Morrisville Outlets   1001 Airport Boulevard   Morrisville   NC   27560   The
Focus Properties, Inc
6809
  Factory Stores of America   1001 Nebraska State Highway No.2   Nebraska City  
NE   68410   CPG FINANCE I LLC
355
  Lakes Region Factory Stores   120 Laconia Road   Tilton   NH   03276  
COROC/LAKES REGION LLC
6952
  Lakes Region Factory Stores   120 Laconia Road   Tilton   NH   03276  
COROC/LAKES REGION LLC
2573
  Tanger Outlet — Tilton   120 Laconia Road   Tilton   NH   03276   Tanger
Properties LP
2813
  3605 Bergenline Avenue   3605 Bergenline Avenue   Union City   NJ   07087  
3605 BERGENLINE LLC
6117
  Livingston Mall   112 Eisenhower Parkway   Livingston   NJ   07039   4828
LIVINGSTON MALL VENTURE

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
6177
  Rockaway Town Square   301 Mt. Hope Avenue   Rockaway   NJ   07866   4835
ROCKAWAY CENTER ASSOC
539
  The Walk   119 North Arkansas Avenue   Atlantic City   NJ   08401   ATLANTIC
CITY ASSOC NUMBER TWO
1646
  The Walk   2026 Baltic Avenue   Atlantic City   NJ   08401   ATLANTIC CITY
ASSOC NUMBER TWO
2750
  The Walk   124 N. Michigan Avenue   Atlantic City   NJ   08401   ATLANTIC CITY
ASSOC NUMBER TWO
6105
  Bridgewater Commons   400 Commons Way   Bridgewater   NJ   08807   BRIDGEWATER
COMMONS MALL II
2701
  Liberty Village Premium Outlet   1 Church Street   Flemington   NJ   08822  
CPG PARTNERS LP
381
  Jackson Outlet Village   537 Monmouth Road   Jackson   NJ   08527   CPG
PARTNERS LP
733
  Jackson Outlet Village   537 Monmouth Road   Jackson   NJ   08527   CPG
PARTNERS LP
2643
  Jackson Outlet Village   537 Monmouth Road   Jackson   NJ   08527   CPG
PARTNERS LP
505
  CPG Tinton Falls Urban Renewal   1 Premium Outlet Boulevard   Tinton Fall   NJ
  07753   CPG TINTON FALLS URBAN RENEWAL LLC
1623
  CPG Tinton Falls Urban Renewal   1 Premium Outlet Boulevard   Tinton Fall   NJ
  07753   CPG TINTON FALLS URBAN RENEWAL LLC
2746
  CPG Tinton Falls Urban Renewal   1 Premium Outlet Boulevard   Tinton Fall   NJ
  07753   CPG TINTON FALLS URBAN RENEWAL LLC
841
  Jersey Shore Premium Outlets   1 Premium Outlet Boulevard   Tinton Fall   NJ  
07753   CPG TINTON FALLS URBAN RENEWAL LLC
2840
  Brick Plaza   6 Brick Plaza   Brick   NJ   08723   FEDERAL REALTY INVESTMENT
6151
  Freehold Raceway Mall   3710 US Highway 9   Freehold   NJ   07728   FREEHOLD
RACEWAY MALL
2853
  Interstate Shopping Center   37 Interstate Shopping Center   Ramsey   NJ  
07446   GABRELLIAN ASSOCIATES G.P.
768
  Jersey Gardens Mall   651 Kapkowski Road   Elizabeth   NJ   07201   JERSEY
GARDENS
1609
  Jersey Gardens Mall   651 Kapkowski Road   Elizabeth   NJ   07201   JERSEY
GARDENS
2699
  Jersey Gardens Mall   651 Kapkowski Road   Elizabeth   NJ   07201   JERSEY
GARDENS
2669
  33 East Palisade Avenue   33 East Palisade Avenue   Englewood   NJ   07631  
KUTIK REALTY LLC
6137
  Quaker Bridge Mall   147 Quarker Bridge Mall   Lawrenceville   NJ   08648  
LAWRENCE ASSOC
3210
  Menlo Park Mall   55 Parsonage Road   Edison   NJ   08837   MENLO PARK MALL
6267
  Menlo Park Mall   55 Parsonage Road   Edison   NJ   08837   MENLO PARK MALL
7421
  Newport Centre Mall   30 Mall Drive   Jersey City   NJ   07310   NEWPORT
CENTRE LLC
6149
  Paramus Park Shopping Center   1445 Paramus Park   Paramus   NJ   07652  
PARAMUS PARK SHOPPING CTR
770
  281 Route 10 East   281 Route 10 East   Succasunna   NJ   07876   ROXVILLE
ASSOCIATES
15
  Designer Outlet Gallery   55 Hartz Way   Secaucus   NJ   07094   SECAUCUS
OUTLET CENTER LLC
2743
  Designers Outlet Gallery   55 Hartz Way   Secaucus   NJ   07094   SECAUCUS
OUTLET CENTER LLC
815
  Secaucus Outlet Center LLC   55 Hartz Way   Secaucus   NJ   07094   SECAUCUS
OUTLET CENTER LLC
7474
  The Mall at Short Hills   1200 Morris Turnpike   Short Hills   NJ   07078  
SHORT HILLS ASSOC LLC
2543
  1235 West Chestnut Street   1235 West Chestnut Street   Union   NJ   07083  
U22 ASSOC LLC C/O VANICK PROP
515
  Valley Mall Shopping Center   977 Valley Road   Gillette   NJ   07933   VALLEY
& PLAINFIELD ASSOCIATES L.P.
2800
  Valley Mall Shopping Center   977 Valley Road   Gillette   NJ   07933   VALLEY
& PLAINFIELD ASSOCIATES L.P.
2561
  Paterson-Hamburg Turnpike   58 Paterson Hamburg Turnpike   Wayne   NJ   07470
  WAYNE PSC LLC
7118
  Garden State Plaza   1 Garden State Plaza   Paramus   NJ   07652   WESTFIELD
GARDEN STATE PLAZA LP
6182
  Garden State Plaza   1 Garden State Plaza   Paramus   NJ   07652   WESTLAND
GARDEN STATE LLC
4007
  Willowbrook Mall   1775 Willowbrook Mall   Wayne   NJ   07470   WILLOWBROOK
MALL LP
6329
  Willowbrook Mall   1600 Willowbrook Mall   Wayne   NJ   07470   WILLOWBROOK
MALL LP
6118
  Woodbridge Center   310 Woodbridge Center Drive   Woodbridge   NJ   07095  
WOODBRIDGE CENTER INC
315
  Liberty Village Premium Outlet   1 Church Street   Flemington   NJ   08822  
CPG Partners LP
473
  Olde Lafayette Village   75 Route 15 - Building F - Upper level   Lafayette  
NJ   07848   Olde Lafayette Village

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
6815
  Harmon Cove   20 Enterprise Avenue   Secaucus   NJ   07094   Hartz Mountain
99
  Santa Fe Factory Stores   8380 Cerrillos Road   Santa Fe   NM   87505   SANTA
FE FACTORY STORES
2558
  Santa Fe Factory Stores   8380 Cerrillos Road   Santa Fe   NM   87507   AWE
Talisman
410
  Las Vegas Outlet Center   7400 Las Vegas Boulevard South   Las Vegas   NV  
89123   CHELSEA LAS VEGAS HOLDINGS, LLC
1641
  Las Vegas Outlet Center   7400 Las Vegas Boulevard   Las Vegas   NV   89123  
CHELSEA LAS VEGAS HOLDINGS, LLC
713
  Las Vegas Outlet Center   7680 Las Vegas Boulevard South   Las Vegas   NV  
89123   E.J. FINANCIAL ENTERPRISES LLC
2534
  Las Vegas Outlet Center   7680 Las Vegas Boulevard South   Las Vegas   NV  
89123   E.J. FINANCIAL ENTERPRISES, LLC
2673
  Fashion Outlets of Las Vegas   32100 Las Vegas Boulevard   Primm   NV   89019
  FASHION OUTLET OF LAS VEGAS
6354
  Fashion Show   3200 Las Vegas Boulevard South   Las Vegas   NV   89109  
FASHION SHOW MALL-ROUSE
7456
  Fashion Show   3200 Las Vegas Boulevard South   Las Vegas   NV   89109  
FASHION SHOW MALL-ROUSE
1603
  Horizon Outlet Center   1955 S. Casino Drive   Laughlin   NV   89029  
PRE/LAUGHLIN (NV) LLC
484
  Las Vegas Premium Outlets   875 S. Grand Central Parkway   Las Vegas   NV  
89106   SIMON/CHELSEA LAS VEGAS DEVELOPMENT
2764
  Las Vegas Premium Outlets   875 S. Grand Central Parkway   Las Vegas   NV  
89106   SIMON/CHELSEA LAS VEGAS DEVELOPMENT
849
  Las Vegas Premium Outlets - 0849   875 S. Grand Central Parkway Suite 1831  
Las Vegas   NV   89106   SIMON/CHELSEA LAS VEGAS DEVELOPMENT
549
  Legends of Sparks Marina   1330 Scheels Drive   Sparks   NV   89434   Sparks
Legend Development Inc
6381
  2251 Broadway   2251 Broadway   New York City   NY   10024   2255 HOLDING CO.
2761
  305 East Kingsbridge Road   305 E. Kingsbridge Road   Bronx   NY   10458   305
EAST KINGSBRIDGE RD CORP
6021
  Roosevelt Field Mall   630 Old Country Road   Garden City   NY   11530   4836
THE RETAIL PROP TRUST
6227
  Roosevelt Field Mall   630 Old Country Road   Garden City   NY   11530   4836
THE RETAIL PROP TRUST
7338
  577 Broadway   577 Broadway   New York City   NY   10012   577 RETAIL LLC
3212
  750 Lexington Avneue   750 Lexington Ave   New York City   NY   10022   750
LEXINGTON AVE
2555
  Bradley Shopping Center   2470 Central Park Avenue   Yonkers   NY   10710  
ACKLINIS YONKERS REALTY
6830
  Adirondack Factory   1454 State Road 9   Lake George   NY   12845   ADIRONDACK
OUTLET MALL
6156
  Kings Plaza Shopping Center   5393 Kings Plaza   Brooklyn   NY   11234  
ALEXANDER’S KINGS PLAZA
7001
  Kings Plaza Shopping Center   5145 Kings Plaza   Brooklyn   NY   11234  
ALEXANDER’S KINGS PLAZA
2582
  Georgetown Shopping Center   2125 Ralph Avenue   Brooklyn   NY   11234  
ASTORIA HOLDING CORP
2574
  Kohl’s Shopping Center   527 Boston Post Road   Port Chester   NY   10573  
AVR-PORTCHESTER LLC
2771
  Bay Plaza   2180 Bartow Avenue   Bronx   NY   10475   BAY PLAZA COMMUNITY
CENTER LLC
7457
  2 Broadway   2 Broadway   New York City   NY   10004   COLLIERS ABR INC. A/A/F
MTA
6198
  Colonie Center   15 Wolf Road   Albany   NY   12205   COLONIE CENTER LLC
479
  Woodbury Commons Premium Outlet   625 Blue Bird Court   Central Valley   NY  
10917   CPG PARTNERS LP
722
  Woodbury Commons Premium Outlet   127 Marigold Court   Central Valley   NY  
10917   CPG PARTNERS LP
1655
  Woodbury Commons Premium Outlet   627 Blue Bird Court   Central Valley   NY  
10917   CPG PARTNERS LP
2505
  Woodbury Commons Premium Outlet   649 Bluebird Court   Central Valley   NY  
10917   CPG PARTNERS LP
6288
  Cross County Shopping Center   7010 Xavier Drive   Yonkers   NY   10704  
CROSS COUNTY S.C.
514
  Fashion Outlets — Niagara   1824 Military Road   Niagara Falls   NY   14304  
FASHION OUTLET OF NIAGARA FALLS-FAC
2517
  Prime Outlets — Niagara Falls   1828 Military Road   Niagara Falls   NY  
14304   FASHION OUTLET OF NIAGARA FALLS-FAC
488
  Sands Shopping Center   3521 Long Beach Road   Oceanside   NY   11572   G&L
BUILDING CORP.
1627
  Sands Shopping Center   3571 Long Beach Road   Oceanside   NY   11572   G&L
BUILDING CORP.
2583
  The Sands Shopping Center   3563 Long Beach Road   Oceanside   NY   11572  
G&L BUILDING CORP.
6245
  1518 3rd Avenue   1518 3rd Avenue   New York City   NY   10028   HSBC BANK USA

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
2732
  Harlem USA   282 Nicholas Street   New York City   NY   10027   HUSA
MANAGEMENT CO., LLC
2809
  166-19 Jamaica Avenue   166-19 Jamaica Avenue   Queens   NY   11432   JAMAICA
& MERRICK LLC
2541
  French Mountain Commons   1439 State Route 9   Lake George   NY   12845   L &
M INVESTMENT ASSOC
58
  Lake George Plaza   1424 State Route 9   Lake George   NY   12845   LAKE
GEORGE PLAZA LLC
798
  Lake George Plaza   1424 State Route 9   Lake George   NY   12845   LAKE
GEORGE PLAZA LLC
6278
  Queens Center   90-15 Queens Blvd   Elmhurst   NY   11373   MACERICH QUEENS LP
5005
  Queens Center   90-15 Queens Blvd   Elmhurst   NY   11373   MACERICH QUEENS LP
1616
  The Mall at the Source   1504 Old Country Road   Westbury   NY   11590   MALL
AT THE SOURCE
2711
  The Mall at the Source   1504 Old Country Road   Westbury   NY   11590   MALL
AT THE SOURCE
6320
  1166 6th Avenue at 46th Street   1166 6th Avenue at 46th Street   New York
City   NY   10036   MARSH & McLENNAN COMPANIES, INC.
7317
  341 Madison Avenue   341 Madison Avenue   New York City   NY   10017  
METROPOLITAN TRANSPORTATION AUTHORI
1112
  655 Madison Ave   655 Madison Ave   New York City   NY   10021   PLAZA MADISON
LLC
7014
  Walden Galleria   One Walden Galleria   Buffalo   NY   14225   PYRAMID WALDEN
CO LP
6188
  Walden Galleria   One Walden Galleria   Buffalo   NY   14225   PYRAMID WALDEN
COMPANY LP
6290
  183 Broadway   182 Broadway   New York City   NY   10038   RAS LLC
7487
  Rockefeller Plaza — Nine West   1258 Avenue of the Americas   New York City  
NY   10020   RCPI LANDMARK PROPERTIES LLC
2801
  The Hub   153 and 154th Street   Bronx   NY   10455   RELATED RETAIL
6116
  555 Madison Ave   555 Madison Avenue   New York City   NY   10022   RODNEY
COMPANY
7495
  71-34 Austin Street   71-34 Austin Street   Queens   NY   11375   SEIDMAN
REALTY CO
6390
  331 Madison Avenue   331 Madison Ave   New York City   NY   10017   SLG 331
MADISON LLC
2792
  Fresh Meadows   61-26 190th Street   Fresh Meadows   NY   11365   STREET
RETAIL, INC.
736
  Tanger Center — Riverhead   513 Tanger Mall Drive   Riverhead   NY   11901  
TANGER FACTORY OUTLET CENTER
530
  Tanger Outlet — The Arches   1308 The Arches Circle   Deer Park   NY   11729  
TANGER OUTLETS AT THE ARCHES
828
  Tanger Outlet — The Arches   613 The Arches Circle   Deer Park   NY   11729  
TANGER OUTLETS AT THE ARCHES
1639
  Tanger Outlet — The Arches   1599 The Arches Circle   Deer Park   NY   11729  
TANGER OUTLETS AT THE ARCHES
2797
  Tanger Outlet — The Arches   1583 The Arches Circle   Deer Park   NY   11729  
TANGER OUTLETS AT THE ARCHES
2562
  Tanger Center — Riverhead   203 Tanger Mall Drive   Riverhead   NY   11901  
TANGER PROPERTIES LP
6968
  Tanger Outlet — Riverhead   811 Tanger Mall Drive   Riverhead   NY   11901  
TANGER PROPERTIES LP
220
  Tanger Center — Riverhead   201 Tanger Mall Drive   Riverhead   NY   11901  
TANGER PROPERTIES LP—QTR OFFICE SE
6160
  The Westchester   125 Westchester Avenue   White Plains   NY   10601   THE
WESTCHESTER
7300
  The Westchester   125 Westchester Avenue   White Plains   NY   10601   THE
WESTCHESTER
2542
  Plainview Shopping   381 S. Oyster Bay Road   Plainview   NY   11803  
TREECO/CENTERS LP
270
  Waterloo Premium Outlets   655 Route 318   Waterloo   NY   13165   WATERLOO
PREMIUM OUTLETS LLC
732
  Waterloo Premium Outlets   655 Route 318   Waterloo   NY   13165   WATERLOO
PREMIUM OUTLETS LLC
2615
  Waterloo Premium Outlets   655 Route 318   Waterloo   NY   13165   WATERLOO
PREMIUM OUTLETS LLC
7327
  675 5th Avenue   675 5th Avenue   New York City   NY   10022   YEUNG CHI SHING
574
  Fashion Outlets of Niagara   1824 Military Road   Niagara Falls   NY   14304  
The Talisman Company
5010
  Beachwood Place   26300 Cedar Road   Beachwood   OH   44122   BEACHWOOD PLACE
564
  Cincinnati Premium Outlets   968 Premium Outlet Drive   Monroe   OH   45050  
CHELSEA MONROE HOLDINGS LLC
836
  Cincinnati Premium Outlets   965 Premium Outlet Drive   Monroe   OH   45050  
CHELSEA MONROE HOLDINGS LLC
1661
  Cincinnati Premium Outlets   419 Premium Outlet Drive   Monroe   OH   45050  
CHELSEA MONROE HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
2847
  Cincinnati Premium Outlets   971 Premium Outlet Drive   Monroe   OH   45050  
CHELSEA MONROE HOLDINGS LLC
3215
  Easton Town Center   171 Easton Town Center   Columbus   OH   43219   EASTON
TOWN CENTER
6016
  Kenwood Towne Centre   7875 Montgomery Road   Cincinnati   OH   45236  
KENWOOD MALL, LLC
6133
  Kenwood Towne Centre   7875 Montgomery Road   Cincinnati   OH   45236  
KENWOOD MALL, LLC
2539
  Prime Outlet — Jeffersonville   8715 Factory Shops Blvd   Jeffersonville   OH
  43128   OHIO FTY SHOPS PTNSH/WACHOVIA BANK
1532
  Prime Outlets — Jeffersonville   8540 Factory Shops Blvd   Jeffersonville   OH
  43128   OHIO FTY SHOPS PTNSH/WACHOVIA BANK
6984
  1107 1/2 South 2nd St   1107 1/2 South 2nd St   Ripley   OH   45167   RIPLEY,
VILLAGE OF
566
  Tower City Center   230 West Huron Road   Cleveland   OH   44113   TOWER CITY
MEMBER LLC
25
  Aurora Farms Premium Outlets   549 South Chillicothe Road   Aurora   OH  
44202   CPG Partners LP
2736
  Aurora Farms Premium Outlets   549 South Chillicothe Road   Aurora   OH  
44202   CPG Partners LP
6987
  Aurora Farms Premium Outlets   549 South Chillicothe Road   Aurora   OH  
44202   CPG Partners LP
7400
  Penn Square Mall   1901 Northwest Expressway   Oklahoma City   OK   73118  
7603 PENN SQUARE MALL
2012
  Woodland Hills Mall   7021 South Memorial Drive   Tulsa   OK   74133  
WOODLAND HILL MALL LLC
522
  Columbia Gorge Factory Stores   450 NW 257th Avenue   Troutdale   OR   97060  
CHELSEA FINANCING PARTNERSHIP LP -
6725
  Columbia Gorge Factory Stores   450 NW 257 Drive Way   Troutdale   OR   97060
  CHELSEA FINANCING PARTNERSHIP LP -
413
  Factory Stores at Lincoln City   1500 S.E. East Devils Lake Road   Lincoln
City   OR   97367   COROC/LINCOLN CITY LLC
1545
  Factory Stores at Lincoln City   1500 S.E. East Devils Lake Road   Lincoln
City   OR   97367   COROC/LINCOLN CITY LLC
450
  Woodburn Company Stores   1001 Arney Road   Woodburn   OR   97071   CRAIG
REALTY GROUP WOODBURN
2744
  Woodburn Company Stores   1001 Arney Road   Woodburn   OR   97071   CRAIG
REALTY GROUP - WOODBURN LLC
392
  Seaside Factory Outlet Center   1111 N. Roosevelt Street   Seaside   OR  
97138   NORTHWEST CAPITAL INVESTMENT GROUP
7115
  Pioneer Place   700 S.W. 5th Ave   Portland   OR   97204   PIONEER PLACE MALL
LP
7517
  Southside Works   2746 Sidney Street   Pittsburgh   PA   15203   2700 EAST
CARSON
7433
  Pittsburgh Airport   Airside Terminal Center Core   Pittsburgh   PA   15231  
BAA PITTSBURGH INC
506
  Philadelphia Premium Outlets   18 West Light Cap Road   Pottstown   PA   19464
  CHELSEA LIMERICK
818
  Philadelphia Premium Outlets   18 West Light Cap Road   Pottstown   PA   19464
  CHELSEA LIMERICK
1624
  Philadelphia Premium Outlets   18 West Light Cap Road   Pottstown   PA   19464
  CHELSEA LIMERICK
2747
  Philadelphia Premium Outlets   18 West Light Cap Road   Pottstown   PA   19464
  CHELSEA LIMERICK
33
  The Crossings Premium Outlets   1000 Route 611   Tannersville   PA   18372  
CHELSEA POCONO FINANCE LLC
740
  The Crossings Premium Outlets   1000 Route 611   Tannersville   PA   18372  
CHELSEA POCONO FINANCE LLC
6731
  The Crossings Premium Outlets   1000 Route 611   Tannersville   PA   18372  
CHELSEA POCONO FINANCE LLC
53
  1711 Walnut Street   1711 Walnut Street   Philadelphia   PA   19103   EDWARD
M. PAUL
715
  Franklin Mills   1791 Franklin Mills Circle   Philadelphia   PA   19154  
FRANKLIN MILLS ASSOC LP
1536
  Franklin Mills   1629 Franklin Mills Circle   Philadelphia   PA   19154  
FRANKLIN MILLS ASSOC LP
2500
  Franklin Mills   1659 Franklin Mills Circle   Philadelphia   PA   19154  
FRANKLIN MILLS ASSOC LP
243
  The Outlets at Hershey   112 Outlet Square   Hershey   PA   17033   FSH
ASSOCIATES LP
756
  The Outlets at Hershey   120 Outlet Square   Hershey   PA   17033   FSH
ASSOCIATES LP
2593
  The Outlets at Hershey   114 Outlet Square   Hershey   PA   17033   FSH
ASSOCIATES LP
6965
  The Outlets at Hershey   142 Outlet Square   Hershey   PA   17033   FSH
ASSOCIATES LP
456
  Gettysburg Village Factory Stores   1863 Gettysburg Village Drive   Gettysburg
  PA   17325   GETTYSBURG OUTLET CENTER LP
1613
  Gettysburg Village Factory Stores   1863 Gettysburg Village Drive   Gettysburg
  PA   17325   GETTYSBURG OUTLET CENTER LP
224
  Prime Outlets — Grove City   1911 Leesburgh Grove City Road   Grove City   PA
  16127   GROVE CITY FTRY SHOPS LP & WACHOVIA

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
730
  Prime Outlets — Grove City   1911 Leesburgh Grove City Road   Grove City   PA
  16127   GROVE CITY FTRY SHOPS LP & WACHOVIA
2569
  Prime Outlets — Grove City   1911 Leesburgh Grove City Road   Grove City   PA
  16127   GROVE CITY FTRY SHOPS LP & WACHOVIA
6828
  Prime Outlets — Grove City   1911 Leesburgh Grove City Road   Grove City   PA
  16127   GROVE CITY FTRY SHOPS LP & WACHOVIA
2796
  The Gallery at Market East   9th & Market Street (lower Level)   Philadelphia
  PA   19107   KEYSTONE PHILADELPHIA PROPERTIES LP
6392
  Shops at Liberty Place   1625 Chestnut Street   Philadelphia   PA   19103  
LIBERTY PLACE RETAIL ASSOC. LP
3217
  Shops at Liberty Place   1625 Chestnut Street   Philadelphia   PA   19103  
LIBERTY PLACE RETAIL ASSOC. LP
57
  Rockvale Square   35 South Willowdale Drive   Lancaster   PA   17602  
ROCKVALE OUTLET CENTER
724
  Rockvale Square   35 South Willowdale Drive   Lancaster   PA   17602  
ROCKVALE OUTLET CENTER
922
  Rockvale Square   35 South Willowdale Drive   Lancaster   PA   17602  
ROCKVALE OUTLET CENTER
6844
  Rockvale Square   35 South Willowdale Drive   Lancaster   PA   17602  
ROCKVALE OUTLET CENTER
2109
  Ross Park Mall   1000 Ross Park Mall Drive   Pittsburgh   PA   15237   ROSS
PARK MALL-NWS
6126
  South Hills Village   301 South Hills Village   Pittsburgh   PA   15241  
SOUTH HILLS VILLAGE
546
  Tanger Outlet — Pittsburg   2200 Tanger Boulevard   Washington   PA   15301  
TANGER OUTLETS PITTSBURG
833
  Tanger Outlet — Pittsburg   2200 Tanger Boulevard   Washington   PA   15301  
TANGER OUTLETS PITTSBURG
1649
  Tanger Outlet — Pittsburg   2200 Tanger Boulevard   Washington   PA   15301  
TANGER OUTLETS PITTSBURG
2820
  Tanger Outlet — Pittsburg   2200 Tanger Boulevard   Washington   PA   15301  
TANGER OUTLETS PITTSBURG
2554
  Tanger Center — Lancaster   116 Stanley K. Tanger Boulevard   Lancaster   PA  
17602   TANGER PROPERTIES LP
6874
  Tanger Outlet — Lancaster   308 Stanley K. Tanger Boulevard   Lancaster   PA  
17602   TANGER PROPERTIES LP
6378
  Valley Square Shopping Center   1572 Main Street   Warrington   PA   18976  
VALLEY SQUARE MALL
272
  Penns Purchase Factory Outlet   5861York Road   Lahaska   PA   18931   CB
Richard Ellis
2584
  Penns Purchase Factory Outlet   5861York Road   Lahaska   PA   18931   CB
Richard Ellis
6956
  Penns Purchase Factory Outlet   5861York Road   Lahaska   PA   18931   CB
Richard Ellis
930
  Designer Place   739 Reading Avenue   Reading   PA   19610   VF Factory Outlet
731
  VF Desginer Place   739 Reading Ave   Reading   PA   19611   Vanity Fair
6805
  Vanity Fair Wyomissing   801 Hill Avenue   Wyomissing   PA   19610   Vanity
Fair
7524
  Plaza Las Americas   525 FD Roosevelt Ave   San Juan   PR   00918   PLAZA LAS
AMERICAS, INC
2850
  Puerto Rico Premium Outlets   1 Prime Outlets Boulevard   Barceloneta   PR  
00617   PR BARCELONETA LLC
7342
  Haywood Mall   700 Haywood Road   Greenville   SC   29607   4825 SPG LP AS
AGENT FOR
373
  Tanger Outlet — Myrtle Beach   4628 Factory Stores Boulevard   Myrtle Beach  
SC   29579   COROC/MYRTLE BEACH LLC
2594
  Tanger Outlet — Myrtle Beach   4628 Factory Stores Boulevard   Myrtle Beach  
SC   29579   COROC/MYRTLE BEACH LLC
6988
  Tanger Outlet — Myrtle Beach   4641 Factory Stores Boulevard   Myrtle Beach  
SC   29579   COROC/MYRTLE BEACH LLC
7409
  218 King Street   218 King Street   Charleston   SC   29401   KING @ MARKET LP
2652
  Prime Outlet — Gaffney   435 Factory Shops Boulevard   Gaffney   SC   29341  
PRIME OUTLETS AT GAFFNEY
764
  Tanger Center — Myrtle Beach   10839 Kings Road   Myrtle Beach   SC   29572  
TANGER FACTORY OUTLET CENTER
825
  Tanger Outlet — Charleston   4840 Tanger Outlet Center   North Charleston   SC
  29418   TANGER PROPERTIES LP
1629
  Tanger Outlet — Charleston   4840 Tanger Outlet Center   North Charleston   SC
  29418   TANGER PROPERTIES LP
2762
  Tanger Outlet — Charleston   4840 Tanger Outlet Center   North Charleston   SC
  29418   TANGER PROPERTIES LP
512
  Tanger Outlet — Charleston   4840 Tanger Outlet Center   North Charleston   SC
  29418   TANGER PROPERTIES LP
493
  Tanger Center — Myrtle Beach   10839 Kings Road   Myrtle Beach   SC   29572  
TWMB ASSOCIATES, LLC
1602
  Tanger Center — Myrtle Beach   10827 Kings Road   Myrtle Beach   SC   29572  
TWMB ASSOCIATES, LLC.
2723
  Tanger Center — Myrtle Beach   10839 Kings Road   Myrtle Beach   SC   29572  
TWMB ASSOCIATES, LLC.

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
77
  Fresh Market Shoppes   890 William Hilton Parkway   Hilton Head   SC   29928  
WEINGARTEN REALTY INVESTORS
925
  Colonial Pinnacle Turkey Creek   11345 Parkside Drive   Knoxville   TN   37934
  COLONIAL REALTY LTD PARTNERSHIP -TR
800
  Crossville Premium Outlets   228 Interstate Drive   Crossville   TN   38555  
CPG FINANCE II LLC
6887
  Belz Factory Outlet   2636 Teaster Lane   Pigeon Forge   TN   37863   FOM
PIGEON FORGE
848
  Fact Outlet Pigeon Forge Annex   2646 Teaster Lane   Pigeon Forge   TN   37863
  FOM PIGEON FORGE
7013
  Mall at Green Hills   2126 Abbott Martin Road   Nashville   TN   37215   MALL
AT GREEN HILLS OF TN LLC
4003
  Oak Court   4465 Poplar Avenue   Memphis   TN   38117   OAK COURT MALL — NINE
WEST
742
  Prime Outlets — Lebanon   One Outlet Village Blvd   Lebanon   TN   37090  
PRIME OUTLETS @ LEBANON LP/WACHOVIA
737
  Tanger Center — Sevierville   1645 Parkway   Sevierville   TN   37862   TANGER
FACTORY OUTLET CENTER
559
  Tanger Center — Sevierville   1645 Parkway   Sevierville   TN   37862   TANGER
OUTLETS AT SEVIERVILLE
1656
  Tanger Center — Sevierville   1645 Parkway   Sevierville   TN   37862   TANGER
PROPERTIES LP
2629
  Tanger Center — Sevierville   1645 Parkway   Sevierville   TN   37862   TANGER
PROPERTIES LP
7393
  Wolfchase Galleria   2760 N Germantown Parkway   Memphis   TN   38133  
WOLFCHASE GALLERIA
6766
  Factory Stores of America   228 Interstate Drive   Crossville   TN   38555  
Kennedy Wilson Properties Ltd.
7530
  Coolsprings Galleria   1800 Galleria Blvd   Franklin   TN   37067   CBL &
Associates
830
  TOWN CENTER NORTH—830   5591 HIGHWAY 153   HIXSON   TN   37343   Wolford
Development
476
  Prime Outlets — Lebanon   One Outlet Village Blvd   Lebanon   TN   37090  
Prime Retail Group
1663
  Prime Outlets — Lebanon   One Outlet Village Blvd   Lebanon   TN   37090  
Prime Retail Group
6722
  Factory Merchants   2850 Parkway   Pigeon Forge   TN   37863   Robbins
Properties I, LLC
7364
  Cielo Vista Mall   8401 Gateway Boulevard West   EL Paso   TX   79925   0511
SIMON PROP GRP (TX)
7413
  The Arboretum   10000 Research Boulevard   Austin   TX   78759   4602 SPG ARB
ASSOCIATES L.P.
1202
  Barton Creek Mall   2901 Capital of Texas Highway   Austin   TX   78746  
BARTON CREEK
403
  Baybrook Mall   1362 Baybrook Mall   Friendswood   TX   77546   BAYBROOK MALL
LP
474
  Allen Premium Outlets   820 West Stacy Road   Allen   TX   75013   CHELSEA
ALLEN DEVELOPMENT LP
762
  Allen Premium Outlets   820 West Stacy Road   Allen   TX   75013   CHELSEA
ALLEN DEVELOPMENT LP
918
  Allen Premium Outlets   820 West Stacy Road   Allen   TX   75013   CHELSEA
ALLEN DEVELOPMENT LP
2720
  Allen Premium Outlets   820 West Stacy Road   Allen   TX   75013   CHELSEA
ALLEN DEVELOPMENT LP
6996
  Allen Premium Outlets   820 West Stacy Road   Allen   TX   75013   CHELSEA
ALLEN DEVELOPMENT LP
545
  Houston Premium Outlets   29300 Hempstead Road   Cypress   TX   77433   CPG
HOUSTON HOLDINGS LP
832
  Houston Premium Outlets   29300 Hempstead Road   Cypress   TX   77433   CPG
HOUSTON HOLDINGS LP
1653
  Houston Premium Outlets   29300 Hempstead Road   Cypress   TX   77433   CPG
HOUSTON HOLDINGS LP
2827
  Houston Premium Outlets   29300 Hempstead Road   Cypress   TX   77433   CPG
HOUSTON HOLDINGS LP
513
  Rio Grande Outlets   5001 E. Expressway 83   Mercedes   TX   78570   CPG
MERCEDES L.P.
829
  Rio Grande Outlets   5001 E. Expressway 83   Mercedes   TX   78570   CPG
MERCEDES L.P.
1630
  Rio Grande Outlets   5001 E. Expressway 83   Mercedes   TX   78570   CPG
MERCEDES L.P.
2763
  Rio Grande Outlets   5001 E. Expressway 83   Mercedes   TX   78570   CPG
MERCEDES L.P.
507
  Round Rock Premium Outlets   4401 North IH 35   Round Rock   TX   78664   CPG
ROUND ROCK LP
819
  Round Rock Premium Outlets   4401 North IH 35   Round Rock   TX   78664   CPG
ROUND ROCK LP
1625
  Round Rock Premium Outlets   4401 North IH 35   Round Rock   TX   78664   CPG
ROUND ROCK LP
2748
  Round Rock Premium Outlets   4401 North IH 35   Round Rock   TX   78664   CPG
ROUND ROCK LP
37
  Craig Realty Group Hillsboro   104 I 35 NE   Hillsboro   TX   76645   CRAIG
REALTY GROUP—HILLSBORO LLC

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
714
  Craig Realty Group Hillsboro   104 I 35 N.E.   Hillsboro   TX   76645   CRAIG
REALTY GROUP-HILLSBORO LLC
7208
  Dallas Galleria   13350 Dallas Parkway   Dallas   TX   75240   DALLAS GALLERIA
7321
  Willowbrook Mall   7925 FM 1960 West   Houston   TX   77070   GGP WILLOWBROOK
LP
2664
  Grapevine Mills   3000 Grapevine Mills Parkway   Grapevine   TX   76051  
GRAPEVINE MILLS LTD PTSP
7214
  Highland Mall   6001 Airport Boulevard   Austin   TX   78752   HIGHLAND MALL
6174
  Houston Galleria   5135 W. Alabama Street   Houston   TX   77056   HOUSTON
GALLERIA - EASY SPIRIT
7525
  Southlake Town Square   311 Grand Avenue East   Southlake   TX   76092  
INLAND SOUTHWEST
2722
  Katy Mills   5000 Katy Mills Circle   Katy   TX   77494   KATY MILLS MALL LP
7505
  La Palmera Mall   5488 S. Padre Island Drive   Corpus Christi   TX   78411  
LA PALMERA MALL
7478
  LaPlaza Mall   2200 South 10th Street   McAllen   TX   78503   LA PLAZA MALL
7352
  Mall Del Norte Shopping Center   5200 San Dario Ave   Laredo   TX   78041  
MALL DEL NORTE
2034
  North Star Mall   7400 San Pedro   San Antonio   TX   78216   NORTH STAR MALL
6383
  North Star Mall   7400 San Pedro   San Antonio   TX   78216   NORTH STAR MALL
2030
  North Park Center   8687 North Central Expressway   Dallas   TX   75225  
NORTHPARK PARTNERS LP
517
  Sam Moon Shopping Center   11834 Harry Hines Boulevard   Dallas   TX   75234  
SAM MOON SHOPPING CENTER
2757
  Sam Moon Shopping Center   11834 Harry Hines Boulevard   Dallas   TX   75234  
SAM MOON SHOPPING CENTER
43
  Prime Outlets — San Marcos   3939 IH 35 South   San Marcos   TX   78666   SAN
MARCOS FTY STORES @ WACHOVIA BA
711
  Prime Outlets — San Marcos   3939 IH 35 South   San Marcos   TX   78666   SAN
MARCOS FTY STORES @ WACHOVIA BA
2507
  Prime Outlets — San Marcos   3939 IH 35 South   San Marcos   TX   78666   SAN
MARCOS FTY STORES @ WACHOVIA BA
928
  Tanger Center — San Marcos   4015 S IH 3   San Marcos   TX   78666   TANGER
PROPERTIES LP
1522
  Tanger Center — San Marcos   4015 S IH 35   San Marcos   TX   78666   TANGER
PROPERTIES LP
7445
  Houston Galleria   5135 West Alabama Street   Houston   TX   77056   THE
GALLERIA
7482
  The Shops at LaCantera   15900 LaCantera Parkway — Building 2   San Antonio  
TX   78256   THE SHOPS AT LA CANTERA
7472
  Town & Country Partnership   12850 Memorial Drive   Houston   TX   77024  
TOWN & COUNTRY PRTNP / MOODY
7369
  University Park Village   1612 South University Drive   Fort Worth   TX  
76107   UPV CORPORATION UCR ASSET SVCS
2828
  Las Palmas Marketplace   1319 George Dieter   El Paso   TX   79936   WELLS
FARGO LAS PALMAS L.P. LAS PALMAS DUNHILL LP
7450
  The Shops at Willow Bend   6121 W. Park Blvd   Plano   TX   75093   WILLOW
BEND ASSOCIATES LP
7507
  Woodlands Mall   1201 Lake Woodlands Drive   Woodlands   TX   77380  
WOODLANDS MALL
2791
  The Outlet Shoppes at El Paso   7051 South Desert Blvd   Canutillo   TX  
79835   Horizon Group Properties
6764
  Factory Stores — Corsicana   316 Factory Outlet Drive   Corsicana   TX   75109
  Landers Invements, Inc.
576
  Rio Grande Valley Premium Outlets   5001 E. Expressway 83 Suite 606   Mercedes
  TX   78570   CPG MERCEDES L.P.
2636
  Tanger Outlet — Park City   6699 N. Landmark Drive   Park City   UT   84098  
COROC/PARK CITY LLC
5011
  Fashion Center at Pentagon City   1100 South Hayes Street   Arlington   VA  
22202   1116 FASHION CENTRE
2838
  Central Park   1688 Carl D. Silver Parkway   Fredericksburg   VA   22401  
CENTRAL PARK MARKETPLACE HOLDINGS L
7387
  Charlottesville Fashion Square   1569 East Rio Road   Charlottesville   VA  
22901   CHARLOTTESVILLE FASHION SQUARE-NINE
444
  Leesburg Corner Premium Outlet   241 Fort Evans Road N.E.   Leesburg   VA  
20176   CPG PARTNERS LP
748
  Leesburg Corner Premium Outlet   241 Fort Evans Road N.E.   Leesburg   VA  
20176   CPG PARTNERS LP
2694
  Leesburg Corner Premium Outlet   241 Fort Evans Road N.E.   Leesburg   VA  
20176   CPG PARTNERS LP
6999
  Leesburg Corner Premium Outlet   241 Fort Evans Road N.E.   Leesburg   VA  
20176   CPG PARTNERS LP
6363
  Fair Oaks   11721 L Fair Oaks Mall   Fairfax   VA   22033   FAIRFAX COMPANY OF
VIRGINIA LLC -ES
6179
  Springfield Mall   6663B Springfield Mall   Springfield   VA   22150  
FRANCONIA TWO LP

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   State  
Zip Code   Landlords
2683
  629 King Street   629 King Street   Alexandria   VA   22314   KIRBY
ASSOCIATESINC
6166
  Lynnhaven Mall   701 Lynnhaven Parkway   Virginia Beach   VA   23452  
LYNNHAVEN MALL LLC
7486
  Lynnhaven Mall   701 Lynnhaven Parkway   Virginia Beach   VA   23452  
LYNNHAVEN MALL LLC
7526
  MacArthur Center   300 Monticello Avenue   Norfolk   VA   23510   MACARTHUR
SHOPPING CTR
717
  Potomac Mills   2700 Potomac Mills Circle   Prince William   VA   22192   MALL
AT POTOMAC MILLS LLC
6971
  Potomac Mills   2700 Potomac Mills Circle   Prince William   VA   22192   MALL
AT POTOMAC MILLS LLC
2503
  Potomac Mills   2700 Potomac Mills Circle   Prince Williams   VA   22192  
MALL AT POTOMAC MILLS LLC
416
  Potomac Mills   2700 Potomac Mills Circle   Prince Williams   VA   22192  
MALL AT POTOMAC MILLS LLC
3214
  Peninsula Town Center   2510 McMenamin Street   Hampton   VA   23666  
PENINSULA TOWN CENTER
4004
  Tysons Corner Center   8010 Tysons Corner Center   McLean   VA   22102  
TYSONS CORNER LLC
6180
  Tysons Corner Center   8021 L Tyson Corner Center   McLean   VA   22102  
TYSONS CORNER LLC
28
  Prime Outlets — Williamsburg   5699 Richmond Road   Williamsburg   VA   23188
  WILLIAMSBURG OUTLETS LLC
703
  Prime Outlets — Williamsburg   5711 Richmond Road   Williamsburg   VA   23188
  WILLIAMSBURG OUTLETS LLC
6863
  Prime Outlets — Williamsburg   5711 Richmond Road   Williamsburg   VA   23188
  WILLIAMSBURG OUTLETS LLC
1667
  Williamsburg Outlet Mall   6401 Richmond Road   Williamsburg   VA   23188  
641 Richmond Road LLP
477
  Jones New York Building   Rts. 11 and 30/203 Depot Street   Manchester   VT  
05255   JYN RETAIL CORP
7204
  Bellevue Square   239 Bellevue Square   Bellevue   WA   98004   BELLEVUE
SQUARE LLC
21
  Prime Outlets — Burlington   496 Fashion Way   Burlington   WA   98233   BFO
FACTORY SHOPPES LLC
2740
  Prime Outlets — Burlington   272 Fashion Way   Burlington   WA   98233   BFO
FACTORY SHOPPES LLC
6772
  Centralia Factory Outlet   1318 Lum Road   Centralia   WA   98531   CENTRALIA
OUTLETS LLC
2787
  North Bend Premium Outlet   421 South Fork Avenue SW   North Bend   WA   98045
  CPG FINANCE II LLC
494
  Seattle Premium Outlets   10600 Quil Ceda Boulevard   Tulalip   WA   98271  
CPG PARTNERS LP
1632
  Seattle Premium Outlets   10600 Quil Ceda Boulevard   Tulalip   WA   98271  
CPG PARTNERS LP
2737
  Seattle Premium Outlets   10600 Quil Ceda Boulevard   Tulalip   WA   98271  
CPG PARTNERS LP
840
  Outlet Shoppes at Burlington   248 Fashion Way   Burlington   WA   98233  
Horizon Group Properties
575
  704 Main Street   704 Main Street   Lake Geneva   WI   53147   ANGIE PETROS
2842
  The Outlet Shoppes at Oshkosh   3001 South Washburn Street   Oshkosh   WI  
54904   BFO FACTORY SHOPPES LLC
536
  Johnson Creek Premium Outlets   622 West Linmar Lane   Johnson Creek   WI  
53038   CPG PARTNERS LP
1511
  Johnson Creek Premium Outlets   575 West Linmar Lane   Johnson Creek   WI  
53038   CPG PARTNERS LP
369
  Fancy Fair Mall   830 Main Street   Lake Geneva   WI   53147   FANCY FAIR
2770
  Newport West   875 Main Street   Lake Geneva   WI   53147   NEWPORT WEST LLC
17
  Prime Outlets — Kenosha   11211 120th Avenue   Kenosha   WI   53158   PRIME
OUTLETS AT PLEASANT PRAIRIE
2211
  Prime Outlets — Kenosha   11211 120th Avenue   Kenosha   WI   53158   PRIME
OUTLETS AT PLEASANT PRAIRIE
1645
  Prime Outlets — Pleasant Prairie   11211 120th Avenue   Kenosha   WI   53158  
PRIME OUTLETS AT PLEASANT PRAIRIE
2776
  Tanger — Wisconsin Dell   210 Gasser Road   Baraboo   WI   53913   TANGER
WISCONSIN DELLS, LLC
1635
  Tanger — Wisconsin Dell   210 Gasser Road   Baraboo   WI   53913   TANGER
WISCONSIN DELLS, LLC
7513
  Bayshore Town Center   5716 North Centerpark Way - Building O   Glendale   WI
  53217   Steiner Properties
6388
  Charleston Town Center   1105 Charleston Town Center   Charleston   WV   25389
  FOREST CITY MGMT INC

 



--------------------------------------------------------------------------------



 



     
Schedule 3.05
REAL PROPERTY OWNED OR LEASED BY EACH LOAN PARTY
II. PROPERTIES LEASED — CORPORATE — CANADA

                          Store No.   Property Name   Street   City   Rg   Zip  
Landlord
 
  388 Applewood Crescent   388 Applewood Crescent   Vaughan   ON   L4K 4B4  
Tilzen Holdings
 
  Jones Apparel Group Canada   388 Applewood Crescent   Vaughan   ON   L4K 4B4  
Tilzen Holdings
 
                       
II. PROPERTIES LEASED — RETAIL — CANADA
 
                       
101
  Cookstown Mall   Box 86 331 Highway 89 RR #1   Cookstown   ON   L0L 1L0  
Taurus Cookstown Partners
103
  St. Jacobs Outlet Mall   130-25 Benjamin Road   Waterloo   ON   N2V 2G8  
SunLife Assurance Co.
105
  Kings Crossing Fashion Outlet   1201 Division Steet   Kingston   ON   K7K 0C4
  KCAP Kinston Inc
106
  Windsor Crossing Outlets   1555 Talbot   Lasalle   ON   N9H 2N2   Bentall
Retail Services
108
  Smart Centres Winnipeg   1659 Kenaston   Winnipeg   MB   R3P 2M4   Calloway
Real Estate Investment Trust
110
  Sherway Gardens   25 The West Mall Suite 1702   Etobicoke   ON   M6C 1B8   The
Cadilac Fairview Corp.
113
  Canada One Factory Mall   7500 Lundy’s Lane   Niagara Falls   ON   L2G 1G9  
Lundy’s Lane Portfolio, L.P.
115
  Knowlton Outlet   45 Lakeside Road   Knowlton   QC   J0E 1V0   Corporation Des
Syndics Apostoliques
118
  Les Factoreries Saint Sauveur   105 Rue Guindon Street   St. Sauveur des Monts
  QC   J0R 1R0   Sheiner Group
119
  Kingsway Mills Centre   4195 Dundas Street West   Toronto   ON   M8X 1Y4  
Dunbar Developments
120
  Landmark Mall   3500 Fairview Street   Burlington   ON   L7N 2R4   Emshih
Development
121
  Wonderland Corners   735 Wonderlad Road North   London   ON   N6H 4L1  
Morguard REIT
122
  Pickering Home & Leisure Centre   1755 Pickering Way   Pickering   ON   L7N
2R4   Avison Young Property Advisors
123
  7771 Alderbridge Way   7771 Alderbridge Way   Richmond   BC   V6X 2A4   Arnold
Financial Corp.
124
  RioCan Centre Kirkland   3200 Jean Yves Street   Kirkland   QC   H9J 2R6  
RioCan Property Services
125
  Kanata Entertainment Centrum   790 Kanata Ave   Ottawa   ON   K2T 1H8   Kanata
Enterntainment Holdings
127
  Newmarket Shopping Centre   17725 Yonge Street   Newmarket   ON   L3Y 7C1  
Yonge Kinston Centre Inc.
128
  Promenades Hudson   3187 Harwood Blvd   Hudson   QC   J7V 8P2   Promenades
Hudson Inc.
129
  Oakville Town Centre   290 North Service Road   Oakville   ON   L6M 2R9  
Bentall Retail Services
130
  Lawrence Plaza   526 Lawrence Ave West   Toronto   ON   M6A 1A2   Lawrence
Plaza Equities
131
  Family Brown Lane   1667 Merivale Road   Merivale   ON   K2G 3K2   RioCan
Property Services
132
  Orleans Centre   2002 Mer Bleue Road   Ottawa   ON   K4K 3T9   Calloway Real
Estate Investment Trust
133
  Westwood Shopping Centre   2748 Lougheed Highway   Port Coquitlam   BC   V3B
6P2   Westlo Financial Corp.
134
  Empire Theatre   196 McEwan Drive East   Bolton   ON   L7E 4E5   Theatre Land
Development
135
  Queesborough Shopping Centres   805 Boyd Street   New Westminster   BC   V3M
5X2   Calloway Real Estate Investment Trust

 



--------------------------------------------------------------------------------



 



     

                          Store No.   Property Name   Street   City   Rg   Zip  
Landlord
136
  Heartland Town Centre   5875 Rodeo Drive   Mississauga   ON   L5R 4C1  
Orlando Corporation
137
  Wellington Southdale Centre   981 Wellington Road   London   ON   N6E 3A9  
Wellington Southdale Centre
138
  Richmond Green Marketplace   10 John Brichall Road   Richmond Hill   ON   L4S
0B2   RioCan Property Services
144
  Chain Lake Plaza   201 Chain Lake Drive   Halifax   NS   B3S 1C8   Plaza
Property Holdings Inc.
145
  Grasslands Mall   2000-1874 Scarile Street   Regina   SK   S4P 4B3   Harvard
Developments Inc.
146
  Sunrise Centre   1400 Ottawa Street South   Kitchener   ON   N2E 4E2   Voisin
Developments Ltd
302
  Tique   2621 Granville Street   Vancouver   BC   V5X 1B3   Lai’s Enterprises
Ltd.
307
  Tique   3281 Yonge Street   Toronto   ON   M4N 2L8   Lai’s Enterprises Ltd.
600
  Cross Iron Mills   261055 Cross Iron Blvd   Calgary   AB   T4A 0G3   Ivanhoe
Cambridge Inc.
901
  Ogilvy   1307 St. Catherine Street   Montreal   QC   H3G 1P7   La Maison
Olgilvy, Inc

 



--------------------------------------------------------------------------------



 



     
Schedule 3.05
REAL PROPERTY OWNED OR LEASED BY EACH LOAN PARTY
II. PROPERTIES LEASED — CORPORATE

                          Property Name   Street   City   State   Zip  
Landlords   Company
1111 and 1129 Westchester Avenue
  1111-1129 Westchester Avenue   White Plains   NY   10604   Westpark I, LLC  
JAG FAR
11 West 42nd Street — 22/B1
  11 West 42nd Street   New York   NY   10036   11 West 42nd LP   JAG USA
1412 Broadway 4th Floor
  1412 Broadway   New York   NY   10018   1412 Broadway LLC   JAG USA
1412 Broadway 5th & 6th Floor
  1412 Broadway   New York   NY   10018   1412 Broadway LLC   JAG USA
2600 Network Boulevard — Ste 260
  2600 Network Blvd   Frisco   TX   75034   Hall 2600 Network Associates   JAG
USA
1411 Broadway — 27th Floor
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — 32nd Floor Swing Space
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — 5th Floor
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Storage
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1505
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1510
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1510A
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1520
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1606
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1620
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1700
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1715
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1720
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1800
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1820
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — suite 1830
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1850
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1865
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 1900
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2000
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2100
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2200
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2210
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2220
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI

 



--------------------------------------------------------------------------------



 



     

                          Property Name   Street   City   State   Zip  
Landlords   Company
1411 Broadway — Suite 2230
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2320
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2330
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2700
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 2710
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 310
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 320
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 3210
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 3230
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 3400
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 355
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 357
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 3600
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 3700
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 375
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suite 3900
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Suites 3215/3220
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
1411 Broadway — Sutie 370
  1411 Broadway   New York   NY   10018   1411 Trizechahn-Swig, LLC   JGI
148 W. 37th Street
  148 W. 37th Avenue   New York   NY   10018   Adams & Company   JGI
240 East 39th Street
  240 East 39th Street   New York   NY   10012   Glenwood Management   JGI
525 7th Avenue
  525 7th Avenue   New York   NY   10018   525 Delaware LLC   JGI
525 7Th Avenue
  525 7th Avenue   New York   NY   10018   525 Delaware LLC   JGI
530 Seventh Avenue, Suite 305
  530 Seventh Avenue   New York   NY   10018   G & S Realty   JGI
1007 Orange Street — Nemours Building
  1007 Orange Street   Wilmington   DE   19801   BPG Office Partners VIII, LLC  
JMSC
180 Rittenhouse Circle — 180 Bldg
  180 Rittenhouse Circle   Bristol   PA   19007   Inland Continental Property
Group   JMSC
200 Rittenhouse East — 1,3,4 (107)
  200 Rittenhouse Cirlce   Bristol   PA   19007   Whitesell Enterprises   JMSC
200 Rittenhouse East — 5 (454)
  200 Rittenhouse Cirlce   Bristol   PA   19007   Whitesell Enterprises   JMSC
200 Rittenhouse East — 7(361)
  200 Rittenhouse Cirlce   Bristol   PA   19007   Whitesell Enterprises   JMSC
200 Rittenhouse North — 1,2,3,7 (104)
  200 Rittenhouse Cirlce   Bristol   PA   19007   Whitesell Enterprises   JMSC
200 Rittenhouse North — 4,5,6 (105)
  200 Rittenhouse Cirlce   Bristol   PA   19007   Whitesell Enterprises   JMSC
200 Rittenhouse North — 8 (524)
  200 Rittenhouse Cirlce   Bristol   PA   19007   Whitesell Enterprises   JMSC
200 Rittenhouse West — 6,7,8 (106)
  200 Rittenhouse Cirlce   Bristol   PA   19007   Whitesell Enterprises   JMSC
11891 Alamdeda Avenue — #2
  11891 Alameda Avenue   El Paso   TX   79927   Five Star Holding   Jones
Distribution

 



--------------------------------------------------------------------------------



 



     

                          Property Name   Street   City   State   Zip  
Landlords   Company
11891 Alameda Avenue — #1
  11891 Alameda Avenue   El Paso   TX   79927   Five Star Holding   Jones
Distribution
1245 Forest Parkway
  1245 Forest Parkway   West Deptford   NJ   08066   MEPT Forest Park Building  
Jones Distribution
1250 Forest Parkway
  1250 Forest Parkway   West Deptford   NJ   08066   New York Life Insurance  
Jones Distribution
170 Butts Street — Virginia
  170 Butts Street   South Hill   VA   23970   JA South Hill Portfolio, LP  
Jones Distribution
1020 North Point Park
  1020 North Point Industrial Blvd   Hanahan   SC   29410   E & H
Ross/Charleston Industrial   Jones Jeanswear
1441 Broadway — 10th Floor
  1441 Broadway   New York   NY   10018   Lechar Realty   Jones Jeanswear
1441 Broadway — 11th Floor
  1441 Broadway   New York   NY   10018   Lechar Realty   Jones Jeanswear
1441 Broadway — 2701
  1441 Broadway   New York   NY   10018   Lechar Realty   Jones Jeanswear
1441 Broadway — 2702
  1441 Broadway   New York   NY   10018   Lechar Realty   Jones Jeanswear
1441 Broadway — 9th Floor
  1441 Broadway   New York   NY   10018   Lechar Realty   Jones Jeanswear
498 7th Avenue
  498 7th Avenue   New York   NY   10018   Mass Mutual Limited Partnership  
Jones Jeanswear
7410 Magi Road
  7410 Magi Road   Hanahan   SC   29410   Cronheim Management Services   Jones
Jeanswear
Harris Building Center —
  6001 Rickenbacker Road   Commerce   Ca   90040   RARII Corp. MMMM3 California
  Jones Jeanswear
385 5th Avenue — 3,4,901
  385 5th Avenue   New York   NY   10016   Hilson Management   Jones Jewelry
Group
385 5th Avenue — 501-2
  385 5th Avenue   New York   NY   10016   Hilson Management   Jones Jewelry
Group
385 5th Avenue — 504
  385 5th Avenue   New York   NY   10016   Hilson Management   Jones Jewelry
Group
385 5th Avenue — 900
  385 5th Avenue   New York   NY   10016   Hilson Management   Jones Jewelry
Group
416 W. 13th Street — Rm 305
  416 West 13th Street   New York   NY   10014   Greenway Mews Realty, LLC  
Moda Nicola Intl
416 West 13th Street — Rm 313
  416 West 13th Street   New York   NY   10014   Greenway Mews Realty, LLC  
Moda Nicola Intl
860 S. Los Angeles Street — Ste 512
  860 S. Los Angeles Street   Los Angeles   CA   90014   Big Munga   Moda Nicola
Intl
860 S. Los Angeles Street — Ste 800
  860 S. Los Angeles Street   Los Angeles   CA   90014   Big Munga   Moda Nicola
Intl
860 S. Los Angeles Street — Ste 920
  860 S. Los Angeles Street   Los Angeles   CA   90014   Big Munga   Moda Nicola
Intl
860 S. Los Angeles Street — Ste 930
  860 S. Los Angeles Street   Los Angeles   CA   90014   Big Munga   Moda Nicola
Intl
860 S. Los Angeles Street- Ste 940 & 943
  860 S. Los Angeles Street   Los Angeles   CA   90014   Big Munga   Moda Nicola
Intl

 



--------------------------------------------------------------------------------



 



Schedule 3.05
Properties
Patents and Patent Applications

                              Patent/         Title   Owner   Application Number
  Filing Date   Issue Date
COMBINATION JEANS FLY
PORTION AND JEWELRY
THEREFOR
  Jones Investment Co. Inc.     D381,189*     07/27/1995   07/22/1997
(expires 07/22/11)
 
                   
COMBINED JEANS FLY AND
POCKET PORTIONS, AND
JEWELRY THEREFOR
  Jones Investment Co. Inc.   D419,917*   07/27/1995   02/01/2000
(expires 07/22/11)
 
                   
COMBINED JEANS FLY AND
WAIST BAND PORTIONS,
AND JEWELRY THEREFOR
  Jones Investment Co. Inc.     D394,025*     10/16/1995   05/05/1998
(expires 07/22/11)
 
                   
EXERCISE SHOE HAVING
FIT ADAPTIVE UPPER
  Nine West
Development
Corporation   Canada Patent #2,226,707   01/13/1998   07/10/2001
 
                   
EXERCISE SHOE HAVING
FIT ADAPTIVE UPPER
  Nine West
Development
Corporation   United Kingdom Patent #2321584   01/15/1998   05/02/2001
 
                   
EXERCISE SHOE HAVING
FIT ADAPTIVE UPPER
  Nine West
Development
Corporation   Japan Patent #3236811   01/29/1998   09/28/2001
 
                   
EXERCISE SHOE HAVING
FIT ADAPTIVE UPPER
  Nine West
Development
Corporation     5,765,296     01/31/1997   06/16/1998
 
                   
FLEXIBLE SOLE WITH
CUSHIONED BALL AND/OR
HEEL REGIONS
  Nine West
Development
Corporation     6,038,790     02/26/1998   03/21/2000
 
                   
FOOTBED AND FOREPART
THEREOF
  Nine West
Development
Corporation     D543,680     07/25/2006   06/05/2007
 
                   
FOOTBED FOREPART
  Nine West
Development
Corporation     D530,896     02/06/2004   10/31/2006
 
                   
FOOTBED SYSTEM AND
FOOTWEAR CONSTRUCTION
  Nine West
Development
Corporation   Application Serial No. 12/582,338 Publication No.
US-2010-0269375-A-1   10/20/2009   Published 10/28/2010
 
                   
FOOTWEAR HAVING A HEEL
AND HEEL BREAST
  Nine West
Development
Corporation     7,152,341     06/01/2004   12/26/2006 Expired
01/24/2011
 
                   
FOOTWEAR HAVING
SELECTIVELY ATTACHABLE
SOCKLINER
  Nine West
Development
Corporation     11/551,300     10/20/2006   Abandoned 02/22/2010

 



--------------------------------------------------------------------------------



 



                              Patent/         Title   Owner   Application Number
  Filing Date   Issue Date
FOOTWEAR HAVING
SELECTIVELY ATTACHABLE
SOCKLINER
  Nine West
Development
Corporation   Chinese Patent Appl. #200710170188.4       Abandoned
 
                   
FOOTWEAR HAVING SLOW
RECOVERY LINER
  Nine West
Development
Corporation   Canada Patent #2,227,070   01/15/1998   4/23/2002
 
                   
FOOTWEAR HAVING SLOW
RECOVERY LINER
  Nine West
Development
Corporation     5,946,825     01/31/1997   09/07/1999 Will not pay maintenance
fees and abandon
 
                   
FOOTWEAR HAVING
WATERPROOF
VAPOR-PERMEABLE SOLE
AND SOCKLINER FOR SAME
  Nine West
Development
Corporation   Application Ser. No. 13/004,002   01/10/2011   Pending
 
                   
FOOTWEAR SOLE
  Nine West
Development
Corporation   Application Ser. No. 29/382,988   01/10/2011   Pending
 
                   
JEWELRY DISPLAY CASE
  Jones Investment Co. Inc.     D429,463     07/16/1999   08/15/2000
 
                   
LOW CUT SPORT SHOE UPPER
  Nine West
Development
Corporation     D400,698     05/21/1997   11/10/1998
 
                   
MERCHANDISE DISPLAY
  Jones Investment Co. Inc.     D408,654     05/05/1998   04/27/1999
 
                   
MULTI-LAYER SOLE
CONSTRUCTION FOR
WALKING SHOES
  Nine West
Development
Corporation     5,718,064     09/06/1995   02/17/1998 (did not pay maintenance
fee due 08/17/09; abandoned)
 
                   
SHOE AND SHOE SOLE
  Nine West
Development
Corporation     D367,353     04/18/1994   02/27/1996 Expired
02/27/2010
 
                   
SHOE OUTSOLE AND UPPER
  Nine West
Development
Corporation     D366,952     04/12/1994   02/13/1996 Expired
02/27/2010
 
                   
SOCKLINER
  Nine West
Development
Corporation     6,199,304     05/18/1999   03/13/2001
 
                   
SOCKLINER
  Nine West
Development
Corporation   Application Ser. No. 12/543,196 Publ. No. US-2011-0041365-A-1  
08/18/2009   Published
02/24/2011
 
                   
SPORT SHOE
  Nine West
Development
Corporation     D413,013     05/22/1997   08/24/1999
 
                   
SPORT SHOE OUTSOLE
  Nine West
Development
Corporation     D415,339     10/15/1997   10/19/1999

 



--------------------------------------------------------------------------------



 



                              Patent/         Title   Owner   Application Number
  Filing Date   Issue Date
SPORT SHOE SOLE
  Nine West
Development
Corporation     D399,345     03/18/1997   10/13/1998
 
                   
SPORT SHOE SOLE
  Nine West
Development
Corporation     D391,748     01/31/1997   03/10/1998
 
                   
SPORT SHOE UPPER
  Nine West
Development
Corporation     D394,743     01/31/1997   06/02/1998
 
                   
SPORT SHOE UPPER
  Nine West
Development
Corporation     D392,793     01/31/1997   03/31/1998
 
                   
WALKING AND RUNNING
SHOEUPPER
  Nine West
Development
Corporation     D407,542     06/11/1997   04/06/1999
 
                   
WALKING SHOE
  Nine West
Development
Corporation     D370,113     04/12/1994   05/28/1996 Expired
05/28/2010

 

    *These 3 patents were assigned to Jones Investment Co. Inc. but the
assignment document was not recorded in the USPTO against patents 381,189,
394,025 and 418,917 due to a typographical error in the assignment document.

 



--------------------------------------------------------------------------------



 



Schedule 3.05
TRADEMARKS
Foreign Applications
Jones Investment Co. Inc.

                      Owner Trademark Image      
Foreign Status:
  PENDING   Printed:   4/7/2011   Page    1

                                          COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES
 
                                       
A AMERICAN STYLE FLAG DESIGN
         
CHILE
    118521     10/23/2002     586268             PENDING     25  
25 — FOOTWEAR
                                         
A LINE AMERICAN STYLE and Design
       
 
                                       
CHILE
    118508     10/23/2002     586256             PENDING     25  
25 - Clothing For Adults; Namely, Jackets, Raincoats, Blouses, Skirts, Dresses,
Overcoats, Trousers, Shorts, Waistcoats, Bomber Jackets, Baseball Jackets,
Parkas, Blazers, Shirts, T-Shirts, Straight-Legged Trousers, Jeans,
Straight-Legged Shorts, Jumpsuits, Sweaters, Hats, Belts, Scarves, Neckwear,
Socks, And Stockings
       
CHILE
    118506     10/23/2002     586258             PENDING     18  
18 - Handbags, Shoulder Bags, Evening Bags, Cosmetic Bags Sold Empty, Cosmetic
Cases Sold Empty, Cosmetic Pouches Sold Empty, Grooming Kits Sold Empty, Leather
Shoulder Belts, Wallets, Billfolds Credit Card Cases, Business Card Cases, Key
Cases, Leather Key Fobs, Cases For Passports, Coin Purses, Purses For
Coins/Keyes, Carry-All Clutches, Check Book Clutches, Clutch Purses, General
Purpose Purses, Pouches, Book Bags, Belt Bags, Leather And Textile Shopping Bags
(Sold Empty), Tote Bags, Saddle Bags, Roll Bags, Sling Bags, Travel Bags,
Overnight Bags, Weekender Bags, Duffel Bags, Suit Bags, Garment Bags For Travel,
Gym Bags, Athletic Bags, Beach Bags, Cases For Ties, Bags For The Waist, Fanny
Packs, Backpacks, Knapsacks, Attaché Cases, Briefcases, Briefcase-Type
Portfolios, Leather Envelopes For Carrying Personal Documents, Secretaries,
Satchels, Suitcases, Luggage, Trunks, Umbrellas, Beach Umbrellas.
       
CHILE
    118505     10/23/2002     586259             PENDING     14  
14 - Jewelry And Costume Jewelry; Horological And Chronometric Instruments,
Parts And Accessories Thereof, Namely, Watches, Watch Bands, Watch Straps, Watch
Bracelets, Watch Chains, Watch Cases
       
CHILE
    118504     10/23/2002     586261             PENDING     3  
3 - Face Cream, Body Cream, Body Lotion, Body Cleaning Cream, Body Exfoliating
Preparation, Hair Shampoo, Hair Conditioner, Eau De Toilette, Perfume,
Fragranced Body Lotion, Fragranced Body Cream, Skin Cleansing Lotion, Skin
Cleansing Gel, Shaving Foam, Pre-Shaving Preparations, After Shave Lotions And
Gels, After Shave Balms, Antiperspirant/Deodorant, Non-Medicated Anti-Wrinkle
Cream, Non-Medicated Skin Renewing Cream, Eye Cream, Body Oil, Non-Medicated Lip
Balms, Skin Balancing Lotion, Face Skin Oil Controller, Skin Strengthening
Preparation, Non-Medicated Preparation For Skin Imperfections, Face
Strengtheners, Body Strengtheners, Face Cleaners, Face Exfoliating Preparation,
All-In-One Body And Hair Shampoo And Conditioner, Makeup Remover For The Eyes,
Makeup Remover For The Face, Face Mask, Body Mask, Skin Refreshing Lotion, Skin
Refreshing Cream And Gel, Hair Spray, Hair Mousse, Hair Gel, Hair Moisteners,
Non-Medicated Hair Revitalizing Treatment, Sun Blocking Preparation For The
Body, Sun Blocking Preparation For The Face, Non-Medicated Lip Preparation For
Sun Care, Sun Shading Preparation For Hair, Anti Tanning Preparation In The
Form Of Tanning Gel, Tanning Lotions And Creams, After Sunbathing Softening And
Moistening Lotions, After Sunbathing Softening And Moistening Creams And Gels,
Base Makeup, Lipstick, Lip Glitter, Eyelid Liners, Eye Shades, Mascara, Skin
Tone Corrector, That Is Makeup, Creams And Lotions To Ensure Consistence In Skin
Toning, Face Powders, Body Powders, Tanning Preparations, That Is Creams,
Lotions And Gels For Giving A Tanning Color To Be Used In The Car, Tanning
Substances, Face And Body Hiding Substances, Eyebrow Pencils, Cosmetic Pencils,
Cheek Rouge, Nail Polish, Nail Polish Top Layers, Nail Polish Base Layers,
Fast-Dry Nail Polish Top Layers, Nail Conditioners, Nail Hardeners, Nail Polish
Remover, Nail Flute Fillers, That Is Cream Used In The Care Of Nails To Ensure A
Soft Surface For Nails, Cuticle Moistening Cream, Cuticle Removing Preparations,
Nail Bleaches, That Is Non-Medicated Bleaching Cream, Bath Powders, Bath Oils,
Spray Oil For Face And Body, Skin Soap, Potpourris, Massage Oils, Essential Oils
For Personal Use.
       
CHILE
    118507     10/23/2002     586257             PENDING     24  
24 - Sheets, Pillow Cases, Shams, Dust Ruffles, Duvet Covers, Blankets,
Comforters, Quilts, Bath Towels, Beach Towels, Wash Cloths, Body Sheets And Bath
Rugs
       
 
                                       





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     2  

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES  
AK ANNE KLEIN
         
BAHAMAS
  T30276BS01   1/4/2007     30152             PENDING     9  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories (Int. Class 8)
       
BAHAMAS
  T30276BS05   1/4/2007     30153             PENDING     14  
14 — Jewelry and wa
  tches                                
BAHAMAS
  T30276BS06   1/4/2007     30154             PENDING     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests (Local Class 38)
       
BAHAMAS
  T30276BS07   1/4/2007     30155             PENDING     3  
3 - Fragrances and cosmetics (Local Class 48)
       
BAHAMAS
  T30276BS08   1/4/2007     30156             PENDING     24  
24 - Body, bath and sports towels (Local Class 50)
       
BAHRAIN
  T30276BH00   3/3/2008     63667             PENDING     9  
9 - Ophthalmic eyewear and related accessories; non-prescription sunglasses and
related accessories.
       
BAHRAIN
  T30276BH01   3/3/2008     63668             PENDING     14  
14 - Jewelry and watches
       
BAHRAIN
  T30276BH02   3/3/2008     63669             PENDING     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
BARBADOS
  T30276BB00   7/12/2007     23426             PENDING     18  
18 - Handbags and Small leather goods.
       
BARBADOS
  T30276BB02   7/12/2007     23427             PENDING     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
BARBADOS
  T30276BB04   7/12/2007     23425             PENDING     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through ‘optical’ retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
BARBADOS
  T30276BB05   7/12/2007     23424             PENDING     03  
03 - Fragrances and Cosmetics
       
BOSNIA
  T30276BA00   12/10/2010   BAZ1015265A           PENDING     18,25,35  
18 - Handbags and Small leather Goods
       
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Servies
       
BRAZIL
  T30276BR00   1/18/2007     828947503             PENDING     03  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
BRAZIL
  T30276BR01   1/18/2007     828947414             PENDING     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
BRAZIL
  T30276BR02   1/18/2007     828947406             PENDING     14  
14 -
       
BRAZIL
  T30276BR03   1/18/2007     828947481             PENDING     24  
24 -
       
BRAZIL
  T30276BR04   1/18/2007     828947449             PENDING     25  
25 -
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
Printed:   4/7/2011   Page     3  

                                              COUNTRY   REFERENCE#   FILED  
APPL#   REGDT   REG#   STATUS   CLASSES
AK ANNE KLEIN continued . . .
       
BRAZIL
  T30276BR11   2/22/2007     829007660                 PENDING     18  
18 -
       
CANADA
  T30276CA01   7/16/2010     1488991                 PENDING     25  
25 - Loungewear and Sleepwear
       
CROATIA
  T30276HR00   12/10/2010     Z20102263A                 PENDING     18,25,35  
18 - Handbags and Small leather Goods
       
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
       
EGYPT
  T30276EG00   3/11/2008     214076                 PENDING     03  
03 - Fragrances and Cosmetics
       
EGYPT
  T30276EG01   3/11/2008     214077                 PENDING     9  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
EGYPT
  T30276EG02   3/11/2008     214078                 PENDING     14  
14 - Jewelry and Watches
       
EGYPT
  T30276EG03   3/11/2008     214079                 PENDING     18  
18 - Handbags and Small leather Goods
       
EGYPT
  T30276EG04   3/11/2008     214080                 PENDING     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
EGYPT
  T30276EG05   3/11/2008     214081                 PENDING     35  
35 - The bringing together for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods.
       
HONDURAS
    247194     6/28/2005     14923/2005                 PENDING     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
       
HONDURAS
    247147     6/28/2005     14924/2005                 PENDING     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
INDONESIA
  T30354ID05   11/17/2006     D00.2006.0       37420         PENDING     09  
09 -
       
ISRAEL
  T30276IL00   6/9/2009     221639                 PENDING     18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, parts and fittings there for, umbrellas and walking sticks.
       
ISRAEL
  T30276IL01   6/9/2009     221640                 PENDING     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
ISRAEL
  T30276IL02   6/9/2009     221641                 PENDING     35  
35 - Retails store services in boutiques, shops and outlets for the sale of
shoes, apparel, handbags, small leather goods, umbrellas, jewelry and watches.
       
MACEDONIA
  T30276MK00   12/10/2010   TM20101395               PENDING     18,25,35  
18 - Handbags and Small leather Goods
       
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
       

 



--------------------------------------------------------------------------------



 



                     
Owner Trademark Image
          Printed:   4/7/2011   Page     4

                                         
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
AK ANNE KLEIN continued . . .
                               
MALAYSIA
    247163     6/9/2005     5009211             PENDING     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
MALAYSIA
    247164     6/9/2005     5009210             PENDING     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
           
MONTENEGRO
  T30276ME00   12/9/2010     Z4452010             PENDING     18,25,35  
18 - Handbags and Small leather Goods
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
                               
NEW ZEALAND
  T30276NZ00   3/21/2011     838942             PENDING     003,9,18  
 
                                    25  
003 - Fragrances and Cosmetics
                   
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
18 - bags and trunks umbrellas and parsoles; Handbags, tote bags, briefcases,
wallets, change purses, leather key cases and cosmetic bags (sold empty).
       
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.; clothing coats
headgear
       
PANAMA
  T30354PA03   11/8/2006     156539             PENDING     03  
03 - Fragrances and Cosmetics
                           
PANAMA
  T30354PA04   11/8/2006     156538             PENDING     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
PANAMA
  T30354PA05   11/8/2006     156537             PENDING     14  
14 - Jewelry and Watches
                           
PUERTO RICO
  T30276PR00   3/26/2008   na           PENDING     14  
14 - Watches
                           
SAUDI ARABIA
  T30276SA05   3/8/2008     127905             PENDING     14  
14 - jewelry and watches
                           
SERBIA
  T30276RS00   12/8/2010     Z20192010             PENDING     35  
35 - Retail Store Serices
                           
SERBIA
  T30276RS02   11/10/2010     Z17772010             PENDING     18,25  
18 - Handbags and Small leather Goods
           
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
UNITED ARAB EMR
  247189   6/21/2005     70606             PENDING     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
           
VENEZUELA
    247192     6/2/2005     11998/2005             PENDING     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
           
VENEZUELA
    247193     6/2/2005     11994/2005             PENDING     35  
35 - Advertising and publicity services; retail store services, online services
           
VENEZUELA
    247191     6/2/2005     11997/2005             PENDING     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       

 



--------------------------------------------------------------------------------



 



                     
Owner Trademark Image
          Printed:   4/7/2011   Page    5

                                         
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
AK ANNE KLEIN continued . . .
                           
VENEZUELA
    253162     12/28/2005     28949/2005             PENDING     46  
46 - Retail store services, online services.
                           
 
                                       
AKNY (Stylized)
                                       
 
                                       
SOUTH KOREA
  T30499KR01   3/9/2010     40201012051             PENDING     18,25  
18 - Bags, handbags, briefcases, traveling bags, backpacks, purses, wallets,
business card cases, credit card cases, leather key chains, leather key holders,
umbrellas, and parasols
       
25 - Belts
                               
 
                                       
ANNE KLEIN
                                       
 
                                       
BOSNIA
  T30276BA01   12/10/2010   BAZ1015264A           PENDING     18,25,35  
18 - Handbags and Small leather Goods
                           
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
                           
CROATIA
  T30276HR01   12/10/2010     Z20102262A             PENDING     18,25,35  
18 - Handbags and Small leather Goods
                           
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
                           
MACEDONIA
  T30276MK01   12/10/2010   TM20101394           PENDING     18,25,35  
18 - Handbags and Small leather Goods
                           
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
                           
MONTENEGRO
  T30276ME01   12/9/2010     Z4462010             PENDING     18,25,35  
18 - Handbags and Small leather Goods
                           
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
                           
SERBIA
  T30276RS01   11/1/2010     Z177762010             PENDING     18,25,35  
18 - Handbags and Small leather Goods
                           
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
35 - Retail Store Services
                           
SERBIA
  T30518RS04   12/8/2010     Z20182010             PENDING     35  
35 - Retail Store Serices
                           
 
                                       
ANNE KLEIN *to be expunged
                           
 
                                       
CANADA
    126808     5/6/2003     1177021             ALLOWED     24  
24 - Sheets, pillow cases, shams, dust ruffles, duvet covers, blankets,
comforters, quilts, bath towels, beach towels, wash cloths, body sheets and bath
rugs; hand towels made of textile; table linen, namely, napkins and place mats.
       

 



--------------------------------------------------------------------------------



 



                     
Owner Trademark Image
          Printed:   4/7/2011   Page    6

                                     
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
 
                                   
ANNE KLEIN NEW YORK
                           
 
                                   
BAHAMAS
  T30276BS00   1/4/2007     30157             PENDING     9  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories (local Class 8)
       
BAHAMAS
  T30276BS02   1/4/2007     30159             PENDING     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests (local Class 38)
       
BAHAMAS
  T30276BS03   1/4/2007     30160             PENDING     3  
3 - Fragrances and cosmetics (local Class 48)
                   
BAHAMAS
  T30276BS04   1/4/2007     30161             PENDING     24  
24 - Body, bath and sports towels (Local Class 50)
               
BARBADOS
  T30276BB01   7/12/2007     23420             PENDING     25  
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
BARBADOS
  T30276BB06   7/12/2007     23423             PENDING     18  
18 - Handbags and small leather goods
                           
BARBADOS
  T30276BB07   7/12/2007     23422             PENDING     14  
14 - Jewelry and watches
                           
BARBADOS
  T30276BB08   7/12/2007     23421             PENDING     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through ‘optical’ retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
BARBADOS
  T30276BB09   7/12/2007     23419             PENDING     03  
03 - Fragrances and cosmetics
                           
BRAZIL
  T30276BR05   1/18/2007     828947473             PENDING     03  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
BRAZIL
  T30276BR06   1/18/2007     828947422             PENDING     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
BRAZIL
  T30276BR07   1/18/2007     828947368             PENDING     14  
14 -
                                   
BRAZIL
  T30276BR08   1/18/2007     828947430             PENDING     24  
24 -
                                   
BRAZIL
  T30276BR09   1/18/2007     828947392             PENDING     25  
25 -
                                   
BRAZIL
  T30276BR10   2/22/2007     829007679             PENDING     18  
18 -
                                   
CANADA
  T30276CA02   7/16/2010     1488992             PENDING     25  
25 - Loungewear and Sleepwear
                   
GUATEMALA
  T30276GT03   11/7/2006     009657             PENDING     18  
18 -
                                   
INDONESIA
  T30276ID01   11/17/2006     D00.2006.037421             PENDING     03  
03 - Fragrances and Cosmentics
                   
MALAYSIA
  T30276MY02   11/1/2006     06019855             PENDING     14  
14 - Jewelry and Watches
                   

 



--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
  Printed:     4/7/2011     Page     7  

                                COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ANNE KLEIN NEW YORK continued . . .
   
NEW ZEALAND
  T30276NZ01   838943               PENDING   003,9,18
 
                          25
003 - Fragrances and Cosmetics
   
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
18 - Bags and trunks umbrellas and parsoles; Handbags, tote bags, briefcases,
wallets, change purses, leather key cases and cosmetic bags (sold empty).
   
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.; clothing coats
headgear
   
PANAMA
  T30276PA00   11/8/2006   156536           PENDING   03
03 - Fragrances and Cosmetics
   
PANAMA
  T30276PA01   11/8/2006   156535           PENDING   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
PANAMA
  T30276PA02   11/8/2006   156534           PENDING   14
14 - Jewelry and Watches
   
PUERTO RICO
  T30276PR01   3/26/2008   na           PENDING   14
14 - Watches
   
TRINIDAD & TOBAGO
  T30276TT01   11/30/2006   38027           PENDING   3,9,14
 
                          18,25
3 -
   
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 -
   
18 -
   
25 -
     
ANNE KLEIN NEW YORK in Chinese characters
     
CHINA
  T30372CN06   9/22/2006   5624545           PENDING   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
CHINA
  T30372CN07   9/22/2006   5624544           PENDING   14
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments; watches, clocks, table clocks and
parts therefor
   
CHINA
  T30372CN08   9/22/2006   5624547           PENDING   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
     
ANNE KLEIN NEW YORK Logo
     
CHINA
  T30394CN01   9/7/2006   5591462           PENDING   09
09 - Eyeglass frames, sunglasses, non-prescription magnifying eyeglasses,
eyeglass and sun glass cases, eyeglass and sun glass chains and cords, clip-on
sunglasses, anti-glare glasses, common eyeglasses, eye shades, goggles for
sports, shooting glasses, binoculars;
   
CHINA
  T30394CN03   9/7/2006   5591465           PENDING   35
35 - Advertising and publicity services, retail store services and online
services offering the sale of apparel, handbags, footwear, jewelry, belts,
scarves, sunglasses, watches and small gift items
   





--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
  Printed:     4/7/2011     Page     8  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CURRANTS
   
 
                           
CHINA
  T30103CN00   4/14/2010   8205916           PENDING   25
25 - Clothing; jeans; footwear; headgear; babies’ pants; gloves [clothing];
hosiery; neckties; belts [clothing]; bathing suits; raincoat; masquerade
costumes; football shoes; chasubles; sashes for wear; wimples; maniples; shower
caps; sleep masks; wedding cloth.
   
 
                           
ERIKA
   
 
                           
BRAZIL
  T30107BR00   11/20/2003   825952891           PENDING   25
25 - DRESSES, SWEATERS, KNIT AND WOVEN TOPS, BLOUSES, PANTS, SKIRTS, JACKETS,
VESTS, SHIRTS, SHORTS AND FOOTWEAR
   
MEXICO
  T30107MX00   12/16/2003   634535           PENDING   25
25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR.
   
VENEZUELA
  T30107VE00   12/19/2003   188882003           PENDING   25
25 - Apparel, footwear, headgear
   
 
                           
ERIKA COLLECTION
     
CHINA
  T30108CN00   9/12/2003   3714091           PENDING   25
25 - clothing, footwear, headgear, socks, stockings, gloves, ties, belts,
swimwear, raincoats
   
 
                           
EVAN-PICONE in Chinese characters
   
 
                           
CHINA
  T30429CN10   8/3/2006   5519656           PENDING   18
18 - Garment bags for travel; handbags; suitcases; valises; trunks(luggage);
purses; pocket wallets; backpacks; shopping bags; briefcases; vanity cases for
containing cosmetic purpose (not fitted).
   
CHINA
  T30429CN11   8/3/2006   5519657           PENDING   25
25 - Ready-made clothing; knitwear (clothing); outerclothing; jackets
(clothing); suits; jerseys (clothing); shirts; skirts; trousers; scarf; gloves
(clothing); hosiery; sweaters; belts (clothing); headgear.
   
 
                           
GLO
     
CHINA
  T30124CN00   10/10/2004   93052000           PENDING   25
25 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogginh
suits, sport coats, blazers, coats, vests, jackets, t0shirts, overalls,
swimsuits, [socks], sleepwear, robes, footwear, blouses, skirts, dresses,[
hosiery, tights, stockings,] briefs, bras, and panties
   
PERU
  T30124PE00   8/31/2004   218874           PENDING   025
025 -
   





--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
  Printed:     4/7/2011     Page   9     

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
GLO JEANS
     
BRAZIL
  T30242BR01   2/4/2005   827147635           PENDING   25
25 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogging
suits, sports coats, blazers, coats, vests, jackets, T-shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, briefs, bras and
     
GRANE
     
CANADA
  T30286CA00   11/1/2010   1501418           PENDING   25
25 - Clothing, namely, pants, skirts, and shirts
   
CHINA
  T30286CN00   12/24/2008   7130462           PENDING   25
25 - jeans, headgear and footwear
   
CHINA
  T30286CN02   5/5/2010   8265485           PENDING   25
25 - jeans, headgear and footwear
     
GRANE and Design
     
CHINA
  T30286CN03   5/5/2010   8265485           PENDING   25
25 - jeans, headgear and footwear
     
JEANSTAR
     
BRAZIL
  T30200BR00   2/4/2005   827147627           PENDING   025
025 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogging
suits, sports coats, blazers, coats, vests, jackets, T-shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, briefs, bras and
   
CHINA
  T30200CN01   10/12/2007   6319303           PENDING   024
024 - fabrics
     
JNY
     
CHINA
  T00094CN02   3/21/2008   6610817           PENDING   25
25 - layettes ; bathing suits; waterproof clothing; masquerade costumes;
gymnastic shoes; shoes; hats; hosiery; gloves ; scarves; belts; chasubles;
sashes for wear; wimples; maniples; caps; masks; wedding cloth.
   
CHINA
  T00094CN03   6/23/2010   8414557           PENDING   25
25 - Layettes ; bathing suits; waterproof clothing; masquerade costumes;
gymnastic shoes; shoes; hats; hosiery; gloves ; scarves; belts; chasubles;
sashes for wear; wimples; maniples; caps; masks; wedding cloth.
   
INDONESIA
  T00094ID00   7/17/2006   D002006022566           PENDING   25
25 - slacks, skorts,blazers, cardigans, pullovers, jeans, jackets, sweaters,
camisoles, culottes, tank tops, jumpsuits skirts, suits, shorts, blouses,
dresses, vests, t-shirts and dusters.
   





--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
10  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JNY JONES NEW YORK
     
CHINA
  T00095CN01   3/21/2008   6610816           PENDING   25
25 - layettes ; bathing suits; waterproof clothing; masquerade costumes;
gymnastic shoes; shoes; hats; hosiery; gloves ; scarves; belts; chasubles;
sashes for wear; wimples; maniples; caps; masks; wedding cloth.
   
JNY SPORT
   
CANADA
  T00094CA03   2/19/2004   1206865           ALLOWED   25
25 - Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
sweaters, tops, jumpsuits, jackets and coats
     
JONES & CO.
     
CANADA
  T00098CA00   6/4/2010   1483472           PENDING   25
25 - Sweaters, blouses, jackets, pants, skirts, dresses, suits
   
CHINA
  T00098CN00   12/8/2009   7895876           PENDING   25
25 - tops, bottoms, jackets and dresses
     
JONES NEW YORK
     
BAHAMAS
  T00103BS02   1/24/2006   29016           PENDING   9
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. (local class
8)
   
BARBADOS
  T00103BB00   3/30/2006   8121609           PENDING   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
BERMUDA
  T00103BM02   9/24/2009   49312           PENDING   18
18 - Handbags and small leathergoods
   
BERMUDA
  T00103BM03   9/24/2009   49313           PENDING   25
25 - Clothing, footwear, headgear.
   
CHINA
  T00103CN03   12/4/2006   5764996           PENDING   03
03 - cosmetics; perfumery; perfumes; toiletries; soap; shampoo; laundry
preparations; cleaning preparations; polishing preparations; abrasive paste;
essential oils; dentifrices; potpourris (fragrances); cosmetics for animals
   
INDIA
  384   6/16/1997   755887           PENDING   25
25 - Clothing, footwear, headgear.
   
QATAR
  T00103QA00   3/3/2008   49506           PENDING   9
9 - Ophthalmic or prescription eyewear and sunglasses, and non-prescription
eyewear and sunglasses, frames and eyewear related
     
JONES NEW YORK COLLECTION
     
CHINA
  T30203CN01   12/4/2006   5764997           PENDING   03
03 - cosmetics; perfumery; perfumes; toiletries; soap; shampoo; laundry
preparations; cleaning preparations; polishing preparations; abrasive paste;
essential oils; dentifrices; potpourris (fragrances); cosmetics for animals
   





--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
  Printed:     4/7/2011     Page     11  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JONES NEW YORK COLLECTION continued . . .
   
CHINA
  T30203CN02   12/4/2006   5764998           PENDING   9
9 - sunglasses; eyeglasses; eyeglass frames; eyeglass cases
     
JONES NEW YORK in Chinese characters
     
CHINA
  T30372CN14   9/22/2006   5624538           PENDING   9
9 -
     
JONES NEW YORK MEN’S
     
QATAR
  T00103QA01   3/3/2008   49507           PENDING   9
9 - Ophthalmic or prescription eyewear and sunglasses, and non-prescription
eyewear and sunglasses, frames and eyewear related
     
JONES NEW YORK PETITE
     
QATAR
  T00111QA00   3/3/2008   49508           PENDING   9
9 - Ophthalmic or prescription eyewear and sunglasses, and non-prescription
eyewear and sunglasses, frames and eyewear related
     
JONES NEW YORK SIGNATURE
     
CHINA
  T30181CN06   11/14/2008   7057681           PENDING   25
25 - Belts; layettes [clothing]; bathing suits; raincoat; costumes
(masquerade-); gymnastic shoes; hats; hosiery; gloves [clothing]; scarves;
chasubles; sashes for wear; wimples; maniples; caps (shower-); sleep masks;
wedding dress.” as proposed.
   
MEXICO
  T30181MX00   11/26/2010   1137679           PENDING   25
25 - All goods in Class
     
JONES WEAR
     
CHINA
  T00118CN00   12/23/2008   7129062           PENDING   25
25 - Clothing; layettes [clothing]; bathing suits; raincoat; costumes
(masquerade-); gymnastic shoes; shoes; hats; hosiery; gloves [clothing];
scarves; leather belts [clothing]; chasubles; sashes for wear; wimples;
maniples; caps (shower-); sleep masks; wedding dress.
   
CHINA
  T00118CN01   5/31/2010   8347017           PENDING   25
25 - raincoats, wimples, shower caps, sleep masks, wedding dress, maniples,
gymnastic shoes, chasubles, sashes for wear”.
   
CHINA
  T00118CN02   1/11/2011   NA           PENDING   25
25 - Clothing; layettes [clothing]; bathing suits; raincoat; costumes
(masquerade-); gymnastic shoes; shoes; hats; hosiery; gloves [clothing];
scarves; leather belts [clothing]; chasubles; sashes for wear; wimples;
maniples; caps (shower-); sleep masks; wedding dress.
   





--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
  Printed:     4/7/2011     Page     12  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JUDITH JACK
     
CHILE
  T30044CL00   10/1/2001   544452           PENDING   14,18,25
14 - Jewelry and Watches
   
18 - Handbags
   
25 - Belts
   
TRINIDAD & TOBAGO
  T30044TT00   10/16/2001   32343           PENDING   14,18,25
14 - Jewelry and watches
   
18 - Handbags
   
25 - belts
     
KASPER
     
CHINA
  T30402CN00   12/16/2008   7115789           PENDING   18
18 - Animal skins; handbags, shoulder bags, clutches, satchels, duffel bags,
overnight bags; wallets, key cases [leatherware], purses, coin purses, checkbook
holders (made by leather), cosmetic cases sold empty; coverings of skins [furs];
leather straps; fur-skins; umbrellas; walking sticks; clothing for pets;
sausages (gut for making).
   
CHINA
  T30402CN01   12/16/2008   7115788           PENDING   25
25 - Clothing; layettes [clothing]; bathing suits; raincoat; costumes
(masquerade-); gymnastic shoes; shoes; hats; hosiery; gloves [clothing];
scarves; leather belts [clothing]; chasubles; sashes for wear; wimples;
maniples; caps (shower-); sleep masks; wedding dresses.
   
INDIA
  250608   9/27/2005   1387766           PENDING   18,25
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
25 - Clothing, footwear, headgear.
     
KASPER A.S.L.
     
EUROPEAN UNION
  118448   6/20/2001   2276210           PENDING   14,18,25
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; jewelry made of precious metals or coated
therewith, namely ankle bracelets, identification bracelets, bracelets, belt
buckles, brooches, chains, charms, ear clips, cufflinks, earrings, hat
ornaments, money clips, necklaces, ornamental pins, pendants, rings, tie clips,
tie pins, tie tacks, wedding bands — all made of precious metal or coated
therewith; costume jewelry; watches, parts and accessories thereof, namely wrist
watches, stop watches, watch fobs, pocket watches; watch bands, watch straps,
watch bracelets, watch chains, watch cases, watch movements; clocks, namely wall
clocks, table clocks, alarm clocks
   
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
parasols and walking sticks; whips, harness and saddlery; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), leather shoulder belts, grooming
kits (sold empty), wallets, billfolds, credit card cases, business card cases,
key cases, passport cases, coin purses, clutch purses, general purpose purses,
pouches, book bags, belt bags, leather and textile shopping bags (sold empty),
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
weekender bags, duffel bags, garment bags for travel, gym bags, athletic bags,
beach bags, tie cases, waist packs, fanny packs, backpacks, knapsacks, attache
cases, briefcases, briefcase type portfolios, leather envelopes for carrying
personal papers, satchels, suitcases, luggage, trunks; umbrellas; beach
umbrellas
   
25 - Clothing, namely coats, overcoats, trench coats, fur coats, capes,
raincoat, ponchos, anoraks, parkas, blazers, jackets, cardigans, boleros, sport
coats, wind resistant jackets, fur stoles, suits, vests, dresses, caftans,
evening gowns, cocktail dresses, jumpers, skirts, evening skirts and tops,
pants, slacks, trousers, jeans, dungarees, jumpsuits, overalls, coveralls,
flight suits, jogging suits, sweat pants, shorts, skorts, rompers, culottes,
sweaters, pullovers, jerseys, shirts, formal shirts, blouses, tunics,
sweatshirts, T-shirts, halter tops, tank tops, bodysuits, unitards, camisoles,
chemises, undershirts, slips, bustiers, garter belts, briefs, boxer shorts,
bloomers, underpants, panties, thermal underwear, lingerie, nightgowns, night
shirts, negligees, robes, pajamas, aprons, hosiery, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, handkerchiefs, scarves, shawls, neckerchiefs, gloves, mittens, belts,
sashes, cummerbunds, swimwear, bathing suits, beach robes, beachwear, sarongs,
ski apparel, ski suits, ski bibs, ski pants, ski gloves, thermal socks, golf
apparel, golf shirts, golf pants, golf shorts, golf gloves, tennis apparel,
tennis shirts, tennis pants, tennis shorts, tennis gloves, infant wear,
creepers, snow suits, bibs, booties, pinafores, playsuits; headwear, namely
hats, caps, berets, earmuffs, hoods, head bands; footwear, namely shoes,
sandals, boots, high boots, hiking boots, slippers, galoshes, sneakers, athletic
footwear, golf shoes, tennis shoes
   





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     13  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I.
     
BANGLADESH
  T30162BD00   7/13/1999   60707           PENDING   25
25 - Apparel footwear and headgear
   
MEXICO
  T30162MX00   8/31/2001   504822           PENDING   25
25 - Apparel footwear and headgear
   
VENEZUELA
  T30162VE00   10/1/1999   99012452           PENDING   25
25 - Apparel footwear and headgear
     
L.E.I. Design
     
BANGLADESH
  T30155BD00   7/13/1999   60708           PENDING   25
25 - Apparel footwear and headgear
   
BRAZIL
  T30155BR00   8/18/1999   821574442           PENDING   25
25 - Apparel footwear and headgear
     
L.E.I. LIFE ENERGY INTELLIGENCE Design
     
BANGLADESH
  T30154BD03   2/28/1999   59014           PENDING   25
25 - Apparel footwear and headgear
   
EGYPT
  T30154EG04   6/18/2005   160309           PENDING   25
25 - apparel
     
L.E.I. LIFE ENERGY INTELLIGENCE full updated logo
     
MEXICO
  T30154MX09   8/31/2001   504816           PENDING   25
25 - Apparel footwear and headgear
     
l.e.i. (stylized)
     
INDIA
  T30154IN01   7/15/1999   866124           PENDING   025
025 - Apparel footwear and headgear
   
MEXICO
  T30154MX25   10/16/2008   968201           PENDING   25
25 - Clothing, footwear, headgear
     
L.E.I. [365]
     
CHINA
  T30478CN00   2/1/2009   7186270           PENDING   25
25 - Tops and Bottoms
   





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     14  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
 
                           
L.E.I. Design
   
 
                           
VENEZUELA
  T30162VE01   10/1/1999   99012451           PENDING   25
 
                           
25 - Apparel footwear and headgear
   
 
                           
L.E.I. LIFE ENERGY INTELLIGENCE
   
 
                           
ARGENTINA
  T30310AR00   6/1/2010   3006578           PENDING   25
 
                           
25 - apparel, footwear, headgear
   
 
                           
l.e.i. LIFE ENERGY INTELLIGENCE and Design
     
CANADA
  T30157CA02   5/11/2001   1102770           ALLOWED   3,35
3 - 1) Cosmetics, namely, foundations, eye shadows, eyeliners, eye pencils,
mascara, cheek powders and blush, lipsticks, lip gloss, lip stick sealers, lip
balms, makeup remover, nail polish, nail polish base coat, nail polish top coat,
nail hardener and nail polish remover; perfume and toiletries, namely, perfumes,
colognes, eau de toilette, toilet milks, dusting body powders, bath powders,
talcum powders, body deodorants for personal use; bath and body preparations,
namely, toilet and bath soaps, lotions and oils, sun tanning creams, skin
toners, skin moisturizers, cleansing and moisturizing creams, cleansing and
tonic lotions; facial creams, facial lotions, and beauty masks; eyewear, namely,
eyeglasses, eyeglass frames, eyeglass lenses, eyeglass cases, sunglasses,
monocles, goggles; baseball helmets, bicycle helmets, football helmets,
skateboard helmets; watches and jewelry; backpacks, beach bags, book bags,
briefcase type portfolios, duffel bags, fanny packs, gym bags, handbags, leather
shopping bags, leather cases for business travel or leisure, luggage, mesh
shopping bags, purses, rucksacks, school bags, school satchels, suitcases,
textile shopping bags, tote bags, traveling bags, and wallets; sporting goods,
namely, archery bows, archery strings, bow string wax, archery arrows, archery
targets, target faces, arm guards, archery quivers, athletic gloves, namely,
weightlifting gloves, skateboard gloves, scuba gloves, field hockey gloves, ice
hockey gloves, boxing gloves, batting gloves, bicycle gloves, baseball gloves,
bowling gloves, golf gloves, handball gloves, racquetball gloves, soccer gloves,
squash gloves, swimming gloves, basketball backboards, badminton nets, badminton
shuttlecocks, baseball mitts, basketball nets, bats, namely, baseball bats and
softball bats, baseball batting tees, catcher’s masks, paddle ball games,
balloons, balls, namely, handballs, lacrosse balls, racquetballs, rubber action
balls, rugby balls, squash balls, basketballs, table tennis balls, field hockey
balls, playground balls, tether balls, softballs, tennis balls, bowling balls,
golf balls, footballs, soccer balls, volleyballs, exercise banners, gymnastic
banners, exercise bars, starting blocks, body boards, body board leashes, body
board fins, body board straps, bowling ball bags, bowling ball covers, bowling
pins, bobsleds, boxing bags, flying discs, croquet sets, football body
protectors, golf clubs, golf club heads, golf club inserts, golf club shafts,
grip tape for golf clubs, golf club head covers, golf club bags, divot repair
tools for golfers, golf bag tags, golf ball markers, golf tees, pads for
athletic use, namely, field hockey pads, ice hockey pads, karate shin pads,
football shoulder pads, skateboard pads, elbow guards for athletic use, shoulder
guards for athletic use, arm guards for athletic use, knee guards for athletic
use, leg guards for athletic use, shin guards for athletic use, exercise
machines, exercise treadmills, exercise benches, exercise weights, athletic shoe
laces, face masks, karate head guards, hockey pucks, ice hockey sticks, field
hockey sticks, horseshoes, horseshoe stakes, masks, namely, scuba diving masks,
skin diving masks, ice hockey masks, field hockey masks, swim masks, pumps for
inflatable sports equipment, rackets, namely, badminton rackets, racquetball
rackets, squash rackets, tennis rackets, racket strings, tennis racket strings,
sail boards, scuba equipment, namely, scuba fins, scuba flippers, scuba
snorkels, snorkels, skateboards, skateboard equipment, namely, trucks for
skateboards, wheels for skateboards, ice skates, in-line skates, roller skates,
snow skis, ski wax, ski poles, ski bindings, snow boards, snow board bindings,
softball mitts, soccer ball nets, racket covers, namely, badminton racket
covers, tennis racket covers, squash racket covers, surfboards, surfboard
equipment, namely, surfboard fins, surfboard wax, surfboard leashes, swim floats
for recreational use, swim goggles, swim boards, table tennis paddles, table
tennis nets, table tennis tables, tennis nets, athletic tape, tetherball poles,
volleyball nets, volleyball standards, water-skis, water-ski bindings, water-ski
bridges, water-ski ropes, water-ski carrying cases, water-ski wax, wax, and
weightlifting belts.
   
SERVICES:
   
35 - 1) Operation of retail clothing stores, retail apparel stores, retail shoes
stores, retail jewelry stores, boutiques in department stores; on-line retail
store services featuring clothing, apparel, footwear, cosmetics, perfume,
toiletries, eyewear, watches, jewelry, leather goods and sporting goods
   
 
                           
LIFE ENERGY INTELLIGENCE
   
 
                           
BANGLADESH
  T30157BD00   7/13/1999   60706           PENDING   25
25 - Apparel footwear and headgear
   





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     15  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
LIFE ENERGY INTELLIGENCE continued . . .
   
INDIA
  T30157IN00   7/15/1999   866125           PENDING   25
25 - Apparel footwear and headgear
     
LIFE ENERGY INTELLIGENCE L.E.I. Jeans Design
     
MEXICO
  T30154MX11   8/31/2001   396247           PENDING   25
25 -
     
Lion Head Design
     
BOSNIA
  T30406BA00   12/10/2010   BAZ1015266A         PENDING   18,25,35
18 - Handbags and Small leather Goods
   
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
35 - Retail Store Serices
   
CHINA
  T30406CN02   4/7/2009   7307590           PENDING   14
14 - Jewelry and Watches
   
CHINA
  T30406CN03   4/7/2009   7307591           PENDING   25
25 - Belts (clothing); footwear; shoes; boots; sandals; slippers; gloves
[clothing], jackets [clothing]; sheer leg wear; casual leg wear.shirts, skirts,
stoles, sleepwear, socks, swimwear and vests.blouses, camisoles, coats;
jmufflers, pants, scarves,
   
CHINA
  T30406CN04   4/7/2009   7307592           PENDING   35
35 - Advertising and publicity services;Sales promotion (for others).
   
CHINA
  T30406CN05   6/25/2010   8423579           PENDING   14
14 - Jewelry and Watches
   
CROATIA
  T30406HR00   12/10/2010   Z20102264A         PENDING   18,25,35
18 - Handbags and Small leather Goods
   
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
35 - Retail Store Serices
   
MACEDONIA
  T30406MK00   12/10/2010   TM20101396         PENDING   18,25,35
18 - Handbags and Small leather Goods
   
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
35 - Retail Store Serices
   
MEXICO
  T30406MX05   5/18/2010   1090292           PENDING   9
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signaling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.
   
MONTENEGRO
  T30406ME00   12/9/2010   Z4472010           PENDING   18,25,35
18 - Handbags and Small leather Goods
   
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
35 - Retail Store Serices
   
SERBIA
  T30406RS00   12/8/2010   Z20202010           PENDING   18,25,35
18 - Handbags and Small leather Goods
   
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
35 - Retail Store Services
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      16

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NAPIER
       
 
                               
MEXICO
  T30005MX01   3/29/2005   709121           PENDING     14  
 
                               
14 - SEE FILE FOR LIST OF FILED-FOR GOODS.
       
 
                               
RACHEL            ROY SIGNATURE
       
 
                               
CANADA
  T30504CA02   4/29/2010   1478999           PENDING     25  
 
                               
25 - skirts, pants, shorts, jackets, dresses, shirts, blouses, coats and vests
       
RACHEL RACEL ROY
       
CANADA
  T30504CA00   4/29/2010   1479006           PENDING     14,25,18  
 
                               
14 - jewelry
       
25 - Footwear; skirts, pants, shorts, jackets, dresses, shirts, blouses, coats
and vests
       
18 - Hanbags
       
 
                               
RACHEL RACHEL ROY
       
 
                               
BAHRAIN
  T30488BH03   6/26/2010   82024           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
BAHRAIN
  T30488BH04   6/26/2010   82025           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
BAHRAIN
  T30488BH05   6/26/2010   82026           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
CHINA
  T30488CN00   12/29/2010   7978851           PENDING     14  
 
                               
14 - jewelry
       
CHINA
  T30488CN02   5/31/2010   8354563           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags;key cases; wallets;umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
CHINA
  T30488CN03   5/31/2010   8354562           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
CHINA
  T30488CN06   12/29/2010   9001184           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
EGYPT
  T30488EG03   7/14/2010   249611           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
EGYPT
  T30488EG04   7/14/2010   249612           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      17

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL RACHEL ROY continued . . .
       
EGYPT
  T30488EG05   7/14/2010   249613           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
INDONESIA
  T30488ID00   6/18/2010   022357           PENDING     14,18,25  
 
                               
14 - Jewelry and Watches
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
ISRAEL
  T30488IL03   5/10/2010   229864           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
ISRAEL
  T30488IL04   5/10/2010   229865           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
ISRAEL
  T30488IL05   5/10/2010   229866           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
JAPAN
  T30488JP07   5/7/2010   035620           PENDING     9,14,18  
 
                            25  
 
       
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
KUWAIT
  T30488KW01   1/27/2011   117972           PENDING     25  
 
                               
25 -
       
KUWAIT
  T30488KW04   1/27/2011   117970           PENDING     14  
 
                               
14 -
       
KUWAIT
  T30488KW05   1/27/2011   117971           PENDING     18  
 
                               
18 -
       
LEBANON
  T30488LB02                   MAILED     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags;
key cases; wallets; umbrellas, parasols and walking sticks; whips, harness and
saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
QATAR
  T30488QA03   6/22/2010   62827           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
QATAR
  T30488QA04   6/22/2010   62828           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags;
key cases; wallets; umbrellas, parasols and walking sticks; whips, harness and
saddlery.
       
QATAR
  T30488QA05   6/22/2010   62829           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
SAUDI ARABIA
  T30488SA03   6/23/2010   156464           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
SAUDI ARABIA
  T30488SA04   6/23/2010   156465           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      18

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL RACHEL ROY continued . . .
       
SAUDI ARABIA
  T30488SA05   6/23/2010   156466           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
SYRIA
  T30488SY03   7/8/2010   7357           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
SYRIA
  T30488SY04   7/8/2010   7358           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
SYRIA
  T30488SY05   7/8/2010   7359           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
TAIWAN
  T30488TW04   1/15/2010   99001902           PENDING     18  
 
                               
18 -
       
THAILAND
  T30488TH04   5/24/2010   767589           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
THAILAND
  T30488TH05   5/24/2010   767590           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling
bags;handbags; key cases; wallets; umbrellas, parasols and walking sticks;
whips, harness and saddlery.
       
THAILAND
  T30488TH06   5/24/2010   767591           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
THAILAND
  T30488TH07   5/24/2010   767588           PENDING     9  
 
                               
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
TURKEY
  T30488TR01   1/21/2011   2011/05114           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, footwear, headgear; clothing, namely, pants, jeans, t-shirts,
shorts, jean shorts, sweaters, jackets, sweat shirts, sweat pants, vests, belts,
coats and footwear.
       
UKRAINE
  T30488UA03   5/5/2010   m201006866           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling
bags;handbags; key cases; wallets; umbrellas, parasols and walking sticks;
whips, harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
UNITED ARAB EMR
  T30488AE03   5/9/2010   142247           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
UNITED ARAB EMR
  T30488AE04   5/9/2010   142248           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling
bags;handbags; key cases; wallets; umbrellas, parasols and walking sticks;
whips, harness and saddlery.
       
UNITED ARAB EMR
  T30488AE05   5/9/2010   142249           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011       Page      19

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL ROY
       
 
                               
CHINA
  T30496CN00   7/30/2010   8527646           PENDING     18  
 
                               
18 - Handbags; key cases [leatherwear]; wallets (pocket-); leather, unworked or
semi-worked; coverings of skins [furs]; leather shoulder belts; fur; umbrellas;
walking sticks; harness fittings; gut for making sausages.
       
LEBANON
  T30496LB00                   MAILED     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
PHILIPPINES
  T30496PH00   5/6/2010   42010500627           PENDING     09,14,18  
 
                            25  
 
       
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
SOUTH KOREA
  T30496KR00   6/10/2010   40201030674           PENDING     9,14,18  
 
                               
25
       
9 - Eyeglasses and sunglasses; cases, chains, frames, cords, and holders for
eyeglasses and sunglasses
       
14 - Precious metals and alloys of precious metal; accessories (jewelry) of
precious metal and coated therewith, trinkets of precious metal and coated
therewith, and ornaments of precious metal and coated therewith; rings of
precious metal, earrings of precious metal, necklaces of precious metal,
bracelets of precious metal, and tie clips of precious metal; precious stones;
watches and clocks
       
18 - Leather and imitations of leather; leather boxes, leather key chains, and
leather key holders; animal skins and raw hides; bags, traveling trunks,
traveling bags, handbags; key cases [leather ware], and wallets; umbrellas,
parasols and walking sticks; whips, harness
       
25 - Clothing, jackets, scarves, footwear, belts (clothing), hats and caps
       
TURKEY
  T30496TR00   1/21/2011   2011/05118           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, footwear, headgear; clothing, namely, pants, jeans, t-shirts,
shorts, jean shorts, sweaters, jackets, sweat shirts, sweat pants, vests, belts,
coats and footwear.
       
 
                               
RACHEL ROY NEW YORK
       
 
                               
BAHRAIN
  T30488BH00   6/26/2010   82027           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
BAHRAIN
  T30488BH01   6/26/2010   82028           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
BAHRAIN
  T30488BH02   6/26/2010   82029           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
CANADA
  T30488CA00   4/29/2010   1479005           PENDING     25  
 
                               
25 - skirts, pants, shorts, jackets, dresses, shirts, blouses, coats and vests
       
CHINA
  T30488CN01   1/8/2010   7978852           PENDING     14  
 
                               
14 - jewelry
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      20

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL ROY NEW YORK continued . . .
       
CHINA
  T30488CN04   5/31/2010   8354561           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags;key cases; wallets;umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
CHINA
  T30488CN05   5/31/2010   8354560           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
EGYPT
  T30488EG00   7/14/2010   249614           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
EGYPT
  T30488EG01   7/14/2010   249615           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
EGYPT
  T30488EG02   7/14/2010   249616           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
FEDERATION OF
  T30488RU00   6/10/2010   2010718849           PENDING     25  
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
INDONESIA
  T30488ID03   6/18/2010   022355           PENDING     14,18,25  
 
                               
14 - Jewelry and Watches
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
ISRAEL
  T30488IL00   5/10/2010   229861           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
ISRAEL
  T30488IL01   5/10/2010   229862           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
ISRAEL
  T30488IL02   5/10/2010   229863           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
JAPAN
  T30488JP00   5/7/2010   035619           PENDING     9,14,18  
 
                            25,26  
 
                               
9 - Spectacles (eyeglasses and goggles) designed in the USA
         
14 - Precious metals designed in the USA; Personal ornaments designed in the
USA; Unwrought and semi-wrought precious stones and their imitations designed in
the USA; Clocks and watches designed in the USA; Jewelry designed in the USA;
earrings designed in the USA; rings designed in the USA; necklaces designed in
the USA; pendants designed in the USA; bracelets designed in the USA; charms for
charm bracelets designed in the USA; brooches designed in the USA; ankle
bracelets designed in the USA; hair ornaments designed in the USA
         
18 - Bags and the like; Pouches and the like; Vanity cases (not fitted);
Umbrellas and their part; Walking stick; Canes; Metal parts of canes and
walking-sticks; Handles of canes and walking-sticks; Saddlery; Leather and fur
(unworked or semi-worked); Handbags made of fabric, leather or imitations of
leather; Wallets made of fabric, leather or imitations of leather; Purses made
of fabric, leather or Bags and the like designed in the USA; Pouches and the
like designed in the USA; Vanity cases (not fitted) designed in the USA;
Umbrellas and their part designed in the USA; Walking stick designed in the USA;
Canes designed in the USA; Metal parts of canes and walking-sticks designed in
the USA; Handles of canes and walking-sticks designed in the USA; Saddlery
designed in the USA; Leather and fur (unworked or semi-worked) designed in the
USA; Handbags made of fabric, leather or imitations of leather designed in the
USA; Wallets made of fabric, leather or imitations of leather designed in the
USA; Purses made of fabric, leather or imitations of leather designed in the
USA; Coin purses made of fabric, leather or imitations of leather designed in
the USA; Make-up bags sold empty made of fabric, leather or imitations of
leather designed in the USA; Key cases made of fabric, leather or imitations of
leather designed in the USA
       
 
                               
25 - Clothing designed in the USA ; Garters designed in the USA; Sock suspenders
designed in the USA; Suspenders (braces) designed in the USA; Waistbands
designed in the USA; Belts for clothing; Footwear (other than boots, for sports)
designed in the USA; Masquerade costumes designed in the USA; Clothes for sports
designed in the USA; Boots for sports designed in the USA
         
26 - Hair ornaments designed in the USA
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      21

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL ROY NEW YORK continued . . .
       
KUWAIT
  T30488KW00   1/27/2011   117967           PENDING     14  
 
                               
14 -
       
KUWAIT
  T30488KW02   1/27/2011   117968           PENDING     18  
 
                               
18 -
       
KUWAIT
  T30488KW03   1/27/2011   117969           PENDING     25  
 
                               
25 -
       
MEXICO
  T30488MX00   8/6/2010   1114011           PENDING     14  
 
                               
14 - jewelry and watches
       
QATAR
  T30488QA00   6/22/2010   62824           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
QATAR
  T30488QA01   6/22/2010   62825           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
QATAR
  T30488QA02   6/22/2010   62826           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
SAUDI ARABIA
  T30488SA00   6/23/2010   156461           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
SAUDI ARABIA
  T30488SA01   6/23/2010   156462           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
SAUDI ARABIA
  T30488SA02   6/23/2010   156463           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
SYRIA
  T30488SY00   7/8/2010   7354           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
SYRIA
  T30488SY01   7/8/2010   7355           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
SYRIA
  T30488SY02   7/8/2010   7356           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
TAIWAN
  T30488TW00   6/3/2010   99026759           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
TAIWAN
  T30488TW02   1/15/2010   99001910           PENDING     18  
 
                               
18 -
       
THAILAND
  T30488TH00   5/24/2010   767584           PENDING     09  
 
                               
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
THAILAND
  T30488TH01   5/24/2010   767585           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
THAILAND
  T30488TH02   5/24/2010   767586           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
THAILAND
  T30488TH03   5/24/2010   767587           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      22

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL ROY NEW YORK continued . . .
       
TURKEY
  T30488TR00   1/21/2011   2011/05097           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, footwear, headgear; clothing, namely, pants, jeans, t-shirts,
shorts, jean shorts, sweaters, jackets, sweat shirts, sweat pants, vests, belts,
coats and footwear.
       
UKRAINE
  T30488UA00   5/5/2010   m201006865           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
UNITED ARAB EMR
  T30488AE00   5/9/2010   142244           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
UNITED ARAB EMR
  T30488AE01   5/9/2010   142245           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
UNITED ARAB EMR
  T30488AE02   5/9/2010   142246           PENDING     25  
 
                               
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
 
                               
RACHEL ROY SIGNATURE
       
 
                               
CHINA
  T30495CN00   1/8/2010   7978853           PENDING     14  
 
                               
14 - jewelry
       
TAIWAN
  T30495TW00   1/15/2010   99001906           PENDING     18  
 
                               
18 -
       
 
                               
THE ORIGINAL L.E.I. DENIM JEANS Design
       
 
                               
MEXICO
  T30162MX03   8/31/2001   504812           PENDING     25  
 
                               
25 - Apparel footwear and headgear
       
 
                               
WEAREVER GIRL
       
 
                               
CANADA
  T30519CA00   11/4/2010   1502256           PENDING     25  
 
                               
25 - tops, bottoms, jackets, outerwear, legwear, scarves, hats, gloves, belts
and dresses
       
 
          END OF REPORT       TOTAL ITEMS SELECTED =   257  

 



--------------------------------------------------------------------------------



 



Foreign Applications
Nine West Development Corp.

Owner Trademark Image   Printed:      4/7/2011      Page      1

     
Foreign
   
Status:
  PENDING

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
9 DEGREES NINE WEST & Design
       
 
                               
CHINA
  T30526CN00   3/31/2011   TBD           PENDING     18  
 
                               
18 - Leather and imitations of leather; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; handbags; coverings of skins [furs]; leather shoulder belts; sausages
(Gut for making -)
       
CHINA
  T30526CN01   3/31/2011   TBD           PENDING     25  
 
                               
25 - Clothing, footwear and headgear; layettes [clothing]; motorists’ clothing;
waterproof clothing; costumes (masquerade -); football shoes; stockings; gloves
[clothing]; neckties; suspenders; chasubles; sashes for wear; wimples; maniples;
shower caps; sleep masks; wedding
       
EUROPEAN UNION
  T30526EU00   3/21/2011   009827171           PENDING     18,25  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear
       
HONG KONG
  T30526HK00   3/23/2011   301866925           PENDING     18,25  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags, purses, satchels, shoulder bags, packs, cases, billfolds, wallets, key
fobs, key cases, suitcases, briefcases, totes, backpacks, packsacks, knapsacks,
toiletry articles cases; small leather goods; umbrellas, parasols and walking
sticks; shoulder belts, whips, harness and saddlery.
       
25 - Clothing, footwear, headgear
       
MACAO
  T30526MO00   3/30/2011   TBD           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
MACAO
  T30526MO01   3/30/2011   TBD           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
VIETNAM
  T30526VN00   3/29/2011   4-2011-05640           PENDING     18,25  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes (including purses, satchels, shoulder bags, packs,
cases, billfolds, wallets, key cases (leatherware), suitcases, briefcases,
totes, backpacks, packsacks, knapsacks, cases of leather or leatherboard,
toiletry articles cases, not fitted ; animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery;
handbags
       
25 - Clothing, footwear, headgear (not included in other classes)
       
 
                               
9 WEST & CO. OUTLET
       
 
                               
MEXICO
  T20009MX01   2/7/2003   587402           PENDING     42  
 
                               
42 - Retail Store Seervices
       
 
                               
ANTI-GRAVITY
       
 
                               
BRAZIL
  3834/0447   3/27/2000   822585863           PENDING     25  
 
                               
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      2

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BANDOLINO (Stylized)
       
 
                               
MALAYSIA
  3834/0364MY   10/29/1997   MA/15471/97           PENDING     18  
 
                               
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and travelling
bags, umbrellas and walking sticks.
       
 
                               
BANDOLINO (Word Mark)
       
 
                               
ARGENTINA
  T00012AR00   10/7/2004   2.546.332           PENDING     35  
 
                               
35 - The bringing together, for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling consumers to conveniently view and
purchase those goods”, which is an acceptable description for the Trademark
Office.
       
BAHAMAS
  T00012BS00   8/8/2002   25,228           PENDING     37  
 
                               
37 - All Goods in Local Class
       
BAHAMAS
  T00012BS01   8/8/2002   25,229           PENDING     25  
 
                               
25 - Clothing and headgear (local class 38)
       
BOSNIA
  T00012BA00   8/10/2010   BAZ1015005A           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
BRAZIL
  3834/0407   10/28/1999   822145677           PENDING     25  
25 - Footwear
       
CHINA
  T00012CN0   8/6/2004   4207865           PENDING     18  
 
                               
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, travel bags, umbrellas and walking
       
CROATIA
  T00012HR00   8/10/2010   Z20101465A           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
EL SALVADOR
  3834/0503   3/15/2000   1858/2000           PENDING     25  
 
                               
25 - Clothing, including boots, shoes and slippers.
       
FEDERATION OF
  T00012RU00   3/18/2005   2005705899           PENDING     09,14,18  
 
                            25,35  
 
       
09 - Eyewear, sunglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
14 - Jewelry and watches
       
18 - Handbags, purses, attaché cases, briefcases, school bags, tote bags, all
purpose sport tote bags, duffel bags, beach bags, traveling trunks and valises,
luggage, cosmetic bags sold empty, briefcase type portfolios, and umbrellas;
small leather goods, namely clutch purses, leather key cases, key fogs, credit
card cases sold empty, change purses, wallets, business card cases and passport
cases.
       
25 - Footwear, clothing, and headgear including, clothing, namely pants, skirts,
dresses, shirts, blouses, vests, shorts, sweaters, suits, blazers, jeans, vests,
tank tops, t-shirts, and neckwear; active wear, namely sweatshirts, sweatpants,
and warm-up jackets; outerwear and rainwear, namely jackets, coats, capes, furs,
parkas and ponchos; sleepwear, namely, pajamas, nightshirts, nightgowns and
robes; intimate apparel; hosiery, namely, pantyhose, socks, leotards, tights and
leggings; swimwear; cold weather accessories, namely shawls; caps, hats,
scarves, mittens, gloves and earmuffs; footwear, namely shoes boots, sandals,
sneakers and slippers; and belts.
       
35 - Sales promotion (for others), including retail store services and online
retail store services.
       
MACAO
  T00012MO02   8/26/2004   N14779           PENDING     35  
 
                               
35 - All services in class
       
MACEDONIA
  T00012MK00   8/10/2010   2010/931           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      3

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BANDOLINO (Word Mark) continued . . .
       
MALAYSIA
  T00012MY00   8/11/2004   04011684           PENDING     35  
 
                               
35 - Retail Store Services
       
MONTENEGRO
  T00012ME00   8/10/2010   Z-2010/286           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
PANAMA
  T00012PA01   2/26/2003   125860           PENDING     25  
 
                               
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
PHILIPPINES
  T00012PH01   8/31/2004   4-2004-008032           PENDING     18  
 
                               
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags; umbrellas and walking sticks.
       
THAILAND
  T00012TH01   8/13/2004   562268           PENDING     35  
 
                               
35 - The bringing together, for the benefits of others, of a variety of goods,
enabling customers to conveniently view and purchase those
       
 
                               
BOUTIQUE 9
       
 
                               
AZERBAIJAN
  T30441AZ00   6/6/2008   TBD           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; handbags; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery;
       
25 - Clothing, footwear, headgear;
       
BAHAMAS
  T30441BS00   4/19/2007   30,500           PENDING     14  
 
                               
14 - Jewelry
       
BAHAMAS
  T30441BS01   4/19/2007   30,501           PENDING     18  
 
                               
18 - Handbags and small leather goods (Local Class 37)
       
BAHAMAS
  T30441BS02   4/19/2007   30,502           PENDING     25  
 
                               
25 - Clothing, footwear and headgear (Local Class 38)
       
BOSNIA
  T30441BA00   8/10/2010   BAZ1015004A           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
CANADA
  T30441CA00   1/4/2007   1,330,196           PENDING     14,18,25  
 
                               
14 - Jewelry;
       
18 - Handbags and small leather goods;
       
25 - Footwear
       
CHINA
  T30441CN01   1/5/2007   5830448           PENDING     18  
 
                               
18 - Handbags; cheque wallets (made of leather); leather leads; leather thongs;
leather; imitation leather; furs; umbrellas; walking sticks; clothing for pets;
gut for making sausages
       
CHINA
  T30441CN02   1/5/2007   5830449           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
COSTA RICA
  T30441CR00   2007-2523               PENDING     14  
 
                               
14 - Jewelry
       
COSTA RICA
  T30441CR01   2007-2521               PENDING     25  
 
                               
25 -
       
COSTA RICA
  T30441CR02   2007-2522               PENDING     18  
 
                               
18 -
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      4

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BOUTIQUE 9 continued . . .
       
CROATIA
  T30441HR00   8/10/2010   Z20101466A           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
CYPRUS
  T30441CY00   1/16/2007   74315           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
CYPRUS
  T30441CY01   1/16/2007   73416           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
CYPRUS
  T30441CY02   1/16/2007   73417           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
EL SALVADOR
  T30441SV00   1/4/2007   33382           PENDING     14  
 
                               
14 - Jewelry
       
EL SALVADOR
  T30441SV01   1/4/2007   33383           PENDING     18  
 
                               
18 - Handbags and small leather goods
       
EL SALVADOR
  T30441SV02   1/4/2007   33384           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
GUATEMALA
  T30441GT02   1/10/2007   M-157-2007           PENDING     25  
 
                               
25 - Clothing, footwear and headgear
       
INDIA
  T30441IN00   1/12/2007   1523476           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear and headgear
       
ISRAEL
  T30441IL01   1/7/2007   196726           PENDING     18  
 
                               
18 - Handbags and small leather goods
       
ISRAEL
  T30441IL02   1/7/2007   196727           PENDING     25  
 
                               
25 - Clothing, footwear and headgear
       
JAMAICA
  T30441JM00   1/4/2007   049697           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       
JAPAN
  T30441JP00   1/4/2007   000030/2007           PENDING     14,18,25  
 
                               
14 - Jewelry, personal ornaments, unwrought and semi-wrought precious stones and
their imitations, precious metals, keyrings of leather, other keyrings, jewel
cases, trophies, commemorative shields, shoe ornaments of precious metal, watch
bands and straps of leather, clocks and watches;
       
18 - Handbags, bags of leather, other bags and the like, card cases of leather,
key cases of leather, business card cases of leather, small leather goods,
pouches of leather, other pouches and the like, vanity cases, handbag frames,
purse frames, horseshoes, industrial packaging containers of leather, clothing
for domestic pets, umbrellas and their parts, walking-sticks, canes, metal parts
of canes and walking-sticks, handles of canes and walking-sticks, saddlery,
leather and fur;
       
25 - Clothing, headgear, footwear, garters, sock suspenders, suspenders,
waistbands, belts for clothing, masquerade costumes, clothes for sports, shoes
for sports;
       
KUWAIT
  T30441KW00   2/15/2009   101378           PENDING     14  
 
                               
14 - Jewelry
       
KUWAIT
  T30441KW01   2/15/2009   101379           PENDING     18  
 
                               
18 - Handbags
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      5

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BOUTIQUE 9 continued . . .
       
LEBANON
  T30441LB00   2/19/2007   109838           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags and small leather goods; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, footwear and headgear
       
MACEDONIA
  T30441MK00   8/10/2010   2010/929           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
MALAYSIA
  T30441MY02   1/29/2007   07001569           PENDING     14  
 
                               
14 - Jewelry
       
MONTENEGRO
  T30441ME00   8/10/2010   Z-2010/287           PENDING     18,25,35  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
PANAMA
  T30441PA00   4/25/2007   158990           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
PANAMA
  T30441PA01   4/25/2007   158991           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
PANAMA
  T30441PA02   4/25/2007   158992           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
TUNISIA
  T30441TN00   3/23/2011   TN/E/2011/00483           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
UNITED ARAB EMR
  T30441AE00   96520               PENDING     14  
 
                               
14 - Jewelry
       
UNITED ARAB EMR
  T30441AE01   96521               PENDING     18  
 
                               
18 - Handbags and small leather goods
       
UNITED ARAB EMR
  T30441AE02   6/24/2007   96522           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
VENEZUELA
  T30441VE00   1/10/2007   00354/2007           PENDING     14  
 
                               
14 - All goods in class.
       
VENEZUELA
  T30441VE01   1/10/2007   00352/2007           PENDING     18  
 
                               
18 - All goods in class.
       
VENEZUELA
  T30441VE02   1/10/2007   00353/2007           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
  Printed:   4/7/2011   Page 6

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES  
CIRCA JOAN & DAVID
                               
 
                                   
AUSTRALIA
  T30233AU00   8/3/2009     1312931             PENDING     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
BAHRAIN
  T30233BH01                       MAILED     25  
25 — Footwear
                 
BOSNIA
  T30233BA00   8/10/2010   BAZ1015005A           PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
COLOMBIA
  T30233CO01   4/26/2005     T2005/039543             PENDING     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
CROATIA
  T30233HR00   8/10/2010     Z20101467A             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
INDONESIA
  T30233ID03   12/26/2005     029539             PENDING     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
INDONESIA
  T30233ID04   12/26/2005     029531             PENDING     25  
25 - Footwear
       
INDONESIA
  T30233ID05   12/26/2005     029529             PENDING     35  
35 - Retail store services
       
MACEDONIA
  T30233MK00   8/10/2010     2010/928             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
MALAYSIA
  T30233MY00   1/16/2004     200400635             PENDING     18  
18 - Handbags
       
MALAYSIA
  T30233MY01   1/16/2004     200400636             PENDING     25  
25 - Footwear
       
MEXICO
  T30233MX01   1/16/2004     637784             PENDING     25  
25 - Footwear
       
MONTENEGRO
  T30233ME00   8/10/2010     Z-2010/288             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
THAILAND
  T30233TH03   12/9/2005     612216             PENDING     18  
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
THAILAND
  T30233TH05   12/9/2005     612218             PENDING     35  
35 - Retail store services
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
  Printed:   4/7/2011   Page 7

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES
 
                                   
CIRCA JOAN & DAVID continued . . .
                 
TURKEY
  T30233TR01   8/15/2006     2006/39456             PENDING     03,14,18
25,35  
03 - Cosmetics
                               
14 - Jewelry
                 
18 - Hanbags and small leather goods
                 
25 - Clothing and Footwear
                               
35 - Retail store services
                               
VENEZUELA
  T30233VE01   4/28/2005     05-8635             PENDING     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
VENEZUELA
  T30233VE04   4/28/2005     05-8636             PENDING     25  
25 - Footwear
                               
VENEZUELA
  T30233VE05   4/28/2005     86382005             PENDING     35  
35 - Retail store services
                               
 
                                   
CIRCA JOAN & DAVID & Design
         
CHINA
  T30233CN13   1/15/2004     3888999             PENDING     18  
18 - handbags and small leather goods
                 
MALAYSIA
  T30233MY02   1/16/2004     200400637             PENDING     18  
18 - Handbags
                               
MALAYSIA
  T30233MY03   1/16/2004     200400638             PENDING     25  
25 - Footwear
                               
MEXICO
  T30233MX03   1/16/2004     637786             PENDING     25  
25 - Footwear
                               
TAIWAN
  T30233TW04   8/20/2003     092050350             PENDING     25  
25 - Footwear
                               
TAIWAN
  T30233TW05   8/20/2003     092050349             PENDING     18  
18 - Handbags
                               
 
                                   
COMFORT 2 (Stylized)
                                 
GUATEMALA
  T30243GT00   11/9/2004     8304-2004             PENDING     25  
25 - Footwear
                               
MALAYSIA
  T30243MY00   11/2/2004     04016942             PENDING     25  
25 - Footwear
                               
 
                                   
DAVID & DAVID & Design
         
ISRAEL
  T30233IL05   1/15/2004     169568             PENDING     18  
18 - Handbags
                               
MALAYSIA
  T30233MY05   1/16/2004     200400639             PENDING     18  
18 - Handbags
                               

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
  Printed:   4/7/2011   Page 8

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES  
E EASY SPIRIT LOGO
                               
 
                                   
SOUTH KOREA
  T20123KR00   3/23/2011     40-2011-14800             PENDING     25  
25 - Clothing; footwear; hats and caps; belts for clothing
       
 
                                   
EASY PRO
                                   
 
                                   
ISRAEL
  T30490IL00   4/2/2009     219809             PENDING     25  
25 — Footwear
                       
 
                                   
EASY SPIRIT
                                   
 
                                   
BRAZIL
  T00055BR00   4/3/2003     825421543             PENDING     25  
25 - Clothing, footwear and headgear
       
BRAZIL
  T00055BR01   4/3/2003     825421551             PENDING     35  
35 - Retail store services
       
BRAZIL
  T20127BR0   4/3/2003     825412535             PENDING     18  
18 — Handbags
                                   
 
                                   
EASY SPIRIT (Stylized)
                                 
BAHAMAS
  T00057BS00   8/8/2002     25,226             PENDING     18  
18 - All goods in local class 37.
                               
CHINA
  T00057CN02   9/30/2009     7739048             PENDING     18  
18 - Gold beaters’ skin; Leather, unworked or semi-worked; Curried skins, Card
cases [notecases]; Hat boxes of leather; Tool bags of leather [empty];
Travelling sets [leatherware]; Boxes of leather or leather board; Cases, of
leather or leatherboard; Key cases [leatherware]; Check wallets (made of
leather); Passport wallets (leather); Trimmings of leather for furniture;
Leather twist; animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; handbags.
       
VENEZUELA
  T00057VE00   10/8/2004     16019/2004             PENDING     35  
35 - Filed as a tradename for “a store engaged in the sale of products”.
       
 
                                   
EASY SPIRIT (Word Mark)
                 
 
                                   
BAHAMAS
  T00055BS01   8/8/2002     25,227             PENDING     25  
25 - Clothing, headgear
in local class 38
                               
BOSNIA
  T00055BA00   8/10/2010   BAZ10115002A           PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
CANADA
  T00055CA02   5/17/2005     1,257,984             ALLOWED     18  
18 - Handbags and footwear; small leather goods
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
  Printed:   4/7/2011   Page 9

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES
EASY SPIRIT (Word Mark) continued . . .
                               
COLOMBIA
  T00055CO00   8/5/2005     T2005/077711             PENDING     14  
14 - Jewelry and watches
                               
COLOMBIA
  T00055CO02   8/5/2005     T2005/077718             PENDING     25  
25 - Clothing, footwear, headgear.
                               
COLOMBIA
  T00055CO04   8/5/2005     T2005/077707             PENDING     09  
09 - Sunglasses and eyewear
                               
CROATIA
  T00055HR00   8/10/2010     Z20101468A             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
HONDURAS
  T00055HN03   5/13/2005     9900-05             PENDING     14  
14 - Jewelry and watches
                               
ISRAEL
  T00055IL01   5/16/2005     180583             PENDING     14  
14 - Jewelry and watches
                               
ISRAEL
  T00055IL02   5/16/2005     180586             PENDING     18  
18 - Handbags, purses, attaché cases, briefcases, school bags, tote bags, all
purpose sport tote bags, duffel bags, beach bags, traveling trunks and valises,
luggage, cosmetic bags sold empty, briefcase type portfolios and umbrellas;
small leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases.
       
MACEDONIA
  T00055MK00   8/10/2010     2010/930             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
MONTENEGRO
  T00055ME00   8/10/2010     Z-2010/289             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
 
                                   
EASYPRO
                                   
 
                                   
CANADA
  T30483CA00   4/7/2009     1433818             PENDING     25  
25 — Footwear
                                   
 
                                   
ENZO ANGIOLINI
                               
 
                                   
BRAZIL
  T15857BR00   4/3/2003     825421497             PENDING     18  
18 — Handbags
                                   
ENZO ANGIOLINI (Word Mark)
                               
 
                                   
BAHAMAS
  T30224BS00   8/8/2002     25,230             PENDING     14  
14 - Watches (Local Class 10)
                               
BAHAMAS
  T30224BS01   8/8/2002     25,232             PENDING     14  
14 - Jewelry (Local Class 13)
                               

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
  Printed:   4/7/2011   Page 10

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES
ENZO ANGIOLINI (Word Mark) continued . . .
                               
BAHAMAS
  T30224BS02   8/8/2002     25,235             PENDING     09  
09 - Eyeglass cases (Local Class 50)
                               
BAHAMAS
  T30224BS03   8/8/2002     25,231             PENDING     09  
09 - Eyewear (Local Class 8)
                               
BAHAMAS
  T30224BS04   8/8/2002     25,233             PENDING     18  
18 - Bags and Shoes (Local Class 37)
                               
BAHAMAS
  T30224BS05   8/8/2002     25,234             PENDING     25  
25 - Clothing; headgear (Local Class 37)
                               
BOSNIA
  T30224BA00   8/10/2010   BAZ1015001A           PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
CHILE
  T30224CL00   4/28/2004     645.320             PENDING     09,14,18  
09 - Goods description not included in filing receipt
                               
14 - Goods description not included in filing receipt
                               
18 - Goods description not includednin filing receipt
                               
CROATIA
  T30224HR00   8/10/2010     Z20101469A             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
ECUADOR
  T30224EC00   11/19/2002     128232             PENDING     09  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
JORDAN
  T30224JO02   3/27/2006     N/A             PENDING     25  
25 — Clothing, footwear, headgear
                                   
MACEDONIA
  T30224MK00   8/10/2010     2010/927             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
MALAYSIA
  3834/0610MY   10/7/1994   MA/9135/94           PENDING     25  
25 - Shirts, T-shirts, tank tops, blouses, turtenecks, dresses, vests, sweaters,
sweatshirts, sweatpants, pants, shorts, culottes, suits, warm-up suits, jackets,
coats, windbreakers, parkas, ponchos, rainwear, stockings, socks, wristbands,
gloves, mittens, hats, scarves, kerchjiefs, leather shoes, canvas shoes, rubber
shoes, boots, sandals, slippers.
       
MEXICO
  T30224MX02   8/6/2004     670630             PENDING     09  
09 - All kinds of glasses, including sunglasses, (not translated).
       
MONTENEGRO
  T30224ME00   8/10/2010     Z-2010/290             PENDING     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
                               
35 - Retail store services.
                               
PUERTO RICO
  T30224PR02   1/17/2003     68690             PENDING     14  
14 - Jewelry and watches
                               
TURKEY
  T30224TR00   8/24/2006   TBD           PENDING     35  
35 - The bringing together of a variety of goods, enabling customers to
conveniently view and purchase those goods.
       
 
                                   
forever
                                   
 
                                   
MEXICO
  T15901MX00   2/7/2003     587406             PENDING     42  
42 - RETAIL STORE SERVICES
                               

 



--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
              Printed:   4/7/2011   Page 11
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
JOAN & DAVID
             
AUSTRALIA
  T30233AU01   8/3/2009   TBD   PENDING     14,18,25      
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
 
                               
25 - Clothing, footwear, headgear.
MACAO
  T30233MO00   11/6/2006     N/25164     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
Cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
 
                               
MACAO
  T30233MO01   11/6/2006     N/25165     PENDING     18      
18 - Handbags, knapsacks, traveling bags and other kinds of bags all made of
leather and imitation leather; purses, credit card holders, billfolds, wallets,
key fobs, key cases, toilet cases, pouches all made of leather and imitation
leather; accessories for bags and purses.
 
                               
MACAO
  T30233MO02   11/6/2006     N/25166     PENDING     25      
25 - Footwear, clothing, and headgear, including, jackets, coats, pants, skirts,
dresses, blouses, knitwear, sweaters, jerseys, suits, shirts, scarves, belts,
gloves, hats, and lingerie.
 
                               
VENEZUELA
  T30233VE00   10/15/1990     1742990     PENDING     25      
25 - Ties, shirts, blouses, jackets, footwear
JOAN & DAVID in Chinese Characters
   
CHINA
  T30429CN07   8/3/2006     5519650     PENDING     35      
35 - Retail store services
LOVE FURY
                               
ARUBA
  T30522AB00   3/2/2011   TBD   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                               
AUSTRALIA
  T30522AU00   3/29/2011   TBD   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                               
AZERBAIJAN
  T30522AZ00   3/7/2011   TBD   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                               
BOSNIA
  T30522BA00   3/3/2011   BAZ1115432A   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                               
CANADA
  T30522CA00   2/24/2011     1,516,677     PENDING     03      
03 - Bath gel; Bath salts; Deodorant for personal use; Eau de parfum; Eau de
toilette; Hair conditioner; Lotions for Face, Body, Hands; Perfume; Shampoos;
Shower gel; Soaps for personal use; cologne, cosmetics

 



--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
              Printed:   4/7/2011   Page 12
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
LOVE FURY continued...
             
CANADA
  T30522CA01   2/24/2011     1,516,678     PENDING     09,14,18      
 
                        25,35      
09 - eyewear, eyeglass frames, sunglasses
14 - jewelry and watches
18 - handbags, totes, purses, cosmetic bags sold empty; wallets, luggage
25 - clothing, namely tops and bottoms; footwear; belts, scarves, gloves and
hats
35 - Retail store services featuring fragrances, cosmetics, small leather goods,
footwear, jewelry and clothing items
CHILE
  T30522CL00   3/4/2011     943.250     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                               
CHINA
  T30522CN00   2/23/2011     9141424     PENDING     03      
03 - Perfumes; soaps; lipsticks; eyeshadow; eyebrow pencils; bath salts;
shampoo; oils for toilet purposes; eau de cologne; sprays (breath freshening-);
facial washing milk; make-up powder; eyebrow cosmetics; bath lotion; hair
conditioner; skin lotions and creams; moisturizers; sun tanning lotions and
oils; foundation; lip pencils; blush; eye cream; eye liner; oils for cleaning
purposes; shoe polish; emery paper; dentifrices; incense; pets (shampoos for -);
shampoos; bath gel; hair gel; hair mousse.
 
                               
CHINA
  T30522CN01   2/23/2011     9141432     PENDING     04      
04 - Candles; perfumed candles; fragrant candle; tapers; petroleum, raw or
refined; fuel; firelighters; wax [raw material]; dust removing preparations;
electricity.
CHINA
  T30522CN02   2/23/2011     9141420     PENDING     09      
09 - Eyeshades; sunglasses; eyeglasses; eyeglass frames; eyeglass cases;
eyeglass chains; eyeglass cords; electronic publications, downloadable; time
recording apparatus; postage stamp meters; cash registers; coin-operated
apparatus (mechanisms for -); fuel pumps (self-regulating -); hemline markers;
plotters; electronic tags for goods; dictating machines; voting machines; ernie;
facsimile machines; weighing apparatus and instruments; measures; electronic
notice boards; portable telephones; automatic advertising machine; projection
apparatus; measuring apparatus; optical apparatus and instruments; cables,
electric; semiconductors; integrated circuits; amplifiers; sensor; fluorescent
screens; remote control apparatus; light conducting filaments [optical fibers
(fibres)]; turnstiles, automatic; lightning conductors [rods]; electroplating
apparatus; fire extinguishing apparatus; electric welding apparatus;
radiological apparatus for industrial purposes; anti-glare glasses; protective
goggles; electric door bells; chargers for electric batteries; animated
cartoons; make-up removing appliances, electric; electric gloves.
 
                               
CHINA
  T30522CN03   2/23/2011     9141422     PENDING     14      
14 - Jewelry; precious stones; precious metals, unwrought or semi-wrought;
alloys of precious metal; clocks; watches; paste jewelry [costume jewelry];
gold, unwrought or beaten; jewelry cases [caskets].
 
                               
CHINA
  T30522CN04   2/23/2011     9141431     PENDING     18      
18 - Gold beaters’ skin; leather, unworked or semi-worked; curried skins;
imitations leather; card cases [notecases]; hat boxes of leather; tool bags of
leather [empty]; travelling sets [leatherware]; boxes of leather or leather
board; cases, of leather or leatherboard; key cases [leatherware]; cheque
wallets (made of leather); passport wallets (leather); trimmings of leather for
furniture; leather twist; animal skins; trunks [luggage]; traveling bags;
umbrellas, parasols and walking sticks; whips, harness fittings; saddlery;
handbags; moleskin [imitation of leather]; sausages (gut for making -).
 
                               
CHINA
  T30522CN05   2/23/2011     9141425     PENDING     25      
25 - Clothing; footwear; headgear; layettes [clothing]; swimsuits; waterproof
clothing; masquerade costumes; football shoes; hosiery; gloves [clothing];
scarves; girdles; wedding clothes; chasubles; sashes for wear; wimples;
maniples; shower caps; sleep masks.
 
                               
CHINA
  T30522CN06   3/23/2011     9141423     PENDING     35      
35 - Advertising; sales promotion for others; presentation goods on
communication media, for retail purpose; assistance (business management -);
organizing fashion shows for advertisement and sales; management consultancy
(personnel -); relocation services for businesses; news clipping services;
auditing; rental of vending machines; sponsorship search.
 
                               
COLOMBIA
  T30522CO00   3/4/2011     11.027.076     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                               
CROATIA
  T30522HR00   3/2/2011     Z20110378A     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                               
ECUADOR
  T30522EC00   3/14/2011     242815     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;

 



--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
              Printed:   4/7/2011   Page 13
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                     
LOVE FURY continued . . .
                           
EGYPT
  T30522EG00   3/21/2011     258329     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
EUROPEAN UNION
  T30522EU00   2/23/2011     009758277     PENDING     03,04,25      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri.
04 - Scented and unscented candles, scented oils and aromatherapy fragrance
candles, fragrant wax for use in potpourri burners.
25 - Clothing; footwear; headgear
FEDERATION OF
  T30522RU00           TBD   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
HONDURAS
  T30522HN00   3/3/2011     8134/2011     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
HONG KONG
  T30522HK00   3/25/2011     301842336     PENDING     03      
03 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices.
 
                                   
Part 2: Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, shampoo and
conditioner.
 
                                   
ICELAND
  T30522IS00   2/21/2011   TBD   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
INDIA
  T30522IN00   2/23/2011   TBD   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner.
 
                                   
ISRAEL
  T30522IL00   3/3/2011     236213     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
JAMAICA
  T30522JM00   3/3/2011     57,608     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
JAPAN
  T30522JP00   3/14/2011     2011-18091     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
KUWAIT
  T30522KW00   3/9/2011     118903     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
LEBANON
  T30522LB00   3/11/2011     134225     PENDING     03      
03 - erfumes, eau de toilette, cologne, fragrance sprays, soaps, skin cleansers,
skin lotions and creams, moisturizers, sun tanning lotions and oils; cosmetic
products, namely, face and body powders, foundation, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara and
eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo and
conditioner; potpourri
 
                                   
MACAO
  T30522MO00   TBD   PENDING     03              
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner.
 
                                   

 



--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
              Printed:   4/7/2011   Page 14
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                     
LOVE FURY continued . . .
                           
MACEDONIA
  T30522MK00   3/2/2011   TM-2011/175   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
MALAYSIA
  T30522MY00   3/3/2011     2011003874     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
MONGOLIA
  T30522MN00   3/17/2011     10062     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; Oils for cleaning purposes; shoe polish; emery paper;
dentifrices; incense; pets (shampoos for -).
 
                                   
MONTENEGRO
  T30522ME00   3/3/2011     Z-2011/106     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
NICARAGUA
  T30522NI00   3/14/2010     2011-000777     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
NORWAY
  T30522NO00   2/21/2011     201101991     PENDING     03,04,25      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
04 - Scented candles, scented oils, aromatherapy fragrance candles and fragrant
wax for use in potpourri burners
25 - Clothing, footwear and headgear
OMAN
  T30522OM00   3/5/2011     67150     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
PAKISTAN
  T30522PK00   3/5/2011     297665     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
PERU
  T30522PE00   3/8/2011     448630     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
PHILIPPINES
  T30522PH00           TBD   PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
SAUDI ARABIA
  T30522SA00   3/5/2011     165459     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
SERBIA
  T30522RS00   3/3/2011     Z 297 2011     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
SINGAPORE
  T30522SG00   3/3/2011     T1102607H     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
SOUTH AFRICA
  T30522ZA00   3/1/2011     2011/04582     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   

 



--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
              Printed:   4/7/2011   Page 15
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                     
LOVE FURY continued . . .
                           
SOUTH KOREA
  T30522KR00   TBD   PENDING     03              
03 - Cosmetics, perfumes, eau de toilette, cologne, fragrance sprays for
household purposes, soaps for personal use, skin cleansers, skin lotions and
creams, skin moisturizers, sun tanning lotions and oils; face and body powders
for cosmetic purposes, foundation, body glitter for cosmetic purposes, face
glitter for cosmetic purposes, lipstick, lip pencils, blush, eye shadow, eye
cream, eye liner, mascara and eyebrow pencils; shower gel; bath salts; cosmetics
for hair care, shampoo and hair conditioner
 
                                   
SWITZERLAND
  T30522CH00   3/1/2011     52424/2011     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
TAIWAN
  T30522TW00   3/2/2011     100009692     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
THAILAND
  T30522TH00   2/25/2011     797893     PENDING     03      
03 - Perfumes; eau de toilette; cologne; perfume sprays; soaps; skin cleansers;
skin lotions and creams; skin moisturizers; sun tanning lotions and oils;
cosmetics for facial and body care; face and body powders; make up foundation;
body glitter (cosmetics); face glitter (cosmetics); lipstick; lip pencils;
blush; eye shadow; eye cream; eye liner; mascara and eyebrow pencils; shower
gel; bath salts not for medical purposes; cosmetics for hair care; hair shampoo
and conditioner”
 
                                   
TURKEY
  T30522TR00   3/7/2011     2011/17796     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner;
 
                                   
UKRAINE
  T30522UA00   3/4/2011     n201103359     PENDING     03      
03 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices; eau de toilette, cologne, fragrance
sprays, skin cleansers, skin lotions and creams, moisturizers, sun tanning
lotions and oils; face and body powders, foundation, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara and
eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo and
 
                                   
UNITED ARAB EMR
  T30522AE00   3/24/2011     154863     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
UNITED KINGDOM
  T30522GB00   TBD         PENDING     03,04,25      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
04 - Scented candles, scented oils, aromatherapy fragrance candles and fragrant
wax for use in potpourri burners
25 - Clothing, footwear and headgear
 
URUGUAY
  T30522UY00   3/3/2011     420.979     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts; hair care products, namely shampoo
and conditioner; potpourri
 
                                   
VENEZUELA
  T30522VE00   3/16/2011     003893/2011     PENDING     03      
03 - (Local VC 6) Perfumes, eau de toilette, cologne, fragrance sprays, soaps,
skin cleansers, skin lotions and creams, moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye
liner, mascara and eyebrow pencils; shower gel; bath salts; hair care products,
namely shampoo and
 
                                   
VIETNAM
  T30522VN00   3/25/2011     4-2011-05292     PENDING     03      
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; shower gel; bath salts (not for medical purposes); hair
care products (not for medical purposes), namely shampoo and conditioner.
 
                                   

 



--------------------------------------------------------------------------------



 



                             
Owner Trademark Image
              Printed:   4/7/2011   Page 16
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
MOOTSIES TOOTSIES
                       
CANADA
  T30232CA04   4/30/2005     1,254,802     PENDING     18,25,35      
18 - Handbags and small leather goods;
25 - Footwear;
35 - Retail store services;
COSTA RICA
  T30232CR01   6/13/2005     20054686     PENDING     25      
25 - Footwear
GUATEMALA
  T30232GT01   4/22/2005     M26322005     PENDING     25      
25 - Footwear
INDONESIA
  T30232ID00   12/26/2005     029527     PENDING     18      
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
INDONESIA
  T30232ID01   12/26/2005     029521     PENDING     25      
25 - Footwear
INDONESIA
  T30232ID02   12/26/2005     029525     PENDING     35      
35 - Retail store services
MALAYSIA
  T30232MY01   12/9/2005     05020795     PENDING     35      
35 - Retail store services
MALAYSIA
  T30232MY02   12/9/2005     05020794     PENDING     25      
25 - Footwear
OMAN
  T30232OM01   4/25/2005     36220     PENDING     25      
25 - Footwear
PHILIPPINES
  T30232PH00   4/28/2005     4-2005-003906     PENDING     18,25,35      
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
25 - Footwear, namely shoes, boots, sandals and slippers
35 - Retail Store Services
UNITED ARAB EMR
  T30232AE05   4/30/2005     69191     PENDING     35      
35 - The bringing together for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods, in class 35
VENEZUELA
  T30232VE00   4/28/2005     86332005     PENDING     18      
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
VENEZUELA
  T30232VE01   4/28/2005     86372005     PENDING     35      
35 - Retail store services
VENEZUELA
  T30232VE02   4/29/2005     86342005     PENDING     25      
25 - Footwear
NINE WEST (Word Mark)
                       
SAUDI ARABIA
  T20576SA00   4/30/2005     96629     PENDING     25      
25 - Clothing, footwear and headgear

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     17  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
NINE & CO.
                           
 
                               
CANADA
  T00145CA00   2/17/2009   1,428,082           PENDING   MC
MC — Purses, bags, namely handbags, shoulder bags, tote and travel bags, duffel
bags, toiletry and cosmetic bags, waist and fanny packs, backpacks, knapsacks,
wallets, key purses, pouches, cases, namely attaché cases, briefcases,
suitcases, vanity cases, coin and card cases, luggage straps, umbrellas (U.S.
reg. No. 2,760,248)
       
 
                               
Perfumery ;
       
 
                               
Watches (U.S. reg. No. 2,938,076)
       
 
                               
Swimwear (U.S. reg. No. 2,745,259)
       
 
                               
Lingerie, sleepwear (U.S. reg. No. 2,728,246)
       
 
                               
Household sprays, namely room freshening and deodorizing fragrances
       
 
                               
Skin care and cosmetic products, namely skin creams and lotions, make-up remover
and facial make-up
       
 
                               
Sunglasses, eyeglasses, eyeglass and sunglass frames and clip-on frames (U.S.
reg. No. 2,748,784)
       
 
                               
Accessories, namely belts, socks, hosiery, tights, gloves, mittens, scarves and
hats (U.S. reg. No. 2,765,670)
       
 
                               
Household linens, namely bed sheets, bedspreads, comforters, duvets, table
cloths, bath towels and face cloths (U.S. reg. No. 3,021,623)
       
 
                               
Toothbrush holders (U.S. reg. No. 3,139,721)
       
 
                               
Household accessories, namely soap dishes and soap dispensers, lotion dispensers
and candles
       
MEXICO
  T00145MX00   11/9/2010   1133136           PENDING     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
MEXICO
  T00145MX01   11/9/2010   1133135           PENDING     25  
25 - Clothing, footwear, headgear
       
MEXICO
  T00145MX02   11/9/2010   1133134           PENDING     35  
35 - Retail stores services
       
 
                               
NINE & COMPANY
                           
 
                               
CHINA
  T00145CN00   1/27/2010   8028290           PENDING     25  
25 - Layettes [clothing]; Bathing suits; Raincoats; Masquerade costumes;
Football shoes; Gloves [clothing]; Belts [clothing]; Chasubles; Sashes for wear;
Wimples; Maniples; Shower caps; Sleep masks; Wedding dresses
       
 
                               
NINE & COMPANY (Logo)
             
 
                               
SRI LANKA
  T30078LK00   8/24/2001   104749           PENDING     25  
25 - All goods in the class.
       
THAILAND
  T30078TH00   11/16/2001   472371           PENDING     25  
25 - Dresses, shirts, t-shirts, tank tops, blouses, turtlenecks, vests,
camisoles, sweaters, sweatshirts, sweatpants, slacks, jeans, trousers/pants,
shorts, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, socks, stockings, belts, ties, wristbands, gloves/mittens, shoes,
sport shoes, hats/caps, scarves.
       
THAILAND
  T30078TH01   11/16/2001   472370           PENDING     18  
18 - Bags, satchels, shoulder bags, totes, suitcases, briefcases, toiletry
article cases, backpacks, knapsacks, portfolio, trunks, card cases, billfolds,
wallets, key fobs of leather, key cases of leather, travelling bags, umbrellas,
walking sticks.
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     18  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
NINE LOVES
                           
 
                               
COSTA RICA
  T30468CR00   11/19/2010   2010-10749           PENDING     35  
35 - Customer loyalty services and customer club services, for commercial,
promotional and/or advertising purposes
       
MEXICO
  T30468MX00   11/4/2010   1131874           PENDING     35  
35 - Customer loyalty services and customer club services, for commercial,
promotional and/or advertising purposes
       
NICARAGUA
  T30468NI01   11/4/2010   2010-003407           PENDING     35  
35 - Customer loyalty services and customer club services, for commercial,
promotional and/or advertising purposes
       
SERBIA
  T30468RS00   11/16/2010   Z-1888/2010           PENDING     35  
35 - Customer loyalty services and customer club services, for commercial,
promotional and/or advertising purposes
       
SOUTH KOREA
  T30468KR00   11/8/2010   41-2010-28410           PENDING     35  
35 - Customer loyalty services and customer club services, for commercial,
promotional and/or advertising purposes
       
 
                               
NINE WEST (GIO-SY) (Chinese Characters)
             
 
                               
CHINA            
  T20071CN13   6/7/2006   5402916            PENDING     14  
14 - Jewelry
                       
 
                               
NINE WEST (TRADENAME)
             
 
                               
EL SALVADOR
  T30191SV00   10/23/2002   2002020451            PENDING     42  
42 - All services in class.
                           
 
                               
NINE WEST (Word Mark)
             
 
                               
ANTIGUA & BARBUDA
  T30202AG01   6/10/2010   N/.A           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
ARGENTINA
  T30202AR03   5/16/2005   2,590,462           PENDING     25  
25 - Clothing, footwear, headgear
                           
ARGENTINA
  T30202AR04   5/16/2005   2,590,463           PENDING     35  
35 - The bringing together, for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods.
       
ARUBA
  T30202AB01   5/12/2010   IM-100512.13           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
AZERBAIJAN
  T30202AZ01       TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
BAHAMAS
  T30202BS00   8/8/2002   25,236           PENDING     09  
09 - Eyewear (Local Class 8)
                           

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     19  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
NINE WEST (Word Mark) continued . . .
             
BAHAMAS
  T30202BS01   8/8/2002   25,241           PENDING     09  
09 - Eyeglass cases, chains, cords (Local Class 50)
       
BAHAMAS
  T30202BS02   8/8/2002   25,238           PENDING     14  
14 - Jewelry (metal) (Local Class 13)
       
BAHAMAS
  T30202BS03   8/8/2002   25,237           PENDING     14  
14 - Watches (Local Class 10)
       
BAHAMAS
  T30202BS04   8/8/2002   25,239           PENDING     25  
25 - shoes, boots, slippers, sandals (Local Class 37)
       
BAHAMAS
  T30202BS05   8/8/2002   25,240           PENDING     25  
25 - Clothing, headgear (Local Class 38)
       
BAHAMAS
  T30202BS06   5/10/2010   TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish. (Local Classes 48 and 50)
       
BAHRAIN
  T30202BH05   4/28/2010   81104           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
BARBADOS
  T30202BB05   5/4/2010   N/A           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
BELIZE
  T30202BZ02       TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
BOSNIA
  T30202BA00   4/7/2010   BAZ1014707A           PENDING     09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords. `
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
BOSNIA
  T30202BA01   7/16/2010   BAZ1014937A           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
BOTSWANA
  T30202BW00   7/23/2007   BW/M/07/00495           PENDING     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear and headgear
       
BRAZIL
  T30202BR00   4/3/2003   825421527           PENDING     25  
25 - All goods in the class.
       
BRAZIL
  T30202BR03   5/30/2005   827465106           PENDING     09  
09 - Sunglasses and eyewear
       
BRAZIL
  T30202BR04   5/30/2005   827465149           PENDING     14  
14 - Jewelry and watches
       
BRAZIL
  T30202BR06   4/30/2010   TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     20  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
NINE WEST (Word Mark) continued . . .
             
BRITISH VIRGIN
  T30202VG00       TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
CANADA
  T30202CA02   5/17/2005   1,257,985           PENDING     25  
25 - Leather knit and woven dresses, coats, jackets, blouses, shirts, sweaters,
t-shirts, tank-tops, camisoles, cardigans, pullovers, vests, pants, shorts,
jeans, skirts; clothing, namely jackets, leather coats and rainwear.
       
CANADA
  T30202CA06   4/20/2010   1,477,699           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear, polish.
       
CAYMAN ISLANDS
  T30202KY00   7/22/2010   N/A           PENDING     03,09,14  
 
                            18,25,35  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
CHILE
  T30202CL03   4/21/2010   902.305           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
CHINA
  T30202CN07   1/8/2009   7155191           PENDING     25  
25 - Clothing; layettes [clothing]; bathing suits; raincoat; masquerade
costumes; gymnastic shoes; shoes; hats; hosiery; gloves [clothing]; scarves;
belts; chasubles; sashes for wear; wimples; maniples; shower caps; sleep masks;
wedding dress.
       
COSTA RICA
  T30202CR07   4/26/2010   2010-003601           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
CROATIA
  T30202HR00   4/8/2010   Z20100691A           PENDING     09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
CROATIA
  T30202HR01   7/21/2010   TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
EGYPT
  T30202EG01   4/22/2010   244845           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
EL SALVADOR
  T30202SV07   4/23/2010   TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     21  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
NINE WEST (Word Mark) continued . . .
                   
GRENADA
  T30202GD00       N/A           PENDING     03,09,14  
 
                               
 
                            18,25,35  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
GUYANA
  T30202GY00       TBD           PENDING     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
GUYANA
  T30202GY01       TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
GUYANA
  T30202GY02       TBD           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
GUYANA
  T30202GY03       TBD           PENDING     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
GUYANA
  T30202GY04       TBD           PENDING     25  
25 - Clothing, footwear, headgear.
       
GUYANA
  T30202GY05       TBD           PENDING     35  
35 - Retail store services.
       
HAITI
  T30202HT05   4/29/2010   TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
HONDURAS
  T30202HN05   4/23/2010   11830/2010           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
INDIA
  T30202IN01   4/22/2010   1954560           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
INDONESIA
  T30202ID02   8/16/2005   2005 015638           PENDING     09  
09 - Sunglasses and eyewear
       
INDONESIA
  T30202ID07       TBD           PENDING     25  
25 - Clothing, footwear, headgear
       
IRAN
  T30202IR00   12/16/2004   83091518           PENDING     09  
09 -
       
ISRAEL
  T30202IL05   4/21/2010   229178           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
ITALY
  T30202IT00   5/7/2003   RM2003C002558           PENDING     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; anuimal skins, hides; trunks and travelling bags;
umbrellas, parasols, and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
22  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
       
JAMAICA
  T30202JM01   4/23/2010   55,514           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
KAZAKHSTAN
  T30202KZ01   4/21/2010   50362           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
KUWAIT
  T30202KW00   4/30/2005   70222           PENDING     09  
09 - Sunglasses and eyewear
       
KUWAIT
  T30202KW01   4/30/2005   70223           PENDING     14  
14 - Jewelry and watches
       
KUWAIT
  T30202KW02   4/30/2005   70224           PENDING     18  
18 - Accessores, handbags, small leather goods
       
KUWAIT
  T30202KW03   4/30/2005   70225           PENDING     25  
25 - Clothing and footwear
       
KUWAIT
  T30202KW04   4/30/2005   70226           PENDING     35  
35 - Retail store services
       
KUWAIT
  T30202KW05   4/26/2010   111219           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
MACEDONIA
  T30202MK00   4/8/2010   2010/432           PENDING     09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
MACEDONIA
  T30202MK01   7/20/2010   TM-2010/849           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
MALAYSIA
  T30202MY01   6/12/2008   08011447           PENDING     09  
09 - All types of eyewear including sunglasses, eyeglasses, reading glasses and
eyeglass frames; eyeglass cases, eyeglass chains, and eyeglass cords.
       
MALAYSIA
  T30202MY02       TBD           PENDING     25  
25 - Clothing, footwear, headgear
       
MEXICO
  T30202MX02   7/27/2006   796649           PENDING     03  
03 - Perfume, eau de toilette,cologne, fragrance sprays, soaps, skin cleansers,
skin lotions and creams, moisturizers, sun tanning lotions and oils; cosmetic
products, namely, face and body powers, foundation, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara and
eyebrow pencils.
       
MONGOLIA
  T30202MN02   4/28/2010   9193           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
MONTENEGRO
  T30202ME00   4/8/2010   Z-2010/96           PENDING     09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       

 



--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
23  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
       
MONTENEGRO
  T30202ME01   7/23/2010   Z-2010/263           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
MONTSERRAT
  T30202MS01       TBD           PENDING     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
MONTSERRAT
  T30202MS02       TBD           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
MONTSERRAT
  T30202MS03       TBD           PENDING     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
MONTSERRAT
  T30202MS04       TBD           PENDING     25  
25 - Clothing, footwear, headgear.
       
MONTSERRAT
  T30202MS05       TBD           PENDING     35  
35 - Retail store services.
       
MOROCCO
  T30202MA00   5/27/2010   131201           PENDING     09,14,18 25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; watches
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services
       
MOROCCO
  T30202MA01   5/27/2010   131202           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
NAMIBIA (S.W.
  T30202NA00   7/20/2007   2007/1480-81           PENDING     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear and headgear
       
NETHERLANDS
  T30202AN01   5/17/2010   D-100243           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
NICARAGUA
  T30202NI04   4/27/2010   2010-01174           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
OMAN
  T30202OM02   5/1/2005   36280           PENDING     18  
18 - Accessories, handbags, small leather goods
       
OMAN
  T30202OM03   5/1/2005   36281           PENDING     25  
25 - Clothing, footwear, headgear
       
OMAN
  T30202OM05   4/21/2010   62410           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
PAKISTAN
  T30202PK00   4/19/2004   194042           PENDING     35  
35 - Retail store services
       
PAKISTAN
  3834/0410PK   10/29/1999   158,582           PENDING     18  
18 - All goods in the Class.
       

 



--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
24  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
       
PAKISTAN
  T30202PK03   4/29/2010   282629           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
PANAMA
  T30202PA05   5/4/2010   189653           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
PHILIPPINES
  T30202PH06   4/19/2010   4-2010-004098           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
QATAR
  T30202QA05   4/25/2010   61846           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
SAINT KITTS & NEVIS
  T30202KN00   5/18/2010   TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
SAINT KITTS & NEVIS
  T30202KN01   5/18/2010   TBD           PENDING     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
SAINT KITTS & NEVIS
  T30202KN02   5/18/2010   TBD           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
SAINT KITTS & NEVIS
  T30202KN03   5/18/2010   TBD           PENDING     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
SAINT KITTS & NEVIS
  T30202KN04   5/18/2010   TBD           PENDING     25  
25 - Clothing, footwear, headgear.
       
SAINT KITTS & NEVIS
  T30202KN05   5/18/2010   TBD           PENDING     35  
35 - Retail store services.
       
SAINT LUCIA
  T30202LC05   5/20/2010   TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
SAUDI ARABIA
  T30202SA04   4/24/2010   154036           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
SOUTH AFRICA
  T30202ZA05   4/21/2010   2010/08387           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
SOUTH KOREA
  T30202KR04   4/21/2010   40-2010-21311           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
SRI LANKA
  3834/0598   6/14/2000   98396           PENDING     18  
18 - Handbags and leather goods
       
SRI LANKA
  3834/0599LK   6/14/2000   98397           PENDING     25  
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
25  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
       
ST VINCENT
  T30202VC00   6/14/2010   76/2010           PENDING     03,09,14  
 
                            18,25,35  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
SURINAME
  T30202SR00   5/28/2010   22538           PENDING     03,09,14  
 
                            18,25,35  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and Leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
TAIWAN
  T30202TW06       TBD           PENDING     25  
25 - Clothing, footwear, headgear
       
TRINIDAD & TOBAGO
  T30202TT01   4/27/2010   42157           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
TUNISIA
  T30202TN00   3/23/2011   TN/E/2011/00481           PENDING     03,09,14  
 
                            18,25,35  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
TURKEY
  T30202TR01   5/30/2005   2005/021452           PENDING     14  
14 - Jewelry and watches
       
TURKEY
  T30202TR03   4/21/2010   2010/26321           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
TURKS & CAICOS
  T30202TC00       TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
TURKS & CAICOS
  T30202TC01       TBD           PENDING     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
TURKS & CAICOS
  T30202TC02       TBD           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       

 



--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
26  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
       
TURKS & CAICOS
  T30202TC03       TBD           PENDING     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
TURKS & CAICOS
  T30202TC04       TBD           PENDING     25  
25 - Clothing, footwear, headgear.
       
TURKS & CAICOS
  T30202TC05       TBD           PENDING     35  
35 - Retail store services.
       
UKRAINE
  T30202UA00   4/30/2010   m201006789           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
UNITED ARAB EMR
  T30202AE05   5/4/2010   142016           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
URUGUAY
  T30202UY01   4/27/2010   411.822           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
VENEZUELA
  T30202VE04   4/22/2010   005628/2010           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils;
       
VIETNAM
  T30202VN02   4/26/2010   4-2010-08737           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
VIRGIN ISLANDS
  T30202VS01       TBD           PENDING     14  
14 - Jewelry
       
VIRGIN ISLANDS
  T30202VS03       N/A           PENDING     25  
25 - Wearing apparel for women, namely, leather, knit and woven dresses, coats,
suits, jackets, blouses, shirts, sweaters, t-shirts, tank-tops, camisoles,
cardigans, puloers, vests, pants, shorts, jeans, skirts, scarves and hats
       
VIRGIN ISLANDS
  T30202VS04       TBD           PENDING     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
NINE WEST LOGO
       
BRAZIL
  T20247BR21   2/26/1999   821443470           PENDING     35  
35 - Retail store services
       
MALAYSIA
  3834/0612MY   10/7/1994   MA/9137/94           PENDING     25  
25 - Shoes, boots, moccasins and sandals.
       
PHILIPPINES
  3834/0382PH   11/4/1994   96192           PENDING     18  
18 - Handbags and purses.
       

 



--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
27  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES    
NINE WEST VINTAGE AMERICA COLLECTION
         
AUSTRALIA
  T30484AU00   10/27/2010   TBD           PENDING     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
CHILE
  T30484CL00   10/28/2010   926.913           PENDING     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
CHINA
  T30484CN00   9/30/2009   7739050           PENDING     25  
25 - Clothing; footwear; headgear; Layettes [clothing]; Swimsuits; Waterproof
clothing; Masquerade costumes; Football shoes; Hosiery; Gloves [clothing];
Scarves; Girdles; Wedding clothes.
       
CHINA
  T30484CN01   9/30/2009   7739051           PENDING     18  
18 - Gold beaters’ skin; Leather, unworked or semi-worked; Curried skins;
Imitations of leather; Card cases [notecases]; Hat boxes of leather; Tool bags
of leather [empty]; Travelling sets [leatherware]; Boxes of leather or leather
board; Cases, of leather or leatherboard; Key cases [leatherware]; Check wallets
(made of leather); Passport wallets (leather); Trimmings of leather for
furniture; Leather twist; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
CHINA
  T30484CN02   9/30/2009   7739052           PENDING     14  
14 - Precious metals, unwrought or semi-wrought; Alloys of precious metal; Boxes
of precious metal; Works of art of precious metal; Badges of precious metal;
jewelry; precious stones; Clocks; Chronometric instruments.
       
COLOMBIA
  T30484CO00   10/26/2010   10.132.878           PENDING     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags
       
COLOMBIA
  T30484CO01   10/26/2010   10.132.872           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
COLOMBIA
  T30484CO02   10/26/2010   10.132.865           PENDING     25  
25 - Clothing, footwear, headgear
       
EL SALVADOR
  T30484SV00   10/28/2010   2010105076           PENDING     25  
25 - Clothing, footwear, headgear
       
EL SALVADOR
  T30484SV01   10/28/2010   2010105073           PENDING     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
EL SALVADOR
  T30484SV02   10/28/2010   2010105072           PENDING     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
EUROPEAN UNION
  T30484EU00   10/27/2010   009478447           PENDING     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
FEDERATION OF
  T30484RU00   10/29/2010   TBD           PENDING     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     28  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST VINTAGE AMERICA COLLECTION continued . . .
       
ISRAEL
  T30484IL00   11/2/2010   TBD           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
MEXICO
  T30484MX00   10/29/2010   1130847           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
MEXICO
  T30484MX01   10/29/2010   1130848           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
MEXICO
  T30484MX02   10/29/2010   1130849           PENDING     25  
 
                               
25 - Clothing, footwear and headgear
       
NICARAGUA
  T30484NI00   10/29/2010   2010-003345           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
PANAMA
  T30484PA00   10/29/2010   194894           PENDING     18  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
PANAMA
  T30484PA01   10/29/2010   194900           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
PANAMA
  T30484PA02   10/29/2010   194892           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
SOUTH AFRICA
  T30484ZA00   10/27/2010   TBD           PENDING     18,25  
 
                               
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
SOUTH AFRICA
  T30484ZA01   10/27/2010   TBD           PENDING     14  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
SOUTH AFRICA
  T30484ZA02   10/27/2010   TBD           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
TUNISIA
  T30484TN00   3/23/2011   TN/E/2011/00482           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
TURKEY
  T30484TR00   10/28/2010   TBD           PENDING     14,18,25  
 
                               
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     29  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST VINTAGE AMERICA COLLECTION & Design
       
 
                               
CHINA
  T30493CN00   9/30/2009   7739049           PENDING     14  
14 - Precious metals, unwrought or semi-wrought; Alloys of precious metal; Boxes
of precious metal; Works of art of precious metal; Badges of precious metal;
jewelry; precious stones; Clocks; Chronometric instruments.
       
CHINA
  T30493CN01   9/30/2009   7739054           PENDING     18  
18 - Gold beaters’ skin; Leather, unworked or semi-worked; Curried skins;
Imitations of leather; Card cases [notecases]; Hat boxes of leather; Tool bags
of leather [empty]; Travelling sets [leatherware]; Boxes of leather or leather
board; Cases, of leather or leatherboard; Key cases [leatherware]; Check wallets
(made of leather); Passport wallets (leather); Trimmings of leather for
furniture; Leather twist; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
CHINA
  T30493CN02   9/30/2009   7739053           PENDING     25  
 
                               
25 - Clothing; footwear; headgear; Layettes [clothing]; Swimsuits; Waterproof
clothing; Masquerade costumes; Football shoes; Hosiery; Gloves [clothing];
Scarves; Girdles; Wedding clothes.
       
 
                               
NW NINE WEST
       
 
                               
MALAYSIA
  3834/0578MY   6/1/2000   2000/06943           PENDING     18  
 
                               
18 - Briefcases, opera bags, satchels, trunks, suitcases, totes, shoulder bags,
backpacks, knapsacks, wallets, name card cases, mountain climbing bags, kep fobs
and key cases, credit card cases, passport cases, check holders, ticket cases,
traveling bags, umbrellas, parasola and walking sticks.
       
 
                               
NW NINE WEST MEN and Arrow Design
       
 
                               
MALAYSIA
  3834/0634MY00   8/8/2000   2000/10831           PENDING     18  
 
                               
18 - Briefcases, opera bags, satchels, trunks, suit cases, totes, shoulder bags,
back packs, knapsacks, Boston bags, knapsacks, wallets, name card cases,
mountain climbing bags, packing bags, key cases, credit card cases, passport
cases, check holders, gas range cases, ticket cases and poly-bags, straw bags.
       
MALAYSIA
  3834/0635MY00   7/22/2000   2000/09789           PENDING     25  
 
                               
25 - Footwear, clothing, headgear for men and boys.
       
 
                               
PAPPAGALLO (Stylized)
       
 
                               
MEXICO
  T00164MX02   6/15/2004   661645           PENDING     25  
 
                               
25 - Clothing and footwear, excluding hats and caps
       
 
                               
SAM & LIBBY
       
 
                               
MALAYSIA
  T30232MY05   9/12/2005   05020797           PENDING     25  
 
                               
25 - Footwear
       
MALAYSIA
  T30232MY06   12/9/2005   05020798           PENDING     35  
 
                               
35 - Retail store services
       
OMAN
  T30232OM03   4/25/2005   36222           PENDING     18  
 
                               
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     30  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SAM & LIBBY continued . . .
       
PANAMA
  T30232PA04   4/22/2005   141983       PENDING     25   
 
                               
25 - Footwear
       
 
                               
SELBY
       
 
                               
BRAZIL
  T20298BR0   9/15/1994   818029781       PENDING     25   
 
                               
25 - Footwear.
       
 
                               
SHOE WOO
       
 
                               
BAHRAIN
  T30467BH00   2/17/2010   80115       PENDING     25   
 
                               
25 - Clothing, Footwear, Headgear
       
BAHRAIN
  T30467BH01   2/17/2010   80116       PENDING     35   
 
                               
35 - Advertising; business management; business administration; office
functions; the bringing together, for the benefit of others, of a variety of
goods [excluding the transport thereof], enabling customers to conveniently view
and purchase those goods; such services may be provided through mail order
catalogues or by means of electronic media, for example, through web sites or
television shopping
       
CANADA
  T30467CA00   2/3/2010   1,468,253       PENDING     25,35   
 
                               
25 - Footwear
       
35 - Retail store services offering footwear, belts, handbags, sunglasses, socks
and hosiery
       
CHINA
  T30467CN00   2/10/2010   8068644       PENDING     25   
 
                               
25 - Clothing, footwear, headgear; belts (clothing); hosiery; gloves [clothing];
neckties, bathing suits; raincoats
       
CHINA
  T30467CN01   2/10/2010   8068643       PENDING     35   
 
                               
35 - Advertising, sales promotion for others; presentation goods on
communication media, for retail purpose
       
CHINA
  T30467CN02   2/11/2010   8071657       PENDING     18   
 
                               
18 - Handbags; bags; purses; wallets; clutches; traveling bags; credit card
holders; knapsacks; billfolds; key fobs; key cases; umbrellas; and walking
sticks.
       
EGYPT
  T30467EG00   2/18/2010   241892       PENDING     25   
 
                               
25 - Clothing, footwear, headgear
       
EGYPT
  T30467EG01   2/18/2010   241893       PENDING     35   
 
                               
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       
INDONESIA
  T30467ID00   2/19/2010   D00 2010 006376       PENDING     25,35   
 
                               
25 - Clothing, Footwear, Headgear
       
35 -
       
INDONESIA
  T30467ID01   2/19/2010   D00 2010 006377       PENDING     35   
 
                               
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       
ISRAEL
  T30467IL00   TBD         PENDING      25   
 
                               
25 - Clothing, Footwear, Headgear
       
ISRAEL
  T30467IL01   TBD         PENDING      35   
 
                               
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       
MEXICO
  T30467MX01   2/10/2010   1066129       PENDING     25   
 
                               
25 - Clothing, footwear, headgear
       
OMAN
  T30467OM00   2/17/2010   61446       PENDING     25   
 
                               
25 - Footwear, namely all types of shoes; belts; hosiery; hats and socks;
       
OMAN
  T30467OM01   2/17/2010   61447       PENDING     35   
 
                               
35 - Advertising; business management; business administration; office
functions, namely retail store services offering footwear, belts, hats,
handbags, sunglasses, socks and hosiery.
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     31  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SHOE WOO continued . . .
       
PHILIPPINES
  T30467PH00   3/18/2010   4-2010-002993           PENDING     25,35  
 
                               
25 - Clothing, footwear, headgear
       
35 - Retail store services
       
QATAR
  T30467QA00   2/18/2010   61071           PENDING     25  
 
                               
25 - Clothing, Footwear, Headgear, namely all types of shoes; belts; hosiery;
hats and socks;
       
QATAR
  T30467QA01   2/18/2010   61072           PENDING     35  
 
                               
35 - The bringing together, for the benefit of others, of a variety of goods,
namely footwear, belts, hats, handbags, sunglasses, socks and hosiery, enabling
customers to conveniently view and purchase those goods
       
SAUDI ARABIA
  T30467SA00   2/20/2010   152029           PENDING     25  
 
                               
25 - Clothing, Footwear, Headgear;
       
SAUDI ARABIA
  T30467SA01   2/20/2010   152030           PENDING     35  
 
                               
35 - Advertising; business management; business administration; office
functions; the bringing together, for the benefit of others, of a variety of
goods [excluding the transport thereof], enabling customers to conveniently view
and purchase those goods; such services may be provided through mail order
catalogues or by means of electronic media, for example, through web sites or
television shopping
       
SOUTH AFRICA
  T30467ZA00     TBD           PENDING     25   
 
                               
25 - Clothing, footwear, headgear
       
SOUTH AFRICA
  T30467ZA01     TBD           PENDING     35   
 
                               
35 - Advertising, business management; business administration; office
functions, namely retail store services offering footwear, belts, hats,
handbags, sunglasses, socks and hosiery”
       
SOUTH KOREA
  T30467KR00   2/10/2010   45-2010-589           PENDING     25,35  
 
                               
25 - Clothing, footwear, headgear
       
35 - Retail services of clothing, footwear, and headgear
       
TAIWAN
  T30467TW00   2/10/2010   099007023           PENDING     25,35  
 
                               
25 - Footwear, namely shoes, boots, and sandals; hosiery; hats; belts
       
35 - Retail services in relation to footwear, namely shoes, boots and sandals,
hosiery, hats, belts, handbags, and sunglasses
       
THAILAND
  T30467TH00   2/16/2010   758706           PENDING     25  
 
                               
25 - Shoes and sport shoes; stockings; and belts
       
THAILAND
  T30467TH01   2/16/2010   758707           PENDING     35  
 
                               
35 - The bringing together, for the benefit of others, of a variety of goods
enabling customers to conveniently view and purchase those
       
TURKEY
  T30467TR00   3/4/2010   2010/14166           PENDING     25,35  
 
                               
25 - Clothing, footwear, headgear
       
35 - The bringing together, for the benefit of others, of a variety of goods,
enabling customers to conveniently view and purchase those goods (subject
services can be rendered through retail sales, wholesales, electronic media,
catalogues and such methods)
       
VENEZUELA
  T30467VE00   2/24/2010   002777/2010           PENDING     25  
 
                               
25 - Clothing, Footwear, Headgear
       
VENEZUELA
  T30467VE01   2/24/2010   002778/2010           PENDING     35  
 
                               
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       
SHOE WOO (Stylized)
       
 
                               
HONG KONG
  T30467HK00   2/5/2010   TBD           PENDING     25,35  
 
                               
25 - Clothing, footwear; headgear
       
35 - Advertising; business management; business administration; Retail,
wholesale, department store and mail order services; telephone, Internet and
computerized on-line ordering; distributorship and consignment services; import
and export services; all the aforesaid services relating to clothing, headgear,
footwear [plus other goods such as fashion, fashion accessories, belts, bags,
leatherware, leather and imitation leather and goods made therefrom
       

 



--------------------------------------------------------------------------------



 



                          Owner Trademark Image   Printed:   4/7/2011   Page    
32  

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SHOELABORATIONS
       
 
                               
CHINA
  T30515CN00   10/13/2010   TBD       PENDING      35   
 
                               
35 — Informational services offered via print, on-air, online and in social
media regarding footwear, accessories, clothing and fragrances.
       
HONG KONG
  T30515HK00   9/28/2010   TBD       PENDING      35   
 
                               
35 — Informational services offered via print, on-air, online and in social
media regarding footwear, accessories, clothing and fragrances.
       
JAPAN
  T30515JP00   10/12/2010   79280/2010       PENDING      35   
 
                               
35 — Informational services offered via print, on-air, online and in interactive
computer networks regarding sales or sales promotion of footwear, bags and the
like, pouches and the like, jewelry, personal articles, sunglasses, watches,
clothing, fragrances and perfumes.
       
SOUTH KOREA
  T30515KR00   10/1/2010   41-2010-24934       PENDING      35   
 
                               
35 — Informational services offered via print, on-air, online and in social
media regarding footwear, accessories, clothing and fragrances.
       
 
                               
STUDIO 9 (Stylized)
                               
 
                               
SOUTH KOREA
  T30302KR00   9/16/2006   40-2006-47576       PENDING      25   
 
                               
25 — Low heel shoes, boots, lace-up boots, leather shoes, rubber shoes, vinyl
shoes, hiking shoes, over shoes, slippers, sandals, slippers with a thick wooden
soles, low heel shoes with a thick wooden sole, sandals with a thick wooden
sole, one-piece dresses, two-piece dresses, evening gowns, skirts, blouses,
suits, long coats, short coats, raincoats, top coats, sweaters, jackets, slacks,
jeans pants, jean shorts, sweat pants, under pants, trousers, shorts, sport
shirts, body shirts, dress shirts, polo shirts, sweat shirts, cardigans, vests,
leather belts, garters, stocking suspenders, sock suspenders for clothing,
lounge-wear for women (clothing usually worn while relaxing at home),
lounge-wear for men (clothing usually worn while relaxing at home), lounge-wear
for children (clothing usually worn while relaxing at home), panty hose, socks,
neckties, collars (clothing), mufflers, scarves, shawls, jump suits, gloves for
cold weather, mittens, hats, leg warmers, jogging suits, t-shirts, sun visors,
berets, miters, hoods (clothing) turbans and top hats.
       
TAIWAN
  T30302TW00   7/21/2006   095037685       PENDING      25   
 
                               
25 — Shoes, boots, hosiery, clothing, caps and hats, scarves
       
THAILAND
  T30302TH00   8/2/2006   634309       PENDING      25   
 
                               
25 — 1, Shirts 2.T-shirts 3. Tank tops 4. Blouses 5. Turtlenecks 6. Vests 7.
Sweaters 8. Sweatshirts 9. Sweat pants 10. Slacks 11. Jeans 12. Trousers/pants
13. Shorts 14. Suits 15. Warm-up suits 16. Dresses 17. Jackets 18. Coats 19.
Windbreakers 20, Parkas 21. Ponchos 22. Rainwear 223. Socks 24. Belts 25. Ties
26. Wristbands 27. Gloves 28. Mittens 20. Shoes 30. Sport shoes 31. Hats/caps
32. Scarves
       
 
                               
STUDIO 9 (Word Mark)
       
 
                               
BAHAMAS
  T30315BS00   2/16/2006   29032       PENDING      25   
25 — Clothing, footwear, headgear (Local Class 38)
       
BAHRAIN
  T30315BH00   4/25/2006   47737       PENDING      25   
 
                               
25 — Clothing, footwear, headgear
       
CHILE
  T30315CL00   1/12/2006   717041       PENDING      25   
 
                               
25 — Clothing, footwear, headgear
       
ECUADOR
  T30315EC00   1/20/2006   166754       PENDING      25   
 
                               
25 — Clothing, footwear, headwear
       
HONG KONG
  T30315HK00   1/14/2006   300565128       PENDING      25   
 
                               
25 — Clothing, footwear, headgear
       
INDIA
  T30315IN00   2/7/2006   1420009       PENDING      25   
 
                               
25 — Clothing, footwear, headgear
       
INDONESIA
  T30315ID00   1/20/2006   D00 2006-001925       PENDING      25   
 
                               
25 — Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     33  

                                                         

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
STUDIO 9 (Word Mark) continued . . .
       
 
                               
KUWAIT
  T30315KW00   1/14/2006   74593           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
MEXICO
  T30315MX00   1/16/2006   760709           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
OMAN
  T30315OM00   1/21/2006   38746           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
QATAR
  T30315QA00   2/20/2006   38679           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
TURKEY
  T30315TR00   1/19/2006   2006/001442           PENDING     25  
 
                               
25 - Clothing made of all kinds of materials (innerwear and outerwear); hosiery;
footwear; headgear; special articles for babies inclided innthis class; ties;
belts.
       
UNITED KINGDOM
  T30315GB00   1/12/2006   4210918           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
VENEZUELA
  T30315VE00   1/23/2006   1153/2006           PENDING     25  
 
                               
25 - Clothing, footwear, headgear
       
 
          END OF REPORT       TOTAL ITEMS SELECTED = 434

 



--------------------------------------------------------------------------------



 



U.S. Applications
Jones Investment Co. Inc.

                         
Owner Trademark Image
  Printed:   4/7/2011   Page     1  
 
                       
Country:       UNITED STATES
               
Status:            PENDING
               

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES    
A LINE and Design
                       
 
                               
UNITED STATES
  T30349US05   3/11/2009   77/688,186           ALLOWED     14  
14 - jewelry
               
 
                               
AK ANNE KLEIN
                       
 
                               
UNITED STATES
  T30354US04   3/11/2010   77/956,277           ALLOWED     3  
3 - Cosmetics and Fragrances
               
 
                               
ANNE KLEIN
                       
 
                               
UNITED STATES
  T30276US14   10/14/2009   77/848,176           ALLOWED     3  
3 - Cosmetics and fragrances
               
 
                               
ANNE KLEIN 2
                       
 
                               
UNITED STATES
  T30385US05   6/15/2010   85/063,113           PENDING     18  
18 - Handbags
               
 
                               
ANNE KLEIN NEW YORK
                       
 
                               
UNITED STATES
  T30276US15   8/11/2010   85/104,909           PENDING     9  
9 - Sunglasses, Eyeglasses
               
 
                               
CANYON OF DREAMS
                       
 
                               
UNITED STATES
  T30510US00   5/6/2010   85/031,670           ALLOWED     25  
25 - footwear, tops bottoms dresses
               
UNITED STATES
  T30510US01   5/6/2010   85/031,689           ALLOWED     18  
18 - Handbags keycases wallets
               
UNITED STATES
  T30510US02   5/6/2010   85/031,710           ALLOWED     14  
14 - Jewelry and Watches
               
UNITED STATES
  T30510US03   5/6/2010   85/031,716           ALLOWED     9  
9 - eyewear
               

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     2  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EMPOWERING YOUR CONFIDENCE
   
 
                           
UNITED STATES
  T30513US00   6/9/2010   85/058,399           ALLOWED   9
9 - Eyewear
   
UNITED STATES
  T30513US02   6/9/2010   85/058,569           ALLOWED   14
14 - jewelry and watches
   
UNITED STATES
  T30513US03   6/9/2010   85/058,581           ALLOWED   18
18 - handbags and purses
   
UNITED STATES
  T30513US05   6/7/2010   85/056,376           ALLOWED   35,41
35 - On-line retail store services featuring apparel, shoes, sunglasses and
handbags ; Retail store services featuring apparel, shoes, handbags, purses and
sunglasses.
   
41 - Providing information and advice and a blog to consumers regarding topics
of interest to women in the fields of careers, lifestyle, and personal growth,
aspirations and goals”
   
UNITED STATES
  T30513US06   6/9/2010   85/058,614           ALLOWED   25
25 - tops, bottoms and dresses
   
 
                           
ENERGIE2
   
 
                           
UNITED STATES
  T30503US00   3/29/2010   85/000,479           ALLOWED   25
25 - tops and bottoms
   
 
                           
GLO JEANS
   
 
                           
UNITED STATES
  T30242US05   9/25/2009   77/834,737           ALLOWED   9
9 - eyewear
   
UNITED STATES
  T30242US06   1/21/2010   77/916,668           ALLOWED   25
25 - Footwear
     
GLO JEANS Stylized horizontal
     
UNITED STATES
  T30469US01   4/15/2008   77/448,142           ALLOWED   25
25 - tops and bottoms
   
 
                           
GREEN INDIGO (Opposed)
   
 
                           
UNITED STATES
  T30462US00   8/7/2007   77/249,189   PENDING           25
25 - top and bottoms
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     3  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
GV BABY (Suspended)
   
 
                           
UNITED STATES
  T30235US01   9/10/2004   78/481,772           PENDING   25
25 - Childrens and infants clothing
   
 
                           
HEED
   
 
                           
UNITED STATES
  T30435US00   10/10/2006   77/017,534           PENDING   025
025 - tops and bottoms
   
 
                           
J JONES NEW YORK logo
   
 
                           
UNITED STATES
  T30459US03   6/30/2010   85/074,739           ALLOWED   18
18 - handbags, wallets, purses, key caes
   
 
                           
JNY
   
 
                           
UNITED STATES
  T00094US05   7/2/2007   77/220,102           ALLOWED   14
14 - Jewelry [watches]
   
UNITED STATES
  T00094US06   12/22/2008   77/638,024           ALLOWED   25
25 - Belts
                           
 
                           
JONES & CO.
   
 
                           
UNITED STATES
  T00098US01   6/16/2010   85/064,324           PENDING   25
25 - Bottoms; Jackets; Tops
   
 
                           
JONES NEW YORK
   
 
                           
UNITED STATES
  T00103US21   10/13/2008   77/591,094           ALLOWED   25
25 - swimwear
   
UNITED STATES
  T00103US22   6/16/2010   85/064,220           PENDING   35
35 - On-line retail store services featuring apparel, footwear and jewelry
   
 
                           
JONES NEW YORK EMPOWERMENT JEANS
   
 
                           
UNITED STATES
  T30520US00   11/4/2010   85/168,855           PENDING   25
25 - belts, bottoms, dresses, gloves, hats, jackets, scarves, tops
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     4  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JONES NEW YORK WOMEN’S EMPOWERMENT FUND
   
 
                           
UNITED STATES
  T30514US00   6/8/2010   85/057,257           PENDING   36
36 - providing grants to women or groups and organizations directed to women and
their personal or professional aspirations and goals
   
 
                           
JONES NEW YORK. EMPOWERING YOUR CONFIDENCE
   
 
                           
UNITED STATES
  T30512US00   6/9/2010   85/058,367           ALLOWED   9
9 - eyewear
   
UNITED STATES
  T30512US01   6/10/2010   85/059,142           ALLOWED   14
14 - jewelry and watches
   
UNITED STATES
  T30512US02   6/10/2010   85/059,152           ALLOWED   18
18 - handbags and purse
   
UNITED STATES
  T30512US03   6/10/2010   85/059,167           ALLOWED   25
25 - tops, bottoms and dresses
   
UNITED STATES
  T30512US05   6/7/2010   85/056,405           ALLOWED   35,41
35 - On-line retail store services featuring apparel, shoes, sunglasses and
handbags ; Retail store services featuring apparel, shoes, handbags, purses and
sunglasses.
   
41 - Providing information and advice and a blog to consumers regarding topics
of interest to women in the fields of careers, lifestyle, and personal growth,
aspirations and goals”
   
 
                           
JONES WEAR
   
 
                           
UNITED STATES
  T00118US18   7/22/2009   77/786,926           ALLOWED   25
25 - Footwear
   
 
                           
KASPER
   
 
                           
UNITED STATES
  T30402US02   4/14/2008   77/447,405           ALLOWED   25
25 - Footwear
   
 
                           
L.E.I.
   
 
                           
UNITED STATES
  T30162US07   7/17/2008   77/524,482           ALLOWED   003
003 - Fragrances and Cosmetics
   
UNITED STATES
  T30162US11   7/30/2009   77/793,499           ALLOWED   25
25 - tights, socks and leggings
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     5  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I. (men’s design)
   
 
                           
UNITED STATES
  T30485US00   4/6/2009   77/707,185           ALLOWED   25
25 - tops and bottoms
   
 
                           
L.E.I. [365]
   
 
                           
UNITED STATES
  T30478US00   1/30/2009   77/659,922           ALLOWED   25
25 - TOPS AND BOTTOMS
   
 
                           
L.E.I. [365] LIFE ENERGY INTELLIGENCE
   
 
                           
UNITED STATES
  T30478US01   1/30/2009   77/659,929           ALLOWED   25
25 - Tops and Bottoms
   
 
                           
Lionhead Design
   
 
                           
UNITED STATES
  T30304US01   8/13/2010   85/106,758           ALLOWED   03
03 - cosmetics and fragrances
   
 
                           
NAUGHTY ROYALTY
   
 
                           
UNITED STATES
  T30509US00   5/6/2010   85/031,617           ALLOWED   25
25 - footwear, tops, bottoms, dresses
   
UNITED STATES
  T30509US01   5/6/2010   85/031,630           ALLOWED   18
18 - handbags, wallets, keycases
   
UNITED STATES
  T30509US02   5/6/2010   85/031,644           ALLOWED   14
14 - jewelry and watches
   
UNITED STATES
  T30509US03   5/6/2010   85/031,656           ALLOWED   9
9 - eyewear
   
 
                           
PANT-HER
   
 
                           
UNITED STATES
  T30074US01   12/14/2009   77/892,911           ALLOWED   25
25 - Tops and Bottoms
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     6  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL RACHEL ROY (opposed)
   
 
                           
UNITED STATES
  T30488US00   10/2/2009   77/839,879           PENDING   25
25 - bottoms, belts, dresses, footwear, scarves and tops.
   
UNITED STATES
  T30488US01   10/1/2009   77/839,127           PENDING   18
18 - handbags
   
 
                           
RACHEL ROY SIGNATURE
   
 
                           
UNITED STATES
  T30495US00   11/5/2009   77/865,558           ALLOWED   14,18,25
14 - Jewelry
   
18 - Handbags, purses, clutches, totes, wallets, key cases
   
25 - Tops, bottoms, jackets, footwear, belts and scarves
   
 
                           
ROBBI & NIKKI
   
 
                           
UNITED STATES
  T30524US00   1/20/2009   77/652,829           ALLOWED   25,18,09
25 - Belts; Belts made of leather; Belts of textile; Bermuda shorts; Blazers;
Blouses; Body suits; Boots; Camisoles; Capes; Capri pants; Capris; Cardigans;
Cargo pants; Clothing, namely, hand-warmers; Coats; Dress suits; Dresses;
Evening dresses; Evening gowns; Footwear; Gloves; Hats; Jackets; Leather belts;
Leather coats; Leather jackets; Leather pants; Pants; Pantsuits; Scarves;
Shawls; Shawls; Shirts; Shoes; Shorts; Skirts; Skirts and dresses; Suits;
Sweaters; T-shirts; Tank tops; Top coats; Vests; Women’s shoes; First Use
6/11/09
   
18 - Handbags; Handbags, purses and wallets; Leather purses; Leather shopping
bags; Luggage; Purses; Wallets
   
09 - Eye glasses; Eyeglass cases; Sun glasses; Sunglasses
   
UNITED STATES
  T30524US01   3/11/2011   85/264,821           PENDING   25
25 - Bottoms Dresses Tops
   
 
                           
ROBERT RODRIGUEZ
   
 
                           
UNITED STATES
  T30511US01   3/31/2009   77/703,090           ALLOWED   3,9,18
3 - cosmetics and skin care products, namely, skin and face cremes, face and
body oils, skin and facial moisturizers, skin and facial toners, skin and facial
lotions, foundations, face and body powders, nail polishes, lipsticks, eye
pencils, eye shadows, mascaras, rouges, blushes, lip balms, hair shampoos, hair
conditioners, face and skin soaps, bath gels, bath oils, non-medicated bath
salts, perfume, eau de toilette, scented body sprays
  25
9 - eyewear, namely, sunglasses and sunglass cases
   
18 - purses, wallets, attaché cases, handbags, evening bags, tote bags, and
umbrellas
   
25 - clothing, namely, pantsuits, jumpsuits; coordinates, namely, skirt and vest
sets, skirt and sweater sets, skirt and blouse sets, skirt and jacket sets,
pants and vest sets, pants and shirt sets, pants and blouse sets, pants and
jacket sets, overall and blouse sets, overall and T-shirts sets, overall and
sweater sets; outerwear, namely, parkas, wind-proof jackets, fleece jackets,
anoraks and raincoats; tops, namely, sweatshirts, fleece tops, bodysuits;
bottoms, namely, overalls, jeans, sweatpants; underwear, namely, brassieres,
panties, slips, camisoles, bodysuits, unitards; sleepwear, loungewear and
lingerie, namely, pajamas, nightgowns, bathrobes, and dressing gowns; swimwear,
namely, bathing suits and cover-ups; hosiery, namely, tights, leotards, socks
and stockings; headwear, namely, visors, caps, hats, head bands and earmuffs;
sportswear, namely, track suits, sweatsuits, sweatshirts, sweatpants, jogging
suits, warmup pants, warmup shirts, warmup suits; footwear, namely, boots,
shoes, slippers
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     7  

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
Swan logo (round)
                   
 
                           
UNITED STATES
  T30500US00   2/4/2010   77/927,698           ALLOWED   18
 
                            18 - handbags totes and wallets
 
                           
TAG LINE
                           
 
                           
UNITED STATES
  T30525US00   3/17/2011   85/269,896           PENDING   25 25 - Tops and
Bottoms
 
                           
TRUENERGIE
                           
 
                           
UNITED STATES
  T30508US00   4/23/2010   85/021,856           ALLOWED   25
25 - Tops
                           
 
                            X=
 
                           
UNITED STATES
  T30501US00   2/4/2010   77/927,704           ALLOWED   25 25 - tops and
bottoms
 
          END OF REPORT           TOTAL ITEMS SELECTED =   57





--------------------------------------------------------------------------------



 



U.S. Applications
Nine West Development Corp.

                                 
Owner Trademark Image
  Printed:   4/7/2011   Page     1  
Country:
  UNITED STATES                            
Status:
  PENDING                            

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   9 BY NINE WEST
 
                           
UNITED STATES
  T30325US01   1/17/2008   77/373,830           ALLOWED   09 09 - eyewear
UNITED STATES
  T30325US02   1/17/2008   77/373,839           ALLOWED   14 14 - jewelry and
watches
UNITED STATES
  T30325US03   1/17/2008   77/373,845           ALLOWED   18 18 - handbags,
wallets, keycases
UNITED STATES
  T30325US04   1/17/2008   77/373,851           ALLOWED   25 25 - tops, bottoms,
dresses   9 of 9 logo  
UNITED STATES
  T30497US05   12/23/2009   77/900,442           ALLOWED   003 003 - fragrances,
cosmetics, nail polish
 
                           
9 OF HEARTS
                           
 
                           
UNITED STATES
  T30166US08   6/7/2007   77/200,077           ALLOWED   3 3 - Bar soap; Bath
gel; Blush; Body lotion; Cologne; Cosmetic pencils; Eau de parfum; Eau de
toilette; Eau-de-toilette; Eyeliner; Eyeshadow; Face powder; Facial lotion;
Foundation; Lipstick; Make-up
UNITED STATES
  T30166US09   10/4/2010   85/144,193           PENDING   25 25 - Bottoms;
Dresses; Tops
 
                           
9º BY NINE WEST
                           
 
                           
UNITED STATES
  T30523US01   3/8/2011   85/260,549           PENDING   25 25 - Footwear Coats
Hats Scarves
UNITED STATES
  T30523US02   3/8/2011   85/260,565           PENDING   18 18 - Handbags
 
                            B FLEXIBLE BY BANDOLINO
 
                           
UNITED STATES
  T30424US01   5/13/2010   85/037,835           ALLOWED   25 25 - Footwear





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     2  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   COLLEGE HOOPS
 
                           
UNITED STATES
  T30517US00   9/22/2010   85/135,269           PENDING   14 14 - jewelry
 
                            EASYPRO
 
                           
UNITED STATES
  T30483US00   3/20/2009   77/695,436           ALLOWED   25 25 - Footwear
 
                            GET TOTALLY ORGANIZED
 
                           
UNITED STATES
  T30172US01   10/4/2010   85/144,159           PENDING   018 018 - handbags,
shoulder bags, totes, purses and small leather/other fabrications goods namely,
wallets; key cases, credit card cases, cosmetic cases sold empty, change purses
and business card cases
UNITED STATES
  T30172US02   10/20/2010   85/156,660           PENDING   018 018 - handbags,
wallets
 
                            HOT 9
 
                           
UNITED STATES
  T30128US11   6/21/2010   85/067,333           ALLOWED   025 025 - dresses,
tops, bottoms, jackets, outerwear, scarves, hats, gloves, socks, hosiery, tights
belts and footwear
 
                            HOT 9 ONLINE
 
                           
UNITED STATES
  T30527US00   4/4/2011   85/284,993           PENDING   18 18 - Handbags,
wallets
 
                            JOAN & DAVID
 
                           
UNITED STATES
  T30233US16   7/28/2008   77/532,381           ALLOWED   25 25 - Suits,
jackets, shirts, blouses, sweaters, scarves, coats, belts, gloves, hats, pants,
dresses, and lingerie
 
                           
LOVE FURY
                           
 
                           
UNITED STATES
  T30522US00   2/8/2011   85/236,306           PENDING   003 003 - Bath gel;
Bath salts; Deodorant for personal use; Eau de parfum; Eau de toilette; Hair
conditioner; Lotions for Face, Body, Hands; Perfume; Shampoos; Shower gel; Soaps
for personal use





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     3  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES LOVE FURY continued
UNITED STATES
  T30522US01   2/18/2011   85/245,739           PENDING   003
 
                            003 - Cologne, cosmetics
UNITED STATES
  T30522US02   2/18/2011   85/245,773           PENDING   09,14,18
 
                           
 
                          25,35 09 - eyewear, eyeglass frames, sunglasses 14 -
jewelry and watches 18 - handbags, totes, purses, cosmetic bags sold empty;
wallets, luggage 25 - clothing, namely tops and bottoms; footwear; belts,
scarves, gloves and hats 35 - retail store services featuring fragrances,
cosmetics, small leather goods, footwear, jewelry and clothing items
UNITED STATES
  T30522US03   3/3/2011   85/256,617           PENDING   04
 
                            04 - Candles
 
                            NINE & CO.
 
                           
UNITED STATES
  T00145US17   9/14/2009   77/825,750           ALLOWED   25 25 - Hosiery,
tights and socks
 
                            NINE BY NINE WEST
 
                           
UNITED STATES
  T30325US05   1/17/2008   77/373,854           ALLOWED   09 09 - eyewear
UNITED STATES
  T30325US07   1/17/2008   77/373,896           ALLOWED   18 18 - handbags,
wallets, keycases
UNITED STATES
  T30325US08   1/17/2008   77/373,906           ALLOWED   25 25 - tops, bottoms,
dresses
 
                            NINE WEST (Word Mark)
 
                           
UNITED STATES
  T30202US05   9/11/2009   77/824,579           ALLOWED   03 03 - Fragrances and
Cosmetics
UNITED STATES
  T30202US06   12/16/2008   77/634,300           ALLOWED   25 25 - Swimwear
 
                            NINE WEST HOT 9
 
                           
UNITED STATES
  T30128US10   10/13/2009   77/847,389           ALLOWED   025 025 - dresses
tops bottoms suits outerwear scarves hats gloves hosiery belts
 
                            NINE WEST RUNWAY RELIEF
 
                           
UNITED STATES
  T30505US00   4/22/2010   85/020,312           ALLOWED   35 35 - On-line retail
store services featuring On-line retail store services featuring footwear,
belts, handbags, jewelry, sunglasses and legwear.





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     4  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES NINE WEST RUNWAY RELIEF continued
UNITED STATES
  T30505US01   4/22/2010   85/020,352           ALLOWED   25 25 - Footwear
 
                           
NINE WEST STEP FOR A CAUSE
         
UNITED STATES
  T30507US00   4/22/2010   85/020,546           ALLOWED   35 35 - Retail and On
line retail services
UNITED STATES
  T30507US01   4/22/2010   85/020,555           ALLOWED   25 25 - Footwear
 
                            NINE WEST VINTAGE AMERICA COLLECTION logo
 
                           
UNITED STATES
  T30484US05   1/25/2010   77/919,496           ALLOWED   14 14 - jewelry
 
                            PAPPAGALLO (word mark)
 
                           
UNITED STATES
  T30192US06   3/11/2009   77/688,061           ALLOWED   18 18 - handbags,
satchels, totes, back packs, luggage, clutches, coin cases, wallets, key cases,
cosmetic cases sold empty
 
                           
SHOELABORATIONS
         
 
                           
UNITED STATES
  T30515US00   6/23/2010   85/069,452           ALLOWED   35 35 - Providing
consumer information online and in social media in the field of footwear,
clothing accessories, clothing and fragrances; in International Class 35
 
                           
TRUE SPIRIT
                           
 
                           
UNITED STATES
  T30457US01   4/12/2007   77/155,218           ALLOWED   25 25 - [tops],[
bottoms],[belts] footwear
 
                           
V.A.C.
                           
 
                           
UNITED STATES
  T30486US00   4/14/2009   77/713,543           ALLOWED   25 25 - Tops and
Bottoms





--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     5  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
WESTIES
                           
 
                           
UNITED STATES
  T15982US03   3/11/2009   77/688,200           ALLOWED   14 14 - jewelry
 
                      TOTAL ITEMS    
 
          END OF REPORT           SELECTED =   38





--------------------------------------------------------------------------------



 



Foreign Registrations
Jones Investment Co. Inc.

Owner Trademark Image   Printed:     4/7/2011     Page 1

     
Foriegn
   
Status:
  REGISTERED

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
 
                           
A (Underscored) LINE ANNE KLEIN
 
                           
BAHRAIN
  T30338BH01   9/21/1994   1087/94   9/21/1994   17939   REGISTERED   25
25 - Clothing, including jackets, coats, parkas, raincoats, blazers, blouses,
shirts, dresses, trousers, jeans, shorts, t-shirts, skirts, jumpsuits, sweaters,
cardigans, hats, belts, headbands, lingerie, neckwear, namely scarves, mufflers,
ascots and ties, overalls, gloves, hosiery, stockings (knee-high and
thigh-high), pantyhose, tights, socks, leggings, swimwear and footwear
(including shoes, boots and slippers), except for childen’s footwear
BERMUDA
  118970   6/8/1994   26156   6/8/1994   26156B   REGISTERED   25
25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts, dresses,
trousers, jeans, shorts, t-shirts, skirts, jumpsuits, sweaters, cardigans, hats,
belts, headbands, lingerie, neckwear, overalls, gloves, scarves, hosiery,
stockings, pantyhose, tights socks, leggings, swimwear, suits, jumpers, capes,
vests, collars, chemises, slips, petticoats, pajamas, negligees, nightgowns,
tank tops, camisoles, pullovers, body shirts, leotards, stoles, and footwear;
but none of the aforesaid being children’s footwear; all included in Class 25.
CANADA
  118941   3/26/1991   678690   1/29/1998   TMA488527   REGISTERED   18,25
18 - Totebags.
25 - Clothing, namely, jackets, coats, parkas, raincoats, blazers, blouses,
shirts, t-shirts, skirts, dresses, trousers, jeans, shorts, jumpsuits, overalls,
sweaters, cardigans, hats, headbands, belts, gloves, scarves, neckwear, namely
ties, cowls, mufflers, swimwear, hosiery, stockings, knee-high and thigh-high
stockings, pantyhose, tights, socks, knit leggings; footwear, namely shoes,
boots, slippers, except
CHINA
  118952   3/23/1992   92012895   3/10/1993   633411   REGISTERED   25
25 - Clothing, footwear, headgear.
CHINA
  118959   3/23/1992   92012894   3/10/1993   633410   REGISTERED   25
25 - Clothing, footwear, headgear.
HONG KONG
  118949   3/20/1991   1835/91   8/29/1995   07301/1995   REGISTERED   25
25 - Tops, knitwear, dresses, jackets, pants, skirts, jumpsuits, coats.
JAPAN
  T30338JP01   9/30/1991   3-9990   7/29/1994   2685856   REGISTERED   25
25 - Clothing
MEXICO
  T30338MX01   1/10/1995   221269   1/10/1995   507157   REGISTERED   25
25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts, dresses,
trousers, jeans, shorts, t-shirts, skirts, jumpsuits, sweaters, cardigans, hats,
belts, headbands, lingerie, neckwear, namely scarves, mufflers, ascots and ties,
overalls, gloves, hosiery, stockings (knee-high and thigh-high), pantyhose,
tights, socks, leggings, swimwear and footwear (including shoes, boots and
slippers), except for
TAIWAN
  118969   4/1/1994   83025749   5/31/2007   662530   REGISTERED   25
25 - Boots and shoes. (Local Class 41)
UNITED KINGDOM
  118946   3/6/1991   1457768   2/12/1993   B1457768   REGISTERED   18
18 - Articles made from leather; trunks, suitcases, bags, umbrellas, parasols,
walking sticks and whips; all included in Class 18.
 
                           
A (underscored) LINE ANNE KLEIN (Design)
 
                           
UNITED KINGDOM
  118944   3/6/1991   1457769   2/12/1993   B1457769   REGISTERED   25
25 - Articles of clothing; headwear; footwear; all included in Class 25; but not
including children’s footwear.
UNITED KINGDOM
  118945   3/6/1991   1457767   9/3/1993   B1457767   REGISTERED   14
14 - Articles made of precious metals or their alloys or coated therewith;
jewellery; horological and chronometric instruments; all included in Class 14.

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:     4/7/2011     Page 2

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
 
                           
A AMERICAN STYLE and Design
 
                           
CHILE
  118511   10/23/2002   586269       TBA   REGISTERED   25
25 - FOOTWEAR
MEXICO
  118544   10/14/2002   570589   2/12/2003   778281   REGISTERED   25
25 - Footwear
 
                           
A AMERICAN STYLE FLAG DESIGN
 
                           
MEXICO
  118542   10/14/2002   570590   2/12/2003   778282   REGISTERED   25
25 - Footwear
 
                           
A and Design
 
                           
CHILE
  118513   10/23/2002   586264   1/17/2003   654927   REGISTERED   18
18 - Handbags, Shoulder Bags, Night Bags, Cosmetic Bags Sold Empty, Cosmetic
Cases Sold Empty, Cosmetic Pouches Sold Empty, Vases For Cleaning Items Sold
Empty, Leather Belts For The Shoulders, Wallets, Pocket Purses, Credit Card
Cases, Business Card Cases, Key Cases, Leather Purses For The Keys, Cases For
Passports, Coin Purses, Purses For Coins/Keys, Bags For Keeping All Kinds Of
Items; Check Book Cases, Women’s Bags, Purses For Multiple Purposes, Haversacks,
Bags For Books, Waist Bags, Leather And Textile Purchase Bags (Empty),
Knapsacks, Haversacks For Mounts, Sports Bags, Sling Carrying Knapsacks, Travel
Bags, Short Trip Bags, Week Trip Bags, Canton Flannel Bags, Suit Bags, Travel
Bags For Clothes, Gym Bags, Athletic Bags, Beach Bags, Cases For Ties, Bags For
The Waist, Protecting Bags, Knapsacks, Saddlebags, Attache Cases, Briefcases,
Briefcase-Type Portfolios, Leather Envelopes For Carrying Personal Documents,
Secretary-Type Document Cases, Purses, Suitcases, Luggage, Trunks, Umbrellas,
Parasols.
CHILE
  118514   10/23/2002   586262   1/17/2003   654926   REGISTERED   25
25 - Dressing Clothes For Adults; Namely, Jackets, Raincoats, Blouses, Skirts,
Dresses, Overcoats, Trousers, Shorts, Waistcoats, Bombardier Jackets, Baseball
Jackets, Parkas, Blazers, Shirts, T-Shirts, Straight-Legged Trousers, Jeans,
Straight-Legged Shorts, Jumpsuits, Sweaters, Hats, Belts, Scarves, Neckwear,
Socks And Stockings
CHILE
  118515   10/23/2002   586263   11/3/2003   677690   REGISTERED   24
24 - Sheets, Pillow Cases, Shams, Dust Ruffles, Duvet Covers, Blankets,
Comforters, Quilts, Bath Towels, Beach Towels, Wash Cloths Of Textile Materials,
Body Sheets And Bath Rugs
CHILE
  118499   10/23/2002   586266   1/17/2003   654955   REGISTERED   9
9 - Eyeglass Frames, Sun Glass Frames, Sunglasses, Non-Prescription Magnifying
Eyeglasses, Eyeglass And Sun Glass Cases, Eyeglass And Sun Glass Chains And
Ropes, Parts For Eyeglasses And Sunglasses, Clip-On Sun Glasses, Spectacles,
Visors
CHILE
  118512   10/23/2002   586265   1/17/2003   654928   REGISTERED   14
14 - Jewelry And Ordered Jewels; Horological And Chronometric Instruments, Parts
And Accessories For Them, Namely, Watches, Belts For Watches, Watch Bands, Watch
Straps, Watch Chains, Watch Cases

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:     4/7/2011     Page 3

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
A and Design continued . . .
CHILE
  118510   10/23/2002   586267   1/22/2003   655604   REGISTERED   3
3 - Face Cream, Body Cream, Body Lotion, Body Cleanser, Body Exfoliating
Preparation, Hair Shampoo, Hair Conditioner, Eau De Toilette, Perfume,
Fragranced Body Lotion, Fragranced Body Cream, Skin Cleansing Lotion, Skin
Cleansing Gel, Shaving Foam, Pre-Shaving Preparations, After Shave Lotions And
Gels, After Shave Balm, Antiperspirant/Deodorant, Non-Medicated Anti-Wrinkle
Cream, Non-Medicated Skin Renewal Cream, Eye Cream, Body Oil, Non-Medicated Lip
Balm, Skin Balancing Lotion, Facial Skin Oil Controller, Skin Firming
Preparation, Non-Medicated Skin Blemish Preparations, Facial Toner, Body Toner,
Facial Cleaner, Facial Exfoliating Preparation, Body And Hair Shampoo And
Conditioner-In-One, Eye Makeup Remover, Facial Makeup Remover, Face Masque, Body
Masque, Skin Refreshing Lotion, Skin Refreshing Cream And Gel, Hair Spray, Hair
Mousse, Hair Gel, Hair Humectant, Non-Medicated Hair Revitalizing Treatment,
Body Sunscreen, Facial Sunscreen, Non-Medicated Lip Suncare Preparation, Hair
Sunscreen, Self-Tanning Preparation In The Form Of Tanning Gels, Tanning Lotions
And Creams, After Sunbathing Softening And Moistening Lotions, After Sun
Soothing Moisturizing Loitions, After Sun Soothing Moisturizing Creams And Gels,
Foundation Makeup, Lipstick, Lip Gloss, Eyeliner, Eye Shadow, Mascara, Skin-Tone
Corrector, Namely Makeup, Creams And Lotions For Ensuring Consistency In Skin
Tones, Face Powder, Body Powder, Bronzer, Namely Creams, Lotions And Gels For
Giving Skin A Bronze Color For Use In Self-Tanning, Concealer For Face And Body
, Eyebrow Pencils, Cosmetic Pencils, Blusher, Nail Enamel, Nail Enamel Top Coat,
Nail Enamel Base Coat, Quick Dry Top Coat For Nails, Nail Conditioners, Nail
Strengtheners, Nail Polish Remover, Ridge Filler For Nails, Namely A Cream Used
In Nail Care For Ensuring A Smooth Surface For Nails, Cuticle Moisturizing
Cream, Cuticle Removing Preparations, Nail Whitener, Namely Non-Medicated
Whitening Cream, Bath Powder, Bath Oil, Facial And Body Oil Spray, Skin Soap,
Potpourri, Massage Oils, Essential Oils For Personal Use.
MEXICO
  118537   10/14/2002   570596   2/12/2003   778283   REGISTERED   25
25 - Clothing for adults; namely jackets, raincoats, blouses, skirts, dresses,
coats, trousers, shorts, cardigans, bomber jackets, parkas, blazers, shirts,
t-shirts, straight-legged trousers, jeans, straight-legged shorts, jumpsuits,
sweaters, hats, belts, scarves, neckwear, socks
MEXICO
  118538   10/14/2002   570595   3/4/2005   865413   REGISTERED   24
24 - SHEETS, PILLOW CASES, SHAMS, DUST RUFFLES, DUVET COVERS, BLANKETS,
COMFORTERS, QUILTS, BATH TOWELS, BEACH TOWELS, WASH CLOTHS, BODY SHEETS AND BATH
RUGS
MEXICO
  118539   10/14/2002   570593   2/20/2003   779245   REGISTERED   14
14 - Jewelry and costume jewelry; horological and chronometric instruments,
parts and accessories thereof, namely, watches, watch bands, watch straps, watch
bracelets, watch chains, watch cases
MEXICO
  118540   10/14/2002   570592   1/31/2003   777369   REGISTERED   9
9 - EYEGLASS FRAMES, SUN GLASS FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING
EYEGLASSES, EYEGLASS AND SUN GLASS CASES, EYEGLASS AND SUN GLASS CHAINS AND
CORDS, PARTS FOR EYEGLASSES AND SUNGLASSES, CLIP-ON SUN GLASSES, SPECTACLES, EYE
SHADES
MEXICO
  118541   10/14/2002   570591   2/27/2003   780968   REGISTERED   3
3 - Face Cream, Body Cream, Body Lotion, Body Cleanser, Body Exfoliating
Preparation, Hair Shampoo, Hair Conditioner, Eau De Toilette, Perfume,
Fragranced Body Lotion, Fragranced Body Cream, Skin Cleansing Lotion, Skin
Cleansing Gel, Shaving Foam, Pre-Shave Preparations, After Shave Lotions And
Gels, After Shave Balm, Anti-Perspirant/Deodorant, Non-Medicated Anti-Wrinkle
Cream, Non-Medicated Skin Renewal Cream, Eye Cream, Body Oil, Non-Medicated Lip
Balm, Skin Balancing Lotion, Facial Skin Oil Controller, Skin Firming
Preparation, Non-Medicated Skin Blemish Preparation, Facial Toner, Body Toner,
Facial Cleanser, Facial Exfoliating Preparation, Body And Hair Shampoo And
Conditioner-In-One, Eye Makeup Remover, Facial Makeup Remover, Face Masque, Body
Masque, Skin Refreshing Lotion, Skin Refreshing Cream And Gel, Hair Spray, Hair
Mousse, Hair Gel, Hair Humectant, Non-Medicated Hair Revitalizing Treatment,
Body Sunscreen, Facial Sunscreen, Non-Medicated Lip Suncare Preparation, Hair
Sunscreen, Self-Tanning Preparation In The Form Of Tanning Gels, Tanning Lotions
And Creams, After Sun Soothing Moisturizing Lotions, After Sun Soothing
Moisturizing Creams And Gels, Foundation Makeup, Lipstick, Lip Gloss, Eyeliner,
Eye Shadow, Mascara, Skin-Tone Corrector, Namely Makeup, Creams And Lotions For
Ensuring Consistency In Skin Tones, Face Powder, Body Powder, Bronzer, Namely
Creams, Lotions And Gels For Giving Skin A Bronze Color For Use In Self-Tanning,
Concealer For Face And Body, Eyebrow Pencils, Cosmetic Pencils, Blusher, Nail
Enamel, Nail Enamel Top Coat, Nail Enamel Base Coat, Quick Dry Top Coat For
Nails, Nail Conditioners, Nail Strengtheners, Nail Polish Remover, Ridge Filler
For Nails, Namely A Cream Used In Nail Care For Ensuring A Smooth Surface For
Nails, Cuticle Moisturizing Cream, Cuticle Removing Preparations, Nail Whitener,
Namely Non-Medicated Whitening Cream, Bath Powder, Bath Oil, Facial And Body Oil
Spray, Skin Soap, Potpourri, Massage Oil, Essential Oils For Personal Use
MEXICO
  118535   10/14/2002   570594   8/31/2006   951563   REGISTERED   18
18 - Handbags, shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic
cases (sold empty), cosmetic pouches (sold empty), grooming kits (sold empty),
leather shoulder belts, wallets, billfolds, credit card cases, business card
cases, key cases, leather key fobs, passport cases, coin purses, coin/key
purses, carry-all clutches, checks book clutches, clutch purses, general purpose
purses, pouches, book bags, belt bags, leather and textile shopping bags (sold
empty), tote bags, saddle bags, roll bags, sling bags, travel bags, overnight
bags, weekender bags, duffel bags, suit bags, garment bags for travel, gym bags,
athletic bags, beach bags, the cases, waist packs, fanny packs, backpacks,
knapsacks, attaché cases, briefcases, briefcase type portfolios, leather
envelopes for carrying personal papers, secretaries, satchels, suitcases,
luggage, trunks; umbrellas, beach umbrellas.

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:     4/7/2011     Page 4

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
 
                           
A LINE & DESIGN
 
                           
TURKEY
  118974   12/26/1994   45547/94   12/26/1994   158184   REGISTERED   14,18,25
14 - Jewelry and all types and kinds of watches and clocks.
18 - Pocketbooks; cosmetic cases made of leather or imitations thereof,
clutches, purses, money bags, wallets, rucksacks, billfolds, credit card cases,
checkbook holders, key cases, pouches, travel kits and passport cases.
25 - Clothing, especially coats, raincoats, suits, skirts, jackets, cardigans,
bomber jackets, baseball jackets, parkas, blazers, trousers, shirts, T-shirts,
jeans, overalls, dresses, camisoles, blouses, sweaters, belts-hangers, gloves,
scarves, foulards, neckwear, shawls, swimwear (swimsuits, sports, towel
clothing, bonnets, sea shoes), knit leggings (gaiters), socks and stockings
(short, long, normal socks and pantyhose), tights, shoes, boots, high-boots and
sporting shoes for sporting, slippers, hats, casquettes, caps, sun visors.
 
                           
A LINE AMERICAN STYLE and Design
 
                           
CHILE
  118503   10/23/2002   586260   11/9/2004   708107   REGISTERED   9
9 - EYEGLASS FRAMES, SUN GLASS FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING
EYEGLASSES, EYEGLASS AND SUN GLASS CASES, EYEGLASS AND SUN GLASS CHAINS AND
CORDS, PARTS FOR EYEGLASSES AND SUNGLASSES, CLIP-ON SUN GLASSES, SPECTACLES, EYE
SHADES
MEXICO
  118509   10/14/2002   570600   5/30/2005   884220   REGISTERED   18
18 - Handbags, shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic
cases (sold empty), cosmetic pouches (sold empty), grooming kits (sold empty),
leather shoulder belts, wallets, billfolds, credit card cases, business card
cases, key cases, leather key fobs, passport cases, coin purses, coin/key
purses, carry-all clutches, clutch purses, general purpose purses, pouches,
check book clutches, book bags, belt bags, leather and textile shopping bags
(sold empty), tote bags, saddle bags, roll bags, sling bags, travel bags,
overnight bags, weekender bags, duffel bags, suit bags, garment bags for travel,
gym bags, athletic bags, beach bags, the cases, waist packs, fanny packs,
backpacks, knapsacks, attaché cases, briefcases, briefcase type portfolios,
leather envelopes for carrying personal papers, secretaries, satchels,
suitcases, luggage, trunks; umbrellas, beach umbrellas.
MEXICO
  118501   10/14/2002   570602   2/12/2003   778284   REGISTERED   25
25 - Clothing for adults; namely, jackets, raincoats, blouses, skirts, coats,
trousers, shorts, cardigans, bomber jackets, baseball jackets, parkas, blazers,
shirts, t-shirts, straight-legged trousers, jeans, straight-legged shorts,
jumpsuits, sweaters, hats, belts, scarves, neckwear, socks and leggings
MEXICO
  118500   10/14/2002   570601   10/22/2003   810547   REGISTERED   24
24 - SHEETS, PILLOW CASES, SHAMS, DUST RUFFLES, DUVET COVERS, BLANKETS,
COMFORTERS, QUILTS, BATH TOWELS, BEACH TOWELS, WASH CLOTHS, BODY SHEETS
MEXICO
  118526   10/14/2002   570599   1/13/2003   774431   REGISTERED   14
14 - Jewelry and costume jewelry; horological and chronometric instruments,
parts and accessories thereof, namely, watches, watch bands, watch straps, watch
bracelets, watch chains, watch cases
MEXICO
  118543   10/14/2002   570598   1/31/2003   777370   REGISTERED   9
9 - EYEGLASS FRAMES, SUN GLASS FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING
EYEGLASSES, EYEGLASS AND SUN GLASS CASES, EYEGLASS AND SUN GLASS CHAINS AND
CORDS, PARTS FOR EYEGLASSES AND SUNGLASSES, CLIP-ON SUN GLASSES, SPECTACLES, EYE
SHADES
 
                           
A LINE ANNE KLEIN
 
                           
AUSTRALIA
  118978   2/6/1995   652452   2/6/1995   652452   REGISTERED   25
25 - Clothing, footwear, headgear; excluding footwear for children.
BENELUX
  T30306BX00       na   8/10/1995   578592   REGISTERED    
BENELUX
  118984   9/25/1995   856247   9/25/1995   578592   REGISTERED   25
25 - Clothing, footwear (with the exception of children’s footwear), headgear.
ECUADOR
  118983   5/26/1995   57172   11/15/1996   2928-96   REGISTERED   25
25 - Clothing including jackets, coats, parkas, raincoats, blazers, blouses,
shirts, dresses, trousers, jeans, shorts, t-shirts, skirts, jumpsuits, sweaters,
cardigans, hats, belts, headbands, lingerie, neckwear, overalls, gloves,scarves,
hosiery, stockings (knee-high and thigh-high), pantyhose, tights, socks,
leggings, swimwear; and footwear (including shoes, boots and slippers), except
childrens’ footwear.

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:     4/7/2011     Page 5

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
A LINE ANNE KLEIN continued . . .
GERMANY
  118986   9/12/1996   396 39 789.1   12/9/1996   396 39 789   REGISTERED   25
25 - Clothing, particularly jackets, coats, parkas, raincoats, blazers, blouses,
shirts, dresses, suits, trousers, breeches, jeans, t-shirts, skirts, gymnastic
suits, jumpsuits, sweaters, cardigans and woolen waistcoats, belts, underwear,
in particular for ladies, scarves, shawls, in particular ascots, overalls,
gloves, hosiery, knee and thigh stockings, also nylon stockings, panty-hoses,
leotards, socks, leggings, bathing and swimming suits; footwear, in particular
shoes, boots, slippers and sports shoes, except children’s footwear; headgear,
particularly hats, caps, berets and headbands.
JAPAN
  118988   6/17/1996   8-66448   5/22/1998   4147036   REGISTERED   14
14 - Personal ornaments; jewelry/rough gemstones/imitations of jewelry;
clocks/watches.
JAPAN
  118987   6/17/1996   8-066451   11/14/1997   4081537   REGISTERED   25
25 - Clothing, garters, stocking suspenders, braces, waistbands, belts,
footwear, special sporting/ gymnastic wear, and special sporting and gymnastic
footwear.
SPAIN
  118980   3/30/1995   1957128   3/30/1995   1957128   REGISTERED   25
25 - Clothing, footwear, headgear.
TAIWAN
  118985   4/9/1996   85015798   5/1/1997   760256   REGISTERED   25
25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts, dresses,
trousers, jeans, t-shirts, skirts, jumpsuits, sweaters, cardigans, belts,
lingerie, neckties, scarves and ascots, overalls, gloves, scarves, hosiery,
stockings (knee-high and thigh-high), pantyhose, tights, socks, leggings,
swimwear; hats and headbands; and footwear (including shoes, boots and
slippers), except children’s footwear.
THAILAND
  118981   6/12/1995   287268   6/12/1995   287268/TM87774   REGISTERED   25
25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts, dresses,
suits, trousers, pants, jeans, shorts, t-shirts, skirts, jumpsuits, sweaters,
cardigans, belts, lingerie, mufflers, ascots and ties, overalls, gloves,
scarves, stockings (knee-high and thigh-high), pantyhose, tights, socks,
leggings, leotards, swimwear, jumpers, capes, vests, collars, chemises, slips,
petticoats, pajamas, negligees, nightgowns, tank tops, camisoles, pullovers,
bodysuits, stoles; boots, shoes, athletic footwear, slippers, except footwear
for children; caps, hats and
VENEZUELA
  118991   10/21/1996   17598/96   10/31/1997   201857-P   REGISTERED   25
25 - Clothing, headgear and footwear, namely jackets, coats, parkas, raincoats,
blazers, blouses, shorts, dresses, suits, trousers, pants, jeans, shorts,
T-shirts, jumpsuits, sweaters, cardigans, belts, lingerie, mufflers, scarves,
ascots, overalls, pantyhose, tights, socks, leggings, swimwear, footwear
(including shoes, boots, slippers, and athletic footwear) except children’s
footwear, hats, caps, besets, and
 
                           
AK ANNE KLEIN
 
                           
CURACAO
  T30276NT01   1/15/2007   D700018   3/6/2007   12680   REGISTERED   3,9,14
 
                          18,25
3 -
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
14 -
18 -
25 -
 
                           
AK and (ANNE KLEIN in Chinese characters)
 
                           
CHINA
  T30372CN13   9/22/2006   5630217   11/28/2009   5630217   REGISTERED   35
35 - Received certificate 2/19/10

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:     4/7/2011     Page 6

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
 
                           
AK ANNE KLEIN
 
                           
ANDORRA
  T30276AD00   8/11/2008   26417   8/11/2008   26417   REGISTERED   18,25,9
 
                          14,35
18 - Handbags and smg’s
25 - Footwear
9 -
14 -
35 -
ANTIGUA & BARBUDA
  T30276AG00   7/23/2007   33818   1/18/2008   6825   REGISTERED   3,9,14
 
                          18,25
3 -
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
14 -
18 -
25 -
ARUBA
  T30276AB00   1/15/2007   07011511   12/6/2007   26881   REGISTERED   3,9,14
 
                          18,25
3 -
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
14 -
18 -
25 -
AUSTRALIA
  203723   7/19/2004   1011792   7/19/2004   1011792   REGISTERED   14
14 - Jewellry, Including jewellry made of precious and non-precious metals;
horological and chronometric instruments, watches, clocks and timers.
AUSTRALIA
  T30354AU01   9/10/2007   1198359   9/10/2007   1198359   REGISTERED   3,9,18
 
25
3 - Fragrances and Cosmetics
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
18 - Handbags, tote bags, briefcases, wallets, change purses, leather key cases
and cosmetic bags (sold empty).
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
BERMUDA
  T30276BM00   10/1/2008   48538   8/19/2010   48538   REGISTERED   003
003 - Fragrances and Cosmetics
BERMUDA
  T30276BM01   10/1/2008   48539   8/19/2010   48539   REGISTERED   9
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
BERMUDA
  T30276BM02   10/1/2008   48540   8/19/2010   48540   REGISTERED   18
18 - Handbags and Small leather Goods
BERMUDA
  T30276BM03   10/1/2008   48541   8/19/2010   48541   REGISTERED   25
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
BOLIVIA
  T30276BO00   10/24/2006   4119   8/13/2007   110041   REGISTERED   03
03 - Fragrances and Cosmetics
BOLIVIA
  T30276BO01   10/24/2006   4120   8/13/2007   110050   REGISTERED   9
9 - optical and non optical eyewear
BOLIVIA
  T30276BO02   10/24/2006   4121   8/13/2007   110042   REGISTERED   14
14 - jewelry and watches
BOLIVIA
  T30276BO03   10/24/2006   4292   8/13/2007   110040   REGISTERED   18
18 -

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      7

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   AK ANNE KLEIN continued . . .
BOLIVIA
  T30354BO00   10/24/2006   4123   8/13/2007   110043   REGISTERED     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
BOLIVIA
  T30354BO01       na   8/13/2007   110044   REGISTERED     24  
24 - Body, bath and sport towels
CANADA
  247128   8/10/2007   1359368   4/8/2010   TMA763674   REGISTERED     18,25,35
 
18 - Pocketbooks of all kinds, handbags, tote bags, purses, wallets, key cases,
key fobs, belts and umbrellas.
25 - Coats, suits, jackets, pants, shirts, dresses, blouses, sweaters, gloves
and shoes.
35 - Operation of retail clothing stores, retail apparel stores, retail shoe
stores, retail jewelry stores, boutiques in department stores; on-line retail
store services featuring clothing, apparel, footwear, cosmetics, perfume,
toiletries, eyewear, watches, jewelry and leather goods.
CAYMAN ISLANDS
  T30276KY01   6/7/2007   CT4462371   6/7/2007   CT4462371   REGISTERED    
18,25  
18 -
                               
25 -
                               
CHILE
  T30276CL01   9/20/2007   789115   11/26/2008   934904   REGISTERED     9  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
CHILE
  T30276CL05   9/20/2007   789118   11/26/2008   834944   REGISTERED     25  
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
CHILE
  T30276CL07   9/20/2007   789117   11/26/2008   834937   REGISTERED     18  
18 - Handbags, cosmetic cases sold empty, wallets
CHILE
  T30276CL08   9/20/2007   789116   11/26/2008   834903   REGISTERED     14  
14 - Watches and Jewelry
CHILE
  T30276CL09   9/20/2007   789114   11/26/2008   834905   REGISTERED     03  
03 - Fragrances and Cosmetics
CHINA
  247116   6/9/2005   4709548   2/28/2009   4709548   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
CHINA
  247118   6/9/2005   4709547   1/28/2009   4709547   REGISTERED     35  
35 - Advertising and publicity services; retail store services, online services
CHINA
  157126   5/9/2004   4054728   1/14/2007   4054728   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments; watches, clocks, table clocks and
parts therefor
CHINA
  247117   6/8/2005   4707374   1/21/2009   4707374   REGISTERED     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
COLOMBIA
  247130   5/31/2005   5 52804   12/14/2005   307910   REGISTERED     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
COLOMBIA
  247129   5/31/2005   5 52800   1/27/2006   308771   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags; shoulder bags; evening bags; cosmetic bags
(sold empty); cosmetic cases (sold empty); cosmetic pouches (sold empty);
grooming kits (sold empty); leather shoulder belts; wallets; billfolds; credit
card cases; business card cases; key cases; key fobs; passport cases; coin
purses; coin/key purses; carry-all clutches; check book clutches; clutch purses;
general purpose purses; pouches; book bags; belt bags; leather and textile
shopping bags (sold empty); tote bags; saddle bags; roll bags; sling bags;
travel bags; overnight bags; weekender bags; duffel bags; suit bags; garment
bags for travel; gym bags; athletic bags; beach bags; tie cases; waist packs;
fanny packs; backpacks; knapsacks; attaché cases; briefcases; briefcase type
portfolios; leather envelopes for carrying personal papers; secretaries;
satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas; parasols;
walking sticks.
COLOMBIA
  247131   5/31/2005   5 52799   12/14/2005   307960   REGISTERED     35  
35 - Advertising and publicity services; retail store services, online services

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      8

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES AK ANNE KLEIN continued . . .
COLOMBIA
  T30354CO03   4/4/2007   07034291   10/31/2008   376115   REGISTERED   03
03 - Cosmetics and fragrances
COLOMBIA
  T30354CO04   4/4/2007   07034292   10/22/2007   343352   REGISTERED   09
09 - eyewear
COLOMBIA
  T30354CO05   4/4/2007   07034294   10/22/2007   343353   REGISTERED   14
14 - jewelry and wathes
COSTA RICA
  T30276CR05   6/7/2005   0004196   9/18/2006   162410   REGISTERED   25
25 -
COSTA RICA
  247134   6/7/2005   2005-0004195   8/23/2006   161 704   REGISTERED   35
35 - Advertising and publicity services; retail store services, online services
COSTA RICA
  247132   6/7/2005   20050004197   8/22/2006   161695   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
COSTA RICA
  T30354CR03   10/20/2006   200610182   6/13/2008   178145   REGISTERED   03
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
COSTA RICA
  T30354CR04   10/20/2006   200610183   6/16/2008   176295   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
COSTA RICA
  T30354CR05   10/20/2006   200610184   6/12/2008   176071   REGISTERED   14
14 - jewelry and watches
DOMINICAN
  247135   7/7/2005   2005-43151   9/29/2005   150775   REGISTERED   18,25,35
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags; shoulder bags; evening bags; cosmetic bags
(sold empty); cosmetic cases (sold empty); cosmetic pouches (sold empty);
grooming kits (sold empty); leather shoulder belts; wallets; billfolds; credit
card cases; business card cases; key cases; key fobs; passport cases; coin
purses; coin/key purses; carry-all clutches; check book clutches; clutch purses;
general purpose purses; pouches; book bags; belt bags; leather and textile
shopping bags (sold empty); tote bags; saddle bags; roll bags; sling bags;
travel bags; overnight bags; weekender bags; duffel bags; suit bags; garment
bags for travel; gym bags; athletic bags; beach bags; tie cases; waist packs;
fanny packs; backpacks; knapsacks; attaché cases; briefcases; briefcase type
portfolios; leather envelopes for carrying personal papers; secretaries;
satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas; parasols;
walking sticks.
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and
stockings.
35 - Advertising and publicity services; retail store services, online services.
DOMINICAN
  T30354DO01   9/21/2007   37190   12/31/2007   164873   REGISTERED   3,9,14
3 - Fragrances and Cosmetics
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
14 - Jewelry and Watches
ECUADOR
  T30276EC01   3/6/2007   181352   1/15/2008   41408   REGISTERED   3
3 -
ECUADOR
  T30276EC02   3/6/2007   181353   1/15/2008   41508   REGISTERED   9
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
ECUADOR
  T30276EC03   3/6/2007   181354   1/15/2008   41308   REGISTERED   14
14 -
ECUADOR
  247140   6/6/2005   158046   3/20/2006   36606   REGISTERED   35
35 - Advertising and publicity services; retail store services, online services

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      9

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES AK ANNE KLEIN continued . . .
ECUADOR
  247138   6/6/2005   158043   8/28/2006   250606   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
ECUADOR
  247139   6/6/2005   158045   8/28/2006   270706   REGISTERED   25
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
EL SALVADOR
  247141   7/4/2005   2005050196   2/1/2006   228/56   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags; shoulder bags; evening bags; cosmetic bags
(sold empty); cosmetic cases (sold empty); cosmetic pouches (sold empty);
grooming kits (sold empty); leather shoulder belts; wallets; billfolds; credit
card cases; business card cases; key cases; key fobs; passport cases; coin
purses; coin/key purses; carry-all clutches; check book clutches; clutch purses;
general purpose purses; pouches; book bags; belt bags; leather shopping bags;
shopping bags; net bags for shopping; tote bags; saddle bags; roll bags; sling
bags; travel bags; overnight bags; weekender bags; duffel bags; suit bags;
garment bags for travel; gym bags; athletic bags; beach bags; tie cases; waist
packs; fanny packs; backpacks; knapsacks; attaché cases; briefcases; briefcase
type portfolios; leather envelopes for carrying personal papers; secretaries;
satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas; parasols;
walking sticks.
EL SALVADOR
  247143   7/4/2005   2005050195   1/19/2006   213/55   REGISTERED   35
35 - Advertising and publicity services; retail store services; online sales
services; on-line advertising on a computer network.
EL SALVADOR
  247142   7/4/2005   2005050198   1/19/2006   217/55   REGISTERED   25
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and
stockings.
EUROPEAN UNION
  T30276EU01   10/23/2006   005408976   11/10/2007   005408976   REGISTERED  
03,09,14
03 - Fragrances and Cosmetics
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments.
EUROPEAN UNION
  247197   5/30/2005   4462371   9/15/2006   4462371   REGISTERED   18,25,35
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
35 - Advertising and publicity services also provided online; retail store
services, online retail services both in relation to leather and imitations of
leather and goods made of these materials, handbags, shoulder bags, evening
bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches
(sold empty), grooming kits (sold empty), leather shoulder belts, wallets,
billfolds, credit card cases, business card cases, key cases, key fobs, passport
cases, coin purses, coin/key purses, carry-all clutches, check book clutches,
clutch purses, general purpose purses, pouches, book bags, belt bags, leather
and textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks, umbrellas, beach umbrellas, parasols and
walking sticks, clothing, footwear, headgear, belts, scarves, neckties, socks
and stockings.
FEDERATION OF
  245347   4/21/2005   2005709307   6/5/2006   307951   REGISTERED   18,25,35
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
25 - Clothing, footwear, headgear.
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses]
GUATEMALA
  247145   6/6/2005   M-3761-2005   2/8/2006   140,373   REGISTERED   25
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
GUATEMALA
  247146   6/6/2005   M-3762-2005   2/1/2006   140,275   REGISTERED   35
35 - Advertising and publicity services; retail store services, online services

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      10

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES AK ANNE KLEIN continued . . .
GUATEMALA
  247144   6/6/2005   M-3763-2005   3/6/2006   140,828   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
GUATEMALA
  T30354GT03   11/7/2006   934502006   5/15/2007   149378   REGISTERED   03 03 -
Cosmetics and Fragrances
GUATEMALA
  T30354GT04   11/7/2006   934302006   5/21/2007   149665   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
GUATEMALA
  T30354GT05   11/7/2006   934502006   5/29/2007   149768   REGISTERED   14
14 - jewelry and watches
HONDURAS
  247195   6/28/2005   14922/2005   4/3/2008   13269   REGISTERED   35
35 - Advertising and publicity services; retail store services, online services
HONDURAS
  T30354HN03   10/26/2006   36345/2006   7/2/2007   101278   REGISTERED   03
03 - Fragrances and Cosmetics
HONDURAS
  T30354HN04   10/26/2006   36346/2006   7/2/2007   101270   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
HONDURAS
  T30354HN05   10/26/2006   36347/2006   7/2/2007   101277   REGISTERED   14
14 - Jewelry and Watches
HONG KONG
  T30276HK00   11/1/2006   300751211   11/1/2006   300751211   REGISTERED  
03,09,14
03 - Fragrances and Cosmetics
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
14 -
HONG KONG
  247148   5/28/2005   300428823   5/28/2005   300428823   REGISTERED   18,25,35
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
35 - Advertising and publicity services; retail store services, online services,
provision of on-line information in respect of all the aforesaid services.
INDIA
  247151   6/13/2005   1363479   8/4/2008   1363479   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
INDIA
  248033   6/13/2005   1363480   3/28/2008   1363480   REGISTERED   25
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
INDIA
  248035   6/13/2005   1363481   5/23/2007   1363481   REGISTERED   35
35 - Advertising and publicity services; retail store services, online services.
INDONESIA
  247155   6/13/2005   D00.2005.0077   2/14/2007   0000110104   REGISTERED   25
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page       11

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES AK ANNE KLEIN continued . . .
INDONESIA
  247156   6/13/2005   D00.2005.0077   2/14/2007   0000110106   REGISTERED   35
35 - Advertising and publicity services; retail store services, online services
INDONESIA
  207682   8/4/2004   2004.2215422329   4/25/2006   0000704001   REGISTERED   14
14 - Jewelry belonging in Class 14 including jewelry made of precious and
non-precious metals; watches, clocks and timers
INDONESIA
  T30354ID04   11/17/2006   D00.2006.037419   7/4/2008   IDM000167638  
REGISTERED   03
03 - Fragrances and Cosmentics
JAMAICA
  T30276JM00   10/26/2006   049445   10/26/2006   049445   REGISTERED   03,09,14
 
24,25
03 - Fragrances and Cosmetics
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
14 -
24 -
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
JAMAICA
  T30276JM02   9/11/2007   050831   8/18/2008   050831   REGISTERED   18
18 - All goods in category
JAPAN
  247119   6/6/2005   2005-050214   4/7/2006   4943594   REGISTERED   18,25,35
18 - Metal fittings for bags, purse clasps, leather containers, clothing for
pets, bags or the like, pouches or the like, portable toiletry article cases,
umbrellas and parasols, sticks, canes, fittings of metal for canes, cane
handles, horse-riding equipment, leather.
25 - Clothing, garters, sock suspenders, braces, bands, belts, footwear,
costumes for dressing-up, special sporting and gymnastic wear, special sporting
and gymnastic footwear
35 - Advertising and publicity services, online advertising on a computer
network, providing online information on commodity sales, order processing
agencies for online sales
JAPAN
  T30354JP01   10/27/2006   2006100336   8/10/2007   5070313   REGISTERED  
03,09,14
 
18,25
03 - Antistatic agents for home use, Defatting agents for home use, Rust
removing preparations, Benzine for removing stains, Softener for laundry use,
Laundry bleaches, Gums for wigs, Adhesives for false eyelashes use, Laundry
starches, “Funori” for laundry use, Stripping agents for paint, Shoe cream, Shoe
polish, Polishing agents, Soaps & the like, Dentifrices, Cosmetics, Fragrances
and flavourings, Sand papers, Grinding cloth, Grinding sands, Artificial pumice
stones, Polishing papers, Polishing cloth, False nails, False eyelashes
09 - Ear plugs, Processed glass (excluding those for building use), Arc-welding
machines, Metal cutting machines, Electric welding apparatus, Ozone generators,
Electrolysers, Egg graders, Cash registers, Coin counting or selecting machines,
Job recording machines, Photo-copying machines, Hand calculators, Drawing or
drafting machines and instruments, Time stamping machines, Time recorders, Punch
card system machines, Vote computing machines, Billing machines, Postage stamp
checking apparatus, Automatic vending machines, Gasoline station equipment,
Coin-operated gates for car parks, Life saving apparatus and equipment, Fire
extinguishers, Fire hydrants, Nozzles for fire hoses, Fire-extinguishing
sprinkler system, Fire alarm systems, Gas leakage alarm apparatus, Anti-theft
warning apparatus, Protective helmets, Railway signal machines, Triangular signs
for warning of vehicle accident, Luminous or mechanical road sign, Diving
machines and apparatus, Arcade video game machines, Electrically operated door
closing apparatus, Vehicle driving training simulators, Sports training
simulators, Physical and chemical apparatus and instruments, Photographic
apparatus and instruments, Motion picture apparatus and instruments, Optical
apparatus and instruments, Measuring apparatus and instruments, Electrical
distribution or control machines and apparatus, Rotary converters, Phase
modifiers, Batteries, Electrical and magnetic measuring instruments, Electric
wires and cables, Electric irons, Electric hair-curlers, Electric buzzers,
Electrical communication machines and apparatus, Electronic machines/instruments
& their parts/fittings, Magnetic cores, Resistance wires, Electrodes, Fireboats,
Rockets, Fire engines, Cigar lighters for cars, Gloves for protection against
accident, Dust masks, Gas masks, Welding masks, Clothing for protection against
fire, Glasses, Video game apparatus for personal use, Electronic circuits and
CD-ROMs on which programs for hand-held games with liquid crystal displays are
recorded, Slot machine, Weight belts, Wet suits, Inflatable swimming floats,
Protective helmets for sports, Air tanks, Swimming floatboards, Regulators,
Records, Metronomes, Electronic circuits and CD-ROMs on which automatic
performance programs for electronic musical instruments are recorded, Slide
rules, Cinematographic films, Transparencies, Slide film mounts, Pre-recorded
video discs and video tapes, Electronic publications
14 - Precious metals, Key holders, Tableware of precious metals, Nut-crackers,
pepper pots, sugar bowls, saltshakers, egg stands, napkin holders, napkin rings,
trays, toothpick stands of precious metal, Needle cases of precious metal,
Candle extinguishers and candlesticks of precious metal, Jewel cases of precious
metal, Vases and flower bowls of precious metal, Trophies, Commemorative
shields, Personal ornaments, Purses and wallets of precious metal, Jewels and
their raw ores and imitations of jewels, Compacts of precious metal, Shoe
decorations of precious metal, Clocks and watches, Smokers’ articles of precious
metal
18 - Metal fittings for bags, Purse clasps, Leather containers, Clothing for
pets, Bags or the like, Pouches or the like, Portable toiletry article cases,
Umbrellas and parasols, Sticks, Canes, Fittings of metal for canes, Cane
handles, Horse-riding equipment, Leather
25 - Clothing; Garters; Sock suspenders; Braces; Bands; Belts; Footwear;
Costumes for dressing-up; Special sporting and gymnastic wear; Special sporting
and gymnastic footwear
JORDAN
  T30276JO00   5/30/2005   80205   5/30/2005   80205   REGISTERED   25
25 - Clothing footwear headgear, belts, scarves, neckties, socks and stocking

 



--------------------------------------------------------------------------------



 



                                         
Owner Trademark Image
                  Printed:     4/7/2011     Page 12
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#       STATUS   CLASSES  

                                 
AK ANNE KLEIN continued
       
JORDAN
  247157   5/30/2005   80204   5/30/2005   80204   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags; shoulder bags; evening bags; cosmetic bags
(sold empty); cosmetic cases (sold empty); cosmetic pouches (sold empty);
grooming kits (sold empty); leather shoulder belts; wallets; billfolds; credit
card cases; business card cases; key cases; key fobs; passport cases; coin
purses; coin/key purses; carry-all clutches; check book clutches; clutch purses;
general purpose purses; pouches; book bags; belt bags; leather and textile
shopping bags (sold empty); tote bags; saddle bags; roll bags; sling bags;
travel bags; overnight bags; weekender bags; duffel bags; suit bags; garment
bags for travel; gym bags; athletic bags; beach bags; tie cases; waist packs;
fanny packs; backpacks; knapsacks; attaché cases; briefcases; briefcase type
portfolios; leather envelopes for carrying personal papers; secretaries;
satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas; parasols;
walking sticks.
       
JORDAN
  247159   5/30/2005   80737   4/3/2006   80737   REGISTERED     35  
35 - Advertising and publicity services; online services; the bringing together
for the benefit of others, of a variety of good (excluding the transport
thereof), enabling customers to conveniently view and purchase those goods
       
KAZAKHSTAN
  T30354KZ00   3/26/2007   38463   12/12/2009   27317   REGISTERED     18,25,35
 
 
                            14  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses]
       
14 - Jewelry and Watches
       
LEBANON
  T30276LB00   3/4/2008   1630   4/8/2008   115721   REGISTERED     03,09,14  
 
                            18,25,35  
03 -
       
09 -
       
14 -
       
18 -
       
25 -
       
35 -
       
MACAO
  T30354MO00   11/10/2006   25540   4/20/2007   025540   REGISTERED     03  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
MACAO
  T30354MO01   11/10/2006   25541   4/20/2007   025541   REGISTERED     09  
09 -
       
MACAO
  T30354MO02   11/10/2006   25542   4/20/2007   025542   REGISTERED     14  
14 -
       
MACAO
  T30354MO03   11/10/2006   25543   4/20/2007   025543   REGISTERED     18  
18 -
       
MACAO
  T30354MO04   11/10/2006   25544   4/20/2007   025544   REGISTERED     25  
25 -
       
MALAYSIA
  247165   6/9/2005   5009209   11/22/2007   5009209   REGISTERED     35  
35 - Advertising and publicity services; retail store services, online services
       
MALAYSIA
  207687   8/6/2004   4011407   8/6/2004   4011407   REGISTERED     14  
14 - Jewelry belonging in Class 14 including jewelry made of precious and
non-precious metals; watches, clocks and timers
       
MALAYSIA
  T30354MY04   11/6/2006   06019852   10/3/2008   06019852   REGISTERED     03  
03 - Fragrances and Cosmetics
       
MALAYSIA
  T30354MY05   11/6/2006   06019853   9/12/2008   06019853   REGISTERED     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
MEXICO
  T30276MX00   10/10/2007   888123   10/10/2007   1008851   REGISTERED     03  
03 -
       
MEXICO
  T30276MX01   10/10/2007   888124   10/10/2007   1008852   REGISTERED     9  
9 -
       

 



--------------------------------------------------------------------------------



 



                                         
Owner Trademark Image
                  Printed:     4/7/2011     Page 13
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#       STATUS   CLASSES  

                                 
AK ANNE KLEIN continued
       
MEXICO
  T30276MX02   10/10/2007   888125   10/10/2007   10088123   REGISTERED     14  
14 - watches
                               
MEXICO
  T30276MX03   10/10/2007   888126   10/10/2007   1008854   REGISTERED     18  
18 -
       
MEXICO
  T30276MX04   10/10/2007   888127   10/10/2007   1008855   REGISTERED     25  
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
MEXICO
  T30276MX05   10/10/2007   888128   10/10/2007   1008856   REGISTERED     35  
35 -
       
MEXICO
  126812   5/12/2003   600274   11/10/2003   811952   REGISTERED     24  
24 - Sheets, pillow cases, shams, dust ruffles, duvet covers, blankets,
comforters, quilts, bath towels, beach towels, towels, body sheets and bath
rugs; hand towels made of textile; table linens, namely, napkins and place mats.
       
NICARAGUA
  247169   7/6/2005   2005-02163   3/3/2006   0600570   REGISTERED     18,25,35
 
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
       
35 - Advertising and publicity services; retail store services, online services
       
NICARAGUA
  T30354NI01   11/1/2006   03866   11/21/2007   0703111   REGISTERED    
03,09,14  
 
                            18  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
09 - eye glasses and sunglasses
       
14 - jewelry and watches
       
18 - handbags ans wallets
       
OMAN
  247174   7/6/2005   36964   8/1/2006   36964   REGISTERED     35  
35 - Advertising and publicity services; retail store services, online services
       
OMAN
  247173   7/6/2005   36963   8/1/2006   36963   REGISTERED     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
       
OMAN
  247172   7/6/2005   36962   10/30/2006   36962   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
PANAMA
  247177   6/1/2005   142725   6/1/2005   142725   REGISTERED     35  
35 - Advertising and publicity services; retail store services, online services
       
PANAMA
  247175   6/1/2005   142722   6/1/2005   142722   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
PANAMA
  247176   6/1/2005   142723   6/1/2005   142723   REGISTERED     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
       

 



--------------------------------------------------------------------------------



 



                                         
Owner Trademark Image
                  Printed:     4/7/2011     Page 14
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#       STATUS   CLASSES  

                                 
AK ANNE KLEIN continued . . .
       
PARAGUAY
  T30276PY00   10/27/2006   32613/2006   12/10/2007   305995   REGISTERED     03
 
03 - Fragrances and Cosmetics
       
PARAGUAY
  T30276PY01   10/27/2006   32614/2006   12/10/2007   305996   REGISTERED     09
 
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
PARAGUAY
  T30276PY02   10/27/2006   32615/2006   12/10/2007   305997   REGISTERED     14
 
14 - Jewelry and Watches
       
PARAGUAY
  T30276PY03   10/27/2006   32616/2006   12/10/2007   305998   REGISTERED     24
 
24 -
       
PARAGUAY
  T30276PY04   10/27/2006   32617/2006   12/10/2007   305999   REGISTERED     25
 
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
PARAGUAY
  T30276PY10   12/1/2006   37583   2/8/2008   307608   REGISTERED     18  
18 - all goods in class
       
PERU
  T30276PE09   9/28/2007   330539   2/29/2008   135587   REGISTERED     25  
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
PHILIPPINES
  247178   6/6/2005   4-2005-005174   6/6/2006   4-2005-005174   REGISTERED    
18,25,35  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
       
35 - Advertising and publicity services; retail store services, online services
       
PHILIPPINES
  T30354PH01   11/3/2006   42006011963   9/17/2007   42006011963   REGISTERED  
  3,9,14  
 
                            18,25  
3 - Fragrances and Cosmetics
       
9 - eyewear
       
14 - jewelru and watches
       
18 - handbags and wallets
       
25 - belts, blouses, camisloes, coats, footwear
       
QATAR
  247179   7/24/2005   36387   5/26/2008   36387   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
QATAR
  247180   7/24/2005   36388   5/26/2008   36388   REGISTERED     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
       
QATAR
  247181   7/24/2005   36389   5/26/2008   36389   REGISTERED     35  
35 - Advertising and publicity services; retail store services, online services
       
SAUDI ARABIA
  T30276SA00   2/27/2008   127586   9/1/2010   118987   REGISTERED     3  
3 - Cosmetics and Fragrances
       
SAUDI ARABIA
  T30276SA01   2/27/2008   127587   9/1/2010   118988   REGISTERED     9  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
SAUDI ARABIA
  T30276SA02   2/27/2008   127588   9/1/2010   118989   REGISTERED     18  
18 - Handbags and Small leather Goods
       

 



--------------------------------------------------------------------------------



 



                                         
Owner Trademark Image
                  Printed:     4/7/2011     Page 15

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS     CLASSES  
AK ANNE KLEIN continued...
       
SAUDI ARABIA
  T30276SA03   2/27/2008   127589   9/27/2010   119619   REGISTERED     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
SAUDI ARABIA
  T30276SA04   2/27/2008   127590   8/15/2010   118586   REGISTERED     35  
35 - The bringing together for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods.
       
SINGAPORE
  247123   5/28/2005   T0508853I   5/28/2005   T0508853I   REGISTERED     35  
35 - Advertising and publicity services; bringing together, for the benefit of
others, of a variety of goods/services, namely, clothing, jewelry, watches and
all other types of horological instruments, accessories, perfume, cologne,
hosehold items, cosmetics, leather goods, footwear, headgear, bags and carrying
cases (excluding transport thereof), enabling customers to conveniently view and
purchase those goods/services by means of internet; on-line advertising on a
computer network.
       
SINGAPORE
  247122   5/28/2005   T05/08852J   5/28/2005   T05/08852J   REGISTERED     25  
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
       
SINGAPORE
  247121   5/28/2005   T05/08851B   5/28/2005   T05/08851B   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty) [not fitted], cosmetic cases (sold empty) [not fitted], cosmetic
pouches (sold empty)[not fitted], grooming kits (sold empty)[not fitted],
leather shoulder belts, wallets, billfolds, credit card cases [wallets],
business card cases, key cases, key fobs, passport cases, coin purses, coin/key
purses, carry-all clutches, check book clutches, clutch purses, general purpose
purses, pouches, book bags, belt bags, leather and textile shopping bags (sold
empty), tote bags, saddle bags, roll bags, sling bags, travel bags, overnight
bags, weekender bags, duffel bags, suit bags, garment bags for travel, gym bags,
athletic bags, beach bags, tie cases, waist packs, fanny packs, backpacks,
knapsacks, attaché cases, briefcases, briefcase type portfolios, leather
envelopes for carrying personal papers, secretaries, satchels, suitcases,
luggage, trunks; umbrellas, beach umbrellas, parasols and walking sticks
       
SINGAPORE
  207688   7/28/2004   T04/12337C   7/28/2004   T04/12337C   REGISTERED     14  
14 - Jewelry belonging in Class 14 including jewelry made of precious and
non-precious metals; watches, clocks and timers
       
SINGAPORE
  T30354SG04   10/25/2006   T0622605F   10/25/2006   T0622605F   REGISTERED    
03  
03 - Fragrances and Cosmentics
       
SINGAPORE
  T30354SG05   10/25/2006   T0622606D   10/25/2006   T0622606D   REGISTERED    
09  
09 -
       
SOUTH KOREA
  247120   6/8/2005   45-2005-2504   8/16/2006   17128   REGISTERED     25,35  
25 - Half coats, long coats, fur coats, over coats, trench coats, rain coats,
sporting anoraks, anoraks (except for sporting anoraks), parkas, blazers,
jackets, cardigans, boleros, sports coats, wind resistant jackets, fur stoles,
suits, vests, one-piece dresses, two-piece dresses, caftans, evening gowns,
jumpers, skirts, slacks, trousers, jean pants, jean shorts, jean jackets, jean
skirts, jean dresses, jean overalls, jean jump suits, jean shirts, work clothes
(dungarees), jumpsuits, overalls, coveralls, flight suit, jogging suits, sweat
pants, shorts, skorts, culottes, sweaters, pullovers, jerseys, dress shirts,
polo shirts, short sleeve shirts, body shirts, sports shirts, tuxedo shirts,
formal shirts, blouses, tunics, sweat shirts, t-shirts, halter tops, tank tops,
body suits, unitards, camisoles, chemises, undershirts, slips, bustiers, garter
belts, briefs, boxer shorts, bloomers, underpants, under panties, thermal
underwear, brassieres, corsets, teddies, petticoats, nightgowns, night shirts,
negligees, bath robes, pajamas, aprons, stockings, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, scarves, shawls, neckerchiefs, winter gloves, evening gloves, mittens,
leather belts, belts for clothing made of imitation leather, belts for clothing
made of fabric, belts for clothing made of vinyl, belts for clothing made of
plastics, sashes, suspenders for clothing, stocking suspenders, sock suspenders,
garters, cummerbunds, swimwear, namely bathing caps, bathing suits and bathing
pants; beach robes, bikinis, sarongs, ski suits, ski bibs, ski pants, thermal
socks, golf shirts, golf pants, golf shorts, tennis shirts, tennis pants, tennis
shorts, hats and caps, berets, crowns, nightcaps, sun visors, miters, hoods
(clothing), turbans, top hats, leather shoes, rubber shoes, galoshes, golf
shoes, hiking shoes, lace boots, bath sandals, bath slippers, half boots, boots,
vinyl shoes, beach shoes, sandals, ski boots, slippers, overshoes, rain shoes,
top boots, gymnastic shoes, laced shoes, espadrilles and sneakers
       
35 - Publication of advertisement services, modeling services for advertising or
sales promotion, advertisement planning services, advertising agency services,
publicity columns preparation services, dissemination of advertising,
advertisement publishing services, advertisement brokerage services, publicity
material rental services, advertising material updating services, advertising
space rental services, billboard leasing services, enterprise advertising and
promoting services, radio advertising services, bill-posting services, services
in connection with organization of trade fairs for commercial or advertising
purposes, services in connection with organization of exhibitions or commercial
or advertising purposes, distribution of samples services, film advertising
services, outdoor advertising services, direct mail advertising services, mail
order advertising services, television advertising services, promotion agency
services, on-line advertising on a computer network, rental of advertising time
on communication media, retail agencies of cosmetics, retail mediating services
of cosmetics, retail agencies of perfumery, retail mediating services of
perfumery, retail agencies of soaps, retail mediating services of soaps, retail
agencies of toilet preparations, namely articles such as shampoo, soap or
shaving cream, used in washing or caring for the appearance; retail mediating
services of toilet preparations, retail agencies of eyewear, retail mediating
services of eyewear, retail agencies of bags, retail mediating services of bags,
retail agencies of clothing, retail mediating services of clothing, retail
agencies of footwear, retail mediating services of footwear, retail agencies of
headgear, retail mediating services of headgear, retail agencies of belts,
retail mediating services of belts
       

 



--------------------------------------------------------------------------------



 



                                         
Owner Trademark Image
                  Printed:     4/7/2011     Page 16
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#       STATUS   CLASSES  

                                 
AK ANNE KLEIN continued...
       
SOUTH KOREA
  118517   10/24/2002   40-2002-48925   9/1/2004   592008   REGISTERED    
9,14,18  
 
                            03  
9 - EYEGLASS FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING EYEGLASSES,
EYEGLASS AND SUN GLASS CASES, EYEGLASS AND SUN GLASS CHAINS AND CORDS, CLIP-ON
SUNGLASSES, ANTI-GLARE GLASSES, COMMON EYEGLASSES, EYE SHADES, GOGGLES FOR
SPORT, SHOOTING GLASSES, BINOCULARS
       
14 - WRIST WATCHES, STOP WATCHES, WATCH FOBS, POCKET WATCHES, WATCH BANDS, WATCH
STRAPS, WATCH BRACELETS, WATCH CHAINS, AND WATCH CASES; WALL CLOCKS, TABLE
CLOCKS, ALARM CLOCKS, CLOCKS INCORPORATING RADIOSEarrings made of precious gem,
necklaces made of precious gems, rings made of precious gems, bracelets made of
precious gems, artificial jewelry, master clocks, atomic clocks, clocks for
automobiles, electric clocks and watches, electronic clocks and watches, control
clocks, chronoscopes, sundials, chronometers, chronographs, bowls made of
precious metal, bowls coated with precious metal, platters made of precious
metal, platters coated with precious metal, serving trays made of precious
metal, serving trays coated with precious metal, chargers made of precious
metal, chargers coated with precious metal, plates made of precious metal,
plates coated with precious metal, mugs made of precious metal, mugs coated with
precious metal, vases made of precious metal, vases coated with precious metal,
canisters for kitchen purposes made of precious metal, canisters for kitchen
purposes coated with precious metal, cruets made of precious metal, cruets
coated with precious metal, memorial decorative trays made of precious metal,
memorial decorative trays coated with precious metal, candlesticks made of
precious metal, candlesticks coated with precious metal, candelabras made of
precious metal, candelabras coated with precious metal, candle holders made of
precious metal, candle holders coated with precious metal, candle ring made of
precious metal, candle ring coated with precious metal, candle snuffers made of
precious metal, candle snuffers coated with precious metal, candle trays made of
precious metal, candle trays coated with precious metal, decorative jewelry
boxes of precious metal, decorative jewelry boxes coated with precious metal,
jewelry boxes made of precious metal, jewelry boxes coated with precious metal,
jewelry cases made of precious metal, jewelry cases coated with precious metal,
cigarette cases made of precious metal, cigarette cases coated with precious
metal, cigarette boxes made of precious metal, cigarette boxes coated with
precious metal, cigarette holders made of precious metal, cigarette holders
coated with precious metal, ashtrays made of precious metal, ashtrays coated
with precious metal, nutcrackers made of precious metal, nutcrackers coated with
precious metal, coffee pots made of precious metal, coffee pots coated with
precious metal, non-electric coffee pots made of precious metal, non-electric
coffee pots coated with precious metal, tea pots made of precious metal, tea
pots coated with precious metal, non-electric tea infusers made of precious
metal, non-electric tea infusers coated with precious metal, tea ball made of
precious metal, tea ball coated with precious metal, tea infusers made of
precious metal, tea infusers coated with precious metal, serviette rings made of
precious metal, serviette rings coated with precious metal, napkin ring made of
precious metal, napkin ring coated with precious metal, Virgin Mary icons made
of precious metal, Virgin Mary icons coated with precious metal, Buddha icons
made of precious metal, Buddha icons coated with precious metal, Jesus Christ
icons made of precious metal, Jesus Christ icons coated with precious metal,
clutches purses of precious metal and key fobs.
       
18 - HANDBAGS, SHOULDER BAGS, EVENING BAGS, COSMETIC BAGS SOLD EMPTY, LEATHER
SHOULDER BELTS, GROOMING KITS SOLD EMPTY, WALLETS NOT OF PRECIOUS METAL,
BILLFOLDS NOT OF PRECIOUS METAL, CREDIT CARD CASES, BUSINESS CARD CASES, KEY
CASES, PASSPORT CASES, COIN PURSES, CLUTCH PURSES, GENERAL PURPOSE PURSES,
DRAWSTRING POUCHES, BOOK BAGS, BELT BAGS, TOTE BAGS, SADDLE BAGS, ROLL BAGS,
SLING BAGS, TRAVEL BAGS, OVERNIGHT BAGS, DUFFEL BAGS, SUIT BAGS, GARMENT BAGS
FOR TRAVEL, GYM BAGS, ATHLETIC BAGS, BEACH BAGS, TIE CASES, WAIST PACKS, FANNY
PACKS, BACKPACKS, KNAPSACKS, ATTACHE CASES, BRIEFCASES, BRIEFCASE TYPE
PORTFOLIOS, LEATHER BAGS IN THE SHAPES OF AN ENVELOPE FOR CARRYING PERSONAL
PAPERS, SATCHELS, SUITCASES, LUGGAGE, TRUNKS; UMBRELLAS,
       
03 - Eyebrow pencils, lipsticks, mascaras, mask packs, massage oils, liquid face
powder, beauty bath additives, antiperspirants, bath oils, bath powder,
blushers, perfumed powder, skin fresheners, eye liners, eye shadows, eau de
cologne, body deodorants, lip glosses, cosmetic preparations for slimming
purposes, cold cream, compact powder, cleansing cream, foundation cream, face
powder, potpourris <fragrances>, hand creams, perfumes, perfumed oils, make-up
powder, astringents for cosmetic purposes, cosmetic pencils, cosmetic dyes,
toilet bath salts, colorants for toilet purposes and talcum powder for toilet
use.
       
TAIWAN
  T30276TW02   10/26/2006   095053950   7/1/2007   1270156   REGISTERED    
03,09  
03 - Fragrances and Cosmetics
       
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
TAIWAN
  247184   6/9/2005   94027521   6/1/2006   1212352   REGISTERED     35  
35 - Advertising and publicity services; retailing services relating to
clothing, footwear and headgear; goods made of leather and imitation leather
including trunks and traveling bags; umbrellas, parasols and walking sticks;
whips, harnesses and saddlery; precious metals, diamonds pearls, jade, coral
rock crystal carnelian, precious stones, necklaces, pins, braceletes, earrings,
bangles, pendants, wrist chains, rings, neck chains, watches, watch bands, watch
straps, clocks and table clocks, and parts and fittings for the aforesaid goods;
scarf clips; online retail services in relation to the aforesaid goods; online
shopping services; mail order services; online advertising and publicity
       
TAIWAN
  247183   6/9/2005   94027520   4/16/2006   1200130   REGISTERED     25  
25 - Clothing, boots, shoes, sneackers, athletic shoes, slippers, sandals and
spadrilles, hats, caps, berets, and bandanas; belts, scarves, neckties, socks
and stockings
       
TAIWAN
  247182   6/9/2005   94027519   3/16/2006   1200020   REGISTERED     18  
18 - Leather and imitations of leather; handbags, shoulder bags, evening bags,
cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches (sold
empty), grooming kits (sold empty), leather shoulder belts, wallets, billfolds,
credit card cases, business card cases, key cases, key fobs, passport cases,
coin purses, coin/key purses, carry-all clutches, check book clutches, clutch
purses, general purpose purses, pouches, book bags, belt bags, leather and
textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
THAILAND
  247187   6/9/2005   593000   10/10/2006   31461   REGISTERED     35  
35 - Advertising and publicity services; Bringing together various kinds of
goods to conveniently view and purchase for buyers; on-line services relating to
advertising and publicity; providing business information through the internet
       

 



--------------------------------------------------------------------------------



 



                                         
Owner Trademark Image
                  Printed:     4/7/2011     Page 17
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#       STATUS   CLASSES  

                                 
AK ANNE KLEIN continued...
       
THAILAND
  247186   6/9/2005   592999   8/29/2006   247378   REGISTERED     25  
25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts, dresses,
suits, trousers, pants (except underpants and sports pants), jeans, shorts,
t-shirts, skirts, jumpsuits, sweaters, cardigans, belts, lingerie, mufflers,
ascots and ties, overalls, gloves, scarves, stockings (knee-high and
thigh-high), pantyhose, tights, socks, leggings, lotards, swimwear, jumpers,
capes, vests, collars, chemises, slips, petticoats, pajamas, negligees,
nightgowns, tank tops, camisoles, pullovers, bodysuits, stoles; boots, shoes
including sport shoes, slippers;
       
THAILAND
  247185   6/9/2005   592998   3/21/2007   258103   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
THAILAND
  T30354TH03   10/7/2006   644124   10/6/2006   TM271681   REGISTERED     03  
03 - Fragrances and Cosmetics
       
THAILAND
  T30354TH04   10/7/2006   644125   3/25/2009   TM295269   REGISTERED     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
THAILAND
  T30354TH05   10/10/2006   644126   11/6/2006   644126   REGISTERED     14  
14 - Jewelry and Watches
       
TRINIDAD & TOBAGO
  T30276TT00   11/30/2006   38026   11/30/2006   38026   REGISTERED     3,9,14  
 
                            18,25  
3 -
       
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
14 -
       
18 -
       
25 -
       
TURKEY
  T30276TR00   8/21/2006   040431   8/21/2006   040431   REGISTERED     18,25,35
 
18 - Leather goods
       
25 - Clothing, footwear
       
35 - Advertsing and business services
       
UNITED ARAB EMR
  247188   6/21/2005   70605   3/19/2006   58869   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
UNITED ARAB EMR
  247190   6/21/2005   70607   3/24/2010   100916   REGISTERED     35  
35 - Advertising and publicity services; online services; the bringing together
for the benefit of others, of a variety of good (excluding the transport
thereof), enabling customers to conveniently view and purchase those goods
       
UNITED ARAB EMR
  T30354AE03   10/30/2006   86810   4/7/2008   87268   REGISTERED     3  
3 -
       
UNITED ARAB EMR
  T30354AE04   10/30/2006   86811   3/2/2008   86660   REGISTERED     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
UNITED ARAB EMR
  T30354AE05   10/30/2006   86812   3/2/2008   86658   REGISTERED     14  
14 - Jewelry and Watches
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:  4/7/2011     Page 18

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
AK ANNE KLEIN in Chinese characters
       
 
                               
CHINA
  T30372CN10   9/22/2006   5624540   8/21/2009   5624540   REGISTERED     09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
CHINA
  T30372CN11   9/22/2006   5624541   9/14/2009   5624541   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; watches, clocks, table clocks and parts therefor
       
CHINA
  T30372CN12   9/22/2006   5624543   10/28/2009   5624543   REGISTERED     25  
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
CHINA
  T30372CN19   9/22/2006   5624542   10/21/2009   5624542   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
 
                               
AK ANNE KLEIN LOGO
       
 
                               
CHINA
  118477   11/8/2002   3363267   4/14/2006   3363267   REGISTERED     25  
25 - CLOTHING, FOOTWEAR, HEADGEAR, BABIES PANTS, SWIMMING SUITS, RAINCOATS,
CLOTHING FOR OPERAS, SOCCER SHOES, SOCKS, GLOVES, NECKTIES, BELTS (CLOTHING),
CHASUBLES
       
 
                               
AK ANNE KLEIN SPORT (and Design)
       
 
                               
CHINA
  T30472CN00   9/12/2003   3714049   10/7/2008   3714049   REGISTERED     25  
25 - Clothing, footwear headgear
       
 
                               
AK2 (Stylized)/ANNE KLEIN [Square Logo]
       
 
                               
JAPAN
  118460   2/19/2001   2001-013335   11/30/2001   4526001   REGISTERED     18,25
 
18 - Leather, bags/pouches and the like, vanity cases, metal fittings for bags,
purse clasps, umbrellas and parasols, walking sticks, canes, metal fittingsfor
canes , walking stick/cane handles, equestrian equipment, and pet accessories.
       
25 - Clothing, garters, stocking suspenders, braces, waistbands, belts,
footwear, costumes for masquerades, special sporting/gymnastic wear and special
sporting/gymnastic footwear.
       
 
                               
ALBERT NIPON
       
 
                               
AUSTRALIA
  118349    1/17/1980    342046    1/17/1980    342046    REGISTERED      25
25 - All types of wearing apparel; all other goods in said class.
       
AUSTRALIA
  118351   1/4/1984   401949   1/4/1984   401949   REGISTERED     16  
16 - Dress patterns and all other goods in this class.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:  4/7/2011     Page 19

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
ALBERT NIPON continued...
             
AUSTRIA
  118374       AM 3071/81   3/29/1982   99329   REGISTERED     3,4,14  
 
                            16,18  
 
                               
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
preparations for body and beauty care, hair lotions; dentifrices
       
4 - industrial oils and greases (except edible oil, edible greases and essential
oils); lubricants; dust binding components; fuels (including motor spirit) and
illuminants; candles, night lights, wicks for lighting
       
14 - precious metals and their alloys as well as goods made thereof and coated
therewith (except cutlery, forks and spoons); jewellery, precious stones; clocks
and watches and other means for measuring of time
       
16 - paper, cardboard and goods made from these materials, not included in other
classes; printing matters, papers and magazines, books, bookbinding articles;
photographs; stationery, adhesives (for stationery); artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); playing cards; printers’ types; printing
blocks
       
18 - leather and leather imitations as well as goods made thereof, not included
in other classes, in particular jewellery bags, travelling bags, cosmetic bags;
animals skins and hides; travelling and hand suitcases; umbrellas, parasols and
walking sticks; whips, harness and
       
BENELUX
  118371   10/6/1983   49791   10/6/1983   395514   REGISTERED     25  
25 - Clothing, shoes, footwear, headgear for wear.
       
BENELUX
  118372   12/1/1981   46311   12/1/1981   377076   REGISTERED     3  
3 - Perfumes, toiletry essentials, cosmetics, lotions for the hands,
dentifrices, colognes and products of toiletries, soap.
       
CANADA
  118364   1/9/1981   463879   5/28/1982   269469   REGISTERED     25  
25 - (1) Women’s dresses, shirts, skirts, jackets, sportswear and outerwear
consisting of coordinated sweaters, shirts, skirts, slacks and scarves.
(2) Ladies co-ordinates, ladies separates and ladies activewear, namely,
blouses, pants, suits, outerwear coats.
       
CANADA
  118361   5/27/1987   584750   1/27/1989   TMA350563   REGISTERED     9  
9 - (1) Eyeframes and sunglasses. (2) Men’s and women’s eye frames and
sunglasses.
       
CANADA
  118343   12/8/1981   479352   3/27/1987   TMA325222   REGISTERED     3  
3 - Perfume, cologne and toilet water.
       
CHILE
  118323   4/18/1983   15524   9/28/1983   679131   REGISTERED     3  
3 - All goods in Class 3.
       
CHINA
  249166   8/15/2005   4844135   4/28/2009   4844135   REGISTERED     18  
18 - Leather and imitations of leather, handbags, shoulder bags, evening bags,
cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches (sold
empty), grooming kits (sold empty), leather shoulder belts, wallets, billfolds,
credit card cases, business card cases, key cases, key fobs, passport cases,
coin purses, coin/key purses, carry-all clutches, check book clutches, clutch
purses, general purpose purses, pouches, book bags, belt bags, leather and
textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks.
       
CHINA
  249173   8/15/2005   4836529   4/21/2009   4836529   REGISTERED     25  
25 - Clothing, Footwear, headgear, belts, scarves, neckties, socks and
stockings.
       
DENMARK
  118319   9/23/1983   4576/83   9/14/1984   3333-1984   REGISTERED     25  
25 - All goods in Class 25, especially clothing.
       
EUROPEAN UNION
  124181   4/11/2003   3129319   7/29/2004   3129319   REGISTERED     3,9,14  
 
                            18  
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices.
       
9 - Eyeglasses and sunglasses; eyeglass and sunglass frames; eye shades;
eyeglass and sunglass cases; eyeglass and sunglass chains and chords; parts,
accessories and fittings for eyeglasses and sunglasses; protective eye wear and
eye wear for sports.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
EUROPEAN UNION
  118406   4/1/1996   128868   6/5/1998   128868   REGISTERED     25  
25 - Clothing, footwear, headgear and legwear; women’s men’s and children’s
clothing, footwear, headgear and legwear
       
FEDERATION OF
  248073   7/5/2005   2005716227   12/25/2006   318793   REGISTERED     18,25,35
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses].
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:  4/7/2011     Page 20

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ALBERT NIPON continued
       
FRANCE
  118313   1/8/1980   178901   1/8/1980   1568862   REGISTERED     25  
25 - All types of wearing apparel, including boots, shoes and slippers and
rainwear.
       
FRANCE
  118312   3/23/1993   93460726   3/23/1993   93460726   REGISTERED     3,4,14  
 
                            16,18  
3 - Soaps, perfumes, dressing table essentials, colognes, cosmetics, bath
products, lotions for hands.
       
4 - Wax candles.
       
14 - Jewelry.
       
16 - Publications.
       
18 - Luggage, bags, valises.
       
GERMANY
  118451   12/15/1981   N17935/3WZ   7/26/1982   1036121   REGISTERED     3,4,14
 
 
                            16,18  
 
                               
3 - Perfumes and colognes; cosmetics.
       
4 - Candles.
       
14 - Jewelry.
       
16 - Printed matter, newspapers, magazines, and books.
       
18 - Traveling and jewellery suitcases, bags and handbags, beauty cases,
cosmetic bags.
       
GERMANY
  118340   2/28/1980   N16917/25WZ   2/28/1980   1007473   REGISTERED     25  
25 - Clothing of all kinds, including boots, shoes and slippers.
       
HONG KONG
  118335   11/10/1988   7144/88   11/10/1988   B2443/1990   REGISTERED     25  
25 - Dresses, shirts, skirts, jackets, sportswear, coordinated sweaters, slacks
and scarves, all being for women.; 5/11/09 - Instructed agent to renew
       
HONG KONG
  124235   4/11/2003   300005318   4/11/2003   300005318   REGISTERED     3  
3 - Perfumery, cosmetics and toilet preparations.
       
IRELAND
  118332   9/19/1988   4030/88   9/19/1988   133257   REGISTERED     25  
25 - Articles of clothing, footwear and headgear, all included in Class 25.
       
ITALY
  118326   9/28/1983   21686C/83   9/28/1983   417086   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
ITALY
  118307   12/14/1981   23064C   1/27/1986   978721   REGISTERED     3  
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices.
       
JAPAN
  118424   12/24/1993   128063/93   11/29/1996   3222649   REGISTERED     25  
25 - Non-Japanese style outerwear, coats, sweaters and the like, shirts and the
like, nightwear, underwear, collar protectors, socks and stockings, shawls,
scarves, gloves, neckties, mufflers, hats, caps and belts.
       
JAPAN
  118318   3/16/1982   21270/82   7/23/1987   1968395   REGISTERED     3  
3 - Soaps, dentrifices, cosmetics, fragrances and flavorings. (Local Class 4)
       
MEXICO
  118411   4/28/1992   138526   4/28/1992   458197   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
NORWAY
  44185           11/16/1989   139494   REGISTERED     3  
3 - Perfumes; eau-de-cologne and toilet-water for skin care.
       
PANAMA
  124237   10/6/2003   131108   10/6/2003   131108   REGISTERED     3  
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices.
       
PUERTO RICO
  118441   10/17/1996   N/A   10/17/1996   39086   REGISTERED     25  
25 - Women’s dresses, shirts, skirts, jackets, coordinated sportswear and
outerwear.
       
SINGAPORE
  118399   3/6/1998   T98/01979F   3/6/1998   T98/01979F   REGISTERED     25  
25 - Clothing, namely, sweaters, shirts, blouses, t-shirts, pants, jeans,
skirts, dresses, shorts, jackets, coats, suits, raincoats, jumpsuits
       
SINGAPORE
  124239   4/11/2003   T03/05122J   4/11/2003   T03/05122J   REGISTERED     3  
3 - Perfumery, cosmetics and toilet preparations.
       
SPAIN
  118438   9/23/1983   1047073   6/5/1984   1047073   REGISTERED     25  
25 - Clothing, footwear, and headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:     4/7/2011     Page      21

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
 
                               
ALBERT NIPON continued
       
SWITZERLAND
  118430   3/11/1983   1514   3/11/1983   324241   REGISTERED     3  
 
                               
3 - BLEACHING PREPARATIONS AND OTHER SUBSTANCES FOR LAUNDRY USE; CLEANING,
POLISHING, SCOURING AND ABRASIVE PREPARATIONS, SOAPS; PERFUMERY, ESSENTIAL OILS,
COSMETICS, HAIR LOTIONS, DENTIFRICES
       
SWITZERLAND
  118443   9/23/1983   5384/1983   9/23/1983   327933   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
TAIWAN
  118384   10/15/1992   81051610   6/1/1993   599443   REGISTERED     3  
3 - Perfume and cologne. (Local Class 6)
       
THAILAND
  124240   4/17/2003   516056   4/17/2003   516056/TM205256   REGISTERED     3  
3 - Perfumery, eau de cologne, essential oils, soaps, bath salts, skin creams,
preparations (cosmetics) for skin care, eyebrow pencils, false eyelashes, eye
shadows, eye pencils, lipsticks, rouge, face powders, mascara, lip pencils, nail
polish, pomades, preparations (cosmetics) for hair care, hair shampoos, hair
conditioners, talcum powder, sunscreen preparations (cosmetics), and toothpaste.
       
UNITED KINGDOM
  118381   2/11/1982   1169623   2/11/1982   1169623   REGISTERED     25  
25 - Articles of clothing for women and girls.
       
UNITED KINGDOM
  118378   1/31/1984   1211891   1/31/1984   1211891   REGISTERED     20  
20 - Bags and covers, all included in Class 20 for covering cloths.
       
UNITED KINGDOM
  118385   1/5/1984   1210215   1/5/1984   1210215   REGISTERED     16  
16 - Paper patterns for making dresses.
       
UNITED KINGDOM
  118387   3/1/1983   1191328   3/1/1983   1191328   REGISTERED     18  
18 - Articles of luggage, suitcases, tote bags, portfolios (not being
stationery) and attache cases.
       
UNITED KINGDOM
  118416   12/8/1981   1166082   12/8/1981   1166082   REGISTERED     3  
3 - Perfumes, eau de cologne, non-medicated toilet preparations; toilet articles
included in Class 3.
       
VENEZUELA
  T30365VE00           6/1/1988   133508   REGISTERED     03  
03 - Perfumery, especially perfumes, colognes and products for the dressing
table
         
ALBERT NIPON BOUTIQUE
         
FRANCE
  118331   10/10/1979   159998   10/10/1979   1554633   REGISTERED     25  
25 - Clothing for women.
         
ALBERT NIPON SUITS
         
UNITED KINGDOM
  118388   1/19/1990   1411242   1/19/1990   1411242   REGISTERED     25  
25 - Women’s suits, shirts, blouses, skirts, pants and jackets, all included in
Class 25.
         
ANNE KLEIN
         
ANDORRA
  118799   12/13/1996   1877   12/13/1996   20519   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
ARGENTINA
  118688   5/11/1984   1434419   4/30/1993   1938735   REGISTERED     3  
3 - ALL GOODS IN INTERNATIONAL CLASS 3
       
ARUBA
  118791   9/12/1996   IM-960912.19   9/12/1996   18170   REGISTERED     18  
18 - All goods in Class 18.
       
AUSTRALIA
  118850   6/16/1997   736959   6/16/1997   736959   REGISTERED     9  
9 - Eyeglass frames, sunglass frames, eyeglasses, sunglasses, clip-on
sunglasses, eyeglass and sunglass cases, eyeglass and sunglass chains and cords;
parts, accessories and fittings for eyeglasses and sunglasses.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:  4/7/2011     Page      22

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ANNE KLEIN continued...
       
AUSTRALIA
  203718   7/19/2004   1011791   7/19/2004   1011791   REGISTERED     14  
14 - Jewellry including jewellry made of precious and non-precious metals;
watches, clocks and timers.
       
AUSTRIA
  118554   5/21/1976   AM 1438/76   4/3/1981   96556   REGISTERED     3  
3 - Perfume; cologne; toilet water; dusting powder; bath oil; bodysplash; soap;
oil; toner; mask; astringent; face lotion; skin lotion; cleansing lotion;
depilatories; hair coloring preparations; hair conditioners; face powder; makeup
items; suncare products.
       
BAHRAIN
  118780           9/21/1994   17940   REGISTERED     25  
25 - CLOTHING, INCLUDING JACKETS, COATS, PARKAS, RAINCOATS, BLAZERS, BLOUSES,
SHIRTS, DRESSES, SUITS, TROUSERS, PANTS, JEANS, SHORTS, T-SHIRTS, SKIRTS,
JUMPSUITS, SWEATERS, CARDIGANS, HATS, BELTS, HEADBANDS, LINGERIE, NECKWEAR,
OVERALLS, GLOVES, SCARVES, SHAWLS, MUFFLERS, HOSIERY, STOCKINGS (KNEE-HIGH AND
THIGH-HIGH), PANTYHOSE, TIGHTS, SOCKS, LEGGINGS, SWIMWEAR; FOOTWEAR, INCLUDING
BOOTS, SHOES, ATHLETIC FOOTWEAR, AND SLIPPERS; AND HEADGEAR
       
BARBADOS
  118792   9/13/1996   N/A   2/23/2000   81/11443   REGISTERED     18  
18 - HANDBAGS, TOTEBAGS, AND PERSONAL LEATHER ACCESSORIES, NAMELY BILLFOLDS,
WALLETS, CHECKBOOK HOLDERS, CHECKBOOK CLUTCHES, COSMETIC CASES, COSMETIC
POUCHES, CREDIT CARD CASES, KEY CASES, KEY FOBS, PURSES, COIN PURSES, COIN/KEY
PURSES, MONEY BELTS, PASSPORT CASES, CARRY-ALL CLUTCHES, TRAVEL KITS (SOLD
EMPTY) AND SECRETARIES IN INTL. CLASS 18
       
BELARUS
  118769   8/25/1994   3363   8/25/1994   6595   REGISTERED     25  
25 - COATS, SUITS, JACKETS, PANTS, SHIRTS, SKIRTS, DRESSES, BLOUSES, SWEATERS,
BELTS, GLOVES, SCARVES, MUFFLERS, SHAWLS, SWIMWEAR, HOSIERY, STOCKINGS,
PANTYHOSE, TIGHTS, SOCKS, FOOTWEAR AND HEADGEAR
       
BENELUX
  118555   12/18/1973   600994   12/18/1973   322944   REGISTERED     3,14,18  
 
                            20,24,25  
 
                            27  
3 - Bleaching preparations and other laundry preparations; cleaning, polishing,
degreasing and abrasives; soap, perfumery, essential oils, cosmetics, hair
lotions; dentifrices.
       
14 - Precious metals and their alloys and articles made wholly, wellplates and
silver wares (except cutlery, fork and spoons); jewelry, precious stones;
horological and other chronometric instruments.
       
18 - Leather and artificial leather and thereof made products that is not
included in other classes; skins and sheets; valises and bags; umbrellas,
parasols and walking sticks; whips; harness and saddlery.
       
20 - Furniture, mirrors, frames; of wood, cork, reed, reed, tea, horn, bone,
ivory, whalebone, tortoishell, amber, mother of pearl, meerschaum, celluloid and
substitutes for these materials or made of plastic products that is not included
in other classes.
       
24 - Fabric; bed covers amd table cloths; textile goods not included in other
classes.
       
25 - Clothing; including boots, shoes and slippers.
       
27 - Carpets, rugs, linoleum and other floor covering; wall hangings (except for
a fabric).
       
BERMUDA
  T30276BM04   10/1/2008   48543   8/19/2010   48543   REGISTERED     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
BERMUDA
  T30276BM05   10/1/2008   46542   8/19/2010   46542   REGISTERED     18  
18 - Handbags and Small leather Goods
       
BRAZIL
  118852   6/17/1996   819258776   7/16/2002   819258776   REGISTERED     14  
14 - Chronometers, clocks, watches and their parts included in this class.
       
BRAZIL
  118853   7/1/1997   820113646   2/22/2011   820113646   REGISTERED     9  
9 - Reproduction, photographic, cinematographic, optical and teaching apparatus
and instruments; eyeglass frames, sunglass frames, eyeglasses, sunglasses,
clip-on sunglasses, eyeglass and sunglass cases, eyeglass and sunglass chains
and cords; parts, accessories and fittings for eyeglasses and sunglasses.
       
CANADA
  118851   5/23/1997   845942   5/7/1998   TMA494095   REGISTERED     9,25  
9 - Ophthalmic eyeglass frames; sunglasses.
       
25 - Scarves; stoles; shawls; ties; fabric ponchos and mufflers.
       
CANADA
  118558   10/3/1973   368555   7/22/1977   TMA222047   REGISTERED     25  
25 - (1) Coats, suits, jackets, pants, skirts, and dresses for women. (2) Shirts
and sweaters for women. (3) Women’s non-sheer socks.
       
CANADA
  118833   10/10/1991   709352   10/29/1993   TMA418966   REGISTERED     25  
25 - Shorts and tops.
       
CANADA
  118677   2/22/1989   625892   5/8/1992   TMA397954   REGISTERED     14  
14 - Jewelry.
       
CANADA
  118686   5/15/1989   631983   4/12/1991   TMA382887   REGISTERED     3  
3 - Fragrances, cosmetics, skin care, bath and related personal beauty care
products, namely, perfume, eau de parfum, lotions, creams, oils, bath and shower
gel, bath oil, dusting powder and soap.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:      4/7/2011      Page      23

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ANNE KLEIN continued . . .
       
CANADA
  118736   9/17/1992   713010   12/17/1993   TMA421182   REGISTERED     14  
14 - Women’s watches, clocks, and table clocks.
       
CANADA
  118725   3/21/1991   680508   3/26/1993   TMA410034   REGISTERED     25  
25 - Women’s hosiery, namely stockings, pantyhose, knee-high and thigh-high
stockings, cut-and-sewn specialty tights (or stockings) and
       
CHINA
  157125   4/14/2004   4016788   9/14/2006   4016788   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments; watches, clocks, table clocks and
parts therefor
       
CZECH REPUBLIC
  118760   1/20/1994   94/85949   4/29/1996   189556   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts, gloves, scarves, muffs, shawls, woolen scarves, swim suits, hosiery,
stockings, panty hoses, ties, socks, footwear and headgear.
       
DENMARK
  118567   7/14/1976   3311/1976   3/25/1977   01158/1977   REGISTERED     3,25
 
3 - all goods.
       
25 - all goods.
       
ECUADOR
  118843   11/17/1993   42977-93   12/7/1994   4289-94   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
ESTONIA
  118766   3/11/1994   9400596   4/19/1996   19266   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
EUROPEAN UNION
  118788   4/1/1996   176255   11/25/1998   176255   REGISTERED     3,9,14  
 
                            18,24,25  
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices; non-medicated toilet preparations
(including the following: perfume, eau de perfume, cologne, toilet water,
dusting powder, bath oil, bath salts, soap, oil, toner, mask, astringent, face
lotion, skin lotion, cleansing lotion, creams, depilatories, hair coloring
preparations, hair conditioners, hair shampoo, face powder, suncare products,
bath salts, bath and shower gel, makeup items). Seniority claimed (examination
of claims pending): Austria, Benelux, Germany, Denmark, Finland, France, Italy.
       
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signalling, checking (supervision), life-saving
and teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus; eyeglass frames, sunglass frames, sunglasses,
eyeglass and sunglass cases, eyeglass and sunglass chains and chords; parts,
accessories and fittings for eyeglasses and sunglasses. Seniority claimed
(examination of claims pending): Austria, Benelux, Germany, Denmark, Finland,
France, Italy.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments; watches, clocks, and table clocks.
Seniority claimed (examination of claims pending): Austria, Benelux, Germany,
Denmark, Finland, France, Italy.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags,
totebags, cosmetic cases, cosmetic pouches, carry-all clutches, purses, wallets,
money belts, billfolds, credit card cases, key cases, key fobs, travel kits
(sold empty), luggage, trunks, suitcases. Seniority claimed (examination of
claims pending): Austria, Benelux, Germany, Denmark, Finland, France, Italy.
       
24 - Textiles and textile goods, not included in other classes; bed and table
covers; wall hangings made of textile; fabrics; table linen, bed linen, bath
linen; window curtains and draperies. Seniority claimed (examination of claims
pending): Austria, Benelux, Germany, Denmark, Finland, France, Italy.
       
25 - Clothing, footwear, and headgear for men, women, and children; coats,
suits, jackets, blazers, vests, pants, shorts, shirts, dresses, skirts, blouses,
sweaters, belts, gloves, ties, leggings, scarves, mufflers, shawls, stoles,
swimwear, hosiery (including stockings, panty hose, knee-high and thigh-high
stockings, cut-and-sewn specialty tights or stockings, and socks), shoes,
sandals, boots, slippers, knitted headwear, hats, caps, and berets. Seniority
claimed (examination of claims pending): Austria, Benelux, Germany, Denmark,
Finland,
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
Printed:   4/7/2011   Page   24

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
 
                               
ANNE KLEIN continued . . .
                       
EUROPEAN UNION
  118483   2/22/2000   1520030   2/26/2002   1520030   REGISTERED     16,21,35  
 
                            42  
16 - Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; bookbinding material; photographs; stationery;
adhesives for stationery or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); playing cards; printers’ type; printing blocks.
       
21 - Household or kitchen utensils and containers (not of precious metal or
coated therewith); combs and sponges; brushes (except paint brushes);
brush-making materials; articles for cleaning purposes; steelwool; unworked or
semi-worked glass (except glass used in building); glassware, porcelain and
earthenware not included in other classes.
       
35 - Retail store services in the field of cosmetics, toiletries and fragrances,
eyeglass frames, sun glass frames, sunglasses, and other optical products and
accessories, jewelry, watches and clocks, paper patterns for sewing, stationery,
fine writing instruments, and other desktop/stationery articles and accessories,
bags and other personal accessories of leather and imitations of leather,
porcelain, china, and crystal; linens for bed, bathroom, and table and clothing,
footwear, and head wear; business management consultancy, including giving
assistance and advise in the establishment of retail stores in the field of
cosmetics, toiletries and fragrances, eyeglass frames, sun glass frames,
sunglasses, and other optical products and accessories, jewelry, watches and
clocks, paper patterns for sewing, stationery, fine writing instruments, and
other desktop/stationery articles and accessories, bags and other personal
accessories of leather and imitations of leather, porcelain, china, and crystal;
linens for bed, bathroom, and table and clothing, footwear, and head wear; the
bringing together, for the benefits of others, of a variety of goods including
cosmetics, toiletries and fragances, eyeglass frames, sun glass frames,
sunglasses, and other optical products and accessories, jewelry, watches and
clocks, paper patterns for sewing, stationery, fine writing instruments, and
other desktop/stationery articles and accessories, bags and other personal
accessories of leather and imitations of leather, porcelain, china, and crystal;
linens for bed, bathroom, and table and clothing, footwear, and head wear; the
bringing together, for the benefit of others, of a variety of goods including
cosmetics, toiletries and fragrances, eyeglass frames, sun glass frames,
sunglasses, and other optical products and accessories, jewelry, watches and
clocks,paper patterns for sewing, stationery, fine writing instruments, and
other desktop/stationery articles and accessories, bags and other personal
accessories of leather and imitations of leather, porcelain, china, and crystal;
linens for bed, bathroom, and table and clothing, footwear, and head
wear-excluding the transport thereof-enabling consumers to conveniently view and
purchase those goods.
       
42 - Technical consultancy and advising in the establishment of retail stores in
the field of cosmetics, toiletries and fragrances, eyeglass frames, sun glass
frames, sunglasses, and other optical products and accessories, jewelry, watches
and clocks, paper patterns for sewing, stationery, fine writing instruments, and
other desktops/stationery articles and accessories, bags and other personal
accessories of leather and imitations of leather, porcelain, china, and crystal;
linens for bed, bathroom, and table and clothing, footwear, and head wear.
       
FEDERATION OF
  254584   3/22/2006   2006706736   4/26/2007   325238   REGISTERED     9,14,18
 
 
                            25,35  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signalling, checking (supervision), life-saving
and teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
35 - Advertising; business management; business administration; office
functions; retail store services
       
FINLAND
  118569   11/19/1976   N/A   8/20/1980   74516   REGISTERED     25  
25 - Articles of clothing, including boots, shoes and slippers.
       
FRANCE
  118573   11/28/1973   680533   11/3/1993   1271550   REGISTERED     14,18,20  
 
                            24,25,27  
14 - Precious Metals And Their Alloys And Product Substances Or Plated Not
Included In Other Classes; Jewellery, Jewellery, Precious Stones; Horological
Instruments And Chronometric Instruments;
       
18 - Leather And Imitation Leather, Products Of These Substances Not Included In
Other Classes; Animal Skins; Trunks And Valises; Umbrellas, Parasols And Walking
Sticks; Whips And Saddlery.
       
20 - Furniture, Mirrors (Mirrors), Frames; Goods, Not Included In Other Classes,
Of Wood, Cork, Reed, Rush, Wicker, Horn, Bone, Ivory, Whalebone, Tortoiseshell,
Amber, Mother Of Pearl, Meerschaum, Substitutes Of All These Substances Or Of
Plastic;
       
24 - Fabrics And Textile Products Not Included In Other Classes; Bed Covers And
Table;
       
25 - Clothing, Footwear, Headgear;
       
27 - Carpets, Door Mats, Mats, Linoleums And Other Floor Coverings; Wall
Hangings Not Of Textile.
       
FRANCE
  118572   4/1/1973   660245   4/1/1973   1232104   REGISTERED     3  
3 - Preparations for bleaching and other substances for washing; preparations
for cleansing, polishing, degreasing and abrading; soap; perfumery; essential
oils; cosmetic hair lotions; dentifrices.
       
GERMANY
  118617   9/22/1976   K 37 895/3 Wz   2/27/1980   998460   REGISTERED     3  
3 - WASHING AND BLEACH; CLEANING, POLISHING PREPARATIONS, FAT REMOVING AGENTS
AND SHARPENING PREPARATIONS; SOAPS; PERFUME SHOPS, ESSENTIAL OILS, BODY CARE
PRODUCTS AND BEAUTY CARE, HAIR LOTIONS;
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
Printed:   4/7/2011   Page   25

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
 
                               
ANNE KLEIN continued . . .
                       
GERMANY
  118616   11/28/1973   K 35 112/20 W   11/28/1973   991 355   REGISTERED    
14,18,20  
 
                            24,25,27  
14 - JEWELLERY, PRECIOUS STONES AND CLOCKS
       
18 - LEATHER GOODS, NAMELY TRUNKS AND TRAVEL SACKS, HANDBAGS AND CARRYING BAGS,
BRIEFCASES, BRIEF CASES, PURSES AND KEY BAGS, CASES FOR SPECTACLES AND
CIGARETTES, FOR PHOTOGRAPHS AS WELL AS FOR CHEQUES AND CREDIT CARDS; CHEQUEBOOK
AND TRAVEL PASS COVERS, BELTS, ALSO WITH BAGS FOR RECORDING SMALL OBJECTS AND
MONEY; JEWELLERY CONTAINERS AND TOGETHER ROLL BARS JEWELLERY BAGS; UMBRELLAS,
PARASOLS AND WALKING
       
20 - FURNITURE, MIRRORS AND PICTURE FRAMES;
       
24 - FABRICS; BED COVERS AND TABLE LINEN; BED LINEN AND TABLE LINEN;
       
25 - CLOTHING, INCLUDING BOOTS, SHOES AND SLIPPERS
       
27 - FLOOR COVERINGS, NAMELY CARPETS, CARPET TILES, CARPETS AS METAL GOODS,
STRAW AND LIBER MATS, PLASTIC COVERINGS, TILE FORM, LINOLEUM; WALLPAPER
       
GUATEMALA
  118798   10/30/1996   8445-96   3/10/1998   89094   REGISTERED     25  
25 - Clothing, shoes and headgear.
                     
HONG KONG
  T30276HK03   7/29/2009   301394299   7/29/2009   301394299   REGISTERED     26
 
26 - Lace and embroidery. Ribbons ans braid; buttons, hooks ana eyes, pins and
neddles, artificial flowers,collar supports, badges for wear, bags, and
footwear, press buttons, zip fasteners, zippers, zipper pulls.
       
HONG KONG
  118481   2/11/2000   2613/2000   1/23/2002   00906/2002   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONG KONG
  118771   3/9/1994   2750/1994   4/21/1999   B4905/1999   REGISTERED     9  
9 - Sunglasses, ophthalmic eyeglass frames, and ophthalmic sunglass frames; all
included in Class 9.
       
HONG KONG
  118729   10/24/1992   17281/1992   1/10/1995   B198/1995   REGISTERED     42  
42 - Retail store services for clothing, footwear, headgear, spectacles,
sunglasses, perfumery, cosmetics, hair care preparations, skin care
preparations, essential oils, jewellery, horological and chronometric
instruments, leather and imitation of leather, and goods made of these
materials, textiles and textile goods, handbags, purses, wallets, travelling
bags, umbrellas, parasols and walking sticks; all included in Class
       
HONG KONG
  118783   1/19/1996   667/1996   11/19/1999   14462/1999   REGISTERED     25  
25 - Footwear, hosiery, stockings, pantyhose, tights and socks.
       
HONG KONG
  118838   8/13/1992   14540/92   11/19/1999   14401/1999   REGISTERED     14  
14 - Watches.
       
HUNGARY
  118762   1/27/1994   M9400565   3/4/1997   142 994   REGISTERED     25  
25 - Clothing articles, footwear, headgear.
       
INDONESIA
  207685   8/4/2004   D00.2004.22153.223   4/25/2006   000070400   REGISTERED  
  14  
14 - Jewelry belonging in Class 14 including jewelry made of precious and
non-precious metals; watches, clocks and timers
       
INDONESIA
  118794   8/5/1996   D96 16456   9/19/1997   391511   REGISTERED     18  
18 - Walking sticks, whips, harnesses and saddlery.
       
INDONESIA
  118855   10/13/1997   D9722373   3/26/1999   425357   REGISTERED     25  
25 - Clothing, footwear, and headgear, namely, coats, suits, jackets, blazers,
vests, pants, shorts, shirts, dresses, skirts, blouses, sweaters, belts, gloves,
ties, leggings, scarves, mufflers, shawls, stoles, swimwear, hosiery (including
stockings, pantyhose, knee-high and thigh-high stockings, cut-and-sewn specialty
tights or stockings and socks), shoes, sandals, boots, slippers, knitted
headwear, hats, caps
       
ISRAEL
  118786   5/21/1995   98757   1/5/1997   98757   REGISTERED     9  
9 - Optical apparatus and instruments, including sunglasses, eyeglasses, frames
for sunglasses and eyeglasses, sunshades, lenses, carrying cases, chains, cords
and parts and fittings for the aforesaid goods; all included in Class 9.
           
ISRAEL
  118690   9/12/1984   59501   10/20/1988   59501   REGISTERED     3  
3 - Soaps, perfumery, cosmetics and non-medicated toilet preparations.
       
ITALY
  118790   8/9/1996   RM96C003623   8/9/1996   758176   REGISTERED     9  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signalling, checking (supervision), life-saving
and teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus; eyeglasses, sunglasses, frames for eyeglasses and
sunglasses, eyeshades, eyeglass and sunglass cases, chains, cords, and other
accessories for eyeglasses and sunglasses, parts and
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
Printed:  4/7/2011   Page   26

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
 
                               
ANNE KLEIN continued . . .
                       
ITALY
  118578   11/23/1973   RM93C003766   11/24/1975   663229   REGISTERED    
3,14,18  
 
                            20,24,25  
 
                            27  
3 - All goods in class 3
       
14 - All goods in class 14
       
18 - All goods in class 18
       
20 - All goods in class 20
       
24 - All goods in class 24
       
25 - All goods in class 25
       
27 - All goods in class 27
       
ITALY
  118741   2/11/1993   RM93C000403   2/11/1993   659346   REGISTERED     25  
25 - Footwear.
       
JAPAN
  118581   3/16/1971   46-26101   5/6/1975   1120332   REGISTERED     25  
25 - Clothing. (Local Class 17)
       
JORDAN
  118802   6/7/1998   50188   6/7/1998   50188   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
JORDAN
  118691   1/22/1985   22634   1/22/1985   22634   REGISTERED     3  
3 - Men’s & women’s fragrances; skin care; cosmetic; bath & related beauty care
products
       
KUWAIT
  118816   2/17/1999   42387   2/17/1999   39327   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, dresses, blouses, sweaters and belts;
hosiery, including stockings, pantyhose, knee-high or thigh-high stockings,
cut-and-sewn specialty tights (or stockings) and socks.
       
KUWAIT
  118814   2/17/1999   42384   2/17/1999   38832   REGISTERED     9  
9 - Sunglasses, ophthalmic eyeglass frames.
       
KUWAIT
  118813   2/17/1999   42386   2/17/1999   39326   REGISTERED     18  
18 - Leather goods-namely, Cosmetic cases, clutches, purses, wallets, billfolds,
credit card cases, checkbook holders, key cases, pouches, travel kits and
passport cases, pocketbooks.
       
KUWAIT
  118815   2/17/1999   42385   2/17/1999   39325   REGISTERED     14  
14 - Jewelry, watches.
       
LATVIA
  118765   2/8/1994   M-94-381   12/21/1996   M34846   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts, gloves, scarves, mufflers, shawls, swimwear, hosiery, stockings,
pantyhose, tights, socks, footwear and headgear.
       
LEBANON
  118800   6/27/1997   1720   7/21/1997   72916   REGISTERED     9  
9 - All goods in Class 9.
       
LEBANON
  118692   9/22/1984   4289   9/22/1984   82003   REGISTERED     3  
3 - Men’s and women’s fragrances, skin care, cosmetic, bath and related beauty
care products.
       
LITHUANIA
  118764   2/10/1994   ZP14752   2/10/1994   24970   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
MACAO
  118748   3/12/1993   12516-M   5/27/1994   12516-M   REGISTERED     25  
25 - Clothing, footwear, and headgear.
       
MALAYSIA
  118774   7/12/1994   94005898   7/12/2001   94005898   REGISTERED     25  
25 - HOSIERY, INCLUDING STOCKINGS, PANTYHOSE, KNEE-HIGH OR THIGH-HIGH STOCKINGS,
CUT-AND-SEWN SPECIALTY TIGHTS AND STOCKINGS, AND SOCKS; FOOTWEAR ALL INCLUDED IN
CLASS 25.
       
MALAYSIA
  118773   4/7/1994   94/02647   4/7/1994   94B02647   REGISTERED     14  
14 - Women’s jewelry, watches, clocks and table clocks, all included in
Class 14.
       
MALAYSIA
  118772   4/7/1994   94/02637   4/7/1994   94/B02637   REGISTERED     9  
9 - Women’s sunglasses included in Class 9.
       
MEXICO
  118782   7/22/1994   206204   7/22/1994   473618   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones, horological
and other chronometric instruments, particularly, jewelry, watches, clocks and
table clocks.
       
MEXICO
  126811   5/12/2003   600272   10/27/2003   810361   REGISTERED     24  
24 - Sheets, pillow cases, shams, dust ruffles, duvet covers, blankets,
comforters, quilts, bath towels, beach towels, towels, body sheets and bath
rugs; hand towels made of textile; table linens, namely, napkins and place mats.
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
Printed:   4/7/2011   Page   27

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
 
                               
ANNE KLEIN continued . . .
                       
MEXICO
  118781   7/22/1994   206203   7/22/1994   497545   REGISTERED     25  
25 - Clothing, footwear, headgear, particularly coats, suits, jackets, pants,
shirts, dresses, blouses, sweaters, belts, hosiery, stockings (knee-high and
thigh- high), pantyhose, tights, socks, leggings, swimwear, gloves, scarves,
mufflers, shawls, headgear and footwear (including shoes, boots and slippers).
       
MEXICO
  T30372MX04   5/18/2010   1090292   1/18/2011   1197186   REGISTERED     9  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signaling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers; fire
extinguishing apparatus.
       
NETHERLANDS
  118795   9/11/1996   D-1975   9/11/1996   1938   REGISTERED     18  
18 - All goods in Class 18.
       
NEW ZEALAND
  118668   5/3/1984   152560   7/11/1986   B152560   REGISTERED     3  
3 - Men’s and women’s fragrant preparations; skin care, cosmetic, bath and
related beauty care products.
       
PARAGUAY
  118840   3/26/1992   4763/92   11/19/1992   245490   REGISTERED     14  
14 - All the articles for Class 14 comprised of among other things: precious
metals and their alloys and objects of other materials or plates (except
cutlery, forks and spoons), jewelry, precious stones, watches and other
chronometric instruments.
       
PHILIPPINES
  118842   12/23/1993   90046   11/5/1996   63814   REGISTERED     14  
14 - Jewelry and watches.
       
PHILIPPINES
  118845   2/2/1994   90793   5/21/1996   62969   REGISTERED     18  
18 - Pocketbooks and leather goods — namely, cosmetic cases, clutches, purses,
wallets, billfolds, credit card cases, checkbook holders, key cases, pouches,
travel kits and passport cases.
       
PHILIPPINES
  118848   2/2/1994   90794   5/21/1996   63070   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, dresses, blouses, sweaters and belts;
shoes; hosiery, including stockings, pantyhose, knee-high or thigh-high
stockings, cut-and-sewn specialty tights (or stockings) and socks.
       
POLAND
  118806   9/11/1998   Z-191728   9/11/1998   133169   REGISTERED     14  
14 - Precious metals and their alloys, goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments.
       
POLAND
  118763   2/14/1994   Z-129776   2/14/1994   R-94868   REGISTERED     25  
25 - Clothing, outwear, jackets, suits, sets of clothing, anoraks, trousers,
shirts, skirts, blouses, sweaters, belts, gloves, snow-wear, bands, scarves,
shawls, swimwear, swimsuits, knitted articles, stockings, tights, footless
tights, knitted fabrics, socks, footwear, headgear.
       
PUERTO RICO
  118622   12/1/1977   21311   3/9/1978   21311   REGISTERED     25  
25 - Scarves, shawls, capes and belts. (Local Class 39)
       
PUERTO RICO
  118620   12/1/1977   21309   3/9/1978   21309   REGISTERED     18  
18 - Handbags and tote bags made of leather.
       
QATAR
  118803   6/15/1998   18848   11/28/2004   18848   REGISTERED     25  
25 - ALL GOODS IN INTERNATIONAL CLASS 25
       
ROMANIA
  118491   3/20/2000   M2000 01285   3/20/2000   43608   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
SAUDI ARABIA
  118812   12/23/1998   47295   8/29/1999   489/42   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
SAUDI ARABIA
  118811   12/23/1998   47294   8/29/1999   489/40   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
SAUDI ARABIA
  118810   12/23/1998   47293   8/29/1999   489/39   REGISTERED     9  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signaling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.
       
SAUDI ARABIA
  118809   12/23/1998   47296   8/29/1999   489/41   REGISTERED     25  
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Image
Printed:   4/7/2011   Page   28

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
 
                               
ANNE KLEIN continued . . .
       
SINGAPORE
  118784   8/17/1994   S/7079/94   8/17/1994   T94/07079G   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
gloves, scarves, mufflers, shawls, belts (clothing), swimwear, hosiery,
stockings, pantyhose, tights, socks; headgear; and footwear; all included in
Class 25.
       
SINGAPORE
  118776   5/7/1994   S/3647/94   5/7/1994   T94/03647E   REGISTERED     18  
18 - Handbags, totebags, billfolds, checkbook holders, cosmetic cases, cosmetic
pouches, credit card cases, keycases, key fobs, money belts, passport cases,
purses, coin purses, key purses, travel kits (sold empty), wallets, and
carry-all clutches.
       
SINGAPORE
  207689   8/11/2004   T04/13366B   8/11/2004   T04/13366B   REGISTERED     14  
14 - Jewelry belonging in Class 14 including jewelry made of precious and
non-precious metals; watches, clocks, digital clocks and watches with automatic
timers’’
       
SLOVAK REPUBLIC
  118761   1/20/1994   POZ 0128-94   2/12/1998   179 725   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts, gloves, scarves, mufflers, shawls, swimwear, hosiery, stockings,
pantyhose, tights, socks, footwear and headgear.
       
SOUTH AFRICA
  225234   12/3/2004   2004/22638   5/19/2010   2004/22638   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
SOUTH AFRICA
  118779   6/22/1994   94/6404   6/22/1994   94/6404   REGISTERED     25  
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page 29

                                         
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN continued . . .
                               
SOUTH KOREA
    247390     6/3/2005   40-2005-25515   3/6/2008     739556     REGISTERED    
14,25,26  
 
                                    18  
 
                                       
14 - Jewelry, costume jewelry, horological instruments, chronometric
instruments, parts of horological instruments, accessories of horological
instruments, parts of chronometric instruments, accessories of chronometric
instruments, master clocks, stopwatches, atomic clocks, clocks for automobiles,
electric clocks and watches, electronic clocks and watches, control clocks,
chronoscopes, wrist watches, sundials, pocket watches, watch bands, watch
straps, watch bracelets, watch chains, watch cases, wall clocks, table clocks,
alarm clocks, clocks incorporating radios, chronometers, chronographs,
decorative items for the home made of precious metal, decorative items for the
home coated with precious metal, bowls made of precious metal, bowls coated with
precious metal, platters made of precious metal, platters covered with precious
metal, serving trays made of precious metal, serving trays coated with precious
metal, chargers made of precious metal, chargers coated with precious metal,
jugs made of precious metal, jugs coated with precious metal, plates made of
precious metal, plates coated with precious metal, mugs made of precious metal,
mugs coated with precious metal, vases made of precious metal, vases coated with
precious metal, cache pots made of precious metal, cache pots coated with
precious metal, ice buckets made of precious metal, ice buckets coated with
precious metal, canisters made of precious metal, canistersa coated with
precious metal, cruets made of precious metal, cruets coated with precious
metal, pencil boxes made with precious metal, pencil boxes coated with precious
metal, pencil cups made of precious metal, pencil cups coated with precious
metal, letter opener made of precious metal, letter opener coated with precious
metal, desk trays made of precious metal, desk trays coated with precious metal,
decorative trays made of precious metal, decorative trays coated with precious
metal, candlesticks made of precious metal, candlesticks coated with precious
metal, candelabras made of precious metal, candelabras coated with precious
metal, candle holders made of precious metal, candle holders coated with
precious metal, candle ring made of precious metal, candle ring coated with
precious metal, candle snuffers made of precious metal, candle snuffers coated
with precious metal, candle trays made of precious metal, candle trays coated
with precious metal, decorative jewelry boxes of precious metal, decorative
jewelry boxes coated with precious metal, jewelry boxes made of precious metal,
jewelry boxes coated with precious metal, jewelry cases made of precious metal,
jewelry cases coated with precious metal, picture frames made of precious metal,
picture frames coated with precious metal, decorative photograph stand made of
precious metal, decorative photograph stand coated with precious metal,
decorative flower pot pedestals made of precious metal, decorative flower pot
pedestals coated with precious metal, cigarette cases made of precious metal,
cigarette cases coated with precious metal, cigarette boxes made of precious
metal, cigarette boxes coated with precious metal, cigarette holders made of
precious metal, cigarette holders coated with precious metal, cigarette lighters
made of precious metal, cigarette lighters coated wiht precious metal, ashtrays
made of precious metal, ahstrays coated with precious metal, nutcrackers made of
precious metal, nutcrackers coated with precious metal, coffee pots made of
precious metal, coffee pots coated with precious metal, non-electric coffee pots
made of precious metal, non-electric coffee pots coated with precious metal, tea
pots made of precious metal, tea pots coated with precious metal, non-electric
tea infusers made of precious metal, non-electric tea infusers coated with
precious metal, tea ball made of precious metal, tea ball coated with precious
metal, tea infusers made of precious metal, tea infusers coated with precious
metal, serviette rings made of precious metal, serviette rings coated with
precious metal, napkin ring made of precious metal, napkin ring coated with
precious metal, works of art made of precious metal, works of art coated with
precious metal, Virgin Mary icons made of precious metal, Virgin Mary icons
coated with precious metal, Buddah icons made of precious metal, Buddah icons
coated with precious metal, Jesus Christ icons made of precious metal, Jesus
Christ icons coated with precious metal, and clutches purses 25 - Long coats,
short coats, fur coats, trench coats, rain coats, sporting anoraks (except for
sports anoraks), parkas, blazers, jackets, cardigans, boleros, sports coats,
wing resistant jackets, fur stoles, suits, vests, one-piece dresses, two-piece
dresses, caftans, evening gowns, jumpers, skirts, breeches, paeja (Korean
vests), slacks, trousers, blue jean pants, blue jean skirts, blue jean jackets,
blue jean shorts, dungarees, jumpsuits, overalls, coveralls, flight suits,
jogging suits, sweat pants, shorts, skortes, culottes, sweaters, pullovers,
jerseys, dress shirts, polo shirts, short sleeve aloha shirts, sport shirts,
formal shirts, tunics, sweatshirts, t-shirts, halter tops, tank tops,
bodyshirts, unitards, chemisoles, chemises, undershirts, slips, bustiers, garter
belt, briefs, boxer shorts, bloomers, underpants, under panties, thermal
underwear, girdles, brassieres, corsets, corselets, teddies, nightgowns, night
shirts, negligees, bath robe, pajamas, aprons, stockings, pantyhose, thights,
knee high stockings, leg warmers, leggings, socks, neckties, bow ties, ascots,
pocket squares, scarves, shawls, neckerchiefs, winter gloves, mittens, leather
belts, sashes, cummerbunds, bathing caps, bathing trunks, bikini, maillot,
one-piece swimsuit, bathing suits, beach robes, beachwear, sarongs, ski suits,
ski bibs, ski pants, ski gloves, thermal socks, golf, shirts, golf pants, golf
shorts, tennis shirts, tenis pants, tennis shorts, hats, caps, berets, leather
shoes, rubber shoes, golf shoes, shoe soles, Korean clogs, fishing boots,
basketball shoes, low shoes, heels, mountaineering shoes, rugby shoes, lace
boots, bath sandals, bath sleepers, half-boots, insulated boots, boxing boots,
vinyl shoes, beach shoes, ski boots, inner soles, soles for footwear, uppers of
a shoe, heelpieces for shoes, beach shoes, ski boots, inner soles, soles for
footwear, uppers of a shoe, heelpieces for shoes, non-slipping devices for
shoes, tips for footwear, iron fittings for shoes, baseball shoes, Undong-Hwa,
esparto shoes or sandals, overshoes, rain shoes, track shoes, work shoes, top
boots, Gipsin (Korean traditional shoes made of straw), gymnastics shoes (for
exclusive use for gymnastics), soccer shoes, laced shoes, hockey shoes, handball
shoes, boots, slippers, sandals, espadrilles and sneakers.
26 - Brooches of non-precious metal (clothing accessories), badges of
non-precious metal, buckles of non-precious metal (clothing accessories),
insignia, ornamental ribbons, ornamental hairpins, hairpins, hair nets, pigtail
ribbons, wigs, hair wicks, hair ribbons, lace (except for embroidered lace),
buttons, press buttons, magic tape and slide fasteners
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, handbags, shoulder bags, evening bags, cosmetic bags
sold empty, cosmetic cases sold empty, cosmetic puches sold empty, grooming kits
sold emtpy, leather shoulder belts for bags, wallets not of precious metal,
billfolds not of precious metal, credit card cases, business card cases, key
cases of leather ware, key fobs, passport cases, coin purses, coin/key purses,
carry-all clutch bags, check book clutch bags, clutches purses not of precious
metal, general purpose purses not of precious metal, pouches, book bags, belt
bags, overnight bags, weekender bags, duffel bags, suit bags, garment bags for
travel, gym bags, athletic bags, beach bags, tie cases, waist packs, fanny
packs, backpacks, knapsacks, attache cases, briefcases, briefcases type
portfolios, leather envelopes for carrying personal paper, secretaries,
satchels, suit cases, luggage, trunks, umbrellas, beach umbrellas, parasols, and
walking canes.
 
                                       
SOUTH KOREA
    118849     12/28/1996   1996-57572   2/9/1999     441246     REGISTERED    
14  
 
                                       
14 - Wrist watches, pocket watches, electronic watches, alarm clocks, table
clocks, wall clocks, watch bands and watch chains. (Local
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
      Printed:   4/7/2011   Page 30

                                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
 
                                           
ANNE KLEIN continued . . .
                                   
SWITZERLAND
    118599     11/26/1973     N/A     11/26/1973     268438     REGISTERED    
3,14,18  
 
                                        20,24,22  
 
                                        23,25,26  
 
                                        27  
3 - Washing and bleach; cleaning, polishing preparations, fat removing agents
and sharpening preparations; soaps; perfume shops, essential oils, cosmetic
products, shampoos; dentifrices; precious metals and their alloys, as well as
objects thereof, and plated objects; jewellery, also of leather and imitation
leather, as well as of wood, horn, bones, ivory, tortoiseshell, amber, mother of
pearl and plastics; precious stones; clocks and other chronometric
instruments;leather and leather imitations, as well as belts, handbags, note
books, bags, cigarette holders, brief cases, purses, bank notes, cards and key
cases, briefcases and cosmetic cases of leather and imitation leather, skins and
furs; trunks and travelling bags, also of leather and imitation leather,
umbrellas, parasols and walking sticks; whips, horse harnesses and
saddlery;furniture of wood, pipe, wickerwork, plastics, leather and imitation
leather, mirrors, frames; small figurines, image hoes works and decoration
objects for home of wood, cork, reed, wickerwork, horn, bones, ivory, whalebone,
tortoiseshell, amber, mother of pearl, meerschaum, celluloid and their
substitutes or of plastics;fabrics; bed covers and table linen, textile
products; clothing, including boots, shoes and slippers, also such of leather or
imitation leather; carpets, mats, linoleum and other goods, as floor covering
being used;
14 -
                                           
18 -
                                           
20 -
                                           
24 -
                                           
22 -
                                           
23 -
                                           
25 -
                                           
26 -
                                           
27 -
                                           
TAIWAN
    118755     8/13/1993     82039728     3/16/1994     637173     REGISTERED  
  14  
14 - PRECIOUS METALS, DIAMONDS, PEARLS, JADE, CORAL, ROCK CRYSTAL, CARNELIAN,
PRECIOUS STONES, NECKLACES, PINS, BRACELETS, EARRINGS, BANGLES, PENDANTS, WRIST
CHAINS, RINGS, NECK CHAINS (Local class 56)
TAIWAN
    118654     4/27/1987     76(022085)   9/1/1988     411973     REGISTERED    
25  
25 - CLOTHING (Local class 40)
TAIWAN
    118754     8/13/1993     82039737     3/1/1994     634914     REGISTERED    
25  
25 - Shoes. (Local Class 41)
TAIWAN
    118789     9/12/1996     85046033     9/16/1997     776798     REGISTERED  
  25  
25 - CLOTHING FOR MEN, WOMEN AND CHILDREN, NAMELY COATS, SUITS, JACKETS, PANTS,
SHIRTS, BLOUSES, DRESSES, SWEATERS, BELTS, SKIRTS, CULOTTES, VESTS, SCARVES,
MUFFLERS, SHAWLS, GLOVES, CAMISOLES, SWIMWEAR, HOSIERY (INCLUDING STOCKINGS,
PANTYHOSE, KNEE-HIGH AND THIGH-HIGH STOCKINGS, CUT-AND-SEWN SPECIALTY TIGHTS OR
STOCKINGS AND SOCKS), SHOES, SANDALS, BOOTS, SLIPPERS, HOODS, HATS, CAPS, BERETS
AND COWLS
TAIWAN
    118801     7/31/1997     86039490     10/16/1998     822012     REGISTERED  
  14  
14 - Watches, watch bands, watch straps, clocks and table clocks, and parts and
fittings for all the aforesaid goods, and scarf clips.
TAIWAN
    118753     8/13/1993     82039727     2/16/1994     632611     REGISTERED  
  25  
25 - HOSIERY (Loca class 39)
    l                                      
TAIWAN
    118841     9/20/1993     82046799     7/1/1995     76607     REGISTERED    
35  
35 - SERVICE IN IMPORT-EXPORT TRADING AND AGENT FOR QUOTATIONS, TENDERS AND
SALES OF VARIOUS PRODUCTS FOR DOMESTIC AND FOREIGN MANUFACTURES
THAILAND
    118785     11/24/1994     276395     11/24/1994   276395/SM3828   REGISTERED
    35  
35 - Retail store services
                                           
THAILAND
    118756     12/16/1993     257449     12/16/1993   257449/TM21892  
REGISTERED     18  
18 - Billfolds, wallets, purses, checkbook clutches, cosmetic cases, credit card
cases, key cases, cosmetic pouches, coin purses, carry-all clutches, coin/key
purses, secretaries, key fobs and handbags.
THAILAND
    118745     7/19/1993     248666     7/19/1993   248666/TM18324   REGISTERED
    14  
14 - Earrings, bracelets, pendants, pins, necklaces, neck chains, scarf clips,
barettes, pony tail holders, jewelry headbands, chain belts, key rings, dress
bracelet watches, sport bracelet watches, bangle bracelet watches, pendant (i.e.
necklace) watches with chains; leather watchbands, and leather straps.

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
      Printed:   4/7/2011   Page 31

                                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN continued . . .
                                   
TURKEY
    118743     5/10/1993     38615/93     5/10/1993     143371     REGISTERED  
  14,18,25                                            
16
 
14 - Jewelry and all types and kinds of watches and clocks.
18 - Cosmetic cases made of leather or imitations thereof, clutches, purses,
money bags, wallets, rucksacks, billfolds, credit card cases, checkbook holders,
keycases, pouches, travel kits and passport cases.
25 - Clothing, especially coats, suits, jackets, trousers, shirts, dresses,
blouses, sweaters, belts, gloves, scarves, foulards, mufflers, shawls, swimwear
(swimsuits, shorts, towel clothing, bonnets, seawear), socks and stockings
(short, long, normal socks and pantyhose), tights, footwear, boots, high boots
and sporting shoes for sporting, slippers, hats, casquettes, caps, sun visors.
16 - Pocketbooks.
UKRAINE
    118768     1/28/1994     94010395/T     1/28/1994     11549     REGISTERED  
  25  
25 - Clothing, footwear, headgear.
UNITED ARAB EMR
    118804     6/29/1998     27405     5/9/1999     22126     REGISTERED     25
 
25 - Coats, suits, jackets, blazers, vests, pants, shorts, shirts, dresses,
skirts, blouses, cardigans, belts, gloves, ties, leggings, scarves, mear muffs,
shawls, dressing gowns, bathing suits, hosiery (including stockings, pant legs,
knee-highs, tights & socks), shoes, sandals, boots, slippers, head gear, hats,
caps, and berets.
UNITED ARAB EMR
    118805     6/29/1998     27406     5/9/1999     22128     REGISTERED     35
 
35 - Retail store services.
URUGUAY
    118699     1/12/1990     234905     4/27/1993     345588     REGISTERED    
3  
3 - All goods in Class 3.
VENEZUELA
    118694     1/15/1986     384-86     1/28/1988     132895-F     REGISTERED  
  3  
3 - Cologne for women and men, skincare products, cosmetic products, beauty care
products and personal care products.
VIETNAM
    118734     3/12/1992     6456     9/12/1992     5985     REGISTERED     25  
25 - Clothing, namely, coats, suits, jackets, blazers, vests, pants, shorts,
jumpsuits, jeans, culottes, shirts, T-shirts, skirts, dresses, blouses,
sweaters, cardigans, hats, headbands, belts, gloves, knitted headwear, mufflers,
lingerie, neckwear, swimwear, socks, hosiery, stockings, pantyhose, leggings,
scarves, shawls, raincoats, rainjackets, water repellant ponchos, hoods,
camisoles and shoes.
VIETNAM
    118787     11/2/1995     25692     7/31/1996     21722     REGISTERED     14
 
14 - Precious metals, alloys of precious metals, goods in precious metals or
coated therewith, jewellery, precious stones, horological and chronometric
instruments, watches.
VIRGIN ISLANDS
    118797     10/7/1996     7306                 REGISTERED     18  
18 - Pocketbooks.

     ANNE KLEIN in Chinese characters

                                         
CHINA
  T30372CN01   9/22/2006     5624548     8/21/2009     5624548     REGISTERED  
  09  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
CHINA
  T30372CN02   9/22/2006     5624549     9/14/2009     5624549     REGISTERED  
  14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; watches, clocks, table clocks and parts therefor
CHINA
  T30372CN03   9/22/2006     5624531     10/21/2009     5624531     REGISTERED  
  18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
CHINA
  T30372CN04   9/22/2006     5624570     10/28/2009     5624570     REGISTERED  
  25  
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
CHINA
  T30372CN05   9/22/2006     5630218     10/21/2009     5630218     REGISTERED  
  35  
35 - Online advertising on a computer network; business information

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
      Printed:   4/7/2011   Page 32

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

     ANNE KLEIN & Lion Head Design

                                             
ARGENTINA
    118731     10/3/1991     1818726     9/30/1993     1961624     REGISTERED  
  25  
25 - ALL GOODS IN INTERNATIONAL CLASS 25
AUSTRIA
    118702     6/27/1990   AM3283/90   9/6/1990     132483     REGISTERED     25
 
25 - Clothing, boots, shoes and slippers.
BERMUDA
    118704     7/4/1990     20972     7/4/1990     20972     REGISTERED     25  
25 - ARTICLES OF CLOTHING INCLUDED IN CLASS 25 FOR WOMEN AND GIRLS
BRAZIL
    118728     4/12/1991     816121028     1/7/1997     816121028     REGISTERED
    25  
25 - CLOTHING AND CLOTHING ACCESSORIES OF COMMON USE; CLOTHES AND CLOTHING
ACCESSORIES FOR THE PRACTICE OF SPORTS; CLOTHES AND CLOTHING ACCESSORIES FOR
PROFESSIONAL USE.
CANADA
    118560     7/9/1974     376879     12/7/1979   TMA237942   REGISTERED    
18,25  
18 - Pocketbooks of all kinds, handbags, tote bags, belts and umbrellas.
25 - Ladies wearing apparel, namely, ladies’ coats, suits, jackets, pants,
shirts, dresses, blouses, sweaters, gloves, shoes.
CANADA
    118837     7/6/1992     708350     8/25/1995   TMA446375   REGISTERED     18
 
18 - Personal leather accessories, namely, billfolds, checkbook holders, credit
card cases, checkbook clutches and wallets.
CANADA
    118723     5/31/1991     683356     4/16/1993   TMA411169   REGISTERED    
25  
25 - Fur outerwear for women, namely fur coats, fur jackets, shearlings,
fur-lined coats (which may also be fur-trimmed).
CHILE
    118727     5/23/1991     177233     9/2/1991     611492     REGISTERED    
14  
14 - Jewels, clocks, and all other products comprised in this class.
CHILE
    118717     7/6/1990     156427     11/20/1990     586519     REGISTERED    
25  
25 - ALL PRODUCTS COMPRISED IN CLASS 25
CHINA
    118566     9/12/1979     7910874     5/14/1982     157540     REGISTERED    
25  
25 - Articles of clothing.
COLOMBIA
    118716     6/1/2001     92.327.403     4/29/2004     300261     REGISTERED  
  25  
25 - Clothing, footwear, headgear
DENMARK
    118705     6/1/1990     4402/1990     7/26/1991     04498/1991    
REGISTERED     25  
25 - All goods in Class 25.
ECUADOR
    118726     5/20/1991     25560/91     3/4/1992     428-92     REGISTERED    
14  
14 - All goods in Class 14.
EGYPT
    118706     6/2/1990     77450     1/27/1992     77450     REGISTERED     25
 
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts, gloves, knitted headwear, mufflers, swimwear, socks, scarves, shawls, and
all other clothes kinds of clothes, and shoes, and all these goods being
included in class 25 and not in other classes.
GERMANY
    118721     9/7/1990     W 64 266/25     4/28/1993   DD 652 953   REGISTERED
    25  
25 - Clothing, footwear, headgear
GREECE
    118708     7/18/1990     99903     7/18/1990     99903     REGISTERED     25
 
25 - All goods in Class 25, in particular, coats, suits, jackets, pants, shirts,
skirts, dresses, blouses, sweaters, belts, gloves, knitted headwear, mufflers,
swimwear, socks, scarves, shawls and shoes.
INDIA
    118719     7/19/1990     533696     7/19/1990     533696     REGISTERED    
25  
25 - COATS, SUITS, JACKETS, PANTS, SHIRTS, SKIRTS, DRESSES, BLOUSES, SWEATERS,
BELTS, GLOVES, KNITTED HEADWEAR, MUFFLERS, SWIMWEAR, SOCKS, SCARVES, SHAWLS,
SHOES.
IRELAND
    118709     6/1/1990     3098/90     6/1/1990     140176     REGISTERED    
25  
25 - Clothing included in Class 25, footwear, headgear.
ISRAEL
    118710     6/28/1990     76789     9/23/1993     76789     REGISTERED     25
 
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts, gloves, knitted headwear, mufflers, swimwear, socks, scarves, shawls and
shoes, all included in Class 25.
KUWAIT
    118733     3/7/1992     25299     3/7/1992     23487     REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts, gloves, knitted headwear, mufflers, swimwear, socks, scarves, shawls,
boots, shoes and slippers and all other goods falling in this class.

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
      Printed:   4/7/2011   Page 33

                                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN & Lion Head Design continued . . .
MALAYSIA
    118732     4/8/1992     92/02181     4/8/1992     92/02181     REGISTERED  
  25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts (clothing), gloves (clothing), knitted headwear, mufflers, swimwear,
socks, scarves, shawls, shoes and articles of clothing, all included in
Class 25.
NEW ZEALAND
    118681     1/19/1989     190404     4/28/1992     190404     REGISTERED    
14  
14 - All goods in Class 14.
NEW ZEALAND
    118711     5/31/1990     202237     4/27/1994     202237     REGISTERED    
25  
25 - Articles of clothing including boots, shoes and slippers.
PANAMA
    118718     8/3/1990     54115     6/23/1994     54115     REGISTERED     25
 
25 - Clothing, namely coats, suits, jackets, pants, shirts, dresses, blouses,
sweaters and belts.
PARAGUAY
    118667     12/18/1987     11811/87     6/8/1990     228194     REGISTERED  
  25  
25 - All goods in Class 25 including clothing, boots, shoes, slippers.
PORTUGAL
    118712     6/29/1990     265576     10/22/1992     265576     REGISTERED    
25  
25 - Clothing, footwear and headgear.
SAUDI ARABIA
    118713     9/24/1990     12343     4/21/1991     235/74     REGISTERED    
25  
25 - Clothing, footwear and headgear.
SINGAPORE
    118735     8/31/1992     6656/92     8/31/1992     T92/06656C     REGISTERED
    25  
25 - Footwear included in Class 25
SOUTH KOREA
    118655     6/10/1987     87-11478     8/26/1988     158570     REGISTERED  
  18  
18 - Briefcases, handbags, opera bags, satchels, suit cases, boston bags,
wallets made of non-precious metal, namecard cases, leather packing sacks.
SWITZERLAND
    118715     6/5/1990     4351/1990.1     6/5/1990     383.879     REGISTERED
    25  
25 - Clothing, footwear, headgear for wear.
THAILAND
    118701     7/18/1990     204618     7/18/1990   425460/TM137252   REGISTERED
    25  
25 - Coats, suits, jackets, pants, shirts, dresses, blouses, sweaters, belts,
gloves, shawls, scarves, mufflers, swimwear and hosiery, including stockings,
pantyhose, knee-high and thigh-high stockings, cut and sewn specialty tights (or
stockings) and socks, hats, caps, berets, hoods, cowls, and earmuffs, shoes,
boots, sandals, slippers, galoshes, sneakers and sport shoes.
UNITED KINGDOM
    118707     6/5/1990     1428033     3/6/1992     B1428033     REGISTERED    
25  
25 - Articles of clothing included in Class 25 for women and girls.
URUGUAY
    118700     1/12/1990     234906     4/27/1993     345587     REGISTERED    
14,25  
14 - All goods in Class 14.
25 - All goods in Class 25.
VENEZUELA
    118613     5/18/1978     3006     1/25/1981     96837-F     REGISTERED    
25  
25 - Clothing, headgear, and footwear

     ANNE KLEIN & Lion Head Design (Label)

                                         
AUSTRALIA
    118742     2/26/1993     597043     2/26/1993   B597043   REGISTERED     18
 
18 - Women’s personal leather accessories in this class, handbags and totebags.
MALAYSIA
    118775     6/27/1994     94/05199     6/27/1994   94/05199   REGISTERED    
18  
18 - Billfolds, wallets, purses, checkbook clutches, cosmetic cases, credit card
cases, key cases, cosmetic pouches, coin purses, carry-all clutches, coin/key
purses, key fobs and handbags, all included in Class 18.

     ANNE KLEIN (CHINESE CHARACTERS—ENGLISH TRANSLATION ELEGANT COURT LADY

                                             
TAIWAN
    118758     9/20/1993     82046798     7/1/1995     76657     REGISTERED    
8  
8 - SERVICE IN IMPORT-EXPORT TRADING AND AGENT FOR QUOTATIONS, TENDERS AND SALES
OF VARIOUS PRODUCTS FOR DOMESTIC AND FOREIGN MANUFACTURES

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
      Printed:   4/7/2011   Page 34

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

     ANNE KLEIN (English and Katakana)

                                             
JAPAN
    118586     12/17/1973     48-196640     6/27/1980     1420023     REGISTERED
    3  
3 - Soaps (excluding those belonging to medicines and drugs); dentifrices,
cosmetics (excluding those belonging to medicines and drugs); and fragrances and
flavorings.
JAPAN
    118583     12/17/1973     48-196643     12/22/1978     1362979    
REGISTERED     21,14,26  
 
                                        18  
21 - Personal ornaments and accessories; toilettries. (Local Class 21)
14 - Jewels andimitation jewels. (Local Class 21)
26 - Buttons; artificial flowers. (Local Class 21)
18 - Bags and pouches. (Local Class 21)
JAPAN
    118722     12/17/1973     48-196644     6/30/1981     1466381     REGISTERED
    18,25  
18 - Umbrellas and parasols, walking sticks, canes, metal fittings for canes and
walking stick/cane handles.
25 - Footwear.
JAPAN
    118588     12/17/1973     48-196641     4/30/1981     1459020     REGISTERED
    24,26  
24 - Woven fabrics, knitted fabrics, felt and non-woven textile fabrics,
oilcloths, gummed cloths, vinyl cloths, rubberized cloths, leather cloths, and
filter cloths.
26 - Knit lace fabrics, embroidered lace fabrics, tapes, ribbons, tassels and
the like.
JAPAN
    118589     7/25/1975     50-97538     4/30/1981     1459049     REGISTERED  
  9,14  
9 - Spectacles.
14 - Clocks and watches.
 
ANNE KLEIN (Script — Diagonal)
 
AUSTRALIA
    118551     11/29/1973     274394     11/29/1973     274394     REGISTERED  
  25  
25 - All goods included in Class 25.
AUSTRALIA
    118547     11/29/1973     274390     11/29/1973     274390     REGISTERED  
  14  
14 - All goods included in this class.
AUSTRALIA
    118548     11/29/1973     274391     11/29/1973     274391     REGISTERED  
  18  
18 - All goods in Class 18.
AUSTRALIA
    118550     11/29/1973     274393     11/29/1973     274393     REGISTERED  
  24  
24 - All goods in Class 24.
AUSTRALIA
    118546     11/29/1973     274389     11/29/1973     274389     REGISTERED  
  3  
3 - All goods included in this class.
CAYMAN ISLANDS
    118740     1/15/1993     1021109     1/22/1993     1021109     REGISTERED  
  14  
14 - ARTICLES OF PRECIOUS METALS OR THEIR ALLOYS OR COATED THEREWITH; JEWELRY;
HOROLOGICAL AND CHRONOMETRIC INSTRUMENTS
UNITED KINGDOM
    118601     11/21/1973     1021108     11/21/1973     1021108     REGISTERED
    3  
3 - Bleaching preparations included in Class 3, and substances for laundry use;
soaps; perfumes and perfumed non-medicated toilet preparations, essential oils;
cosmetics; hair lotions, and dentifrices.
UNITED KINGDOM
    118603     11/21/1973     1021110     11/21/1973     1021110     REGISTERED
    18  
18 - Articles included in Class 18 made from leather; trunks, suitcases, bags
included in Class 18, umbrellas, parasols, walking sticks and
UNITED KINGDOM
    118602     11/21/1973     1021109     11/21/1973     1021109     REGISTERED
    14  
14 - Articles of precious metals or their alloys or coated therewith; jewelry;
horological and chronometric instruments.

 



--------------------------------------------------------------------------------



 



Owner Trademark Image Printed:       4/7/2011       Page 35

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
ANNE KLEIN (Script — Horizontal)
         
UNITED KINGDOM
  118610   10/27/1978   1103696   10/27/1978   1103696   REGISTERED     24  
24 - Textile piece goods, bedsheets, pillow-cases, bed blankets; towels,
tablecloths curtains and wall hangings, all of textile materials; bedspreads.
       
UNITED KINGDOM
  118611   10/27/1978   1103697   10/27/1978   1103697   REGISTERED     25  
25 - Articles of clothing for women and girls.
         
ANNE KLEIN (Script with Katakana)
         
JAPAN
  118582   4/10/1973   48-59714   11/1/1976   1229725   REGISTERED     25  
25 - Ladies’ shirts; sweaters; coats; suits; jackets; pants; skirts and dresses,
and all other goods belonging to this class.
         
ANNE KLEIN (script)
         
BERMUDA
  118695   6/28/1990   20967   6/28/1990   20967   REGISTERED     14  
14 - ARTICLES INCLUDED IN CLASS 14 MADE OF PRECIOUS METALS OR THEIR ALLOYS OR
COATED THEREWITH; JEWELLERY, HOROLOGICAL AND CHRONOMETRIC INSTRUMENTS
       
SINGAPORE
  118673   7/27/1988   S/3914/88   7/27/1988   T88/03914Z   REGISTERED     25  
25 - Articles of clothing for women and girls.
       
SINGAPORE
  118672   7/27/1988   S/3915/88   7/27/1988   T88/03915H   REGISTERED     14  
14 - Articles of precious metals or their alloys or coated therewith;
horological and chronometric instruments.
       
SINGAPORE
  118669   9/13/1984   S483284   9/13/1984   483284   REGISTERED     3  
3 - Bleaching preparations included in Class 3 and substances for laundry use;
soaps, perfumes and perfumed non-medicated toilet preparations, essential oils;
cosmetics; hair lotions and dentifrices.
       
SINGAPORE
  118671   7/27/1988   S/3913/88   7/27/1988   T88/03913A   REGISTERED     9  
9 - Sunglasses and eyeglasses and frames therefor.
       
SPAIN
  118596   12/3/1973   734603   12/3/1973   734603   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
         
ANNE KLEIN (script) & Lion Head Design
         
HONG KONG
  118575   6/20/1978   1164/1978   4/14/1980   697/1980   REGISTERED     3  
3 - Cosmetics and perfumery.
       
HONG KONG
  118576   6/20/1978   1164/A/1978   4/14/1980   698/1980   REGISTERED     25  
25 - Articles of clothing, including hats and footwear.
         
ANNE KLEIN (Script-Horizontal) With Lion Head Design Below
         
UNITED KINGDOM
  118609   12/17/1977   1088346   12/17/1977   1088346   REGISTERED     25  
25 - Articles of clothing for women and girls.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image Printed:       4/7/2011       Page 36

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
ANNE KLEIN 2
         
EUROPEAN UNION
  118457   7/17/2000   1761584   10/26/2001   1761584   REGISTERED     9,14,18  
 
                            25  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signalling, checking (supervision), life-saving
and teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus; including eyeglass frames, sunglass frames,
sunglasses, non-prescription magnifying eyeglasses, eyeglass and sunglass cases,
eyeglass and sunglass chains and cords, parts for eyeglasses and sunglasses,
clip-on sunglasses, spectacles, eye shades, goggles, shooting glasses,
binoculars.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry and costume jewelry, precious
stones; horological and chronometric instruments, parts and accessories thereof,
namely, watches, watch bands, watch straps, watch bracelets, watch chains, watch
cases; wall clocks, table clocks, alarm clocks, clocks incorporating radios;
chronometers, chronographs; decorative items for the home made of precious metal
or coated therewith, namely, bowls, platters, serving trays, chargers, jugs,
plates, mugs, vases, cache pots, ice buckets, canisters, cruets, pencil boxes,
pencil cups, letter openers, desk trays, serving trays, decorative trays,
candlesticks, candelabras, candle holders, candle rings, candle snuffers, candle
trays, decorative boxes, jewelry boxes, jewelry cases, picture frames,
decorative stands, decorative pedestals, cigarette cases, cigarette boxes,
cigarette holders, cigarette lighters, ashtrays, nutcrackers, coffee pots,
coffee services, tea pots, tea services, tea balls, tea infusers, serviette
rings, napkin rings — all made of precious metal or coated therewith; works of
art made of precious metal or coated therewith, namely busts, figurines,
statues,
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags,
shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic cases (sold
empty), cosmetic pouches (sold empty), holders for grooming articles made of
leather, nylon or other materials as far as included in this class, leather
shoulder belts, wallets, billfolds, credit card cases, business card cases, key
cases, key fobs, passport cases, coin purses, coin/key purses, ladies’ purses
without handles, ladies’ purses especially designed for checkbooks, clutch
purses, general purpose purses, pouches, book bags, belt bags, leather and
textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, organisers,
satchels, suitcases, luggage, trunks, umbrellas, beach umbrellas.
       
25 - Clothing, footwear, headgear; including coats, fur coats, overcoats, trench
coats, raincoats, anoraks, parkas, blazers, jackets, cardigans, boleros, sport
coats, wind resistant jackets, fur stoles, suits, vests, dresses, caftans,
evening gowns, jumpers, skirts, pants, slacks, trousers, jeans, dungarees,
jumpsuits, overalls, coveralls, flight suits, jogging suits, sweat pants,
shorts, skorts, culottes, sweaters, pullovers, jerseys, shirts, formal shirts,
blouses, tunics, sweatshirts, t-shirts, halter tops, tank tops, bodysuits,
unitards, camisoles, chemises, undershirts, slips, bustiers, garter belts,
briefs, boxer shorts, bloomers, underpants, panties, thermal underwear,
lingerie, nightgowns, night shirts, negligees, robes, pajamas, aprons, hosiery,
pantyhose, tights, knee high stockings, leg warmers, leggings, socks, neckties,
bow ties, ascots, pocket squares, handkerchiefs, scarves, shawls, neckerchiefs,
gloves, mittens, belts, sashes, cummerbunds, swimwear, bathing suits, beach
robes, beachwear, sarongs, ski suits, ski bibs, ski pants, ski gloves, thermal
socks, golf shirts, golf pants, golf shorts, tennis shirts, tennis pants, tennis
shorts, hats, caps, berets, shoes, boots, slippers, sandals, espadrilles,
sneakers.
       
JAPAN
  118486   7/7/2000   2000-079375   5/18/2001   4475406   REGISTERED     18  
18 - Leather, bags/pouches and the like, vanity cases, metal fittings for bags,
purse clasps, umbrellas and parasols, walking sticks, canes, metal fittings for
canes , walking stick/cane handles, equestrian equipment, and pet accessories.
       
SOUTH KOREA
  118492   7/24/2000   40-2000-35509   10/10/2001   503401   REGISTERED     25  
25 - Half coats, long coats, fur coats, over coats, trench coats, rain coats,
sporting anoraks, anoraks (except for sporting anoraks), parkas, blazers,
jackets, cardigans, boleros, sports coats, wind resistant jackets, fur stoles,
suits, vests, one-piece dresses, two-piece dresses, caftans, evening gowns,
jumpers, skirts, slacks, trousers, jean pants, jean shorts, jean jackets, jean
skirts, jean dresses, jean overalls, jean jump suits, jean shirts, work clothes
(dungarees), jumpsuits, overalls, coveralls, flight suit, jogging suits, sweat
pants, shorts, skorts, culottes, sweaters, pullovers, jerseys, dress shirts,
polo shirts, short sleeve shirts, body shirts, sports shirts, tuxedo shirts,
formal shirts, blouses, tunics, sweat shirts, t-shirts, halter tops, tank tops,
body suits, unitards, camisoles, chemises, undershirts, slips, bustiers, garter
belts, briefs, boxer shorts, bloomers, underpants, under panties, thermal
underwear, brassieres, corsets, teddies, petticoats, nightgowns, night shirts,
negligees, bath robes, pajamas, aprons, stockings, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, scarves, shawls, neckerchiefs, winter gloves, evening gloves, mittens,
leather belts, belts for clothing made of imitation leather, belts for clothing
made of fabric, belts for clothing made of vinyl, belts for clothing made of
plastics, sashes, cummerbunds, swimwear, beach robes, bikinis, sarongs, ski
suits, ski bibs, ski pants, thermal socks, golf shirts, golf pants, golf shorts,
tennis shirts, tennis pants, tennis shorts, hats and caps, berets, leather
shoes, rubber shoes, galoshes, golf shoes, hiking shoes, lace boots, bath
sandals, bath slippers, half boots, boots, vinyl shoes, beach shoes, sandals,
ski boots, slippers, overshoes, rain shoes, top boots, gymnastic shoes, laced
shoes, espadrilles and sneakers.
         
ANNE KLEIN 2 (series)
         
HONG KONG
  118494   7/19/2000   16058/2000   9/30/2002   12760(A-B)/2002   REGISTERED    
25  
25 - Clothing, footwear and headgear; all included in Class 25.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image Printed:      4/7/2011       Page 37

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
ANNE KLEIN 2 Logo
         
TAIWAN
  118463   7/19/2000   89041557   9/16/2001   961645   REGISTERED     25  
25 - Coats, overcoats, trench coats, raincoats, anoraks, parkas, blazers,
jackets, cardigans, boleros, sport coats, wind resistant jackets, fur stoles,
suits, vests, dresses, caftans, evening gowns, jumpers, skirts, pants, slacks,
trousers, jeans, dungarees, jumpsuits, overalls, coveralls, flight suits,
jogging suits, sweat pants, shorts, skorts, culottes, sweaters, pullovers,
jerseys, shirts, formal shirts, blouses, tunics, sweatshirts, t-shirts, halter
tops, tank tops, bodysuits, unitards, camisoles, chemises, undershirts, slips,
bustiers, garter belts, briefs, boxer shorts, bloomers, underpants, panties,
thermal underwear, lingerie, nightgowns, night shirts, negligees, robes,
pajamas, aprons, hosiery, pantyhose, tights, knee high stockings, leg warmers,
leggings, socks, neckties, bow ties, ascots, pocket squares, scarves, shawls,
neckerchiefs, gloves and mittens for clothing use, belts (clothing), sashes,
cummerbunds, swimwear, bathing suits, beach robes, beachwear, sarongs, ski
suits, ski bibs, ski pants, thermal socks, golf shirts, golf pants, golf shorts,
tennis shirts, tennis pants, tennis shorts, hats, caps, berets, shoes, boots,
slippers, sandals, espadrilles, sneakers.
         
ANNE KLEIN II
         
ARUBA
  118915   9/12/1996   IM-960912.18   9/12/1996   18169   REGISTERED     18  
18 - All goods in Class 18.
       
AUSTRALIA
  118903   9/22/1992   587014   9/22/1992   587014   REGISTERED     14  
14 - All goods included in this class.
       
BAHRAIN
  118902   9/21/1994   1089/94   9/21/1994   17938   REGISTERED     25  
25 - Clothing, including jackets, coats, parkas, raincoats, blazers, blouses,
shirts, dresses, suits, trousers, pants, jeans, shorts, t-shirts, skirts,
jumpsuits, sweaters, cardigans, hats, belts, headbands, lingerie, neckwear,
overalls, gloves, scarves, shawls, mufflers, hosiery, stockings (knee-high and
thigh-high), pantyhose, tights, socks, leggings, swimwear; footwear, including
boots, shoes, athletic footwear, and slippers; and headgear.
       
BARBADOS
  118914   9/13/1996   N/A   2/23/2000   81/11444   REGISTERED     18  
18 - Handbags, totebags, and personal leather accessories, namely billfolds,
wallets, checkbook holders, checkbook clutches, cosmetic cases, cosmetic
pouches, credit card cases, key cases, key fobs, purses, coin purses, coin/key
purses, money belts, passport cases, carry-all clutches, travel kits (sold
empty) and secretaries in Intl. Class 18.
       
BERMUDA
  118896   6/8/1994   26157   6/8/1994   B26157   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
culottes, belts, gloves, scarves, shorts, hosiery, stockings, pantyhose, tights,
socks, and footwear; all included in Class 25.
       
BRAZIL
  118899   5/11/1994   817866906   4/16/1996   817866906   REGISTERED     25  
25 - Clothes and clothing accessories of common use. Clothes and clothing
accessories for practice of sports. Clothes and clothing accessories for
professional use. (Local Classes 25.10, 25.20, and 25.30)
       
CANADA
  118873   3/21/1991   680506   3/26/1993   410033   REGISTERED     25  
25 - Women’s hosiery, namely stockings, pantyhose, knee-high and thigh-high
stockings, cut-and-sewn specialty tights, (or stockings) and
       
CANADA
  118860   7/18/1990   662329   1/29/1993   TMA407369   REGISTERED     3,9,18  
 
                            25  
3 - Fragrances, bath and related personal beauty care products, namely perfume,
eau de parfum, lotions, creams, oils, bath and shower gel, bath oil, dusting
powder, soap.
       
9 - Women’s sunglasses; women’s ophthalmic eyeglass and sunglass frames.
       
18 - Chequebook holders and clutches, cosmetic cases and pouches, key cases,
leather book coverings, leather boxes, leather envelopes, memo pads, money
belts, organizers, paper holder with paper refills, passport cases, portfolios,
coin purses, travel kits, wallets, handbags, totebags.
       
25 - Ladies’ gloves, belts, footwear, namely, shoes.
       
CHILE
  118886   8/10/1993   248884   3/31/1994   705687   REGISTERED     25  
25 - All goods comprised in Class 25.
       
COSTA RICA
  118910   6/3/1996   101756   1/21/1997   99007   REGISTERED     25  
25 - Articles of clothing, including coats, suits, jackets, pants, shirts,
blouses, dresses, sweaters, belts (for clothing), skirts, culottes, vests,
scarves, mufflers, shawls, gloves, pocket squares, camisoles, swimwear, hosiery
(including stockings, pantyhose, knee-high and thigh-high stockings,
cut-and-sewn specialty tights or stockings and socks), headgear (including hoods
and knitted headwear) and footwear (including shoes, loafers, espadrilles,
pumps, sling backs, thongs, clogs, sandals, boots and slippers).
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image Printed:       4/7/2011       Page 38

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
ANNE KLEIN II continued...
       
ECUADOR
  118907   5/26/1995   57173-95   11/15/1996   2929-96   REGISTERED     25  
25 - Clothing, including coats, suits, jackets, pants, shirts, blouses, dresses,
sweaters, belts, skirts, culottes, vests, scarves, mufflers, shawls, gloves,
pocket squares, camisoles, swimwear, hosiery (including stockings, pantyhose,
knee-high and thigh-high stockings, cut-and-sewn specialty tights or stockings
and socks), headgear (including hoods and knitted headwear) and footwear
(including shoes,
       
EGYPT
  118906   5/22/1995   95790   1/10/2001   95790   REGISTERED     25  
25 - Clothing, including coats, suits, jackets, pants, shirts, blouses, dresses,
sweaters, belts, skirts, culottes, vests, scarves, mufflers, shawls, gloves,
pocket squares, camisoles, swimwear, hosiery (including stockings, pantyhose,
knee-high and thigh-high stockings, cut-and-sewn specialty tights or stockings
and socks), headgear (including hoods and knitted headwear) and footwear
(including shoes,
       
FRANCE
  118918   9/4/1996   96640421   9/4/1996   96640421   REGISTERED     16,18  
16 - Checkbook holders, checkbook clutches, passport cases and secretaries.
       
18 - Leather and imitations of leather; animal pelts; trunks and travelling
bags; umbrellas, parasols and walking sticks; whips and saddlery; handbags,
totebags, and personal leather accessories, namely billfolds, wallets, cosmetic
cases, cosmetic pouches, creditcard cases, key cases, key fobs, purses, coin
purses, coin/key purses, money belts, carry-all clutches, covers made of leather
and imitations of leather for personal planners, notebooks, appointment books
and diaries.
       
GUATEMALA
  118921   10/30/1996   8444-96   3/10/1998   89093   REGISTERED     25  
25 - Clothing, shoes and headgear.
       
HONG KONG
  118891   3/9/1994   94/02749   4/21/1999   B04904/1999   REGISTERED     9  
9 - Sunglasses, ophthalmic eyeglass frames, and ophthalmic sunglass frames; all
included in Class 9.
       
INDONESIA
  118917   8/5/1996   D96 16455   9/22/1997   392155   REGISTERED     18  
18 - Walking sticks, whips, harnesses and saddlery.
       
ISRAEL
  118904   12/26/1994   96258   7/1/1996   96258   REGISTERED     25  
25 - All goods in Class 25.
       
ITALY
  118912   8/9/1996   RM96C003624   8/31/1998   758177   REGISTERED     9  
9 - ALL GOODS IN CLASS 9, AND SPECTACLES, SUNGLASSES, LENSES BLINDS, EYEGLASS
AND SUNGLASS CASES, CHAINS, BRUSHES, AND OTHER ACCESSORIES FOR SPECTACLES AND
SUNGLASSES, PARTS AND ACCESSORIES FOR AFORESAID
       
LEBANON
  118924   10/3/1996   3034   10/31/1996   70594   REGISTERED     25  
25 - All goods in Class 25.
       
MALAYSIA
  118897   6/29/1994   94/05288   6/29/1994   94/05288   REGISTERED     18  
18 - Billfolds, wallets, purses, checkbook clutches, cosmetic cases, credit card
cases, key cases, cosmetic pouches, coin purses, carry-all clutches, key purses,
key fobs and handbags, all included in Class 18.
       
NETHERLANDS
  118913   9/11/1996   D-1976   9/11/1996   1939   REGISTERED     18  
18 - All goods in Class 18.
       
PERU
  118922   9/10/1996   9620765   1/16/1997   32689   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, blouses, dresses, skirts, sweaters,
belts, culottes, vests, scarves, mufflers, shawls, gloves, pocket squares,
camisoles, swimwear, hosiery (including stockings, pantyhose, knee-high and
thigh-high stockings, cut-and-sewn specialty tights or stockings and socks),
shoes, sandals, boots, slippers, hats, caps, hoods, cowls and berets and in
general all products in this class.
       
POLAND
  118930   9/11/1998   Z-191727   9/11/1998   133099   REGISTERED     14  
14 - Precious metals and their alloys, goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments.
       
SAUDI ARABIA
  118932   12/23/1998   47297   8/29/1999   489/38   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SINGAPORE
  118892   3/22/1994   S/2257/94   3/22/1994   T94/02257A   REGISTERED     9  
9 - Sunglasses, ophthalmic eyeglass frames, and ophthalmic sunglass frames.
       
SINGAPORE
  118893   3/22/1994   S/B2256/94   3/22/1994   T94/02256C   REGISTERED     14  
14 - Jewelry, watches, clocks and table clocks.
       
SOUTH KOREA
  118825   1/6/1989   89-98   9/22/1990   201402   REGISTERED     9,25  
9 - Gloves for protection against X-rays for industrial purposes, and gloves for
protection against accidents.
25 - Winter gloves, mittens, formal gloves, full dresses, trousers, evening
dresses, suits, skirts, children’s clothing, overcoats, raincoats, sweaters,
cardigans, dress shirts, blouses, under pants, chemise, slips, petticoats,
brassieres, bathing suits, nightgowns, pajamas, negligees, stockings and belts.
       
SOUTH KOREA
  118871   12/19/1990   90-37245   12/20/1991   228905   REGISTERED     9  
9 - OPTICAL FRAMES
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image Printed:       4/7/2011       Page 39

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
ANNE KLEIN II continued...
       
SOUTH KOREA
  118925   11/6/1996   96-49465   2/6/1998   394685   REGISTERED     25,18  
25 - LOW HEEL SHOES, BOOTS, LACED BOOTS, LEATHER SHOES, SANDALS, SLIPPERS, SHOE
THONGS, RAIN SHOES, and ESPADRILLES (Local class 27)
       
18 - UMBRELLAS
       
TAIWAN
  118642   7/31/1997   86039491   10/16/1998   821946   REGISTERED     14  
14 - WATCHES, WATCH BANDS, WATCH STRAPS, CLOCKS AND TABLECLOCKS AND PARTS AND
FITTINGS FOR ALL THE AFORESAID GOODS, AND SCARF CLIPS
       
TAIWAN
  118659   11/18/1986   75/056079   6/16/1987   368262   REGISTERED     43  
43 - HATS AND CAPS
       
TAIWAN
  118658   11/18/1986   75/056073   6/1/1987   367297   REGISTERED     62  
62 - PRECIOUS METALS, DIAMONDS, PEARLS, JADE, CORAL, ROCKCRYSTAL, CARNELIAN,
PRECIOUS STONES, NECKLACES, PINS, BRACELETS, EARRINGS, BANGLES, PENDANTS, WRIST
CHAINS,RINGS, NECK CHAINS
       
TAIWAN
  118657   11/18/1986   75056076   6/1/1987   367007   REGISTERED     48  
48 - BOOTS AND SHOES
       
TAIWAN
  118660   11/18/1986   75/056077   6/16/1987   368489   REGISTERED     25  
25 - HOSIERY AND PANTY HOSES (local class 47)
       
TAIWAN
  118923   8/6/1996   85038720   1/1/1998   791364   REGISTERED     25  
25 - CLOTHING FOR MEN, WOMEN AND CHILDREN, NAMELY COATS, SUITS, JACKETS, PANTS,
SHIRTS, BLOUSES, DRESSES, SWEATERS, BELTS, SKIRTS, CULOTTES, VESTS, SCARVES,
MUFFLERS, SHAWLS, GLOVES, CAMISOLES, SWIMWEAR, HOSIERY (INCLUDING STOCKINGS,
PANTYHOSE, KNEE-HIGH AND THIGH-HIGH STOCKINGS, BOOTS, SLIPPERS, HOODS, HATS,
CAPS, BERETS, AND COWLS.
       
TAIWAN
  118661   11/18/1986   75/056075   7/1/1987   369278   REGISTERED     18  
18 - HANDBAGS, TRAVELING BAGS, WALLETS, LEATHER BAGS, PURSES, LEATHER SACKS,
POCKET WALLETS, KEY CASES, COSMETIC BAGS, SHOUDLER BAGS
       
TAIWAN
  118656   11/18/1986   75/056078   6/1/1987   366953   REGISTERED     25,28  
25 - GLOVES FOR CLOTHING USE AND PROTECTION AGAINST COLD;
       
28 - GLOVES FOR SPORTING USE
       
TAIWAN
  118662   11/18/1986   75/056072   6/15/1987   368568   REGISTERED     18  
18 - ALL KINDS OF UMBRELLAS (Local class 51)
       
THAILAND
  118821   9/3/1987   168820   9/3/1987   341801/TM63619   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, blouses, dresses, sweaters, belts
(for clothing), skirts, culottes, vests, scarves, mufflers, shawls, gloves,
pocket squares, camisoles, swimwear, stockings, pantyhose, knee high and thigh
high stockings, cut and sewn specialty tights or stockings and socks, hoods and
knitted headwear, shoes (excluding sport shoes), loafers, espadrilles, pumps,
slingbacks, thongs, clogs, sandals, boots and slippers.
         
ANNE KLEIN II (Block and Stylized Series — Australia)
         
AUSTRALIA
  118883   2/22/1993   596574   2/22/1993   596574   REGISTERED     18  
18 - Women’s personal leather accessories in this class, handbags and totebags.
         
ANNE KLEIN II (BLOCK AND STYLIZED SERIES — UK)
         
UNITED KINGDOM
  118919   8/23/1996   2108364   4/4/1997   2108364   REGISTERED     18  
18 - Goods made of leather and of imitation leather, bags, handbags, purses,
coin purses, coin/key purses, wallets, travelling bags, suitcases, holdalls,
rucksacks, backpacks, briefcases, belts, umbrellas; articles of luggage; attache
cases, shoulder bags, billfolds and pocket wallets; cases for credit cards and
for passports; cheque book covers; keycases; cheque book holders, cheque book
clutches, key fobs, money belts, carry-all clutches and secretaries, school bags
and satchels; totebags, game bags and hip bags, bags for campers and for
climbers; cosmetic bags and pouches; knapsacks, haversacks; lunch bags; sports
bags, purses, beach bags, gym bags; carry-alls.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image Printed:       4/7/2011       Page 40

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
ANNE KLEIN II (ENGLISH AND CHINESE CHARACTERS)
         
TAIWAN
  118820   8/4/1986   75/037946   3/1/1987   357845   REGISTERED     25  
25 - Clothing
         
ANNE KLEIN II (stylized)
         
AUSTRALIA
  118818   5/21/1987   465590   5/21/1987   465590   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
BRAZIL
  118862   7/4/1990   815560532   3/3/1992   815560532   REGISTERED     25  
25 - Clothing; hats; footwear; uniforms; visors (hatmaking); clothing for
gymnastics; stockings; camisoles; lingerie; sleepwear; swimwear; fur coats;
scarves; gloves; belts and money belts.
       
BRAZIL
  127311   7/4/1990   815560532   3/3/1992   200036530   REGISTERED     18  
18 - Clothing articles made of leather and of imitation leather; bags; handbags;
purses; coin purses; key purses; wallets; rucksacks; backpacks; umbrellas;
shoulder bags; billfolds and pocket wallets; cases for credit cards; key cases;
cheque book clutches; carry-all clutches and secretaries; school bags and
satchels; tote bags; game bags and hip bags; bags for campers and for climbers;
cosmetic bags and pouches; knapsacks; haversacks; lunch bags.
       
CHINA
  118864   7/24/1990   90029912   8/10/1991   561342   REGISTERED     25  
25 - Clothing, coats, suits, jackets, pants, shirts, dresses, blouses, sweaters,
belts, gloves, scarves, hosiery, footwear, headgear and hats.
       
HONG KONG
  118874   8/19/1991   6039/91   8/29/1995   07302/1995   REGISTERED     25  
25 - Tops, knitwear, dresses, jackets, pants, skirts, jumpsuits, coats.
       
INDIA
  118861   6/15/1990   531607   6/15/1990   531607   REGISTERED     25  
25 - WOMEN’S COATS, SUITS, PANTS, SHIRTS, DRESSES, BLOUSES, SWEATERS, BELTS
(CLOTHING), GLOVES AND SCARVES AND GOODS INCLUDED IN CLASS 25.
       
JAPAN
  118856   10/11/1989   1-114856   9/30/1992   2456602   REGISTERED     20,21,24
 
 
                            25  
20 - Cushions, Japanese floor cushions, pillows, and mattresses. 21 - Gloves for
household purposes. 24 - Personal articles of woven textile (not for wear),
mosquito nets, bedsheets, futon and quilts, futon and quilts cases (linen),
futon ticks (unstuffed futon), pillowcases (pillow slips) and blankets.
       
25 - Clothing.
       
MALAYSIA
  118876   4/8/1992   92/02182   4/8/1992   92/02182   REGISTERED     25  
25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters,
belts (clothing), gloves, knitted headwear, mufflers, swimwear, socks, scarves,
shawls, shoes and articles of clothing, all included in Class 25.
       
MEXICO
  118859   3/26/1990   83957   3/26/1990   403135   REGISTERED     9  
9 - Sunglasses and in general scientific, nautical, surveying, electric,
photographic, cinematographic, optical, weighing, measuring, signalling,
checking (supervision), life-saving and teaching apparatus and instruments;
apparatus for recording, transmission or reproduction of sound or images;
magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; fire-extinguishing apparatus.
       
SINGAPORE
  118869   8/21/1990   S584590   8/21/1990   5845H90   REGISTERED     25  
25 - Articles of clothing included in Class 25 for women and for girls.
       
SOUTH KOREA
  118870   12/19/1990   90-37244   2/22/1992   233224   REGISTERED     18  
18 - Brief case, handbag, opera bag, satchel, traveling trunk, suitcase, boston
bag, knapsack, wallets not of precious metal, name-card case, billfold, purse,
checkbook clutch, cosmetic case, cosmetic pouch, credit card case, key cases of
leather, key cases imitations of leather, coin purse, coin/key purse, carry-all
clutch and key fob.
       
SWITZERLAND
  118866   6/7/1990   4352/1990.3   6/7/1990   383880   REGISTERED     25  
25 - Clothing, footwear, headgear for wear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 41

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN II (stylized) continued...
   
TURKEY
  118863   8/10/1990   51601/90   8/10/1990   123951   REGISTERED   3,9,14      
                     
18,25
3 - Perfumed or odorless and/or colored or uncolored soaps; cosmetics (creams,
emulsions, lotions, gels and oils, face masks, make-up powders for bath and
hygienic purposes), deodorant soaps, bath and shower preparations (salts, foams,
oils, gels), depilatories, deodorizers and antiperspirants, hair care
preparations (waving, straightening, fixing, cleaning), hair creams and balsams,
hair sprays, brilliants (forming and protecting), shaving creams and foams,
lotions, face and eyes make-up and cleansing preparations thereof, lipsticks,
preparations for nail care and embellishment (nail polish and similars and
polish removers), external personal hygienic preparations, sunbath preparations,
suntan preparations, preparations against skin wrinkles, dentifrices and
toothpastes and tablets and liquids cleaning for tooth prothesis; perfumery
(essential oils, eau de colognes, lotions, eau de toilettes, eau de colognes
sprays), body creams.
   
9 - Sunglasses, ophthalmic eyeglass frames, ophthalmic sunglass frames and their
glass.
   
14 - Jewelry (made of precious metals or their coated or precious stones
therewith (diamond, ruby, pearl, emerald, brilliant, agate, garnet, sapphire),
earring, ring, bracelet, watch chains, watch bracelets, watch holders, brooch,
clasp, pendant, chain, necklace, buckles, name tag, medallions.
   
18 - Wallets, portfolio, purses, billfolds, checkbook clutches, key cases,
cosmetic bags, cosmetic pouches, coin purses, carry-all clutches, coin/key
purses, secretaries, key chains, key fobs, brief cases, handbags made from
leather or imitations of leather.
   
25 - Clothing, particularly suits, jackets, trousers, skirts, culottes, dresses,
tailleurs, vests, shirts, undershirts, combinations, blouses, T-shirts,
sweaters, belts, hangers, gloves, scarves, foulards, mufflers, shawls, hoods,
pocket squares, swimwear, towels, towel dresses, bonnets, beach shoes, socks and
hats, caps, sun-visors.
   
UNITED KINGDOM
  118822   1/28/1988   1333369   1/28/1988   1333369   REGISTERED   25
25 - Articles of clothing included in Class 25 for women and girls.
     
ANNE KLEIN II *to be expunged
     
CANADA
  118878   5/28/1992   705876   9/17/1993   TMA417126   REGISTERED   14
14 - Jewellery, belts, watches, clocks, table clocks.
     
ANNE KLEIN NEW YORK
     
ANTIGUA & BARBUDA
  T30276AG01   7/23/2007   33821   1/18/2008   6824   REGISTERED   3,9,14      
                     
18,25
3 -
                           
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 -
                           
18 -
                           
25 -
                           
ARUBA
  T30276AB01   1/15/2007   07011512   12/6/2007   26882   REGISTERED   3,9,14  
                         
18,25
3 -
                           
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 -
                           
18 -
                           
25 -
                           
AUSTRALIA
  T30276AU00   9/10/2007   1198360   9/10/2007   1198360   REGISTERED   3,9,14  
                         
18,25
3 - Fragrances and Cosmetics
   
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 - Jewelry and Watches
   
18 - Handbags, tote bags, briefcases, wallets, change purses, leather key cases
and cosmetic bags (sold empty).
   
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
BOLIVIA
  T30276BO05   10/24/2006   4124   8/13/2007   110052   REGISTERED   03
03 - Fragrances and Cosmetics
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 42

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK continued...
   
BOLIVIA
  T30276BO06   10/24/2006   4125   8/13/2007   110051   REGISTERED   09
09 - eyewearOphthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists) and related accessories;
non-prescription sunglasses and related accessories.
   
BOLIVIA
  T30276BO07   10/24/2006   4126   8/13/2007   110124   REGISTERED   14
14 - jewelry and watches
   
BOLIVIA
  T30276BO08   10/24/2006   4291   8/13/2007   110055   REGISTERED   18
18 -
                           
BOLIVIA
  T30276BO09   10/24/2006   4128   8/13/2007   110054   REGISTERED   25
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
BOLIVIA
  T30276BO10   na   8/13/2007   110053       REGISTERED   24
24 - Body, bath and sport towels
   
CHILE
  T30276CL00   9/20/2007   789119   11/26/2008   834909   REGISTERED   3
3 - Fragrances and Cosmetics
   
CHILE
  T30276CL02   9/20/2007   798120   11/26/2008   834942   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
CHILE
  T30276CL03   9/20/2007   789121   11/26/2008   834941   REGISTERED   14
14 - Watches and Jewelry
   
CHILE
  T30276CL04   9/20/2007   789123   12/4/2008   835584   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
CHILE
  T30276CL10       789122   11/26/2008   834940   REGISTERED   18
18 - Handbags, cosmetic cases sold empty, wallets
   
COLOMBIA
  T30276CO00   4/4/2007   07034281   10/17/2007   343344   REGISTERED   03
03 - cosmetics and fragrances
   
COLOMBIA
  T30276CO01   4/4/2007   07034283   10/18/2007   343346   REGISTERED   9
9 - eyewear
                           
COLOMBIA
  T30276CO02   4/4/2007   07034284   10/18/2007   343347   REGISTERED   14
14 - jewelry and watches
   
COLOMBIA
  T30276CO03   4/4/2007   07034286   10/18/2007   343348   REGISTERED   24
24 -
                           
COLOMBIA
  T30276CO04   4/4/2007   07034282   10/18/2007   342245   REGISTERED   25
25 -
                           
COLOMBIA
  T30276CO05   2/5/2008   08011119   8/15/2008   360823   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags; shoulder bags; evening bags; cosmetic bags
(sold empty); cosmetic cases (sold empty); cosmetic pouches (sold empty);
grooming kits (sold empty); leather shoulder belts; wallets; billfolds; credit
card cases; business card cases; key cases; key fobs; passport cases; coin
purses; coin/key purses; carry-all clutches; check book clutches; clutch purses;
general purpose purses; pouches; book bags; belt bags; leather and textile
shopping bags (sold empty); tote bags; saddle bags; roll bags; sling bags;
travel bags; overnight bags; weekender bags; duffel bags; suit bags; garment
bags for travel; gym bags; athletic bags; beach bags; tie cases; waist packs;
fanny packs; backpacks; knapsacks; attaché cases; briefcases; briefcase type
portfolios; leather envelopes for carrying personal papers; secretaries;
satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas; parasols;
walking sticks.
   
COSTA RICA
  T30276CR00   10/20/2006   0010185   2/4/2008   172986   REGISTERED   03
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
   
COSTA RICA
  T30276CR01   10/20/2006   0010186   2/4/2008   172985   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
COSTA RICA
  T30276CR02   10/20/2006   200610187   7/8/2008   176072   REGISTERED   14
14 -
                           





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 43

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK continued...
   
COSTA RICA
  T30276CR03   10/20/2006   0000812   10/16/2007   170599   REGISTERED   18
18 -
                           
COSTA RICA
  T30276CR04   10/20/2006   200610189   6/12/2008   176073   REGISTERED   25
25 - Clothing, footwear, headgear
   
COSTA RICA
  T30276CR06   2/13/2007   2007812   10/16/2007   2007812   REGISTERED   18
18 -
                           
COSTA RICA
  T30276CR07   10/31/2006   10188   2/6/2009   186327   REGISTERED   24
24 - fabrics
                           
CURACAO
  T30276NT00   1/15/2007   D700019   3/6/2007   12681   REGISTERED   3,9,14    
                        18,25
3 -
                           
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 -
                           
18 -
                           
25 -
                           
DOMINICAN
  T30276DO00   9/21/2007   37189   12/31/2007   164872   REGISTERED   25,3,14
 
                          9
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
3 - Fragrances and Cosmetics
   
14 - Jewelry and Watches
   
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
ECUADOR
  T30276EC00   3/6/2007   181355   1/15/2008   41608   REGISTERED   3
3 -
                           
ECUADOR
  T30276EC04   3/6/2007   181356   1/15/2008   41808   REGISTERED   9
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
ECUADOR
  T30276EC05   3/6/2007   181357   1/15/2008   41708   REGISTERED   14
14 -
                           
ECUADOR
  T30276EC06   3/6/2007   181358   1/15/2008   41909   REGISTERED   25
25 -
                           
EUROPEAN UNION
  T30276EU00   9/20/2006   5325642   8/30/2007   5325642   REGISTERED   3,9,14
 
                          18,25,35
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices; non-medicated toilet preparations
(including the following: perfume, eau de perfume, cologne, toilet water,
dusting powder, bath oil, bath salts, soap, oil, toner, mask, astringent, face
lotion, skin lotion, cleansing lotion, creams, depilatories, hair coloring
preparations, hair conditioners, hair shampoo, face powder, suncare products,
bath salts, bath and shower gel, makeup items). Seniority claimed (examination
of claims pending): Austria, Benelux, Germany, Denmark, Finland, France, Italy.
   
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signalling, checking (supervision), life-saving
and teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus; eyeglass frames, sunglass frames, sunglasses,
eyeglass and sunglass cases, eyeglass and sunglass chains and chords; parts,
accessories and fittings for eyeglasses and sunglasses. Seniority claimed
(examination of claims pending): Austria, Benelux, Germany, Denmark, Finland,
France, Italy.
   
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments; watches, clocks, and table clocks.
Seniority claimed (examination of claims pending): Austria, Benelux, Germany,
Denmark, Finland, France, Italy.
   
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags,
totebags, cosmetic cases, cosmetic pouches, carry-all clutches, purses, wallets,
money belts, billfolds, credit card cases, key cases, key fobs, travel kits
(sold empty), luggage, trunks, suitcases. Seniority claimed (examination of
claims pending): Austria, Benelux, Germany, Denmark, Finland, France, Italy.
   
25 - Clothing, footwear, and headgear for men, women, and children; coats,
suits, jackets, blazers, vests, pants, shorts, shirts, dresses, skirts, blouses,
sweaters, belts, gloves, ties, leggings, scarves, mufflers, shawls, stoles,
swimwear, hosiery (including stockings, panty hose, knee-high and thigh-high
stockings, cut-and-sewn specialty tights or stockings, and socks), shoes,
sandals, boots, slippers, knitted headwear, hats, caps, and berets. Seniority
claimed (examination of claims pending): Austria, Benelux, Germany, Denmark,
Finland,
   
35 - Retail Store Services
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 44

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK continued...
   
FEDERATION OF
  207567   7/21/2004   2004716239   2/14/2006   301193   REGISTERED   25
25 - Clothing, headgear
   
FEDERATION OF
  248086   7/5/2005   2005716228   3/29/2007   322815   REGISTERED   18,35
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses].
   
GUATEMALA
  T30276GT00   11/7/2006   934602006   5/30/2007   149793   REGISTERED   03
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
   
GUATEMALA
  T30276GT01   11/7/2006   934702006   5/22/2007   149701   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
GUATEMALA
  T30276GT02   11/7/2006   934802006   5/30/2007   149794   REGISTERED   14
14 - jewelry and watches
   
GUATEMALA
  T30276GT04   09349   6/4/2007   149863       REGISTERED   25
25 - Shirts, blouses, camisoles, footwear, gloves, underwear, skirts, pajamas,
belts
   
HONDURAS
  T30276HN00   10/26/2006   36351/2006   7/2/2007   101276   REGISTERED   03
03 - Fragrances and Cosmetics
   
HONDURAS
  T30276HN04   10/26/2006   36350/2006   7/2/2007   101271   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
HONDURAS
  T30276HN05   10/26/2006   36348/2006   7/2/2007   101272   REGISTERED   14
14 - Jewelry and Watches
   
HONDURAS
  T30276HN06   10/26/2006   36349/2006   1/23/2008   103555   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
HONG KONG
  T30276HK01   11/1/2006   300751248   11/1/2006   300751248   REGISTERED  
03,09,14
 
                          18,25
03 - Fragrances and Cosmetics
   
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 -
                           
18 -
                           
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
INDONESIA
  T30276ID02   11/17/2006   D00.2006.037422   10/13/2008   IDM0000179959  
REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
INDONESIA
  T30276ID03   11/17/2006   D00.2006.037423   7/8/2008   IDM000167848  
REGISTERED   14
14 - Jewelry and Watches
               
INDONESIA
  T30276ID05   11/17/2006   D00.2006.037425   7/4/2008   IDM000167638  
REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
JAMAICA
  T30276JM01   10/26/2006   49444   10/26/2006   49444   REGISTERED   03,09,14
 
                          24
03 - Fragrances and Cosmetics
   
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 -
                           
24 -
                           
JAMAICA
  T30276JM03   9/11/2007   050832   9/12/2008   050832   REGISTERED   18
18 - All goods in category
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 45

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK continued...
   
JAPAN
  T30276JP00   10/27/2006   2006100337   8/10/2007   5070314   REGISTERED  
03,09,14
 
                          18,25
03 - Antistatic agents for home use, Defatting agents for home use, Rust
removing preparations, Benzine for removing stains, Softener for laundry use,
Laundry bleaches, Gums for wigs, Adhesives for false eyelashes use, Laundry
starches, “Funori” for laundry use, Stripping agents for paint, Shoe cream, Shoe
polish, Polishing agents, Soaps & the like, Dentifrices, Cosmetics, Fragrances
and flavourings, Sand papers, Grinding cloth, Grinding sands, Artificial pumice
stones, Polishing papers, Polishing cloth, False nails, False eyelashes
   
09 - Ear plugs, Processed glass (excluding those for building use), Arc-welding
machines, Metal cutting machines, Electric welding apparatus, Ozone generators,
Electrolysers, Egg graders, Cash registers, Coin counting or selecting machines,
Job recording machines, Photo-copying machines, Hand calculators, Drawing or
drafting machines and instruments, Time stamping machines, Time recorders, Punch
card system machines, Vote computing machines, Billing machines, Postage stamp
checking apparatus, Automatic vending machines, Gasoline station equipment,
Coin-operated gates for car parks, Life saving apparatus and equipment, Fire
extinguishers, Fire hydrants, Nozzles for fire hoses, Fire-extinguishing
sprinkler system, Fire alarm systems, Gas leakage alarm apparatus, Anti-theft
warning apparatus, Protective helmets, Railway signal machines, Triangular signs
for warning of vehicle accident, Luminous or mechanical road sign, Diving
machines and apparatus, Arcade video game machines, Electrically operated door
closing apparatus, Vehicle driving training simulators, Sports training
simulators, Physical and chemical apparatus and instruments, Photographic
apparatus and instruments, Motion picture apparatus and instruments, Optical
apparatus and instruments, Measuring apparatus and instruments, Electrical
distribution or control machines and apparatus, Rotary converters, Phase
modifiers, Batteries, Electrical and magnetic measuring instruments, Electric
wires and cables, Electric irons, Electric hair-curlers, Electric buzzers,
Electrical communication machines and apparatus, Electronic machines/instruments
& their parts/fittings, Magnetic cores, Resistance wires, Electrodes, Fireboats,
Rockets, Fire engines, Cigar lighters for cars, Gloves for protection against
accident, Dust masks, Gas masks, Welding masks, Clothing for protection against
fire, Glasses, Video game apparatus for personal use, Electronic circuits and
CD-ROMs on which programs for hand-held games with liquid crystal displays are
recorded, Slot machine, Weight belts, Wet suits, Inflatable swimming floats,
Protective helmets for sports, Air tanks, Swimming floatboards, Regulators,
Records, Metronomes, Electronic circuits and CD-ROMs on which automatic
performance programs for electronic musical instruments are recorded, Slide
rules, Cinematographic films, Transparencies, Slide film mounts, Pre-recorded
video discs and video tapes, Electronic publications
   
14 - Precious metals, Key holders, Tableware of precious metals, Nut-crackers,
pepper pots, sugar bowls, saltshakers, egg stands, napkin holders, napkin rings,
trays, toothpick stands of precious metal, Needle cases of precious metal,
Candle extinguishers and candlesticks of precious metal, Jewel cases of precious
metal, Vases and flower bowls of precious metal, Trophies, Commemorative
shields, Personal ornaments, Purses and wallets of precious metal, Jewels and
their raw ores and imitations of jewels, Compacts of precious metal, Shoe
decorations of precious metal, Clocks and watches, Smokers’ articles of precious
metal
   
18 - Metal fittings for bags, Purse clasps, Leather containers, Clothing for
pets, Bags or the like, Pouches or the like, Portable toiletry article cases,
Umbrellas and parasols, Sticks, Canes, Fittings of metal for canes, Cane
handles, Horse-riding equipment, Leather
   
25 - Clothing; Garters; Sock suspenders; Braces; Bands; Belts; Footwear;
Costumes for dressing-up; Special sporting and gymnastic wear; Special sporting
and gymnastic footwear
   
KAZAKHSTAN
  T30276KZ00   3/26/2007   38464   12/12/2008   27318   REGISTERED   18,25,35
 
                          14
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
25 - Clothing, footwear, headgear.
   
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses]
   
14 - Jewelry and Watches
   
MACAO
  T30276MO00   11/10/2006   25545   4/20/2007   025545   REGISTERED   03
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
   
MACAO
  T30276MO01   11/10/2006   25546   4/20/2007   025546   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
MACAO
  T30276MO02   11/10/2006   25547   4/20/2007   025547   REGISTERED   14
14 -
                           
MACAO
  T30276MO03   11/10/2006   25548   4/20/2007   025548   REGISTERED   18
18 -
                           
MACAO
  T30276MO04   11/10/2006   25549   4/20/2007   025549   REGISTERED   25
25 -
                           
MALAYSIA
  T30276MY00   11/1/2006   06019857   4/3/2008   06019857   REGISTERED   03
03 - Fragrances and Cosmetics
   
MALAYSIA
  T30276MY01   11/1/2006   06019856   11/10/2008   06019856   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
MALAYSIA
  T30276MY03   11/1/2006   06019854   11/12/2008   06019854   REGISTERED   18
18 - Handbags and small leather goods
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 46

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK continued...
   
MALAYSIA
  T30276MY04   11/1/2006   06019858   11/1/2006   06019858   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
MEXICO
  126813   5/12/2003   600273   10/17/2003   810362   REGISTERED   24
24 - Sheets, pillow cases, shams, dust ruffles, duvet covers, blankets,
comforters, quilts, bath towels, beach towels, towels, body sheets and bath
rugs; hand towels made of textile; table linens, namely, napkins and place mats.
   
MEXICO
  T30393MX06   10/10/2007   888129   10/10/2007   1008857   REGISTERED   03
03 -
   
MEXICO
  T30393MX07   10/10/2007   888130   10/10/2007   1008858   REGISTERED   9
9 -
   
MEXICO
  T30393MX08   10/10/2007   888131   10/10/2007   1008859   REGISTERED   14
14 - watches
   
MEXICO
  T30393MX09   10/10/2007   888132   10/10/2007   1008860   REGISTERED   18
18 -
   
MEXICO
  T30393MX10   10/10/2007   888133   10/10/2007   1008861   REGISTERED   25
25 - Shoes
   
MEXICO
  T30393MX12   10/10/2007   888134   10/10/2007   1008862   REGISTERED   35
35 -
   
NICARAGUA
  T30276NI00   11/1/2006   03865   11/21/2007   0703110   REGISTERED   03,09,14
 
  18,25 
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
   
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 -
   
18 -
   
25 -
   
PANAMA
  T30276PA03   11/8/2006   156533   11/8/2006   156533   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
PARAGUAY
  T30276PY05   10/27/2006   32618/2006   12/10/2007   306000   REGISTERED   03
03 - Fragrances and Cosmetics
   
PARAGUAY
  T30276PY06   10/27/2006   32619/2006   12/10/2007   306003   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
PARAGUAY
  T30276PY07   10/27/2006   32620/2006   4/25/2008   309936/2008   REGISTERED  
14
14 - Jewelry and Watches
   
PARAGUAY
  T30276PY08   11/27/2006   32621/2006   12/10/2007   306001   REGISTERED   24
24 -
   
PARAGUAY
  T30276PY09   10/27/2006   32622/2006   12/10/2007   306002   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
PARAGUAY
  T30276PY11   12/1/2006   37584   2/8/2008   307609   REGISTERED   18
18 - all goods in class
   
PERU
  T30276PE03   11/2/2006   295868   1/18/2007   123742   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 47

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK continued...
   
PHILIPPINES
  T30276PH00   11/3/2006   042006011962   8/4/2008   042006011962   REGISTERED  
3,9,14                            
18,25
3 - Fragrances and Cosmetics
   
9 - eyewear
   
14 - jewelry and watches
   
18 - handbags and wallets
   
25 - belts, blouses, camisloes, coats, footwear
   
SINGAPORE
  T30276SG00   10/25/2006   T0622607B   10/25/2006   T0622607B   REGISTERED   03
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
   
SINGAPORE
  T30276SG01   10/25/2006   T0622608J   10/25/2006   T0622608J   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
SINGAPORE
  T30276SG02   10/26/2006   T0622609I   10/26/2006   T0622609I   REGISTERED   14
14 - Jewelry and Watches
   
SINGAPORE
  T30276SG03   10/25/2006   T0622610B   10/25/2007   T0622610B   REGISTERED   18
18 -
   
SINGAPORE
  T30276SG04   10/26/2006   T0622611J   10/25/2006   T0622611J   REGISTERED   25
25 -
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 48

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK continued...
   
SOUTH KOREA
  118518   10/24/2002   40-2002-48926   9/1/2004   592007   REGISTERED   9,14,18
 
                          25,03
9 - Eyeglass frames, sunglasses, non-prescription magnifying eyeglasses,
eyeglass and sun glass cases, eyeglass and sun glass chains and cords, clip-on
sunglasses, anti-glare glasses, common eyeglasses, eye shades, goggles for
sports, shooting glasses, binoculars
   
14 - Wrist watches, stop watches, watch fobs, pocket watches, watch bands, watch
straps, watch bracelets, watch chains, watch cases; wall clocks, table clocks,
alarm clocks, and clocks incorporating radiosEarrings made of precious gem,
necklaces made of precious gems, rings made of precious gems, bracelets made of
precious gems, artificial jewelry, master clocks, atomic clocks, clocks for
automobiles, electric clocks and watches, electronic clocks and watches, control
clocks, chronoscopes, sundials, chronometers, chronographs, bowls made of
precious metal, bowls coated with precious metal, platters made of precious
metal, platters coated with precious metal, serving trays made of precious
metal, serving trays coated with precious metal, chargers made of precious
metal, chargers coated with precious metal, plates made of precious metal,
plates coated with precious metal, mugs made of precious metal, mugs coated with
precious metal, vases made of precious metal, vases coated with precious metal,
canisters for kitchen purposes made of precious metal, canisters for kitchen
purposes coated with precious metal, cruets made of precious metal, cruets
coated with precious metal, memorial decorative trays made of precious metal,
memorial decorative trays coated with precious metal, candlesticks made of
precious metal, candlesticks coated with precious metal, candelabras made of
precious metal, candelabras coated with precious metal, candle holders made of
precious metal, candle holders coated with precious metal, candle ring made of
precious metal, candle ring coated with precious metal, candle snuffers made of
precious metal, candle snuffers coated with precious metal, candle trays made of
precious metal, candle trays coated with precious metal, decorative jewelry
boxes of precious metal, decorative jewelry boxes coated with precious metal,
jewelry boxes made of precious metal, jewelry boxes coated with precious metal,
jewelry cases made of precious metal, jewelry cases coated with precious metal,
cigarette cases made of precious metal, cigarette cases coated with precious
metal, cigarette boxes made of precious metal, cigarette boxes coated with
precious metal, cigarette holders made of precious metal, cigarette holders
coated with precious metal, ashtrays made of precious metal, ashtrays coated
with precious metal, nutcrackers made of precious metal, nutcrackers coated with
precious metal, coffee pots made of precious metal, coffee pots coated with
precious metal, non-electric coffee pots made of precious metal, non-electric
coffee pots coated with precious metal, tea pots made of precious metal, tea
pots coated with precious metal, non-electric tea infusers made of precious
metal, non-electric tea infusers coated with precious metal, tea ball made of
precious metal, tea ball coated with precious metal, tea infusers made of
precious metal, tea infusers coated with precious metal, serviette rings made of
precious metal, serviette rings coated with precious metal, napkin ring made of
precious metal, napkin ring coated with precious metal, Virgin Mary icons made
of precious metal, Virgin Mary icons coated with precious metal, Buddha icons
made of precious metal, Buddha icons coated with precious metal, Jesus Christ
icons made of precious metal, Jesus Christ icons coated with precious metal,
clutches purses of precious metal and key fobs.
   
18 - Handbags, shoulder bags, evening bags, cosmetic bags sold empty, leather
strap for bags, case for toiletry items sold empty, wallets not of precious
metal, billfolds not of precious metal, credit card cases, business card cases,
key cases, passport cases, coin purses, clutch purses, general purpose purses,
drawstring pouches, book bags, belt bags, tote bags, saddle bags, roll bags,
sling bags, travel bags, overnight bags, duffel bags, suit bags, garment bags
for travel, gym bags, athletic bags, beach bags, tie cases, waist packs, fanny
packs, backpacks, knapsacks, attache cases, briefcases, briefcase type
portfolios, leather bags in the shape of an envelope for carrying personal
papers, satchels, suitcases, luggage, trunks, umbrellas, and beach umbrellas
   
25 - Long coats, short coats, fur coats, overcoats, trench coats, rain coats,
sporting anoraks, anoraks (except for sports anoraks), parkas, blazers, jackets,
cardigans, boleros, sports coats, wind resistant jackets, fur stoles, suits,
vests, one-piece dresses, two-piece dresses, caftans, evening gowns, jumpers,
skirts, breeches, Paji (Korean trousers), slacks, trousers, blue jean pants,
blue jean skirts, blue jean jackets, blue jean shorts, dungarees, jumpsuits,
overalls, coveralls, flight suits, jogging suits, sweat pants, shorts, skorts,
culottes, sweaters, pullovers, jerseys, dress shirts, polo shirts, short sleeve
aloha shirts, sport shirts, formal shirts, tunics, sweatshirts, t-shirts, halter
tops, tank tops, bodyshirts, unitards, camisoles, chemises, undershirts, slips,
bustiers, garter belt, briefs, boxer shorts, bloomers, underpants, under
panties, thermal underwear, girdles, brassieres, corsets, corselets, teddies,
nightgowns, night shirts, negligees, bath robe, pajamas, aprons, stockings,
pantyhose, tights, knee high stockings, leg warmers, leggings, socks, neckties,
bow ties, ascots, pocket squares, scarves, shawls, neckerchiefs, winter gloves,
mittens, leather belts, sashes, cummerbunds, bathing caps, bathing trunks,
bikini, maillot, one-piece swimsuit, bathing suits, beach robes, beachwear,
sarongs, ski suits, ski bibs, ski pants, thermal socks, golf shirts, golf pants,
golf shorts, tennis shirts, tennis pants, tennis shorts, hats, caps, berets,
leather shoes, rubber shoes, golf shoes, shoe soles, Korean clogs, fishing
boots, basketball shoes, low shoes, heels, mountaineering shoes, rugby shoes,
lace boots, bath sandals, bath slippers, half-boots, insulated boots, boxing
boots, vinyl shoes, beach shoes, ski boots, inner soles, soles for footwear,
uppers of a shoe, heelpieces for shoes, non-slipping devices for shoes, tips for
footwear, iron fittings for shoes, baseball shoes, Undong-Hwa, esparto shoes or
sandals, overshoes, rain shoes, track shoes, work shoes, top boots, Gipsin
(Korean traditional shoes made of straw), gymnastics shoes(for exclusive use for
gymnastics), soccer shoes, laced shoes, hockey shoes, handball shoes, boots,
slippers, sandals, espadrilles and sneakers.
   
03 - Eyebrow pencils, lipsticks, mascaras, mask packs, massage oils, liquid face
powder, beauty bath additives, antiperspirants, bath oils, bath powder,
blushers, perfumed powder, skin fresheners, eye liners, eye shadows, eau de
cologne, body deodorants, lip glosses, cosmetic preparations for slimming
purposes, cold cream, compact powder, cleansing cream, foundation cream, face
powder, potpourris <fragrances>, hand creams, perfumes, perfumed oils, make-up
powder, astringents for cosmetic purposes, cosmetic pencils, cosmetic dyes,
toilet bath salts, colorants for toilet purposes and talcum powder for toilet
use.
   
TAIWAN
  T30276TW00   10/26/2006   095053948   8/1/2007   1273751   REGISTERED  
03,09,14
 
                          18,25
03 - Fragrances and Cosmetics
   
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
14 - Jewelry and Watches
   
18 - Handbags and small leather goods
   
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
THAILAND
  T30276TH00   10/7/2006   644129   10/6/2006   TM271680   REGISTERED   03
03 - Fragrances and Cosmetics
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 49

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
ANNE KLEIN NEW YORK continued...
   
THAILAND
  T30276TH01   10/7/2006   644130   3/25/2009   TM295270   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
THAILAND
  T30276TH02   10/7/2006   644131   1/8/2008   274198   REGISTERED   14
14 - Jewelry and Watches
   
THAILAND
  T30276TH03   10/7/2006   644132   10/24/2007   644132   REGISTERED   18
18 - Handbags and small leather goods
   
THAILAND
  T30276TH04   10/7/2006   644133   11/6/2006   644133   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
   
TURKEY
  T30276TR01   1/18/2006   2007001527   1/18/2007   2007001527   REGISTERED  
18,25,35
 
                          3,9
18 - Leather goods
   
25 - Clothing, footwear
   
35 - Advertsing and business services
   
3 -
                           
9 -
                           
UNITED ARAB EMR
  T30276AE00   10/30/2006   86813   3/3/2008   86672   REGISTERED   03
03 - Fragrances and Cosmetics
   
UNITED ARAB EMR
  T30276AE01   10/30/2006   86815   3/2/2008   86664   REGISTERED   09
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
   
UNITED ARAB EMR
  T30276AE02   10/30/2006   86817   3/2/2008   8655   REGISTERED   14
14 - Jewelry and Watches
   
UNITED ARAB EMR
  T30276AE03   10/30/2006   86819   92898       REGISTERED   18
18 - handbags, small leather goods, namely wallets, coin purses and key cases
   
UNITED ARAB EMR
  T30276AE04   10/30/2006   86820   3/2/2008   89637   REGISTERED   25
25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
     
ANNE KLEIN NEW YORK in Chinese characters
     
CHINA
  T30372CN09   9/22/2006   5630216   6/29/2010   5630216   REGISTERED   35
35 -
                           
CHINA
  T30372CN20   9/22/2006   5624546   3/28/2010   5624546   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
     
ANNE KLEIN NEW YORK Logo
     
CHINA
  118519   11/8/2002   3363268   3/28/2008   3363268   REGISTERED   25
25 - CLOTHING, FOOTWEAR, HEADGEAR, BABIES PANTS, SWIMMING SUITS, RAINCOATS,
CLOTHING FOR OPERAS, SOCCER SHOES, SOCKS, GLOVES, NECKTIES, BELTS (CLOTHING),
CHASUBLES
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 50

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
ANNE KLEIN NEW YORK Logo continued...
   
CHINA
  T30394CN02   9/7/2006   5591463   4/28/2010   5591463   REGISTERED   14
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; watches, clocks, table clocks and parts thereof
   
CHINA
  T30394CN04   9/7/2006   5591464   6/28/2010   5591464   REGISTERED   18
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
     
ANNE KLEIN, ANNE KLEIN II (series)
     
HONG KONG
  118854   9/6/1997   12813/1997   9/6/1997   03102(A-B)/2000   REGISTERED   14
14 - Jewellery and watches.
     
BIG JONES
                             
BENELUX
  944   N/A   12/1/1989   0473540       REGISTERED   25
25 - Clothing, footwear, headgear.
     
CODE BLEU
                             
CANADA
  544   2/7/1994   747067   1/29/1999   TMA507305   REGISTERED   25
25 - All kinds of clothing, bags and cosmetics
   
CANADA
  535   0523834   1/31/1986   310964       REGISTERED   25
25 - Young men’s sportswear, namely shirts, pants, and jackets
   
CHINA
  566   N/A   11/28/1996   905278       REGISTERED   25
25 - Men’s, women’s and children’s jeans, shorts, jackets, skirts, vest shirts,
and other clothing , garters, sock suspenders, braces, bands, belts, footwear,
special sporting and gymnastic footwear, polo shirts, jogging suits, coats,
warm-up suits, hats, neckties, scarves, jumpsuits, sweaters, pajamas,
nightshirts and robes, women’’s and girls dresses, skirts blouses. jumpers,
nightgowns, intimate apparel, panties, bras, petticoats,slips,half-slips,
camisoles, chemises, teddies, garter belts, garters, girdles, pantaloons, tap
pants, tank tops, pantyhose, leotards.leggings, tights, men’s and boy’s
underwear, briefs and boxer shorts,
   
FEDERATION OF
  574   11/18/1994   n/a   11/18/1994   137421   REGISTERED   25
25 - Clothing, footwear, headgear.
   
INDIA
  T00035IN00   1/18/2006   1414967   8/8/2008   1414967   REGISTERED   25
25 - jeans
                           
ITALY
  539   8/11/1987   n/a   8/11/1987   508578   REGISTERED   25
25 - Clothing, footwear, headgear.
   
MEXICO
  T00035MX01   6/15/2005   723191   6/15/2005   918766   REGISTERED   25
25 - Men’s, women’s and children’s jeans, shorts, jackets, skirts, vest shirts,
and other clothing , garters, sock suspenders, braces, bands, belts, footwear,
special sporting and gymnastic footwear, polo shirts, jogging suits, coats,
warm-up suits, hats, neckties, scarves, jumpsuits, sweaters, pajamas,
nightshirts and robes, women’’s and girls dresses, skirts blouses. jumpers,
nightgowns, intimate apparel, panties, bras, petticoats,slips,half-slips,
camisoles, chemises, teddies, garter belts, garters, girdles, pantaloons, tap
pants, tank tops, pantyhose, leotards.leggings, tights, men’s and boy’s
underwear, briefs and boxer shorts,
   
PANAMA
  573   43409   11/18/1987   43409       REGISTERED   25
25 - Clothing, footwear, headgear.
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 51

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES
CODE BLEU continued...
   
UNITED KINGDOM
  580   12/8/1994   n/a       2004924   REGISTERED   .25
.25 - Men’s, women’s and children’s jeans, shorts, jackets, skirts, vest shirts,
and other clothing , garters, sock suspenders, braces, bands, belts, footwear,
special sporting and gymnastic footwear, polo shirts, jogging suits, coats,
warm-up suits, hats, neckties, scarves, jumpsuits, sweaters, pajamas,
nightshirts and robes, women’’s and girls dresses, skirts blouses. jumpers,
nightgowns, intimate apparel, panties, bras, petticoats,slips,half-slips,
camisoles, chemises, teddies, garter belts, garters, girdles, pantaloons, tap
pants, tank tops, pantyhose, leotards.leggings, tights, men’s and boy’s
underwear, briefs and boxer shorts,
     
CURRANTS
                             
MEXICO
  T30103MX02   1/22/2005   698532   11/22/2005   908843   REGISTERED   25
25 - Clothing, footwear and headgear, including shoes for women, men and
children, slippers, football and golf shoes, shirts, blouses, skirts, pants,
coats, vests, socks, dresses, suits, belts, lingerie, underwear, pajamas,
t-shirts, hats, caps, ties, stockings, jerseys, sweaters, bathing suits, sweat
pants and shirts, scarves, uniforms, robes
     
DESIGN STUDIO
                 
MEXICO
  T30121MX00   8/21/2002   562238   8/21/2002   764064   REGISTERED   14
14 - Jewelry
                             
E.P.S. EVAN PICONE SPORT (STYLIZED)
     
DENMARK
  80   3/30/1990   2653/90   12/17/1993   VR 85921993   REGISTERED   25
25 - Clothing, footwear, headgear.
   
HONG KONG
  161   8/6/1990   6400/90   1/28/1993   B00385/93   REGISTERED   25
25 - Clothing, footwear, headgear.
     
E.P.S. EVAN-PICONE SPORT with Design
     
MEXICO
  190   7/11/1991   n/a   7/11/1991   409905   REGISTERED   25
25 - Clothing, footwear, headgear.
   
NORWAY
  173   2/21/1990   900987   9/19/1991   146961   REGISTERED   25
25 - Clothing for women, namely skirts, pants, shorts, tops, jackets and
knitwear, namely sweaters, shirts and skirts.
   
PORTUGAL
  259   3/23/1990   263036 N   9/7/1992   263036   REGISTERED   25
25 - Clothing; namely women’s skirts, pants, shorts, tops, jackets, and knitwear
— namely, sweaters, shirts and skirts
   
SOUTH KOREA
  195       3425/1990   6/19/1991   215411   REGISTERED   45
45 - Clothing, namely, women’s skirts, pants, shorts, tops, jackets and
knitwear, namely sweaters, white shirts and skirts, socks and hats and caps.
     
ENCORE
                 
UNITED KINGDOM
  T30016GB00   3/21/1986   1263120   3/21/1986   1263120   REGISTERED   14
14 - Jewelry
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 52

                             
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
ERIKA
                             
BERMUDA
  T30107BM00   5/6/2002   34226   12/6/2002   34226   REGISTERED   25
25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR.
   
BERMUDA
  T30107BM01   5/6/2002   34225   12/6/2002   34225   REGISTERED   18
18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES,SCHOOL BAGS, TOTEBAGS,
ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS AND
VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS;
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS AND
LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES, CHANGE PURSES, WALLETS,
EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS
   
CANADA
  T30107CA00   10/1/1999   1031022   7/9/2001   TMA547874   REGISTERED   25
25 - Clothing, namely, acrylic sweaters and pullovers, indian gauze tops, nylon
knit blouses, denim pants, skirts and vests, t-shirts, polo shirts, sweatshirts,
swearpants, denim and shorts
   
CHILE
  T30107CL00   12/10/2008   847750   9/21/2009   860907   REGISTERED   25
25 - apparel, footwear and headgear
   
EUROPEAN UNION
  T30107EU00   10/29/2003   3465549   4/19/2005   3465549   REGISTERED   35,25
35 - retail store services
   
25 - Clothing
   
FEDERATION OF
  T30107RU00   7/4/2005   2005716205   5/23/2007   326851   REGISTERED   25
25 - footwear
   
MEXICO
  T30107MX08   12/16/2003   634527   1/29/2004   820151   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery
   
TAIWAN
  T30107TW00   1/20/2004   93002857   10/1/2004   1121823   REGISTERED   25
25 - blouses, shirts, pullovers, sweaters, pants, shorts, skirts, dresses,
vests, jackets, coats and shoes
   
THAILAND
  T30107TH00   1/31/2005   580249   1/30/2005   Kor253231   REGISTERED   25
25 - “upper outer garments (not being inner or sports garments), inner upper
garments, pants (not being inner sports pants), sport upper garments, inner
pants, sport pants, underwear, sleepwear, dresses, suits, skirts, wristbands,
scarfs, shawls, ties, gloves, socks, stockings, shoes (not being sport shoes),
sports shoes, hats, headbands and belts”.
   
UNITED KINGDOM
  T30107GB00   5/24/2002   2301390   5/24/2003   2301390A   REGISTERED   18,25
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; trunks and travelling bags; luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all-purpose sport
tote bags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags
sold empty, briefcase-type portfolios; umbrellas, parasols and walking sticks;
small leather goods, clutch purses, cigarette cases, leather key fobs and
leather key cases, credit card cases, cosmetic cases, change purses, wallets,
eyeglass cases, business card cases, agenda cases and lipstick holders.
   
25 - Clothing, dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon
knit blouses, denim pants and shorts, skirts, vests, T-shirts, polo shirts,
sweatshirts, sweat pants, and footwear.
     
ERIKA & CO.
                 
CANADA
  T30103CA00   10/1/1999   1031023   7/9/2001   TMA547864   REGISTERED   25
25 - Knit and woven tshirts, etc.
   





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:     4/7/2011     Page 53

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES    
ERIKA COLLECTION
                     
BERMUDA
  T30108BM00   5/6/2002   34227   12/6/2002   34227   REGISTERED     18  
18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES,SCHOOL BAGS, TOTEBAGS,
ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS AND
VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS;
       
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS AND
LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES, CHANGE PURSES, WALLETS,
EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS
       
BERMUDA
  T30108BM01   5/7/2002   34228   12/6/2002   34228   REGISTERED     25  
25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR.
       
CANADA
  T30108CA00   10/1/1999   1031025   7/9/2001   TMA547862   REGISTERED     25  
25 - Clothing, namely, acrylic sweaters and pullovers, indian gauze tops, nylon
knit blouses, denim pants, skirts and vests, t-shirts, polo shirts, sweatshirts,
swearpants, denim and shorts
       
MEXICO
  T30108MX01   12/16/2003   634530   1/29/2004   820152   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery
       
TAIWAN
  T30108TW00   1/20/2004   93002858   10/1/2004   1121824   REGISTERED     25  
25 - blouses, shirts, pullovers, sweaters, pants, shorts, skirts, dresses,
vests, jackets, coats and shoes
       
UNITED KINGDOM
  T30108GB00   5/24/2002   2301390   5/24/2003   2301390B   REGISTERED     18,25
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; trunks and travelling bags; luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all-purpose sport
tote bags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags
sold empty, briefcase-type portfolios; umbrellas, parasols and walking sticks;
small leather goods, clutch purses, cigarette cases, leather key fobs and
leather key cases, credit card cases, cosmetic cases, change purses, wallets,
eyeglass cases, business card cases, agenda cases and lipstick holders.
       
25 - Clothing, dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon
knit blouses, denim pants and shorts, skirts, vests, T-shirts, polo shirts,
sweatshirts, sweat pants, and footwear.
         
ERIKA DRESSES
                     
BERMUDA
  T30107BM03   5/6/2002   34232   12/6/2002   34232   REGISTERED     25  
25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR.
       
BERMUDA
  T30107BM05   5/7/2002   34231   12/6/2002   34231   REGISTERED     18  
18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES,SCHOOL BAGS, TOTEBAGS,
ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS AND
VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS;
       
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS AND
LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES, CHANGE PURSES, WALLETS,
EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS
       
CANADA
  T30107CA05   5/20/2002   1141492   11/25/2003   TMA595546   REGISTERED     25
 
25 - Dresses
       
MEXICO
  T30107MX06   12/16/2003   634533   1/29/2004   820154   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 54

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES    
ERIKA DRESSES continued
         
UNITED KINGDOM
  T30107GB02   5/24/2002   2301390   5/24/2003   2301390D   REGISTERED     18,25
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; trunks and travelling bags; luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all-purpose sport
tote bags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags
sold empty, briefcase-type portfolios; umbrellas, parasols and walking sticks;
small leather goods, clutch purses, cigarette cases, leather key fobs and
leather key cases, credit card cases, cosmetic cases, change purses, wallets,
eyeglass cases, business card cases, agenda cases and lipstick holders.
       
25 - Clothing, dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon
knit blouses, denim pants and shorts, skirts, vests, T-shirts, polo shirts,
sweatshirts, sweat pants, and footwear.
         
ERIKA II & CO.
         
CANADA
  T30107CA03   10/1/1999   1031024   7/9/2001   TMA547863   REGISTERED     25  
25 - Knit and woven tshirts, blouses, sweaters, pants, shorts, and skirts
         
ERIKA SPORT
                     
BERMUDA
  T30107BM04   5/6/2002   34230   12/6/2002   34230   REGISTERED     25  
25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR.
       
BERMUDA
  T30107BM06   5/7/2002   34229   12/6/2002   34229   REGISTERED     18  
18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES,SCHOOL BAGS, TOTEBAGS,
ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS AND
VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS;
       
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS AND
LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES, CHANGE PURSES, WALLETS,
EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS
       
CANADA
  T30107CA04   5/21/2002   1141493   11/25/2003   TMA595619   REGISTERED     25
 
25 - Clothing, namely, acrylic sweaters and pullovers, indian gauze tops, nylon
knit blouses, denim pants, skirts and vests, t-shirts, polo shirts, sweatshirts,
swearpants, denim and shorts
       
MEXICO
  T30107MX05   12/16/2003   634532   1/29/2004   820153   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery
       
UNITED KINGDOM
  T30107GB03   5/24/2002   2301390   5/24/2003   2301390C   REGISTERED     18,25
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; trunks and travelling bags; luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all-purpose sport
tote bags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags
sold empty, briefcase-type portfolios; umbrellas, parasols and walking sticks;
small leather goods, clutch purses, cigarette cases, leather key fobs and
leather key cases, credit card cases, cosmetic cases, change purses, wallets,
eyeglass cases, business card cases, agenda cases and lipstick holders.
       
25 - Clothing, dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon
knit blouses, denim pants and shorts, skirts, vests, T-shirts, polo shirts,
sweatshirts, sweat pants, and footwear.
         
EVAN PICONE SPORT (STYLIZED)
         
NORWAY
  172   1/16/1991   91.0365   6/17/1993   157086   REGISTERED     25  
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 55

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
EVAN-PICONE
                     
ARGENTINA
  4   2/27/2003   2415010   4/4/2004   1972785   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
ARGENTINA
  T00066AR02   9/17/2003   2448742   1/25/2005   2007349   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
AUSTRALIA
  6   2/21/1983   387704   1/30/1986   387704   REGISTERED     25  
25 - All goods in Class 25, excluding boots, shoes, slippers and sandles. Agent
Acknowledged inst. to renew 10/7/03
       
AUSTRALIA
  5   6/20/1990   536,530   8/20/1992   A536530   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
AUSTRIA
  3   9/10/1968   AM2183/68   11/22/1968   63189   REGISTERED     18,25  
18 - hosiery, woven and knitted clothing, body linen, table linen, bed linen,
corsets, neckties, braces, gloves Leather and imitations of leather, and goods
made of these materials and not included in other classes : animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 -
                               
BAHAMAS
  13   11/10/1983   11,115   11/21/1983   11,115   REGISTERED     38  
38 - Clothing, footwear, headgear.
       
BENELUX
  24   6/13/1979   302303   4/2/1980   361399   REGISTERED     25  
25 - Clothing.
       
BENELUX
  315   6/27/1990   748249   6/27/1990   483669   REGISTERED     18,9,16  
18 -
                               
Leather and imitations of leather, goods made of these materials and not
included in other classes. luggage, handbags, purses, attache cases, briefcases,
business and credit card cases, checkbook covers, school bags, totebags, sport
totebags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags,
key fobs and key cases.
       
Sacks and bags (not included in other classes)
       
9 - Cases especially made for photographic equipment.
       
16 - passport cases,
       
BENELUX
  23   6/5/1981   302554   3/12/1982   0375161   REGISTERED     4,8,14          
                     
21
 
4 - Fragrance candles; manicure implements; fragrance decanters; cosmetic
implements such as eyebrow pencils and lip brushes.
       
8 -
                               
14 - jewelry, particularly jewelry containing perfume,
       
21 -
                               
BOLIVIA
  27   7/24/2002   SM-2275-02   12/18/2003   91979   REGISTERED     25  
25 - Dry goods, corsets, dresses, hats, shirts, collars and cuffs.
       
BRAZIL
  29   1/16/1995   818293160   10/11/2005   818293160   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
BRAZIL
  T00066BR02   9/28/2001   824094573   4/17/2007   824094573   REGISTERED     14
 
14 -
                               
BRAZIL
  T00066BR03       827509286   12/18/2007   827509286   REGISTERED     18  
18 -
                               
BRITISH VIRGIN
  31    12/15/1983    696    8/21/1984    2038    REGISTERED      25  
25 - Clothing, footwear, headgear.
       
BRUNEI
  32   9/17/1981   28,613   9/14/1981   11766   REGISTERED     25  
25 - Articles of clothing, including boots, shoes and slipppers
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 56

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES

                                 
EVAN-PICONE continued
       
CANADA
  38   8/29/1968   315,676   10/9/1970   171879   REGISTERED     25  
25 - (1) Women’s and misses’ sportswear, namely, women’s and misses skirts,
slacks, shorts and sweaters. (2) Skirts, suits, slacks, shorts, blouses,
dresses, coats, for women and misses. (3) Eyeglass frames
       
CHILE
  39   11/8/2001   548801   2/14/2002   622509   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
CHILE
  40   1/28/2002   556936   6/27/2002   634288   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
CHILE
  42   12/7/2000   510620   3/28/2001   593287   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
CHINA
  104   10/19/1990   90043284   10/30/1991   570247   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
CHINA
  59   10/17/1990   90041985   10/10/1991   567984   REGISTERED     18  
18 - Luggage, Hand Bags, Purses, Attache Cases, Briefcases, Camera Bags,
Business and Credit Card Cases, Passport Cases, Wallets, Checkbook Covers,
School Bags, Totebags, SPort Tote Bags, Duffel Bags, Beach Bags, Travelling
Trunks and Valises, Cosmetic Bags, Portfolios, Key Fobs, Key Cases.
       
CHINA
  T00066CN02   10/19/2001   2001194218   2/7/2003   1970051   REGISTERED     3  
3 - Perfume and cosmetics
       
COLOMBIA
  75       N/A   1/22/1985   107180   REGISTERED     25  
25 - Clothing, including boots, shoes, and slippers.
       
COLOMBIA
  74   5/22/1990   322439   5/31/1994   166150   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
COLOMBIA
  72   5/22/1990   322440   5/30/1994   166155   REGISTERED     9  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signaling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines and data processing equipment;
fire-extinguishing apparatus.
       
COLOMBIA
  73   4/22/1994   324235   2/28/1994   153501   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
COSTA RICA
  86       N/A   8/29/1991   76883   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, camera bags, business
and credit card cases, passport cases, wallets, checkbook covers, schoolbags,
tote bags, sport tote bags, duffel bags, beach bags, travellling trunks and
valises, cosmetic bags (sold empty), portfolios, key fobs and key cases.
       
COSTA RICA
  84   2/22/1982   025946   7/15/1982   61037   REGISTERED     25  
25 - Clothing for women and misses, namely skirts, suits, slacks, shorts,
blouses, dresses, coats, sweaters, scarves, vests, jackets, camisoles, knickers,
culottes, hosiery, footwear, robes and nightgowns; tailored clothing for men,
namely suits, slacks, jackets, pants, shorts and sportscoats; mens’ sportswear,
namely outer jackets, sweaters, shirts, casual slacks, jeans, shorts, knit pants
and knit tops; and men’s dress shirts and neckwear and activewear for men and
women, namely sweatshirts, jogging suits, running shorts, warm-up jackets,
tennis shorts and shirts, racquetball outfits, crew shirts and baseball jackets.
       
CZECH REPUBLIC
  89   10/24/1981   None   10/24/1981   165195   REGISTERED     25  
25 - Skirts, suits, slacks, shorts, blouses, dresses, coats for women and
misses.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 57

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
EVAN-PICONE continued
       
DENMARK
  81   8/5/1981   3243/81   1/29/1982   463-1982   REGISTERED     3,4,14        
                       
21
 
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices.
       
Industrial oils and greases; lubricants; dust absorbing, wetting and binding
compositions; fuels (including motor spirit) and illuminants; candles, wicks.
       
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
Household or kitchen utensils and containers (not of precious metal or coated
therewith); combs and sponges; brushes (except paint brushes); brush-making
materials; articles for cleaning purposes; steelwool; unworked or semi-worked
glass (except glass used in building); glassware, porcelain and earthenware not
included in other classes.
       
4 -
                               
14 -
                               
21 -
                               
DENMARK
  79   10/19/1990   8026/1990   9/20/1991   VR 06.185-1991   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
DENMARK
  83   9/6/1968   3.366/68   2/28/1969   VR 617-1969   REGISTERED     25  
25 - Sportswear for women and girls, especially skirts, slacks, shorts and
sweaters
       
DOMINICAN
  105   10/18/1994   40376   1/15/1995   76029   REGISTERED     44  
44 - All goods in local class 44, especially hosiery
       
ECUADOR
  107   10/2/1996   33633   11/5/1991   2831   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
ECUADOR
  106   3/23/1987   7826   5/20/1988   1194-88   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
EGYPT
  108   8/15/1990   77892   8/15/1990   77892   REGISTERED     25  
25 - Clothing for women and misses, namely skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, sleepwear, footwear;
clothing for men, namely, suits, slacks, jackes, pants, shirts, sweaters and
neckwear
       
EUROPEAN UNION
  405   4/1/1996   76489   4/1/1996   76489   REGISTERED     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
Clothing, footwear, headgear.
       
18 -
                               
25 -
                               
EUROPEAN UNION
  T00066EU01   10/29/2003   3465606   8/2/2005   3465606   REGISTERED     9,35  
9 - Scientific, nautical, surveying, photographic, cinematographic, optical,
weighing, measuring, signalling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus and instruments for conducting,
switching, transforming, accumulating, regulating or controlling electricity;
apparatus for recording, transmission or reproduction of sound or images;
magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; fire-extinguishing apparatus.
       
35 - Advertising; business management; business administration; office
functions.
       
FEDERATION OF
  239   1/30/1991   130986   1/30/1991   98611   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
Clothing, footwear, headgear.
       
25 - Clothing for Men and Women
       
FINLAND
  109   8/9/1990   4070-90   3/20/1992   117824   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
FRANCE
  113   2/7/1989   108,575   2/7/1989   1,513,133   REGISTERED     N/A  
N/A — Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 58

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
EVAN-PICONE continued
       
FRANCE
  115   7/27/1990   228989   7/27/1990   1606568   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
GERMANY
  150   8/16/1990   P 39 931/18 W   6/3/1991   1177165   REGISTERED     18  
18 - Leather and imitations of leather, goods made of leather and leather
imitations, namely bags and other, not to the included items adapted containers
and small leather goods, especially purses, wallets, key cases, hides and skins,
trunks and suitcases, umbrellas, parasols and walking sticks, whips, harness and
saddlery
       
GERMANY
  151   7/27/1990   W62373   4/28/1992   DD651100   REGISTERED     18,25  
18 - Leather and imitations of leather, goods made of leather and leather
imitations, namely bags and other, not to the included items adapted containers
and small leather goods, especially purses, wallets, key cases, hides and skins,
trunks and suitcases, umbrellas, parasols and walking sticks, whips, harness and
saddlery
       
25 - clothing, footwear, headgear
       
GERMANY
  152   12/3/1981   P28884/3Wz   3/1/1985   1074359   REGISTERED     25  
25 - Clothing for women and misses (including woven and knitted clothing):
skirts, jackets, slacks, shorts, blouses, dresses, scarves, vests, camisoles,
culottes, hosiery, nightgowns, sweaters and coats, mens’ clothing (including
woven and knitted clothing): suits, slacks, pants, jackets, coats and overcoats,
sportswear, sweaters, jeans, shirts and shorts.
       
GERMANY
  153   9/5/1968   E13684   9/5/1968   874 593   REGISTERED     25  
25 - Clothing (outerwear) for ladies, inclluding knitted clothing.
       
GREECE
  155   10/26/1981   100400   9/21/1984   70,142   REGISTERED     4,14,25  
4 - Candles and particularly fragrant candles. Articles from precious metals and
amalgams of same; jewelry and particularly jewelry containing perfumes or
cosmetics. Clothing.
       
14 -
                               
25 -
                               
GREECE
  156   8/23/1990   100400   8/23/1990   100400   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
GUATEMALA
  157   3/5/1982   74203   10/17/1983   45196/371/105   REGISTERED     25  
25 - Skirts, suits, slacks, sports clothes, shorts, blouses, womens suits,
womens and misses dresses.
       
HONG KONG
  162   9/1/1990   7223/90   7/7/1992   2716/92   REGISTERED     18  
18 - Articles of luggage, handbags, purses, attache cases; briefcases, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
totebags, sport tote bags, duffel bags, beach bags; travelling trunks and
valises, cosmetic bags, key fobs and key cases; all of leather and all included
in Class 18.
       
HONG KONG
  163   8/6/1990   6402/90   8/6/1990   5049/95   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
HUNGARY
  164   7/19/1990   2841/90   12/18/1991   140002   REGISTERED     18,25  
18 - Luggage, handbags, purses, attache cases, briefcases, camera bags, business
and credit cards cases, passport cases, wallets, check book covers, school bags,
tote bags, sport tote bags, duffel bags, beach bags, travelling travel and
valises, cosmetic bags, portfolios, key fobs an key cases.
       
Clothing, footwear, headgear.
       
25 -
                               
ICELAND
  219   1/17/1991   46/1991   4/26/1991   502/1991   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
INDIA
  T00066IN02   9/20/2002   1135224   7/24/2006   1135224   REGISTERED     25  
25 - Clothing, footwear, headgear
       
INDONESIA
  217   1/3/1991   287821   2/13/1993   287821   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
Clothing, footwear, headgear.
       
25 -
                               
IRELAND
  209   7/24/1981   2132/81   9/18/1986   B115625   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
ISRAEL
  213   12/30/1981   53484   3/3/1986   53484   REGISTERED     25  
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011 Page 59

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
EVAN-PICONE continued
       
ISRAEL
  210   8/17/1990   77277   3/10/1994   77277   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, camera bag, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
totebags, sport tote bags, duffel bags, beach bags, travelling trunks and
valises, cosmetic bags, portfolios, key fobs and key cases all included in class
18.
       
ITALY
  215   8/1/1990   49577-C/90   2/15/1993   898596   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, camera bags, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
totebags, sport totebags, duffel bags, beach bags, travelling trunks and
calieses, cosmetic bags, portfolios, key fobs and key cases.
       
ITALY
  207   2/19/1982   39928-C/82   3/10/1986   411614   REGISTERED     3,4,14  
3 - Men’s and women’s fragrances, including emulsions, lotions, creams,
moisturizers, astringent cleaners, toners, masques, skin care, cosmetics,
including nail products, such as nail enamels, nail hardener, nail mending kits,
base coat, top coat, cuticle creams, cuticle remover, nail enamel remover; lip
products, namely lip gloss, lipstick, lipstick brushes, lip color pencils, eye
products, namely eye shadow, eye creams, mascara, mascara remover, eye liner,
eyebrow pencils; make-up products, namely theatrical make-up, blush, rouge
(cream and powder), cream make-up liquid make-up, pressed powder compacts, loose
powder, powder puffs, refills for powder compacts, cover concealer; toiletries,
including talcum powder, shaving foam, after shave lotions, moisturizers, hair
preparations, perfumed bath oils, bath powders; cosmetic-contained jewelry
items, including bracelets, rings, and necklace lockets containing creme
perfumes, powder compacts and perfume compacts; bath and related personal health
and beauty care items, including soaps, shampoos, deodorants, hair conditioners,
hair thickeners, and specialty gift items, including pomanders, fragrance
decanters and fragrance candles.
       
4 -
                               
14 -
                               
ITALY
  212   10/24/2003   rm2001c005101       687031   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
JAPAN
  128   3/13/1964   10575/1964   12/21/1965   693332   REGISTERED     17  
17 - Clothing, personal articles made of cloth, bedding.
       
JAPAN
  118   8/9/1985   81731/1985   8/29/1988   2072870   REGISTERED     22  
22 - Footwear (excluding special sporting and gymnastic footwear), umbrellas and
parasols, canes, their parts and accessories.
       
JAPAN
  123   7/27/1995   25007/1993   2/29/1996   3124092   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
JAPAN
  124   8/9/1985   81732/1985   8/29/1988   2071083   REGISTERED     9,14  
9 - Eyewaer.
       
14 - Watches
                               
JORDAN
  205   7/29/1982   18781   7/29/1989   18781   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MALAYA
  198   9/17/1981   M/92240   8/17/1988   M/92240   REGISTERED     25  
25 - Articles of clothing, including boots, shoes and slippers included in
Class 25.
       
MALAYSIA
  199   7/12/1990   n/a   7/12/1990   90/04425   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, camera bags, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
totebags, sport tote bags, duffel bags, beach bags, travelling trunks and
valises, cosmetic bags, portfolios, key fobs and key cases; all being articles
made from leather and imitation of leather included in Class 18.
       
MALAYSIA
  T00066MY01       N/A   9/17/1992   M092240   REGISTERED     25  
25 -
                               
MEXICO
  182       N/A   7/11/1991   472357   REGISTERED     25  
25 - shoes
                               
MEXICO
  T00066MX03   3/17/2005   707984   3/17/2005   905097   REGISTERED     18  
18 - Handbags and small leather goods
       
NETHERLANDS
  177   10/5/2001   D3845   03316       REGISTERED     25  
25 - All types of clothing and accessories including footwear.
       
NEW ZEALAND
  178   9/9/1968   B87944   6/23/1970   87944   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
NORWAY
  174   7/25/1990   903823   7/16/1992   151474   REGISTERED     18  
18 - Articles of luggage, namely, handbags, purses, attache cases, briefcases,
business-, credit-, and passport cases made of leather and imitation leather,
wallets, checkbook covers, school bags, totebags, sport tote bags, duffel bags,
beach bags, travelling trunks and valises, cosmetic bags, portfolios and key
cases.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 60

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
EVAN-PICONE continued...
       
PANAMA
  171   11/30/1983   034586   10/29/1984   034586   REGISTERED     25  
25 - Clothing for Women and Misses, namely, skirts, suits, slacks, shorts,
blouses, dresses, coats, sweaters, scarves, vests, jackets, camisoles, knickers,
culottes, hosiery, footwear, robes and nightgowns; tailored clothing for men,
namely, suits slacks, jackets, pants, shorts and sport coats; men’s sportswear,
namely, outer jackets, sweaters, shirts, casual slacks, jeans, shorts, knit
pants and knit tops; and men’s dress shirts and neckwear; and active wear for
men and women, namely, sweatshirts, jogging suits, running shorts, warm-up
jackets, tennis shorts and shirts, racquetball outfits, crew shirts and baseball
jackets.
       
PANAMA
  170   5/26/1981   002757   8/30/1983   27773   REGISTERED     25  
25 - Clothing, footwear, headgear, skirts, suits, slacks, shorts, blouses,
dresses, coats for Women and Misses
       
PANAMA
  166   4/27/1992   060958   1/13/1994   060958   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
PARAGUAY
  236   11/11/1992   18316   4/17/1995   176420   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PERU
  251   8/3/1990   173265   11/23/1990   88355   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, camera bags, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
totebags, sport tote bags, duffel bags, beach bags, travelling trunks and
valises, cosmetic bags, portfolios, key fobs and key cases.
       
PERU
  248       249091   9/11/1994   81212   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PHILIPPINES
  256   4/11/1991   75569   11/10/1995   61992   REGISTERED     18  
18 - Handbags and Accessories
       
PHILIPPINES
  T00066PH03   11/8/2006   012148   12/24/2007   012148   REGISTERED     18  
18 - Handbags and Accessories
       
PHILIPPINES
  T00066PH04   9/30/2009   42009009928   7/22/2010   42009009928   REGISTERED  
  25  
25 - Clothing for women and misses — namely, skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, footwear namely;
shoes and slippers, tailored clothing for men, namely, suits, slacks, jackets,
pants and neckwear
       
PHILIPPINES
  T00066PH05   11/10/2009   500840   6/4/2010   500840   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, business and credit
card cases, passport cases, wallets, school bags, tote
       
POLAND
  257   12/31/1991   Z-104.534   4/29/1994   78017   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PORTUGAL
  233   N/A   1/10/1970   151072 Z       REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PORTUGAL
  234   10/30/1990   n/a   12/28/1992   268546 F   REGISTERED     18  
18 - Handbags, purses, brief cases, business and credit card cases, passport
cases, wallets, checkbook covers and key cases.
       
ROMANIA
  238   26086   1/20/1992   R 12472       REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SABAH
  308   9/17/1981   28613   9/17/1981   S28613   REGISTERED     25  
25 - Articles of clothing, including boots, shoes and slippers.
       
SARAWAK
  309   9/25/1981   23816   9/25/1981   23816   REGISTERED     25  
25 - Articles of clothing, including boots, shoes and slippers.
       
SAUDI ARABIA
  242   7/21/1991   14099   2/8/1992   252/12   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SERBIA AND
  T00066CS00   10/25/1994   N/A       27753   REGISTERED     25  
25 - Apparel
                               
SINGAPORE
  143   6/21/1983   3181/83   6/21/1983   B3181/83   REGISTERED     25  
25 - Articles of sports clothing for women and girls.
       
SLOVAK REPUBLIC
  243   10/24/1981   n/a   10/24/1981   165 195   REGISTERED     25  
25 - Skirts, suits, slacks, shorts, blouses, dresses, coats for women and
misses.
       
SPAIN
  260   7/25/1990   n/a   7/25/1990   1582239   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, camera bags, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
totebags, sport tote bags, duffel bags, beach bags, travelling trunks and
valises, cosmetic bags, portfolios, key fobs and key cases.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed:       4/7/2011       Page 61

                                 
COUNTRY
  REFERENCE#   FILED   APPL#   REGDT   REG#   STATUS   CLASSES  
EVAN-PICONE continued...
       
SPAIN
  263   3/7/1983   1006137   3/7/1983   1006137   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SWEDEN
  266   8/7/1990   90-07238   3/27/1992   231924   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
SWITZERLAND
  274   7/12/1990   5294/1990.9   9/9/1991   383956   REGISTERED     18  
18 - handbags, pirses, attache cases, briefcases, camera bags, business and
credit card cases, passport cases, wallets, checkbook covers, school bags,
totebags, sport tote bags, duffel bags, beach bags, travelling trunks and
valises, cosmetic bags, portfolios, key fobs
       
SWITZERLAND
  273   9/30/1988   6862 Ren. 236   9/30/1988   366921   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
TAIWAN
  67   11/18/1982   37341/71   5/16/1983   211653   REGISTERED     44  
44 - Clothes and articles of clothing not included in other classes and other
commodities properly belonging to this class
       
TAIWAN
  62   11/18/1982   37340/71   5/16/1983   211760   REGISTERED     48  
48 - Boots, shoes. and other commodities properly belonging to this class
       
TAIWAN
  65   7/16/1990   79-30890   4/1/1991   518930   REGISTERED     43  
43 - Luggage, bags, handbags, purses, suitcases, briefcases, camera bags, pocket
wallets,School bags, big hand bags, sport bags, camp bags, beach bags, traveling
bags, make-up bags, brief bags and key bags
       
TAIWAN
  64   12/7/1981   40777/70   7/1/1982   182270   REGISTERED     6  
6 - Cosmetics, perfumes.covering emulsions, lotions, creams, moisturizers,
toners, nail enamels, nail hardener, base coat, top coat, cuticle creams,
cuticle remover, nail enamel remover, lip gloss, lipstick, lipstick brushes, lip
color pencils, eye shadow, eye creams, mascara, mascara remover, eye liner,
eye-brow pencils, theatrical make-up, liquid make-up, pressed poweder compacts,
talcum powder, shaving foam, after shave lotions, moisturizers, hair
preparations, perfumed bath oils, bath powders, and other commodities properly
belonging in
       
TAIWAN
  56   8/21/2002   91035901   5/6/2003   1043009   REGISTERED     05  
05 - Deoderants not for personal use, medicated hair tonics and fragrance
preparations
       
TAIWAN
  63   8/21/2002   91035902   11/16/2003   1064806   REGISTERED     03  
03 - Fragrances sprays for human bodies soaps, creams, lotions and creams,
moisturizers, suntanning lotions and shampoos for human bodies; cosmetic
products, namely, face and body powders, foudation, lipstick, lippencils, blush,
eyeshadow, eyecream, eyeliner, mascara and eyebrow pencils.
       
TAIWAN
  60   8/21/2002   91035900   6/1/2003   1045660   REGISTERED     14  
14 - Precious metals, diamonds, jade, corral, crystals, agates, jewels, minerals
not included in other classes, articles and imitations thereof covering
braclets, rings and necklaces and other commodities properly belonging in this
class.
       
THAILAND
  279   7/16/1990   423525   7/16/1990   Kor118608   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
THAILAND
  280   10/13/1981   120435   10/13/1981   46712   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
THAILAND
  278   7/16/1990   423526   7/16/1990   Kor118607   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
TURKEY
  284   11/9/1981   101556   11/9/1981   133760   REGISTERED     25  
25 - Skirts, suits, slacks, shorts, blouses, dresses, coats for women and misses
       
UNITED KINGDOM
  503       N/A   9/5/1968   B930527   REGISTERED     25  
25 - Articles of sportswear and leisurewear; all included in Class 25.
       
UNITED KINGDOM
  135   7/2/1990   1430027   7/2/1990   1430027   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
URUGUAY
  304   8/10/1990   330050   5/27/1991   330050   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
URUGUAY
  303   8/1/1984   270574   8/1/1984   178665   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
VENEZUELA
  228   11/5/1980   8391   3/2/1984   107657   REGISTERED     21  
21 - Fragrance decanters.
       

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     62  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
EVAN-PICONE continued...
   
VENEZUELA
  227   4/30/1984   3516   5/16/1986   123508-F   REGISTERED   39
39 - Articles of clothing, hats and shoes.
   
VENEZUELA
  231     22274-90   3/2/1984   107655   REGISTERED   03
03 - Fragrances and Cosmetics
   
VENEZUELA
  223   11/5/1980   8390   3/2/1984   107656   REGISTERED   14
14 - Articles of jewelry.
   
VENEZUELA
  T00066VE04     N/A   6/10/1994   234392   REGISTERED   18
18 - Handbags
   
VIETNAM
  T00066VN00   2/15/1993   10651   2/15/1993   9124   REGISTERED   9,25
9 -
   
25 -
   
 
                           
EVAN-PICONE (in Katakana)
   
 
                           
JAPAN
  129   9/11/1985   92421/1985   11/30/1988   2098661   REGISTERED   18,25
18 - Bags and the like, Pouches and the like, Vanity cases (not fitted).
   
25 - Belts for clothing
   
JAPAN
  127     92422/1985   8/31/1989   2160081   REGISTERED   14,25
14 - Shoe ornaments
   
25 - Footwear
   
JAPAN
  311   9/11/1985   92423/1985   8/31/1989   2166960   REGISTERED   9,14
9 - Spectacles
   
14 - Clockes and watches
   
JAPAN
  122   7/28/1970   78709/70   9/12/1987   1298916   REGISTERED   17
17 - Skirts, slacks, shirts, coats and all other clothing, and all goods
belonging to Class 17 (Japanese).
   
 
                           
EVAN-PICONE in Chinese characters
   
 
                           
CHINA
  T30429CN04   8/3/2006   5519655   10/14/2009   5519655   REGISTERED   03
03 -
   
 
                           
EVAN-PICONE SPORT
   
 
                           
EUROPEAN UNION
  406   4/1/1996   76414   4/1/1996   76414   REGISTERED   14,18,25
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
   
 
                           
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
 
                           
Clothing, footwear, headgear.
   
18 -
   
25 -
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     63  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
EVAN-PICONE SPORT (STYLIZED)
   
 
                           
AUSTRIA
  8   5/2/1991   AM 593/91   6/17/1991   136155   REGISTERED   25
25 - Clothing, footwear, headgear.
   
DENMARK
  78   1/30/1991   VA 00.742/91   4/23/1993   02.974-1993   REGISTERED   25
25 - Sports clothes for women and young girls, especially skirts, slacks, shorts
and sweaters
   
FINLAND
  112   1/30/1991   508/91   9/21/1992   122114   REGISTERED   25
25 - Clothing, footwear, headgear. All goods.
   
HONG KONG
  160   2/27/1991   1288/91   8/16/1995   B6941/95   REGISTERED   25
25 - Clothing, footwear, headgear.
   
ITALY
  214   4/10/1991   RM91C/001323   12/16/1993   982425   REGISTERED   25
25 - Clothing, footwear, headgear.
   
JAPAN
  313   1/8/1991   184/1991   12/26/1997   2723875   REGISTERED   17
17 - Clothing except clothing for athletic use, fabric apparel accessories,
cloth-made personal except those belonging to other classes, bedclothes
excluding beds.
   
JAPAN
  132     185/1991   12/24/1993   2611455   REGISTERED   6,14
6 - Ferrules of metal for canes and walking sticks
   
14 - Shoe ornaments of precious metal
   
PORTUGAL
  235   2/21/1991   n/a   2/3/1993   271 480 K   REGISTERED   25
25 - Clothing, footwear, headgear.
   
SINGAPORE
  145   2/28/1991   128691   2/28/1991   128691   REGISTERED   25
25 - Articles of sportswear and leisurewear; footwear and headgear.
   
SINGAPORE
  144   7/2/1990   474890   7/2/1990   474890   REGISTERED   18
18 - Handbags; purses; Attache cases; Brief cases; Bags (envelopes, pouches) of
leather, for packaging; Card cases (note cases); cases, of leather or
leatherboard; School bags; Beach bags; Bags (Game); Trunks (luggage); Travelling
bags; Valises.
   
SOUTH KOREA
  200     2188/1991   8/18/1992   247304   REGISTERED   45
45 - Clothing, personal ornaments, artificial flowers.
   
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
   
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
   
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform.
   
Other Clothing: socks, “busuns” (Korean socks), “busun” cover, gloves (including
rubber gloves, insulating rubber gloves and medical gloves), “mokdori” (Korean
neck wrap), muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper,
stockings.
   
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
   
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat).
   
Evening dresses, overcoats, suits, jackets, blouses, sweaters, vests, pants,
skirts, shorts, hats, scarves, stockings, socks, slips, undershirts and
sleepwear.
   
SWEDEN
  268   2/5/1991   91-01062   7/31/1992   238376   REGISTERED   25
25 - Clothing, footwear, headgear.
   
UNITED KINGDOM
  136   3/5/1991   1457438   3/5/1991   1457438   REGISTERED   25
25 - Clothing, footwear, headgear.
   
 
                           
EVAN-PICONE with Design
   
 
                           
FINLAND
  111   9/4/1968   3240/68   5/20/1970   56543   REGISTERED   25
25 - All goods in Class 25, especially women’s and misses’ skirts, slacks,
shorts and sweaters.
   
INDONESIA
  216   11/8/1990   287045   2/1/1993   287045   REGISTERED   14
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
      Printed:   4/7/2011   Page     64  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
EVAN-PICONE with Design continued . . .
   
JAPAN
  139   8/9/1985   81735/1985   11/30/1988   2098660   REGISTERED   18,25
18 - Bags and the like, Pouches and the like, Vanity cases (not fitted).
   
25 - Belts for clothing
   
JAPAN
  140   8/9/1985   81736/1985   1/23/1989   2107469   REGISTERED   25,18
25 - footwear
   
18 - umbrellas
   
JAPAN
  138   8/9/1985   817737/1985   1/23/1989   2107470   REGISTERED   9,14
9 - eyewear
   
14 - Watches
   
JAPAN
  120   8/9/1985   81738/1985   3/30/1988   2031842   REGISTERED   25
25 - Papers, stationery.
   
JAPAN
  121   8/9/1985   81734/85   5/26/1988   2050604   REGISTERED   17
17 - Clothing (excluding special sporting and gymnastic clothing), fabric
apparel accessories (excluding those belonging to other classes), bedding
(excluding beds).
   
SOUTH AFRICA
  245   9/9/1968   68/4042   9/9/1968   B68/4042   REGISTERED   25
25 - Clothing, footwear, headgear.
   
 
                           
EXECUTIVE DRESS BY ALBERT NIPON
   
 
                           
CANADA
  118306   1/9/1984   514948   10/26/1984   TMA296418   REGISTERED   25
25 - Dresses.
   
 
                           
FAMOUS MAKER
   
 
                           
CANADA
  589   12/9/1994   770738   1/29/1999   TMA507,402   REGISTERED   25
25 - Ladies’ clothing namely, blouses, knit tops, pants, skirts,sweaters,
jackets, shells, shirts, coats, dresses and shorts.
   
 
                           
Clothing, footwear, headgear.
   
 
                           
FLEUR DE MER
   
 
                           
CANADA
  T30017CA00   4/27/1981   468,953   2/26/1982   266,979   REGISTERED   14
14 - Jewelry
   
 
                           
Floating Swan Design
   
AUSTRALIA
  T30124AU11           8/25/1984   A412805   REGISTERED   25
25 - Women’s sportswear, namely blouses, tops, sweaters, skirts, pants, jeans,
shorts, bathing suits and accessories therefor.
   
NEW ZEALAND
  T30124NZ07           8/2/1984   154184   REGISTERED   25
25 - Article of clothing for womaen and girls
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     65  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
GLASSTIQUE
   
 
                           
CANADA
  T30006CA00   7/29/1985   0546686   9/12/1986   318310   REGISTERED   14
14 - Jewelry. No class in Canada.
   
GLO
   
FEDERATION OF
  T30124RU00   7/11/2005   2005716871   11/13/2006   316470   REGISTERED  
18,25,35
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
   
25 - pants, skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and
footwear
   
35 - retail store services
   
TAIWAN
  T30124TW00   11/10/2004   93052000   9/1/2005   1171309   REGISTERED   25
25 - socks, hosiery, panty hoses and stockings
   
 
                           
GLO GIRL
   
 
                           
CANADA
  T30272CA01   5/3/2000   1057412   2/26/2003   576437   REGISTERED  
003,009,014
003 - Personal care products namely shower gel, body wash, bath foam, body
scrub, glitter gel, shampoo, conditioner, hair gel, body lotion, massage lotion,
foot lotion, lip gloss, lip shine, body mist, perfume, nail polish; cosmetics,
namely eye liner, eye shadow, lipstick, blush, mascara, and face powder;, body
tattoos,
   
009 - sunglasses
   
014 - body jewellery, namely rings, bracelets, anklets, watches;
   
018 - bags, namely handbags, cosmetic cases and totebags.
   
025 - clothing, namely t-shirts, sweatshirts, hats, belts;
   
026 - hair accessories, namely hair clips, barrettes, brushes, combs; mirrors
   
CANADA
  T30272CA03   12/5/2005   1281952   6/7/2007   TMA689233   REGISTERED   25
25 - Jeans, capris, shorts, jackets as articles of clothing, and knitwear namely
sweaters, cardigans, pullovers and knitted scarves and
   
 
                           
GLO GLORIA VANDERBILT
   
 
                           
CANADA
  T30125CA11       805852   1/22/1998   488037   REGISTERED   25
25 - Clothing, namely jackets, suits,vests, dresses, pants, blouses, skirts,
shorts
   
 
                           
GLO JEANS
   
 
                           
AUSTRALIA
  T30242AU00   5/31/2006   1116799   5/31/2006   1116799   REGISTERED   025
025 - Clothing including pants skirts, dresses, jackets coats, blouses, shirts,
hosiery and belts
   
CANADA
  T30242CA00   2/15/2010   1470914   12/9/2010   784615   REGISTERED   25
25 - Jeans, pants, capris, shorts, jackets, sweaters/knits
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     66  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
GLO JEANS continued . . .
   
CHINA
  T30242CN00   10/15/2004   4312189   2/6/2009   4312189   REGISTERED   025
025 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogginh
suits, sport coats, blazers, coats, vests, jackets, t0shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
tights, stockings, briefs, bras, and panties
   
FEDERATION OF
  T30242RU00   7/11/2005   2005716876   4/4/2007   323839   REGISTERED   18,25
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
   
25 - pants, skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and
footwear
   
 
                           
GLO JEANS and Design
   
 
                           
CANADA
  T30313CA00   12/16/2005   1283209   7/10/2009   743250   REGISTERED   25
25 - Jeans, pants, capris, shorts, scooters, jackets and knitwear
   
 
                           
GLORIA VANDERBILT
   
 
                           
AUSTRALIA
  T30124AU03   376293   6/2/1982   B376293   REGISTERED   18
18 - knapsacks and bags, namely, handbags, purses, carryalls, duffel bags, and
cosmetic cases sold empty, umbrellas
   
AUSTRALIA
  T30124AU07           4/15/1982   B374252   REGISTERED   25
25 - Clothing and all other goods in the class
   
AUSTRIA
  T30124AT00           8/5/1991   136902   REGISTERED   24
24 - Home Furnishings
   
BRAZIL
  T30124BR00     810059711   12/26/1984   810059711   REGISTERED   25
25 - Clothes and clothing accessories of common use; clothes and clothing
axccessories for practice of sports; proffessional cloths and
   
BRAZIL
  T30124BR11   7/24/2003   825729939   8/19/2008   825729939   REGISTERED   25
25 - FOOTWEAR, namely shoes, boots, sandals and slippers.
   
JAPAN
  T30124JP00           2/26/1993   2505192   REGISTERED   24
24 - Home Furnishings bed and table covers, textiles not otherwise classififed
   
JAPAN
  T30124JP01           11/30/1993   2598961   REGISTERED   24
24 - Home Furnishings
   
PUERTO RICO
  T30124PR01   8/24/1984   25606   8/29/1984   25606   REGISTERED   25
25 - clothing and shoes
   
SWEDEN
  T30124SE00           6/18/1993   249757   REGISTERED   24
24 - Home Furnishings
   
SWITZERLAND
  T30124CH00           1/22/2001   390273   REGISTERED   24
24 - Home Furnishings
   
UNITED KINGDOM
  T30124GB00       1453747   1/1/1998   1453747   REGISTERED   24,21,20
 
                          27
24 - Bed sheets, duvet covers, pillow cases and shams, bedspreads, coverlets,
curtains, quilts, placemats, table napkins, towels, oven gloves and chair pads;
household and bed linen; bedroom textile fabrics, curtains, wall hangings,
handkerchiefs; travelling rugs; all included
   
21 - Porcelain spice jars and racks therefor; wine glasses; household and
kitchen utensils and containers; porcelain moulds; candlesticks; parts and
fittings for all the aforesaid goods; brushes and combs, and cases therefor;
flower and plant pots and holders; figurines and statuettes; all included in
Class 21.
   
20 - Wood planters; boxes, cases and decorative boxes; baskets, trays,
furniture, mirrors and picture frames; parts and fittings for all the aforesaid
goods; wall plaques; works of art, figurines and statuettes; all included in
Class 20.
   
27 - Wall hangings and wall paper; carpets and rugs; all included in Class 27.
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     67  

                              COUNTRY   REFERENCE#   FILED APPL# REGDT REG#
STATUS   CLASSES
GLORIA VANDERBILT & Swan Design
   
 
                           
AUSTRALIA
  T30124AU00   8/15/1994   637840   8/14/1994   637840   REGISTERED   25
25 - men`s, women`s and children`s pants, jeans, jumpsuits, rompers, shorts,
shirts, sweaters, sweatshirts, jogging suits, sportscoats, blazers, coats,
vests, jackets, T-shirts, overalls, swimsuits, socks, sleepwear, robes,
underwear, footwear, hats, scarves and gloves; women`s and girl`s blouses,
skirts, dresses, hosiery, pantyhose, tights, stockings, leotards, underwear,
briefs and tops, bras and panties
   
BRAZIL
  T30124BR06       817936327   12/31/1996   817936327   REGISTERED   25
25 - Clothes and clothing accessories of common use, active sportwear and
professional use
   
CANADA
  T30124CA04       761496   6/14/1996   459346   REGISTERED   25
25 - Men’s, women’s and children’s pants, jeans, jumpsuits, rompers, shorts,
shirts, sweaters, sweatshirts, jogging suits, sportscoats, blazers, coats,
vests, jackets, t-shirts, overalls, swimsuits, socks, sleepwear, robes,
underwear; footwear; namely shoes, boots, slippers, sandals, sneakers, sports
shoes, dress shoes and casual shoes; hats, scarves and gloves; women’s and
girl’s blouses, skirts, dresses, hosiery, pantyhose, tights, stockings,
leotards, underwear; briefs and tops, bras and panties.
   
NEW ZEALAND
  T30124NZ09           8/8/1994   239745   REGISTERED   25
25 - clothing
   
PUERTO RICO
  T30124PR02           10/19/1994   35344   REGISTERED   25
25 - clothing and shoes
   
 
                           
GLORIA VANDERBILT (Signature)
   
 
                           
BRAZIL
  T30124BR05       811054780   3/27/1984   811054780   REGISTERED   14
14 - Jewels and their imitations
   
NEW ZEALAND
  T30124NZ00           9/30/1985   141305   REGISTERED   25
25 - Article of clothing for womaen and girls
   
NEW ZEALAND
  T30124NZ01           6/3/1982   142596   REGISTERED   14
14 - watches and jewelry
   
NEW ZEALAND
  T30124NZ02           6/3/1982   142597   REGISTERED   18
18 - Umbrellas, wallets, and bags in this class including travel bags,
knapsacks, duffle bags, scool bags, handbags, gym bags and brief
   
 
                           
GLORIA VANDERBILT and Swan Design
   
 
                           
BRAZIL
  T30124BR02       810665565   5/9/1989   810665565   REGISTERED   25
25 - Clothes and clothing accessories of common use, active sportwear and
professional use
   
 
                           
GLORIA VANDERBILT Signature
   
 
                           
AUSTRALIA
  T30125AU00       336158   8/3/1979   A336158   REGISTERED   25
25 - clothing
   
AUSTRALIA
  T30125AU01           6/2/1982   A376292   REGISTERED   18
18 - LEATHER AND IMMITATIONS OF LEATHER, AND ARTICLES MADE FROM THESE MATERIALS
   
CANADA
  T30125CA13   7/24/1979   0442469   2/17/1984   288070   REGISTERED   18,25
18 - Cosmentic bags, cases, purses and travel accessories
   
25 - Wearing apparel, namely, pants, jeans, trousers, slacks, suits, shorts,
skirts, shirts, blouses, sportswear, sweaters, sports jackets.
   
(2) Hosiery, tights, pantyhose, body suits, leg warmers, stockings and socks
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     68  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
GRANE
   
 
                           
CHINA
  T30286CN01   12/24/2008   7130463   10/21/2010   7130463   REGISTERED   18
18 - handbags, satchels, shoulder bags, duffle bags, backpacks, clutches, totes,
small leather goods (wallets, key cases, cosmetic cases sold empty, purses,
checkbook holders) and similar goods made of other fabrications.
   
 
                           
JEANSTAR
   
AUSTRALIA
  T30200AU00   11/1/2004   1027730   11/1/2004   1027730   REGISTERED   025
025 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogging
suits, sports coats, blazers, coats, vests, jackets, T-shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, briefs, bras and
   
CHINA
  T30200CN00   10/28/2004   4333543   8/7/2008   4333543   REGISTERED   025
025 - Class 25 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts,
jogging suits, sports coats, blazers, coats, vests, jackets, T-shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, briefs, bras
   
EUROPEAN UNION
  T30200EU00   11/9/2004   4114401   1/24/2006   4114401   REGISTERED   025
025 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogging
suits, sports coats, blazers, coats, vests, jackets, T-shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, briefs, bras and
   
FEDERATION OF
  T30200RU00   7/5/2005   2005716206   3/5/2007   322087   REGISTERED   18,25
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
   
25 - pants, skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and
footwear
   
HONG KONG
  T30200HK00   11/1/2004   300311039   11/1/2004   300311039   REGISTERED   025
025 - Class 25 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts,
jogging suits, sports coats, blazers, coats, vests, jackets, T-shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, briefs, bras
   
TAIWAN
  T30200TW00   11/2/2004   93050591   8/1/2005   1166823   REGISTERED   025
025 - Class 25 - pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts,
jogging suits, sports coats, blazers, coats, vests, jackets, T-shirts, overalls,
swimsuits, socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, briefs, bras
   
 
                           
JEANSTAR and Design
   
CANADA
  T30124CA05   3/31/1999   1010575   9/23/2002   567821   REGISTERED   25
25 - Women’s and chidren’s pants, jeans, jumpsuits, shorts, shirts, sweaters,
vests, jackets, t-shirts, overalls, swimsuits, socks and underwear; and Womens’
and Girls’ blouses, skirts, dresses, hoisery, pantyhose, tights, stockings,
underwear, namely briefs and tops, bras and panties, hats scarves, gloves and
footwear namely shoes, boots and sandals.
   
 
                           
JJ & Design
   
CANADA
  T30043CA00   9/7/2000   1074053   3/24/2004   TMA606133   REGISTERED  
14,18,25
14 - JEWELRY; WATCHES AND BELTS; HANDBAGS AND PURSES
   
18 -
   
25 -
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     69  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JJ and DEVICE
   
 
                           
THAILAND
  T30045TH00   11/9/1988   373337   11/9/1988   Kor 897545   REGISTERED   14
14 - GOLD AND SILVER JEWELRY
   
 
                           
JNY
   
 
                           
BENELUX
  434   8/22/1990   n/a   8/22/1990   484316   REGISTERED   25
25 - Women’s T-shirts, sweaters, shorts, shirts, jackets, pullon pants blouses,
vests.
   
CANADA
  T00094CA00   2/19/2004   1206861   9/8/2005   TMA647,603   REGISTERED   25
25 - Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
sweaters, tops, jumpsuits, jackets and coats
   
CHINA
  T00094CN00   3/13/2008   6594628   7/7/2010   6594628   REGISTERED   26
26 - Buttons; snaps; zipper pulls; clothing (edgings for —); trimmings for
clothing; false hair; haberdashery, except thread; artificial flowers; shoulder
pads for clothing; patches (heat adhesive —) for decoration of textile articles
[haberdashery]; linen (letters for marking —); cosies
   
EUROPEAN UNION
  662   4/1/1996   76513   10/7/1998   76513   REGISTERED   14,18,25
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
   
 
                           
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
 
                           
Clothing, footwear, headgear.
   
18 -
   
25 -
   
FRANCE
  442   8/22/1990   n/a   8/22/1990   1611493   REGISTERED   25
25 - Women’s apparel namely, vests, T-Shirts, sweaters, shorts, shirts, skirts,
jackets, pullon-pants, blouses
   
GREECE
  445   10/15/1990   n/a   12/17/1993   101083   REGISTERED   25
25 - Women’s apparel namely, vests, T-Shirts, Sweaters, Shorts, Shirts, Skirts,
Jackets, Pull-On Pants, Blouses.
   
ITALY
  449   8/24/1990   n/a   10/20/1993   917181   REGISTERED   25
25 - Women’s apparel namely, vests, T-Shirts, Sweaters, Shorts, Shirts, Skirts,
Jackets, Pull-On Pants, Blouses.
   
NORWAY
  461   8/24/1990   904322   12/23/1992   154014   REGISTERED   25
25 - Womens’ apparel, namely vests, t-shirts,sweaters,shorts, skirts, shirts,
jackets, pullon pants and blouses.
   
PHILIPPINES
  T00094PH00   12/17/2007   42007013874   8/27/2009   42007013874   REGISTERED  
25
25 - CLOTHING, NAMELY, DRESSES, SKIRTS, PANTS, SHORTS, TOPS, SHIRTS BLOUSES,
SWEATERS, JUMPSUITS, JACKETS AND COATS, VESTS, ACTIVE WEAR, OUTER WEAR, CASUAL
BOTTOMS, DENIM BOTTOMS, HATS
   
PORTUGAL
  432   8/22/1990   266840   11/20/1992   266840   REGISTERED   25
25 - Womens apparel, namely, vests, T-shirts, sweaters, shorts, skirts, jackets,
pull-on pants, blouses.
   
SPAIN
  464   8/24/1990   1586170   8/24/1990   1586170   REGISTERED   25
25 - Women’s. apparel, namely vests, t-shirts,sweaters,shorts,shirts, skirts,
jackets, apull-on pants and blouses
   
 
                           
JNY BLUE
   
 
                           
CANADA
  T00103CA04   1/16/2004   1203526   1/31/2005   TMA631561   REGISTERED   25,35
25 - Junior Women’s Apparel t-shirts — shirts -sweaters -active wear-outerwear —
casual bottoms — denim bottoms -casual skirts -dresses -accessories -hats Young
Men’s Apparel-t-shirts -shirts -casual bottoms — denim bottoms -sweaters -
outerwear active wear -hats -accessories
   
35 - — Retail Store Services
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     70  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JNY JONES NEW YORK & Design
   
 
                           
AUSTRIA
  430   3/12/1991   n/a   11/20/1991   138893   REGISTERED   25
25 - Clothing
   
 
                           
JNY JONES NEW YORK COLLECTION
   
 
                           
CANADA
  T00094CA02   2/19/2004   1206864   3/22/2006   661221   REGISTERED   25
25 - Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
sweaters, tops, jumpsuits, jackets and coats
   
 
                           
JONES
   
 
                           
BENELUX
  945       N/A   12/1/1989   0473541   REGISTERED   25
25 - Clothing, footwear, headgear.
   
CHINA
  920   5/15/2000   1228348   12/7/1998   1228348   REGISTERED   25
25 - Clothing, namely, stockings, hosiery and footwear, in International
Class 25
   
 
                           
JONES & CO.
   
 
                           
SOUTH KOREA
  51   8/20/1996   96-36497   6/25/1998   406284   REGISTERED   25
25 - Clothing, personal ornaments, artificial flowers.
   
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
   
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform.
   
Other Clothing: socks, “busuns” (Korean socks), “busun” cover, gloves (including
rubber gloves, insulating rubber gloves and medical gloves), “mokdori” (Korean
neck wrap), muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper,
stockings.
   
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat).
Cloth-Made Accessories: handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
   
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
   
Artificial Flower.
                           
 
                           
JONES CLUB
   
 
                           
CANADA
  510   9/5/1995   0792,055   6/9/1997   TMA477366   REGISTERED   25
25 - Women’s clothing, namely — petite, women’s and misses’ skirts, slacks,
shorts, sweaters, suits, blouses, dresses, coats, jackets, and eyeglass frames
and hosiery.
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     71  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JONES NEW YORK COLLECTION
   
 
                           
SOUTH KOREA
  T30265KR00   12/29/2004   40200458770   10/13/2005   635037   REGISTERED   025
025 - “rain coats”, “long coats”, “half-coats”, “dress coats”, and “topcoats”;
“jeans, trousers”, and “slacks”; “evening dresses” and daytime dresses; “knit
shirts”, “knit pants”, and sweaters
   
 
                           
JONES NEW YORK
   
 
                           
ANDORRA
  377   6/13/1997   6683   6/13/1997   659938   REGISTERED   18,25
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
 
                           
Clothing, footwear, headgear.
   
25 -
   
ARGENTINA
  429       N/A   4/28/1995   2584223   REGISTERED   25
25 - Clothing, footwear, headgear.
   
ARGENTINA
  T00103AR01   7/3/2001   2344778   11/25/2002   1900393   REGISTERED   14
14 - Jewelry and watches
   
ARGENTINA
  T00103AR03   7/3/2001   2344779   1/1/2003   1900394   REGISTERED   18
18 - Handbags and small leather goods
   
ARGENTINA
  T00103AR05   7/3/2001   2344780   11/25/2002   1900395   REGISTERED   35
35 - Retail Services
   
ARGENTINA
  T00103AR06   7/3/2001   2344777   6/14/2005   2031171   REGISTERED   9
9 - EYEGLASSES AND SUNGLASSES
   
ARUBA
  T00103AB00   7/30/2004   23024   8/27/2004   23024   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
AUSTRALIA
  312   6/2/1997   735851   6/2/1997   735851   REGISTERED   010,9,14
 
                          18,25
010 - Clothing, footwear, headgear.
   
 
                           
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices.
   
 
                           
Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signaling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.
   
 
                           
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
   
 
                           
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
9 - eye wear
   
14 -
   
18 -
   
25 -
   
BAHAMAS
  388   6/30/1997   19734   6/30/1997   19734   REGISTERED   38
38 - Clothing, footwear, headgear.
   
BAHAMAS
  399   7/11/1997   19743   7/11/1997   19743   REGISTERED   37
37 - Leather goods
   
BELIZE
  T00103BZ01   2/22/2006   373906   2/22/2006   3739.06   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     72  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JONES NEW YORK continued . . .
   
BENELUX
  435   9/19/1990   n/a   9/19/1990   485804   REGISTERED   25
25 - Women’s, junior misses, and petites apparel
   
BOLIVIA
  436   8/3/1994   n/a   6/13/1996   61272-C   REGISTERED   25
25 - Women’s, junior misses, and petites apparel
   
BOLIVIA
  T00103BO01   2/10/2006   12063   8/23/2007   110361-C   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
BRAZIL
  T00103BR03   7/31/2003   825737966   8/24/2010   825737966   REGISTERED   25
25 - FOOTWEAR, namely shoes, boots, sandals and slippers.
   
BRAZIL
  T00103BR04   8/10/2006   828618992   7/20/2010   828618992   REGISTERED   9
9 - eyewear
   
BRITISH VIRGIN
  354   6/16/1997   n/a   6/16/1997   3161   REGISTERED   37
37 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
BRITISH VIRGIN
  353   6/16/1997   n/a   6/16/1997   3161   REGISTERED   38
38 - Clothing, footwear, headgear.
   
BRUNEI
  357   6/26/1997   27838   7/3/1999   24842   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
BRUNEI
  T00103BN02   6/9/2007   38732   6/9/2007   38732   REGISTERED   25
25 - Clothing, footwear, headgear.
   
CANADA
  513   4/29/1998   876707   2/21/2002   TMA558300   REGISTERED   3,9,14
 
                          18,25
3 - perfume, eau de toilette, cologne, body lotions, body creams, soap, bath
gel, bath salts, scented candles, dusting powder and potpourri.
   
9 - men’s and women’s ophthalmic and non-ophthalmic eyeglasses, sunglasses and
eyeglasses accessories namely cases and holders,
   
14 - hair accessories namely, hairclips, pins, combs, barrettes, bands and
ornaments; men’s and women’s timepieces namely watches; costume jewellery
   
18 - luggage, handbags, purses, attaché cases, briefcases, camera bags, wallets,
checkbook covers, schoolbags, tote bags, duffel bags, beach bags, travel trunks
and valises, briefcase-type portfolios, key fobs, key cases, umbrellas;
   
25 - Men’s, boy’s, women’s, junior miss and petite’s knitwear namely, knitted
and woven dress and casual shirts; suits, skirts, knit and woven skirts, knit
and woven pants, two piece woven suits, coats, rainwear namely raincoats and
slickers, hosiery; loungewear namely robes, nightgowns, kaftans, shirts and
robes; men’s tailored suits and sportscoats, constructed tailored sportscoats,
constructed tailored suits, overcoats, rainwear and underwear; Clothing for men
and women namely, leather outerwear, neckties, belts and suspenders; suits,
leather outerwear namely coats and jackets, scarves, intimate apparel namely,
bras, panties, leggings, body suits, unitards, camisoles, chemises, foundation
garments; footwear namely shoes and boots, hats and belts;
   
CANADA
  484   2/23/1978   421498   2/26/1982   266983   REGISTERED   25
25 - Mens. boy“s , Juniros,& Women’s knitwear, namely knited & woven tops,
pullovers, jackets, slacks, shorts, swimsuits, sport suits, pajamas, sweaters,
vests, night shirts, & Junior Miss & Women’s Knitted & woven shells, blouses,
dresses, shifts & robes.
   
CHILE
  942   12/15/2000   511737   1/8/2002   616013   REGISTERED   25
25 -
   
CHILE
  T00103CL01   12/15/2000   511736   8/8/2001   601343   REGISTERED   18
18 - handbags and small leather goods
   
CHILE
  T00103CL02   1/17/2006   717331   8/23/2006   765589   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
CHINA
  T00103CN00   1/12/2004   3882637   11/21/2007   3882637   REGISTERED   18
18 - Handbags and small leather goods
   
CHINA
  T00103CN01   12/31/2000   2020769   7/28/2006   2020769   REGISTERED   025
025 - clothing, footwear, headgear, hosiery, socks, cloves, ties, baby clothing,
swim wear, raincoat, gymnastic shoes, belts
   
CHINA
  T00103CN02   3/31/2006   5254967   5/28/2010   5254967   REGISTERED   9
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
   
CHINA
  T00103CN04   12/4/2006   5764995   6/14/2010   5764995   REGISTERED   14
14 - necklaces (jewelry); brooches of precious metals; chains(jewelry);
bracelets(jewelry); earrings(jewelry); rings; ornaments(jewelry); pins(jewelry);
badges of precious metals; watches; precious metals, unwrought or semi-wrought;
imitation gold (Objects of —)
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     73  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JONES NEW YORK continued . . .
   
COLOMBIA
  438   8/3/1994   n/a   11/29/1994   168385   REGISTERED   25
25 - Clothing, footwear, headgear.
   
COLOMBIA
  T00103CO02   7/19/2004   04068716   1/25/2005   293103   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
COSTA RICA
  439   10/13/1994   n/a   3/16/1995   90618   REGISTERED   25
25 - Clothing, for Women’s, Junior Misses’ & Petites
   
COSTA RICA
  T00103CR02   10/7/2004   0007409   3/14/2006   157122   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
CURACAO
  T00103NT00   7/29/2004   D-400305   8/5/2004   10709   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
CYPRUS
  T00103CY00   7/13/2004   70384   1/14/2011   70384   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
CZECH REPUBLIC
  375   6/18/1997   05120997Ho   6/18/1997   217721   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
CZECH REPUBLIC
  724   9/28/1997   147290   9/28/2001   232 687   REGISTERED   25
25 -
   
DENMARK
  440   9/11/1990   n/a   8/16/1991   VR05161/91   REGISTERED   25
25 - Clothing, for Women’s, Junior Misses’ & Petites
   
DOMINICAN
  371     N/A   9/15/1997   92456   REGISTERED   18
18 - Umbrellas, parasols, and canes, not included in the cabinet-making line,
trunks and suitcases, travelers’ supplies and the like;
   
DOMINICAN
  370   9/15/1997   n/a   9/15/1997   92440   REGISTERED   25
25 - All the articles included in this class, namely, “footwear of all kinds.
   
DOMINICAN
  369   9/15/1997   n/a   9/15/1997   92437   REGISTERED   25
25 - All goods in local class 44, especially hosieryAll the articles included in
this class, namely, “dresses, hats, feathers, artificial flowers, embroidery,
braids, buttons, ribbons, narrow lace edgings and other dessing ornaments in
general; models, patterns and any other objects required for fashions;
passementerie in general; button, glove, corset, needle and pin making, and
mercery in general
   
DOMINICAN
  T00103DO03   7/20/2004   58972   10/15/2004   144415   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
ECUADOR
  318           2/26/1997   99-97   REGISTERED   25
25 - Clothing, footwear, headgear.
   
ECUADOR
  376   6/12/1997   78968   6/10/1998   543798   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
ECUADOR
  T00103EC04   8/3/2004   147218   11/30/2004   33342   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
EGYPT
  345   6/2/1997   107396   1/23/2002   107396   REGISTERED   25
25 - Clothing, footwear, headgear.
   
EGYPT
  346   6/2/1997   107395   1/18/2002   107395   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
EL SALVADOR
  319           1/13/1997   41 B.44   REGISTERED   25
25 - Clothing, footwear, headgear.
   
EL SALVADOR
  T00103SV01   7/21/2004   E-41988-2004   4/22/2005   205-37   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     74  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JONES NEW YORK continued . . .
   
EUROPEAN UNION
  403   4/1/1996   76547   4/4/1996   76547   REGISTERED   14,18,25
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
   
 
                           
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
 
                           
Clothing, footwear, headgear.
   
18 -
   
25 -
   
EUROPEAN UNION
  T00103EU01   10/29/2003   3465556   2/8/2005   3465556   REGISTERED   9,35
9 - eyewear
   
35 - retail store services
   
FEDERATION OF
  328   6/13/1997   97708581   6/13/1997   196341   REGISTERED   18,25
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags,;
umbrellas, parasoles and walking sticks; whips, harness and saddlery
   
25 - Clothing for women and misses, namely skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, footwear; tailored
clothing for men namely suits, slacks jackets, pants, sports coats and neckwear,
in International Class 25
   
FEDERATION OF
  T00103RU01   4/12/2007   2007710522   10/3/2008   366451   REGISTERED   9
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists); non-prescription
sunglasses; non-prescription reading glasses.
   
FRANCE
  443   9/17/1990   n/a   9/17/1990   1615649   REGISTERED   25
25 - Women’s apparel namely, vests, T-Shirts, sweaters, shorts, shirts, skirts,
jackets, pullon-pants, blouses
   
GERMANY
  444   5/4/1993   n/a   5/4/1993   2089887   REGISTERED   25
25 - Women’s , Junior Misses’ & Petitie Clothing
   
GREECE
  446   11/2/1990   101436   8/17/1999   101436   REGISTERED   25
25 - Women’s , Junior, Misses and Petite apparel.
   
GUATEMALA
  T00103GT01   7/15/2004   51772004   1/20/2005   133852   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
GUATEMALA
  T00103GT03   11/4/2004   8392004   10/6/2005   138292   REGISTERED   25
25 -
   
HONDURAS
  448   8/30/1994   n/a   7/31/1995   62353   REGISTERED   25
25 - Women’s , Junior, Misses and Petite apparel.
   
HONDURAS
  T00103HN01   7/15/2004   1252204   1/19/2005   93179   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
HONG KONG
  663   4/21/1999   99 04954   4/21/1999   B12505   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
HONG KONG
  391   4/4/2003   199709377   4/4/2003   300138384   REGISTERED   25
25 - Clothing, footwear, headgear.
   
HUNGARY
  325   5/30/1997   M9701836   4/28/1998   151818   REGISTERED   18,25
18 - Clothing for women and misses, namely skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, footwear; tailored
clothing for men namely suits, slacks jackets, pants, sports coats and neckwear,
in International Class 25
   
 
                           
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
25 -
   
INDIA
  385   6/16/1997   755886   2/22/2005   755886   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
INDONESIA
  398   6/16/1997   DJ711715   4/28/1998   413770   REGISTERED   25
25 - Clothing, footwear, headgear.
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     75  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JONES NEW YORK continued . . .
   
INDONESIA
  381   6/16/1997   DJ711714   4/2/1998   413769   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
IRELAND
  330   5/23/1997   211431   5/23/1997   211431   REGISTERED   18,25
18 - Clothing for women and misses, namely skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, footwear; tailored
clothing for men namely suits, slacks jackets, pants, sports coats and neckwear,
in International Class 25
   
 
                           
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
25 -
   
ISRAEL
  326   6/7/1996   105672   12/4/1997   105672   REGISTERED   25
25 - Clothing for women and misses, namely skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, footwear; tailored
clothing for men namely suits, slacks jackets, pants, sports coats and neckwear,
in International Class 25
   
ISRAEL
  T00103IL01   1/15/2006   186577   10/14/2007   186577   REGISTERED   9
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
   
ITALY
  450   9/20/1990   n/a   10/20/1993   917180   REGISTERED   25
25 - Apparel for women’s, misses, juniors and petites
   
JAMAICA
  T00103JM00   1/11/2006   047932   1/11/2006   047932   REGISTERED   25
25 - Clothing namely, skirts, suits, slacks, pants, shorts, blouses, shirts,
blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits; Outerwear namely, overcoats, capes,
jackets, coats jackets and stoles made of fur, coats and jackets made of leather
and rainwear; Intimate Apparel namely, sleepwear namely, pajamas, nightshirts,
nightgowns and robes; intimate apparel namely, panties, brassieres, petticoats,
slips half-slips, chemises, teddies, garter belts, girdles, tank tops and boxers
briefs; hosiery namely, pantyhose, socks, leotards, tights and leggings;
Swimwear and swimwear cover-ups; Fashion accessories namely, belts and
suspenders; scarves, shawls, hats, mittens and gloves; Footwear namely, shoes,
boots, sandals, sneakers and slippers; Active wear namely, sweatshirts
sweatpants, warm-up jackets, tennis and racquetball outfits, crew shirts and
baseball jackets; jogging and running warm-up jackets and tennis skirts
   
JAMAICA
  T00103JM01   8/9/2007   050709   9/22/2008   050709   REGISTERED   9
9 -
   
JAPAN
  522   6/14/1994   184214   10/6/2000   4422339   REGISTERED   25
25 - Clothing except clothing for athletic use, fabric apparel accessories,
cloth-made personal except those belonging to other classes, bedclothes
excluding beds.
   
JAPAN
  451   7/21/1989   184215   2/26/1993   2502959   REGISTERED   18,25
18 - Buttons, bags, pouches, jewels, etc.
   
25 -
   
JAPAN
  453   7/21/1989   n/a   1/29/1993   2494651   REGISTERED   14,9
14 - Horological instruments glasses, their parts and accesries
   
9 - eyewear
   
JAPAN
  452   7/21/1989   1-84216   3/31/1995   2705806   REGISTERED   22
22 - Footwear, umbrellas, and parasols, canes, their parts and acces.
   
JAPAN
  T00103JP04   3/29/2006   28265   1/19/2007   5020336   REGISTERED   18,25
18 - Umbrellas and their parts. Walking sticks, canes, metal parts of canes and
walking-sticks; handles of canes and walking -sticks
   
25 - Footwear
   
JAPAN
  T00103JP05   4/5/2006   200631012   11/2/2007   5087989   REGISTERED   18,25
18 - Handbags, wallets, billfolds, change purses key cases and cosmetic bags
(sold empty) ; handbag frames, purse frames; industrial packaging containers of
leather; clothing for domestic pets; bags and the like; pouches and the like;
vanity cases (not fitted); saddlery; leather (unworked or semi-worked) in
International Class 18
   
25 - International Class 25
   
Clothing designed in New York, U.S.A.; garters designed in New York, U.S.A.;
sock suspenders designed in New York, U.S.A.; suspenders (braces) designed in
New York, U.S.A.; waistbands designed in New York, U.S.A.; belts for clothing
designed in New York, U.S.A.; footwear designed in New York, U.S.A.; masquerade
costumes designed in New York, U.S.A.; clothes for sports designed in New York,
U.S.A.; boots for sports designed in New York, U. S .A •.
   

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Image
  Printed:   4/7/2011   Page     76  

                              COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES
JONES NEW YORK continued . . .
   
JORDAN
  351   6/11/1997   46169   6/11/1997   46169   REGISTERED   25
25 - Clothing, footwear, headgear.
   
JORDAN
  352   6/11/1997   46166   6/11/1997   46166   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
KUWAIT
  T00103KW01   9/7/2004   66151   9/7/2004   65641   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
KUWAIT
  T00103KW02   2/10/2006   75371   2/27/2006   65051   REGISTERED   25
25 - Clothing namely, skirts, suits, slacks, pants, shorts, blouses, shirts,
blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits; Outerwear namely, overcoats, capes,
jackets, coats jackets and stoles made of fur, coats and jackets made of leather
and rainwear; Intimate Apparel namely, sleepwear namely, pajamas, nightshirts,
nightgowns and robes; intimate apparel namely, panties, brassieres, petticoats,
slips half-slips, chemises, teddies, garter belts, girdles, tank tops and boxers
briefs; hosiery namely, pantyhose, socks, leotards, tights and leggings;
Swimwear and swimwear cover-ups; Fashion accessories namely, belts and
suspenders; scarves, shawls, hats, mittens and gloves; Footwear namely, shoes,
boots, sandals, sneakers and slippers; Active wear namely, sweatshirts
sweatpants, warm-up jackets, tennis and racquetball outfits, crew shirts and
baseball jackets; jogging and running warm-up jackets and tennis skirts
   
LEBANON
  396   8/4/1997   24302   10/9/1997   73101   REGISTERED   18,25
18 - Luggage handbags, purses attache cases, camera bags, wallets checkbook
covers, schoolbags, tote bags, sport tote bags, duffle bags, beach bags, travel
trunks and valises, cosmentic bags (sold empty) briecase-type portfolios, key
fobs and key cases
   
25 - Clothing for men and women nmaely, skirts, suits slacks, blouses dresses
coats. Sweaters scarves vests, jackets hosiery footwear, tailored clothing for
men namely, suits slacks jackets pants, sportcoats and neckwear
   
LEBANON
  T00103LB01   8/9/2004   99008   8/9/2004   99008   REGISTERED   9
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
   
MACAO
  400   9/26/1997   002578   3/10/1998   002578   REGISTERED   25
25 - Clothing, footwear, headgear.
   
MACAO
  401   9/26/1997   002576   7/6/1998   002576   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
MALAYSIA
  393   7/22/1997   97/10623   5/27/2008   97/10623   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
MALAYSIA
  395   7/1/1997   97/10622   10/10/2006   97/10622   REGISTERED   25
25 - Clothing, footwear, headgear.
   
MEXICO
  194   7/27/1989   n/a   7/27/1989   388839   REGISTERED   25,9,018
25 - All kinds of Garments (Except protection and pet garments)
   
9 - eyewear
   
018 - handbags and pet garments
   
MEXICO
  193   7/27/1989   n/a   7/27/1989   388841   REGISTERED   18
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
   
MEXICO
  179           7/27/1989   388840   REGISTERED   14
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
   
MEXICO
  T00103MX03   7/31/2003   612621   7/31/2003   841602   REGISTERED   9
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
   
MONGOLIA
  940   6/29/2000   3282   9/14/2000   3117   REGISTERED   25
25 - Clothing for women and misses, namely knitted and woven skirts, suits,
slacks, blouses, dresses, coats, sweaters, scarves, vests, jackets, hosiery,
footwear; tailored clothing for men namely knitted and woven suits, slacks
jackets, pants, sports coats and neckwear
   
NETHERLANDS
  368   6/17/1997   n/a   7/22/1997   03196   REGISTERED   18,25
18 - Handbags and small leather goods
   
25 - apparel and footwear
   

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 77

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK continued . . .        
NEW ZEALAND
  336   6/16/1997   278327   6/16/1998   B278327   REGISTERED     9  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signaling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.
       
NEW ZEALAND
  339   6/16/1997   278328   6/16/1998   B278328   REGISTERED     3  
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices.
       
NEW ZEALAND
  332   6/16/1997   278325   6/16/1998   B278325   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
NEW ZEALAND
  331   6/16/1997   278324   6/16/1998   B278324   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
NEW ZEALAND
  335   6/16/1997   278326   6/16/1998   B278326   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
NICARAGUA
  460   8/8/1994   9402020   6/9/1995   28695c.c.   REGISTERED     25  
25 - Women’s, Junior Misses and Petites Clothing
       
NICARAGUA
  T00103NI01   7/13/2004   200402206   3/9/2005   81654   REGISTERED     9  
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
       
NORWAY
  T00103NO00   12/13/2006   200614721   5/23/2007   239326   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists); non-prescription
sunglasses; non-prescription reading glasses.
       
PANAMA
  387   9/28/1994   72797   9/28/1994   72797   REGISTERED     25  
25 - Clothing for Women and Misses, namely, skirts, suits, slacks, shorts,
blouses, dresses, coats, sweaters, scarves, vests, jackets, camisoles, knickers,
culottes, hosiery, footwear, robes and nightgowns; tailored clothing for men,
namely, suits slacks, jackets, pants, shorts and sport coats; men’s sportswear,
namely, outer jackets, sweaters, shirts, casual slacks, jeans, shorts, knit
pants and knit tops; and men’s dress shirts and neckwear; and active wear for
men and women, namely, sweatshirts, jogging suits, running shorts, warm-up
jackets, tennis shorts and shirts, racquetball outfits, crew shirts and baseball
jackets.
       
PANAMA
  T00103PA02   9/24/2004   13775801   3/23/2005   137758 01   REGISTERED     9  
9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.
       
PARAGUAY
  462   7/26/1994   1422594   6/9/1995   280224   REGISTERED     25  
25 - Clothing, footwear, headgear.for Womens, Junior Misses and Petites
       
PARAGUAY
  T00103PY01   7/15/2004   188302004   5/13/2005   278145   REGISTERED     9  
9 - eyewear
       
PERU
  463   4/11/1991   75661   2/21/1995   013580   REGISTERED     25  
25 - Women’s. Junior Misses and Petites Clothing
       
PERU
  T00103PE01   2/10/2006   268911   6/23/2006   00116644   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
       
PHILIPPINES
  T00103PH02   7/15/2004   42004006289   2/26/2007   42004006289   REGISTERED  
  9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
       
PHILIPPINES
  T00103PH03   9/5/2008   4-2008-010781   3/2/2009   4-2008-010781   REGISTERED
    25  
25 - Clothing for women and misses, namely skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, footwear; tailored
clothing for men namely suits, slacks jackets, pants, sports coats and neckwear,
in International Class 25
       
PHILIPPINES
  T00103PH04   1/22/2009   42009000752   8/6/2009   42009000752   REGISTERED    
18  
18 - Handbags
       
POLAND
  389   7/1/1997   Z-175383   9/4/2000   REJ-123273   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 78

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK continued . . .        
PORTUGAL
  320   9/17/1990   267397   12/21/1992   267397   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PORTUGAL
  T00103PT01   3/4/2004   379343   11/23/2004   379343   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
       
SAUDI ARABIA
  366   8/26/1997   40458   1/24/1999   45880   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
SAUDI ARABIA
  367   8/26/1997   40459   1/24/1999   45861   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SAUDI ARABIA
  T00103SA02   3/12/2008   128135   2/20/2010   114096   REGISTERED     9  
9 - Ophthalmic or prescription eyewear and sunglasses, and non-prescription
eyewear and sunglasses, frames and eyewear related
       
SINGAPORE
  T00103SG03   3/21/2006   T06/05222H   5/24/2007   T06/05222H   REGISTERED    
9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists); non-prescription
sunglasses and Cases for spectacles and for contact lenses; Chains for
spectacles.
       
SLOVAK REPUBLIC
  374   6/24/1997   POZ 1756-97   6/24/1997   187493   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. Clothing,
footwear, headgear.
       
25 -
       
SOUTH AFRICA
  373   6/10/1997   09708604   6/10/1997   9708604   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SOUTH AFRICA
  372   6/10/1997   09708603   6/10/1997   9808603   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
SOUTH AFRICA
  T00103ZA02   7/12/2004   2004111611       2004111611   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
       
SOUTH KOREA
  455   6/22/1992   5020037042   7/6/1993   268219   REGISTERED     25  
25 - Clothing, personal ornaments, artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform.
Other Clothing: socks, “busuns” (Korean socks), “busun” cover, gloves (including
rubber gloves, insulating rubber gloves and medical gloves), “mokdori” (Korean
neck wrap), muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper,
stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat).
Cloth-Made Accessories: handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.
       
SOUTH KOREA
  T00103KR01   8/4/2009   40200937185   1/21/2011   400850773   REGISTERED     9
 
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists); non-prescription
sunglasses; non-prescription reading glasses.
       
SPAIN
  465   9/19/1990   1588854   9/19/1990   1588854   REGISTERED     25  
25 - Women’s. Junior Misses and Petites Clothing
       
SRI LANKA
  360   6/16/1997   83631   5/8/2000   83631   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       

 



--------------------------------------------------------------------------------



 



 Owner Trademark Image   Printed: 4/7/2011    Page 79

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK continued . . .        
SRI LANKA
  359   6/16/1997   83632   6/16/2001   83632   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SURINAME
  T00103SR01   2/8/2007   20692   2/8/2007   20692   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists); non-prescription
sunglasses and Cases for spectacles and for contact lenses; Chains for
spectacles.
       
SWITZERLAND
  467   9/18/1990   688391990   9/18/1990   385933   REGISTERED     25  
25 - Women’s, Junior Misses, and Petites apparel
       
TAIWAN
  382   6/13/1997   86029496   1/16/1999   835883   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
TAIWAN
  T00103TW04   12/4/2006   95060528   10/1/2007   1282247   REGISTERED     25  
25 - clothing; skirts; suits; trousers; shirts; dresses; outer clothing;
sweaters; business suit; outer clothing for sports; vests; jackets; underwear;
scarves; head kerchief; mantillas; neckties; bow ties; hosiery; boots; shoes
       
THAILAND
  402   7/24/1997   339468   7/24/1999   Kor84692   REGISTERED     25  
25 - skirts, suits, slacks, blouses, dresses, coats, sweaters, scarves, vests,
jackets, socks, tights, pantyhoes, nylon stockings, shoes, boots, sandals,
slippers, skacks, pants, (except for sport pants), sport coats, ties, shawls.
       
THAILAND
  383   7/24/1997   339467   7/24/1999   Kor 84691   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
TURKEY
  365   9/5/1997   9713202   9/5/1997   97013202   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. Clothing,
footwear, headgear.
       
25 -
       
TURKEY
  T00103TR01   7/23/2004   23104   7/23/2004   23104   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
       
UNITED ARAB EMR
  T00103AE00   1/29/2006   77138   10/11/2008   91827   REGISTERED     25  
25 - Clothing namely, skirts, suits, slacks, pants, shorts, blouses, shirts,
blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits; Outerwear namely, overcoats, capes,
jackets, coats jackets and stoles made of fur, coats and jackets made of leather
and rainwear; Intimate Apparel namely, sleepwear namely, pajamas, nightshirts,
nightgowns and robes; intimate apparel namely, panties, brassieres, petticoats,
slips half-slips, chemises, teddies, garter belts, girdles, tank tops and boxers
briefs; hosiery namely, pantyhose, socks, leotards, tights and leggings;
Swimwear and swimwear cover-ups; Fashion accessories namely, belts and
suspenders; scarves, shawls, hats, mittens and gloves; Footwear namely, shoes,
boots, sandals, sneakers and slippers; Active wear namely, sweatshirts
sweatpants, warm-up jackets, tennis and racquetball outfits, crew shirts and
baseball jackets; jogging and running warm-up jackets and tennis skirts
       
UNITED ARAB EMR
  T00103AE01   2/24/2008   107762   11/11/2010   109365   REGISTERED     9  
9 - Ophthalmic or prescription eyewear and sunglasses, and non-prescription
eyewear and sunglasses, frames and eyewear related
       
URUGUAY
  468   8/23/1994   272091   11/1/1996   272091   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
URUGUAY
  T00103UY01   2/20/2006   368705   1/26/2007   368.705   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
       
VENEZUELA
  469   9/28/1994   1298194   2/9/1996   P186929   REGISTERED     25  
25 - Women’s, Junior Misses, & Petites Clothing
       
VENEZUELA
  T00103VE01   2/8/2006   3727   11/30/2006   na   REGISTERED     9  
9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 80

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JONES NEW YORK SIGNATURE
         
JAPAN
  T30265JP00   12/22/2004   2004117205   5/18/2007   5047720   REGISTERED    
025  
025 - Jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       
MALAYSIA
  T30265MY00   1/4/2005   05000042   1/4/2005   05000042   REGISTERED     025  
025 - Jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
         
JONES NEW YORK COLLECTION
         
CHINA
  T30203CN00   12/24/2004   4432680   4/28/2009   4432680   REGISTERED     025  
025 - jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       
CHINA
  T30203CN03   12/4/2006   5764999   6/13/2010   5764999   REGISTERED     14  
14 - necklaces (jewelry); brooches of precious metals; chains(jewelry);
bracelets(jewelry); earrings(jewelry); rings; ornaments(jewelry); pins(jewelry);
badges of precious metals; watches; precious metals, unwrought or semi-wrought;
imitation gold (Objects of —)
       
CHINA
  T30203CN04   12/4/2006   5765000   5/7/2010   5765000   REGISTERED     18  
18 - luggage; handbags; purses; briefcase; school bags; tote bags; duffel bags;
beach bags; traveling trunks; traveling valises; cosmetic bags sold empty;
umbrellas; key cases (leatherware); wallets; passport cases (leatherware);
leather, unworked or semi-worked; fur; walking sticks; clothing for pets;
       
HONG KONG
  T30203HK00   12/24/2004   300343412   12/24/2004   300343412   REGISTERED    
025  
025 - jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       
JAPAN
  T30203JP00   12/22/2004   20004117204   11/2/2007   5087983   REGISTERED    
025  
025 - International Class 25
Clothing designed in New York, U.S.A.; garters designed in New York, U.S.A.;
sock suspenders designed in New York, U.S.A.; suspenders (braces) designed in
New York, U.S.A.; waistbands designed in New York, U.S.A.; belts for clothing
designed in New York, U.S.A.; footwear designed in New York, U.S.A.; masquerade
costumes designed in New York, U.S.A.; clothes for sports designed in New York,
U.S.A.; boots for sports designed in New York, U. S .A •.
       
LEBANON
  T30203LB00   2/28/2011   1758   3/2/2011   133962   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 25 -
Clothing, footwear, headgear
       
MACAO
  T30203MO00   2/3/2005   N016009   8/23/2005   N016009   REGISTERED     025  
025 - jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       
MALAYSIA
  T30203MY00   1/4/2005   05000043   1/4/2005   05000043   REGISTERED     025  
025 - Jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       
PHILIPPINES
  T30203PH00   1/7/2005   42005000282   7/17/2006   42005000282   REGISTERED    
25  
25 - Apparel, namely, jackets, coats, pants, skirts, dresses, blouses, knitwear,
sweaters and jerseys
       
SINGAPORE
  T30203SG00   12/28/2004   T0422939B   4/7/2006   T0422939B   REGISTERED    
025  
025 - Apparel, namely, jackets, coats, pants, skirts, dresses, blouses,
knitwear, sweaters and jerseys.
       
TAIWAN
  T30203TW00   12/28/2004   93059971   9/16/2006   01228814   REGISTERED     025
 
025 - jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 81

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK COLLECTION continued . . .        
THAILAND
  T30203TH00   12/28/2004   577433   12/28/2004   Kor226096   REGISTERED     025
 
025 - jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       
 
                               
JONES NEW YORK COUNTRY
       
 
                               
CANADA
  590   12/27/2000   1084403   3/25/2003   TMA578153   REGISTERED     25  
25 - Clothing for women, namely Shirts, skirts, blouses. sweaters, jeans,
jackets, tops dresses, shorts and vests Clothing, footwear, headgear.
       
 
                               
JONES NEW YORK DRESS
       
 
                               
SOUTH KOREA
  49   8/20/1996   96-36496   6/25/1998   406283   REGISTERED     25  
25 - Clothing, personal ornaments, artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform. Other Clothing: socks,
“busuns” (Korean socks), “busun” cover, gloves (including rubber gloves,
insulating rubber gloves and medical gloves), “mokdori” (Korean neck wrap),
muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper, stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat). Cloth-Made Accessories:
handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.
       
 
                               
JONES NEW YORK ESSENTIALS
       
 
                               
CANADA
  T30061CA00   6/5/1998   880,507   8/1/2001   549,069   REGISTERED     25  
25 - WEARING APPAREL FOR WOMEN NAMELY, LEATHER, KNIT AND WOVEN DRESSES, COATS,
SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS, T-SHIRTS, TANK-TOPS, CAMISOLES,
CARDIGANS, PULLOVERS, VESTS, PANTS, SHORTS, JEANS, SKIRTS, SCARVES AND HATS
       
 
                               
JONES NEW YORK in Chinese characters
       
 
                               
CHINA
  T30372CN15   9/22/2006   5624537   1/28/2010   5624537   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments; watches, clocks, table clocks and
parts therefor
       
CHINA
  T30372CN17   9/22/2006   5624535   2/21/2010   5624535   REGISTERED     025  
025 -
       
CHINA
  T30372CN18   9/25/2006   5630215   6/4/2010   5630215   REGISTERED     35  
35 -
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011     Page 82

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK in Chinese characters continued . . .  
     
CHINA
  T30372CN21   9/22/2006   5624536   2/21/2010   5624536   REGISTERED     18  
18 -
       
 
                               
JONES NEW YORK Label
       
 
                               
SINGAPORE
  350   6/30/1997   7704/97   6/30/1997   7704/97   REGISTERED     25  
25 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
SINGAPORE
  T00103SG02           6/30/1997   07703B   REGISTERED     18  
18 - Handbags and small leather goods
       
 
                               
JONES NEW YORK PETITE
       
 
                               
CANADA
  505   4/9/1997   0841706   9/10/1998   TMA500367   REGISTERED     25  
25 - Ladies clothing, namely, blouses, knit tops, pants, slacks, skirts,
sweaters, jackets, shells, coats, dresses, shorts.
       
CANADA
  509   7/29/1981   0473284   5/6/1988   TMA339882   REGISTERED     25  
25 - Ladies clothing, namely, blouses, knit tops, pants, slacks, skirts,
sweaters, jackets, shells, coats, dresses, shorts.
       
 
                               
JONES NEW YORK SIGNATURE
       
 
                               
BRAZIL
  T30181BR00   7/31/2003   825737923   8/24/2010   825737923   REGISTERED     25
 
25 - FOOTWEAR, namely shoes, boots, sandals and slippers.
       
CANADA
  T30181CA04   12/19/2003   1200807   8/30/2007   TMA695174   REGISTERED     25
 
25 - skirts, suits, slacks, pants, shorts, skorts, blouses, shirts, blazers,
dresses, dusters, cardigans, pullovers jeans, vests, jackets, sweaters,
camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo shirts,
denim jackets, and jumpsuits
       
CHINA
  T30181CN00   12/17/2003   3848928   7/27/2008   3848928   REGISTERED     9  
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
       
CHINA
  T30181CN01   12/17/2003   3848929   7/28/2008   3848929   REGISTERED     14  
14 - watches and jewelry
       
CHINA
  T30181CN02   12/17/2003   3848910   1/28/2009   3848910   REGISTERED     18  
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
       
CHINA
  T30181CN03   12/17/2003   3848911   1/28/2009   3848911   REGISTERED     25  
25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits
       
CHINA
  T30181CN04   12/17/2003   3848927   5/21/2008   3848927   REGISTERED     03  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
CHINA
  T30181CN05   3/8/2004   3945709   1/28/2009   3945709   REGISTERED     25  
25 - footwear namely, shoes, boots, sandals, sneakers and slippers
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011     Page 83

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK SIGNATURE continued . . .        
HONG KONG
  T30181HK00   12/18/2003   300131255   12/20/2003   300131255   REGISTERED    
25,3,9  
 
                            14,18  
25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits and footwear namely, shoes, boots, sandals,
sneakers and slippers
3 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
14 - watches and jewelry
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
       
INDIA
  T30181IN01   1/6/2004   1259549   1/6/2004   1259549   REGISTERED     25  
25 - Footwear namely, shoes, boots, sandals, sneakers and slippers
       
INDIA
  T30181IN02   1/6/2004   1259548   1/6/2004   1259548   REGISTERED     9  
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
       
INDIA
  T30181IN03   1/6/2004   1259552   1/6/2004   1259552   REGISTERED     18  
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
       
INDIA
  T30181IN04   1/6/2004   1259551   1/6/2004   1259551   REGISTERED     14  
14 - watches and jewelry
       
INDIA
  T30181IN05   12/30/2003   1259553   9/12/2006   1259553   REGISTERED     03  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
INDIA
  T30181IN06   1/6/2004   1259550   11/7/2005   1259550   REGISTERED     25  
25 - Skirts, suits, pants shorts, tops, jackets, coats dresses, sweaters ,
blazers, dusters, cardigans, pullovers, jeans, vests, camisoles, culottes, knit
pants, knit tops, tank tops, polo shirts, demin jackets, and jumpsuits
       
INDONESIA
  T30181ID00   1/12/2004   D00 2004 00383   3/25/2009   IDM000116134  
REGISTERED     03  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
INDONESIA
  T30181ID01   1/12/2004   003800389   1/8/2004   003800389   REGISTERED     9  
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
       
INDONESIA
  T30181ID02   1/12/2004   D00 2004 0038   1/8/2004   000047091   REGISTERED    
14  
14 - Jewelry and Watches
                               
INDONESIA
  T30181ID03   1/8/2004   D00 2004 0038   1/8/2004   0038 00385   REGISTERED    
18  
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
       
INDONESIA
  T30181ID04   1/12/2004   D00 2004 0038   1/8/2004   0038 00386   REGISTERED  
  25  
25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits
       
INDONESIA
  T30181ID05   1/12/2004   D00 2004 0038   1/8/2004   0038 00387   REGISTERED  
  25  
25 - Footrwear
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 84

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK SIGNATURE continued . . .        
LEBANON
  T30181LB00   2/28/2011   1756   3/2/2011   133961   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 25 -
Clothing, footwear, headgear
       
MACAO
  T30181MO00   2/3/2005   N016010   8/23/2005   N016010   REGISTERED     025  
025 - jackets; coats; pants (not being inner pants or sports pants); skirts;
dresses; blouses; //knit shirts, knit skirts”./
       
PERU
  T30181PE00   1/5/2004   198782   1/5/2004   98320   REGISTERED     3  
3 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
PERU
  T30181PE01   1/5/2004   198790   1/5/2004   98322   REGISTERED     9  
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
       
PERU
  T30181PE02   1/5/2004   198781   7/20/2004   98726   REGISTERED     14  
14 - Jewelry and Watches
       
PERU
  T30181PE03   1/5/2004   198782   1/5/2004   98321   REGISTERED     18  
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
       
PERU
  T30181PE04   1/7/2004   199357   1/7/2004   98414   REGISTERED     25  
25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits
       
PHILIPPINES
  T30181PH01   1/22/2008   42008000406   6/11/2010   42008000406   REGISTERED  
  25,3,9  
 
                            14,18  
25 - footwear namely, shoes, boots, sandals, sneakers and slippers Clothing
namely, skirts, suits, slacks, pants, shorts, skorts, blouses, shirts, blazers,
dresses, dusters, cardigans, pullovers, jeans, vests, jackets, sweaters,
camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo shirts,
denim jackets, and jumpsuits
3 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
14 - watches and jewelry
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
       
SINGAPORE
  T30181SG00   12/28/2004   T0422940F   12/28/2004   T0422940F   REGISTERED    
025  
025 - Apparel, namely, jackets, coats, pants, skirts, dresses, blouses,
knitwear, sweaters and jerseys.
       
SOUTH KOREA
  T30181KR00   1/8/2004   402004871   3/6/2006   653873   REGISTERED     25,3,9
 
 
                            14,18  
25 - footwear namely, shoes, boots, sandals, sneakers and slippers Clothing
namely, skirts, suits, slacks, pants, shorts, skorts, blouses, shirts, blazers,
dresses, dusters, cardigans, pullovers, jeans, vests, jackets, sweaters,
camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo shirts,
denim jackets, and jumpsuits
3 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
14 - watches and jewelry
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 85

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK SIGNATURE continued . . .        
TAIWAN
  T30181TW00   12/12/2003   92071642   11/16/2004   1128390   REGISTERED    
03,9,14  
 
                            18,25  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
14 - watches and jewelry
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
25 - Apparel and footwear
       
THAILAND
  T30181TH00   1/9/2004   541155   1/8/2004   Kor210792   REGISTERED     03  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
       
THAILAND
  T30181TH01   1/9/2004   541156   11/17/2004   Kor205642   REGISTERED     9  
9 - eye wear
       
THAILAND
  T30181TH02   1/9/2004   5 11157   1/10/2005   Kor207816   REGISTERED     14  
14 - watches and jewelry
       
THAILAND
  T30181TH03   1/9/2004   541159   1/9/2004   Kor214180   REGISTERED     18  
18 - handbags and leather straps
       
THAILAND
  T30181TH04   1/9/2004   541160   1/9/2004   Kor2124336   REGISTERED     25  
25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits
       
VIETNAM
  T30181VN00   1/6/2004   00136   4/22/2005   62154   REGISTERED     03,9,14  
 
                            18,25  
03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.
14 - jewelry and watches
18 - Luggage, handbags, purses, attaché cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas
25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits and footwear namely, shoes, boots, sandals,
sneakers and slippers
       
 
                               
JONES NEW YORK SPORT
       
 
                               
AUSTRALIA
  T00113AU00   11/2/2001   893983   6/18/2002   893983   REGISTERED     25  
25 - Clothing, footwear and headgear
       
CANADA
  506   6/29/1994   0758083   6/14/1996   TMA459326   REGISTERED     25  
25 - Ladies clothing, namely, blouses, knit tops, pants, slacks, skirts,
sweaters, jackets, shells, coats, dresses, shorts.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 86

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES NEW YORK SPORT continued . . .        
CANADA
  514   4/29/1998   876711   1/15/2003   TMA573653   REGISTERED     25,18,14  
 
                            9  
25 - Clothing for Men and Women namely Men’s hosiery, leather outerwear,
underwear, neckties, casual and sport shirts, belts and suspenders; Women’s,
junior misses and petite’s jackets, slacks, shorts, suits, sweaters, vests,
skirts, knit and woven skirts, knit and woven pants, two piece woven suits,
swimwear, coats, rainwear, leather outerwear, sweaters, scarves, hosiery;
footwear, hats, and belts. Luggage, handbags, purses, attache cases, briefcases,
camera bags, wallets, checkbook covers, schoolbags, tote bags, sport tote bags,
duffel bags, beach bags, travel trunks and valises, cosmetic bags,
briefcase-type portfolios, key fobs, key cases, Costume jewelry, hair
accessories, Men’ and Women’s ophthalmic and non-ophthalmic eyeglasses,
sunglasses and eyeglass accessories
       
18 -
       
14 -
       
9 -
       
EUROPEAN UNION
  490   4/1/1996   64956   2/2/1998   64956   REGISTERED     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
Clothing, footwear, headgear.
       
18 -
       
25 -
       
MONGOLIA
  939   6/29/2000   3279   9/14/2000   3115   REGISTERED     25  
25 - Clothing for women and misses, namely knitted and woven skirts, suits,
slacks, blouses, dresses, coats, sweaters, scarves, vests, jackets, hosiery,
footwear; tailored clothing for men namely knitted and woven suits, slacks
jackets, pants, sports coats and neckwear
       
SOUTH KOREA
  50   8/20/1996   96-36495   6/25/1998   406282   REGISTERED     25  
25 - Clothing, personal ornaments, artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform.
Other Clothing: socks, “busuns” (Korean socks), “busun” cover, gloves (including
rubber gloves, insulating rubber gloves and medical gloves), “mokdori” (Korean
neck wrap), muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper,
stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat).
Cloth-Made Accessories: handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.
       
 
                               
JONES NEW YORK SUIT
       
 
                               
CANADA
  515   4/29/1998   876706   7/3/2002   TMA564230   REGISTERED     25  
25 - Ladies Suits
       
 
                               
JONES NEW YORK WOMAN
       
 
                               
CANADA
  508   9/17/1990   0666535   8/5/1994   TMA431348   REGISTERED     25  
25 - Ladies clothing, namely, blouses, knit tops, pants, slacks, skirts,
sweaters, jackets, shells, coats, dresses, shorts.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 87

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JONES STUDIO
       
 
                               
CANADA
  511   6/22/1995   0785855   2/25/1997   TMA471638   REGISTERED     25  
25 - Women’s Sportswear, namely - petite, women’s and misses’ skirts, slacks,
shorts, sweaters, suits, blouses, dresses, coats, jackets, and eyeglass frames
and hosiery.
       
CANADA
  T00117CA01   5/21/2002   1141495   11/3/2008   727656   REGISTERED   NA
NA - Jewelry, watches; clothing, namely, pajamas, bras, panties, underwear,
briefs, bathrobes and nightgowns.
       
CANADA
  T00117CA03   5/29/2006   1302979   6/29/2007   691163   REGISTERED     025  
025 - Knit and woven scarves, shawls, wraps, pareos, handkerchiefs, hats, and
gloves.
       
 
                               
JONES STUDIO ESSENTIALS
       
 
                               
CANADA
  T00117CA02   5/28/2002   1141494   9/26/2003   TMA590962   REGISTERED     14  
14 - Jewelry
       
 
                               
JONES WEAR
       
 
                               
CANADA
  516   4/29/1998   876710   1/21/2002   TMA556182   REGISTERED     25  
25 - Clothing for Men and Women namely Men’s sportcoats, hosiery, leather
outerwear, underwear, neckties, dress shirts, casual and sport shirts, belts and
suspenders; Women’s, junior misses and petite’s jackets, slacks, shorts, suits,
sweaters, vests, skirts, knit and woven skirts, knit and woven pants, two piece
woven suits, blouses. Knit tops. leather outerwear, sweaters, hosiery
       
CANADA
  1010   2/19/2001   1093287   5/14/2003   TMA581591   REGISTERED     14  
14 - Hair Accessories namely, hairclips, pins, combs, barrettes, bands and
ornaments. Women’s costume jewelry, namely earrings, bracelets, necklaces, pins,
pendants and rings.
       
CHILE
  43   9/21/1994   286,198   7/5/1996   764965   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
CHILE
  T00118CL01       678448   4/24/1995   723540   REGISTERED     014  
014 - Jewelry
       
EUROPEAN UNION
  491   4/1/1996   64923   2/27/1998   64923   REGISTERED     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
Leather and imitations of leather, and goods made of these materials and not
included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
Clothing, footwear, headgear.
       
18 -
       
25 -
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 88

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JONES WEAR continued . . .        
SOUTH KOREA
  53   8/20/1996   96-36498   6/25/1998   406285   REGISTERED     25  
25 - Clothing, personal ornaments, artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform. Other Clothing: socks,
“busuns” (Korean socks), “busun” cover, gloves (including rubber gloves,
insulating rubber gloves and medical gloves), “mokdori” (Korean neck wrap),
muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper, stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat).
Cloth-Made Accessories: handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.
       
 
                               
JONES WEAR and Design
       
 
                               
CANADA
  517   5/6/1998   877345   1/14/2004   TMA599436   REGISTERED     25  
25 - Clothing for Men and Women namely Men’s sportcoats, hosiery, leather
outerwear, underwear, neckties, dress shirts, casual and sport shirts, belts and
suspenders; Women’s, junior misses and petite’s jackets, slacks, shorts, suits,
sweaters, vests, skirts, knit and woven skirts, knit and woven pants, two piece
woven suits, blouses. Knit tops. leather outerwear, sweaters, hosiery
       
 
                               
JONES WEAR SPORT
       
 
                               
CANADA
  519   4/29/1998   876708   7/4/2006   666968   REGISTERED     25  
25 - Women’s, junior misses and petite’s jackets, slacks, shorts, suits,
sweaters, vests, skirts, knit and woven skirts, knit and woven pants, two piece
woven suits, blouses. Knit tops. leather outerwear, sweaters, hosiery
       
 
                               
JONESWEAR
                               
 
                               
BRAZIL
  T00103BR02   7/31/2003   825737940   9/14/2010   825737940   REGISTERED     25
 
25 - FOOTWEAR, namely shoes, boots, sandals and slippers.
       
CANADA
  T00103CA02   7/31/2003   1186201   8/29/2007   695052   REGISTERED     9  
9 - eyewear
       
 
                               
JUDITH JACK
       
 
                               
ANGUILLA
  T30044AI00           12/11/2002   3453   REGISTERED     10,14,50  
10 - Watches (Local Class 10)
       
14 - Local Class 14. Goods of precious metals (including nickel, Brittannia
Metal) and jewelry and imitations of such goods and jewelry.
       
50 - (10) Local Class 50(10)
       
ANTIGUA & BARBUDA
  T30044AG00   3/6/2002   6012   3/6/2002   6012   REGISTERED     14  
14 - Jewelry and watches
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 89

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JUDITH JACK continued . . .        
ARUBA
  T30044AB00   11/29/2001   0112g.12   3/19/2003   22281   REGISTERED    
14,18,25  
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
AUSTRALIA
  T30044AU00   9/27/2001   890509   9/27/2001   890509   REGISTERED     14,18,25
 
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
BAHAMAS
  T30044BS00   1/28/2002   24542   1/28/2002   24542   REGISTERED     38  
38 - ARTICLES OF CLOTHING (TO COVER “BELTS)
       
BAHAMAS
  T30044BS01   1/28/2002   24525   9/27/2006   24525   REGISTERED     37  
37 - LEATHER, SKINS UNWROUGHT AND WROUGHT, AND ARTICLES MADE OF LEATHER NOT
INCLUDED IN OTHER CLASSES (TO COVER “HANDBAGS AND BELTS”. PROVIDING THESE CASES
OF MADE OF LEATHER.
       
BAHAMAS
  T30044BS02   1/28/2002   24526   9/27/2006   24526   REGISTERED     14  
14 - GOODS OF PRECIOUS METALS AND JEWELLRY, AND IMITATIONS OF SUCH GOODS AND
JEWELLRY (TO COVER
       
BAHAMAS
  T30044BS03   1/28/2002   24527   1/28/2002   24527   REGISTERED     10  
10 - Horological instruments (to cover “watches”)
       
BARBADOS
  T30044BB00           9/6/2002   81/16333   REGISTERED     14  
14 - Jewelry and watches
       
BARBADOS
  BB           9/6/2002   81/16334   REGISTERED     18  
18 - Handbags
       
BARBADOS
  T30044BB02           9/6/2002   81/16335   REGISTERED     25  
25 - Belts
       
BENELUX
  T30044BX00   5/10/2001   998066   5/10/2001   715810   REGISTERED     14,18,25
 
14 - Watches and Jewelry
       
18 - Handbags
       
25 - Belts
       
BENELUX
  T30044BX01   9/27/2001   990643   9/27/2001   704346   REGISTERED     14,18,25
 
14 - Watches and Jewelry
       
18 - Handbags
       
25 - Belts
       
BERMUDA
  T30044BM00   10/2/2001   33564   10/2/2001   33564   REGISTERED     14  
14 - Jewelry and watches
       
BERMUDA
  T30044BM01   10/2/2001   33565   10/2/2001   33565   REGISTERED     18  
18 - HANDBAGS
       
BERMUDA
  T30044BM02   10/2/2001   33566   10/2/2001   33566   REGISTERED     25  
25 - Belts
       
BRITISH VIRGIN
  T30044VG00   12/21/2002   N/A   12/21/2002   3803   REGISTERED     14,37,25  
14 - watches
       
37 - Handbags
       
25 - Belts
       
CANADA
  T30044CA00   9/7/2000   1074054   8/30/2002   566752   REGISTERED     14  
14 - JEWELRY; WATCHES AND bELTS; HANDBAGS AND PURSES
       
CHINA
  T30044CN00   9/29/2001   2001183700   12/7/2002   2010275   REGISTERED     14
 
14 - Watches and Jewelry
       
CHINA
  T30044CN02   9/29/2001   2001183701   1/14/2003   1992111   REGISTERED     25
 
25 - Belts
       
CHINA
  T30044CN03           11/28/2002   2001288   REGISTERED     18  
18 -
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 90

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JUDITH JACK continued . . .        
CURACAO
  T30044NT00   10/5/2001   D-3844   10/5/2001   03195   REGISTERED     14,18,25
 
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
DOMINICA
  T30044DM00   11/6/2001   2003-7171   6/6/2008   1012008   REGISTERED     14,18
 
14 - JEWELRY
       
18 - LOCAL CLASS 37 FOR BELTS AND HANDBAGS
       
DOMINICAN
  T30044DO00   11/6/2001   001-114081-0   1/15/2002   133350   REGISTERED     14
 
14 - Jewelry
       
DOMINICAN
  T30044DO01   11/6/2001   001-1114081   1/15/2002   133433   REGISTERED     18
 
18 - Handbags
       
DOMINICAN
  T30044DO02   11/6/2001   2003-9969   1/15/2002   133427   REGISTERED     25  
25 - Belts
       
EUROPEAN UNION
  T30044EU00   10/31/2003   003512639   5/13/2005   003512639   REGISTERED    
14,18,25  
14 - ALL GOODS IN THE CLASS
    35  
18 - ALL GOODS IN THE CLASS
       
25 - ALL GOODS IN THE CLASS
       
35 - ALL GOODS IN THE CLASS
       
FEDERATION OF
  T30044RU00   7/5/2005   2005716350   7/19/2006   310743   REGISTERED     14,35
 
14 - jewelry, watches
       
35 - retail store services
       
FRANCE
  T30044FR00   9/25/2001   013122581   9/25/2001   013122581   REGISTERED    
14,18,25  
14 - Watches and jewelry
       
18 - Handbags
       
25 - Belts
       
HAITI
  T30044HT00           4/30/2002   277-133   REGISTERED     14  
14 - Jewelry and Watches
       
HAITI
  T30044HT01           4/30/2002   278-133   REGISTERED     18  
18 - Handbags
       
HAITI
  T30044HT02           4/30/2002   279-133   REGISTERED     25  
25 - Belts
       
HONG KONG
  T30044HK00   9/28/2001   15821/2001   9/28/2001   200203616AA   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches,
horological and chronometric instruments all included in Class 14.
18 - Leather and imitations of leather and goods made of these materials;
handbags; toilet bags; trunks and travelling bags; travel cases; luggage;
suitcases; haoldalls; bags; vanity cases; briefcases; attache cases; purses;
wallets; credit card cases and holders; umbrellas; parasols; walkiong sticks;
shooting sticks; shoulder belts; parts and fittings for all the aforesaid goods;
all included in Class 18.
25 - Clothing, belts (clothing), footwear, headgear.
       
ITALY
  T30044IT00   3/14/2002   F12002C000239   9/4/2006   1018525   REGISTERED    
14,18,25  
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
JAMAICA
  T30044JM00   10/10/2001   41356   10/9/2001   41356   REGISTERED     14,18,25
 
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
JAPAN
  T30044JP01   8/10/2001   73380/2001   5/2/2003   4667918   REGISTERED    
14,18,25  
14 - Raw ores of jewels, watches and clocks
       
18 - Handbags, evening bags, other bags, pouches
       
25 - Bands, belts
       
JAPAN
  T30044JP02   7/12/2002   058567/2002   5/21/2004   4771958   REGISTERED     14
 
14 - Personal ornaments, jewels and imitation of jewels
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 91

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JUDITH JACK continued . . .        
KUWAIT
  T30044KW00   3/27/2002   539962   3/27/2002   44350   REGISTERED     14  
14 - Jewelry and watches
       
KUWAIT
  T30044KW01   3/27/2002   53963   3/27/2002   44382   REGISTERED     18  
18 - Handbags
       
KUWAIT
  T30044KW02   3/27/2002   53964   3/27/2002   44383   REGISTERED     25  
25 - Clothing
       
LEBANON
  T30044LB00   1/3/2002   140   1/3/2002   89391   REGISTERED     14,18,25  
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
MEXICO
  T30044MX03   9/20/2001   507880   5/31/2002   750272   REGISTERED     25  
25 - BELTS
       
MEXICO
  T30044MX04   9/20/2001   507879   5/31/2002   750271   REGISTERED     14  
14 - WATCHES AND JEWELRY
       
MONTSERRAT
  T30044MS00           2/22/2002   3259   REGISTERED     10,14,37  
10 - Watches
       
14 - Jewelry
       
37 - Leather handbags and belts.
       
PANAMA
  T30044PA00   9/28/2001   117356   9/28/2001   117356   REGISTERED     14  
14 - JEWELRY AND WATCHES
       
PANAMA
  T30044PA01   9/28/2001   117358   9/28/2001   117358   REGISTERED     18  
18 - Handbags(No translation of the goods)
       
PUERTO RICO
  T30044PR00   12/5/2001   51,391   12/5/2001   51,391   REGISTERED     14  
14 - Jewelry
       
PUERTO RICO
  T30044PR01   12/5/2001   51,390   12/5/2002   51,389   REGISTERED     18  
18 - Leather Goods
       
PUERTO RICO
  T30044PR02   12/5/2001   51,389   12/5/2001   51,390   REGISTERED     25  
25 - Clothing
       
SAINT KITTS & NEVIS
  T30044KN00           1/9/2002   5221   REGISTERED     14,18,25  
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
SINGAPORE
  T30044SG00   10/2/2001   T01/15502I   10/2/2001   T/01/155021   REGISTERED    
14  
14 - JEWELRY AND WATCHES
       
SINGAPORE
  T30044SG01   10/2/2001   T01/15503G   10/2/2001   T01/15503G   REGISTERED    
18  
18 - Handbags
       
SINGAPORE
  T30044SG02   10/2/2001   T01/15504E   10/2/2001   T01/15504E   REGISTERED    
25  
25 - Belts
       
SOUTH KOREA
  T30044KR00   9/29/2001   40-2001-43444   6/17/2003   40-551301   REGISTERED  
  14,18,25  
14 - Wallets of precious metal, handbags of precious metal, jewel cases of
precious metal, costume jewelry, cloisonne jewelry, marcasite jewelry, silver
leafs, wrough silver articles, earrings, buckles of precious metal, belt
ornaments of preciou metal, pins of preciou metal, necktie pins, necklaces,
rings, anklets, ornamental pins, charms, tie clips, bracelets, stopwatches,
movements for clocks and watches, clock dials, clock hands, watch springs, watch
crystals, watch chains, watch cases, clockworks, electric clocks and watches,
electronic clocks and watches, wrist watches, pocket watches, key holders, and
cuff links.
18 - Sponge leather, imitation leather cloth, imitation fur, polyurethane
leather, key cases of leatherware, name card cases, knapsacks, wallets not of
precious meta, brief cases, check holders, credit card cases, traveling bags,
opera bags, passport cases, school bags, handbags, boxes of leather, leather
straps, umbrellas and umbrella cases.
25 - Suspenders for clothing, and leather belts.
       
SOUTH KOREA
  T30044KR01   1/15/2003   70-2003-34   4/12/2004   551301   REGISTERED     14  
14 - Amulets (jewelry)
       
SPAIN
  T30044ES00   10/10/2001   2429679   10/10/2002   2429679   REGISTERED     14  
14 - Jewelry and watches
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011    Page 92

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JUDITH JACK continued . . .        
SPAIN
  T30044ES01   10/10/2001   2429680   10/10/2002   2429680   REGISTERED     18  
18 - Handbags
       
SPAIN
  T30044ES02   10/10/2001   2429681   10/10/2002   2429681   REGISTERED     25  
25 - Belts
       
SWITZERLAND
  T30044CH00   9/27/2001   9455/2001   9/27/2002   495133   REGISTERED    
14,18,25  
14 - Jewelry and watches
       
18 - Handbags
       
25 - Belts
       
TAIWAN
  T30044TW00   9/27/2001   90039779   6/16/2002   1002279   REGISTERED     14  
14 - Watchjes and jewelry
       
TAIWAN
  T30044TW01   9/26/2001   90039780   11/16/2002   1023455   REGISTERED     18  
18 - Handbags
       
TAIWAN
  T30044TW02   9/26/2001   90039781   11/1/2002   1021158   REGISTERED     25  
25 - Belts (clothing)
       
TURKS & CAICOS
  T30044TC00   1/3/2002   12666   1/3/2002   12666   REGISTERED     14  
14 - All goods listed in class to include watches and jewelry
       
TURKS & CAICOS
  T30044TC01   1/3/2002   12667   1/3/2002   12667   REGISTERED     18  
18 - All goods isted in Class 18 to include “Handbags”.
       
TURKS & CAICOS
  T30044TC02   1/3/2002   12668   1/3/2002   12668   REGISTERED     25  
25 - All goods listed in Class to include “belts”.
       
UNITED ARAB EMR
  T30044AE00   1/21/2002   45893   4/5/2003   36854   REGISTERED     14  
14 - Jewelry and watches
       
UNITED ARAB EMR
  T30044AE01   1/21/2002   45895   4/5/2003   36852   REGISTERED     25  
25 - Belts
       
UNITED ARAB EMR
  T30114AE00   1/21/2002   45894   4/5/2003   36853   REGISTERED     18  
18 - Handbags
       
UNITED KINGDOM
  T30044GB01   9/27/2001   2281725   9/27/2001   2281725   REGISTERED    
14,18,25  
14 - jewelry and watches
       
18 - Handbags
       
25 - Belts
       
 
                               
JUDITH JACK in Chinese Characters
       
 
                               
TAIWAN
  T30110TW00   11/28/2001   90048516   8/1/2002   1009598   REGISTERED     14  
14 - Watches and Jewelry
       
TAIWAN
  T30110TW01   11/28/2001   90048517   1/3/2003   1035191   REGISTERED     18  
18 - Handbags
       
TAIWAN
  T30110TW02   11/28/2001   90048518   11/16/2002   1023858   REGISTERED     25
 
25 - Belts (clothing).
       
 
                               
JUDITH JACK JJ & DESIGN
       
 
                               
ITALY
  T30048IT00           6/12/1996   00775087   REGISTERED     18  
18 - HANDBAGS AND SMALL LEATHER GOODS AND ALL OTHER GOODS IN CLASS 18.
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011 Page 93

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JUDITH JACK THAILAND AND JJ AND DESIGN
                   
 
                               
THAILAND
  T30046TH00   7/20/1994   268946   7/20/1994   Kor36217   REGISTERED     14  
14 - RINGS, BROOCHES, EARRINGS, NECKLACES, BRACELETS, PENDANTS MADE OF GOLD,
SILVER AND PLATINUM AND TRINKETS OF JEWELRY.
       
 
                               
KASPER
                     
AUSTRALIA
  118402   2/23/1998   755735   2/23/1998   755735   REGISTERED     25  
25 - Wearing apparel, including sweaters, shirts, blouses, t-shirts, pants,
jeans, skirts, dresses, shorts, jackets, coats, suits, raincoats, capes,
ponchos, shawls, scarves and vests.
       
BENELUX
  118405   2/20/1998   910855   2/20/1998   627110   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
CANADA
  127214   10/20/1992   715144   3/10/1998   TMA491089   REGISTERED     42,25  
42 - Designing clothing, sheets, pillowcases, tablecloths, table decorations,
wall coverings, curtains, drapes, furs, towels and bathroom accessories for
others.
       
25 - (1) Wearing apparel, namely: sweaters, shirts, blouses, T-shirts, pants,
jeans, skirts, shorts, jackets, coats, suits, raincoats, capes, ponchos, shawls,
scarves, evening gowns, evening skirts and tops, daytime and cocktail dresses,
tennis shorts, tennis shirts, tennis dresses, fur coats, fur trimmed coats, fur
lined coats and reversible fur coats having fur on one side, cloth on the
opposite side and wearable on either side. (2) Women’s clothing, namely: suits,
suit-like costumes, dresses; women’s sportswear, namely; pants, tops, shirts,
skirts, sweaters, blouses and vests. (3) Men’s clothing, namely; jogging suits,
bathing suits, sweat shirts, swim wear, sports jackets, sports coats, raincoats,
overcoats, evening shirts, ties, bow ties, blazers, jackets, suits, tuxedos,
pants, trousers, slacks, Bermuda shorts, shirts, sport shirts, T-shirts, polo
shirts, vests, sweaters; women’s clothing; namely: coats, raincoats, shorts.
       
EUROPEAN UNION
  118445   10/19/2001   2417798   7/19/2004   2417798   REGISTERED     14,18,25
 
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; jewelry made of precious metals or coated
therewith, namely ankle bracelets, identification bracelets, bracelets, belt
buckles, brooches, chains, charms, ear clips, cufflinks, earrings, hat
ornaments, money clips, necklaces, ornamental pins, pendants, rings, tie clips,
tie pins, tie tacks, wedding bands — all made of precious metal or coated
therewith; costume jewelry; watches, parts and accessories thereof, namely wrist
watches, stop watches, watch fobs, pocket watches; watch bands, watch straps,
watch bracelets, watch chains, watch cases, watch movements; clocks, namely wall
clocks, table clocks, alarm clocks;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
parasols and walking sticks; whips, harness and saddlery; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), leather shoulder belts, grooming
kits (sold empty), wallets, billfolds, credit card cases, business card cases,
key cases, passport cases, coin purses, clutch purses, general purpose purses,
pouches, book bags, belt bags, leather and textile shopping bags (sold empty),
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
weekender bags, duffel bags, garment bags for travel, gym bags, athletic bags,
beach bags, tie cases, waist packs, fanny packs, backpacks, knapsacks, attache
cases, briefcases, briefcase type portfolios, leather envelopes for carrying
personal papers, satchels, suitcases, luggage, trunks; umbrellas; beach
umbrellas;
       
25 - Clothing, namely coats, overcoats, trench coats, fur coats, capes,
raincoat, ponchos, anoraks, parkas, blazers, jackets, cardigans, boleros, sport
coats, wind resistant jackets, fur stoles, suits, vests, dresses, caftans,
evening gowns, cocktail dresses, jumpers, skirts, evening skirts and tops,
pants, slacks, trousers, jeans, dungarees, jumpsuits, overalls, coveralls,
flight suits, jogging suits, sweat pants, shorts, skorts, rompers, culottes,
sweaters, pullovers, jerseys, shirts, formal shirts, blouses, tunics,
sweatshirts, T-shirts, halter tops, tank tops, bodysuits, unitards, camisoles,
chemises, undershirts, slips, bustiers, garter belts, briefs, boxer shorts,
bloomers, underpants, panties, thermal underwear, lingerie, nightgowns, night
shirts, negligees, robes, pajamas, aprons, hosiery, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, handkerchiefs, scarves, shawls, neckerchiefs, gloves, mittens, belts,
sashes, cummerbunds, swimwear, bathing suits, beach robes, beachwear, sarongs,
ski apparel, ski suits, ski bibs, ski pants, ski gloves, thermal socks, golf
apparel, golf shirts, golf pants, golf shorts, golf gloves, tennis apparel,
tennis shirts, tennis pants, tennis shorts, tennis gloves, infant wear,
creepers, snow suits, bibs, booties, pinafores, playsuits; headwear, namely
hats, caps, berets, earmuffs, hoods, head bands; footwear, namely shoes,
sandals, boots, high boots, hiking boots, slippers, galoshes, sneakers, athletic
footwear, golf shoes, tennis shoes.
       
FEDERATION OF
  248084   7/5/2005   2005716225   3/19/2007   322845   REGISTERED     18,25,35
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses].
       
FRANCE
  118404   2/25/1998   98719963   2/25/1998   98719963   REGISTERED     25  
25 - Wearing apparel, namely, sweaters, shirts, blouses, t-shirts, pants, jeans,
skirts, dresses, shorts, jackets, coats, suits, raincoats, capes, ponchos,
shawls, scarves and vests.
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 94

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
KASPER continued . . .
                               
IRELAND
  118400   2/23/1998   207445   2/23/1998   207445   REGISTERED     25  
25 - Clothing, footwear, headgear included in Class 25.
       
KENYA
  225235   11/17/2004   56759   11/17/2004   56759   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MEXICO
  118391   11/21/2002   576248   6/9/2004   836458   REGISTERED     25  
25 - Clothing, footwear and headgear
       
NIGERIA
  225236   11/24/2004   94734/04   6/14/2007   70766   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PAKISTAN
  240355   1/25/2005   205219   1/25/2005   205219   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SWITZERLAND
  168948   5/7/2004   53009/2004   5/7/2004   522730   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery
       
25 - Clothing, footwear, headgear
       
UNITED KINGDOM
  118394   2/24/1998   2159060   2/24/1998   2159060   REGISTERED     25  
25 - Articles of clothing; sweaters, shirts, blouses, t-shirts, pants, jeans,
skirts, dresses, shorts, jackets, coats, suits, raincoats, capes, ponchos,
shawls, scarves and vests.
       
 
                               
L. E. I. LIFE ENERGY INTELLIGENCE and Design
                   
 
                               
CHILE
  T30164CL00       873341   9/10/1999   866617   REGISTERED     25  
25 - apparel footwear and headgear
       
 
                               
L.E. I.
                   
 
                               
CANADA
  T30164CA01       1026519   8/23/2002   566343   REGISTERED     25  
25 - Apparel, namely, jeans, shirts, jackets, vests, pants, sweaters,
sweatpants, jumpsuits, shorts, skorts, overalls, shortalls, dresses, skirts and
T-shirts.
       
clothing, namely, lingerie and footwear, namely, shoes, sneakers, boots and
sandals.
       
 
                               
L.E.I
                   
 
                               
AUSTRALIA
  T30154AU00           3/31/2000   799363   REGISTERED     25  
25 - Apparel, footwear and headgear
       
CHINA
  T30154CN00           4/28/2001   1560617   REGISTERED     18  
18 - HANDBAGS and LEATHER GOODS
                           
COSTA RICA
  T30154CR00           3/2/2000   118738   REGISTERED     25  
25 - Apparel footwear and headgear
       
CZECH REPUBLIC
  T30154CZ01   7/23/1999   145116   8/25/2004   264928   REGISTERED     25  
25 - Apparel footwear and headgear
       
DOMINICAN
  T30154DO00           10/15/1999   107455   REGISTERED     25  
25 - Apparel footwear and headgear
       
ECUADOR
  T30154EC00           5/12/2000   256500   REGISTERED     25  
25 - Apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 95

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I continued . . .
                               
EL SALVADOR
  T30154SV00       5682/99   8/7/2000   8book113p17-18   REGISTERED     25  
25 - Apparel footwear and headgear
       
EL SALVADOR
  T30154SV01       5684/99   2/11/2002   139book150   REGISTERED     25  
25 - Apparel
       
ESTONIA
  T30154EE00           2/22/2001   33407   REGISTERED     25  
25 - Apparel footwear and headgear
       
GUATEMALA
  T30154GT00           11/24/1999   100829   REGISTERED     25  
25 - Apparel footwear and headgear
       
HUNGARY
  T30154HU00   7/22/1999   M99 03502   7/22/1999   169158   REGISTERED     25  
25 - Apparel
       
INDIA
  T30154IN00   7/15/1999   866123   2/24/2006   866123   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I and Design
                   
 
                               
DOMINICAN
  T30154DO02           10/15/1999   107486   REGISTERED     25  
25 - Shoes
       
EL SALVADOR
  T30154SV02       5745/1999   8/7/2000   16book113p33-4   REGISTERED     25  
25 - Apparel
       
 
                               
L.E.I Design
                   
 
                               
GUATEMALA
  T30154GT01           11/24/1999   100830   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I and Design
                   
 
                               
COSTA RICA
  T30154CR02           3/2/2000   118721   REGISTERED     25  
25 - Apparel footwear and headgear
       
CZECH REPUBLIC
  T30154CZ02       0145115   12/23/2003   259584   REGISTERED     25  
25 - Apparel footwear and headgear
       
CZECH REPUBLIC
  T30154CZ03   7/23/1999   145116   8/25/2004   264928   REGISTERED     25  
25 - Apparel footwear and headgear
       
DOMINICAN
  T30154DO01           10/5/1999   108184   REGISTERED     25  
25 - Apparel footwear and headgear
       
ECUADOR
  T30154EC01           5/12/2000   256600   REGISTERED     25  
25 - Apparel footwear and headgear
       
ESTONIA
  T30154EE01           2/22/2001   33408   REGISTERED     25  
25 - Apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 96

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I LIFE ENERGY INTELLIGENCE and Design
                   
 
                               
AUSTRALIA
  T30154AU02   12/24/1999   na   12/24/1999   782897   REGISTERED     25  
25 - Apparel footwear and headgear
       
COSTA RICA
  T30154CR01           4/7/2000   119564   REGISTERED     25  
25 - Apparel footwear and headgear
       
CZECH REPUBLIC
  T30154CZ00   12/27/1999   na   12/27/1999   222046   REGISTERED     25  
25 - Apparel footwear and headgear
       
DOMINICAN
  T30154DO03           4/30/1999   103685   REGISTERED     25  
25 - Apparel footwear and headgear
       
ECUADOR
  T30154EC02           2/13/2001   1212101   REGISTERED     25  
25 - Apparel footwear and headgear
       
EL SALVADOR
  T30154SV03           9/21/2001   125139p251-252   REGISTERED     25  
25 - Apparel
       
ESTONIA
  T30154EE02           8/24/2000   31949   REGISTERED     25  
25 - Apparel footwear and headgear
       
EUROPEAN UNION
  T30154EU01   1/22/1999   1056340   1/22/1999   1056340   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I LIFE ENERGY INTELLIGENCE Design
                   
 
                               
GUATEMALA
  T30154GT02       99-00219   7/21/1999   96898   REGISTERED     25  
25 - Apparel footwear and headgear
       
HONDURAS
  T30154HN00           4/1/2000   76993   REGISTERED     25  
25 - Apparel footwear and headgear
       
HONG KONG
  T30154HK01           2/3/1999   422/2001   REGISTERED     25  
25 - Apparel footwear and headgear
       
HUNGARY
  T30154HU02           1/20/1999   169502   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I LIFE ENERGY INTELLIGENCEand Design
                   
 
                               
INDIA
  T30154IN03   1/25/1999   838308   1/20/2006   838308   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I.
                   
 
                               
ARGENTINA
  T30162AR00       2228852   7/31/2003   1943423   REGISTERED     25  
25 - apparel
       
BERMUDA
  T30162BM00   5/31/2007   47189   12/5/2008   47189   REGISTERED     9  
9 - Sunglasses
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 97

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I. continued . . .
                               
BERMUDA
  T30162BM01   5/31/2007   47190   12/5/2008   47190   REGISTERED     14  
14 - Jewelry and Watches
       
BERMUDA
  T30162BM02   5/31/2007   47191   12/5/2008   47191   REGISTERED     18  
18 - Handbags
       
BERMUDA
  T30162BM03   5/31/2007   47192   12/5/2008   47192   REGISTERED     25  
25 - Lingerie, hats, leg wear, jackets, coats, jeans and footwear
       
CHILE
  T30162CL00   7/10/1999   453695   2/23/2007   780476   REGISTERED     25  
25 - apparel footwear and headgear
       
CHINA
  T30162CN00       1597242   7/17/2001   1597242   REGISTERED     25  
25 - apparel , jeans, shirts, jackets, vests, pants, sweaters, jumpsuits,
shorts, skorts, overalls, shortalls, dresses, skirts, T-shirts and sweatpants,
tops, bottoms and lingerie; football boots, football shoes, gym shoes, ski
boots, jump shoes, running shoes, climbing shoes
       
CHINA
  T30162CN01   12/28/2002   3112145   3/28/2003   3112145   REGISTERED     14  
14 - Jewelry and watches
       
CHINA
  T30162CN02   3/12/2002   3112144   8/7/2003   3112144   REGISTERED     25  
25 - apparel footwear and headgear
       
EGYPT
  T30162EG00   6/24/2003   160310   6/12/2007   160310   REGISTERED     25  
25 - Apparel, namely, jeans, shirts, jackets, vests, pants, sweatpants;
jumpsuits; shorts, skorts, overalls, shortalls, dresses, skirts. T-shirts,
sweatpants, tops, buttons, lingerie, footwear, socks, belts, coats, jackets,
hats. Swimwear, underwear, tank tops and pajamas.
       
EUROPEAN UNION
  T30162EU00   7/8/1999   1234244   7/8/1999   1234244   REGISTERED     25  
25 - Clothing, footwear, headgear
       
EUROPEAN UNION
  T30162EU01   10/29/2003   3465671   4/19/2005   3465671   REGISTERED    
35,14,18  
35 - retail store services
       
14 - jewelry
       
18 - hanbags and small leather goods
       
FEDERATION OF
  T30162RU00   10/23/2000   na   10/23/2000   195749   REGISTERED     25  
25 - Apparel footwear and headgear
       
FEDERATION OF
  T30162RU01   7/7/2005   2005716499   10/10/2006   314752   REGISTERED    
18,35  
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
35 - retail store services
       
JAPAN
  T30162JP01   1/1/1997   1172137   3/12/2004   4755287   REGISTERED     25  
25 - Apparel footwear and headgear
       
LITHUANIA
  T30162LT00   7/15/1999   99-1520   9/14/2000   40110   REGISTERED     25  
25 - Apparel footwear and headgear
       
MACAO
  T30162MO00   5/6/2005   016856   10/7/2005   016856   REGISTERED     25  
25 - apparel, footwear, headgear
       
MALAYSIA
  T30162MY00   2/23/1999   99/07456   2/23/1999   99/07456   REGISTERED     25  
25 - Apparel
       
MEXICO
  T30162MX02   8/31/2001   504821   8/26/2008   1055925   REGISTERED     18  
18 - HANDBAGS and LEATHER GOODS
       
NEW ZEALAND
  T30162NZ00           2/23/1996   312789   REGISTERED     25  
25 - Apparel footwear and headgear
       
NICARAGUA
  T30162NI01       NA   5/10/2000   43822   REGISTERED     25  
25 - Apparel belts hats
       
NORWAY
  T30162NO00       na   12/16/1999   200725   REGISTERED     25  
25 - Apparel footwear and headgear
       
PARAGUAY
  T30162PY00       na   3/19/2002   245277   REGISTERED     25  
25 - Apparel footwear and headgear
       
PERU
  T30162PE00       na   10/7/1999   0058188   REGISTERED     25  
25 - Apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 98

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I. continued . . .
                               
PHILIPPINES
  T30162PH00   10/4/2002   4200208544   2/5/2007   4200208544   REGISTERED    
25  
25 - Apparel footwear and headgear
       
POLAND
  T30162PL00   8/9/1999   Z205807   1/31/2003   142099   REGISTERED     25  
25 - Apparel footwear and headgear
       
PUERTO RICO
  T30162PR00       na   8/12/1999   46245   REGISTERED     25  
25 - Apparel footwear and headgear
       
SINGAPORE
  T30162SG00   2/23/1999   na   2/23/1999   T9907784F   REGISTERED     25  
25 - Apparel footwear and headgear
       
SOUTH AFRICA
  T30162ZA00   7/21/1999   99/13100   2/23/1999   13100   REGISTERED     25  
25 - Apparel footwear and headgear
       
SRI LANKA
  T30162LK00   9/9/1999   93984   4/16/2004   93984   REGISTERED     25  
25 - Apparel footwear and headgear
       
TAIWAN
  T30162TW00   7/23/1999   88036128   7/31/2002   1011987   REGISTERED     25  
25 - Apparel footwear and headgear
       
TURKEY
  T30162TR00   8/3/1999   na   8/3/1999   1999012678   REGISTERED     25  
25 - Apparel footwear and headgear
       
UKRAINE
  T30162UA00   7/22/1999   na   8/15/2002   26377   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I. Design
                   
 
                               
FEDERATION OF
  T30155RU00   9/14/2000   na   9/14/2000   194073   REGISTERED     25  
25 - Apparel footwear and headgear
       
LITHUANIA
  T30155LT00   7/15/1999   99-1521   9/14/2000   40111   REGISTERED     25  
25 - Apparel footwear and headgear
       
NEW ZEALAND
  T30155NZ00           2/23/1996   312788   REGISTERED     25  
25 - Apparel footwear and headgear
       
PARAGUAY
  T30155PY00       na   6/23/2000   225908   REGISTERED     25  
25 - Apparel footwear and headgear
       
PERU
  T30155PE00       na   10/29/1999   058704   REGISTERED     25  
25 - Apparel footwear and headgear
       
PUERTO RICO
  T30155PR00           8/12/1999   46247   REGISTERED     25  
25 - Apparel footwear and headgear
       
SRI LANKA
  T30155LK00   8/9/1999   93983   2/23/2009   93983   REGISTERED     25  
25 - Apparel footwear and headgear
       
TAIWAN
  T30155TW00   7/23/1999   88036129   9/16/2002   1011988   REGISTERED     25  
25 - Apparel footwear and headgear
       
THAILAND
  T30155TH00   2/23/1999   na   2/23/1999   Kor122039   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I. LIFE ENERGY INTELLIGENCE Design
                   
 
                               
BRAZIL
  T30154BR02   2/5/1999   821172050   11/20/2007   821172050   REGISTERED     25
 
25 - Apparel r
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 99

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   L.E.I. LIFE ENERGY INTELLIGENCE Design continued . . .
                       
EGYPT
  T30154EG03   1/27/1999   120861   7/1/2002   120861   REGISTERED     25  
25 - Apparel footwear and headgear
       
FEDERATION OF
  T30154RU02   4/11/2000   na   4/11/2000   187277   REGISTERED     25  
25 - Apparel footwear and headgear
       
ISRAEL
  T30154IL02   1/20/1999   na   1/20/1999   125234   REGISTERED     25  
25 - Apparel
       
JAPAN
  T30154JP01           2/8/2002   4542544   REGISTERED     25  
25 - Apparel footwear and headgear
       
LITHUANIA
  T30154LT03   2/2/1999   99-0183   9/11/2000   39800   REGISTERED     25  
25 - Apparel footwear and headgear
       
MALAYSIA
  T30154MY03   1/25/1999   =-   1/25/1999   99/00541   REGISTERED     25  
25 - Apparel
       
MEXICO
  T30154MX00   3/15/1999   367451   9/17/1999   622720   REGISTERED     25  
25 - Apparel footwear and headgear
       
NEW ZEALAND
  T30154NZ02           1/14/1999   303838   REGISTERED     25  
25 - Apparel footwear and headgear
       
NICARAGUA
  T30154NI03       na   5/27/2000   44049   REGISTERED     25  
25 - Apparel, Belts and Hats
       
NORWAY
  T30154NO02           6/4/1999   197827   REGISTERED     25  
25 - Apparel footwear and headgear
       
PANAMA
  T30154PA01           3/12/1999   99324   REGISTERED     25  
25 - Apparel
       
PARAGUAY
  T30154PY02       na   7/21/2000   226994   REGISTERED     25  
25 - Apparel footwear and headgear
       
PERU
  T30154PE03       374929   5/27/1999   0055153   REGISTERED     25  
25 - Apparel footwear and headgear
       
PHILIPPINES
  T30154PH01   10/4/2002   42002008545   7/1/2005   42002008545   REGISTERED    
25  
25 - Apparel footwear and headgear
       
POLAND
  T30154PL02   2/5/1999   na       134862   REGISTERED     25  
25 - Apparel
       
PUERTO RICO
  T30154PR01       na   2/26/1999   44763   REGISTERED     25  
25 - Apparel footwear and headgear
       
ROMANIA
  T30154RO00       na   2/3/1999   38364   REGISTERED     25  
25 - Apparel footwear and headgear
       
SINGAPORE
  T30154SG03   3/8/1999   na   3/8/1999   T9900247A   REGISTERED     25  
25 - Apparel footwear and headgear
       
SOUTH AFRICA
  T30154ZA00   2/12/1999   99/00145   1/7/1999   00145   REGISTERED     25  
25 - Apparel footwear and headgear
       
SRI LANKA
  T30154LK01   4/19/1999   92481   4/19/1999   92481   REGISTERED     25  
25 - Apparel footwear and headgear
       
SWITZERLAND
  T30154CH00   1/11/1999   462859   7/13/2009   462859   REGISTERED     25  
25 - Apparel footwear and headgear
       
TAIWAN
  T30154TW02   1/18/1999   88001890   8/1/2002   1009918   REGISTERED     25  
25 - Apparel footwear and headgear
       
THAILAND
  T30154TH07   5/10/2001   na   5/10/2001   Kor133870   REGISTERED     25  
25 - Apparel footwear and headgear
       
TURKEY
  T30154TR02   2/2/1999   na   2/2/1999   205990   REGISTERED     25  
25 - Apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 100

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   L.E.I. LIFE ENERGY INTELLIGENCE Design continued . . .
                       
UKRAINE
  T30154UA00   7/15/1999   99072485   10/15/2002   27359   REGISTERED     25  
25 - Apparel footwear and headgear
       
URUGUAY
  T30154UY00   9/17/1999   na   9/17/1999   309714   REGISTERED     25  
25 - Apparel footwear and headgear
       
VENEZUELA
  T30154VE00   9/29/2000   na   9/28/2000   P223842   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I. LIFE ENERGY INTELLIGENCE/full original logo
                   
 
                               
MEXICO
  T30154MX15   8/31/2001   504815   11/30/2001   726270   REGISTERED     18  
18 - HANDBAGS and LEATHER GOODS
       
 
                               
L.E.I. LIFE ENERGY INTELLIGENCE/full updated logo
                   
 
                               
MEXICO
  T30154MX10   8/31/2001   504814   11/30/2001   726269   REGISTERED     18  
18 - HANDBAGS and Leather Goods
       
 
                               
L.E.I. & Design
                   
 
                               
FEDERATION OF
  T30126RU09   7/7/2005   2005716500   7/7/2006   314240   REGISTERED     18,35
 
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
35 - retail store services
       
 
                               
L.E.I. (Series)
                   
 
                               
HONG KONG
  T30154HK00   7/20/1996   na   7/20/1999   3675A-D/2002   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I. (Stylized)
                   
 
                               
CHINA
  T30154CN01       1529593   2/28/2001   1529593   REGISTERED     25  
25 - apparel
       
 
                               
L.E.I. [365] LIFE ENERGY INTELLIGENCE
                   
 
                               
CHINA
  T30478CN01   2/4/2009   7187816   10/7/2010   7187816   REGISTERED     25  
25 - Tops and Bottoms
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 101

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I. and Design
                   
 
                               
ARGENTINA
  T30154AR00       2228854   7/31/2003   1943426   REGISTERED     25  
25 - apparel
       
AUSTRALIA
  T30154AU01           12/24/1999   799362   REGISTERED     25  
25 - Apparel footwear and headgear
       
CHILE
  T30154CL00   7/19/1999   453697   5/1/2003   453697   REGISTERED     25  
25 - apparel footwear and headgear
       
EUROPEAN UNION
  T30154EU00   7/8/1999   1234236   7/8/1999   1234236   REGISTERED     25  
25 - Apparel footwear and headgear
       
MEXICO
  T30154MX24   5/3/2003   591075   6/30/2008   1047505   REGISTERED     16  
16 -
       
 
                               
L.E.I. Design
                   
 
                               
ISRAEL
  T30162IL01           7/12/1999   129146   REGISTERED     25  
25 - Apparel footwear and headgear
       
MALAYSIA
  T30162MY01   2/13/1999   99/07454   2/22/1999   99/07454   REGISTERED     25  
25 - Apparel footwear and headgear
       
NICARAGUA
  T30162NI02       NA   5/10/2000   43823   REGISTERED     25  
25 - Apparel beltsand headgear
       
POLAND
  T30162PL01   8/9/1999   Z205805   1/31/2003   142097   REGISTERED     25  
25 - Apparel footwear and headgear
       
SINGAPORE
  T30162SG01   7/26/1999   na   7/26/1999   T9907783H   REGISTERED     25  
25 - Apparel footwear and headgear
       
SOUTH AFRICA
  T30162ZA01   7/21/1999   9913101   7/21/1999   9913101   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
L.E.I. LIFE ENERGY INTELLIGENCE & Design
                   
 
                               
FEDERATION OF
  T30126RU08   7/7/2005   2005716496   7/24/2006   310952   REGISTERED     18,35
 
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
35 - retail store services
       
 
                               
L.E.I. LIFE ENERGY INTELLIGENCE and Design
                   
 
                               
CANADA
  T30157CA01       877151   5/22/2001   545412   REGISTERED     25  
25 - Apparel, namely, jeans, shirts, pants, jumpsuits, shorts, skorts, t-shirts
and footwear, namely shoes, boots, and sandals.
       
CHINA
  T30157CN00       1450065   9/28/2000   1450065   REGISTERED     25  
25 - apparel footwear and headgear
       
COLOMBIA
  T30157CO00           12/31/1999   224633   REGISTERED     25  
25 - apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



     
Owner Trademark Image
  Printed: 4/7/2011     Page 102

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I. Stylized
                   
JAPAN
  T30162JP00   8/10/1999   1172139   3/12/2004   4755288   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
LE SUIT
                   
 
                               
FEDERATION OF
  248085   7/5/2005   2005716224   11/14/2007   337326   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
 
                               
LEI
                   
 
                               
THAILAND
  T30162TH00   9/1/1999   396752   9/1/1999   Kor11949   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
LEI THONG
                   
 
                               
AUSTRALIA
  T30154AU05       NA   4/12/2001   872608   REGISTERED     25  
25 - Apparel, footwear and headgear
       
 
                               
LEI THONG & Design
                   
 
                               
AUSTRALIA
  T30154AU06       NA   4/12/2001   872607   REGISTERED     25  
25 - Apparel, footwear and headgear
       
 
                               
LIFE ENERGY INTELLIGENCE
                   
 
                               
AUSTRALIA
  T30157AU00   12/24/1999   na   12/24/1999   799364   REGISTERED     25  
25 - Apparel footwear and headgear
       
BRAZIL
  T30157BR00   7/28/1999   821518046   9/2/2008   821518046   REGISTERED     25
 
25 - Clothes and clothing accessories
       
CANADA
  T30157CA00   8/23/1999   1026514   8/23/2002   566342   REGISTERED     25  
25 - (1) Apparel, namely, jeans, shirts, jackets, vests, pants, sweaters,
sweatpants, jumpsuits, shorts, skorts, overalls, shortalls, dresses, skirts and
T-shirts.
       
(2) Clothing, namely, lingerie and footwear, namely, shoes, sneakers, boots and
sandals.
       
CHILE
  T30157CL00       559030   1/20/2000   876890   REGISTERED     25  
25 - apparel footwear and headgear
       
CHINA
  T30157CN01       1501115   1/5/2001   1501115   REGISTERED     25  
25 - apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 103

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   LIFE ENERGY INTELLIGENCE continued . . .        
CHINA
  T30157CN02       1560616   4/28/2001   1560616   REGISTERED     18  
18 - HANDBAGS and LEATHER GOODS
       
COSTA RICA
  T30157CR00           10/12/2000   122489   REGISTERED     25  
25 - Apparel footwear and headgear
       
CZECH REPUBLIC
  T30157CZ00   5/23/2001   na   5/23/2001   233574   REGISTERED     25  
25 - Apparel footwear and headgear
       
CZECH REPUBLIC
  T30157CZ01   7/23/1999   na   7/23/1999   237065   REGISTERED     25  
25 - Apparel footwear and headgear
       
DOMINICAN
  T30157DO00           10/15/1999   107456   REGISTERED     25  
25 - Apparel footwear and headgear
       
DOMINICAN
  T30157DO01           10/15/1999   107488   REGISTERED     25  
25 - Shoes
       
ECUADOR
  T30157EC00       256700dnpi   5/12/2000   1752   REGISTERED     25  
25 - Apparel footwear and headgear
       
EGYPT
  T30157EG00   6/24/2003   160311   6/22/2007   160311   REGISTERED     25  
25 - Apparel, namely, jeans, shirts, jackets, vests, pants, sweatpants;
jumpsuits; shorts, skorts, overalls, shortalls, dresses, skirts.
       
T-shirts, sweatpants, tops, buttons, lingerie, footwear, socks, belts, coats,
jackets, hats. Swimwear, underwear, tank tops and pajamas.
       
EL SALVADOR
  T30157SV00           5/17/2000   112104p225-26   REGISTERED     25  
25 - Apparel
       
EL SALVADOR
  T30157SV01           9/28/2001   193139p387-388   REGISTERED     25  
25 - Apparel footwear and headgear
       
ESTONIA
  T30157EE02           2/22/2001   33406   REGISTERED     25  
25 - Apparel footwear and headgear
       
EUROPEAN UNION
  T30157EU00   7/8/1999   1234749   7/8/1999   1234749   REGISTERED     25  
25 - Apparel footwear and headgear
       
FEDERATION OF
  T30157RU01   7/7/2005   2005716498   8/31/2006   312928   REGISTERED     18,35
 
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
35 - retail store services
       
GUATEMALA
  T30157GT00           11/24/1999   100831   REGISTERED     25  
25 - Apparel footwear and headgear
       
HONDURAS
  T30157HN00           7/14/1994   77590   REGISTERED     25  
25 - Apparel footwear and headgear
       
HONG KONG
  T30157HK00   3/8/1996   na   3/8/1999   10083/2002   REGISTERED     25  
25 - Apparel footwear and headgear
       
HUNGARY
  T30157HU00           7/22/1999   164913   REGISTERED     25  
25 - Apparel footwear and headgear
       
ISRAEL
  T30157IL00           7/12/1999   129147   REGISTERED     25  
25 - Apparel footwear and headgear
       
JAPAN
  T30157JP00       1172138   11/17/2000   4433731   REGISTERED     25  
25 - Apparel footwear and headgear
       
LITHUANIA
  T30157LT00       99-1519   9/14/2000   40109   REGISTERED     25  
25 - Apparel footwear and headgear
       
MALAYSIA
  T30157MY00       99/07455   3/8/1999   99/07455   REGISTERED     25  
25 - Apparel footwear and headgear
       
MEXICO
  T30157MX00   3/2/1999   365658   12/15/2009   1135754   REGISTERED     25  
25 - Apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 104

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   LIFE ENERGY INTELLIGENCE continued . . .        
MEXICO
  T30157MX01   8/31/2001   504817   10/29/2004   858032   REGISTERED     16  
16 - Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; bookbinding material; photographs; stationery;
adhesives for stationery or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); printers’ type; printing blocks.
       
MEXICO
  T30157MX02   8/31/2001   504818   10/30/2001   723060   REGISTERED     18  
18 - HANDBAGS and LEATHER GOODS
       
NEW ZEALAND
  T30157NZ00           1/18/2000   312787   REGISTERED     25  
25 - Apparel footwear and headgear
       
NICARAGUA
  T30157NI00       na   5/11/2000   43842   REGISTERED     25  
25 - Apparel footwear and headgear
       
NORWAY
  T30157NO00           11/11/1999   200247   REGISTERED     25  
25 - Apparel footwear and headgear
       
PANAMA
  T30157PA00       101908   7/28/1999   101908   REGISTERED     25  
25 - Apparel
       
PARAGUAY
  T30157PY00       na   4/3/2000   223917   REGISTERED     25  
25 - Apparel footwear and headgear
       
PERU
  T30157PE00       na   10/29/1999   058703   REGISTERED     25  
25 - Apparel footwear and headgear
       
POLAND
  T30157PL00   8/9/1999   Z205806   1/31/2003   142098   REGISTERED     25  
25 - Apparel footwear and headgear
       
PUERTO RICO
  T30157PR00       na   8/12/1999   46248   REGISTERED     25  
25 - Apparel footwear and headgear
       
ROMANIA
  T30157RO00   7/21/1999   na       39200   REGISTERED     25  
25 - Apparel footwear and headgear
       
SINGAPORE
  T30157SG00   3/8/1999   na   3/8/1999   T9907782Z   REGISTERED     25  
25 - Apparel footwear and headgear
       
SOUTH AFRICA
  T30157ZA00   7/21/1999   9913099   7/21/1999   13099   REGISTERED     25  
25 - Apparel footwear and headgear
       
SRI LANKA
  T30157LK00   8/9/1999   93982   8/9/1999   93982   REGISTERED     25  
25 - Apparel footwear and headgear
       
SWITZERLAND
  T30157CH00   7/21/1999   468891   1/25/2000   468891   REGISTERED     25  
25 - Apparel footwear and headgear
       
TAIWAN
  T30157TW00   7/23/1999   88036127   8/16/2002   1011986   REGISTERED     25  
25 - Apparel footwear and headgear
       
TURKEY
  T30157TR00   8/3/1999   na   8/3/1999   1999012677   REGISTERED     25  
25 - Apparel footwear and headgear
       
UKRAINE
  T30157UA00   7/22/1999   na   8/15/2002   26376   REGISTERED     25  
25 - Apparel footwear and headgear
       
URUGUAY
  T30157UY00   3/24/2000   na   3/24/2000   314698   REGISTERED     25  
25 - Apparel footwear and headgear
       
VENEZUELA
  T30157VE00   2/25/2000   na   2/25/2000   P218365   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
LIFE ENERGY INTELLIGENCE Design
       
 
                               
MEXICO
  T30154MX03   11/27/1997   315783   4/28/1999   607337   REGISTERED     25  
25 - Apparel footwear and headgear
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 105

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
Lion Head Design
       
 
                               
AUSTRALIA
  118680   1/23/1989   503408   1/23/1989   503408   REGISTERED     14  
14 - Women’s costume jewelry, fabricated from base metals, sterling silver,
electroplated gold and silver, gold-filled materials, synthetic and
semi-precious stones, and diamonds.
       
AUSTRALIA
  118738   9/22/1992   587015   9/22/1992   587015   REGISTERED     14  
14 - All goods included in this class.
       
AUSTRALIA
  118553   6/25/1976   298104   6/25/1976   298104   REGISTERED     25  
25 - All goods included in this class.
       
BENELUX
  118703   6/1/1990   747093   6/1/1990   482969   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
BERMUDA
  T30406BM00   10/2/2008   48544   8/18/2009   48544   REGISTERED     14  
14 - jewelry and watches
       
BERMUDA
  T30406BM01   10/2/2008   48545   8/18/2009   48545   REGISTERED     18  
18 - Handbags and Small leather Goods
       
BERMUDA
  T30406BM02   10/1/2008   48546   8/25/2009   48546   REGISTERED     25  
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
       
CANADA
  118737   9/17/1992   713011   11/19/1993   419898   REGISTERED     14  
14 - WOMEN’S WATCHES, CLOCKS, AND TABLE CLOCKS
       
CANADA
  118678   2/22/1989   625893   5/11/1990   TMA368636   REGISTERED     14  
14 - Jewelry.
       
CANADA
  118724   3/21/1991   680507   10/23/1992   tma404002   REGISTERED     25  
25 - WOMEN’S HOSIERY, INCLUDING STOCKINGS, PANTYHOSE, KNEE-HIGH AND THIGH-HIGH
STOCKINGS, CUT-AND-SEWN SPECIALTY TIGHTS (OR STOCKINGS) AND SOCKS
       
CANADA
  118562   6/15/1982   488320   2/18/1983   TMA276743   REGISTERED     25  
25 - (1) Women’s non-sheer socks. (2) Clothing, namely sweaters, pants, shirts,
shorts, tops, coats, dresses.
       
CAYMAN ISLANDS
  118565   7/27/1976   1066302   7/27/1976   1066302   REGISTERED     25  
25 - ARTICLES OF CLOTHING FOR WOMEN, GIRLS AND BOYS
       
CHINA
  118808   2/2/1999   9900012175   7/27/2002   1815951   REGISTERED     18  
18 - Handbags, totebags, billfolds (imitations of leather), wallets (imitations
of leather), checkbook holders (imitations of leather), checkbook clutches,
cosmetic cases, cosmetic pouches, credit card cases (imitations of leather), key
cases, key fobs (imitations of leather), purses, coin purses, coin/key purses,
money belts, passport cases (imitations of leather), carry-all clutches and
travel kits (sold empty).
       
CHINA
  T30406CN01   4/7/2009   7307589   11/28/2011   7307589   REGISTERED     9  
9 - Sunglasses;; Eyeglasses; eyeglass chains; eyeglass cords; eyeglass cases;
eyeglass frames.
       
DENMARK
  118568   7/14/1976   3310/1976   6/10/1977   2045/1977   REGISTERED     3,25  
3 - all goods.
       
25 - all goods.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 106

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   Lion Head Design continued . . .        
EUROPEAN UNION
  118458   3/10/2000   1551084   11/8/2001   1551084   REGISTERED     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelery, precious stones; horological
and chronometric instruments; including watches, clocks, table clocks; parts and
accessories for the aforementioned goods. Seniority claims to be made after
grant of registration: Benelux, Denmark, Finland, France, Germany, Italy, United
Kingdom.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; including
hand bags, shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic
cases (sold empty), grooming kits (sold empty), travel kits (sold empty),
leather shoulder belts, money belts, wallets, billfolds, credit card cases,
business card cases, passport cases, key cases, key fobs, checkbook holders,
coin purses, clutch purses, general purpose purses, pouches, belt bags, tote
bags, saddle bags,roll bags, sling bags, travel bags, overnight bags, duffel
bags, suit bags, garment bags for travel, gym bags, tie cases, backpacks,
attaches, satchels, suitcases, luggage, trunks; umbrellas. Seniority claims to
be made after grant of registration: Benelux, Denmark, Finland, France, Germany,
Italy, United Kingdom.
       
25 - Clothing, footwear, headgear; including clothing, footwear, and headgear
for men, women and children, namely coats, shirts, jackets, blazers, vests,
pants, shorts, shirts, dresses, skirts, blouses, sweaters, belts, gloves, ties,
leggings, scarves, mufflers, shawls, stoles, swimwear, hosiery (including
stocking, pantyhose, knee-high and thigh-high stockings, cut-and-sewn specialty
tights or stockings, and socks), shoes, sandals, boots, slippers, athletic
footwear, knitted headwear, hats, caps, berets. Seniority claims to be made
after grant of registration: Benelux, Denmark, Finland, France, Germany, Italy,
United Kingdom.
       
FEDERATION OF
  253169   1/23/2006   2006700991   2/13/2007   320946   REGISTERED     9,14  
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signalling, checking (supervision), life-saving
and teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments.
       
FEDERATION OF
  248119   7/7/2005   2005716497   6/7/2006   308156   REGISTERED     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses].
       
FINLAND
  118570   11/19/1976   5094/76   11/5/1981   79246   REGISTERED     3,25  
3 - Bleaching-agents and other prpearations for washing of clothes; preparations
for cleaning, polishing and stain removal as well as abrasive agents; soap;
perfumery products, essential oils, cosmetic preparations, hair lotions; dental
care preparations.
       
25 - clothes, therein included boots, shoes and slippers.
       
FRANCE
  118574   9/20/1976   807974   7/28/1986   1365589   REGISTERED     3,25  
3 - PREPARATIONS FOR BLEACHING AND OTHER SUBSTANCES FOR WASHING; PREPARATIONS
FOR CLEANING, POLISHING, DEGREASING AND ABRADING; SOAP; PERFUMERY, ESSENTIAL
OILS, COSMETIC, HAIR LOTIONS; DENTIFRICES
       
25 - CLOTHING, FOOTWEAR, HEADGEAR.
       
GERMANY
  118614   10/15/1976   K 37 980/25 W   5/23/1980   1 002 421   REGISTERED    
25  
25 - Clothing, including boots, shoes, and slippers
       
HONG KONG
  118482   2/11/2000   2614/2000   1/23/2002   907/2002   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONG KONG
  118839   8/13/1992   14539/92   7/31/1995   06359/1995   REGISTERED     14  
14 - Precious metals and their alloys; goods in precious metals or coated
therewith and not included in other classes; jewellery; precious stones;
horological and chronometric instruments; watches and clocks, all included in
class 14.
       
HONG KONG
  T30406HK02   7/29/2009   301394307   7/29/2009   301394307   REGISTERED     26
 
26 - Lace and embroidery. Ribbons ans braid; buttons, hooks ana eyes, pins and
neddles, artificial flowers,collar supports, badges for wear, bags, and
footwear, press buttons, zip fasteners, zippers, zipper pulls.
       
ITALY
  118577   8/27/1976   34701C/76   5/28/1983   758269   REGISTERED     3,25  
3 - PREPARATIONS FOR WASHING LAUNDRY AND OTHER SUBSTANCES FOR LAUNDRY;
PREPARATIONS FOR CLEANING, POLISHING, DEGREASING, SCRAPERS; SOAP; PERFUMERY,
ESSENTIAL OILS, COSMETICS, HAIR LOTIONS, DENTIFRICES.
       
25 - ARTICLES OF CLOTHING, INCLUDING BOOTS, SHOES AND SLIPPERS
       
JAPAN
  118664   7/25/1975   50-97546   6/25/1985   1779022   REGISTERED     21  
21 - Personal ornaments and accessories, buttons, bags, pouches, jewels and
imitation jewels, artificial flowers and toiletries.
       
JAPAN
  118585   7/25/1975   50-97544   4/30/1980   1415504   REGISTERED     24,25  
24 - Cloth-made accessories (excluding those belonging to any other class), and
bedding (excluding beds). (Local Class 17)
       
25 - Clothing (excluding specialty sportswear). (Local Class 17)
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 107

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   Lion Head Design continued . . .        
JAPAN
  118587   7/25/1975   50-97547   3/31/1981   1457948   REGISTERED     18,25  
18 - Umbrellas and parasols, walking sticks, canes, metal fittings for canes and
walking-stick/cane handles.
       
25 - Footwear.
       
JAPAN
  118580   7/25/1975   50-097543   1/30/1979   1368609   REGISTERED     24  
24 - Woven fabrics; knitted fabrics, felt, and cloths.
       
JAPAN
  118590   7/25/1975   50-97548   4/27/1983   1583310   REGISTERED     9,14  
9 - Spectacles (eyeglasses and goggles).
       
14 - Clocks and watches.
       
MACAO
  118747   3/12/1993   12519-M   5/27/1994   12519-M   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
MEXICO
  T30406MX04   5/18/2010   1090294   10/26/2010   1186064   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
PHILIPPINES
  118467   11/9/2001   4-2001-000838   5/26/2006   4-2001-0008383   REGISTERED  
  25,14,18  
25 - Coats, fur coats, overcoats, trench coats, raincoats, anoraks, parkas,
blazers, jackets, cardigans, boleros, sport coats, wind resistant jackets, fur
stoles, suits, vests, dresses, caftans, evening gowns, jumpers, skirts, pants,
slacks, trousers, jeans, dungarees, jumpsuits, overalls, coveralls, flight
suits, jogging suits, sweat pants, shorts, skorts, culottes, sweaters,
pullovers, jerseys, shirts, formal shirts, blouses, tunics, sweatshirts,
t-shirts, halter tops, tank tops, bodysuits, unitards, camisoles, chemises,
undershirts, slips, bustiers, garter belts, briefs, boxer shorts, bloomers,
underpants, panties, thermal underwear, lingerie, nightgowns, night shirts,
negligees, robes, pajamas, aprons, hosiery, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, handkerchiefs, scarves, shawls, neckerchiefs, gloves, mittens, belts,
sashes, cummerbunds, swimwear, bathing suits, beach robes, beachwear, sarongs,
ski suits, ski bibs, ski pants, ski gloves, thermal socks, golf shirts, golf
pants, golf shorts, tennis shirts, tennis pants, tennis shorts, hats, caps,
berets, shoes, boots, slippers, sandals, espadrilles, sneakers.
       
14 - Jewelry and costume jewelry; horological and chronometric instruments,
parts and accessories thereof, namely, watches, watch bands, watch straps, watch
bracelets, watch chains, watch cases; wall clocks, table clocks, alarm clocks,
clocks incorporating radios; chronometers; chronographs; decorative items for
the home made of precious metal or coated therewith, namely, bowls, platters,
serving trays, chargers, jugs, plates, mugs, vases, cache pots, ice buckets,
canisters, cruets, pencil boxes, pencil cups, letter openers, desk trays,
serving trays, decorative trays, candlesticks, candelabras, candle holders,
candle rings, candle snuffers, candle trays, decorative boxes, jewelry boxes,
jewelry cases, picture frames, decorative stands, decorative pedestals,
cigarette cases, cigarette boxes, cigarette holders, cigarette lighters,
ashtrays, nutcrackers, coffee pots, coffee services, tea pots, tea services, tea
balls, tea infusers, serviette rings, napkin rings — all made of precious metal
or coated therewith; works of art made of precious metal or coated therewith,
namely busts,
       
18 - Handbags, shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic
cases (sold empty), cosmetic pouches (sold empty), grooming kits (sold empty),
leather shoulder belts, wallets, billfolds, credit card cases, business card
cases, key cases, key fobs, passport cases, coin purses, coin/key purses,
carry-all clutches, check book clutches, clutch purses, general purpose purses,
pouches, book bags, belt bags, leather and textile shopping bags (sold empty),
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
weekender bags, duffel bags, suit bags, garment bags for travel, gym bags,
athletic bags, beach bags, tie cases, waist packs, fanny packs, backpacks,
knapsacks, attaché cases, briefcases, briefcase type portfolios, leather
envelopes for carrying personal papers, secretaries, satchels, suitcases,
luggage, trunks; umbrellas, beach umbrellas.
       
PUERTO RICO
  118623   12/1/1977   21312   3/9/1978   21312   REGISTERED     25  
25 - Scarves, shawls, capes, and belts.
       
PUERTO RICO
  118621   12/1/1977   21310   3/9/1978   21310   REGISTERED     18  
18 - Handbags and tote bags made of leather. (Local Class 3)
       
SINGAPORE
  118777   5/7/1994   S/3645/94   5/7/1994   T94/03645I   REGISTERED     18  
18 - Handbags, tote bags, billfolds, checkbook holders, cosmetic cases, cosmetic
pouches, credit card cases, keycases, key fobs, money belts, passport cases,
purses, coin purses, key purses, travel kits (sold empty), wallets, and
carry-all clutches.
       
SINGAPORE
  118674   7/27/1988   S391088   7/27/1988   3910G88   REGISTERED     9  
9 - Sunglasses and eyeglasses and spectacle frames.
       
SINGAPORE
  118676   7/27/1988   S/3911/88   7/27/1988   T88/03911E   REGISTERED     25  
25 - Articles of clothing for women, girls and boys.
       
SINGAPORE
  118675   7/27/1988   S/3912/88   7/27/1988   T88/03912   REGISTERED     14  
14 - Articles of precious metals or their alloys or coated therewith;
horological and chronometric instruments; all included in Class 14; but not
including medals, trophies, plaques and badges, all made wholly or principally
of precious metals.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 108

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   Lion Head Design continued . . .        
SOUTH KOREA
  247389   6/16/2005   40-2005-27994   10/26/2006   683158   REGISTERED    
14,25,26  
 
                            18  
14 - Necklaces, earrings, necktie pins, medals, cuff buttons, bracelets,
brooches (jewelry), rings, badges of precious metal, and buckles of precious
metals
       
25 - Ceremonial dresses, business suits, school uniforms, working clothes,
trousers, evening dresses, suits, skirts, children’s dresses, overcoats, short
coats, raincoats, mantles, jumpers, collars (attached to top border of coat),
sweaters, cardigans, vests, sports shirts, white shirts, collars, cuffs,
blouses, sports uniforms, polo shirts, undershirts, underpants, combinations,
chemises, slips, petticoats, corsets, brassieres, swimsuits, swimcaps, sleeping
garments, pyjamas, negligees, nightgowns, socks, stockings, winter gloves,
mittens, mufflers, scarves, neckerchiefs, shawls, neckties, gaiters, aprons,
sports stockings, bibs, tights, hats, night caps, crowns, hoods hemmed with fur,
leather belts, suspenders for clothing, garters, shoulder belts and neckpieces
       
26 - Brooches of non-precious metal (clothing accessories), badges of
non-precious metal, buckles of non-precious metal (clothing accessories),
insignia, ornamental ribbons, ornamental hairpins, hairpins, hair nets, pigtail
ribbons, wigs, hair wicks, hair ribbons, lace (except for embroidered lace),
buttons, press buttons, magic tape and slide fasteners
       
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
       
SWITZERLAND
  118600   8/24/1976   4086   8/24/1976   284896   REGISTERED     3,25  
3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps, perfumery, essential oils,
cosmetics, shampoos, dentifrices.
       
25 - Clothing, including boots, shoes, and slippers.
       
TAIWAN
  118663   1/10/1987   76/001140   11/15/1987   382726   REGISTERED     25  
25 - ALL KINDS OF CLOTHING (Local class 44)
       
THAILAND
  118757   7/19/1993   248667   7/19/1993   248667/TM19067   REGISTERED     14  
14 - Earrings, bracelets, pendants, pins, necklaces, neck chains, scarf clips,
barrettes, pony tail holders, jewelry headbands, chain belts, key rings, dress
bracelet watches, sport bracelet watches, bangle bracelet watches, pendant (i.e.
necklace) watches with chains; leather watchbands, and leather straps.
       
THAILAND
  118746   12/16/1993   257450   12/16/1993   257450/TM20132   REGISTERED     18
 
18 - Billfolds, wallets, purses, checkbook cluthces, cosmetic cases, credit card
cases, key cases, cosmetic pouches, coin purses, carry-all clutches, coin/key
purses, secretaries, key fobs and handbags.
       
TURKEY
  118744   5/10/1993   38616/93   5/10/1993   143372   REGISTERED     14,18,25  
 
                            16  
14 - Jewelry and all types and kinds of watches and clocks.
       
18 - Cosmetic cases made of leather or imitations thereof, clutches, purses,
money bags, wallets, rucksacks, billfolds, credit card cases, checkbook holders,
keycases, pouches, travel kits and passport cases.
       
25 - Clothing, especially coats, suits, jackets, trousers, shirts, dresses,
blouses, sweaters, belts, gloves, scarves, foulards, mufflers, shawls, swimwear
(swimsuits, shorts, towel clothing, bonnets, seawear), socks and stockings
(short, long, normal socks and pantyhose), tights, footwear, boots, high boots
and sporting shoes for sporting, slippers, hats, casquettes, caps, sun visors.
       
16 - Pocketbooks.
       
UNITED KINGDOM
  118679   1/20/1989   1370718   2/15/1991   1370718   REGISTERED     14  
14 - Jewelry, imitation jewelry; precious and semi-precious stones; imitation or
synthetic precious stones; articles of precious metals or their alloys or coated
therewith; horological and chronometric instruments, all included in Class 14;
but not including any such goods being in the form of or bearing representations
of felidae.
       
UNITED KINGDOM
  118607   7/27/1976   1066302   7/27/1976   1066302   REGISTERED     25  
25 - Articles of clothing for women, girls and boys.
       
 
                               
MAGGIE MCNAUGHTON
       
 
                               
CANADA
  T30085CA00   12/9/1993   743060   8/20/1997   TMA480990   REGISTERED     25  
25 - Women’s and children’s clothing, namely, dresses slacks, pants, tops,
shirts, jackets, skirts, blouses,
       
CHINA
  T30085CN01   5/16/2002   3177285   10/7/2003   3177285   REGISTERED     25  
25 - - Dresses, slacks, pants, tops, shirts, blouses, shorts, jeans, clothing,
layettes [clothing], bathing suits, waterproof clothing, theatrical costume,
gymnastic shoes, footwear, hats, hosiery, gloves [clothing], scarves, belts
[clothing], sashes for wear.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 109

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MAGGIE MCNAUGHTON continued . . .        
UNITED KINGDOM
  T30085GB00   8/10/1994   1581367       1581367   REGISTERED     25  
25 - WOMEN’S CLOTHING
       
 
                               
MARK OF THE LION
       
 
                               
CANADA
  118559   12/16/1974   381430   3/10/1978   226571   REGISTERED     25  
25 - MEN’S CLOTHING—NAMELY, SHIRTS, PANTS, JACKETS, SWEATERS
       
 
                               
MISS ERIKA
       
 
                               
CHINA
  T30189CN00   9/12/2003   3714092   5/14/2006   3714092   REGISTERED     25  
25 - footwear, headgear, socks, stockings, gloves, ties, belts, swimwear,
raincoats
       
 
                               
NAPIER
       
 
                               
BAHRAIN
  T30005BH01   6/27/1988   426/88   12/29/1992   11734   REGISTERED     14  
14 - Jewelry made of previous and semi-precious metals.
       
BENELUX
  T30005BX01   7/18/1986   658501   7/18/1986   0420829   REGISTERED    
14,18,21  
 
                            25,26  
14 - All goods in the class
       
18 - All goods in the class
       
21 - All goods in the class
       
25 - All goods in the class
       
26 - All goods in the class
       
BERMUDA
  T30005BM01   12/14/1979   N/A   12/14/1979   8940   REGISTERED     14  
14 - JEWELRY FORMED OF PRECIOUS METALS AND STONES
       
BRAZIL
  T30005BR03   2/18/2004   826258980   9/11/2007   826258980   REGISTERED     14
 
14 - Jewelry made of precious and semi-precious materials.
       
CANADA
  T30005CA03   3/3/1936   167793   3/3/1936   ns22/6297   REGISTERED     14  
14 - BAGS OF METAL MESH, SILK OR LEATHER WITH METAL FRAMES; VANITY CASES,
CIGARETTE CASES, FLASKS, POWDER OR ROUGE CASES, COIN CASES, CARDCASES, MATCH
CASES, LI-SALVE CONTAINERS, BELT BUCKLES, PURSES OF MESH OR LEATHER WITH METAL
TRIMMINGS, ALL MADE WHOLLY OR IN PART OF PRECIOUS METAL OR PLATED THERWITH;
BRACELETS, BROOCHES, BAR PINS, FINGER RINGS, ORNAMENTAL METAL MOUNTED COMBS,
ORNAMENTAL HAIRPINS, NECKLACES, LOCKETS; PHRYPHORIC LIGHTERS, HORS D’OEURVE
SERVERS, ASH TRAYS, COCKTAIL SHAKERS, DRINK MIXING DEVICES, SPOONS AND TONGS FOR
SERVING FOOD, AND SMALL DISHES AND BOWLS.
       
CHILE
  T30005CL03   4/14/2004   698,736   7/22/2004   698,736   REGISTERED     30  
30 - Local
       
CHILE
  T30005CL04       597932   6/20/2001   597932   REGISTERED     14  
14 - jewelry and watches
       
DENMARK
  T30005DK00   5/21/1987   3321/87   1/12/1990   VR 00084/90   REGISTERED     14
 
14 - Not listed.
       
EUROPEAN UNION
  T30005EU00   10/31/2003   003512605   5/13/2005   003512605   REGISTERED    
14  
14 - ALL GOODS IN THE CLASS.- PRECIOUS METALS AND THEIR ALLOYS AND GOODS IN
PRECIOUS METALS OR COATED THEREWITH, NOT INCLUDED IN OTHER CLASSES; JEWELY,
PRECIOUS STONES; HOROLOGICAL AND CHRONOMETRIC INSTRUMENTS.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 110

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NAPIER continued . . .        
FEDERATION OF
  T30005RU00   7/5/2005   2005716348   9/20/2006   313822   REGISTERED     14,35
 
14 - jewelry and watches
       
35 - retail store services
       
FINLAND
  T30005FI00   5/21/1987   2304/87   5/22/1989   104158   REGISTERED     14  
14 - Not listed.
       
GERMANY
  T30005DE00   1/8/1980   N16852/14Wz   7/24/1980   1005389   REGISTERED     14
 
14 - JEWELR GOODS, GEMS; JEWELRY, ORNAMENTAL GOODS, WHICH HAVE BEEN MADE USING
NOBLE MAETALS AND/OR GEMS, CLOCKS, WATCHES.
       
ISRAEL
  T30005IL00   8/21/1979   48497   8/21/1979   48497   REGISTERED     14  
14 - JEWELRY, PARTICULARLY EARRINGS, NECKLACES, PINS AND RELATED ITEMS.
       
THAILAND
  T30005TH00   12/3/1987   347235   9/1/1988   Kor66244   REGISTERED     14  
14 - JEWELRY MADE OF GOLD, JEWELRY MADE OF SILVER, JEWELRY MADE OF PLATINUM,
PERSONAL ORNAMENTS MADE OF JEWELRY, TRINKETS, SEMI-PRECIOUS STONES, BRACELETS,
EARRINGS, RINGS MADE OF PRECIOUS METAL, PASTE DIAMONDS, PERSONAL ORNAMNETS
IMITATED OF [PRECIOUS METAL, PERSONAL ORNAMENTS IMITATE OF JEWELRY MADE OF GOLD,
AND PERSONAL ORNAMENTS MADE OF GOLD AND SILVER PLATED.
       
UNITED KINGDOM
  T30005GB00   8/9/1988   1354253   8/9/1988   1354253   REGISTERED     14  
14 - GOODS NOT LISTED.
       
UNITED KINGDOM
  T30005GB01   4/24/1991   1462057   10/2/1992   1462057   REGISTERED     14  
14 - GOODS NOT LISTED.
       
UNITED KINGDOM
  T30005GB02   1/12/1998   2155331   1/12/1998   2155331   REGISTERED     14  
14 - Jewellery made of precious and semi-precious materials.
       
 
                               
Napier (INITIAL CAP)
       
 
                               
CHINA
  T30025CN00   3/18/1994   94021336   11/28/1995   795472   REGISTERED     14  
14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS METAL.
       
 
                               
NAPIER (Stylied)
       
 
                               
TAIWAN
  T30171TW00           11/16/1994   660772   REGISTERED     056  
056 - Jewelry made of precious and semi-precious materials, precious metals,
diamonds brooch, ring, necklace, bracelet, and earring.
       
 
                               
NAPIER (Stylized)
       
 
                               
BOLIVIA
  T30007BO00           8/27/1993   55182-C   REGISTERED     14  
14 - GOODS NOT LISTED.
       
BRAZIL
  T30007BR01       816963142   11/11/1992   816963142   REGISTERED     14  
14 - Jewelry made of precious and sem-precious stones.
       
CANADA
  T30007CA00   9/9/1994   763769   9/27/1996   463715   REGISTERED     14  
14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS MATERIALS.
       
CANADA
  T30007CA01   12/31/1997   0865476   3/1/2000   TMA524174   REGISTERED     14  
14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS MATERIALS.
       
ECUADOR
  T30007EC00   7/15/1991   057274   2/17/1995   670-95   REGISTERED     14  
14 - GOODS NOT LISTED.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 111

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NAPIER (Stylized) continued . . .        
EL SALVADOR
  T30007SV00   3/9/1993   895/93   6/6/1997   151   REGISTERED     14  
14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS MATERIALS.
       
FRANCE
  T30007FR00           10/19/1989   1632493   REGISTERED     14  
14 - jewelry
       
GUYANA
  T30007GY00   12/9/1992   14002A   12/9/1992   14002A   REGISTERED     14  
14 - JEWELRY AND SIMILAR DECORATIVE ITEMS.
       
INDIA
  T30007IN01   5/1/1995   664230   5/1/2002   664230   REGISTERED     14  
14 - Jewelry made of precious & semi-precious materials.
       
IRELAND
  T30007IE00   4/24/1995   95/2963   4/24/1995   167170   REGISTERED     14  
14 - GOODS NOT LISTED.
       
ITALY
  T30007IT00   11/26/1979   40985-C/79   11/21/1985   883753   REGISTERED     14
 
14 - JEWELRY FORMED OF PRECIOUS METAL.
       
JAPAN
  T30007JP00   11/22/1979   88350/79   1/24/1986   1833205   REGISTERED    
6,14,26  
6 - Buckles of metal
       
14 - personal ornaments, semi-wrought precious stones and their imitations
       
26 - Insignias for wear (not of precious metal),badges for wear (not of precious
metal), buckles for clothing, brooches for clothing, special sash clips for obi,
bonnet pins (not of precious metal), ornamental stickers for front jackets,
brassards, buttons and the like.
       
MALAYSIA
  T30007/MY00   5/24/1995   4867/95   2/23/2009   95004867   REGISTERED     14  
14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS MATERIALS.
       
NICARAGUA
  T30007NI00           11/7/1994   27111C.C.   REGISTERED     33  
33 - JEWELRY MADE FROM PRECIOUS AND SEMIPRECIOUS METQLS, CLOCKS, CUPS PLATES,
FLOWER VASES, COCKTAIL MIXERS, CANDELABRUMS, DRESSING TABLE SETS, BABIES’ CUPS,
SALAD SEETS. SAMDWICH SERVERS, BEVERAGE MIXERS, LIQUID MEASURERS, SUCH AS CUPS
AND SPOONS, BOTTLE OPENERS, CORKSCREWS, AND CIGARETTE MATCHES AND ASH TRAYS AMD
CONTAINERS, SMALL ORNAMENTAL LAMPS, PICTURE FRAMES, BABIES’ RATTLES, WHISTLES,
TABLE ORNAMENTS, BOOK MARKERS, DESK ACCESSORIES, CROSSES AND CRUCIFIXES FOR
PERSONAL WEAR, BAGS MADE OF METAL MESH, SILK OR LEATHER WITH METAL FRAMES,
PURSES OF METAL MESH OR LEATHER WITH METAL TRIMMINGS, MATCH AND CIGARETTE CASES,
FLASKS, RIGID COIN CASES, CARD CASES, LIP-SALVE CONTAINERS, MEN’S BELT BUCKLES,
WOMEN’S ORNAMENTAL BUCKLES, TIE CLIPS, KEY CHAINS, CUFF LINKS, LEY CASES,
ORNAMENTAL KEY TOPS FOR ATTACHMENT TO STANDARD KEYS TO AID IN DISTINGUISHING ONE
SUCH KEY FROM OTHERS, POCKET LIGHTERS, MATCH BOXEX, PHOTO CASES, NAIL FILE
CASES, BRACELETS, BROOCHES, DRESS CLIPS, BAR PINS, FINGER RINGS, DRESS BUCKLES,
SHOE BUCKLETS, ORNAMENTAL MOUNTED COMBS, ORNAMENTAL HAIRPINS, BARRETTES, HAIR
ORNAMENTS, NECHLACES, LOCKETS AND EARRINGS.
       
NORWAY
  T30007NO00   5/15/1987   891977   7/19/1990   142069   REGISTERED     14  
14 - GOODS NOT LISTED.
       
PANAMA
  T30007PA00       57274   8/12/1994   57274   REGISTERED     14  
14 - GOODS NOT LISTED.
       
PARAGUAY
  T30007PY00   12/21/1992   92/20933   9/27/1993   256924   REGISTERED     14  
14 - All goods in Class 14.
       
PARAGUAY
  T30007PY01           9/27/2003   256294   REGISTERED     14  
14 - GOODS NOT LISTED
       
PUERTO RICO
  T30007PR00           12/19/1994   35192   REGISTERED     14  
14 - GOODS NOT LISTED.
       
SPAIN
  T30007ES00   11/15/1979   924487   6/6/1980   924487   REGISTERED     14  
14 - Jewelry made of precious metals
       
SURINAME
  T30007SR00   1/6/1993   13481   1/6/1993   13481   REGISTERED     14  
14 - JEWELRY
       
SWITZERLAND
  T30007CH00   12/29/1979   6594   12/28/1979   304285   REGISTERED     14  
14 - GOODS NOT LISTED.
       
URUGUAY
  T30007UY00   10/10/1993   261543   10/10/1993   261543   REGISTERED     14  
14 - GOODS NOT LISTED.
       
VENEZUELA
  T30007VE00   3/27/1992   6066-92   10/7/1994   F169788   REGISTERED     14  
14 - All goods in International Class 14.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 112

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
Napier (Styllized)
       
 
                               
PERU
  T30147PE00   10/15/2002   164210   9/9/2003   00091547   REGISTERED     14  
14 - Jewelry
       
 
                               
NINA CHARLES
       
 
                               
CANADA
  118396   6/16/1998   881562   7/26/1999   TMA513230   REGISTERED     25  
25 - Clothing, namely tops and dresses.
       
 
                               
NIPON BOUTIQUE
       
 
                               
FEDERATION OF
  248083   7/5/2005   2005716226   8/3/2007   330908   REGISTERED     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
35 - Advertising; business management; business administration; office
functions; bringing togther for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses].
       
FRANCE
  118316   12/2/1988   970788   12/2/1988   1501589   REGISTERED     25  
25 - Clothing for females, clothing, footwear, headgear.
       
 
                               
NIPON PETITES
       
 
                               
IRELAND
  118330   9/19/1988   4031/88   9/19/1988   133258   REGISTERED     25  
25 - Articles of clothing, footwear and headgear, all included in Class 25.
       
 
                               
NORTON MCNAUGHTON
       
 
                               
CANADA
  T30094CA00   12/9/1993   743057   10/31/1997   TMA485068   REGISTERED     25  
25 - Women’s sportswear namely, sweaters, blouses, jackets, pants, skirts, vests
and shorts.
       
CHILE
  T30094CL00   7/12/1994   279433   4/12/1995   723014   REGISTERED     25  
25 - Women’s sportswear namely, sweaters, blouses, jackets, pants, skirts, vests
and shorts.
       
CHINA
  T30094CN00   5/16/2002   3177284   10/7/2003   3177284   REGISTERED     25  
25 - Women’s sportswear namely, sweaters, blouses, jackets, pants, skirts, vests
and shorts, clothing, layettes [clothing], bathing suits, waterproof clothing,
theatrical costume, gymnastic shoes, footwear, hats, hosiery, gloves [clothing],
scarves, belts [clothing], sashes for
       
EUROPEAN UNION
  T30094EU00   11/28/1996   000409383   10/28/1998   000409383   REGISTERED    
25  
25 - clothing
       
EUROPEAN UNION
  T30094EU01   10/29/2003   3465441   4/19/2005   3465441   REGISTERED    
35,14,18  
35 - retail store services
       
14 - jewelry
       
18 - hanbags and small leather goods
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011    Page 113

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NORTON MCNAUGHTON continued . . .
       
FEDERATION OF
  T30094RU00   7/5/2005   2005716349   12/28/2006   319095   REGISTERED     25  
25 - pants, skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and
footwear
       
MEXICO
  T30094MX00   6/14/1994   202101   6/14/1994   482534   REGISTERED     25  
25 - apparel, footwear, headwear
       
 
                               
NOW YOU’RE DRESSED
       
 
                               
CANADA
  T30008CA00   12/31/1997   865441   3/1/2000   524173   REGISTERED     14  
14 - Jeweelry
       
JAPAN
  T30008JP00   7/4/2000   2000-74128   9/21/2001   4508762   REGISTERED     14  
14 - Jewelry and their imitations
       
 
                               
PICONE
       
 
                               
CHINA
  T00168CN00   1/13/2005   4461874   10/7/2008   4461874   REGISTERED     25  
25 - DRESSES, SKIRTS, COATS, SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS, VESTS,
PANTS, BLAZERS, SHORTS, HATS, SCARVES, HOSIERY, SOCKS, LINGERIE, SLEEPWEAR,
FOOTWEAR, T-SHIRTS and PULLOVERS
       
TAIWAN
  T00168TW00   3/20/2002   91006454   3/1/2003   1035491   REGISTERED     25  
25 - Dresses, suits, shorts, blouses, shirts, pants, skirts, coats, shoes,
boots, slippers, gloves for clothing/warming, hats, hosiery, swim-suits,
nightgowns, pajamas, bras, and panties.
       
 
                               
PICONE SPORT
       
 
                               
CANADA
  54   1/22/1993   721,126   1/29/1998   488519   REGISTERED     25  
25 - Clothing namely, women’s skirts, pants, shorts, tops, jackets and knitwear
namely, sweaters, sjorts and skirts.
       
CHINA
  T00169CN00   1/13/2005   4461873   10/7/2008   4461873   REGISTERED     025  
025 - DRESSES, SKIRTS, COATS, SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS, VESTS,
PANTS, BLAZERS, SHORTS, HATS, SCARVES, HOSIERY, SOCKS, LINGERIE, SLEEPWEAR,
FOOTWEAR, T-SHIRTS and PULLOVERS
       
 
                               
PICONE STUDIO
       
 
                               
CHINA
  T00170CN00   1/13/2005   4461872   10/7/2008   4461872   REGISTERED     025  
025 - DRESSES, SKIRTS, COATS, SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS, VESTS,
PANTS, BLAZERS, SHORTS, HATS, SCARVES, HOSIERY, SOCKS, LINGERIE, SLEEPWEAR,
FOOTWEAR, T-SHIRTS and PULLOVERS
       
 
                               
PICONE with Katakana
       
 
                               
JAPAN
  142   9/22/1995   97037/1995   1/28/2000   4355120   REGISTERED     25  
25 - Clothing, footwear, headgear.
       





--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011     Page 114

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL RACHEL ROY
       
 
                               
AUSTRALIA
  T30488AU02   5/5/2010   1360154   12/10/2010   1360154   REGISTERED    
9,14,18  
 
                            25  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, belts, parasols and walking sticks;
whips, harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
HONG KONG
  T30488HK00   12/23/2009   301506979   12/23/2009   301506979   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
horological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags;key cases; wallets;umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear.
       
MACAO
  T30488MO00   6/18/2010   49896   9/27/2010   49896   REGISTERED     9  
9 - Eyewear
                               
MACAO
  T30488MO01   6/18/2010   49897   9/27/2010   49897   REGISTERED     14  
14 - jewelry and watches
       
MACAO
  T30488MO02   6/18/2010   49898   9/27/2010   49898   REGISTERED     18  
18 - Handbags and small leather goods
       
MACAO
  T30488MO03   6/18/2010   49899   9/27/2010   49899   REGISTERED     25  
25 - Clothing jackets, scarves, footwear, belts, headgear
       
SINGAPORE
  T30488SG07   5/5/2010   T10/056081   5/5/2010   T10/056081   REGISTERED    
9,14,18  
 
                            25  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
TAIWAN
  T30488TW01   6/3/2010   99026758   12/16/2010   01444263   REGISTERED     25  
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
TAIWAN
  T30488TW05   1/5/2010   099001901   2/1/2011   01451678   REGISTERED     14  
14 - Jewelry amd Watches
       
 
                               
RACHEL ROY
       
 
                               
MACAO
  T30496MO00   1/5/2010   47085   5/20/2010   47085   REGISTERED     14  
14 - Jewelry (necklaces, bracelets, rings, earrings and brooches) and watches
       
MACAO
  T30496MO01   1/5/2010   47086   5/20/2010   47086   REGISTERED     18  
18 - Handnags, wallets and key cases
       
MACAO
  T30496MO02   1/5/2010   47087   5/20/2010   47087   REGISTERED     25  
25 - Tops, bottoms, dresses coats and jackets
       
MACAO
  T30496MO03   5/11/2010   49545   9/13/2010   49545   REGISTERED     9  
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011    Page 115

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL ROY NEW YORK
       
AUSTRALIA
  T30488AU01   5/5/2010   1360156   12/10/2010   1360156   REGISTERED    
14,18,25  
 
                            9  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, belts, parasols and walking sticks;
whips, harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
9 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
HONG KONG
  T30488HK02   12/23/2009   301506997   12/23/2009   301506997   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
horological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags;key cases; wallets;umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear.
       
LEBANON
  T30488LB00   6/9/2010   4739   6/14/2010   129128   REGISTERED     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       
MACAO
  T30488MO04   6/18/2010   49900   9/27/2010   49900   REGISTERED     9  
9 - Eyewear
                               
MACAO
  T30488MO05   6/18/2010   49901   9/27/2010   49901   REGISTERED     14  
14 - Jewelry and Watched
       
MACAO
  T30488MO06   6/18/2010   49902   9/27/2010   49902   REGISTERED     18  
18 - Handbags and small leather goods
       
MACAO
  T30488MO07   6/18/2010   49903   9/27/2010   49903   REGISTERED     25  
25 - Clothing jackets, scarves, footwear, belts, headgear
       
MEXICO
  T30488MX01   8/6/2010   1110413   8/24/2010   1175513   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials not
included in other classes; animal skins, hides, trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery
       
MEXICO
  T30488MX02   8/6/2010   1110414   9/9/2010   1178630   REGISTERED     25  
25 - Clothing, jackets, scarves, footwear and headgear
       
SINGAPORE
  T30488SG00   5/5/2010   T1005606B   5/5/2011   T1005606B   REGISTERED    
09,14,18  
 
                            25  
09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
homological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; key cases; wallets; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011    Page 116

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL ROY SIGNATURE
       
 
                               
HONG KONG
  T30495HK00   12/23/2009   301506988   12/23/2009   301506988   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches;
horological and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags;key cases; wallets;umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
25 - Clothing, jackets, scarves, footwear, belts, headgear.
       
 
                               
RENA ROWAN
       
 
                               
CANADA
  T00185CA00   9/17/1990   666556   9/9/1994   TMA432931   REGISTERED     25  
25 - Ladies’ clothing — namely, blouses, knit tops, pants (slacks), skirts,
sweaters, jackets, shells, shirts, coats, dresses, shorts.
       
CHINA
  T00185CN01   12/23/2008   7129061   8/28/2010   7129061   REGISTERED     25  
25 - Clothing; layettes [clothing]; bathing suits; raincoat; costumes
(masquerade-); gymnastic shoes; shoes; hats; hosiery; gloves [clothing];
scarves; leather belts [clothing]; chasubles; sashes for wear; wimples;
maniples; caps (shower-); sleep masks; wedding dress.
       
 
                               
RICHELIEU
       
 
                               
AUSTRALIA
  T30005AU00           4/3/1978   B316926   REGISTERED     14  
14 - JEWELRY NOT BEING IN THE FORM OF SMOKERS’ ARTICLES.
       
BENELUX
  T30005BX02           3/7/1978   350368   REGISTERED     14  
14 - jewelry
       
CANADA
  T30005CA00   5/1/1942   181024   5/1/1942   16868   REGISTERED     14  
14 - Jewelry
       
DENMARK
  T30005DK01           3/2/1979   vr19979 00627   REGISTERED     14  
14 - Jewelry
       
FRANCE
  T30005FR00           5/20/1987   1427539   REGISTERED     14  
14 - JEWELRY
       
GERMANY
  T30005DE01       V15794   3/1/1978   979771   REGISTERED     14  
14 -
       
HONG KONG
  T30005HK00   6/2/2005   300431324   4/4/2006   300431324   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
ITALY
  T30005IT00   10/19/1984   41249-C84   7/25/1996   684350   REGISTERED     14  
14 - GOODS NOT LISTED
       
JAPAN
  T30005JP00   3/9/1978   15649/1978   2/26/1982   1499973   REGISTERED     14  
14 - GOODS NOT LISTED.
       
NEW ZEALAND
  T30005NZ00   8/1/1985   160175       160175   REGISTERED     14  
14 - Jewelry, precious stones
       
SWEDEN
  T30005SE00           7/28/1978   164239   REGISTERED     14  
14 - All goods in International Class 14.
       
UNITED KINGDOM
  T30005GB03   12/6/1984   1231657   12/6/1984   1231657   REGISTERED     14  
14 - JEWELRY
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011    Page 117

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ROBERT RODRIGUEZ
       
 
                               
CHINA
  T30511CN00       7207656   10/28/2010   7207656   REGISTERED     9  
9 - Glasses, sunglasses, cases for glasses, cases for sunglasses
       
 
                               
Slanted Bubble Design
       
 
                               
CHINA
  T30164CN06       1501469   1/7/2001   1501469   REGISTERED     25  
25 - apparel
       
FEDERATION OF
  T30164RU00   9/4/2000   na   9/4/2000   193643   REGISTERED     25  
25 - Apparel footwear and headgear
       
JAPAN
  T30164JP00           1/5/2001   4443555   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
Slanted Bubble DesignI
       
 
                               
AUSTRALIA
  T30154AU04   12/24/1999   na   12/24/1999   799361   REGISTERED     25  
25 - Apparel footwear and headgear
       
 
                               
STUDIO PICONE
       
 
                               
CANADA
  34   5/8/1986   562,242   5/29/1987   328,195   REGISTERED     25  
25 - Clothing, namely, pants, sportcoats and suits
       
 
                               
Swan Design
       
 
                               
AUSTRALIA
  T30124AU09           6/23/1982   A377268   REGISTERED     18  
18 - All goods in this class
       
AUSTRALIA
  T30124AU10           8/3/1990   A398242   REGISTERED     25  
25 - Women’s sportswear, namely blouses, tops, sweaters, skirts, pants, jeans,
shorts, bathing suits and accessories therefor.
       
BRAZIL
  T30124BR01       810500973   7/3/1984   810500973   REGISTERED     3  
3 - Perfumery and Hygiene products and toiletry articles in general
       
CANADA
  T30124CA00       442468   11/29/1985   308709   REGISTERED     25  
25 - Pants jeans trousers slscks shorts skirts blouses and shirts
       
CANADA
  T30124CA01       532115   10/6/1995   448472   REGISTERED     25  
25 - pants, jeans, jumpsuits, rompers, shorts, shirts, sweaters, sweatshirts,
jogging suits, sportscoats, blazers, coats, vests, jackets,
       
T-shirts, overalls, swimsuits, socks, sleepwear, robes, underwear, footwear,
hats, scarves and gloves; women`s and girl`s blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, leotards, underwear, briefs and tops, bras and
panties
       
CANADA
  T30124CA02       621442   2/9/1996   453619   REGISTERED     18  
18 - Cosmetic bags, cases, purses, walets, coin purses, check organizers, card
cases cigarette cases, eyeglass cases, key rings, lingerie bags, travel bags,
umbrellas, totebags and handbags
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011    Page 118

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
Swan Design continued . . .
       
CANADA
  T30124CA03       589397   2/16/1996   454034   REGISTERED     14  
14 - Watches, precious metals, precious and semiprecious stones and costume
jewelry
       
PUERTO RICO
  T30124PR00   8/29/1984   25604   8/29/1984   25604   REGISTERED     25  
25 - clothing and shoes
       
 
                               
Swan Device
       
 
                               
NEW ZEALAND
  T30124NZ03           6/3/1982   142598   REGISTERED     14  
14 - Articles of Jewelry
       
NEW ZEALAND
  T30124NZ04           6/3/1982   142599   REGISTERED     18  
18 - Handbags, luggage small leather goods, umbrellas
       
 
                               
THE ORIGINAL L.E.I. DENIM JEANS Design
       
 
                               
MEXICO
  T30162MX04   8/31/2001   504811   3/25/2009   1077824   REGISTERED     18  
18 - HANDBAGS and LEATHER GOODS
       
 
                               
‘TIQUE
       
 
                               
CANADA
  T30431CA00   8/25/2006   1315620   10/12/2007   698421   REGISTERED     35  
35 - Retail store servicesselling clothing
       
 
                               
V BY GLORIA VANDERBILT Stylized
       
 
                               
NEW ZEALAND
  T30124NZ08           6/14/1996   237865   REGISTERED     03  
03 - Cosmetics, toiletries, perfumes, fragrances, essential oils, talcs,
lotions, shampoos, beauty preparations, and preparations for personal
       
 
                               
V by VANDERBILT Design
       
 
                               
CANADA
  T30125CA08       742608   1/29/1997   470067   REGISTERED     30  
30 - Toiletries, Namely, eau de toilet, perfumes, fragrances, beauty
preparations and preparations for personal care, namely facial moisturizer and
body lotion, all non medicated
       
 
                               
VANDERBILT BY GLORIA VANDERBILT
       
 
                               
AUSTRALIA
  T30124AU02       380503   9/2/1982   A380503   REGISTERED     03  
03 - Cosmetics, Perfumes, Perfume Sprays, Toilet Water, Toilet Water Sprays,
Body Lotions and Body Powders and preparations for personal care.
       
BRAZIL
  T30124BR03       810963620   10/9/1984   810963620   REGISTERED     3  
3 - Perfumery and Hygiene products and toiletry articles in general
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 119

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
VANDERBILT FOR MEN
       
 
                               
CANADA
  T30125CA10   1/10/1999   1024554   9/23/2002   567859   REGISTERED     25  
25 - Shirtrs, pants, jeans, sweaters, suits, jackets, ties, shorts, underwear,
bathing suits, socks, shoes, vests, hats, scarves, gloves, mufflers, belts,
watches, cufflinks, tie tacks, tie bars, bracelets, wallets, and key chains.
       
 
                               
VANDERBILT GLORIA VANDERBILT & Swan Design
       
 
                               
AUSTRALIA
  T30124AU04       381064   9/15/1982   A381064   REGISTERED     03  
03 - Cosmetics, toiletries, perfumes, fragrances, talcs, lotions, for cosmetic
purposes, shampoos, soaps, beauty preparations and preparations for personal
care and all other goods in the class.
       
BRAZIL
  T30124BR04       810997673   4/2/1985   810997673   REGISTERED     03  
03 - Perfumery and Hygiene products and toiletry articles in general
       
CANADA
  T30125CA02       492269   5/29/1987   328021   REGISTERED     3  
3 - Cosmetis and fragrances
       
 
                               
VANDERBILT GLORIA VANDERBILT and Device
       
 
                               
NEW ZEALAND
  T30124NZ06           8/31/1983   148678   REGISTERED     03  
03 - Cosmetics, toiletries, perfumes, fragrances, essential oils, talcs,
lotions, shampoos, beauty preparations, and preparations for personal
       
 
                               
VISTA
       
 
                               
CANADA
  T30040CA00   6/23/1986   564,947   7/17/1987   330,052   REGISTERED     14  
14 - SIMULATED PEARL EARRINGS AND NECKLACES
       
 
                               
X-AM
       
 
                               
BENELUX
  562   12/10/1993   n/a   12/10/1993   543632   REGISTERED     25  
25 - Clothing, footwear.
       
CANADA
  563       762,765   10/20/1995   449175   REGISTERED     25  
25 - Sportswear, namely shirts, sweatshirts, t-shirts, sweaters, pants, jackets,
pants, jackets; coats;hats; belts; headbands; scarves; men’s, women’s and boys’
jeans and men’s and boys’ shorts.
       
Clothing, footwear, headgear.
       
FRANCE
  567   12/10/1993   n/a       93496163   REGISTERED     25  
25 - Clothing, footwear.
       
GERMANY
  561   12/14/1993   n/a   10/18/1994   2081148   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
ITALY
  572   12/28/1993   NA   11/24/1995   663619   REGISTERED     25  
25 - Clothing and footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 120

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
X-AM continued . . .
       
TAIWAN
  576           10/16/1994   658687   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
 
                                        END OF REPORT       TOTAL ITEMS SELECTED
=
    1534  

 



--------------------------------------------------------------------------------



 



Foreign Registrations
Nine West Development Corp.

Owner Trademark Image   Printed: 4/7/2011   Page 1

                                  Foreign                               Status:
  REGISTERED                           COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES  
 
                               
9 WEST
       
 
                               
EUROPEAN UNION
  3834/0041   8/13/1998   000903419   8/13/1998   000903419   REGISTERED    
09,14,18  
 
                            25  
09 - Optical apparatus and instruments; optical goods; especially eyewear and
parts and accessories thereof.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other Classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
 
                               
9 & CO.
       
 
                               
AUSTRALIA
  T00003AU02   10/13/1994   643034   10/13/1994   643034   REGISTERED     42  
42 - Retail services.
         
9 & CO. (DESIGN)
         
AUSTRALIA
  T20003AU0   10/13/1994   643037   10/13/1994   643037   REGISTERED     18  
18 - All goods included in Class 18.
       
NEW ZEALAND
  T15930NZ00           5/14/1997   276666   REGISTERED     25  
25 - Clothing, headgear and footwear.
       
 
                               
9 & CO. (Logo)
       
 
                               
CHINA
  T20003CN1   10/2/1994   94107927   9/28/1996   875035   REGISTERED     18  
18 - Leather, imitations of leather, animal skins, hides, trunks, travelling
bags, umbrellas, parasols and walking sticks, whips, harness and saddlery, goods
made of leather and imitations of leather, namely: bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key
       
COLOMBIA
  3834/0074   8/1/1997   97044247   4/13/1998   207334   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
ICELAND
  T20003IS0   10/25/1996   1294/1996   2/18/1997   233/1997   REGISTERED    
18,25  
18 - All goods included in Class
       
25 - All goods included in Class
       
MACAO
  T20003MO0   5/2/1995   14751-M   3/4/1996   14751-M   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks.
       
MACAO
  T20003MO1   5/2/1995   14752-M   3/4/1996   14752-M   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PANAMA
  T20003PA0   6/29/1993   066735   6/29/1993   66735   REGISTERED     25  
25 - Footwear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 2

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
9 & CO. (Logo) continued . . .
       
SOUTH KOREA
  T20003KR0   10/14/1994   94-40897   1/20/1997   353992   REGISTERED     18  
18 - Briefcases, handbags, opera bags, satchels, traveling trunks , suit cases,
Boston bags, knapsacks, wallets not of precious metal, name card cases, mountain
climbing bags, packing bags, key cases of leatherwear, credit card cases,
passport cases, razor cases and razor blade cases, check holders, gas range
cases, ticket cases, diaper bags and poly-bags, straw bags.
       
SOUTH KOREA
  T20003KR1   10/14/1994   94-40898   3/29/1996   336393   REGISTERED    
21,25,26  
21 - Shoe brushes and shoe horns
       
25 - Low shoes, boots, lace up boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, field and track shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, fish shoes, work boots, sandal shoes, over shoes, clog, straw
sandal, slippers, sandal clog, shoe string, shoe brush, shoehorn.
       
26 - Shoe strings
       
 
                               
9 & CO. (Word Mark)
       
 
                               
CANADA
  T20003CA0   12/14/1995   799729   5/14/1997   476222   REGISTERED     25,35  
25 - Footwear, namely boots, shoes, sandals and slippers.
       
35 - Retail store services for footwear and handbags.
       
CHILE
  T20003CL0   10/25/1995   323951   11/18/1996   471881   REGISTERED     18,25  
18 - All products in Class 18.
       
25 - All products in Class 25.
       
CHINA
  T20003CN0   10/2/1994   94107928   12/21/1997   1136543   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
EL SALVADOR
  3834/0500SV   3/15/2000   1861/2000   10/10/2001   Bk 141pp69-70   REGISTERED
    18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
EL SALVADOR
  3834/0501SV   3/15/2000   1859/2000   10/26/2001   163Bk142pp327-8  
REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
EUROPEAN UNION
  3834/0103   8/22/1997   000617019   8/22/1997   617,019   REGISTERED    
18,25,35  
18 - Handbags, carrying cases, suitcases and travelling bags, key cases, pocket
wallets, school bags, shopping bags, shoulder straps.
       
25 - Clothing, footwear, headgear.
       
35 - The bringing together, for the benefit of others, of handbags, carrying
cases, suitcases and traveling bags, key cases, pocket wallets, school bags,
shopping bags, shoulder straps, clothing, footwear and headgear (excluding the
transport thereof), enabling customers to conveniently view and purchase those
goods.
       
EUROPEAN UNION
  3834/0040   8/13/1998   000903336   8/13/1998   000903336   REGISTERED    
14,18,25  
 
                            9  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
9 - Optical apparatus and instruments; optical goods; especially eyewear and
parts and accessories thereof.
       
GUATEMALA
  3834/0480   3/8/2000   M-1738-2000   11/17/2000   108273   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
GUATEMALA
  3834/0479   3/8/2000   M-1760-2000   10/17/2000   107,008   REGISTERED     18
 
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONDURAS
  3834/0469HN   3/2/2000   4008/2000   11/23/2000   79,911   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
HONDURAS
  3834/0468HN   3/2/2000   4010/2000   11/23/2000   79,910   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
JAPAN
  3834/0172   3/6/1995   20497/1995   2/5/1999   4236630   REGISTERED     25  
25 - Clothing, garters, sock suspenders, braces, bands belts, footwear, special
sporting and gymanstic use, special sporting and gymnastic footwear.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 3

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   9 & CO. (Word Mark) continued . . .        
JAPAN
  T20003JP1   3/6/1995   24096/1995   4/25/1997   3288879   REGISTERED     18  
18 - Leather, bags or the like, pouches or the like, portable toiletry article
cases, metal fittings for bags, purse clasps, umbrella and parasols, sticks,
canes, fittings of metal for canes, cane handles, horse-riding equipment,
clothing for pets.
       
JAPAN
  3834/0322   10/22/1997   169259/1997   10/29/1999   4329806   REGISTERED    
35  
35 - Offering of information relating to the sales, promotion and martkeing of
clothing, footwear, bands, belts, bags or the like, pouches or the like made of
leather or imitation leather, portable toiletry article cases made of leather
and imitation of leather.
       
LEBANON
  T20003LB0   10/26/1996   70512   10/26/1996   70512   REGISTERED     18,25,42
 
18 - Leather and imitations of leather, and articles made from these materials
and not included in other classes, skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, harness and saddlery
       
25 - Clothing, including, boots, shoes and slippers
       
42 - Retail store services for handbags, purses, clothing, footwear and headgear
       
MEXICO
  T20003MX11   2/7/2003   587410   3/19/2003   783598   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MEXICO
  T20003MX12   2/7/2003   587409   9/1/2003   805313   REGISTERED     35  
35 - Sales in Retail Stores
       
NICARAGUA
  3834/0458   3/3/2000   2000/00975   5/14/2001   48,702 C.C.   REGISTERED    
18  
18 - All goods in the Class.
       
NICARAGUA
  3834/0459   3/3/2000   2000/00976   5/14/2001   48,704 C.C.   REGISTERED    
25  
25 - All goods in the Class.
       
SOUTH AFRICA
  T20003ZA00   11/14/1996   96/16258   11/14/1996   96/16258   REGISTERED     25
 
25 - Footwear including boots, shoes and slippers
       
TURKEY
  3834/0048TR   9/18/1996   96/13731   9/18/1996   176417   REGISTERED     18,25
 
18 - Handbags.
       
25 - Footwear.
       
VIRGIN ISLANDS
  3833/0294           10/13/1992   6484   REGISTERED     25  
25 - Footwear.
       
 
                               
9 WEST
       
 
                               
PORTUGAL
  3834/0712   11/11/1986   237733   5/2/1991   237733   REGISTERED     25  
25 - Clothing articles, including footwear and headgear.
       
 
                               
9 WEST (Logo)
       
 
                               
AUSTRIA
  T20011AT0   1/17/1985   AM 139/85   11/28/1985   110971   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
PUERTO RICO
  T20008PR0   8/10/1993   N/A   8/10/1993   33629   REGISTERED     25  
25 - Clothing, footwear, headgear
       
 
                               
9 WEST (Stylized)
       
 
                               
AUSTRALIA
  T20003AU1   10/13/1994   643035   10/13/1994   643035   REGISTERED     25  
25 - All goods included in Class 25.
       
BERMUDA
  3834/0023BM   9/21/1998   30067   9/23/1997   30067   REGISTERED     14  
14 - Jewelry and watches.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 4

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CANADA
  T20007CA3   11/1/1985   551846   5/17/1991   384401   REGISTERED     18  
18 - Handbags.
       
INDIA
  3834/0211   1/31/1985   433193   1/31/1985   433193   REGISTERED     25  
25 - Clothing including boots, shoes and slippers.
       
JAPAN
  3834/0390/JP   9/11/1987   102916/1987   9/30/1991   2336609   REGISTERED    
25  
25 - Clothing
       
PORTUGAL
  3834/0713   3/9/1987   239815   5/2/1991   239815   REGISTERED     25  
25 - Clothing articles, including shoes and headgear.
       
SOUTH KOREA
  T20011KR0   1/19/1985   688/85   1/9/1986   122311   REGISTERED     25,26  
25 - Sandal pattens, slippers, straw sandals, wooden shoes with clogs (for
rainly weather), overshoes, sandals, fatigue shoes, angler shoes, hiking shoes,
boxing shoes, golf shoes, hockey shoes, track racing shoes, handball shoes,
rugby shoes, basketball shoes, baseball shoes, artic shoes, rain shoes, vinyl
shoes, rubber shoes, laced boots, boots and low shoes.
       
26 - Shoe strings
       
TAIWAN
  T20007TW0   2/11/1985   (74) 06215   10/1/1985   300439   REGISTERED     48  
48 - Boots, shoes.
       
 
                               
9 WEST (Stylzied)
       
 
                               
BENELUX
  T20011BX00   1/28/1983   48260   1/28/1983   387733   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
 
                               
9 WEST (Word Mark)
       
 
                               
CANADA
  T20007CA1   12/19/1980   463228   6/26/1981   260256   REGISTERED     25  
25 - Shoes.
       
CANADA
  T20007CA2   9/19/1990   666750   1/31/1992   393589   REGISTERED     035  
035 - Services of operating a store specializing in the sale of shoes and
accessories.
       
CHILE
  T20007CL00       676433   5/26/2005   726235   REGISTERED     25  
25 -
       
FRANCE
  T20007FR0   1/22/1985   728540   1/22/1985   1296533   REGISTERED     25  
25 - All goods in Class 25, heading of which is: Clothing, footwear, headgear.
       
FRANCE
  3834/0021   8/6/1998   98745202   8/6/1998   98745202   REGISTERED     14  
14 - Jewelry and watches.
       
HONDURAS
  T20007HN0   8/6/1993   7493/93   3/23/1994   59550   REGISTERED     25  
25 - Shoes, all forms of footwear, clothing, headgear.
       
HONG KONG
  3834/0017   8/7/1998   10513/98   8/7/1998   B15430/99   REGISTERED     14  
14 - Jewelry and watches.
       
ITALY
  T20007IT00   1/22/1985   32886C85   2/2/1987   712480   REGISTERED     25  
25 - Clothing, footwear, headwear
       
JAPAN
  3834/0015   8/5/1998   66221/1998   1/12/2001   4444809   REGISTERED     14  
14 - Precious metals, personal ornaments, jewels and their raw ores and
imitations of jewels, horological instruments.
       
NEW ZEALAND
  T20007NZ0   2/3/1981   135877   2/3/1981   135877   REGISTERED     25  
25 - Boots, shoes, slippers and sandals and similar kinds of footwear.
       
SINGAPORE
  3834/0018   8/12/1998   S8060/98   8/12/1998   T98/08060F   REGISTERED     14
 
14 - Jewelry and watches.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 5

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   9 WEST (Word Mark) continued . . .        
SOUTH AFRICA
  3834/0710   3/9/1981   81/1521   3/9/1981   B81/1521   REGISTERED     25  
25 - All articles of footwear including boots, shoes and slippers.
       
SOUTH KOREA
  3834/0019   10/16/1998   1998-26966   9/13/1999   454742   REGISTERED     14  
14 - Movements for clocks and watches, lock dials, clock hands, watch springs,
anchors (clock and watch-making), watch crystals, watch chains, watch cases,
clockworks, barrels (clock and watch making), atomic clocks, alarm clocks,
electric clocks and watches, electronic clocks and watches, control clocks,
chrono graphs, chronometers, chronoscopes, table clocks, wrist watches and
pocket watches, garnet, olivine (gems), malachite, diamond, opal, agate, cat’s
eye, moonstone, beryl, jasper, jade, coral, crystal, alexandrite, aquamarine,
quartz, paste jewelry (Costume jewelry), zircon, pearl, spinel (precious
stones), cubic zirconium, christo beryl, turquoise, topaz, tourmaline, tiger
eye, yellow jade and jet, ingot gold alloys, gold platings, gold leafs, wrought
gold articles, gold-alloy platings, nickel silver, rhodium, ruthenium, aluminum
gold, osmium, silver or silver alloy casting leafs, silver leafs, wrought silver
articles, ingot silver, ingot silver alloys, iridium and palladium, earrings,
badges of precious metal, buckles of precious metal, belt ornament of precious
metal, pins of precious metals, medals, necklaces, rings, anklets, amulets
(jewelry), brooches (jewelry), ornamental pins, charms and bracelets.
       
SPAIN
  3834/0438ES   2/4/1985   1094303   4/25/1988   1094303   REGISTERED     25  
25 - Footwear.
       
SPAIN
  3834/0022   8/10/1998   2179954   2/5/1999   2179954   REGISTERED     14  
14 - Jewelry and watches.
       
TAIWAN
  3834/0016   8/6/1998   87038480   8/16/1999   863972   REGISTERED     14  
14 - Jewelry and watches.
       
UNITED KINGDOM
  3834/0020   8/6/1998   2174122A   8/6/1998   2174122A   REGISTERED     14  
14 - Jewelry and watches.
       
 
                               
9 WEST LOGO
       
 
                               
AUSTRALIA
  T20011AU0   1/28/1983   386786   1/28/1983   B386786   REGISTERED     25  
25 - Boots, shoes, slippers and sandals; footwear, all being articles of
clothing.
       
BAHAMAS
  3834/0205   1/18/1985   11515   1/18/1985   11515   REGISTERED     25  
25 - Clothing, headgear and footwear, including boots, shoes and slippers.
(Local Class 38)
       
CANADA
  3834/0348   2/9/1983   498583   10/28/1983   284426   REGISTERED     025  
025 - Shoes.
       
DENMARK
  T20011DK0   1/26/1983   00446-1983   10/7/1983   03574/1983   REGISTERED    
25  
25 - All goods in the Class.
       
FRANCE
  T20011FR0   1/22/1985   728538   1/22/1985   1296531   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
GREECE
  T20011GR0   3/3/1983   74145   3/3/1983   74145   REGISTERED     25  
25 - All goods in Class 25.
       
JAPAN
  T20011JP0   9/11/1987   102917/1987   12/26/1990   2292684   REGISTERED    
14,18,25  
 
                            26  
14 - Personal ornaments; pouches and purses of precious metal., jewels and their
imitations; compacts of precious metal
       
18 - Bags, pouches, portable toiletry article cases
       
25 - Bands, belts, garters, sock suspenders, braces
       
26 - Brooches for clothing, medals for clothing (excluding those of precious
metal), badges for wearing (excluding those of precious metal), pins for bonnets
(excluding those of precious metal), buckles for clothing.
       
SOUTH AFRICA
  T20011ZA0   2/15/1985   85/1175   2/15/1985   85/1175   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SPAIN
  T20011ES0   3/5/1985   1097631   2/2/1988   1097631   REGISTERED     25  
25 - Footwear.
       
SWEDEN
  T20011SE0   1/17/1985   85-0417   2/13/1987   204342   REGISTERED     25  
25 - Footwear, including shoes.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 6

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
9 WEST NINE WEST (Series)
       
 
                               
AUSTRALIA
  T00003AU00   5/1/2003   952494   5/1/2003   95249   REGISTERED     18  
18 - Leather and imitations of leather; and goods made of these materials and
not included in other classes; bags and baggages; handbags; totes; totebags;
attached cases; briefcases; briefcase-type portfoliois; valises; trunks; beach
bags; back packs; school bags; duffel bags; suitcases; suitcase handles;
luggage; travel bags; traveling bags; garment bags; satchels; wallets; credit
card cases; business card cases; cheque-books cases; purses; clutch purses,
change purses’ passport cases; cosmetics cases; key cases; leather key fobs;
animal skins and hides; umbrellas; parasols; walking sticks; whips; harness and
saddlery.
       
 
                               
9 WEST SPORT LOGO
       
 
                               
BAHAMAS
  T20013BS0   10/30/1987   12661   10/30/1987   12661   REGISTERED     38  
38 - Clothing, headgear and footwear, including boots, shoes, insoles for shoes
and slippers.
       
DENMARK
  3834/0411   11/4/1987   0733/1987   11/3/1989   06360/1989   REGISTERED     25
 
25 - All goods in Class 25.
       
 
                               
ANTI-GRAVITY
       
 
                               
CHINA
  3834/0448   3/14/2000   2000029033   4/7/2001   1549168   REGISTERED     25  
25 - Clothing, headgear, footwear.
       
DOMINICAN
  3834/0451   3/2/2000   2000013555   5/15/2000   113182   REGISTERED     25  
25 - All goods in the Class.
       
EUROPEAN UNION
  3834/0436/EU   2/3/2000   001493832   2/3/2001   001493832   REGISTERED    
18,25  
18 - All goods in the Class.
       
25 - All goods in the Class.
       
ITALY
  3834/0449   3/29/2000   RM2000C001967   6/20/2003   898255   REGISTERED     25
 
25 - All goods in the Class.
       
SOUTH KOREA
  3834/0521   4/7/2000   40-2000-16672   6/25/2001   496257   REGISTERED     25
 
25 - Low shoes, boots, laced boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, track-racing shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, angler shoes, fatigues shoes, sandals, over shoes, wooden shoes
with clogs (for rainly weather) straw sandals, slippers and sandal pattens
       
SPAIN
  3834/0450   2/24/2000   2294002   2/24/2000   2294002   REGISTERED     25  
25 - All goods in the Class.
       
 
                               
ARPEGGIOS
       
 
                               
MEXICO
  T20031MX0   11/17/1993   183414   11/17/1993   552671   REGISTERED     9  
9 - Ophthalmic eyewear including some glasses, sunglasses and optical
accessories.
       
 
                               
ARPEGGIOS DESIGN
       
 
                               
CANADA
  T20032CA0   9/9/1987   591461   1/20/1989   350142   REGISTERED     09  
09 - Eyeglasses and frames for spectacles.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 7

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BABY NINE
       
 
                               
CANADA
  3834/0136   12/14/1995   799731   12/31/1998   506,033   REGISTERED     25  
25 - Footwear.
       
 
                               
BANDOLINO & DESIGN
       
 
                               
CANADA
  3834/0132   1/29/1998   866116   3/26/1999   510132   REGISTERED     09  
09 - Eyeglasses, frames for spectacles and sunglasses.
       
 
                               
BANDOLINO (Stylized)
       
 
                               
AUSTRALIA
  T20039AU0   1/7/1963   177872   1/7/1963   A177872   REGISTERED     25  
25 - Shoes.
       
CHINA
  T20039CN0   6/20/1991   91026868   6/10/1992   598197   REGISTERED     25  
25 - Footwear.
       
CHINA
  3834/0125   9/29/1997   97103192   2/21/1999   1248695   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
EL SALVADOR
  T15894SV00           10/17/2001   Book141pp413-14   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers
       
FRANCE
  3834/0709   4/2/1991   1653424   4/2/1991   1653424   REGISTERED     18  
18 - Handbags, wallets, purses and credit card holders.
       
HONG KONG
  T20036HK0   8/13/1980   2009/1980   8/13/1980   2204/81   REGISTERED     25  
25 - Footwear.
       
INDONESIA
  3834/0362   10/27/1997   D9723476   3/29/1999   425,962   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins, sandals, slippers, socks, hosiery, caps and hats,
scarves, kerchiefs.
       
INDONESIA
  3834/0361   10/27/1997   D9723475   3/25/1999   424,919   REGISTERED     18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, cases, billfolds, wallets, key fobs, key cases, travelling bags,
umbrellas and walking sticks.
       
ITALY
  3834/0515   3/16/1990   RM2000C001612   12/9/1992   582970   REGISTERED     25
 
25 - Footwear for men, women and children.
       
JAMAICA
  3834/0056/JM/01   10/17/1997   25/1934   10/17/1997   35,683   REGISTERED    
25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins, slippers and sandals, headgear.
       
JAPAN
  T20039JP0   5/22/1991   053285/1991   5/31/1993   2540146   REGISTERED     18
 
18 - Handbags, other bags, purses, wallets, credit card cases, other pouches,
vanity cases in International Class 18.
       
MALAYSIA
  3834/0365MY   10/29/1997   MA/15470/97   10/29/1997   97/15470   REGISTERED  
  25  
25 - Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweatpants, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, hats, scarves, kerchiefs, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, all included in Class 25.
       
NETHERLANDS
  T15894AN00           10/2/1997   03198   REGISTERED     18,25,35  
18 - All goods in class.
       
25 - All goods in class.
       
35 -
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 8

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BANDOLINO (Stylized) continued . . .        
NETHERLANDS
  T20039AN0   10/2/1997   None Assigned   10/27/1997   20285   REGISTERED     25
 
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins, sandals, slippers, socks, hosiery, caps and hats,
scarves, kerchiefs.
       
PERU
  T20039PE0   6/11/1993   222368   6/22/1995   16495   REGISTERED     25  
25 - Footwear.
       
SAUDI ARABIA
  3834/0188   7/28/1997   39986   6/28/1998   439/74   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
SAUDI ARABIA
  3834/0189   7/28/1997   39987   6/28/1998   439/75   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SOUTH KOREA
  T15894KR01   1/7/2005   40-2005-1073   3/9/2006   40-0654272   REGISTERED    
25  
25 - Breeches, riding boots, low heel shoes, boots, leather boots, leather
shoes, rubber shoes, vinyl shoes, hiking shoes, over shoes, slippers, sandals,
Korean clogs, galoshes, bath sandals, bath slipper, half-boots, beach shoes,
laced shoes, one-piece dresses, two-piece dresses, evening dresses, evening
gowns, skirts, blouses, suits, long coats, short coats, raincoats, top coats,
cloaks, overcoats, jackets, sweaters, slacks, blue jean pants, blue jean shirts,
blue jean shorts, sweat pants, underpants, trousers, shoes, sport shirts, body
shirts, dress shirts, polo shirts, sweat shirts, cardigans, vests, leather
belts, garters, stocking suspenders, sock suspenders, suspenders for clothing,
lounge-wear for women (usually worn while relaxing at home), lounge-wear for men
(clothing worn whole relaxing at home), lounge wear for children (clothing worn
while relaxing at home), panty hose, socks, neckties, collars (clothing),
mufflers, scarves, shawls, jump suits, gloves for cold weather, mittens, hats,
leg warmers, jogging suits, t-shirts, tank tops, camisoles, pullovers,
children’s clothes, aerobic wear, nightgowns, underwear, undershirts, bathing
caps, bathing suits, bathing trunks, pajamas, sun visors.
       
SOUTH KOREA
  T15894KR02   2/3/2005   40-2005-4954   2/28/2006   40-0653059   REGISTERED    
18  
18 - Briefcases, handbags, opera bags, satchels, trunks, suit cases, Boston
bags, knapsacks, wallets, name card cases, mountain climbing bags, packing bags,
key cases, credit card cases, passport cases, shaving implement cases, check
holders, gas range cases, ticket cases, diaper bags poly-bags,and straw bags.
       
TAIWAN
  3834/0128   7/31/1997   86039488   11/1/1998   824663   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags, umbrellas and walking sticks.
       
TAIWAN
  3834/0130   7/31/1997   86039489   11/16/1998   827,011   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, shoes, boots, moccasins,
sandals, slippers, socks, hosiery, caps and hats, scarves, kerchiefs.
       
THAILAND
  T20041TH0   6/2/1992   228684   6/2/1992   228684/KOR8092   REGISTERED     25
 
25 - Pumps, sneakers, sandals, gym shoes, slippers, boots, flat shoes, court
shoes.
       
UNITED ARAB EMR
  3834/0230   9/1/1997   23195   9/22/1998   18303   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear; footwear, includng
shoes, boots, moccasins and sandals; headgear.
       
UNITED ARAB EMR
  3834/0229   9/1/1997   23194   9/22/1998   18302   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
UNITED KINGDOM
  T20039GB0   4/24/1991   1462536   4/24/1991   1462536   REGISTERED     25  
25 - Clothing for women, footwear and headgear, all included in Class 25.
       
VIETNAM
  T20039VN0   3/12/1993   11144   3/12/1993   9359   REGISTERED     25  
25 - Footwear.
       
 
                               
BANDOLINO (Tradename)
       
 
                               
EL SALVADOR
  T00012SV03   12/6/2002   202029453   9/13/2004   114bK2PP2290230   REGISTERED
  NC
NC — Commercial establishments destined to expand the store and distribution of
the services of the applicant that consists of eyewear, including sunglasses,
eyeglasses and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords.
Jewelry and watches. Bags and handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking sticks, all made of leather or imitations of leather. Footwear,
clorhing, headgear. Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses,
vests, sweaters, sweatshirts, sweat pants, pants, shorts, culottes, suits,
warm-up suits, jackets, coats, windbreakers, parkas, ponchos, rainwear,
stockings, socks, wristbands, gloves, mittens, leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs. (Local
Class 98).
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 9

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BANDOLINO (Word Mark)
       
 
                               
ANGUILLA
  T00012AI00       3486   8/19/2002   3486   REGISTERED     18,25,35  
 
                            42  
18 - All goods in the class.
       
25 - All goods in the class.
       
35 - All services in the class.
       
42 - All services in the class.
       
ARGENTINA
  3834/0552   5/29/2000   2,288746   10/31/2001   1849927   REGISTERED     18  
18 - All goods in the Class.
       
ARGENTINA
  3834/0553ar   5/29/2000   2,288,747   4/30/2004   1979360   REGISTERED     25
 
25 - All goods in the Class.
       
ARUBA
  T00012AB00   11/29/2002   0112g.14   11/29/2001   22284   REGISTERED    
9,14,25  
 
                            35,42  
9 - All goods in class.
       
14 - All goods in class.
       
25 - All goods in class.
       
35 - All services in class.
       
42 - All services in the class.
       
AUSTRALIA
  T20036AU0   8/12/1968   438805   1/3/1986   A438805   REGISTERED     25  
25 - Footwear, including women’s shoes.
       
BAHAMAS
  T20036BS0   9/12/1974   7961   9/12/1974   7961   REGISTERED     38  
38 - Footwear.
       
BARBADOS
  T00012BB00   10/1/2002   N/A/   6/12/2003   81/17388   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
BARBADOS
  T00012BB01   10/1/2002   N/A   6/12/2003   81/17389   REGISTERED     25  
25 - Footwear, clothing, headgear, Shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
BARBADOS
  T00012BB02   10/1/2002   N/A   6/12/2003   81/17390   REGISTERED     35  
35 - Retail Store Services
       
BELIZE
  T00012BZ00   9/12/2002   N/A   9/12/2002   BZ1000.02   REGISTERED     18,25,35
 
18 - All kinds of bags, handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and travellng bags, umbrellas and
walking sticks, all made of leather or imitations of leather.
       
25 - All kinds of footwear, clothing, headgear, shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweatpants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs.
       
35 - All kinds of retail store services.
       
BENELUX
  3834/0440   2/14/1990   741453   2/14/1990   475842   REGISTERED     25  
25 - Footwear.
       
BERMUDA
  T00012BM00   7/31/2002   34470   7/31/2003   34470   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
BERMUDA
  T00012BM01   7/31/2002   34471   7/31/2002   34471   REGISTERED     25  
25 - Footwear, clothing, headgear, Shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
BERMUDA
  T00012BM02   7/31/2002   34472   7/31/2005   34472   REGISTERED     35  
35 - Retail Store Services
       
BERMUDA
  T20036BM0   8/20/1974   7626   8/20/1974   7626   REGISTERED     38  
38 - Footwear.
       
BOLIVIA
  3834/0554   6/7/2000   016996   3/27/2001   83883   REGISTERED     18  
18 - All goods in the Class.
       

 



--------------------------------------------------------------------------------



 



     
 
   
Owner Trademark Image
  Printed: 4/7/2011   Page 10

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BANDOLINO (Word Mark) continued . . .        
BOLIVIA
  3834/0555   6/7/2000   016997   3/27/2001   83884   REGISTERED     25  
25 - All goods in the Class.
       
BRITISH VIRGIN
  T00012VG00   1/23/2003   4005   1/24/2003   4005   REGISTERED     18,25  
18 - Leather skirts, unwrought and wrought, and articles made of leather, not
included in other classes, including bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases, travel bags and
leather shoes. (Local Class 37); Umbrellas (Local Class 50(5)) Class 50(10)
Goods not included in the foregoing classes, including bags, handbags, purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases, travel
bags, all made of materials other than leather; handkerchiefs. (Local
Class 50(1))
       
25 - Articles of clothing, including footwear, headgear, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear, stockings, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats and
scarves. (Local Class
       
CANADA
  T00012CA00   3/4/2003   1169489   9/30/2005   649414   REGISTERED     25  
25 - Clothing, namely headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear, stockings, socks, wristband, gloves, mittens and kerchiefs.
       
CANADA
  T20036CA0   1/20/1992   697245   1/8/1993   406899   REGISTERED     25  
25 - Ladies’ shoes.
       
CANADA
  T00012CA02   11/29/2007   1,374,084   4/7/2009   737,686   REGISTERED     35  
35 - Operation of a retail store specializing in the sale of footwear and
handbags
       
CHILE
  T00012CL00   4/28/2004   645.322   10/28/2004   707194   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and travel bags and umbrellas
       
CHILE
  3834/0134   7/2/1997   382328   3/10/1998   506,535   REGISTERED     25  
25 - Footwear.
       
CHINA
  T00012CN01   8/9/2004   4210781   1/7/2008   4210781   REGISTERED     35  
35 - Retail store services
       
CHINA
  T00012CN02   6/7/2006   5402980   6/7/2009   5402980   REGISTERED     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords
       
CHINA
  T00012CN03   6/7/2006   5402981   7/28/2009   5402981   REGISTERED     14  
14 - Jewelry and watches
       
COLOMBIA
  3834/0556   8/25/2000   00.063.716   6/1/2001   241570   REGISTERED     18  
18 - All goods in the Class.
       
COLOMBIA
  3834/0557   8/25/2000   00.063.717   10/26/2004   291797   REGISTERED     25  
25 - Clothing, footwear, headgear
       
COLOMBIA
  T00012CO02   10/2/2002   02088383   11/24/2003   276237   REGISTERED     35  
35 - Retail Store Services
       
COSTA RICA
  T00012CR00   10/8/2002   2002-0007107   11/14/2003   142574   REGISTERED    
35  
35 - Retail store services
       
COSTA RICA
  T00012CR01   10/17/2000   20028811   10/17/2001   122576   REGISTERED     25  
25 - Clothing, footwear, headgear
       
COSTA RICA
  T00012CR02   5/5/2003   142573   11/14/2003   142573   REGISTERED     42  
42 - All goods in the class
       
COSTA RICA
  T00012CR03           11/12/2003   142537   REGISTERED     25  
25 - Footwear, clothing, headgear, including shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves kerchiefs.
       
COSTA RICA
  3834/0491   3/1/2000   N/A   10/17/2000   122,573   REGISTERED     18  
18 - All goods in the Class.
       
DENMARK
  T20036DK0   2/14/1990   01266/1990   9/6/1991   05741/1991   REGISTERED     25
 
25 - All goods in class.
       
DOMINICAN
  T00012DO00           2/28/2001   118434   REGISTERED     18  
18 - All goods in class.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 11

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BANDOLINO (Word Mark) continued . . .        
DOMINICAN
  3834/0558   2/15/2001   2000041114   2/15/2001   116013   REGISTERED     18,25
 
18 - Alll goods in the Class.
       
25 - All goods in the Class.
       
ECUADOR
  T00012EC00   11/19/2002   128236   6/3/2003   23774   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, travel bags, umbrellas and walking
       
ECUADOR
  T00012EC01   11/19/2002   128235   6/3/2003   23773   REGISTERED     25  
25 - Footwear, clothing, headgear, including shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
ECUADOR
  T00012EC02   11/19/2002   128250   6/3/2003   8118   REGISTERED     35  
35 - Retail Store Services
       
EL SALVADOR
  3834/0502SV   10/5/2001   1852/2000   5/10/2001   244   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
EL SALVADOR
  T00012SV01   10/2/2002   200202046   3/15/2005   66-Bk. 35   REGISTERED     35
 
35 - Retail shoe store services
       
EL SALVADOR
  T00012SV02           10/17/2001   Bk 141 413/414   REGISTERED     25  
25 - Articles of clothing, including boots, shoes and slippers.
       
EUROPEAN UNION
  3834/0035EU   8/13/1998   000903518   8/13/1998   000903518   REGISTERED    
14,18,25  
14 - All goods in the Class.
       
18 - All goods in the Class.
       
25 - All goods in the Class.
       
FRANCE
  3834/0441   2/16/1990   188662   2/16/1990   1,575,911   REGISTERED     25  
25 - Footwear.
       
GERMANY
  T00012DE00   7/18/1991   U8198/18 Wz   8/24/1993   2043149   REGISTERED     18
 
18 - Handbags, wallets, purses and credit card holders.
       
GERMANY
  3834/0650   8/4/1980   U5510/25Wz   12/4/1981   1026324   REGISTERED     25  
25 - Boots and shoes.
       
GUATEMALA
  T00012GT01   3/8/2000   6937-2002   1/19/2004   127,385   REGISTERED     35  
35 - Wholesale store services
       
GUATEMALA
  T00012GT03           8/13/2003   125,153   REGISTERED     18  
18 - All goods in class.
       
GUATEMALA
  3834/0481   10/10/2000   6905-2002   10/10/2000   106477   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
GUATEMALA
  3834/0482   3/8/2000   2000-01741   5/12/2004   129,591   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers
       
HAITI
  T00012HT01           5/10/2003   D-5417   REGISTERED     25  
25 - All goods in class.
       
HAITI
  T00012HT02       116   5/10/2003   5416   REGISTERED     18  
18 - All goods in class.
       
HAITI
  T00012HT04           5/10/2003   5418   REGISTERED     42  
42 - All services in class.
       
HONDURAS
  3834/0470HN   3/2/2000   4007/2000   11/23/2000   79,904   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONDURAS
  3834/047HN   3/2/2000   4006/2000   11/23/2000   79,905   REGISTERED     25  
25 - Clothing, footwear and headgear.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 12

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BANDOLINO (Word Mark) continued . . .        
HONG KONG
  T00012HK00   8/12/2004   300267147   12/16/2004   300267147   REGISTERED    
18,35  
18 - Bags, handbags, purses, credit card holders made of leather or imitation
leather, knapsacks, billfolds, wallets, key fobs made of leather or imitation
leather, key cases made of leather or imitation leather, travel bags, umbrellas
and walking sticks.
       
35 - Retail store services in the field of clothing, footwear, headgear, bags,
handbags, purses, credit card holders made of leather or imitation leather,
knapsacks, billfolds, wallets, key fobs made of leather or imitation leather,
key cases made of leather or imitation leather, travel bags, umbrelllas and
walking sticks.
       
HONG KONG
  T00012HK02   8/19/2004   300270837   8/19/2004   300270837   REGISTERED     25
 
25 - Clothing, footwear and headgear
       
INDIA
  3834/0592   5/31/2000   928655   5/31/2000   928655   REGISTERED     25  
25 - All goods in the Class including footwear, headgear, belts and clothing.
       
INDONESIA
  T00012ID00   8/13/2004   J20042330423497   8/12/2004   IDM000069024  
REGISTERED     35  
35 - The bringing together, for the benefit of others, of a variety of goods
enabling customers to conveniently view and purchase those
       
INDONESIA
  T00012ID01   2/24/2005   D00 2005   2/24/2005   IDM000096087   REGISTERED    
25  
25 - Clothing and footwear.
       
IRELAND
  T20036IE0   2/15/1990   865/90   2/15/1990   136619   REGISTERED     25  
25 - Footwear
       
ISRAEL
  3834/0385il2   8/30/1996   n/a   10/7/1997   107,249   REGISTERED     18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags; umbrellas and walking sticks.
       
ISRAEL
  T20036IL0   8/30/1996   107250   8/30/1996   107250   REGISTERED     42  
42 - Retail store services
       
ISRAEL
  T20036IL1   8/29/1996   107231   8/29/1996   107231   REGISTERED     25  
25 - Shoes
       
JAMAICA
  T00012JM00   7/30/2002   42749   7/30/2002   42749   REGISTERED     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks, whips harnesses and saddlery
       
25 - Clothing, footwear, headgear
       
35 - Advertising; business management; business administration; office
functions; the bringing together, for the benefit of others, of a variety of
goods, enabling customers to conveniently view and purchase those goods in a
retail store.
       
JAPAN
  T00012JP00   8/9/2004   73659/2004   7/29/2005   4884387   REGISTERED     35  
35 - Providing information relating to the sales of goods.
       
JAPAN
  3834/0377   2/18/1986   015639/1986   6/23/1989   2150816   REGISTERED     25
 
25 - Footwear and all others belonging to Class 25.
       
JAPAN
  3834/0157   2/18/1986   15640/1986   11/30/1988   2094248   REGISTERED     25
 
25 - Special shoes for sports, and all others belonging to this Class.
       
MACAO
  T00012MO01   9/26/1997   N2593   3/9/1998   N/2593   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MEXICO
  T00012MX00   11/25/2003   630945   7/21/2004   843711   REGISTERED     09  
09 - All kinds of eyewear including, sunglasses, eyeglasses and eyeglass frames,
eyeglass cases, eyeglass chains, and eyeglass cords
       
NETHERLANDS
  T00012AN01   8/2/2002   08754   8/2/2002   08754   REGISTERED     18,25,35  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
35 - Retail Store Services
       
NEW ZEALAND
  3834/0190   8/1/1974   109,163   8/1/1974   109,163   REGISTERED     25  
25 - Footwear, including boots, shoes and slippers, and excluding socks,
stockings, and hosiery.
       
NICARAGUA
  3834/0460   3/3/2000   2000/00967   5/14/2001   48,706 C.C.   REGISTERED    
18  
18 - All goods in the Class.
       
NICARAGUA
  3834/0461   3/3/2000   2000/00968   5/14/2001   48,698 C.C.   REGISTERED    
25  
25 - All goods in the Class.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 13

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BANDOLINO (Word Mark) continued . . .
       
NICARAGUA
  T00012NI02   10/25/2002   02794   6/17/2003   58091   REGISTERED     35  
35 - Retail Store Services
       
PANAMA
  T00012PA00   2/26/2003   125859   2/26/2003   125859   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags; umbrellas and walking
       
PANAMA
  T00012PA02   2/26/2003   125861   2/26/2003   125861   REGISTERED     35  
35 - Retail Store Services (Local Class 39)
       
PARAGUAY
  3834/0564   5/26/2000   12316   4/27/2001   234,499   REGISTERED     18  
18 - All goods in the Class.
       
PARAGUAY
  3834/0565PY   5/26/2000   12317   4/27/2001   234,500   REGISTERED     25  
25 - All goods in the Class.
       
PORTUGAL
  T20036PT0   3/1/1990   262489   9/14/1992   262489   REGISTERED     25  
25 - Footwear.
       
PUERTO RICO
  T20036PR1   4/18/1975   N/A   8/8/1975   19660   REGISTERED     25  
25 - Ladies’ shoes.
       
SAINT LUCIA
  T00012LC01   12/12/2002   444/2002       TM2002/000444   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, narnesses and saddlery.
       
SAINT LUCIA
  T00012LC02   12/12/2002   445/2002   10/27/2003   TM/2002/000445   REGISTERED
    25  
25 - Clothing, footwear, headgear.
       
SINGAPORE
  T00012SG00   8/12/2004   T04/13405G   8/12/2004   T04/13405G   REGISTERED    
18  
18 - Bags, handbags, purses, crdit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and travel bags, umbrellas and walking
       
SINGAPORE
  T00012SG02   8/12/2004   T04/13407C   8/12/2004   T04/13407C   REGISTERED    
35  
35 - The bringing together, for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods in a retail store.
       
SINGAPORE
  T20036SG0   5/25/1988   T88/02554H   5/25/1988   T88/02554H   REGISTERED    
25  
25 - Footwear, being articles of clothing.
       
SOUTH AFRICA
  T20036ZA0   9/10/1982   82/7076   9/10/1982   82/7076   REGISTERED     25  
25 - Articles of clothing including footwear.
       
SOUTH KOREA
  T00012KR00   12/23/2004   41-2004-27662   3/16/2006   41-0129405   REGISTERED
    35  
35 - Retail agency services of footwear, retail agency services of clothing,
retail mediating services of clothing, retail agency services of bags, retail
mediating services of small leather goods, retail mediating services of small
leather goods, retail agency services of clutch purses, retail mediating
services of key cases, retail mediating services of credit card cases, retail
agency services of credit card cases, retail agency services of cosmetic cases
sold empty, retail mediating services of cosmetic services sold empty, retail
agency services of wallets, retail mediating services of business card cases,
retail agency services of lipstick holders, retail mediating services of
lipstick holders, export and import services, sales agency services, sales
mediating services, other services included in this class.
       
SOUTH KOREA
  3834/0152   7/25/1997   34696   8/27/1999   40-0453717   REGISTERED     18  
18 - Briefcases, handbags, opera bags, satchels, trunks, suit cases, Boston
bags, knapsacks, wallets, name card cases, mountain climbing bags, packing bags,
key cases, credit card cases, passport cases, shaving implement cases, check
holders, gas range cases, ticket cases, diaper bags and poly-bags, straw bags.
       
SPAIN
  3834/0312   3/28/1990   1559194   5/17/1994   1559194   REGISTERED     25  
25 - Footwear (except orthopedic).
       
TAIWAN
  T00012TW00   6/23/2006   095032714   4/1/2007   1255967   REGISTERED     09  
09 - Eyeglass cases, eyeglass frames, eyeglasses, frames for glasses and
pince-nez, optical glasses, reading eyeglasses, reading glasses, sunglasses.
       
TAIWAN
  T00012TW01   6/23/2006   095032713   2/16/2007   1250786   REGISTERED     14  
14 - Jewelry and watches
       
TAIWAN
  T00012TW02   6/23/2006   095032712   1/1/2007   1244698   REGISTERED     25  
25 - Shoes, boots, moccasins, sandals, slippers
       
THAILAND
  T00012TH00   8/13/2004   562267   8/13/2004   Kor223658   REGISTERED     18  
18 - Handbags, purses, credit card holders, knapsacks, billfolds, wallets, key
fobs of leather, key cases, travel bags, umbrellas, walking
       
TRINIDAD & TOBAGO
  T00012TT00   8/22/2002   33245   7/14/2004   33245   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 14

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BANDOLINO (Word Mark) continued . . .
       
TRINIDAD & TOBAGO
  T00012TT01   8/13/2002   33228   1/5/2006   33228   REGISTERED     25,35  
25 - Footwear; Clothing (not for operating rooms nor for protection against
accidents, irradiation and fire) headgear for wear; shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants,
shorts, culottes, suits, warm-upsuits, jackets (clothing), coats, windbreakers,
parkas, ponchos, rainwear, stockings, socks, wristbands (clothing), gloves
(clothing), mittens; leather shoes, canvas shoes, rubber shoes, boots, sandals,
slippers (non-orthopedica nor for protections against accidents, irradiation and
fire; hats, 35 - Boutiques, shops and outlets for the sale of shoes, apparel,
handbags, small leather goods, umbrellas, jewelry and watches.
       
TURKEY
  3834/0174TR   9/18/1996   96/13729   9/18/1996   176776   REGISTERED     25  
25 - Ladies shoes.
                               
UNITED KINGDOM
  T20036GB0   11/20/1974   1038645   11/20/1974   1038645   REGISTERED     25  
25 - Footwear, being articles of clothing.
       
UNITED KINGDOM
  T20036GB1   4/3/1991   1459853   4/3/1991   1459853   REGISTERED     18  
18 - Goods of leather, or of imitations of leather, handbags, wallets, purses
and credit card holders, umbrellas and parasols, parts and fittings for all the
aforesaid goods.
       
URUGUAY
  T20036UY0   2/9/1977   153820   10/14/1977   299497   REGISTERED     25  
25 - Espadrilles, boots, buskins, footwear (excluding orthopedic shoes),
bootlegs, uppers, shoe stiffeners, canvas uppers for espadrilles, insoles for
shoes, leggings, soles, slippers, shoes and clogs.
       
VENEZUELA
  3834/0566   6/8/2000   9769/00   6/1/2001   P238131   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
VENEZUELA
  3834/0567   6/8/2000   9770/00   6/1/2001   P231832   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
VIETNAM
  T00012VN00   8/20/2004   4-2004-08536   8/2/2006   74053   REGISTERED    
18,35  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags, umbrellas and walking sticks.
       
35 - Retail store services.
       
VIRGIN ISLANDS
  T00012VS01           9/7/2004   7357   REGISTERED     18  
18 - Handbags and small leather goods, namely clutch purses, key cases, credit
card caases, cosmetic cases sold empty, wallets, business card cases and
lipstick holders.
       
VIRGIN ISLANDS
  T00012VS02   8/10/2004   7358   8/10/2004   7358   REGISTERED     25  
25 - Clothing, namely, skirts, suits, slacks, shorts, blouses, shirts, blazers,
dresses, dusters, sweaters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, t-shirts, polp shirts,
denim jackets.
       
 
                               
BANDOLINO in Chinese Characters
       
 
                               
CHINA
  T30423CN00   7/14/2006   5479739   6/28/2009   5479739   REGISTERED     09  
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords;
       
CHINA
  T30423CN01   7/14/2006   5479740   8/21/2009   5479740   REGISTERED     14  
14 - Watches and jewelry
       
CHINA
  T30423CN02   7/14/2006   5479742   8/28/2009   5479742   REGISTERED     25  
25 - Clothing, footwear, headgear
       
CHINA
  T30423CN03   7/14/2006   5479741   9/7/2009   5479741   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders (leatherware), knapsacks,
billfolds, wallets, key fobs (leatherware), key cases (leatherware), travel
bags, umbrellas and walking sticks.
       
 
                               
BANDOLINOS (Stylized Script)
       
 
                               
ITALY
  3834/0677   11/17/1960   35432C/80   10/3/1986   412340   REGISTERED     25  
25 - Men, women and childrens’ footwear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 15

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BOUTIQUE 58
       
 
                               
TURKEY
  T30297TR00   8/24/2006   2006 41197   8/24/2006   2006 41197   REGISTERED    
35  
35 - The bringing together, of a variety of goods, enabling customers to
conveniently view and purchase those goods.
       
 
                               
BOUTIQUE 9
       
 
                               
AUSTRALIA
  T30441AU00   8/3/2009   1312938   8/3/2009   1312938   REGISTERED     14,18,25
 
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
BAHRAIN
  T30441BH00   1/8/2007   52925   1/8/2007   52925   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
BAHRAIN
  T30441BH01   1/8/2007   52926   1/8/2007   52926   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
BAHRAIN
  T30441BH02   1/8/2007   52927   1/8/2009   52927   REGISTERED     25  
25 - Clothing, footwear, headgear
       
CHILE
  T30441CL00   3/14/2007   766079   9/13/2007   796723   REGISTERED     14,18,25
 
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Handbags and small products made of leather; Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery;
       
25 - Clothing, footwear, headgear
       
CHINA
  T30441CN00   1/5/2007   5830472   6/14/2010   5830472   REGISTERED     14  
14 - Jewelry; precious stones; precious metals, unwrought or semi-wrought;
alloys of precious metal; imitation gold (objects of -); clocks;
       
COLOMBIA
  T30441CO00   1/11/2007   T2007/02290   7/18/2007   336672   REGISTERED     25
 
25 - Clothing, footwear and headgear
       
COLOMBIA
  T30441CO01   1/11/2007   T2007/002295   7/18/2007   336674   REGISTERED     18
 
18 - Handbags and small leather goods
       
COLOMBIA
  T30441CO02   1/11/2007   T2007/002293   7/18/2007   336673   REGISTERED     14
 
14 - Jewelry
       
DOMINICAN
  T30441DO00   1/5/2007   2007-1198   4/1/2007   159920   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       
ECUADOR
  T30441EC00   1/15/2007   179600   8/15/2007   7135-07   REGISTERED     14  
14 - Jewelry
       
ECUADOR
  T30441EC01   1/15/2007   179599   8/15/2007   7174-07   REGISTERED     18  
18 - Handbags and small leather goods
       
ECUADOR
  T30441EC02   1/15/2007   179598   8/15/2007   7128-07   REGISTERED     25  
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 16

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BOUTIQUE 9 continued . . .
       
EUROPEAN UNION
  T30441EU00   1/5/2007   005599031   1/5/2007   005599031   REGISTERED    
14,18,25  
 
                            35  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       
35 - Advertising; business management; business administration; office
functions; retail store services in the field of precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments;
leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
clothing, footwear,
       
GEORGIA
  T30441GE00   5/27/2008   48255/03   6/29/2009   19503   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
GUATEMALA
  T30441GT00   1/10/2007   M-146-2007   7/25/2007   150981   REGISTERED     14  
14 - All goods in class.
       
GUATEMALA
  T30441GT01   1/10/2007   M-147-2007   7/25/2007   150982   REGISTERED     18  
18 - All goods in class.
       
HONDURAS
  T30441HN00   1/5/2007   389/2007   8/7/2007   101722   REGISTERED     14  
14 - All goods in class.
       
HONDURAS
  T30441HN01   1/5/2007   390/2007   8/7/2007   101.842   REGISTERED     18  
18 - All goods in class.
       
HONDURAS
  T30441HN02   1/5/2007   388/2007   2/2/2010   111.461   REGISTERED     25  
25 - Clothing, footwear, headgear
       
HONG KONG
  T30441HK00   1/5/2007   300791497   1/5/2007   300791497   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags; umbrellas, parasols and walking sticks; whips, harness and saddlery;
       
25 - Clothing, footwear, headgear
       
ICELAND
  T30441IS00   1/4/2007   15/2007   3/5/2007   323/2007   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear and headgear
       
INDONESIA
  T30441ID00   1/12/2007   D00 2007 001132   1/12/2007   IDM000172934  
REGISTERED     14  
14 - Jewelry
       
INDONESIA
  T30441ID01   1/12/2007   D00 2007 001133   1/12/2007   IDM000172935  
REGISTERED     18  
18 - Handbags
       
ISRAEL
  T30441IL00   1/7/2007   196724   1/7/2007   196274   REGISTERED     14  
14 - Jewelry
       
JORDAN
  T30441JO00   1/16/2007   90172   1/16/2007   90172   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
JORDAN
  T30441JO01   1/16/2007   90209   1/16/2007   90209   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
JORDAN
  T30441JO02   1/16/2007   90173   1/16/2007   90173   REGISTERED     25  
25 - Clothing, footwear, headgear
       
KUWAIT
  T30441KW02   2/15/2009   101380   2/15/2009   85846   REGISTERED     25  
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 17

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BOUTIQUE 9 continued . . .
       
MACAO
  T30441MO00   2/6/2007   N/26789   7/30/2007   N/26789   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
MACAO
  T30441MO01   2/6/2007   N/26791   7/30/2007   N/26791   REGISTERED     25  
25 - Clothing, footwear and headgear
       
MACAO
  T30441MO02   2/6/2007   N/26790   7/30/2007   N/26790   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
handbags and small leather goods; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
       
MALAYSIA
  T30441MY00   1/29/2007   07001571   1/29/2007   07001571   REGISTERED     25  
25 - Clothing, footwear, headgear
       
MALAYSIA
  T30441MY01   1/29/2007   07001570   1/29/2007   07001570   REGISTERED     18  
18 - Handbags and small leather goods
       
MEXICO
  T30441MX00   1/10/2007   828448   3/7/2007   975605   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
MEXICO
  T30441MX01   1/10/2007   828450   1/30/2007   971369   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
MEXICO
  T30441MX02   1/10/2007   828449   1/30/2007   971368   REGISTERED     25  
25 - Clothing, footwear, headgear
       
MOLDOVA
  T30441MD00   5/27/2008   25298   5/27/2008   18636   REGISTERED     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
NICARAGUA
  T30441NI00   1/9/2007   2007-00068   12/18/2007   0703405 LM   REGISTERED    
14,18,25  
14 - Jewelry, Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments
       
18 - Handbags and small leather goods, leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       
NORWAY
  T30441NO00   1/8/2007   200700394   6/18/2007   239731   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       
OMAN
  T30441OM00   1/9/2007   43099   4/16/2008   43099   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
OMAN
  T30441OM01   1/9/2007   43100   4/16/2008   43100   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
OMAN
  T30441OM02   1/9/2007   43101   4/16/2008   43101   REGISTERED     25  
25 - Clothing, footwear and headgear
       
PERU
  T30441PE00   2/12/2007   302155   2/12/2007   302155   REGISTERED     18  
18 - Handbags and small leather goods
       
PERU
  T30441PE01   2/12/2007   302156   2/12/2007   302156   REGISTERED     25  
25 - Clothing, footwear, headgear
       
PERU
  T30441PE02   2/12/2007   302157   2/12/2007   302157   REGISTERED     14  
14 - Jewelry
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 18

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BOUTIQUE 9 continued . . .
       
PHILIPPINES
  T30441PH00   1/9/2007   4-2007-000286   11/10/2008   4-2007-000286  
REGISTERED     14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       
QATAR
  T30441QA00   1/8/2007   42701   4/29/2008   42701   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
QATAR
  T30441QA01   1/8/2007   42702   4/29/2008   42702   REGISTERED     18  
18 - Leather and imitations of leather, especially handbags and small leather
goods; and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery;
       
QATAR
  T30441QA02   1/8/2007   42703   4/29/2008   42703   REGISTERED     25  
25 - Clothing, footwear and headgear
       
SAUDI ARABIA
  T30441SA00   1/7/2007   112581   10/2/2007   949/66   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
SAUDI ARABIA
  T30441SA01   1/7/2007   112582   11/25/2007   958/99   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
SAUDI ARABIA
  T30441SA02   1/7/2007   112583   10/2/2007   949/67   REGISTERED     25  
25 - Clothing, footwear, headgear
       
SINGAPORE
  T30441SG00   1/24/2007   T07/01590C   1/24/2007   T07/01590C   REGISTERED    
14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
SINGAPORE
  T30441SG01   1/24/2007   T07/01595D   1/24/2007   T07/01595D   REGISTERED    
18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
SINGAPORE
  T30441SG02   1/24/2007   T07/01597J   1/24/2007   T07/01597J   REGISTERED    
25  
25 - Clothing, footwear, and headgear
       
SOUTH AFRICA
  T30441ZA00   1/5/2007   2007/00355   1/5/2007   2007/00355   REGISTERED     14
 
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments;
       
SOUTH AFRICA
  T30441ZA01   1/5/2007   2007/00356   1/5/2007   2007/00356   REGISTERED     18
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags
and small leather goods Leather and imitations of leather, and goods made of
these materials and not included in other classes; animal skins, hides; trunks
and traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery;
       
SOUTH AFRICA
  T30441ZA02   1/5/2007   2007/00357   1/5/2007   2007/00357   REGISTERED     25
 
25 - Clothing, footwear, headgear
       
SWITZERLAND
  T30441CH00   10/11/2010   60827/2010   10/11/2020   6011.307   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
TAIWAN
  T30441TW00   1/5/2007   096000881   5/16/2008   1311791   REGISTERED    
14,18,25  
14 - Jewelry, precious metals and their alloys, horological and other
chronometric instruments
       
18 - Handbags and small leather goods, leather and imitations of leather, animal
skins, trunks and traveling cases; umbrellas, parasols and walking sticks;
whips, harness and saddlery.
       
25 - Clothing, shoes, boots, hosiery, caps, scarves, gloves (for clothing) and
belts (for clothing)
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 19

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BOUTIQUE 9 continued . . .
       
TURKEY
  T30441TR00   1/9/2007   2007 00331   1/9/2007   2007 00331   REGISTERED    
14,18,25  
14 - Jewelry; horological and chronometric instruments
       
18 - Handbags and small leather goods; animal skins and hides (processed or
unprocessed); goods made of leather, imitations of leather or other materials
for carrying purposes, not included in other classes; umbrellas; whips
       
25 - Clothing, including all kinds of innerwear and outer wear other than those
for protective purposes, hosiery; footwear; headgear
       
UNITED KINGDOM
  T30441GB00   1/4/2007   2442764   1/4/2007   2442764   REGISTERED     14,18,25
 
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       
 
                               
BOUTIQUE 9 in Chinese Characters
       
 
                               
CHINA
  T30448CN00   2/2/2007   5885728   11/14/2009   5885728   REGISTERED     14  
14 - Jewelry; precious stones; precious metals, unwrought or semi-wrought;
alloys of precious metal; imitation gold (objects of -); clocks;
       
CHINA
  T30448CN01   2/2/2007   5885727   1/28/2010   5885727   REGISTERED     18  
18 - Handbags; cheque wallets (made of leather); leather leads; leather thongs;
leather; imitation leather; furs; umbrellas; walking sticks; clothing for pets;
gut for making sausages
       
CHINA
  T30448CN02   2/2/2007   5885726   2/7/2010   5885726   REGISTERED     25  
25 - Clothing, footwear, headgear
       
 
                               
BRIDGET SHUSTER
       
 
                               
FEDERATION OF
  T30280RU00   7/5/2005   2005716359   7/5/2005   317396   REGISTERED    
18,25,35  
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - pants, skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and
footwear
       
35 - retail store services
       
 
                               
CALICO
       
 
                               
AUSTRALIA
  T20059AU0   12/15/1994   648508   12/15/1994   648508   REGISTERED     25  
25 - Footwear in Class 25, excluding shoes made of calico.
       
AUSTRALIA
  T20059AU1   12/15/1994   648509   12/15/1994   648509   REGISTERED     42  
42 - Retail services of footwear excluding footwear made of calico.
       
COSTA RICA
  3834/0493   3/1/2000   N/A   10/17/2000   122,574   REGISTERED     18  
18 - All goods in the Class.
       
COSTA RICA
  3834/0494   3/1/2000   N/A   10/17/2000   122,577   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
EL SALVADOR
  3834/0504SV   3/15/2000   1856/2000   10/5/2001   Book140p283-84   REGISTERED
    18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
EL SALVADOR
  3834/0505SV   3/15/2000   1857/2000   10/5/2001   Bk140pp285-86   REGISTERED  
  25  
25 - Clothing, including boots, shoes and slippers.
       
GUATEMALA
  3834/0483   3/8/2000   M-1756-2000   10/13/2000   106,992   REGISTERED     18
 
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 20

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CALICO continued . . .
       
GUATEMALA
  3834/0484   3/8/2000   M-1761-2000   10/17/2000   107,029   REGISTERED     25
 
25 - Clothing, including boots, shoes and slippers.
       
HONDURAS
  3834/0472   3/2/2000   4005/2000   11/23/2000   79,888   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONDURAS
  3834/0473   3/2/2000   4004/2000   11/8/2000   79,684   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
HONG KONG
  T20059HK0   11/9/1994   13143/94   11/9/1994   B10859/96   REGISTERED     42  
42 - Retailing services of footwear, but not including any such goods made of
calico, all included in Class 42.
       
HONG KONG
  T20059HK1   11/9/1994   13142/1994   11/9/1994   B9774/96   REGISTERED     25
 
25 - Footwear, but not including any such goods made of calico.
       
INDONESIA
  T20059ID0   3/21/1995   J954600   4/11/1996   357841   REGISTERED     42  
42 - Retail store services, providing of food and drink, temporary
accommodation, medical, hygienic and beauty care, veterinary and agricultural
services, legal services, scientific and industrial research, computer
programming.
       
INDONESIA
  T20059ID1   3/21/1995   D954599   3/18/1996   356769   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals, headgear.
       
JAPAN
  T20059JP0   10/6/1994   100738/1994   6/13/1997   3322407   REGISTERED     25
 
25 - Footwear.
       
NICARAGUA
  3834/0462   3/3/2000   2000/00969   5/14/2001   48,707 C.C.   REGISTERED    
18  
18 - All goods in the Class.
       
NICARAGUA
  3834/0463   3/3/2000   2000/00970   5/14/2001   48,699 C.C.   REGISTERED    
25  
25 - All goods in the Class.
       
SINGAPORE
  3834/0169   10/27/1994   S/9391/94   10/27/1994   9391/94   REGISTERED     25
 
25 - Shoes, boots, moccasins and sandals but not including any such goods made
of cotton.
       
SOUTH KOREA
  T20059KR0   10/14/1994   94-40899   3/29/1996   336394   REGISTERED     25  
25 - Low shoes, boots, lace up boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, field and track shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, fish shoes, work boots, sandal shoes, over shoes, clog, straw
sandal, slippers, sandal clog, shoe string, shoe brush, shoehorn.
       
TAIWAN
  T20059TW0   11/11/1994   83068924   9/16/1996   728956   REGISTERED     25  
25 - Footwear, including shoes, boots, moccasins and sandals, headgear.
       
 
                               
CALICO LITES & DESIGN
       
 
                               
CANADA
  T20061CA0   12/16/1992   718987   4/14/1995   441770   REGISTERED     25  
25 - Footwear, namely, shoes, boots and slippers.
       
 
                               
CALICO LOGO
       
 
                               
AUSTRALIA
  T20062AU0   1/2/1985   421255   1/24/1985   B421255   REGISTERED     25  
25 - Shoes in Class 25, excluding shoes made of calico.
       
AUSTRIA
  T20062AT0   1/22/1985   AM 206/85   7/29/1985   109880   REGISTERED     25  
25 - Shoes.
       
BAHAMAS
  3834/0208   1/23/1985   11518   1/23/1985   11518   REGISTERED     38  
38 - Shoes.
       
BENELUX
  T20062BX0   1/22/1985   52781   1/22/1985   406602   REGISTERED     25  
25 - Shoes.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 21

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CALICO LOGO continued . . .
       
CANADA
  T20062CA0   1/25/1985   535443   8/22/1986   317594   REGISTERED     25  
25 - Shoes.
       
CHILE
  T20062CL0   1/23/1985   45971   4/26/1995   726236   REGISTERED     25  
25 - Shoes.
       
DENMARK
  T20062DK0   7/18/1986   00523/1985   7/18/1986   01612/1986   REGISTERED    
25  
25 - Shoes.
       
FRANCE
  T20062FR0   1/24/1985   728959   1/24/1985   1296858   REGISTERED     25  
25 - Shoes.
       
GERMANY
  T20062DE0   1/25/1985   F 33306/25 Wz   10/14/1988   1129037   REGISTERED    
25  
25 - Shoes made of leather, imitation leather and combinations thereof.
       
GREECE
  T20062GR0   1/30/1985   79066   1/30/1985   79066   REGISTERED     25  
25 - Shoes.
       
INDIA
  3834/0412   11/8/1985   445385   11/8/1985   445385   REGISTERED     25  
25 - Shoes.
       
IRELAND
  T20062IE0   1/24/1985   252/85   1/24/1985   117780   REGISTERED     25  
25 - Footwear made from leather, from imitation leather or from a combination
thereof.
       
ITALY
  T20062IT0   1/25/1985   RM95C000356   6/13/1997   712483   REGISTERED     25  
25 - Shoes.
       
JAPAN
  T20062JP0   1/22/1985   4440/1985   3/30/1988   2030244   REGISTERED     22  
22 - Shoes.
       
NEW ZEALAND
  T20062NZ0   1/23/1985   156656   1/23/1985   156656   REGISTERED     25  
25 - Shoes, not containing or incorporating cotton calico.
       
SOUTH AFRICA
  T20062ZA0   1/23/1985   85/0527   1/23/1985   85/0527   REGISTERED     25  
25 - Shoes.
       
SOUTH KOREA
  T20062KR0   1/25/1985   998-85   1/9/1986   122313   REGISTERED     21,25,26  
21 - Shoehorn and shoe brushes
       
25 - Sandal patterns, slippers, straw sandals, wooden shoes with clogs (for
rainy weather) overshoes, sandals, fatigue shoes, angler shoes, hiking shoes,
boxing shoes, golf shoes, hockey shoes, track-racing shoes, handball shoes,
rugby shoe, basketball shoes, baseball shoes, artic shoes rain shoes, vinyl
shoes, rubber shoes, leather shoes, laced boots, boots and low shoes.
       
26 - Shoe strings
       
TAIWAN
  T20062TW0   2/11/1985   (74) 06217   10/1/1985   300445   REGISTERED     48  
48 - Boots, shoes.
       
VENEZUELA
  T20062VE0   1/29/1985   I-924/85   1/19/1987   127456-F   REGISTERED     25  
25 - Shoes (domestic and/or foreign goods) (Local Class 39)
       
 
                               
CALICO SOFTFIT
       
 
                               
CANADA
  T20063CA0   7/18/1989   636592   6/3/1994   427992   REGISTERED     25  
25 - Shoes.
       
 
                               
CHELSEA COBBLER
       
 
                               
EUROPEAN UNION
  T30311EU00           1/7/1998   715,961   REGISTERED     14,18,25  
14 - Jewelry; imitation jewelry; costume jewelry; watches; closcks; parts and
ffittings for all the aforesaid goods
       
18 - Handbags; purses; wallets; back packs; shoulder bags’ key cases
       
25 - Boots; shoes; slippers; sandals; footwear; hosiery; socks; articles of
clothing; gloves; mittens; scarves; shawls; headwear; hats; caps.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 22

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CIRCA COMFORT 365
       
CHINA
  T30232CN01   7/24/2004   4136620   2/28/2009   4136620   REGISTERED     25  
25 - Footwear; boots; slippers; sports shoes; sandals; rain boots
       
EUROPEAN UNION
  T30232EU00   6/22/2004   3896206   10/18/2005   3896206   REGISTERED    
14,18,25  
14 - All goods in class.
       
18 - All goods in class.
       
25 - All goods in class.
       
JAPAN
  T30232JP01   6/23/2004   na   12/10/2004   48425473   REGISTERED        
 
                               
CIRCA JOAN & DAVID
       
 
                               
BELIZE
  T30233BZ00   5/11/2005   308105   8/15/2005   308105   REGISTERED     18,25,35
 
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty.
       
25 - Footwear
       
35 - Retail store services
       
BERMUDA
  T30233BM00   1/21/2004   40811   1/23/2004   40811   REGISTERED     18  
18 - Handbags and leather goods
       
BERMUDA
  T30233BM04   1/23/2004   40812   1/23/2004   40812   REGISTERED     25  
25 - Footwear
       
BRAZIL
  T30233BR02   1/16/2004   826213472   9/8/2009   826213472   REGISTERED     18
 
18 - Handbags and leather goods
       
BRAZIL
  T30233BR03   1/16/2004   826213375   9/8/2009   826213375   REGISTERED     25
 
25 - Footwear
       
CANADA
  T30233CA03   4/20/2005   1,254,801   8/25/2006   TMA671,241   REGISTERED    
25  
25 - Women’s footwear, namely casual and dress shoes, boots, sandals, mules,
loafers and sling-backs; handbags and small leather goods, namely wallets, key
cases, and cosmetic bags.
       
CHINA
  T30233CN04   1/15/2004   3591384   10/21/2005   3591384   REGISTERED     25  
25 - Knitwear, outerwear, suits, jerseys, shirts, skirts, trousers, scarves,
gloves, hosiery, sweaters, belts, headgear.
       
CHINA
  T30233CN11   2/16/2006   5160951   6/28/2009   5160951   REGISTERED     25  
25 - Footwear, boots, shoes, sports shoes, football shoes, track shoes (with
metal nails), shoes for mountain climbing, ski boots
       
CHINA
  T30233CN12           10/28/2005   3591385   REGISTERED     18  
18 - Garment bags for travel; handbags, suitcases, valises, trunks (luggage);
purses; pocket wallets, backpacks, shopping bags, briefcases, vanity cases for
containing cosmetic purposes.
       
COLOMBIA
  T30233CO03   4/26/2005   T2005/039541   11/23/2005   306638   REGISTERED    
35  
35 - Retail store services
       
COSTA RICA
  T30233CR00   6/13/2005   20054689   4/24/2006   157875   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty.
       
COSTA RICA
  T30233CR05   6/13/2005   20054687   4/24/2006   157873   REGISTERED     25  
25 - Footwear.
       
COSTA RICA
  35   6/13/2005   20054685   4/24/2006   157872   REGISTERED     35  
35 - Retail store services.
       
DOMINICAN
  T30233DO00   7/1/2005   200542270   9/14/2005   1499588   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwaer
       
35 - Retail store services
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 23

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CIRCA JOAN & DAVID continued . . .
       
ECUADOR
  T30233EC00   5/3/2005   156798   1/4/2006   1103-06   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
ECUADOR
  T30233EC01   5/3/2005   156797   1/4/2006   1104-06   REGISTERED     25  
25 - Footwear
       
ECUADOR
  T30233EC02   5/3/2005   156796   1/4/2006   315-06   REGISTERED     35  
35 - Retail store services
       
EL SALVADOR
  T30233SV00   6/29/2005   2005050049   2/1/2006   8571718   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
EL SALVADOR
  T30233SV01   6/29/2005   2005050050   2/1/2006   15734   REGISTERED     25  
25 - Footwear
       
EL SALVADOR
  T30233SV02   6/30/2005   2005050119   2/1/2006   239/564/794/89   REGISTERED  
  35  
35 - Retail store services
       
EUROPEAN UNION
  T30233EU02   1/15/2004   3613122   3/7/2005   3613122   REGISTERED    
14,18,25  
14 - All goods in class.
       
18 - All goods in class.
       
25 - All goods in class.
       
FEDERATION OF
  T30233RU00   4/22/2005   2005709576   6/5/2006   307955   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store serices
       
GUATEMALA
  T30233GT00   4/22/2005   M26342005   11/20/2005   139159   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
GUATEMALA
  T30233GT01   4/22/2005   M26352005   5/23/2006   142477   REGISTERED     25  
25 - Footwear
       
GUATEMALA
  T30233GT02   4/22/2005   M26332995   1/31/2006   140210   REGISTERED     35  
35 - Retail store services
       
HONDURAS
  T30233HN00   4/21/2005   7663   3/8/2006   96579   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
HONDURAS
  T30233HN01   4/21/2005   7662   3/8/2006   96568   REGISTERED     25  
25 - Footwear
       
HONDURAS
  T30233HN02   4/21/2005   7664   3/13/2006   11257   REGISTERED     35  
35 - Retail store services
       
HONG KONG
  T30233HK00   7/24/2003   300052361   5/28/2004   300052361   REGISTERED    
025,018  
025 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
018 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
INDIA
  T30233IN00   4/28/2005   1354152   4/28/2005   1354152   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
ISRAEL
  T30233IL00   1/15/2004   169566   1/15/2004   169566   REGISTERED     18  
18 - Handbags
       
ISRAEL
  T30233IL01   1/15/2004   169565   1/15/2004   169565   REGISTERED     25  
25 - Footwear
       
JAPAN
  T30233JP01   1/16/2004   20043040   6/4/2004   4776642   REGISTERED     18,25
 
18 - Handbags
       
25 - Footwear
       
JORDAN
  T30233JO00   9/20/2005   81778   6/15/2006   81778   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
JORDAN
  T30233JO03   9/20/2005   81787   6/15/2006   81787   REGISTERED     25  
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 24

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CIRCA JOAN & DAVID continued . . .
       
JORDAN
  T30233JO04   9/20/2005   81776   6/15/2006   81776   REGISTERED     35  
35 - Retail store services
       
KAZAKHSTAN
  T30233KZ00   3/27/2007   38492   2/16/2009   28242   REGISTERED     18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear;
       
35 - Retail store services;
       
MEXICO
  T30233MX00   1/16/2004   637783       828720   REGISTERED     18  
18 - Handbags and small leather goods
       
NICARAGUA
  T30233NI00   4/29/2005   01295   1/19/2006   0600072   REGISTERED     18,25,35
 
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - retail store services
       
OMAN
  T30233OM00   4/25/2005   36216   6/21/2006   36216   REGISTERED     18  
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
OMAN
  T30233OM01   4/25/2005   36217   6/21/2006   36217   REGISTERED     25  
25 - Footwear
       
OMAN
  T30233OM02   4/25/2005   36218   6/21/2006   36218   REGISTERED     35  
35 - Retail store services
       
PANAMA
  T30233PA01   4/22/2005   141977   4/22/2005   141977   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
PANAMA
  T30233PA02   4/22/2005   141979   4/22/2005   141979   REGISTERED     25  
25 - Footwear
       
PANAMA
  T30233PA03   4/22/2005   141980   4/22/2005   141980   REGISTERED     35  
35 - Retail store services
       
PHILIPPINES
  T30233PH05   7/25/2007   4-2007-007980   5/26/2008   4-2007-007980  
REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, namely pants, suits, sweaters, blouses, shirts, jeans, scarves,
hosiery and jackets; footwear and headgear.
       
QATAR
  T30233QA00   4/28/2005   35611   11/20/2007   35611   REGISTERED     18  
18 - Handbags and small leather goods, namely, wallets, key cases, and cosmetic
bags sold empty
       
QATAR
  T30233QA01   4/28/2005   35612   11/20/2007   35612   REGISTERED     25  
25 - Footwear
       
QATAR
  T30233QA02   4/28/2005   35613   12/12/2007   35613   REGISTERED     35  
35 - Retail Store services
       
SAUDI ARABIA
  T30233SA00   5/16/2004   89654   9/5/2005   800/62   REGISTERED     18  
18 - Handbags
       
SAUDI ARABIA
  T30233SA02   5/16/2004   89655   9/6/2005   800/95   REGISTERED     25  
25 - Footwear
       
SERBIA
  T30233RS00   8/8/2010   Z-1387/2010   2/24/2011   62390   REGISTERED    
18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
SINGAPORE
  T30233SG00   1/15/2004   T0400429C   1/15/2004   T04/00429C   REGISTERED    
18  
18 - Bags, handbags, purses, wallets, totebags and luggage.
       
SINGAPORE
  T30233SG01   1/15/2004   T0400430G   7/16/2003   T0400430G   REGISTERED     25
 
25 - Clothing, overcoats, jackets, suits, blouses, jersys, shirts, jerseys,
skirts, pants, shorts, ties, scarves, gloves, socks, hosiery, sweaters, belts,
hats, and footwear
       
SWITZERLAND
  T30233CH00   1/16/2004   001762004   5/3/2004   520582   REGISTERED     18  
18 - Handbags
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 25

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CIRCA JOAN & DAVID continued . . .
       
TAIWAN
  T30233TW00   8/20/2003   092050345   5/16/2004   1101641   REGISTERED     18  
18 - Handbags, purses, wallets, totebags and luggage.
       
TAIWAN
  T30233TW01   8/20/2003   092050346   6/1/2004   1104477   REGISTERED     25  
25 - Clothing, overcoats, jackets, suits, blouses, jerseys, shirts, skirts,
pants, shorts, ties, scarves, gloves, socks, hosiery, sweaters, belts, hats,
boots, sandals.
       
TAIWAN
  T30233TW02   8/20/2003   092050347   4/16/2004   1097849   REGISTERED     35  
35 - Retail Store services
       
THAILAND
  T30233TH04   12/9/2005   612217   12/9/2005   Kor246299   REGISTERED     25  
25 - Shoes, sport shoes, socks and stockings
       
UNITED ARAB EMR
  T30233AE02   4/27/2005   69186   12/7/2005   56415   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty, in class 18.
       
UNITED ARAB EMR
  T30233AE03   4/27/2005   69187   12/7/2005   56416   REGISTERED     25  
25 - Footwear
       
UNITED ARAB EMR
  T30233AE04   4/27/2005   69188   12/7/2005   56389   REGISTERED     35  
35 - The bringing together for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods
       
 
                               
CIRCA JOAN & DAVID & Design
       
 
                               
BERMUDA
  T30233BM01   1/21/2004   40807   1/23/2004   40807   REGISTERED     18  
18 - Handbags and leather goods
       
BERMUDA
  T30233BM05       40808   1/23/2004   40808   REGISTERED     25  
25 - Footwear
       
BRAZIL
  T30233BR00   1/16/2004   826213413   9/8/2009   826213413   REGISTERED     18
 
18 - Handbags and leather goods
       
BRAZIL
  T30233BR01   1/16/2004   826213421   9/8/2009   826213421   REGISTERED     25
 
25 - Footwear
       
CHINA
  T30233CN03   1/15/2004   3888998   3/14/2010   3888998   REGISTERED     25  
25 - Clothing, footwear, headgear
       
EUROPEAN UNION
  T30233EU03   1/15/2004   3613131   5/18/2005   3613131   REGISTERED    
14,18,25  
14 - All goods in class.
       
18 - All goods in class.
       
25 - All goods in class.
       
HONG KONG
  T30233HK01   1/15/2004   300143612   1/15/2004   300143612   REGISTERED    
18,25  
18 - Handbags and small leather goods
       
25 - Clothing footwear and headgear
       
ISRAEL
  T30233IL02   1/15/2004   169563   1/15/2004   169563   REGISTERED     18  
18 - Handbags
       
ISRAEL
  T30233IL03   1/15/2004   169564   1/15/2004   169564   REGISTERED     25  
25 - Footwear
       
JAPAN
  T30233JP02   1/15/2004   20043041   8/17/2004   4787211   REGISTERED     18,25
 
18 - Handbags
       
25 - Footwear
       
MEXICO
  T30233MX02   1/16/2004   637785   1/16/2004   831379   REGISTERED     18  
18 - Bags, handbags purses, wallets, totoebags and luggage
       
PHILIPPINES
  T30233PH06   7/25/2007   4-2007-007981   5/26/2008   4-2007-007981  
REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 26

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CIRCA JOAN & DAVID & Design continued . . .
       
SAUDI ARABIA
  T30233SA01   5/16/2004   89657   9/5/2005   800/60   REGISTERED     25  
25 - Footwear
       
SAUDI ARABIA
  T30233SA03   5/16/2004   89656   9/5/2005   800/59   REGISTERED     18  
18 - Handbags
       
SINGAPORE
  T30233SG02   1/15/2004   T0400431E   1/16/2003   T0400431E   REGISTERED     18
 
18 - Handbags, namely, ladies’ handbags, and small leather articles
       
SINGAPORE
  T30233SG03   1/15/2004   T0400432C   7/16/2003   T0400432C   REGISTERED     25
 
25 - Clothing, overcoats, jackets, suits, blouses, jersys, shirts, jerseys,
skirts, pants, shorts, ties, scarves, gloves, socks, hosiery, sweaters, belts,
hats, and footwear
       
SOUTH KOREA
  T30233KR01   1/16/2004   4020040002274   1/24/2006   064897   REGISTERED    
18,25  
18 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
25 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
SWITZERLAND
  T30233CH01   1/16/2004   001772004   5/3/2004   520512   REGISTERED     18  
18 - Handbags
       
TAIWAN
  T30233TW03   8/20/2003   092050351   4/15/2004   1097850   REGISTERED     35  
35 - Retail store services
       
 
                               
CIRCA JOAN & DAVID in Chinese characters
       
 
                               
CHINA
  T30429CN00   8/3/2006   5519649   9/14/2009   5519649   REGISTERED     18  
18 - Garment bags for travel; handbags; suitcases; valises; trunks (luggage);
purses; pocket wallets; backpacks; shopping bags; briefcases; vanity cases for
containing cosmetic purpose (not fitted).
       
CHINA
  T30429CN05   8/3/2006   5519648   9/14/2009   5519648   REGISTERED     25  
25 - Ready-made clothing; knitwear (clothing); outerclothing; jackets
(clothing); suits; jerseys (clothing); shirts; skirts; trousers; scarf; gloves
(clothing); hosiery; sweaters; belts (clothing); headgear.
       
 
                               
CIRCA JOAN AND DAVID
       
 
                               
SOUTH KOREA
  T30233KR00   1/16/2004   4020040002273   1/24/2006   0648492   REGISTERED    
18,25  
18 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
25 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
 
                               
CLOUD 9
                               
 
                               
SWITZERLAND
  T20073CH01   12/1/2006   60938/2006       554.842   REGISTERED     25  
25 - Footwear
       
 
                               
CLOUD 9 NINE WEST
       
 
                               
CANADA
  T00033CA00   9/17/1998   0890724   12/11/2009   TMA755,129   REGISTERED    
18,25  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases, traveling bags, umbrellas and walking sticks;
       
25 - Footwear namely shoes, boots, moccasins, sandals,and slippers; handbags;
footwear, namely shoes, boots, mocassins, sandals and slippers.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 27

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CLOUD 9 NINE WEST continued . . .
       
CHINA
  T00033CN00   9/25/1998   9800109592   1/21/2000   1355892   REGISTERED     25
 
25 - Footwear
       
EUROPEAN UNION
  T00033EU00   11/5/1998   000978353   11/5/1998   000978353   REGISTERED    
18,25  
18 - Goods made of leather and imitations of leather, namely: bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases, animal skins,
hides, suit cases, traveling bags, umbrellas parasols, walking sticks, whips,
harness and saddlery,
       
25 - Clothing, footwear, headgear.
       
JAPAN
  T00033JP00   6/16/1998   78791/1998   8/8/2000   4414726   REGISTERED    
18,25  
18 - Leather and imitations of leather, trunks, traveling bags, handbags, other
bags, wallets (excluding those of precious metal), pouches (excluding those of
precious metal), billfolds, key cases, other pouches, portable toiletry article
cases, parasols, other umbrellas and parasols, canes, walking sticks.
       
25 - Leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers,
mocasins, and other footwear.
       
MALAYSIA
  T00033MY00   10/7/1998   ma/11547/98   10/7/1998   98011547   REGISTERED    
25  
25 - Footwear
       
SINGAPORE
  T00033SG00   9/29/1998   s/9782/98   9/29/1998   T98/09782G   REGISTERED    
25  
25 - Footwear; all included in class 25.
       
THAILAND
  T00033TH00   11/12/1998   374259   11/12/1998   Kor101935/3742   REGISTERED  
  25  
25 - Upper outer garments, inner upper garments, sport upper garments, pants,
inner pants, sport pants, shirts, dresses, sweaters, suits, skirts, underwear,
sleepwear, wristbands, scarves, shawls, ties, gloves, socks, stockings, shoes,
sport shoes, hats, headbands, belts and
       
 
                               
CLOUD NINE (Word Mark)
       
 
                               
BRAZIL
  T20073BR00   8/7/1998   820966118   6/9/2009   820966118   REGISTERED     25  
25 - Clothes and clothing accessories of common use; clothes and clothing
accessories for practice of sports; clothes and clothing accessories for
professional use. (Local Classes 25.10, 25.20 and 25.30)
       
BRAZIL
  T20073BR01   8/7/1998   820966126   8/7/1998   820966126   REGISTERED     25  
25 - Travel articles. (Local class 25.60)
       
CHILE
  T20073CL00   8/7/1998   423323   1/19/1999   532535   REGISTERED     18  
18 - Alll goods in class 18.
       
CHINA
  T20073CN02   8/20/1998   9800095098   11/7/1999   1330551   REGISTERED     18
 
18 - Goods made of leather, goods made of imitations of leather, namely bags,
handbags, purses, packsacks, cases, billfolds, wallets, key fobs, key cases,
animal skins, hides, suit cases, traveling bags, umbrellas, parasols, walking
sticks, whips, harness and saddlery.
       
EUROPEAN UNION
  T20073EU01   3/17/1998   001549518   9/6/1999   001549518   REGISTERED    
18,25  
18 - Umbrellas, parasols and walking sticks.
       
25 - Articles of clothing excluding socks, leisure wear and casual wear,
articles of sport clothing, headgear, articles of underslothing; lingerie.
       
HONG KONG
  T20073HK01   8/3/1998   10298/98   8/3/1999   7219/1999   REGISTERED     18  
18 - Goods made of leather and imitations of leather and not included in other
classes, bags, handbags, purses, packsacks, cases, billfolds, wallets, key fobs,
key cases and travelling bags, umbrellas and walking sticks.
       
JAPAN
  T20073JP00   7/23/1998   61829/1998   1/29/2000   4354884   REGISTERED    
18,25  
18 - Leather and imitations of leather, trunks, traveling bags, handbags, other
bags, wallets (excluding those of precious metal), pouches (excluding those of
precious metal), billfolds, key cases, other pouches, portable toiletry article
cases, parasols, other umbrellas and parasols, canes, walking sticks.
       
25 - Leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers,
mocassins and other footwear.
       
MALAYSIA
  T20073MY00   9/11/1998   98010475   9/11/1998   98010475   REGISTERED     25  
25 - Clothing, footwear; headgear, including, shirts, t-shirts, tank tops,
blouses, turtelnecks, dresses, vests, sweaters, underwear, bras, panties,
sweatshirts, sweatpants, wristbands, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, hosiery, gloves, mittens, hats, caps, berets, scarves, kerchiefs, leather
shoes, canvas shoes, rubber shoes, boots, sandals, slippers and mocassins.
       
MALAYSIA
  T20073MY01   9/11/1998   98/10474   9/11/1998   98010474   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides, trunks and traveling bags;
umbrellas, parasols and walking sticks; bags, handbags, purses, backpacks,
cases, billfolds, wallets, key fobs, key cases;
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 28

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CLOUD NINE (Word Mark) continued . . .
       
SINGAPORE
  T20073SG00   7/29/1998   S/7644/98   7/29/1998   T98/07644G   REGISTERED    
25  
25 - Clothing, footwear; headgear; including, shirts; t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, underwear, bras, panties,
sweatshirts, wristbands, pants, shorts, culottes, suits, warm-up suits, jackets,
coats, windbreakers, parkias, ponchos, rainwear, stockings, socks, hosiery,
gloves, mittens, hats, caps, berets, scvarves, kerchiefs, lleather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers and moccasins; all included in
Class 25.
       
SINGAPORE
  T20073SG02   7/29/1998   S/7643/98   9/29/1998   T98/076431   REGISTERED    
18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrealls, parasols and walking sticks; bags, handbags, purses, backpacks,
cases, billfolds, wallets, ket fobs, key cases; all including in class 18.
       
TAIWAN
  T20073TW00   8/5/1998   87938213   11/16/2001   971508   REGISTERED     25  
25 - Clothing, shirts, t-shirts, tank tops, blouses, turtelneck, dresses, vests,
sweaters, underwear, bras, panties, sweatshirts, sweatpants, wristbands, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, winbreakers, parkas,
ponchos, rainwear, stockings, socks, hosiery, gloves (clothing), mittens
(clothing), hats, caps, berets, scarves, kerchiefs, leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers and moccasins.
       
TAIWAN
  T20073TW02   8/5/1998   87038212   12/11/1999   876851   REGISTERED     18  
18 - Leather and imitations of leather, animal skins, hides; trunks and
traveling bags; umbrellas, parasols,and walking sticks; bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases.
       
THAILAND
  T20073TH01   9/8/1998   369020   9/8/1998   Kor101590/3690   REGISTERED     18
 
18 - Trunks, traveling bags, rucksacks, pouches of leather, vanity cases,
umbrellas, walking sticks, leather bags, nylon bnags, handbags, purses,
backpacks, leather cases, billfolds, wallets and key fobs of leather.
       
THAILAND
  T20073TH02   9/8/1998   369021   9/8/1998   Kor100048/3690   REGISTERED     25
 
25 - Upper outer garments, inner upper garments, sport upper garments, pants,
inner pants, sport pants, shirts, dresses, sweaters, suit,s skirts, underwear,
sleepwear, wristbands, scarves, shawls, ties, gloves, socks, stockings, shoes,
sport shoes, hats, headbands, belts and
       
UNITED KINGDOM
  T20073GB00   8/9/1995   2030006   8/9/1995   2030006B   REGISTERED     25  
25 - Footwear including hosiery and socks
       
 
                               
COMFORT 2 (STYLIZED)
       
 
                               
DOMINICAN
  T30247DO00   10/26/2004   2004-86282   1/15/2005   145738   REGISTERED     25
 
25 - FOOTWEAR
       
 
                               
COMFORT 2 (STYLIZED)
       
 
                               
BAHAMAS
  T30243BS00   10/6/2004   27,274   10/6/2008   27,274   REGISTERED     25  
25 - FOOTWEAR
       
EUROPEAN UNION
  T30243EU00   10/14/2004   004068301   10/14/2004   004068301   REGISTERED    
25  
25 - Footwear.
       
MEXICO
  T30243MX00   10/19/2004   682999   2/15/2005   867314   REGISTERED     25  
25 - Footwear
       
NICARAGUA
  T30243NI00   10/27/2004   2004-03471   6/16/2005   82649   REGISTERED     25  
25 - Footwear
       
TAIWAN
  T30243TW01   12/21/2004   093059535   9/1/2005   01171353   REGISTERED     25
 
25 - Leather shoes, canvas shoes, rubber shoes, boots, sandals and slippers
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 29

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
COMFORT2 (Stylized)
       
 
                               
HONG KONG
  T30249HK00   11/3/2004   300312272   11/3/2004   300312272   REGISTERED     25
 
25 - Footwear
       
JAMAICA
  25   10/22/2005   45,863   1/10/2006   45863   REGISTERED     25  
25 - Footwear
       
 
                               
COMPANY 9
       
 
                               
MEXICO
  T15901MX01   2/7/2003   587407   3/19/2003   805500   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MEXICO
  T15901MX02   2/7/2003   587406   9/3/2003   8055500   REGISTERED     35  
35 - Salons in Retail Stores
       
 
                               
DAVID & DAVID
       
 
                               
BERMUDA
  T30232BM00   1/21/2004   40809   1/23/2004   40809   REGISTERED     18  
18 - Handbags and small leather goods
       
BERMUDA
  T30232BM01       40810   1/23/2004   40810   REGISTERED     25  
25 - Footwear
       
BRAZIL
  T30232BR00   1/16/2004   826213448   9/8/2009   826213448   REGISTERED     25
 
25 - Footwear
       
BRAZIL
  T30232BR01   1/16/2004   82613430   9/8/2009   82613430   REGISTERED     18  
18 - Handbags and small leather accessories
       
BRUNEI
  T30232BN00   1/15/2004   36031   1/15/2004   36031   REGISTERED     18,25  
18 - Bags and wallets
       
25 - Clothing and footwear
       
HONG KONG
  T30232HK00   1/15/2004   300143603   1/15/2004   300143603   REGISTERED    
18,42  
18 - Hanbags and accessories
       
42 - Retail Store Services
       
ISRAEL
  T30232IL00   1/15/2004   169567   1/15/2004   169567   REGISTERED     25  
25 -
       
MEXICO
  T30232MX01   1/16/2004   637789       828722   REGISTERED     25  
25 - Footwear
       
SAUDI ARABIA
  T30232SA00   5/16/2004   89659   9/5/2005   800/61   REGISTERED     25  
25 - Footwear
       
SAUDI ARABIA
  T30232SA01   5/16/2004   89658   9/6/2005   800/94   REGISTERED     18  
18 - Handbags
       
SINGAPORE
  T30232SG00   1/15/2004   T0400434Z   7/16/2003   T0400434Z   REGISTERED     25
 
25 - Clothing, overcoats, jackets, suits, blouses, jersys, shirts, jerseys,
skirts, pants, shorts, ties, scarves, gloves, socks, hosiery, sweaters, belts,
hats, and footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 30

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
DAVID & DAVID & Design
       
JAPAN
  T30233JP03       20043042   5/28/2004   4775330   REGISTERED     18,25  
18 - Handbags
       
25 - Footwear
       
MEXICO
  T30233MX05   1/16/2004   637788       828721   REGISTERED     18  
18 -
       
SINGAPORE
  T30233SG13   1/15/2004   T0400433A   7/16/2003   T0400433A   REGISTERED     18
 
18 - Bags and wallets
       
SOUTH KOREA
  T30233KR02   1/16/2004   4020040002275   12/29/2005   0645284   REGISTERED    
18,25  
18 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
25 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
SWITZERLAND
  T30233CH02   1/16/2004   001752004   5/3/2004   520581   REGISTERED     18  
18 - Handbags
       
 
                               
DAVID & JOAN
       
 
                               
BRAZIL
  T30233BR06       na   9/3/1996   817911014   REGISTERED     25  
25 - Footwear
       
LEBANON
  T30233LB00       na   7/15/1994   63619   REGISTERED     25  
25 - Footwear
       
 
                               
DAVID EVINS (SCRIPT)
       
 
                               
NEW ZEALAND
  T20106NZ0   9/1/1975   112960   9/1/1975   112960   REGISTERED     25  
25 - Footwear including boots, shoes, and slippers excluding socks, stockings
and hosiery.
       
 
                               
DAVID EVINS (STYLIZED)
       
 
                               
VIETNAM
  T20107VN0   3/12/1993   11147   3/12/1993   9361   REGISTERED     25  
25 - Footwear.
       
 
                               
DIVERTENTE
       
 
                               
CANADA
  T20112CA0   3/14/1988   602867   2/24/1989   352204   REGISTERED     25  
25 - Shoes.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 31

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
DIVERTENTE STUDIO
       
 
                               
BRAZIL
  3834/0653   10/4/1988   814489680   8/14/1990   814489680   REGISTERED     25
 
25 - Clothes and clothing accessories for common use.
       
CANADA
  T20113CA0   10/21/1988   617671   2/16/1990   365523   REGISTERED     25  
25 - Shoes.
       
 
                               
E EASY SPIRIT LOGO
       
 
                               
ISRAEL
  3834/0108   11/4/1997   115718   11/4/1998   115,718   REGISTERED     42  
42 - Retail store services, all included in Class 42.
       
ISRAEL
  3834/0076   11/4/1997   115717   12/7/1998   115,717   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, belts, footwear,
including shoes, boots, moccasins, slippers and sandals, hosiery, socks,
headgear, all included in Class 25.
       
ISRAEL
  3834/0212   11/9/1997   115822   11/9/1997   115,822   REGISTERED     03  
03 - Perfume, cologne, eau de toilette, soap, body powder, body gel, body oil,
hair shampoo, body lotion, face moisturizer, deodorants, antiperspirants,
sunscreen preparations, cleaning and polishing preparations, all for footwear,
handbags, wallets and purses, all included in Class 3.
       
ISRAEL
  3834/0107   11/4/1997   115716   11/4/1998   115,716   REGISTERED     18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, parts and fittings therefor, umbrellas and walking sticks, all included in
Class 18.
       
UNITED KINGDOM
  T20123GB0   10/27/1997   2149093   10/27/1997   2149093   REGISTERED    
03,18,25  
03 - Toilet water, perfume, cologne, eau de toilette, soap, body powder, body
gel, body oil, hair shampoo, body lotion, face moisturizer, deodorants,
antiperspirants, sunscreen preparations, cleaning and polishing preparations,
all for footwear, handgags, wallets and purses.
       
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, parts and fittings therefor, umbrellas and walking sticks.
       
25 - Clothing, including outer clothing and sportswear, belts, footwear,
including shoes, boots, moccasins, slippers and sandals, hosiery, socks,
headgear.
       
 
                               
EASY SPIRIT & DESIGN
       
 
                               
MEXICO
  T30168MX00   2/7/2003   587401   1/23/2004   818332   REGISTERED     35  
35 - All kinds of retail store services in any kind of stores
       
 
                               
EASY SPIRIT (Logo)
       
 
                               
BAHRAIN
  T20141BH0   8/31/1994   1021/94   8/31/1994   17878   REGISTERED     25  
25 - Footwear.
       
CHINA
  T20141CN0   6/20/1991   91026878   6/10/1992   598199   REGISTERED     25  
25 - Footwear.
       
CROATIA
  3834/0053   10/28/1994   Z9421834   1/4/1997   Z9421834   REGISTERED     25  
25 - All goods in Class 25.
       
GEORGIA
  3834/005/GE   8/26/1994   007653/03   6/4/1998   9564   REGISTERED     25  
25 - Footwear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 32

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Logo) continued . . .
       
LATVIA
  T20141LV0   7/18/1994   M-94-1513   2/20/1997   M 36068   REGISTERED     25  
25 - Footwear, namely shoes, boots.
       
TAIWAN
  3834/0090   7/31/1997   86039487   10/16/1998   822,142   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks.
       
THAILAND
  T20141TH0   6/2/1992   228686   6/2/1992   228686/KOR8606   REGISTERED     25
 
25 - Ladies’ shoes.
       
UKRAINE
  3834/0231UA   7/26/1994   94072488/T   6/7/1999   12025   REGISTERED     25  
25 - Clothing, footwear, headgear; all goods included in Class 25.
       
UNITED ARAB EMR
  3834/0064   6/26/1995   11256   6/26/1995   11988   REGISTERED     25  
25 - Footwear.
       
 
                               
EASY SPIRIT (Stylized)
       
 
                               
BERMUDA
  3834/0073   11/24/1997   29328   11/24/1997   29328   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear; footwear, including
shoes, boots, moccasins and sandals; headgear.
       
BRUNEI
  T20129BN0   9/12/1994   24182   9/12/1994   20093   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
CHINA
  T00057CN00   9/27/2009   7729240   12/28/2010   7729240   REGISTERED     25  
25 - Clothing, footwear; headgear; skirts; suits; slacks; pants; shorts;
blouses; shirts; dresses; coats; sweaters; cardigans; pullovers; jeans; vests;
jackets; scarves; shawls; hats; belts; t-shirts; tank-tops; turtlenecks;
sweatshirts; sweat pants; ponchos; culottes; warm-up suits; windbreakers;
parkas; rainwear stockings; socks; wristbands; gloves; mittens; leather shoes;
canvas shoes; rubber shoes; boots; sandals;
       
CHINA
  T00057CN01   9/27/2009   7729239   1/14/2011   7729239   REGISTERED     35  
35 - Sales promotion for others; import-export agencies; advertising; business
management and organization consultancy; business information; personnel
management consultancy; relocation services for businesses; issuing invoices;
accounting; rental of vending
       
ECUADOR
  3834/0075   7/28/1997   80254   10/16/1998   6102-98   REGISTERED     25  
25 - All goods included in Class 25.
       
INDONESIA
  3834/0363   10/27/1997   D9723474   10/27/1997   424,673   REGISTERED     18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, cases, billfolds, wallets, key fobs, key cases, traveling bags,
umbrellas and walking sticks.
       
JAPAN
  3834/0143   7/25/1997   141305/1997   5/28/1999   4276650   REGISTERED     18
 
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
traveling bags, other bags, wallets, billfolds, purses, key cases, other
pouches, portable toiletry articles cases, cases made of leather and imitations
of leather, umbrellas and parasols, walking sticks, canes, fittings of metal for
canes, cane handles.
       
MACAO
  3834/0360   9/26/1997   N/2591   11/12/1999   N/2591   REGISTERED     18  
18 - Bags, including handbags, traveling bags, purses, packs, cases, wallets,
including billfolds, key fobs, key cases, umbrellas and walking sticks.
       
MACEDONIA
  T00057MK00   5/30/2002   Z20020405   5/16/2006   11203   REGISTERED     25  
25 - All goods in the class.
       
MALAYSIA
  3834/0366/MY   10/31/1997   MA/15626/97   10/31/2004   97015626   REGISTERED  
  18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks, all included in Class 18.
       
NICARAGUA
  3834/0239   10/30/1997   97-03728   9/24/1998   38,777 CC   REGISTERED     25
 
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals. Headgear.
       
SAUDI ARABIA
  3834/0164   7/28/1997   39988   8/2/1998   443/26   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
SINGAPORE
  3834/0060   10/14/1997   S/12585/97   10/14/1997   T97/12585A   REGISTERED    
18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 33

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Tradename)
       
EL SALVADOR
  T00055SV03   12/6/2002   2002029455   9/27/2004   116 Bk2   REGISTERED   LC  
LC — LOCAL CLASS- A commercial establishment destined to expand the store and
distribution of the services of the appliant that consiss of eyewear, including
sunglasses, eyeglasses and eyeglass frames; eyeglass cases, eyeglass chains,
eyeglass cords, Jewelry and watches. Bags, handbags, purses, credit cards
holders, knapsacks, billfolds, wallets, key fobs, key cases and taveling bags,
umbrellas and walking sticks, all made of leather or imitations of leather.
Footwear, clothing, headgear. Shirts, t-shirts, tank tops, blouses, turtlenecks,
dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts, culottes,
suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos, rainwear,
stockings, sopcks, wristnands, gloves, mmittens, leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers,
       
 
                               
EASY SPIRIT (Word Mark)
       
 
                               
ANGUILLA
  T00055AI00       3488   8/19/2002   3488   REGISTERED     18,25,35  
 
                            42  
18 - All goods in class.
       
25 - All goods in class.
       
35 - All services in class.
       
42 - All services in class.
       
ANTIGUA & BARBUDA
  T00055AG02   8/2/2002   na   11/27/2005   155/02   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather. (Local class 37)
       
ARUBA
  T00055AB00   11/29/2001   01112g.11   11/29/2001   22282   REGISTERED    
9,14,18  
 
                            25,35,42  
9 - All goods in class.
       
14 - All goods in class.
       
18 - All goods in class.
       
25 - All goods in class.
       
35 - All services in class.
       
42 - All services in the class.
       
AUSTRALIA
  T20127AU0   5/1/1987   464462   5/1/1987   464462   REGISTERED     25  
25 - Footwear.
       
AZERBAIJAN
  T00055AZ00   1/16/2008   N 2009 0108   2/9/2009   N 2009 0108   REGISTERED    
18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear;
       
BAHAMAS
  T00055BS02   7/7/2005   27,915   3/30/2010   27,915   REGISTERED     09  
09 - Instruments, apparatus and contrivances, not medciated, for surgical or
curative purposes, or in relation to the health of men or animals.( Eyeglasses).
(Local Class 11)
       
BAHAMAS
  T00055BS04   7/7/2005   27,916   3/30/2010   27,916   REGISTERED     14  
14 - Horological instruments.(watches) (Local Class 10)
       
BAHAMAS
  T00055BS05   7/7/2005   27,918   3/30/2010   27,918   REGISTERED     09  
09 - Sunglasses, eyewear. (Local Class 50)
       
BAHAMAS
  T00055BS06   7/7/2005   27,917   3/30/2010   27,917   REGISTERED     14  
14 - Goods of precious metal (including aluminum, nickel) and jewelry, and
imitations of such goods and jewelry
       
BARBADOS
  T00055BB00           7/9/2003   81/17385   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrelllas and walking sticks, all made
of leather or imitations of leather.
       
BARBADOS
  T00055BB01           7/9/2003   81/17386   REGISTERED     25  
25 - Footwear, clothing, headgear; including, shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, wristbands, gloves, mtttens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 34

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
BARBADOS
  T00055BB02           7/9/2003   81/17387   REGISTERED     35  
35 - Retail store services.
       
BELIZE
  T00055BZ00   9/12/2002   N/A   9/12/2002   BZ997.02   REGISTERED     18,25,35
 
18 - All kinds of bags, handbags, purses, credit cards holders, knapsacks,
billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking sticks, all made of leather or imitations of leather.
       
25 - All kinds of footwear, clothing, headgear, shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweatpants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs.
       
35 - Retail store services
       
BENELUX
  3834/0092   8/30/1988   718925   8/30/1988   451084   REGISTERED     25  
25 - Shoes.
       
BERMUDA
  T00055BM00   7/31/2002   34473   7/31/2002   34473   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
BERMUDA
  T00055BM01   7/31/2002   34474   7/31/2002   34474   REGISTERED     25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
BERMUDA
  T00055BM03   7/31/2002   34475   7/31/2002   34475   REGISTERED     35  
35 - Retail Store services
       
BOLIVIA
  T00055BO00   11/22/2002   368102   1/3/2004   93337-C   REGISTERED     18  
18 - Small leather goods
       
BOLIVIA
  T00055BO01   11/25/2002   368102   3/1/2004   93336-C   REGISTERED     25  
25 - Clothing, footwear
       
BOLIVIA
  T00055BO03       36832002   3/1/2004   93335-C   REGISTERED     35  
35 - All services in class 35.
       
BRITISH VIRGIN
  T00055VG00   1/23/2003   2699   1/24/2003   4006   REGISTERED     18,25  
18 - Leather, skins unwrought, and wrought, and aricles made of leather, not
included in other clases, including bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, trqvel bags and leather
shoes. (Local Class 37); Umbrellas Local Class 50 (5); Goods not included in the
foregoing classes, including bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, travel bags, all made of
materials other than leather, handkerchiefs Local Class 50(10) .
       
25 - Articles of clothing, including footwear, headgear, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear, stockings, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats, and
scarves. (Local Class
       
CANADA
  T00055CA00   8/14/1998   887438   11/25/2005   653571   REGISTERED     14  
14 - Jewelry
                               
CANADA
  T20127CA0   5/1/1987   583262   2/10/1989   351124   REGISTERED     25,35  
25 - Shoes;
       
35 - Operation of retail stores featuring shoes and shoe related accessories.
       
CHILE
  T00055CL00   4/28/2004   645.321   12/16/2004   711772   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, travel bags and umbrellas.
       
CHILE
  3834/0673   12/14/2000   511423   11/7/2001   607367   REGISTERED     03  
03 - All goods in the Class.
       
CHILE
  3834/0115   10/25/1995   323952   6/22/1998   515,075   REGISTERED     25  
25 - All goods in the Class.
       
CHINA
  T00055CN00   8/17/2005   4842775   4/28/2009   4842775   REGISTERED     18  
18 - Handbags, knapsacks, billfolds, wallets, purses, school satchels, card
cases (notecases), briefcases, shopping bags, pouches of leather, key cases
(leatherwear)
       
CHINA
  T00055CN01   8/17/2005   4842756   2/14/2009   4842756   REGISTERED     35  
35 - Sales promotion for others; procurement services for others (purchasing
goods and services); advertising; direct mail advertising; demonstration of
samples; distribution of samples; business consultancy; import and export
agency; business management assistance; business information; organization of
commercial or advertising exhibition.
       
CHINA
  T00055CN02   6/7/2006   5402982   6/7/2009   5402982   REGISTERED     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 35

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
CHINA
  T00055CN03   6/7/2006   5402910   7/28/2009   5402910   REGISTERED     14  
14 - Jewelry and watches
       
CHINA
  T00055CN04   6/7/2006   5402911   12/7/2009   5402911   REGISTERED     25  
25 - Clothing, footwear, headgear
       
COSTA RICA
  T00055CR00   10/8/2002   2002-0007103   11/14/2003   142578   REGISTERED    
18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking stick, all made of
leather or imitations of leather.
       
COSTA RICA
  T00055CR01   5/5/2003   200271-4   11/14/2003   142577   REGISTERED     25  
25 - Footwear, clothing, headgear; Shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
COSTA RICA
  T00055CR02   10/8/2002   2002-007105   11/1/2003   142576   REGISTERED     35
 
35 - Retail store services
       
COSTA RICA
  T00055CR03       N/A   11/14/2003   142575   REGISTERED     42  
42 - All services in the class.
       
COSTA RICA
  T00055CR04   5/17/2005   2005-0003631   1/30/2006   156032   REGISTERED     09
 
09 - Sunglasses and eyewear.
       
COSTA RICA
  T00055CR05   5/17/2005   2005-0003630   1/30/2006   156031   REGISTERED     14
 
14 - Jewelry and watches.
       
DENMARK
  T00055DK00   12/14/1990           219982   REGISTERED     25  
25 - All goods in class.
       
DOMINICAN
  T00055DO00   1/7/2003   2003655   2/28/2003   134061   REGISTERED     18  
18 - Handbags and leather goods
       
DOMINICAN
  T00055DO01   1/3/2003   2003354   2/28/2003   134060   REGISTERED     25  
25 - Clothing, footwear, headgear
       
ECUADOR
  T00055EC00   11/19/2002   128245   7/31/2003   24964   REGISTERED     18  
18 - All goods in class.
       
ECUADOR
  T00055EC01   11/19/2002   128237   7/31/2003   24963   REGISTERED     25  
25 - Clothing, footwear, headgear
       
ECUADOR
  T00055EC02   11/19/2002   128238   6/3/2003   8117   REGISTERED     35  
35 - Retail store services
       
ECUADOR
  T00055EC03   5/5/2005   157653   12/23/2005   622-06   REGISTERED     09  
09 - Sunglasses and eyewear
       
ECUADOR
  T00055EC04   5/5/2005   157654   12/23/2005   623-06   REGISTERED     14  
14 - Jewelry and watches
       
EL SALVADOR
  T00055SV00   10/2/2002   2002028047   1/10/2005   147BK29   REGISTERED     35
 
35 - Retail shoe store services.
       
EL SALVADOR
  T00055SV01   10/2/2002   2002028049   8/13/2004   7BK18pp15-16   REGISTERED  
  25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
EL SALVADOR
  T00055SV02   10/2/2002   2002028055   3/12/2004   78 bK. 11   REGISTERED    
18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
EL SALVADOR
  T00055SV04   5/25/2005   2005048883   1/10/2006   225BK54   REGISTERED     09
 
09 - Sunglasses, eyeglasses, eyeglass chains, eyeglass cords, eyeglass cases,
eyeglass frames
       
EL SALVADOR
  T00055SV05   5/25/2005   2005048884   1/10/2006   233 BK.54   REGISTERED    
14  
14 - Jewelry and watches
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 36

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
EUROPEAN UNION
  T00055EU00   10/31/2003   003515351   10/31/2003   003515351   REGISTERED    
09,14,35  
09 - Optical apparatus and instruments; optical goods; especially eyewear and
parts and accessories thereof.
       
14 - Precious metals, jewelry
       
35 - Advertising services relating to the operation of wholesale and retail
stores; businessmanagement and business advisory services relating to the
management and administration of retail and wholesale stores, inclusing sales
information, business franchising and customer service information.
       
EUROPEAN UNION
  3834/0036/EU00   8/13/1998   000906016   8/13/1998   000906016   REGISTERED  
  18,25,3  
18 - All goods in the Class.
       
25 - All goods in the Class.
       
3 - All goods in the Class.
       
FEDERATION OF
  T00055RU00   3/18/2005   2005705900   6/1/2006   307808   REGISTERED    
18,25,35  
18 - Handbags, purses, attache cases, briefcases, school bags, tote bags, all
purpose sport tote bags, duffel bags, beach bags, traveling trunks and valises,
luggage, cosmetic bags sold empty, briefcase type portfolios and umbrellas;
small leather goods, namely clutch purses, leather key cases, key fobs, credit
card cases, cosmetic cases sold empty, change purses, wallets, business card
cases and passport
       
25 - Clothing, namely, pants, skirts, dresses, shirts, blouses, vests, shorts,
sweaters, suits, blazers, jeans, vests, tank tops, t-shirts, and neckwear;
active wear, namely, sweatshirts, sweatpants, and warm-up jackets; outerwear and
rainwear, namely jackets, coats, capes, furs, parkas and ponchos; sleepwear,
namely, pajamas, nightshirts, nightgowns and robes; intimate apparel; hosiery,
namely pantyhose, socks, leotards, tights and leggings; swimwear; cold weather
accessories, namely shawls, caps, hats, scarves, mittens, gloves and earmuffs;
footwear, namely shoes, boots, sandals, sneakers and slipers; and belts.
       
35 - The bringing together for the benefit of others of a variety of goods,
enabling customers to conveniently view and purchase those goods, namely retail
store services and online retail store services.
       
FRANCE
  3834/0086   9/7/1988   952985   9/7/1988   1487196   REGISTERED     25  
25 - Footwear and footwear articles.
       
GERMANY
  T20127DE0   5/27/1988   U7262/25 Wz   3/17/1993   1187230   REGISTERED     25
 
25 - All kinds of shoes and orthopedic shoes.
       
GUATEMALA
  T00055GT01   10/25/2002   133505   1/5/2005   133505   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags; umbrellas and walking sticks;
       
GUATEMALA
  T00055GT03       125171   8/17/2003   125171   REGISTERED     35  
35 - Wholesale store services.
       
GUATEMALA
  T00055GT04       125196   8/18/2003   125196   REGISTERED     25  
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters,, swearshirts, sweat pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, wins\breakers, parkas,
rainwear, stocking, socks, wristbands, gloves, miottens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, and kerchiefs
       
GUATEMALA
  T00055GT06   5/25/2005   m-3446-2005   1/30/2006   140190   REGISTERED     09
 
09 - Sunglasses and eyewear
       
GUATEMALA
  T00055GT07   5/25/2005   m-3447-2005   1/17/2006   139712   REGISTERED     14
 
14 - Jewelry and watches
       
HAITI
  T00055HT00   5/10/2004           5419   REGISTERED     18  
18 - All goods in class.
       
HAITI
  T00055HT01   5/10/2004           5420   REGISTERED     25  
25 - All goods in class.
       
HAITI
  T00055HT02   5/10/2004           5421   REGISTERED     42  
42 - All services in class.
       
HONDURAS
  T00055HN00   6/6/2005   12227-05   2/28/2006   96.338   REGISTERED     09  
09 - Sunglasses and eyewear
       
HONDURAS
  T00055HN01   5/13/2005   9898-2005   2/28/2006   96.969   REGISTERED     25  
25 - Clothing, footwear, headgear
       
HONDURAS
  T00055HN02   5/13/2005   9899-05   2/21/2008   103.848   REGISTERED     18  
18 - Accessories, handbags and small leather goods.
       
HONDURAS
  T00055HN04   5/13/2005   9901-05   2/9/2006   96013   REGISTERED     35  
35 - Retail store services
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 37

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
HONG KONG
  T00055HK00   5/13/2005   300420416   5/13/2005   300420416   REGISTERED    
09,14,18  
 
                        35  
09 - Sunglasses and eyewear
                           
14 - Jewelry and watches
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; bags, trunks, traveling
bags, handbags, purses, satchels, shoulder bags, packs, cases, billfolds,
wallets, key fobs, key cases, suitcases, briefcases, totes, back packs,
packsacks, knapsacks, toiletry articles cases, small leather goods; umbrellas,
parasols and walking sticks;
       
35 - Retail services in relation to (specify all goods filed for in classes 9,
14, 18, 25); the bringing together, for the benefit of others, of a variety of
goods, enabling customers to conveniently view and purchase those goods from a
clothing and accessories catalogue by mail order or by means of
telecommunications.
       
HONG KONG
  T20127HK0   9/7/1988   5525/1988   9/7/1988   2621/1992   REGISTERED     25  
25 - Footwear.
       
ICELAND
  T20127IS0   10/8/1996   1196/1996   6/23/1997   696/1997   REGISTERED    
18,25  
18 - All goods included in Class.
       
25 - All goods included in Class.
       
INDIA
  T00055IN00   4/13/2004   1278363   4/13/2004   1278363   REGISTERED     18,25
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides, trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harnesses and sadlery.
       
25 - Clothing, footwear, headgear.
       
ISRAEL
  T00055IL00   5/16/2005   180581   5/16/2005   180581   REGISTERED     09  
09 - Sunglasses and eyewear
       
ISRAEL
  T00055IL03       180588   5/16/2005   180588   REGISTERED     25  
25 - Clothing, footwear, headgear
       
ISRAEL
  T00055IL04   5/16/2005   180590   5/16/2005   180590   REGISTERED     35  
35 - Retails store services in boutiques, shops and outlets for the sale of
shoes, apparel, handbags, small leather goods, umbrellas, jewelry and watches.
       
ITALY
  3834/0094IT00   10/28/1988   RM98C005256   4/22/1991   847973   REGISTERED    
25  
25 - Footwear.
       
JAMAICA
  T00055JM00   7/30/2002   42750   7/30/2002   42750   REGISTERED     18,25,35  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
35 - Retail Store Services
       
JAMAICA
  T00055JM01   5/17/2005   046835   5/17/2005   46,835   REGISTERED     9,14  
9 - Sunglasses and eyewear
       
14 - Jewelry and watches
       
JAPAN
  T20127JP0   2/3/1989   52677/2001   11/29/1991   2351464   REGISTERED     25  
25 - Footwear.
       
JAPAN
  T00055JP02   5/11/2005   41242/2005   11/11/2005   4907691   REGISTERED    
09,14,18  
 
                        25,35  
09 - Sunglasses and eyewear
                           
14 - Jewelry and watches
       
18 - All kinds of bags, handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking sticks, all made of leather or imitations of leather.
       
25 - Clothing and headgear
       
35 - Provision of information relating to sales of goods.
       
JAPAN
  T00055JP03   5/11/2005   41242/2004   11/11/2005   4907691   REGISTERED    
09,14,18  
 
                        25,35  
09 - Sunglasses and eyewear
                           
14 - Jewelry and watches
       
18 - Handbags, knapsacks, traveling bags and other kinds of bags all made of
leather and imitation of leather; purses, credit card holders, billfolds,
wallets, key fobs, key cases, toilet cases, pouches all made of leather and
imitation of leather; accessories for bags and purses.
       
25 - Clothing, headgear,
       
35 - Provision of information relating to sales of goods.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 38

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
LEBANON
  T20127LB0   10/26/1996   70511   10/26/1996   70511   REGISTERED     18,25,42
 
18 - Handbags and leather goods
       
25 - Clothing, including, boots, shoes and slippers
       
42 - Retail store services
       
MACAO
  T00055MO00   9/26/1997   n/2591   11/12/1999   N/2591   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags, umbrellas and walking sticks.
       
MACAO
  T20127MO0   8/22/1994   13809/DSE   7/10/1995   13983-M   REGISTERED     25  
25 - Clothing, footwear and headgear
       
MEXICO
  T00055MX00   11/25/2003   630946   7/21/2004   843712   REGISTERED     09  
09 - All types of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords.
       
MEXICO
  T00055MX01   5/16/2005   717639   8/18/2005   895185   REGISTERED     14  
14 - Jewelry and watches
       
MEXICO
  T00055MX02   5/16/2005   717638   2/27/2006   921816   REGISTERED     18  
18 - Accessories and small leather articles such as all kind of bags; handbags,
purses, credit card holders, knapsacks, billfolds; wallets, key fobs, key cases
and traveling bags, umbrellas and walking stickes, all made of leather or
imitation of leather.
       
MEXICO
  T00055MX03   5/16/2005   717637   5/16/2005   921815   REGISTERED     35  
35 - Product commercialization for others
       
MEXICO
  T20127MX0   3/19/1992   135646   3/19/1992   415787   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
NETHERLANDS
  T00055AN01   8/2/2002   98755   8/2/2002   08755   REGISTERED     18,25,35  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
25 - Footwear, clothing, headgear; shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
35 - Retail Store Services
       
NEW ZEALAND
  T20127NZ0   6/30/1988   185198   6/30/1988   185198   REGISTERED     25  
25 - Footwear.
       
NICARAGUA
  T00055NI01   10/25/2002   02795   6/17/2003   58092   REGISTERED     25,35,18
 
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
35 - Retail Store Services
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
NICARAGUA
  T00055NI02   5/19/2005   2005-01496   1/24/2006   0600127   REGISTERED    
09,14  
09 - Sunglasses and eyewear
       
14 - Jewelry and watches
       
NORWAY
  T00055NO00   1/28/2004   200400589   3/7/2005   225888   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
NORWAY
  T00055NO02   5/19/2005   200504743   5/22/2006   232761   REGISTERED    
09,14,18  
 
                        35  
09 - Sunglasses and eyewear
                           
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather.
       
35 - Retail services
       
PANAMA
  T00055PA02   2/26/2003   125863   2/26/2003   125863   REGISTERED     25  
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
PANAMA
  T00055PA03   2/26/2003   125864   2/26/2003   125864   REGISTERED     35  
35 - Retail Store Services (Local Class 39)
       
PANAMA
  T00055PA06   5/18/2005   142502   5/18/2005   142502   REGISTERED     09  
09 - Sunglasses and eyewear
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 39

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
PANAMA
  T00055PA07   5/18/2005   142503   5/18/2005   142503   REGISTERED     14  
14 - Jewelry and watches
       
PANAMA
  T00055PA08   2/26/2003   125862   2/26/2003   125862   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
PARAGUAY
  T00055PY00   11/25/2002   029088   5/27/2003   257604   REGISTERED     18  
18 - All goods in the Class.
       
PARAGUAY
  3834/0367   10/31/1997   22060-97   4/9/2001   23,969   REGISTERED     25  
25 - All goods in Class 25.
       
PERU
  T20127PE0   10/27/1995   283265   2/7/1996   23260   REGISTERED     25  
25 - Clothing including boots, shoes and slippers and all other goods.
       
PERU
  T20127PE2   10/27/1995   283267   12/6/1996   31486   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery, and all
other goods.
       
PHILIPPINES
  T00055PH03   5/15/2008   4-2008-005670   4/13/2009   4-2008-005670  
REGISTERED     25  
25 - Footwear, namely leather shoes, canvas shoes, rubber shoes, boots, sandals,
slippers
       
PHILIPPINES
  T00055PH04   11/17/2008   4-2008-014055   6/25/2009   4-2008-014055  
REGISTERED     09,14,18  
 
                        25,35  
09 - Sunglasses and eyewear
                           
14 - Jewelry and watches
       
18 - Accessories, namely, handbags, purses, attaché cases, briefcases, school
bags, tote bags, all purpose sport tote bags, duffel bags, beach bags, traveling
trunks and valises, luggage, briefcase type portfolios and umbrellas; small
leather goods, namely, cosmetic bags sold empty, ; small leather goods, namely
clutch purses, leather key cases, credit card cases, change purses, wallets,
business card cases and passport cases.
       
25 - Clothing and headgear, namely, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear stockings, socks, wristbands, gloves, mittens leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, and kerchiefs.
       
35 - Retail services
       
PORTUGAL
  T00055PT00   1/30/2003   369687   10/14/2004   369687   REGISTERED     18,25  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and travel bags; umbrellas and walking sticks; leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins; trunks and traveling bags; parasols; whips,
harnesses and saddlery.
       
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, handkerchiefs.
       
PUERTO RICO
  T00055PR00   5/14/2003   na   5/14/2003   56847   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
PUERTO RICO
  T00055PR01   5/14/2003   na   5/14/2003   56846   REGISTERED     25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
SAINT LUCIA
  T00055LC01   12/12/2002   447/2002   10/27/2003   TM/2002/000447   REGISTERED
    25  
25 - Clothing, footwear, headgear.
       
SAINT LUCIA
  T00055LC02   12/12/2002   446/2002       TM/2002/000446   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other class, animal skins, hides, trunks and traveling bags,
umbrellas, parasola and walking sticks, whips, harnesses and saddlery.
       
SAUDI ARABIA
  3834/0142   10/17/1998   46360   5/21/2000   528/70   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SERBIA
  T00055RS00   8/10/2010   Z-1386/10   2/7/2011   62329   REGISTERED    
18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
SINGAPORE
  T20127SG0   11/22/1988   6539/88   11/22/1988   6539/88   REGISTERED     25  
25 - Footwear.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 40

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
SOUTH AFRICA
  T20127ZA0   5/25/1988   88/4151   5/25/1988   88/4151   REGISTERED     25  
25 - Footwear.
       
SOUTH KOREA
  3834/0519   4/7/2000   2000-16670   7/23/2001   498217   REGISTERED     18  
18 - Briefcases, handbags, opera bags, satchels, traveling trunks, suit cases,
Boston bags, knapsacks, wallets not of precious metal, name card cases, mountain
climbing bags, packing bags, key cases of leatherwear, credit card cases,
passport cases, check holders, gas range cases, ticket cases, diaper bags,
poly-bags, fashion bag made of straw, purses not of precious metal, tote bags,
vanity cases (empty), duffel bags, portfolios, change purses not of precious
metal, coin cases.
       
SOUTH KOREA
  3834/0520   4/7/2000   2000-16671   6/25/2001   496256   REGISTERED     25  
25 - Low shoes, boots, laced boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, track-racing shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, angler shoes, fatigue shoes, sandals, over shoes, wooden shoes
with clogs (for rainy weather), straw sandals, slippers, sandal patterns.
       
SWEDEN
  3834/0674   9/8/1988   8807575   12/14/1990   219982   REGISTERED     25  
25 - Footwear.
       
SWITZERLAND
  T20127CH0   9/1/1988   6236   9/1/1988   365805   REGISTERED     25  
25 - Shoes.
       
TAIWAN
  T00055TW00   5/16/2005   094012089   1/16/2006   1193613   REGISTERED    
09,14,18  
 
                        35  
09 - Sunglasses and eyewear
                           
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather
       
35 - Retail services relating to sunglasses and eyewear; jewelry and watches;
bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets, key
fobs, key cases, and and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather.
       
TAIWAN
  3834/0304   9/19/1988   7743384   3/16/1989   434926   REGISTERED     25  
25 - Boots, shoes.
       
TRINIDAD & TOBAGO
  T00055TT00   8/22/2002   33244   6/29/2006   33244   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets
(pocket) , key fobs, key cases, and traveling bags ; all made of leather or
imitations of leather; umbrellas and walking sticks
       
TRINIDAD & TOBAGO
  T00055TT01   8/13/2002   33227   1/2/2004   33227   REGISTERED     25,35  
25 - Footwear (not orthopedic), clothing, headgear for wear; shirts, t-shirts,
tank tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat
pants, pants, shorts, culottes, suits, warm-up suits, jackets (clothing), coats,
windbreakers, parkas, ponchos, rainwear, stockings, socks, wristbands(clothing),
gloves (clothing), mittens; leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers (non-orthopedic nor for protection against accidents,
irradiation and fire); hats, scarves, kerchiefs.
       
35 - Boutiques, shops and outlets for the sale of shoes, apparel, handbags,
small leather goods, umbrellas, jewelry and watches.
       
UNITED KINGDOM
  T00055GB00   8/11/2005   2399138   8/11/2005   2399138   REGISTERED    
09,14,18  
 
                        25,35  
09 - Eyewear and sunglasses
                           
14 - Jewelry and watches
       
18 - Bags, handbags and leather goods
       
25 - Clothing, footwear, headgear
       
35 - The bringing together for the benefit of others, of a variety of clothing,
headgear, footwear, fashion accessories, bags, handbags and leather goods,
enabling customers to conveniently view and purchase these goods in a department
store, a retail clothing store
       
VENEZUELA
  T00055VE04   6/30/2005   2005-014326   4/17/2006   N-047041   REGISTERED    
35  
35 - Retail services of sunglasses and eyewear, jewelry and watches accessories,
handbags and small leather goods; clothing, shoes and headgear.
       
VENEZUELA
  T00055VE05   6/30/2005   2005-014227   4/17/2006   P-269811   REGISTERED    
18  
18 - Accessores, handbags, small leather goods.
       
VENEZUELA
  T00055VE06   6/30/2005   2005-014228   4/17/2006   P-269812   REGISTERED    
14  
14 - Jewelry and watches
       
VENEZUELA
  T00055VE07   6/30/2005   2005-014229   4/17/2006   P-269813   REGISTERED    
09  
09 - Sunglasses and eyewear
       
VENEZUELA
  3834/0390   3/28/1990   5135/90   9/26/2005   P-264320   REGISTERED     25  
25 - Footwear.
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 41

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Word Mark) continued . . .
       
VIETNAM
  T00055VN00   10/4/2002   4-2002-06339   11/4/2003   50672   REGISTERED    
18,25,35  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; animal skins, hIdes, trunks and traveling bags,
umbrellas, parasols and walking sticks; whips, harnesses and saddlery.
       
25 - Clothing, footwear and headgear
       
35 - Retail store services, advertising; business management; business
administration; office functions,
       
VIRGIN ISLANDS
  T00055VS02           7/26/2006   7360   REGISTERED     25  
25 - Clothing for women and misses, namely, skirts, suits, slacks, shorts,
blousses, shirts, dresses, coats, sweaters, cardigans, pullovers, jeans, vests,
jackets, scarves and shawls
       
 
                               
EASY SPIRIT ANTI-GRAVITY
       
 
                               
CANADA
  3834/0133   3/5/1997   838514   1/5/1999   506,096   REGISTERED     25  
25 - Shoes.
       
EUROPEAN UNION
  3834/0037EU01   8/13/1998   000906024   8/13/1998   000906024   REGISTERED    
03,18,25  
03 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery; essential oils,
cosmetics, hair lotions; dentifrices.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear and headgear.
       
 
                               
EASY SPIRIT COMFORT 2
       
 
                               
EUROPEAN UNION
  T30198EU00   10/14/2004   004068193   10/14/2004   004068193   REGISTERED    
25  
25 - FOOTWEAR
       
MEXICO
  T30198MX00   10/19/2004   683000   2/24/2005   868914   REGISTERED     25  
25 - Footwear
       
 
                               
EASY SPIRIT COMFORT 2 (stylized)
       
 
                               
CHINA
  T30198CN00   10/26/2004   4330537   4/7/2009   4330537   REGISTERED     25  
25 - Footwear
       
COSTA RICA
  T30198CR00   10/28/2004   2004-8096   11/28/2006   164072   REGISTERED     25
 
25 - Footwear.
       
EL SALVADOR
  T30198SV00   11/8/2004   2004-044487   148bk37 PP 333   REGISTERED   25      
 
25 - Footwear
       
HONDURAS
  T30198HN00   1/1/2005   19044/2004   8/19/2009   109.868   REGISTERED     25  
25 - Footwear
       
ISRAEL
  T30198IL00   12/8/2004   176775   176775   REGISTERED   25        
25 - Footwear
       
JAPAN
  T30198JP00   12/20/2004   116213/2004   12/22/2005   4918206   REGISTERED    
25  
25 - Footwear
       
SOUTH KOREA
  T30198KR00   10/21/200   40-2004-47657   12/16/2005   643508   REGISTERED    
25  
25 - Footwear
       
THAILAND
  T30198TH00   12/14/2005   575706   12/14/2004   KOR227473   REGISTERED     25
 
25 - 1. Cut shoes 2. Canvas Shoes 3. Rubber shoes 4. Boots 5. Sandals 6.
Slippers 7. Socks 8. Stockings
       

 



--------------------------------------------------------------------------------



 



      Owner Trademark Image   Printed: 4/7/2011   Page 42

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT COMFORT2 (STYLIZED)
       
PANAMA
  T30266PA00   11/18/2004   138959   3/29/2005   138959   REGISTERED     25  
25 - Shoes
       
 
                               
EASY SPIRIT IN CHINESE CHARACTERS
       
 
                               
CHINA
  T20139CN0   8/27/1992   92056023   9/28/1993   659718   REGISTERED     25  
25 - Footwear.
       
CHINA
  T20139CN01   6/7/2006   5402913   6/7/2009   5402913   REGISTERED     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords
       
CHINA
  T20139CN02   6/7/2006   5402912   7/28/2009   5402912   REGISTERED     14  
14 - Jewelry and watches
       
CHINA
  T20139CN03   6/7/2006   5402914   8/21/2009   5402914   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, travel bags, umbrellas and walking
       
 
                               
EASY SPIRIT LOGO
       
 
                               
AUSTRIA
  3834/0241   10/14/1988   AM4622/88   2/1/1989   123733   REGISTERED     25  
25 - Footwear, clothing
       
BULGARIA
  3834/0430   8/28/1990   018984   8/28/1990   18984   REGISTERED     25  
25 - Footwear.
       
CANADA
  T20141CA0   9/14/1993   736869   10/28/1994   435014   REGISTERED     25  
25 - Footwear decorative items, namely shoe bows, shoe ornaments, shoe ribbons
and shoe clips.
       
CANADA
  T20141CA1   11/12/1992   716680   8/23/1996   461382   REGISTERED     25  
25 - Socks.
       
CANADA
  T20141CA2   12/9/1992   718490   8/23/1996   461384   REGISTERED     25  
25 - Men’s and ladies’ shoes.
       
CZECH REPUBLIC
  3834/0618   7/27/1990   58165   7/29/1992   169,120   REGISTERED     25  
25 - Footwear
       
DENMARK
  T20141DK0   6/19/1990   04802/1990   7/5/1991   04168/1991   REGISTERED     25
 
25 - Footwear.
       
ESTONIA
  T20141EE0   8/2/1994   94-01583   2/21/1997   22485   REGISTERED     25  
25 - Footwear, namely shoes and boots.
       
FEDERATION OF
  3834/687RU0   4/4/1991   134075   4/4/1991   100632   REGISTERED     25  
25 - Footwear.
       
FINLAND
  T20141FI0   12/7/1992   5770/92   12/7/1993   129410   REGISTERED     25  
25 - Footwear.
       
GREECE
  3834/0648   7/27/1990   100094   7/27/1990   100094   REGISTERED     25  
25 - Footwear.
       
HUNGARY
  3834/0649   7/24/1990   2895/1990   7/24/1990   130741   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
IRELAND
  T20141IE0   6/19/1990   90/3477   6/19/1990   140179   REGISTERED     25  
25 - Footwear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 43

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT LOGO continued . . .
                               
ISRAEL
  3834/05401L   5/21/1993   87469   5/21/1993   87469   REGISTERED     25  
25 - Footwear.
       
JORDAN
  T20141JO0   11/30/1994   36777   11/30/1994   36777   REGISTERED     25  
25 - Footwear.
       
LITHUANIA
  T20141LT0   7/27/1994   ZP16293   11/14/1997   25954   REGISTERED     25  
25 - Footwear, namely shoes, boots.
       
MALAYSIA
  T20141MY00   1/27/1993   9300042       9300042   REGISTERED     25  
25 - Footwear
       
NETHERLANDS
  T20141AN00       03199   10/2/1997   03199   REGISTERED     18,25,35  
18 -
       
25 -
       
35 -
       
NORWAY
  T20141NO0   5/11/1992   922467   1/27/1994   161199   REGISTERED     25  
25 - Footwear (not included in other classes).
       
OMAN
  3834/0711   9/10/1994   10444   5/18/2004   10444   REGISTERED     25  
25 - Footwear.
       
PANAMA
  T20141PA0   11/19/1990   N/A   5/18/1992   O55116   REGISTERED     25  
25 - Footwear.
       
PORTUGAL
  T20141PT0   11/13/1990   268912   1/14/1993   268912   REGISTERED     25  
25 - Footwear.
       
PUERTO RICO
  T20141PR01   9/14/1989   N/A   9/14/1989   29222   REGISTERED     25  
25 - Footwear
       
QATAR
  T20142QA0   6/11/1994   11963   2/21/2001   11963   REGISTERED     25  
25 - Footwear.
       
SLOVAK REPUBLIC
  3834/0513SK   7/27/1990   58165   1/29/1992   169,120   REGISTERED     25  
25 - Footwear.
       
TURKEY
  T2016TR   5/24/1993   93/004905   5/24/1993   146277   REGISTERED     25  
25 - Footwear (shoes, high boots, boots, sandals, sporting shoes, slippers).
       
UNITED KINGDOM
  3834/0303   3/14/1992   1494284   3/14/1992   1494284   REGISTERED     42  
42 - Professional consultancy services, advisory services, design services,
provision of information, all relating to footwear, all included in Class 42.
       
UNITED KINGDOM
  T20141GB2   6/4/1990   1430070   6/4/1990   1430070   REGISTERED     03,18,21
 
 
                        26  
03 - Cleaning and polishing preparations,
                           
18 - Bags, handbags, purses and wallets, parts and fittings therefor, all
included in Class 18.
       
21 - brushes, sponges, articles for cleaning purposes, all for use in relation
to footwear, all included in Class 21.
       
26 - All goods included in Class 26.
       
UNITED KINGDOM
  T20141GB3   4/28/1987   1308501   4/28/1987   1308501   REGISTERED    
03,18,21  
 
                        26  
03 - All goods in Class.
                           
18 - All goods in Class.
       
21 - All goods in Class.
       
26 - All goods in Class.
       
UNITED KINGDOM
  T20141GB61   9/11/1991   1476283   9/11/1991   1476283   REGISTERED     09  
09 - Ophthalmic apparatus and instruments, lenses, spectacles, protective
glasses, sunglasses, spectacle frames, contact lenses, cases, parts and fittings
for all the aforesaid goods, all included in Class 9.
       
VIETNAM
  T20141VN0   3/12/1993   11146   3/12/1993   9691   REGISTERED     25  
25 - Footwear.
       
YUGOSLAVIA
  3834/0652   8/2/1990   Z-1354/90   4/13/1992   36637   REGISTERED     25  
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 44

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT LOGO AND CHINESE LETTERS
       
 
                               
CHINA
  T30326CN01   4/25/2006   5313807   8/7/2009   5313807   REGISTERED     25  
25 - Clothing, footwear, headgear
       
CHINA
  T30332CN02   5/8/2006   5336036   9/7/2009   5336036   REGISTERED     35  
35 - Sales promotion for others; import-export agencies; advertising; business
management and organization consultantcy; business information; personnel
management consultancy; relocation services for businesses; issuing invoices;
accounting; rental of vending
       
CHINA
  T30326CN03   4/25/2006   5313808   8/7/2009   5313808   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, travel bags, umbrellas and walking
       
HONG KONG
  T30326HK00   5/8/2006   300634040   5/8/2006   300634040   REGISTERED    
18,25,35  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and travel bags, umbrellas and walking
       
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweat pants, pants, shorts, ponchos,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, rainwear,
stockings, socks, wristbands, gloves, mittens, leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, hats, scarves and kerchiefs.
       
35 - Retail store services relating to clothing, footwear, headgear, underwear,
rainwear, swimwear, ties, socks, gloves, kerchiefs, mittens, glasses, sun
glasses, jewelry, watches, clocks, bags, cases, articles of luggage, traveling
bags, purses and wallets, leather goods, umbrellas, walking sticks.
       
TAIWAN
  T30326TW00   5/2/2006   095022259   1/1/2007   1246076   REGISTERED    
18,25,35  
18 - Handbags, purses, attache cases, briefcases, school bags, tote bags, all
purpose sport tote bags, duffel bags, beach bags, traveling trunks and valises,
luggage, cosmetic bags sold empty, briefcase type portfolios and umbrellas;
small leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, and change purses.
         
Class 25: Clothing, namely, skirts, suits, slacks, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, sweaters, cardigans, pullovers, jeans, vests,
jackets, sweaters, camisoles, culottes, knit pants, knit tops, tank tops,
T-shirts, polo shirts, denim jackets, tailored jackets, pants, sport coats;
active wear, namely,sweatshirts, sweatpants, warm-up jackets, tennis skirts;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
scarves, shawls, hats, and gloves. Leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs
       
 
                               
Class 35: Retail Store Services
       
 
                               
Please let me know if you require any additional information before filing the
application.
       
 
                               
Sincerely yours,
       
Sandra Rose
       
 
                               
Class 18: — Handbags, purses, attache cases, briefcases, school bags, tote bags,
all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, luggage, cosmetic bags sold empty, briefcase type portfolios and
umbrellas; small leather goods, namely clutch purses, leather key cases, credit
card cases, cosmetic cases sold empty, and change purses.
       
 
                               
Class 25: Clothing, namely, skirts, suits, slacks, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, sweaters, cardigans, pullovers, jeans, vests,
jackets, sweaters, camisoles, culottes, knit pants, knit tops, tank tops,
T-shirts, polo shirts, denim jackets, tailored jackets, pants, sport coats;
active wear, namely,sweatshirts, sweatpants, warm-up jackets, tennis skirts;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
scarves, shawls, hats, and gloves. Leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs
       
 
                               
Class 35: Retail Store Services
       
 
                               
Please let me know if you require any additional information before filing the
application.
       
 
                               
Sincerely yours,
       
Sandra Rose
       
 
                               
25 - Clothing, namely, skirts, suits, slacks, shorts, skorts, blouses, shirts,
blazers, dresses, dusters, sweaters, cardigans, pullovers, jeans, vests,
jackets, sweaters, camisoles, culottes, knit pants, knit tops, tank tops,
T-shirts, polo shirts, denim jackets, tailored jackets, pants, sport coats;
active wear, namely,sweatshirts, sweatpants, warm-up jackets, tennis skirts;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
scarves, shawls, hats, and gloves. Leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchief
       
35 - Retail store services relating to: clothing, footwear, heaadgear,
underwear, rainwear, activewear, jeans, overcoats, capes, fur coats, leather
coats, swimwear, ties, socks, gloves, kerchiefs, mittens, gloves (for clothing),
glasses, sin glasses,jewelry, watches, clocks, sport tote bags, beach bags,
credit card cases, cosmetic cases sold empty, key cases, articles of luggage,
traveling bags, purses and wallets, leather goods, umbrellas, wallking sticks.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 45

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT SLIPPERS
       
 
                               
CANADA
  3834/0111   11/14/1997   861540   11/24/2000   537,721   REGISTERED     25  
25 - Slippers.
       
 
                               
EASYPRO
       
 
                               
ISRAEL
  T30483IL00   4/2/2009   219809   4/2/2009   219809   REGISTERED        
 
                               
ENZO ANGIIOLINI (Word Mark)
       
 
                               
GUATEMALA
  T30099GT00   10/25/2002   N/A   8/18/2003   125220   REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglass frames, eyeglass cases, eyeglass
chains, and eyeglass cords.
       
HAITI
  T30099HT00           5/10/2004   5424   REGISTERED     18  
18 -
       
 
                               
ENZO ANGIOLINI (Stylized)
       
 
                               
BRITISH VIRGIN
  3834/0442   12/5/1997   N/A   12/5/1997   3218   REGISTERED     38  
38 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals. Headgear.
       
COLOMBIA
  3834/0118   8/1/1997   97044246   4/2/2001   241263   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
COSTA RICA
  T20151CR0   10/17/1997   N/A   8/21/2005   107611   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals; Headgear.
       
DOMINICAN
  3834/0196   3/19/1998   98000326   5/15/1998   96744   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
ECUADOR
  3834/0072   7/28/1997   80255   10/16/1998   6103-98   REGISTERED     25  
25 - All goods included in Class 25.
       
HONDURAS
  3834/0089   8/6/1997   9079/97   3/26/1998   71,188   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MALAYSIA
  3834/0611MY   12/1/1997   MA/19500/97   12/1/1997   97/19500   REGISTERED    
35  
35 - Retail store services relating to footwear, clothing, purses and handbags.
       
NETHERLANDS
  T20151AN01           10/2/1997   20446   REGISTERED     09,14,18  
 
                        25,35  
09 - All goods in class.
                           
14 - All goods in class.
       
18 - All goods in class.
                               
25 - All goods in class.
       
35 - All services in class.
       
NICARAGUA
  3834/0240   10/30/1997   97-03729   9/24/1998   38,778 CC   REGISTERED     25
 
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals. Headgear.
       
TAIWAN
  3834/0116   9/25/1997   86049793   11/16/1998   104654   REGISTERED     35  
35 - Retail store services relating to footwear, purses and handbags.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 46

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Stylized) continued . . .
                               
THAILAND
  3834/0156   10/14/1997   346303   10/14/1998   7287   REGISTERED     42  
42 - Retail store services.
       
 
                               
ENZO ANGIOLINI (Tradename)
       
 
                               
EL SALVADOR
  T30224SV02       200229452   1/24/2005   248BK2pp497-498   REGISTERED     42  
42 - A commercial establishment destined to expand the store and distribution of
the services of the applicant that consists of Eyewear, including sunglasses,
eyeglasses and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords,
jewelry and watches. Bags, handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and traeling bags, umbrellas and walking
sticks, all made of leather or imitations of leather. Footwear, clothing,
headgear. Shirts, t-sirts, tank tops, blouses, turtlemecks, dresses, vests,
sweaters, sweatshirts, sweat pants, pants, shorts, culoittes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, leathershoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves,
       
 
                               
ENZO ANGIOLINI (Word Mark)
       
 
                               
ANGUILLA
  T30224AI00           8/19/2002   3487   REGISTERED     9,14,18  
 
                        25,35  
9 - All goods in class.
                           
14 - All goods in class.
       
18 - All goods in class.
       
25 - All goods in class.
       
35 - All services in class.
       
ANTIGUA & BARBUDA
  T30224AG00   8/2/2002   N/A   8/2/2002   156/02   REGISTERED     09,14,18  
 
  25  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass
cases, eyeglas chains, eyeglass cords. (Local Class 11)
     
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather. (Local Class 37)
       
25 - Footwear, clothing, headgear, shirts, t’shirts, tanks tops, blouses,
turtlenecks, dresses, vests, sweaters, sweashirts, sweat pants, pants,
shorts,culottes, suits, warm-up suits, jackeets, coats, windbreakers, parkas,
ponchos, rainwear, stocking, socks, wristbands, gloves, mitten, leather shoes,
canvas shoes, rubber shoes, sandals, slippers, hats, scarves , kerchiefs. (Local
Class 38)
       
ARUBA
  T30224AB00   11/29/2002   01112g.15   11/29/2001   22283   REGISTERED    
09,14,25  

                        35,42  
09 - All goods in class.
                           
14 - All goods in class.
       
25 - All goods in class.
       
35 - All services in class.
       
42 - All services in class.
       
AUSTRALIA
  T30224AU00   6/15/2001   879338   6/15/2001   879338   REGISTERED     35  
35 - Retail store services.
       
AUSTRALIA
  T20150AU0   1/15/1985   420838   1/15/1985   B420838   REGISTERED     25  
25 - All forms of footwear including shoes.
       
AUSTRALIA
  T20150AU2   10/10/1994   642692   10/10/1994   642692   REGISTERED     42  
42 - Retailing services in this class, namely, retail store services relating to
the sale of footwear and clothing.
       
AUSTRALIA
  T20150AU3   10/10/1994   642691   10/10/1994   642691   REGISTERED     18  
18 - All goods included in Class 18.
       
AUSTRALIA
  3834/0347   3/17/1998   757365   3/17/1998   757365   REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglasses and eyeglasses and eyeglass
frames; eyeglass cases, eyeglass chains, eyeglass cords.
       
AUSTRIA
  T20150AT0   1/15/1985   AM 117/85   6/13/1985   109376   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers of Italian origin.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 47

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
AZERBAIJAN
  T30224AZ00   1/16/2008   N 2009 0107   2/9/2009   N 2009 0107   REGISTERED    
18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear;
       
BAHAMAS
  3834/0203   1/17/1985   11510   1/15/1985   11510   REGISTERED     38  
38 - All forms of footwear, including especially shoes.
       
BAHRAIN
  T20150BH0   4/30/1995   SM 495/95   4/30/1995   SM 1638   REGISTERED     42  
42 - Retail store services for purses, handbags and footwear.
       
BAHRAIN
  T20150BH1   4/30/1995   493/95   4/30/1995   18745   REGISTERED     18  
18 - Purses and handbags.
       
BAHRAIN
  T20150BH2   4/30/1995   494/95   4/30/1995   18746   REGISTERED     25  
25 - Shoes.
       
BARBADOS
  T30224BB00   10/1/2002   81/17384   5/24/2005   81/17384   REGISTERED     35  
35 - Retail store services
       
BARBADOS
  T30224BB01   10/1/2002   81/17383   7/29/2005   81/17383   REGISTERED     25  
25 - Footwear, clothing, headgear. Shirts, t-shirts, tank tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs.
       
BARBADOS
  T30224BB02   10/1/2002   81/17382   7/27/2005   81/17382   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather.
       
BARBADOS
  T30224BB03   10/1/2002   81/17381   7/27/2005   81/17381   REGISTERED     14  
14 - Jewelry and watches
       
BARBADOS
  T30224BB04   10/1/2002   81/17380   7/27/2005   81/17380   REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords.
       
BELIZE
  T30224BZ00   9/12/2002   N/A   9/12/2002   BZ999.02   REGISTERED     9,14,18  
 
    25  
9 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords.
       
14 - All kinds of jewelry and watches.
       
18 - All kinds of bags, handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and travelling bags, umbrealls and
walking sticks, all made of leather or imitations of leather included in
international Class 18.
       
25 - All kinds of footwear, clothing, headgear, shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweatpants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings,socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs,
included in
       
BELIZE
  T30224BZ01   9/12/2002   N/A   9/12/2002   BZ998.02   REGISTERED     35  
35 - All kinds of retail services included in International Class 35.
       
BENELUX
  T20150BX0   1/22/1985   52779   1/22/1985   407709   REGISTERED     10,25  
10 - Cl.10: Orthopedic footwear and all articles for fitting with footwear,
their parts and accessories included in this class. Cl.25: Footwear, boots,
half-boots, heelless slippers, rubbers (overshoes), slippers, with footwear,
their parts and accessories included in this class.
       
25 -
       
BERMUDA
  T30224BM00   7/31/2002   34464   7/31/2002   34464   REGISTERED     35  
35 - Retail Store Services
       
BERMUDA
  T30224BM01   7/31/2002   34463   7/31/2002   34463   REGISTERED     25  
25 - Footwear, clothing, headgear, Shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
BERMUDA
  T30224BM02   7/31/2002   34462   7/31/2002   34462   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
BERMUDA
  T30224BM03   7/31/2002   34461   7/31/2002   34461   REGISTERED     14  
14 - Jewelry and watches
       
BERMUDA
  T30224BM04   7/31/2002   34460   7/31/2002   34460   REGISTERED     09  
09 - Eyewear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 48

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
BERMUDA
  T20150BM0   9/15/1995   27179   9/15/1995   27179   REGISTERED     25  
25 - Outer clothing, scarves and stoles, jackets, skirts, trousers and pants,
footwear, shoes, boots, moccasins and sandals, all included in
       
Class 25.
       
BERMUDA
  T20150BM1   9/15/1995   27180   9/15/1995   27180   REGISTERED     18  
18 - Goods made of leather and imitations of leather, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and travelling bags,
umbrellas and walking sticks, all included in Class 18.
       
BOLIVIA
  T30224BO00   11/25/2002   368002   3/1/2004   93330-C   REGISTERED     35  
35 - Retail store services.
       
BOLIVIA
  T30224BO01   11/22/2002   367902   2/26/2004   93263-C   REGISTERED     18  
18 - Small leather goods
       
BOLIVIA
  3834/0299   3/4/1999   011054   6/6/2000   79029-C   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
BRAZIL
  3834/0342   3/28/1985   811934152   7/15/1986   811934152   REGISTERED     25
 
25 - Shoes in general.
       
BRAZIL
  T30224BR02       825421500   3/11/2008   825421500   REGISTERED     35  
35 - Retail store services in the fields of footwear, apparel, cosmetics,
jewelry and leather goods
       
CANADA
  T30224CA00   7/11/2003   538021   3/20/1987   TMA324995   REGISTERED     25  
25 - Wares: (1) Shoes; (2) Sunglasses; handbags, purses, billfolds, wallets;
boots, sandals, moccasins and slippers and hosiery. (3) Purses and handbags;
(4) Eyewear, namely eyeglasses and eyeglass frames; eyeglass cases, chains and
cords. Services: 1) Operation of a store specializing in the sale of footwear,
purses, handbags and bags, hosiery and eyewear. (2) Retail store services for
purses, handbags and footwear.
       
CHILE
  T30224CL01       677159   5/19/2005   725651   REGISTERED     25  
25 - Clothing, footwear, headgear
       
CHILE
  T20150CL0   1/25/1985   46117   3/8/1985   294668   REGISTERED     25  
25 - All kinds of footwear, especially shoes.
       
CHINA
  T30224CN00   7/1/2003   3613268   1/2/2005   3613268   REGISTERED     09  
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords
       
CHINA
  T30224CN01   8/15/2005   4836530   1/21/2009   4836530   REGISTERED     14  
14 - Jewelry; watches
       
CHINA
  T20150CN0   12/1/1992   92080327   1/21/1994   674937   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
CHINA
  T20150CN1   10/2/1994   94107929   9/28/1996   875036   REGISTERED     18  
18 - Leather and imitations of leather, animal skins, hides, trunks, traveling
bags, umbrellas, parasols and walking sticks, whips, harness and saddlery, goods
made of leather and imitations of leather, namely: bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs,
       
CHINA
  T30224CN04   12/28/2008   4673015   12/28/2008   4673015   REGISTERED     35  
35 - Sales Promotion (for others); import and export agencies; procurement
services for others; (purchasing goods and services for other businesses);
advertising; rental of vending machines; business management assistance;
personnel management consultancy; relocation services for business; typing
information into computer; accounting;
       
COLOMBIA
  T30224CO00   10/2/2002   02088379   9/12/2003   273385   REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglasses, eyeglass frames, eyeglass chains
and eyeglass cords.
       
COLOMBIA
  T30224CO01   10/2/2002   02088380   10/29/2003   280775   REGISTERED     14  
14 - Jewelry and watches
       
COLOMBIA
  T30224CO02   10/2/2002   02088382   9/12/2003   273384   REGISTERED     35  
35 - Retail Store Services
       
COLOMBIA
  3834/0659   8/29/2000   00-064427   12/4/2001   253521   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
nnot included in other classes; animal skins, hides, trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlety.
       
COSTA RICA
  T30224CR00   5/5/2003   20028810   7/22/2004   148709   REGISTERED     25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 49

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
COSTA RICA
  3834/0488   3/1/2000   N/A   2/20/2001   123,589   REGISTERED     18  
18 - Handbags and leather goods.
       
COSTA RICA
  T30224CR02   10/8/2002   2002-7101   11/14/2003   142579   REGISTERED     42  
42 - RETAIL STORE SERVICES
       
COSTA RICA
  T30224CR03   10/8/2002   2002-7100   7/22/2004   148683   REGISTERED     14  
14 - Jewelry and Watches
       
COSTA RICA
  T30224CR04   10/8/2002   2002-0007099   7/22/2004   148707   REGISTERED     09
 
09 - Eyewear
       
COSTA RICA
  T30224CR05   10/2/2002   2002-0007101   7/21/2004   148699   REGISTERED     35
 
35 - Retail services of items in stores.
       
CZECH REPUBLIC
  T20247CZ1   11/19/1992   73183   2/24/1995   183070   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals.
       
DENMARK
  T20150DK0   1/16/1985   00374/1985   6/13/1986   01415/1986   REGISTERED    
25  
25 - Footwear, including shoes.
       
DOMINICAN
  T30224DO00   1/7/2003   2003357   2/28/2003   134074   REGISTERED     09  
09 - All goods in class.
       
DOMINICAN
  T30224DO01   1/7/2003   2003356   2/28/2003   134127   REGISTERED     18  
18 - All goods in class.
       
DOMINICAN
  T30224DO02   1/7/2003   2003355   2/28/2003   134073   REGISTERED     14  
14 - All goods in class.
       
ECUADOR
  T30224EC01   11/19/2002   128239   6/3/2003   8116   REGISTERED     35  
35 - Retail Store Services
       
ECUADOR
  T30224EC02   11/19/2002   128246   6/3/2003   23778   REGISTERED     25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
ECUADOR
  T30224EC03   11/19/2002   128249   6/3/2003   23780   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
ECUADOR
  T30224EC04   11/19/2002   128233   6/3/2003   23772   REGISTERED     14  
14 - Jewelry and watches
       
EGYPT
  T20150EG0   11/23/1992   85002   4/20/1995   85002   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals, headgear.
       
EL SALVADOR
  T30224SV00   9/2/2002   2002028053   10/18/2004   176 Bk 23   REGISTERED    
14  
14 - Jewelry and Watches
       
EL SALVADOR
  T30224SV01   9/2/2002   2002028055   10/18/2004   206 Bk 23   REGISTERED    
09  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords.
       
EL SALVADOR
  3834/0499   3/15/2000   2000001853   10/10/2001   32 Book 141   REGISTERED    
18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
EL SALVADOR
  T30224SV04   9/2/2002   2002028048   1/10/2005   145 BK 29   REGISTERED     42
 
42 - Retail Store Services
       
EL SALVADOR
  T30224SV05   9/2/2002   200208050   11/24/2004   2004 Bk 23   REGISTERED    
25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
EUROPEAN UNION
  T30224EU00   10/31/2003   003515772   5/13/2005   003515772   REGISTERED    
03,14,35  
03 - All goods in the class
       
14 - All goods in the class
       
35 - All services in the class
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 50

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
EUROPEAN UNION
  3834/0038/EU   8/13/1998   000906065   8/13/1998   000906065   REGISTERED    
18,25,09  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
09 - Optical apparatus and instruments; optical goods; especially eyewear and
parts and accessories thereof.
       
FEDERATION OF
  T30224RU00   3/18/2005   2005705901   3/31/2006   304042   REGISTERED    
09,18,25  
 
    35  
09 - Eyewear, sunglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
18 - Handbags, purses, attache cases, briefcases, school bags, tote bags, all
purpose sport tote bags, duffel bags, beach bags, traveling trunks and valises,
luggage, cosmetic bags sold empty, briefcase type portfolios and umbrellas;
small leather goods, namely clutch purses, leather key cases, key fobs, credit
card cases, cosmetic cases sold empty, change purses, wallets, business card
cases and passport
       
25 - Footwear, clothing and headgear; clothing, namely, pants, skirts, dresses,
shirts, blouses, vests, shorts, sweaters, suits, blazers, jeans, vests, tank
tops, t-shirts, and neckwear; active wear, namely, sweatshirts, sweatpants, and
warm-up jackets; outerwear and rainwear, namely jackets, coats, capes, furs,
parkas and ponchos; sleepwear, namely, pajamas, nightshirts, nightgowns and
robes; intimate apparel; hosiery, namely pantyhose, socks, leotards, tights and
leggings; swimwear; cold weather accessories, namely shawls, caps, hats,
scarves, mittens, gloves and earmuffs; footwear, namely shoes, boots, sandals,
sneakers and slipers; and belts.
       
35 - The bringing together for the benefit of others of a variety of goods,
enabling customers to conveniently view and purchase those goods, namely retail
stoRe services and online retail store services.
       
FRANCE
  T20150FR0   1/21/1985   728415   1/21/1985   1296461   REGISTERED     25  
25 - All articles of footwear, boots, shoes and slippers.
       
GERMANY
  T20150DE0   1/23/1985   E 24854/25Wz   1/30/1986   1087268   REGISTERED     25
 
25 - Footwear, shoes and slippers, all goods manufactured to an Italian design.
       
GUATEMALA
  T30224GT00           9/1/2003   125530   REGISTERED     35  
35 - Wholesale store services
       
GUATEMALA
  T30224GT01           8/19/2003   125259   REGISTERED     35  
35 - Retail store services
       
GUATEMALA
  3834/0478   3/8/2000   M-1759-2000   10/17/2000   107024   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HAITI
  T30224HT00           5/10/2004   5423   REGISTERED     14  
14 - All goods in class.
       
HAITI
  T30224HT01           5/10/2004   5422   REGISTERED     09  
09 - All goods in class.
       
HAITI
  T30224HT02           5/10/2004   5425   REGISTERED     25  
25 - All goods in class.
       
HAITI
  T30224HT03           5/10/2004   5426   REGISTERED     42  
42 - All services in class.
       
HONDURAS
  3834/0467   3/2/2000   4012/2000   11/23/2000   79,898   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONG KONG
  T20150HK1   10/4/1994   11709/1994   10/4/1994   1535/1996   REGISTERED     42
 
42 - Retailing services of footwear and clothing, all included in Class 42.
       
HONG KONG
  3834/0421   11/19/1992   18286/92   11/19/1992   4297/1994   REGISTERED     25
 
25 - Clothing, outer-clothing and sportswear. Footwear, shoes, boots, moccasins,
slippers and sandals. Headgear.
       
HONG KONG
  3834/0166   3/19/1998   3440/98   3/19/1998   1795/99   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
HUNGARY
  3834/0123   11/20/1992   M9205947   11/20/1992   138035   REGISTERED     25  
25 - Clothing articles, footwears, headwears.
       
ICELAND
  T20150IS0   10/8/1996   1194/1996   2/18/1997   170/1997   REGISTERED    
18,25  
18 - All goods included in Classes 18 and 25.
       
25 -
       
INDIA
  3834/0207   1/21/1985   432642   1/21/1985   432642   REGISTERED     25  
25 - All forms of footwear, including especially shoes.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 51

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
INDONESIA
  T30224ID00           10/20/1994   352597   REGISTERED     18  
18 - Goods made of leather and imitation of leather, namely bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags; umbrellas, walking sticks.
       
INDONESIA
  T20150ID0   1/31/1985   HC 01.01.874   6/4/1985   347577   REGISTERED     25  
25 - All forms of footwear, including especially shoes, clothing, including
boots, slippers.
       
INDONESIA
  3834/0550   5/31/2000   J00-11-421   6/16/2000   480657   REGISTERED     35  
35 - Retail Store Services.
       
INDONESIA
  T20150ID1   10/20/1994   H4.HC.01.01-1   1/31/1996   352597   REGISTERED    
18  
18 - Goods made of leather and imitations of leather, namely: bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and travelling
bags, umbrellas walking sticks, all goods in Class 18.
       
IRELAND
  T20150IE0   1/15/1985   144/85   1/15/1985   114256   REGISTERED     25  
25 - All forms of footwear.
       
IRELAND
  3834/0319   3/10/1998   98/0919   3/10/1998   206990   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords; optical apparatus and instruments; photographic and
cinematographic apparatus and instruments.
       
ISRAEL
  3834/0422   11/19/1992   85385   11/19/1992   85385   REGISTERED     25  
25 - Clothing, including upper clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals. Headgear.
       
ITALY
  T20150IT0   2/7/1985   RM95C000507   6/13/1997   712613   REGISTERED     25  
25 - All forms of footwear, including especially shoes.
       
JAMAICA
  T30224JM00   7/30/2002   42747   7/30/2002   42,747   REGISTERED     9,14,18  
 
                        25,35  
9 - All goods in class.
                           
14 - All goods in class.
       
18 - All goods in class.
       
25 - All goods in class.
       
35 - All services in class.
       
JAPAN
  3834/0547   5/26/2000   57730/2000   1/11/2002   4533607   REGISTERED    
09,25,35  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglas cords, other glasses.
       
25 - Apparel, headgear, belts
       
35 - Providing information on commodity sales for footwear, apparel, headgear,
belts, accessories, jewelry, watches, perfumes, cosmetics, handbags, bags, sport
bags, small leather goods, eyewear and linens; providing information on other
commodity sales.
       
JAPAN
  T20150JP0   10/5/1994   100275/1994   3/12/1997   3267280   REGISTERED     18
 
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, cases, billfolds, wallets, key cases and traveling bags, portable
toiletry article cases, umbrellas and walking sticks, canes, cane handles.
       
JAPAN
  T20150JP1   1/22/1985   4439/1985   7/23/1987   1965678   REGISTERED     25  
25 - All forms of footwear, including especially shoes.
       
JORDAN
  T30224JO00   3/27/2006   84963   3/27/2006   84963   REGISTERED     42  
42 - Retail store services.
       
JORDAN
  T30224JO01   3/27/2006   84962   3/27/2006   84962   REGISTERED     18  
18 - Handbags, leather goods
       
KAZAKHSTAN
  T30224KZ00   3/27/2007   38490   12/12/2008   27326   REGISTERED     09,18,25
 
 
    35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear;
       
35 - Retail store services;
       
KUWAIT
  T20150KW0   7/12/1995   31491   7/12/1995   29866   REGISTERED     18  
18 - Purses and handbags.
       
KUWAIT
  T20150KW1   7/12/1995   31494   7/12/1995   29153   REGISTERED     42  
42 - Retail store services for purses, handbags and footwear.
       
KUWAIT
  T20150KW2   7/12/1995   31492   7/12/1995   29784   REGISTERED     25  
25 - Shoes.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 52

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
LEBANON
  3834/0124   10/26/1996   70510   10/26/1996   70510   REGISTERED     18,25,42
 
18 - Leather and imitations of leather, and articles made from these materials
and not included in other classes, skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, harness and saddlery
       
25 - Clothing, including, boots, shoes and slippers
       
42 - Retail store services for handbags, purses, clothing, footwear and headgear
       
MACAO
  T20150MO0   5/2/1995   14750-M   3/4/1996   14750-M   REGISTERED     42  
42 - Retail store services in respect of handbags, purses, clothing, footwear,
headgear.
       
MACAO
  T20150MO1   5/2/1995   14748-M   3/4/1996   14748-M   REGISTERED     18  
18 - Suitcases, handbags, purses, packs, cases, billfolds, men’s wallets, key
fobss, key cases, travelling bags, umbrellas and walking
       
MACAO
  T20150MO2   5/2/1995   14749-M   3/4/1996   14749-M   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MALAYSIA
  T20150MY0   10/12/1994   MA/9278/94   10/12/1994   94/09278   REGISTERED    
18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks.
       
MEXICO
  T30224MX00   7/4/2003   608482   10/22/2009   1126887   REGISTERED     09  
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords in
       
MEXICO
  T20150MX0   1/6/1995   221136   1/6/1995   487024   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases, trunks, traveling bags, umbrellas, parasols and walking sticks.
       
MEXICO
  T20150MX2   1/6/1995   221134   1/6/1995   487022   REGISTERED     42  
42 - Retailing services, with respect to clothing, shoes, bags and handbags.
       
MEXICO
  T20150MX1   5/31/1988   42902   5/31/1988   355838   REGISTERED     10,25  
10 - Only orthopedic footwear.
       
25 - Only footwear (with the exception of orthopedic).
       
NETHERLANDS
  T30224AN00   8/2/2002   08756   8/2/2002   08756   REGISTERED     9,14,18  
 
                            25,35  
9 - Eyewear, including sunglasses, and eyeglass frames; eyeglass cases, eyeglass
chains, eyeglass cords
       
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
35 - Retail Store Services
       
NEW ZEALAND
  T20150NZ0   1/17/1985   156571   7/26/1990   B156571   REGISTERED     25  
25 - Footwear of all kinds.
       
NEW ZEALAND
  T30224NZ01   12/3/2007   780625   12/3/2007   780625   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; bags and baggage; handbags; totes; totebags;
attaché cases; briefcases; briefcase-type portfolios; valises; trunks; beach
bags; backpacks; school bags; duffel bags; suitcases; suitcase handles; luggage;
travel bags; traveling bags; garment bags; satchels; wallets; credit card cases;
business card cases; cheque-book cases; purses; clutch purses; change purses;
passport cases; cosmetic cases; key cases; leather key fobs; animal skins,
hides; umbrellas, parasols and walking sticks; whips, harness and saddlery;
       
NICARAGUA
  3834/0457   3/3/2000   2000/00971   5/14/2001   48, 7000 C.C.   REGISTERED    
18  
18 - All goods in the Class.
       
NICARAGUA
  T30224NI01   10/25/2002   02796   6/17/2003   58093   REGISTERED     09,14,35
 
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
14 - Jewelry
       
35 - Retail services
       
NORWAY
  T20150NO0   11/23/1992   925836   7/21/1994   163838   REGISTERED     25  
25 - All goods in Class 25.
       
OMAN
  T20150OM0   4/3/1995   11359   3/30/2003   11359   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
OMAN
  T20150OM1   4/3/1995   11358   7/24/2002   11358   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 53

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
OMAN
  T20150OM2   4/3/1995   11360   5/6/2002   11360   REGISTERED     42  
42 - Retail store services, in respect of handbags, purses, footwear, headgear.
       
PANAMA
  T30224PA00   2/26/2003   125854   2/26/2003   125854   REGISTERED     09  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
PANAMA
  T30224PA01   2/26/2003   125856   2/26/2003   125856   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
PANAMA
  T30224PA02   2/25/2003   125587   2/26/2003   125857   REGISTERED     25  
25 - Footwear, clothing, headgear, Shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
PANAMA
  T30224PA03   2/26/2003   125858   2/26/2003   125858   REGISTERED     35  
35 - Retail Store Services
       
PANAMA
  T30224PA04   2/26/2003   125855   2/26/2003   125855-01   REGISTERED     14  
14 - Jewelry and watches
       
PARAGUAY
  T30224PY00   3/18/1999   5013-1999   5/29/2005   280451   REGISTERED     25  
25 - All goods in the Class
       
PARAGUAY
  T30224PY01   11/25/2002   029091   7/14/2005   279141   REGISTERED     18  
18 - All goods in class.
       
PARAGUAY
  T30224PY02   11/25/2002   29091   6/14/2005   279141   REGISTERED     18  
18 - All goods in the Class.
       
PARAGUAY
  T30224PY03   11/25/2002   029090   6/4/2003   257873   REGISTERED     25  
25 -
       
PARAGUAY
  T30224PY04   11/25/2002   029089   6/4/2003   257872   REGISTERED     35  
35 - Retail store services.
       
PERU
  T20150PE2   10/27/1995   283266   2/27/1996   23554   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and travellng bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery and all
other goods.
       
PERU
  T20150PE3   10/27/1995   283264   2/7/1996   23259   REGISTERED     25  
25 - Clothing including boots, shoes and slippers and all other goods.
       
PHILIPPINES
  3834/0546PH   5/31/2000   4-2000-04490   2/27/2006   4-2000-04490   REGISTERED
    18  
18 - Handbags, other bags, small leather goods.
       
PHILIPPINES
  T20150PH1   9/14/1994   95217   7/30/1997   65103   REGISTERED     25  
25 - Shoes.
       
PHILIPPINES
  3834/0082   11/4/1994   96191   11/25/1998   66593   REGISTERED     42  
42 - Retail store services for purses, handbags and footwear.
       
POLAND
  T20150PL0   12/3/1992   Z-116896   12/3/1992   79455   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
PUERTO RICO
  T30224PR00   5/14/2003   N/A   5/14/2003   56842   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and travel bags and umbrellas
       
PUERTO RICO
  T30224PR03   5/14/2003   N/A   5/14/2003   56849   REGISTERED     35  
35 - Retail Store Services
       
PUERTO RICO
  T30224PR04   5/14/2003   N/A   5/14/2003   56848   REGISTERED     25  
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, culiottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves and kerchiefs.
       
PUERTO RICO
  T30224PR06   5/16/2006   686900   5/16/2006   686900   REGISTERED     25  
25 - Shoes and boots.
       
QATAR
  3834/0301   3/16/1999   20210   5/22/2005   20210   REGISTERED     25  
25 - All goods in the Class.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 54

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
SAINT LUCIA
  T30224LC00   12/12/2002   440/2002   12/12/2002   TM/2002/000440   REGISTERED
    09  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
SAINT LUCIA
  T30224LC01   12/12/2002   441/2002   12/12/2002   TM/2002/000441   REGISTERED
    14  
14 - Jewelry and watches
       
SAINT LUCIA
  T30224LC02   12/12/2002   442/2002   12/12/2002   TM/2002/000442   REGISTERED
    18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
SAINT LUCIA
  T30224LC03   12/12/2002   443/2002   10/27/2003   TM/2002/000443   REGISTERED
    25  
25 - Clothing, footwear, headgear.
       
SAUDI ARABIA
  T30224SA00   6/29/2003   54387   6/29/2003   728/16   REGISTERED     09  
09 - All kinds of eyewear including sunglasses, eyeglases and eyeglass frames;
eyeglass cases, eyeglass chains, and eyeglass cords.
       
SAUDI ARABIA
  T20150SA0   3/22/1995   28817   3/22/1995   360/88   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SAUDI ARABIA
  T20150SA1   3/22/1995   28816   3/22/1995   361/37   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
SINGAPORE
  T20150SG2   10/11/1994   S/8809/94   10/11/1994   8809/94   REGISTERED     18
 
18 - Goods made of leather and imitations of leather, namely, bags, +handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks.
       
SINGAPORE
  3834/0548   5/31/2000   T00/09261I   5/31/2000   T00/09261I   REGISTERED    
35  
35 - Retail store services for footwear, apparel, headger, belts, accessories,
jewelry, watches, perfumes, cosmetics, handbags, bags, sport bags, small leather
goods, eyewear and linens.
       
SINGAPORE
  3834/0222   3/20/1998   S/2571/98   3/20/1998   T98/02571J   REGISTERED     09
 
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
SINGAPORE
  T20150SG1   11/19/1992   S/8840/92   11/19/1992   B8840/92   REGISTERED     25
 
25 - Shoes, boots, moccasins and sandals, all included in Class 25.
       
SLOVAK REPUBLIC
  T20150SK0   11/19/1992   73183   1/26/1996   176444   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals, headgear.
       
SOUTH AFRICA
  T20150ZA0   1/16/1985   85/0367   1/16/1985   85/0367   REGISTERED     25  
25 - Footwear.
       
SOUTH KOREA
  3834/0551KR   7/20/2000   2000-20510   5/31/2002   76237   REGISTERED     35  
35 - Retails agencies of clothing, retail agencies of shoes, retail agencies of
socks, retail agencies of hosiery, retail agencies of bags.
       
SOUTH KOREA
  T20150KR0   10/10/1994   40251   3/20/1996   335577   REGISTERED     18  
18 - Briefcases, handbags, opera bags, satchels, trunks, suit cases, boston
bags, knapsacks, wallets, name card cases, mountain climbing bags, packing bags,
key cases, credit card cases, passport cases, shaving implement cases, check
holders, gas range cases, ticket cases, diaper bags and poly-bags, straw bags.
       
SOUTH KOREA
  T20150KR1   1/18/1985   592/85   1/9/1986   122310   REGISTERED     21,25,26  
21 - Shoe brushes and shoehorns
       
25 - Sandal patterns, slippers, straw sandals. wooden shoes with clogs for rainy
weather), overshoes, sandals, fatigue shoes, angler shoes, hiking shoes, boxing
shoes, golf shoes, hockey shoes, track-racing shoes, handball shoes, rugby
shoes, basketball shoes, baseball shoes, artic shoes, rain shoes, vinyl shoes,
rubber shoes, leather shoes, laced boots, boots and low shoes.
       
26 - Shoe strings
       
SPAIN
  T30224ES00   12/3/2001   2441376   9/5/2002   2441376   REGISTERED     18  
18 - Goods made of leather and imitations of leather, handbags, bags, purses,
packs, cases, billfolds, wallets, key fobs, key cases, eyeglass cases,
travelling bags, umbrellas and walking stiicks.
       
SPAIN
  T30224ES01   7/3/2003   2549067(2)   11/18/2003   2549067   REGISTERED     9  
9 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
SPAIN
  3834/0437   1/24/1985   1093175   6/5/1986   1093175   REGISTERED     25  
25 - All forms of footwear, including special shoes, with the express exclusion
of all kinds of orthopedic footwear.
       
SWITZERLAND
  T20150CH0   4/1/1993   8156/1992.4   4/1/1993   409838   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 55

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
TAIWAN
  T20150TW0   10/27/1994   83066103   9/16/1995   690948   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks.
       
TAIWAN
  T20150TW1   1/21/1985   (74)02478   9/1/1985   296264   REGISTERED     25  
25 - Boots, and shoes. (Local Class 48)
       
TAIWAN
  3834/0350   3/16/1998   87011601   6/1/1999   853545   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
THAILAND
  T30224TH00   10/6/2004   273433   10/11/2004   Kor29066   REGISTERED     25  
25 - Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirs, sweatpants, pants, shorts, culottes, suits, warmup suits,
jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings, socks,
wristbands, gloves, mittens, leather shoes, canvas shoes, ruber shoes, boots,
sandals, slippers, hats, scarves and kerchief.
       
THAILAND
  3834/0242   3/26/1998   357060   3/26/1998   Kor90491   REGISTERED     09  
09 - Sunglasses, eyglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
THAILAND
  T20150TH1   11/18/1994   276049   11/18/1994   Kor32862   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags; umbrellas and walking sticks; all of the foregoing
being made of leather or imitations of leather.
       
TRINIDAD & TOBAGO
  T30224TT00   8/13/2002   33226   10/23/2003   33226   REGISTERED     09,14,18
 
 
                            25,35  
09 - Prescription and non-prescription eyeglass and sun-glass lenses; eyeglass
and sunglass frames; eyeglass cases, eyeglass chains, eyeglass cords.
       
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets
(pocket), key fobs, key cases and travelling bags, all made of leather or
imitations of leather; umbrellas and walking sticks.
       
25 - Footwear (not orthopedic) clothing (not for operating rooms nor for
protection against accidents, irradiation and fire) headgear for wear; shirts,
t-shirts, tank tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatsdhirts, sweat pants, shorts, culottes, suits, warm-up suits, jackets
(clothing) coats, windbreakers, parkas, ponchos, rainwear, stockings, socks,
wristbands, (clothing) gloves (clothing) mittens; leather shoes, canvas shoes,
rubber shoes, boots (not for skating nor medical purposes), sandals, slippers
(non-orthopedic nor for protections against accidents, irradiation and fire);
hats, scarves, kerchiefs
       
35 - Boutiques, shops and outlets for the sale of shoes, apparel, handbags,
small leather goods, umbrellas, jewelry and watches.
       
TURKEY
  3834/0175   9/18/1996   96/13730   9/18/1996   176,418   REGISTERED     18,25
 
18 - Purses and handbags.
       
25 - Shoes
       
UKRAINE
  3834/0080UA   12/24/1993   93126088/T   6/30/1998   10019   REGISTERED     25
 
25 - All goods included in Class 25.
       
UNITED ARAB EMR
  T30224AE00   7/15/2003   54387   7/15/2003   50250   REGISTERED     09  
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords in
       
UNITED ARAB EMR
  3834/0051/AE   12/6/1995   14073   4/14/2002   31351   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals. Headgear.
       
UNITED ARAB EMR
  3834/0052AE1   12/6/1995   14074   12/6/1995   31340   REGISTERED     42  
42 - Retail store services.
       
UNITED ARAB EMR
  T20150AE2   12/6/1995   14072   12/6/1995   31331   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
UNITED KINGDOM
  3834/0145   3/9/1998   2160240   3/9/1998   2160240   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
UNITED KINGDOM
  T20150GB1   1/16/1985   1233849   1/16/1992   1233849   REGISTERED     25  
25 - Footwear, being articles of clothing.
       
UNITED KINGDOM
  T20150GB2   2/7/1996   2055861   2/7/1996   2055861   REGISTERED     18  
18 - Goods made of leather and imitations of leather, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and travelling bags,
umbrellas and walking sticks.
       
URUGUAY
  T30224UY00   12/5/2002   344747   6/16/2004   344747   REGISTERED     09,14,18
 
09 - All goods in class.
       
14 - All goods in class.
       
18 - All goods in class.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 56

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENZO ANGIOLINI (Word Mark) continued . . .
                               
URUGUAY
  T20150UY0   11/26/1992   258874   10/22/1993   258874   REGISTERED     25  
25 - All goods in Class 25.
       
VENEZUELA
  T30224VE00   7/3/2003   8796/03   10/24/2003   50674   REGISTERED     09  
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords in
       
VENEZUELA
  T20150VE0   1/25/1985   I-888/85   1/19/1987   127449-F   REGISTERED     25  
25 - Articles of clothing, hats and footwear
       
VIETNAM
  T30224VN00   10/2/2002   4-2002-06338   11/24/2003   50674   REGISTERED    
18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in the other classes; animal sking, hides; trunks and travelling
bags; umbrellas, parasols and walking sticks; whips, harnesses and saddlery.
       
25 - Clothing, footwear and headgear
       
35 - Retail store services; Advertising, business management, business
administration; office functions.
       
VIRGIN ISLANDS
  3833/0295       N/A   8/27/1985   6944   REGISTERED     25  
25 - Shoes.
       
 
                               
ENZO ANGIOLINI in Chinese Characters
       
 
                               
CHINA
  T30420CN00   7/14/2006   5479746   6/28/2009   5479746   REGISTERED     09  
09 - All kinds of eyewear, including sunglasses, eyeglasses, and eyeglass
frames; eyeglass cases, eyeglass chains, eyeglass cords
       
CHINA
  T30420CN01   7/14/2006   5479745   8/21/2009   5479745   REGISTERED     14  
14 - Watches and jewelry
       
CHINA
  2   7/14/2006   5479743   9/21/2009   5479743   REGISTERED     25  
25 - Clothing, footwear, headgear
       
CHINA
  T30420CN03   7/14/2006   5479744   9/7/2009   5479744   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders (leatherware), knapsacks,
billfolds, wallets, key fobs (leatherware), key cases (leatherware), travel
bags, umbrellas and walking sticks.
       
CHINA
  T30420CN04   7/17/2006   5484943   9/21/2009   5484943   REGISTERED     35  
35 - Retail store services with sales promotion for others and import-export
agencies” (subclass 3503) which are standard terms bearing similar meaning to
retail store services “advertising (subclass 3501); business management and
organization consultancy(subclass 3502); business information(subclass 3502);
personnel management consultancy(subclass 3504); relocation services for
businesses(subclass
       
3505); Issuing invoices(subclass 3506);accounting(subclass 3507); rental of
vending machines (subclass 3508)
       
 
                               
ENZO ANGIOLINI- Industrial Commercial Mark
       
 
                               
GUATEMALA
  T00065GT00   10/25/2002   na   8/18/2003   125220   REGISTERED     09  
09 - All goods in class.
       
GUATEMALA
  T00065GT01   10/25/2002   na   9/1/2003   125510   REGISTERED     14  
14 - All goods in class.
       
GUATEMALA
  T00065GT02           8/18/2003   2003-01723   REGISTERED     18  
18 - Commercial mark for Class 18 goods.
       
GUATEMALA
  T00065GT03   10/25/2002   6895-2002   5/26/2004   129838   REGISTERED     25  
25 - Clothing, headgear, footwear.
       
 
                               
FEATHER CONSTRUCTION
       
 
                               
CANADA
  T20160CA0   11/26/1993   742177   6/30/1995   444638   REGISTERED     25  
25 - Footwear, namely shoes and boots.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 57

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
FRONT ROW
       
 
                               
NEW ZEALAND
  T20172NZ0   8/6/1981   138311   8/6/1981   138311   REGISTERED     25  
25 - Boots excluding rugby boots, shoes, slippers and similar kinds of footwear.
       
 
                               
GAROLINI
       
 
                               
AUSTRALIA
  T20175AU0   3/21/1983   388931   3/21/1983   A388931   REGISTERED     25  
25 - Footwear.
       
AUSTRIA
  T20175AT0   10/25/1984   AM3306/84   3/13/1986   112004   REGISTERED     25  
25 - Footwear.
       
CANADA
  3834/0419   3/16/1983   500385   11/16/1984   297100   REGISTERED     25  
25 - Women’s shoes.
       
CHINA
  T20175CN0   11/1/1983   90026371   11/1/1983   558727   REGISTERED     25  
25 - Footwear including men’s shoes, women’s shoes and children’s shoes.
       
DENMARK
  T20175DK0   10/25/1984   05885/1984   10/11/1985   03428/1985   REGISTERED    
25  
25 - Footwear.
       
FEDERATION OF
  T20175RU00   7/5/2005   2005716357   8/31/2006   312927   REGISTERED     18,25
 
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
GERMANY
  T20175DE0   3/19/1983   U6045/25 Wz   9/29/1983   1054153   REGISTERED     25
 
25 - Footwear (except woven and knitted footwear).
       
HONG KONG
  T20175HK0   3/20/1983   N/A   3/30/1983   2451/1983   REGISTERED     25  
25 - Footwear.
       
SPAIN
  3834/0311ES   5/10/1993   1760526   5/20/1994   1760526   REGISTERED     25  
25 - Sporting shoes.
       
SWITZERLAND
  T20175CH0   10/30/1984   5852   10/30/1984   335263   REGISTERED     25  
25 - Footwear.ASSIGNMENT FROM NINE WEST GROUP TO NINE WEST DEVELOPMENT
CORPORATION. RECORDED 12/24/03.
       
UNITED KINGDOM
  T20175GB00   3/22/1983   1192621   3/22/1983   1192621   REGISTERED     25  
25 - Footwear being article of clothing
       
 
                               
GAROLINI (Stylized)
       
 
                               
CHINA
  T20177CN0   7/3/1990   90026370   7/20/1991   558728   REGISTERED     25  
25 - Footwear including men’s shoes, women’s shoes and children’s shoes.
       
JAPAN
  T20176JP0   6/6/1990   064224   9/30/1992   2455112   REGISTERED     25  
25 - Footwear
       
PORTUGAL
  T20177PT0   5/23/1989   255753   10/9/1992   255753   REGISTERED     25  
25 - Footwear.
       
UNITED KINGDOM
  T20177GB00   3/23/2004   2359173   3/23/2004   2359173   REGISTERED     25  
25 - ALL GOODS IN CLASS 25
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 58

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
GOLD CROSS
       
 
                               
FINLAND
  3834/0543   3/21/1975   1420/75   1/21/1990   71708   REGISTERED     25  
25 - Footwear and parts therefor falling into Class 25.
       
IRELAND
  T20181IE0   2/15/1990   864/90   2/15/1990   136763   REGISTERED     25  
25 - Footwear, included in Class 25.
       
 
                               
JD (Stylized)
       
 
                               
UNITED KINGDOM
  T30239GB00   1/16/1997   na   5/1/1998   2121006A   REGISTERED     18  
18 - Handbags
       
 
                               
JOAN & DAVID
       
 
                               
AUSTRIA
  T30233AT00       na   10/13/1997   17083   REGISTERED     18,25  
18 - Hanbags
       
25 - Footwear
       
BARBADOS
  T30233BB00   1/15/1998   na   1/15/1998   B16278   REGISTERED     25  
25 - Footwear
       
BERMUDA
  T30233BM03   4/30/1992   21724   4/30/1992   21724   REGISTERED     25  
25 - Footwear
       
BRAZIL
  T30233BR07   5/11/1994   817866582   3/2/1999   817866582   REGISTERED   NA,LC
 
NA - Local Class 15
LC - Local Class 40
                               
BRAZIL
  T30233BR08   11/13/1990   815879679   11/28/2000   815879679   REGISTERED    
25  
25 - Footwear
       
CHILE
  T30233CL00       658557   2/4/2005   716775   REGISTERED     25  
25 - Footwear
       
CHINA
  T30233CN07       na   4/7/1993   636988   REGISTERED     25  
25 - Clothing, footwear, headgear
       
CHINA
  T30233CN08   8/7/2003   3664663   7/28/2005   3664663   REGISTERED     35  
35 - Retail store services
       
CHINA
  T30233CN09   10/6/1996   na   10/13/1997   118548   REGISTERED     25  
25 - Footwear
       
CHINA
  T30233CN10   1/5/1996   na   7/28/1997   1063579   REGISTERED     18  
18 - Handbags
       
COLOMBIA
  T30233CO00   11/15/2005   na   10/18/1994   169532   REGISTERED     18,42  
18 - Handbags
       
42 - Retail store services
       
EUROPEAN UNION
  T30233EU00   4/1/1996   000085357   4/16/1998   85357   REGISTERED     18,25  
18 - Handbags, namely, ladies handbags, and small leather articles, namely,
wallets and key containers; umbrellas
       
25 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 59

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JOAN & DAVID continued . . .
                               
EUROPEAN UNION
  T30233EU05   3/11/2002   2610350   6/26/2003   2610350   REGISTERED    
16,35,42  
16 - All goods in class.
       
35 - All services in class.
       
42 - All services in class.
       
FEDERATION OF
  T30233RU01   7/7/2005   2005716358   12/21/2006   318613   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Pants, skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and
footwear
       
35 - Retail store services
       
FRANCE
  T30233FR01   7/9/1993   93475859   6/11/2003   93475859   REGISTERED     18,42
 
18 - Handbags
       
42 - Retal store services
       
GERMANY
  T30233DE01   9/28/1990   na   9/28/1990   653440   REGISTERED     18,25,21  
 
                            9  
18 - Handbags
       
25 - Footwear
       
21 - All goods in class
       
9 - Eyewear
       
HONG KONG
  T30233HK02       12499   10/3/2003   199800596   REGISTERED     25  
25 - Clothing, footwear and headgear
       
HONG KONG
  T30233HK04   11/13/1995   144371995       199800788   REGISTERED     18  
18 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
HONG KONG
  T30233HK05   3/11/2002   062402004       200406204   REGISTERED     35  
35 - Retail store services
       
INDONESIA
  T30233ID00   3/4/1992   272433   8/8/2003   546320   REGISTERED     18,42,16  
18 - Handbags
       
42 - Retail services
       
16 - All goods in class.
       
INDONESIA
  T30233ID01   3/4/2002   272433   8/8/2003   546322   REGISTERED     16  
16 - All goods covered in class.
       
INDONESIA
  T30233ID02   3/4/1992   272433   8/8/2003   546321   REGISTERED     18  
18 - All goods covered in class.
       
JAPAN
  T30233JP05   3/15/1994   na   11/29/1996   3230390   REGISTERED     18  
18 - Handbags
       
JAPAN
  T30233JP06   6/22/1994   na   4/25/1997   3287044   REGISTERED     25  
25 - Footwear
       
JAPAN
  T30233JP08   9/8/2003   200377609   4/30/2004   4768787   REGISTERED     35  
35 - Retail store services
       
LEBANON
  T30233LB01       59628   12/29/1992   59628   REGISTERED     25  
25 - Footwear
       
LEBANON
  T30233LB02   7/15/1994   63618   7/15/1994   63618   REGISTERED     42  
42 - Retail store services
       
MALAYSIA
  T30233MY06       na   12/22/2000   B790689   REGISTERED     18  
18 - Handbags
       
MALAYSIA
  T30233MY07       na   12/10/2000   790789   REGISTERED     25  
25 - Footwear
       
MALAYSIA
  T30233MY08       na   12/22/2000   89/7908   REGISTERED     16  
16 - All goods in class.
       
MEXICO
  T30233MX06       na   8/2/2000   444826   REGISTERED     25  
25 - Footwear
       
PANAMA
  T30233PA00   8/29/1994   58366   8/29/1994   58366   REGISTERED     25  
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 60

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JOAN & DAVID continued . . .
                               
PERU
  T30233PE00   10/31/1996   30482   10/31/1996   30482   REGISTERED     25  
25 - Footwear
       
PHILIPPINES
  T30233PH03   2/5/1996   62441   2/5/1996   62441   REGISTERED     18  
18 - Handbags
       
PHILIPPINES
  T30233PH07   9/26/2007   4-2007-010757   6/2/2008   4-2007-010757   REGISTERED
    25  
25 - Footwear
       
PORTUGAL
  T30233PT00       na   11/24/1994   295029   REGISTERED     18  
18 - Handbags
       
PORTUGAL
  T30233PT01       na   11/24/1994   295030   REGISTERED     25  
25 - Footwear
       
PUERTO RICO
  T30233PR00           1/3/1992   30133   REGISTERED     25  
25 -
       
SINGAPORE
  T30233SG06       T90/00629F   1/19/1997   00629F   REGISTERED     18  
18 - Handbags, namely, ladies’ handbags, and small leather articles
       
SINGAPORE
  T30233SG07   1/19/1997   T9000630Z   1/19/1997   00630Z   REGISTERED     25  
25 - Footwear
       
SINGAPORE
  T30233SG08   4/2/2002   T0204296A   5/20/2003   T0204296A   REGISTERED     35
 
35 - Retail store services
       
SOUTH AFRICA
  T30233ZA00   8/1/1994   0908089   8/1/1994   808994   REGISTERED     25  
25 - Footwear
       
SOUTH KOREA
  T30233KR03   3/5/1994   170094   7/14/1995   27785   REGISTERED     35  
35 - Retail sales services for shoes, clothing and accessaries
       
SOUTH KOREA
  T30233KR04   7/11/1990   20018170   1/30/1992   232506   REGISTERED    
9,10,25  
9 - Fire clothing
       
10 - Sanitary masks
       
25 - Belts, neckties, dress shirts, blouses, jackets, trousers, socks, hats
       
SPAIN
  T30233ES00   1/23/1990   M1543734   11/11/1991   M1543734   REGISTERED     25
 
25 - Footwear
       
SWITZERLAND
  T30233CH03   4/22/1981   na   4/22/1981   312075   REGISTERED     18,25  
18 - Handbags
       
25 - Footwear
       
TAIWAN
  T30233TW07       91998973   3/15/2000   179938   REGISTERED     35  
35 - Retail store services+
       
TAIWAN
  T30233TW08       na   2/1/1997   747580   REGISTERED     18  
18 - Handbags
       
TAIWAN
  T30233TW09       na   11/15/1998   765232   REGISTERED     25  
25 - Footwear
       
TAIWAN
  T30233TW10       na   12/15/1998   33022   REGISTERED     18  
18 - Handbags and leather goods
       
TAIWAN
  T30233TW11       na   3/15/2000   121745   REGISTERED     35  
35 - Retail store services
       
THAILAND
  T30233TH00   7/12/1996   312652   7/12/1996   Kor62749   REGISTERED     18  
18 - Handbags, wallets, belts, prfolios, dispatch caes, purses, card cases, bags
of leather for packaging, leather key caes, money belts, umbrellas, luggage
       
THAILAND
  T30233TH01   8/20/1990   428505   8/20/1990   KOR119470   REGISTERED     25  
25 - Footwear
       
THAILAND
  T30233TH02   4/10/2002   484885   12/23/2002   BOR18297   REGISTERED     42  
42 - Retail services
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 61

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JOAN & DAVID continued . . .
                               
TURKEY
  T30233TR00   4/19/2004   2004/10778   4/19/2004   2004 10778   REGISTERED    
03,14,18  
 
                            25,35  
03 - Cosmetics
       
14 - Jewelry
       
18 - Handbags
       
25 - Footwear
       
35 - Reatil store services
       
UNITED ARAB EMR
  T30233AE01       10469   5/1/1995   41534   REGISTERED     25  
25 - shoes
       
UNITED KINGDOM
  T30233GB02   7/23/1998   na   7/23/1999   1272855   REGISTERED     18,25  
18 - All goods in class.
       
25 - All goods in class.
       
UNITED KINGDOM
  T30233GB03   4/13/1981   na   4/13/1981   1152454   REGISTERED     18  
18 - All goods in class.
       
 
                               
JOAN & DAVID in Chinese Characters
       
 
                               
CHINA
  T30429CN01   8/3/2006   5519652   9/14/2009   5519652   REGISTERED     18  
18 - Handbags; suitcases; key cases (leatherware); credit card holders
(leatherware); purses; wallets; passport holders (leatherware); umbrellas;
leather thongs.
       
CHINA
  T30429CN06   8/3/2006   5519651   9/14/2009   5519651   REGISTERED     25  
25 - Clothing; footwear; scarves; women’s clothing; outer clothing; hats; suits;
dresses; sweaters; skirts; blouses; stockings; gloves (clothing); linen (body);
bath robes; raincoats; rain capes; casual wear; jackets; lingerie; hosiery;
swimsuits; boots; shoes; sandals; slippers; leather belts (clothing).
       
 
                               
JOAN AND DAVID
       
 
                               
CANADA
  T30233CA00   2/11/1982   0482209   4/19/1985   302046   REGISTERED     18,25  
18 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas;
       
25 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits.
       
FRANCE
  T30233FR00   3/4/1991   na   3/4/1991   1647828   REGISTERED     025,018  
025 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
018 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
GERMANY
  T30233DE00   5/31/2001   na       1033179   REGISTERED     025  
025 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
HONG KONG
  T30233HK06   6/2/1988   3259   6/2/1988   B0057/1991   REGISTERED     25  
25 - Clothing, Footwear and Headgear
       
ITALY
  T30233IT00   5/11/1981   na   1/22/1986   393201   REGISTERED     025,018  
025 - Scarves, belts and women’s clothing, namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
018 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
JAPAN
  T30233JP07   5/6/1981   na   6/21/1984   1691461   REGISTERED     18,21,25  
18 - Umbrellas and parasols, walking sticks, canes, metal can fittings,
walking-stick/cane handles;
       
21 - Shoe brushes, shoe horns, shoe shine cloths, handy shoe shiners, shoe
trees;
       
25 - Footwear
       
SINGAPORE
  T30233SG09       na   5/26/1995   T88/02602A   REGISTERED     25  
25 - Footwear
       
SOUTH KOREA
  T30233KR05   4/22/1988   945688   6/14/1989   172099   REGISTERED     18,25  
18 - Umbrellas; oilpaper umbrellas; parasols; walking sticks
       
25 - Low shoes; boots; laced boots; leather shoes; rubber shoes; vinyl shoes;
sandals; straw sandals; clogs; slippers; sandal clogs
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 62

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JOAN AND DAVID continued . . .
                               
SOUTH KOREA
  T30233KR07   4/22/1988   1988-9457   9/19/1989   179018   REGISTERED    
14,24,25  
 
                            26  
14 - Bracelets; brooches; rings; tie pins; badges; medals; insignias; buckles
       
24 - Handkerchiefs; towels; wrapping cloths
       
25 - Ceremonial dresses; business suits; suit trousers; evening dresses; suits;
skirts; children’s clothes; overcoats; short coats; raincoats; mantles; jumpers;
sweaters; cardigans; vests; dress shirts; collars; cuffs; blouses; sport shirts;
polo shirts; undershirts; underpanties; combinations; chemises; slips;
petticoats; corsets; brassiere; swimsuits; sleeping garments; pyjamas;
negligees; night gowns; socks; stockings; Boseon (Korean socks); Boseon covers;
scarves; neckties; gaiters; aprons; sporting stockings; bibs; tights; hats
       
26 - Ornamental ribbons; laces (except for embroidered lace); pigtail ribbons;
hair ribbons; hair pins
       
TAIWAN
  T30233TW12       na   11/16/1998   420507   REGISTERED     42  
42 - Retail services
       
UNITED KINGDOM
  T30233GB00   4/13/1981   na   4/13/1981   1152455   REGISTERED     25  
25 - Footwear
       
 
                               
JOAN HELPERN SIGNATURE
       
 
                               
CHINA
  T30237CN00   1/5/1996   na   8/14/1997   1076397   REGISTERED     18  
18 - Handbags
       
CHINA
  T30237CN01   1/5/1996   na   7/21/1997   1058770   REGISTERED     25  
25 - Footwear
       
SINGAPORE
  T30237SG00   11/14/1995   na   11/14/1995   T9510963H   REGISTERED     18  
18 - Handbags and leather goods
       
SINGAPORE
  T30237SG01   11/14/1995   1096495   11/14/1995   T9510964F   REGISTERED     25
 
25 - Footwear
       
 
                               
JOAN HELPERN SIGNATURE and Design
       
 
                               
CANADA
  T30237CA00   10/18/1994   0766362   10/18/2001   464260   REGISTERED     18  
18 - Handbags and leather goods
       
FRANCE
  T30237FR00   11/8/1994   94543743   11/8/2004   94543743   REGISTERED    
18,25,35  
 
                            42  
18 - Leather and imitation leasther, products of these subtances not included in
other clases; handbags, trunks and valises
       
25 - footwear and clothing
       
35 - Retail store services
       
42 - Designing of clothing and footwear
       
HONG KONG
  T30237HK00   11/13/1995   14461995   11/13/1995   199911309   REGISTERED    
18  
18 - Handbags
       
HONG KONG
  T30237HK01   10/20/1994   na   10/20/1994   199701830   REGISTERED     25  
25 - Footwear
       
INDONESIA
  T30237ID00   6/14/1995   na       378659   REGISTERED     25  
25 - Footwear
       
INDONESIA
  T30237ID01       na   6/14/1995   378658   REGISTERED     18  
18 - Handbags
       
JAPAN
  T30237JP00   10/19/1994   na   4/18/1997   3281448   REGISTERED     25  
25 - Footwear
       
MALAYSIA
  T30237MY00   11/26/1996   96/14334   11/26/1996   96/14334   REGISTERED     18
 
18 - Handbags, wallets, briefcases, purses, business card cases, credit card
cases key cases leather straps suitcases
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 63

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JOAN HELPERN SIGNATURE and Design continued . . .
                 
MALAYSIA
  T30237MY01       9603632   4/9/1996   9603632   REGISTERED     25  
25 - Footwear
       
TAIWAN
  T30237TW00       na   1/16/1998   793043   REGISTERED     18  
18 - Handbags and leather goods
       
TAIWAN
  T30237TW01       na   7/16/1997   768591   REGISTERED     25  
25 - Footwear, Clothing, Headgear
       
THAILAND
  T30237TH00   7/11/1996   312651   7/11/1996   Kor61806   REGISTERED     25  
25 - Scarves, coats, hats, dresses, sweaters, suits, skirts, shirts, blouses,
stockings, gloves, underwear, robes, rainwear, raincoats, slacks, jackets,
lingerie, socks, bathing suits, boots, shoes, sandals, slippers, sport shoesttt
       
THAILAND
  T30237TH01   7/11/1996   312650   7/11/1996   KOR66377   REGISTERED     18  
18 - Handbags, wallets, belts, prfolios, dispatch caes, purses, card cases, bags
of leather for packaging, leather key caes, money belts, umbrellas, luggage
       
UNITED KINGDOM
  T30237GB00   10/13/1981   1588017   10/13/1981   1588017   REGISTERED     25  
25 - Footwear
       
 
                               
JOYCE
       
 
                               
BOLIVIA
  T20200BO01           9/20/1943   c-5596 a-37600   REGISTERED     25  
25 - Shoes
       
CANADA
  3834/0667   10/23/1940   178404   10/23/1940   NS59/15584   REGISTERED     25
 
25 - Footwear.
       
DENMARK
  3834/0666   11/1/1978   4616/1978   10/24/1980   04006/1980   REGISTERED    
25  
25 - Footwear made of leather.
       
HONG KONG
  T20200HK0   6/17/1974   N/A   6/17/1974   1227/1975   REGISTERED     25  
25 - Shoes for women.
       
MALAYSIA
  T20200MY00           3/15/1996   MB/67946   REGISTERED     25  
25 - Boots, shoes, slippers and sandals.
       
SINGAPORE
  T20200SG0   3/13/1975   63623   3/13/1975   B63623   REGISTERED     25  
25 - Boots, shoes, slippers and sandals.
       
TAIWAN
  3834/0201   4/19/1977   03283   11/1/1987   93047   REGISTERED     48  
48 - Footwear in Class 48.
       
UNITED KINGDOM
  T20200GB0       807989   7/7/1995   807989   REGISTERED     25  
25 - Shoes, slippers and sandals, all for women.
       
UNITED KINGDOM
  T20200GB1   10/30/1944   632381   10/30/1944   B632381   REGISTERED     25  
25 - Shoes, slippers and sandals, all for women.
       
UNITED KINGDOM
  T20200GB2       807990   7/7/1995   B807990   REGISTERED     25  
25 - Boots, shoes, slippers and sandals.
       
 
                               
JOYCE & J DESIGN
       
 
                               
VIETNAM
  T20201VN0   3/12/1993   11145   3/12/1993   9360   REGISTERED     25  
25 - Footwear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 64

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JOYCE CALIFORNIA
       
 
                               
GUATEMALA
  3834/0689   2/16/1990   N/A   11/7/1990   62919   REGISTERED     25  
25 - Women’s shoes.
         
JOYCE DESIGN
                                 
GUATEMALA
  T20208GT0   5/22/1946   N/A   12/13/1987   33648   REGISTERED     25  
25 - Footwear, namely, shoes, slippers, and sandals made of leather, fabric,
rubber, or cork, and/or of combinations of said materials.
       
HONDURAS
  T20208HN0   1/16/1980   15395-2004   9/10/1984   43714   REGISTERED     25  
25 - Footwear, men’s shoes, shoes, slippers and sandals made from leather,
fabric, rubber or cork and/or the combinations of said materials, clothing in
Class 25.
       
PARAGUAY
  3834/0232   5/18/1943   N/A   7/15/1987   207,993   REGISTERED     25  
25 - All goods included in Class 25, such as: Clothing, including boots, shoes
and slippers.
       
SURINAME
  3834/0690SR   11/16/1950   n/a   11/21/1950   6984   REGISTERED     N/A  
N/A - Footwear, such as shoes, slippers, sandals, all of them made of leather,
fabric, rubber or cork and/or combinations of these
       
VENEZUELA
  T20208VE0   12/29/1943   N/A   12/29/1943   14544   REGISTERED     25  
25 - Footwear, namely, shoes, slippers and sandals made of leather, fabric,
rubber or cork, and/or combinations of said materials.
       
 
                               
JOYCE JOY-EES
       
 
                               
UNITED KINGDOM
  T20209GB0   12/28/1945   643215   12/28/1945   643215   REGISTERED     25  
25 - Boots, shoes, slippers and sandals.
       
 
                               
JOYCE LOGO
       
 
                               
NIGERIA
  T20211NG1   7/29/1991   TP11295/91/3   7/29/1991   TP11295/91/3   REGISTERED  
  25  
25 - Footwear.
       
 
                               
LUCA B
       
 
                               
CANADA
  3834/0163   5/23/1997   845989   8/6/1998   498,352   REGISTERED     25  
25 - Footwear, namely, shoes, boots, moccasins, slippers and sandals.
       
 
                               
MOOTSIES TOOTIES & Design
       
 
                               
MEXICO
  T30262MX00           12/30/1992   654076   REGISTERED     25  
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 65

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
MOOTSIES TOOTSIES
       
 
                               
BAHRAIN
  T30232BH00   6/8/2005   44561   6/8/2005   44561   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
BAHRAIN
  T30232BH01   6/8/2005   44562   6/8/2005   44562   REGISTERED     25  
25 - Footwear
       
BAHRAIN
  T30232BH02   6/8/2005   44563   6/8/2005   44563   REGISTERED     35  
35 - Retail store services
       
BELIZE
  T30232BZ01   4/30/2005   308005   8/15/2005   308005   REGISTERED     18,25,35
 
18 - Handbags
       
25 - Footwear
       
35 - Reatil store services
       
CHINA
  T30232CN04   10/26/1993   NA   4/21/1995   741985   REGISTERED     25  
25 - Footwear
       
COLOMBIA
  T30232CO00   4/25/2005   T2005/038909   11/15/2005   305459   REGISTERED    
18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
COLOMBIA
  T30232CO01   4/25/2005   T2005/038906   11/15/2005   305440   REGISTERED    
25  
25 - footwear
       
COLOMBIA
  T30232CO02   4/25/2005   T2005/038907   11/15/2005   305460   REGISTERED    
35  
35 - Retail store services
       
COSTA RICA
  T30232CR00   6/19/2005   20054690   4/24/2006   157876   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty.
       
COSTA RICA
  T30232CR02   6/13/2005   20054683   4/24/2006   157870   REGISTERED     35  
35 - Retail store services.
       
DOMINICAN
  T30232DO00   7/1/2005   200542271   9/14/2005   149669   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
ECUADOR
  T30232EC00   5/3/2005   156799   1/4/2006   1101-06   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
ECUADOR
  T30232EC01   5/3/2005   156800   1/4/2006   1102-06   REGISTERED     25  
25 - Footwear
       
ECUADOR
  T30232EC02   5/3/2005   156801   1/4/2006   31406   REGISTERED     35  
35 - Retail store services
       
EL SALVADOR
  T30232SV00   6/29/2005   2005050045   2/1/2006   249/56/499/500   REGISTERED  
  18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
EL SALVADOR
  T30232SV01   6/29/2005   2005050046   2/1/2006   35778   REGISTERED     25  
25 - Footwear
       
EL SALVADOR
  T30232SV02   7/18/2005   na   2/1/2006   232/56/465/466   REGISTERED     35  
35 - Retail store services
       
EUROPEAN UNION
  T30232EU02   4/26/2005   004419065   2/20/2006   004419065   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty.
       
25 - Footwear
       
35 - Retail store services featuring apparel, footwear handbags, leather goods
and accessories
       
FEDERATION OF
  T30232RU00   4/22/2005   2005709577   8/9/2006   311964   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 66

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
MOOTSIES TOOTSIES continued . . .
                 
GUATEMALA
  T30232GT00   4/22/2005   M26392005   11/16/2005   139055   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
GUATEMALA
  T30232GT02   4/22/2005   M26382005   11/15/2005   139076   REGISTERED     35  
35 - Retail store services
       
HONDURAS
  T30232HN01   4/21/2005   7666   3/1/2006   96418   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
HONDURAS
  T30232HN02   4/21/2005   7658   2/9/2006   96016   REGISTERED     25  
25 - Footwear
       
HONDURAS
  T30232HN03   4/21/2005   7665   8/18/2009   14.998   REGISTERED     35  
35 - Retail store services
       
INDIA
  T30232IN00   4/28/2005   1354153   4/28/2005   1354153   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
JAPAN
  T30232JP05       292233   1/29/1993   2494887   REGISTERED     25  
25 -
       
JORDAN
  T30232JO00   9/20/2005   81783   6/15/2006   81783   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
JORDAN
  T30232JO01   9/20/2005   81790   6/15/2006   81790   REGISTERED     25  
25 - Footwear
       
JORDAN
  T30232JO02   9/20/2005   81777   6/15/2006   81777   REGISTERED     35  
35 - Retail store services
       
KUWAIT
  T30232KW01   7/2/2005   71272   7/2/2005   71272   REGISTERED     25  
25 - Footwear
       
MALAYSIA
  T30232MY03   12/9/2005   05020793   12/9/2005   05020793   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
NICARAGUA
  T30232NI00   4/29/2005   01296   1/19/2006   0600067   REGISTERED     18,25,35
 
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - retail store services
       
OMAN
  T30232OM00   4/25/2005   36219   6/21/2006   36219   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
OMAN
  T30232OM02   4/25/2005   36221   6/21/2006   36221   REGISTERED     35  
35 - Retail store services
       
PANAMA
  T30232PA00   4/22/2005   141982   4/22/2005   141982   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
PANAMA
  T30232PA01   4/22/2005   141984   4/22/2005   141984   REGISTERED     25  
25 - Footwear
       
PANAMA
  T30232PA02   4/22/2005   141978   4/22/2005   141978   REGISTERED     35  
35 - Retail store services
       
QATAR
  T30232QA00   4/28/2005   35617   12/12/2007   35617   REGISTERED     18  
18 - Handbags
       
QATAR
  T30232QA01   4/28/2008   35618   12/12/2007   35618   REGISTERED     25  
25 - Footwear
       
QATAR
  T30232QA02   4/28/2005   35619   12/12/2007   35619   REGISTERED     35  
35 - Retail store services
       
SOUTH KOREA
  T30232KR00           10/21/1994   30089   REGISTERED     25  
25 - Women’s shoes, children’s shoes, sneakers, boots, sandals and slippers
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 67

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
MOOTSIES TOOTSIES continued . . .
               
TAIWAN
  T30232TW00           9/16/2003   599986   REGISTERED     25  
25 - Footwear, shoes, boots
       
THAILAND
  T30232TH00   4/29/2005   588938   4/20/2005   Kor230306   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
THAILAND
  T30232TH01   4/29/2005   588939   4/29/2005   Kor230307   REGISTERED     25  
25 - Footwear
       
THAILAND
  T30232TH02   4/29/2005   588940   4/29/2005   Bor28190   REGISTERED     35  
35 - Retail store services
       
UNITED ARAB EMR
  T30232AE03   4/30/2005   69189   12/7/2005   56390   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty, in class 18.
       
UNITED ARAB EMR
  T30232AE04   4/30/2005   69190   12/7/2005   56391   REGISTERED     25  
25 - Footwear, in class 25.
       
 
                               
MOOTSIES TOOTSIES in Chinese characters
       
 
                               
CHINA
  T30429CN02   8/3/2006   5519653   9/14/2009   5519653   REGISTERED     25  
25 - Footwear, women’s shoes, children’s shoes, traveling shoes, boots, sandals,
slippers
       
 
                               
NAPIER (Stylized)
       
 
                               
HONG KONG
  T30007HK00   7/12/1995   95/8534   6/17/1997   06488/1997   REGISTERED     14
 
14 - NO GOODS LISTED
       
 
                               
NINE WEST (Word Mark)
       
 
                               
JAPAN
  3834/0025   8/5/1998   66222/1998   1/12/2001   4444810   REGISTERED     14  
14 - Precious metals, personal ornaments, jewels and their raw ores and
imitations of jewels, horological instruments.
       
 
                               
NINE & COMPANY (Logo)
       
 
                               
AUSTRALIA
  T30078AU00   8/10/2001   885490   8/10/2003   885490   REGISTERED     25  
25 - Clothing, headgear and footwear.
       
BULGARIA
  T30078BG01   9/3/2001   56287   9/3/2001   44879   REGISTERED     25  
25 - All goods in class 25.
       
CANADA
  T30078CA00   2/11/2003   1167263   3/11/2009   TMA735,795   REGISTERED     25
 
25 - Wearing apparel for women, namely leather, knit, and woven dresses, coats,
suits, jackets, blouses, shirts, sweaters, t-shirts, tank tops, camisoles,
cardigans, pullovers, vests, pants, shorts, jeans, skirts, scarves and hats.
         
Footwear, namely shoes, slippers, sandals and boots
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 68

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE & COMPANY (Logo) continued . . .
                 
CHINA
  T30078CN00           3/14/2003   2001652   REGISTERED     18  
18 - Handbags, pocketbooks, straps for handbags, shoulder bags, evening bags,
cosmetic bag (sold empty), toiletry cases (sold empty), vanity cases (sold
empty), leather shoulder belts, grooming kits (sold empty), wallets, billfolds,
credit card cases, business card cases, key cases, leather key fobs, passport
cases, coin purses, clutch purses, cloth bags, general purpose passport cases,
ouches, drawstring pouches, book bags, belt bags, leather and textile shopping
bags (sold empty), tote bags, saddle bags, roll bags, sling bags, travel bags,
overnight bags, overnight cases, shoe bags for travel, weekender bags, duffel
bags, suit bags, garment bags for travel, gym bags, athletic bags, beach bags,
carry-on bags, tie cases, waist packs, fanny packs, backpacks, baby backpacks,
knapsacks, diaper bags, attaché cases, briefcases, document cases, briefcase
type portfolios, leather envelopes for carrying personal papers, satchels,
suitcases, luggage straps for luggage, luggage tags, trunks, sportsmens hunting
bags.
       
CHINA
  T30078CN01   8/28/2001   2001158704   9/21/2007   2003328   REGISTERED     25
 
25 - Dresses; coats; suits; jackets; blouses; shirts; sweaters; T-shirts;
tanktops; camisoles; cardigans; pullovers; vests; trousers; shorts; jeans;
skirts; scarves; hats; hosiery; shoes; boots; sandals; slippers
       
COLOMBIA
  T30078CO00   8/16/2001   01-067068   11/6/2002   258225   REGISTERED     25  
25 - Clothing, footwear, headgear
       
EGYPT
  T30078EG00   8/21/2001   144844   5/24/2006   144844   REGISTERED     25  
25 - All goods in the class.
       
HONG KONG
  T30078HK00   2/25/2002   02583/2002   2/25/2002   2004B06465   REGISTERED    
18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; bags, trunks, travelling
bags, handbags, purses, satchels, shoulder bags, packs, cases, billfolds,
wallets, key fobs, key cases, suitcases, briefcases, totes, back packs,
packsacks, knapsacks, toiletry articles cases, small leather goods; umbrellas,
parasols and walking sticks; whips, harness and saddlery.
       
HONG KONG
  T30078HK01   2/25/2002   02584/2002   2/25/2002   2004B06466   REGISTERED    
25  
25 - Clothing, outer clothing, sportswear; footwear, shoes, boots, moccasins,
slippers, sandals; headgear.
       
INDONESIA
  T30078ID01   8/30/2001   D002001-18858   8/30/2001   IDM000198070   REGISTERED
    25  
25 - All goods in Class.
       
ISRAEL
  T30078IL00   9/18/2002   159363   9/18/2003   159363   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery, included in
Class 18.
       
ISRAEL
  T30078IL01   9/18/2002   159363   9/18/2002   159365   REGISTERED     35  
35 - Retail store services relating to the sale of footwear, clothing, handbags,
small leather accessories, pocket mirrors and cosmetic cases; all included in
Class 35.
       
ISRAEL
  T30078IL02   9/18/2002   159363   9/18/2002   159364   REGISTERED     25  
25 - Clothing, footwear, headgear, all included in Class 25.
       
JAPAN
  T30078JP00   8/14/2001   74066/2001   1/24/2002   4638393   REGISTERED    
18,25,14  
18 - Handbags, pocket books, straps for handbags, shoulder bags, evening bags,
cosmetic bags (sold empty) , toiletry cases (sold empty), vanity cases (sold
empty), leather shoulder belts, grooming kits (sold empty), wallets, billfolds,
credit card cases, business card cases, key cases, leather key fobs, passport
cases, coin purses, clutch purses, clutch bags, general purpose purses, pouches,
drawstring pouches, book bags, belt bags, leather and textile shopping bags
(sold empty), tote bags, saddle bags, roll bags, sling bags, travel bags,
overnight bags, overnight cases, shoe bags for travel, weekender bags, duffel
bags, garment bags for travel, gym bags, athletic bags, beach bags, carry-on
bags, tie-cases, waist packs, fanny packs, backpacks, baby backpacks, knapsacks,
diaper bags, attaché cases, briefcases, document cases, briefcase types of
portfolios, leather envelopes for carrying personal papers, satchels, suitcases,
luggage, straps for luggage, luggage tags, trunks, umbrellas, beach umbrellas,
umbrella cases, sportsmen’s hunting bags, other bags and pouches,
       
25 - Leather, knit and woven dresses, coats, suits, jackets, blouses, shirts,
sweaters, t-shirts, tank-tops, camisoles, cardigans, pullovers, vests, pants,
shorts, jeans, skirts, scarves, hats, footwear, shoes, boots, slippers and
hosiery, other footwear.
       
14 - Leather key holders
       
MACAO
  T30078MO00   8/29/2001   N8/537   4/11/2002   N8/537   REGISTERED     18  
18 - All goods in the class.
       
MACAO
  T30078MO01   8/29/2001   N8/538   4/11/2002   N8/538   REGISTERED     25  
25 - Clothing, shoes and headwear.
       
MEXICO
  T30078MX00   2/23/2009   501720   2/23/2009   1091428   REGISTERED     25  
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 69

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE & COMPANY (Logo) continued . . .
                 
SOUTH KOREA
  T30078KR01   11/14/2001   40-2001-50206   2/27/2003   40-542173   REGISTERED  
  25  
25 - Low heel shoes, boots, lace-up boots, leather boots, leather shoes, rubber
shoes, vinyl shoes, hiking shoes, over shoes, slippers, sandals, clogs, one
piece cresses, two piece dresses, evening gowns, skirts, blouses, suits, long
coats, short coats, raincoats, top coats, sweaters, jackets, slacks, jean pants,
jean shorts, sweat pants, underpants, trousers, shorts, sport shirts, body
shirts, dress shirts, polo shirts, sweat shirts, cardigans, vests, leather
belts, garters, stocking suspenders, sock suspenders, suspenders for clothing,
lounge-wear for women (usually worn while relaxing at home), lounge-wear for me
(clothing work while relaxing at home), lounge-wear for children (clothing
usually work while relaxing at home), pantyhose, socks, neckties, collars
(clothing), mufflers, scarves, shawls, jump suits, gloves for cold weather,
mittens, hats, leg warmers, jogging suits, t-shirts, tank tops, camisoles and
pullovers.
       
 
                               
NINE & COMPANY (Word Mark)
       
 
                               
BRAZIL
  T30078BR00   7/17/2003   825724090   5/22/2007   825724090   REGISTERED     25
 
25 - All goods in the class.
       
 
                               
NINE WEST & 9 Design
       
 
                               
EUROPEAN UNION
  T30259EU00   11/5/2004   004111217   11/5/2004   004111217   REGISTERED    
09,14,18  
 
                            25  
09 - Eyewear and sunglasses
       
14 - Jewelry, watches and clocks
       
18 - Handbags, small leather goods
       
25 - Clothing, footwear and accessories
       
 
                               
NINE WEST (GIO-SY) (Chinese Characters)
       
 
                               
CHINA
  3834/0199CN   10/5/1997   9700104819   2/7/1999   1,244,685   REGISTERED    
25  
25 - Clothing, footwear, headgear.
       
CHINA
  3834/0198   10/5/1997   9700104818   2/7/1999   1,244,380   REGISTERED     18
 
18 - Leather, imitations of leather, animal skins, hides, trunks, traveling
bags, umbrellas, parasols and walking sticks, whips, harness and saddlery, goods
made of leather and imitations of leather, namely, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key
       
CHINA
  T20071CN11   9/21/2006   5620775   4/21/2010   5620775   REGISTERED     35  
35 - Advertising and publicity services; sales promotions for others; import and
export agencies; business information; online advertising on a computer network;
personnel recuitment; relocation services for businesses; issuing invoices;
accounting; rental of vending machines
       
CHINA
  T20071CN12   6/7/2006   5402915   6/7/2009   5402915   REGISTERED     09  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords
       
 
                               
NINE WEST (Stylized)
       
 
                               
SOUTH KOREA
  3834/0153   7/12/1997   32419   9/10/1998   420,617   REGISTERED     25  
25 - Low shoes, boots, lace up boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, field and track shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, fish shoes, work boots, sandal shoes, over shoes, clog, straw
sandal, slippers, sandals clog, shoe string, shoe brush and shoe horn.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 70

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Tradename)
       
 
                               
VENEZUELA
  T30191VE00   5/19/2003   6274/2003   7/18/2005   N-45712   REGISTERED     35  
35 - A store engaged in the sale of products such as shoes, sandals, slippers,
boots, handbags, watches, jewelry, socks, belts, eyewear, sunglasses, wallets,
coin purses, key cases, credit catd holders, knapsacks, billfolds, traveling
bags, umbrellas, shirts, t-shirts, yank tops, blouses, turtlenecks, dresses,
vests, sweaters, sweatchirts, sweatpants, shorts, culottes, suits, warm-up
suits, jackeets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, scarves, kerchiefs and hats,
       
 
                               
NINE WEST (Word Mark)
       
 
                               
ANDORRA
  T30202AD00   8/26/2008   26440   8/26/2008   26440   REGISTERED     09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
ANDORRA
  T30202AD01   4/28/2010   28513   4/28/2010   28513   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils;
       
ANGUILLA
  T30202AI00       3489   10/2/2002   3489   REGISTERED     09,14,18  
 
                            25,35,42  
09 - Eyewear, including sunglasses, eye glasses and eyeglass frames, eyeglass
cases, eyeglass chains, eyeglass cords.
       
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather.
       
25 - Footwear, clothing, headgear. Shirts, t-shirts, tank tops, blouses,
turtlemecks, dresses, vests sweaters, sweatshirts, sweat pants, pants, shorts,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs
       
35 - Business management, business administration,; office functions and other
retail store functions
       
42 - Retail store services.
       
ANGUILLA
  T30202AI01   4/28/2010   4888   4/28/2010   4888   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
ANTIGUA & BARBUDA
  T30202AG00   8/2/2002   na   1/16/2003   160/02   REGISTERED     09,14,18  
 
                            25  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords (Local class 11)
       
14 - Jewelry and watches (Local Class)
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather. (Local Class 37)
       
25 - Footwear, clothing, headgear, shirts, t-shirts, tank tops, blouses,
turtlenecks, dresses, vesrts, sweaters, sweat pants, pants, shorts, culottes,
suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos, rainwear,
stocking, socks, wristbands, gloves, mitten, leather shoes, canvas shoes, rubber
shoes, sandals, slippers, hats, scarves, kerchiefs. (Local Class 38)
       
ARGENTINA
  T30202AR00   10/27/2002   2,313,432   6/20/2002   1.876.859   REGISTERED    
09  
09 - Eyeglasses and sunglasses
       
ARGENTINA
  T30202AR02   5/16/2005   2590461   9/13/2006   2.113.465   REGISTERED     18  
18 - Accessories, handbags, small leather goods
       
ARGENTINA
  3834/0669   10/25/2000   2,313,433   6/20/2002   1.876.860   REGISTERED     14
 
14 - All goods in the Class, namely watches and jewelry.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 71

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
ARUBA
  T30202AB00   11/29/2001   0012g.13   11/29/2001   22280   REGISTERED    
9,14,25  
 
                            35,42  
9 - All goods in class.
       
14 - All goods in class.
       
25 - All goods in class.
       
35 - All services in class.
       
42 -
       
AUSTRALIA
  T30202AU01           5/1/2003   952494   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; bags and baggage; handbags; totes; totebags;
attaché cases; briefcases; briefcase-type portfolios; valises; trunks; beach
bags; backpacks; school bags; duffel bags; suitcases; suitcase handles; luggage;
travel bags; traveling bags; garment bags; satchels; wallets; credit card cases;
business card cases; cheque-book cases; purses; clutch purses; change purses;
passport cases; cosmetic cases; key cases; leather key fobs; animal skins,
hides; umbrellas, parasols and walking sticks; whips, harness and saddlery;
       
AUSTRALIA
  T30202AU02   4/27/2005   1052647   4/27/2005   1052647   REGISTERED    
14,18,25  
14 - Jewelry and watches
       
18 - Accessories, handbags and small leather goods
       
25 - Clothing, footwear, headgear
       
AUSTRALIA
  3834/0346   3/17/1998   757366   3/17/1998   757366   REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords.
       
AUSTRALIA
  T30202AU04   6/15/2001   879337   6/15/2001   879337   REGISTERED     35  
35 - RETAIL SERVICES BEING IN CLASS 35.
       
AUSTRALIA
  T30202AU05   4/21/2010   1357169   4/21/2010   1357169   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
AZERBAIJAN
  T30202AZ00   1/16/2008   N 2009 0109   2/9/2009   N 2009 0108   REGISTERED    
09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords;
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear;
       
35 - Retail store services;
       
BAHRAIN
  T30202BH00   5/2/2005   44274   5/2/2005   44274   REGISTERED     14  
14 - Jewelry and watches
       
BAHRAIN
  T30202BH01   5/2/2005   44275   5/2/2005   44275   REGISTERED     18  
18 - Accessories, handbags, small leather goods
       
BAHRAIN
  T30202BH02   5/2/2005   44276   5/2/2005   44276   REGISTERED     25  
25 - Clothing , footwear, headgear
       
BAHRAIN
  T30202BH03   5/2/2005   44277   5/2/2005   44277   REGISTERED     35  
35 - Retail store services
       
BAHRAIN
  T30202BH04   5/2/2005   44273   5/2/2005   44273   REGISTERED     09  
09 - Sunglasses and eyewear
       
BARBADOS
  T30202BB00   10/1/2002   N/A   6/12/2003   81/17368   REGISTERED     14  
14 - Jewelry and watches
       
BARBADOS
  T30202BB01   10/1/2002   N/A   6/12/2003   81/17369   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
BARBADOS
  T30202BB02   10/1/2002   N/A   6/12/2003   81/17370   REGISTERED     25  
25 - Footwear, clothing, headgrear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, cullotes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear sstockings, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
BARBADOS
  T30202BB03   10/1/2002   N/A   6/12/2003   81/17371   REGISTERED     35  
35 - Retail Store Services
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 72

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
BARBADOS
  T30202BB04   10/1/2002   N/A   6/12/2003   81/17367   REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords in International
       
BELIZE
  T30202BZ00   9/12/2002   N/A       BZ 996.02   REGISTERED     18,09,14  
 
                            25  
18 - All kinds of bags, handbags purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and travelling bags, umbrellas and
walking sticks, all made of leather or imitations of leather.
       
09 - All kinds of eyewear inclduing sunglasses, eyeglass, and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords.
       
14 - All kinds of jewelry and watches
       
25 - All kinds of footwear, clothing headgear, including, shirts, t-shirts, tank
tops, blouses, turtelnecks, dresses, vests, sweaters, sweatshirts, sweatpants,
pants, shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers,
parkas, ponchos, rainwear, stockings, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, kerchiefs included
       
BELIZE
  T30202BZ01   9/12/2002   N/A   9/12/2002   BZ1001.2   REGISTERED     35  
35 - All kinds of retail store services.
       
BERMUDA
  T30202BM00   7/31/2003   34469   7/31/2002   34469   REGISTERED     35  
35 - Retail Store Services
       
BERMUDA
  T30202BM01   7/31/2003   34468   7/31/2002   34468   REGISTERED     25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
BERMUDA
  T30202BM02   7/31/2002   34467   7/31/2002   34467   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
BERMUDA
  T30202BM03   7/31/2003   34466   7/31/2002   34466   REGISTERED     14  
14 - Jewelry and watches
       
BERMUDA
  T30202BM04   7/31/2002   34465       34465   REGISTERED     09  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
BOLIVIA
  T30202BO00   11/22/2002   367702   3/25/2004   93698-C   REGISTERED     18  
18 - All goods in class.
       
BOLIVIA
  T30202BO01   11/25/2002   367802   3/25/2004   93699-C   REGISTERED     25  
25 - All goods in class.
       
BOLIVIA
  T30202BO02   5/13/2005   SM-1697   8/20/2007   110237-C   REGISTERED     09  
09 - Sunglasses and eyewear
       
BOLIVIA
  T30202BO03   5/13/2005   SM-1698   8/20/2007   110238-C   REGISTERED     14  
14 - Jewelry and watches
       
BOLIVIA
  3834/0144   10/12/1998   009362   5/30/2000   78877-C   REGISTERED     35  
35 - Retail store services.
       
BRAZIL
  T30202BR05   6/30/2005   827465173   6/17/2008   827465173   REGISTERED     35
 
35 - Retail store services
       
BRUNEI
  3834/0623BN   7/6/2000   33,152   7/6/2003   33,152   REGISTERED     25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants,
shorts, culottes, suits, warmup suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs.
       
CAMBODIA
  T30202CB00   10/30/2008   32441   5/18/2009   KH/31389/09   REGISTERED     09
 
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
CAMBODIA
  T30202CB01   10/30/2008   32442   5/18/2009   KH/31390/09   REGISTERED     14
 
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
CAMBODIA
  T30202CB02   10/30/2008   32443   5/18/2009   KH/31391/09   REGISTERED     18
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
CAMBODIA
  T30202CB03   10/30/2008   32444   5/18/2009   KH/31392/09   REGISTERED     25
 
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 73

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
CAMBODIA
  T30202CB04   10/30/2008   32445   5/18/2009   KH/31393/09   REGISTERED     35
 
35 - Retail Store Services
       
CAMBODIA
  T30202CB05   4/29/2010   KH/35998/10   12/13/2010   KH/35998/10   REGISTERED  
  03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
CANADA
  3834/0160   4/4/1996   809398   4/28/1999   511,176   REGISTERED     09,18,25
 
 
                            35  
09 - Sunglasses, reading eyeglasses, clip-on sunglasses, eyeglass cases,
sunglass and eyeglass cords, eyeglass care kits, namely lens cleaning cloths,
screwdrivers and lens cleaners,
       
18 - Handbags.bags, purses, packs, cases, billfolds, wallets, key fobs and key
cases, travelling bags, umbrellas, walking sticks.
       
25 - Boots, sandals, moccasins and slippers, and hosiery.
       
35 - Retail store services specializing in the sale of footwear and accessories.
Retail store services specializing in the sale of eyewear and eyewear
accessories.
       
CANADA
  3834/0255   1/13/1997   833528   9/13/2000   532,617   REGISTERED     14  
14 - Jewelery, watches and clocks.
       
CHILE
  T30202CL00   4/28/2004   645.319   11/9/2004   708214   REGISTERED     9,14,18
 
 
                            25  
9 - All products in the class
       
14 - All products in the class
       
18 - All products in the class
       
25 - All products in the class.
       
CHILE
  3834/0238   12/10/1998   435,037   6/22/1999   543,139   REGISTERED     42  
42 - Commercial establishment covering goods in classes 18 & 25.
       
CHILE
  3834/0010   10/19/1998   430,384   4/19/1999   538,943   REGISTERED     42  
42 - Commercial establishment covering goods in classes 18 & 25.
       
CHINA
  T30202CN00   4/14/2004   4016787   5/21/2006   4016787   REGISTERED     09  
09 - Prescription eyeglasses and frames and prescription sunglasses.
       
CHINA
  T30202CN01   5/12/2005   4651875   9/14/2008   4651875   REGISTERED     14  
14 - Jewelry, watches, bracelets. Charms [jewelry], brooches [jewelry],
necklaces [jewelry], ornaments [jewelry], paste jewelry [costume jewelry], hat
ornaments [of precious metal] shoe ornaments [of precious metal].
       
CHINA
  T30202CN02   5/12/2005   4651874   1/7/2009   4651874   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; clothing
for pets; handbags; knapsacks; purses; school satchels; card cases (notecases);
brief cases; shopping bags; pouches, of leather, for packaging; key cases
(leather ware); billfolds;
       
CHINA
  T30202CN03   5/10/2005   4651873   1/28/2009   4651873   REGISTERED     35  
35 - Advertising services relating to the operation of wholesale and retail
stores; business management and business advisory services relating to the
management and administration of retail and wholesale stores, including sales
information, business franchising and customer service information; organizing
fashion shows.
       
CHINA
  3834/0518/CN   3/30/2000   2000039675   7/28/2001   1610578   REGISTERED    
09  
09 - Sunglasses, non-prescription reading glasses, clip-on sunglasses, eyeglass
cases, eyeglass cords, sunglass cords, lens cleaning
       
CHINA
  T20241CN0   1/10/1991   91001193   1/10/1992   578746   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
COLOMBIA
  T30202CO00   10/2/2002   02088375   9/12/2003   273387   REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames, eyeglass
cases, eyeglass chains, eyeglass cords.
       
COLOMBIA
  T30202CO01   10/2/2002   02088381   11/24/2003   276243   REGISTERED     35  
35 - Retail Store Services
       
COLOMBIA
  T30202CO02   10/20/2002   02088377   9/12/2003   273386   REGISTERED     14  
14 - Jewelry and watches
       
COLOMBIA
  T30202CO03   10/2/2002   02088378   8/24/2004   284704   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfols, wallets,
key fobs, key cases, and traveling bagfs, umbreallas and walking sticks, all
made of leather or imitations of leather
       
COLOMBIA
  T30202CO04   2/11/2004   T2004/011586   10/27/2004   295901   REGISTERED    
25  
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 74

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
COLOMBIA
  T30202CO05   4/22/2010   10.047.569   9/24/2010   410.194   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
COSTA RICA
  T30202CR00   10/8/2002   2002-0007095   11/11/2003   142471   REGISTERED    
09  
09 - Eyewear
       
COSTA RICA
  T30202CR01   10/8/2002   2002-0007096   11/11/2003   142470   REGISTERED    
14  
14 - Jewelry and Watches
       
COSTA RICA
  T30202CR02   10/8/2002   2002-0007097   7/22/2004   148710   REGISTERED     25
 
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
COSTA RICA
  T30202CR04   10/8/2002   2002-007098   11/11/2003   142469   REGISTERED     42
 
42 - Retail Store Services.
       
COSTA RICA
  3834/0485   3/1/2000   2000-0001759   2/20/2001   123858   REGISTERED     18  
18 - All goods in the Class.
       
CYPRUS
  T30202CY00   9/12/2001   61133   9/12/2001   61133   REGISTERED     18  
18 - All goods in the class
       
CYPRUS
  T30202CY01   9/12/2001   61132   9/12/2001   61132   REGISTERED     14  
14 - All goods in the Class
       
CYPRUS
  T30202CY02   9/12/2002   61134   4/7/2006   61134   REGISTERED     25  
25 - All goods in the class.
       
CYPRUS
  T30202CY03   9/12/2001   61135   9/12/2001   61135   REGISTERED     35  
35 - All goods in class.
       
DOMINICA
  T30202DM00   5/20/2010   105/2010   5/20/2010   105/2010   REGISTERED    
03,09,14  
 
                            18,25,35  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
DOMINICAN
  T30202DO00   1/7/2003   2003364   2/28/2003   133745   REGISTERED     09  
09 - All goods in the class.
       
DOMINICAN
  T30202DO01   1/7/2003   2003360   2/28/2003   133748   REGISTERED     14  
14 - All goods in class.
       
DOMINICAN
  T30202DO02   1/7/2003   2003361   2/28/2003   133744   REGISTERED     18  
18 - Leather and imitations of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harnesses and saddlery.
       
DOMINICAN
  T30202DO03   1/7/2003   2003363   2/28/2003   133746   REGISTERED     35  
35 - All services in class.
       
DOMINICAN
  T30202DO04   11/27/2002   2002-168986   2/28/2003   133747   REGISTERED     25
 
25 - Clothing, footwear, headgear.
       
DOMINICAN
  T30202DO05   4/23/2010   2010-9323   7/16/2010   181472   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
ECUADOR
  T30202EC00   11/19/2002   128240   6/3/2003   23776   REGISTERED     09  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 75

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
ECUADOR
  T30202EC01   11/19/2002   128241   6/4/2003   23777   REGISTERED     14  
14 - Jewelry and watches
       
ECUADOR
  T30202EC02   11/19/2002   128237   6/3/2003   23775   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
ECUADOR
  T30202EC03   11/19/2002   128247   6/3/2003   23779   REGISTERED     25  
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
ECUADOR
  T30202EC04   11/19/2002   128231   6/3/2003   8115   REGISTERED     35  
35 - Retail Store Services
       
ECUADOR
  T30202EC05   4/30/2010   228642   9/30/2010   5233-10   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
EGYPT
  T20247EG1   11/16/1992   84925   4/20/1995   84925   REGISTERED     25  
25 - Clothing, shoes, boots, moccasins and sandals.
       
EL SALVADOR
  T30202SV00   10/2/2002   2002028054   10/13/2004   118Bk. 23pp243-  
REGISTERED     09  
09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords.
       
EL SALVADOR
  T30202SV01   9/20/2002   2002027854   5/12/2004   93bk13 PP191-92   REGISTERED
    14  
14 - Watches and jewelry
       
EL SALVADOR
  T30202SV02   12/6/2002   2002029451   11/17/2005   140BK4Pp281-2   REGISTERED
  LC  
LC — Trade Name A commercial establishments destined to expand the store and
distribution of the services of the applicant that consists of eyewear,
including sunglasses, eyeglasses and eyeglass frames; eyeglass cases, eyeglass
chains, eyeglass cords. Jewelry and watches. Bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases and traveling bags,
umbrellas and walkling sticks, all made of leather or imitations of leather.
Footwear, clothing, headgear. Shirts, t-shirts, tank tops, blouses, turtenecks,
dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts, culottes,
suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos, rainwear,
stockings, socks, wristbands, gloves, mittens, leather shoes, cannas shoes,
rubber shoes, boots, sandals, slippers,
       
EL SALVADOR
  T30202SV03   7/9/2002   2002028051   3/9/2004   248bK 10   REGISTERED     25  
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, coulottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves and kerchiefs.
       
EL SALVADOR
  T30202SV04   7/9/2002   2002028051   7/9/2002   70Bk156P153-154   REGISTERED  
  25  
25 - Clothing, footwear, headgear.
       
EL SALVADOR
  3834/0497SV   3/15/2000   1851/2000   7/9/2001   148BK138 299030   REGISTERED
    18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
EL SALVADOR
  3834/0498SV   3/15/2000   2002022300   12/6/2004   47Bk188pp97-98   REGISTERED
    42  
42 - Retail store services.
       
EUROPEAN UNION
  T30202EU00   3/1/2002   002602696   12/18/2003   002602696   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils in International Class 3.
       
EUROPEAN UNION
  T30202EU01   10/31/2003   003514081   3/15/2005   003514081   REGISTERED    
35  
35 - Advertising services relating to the operation of wholesale and retail
stores; business management and business advisory services relating to the
management and administration of retail and wholesale stores, including sales
information, business franchising and customer service information.
       
EUROPEAN UNION
  3834/0042   8/13/1998   000906073   8/13/1998   000906073   REGISTERED    
14,18,25  
 
                            09  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other Classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
09 - Optical apparatus and instruments; optical goods; especially eyewear and
parts and accessories thereof.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 76

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
FEDERATION OF
  T30202RU00   10/12/2006   2006729404   2/21/2008   344388   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
FEDERATION OF
  T30202RU01   3/18/2005   2005705902   6/1/2006   307809   REGISTERED    
09,14,18  
 
                            25,35  
09 - Eye wear, sunglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
14 - Jewelry and watches.
       
18 - Handbags, purses, attache cases, briefcases, school bags, tote bags, all
purpose sport tote bags, duffel bags, beach bags, traveling trunks and valises,
luggage, cosmetic bags sold empty, briefcase type portfolios and umbrellas;
small leather goods, namely clutch purses, leather key cases, key fobs, credit
card cases, cosmetic cases sold empty, change purses, wallets, business card
cases and passport
       
25 - Clothing, namely, pants, skirts, dresses, shirts, blouses, vests, shorts,
sweaters, suits, blazers, jeans, vests, tank tops, t-shirts, and neckwear;
active wear, namely, sweatshirts, sweatpants, and warm-up jackets; outerwear and
rainwear, namely jackets, coats, capes, furs, parkas and ponchos; sleepwear,
namely, pajamas, nightshirts, nightgowns and robes; intimate apparel; hosiery,
namely pantyhose, socks, leotards, tights and leggings; swimwear; cold weather
accessories, namely shawls, caps, hats, scarves, mittens, gloves and earmuffs;
footwear, namely shoes, boots, sandals, sneakers and slipers; and belts.
       
35 - The bringing together for the benefit of others of a variety of goods,
enabling customers to conveniently view and pruchase those goods, namely retail
store services and on-line retail store services.
       
FRANCE
  3834/0031   8/6/1998   98745203   8/6/1998   98745203   REGISTERED     14  
14 - Jewelry and watches.
       
FRANCE
  T20247FR1   11/12/1992   92441378   11/12/1992   92441378   REGISTERED    
18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
25 - Clothing, footwear, headgear
       
GEORGIA
  T30202GE00   5/27/2008   48256/03   6/29/2009   19504   REGISTERED    
09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
GUATEMALA
  T30202GT03   12/17/2003   2002-06939   12/17/2003   127141   REGISTERED     35
 
35 - Wholesale store services.
       
GUATEMALA
  3834/0477   3/8/2000   M-1758-2000   10/12/2000   106,504   REGISTERED     35
 
35 - Retail store services.
       
GUATEMALA
  3834/0530   4/12/2000   M-2906-2000   11/29/2000   107,901   REGISTERED     42
 
42 - Computerized on-line retail store services featuring cosmetics, footwear,
headgear, apparel, belts, handbags, jewelry, sunglasses and legwear.
       
GUATEMALA
  3834/0529   4/12/2000   M-2908-2000   11/29/2000   107,899   REGISTERED     25
 
25 - All goods in the Class.
       
GUATEMALA
  T30202GT09   4/28/2010   M-002922-2010   9/7/2010   171737   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
GUERNSEY
  T30202GG00   6/19/2001   2160239   6/19/2001   2160239   REGISTERED     09  
09 - Sunglasses. Eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
GUERNSEY
  3834/0704GG   6/26/2001   2174122A   8/6/1998   2174122a   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; watches.
       
GUERNSEY
  T30202GG02   4/28/2010   279945   4/28/2010   GGGT7226   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
HAITI
  T30202HT00           5/10/2004   5427   REGISTERED     09  
09 - All goods in class
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 77

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
HAITI
  T30202HT01           5/10/2004   5428   REGISTERED     14  
14 - All goods in class.
       
HAITI
  T30202HT02           8/27/2003   5429   REGISTERED     18  
18 - All goods in class.
       
HAITI
  T30202HT03           5/10/2004   5430   REGISTERED     25  
25 - All goods in class.
       
HAITI
  T30202HT04           5/10/2004   5431   REGISTERED     42  
42 - All goods in class.
       
HONDURAS
  T30202HN00   2/19/2004   3176/2004   2/25/2005   93525   REGISTERED     25  
25 - Clothing, shoes, headgear
       
HONDURAS
  96   6/6/2005   12226-05   2/9/2006   96014   REGISTERED     09  
09 - Sunglasses and eyewear
       
HONDURAS
  T30202HN02   5/13/2005   9902-05   2/17/2006   11188   REGISTERED     14  
14 - Jewelry and watches
       
HONDURAS
  3834/0466HN   3/2/2000   4011/2000   11/23/2000   79,909   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONDURAS
  T30202HN04   5/13/2005   9903-05   3/3/2006   11234   REGISTERED     35  
35 - Retail store services
       
HONG KONG
  T30202HK00   5/13/2005   300420425   5/13/2005   300420425   REGISTERED    
18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; bags, trunks, traveling
bags, handbags, purses, satchels, shoulder bags, packs, cases, billfolds,
wallets, key fobs, key cases, suitcases, briefcases, totes, backpacks,
packsacks, knapsacks, toiletry articles cases, small leather goods; umbrellas,
parasols and walking sticks;
       
25 - Clothing, footwear, headgear
       
35 - Retail services in relation to (specify all goods filed for in classes 9,
14, 18, 25); the bringing together, for the benefit of others, of a variety of
goods, enabling customers to conveniently view and purchase those goods from a
clothing and accessories catalogue by mail order or by means of
telecommunications.
       
HONG KONG
  T30202HK01   10/9/2006   300736074   10/9/2006   300736074   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
ICELAND
  T30202IS00       1296/2005   7/4/2005   604/2005   REGISTERED     09,14,18  
 
                            25,35  
09 - Sunglasses and eyewear
       
14 - Jewelry and watches
       
18 - Accessories, handbags and small leather goods
       
25 - Clothing, footwear, headgear
       
35 - Retail store services
       
ICELAND
  T30202IS01   4/21/2010   1062/2010   6/2/2010   519/2010   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
INDIA
  3834/0624IN   8/14/2000   947751   8/14/2000   947751   REGISTERED     25  
25 - Clothing, footwear, headgear
       
INDONESIA
  T30202ID00   10/13/2006   D00 2006 034130   10/13/2006   IDM000164924  
REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
IRELAND
  3834/0372   3/10/1998   98/0920   3/10/1998   208758   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords; optical apparatus and instruments; photographic and
cinematographic apparatus and instruments.
       
ISRAEL
  T30202IL00   5/16/2005   180582   8/3/2006   180582   REGISTERED     09  
09 - Sunglasses and eyewear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 78

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
ISRAEL
  T30202IL01   5/16/2005   180584   8/3/2006   180584   REGISTERED     14  
14 - Jewelry and watches
       
ISRAEL
  T30202IL02   5/16/2005   180587   5/16/2005   180587   REGISTERED     18  
18 - Handbags, purses, attaché cases, briefcases, school bags, tote bags, all
purpose sport bags, duffel bags, beach bags, traveling trunks and valises,
luggage, cosmetic bags sold empty, briefcase type portfolios and umbrellas;
small leather goods, namely, clutch purses, leather key cases, credit card
cases, cosmetic cases sold empty, change purses, wallets, business card cases,
and passport cases.
       
ISRAEL
  T30202IL03   5/16/2005   180589   8/3/2006   180589   REGISTERED     25  
25 - Clothing, footwear, headgear
       
ISRAEL
  T30202IL04   5/16/2005   180591   5/16/2005   180591   REGISTERED     35  
35 - Retails store services in boutiques, shops and outlets for the sale of
shoes, apparel, handbags, small leather goods, umbrellas, jewelry and watches.
       
JAMAICA
  T30202JM00   7/30/2002   42748   7/30/2002   42748   REGISTERED     09,14,18  
 
                            25,35  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
25 - Footwear, clothing, headgear, Shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
35 - Retail Store Services
       
JAPAN
  T30202JP00   3/3/2004   19572/2004   10/1/2004   4806567   REGISTERED     25  
25 - Footwear; hats and caps, other clothing; garters, socks, suspenders,
braces, bands, belts; masquerade costumes; special sporting gymnastic wear,
special sporting and gymnastic footwear.
       
JAPAN
  T30202JP01   10/10/2006   094371/2006   4/13/2007   5041370   REGISTERED    
03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
JAPAN
  T30202JP02   5/11/2005   41241/2005   12/16/2005   4915985   REGISTERED    
09,18,35  
09 - Sunglasses and eyewear
       
18 - Handbags, knapsacks, travelling bags and other kinds of bags all made of
leather and imitation leather; purses, credit card holders, billfolds, wallets,
key fobs, key cases, toilet cases, pouches all made of leather and imitation
leather; accessories for bags and purses.
       
35 - Provision of information relating to sales of goods.
       
JERSEY
  T30202JE00   4/28/2010   9039   4/28/2010   9039   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
JORDAN
  T30202JO00   7/28/2005   n/a/   7/28/2005   81088   REGISTERED     14  
14 - Jewelry and watches
       
JORDAN
  T30202JO01   7/28/2005   n/a   6/18/2006   81508   REGISTERED     42  
42 - Retail services
       
JORDAN
  T30202JO02   7/28/2005   n/a   7/28/2005   81083   REGISTERED     09  
09 - Sunglasses and eyewear
       
JORDAN
  T30202JO03   5/27/2010   113151   2/26/2011   113151   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
KAZAKHSTAN
  T30202KZ00   3/27/2007   38491   12/12/2008   27327   REGISTERED     09,14,18
 
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords;
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments;
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear, headgear;
       
35 - Retail store services;
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 79

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
KENYA
  T30202KE00   10/8/2007   62135   10/8/2007   62135   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear and headgear
       
LEBANON
  T30202LB00   6/1/2005   102419   6/1/2005   102419   REGISTERED     09,14,18  
 
                            25,35  
09 - Sunglasses and eyewear
       
14 - Jewelry and watches
       
18 - Accessores, handbags and small leather goods
       
25 - Clothing, footwear, headgear
       
35 - Retail services
       
LEBANON
  T30202LB01   5/11/2010   128473   5/11/2010   128473   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
MACAO
  T30202MO00   5/30/2005   N/17094   9/9/2005   n/17094   REGISTERED     25  
25 - Clothing, footwear, headgear
       
MACAO
  T30202MO01   11/6/2006   N/25163   4/20/2007   N/25163   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
MACAO
  T30202MO02   5/30/2005   N/17091   9/9/2005   n/17091   REGISTERED     09  
09 - Sunglasses and eyewear
       
MACAO
  T30202MO03   5/30/2005   N/17092   9/9/2005   n/17092   REGISTERED     14  
14 - Jewelry and watches
       
MACAO
  T30202MO04   5/30/2005   N/17093   9/9/2005   n/17093   REGISTERED     18  
18 - Accessories, handbags, small leather goods
       
MACAO
  T30202MO05   5/30/2005   N/17095   9/9/2005   n/17095   REGISTERED     35  
35 - Retail services
       
MALAYSIA
  T30202MY00   10/20/2006   06019397   10/20/2006   06019397   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
MAURITIUS
  T30202MU00   7/25/2007   MU/M/07/06244   7/1/2008   05791/2008   REGISTERED  
  18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear and headgear
       
MEXICO
  T30202MX01   5/16/2005   717636   2/27/2006   921814   REGISTERED     35  
35 - Retail services
       
MEXICO
  3834/0034   8/17/1998   343,782   2/25/1999   601,583   REGISTERED     14  
14 - Jewelry and watches.
       
MEXICO
  T30202MX04   5/16/2005   717635   3/24/2006   925300   REGISTERED     25  
25 - Clothing, footwear, headgear
       
MEXICO
  T30202MX05   5/16/2005   717636   2/27/2006   921813   REGISTERED     18  
18 - All kinds of bags, handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and travelling bags, umbrellas and
walking sticks, all made of leather or imitations of leather.
       
MEXICO
  T30202MX06   1/25/2005   872864   1/25/2005   872864   REGISTERED     09  
09 - Sunglasses; eyewear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 80

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
MOLDOVA
  T30202MD00   5/27/2008   25299   5/27/2008   20077   REGISTERED     09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
MONGOLIA
  T30202MN00   6/29/2000   3280   9/14/2000   3116   REGISTERED     25  
25 - Clothing for women and misses, namely knitted and woven skirts, suits,
slacks, blouses, dresses, coats, sweaters, scarves, vests, jackets, hosiery,
footwear; tailored clothing for men namely knitted and woven suits, slacks
jackets, pants, sports coats and neckwear
       
MONGOLIA
  T30202MN01   8/21/2008   8086   8/21/2008   7286   REGISTERED     09,14,18  
 
                            35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
35 - Retail store services.
       
MONTSERRAT
  T30202MS00   7/29/2010   4069   7/29/2010   4069   REGISTERED     03  
03 - (Local Class 48,50(10), 14, 10, 37, 38) Perfumes, eau de toilette, cologne,
fragrance sprays, soaps, skin cleansers, skin lotions and creams, moisturizers,
sun tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation, body glitter, face glitter, lipstick, lip pencils, blush, eye
shadow, eye cream, eye liner, mascara and eyebrow pencils; cleaning solvents,
lotions and cream for footwear, including shoes and boot polish.
       
MOZAMBIQUE
  T30202MZ00   7/20/2007   12204/2007   7/20/2007   12204/2007   REGISTERED    
18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags; (
       
MOZAMBIQUE
  T30202MZ01   7/20/2007   12205/2007   7/20/2007   12205/2007   REGISTERED    
25  
25 - Clothing, footwear and headgear
       
NETHERLANDS
  T30202AN00   8/2/2002   08757   8/2/2002   08757   REGISTERED     09,14,18  
 
                            25,35  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
35 - Retail Store Services
       
NEW ZEALAND
  T30202NZ00   12/3/2007   780622   12/3/2007   780622   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; bags and baggage; handbags; totes; totebags;
attaché cases; briefcases; briefcase-type portfolios; valises; trunks; beach
bags; backpacks; school bags; duffel bags; suitcases; suitcase handles; luggage;
travel bags; traveling bags; garment bags; satchels; wallets; credit card cases;
business card cases; cheque-book cases; purses; clutch purses; change purses;
passport cases; cosmetic cases; key cases; leather key fobs; animal skins,
hides; umbrellas, parasols and walking sticks; whips, harness and saddlery;
       
NEW ZEALAND
  T30202NZ01   4/21/2010   822859   4/21/2010   822859   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
NICARAGUA
  T30202NI00   10/25/2002   02797   6/17/2003   58094   REGISTERED     9,14  
9 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
14 - Jewelry and watches
       
NICARAGUA
  3834/0456   3/3/2000   2000/00974   5/14/2001   48,701   REGISTERED     35  
35 - Retail store services.
       
NICARAGUA
  3834/0454   3/3/2000   2000/00972   5/16/2001   48,748 C.C.   REGISTERED    
18  
18 - All goods in the Class.
       
NICARAGUA
  3834/0455   3/3/2000   2000/00973   5/16/2001   48,749 C.C.   REGISTERED    
25  
25 - All goods in the Class.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 81

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
NORWAY
  T30202NO00   4/21/2010   201004308   10/26/2010   257285   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
OMAN
  T00146OM00   5/1/2005   36278   6/21/2006   36278   REGISTERED     09  
09 - Sunglasses and eyewear
       
OMAN
  T30202OM01   5/1/2005   36279   6/21/2006   36279   REGISTERED     14  
14 - Jewelry and watches
       
OMAN
  T30202OM04   5/1/2005   36282   6/21/2006   36282   REGISTERED     35  
35 - Retail services
       
PAKISTAN
  3834/0409PK   10/29/1999   158583   10/29/1999   158583   REGISTERED     25  
25 - Clothing, footwear, headgear
       
PANAMA
  T30202PA00   2/26/2003   125850   2/26/2003   125850   REGISTERED     14  
14 - Watches and Jewelry
       
PANAMA
  T30202PA01   2/26/2003   125849   2/26/2003   125849   REGISTERED     09  
09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
PANAMA
  T30202PA02   2/2/2003   125851   2/26/2003   125851   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
PANAMA
  T30202PA03   2/26/2003   125853   2/26/2003   125853   REGISTERED     35  
35 - Retail Store Services
       
PANAMA
  T30202PA04   2/26/2003   125852   2/26/2003   125852   REGISTERED     25  
25 - Footwear, clothing, headgear, including shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
PERU
  T30202PE06   5/9/2005   241724   1/5/2006   111422   REGISTERED     09  
09 - Sunglasses, eyeglasses and articles to help vision or protect the eyes.
       
PERU
  T30202PE07   5/9/2005   241537   12/15/2005   111207   REGISTERED     14  
14 - Jewelry and watches
       
PERU
  T30202PE08   5/9/2005   241536   12/15/2005   111206   REGISTERED     18  
18 - School bags, totebags, all purpose sport tote bags, duffel bags, beach
bags, cosmetic bags sold empty, umbrellas, briefcase type portfolios, clutch
purses, key cases, credit card cases, change purses, wallets, business card
cases and passport cases, all made of materials other than leather and
imitations of leather.
       
PERU
  T30202PE09   5/6/2005   241408   1/17/2006   111642   REGISTERED     25  
25 - Clothing, footwear, headgear
       
PERU
  T30202PE10   5/11/2005   241923   12/16/2005   40375   REGISTERED     35  
35 - The bringing together, for the benefit of others, of a variety of goods
(excluding the transport thereof) enabling customers to conveniently view and
purchase those goods in class 35.
       
PERU
  T30202PE11   4/22/2010   419009   7/6/2010   165758   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
PHILIPPINES
  3834/0590PH01   5/31/2000   4-2000-04486   7/16/2006   4-2000-04486  
REGISTERED     25  
25 - Footwear and clothing namely, shirts, t-shirts, tank tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals
       
PHILIPPINES
  3834/0591PH00   5/31/2000   4-2000-04485   2/10/2005   4-2000-04485  
REGISTERED     42  
42 - Retail store services.
       
PHILIPPINES
  T30202PH04   11/25/2008   4-2008-014268   7/16/2009   4-2008-014268  
REGISTERED     14,18  
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrelllas and walking sticks, all made
of leather or imitations of leather.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 82

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
PHILIPPINES
  T30202PH05   11/21/2008   4-2008-014269   6/25/2009   4-2008-014269  
REGISTERED     09  
09 - Sunglasses and eyewear
       
PUERTO RICO
  T30202PR00   5/14/2002   N/R02/182   5/14/2002   57,582   REGISTERED     03  
03 - Perfume, eau de toilette, cologne, fragrance sprays, soaps, skin cleansers,
skin lotions and creams, moisturizers, sun tanniong lotions and oils; cosmetic
products, namely, face and body powders, foundation, glitter, face glitter,
lipstick, lip pencils, blush eye shadow, eye cream, eye liner, mascara and
eyebrow pencils.
       
PUERTO RICO
  T30202PR01   5/14/2003   56845   5/14/2003   56845   REGISTERED     09  
09 - Eyewear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
PUERTO RICO
  T30202PR02   1/17/2003   56844   5/14/2003   56844   REGISTERED     14  
14 - Jewelry and watches
       
PUERTO RICO
  18   5/14/2003   56843   5/14/2003   56843   REGISTERED     18  
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
PUERTO RICO
  T30202PR04   1/17/2003   56838   5/14/2003   56838   REGISTERED     25  
25 - Footwear, clothing, headgear, including shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
QATAR
  T30202QA00   5/2/2005   35638   12/12/2007   35638   REGISTERED     18  
18 - Accessories, handbags and small leather goods.
       
QATAR
  T30202QA01   5/2/2005   35637   12/12/2007   35637   REGISTERED     14  
14 - Watches and jewelry
       
QATAR
  T30202QA02   5/2/2005   35636   12/12/2007   35636   REGISTERED     09  
09 - Sunglasses and eyewear
       
QATAR
  T30202QA03   5/2/2005   35639   12/12/2007   35639   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
QATAR
  T30202QA04   5/2/2005   35640   12/12/2007   35640   REGISTERED     35  
35 - Retail store services.
       
SAINT LUCIA
  T30202LC00   12/12/2002   439/2002   12/12/2002   TM/2002/000439   REGISTERED
    09  
09 - Eyewear, including sunglasses, and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords
       
SAINT LUCIA
  T30202LC01   12/12/2002   435/2002   12/12/2002   TM/2002/000435   REGISTERED
    14  
14 - Jewelry and watches
       
SAINT LUCIA
  1814   12/12/2002   436/2002   12/12/2002   TM/2002/000436   REGISTERED     18
 
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking
       
SAINT LUCIA
  T30202LC03   12/12/2002   437/2002   12/12/2002   TM/2002/000437   REGISTERED
    25  
25 - Footwear, clothing, headgear, Shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.
       
SAINT LUCIA
  T30202LC04   12/12/2002   438/2008   12/12/2002   TM/2002/000438   REGISTERED
    35  
35 - Retail Store Services
       
SAUDI ARABIA
  T30202SA00   4/30/2005   96626   4/5/2006   832/32   REGISTERED     09  
09 - Sunglasses and eyewear
       
SAUDI ARABIA
  T30202SA01   4/30/2005   96627   4/5/2006   932/33   REGISTERED     14  
14 - Jewelry and watches
       
SAUDI ARABIA
  T30202SA02   4/30/2005   96628   4/5/2006   832/34   REGISTERED     18  
18 - Accessories, handbags and small leather goods
       
SAUDI ARABIA
  T30202SA03   4/30/2005   96629   4/5/2006   832/35   REGISTERED     25  
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 83

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
SERBIA
  T30202RS00   4/8/2010   Z 564 2010   9/30/2010   61695   REGISTERED    
09,14,18  
 
                            25,35  
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
35 - Retail store services.
       
SERBIA
  T30202RS01   7/21/2010   Z 1288 2010   11/19/2010   61949   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
SINGAPORE
  T30202SG00   10/19/2006   T06/22274C   10/19/2006   T06/22274C   REGISTERED  
  03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
SINGAPORE
  T30202SG01   5/25/2005   T05/08652H   5/26/2005   T05/08652H   REGISTERED    
25  
25 - Clothing, footwear, headgear
       
SINGAPORE
  T30202SG02   5/26/2005   T05/08654D   5/26/2005   T05/08654D   REGISTERED    
35  
35 - Retail Services
       
SINGAPORE
  T30202SG03   5/26/2005   T05/06943   5/26/2005   T05/08651z   REGISTERED    
18  
18 - Handbags, credit card holders, knapsacks, billfold, wallets, key cases,
traveling bags, umbrellas, goods made of leather or imitations of leather.
       
SOUTH AFRICA
  T30202ZA00   5/11/2005   2005109329   5/11/2005   2005/09329   REGISTERED    
25  
25 - Clothing, footwear, headgear
       
SOUTH AFRICA
  T30202ZA01   5/11/2005   2005109330   5/11/2005   2005/09330   REGISTERED    
35  
35 - Advertising; business management; business administration; office
functions; offering for sale and the sale of goods in the retail and wholesale
trade.
       
SOUTH AFRICA
  T30202ZA02   5/11/2005   2005109326   5/11/2005   2005/09326   REGISTERED    
09  
09 - Sunglasses and eyewear
       
SOUTH AFRICA
  T30202ZA03   5/11/2005   2005109327       2005/09327   REGISTERED     14  
14 - Precious meetals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronomaetric instruments.
       
SOUTH AFRICA
  T30202ZA04   5/11/2005   2005109328       2005/09328   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials not
included in other classes; trunks and traveling bags; handbags; umbrellas,
parasols.
       
SOUTH KOREA
  T30202KR00   5/13/2005   40-2005-21717   5/3/2006   660767   REGISTERED    
9,18  
9 - Dust goggles, common eyeglasses, goggles for sports sunglasses, frames,
eyeglass cases, eyeglass chains, eyeglass cords.
       
18 - Briefcases, opera bags, satchels, traveling trunks, wallt not of precious
metal, key cases made of leather ware, suit cases, tote bags, shoulder bags,
back packs, knapsacks, Boston bags, name card cases, mountai climbing bags,
packing bags, credit card cases, passport cases, check holders, gas range cases,
ticket cases, poly bags and fashion bags made of straw.
       
SOUTH KOREA
  3834/0029   10/16/1998   1998-26967   9/13/1999   454743   REGISTERED     14  
14 - Movements for clocks and watches, lock dials, clock hands, watch springs,
anchors (clock and watch-making), watch crystals, watch chains, watch cases,
clockworks, barrels (clock and watch making), atomic clocks, alarm clocks,
electric clocks and watches, electronic clocks and watches, control clocks,
chrono graphs, chronometers, chronoscopes, table clocks, wrist watches and
pocket watches, garnet, olivine (gems), malachite, diamond, opal, agate, cat’s
eye, moonstone, beryl, jasper, jade, coral, crystal, alexandrite, aquamarine,
quartz, paste jewelry (Costume jewelry), zircon, pearl, spinel (precious
stones), cubic zirconium, christo beryl, turquoise, topaz, tourmaline, tiger
eye, yellow jade and jet, ingot gold alloys, gold platings, gold leafs, wrought
gold articles, gold-alloy platings, nickel silver, rhodium, ruthenium, aluminum
gold, osmium, silver or silver alloy casting leafs, silver leafs, wrought silver
articles, ingot silver, ingot silver alloys, iridium and palladium, earrings,
badges of precious metal, buckles of precious metal, belt ornament of precious
metal, pins of precious metals, medals, necklaces, rings, anklets, amulets
(jewelry), brooches (jewelry), ornamental pins, charms and bracelets.
       
SOUTH KOREA
  3834/0594KR   7/20/2000   2000-20511   2/19/2002   73677   REGISTERED     35  
35 - Retail agencies of clothing, retail agencies of shoes, retail agencies of
socks, retail agencies of hosiery, retail agencies of bags and retail agencies
of eyeglasses.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 84

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
SOUTH KOREA
  T30202KR03   7/20/2000   40-2000-35081   11/23/2001   507270   REGISTERED    
25  
25 - Low heel shoes, boots, lace-up boots, leather shoes, rubber shoes, vinyl
shoes, hiking shoes, over shoes, slippers, sandals, clogs, one-piece dresses,
two-piece dresses, evening gowns, skirts, blouses, suits, long coats, short
coats, raincoats, top coats, sweaters, jacket, slacks, jeans pants, jean shorts,
sweat pants, under pants, trousers, shorts, sport shirts, body shirts, dress
shirts, polo shirts, sweat shirts, cardigans, vests, leather belts, garters,
stocking suspenders, sock suspenders, suspenders for clothing, lounge-wear for
women (clothing usually worn while relaxing at home), lounge-wear for men
(clothing usually worn for relaxing at home), lounge wear for children (clothing
usually worn while relaxing at home), pantyhose, socks, neckties,
collars(clothing) mufflers, scarves, shawls, jump suits, gloves for cold
       
SPAIN
  T30202ES00   12/3/2001   2441375   9/5/2002   2441375   REGISTERED     35  
35 - RETAIL STORE SERVICES
       
SPAIN
  3834/0032   8/10/1998   2179955   8/10/1998   2179955   REGISTERED     14  
14 - Jewelry and watches.
       
SWAZILAND
  T30202SZ00   7/19/2007   304/2007   7/19/2007   304/2007   REGISTERED    
18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;
       
25 - Clothing, footwear and headgear
       
SWEDEN
  T30202SE01   2/9/2004   2004/00856   8/13/2004   368115   REGISTERED     18,25
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trucktrunks and travelling
bags; umbrellas, parasols and walking sticks; whips, narnesses and saddlery.
       
25 - Clothing, footwear, headgear
       
SWITZERLAND
  T30202CH00   10/11/2010   60828/2010   10/11/2010   611.306   REGISTERED    
03,09,14  
 
                            18,25,35  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       
09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.
       
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear.
       
35 - Retail store services.
       
TAIWAN
  3834/0026   8/6/1998   87038481   8/16/1999   864042   REGISTERED     14  
14 - Jewelry and watches.
       
TAIWAN
  T30202TW01   10/11/2006   95051196   8/1/2007   1271926   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
TAIWAN
  T30202TW03   5/16/2005   094023090   12/16/2005   1186559   REGISTERED     18
 
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather
       
TAIWAN
  3834/0378   6/9/1998   87027661   8/16/1999   113520   REGISTERED     35  
35 - Retail services relating to footwear, clothing, purses, handbags, jewelry,
sunglasses, cosmetics.
       
TAIWAN
  3834/0327   3/16/1998   87011602   6/1/1999   853546   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
THAILAND
  T30202TH04   5/20/2005   590870       KOR236553   REGISTERED     14  
14 - Ornamental pins, silver ornaments, ornaments of jet, personal ornaments
made of jewelry, shoe ornaments of precious metal, hat ornaments of precious
metal, necklaces, rings, earrings, bracelets, brooches (jewelry), watches
       
THAILAND
  T30202TH05   5/20/2005   598871   5/20/2005   KOR236554   REGISTERED     18  
18 - 1.Handbags 2. Credit card holders of leather 3. Leather shoulder belts. 4.
Boxes of leather 5. Chin straps of leather 6. Collars of leather for animals. 7.
Leather threads for fgastening 8. Wallets 9. Key cases 10. Cosmetic bags sold
empty.
       
THAILAND
  T30202TH06   5/20/2005   590872       Kor236555   REGISTERED     25  
25 - 1. Upper outer garments (not being inner garments or sports garments) 2.
Inner upper garments 3. Sport upper garments. 4. Pants (not being inner pants or
sports pants) 5. Inner pants. 7. Shirts 8. Dresses 9. Sweaters 10. Suits 11.
Skirts 12. Underwear 13. Sleepwear 14. Wristbands 15. Scarves 16. Shawls 17.
Ties 18. Gloves 19. Gloves 20. Stockings 21. (shoes (not being sport shoes) 22.
Sport shoes 23. Hats 24. Headbands 25. Belts. 26. Visores
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 85

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
THAILAND
  T30202TH07   11/29/2006   646466   11/29/2006   Kor279801   REGISTERED     03
 
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils.
       
THAILAND
  T30202TH08   5/29/2005   590873   5/20/2005   Bor30530   REGISTERED     35  
35 - The bringing together for the benefit of others, of a variety of goods
enabling customers to conveniently view and purchase those
       
THAILAND
  3834/0243   3/26/1998   357059   3/26/1998   Kor90492   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
TRINIDAD & TOBAGO
  T30202TT00   8/13/2002   33225   6/24/2004   33225   REGISTERED     09,14,18  
 
                            25,35  
09 - Prescription and non-prescription eyeglass and sunglass lenses; eyeglass
and sunglass frames; eyeglass cases, eyeglass chains, eyeglass cords.
       
14 - Jewelry and watches
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
(pocket) key fobs, key cases, and travel bagsall made of leather or imitations
of leather; umbrellas and walking sticks
       
25 - Footwear, (not orthopedic) clothing, (not for operating rooms nor for
protection against accicents, irradiation and fire) headgear for wear. Shirts,
t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets,(clothing) coats, windbreakers, parkas, ponchos, rainwear,
stockings, socks, wristbands (clothing), gloves (clothing) mittens; leather
shoes, canvas shoes, rubber shoes, boots, sandals, slippers,(non-orthopedic nor
for protection against accidents, irradiation and fire); hats, scarvess,
kerchiefs.
       
35 - Boutiques, shops and outlets for the sale of shoes, apparel, handbags,
small leather goods, umbrellas, jewelry and watches.
       
TURKEY
  T30202TR00   3/12/2004   2004 06297   3/12/2004   2004 06297   REGISTERED    
09,18,25  
09 - Eyewear, including sunglasses, eye glasses and eyeglass frames, eyegkass
cases, eyeglass chains, eyeglass cords.
       
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, keycases and traveling bags, umbrellas and walking sticks, all made of
leather or imitations of leather.
       
25 - Footwear clothing, headgear. Shirts, t-shirts, tank tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs.
       
TURKEY
  T30202TR02   6/23/2003   2003/015978   6/23/2003   2003 015978   REGISTERED  
  35  
35 - The bringing together, of a variety of goods, enablng customers to
conveniently view and purchase those goods.
       
UKRAINE
  3834/0081UA   12/24/1993   93126088/T   6/30/1998   10020   REGISTERED    
18,25,42  
18 - All goods included in Class.
       
25 - All goods included in Class.
       
42 - All services included in Class.
       
UNITED ARAB EMR
  T30202AE00   5/14/2005   69705   2/15/2006   57676   REGISTERED     09  
09 - Sunglasses and eyewear
       
UNITED ARAB EMR
  T30202AE01   5/14/2005   69707   9/24/2006   63095   REGISTERED     18  
18 - Attaché cases, briefcases, school bags, sport tote bags, duffel bags, beach
bags, cosmetic bags sold empty, briefcases type portfolios, handbags, purses,
knapsacks, umbrellas, tote bags, back packs, small leather goods.
       
UNITED ARAB EMR
  T30202AE02   5/14/2005   69706   2/27/2006   58118   REGISTERED     14  
14 - Jewelry and watches
       
UNITED ARAB EMR
  T30202AE03   5/14/2005   69708   2/27/2006   58117   REGISTERED     25  
25 - Clothing, footwear and headgear
       
UNITED ARAB EMR
  T30202AE04   5/14/2005   69709   2/15/2006   57661   REGISTERED     35  
35 - Retail store services
       
UNITED KINGDOM
  T30202GB00   8/11/2005   2399139   8/11/2005   2399139   REGISTERED    
18,25,35  
18 - Accessories made of leather or imitation leather; handbags; leather goods
       
25 - Clothing, footwear, headgear
       
35 - The bringing together for the benefit of others, of a variety of clothing,
headgear, footwear, fashion accessories, bags, handbags and leather goods,
enabling customers to conveniently view and purchase these goods in a department
store, a retail clothes store; a retail fashion store or a retail shoe shop, or
through a clothing and accessories catalogue, by mail order or by means of
telecommunications, or by means of telecommunications through a television
shopping channel, or from a general merchandise catalogue, by mail order or by
means of telecommunications, or from an internet web site for general
merchandise for clothing and accessories.
       
UNITED KINGDOM
  T30202GB01   4/27/2010   2545951   4/27/2010   2545951   REGISTERED     03  
03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils; cleaning solvents, lotions and cream for footwear,
including shoes and boot polish.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 86

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST (Word Mark) continued . . .
                 
URUGUAY
  T30202UY00   12/5/2002   344.745   10/20/2003   344.745   REGISTERED     9,14
 
9 - All goods in class.
       
14 - All goods in class.
       
URUGUAY
  T20247UY0   11/20/1992   347.034   4/30/1993   347.034   REGISTERED    
18,25,42  
18 - All goods and services.
       
25 - All goods and services.
       
42 - All goods and services.
       
VENEZUELA
  T30202VE00   6/30/2005   2005-014231   4/17/2006   P-236815   REGISTERED    
18  
18 - Accessories, handbags, small leather goods.
       
VENEZUELA
  T30202VE01   6/30/2005   2005-014230   4/17/2006   P-269814   REGISTERED    
25  
25 - Clothing, footwear, headgear
       
VENEZUELA
  T30202VE02   6/30/2005   2005-014233   4/17/2006   P-269817   REGISTERED    
09  
09 - Sunglasses and eyewear
       
VENEZUELA
  T00146VE15   6/30/2005   2005-014232   4/17/2006   P-269816   REGISTERED    
14  
14 - Watches and jewelry
       
VIETNAM
  T30202VN00   10/2/2002   4-2002-06337   11/24/2003   50673   REGISTERED    
18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animals skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harnesses and saddlery.
       
25 - Clothing, footwear, headgear
       
35 - Advertising; business management; business administration; office
functions.
       
VIETNAM
  T30202VN01   6/25/2008   4-2008-13522   6/25/2008   142424   REGISTERED     09
 
09 - All types of eyewear including sunglasses, eyeglasses, reading glasses and
eyeglass frames; eyeglass cases, eyeglass chains, and eyeglass cords.
       
 
                               
NINE WEST (Word)
       
 
                               
INDIA
  T20011IN01   5/12/2005   1356825   5/12/2005   1356825   REGISTERED    
09,14,18  
 
                            35  
09 - Sunglasses and eyewear
       
14 - Jewelry and watches
       
18 - Accessories, handbags, small leather goods
       
35 - Retail store services
       
 
                               
NINE WEST 9 & Design
       
 
                               
EUROPEAN UNION
  T30259EU05   11/5/2004   004111233   2/3/2006   004111233   REGISTERED    
09,14,18  
 
                            25  
09 - Eyewear and sunglasses
       
14 - Jewelry, watches and clocks
       
18 - AMENDED GOODS: SMALL LEATHER GOODS INCLUDED IN CLASS 18
       
25 - AMENDED GOODS: Footwear, clothing, belts, gloves, mittens, hats, kerchiefs,
scarves and shawls.
       
 
                               
NINE WEST Industrial-Commercial mark
       
 
                               
GUATEMALA
  3834/0476   3/8/2000   M-1751-2000   10/10/2000   106,481   REGISTERED     18
 
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 87

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST Industrial-Commercial mark continued . . .
                 
GUATEMALA
  T15867GT43   10/25/2003   6895-2002   8/21/2003   125288   REGISTERED     25  
25 - Clothing, headgear, footwear
       
GUATEMALA
  T15867GT44           8/13/2003   125133   REGISTERED     35  
35 - Retail store services.
       
GUATEMALA
  T15867GT45   10/25/2002   na   8/13/2003   125137   REGISTERED     14  
14 - All goods in class.
       
GUATEMALA
  T15867GT46   10/25/2002   na   8/18/2003   125197   REGISTERED     9  
9 - All goods in class.
       
 
                               
NINE WEST LOGO
       
 
                               
ARGENTINA
  3834/0294AR   3/23/1999   2,209,530   7/30/2004   1.986,636   REGISTERED    
35  
35 - The bringing together of a variety of goods (excepting the transport
thereof) to allow the consumer to conveniently view and purchase
       
ARGENTINA
  T20247AR21   7/7/2009   2.929.664   5/7/2010   2.364.929   REGISTERED     25  
25 - Clothing, footwear, headgear
       
AUSTRALIA
  T20247AU0   10/10/1994   642689   10/10/1994   642689   REGISTERED     18  
18 - All goods included in Class 18.
       
AUSTRALIA
  3834/0427   12/1/1992   591533   12/1/1992   B591533   REGISTERED     42  
42 - Retailing services included in this class, including retail store services
relating to the sale of footwear and clothing.
       
AUSTRALIA
  3834/0414   11/11/1992   590017   11/11/1992   B590017   REGISTERED     25  
25 - All goods included in this class.
       
AUSTRIA
  T20247AT0   11/16/1992   AM 5512/92   2/10/1993   145847   REGISTERED    
18,25  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
25 - Clothing, footwear, headgear
       
BAHAMAS
  T20247BS0   11/10/1992   15527   11/10/1992   15527   REGISTERED     25  
25 - Articles of clothing (Local Class 38).
       
BAHRAIN
  T20247BH0   4/30/1995   490/95   4/30/1995   18743   REGISTERED     18  
18 - Purses and handbags.
       
BAHRAIN
  T20247BH1   4/30/1995   491/95   4/30/1995   18744   REGISTERED     25  
25 - Shoes.
       
BAHRAIN
  T20247BH2   4/30/1995   SM 492/95   4/30/1995   SM 1637   REGISTERED     42  
42 - Retail store services for footwear, purses and handbags.
       
BARBADOS
  3834/0245   4/5/1993   N/A   8/19/1998   81/7712   REGISTERED     25  
25 - Clothing, namely, dresses, coats, jackets, blouses, sweaters, skirts,
gloves and mittens, hats, hosiery, trousers, scarves, skirts, vests, footwear,
namely, shoes, boots, moccasins, sneakers and sandals: soles for footwear.
       
BENELUX
  T20247BX0   11/18/1992   074619   11/18/1992   524972   REGISTERED     18,25  
18 - Leather and imitations of leather and goods made of these materials not
included in other classes; animal skins, trunks and travelling bags; umbrellas,
parasols and walking sticks; whips and saddlery.
       
25 - Clothing, footwear and headgear.
       
BERMUDA
  3834/0426   11/24/1992   21921   11/24/1992   21921   REGISTERED     25  
25 - Footwear, shoes, boots, moccasins and sandals, all included in Class 25.
       
BERMUDA
  3834/0033BM   9/21/1998   30066   9/23/2005   30066   REGISTERED     14  
14 - Jewelry and watches.
       
BOLIVIA
  3834/0313   11/17/1992   1138   12/15/1995   60075-C   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins, slippers and sandals. Headgear.
       
BOLIVIA
  3834/0237   9/1/1995   2287   12/22/1998   69775 C   REGISTERED     42  
42 - Retail store services.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 88

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST LOGO continued . . .
                 
BRAZIL
  3834/0344   11/27/1992   816968284   11/29/1994   816968284   REGISTERED    
18,25  
18 - Handbags (Local class 25.10, 25.20; 25.30)
       
25 - Shoes (Local class 25.10, 25.20; 25.30)
       
BRAZIL
  3834/0251BR   2/26/1999   821443470   6/26/2007   821443470   REGISTERED    
42  
42 - Retail store services. (Brazilian Class 40.15)
       
BRITISH VIRGIN
  T20247VG0   2/10/1993   N/A   2/25/1993   2559   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals. Headgear. (Local Class 38)
       
CANADA
  3834/0200   1/8/1993   720,268   12/22/1995   452,088   REGISTERED    
18,25,35  
18 - Handbags.
       
25 - Shoes.
       
35 - Operating a store specializing in the sale of shoes and accessories.
       
CHILE
  T20247CL02   10/24/2003   614.088   10/24/2003   676.749   REGISTERED    
18,25  
18 - All goods in class.
       
25 - All goods in class.
       
CHINA
  T20247CN0   10/22/1994   94107930   9/28/1996   875034   REGISTERED     18  
18 - Leather, imitations of leather, animal skins, hides, trunks, travelling
bags, umbrellas, parasols and walking sticks, whips, harness and saddlery, goods
made of leather and imitations of leather, namely: bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs,
       
CHINA
  T20247CN2   4/3/1993   93022657   3/28/1995   738122   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
COLOMBIA
  T20247CO00   11/25/1992   92371327   1/31/1994   150902   REGISTERED     25  
25 - All goods in Class 25
       
COSTA RICA
  3834/0487   3/1/2000   N/A   10/17/2000   122,572   REGISTERED     35  
35 - Retail store services.
       
CZECH REPUBLIC
  T20247CZ0   11/11/1992   72925   3/13/1995   183413   REGISTERED     18,25  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
packs, cases, billfolds, wallets, key fobs and key cases, travelling bags,
umbrellas, walking sticks.
       
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals.
       
DENMARK
  T20247DK00   11/12/1992   07.985 1992   4/29/1994   02.646 1994   REGISTERED  
  18,25  
18 - All goods in the class
       
25 - All goods in the class
       
DOMINICAN
  TOOO65DO06           2/28/2003   134074   REGISTERED     09  
09 - All goods in class.
       
ECUADOR
  T20247EC1   12/2/1992   35730   2/1/1994   0001-94   REGISTERED     25  
25 - All goods included in Int. Cl. 25, namely, clothing, footwear, headgear,
including boots, shoes and slippers.
       
ECUADOR
  T20247EC2   5/5/1994   47237   7/12/1995   0625-95   REGISTERED     42  
42 - Services in Class 42, especially retail store services.
       
ECUADOR
  3834/0292   3/4/1999   94513   5/19/2000   2767-00   REGISTERED     18  
18 - All goods in the Class.
       
EGYPT
  T20247EG0   11/16/1992   84926   1/14/1996   84926   REGISTERED     35  
35 - Commercial functions of retail stores
       
EL SALVADOR
  3834/0185SV0   8/12/1997   4722/97   7/9/2002   70 Bk156pp153-4   REGISTERED  
  25  
25 - Clothing, footwear, headgear.
       
GERMANY
  T20247DE0   8/29/1995   39535337.8   8/29/1996   39535337   REGISTERED     18
 
18 - Leather and imitations of leather as well as goods made of leather and
imitations of leather, namely, bags (as far as included in Class 18), handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks.
       
GERMANY
  T20247DE1   11/19/1992   N 25318/25 Wz   6/16/1993   2045014   REGISTERED    
25  
25 - Shoes.
       
GREECE
  T20247GR0   11/27/1992   11642   11/27/1992   11642   REGISTERED     25  
25 - All goods in Class 25, ie clothes, footwear and headwear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 89

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST LOGO continued . . .
                 
GUERNSEY
  3834/0702GG   6/26/2001   2031891   8/29/1995   2031891   REGISTERED     18  
18 - Good made of leather and imitations of leather; bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags;
umbreallas and walking sticks
       
GUERNSEY
  T30100GG01   6/19/2001   1518898   6/19/2001   1518898   REGISTERED     25  
25 - Footwear; being articcles of clothing for women; all included in Class 25.
       
HONDURAS
  3834/0234   4/28/1995   4288/95   3/15/1996   3479   REGISTERED     42  
42 - Retail store services for footwear, purses and handbags.
       
HONDURAS
  3834/0233   8/6/1993   7492-93   2/17/1994   59360   REGISTERED     25  
25 - Shoes, all kinds of footwear, clothing, headgear.
       
HONG KONG
  3834/0423   11/19/1992   18285/92   11/19/1992   B05959/94   REGISTERED     25
 
25 - Clothing, outer clothing and sportswear; footwear, shoes, boots, moccasins,
slippers and sandals. Headgear.
       
HONG KONG
  T20247HK1   10/4/1994   11707/94   10/4/1994   B3977/96   REGISTERED     18  
18 - Goods made of leather and imitations of leather, bags, handbags, purses,
packs, cases of leather or leatherboard, billfolds, wallets, key fobs, key cases
and traveling bags, umbrellas and walking sticks.
       
HONG KONG
  3834/0187   3/19/1998   3441/98   3/19/1999   B6316/99   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
HONG KONG
  3834/0027   8/7/1998   10514/98   8/7/1998   B15431/99   REGISTERED     14  
14 - Jewelry and watches.
       
HUNGARY
  T20247HU0   11/16/1992   M9205828   11/16/1992   137376   REGISTERED     18,25
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
ICELAND
  T20247IS0   10/8/1996   1195/1996   2/18/1997   171/1997   REGISTERED    
18,25  
18 - All goods included in Class.
       
25 - All goods included in Class.
       
INDIA
  3834/0235IN   12/3/1992   586140   12/3/1992   586140   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins, slippers and sandals, headgear
       
INDONESIA
  T20247ID21           5/10/2003   546487   REGISTERED     18  
18 - Handbags and leather goods
       
INDONESIA
  T20247ID22           5/10/2003   546486   REGISTERED     25  
25 - Clothing, footwear, headgear
       
INDONESIA
  T20247ID23           5/11/2003   546488   REGISTERED     42  
42 - Retail store services
       
IRELAND
  3834/0420   11/16/1992   92/6045   11/16/1992   153355   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
ISRAEL
  3834/0415IL   11/11/1992   85299   11/11/1992   85299   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins and sandals. Headgear, all included in
       
Class 25.
       
ISRAEL
  3834/0429   12/3/1992   85552   12/3/1992   85552   REGISTERED     42  
42 - Retail store services.
       
ISRAEL
  3834/0295   3/8/1999   126,348   3/8/1999   126,348   REGISTERED     18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, parts and fittings therefor, umbrellas and walking sticks.
       
ITALY
  T20247IT0   11/27/1992   RM 92 C004311   3/7/1995   644864   REGISTERED    
18,25  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
25 - Clothing, footwear, headgear.
       
JAMAICA
  3834/0431JM   12/8/1992   25/1407   12/8/1992   27,468   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins, slippers and sandals, headgear.
       
JAPAN
  T20247JP0   11/11/1992   311176/1992   6/28/1996   3167531   REGISTERED     25
 
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 90

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST LOGO continued . . .
                 
JAPAN
  3834/0321   10/21/1997   168957/1997   10/29/1999   4329805   REGISTERED    
35  
35 - Offering of information relating to the sales, promotion and martkeing of
clothing, footwear, bands, belts, bags or the like, pouches or the like made of
leather or imitation leather, portable toiletry article cases made of leather
and imitation of leather.
       
JAPAN
  T20247JP2   10/5/1994   100274/1994   4/25/1997   3291796   REGISTERED     18
 
18 - Goods made of leather and imitations of leather namely, bags, handbags,
purses, cases, billfold, wallets, key cases and traveling bags, portable
toiletry article cases, umbrellas and walking sticks, canes, cane handles.
       
JERSEY
  3834/0703JE   6/8/2001   8086   6/8/2001   8086   REGISTERED     18  
18 - Goods made of leather and initation of leather, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags;
umbrellas and walking sticks.
       
JERSEY
  T20247JE01   6/8/2001   8085   6/8/2001   8085   REGISTERED     14  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones, horological
and chronometric instruments; watches.
       
JERSEY
  T20247JE02   6/8/2001   8084   6/8/2001   8084   REGISTERED     25  
25 - Clothing; outer clothing and sportswear; footwear; shoes, boots, moccasins,
slippers and sandals; headgear.
       
JERSEY
  3834/0701JE   6/8/2001   8083   6/8/2001   8083   REGISTERED     09  
09 - Sunglasses, eyeglasses eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords
       
JORDAN
  3834/0657   8/10/2000   5318   7/22/2002   60128   REGISTERED     18  
18 - All goods in the Class.
       
JORDAN
  3834/0656   8/10/2000   5319   8/10/2000   58787   REGISTERED     18  
18 - All goods in the Class.
       
JORDAN
  3834/0654   8/10/2000   5321   8/10/2000   58853   REGISTERED     25  
25 - All goods in the Class.
       
KUWAIT
  T20247KW0   7/12/1995   31489   7/12/1995   46653   REGISTERED     18  
18 - Handbags and purses.
       
KUWAIT
  T20247KW1   7/12/1995   31490   7/12/1995   29865   REGISTERED     25  
25 - Shoes.
       
LEBANON
  T20247LB0   10/26/1996   70509   10/26/1996   70509   REGISTERED     18,25,42
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
25 - Clothing, including, boots, shoes and slippers
       
42 - Retail store services for handbags, purses, clothing, footwear and
headgear—Class 42.
       
MACAO
  T20247MO0   5/2/1995   14743-M   3/4/1996   14743-M   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks.
       
MACAO
  T20247MO1   5/2/1995   14744-M   3/4/1996   14744-M   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MACAO
  T20247MO2   5/2/1995   14747-M   3/4/1996   14747-M   REGISTERED     42  
42 - Retail store services (supplies) in respect of handbags, purses, clothing,
footwear, headgear.
       
MALAYSIA
  T20247MY0   10/7/1994   MA/9136/94   10/7/1994   94/009136   REGISTERED     18
 
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and travelling
bags, umbrellas and walking sticks.
       
MALAYSIA
  3834/0613MY   12/1/1997   MA/19501/97   12/1/1997   97/19501   REGISTERED    
42  
42 - Retail store services relating to footwear, clothing, purses and handbags.
       
MALAYSIA
  T20247MY21   12/1/1994   N/A   12/1/1997   97019501   REGISTERED     35  
35 - Retail store services relating to footwear, clothing, purses and handbags;
all included in class 35.
       
MEXICO
  T20247MX0   8/14/1992   147410   8/14/1992   525178   REGISTERED     18  
18 - Leather and imitations of leather, products of these materials not included
comprised in other classes; animal leathers, trunks and traveling bags;
umbrellas, parasols and walking sticks, whips and harness (saddlery).
       
MEXICO
  T20247MX1   8/14/1992   147402   3/13/1998   575767   REGISTERED     42  
42 - Retail store services.
       
MEXICO
  T20247MX2   8/14/1992   147409   8/14/1992   454274   REGISTERED     25  
25 - Clothes, footwear, hats.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 91

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST LOGO continued . . .
                 
NEW ZEALAND
  3834/0413   11/10/1992   222819   11/10/1992   222819   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear. Footwear, including
shoes, boots, moccasins, slippers and sandals. Headgear.
       
NEW ZEALAND
  3834/0428   12/1/1992   223359   12/1/1992   223359   REGISTERED     42  
42 - Retail store services in respect of footwear and clothing.
       
NORWAY
  T20247NO0   11/11/1992   925641   12/9/1993   160600   REGISTERED     18,25  
18 - All goods in class.
       
25 - All goods in class.
       
OMAN
  3834/0250   4/3/1995   11357   7/24/2001   11357   REGISTERED     42  
42 - Retail store services, in respect of handbags, purses, footwear, headgear.
       
OMAN
  3834/0249   4/3/1995   11356   7/24/2001   11356   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
OMAN
  3834/0248   4/3/1995   11355   7/24/2001   11355   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
PANAMA
  T20247PA0   6/2/1993   66340   1/18/1995   66340   REGISTERED     42  
42 - Retail store services for footwear, purses and handbags.
       
PARAGUAY
  T20247PY0   8/30/1995   017941   11/26/1996   190824   REGISTERED     35  
35 - Services for selling clothing, shoes, hattery, handbag, and purse.
       
PARAGUAY
  T20247PY1   8/30/1995   017940   11/26/1996   190825   REGISTERED     25  
25 - All goods including, clothing, boots, shoes and slippers.
       
PARAGUAY
  T20247PY2   8/30/1995   017942   11/26/1996   190823   REGISTERED     18  
18 - Leather and imitations of leather and articles made from these materials
and not included in other classes, skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
PERU
  T20247PE0   1/7/1993   214250   8/31/1993   375   REGISTERED     42  
42 - Retail services of clothing, boots, shoes and slippers.
       
PERU
  T20247PE1   2/2/1993   215480   9/13/1995   20592   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
PERU
  3834/0293   3/5/1999   80351   5/27/1999   55195   REGISTERED     18  
18 - All goods in the Class.
       
PHILIPPINES
  3834/   9/14/1994   95216   11/20/2005   4-1994-95216D   REGISTERED     25  
25 - Shoes.
       
POLAND
  T20247PL0   11/17/1992   Z-116522   11/17/1992   83433   REGISTERED     18,25
 
18 - Leather and imitations of leather not included in other classes, animal
skins, hides, trunks and traveling bags, umbrellas, parasols and walking sticks,
whips, harness and saddlery.
       
25 - Clothing, footwear, headwear.
       
PORTUGAL
  3834/0384   12/15/1992   288004   9/9/1994   288004   REGISTERED     42  
42 - Retail store services (supplying in respect of clothing, footwear and
headgear).
       
PORTUGAL
  3834/0383   11/25/1992   287612   8/1/1994   287612   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
PUERTO RICO
  3834/0183   8/10/1993   N/A   2/8/1994   33263   REGISTERED     25  
25 - Shoes.
       
PUERTO RICO
  3834/0100   8/10/1993   n/a   8/10/1993   33268   REGISTERED     42  
42 - Services: Retail store services for shoes and handbags.
       
QATAR
  3834/0296   3/16/1999   20211   5/22/2005   20211   REGISTERED     18  
18 - Accessories, handbags and small leather goods
       
QATAR
  3834/0297   3/16/1999   20212   5/22/2005   20211   REGISTERED     25  
25 - All goods in Class 25
       
QATAR
  3834/0298   3/16/1999   20213   5/22/2005   20213   REGISTERED     35  
35 - All goods in class 35.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 92

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST LOGO continued . . .
                 
SAUDI ARABIA
  T20247SA1   3/22/1995   28818   3/22/1995   361/38   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and travellng bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
SAUDI ARABIA
  T20247SA2   3/22/1995   28819   3/22/1995   361/39   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SAUDI ARABIA
  3834/0522   3/25/2000   63199   10/22/2000   545/40   REGISTERED     35  
35 - The bringing together, for the benefit of others, of handbags, carrying
cases, suitcases and traveling bags, key cases, pocket wallets, school bags,
shopping bags, shoulder straps, clothing, footwear and headgear (excluding the
transport thereof), enabling customers to conveniently view and purchase those
goods.
       
SINGAPORE
  3834/0061/SG   10/6/1994   S/8691/94   10/6/1994   8691Z   REGISTERED     18  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks.
       
SINGAPORE
  T20247SG1   11/25/1992   S/9002/92   11/25/1992   T92/09002   REGISTERED    
25  
25 - Shoes, boots, moccasins and sandals, jackets, trousers, skirts, pants,
shorts, sweaters, jerseys, sweatsuits, hats, berets and caps, all included in
Class 25.
       
SINGAPORE
  3834/0236   3/20/1998   S/2570/98   3/20/1998   T98/02570B   REGISTERED     09
 
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords..
       
SINGAPORE
  3834/0028   8/12/1998   S9059/98   8/12/1998   T98/08059B   REGISTERED     14
 
14 - Jewelry and watches.
       
SLOVAK REPUBLIC
  T20247SK0   11/11/1992   72925   1/29/1996   176449   REGISTERED     18,25  
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
packs, cases, billfolds, wallets, key fobs and key cases, traveling bags,
umbrellas, walking sticks.
       
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals.
       
SOUTH AFRICA
  T20247ZA0   12/1/1992   92/10534   12/1/1992   92/10534   REGISTERED     42  
42 - Wholesale, retail, distribution and mail order services, services connected
with and ancillary to the aforegoing included in the class.
       
SOUTH AFRICA
  T20247ZA1   11/11/1992   92/9654   11/11/1992   92/9654   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SOUTH AFRICA
  3834/0078   8/28/1995   95/11253   8/28/1995   95/11253   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
SOUTH KOREA
  T20247KR0   10/10/1994   94-40252   3/20/1996   335576   REGISTERED     18  
18 - Briefcases, handbags, opera bags, satchels, trunks, suit cases, boston
bags, knapsacks, wallets, name card cases, mountain climbing bags, packing bags,
key cases, credit card cases, passport cases, shaving implement cases, check
holders, gas range cases, ticket cases, diaper bags and poly-bags, straw bags.
       
SOUTH KOREA
  T20247KR01   11/13/1993   92-31843   10/13/1993   276376   REGISTERED    
21,25,26  
21 - Shoe brush and shoe horn
       
25 - Low shoes, boots, laceup boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, field and track shoes, hockey shoes, golf shoes, boxing shoes,
hikin shoes, fish shoes, work boots, sandals shoes, over shoes, clogs, straw
sandals, slippers, and sandal clogs,
       
26 - Shoe string.
       
SPAIN
  3834/0681   9/5/1995   1983481   3/5/1996   1983481   REGISTERED     18  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
SPAIN
  T20247ES1   11/19/1992   1731213   9/6/1993   1731213   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SWEDEN
  T20247SE0   11/18/1992   9210153   2/4/1994   255003   REGISTERED     18,25  
18 - All goods.
       
25 - All goods.
       
SWITZERLAND
  T20247CH0   11/11/1992   8050/1992.0   11/11/1992   404316   REGISTERED    
18,25  
18 - Goods made of leather and imitations of leather, namely bags, handbags,
packs, suitcases, briefcases, purses, key fobs and key cases, travelling bags,
umbrellas, walking sticks.
       
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals.
       
TAIWAN
  3834/0131   9/25/1997   86049794   11/16/1998   104,655   REGISTERED     35  
35 - Retail store services relating to footwear, purses and handbags.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 93

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST LOGO continued . . .
                 
TAIWAN
  T20247TW1   10/27/1994   83066105   10/16/1995   693580   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks.
       
TAIWAN
  T20247TW2   12/11/1992   81061243   7/1/1993   602937   REGISTERED     25  
25 - Shoes, boots.
       
THAILAND
  T20247TH0   12/17/1992   238449   12/17/1992   Kor 15055   REGISTERED     25  
25 - Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweatpants, pants, shorts, culottes, suits, warmup suits,
jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings, socks,
wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, kerchiefs.
       
THAILAND
  T20247TH1   11/18/1994   276051   11/18/1994   KOR41460   REGISTERED     18  
18 - Bags, handbags, purses, rucksacks, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks, all of the foregoing
being goods made of leather or imitations of leather.
       
THAILAND
  3834/0161   10/14/1997   346302   10/14/1997   Kor7310   REGISTERED     42  
42 - Retail store services.
       
TURKEY
  3834/0177TR   12/8/1992   10939/92   12/8/1992   140,741   REGISTERED     N/A
 
N/A - Shoes, handbags.
       
UNITED ARAB EMR
  T20247AE0   6/8/1999   13960   3/8/2000   24077   REGISTERED     18  
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.
       
UNITED ARAB EMR
  3834/0404   6/8/1999   31741   6/8/1999   24094   REGISTERED     42  
42 - Retail store services.
       
UNITED KINGDOM
  3834/0418   11/16/1992   1518898   11/16/1992   1518898   REGISTERED     25  
25 - Footwear, being articles of clothing for women, all included in Class 25.
       
UNITED KINGDOM
  T20247GB1   8/29/1995   2031891   8/29/1995   2031891   REGISTERED     18  
18 - Goods made of leather and imitations of leather, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and travelling bags,
umbrellas and walking sticks.
       
UNITED KINGDOM
  3834/0140   3/9/1998   2,160,239   3/9/1998   2,160,239   REGISTERED     09  
09 - Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords.
       
UNITED KINGDOM
  3834/0030   8/6/1998   2174122   8/6/1998   2,174,122BA   REGISTERED     14  
14 - Jewelry and watches.
       
VENEZUELA
  3834/0154VE   12/17/1992   27428-92   7/7/2000   P231328   REGISTERED     25  
25 - Clothing, shoes, hats.
       
 
                               
NINE WEST LOGO (COMMERCIAL NAME)
       
 
                               
ECUADOR
  T20248EC0   4/22/1994   4051   5/31/1995   297-95   REGISTERED     N/A  
N/A - Commercial name to protect retail store services for the sale of footwear,
clothing, accessories for footwear and clothing, leather
       
 
                               
NINE WEST SHOE STUDIO
       
 
                               
CANADA
  3834/0165   5/9/1997   844,608   1/6/1999   506,154   REGISTERED     18,25,35
 
18 - Handbags.
       
25 - Footwear, socks
       
35 - Retail store services specializing in the sale of footwear, socks and
handbags.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 94

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST SPA COLLECTION (STYLIZED)
       
 
                               
AUSTRALIA
  3834/0433   12/30/1992   593429   12/30/1992   B593429   REGISTERED     25  
25 - Boots, shoes, slippers and sandals; footwear, all being articles of
clothing.
       
 
                               
NINE WEST STUDIO
       
 
                               
BRAZIL
  T30115BR00   7/17/2003   825720370   12/9/2008   825720370   REGISTERED     25
 
25 - All goods in this class.
       
 
                               
NINE WEST VINTAGE AMERICA COLLECTION
       
 
                               
SERBIA
  T30484RS00   10/28/2010   Z-1764/2010   1/31/2011   62290   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
       
25 - Clothing, footwear, headgear
       
 
                               
NW NINE WEST
       
 
                               
HONG KONG
  3834/0569HK   5/29/2000   11871/2000   5/29/2000   B8954/2001   REGISTERED    
18  
18 - Goods made of leather and imitations of leather, namely, bags, small
leather goods, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags, umbrellas and walking stickes.
       
HONG KONG
  3834/0570HK   5/29/2000   11872/2000   5/29/2000   B8955/2001   REGISTERED    
25  
25 - Clothing, footwear and headgear.
       
HONG KONG
  3834/0571HK   5/29/2000   11873/2000   5/29/2000   B8956/2001   REGISTERED    
35  
35 - Retail store services for footwear, clothing, headgear, belts, jewelry,
watches, perfumes, handbags, bags, sport bags, small leather goods, eyewear,
linens.
       
INDONESIA
  3834/0572   5/31/2000   D00-11-419   5/31/2000   481895   REGISTERED     18  
18 - Handbags, other bags, small leather goods.
       
INDONESIA
  3834/0573/ID   5/31/2000   D00-11-420   5/31/2000   481896   REGISTERED     25
 
25 - Footwear and clothing.
       
INDONESIA
  3834/0609   5/31/2000   J00-11-418   6/16/2000   480658   REGISTERED     35  
35 - Retail store services.
       
IRELAND
  221275   2/19/2001   221274   2/19/2001   221274   REGISTERED     18,25  
18 - Leather and imitations of leather, and goods made of these materials
including bags, handbags, purses, packs cases, billfolds, wallets, key fobs; key
cases; animal skins, hides; trunks and traveling bags; umbrellas
       
25 - Clothing, footwear and headgear
       
JAPAN
  3834/0574   5/26/2000   57747/2000   6/22/2001   4483359   REGISTERED    
18,25,35  
18 - Handbags, other bags, pouches, portable toiletry article cases.
       
25 - Clothing, footwear, bands, belts.
       
35 - Providing information on commodity sales for footwear, apparel, headgear,
belts, accessories, jewelry, watches, perfumes, cosmetics, handbags, bags, sport
bags, small leather goods, eyewear and linens; providing information on other
commodity sales.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 95

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NW NINE WEST continued . . .
                 
MACAO
  3834/0576   6/21/2000   N/6192   11/17/2000   N/6192   REGISTERED     18  
18 - Handbags, other bags, small leather goods.
       
MACAO
  3834/0577   6/21/2000   N/6193   11/17/2000   N/6193   REGISTERED     25  
25 - Footwear and clothing.
       
MACAO
  3834/0607   6/30/2000   N/6194   11/17/2000   N/6194   REGISTERED     35  
35 - Retail store services
       
MALAYSIA
  3834/0579MY   6/1/2000   2000/06944   6/1/2000   00006944   REGISTERED     25
 
25 - All footwear and clothing included in Class 25.
       
MALAYSIA
  3834/0606MY   6/1/2000   2000/06942   6/1/2000   00006942   REGISTERED     35
 
35 - Retail store services for footwear, apparel, headgear, belts, accessories,
jewelry, watches, perfumes, cosmetics, handbags, bags, sport bags, small leather
goods, eyewear and linens, all included in class 35.
       
SINGAPORE
  3834/0584   5/31/2000   T00/09262G   5/31/2000   T00/0-9262G   REGISTERED    
18  
18 - Bags, handbags, leather goods.
       
SINGAPORE
  3834/0585SG   5/31/2000   T00/09263E   5/31/2000   T00/09263E   REGISTERED    
25  
25 - Footwear and clothing.
       
SINGAPORE
  3834/0603   5/31/2000   T00/09264C   5/31/2000   T00/09264C   REGISTERED    
35  
35 - Retail store services for footwear, apparel, headgear, belts, accessories,
jewelry, watches, perfumes, cosmetics, handbags, bags, sport bags, small leather
goods, eyewear and linens.
       
SOUTH KOREA
  3834/0582KR   7/20/2000   40-2000-35082   9/17/2001   501498   REGISTERED    
18  
18 - Briefcases, handbags, opera bags, satchel,s traveling trunks, suit vcases,
boston bags, knapsacks, wallets not of precious metal, name card cases, mountain
climbing bags, packing bags, key cases of leatherware, credit card cases,
passport cases, check holderns, gas range cases, ticket cases, diaper bags,
poly-bags, fashion bag made of straw, purses not of precious metal, tote bags,
vanity cases (empty), duffel bags, portfolios, change purses not of precious
metal, and coin cases.
       
SOUTH KOREA
  3834/0583   7/20/2000   2000-35083   11/23/2001   507272   REGISTERED     25  
25 - Low heel shoes, boots, lace up boots, leather shoes, rubber shoes, vinyl
shoes, hiking shoes, over shoes, slippers, sandals, clogs, one piece dresses,
two piece dresses, evening gowns, skirts, blouses, suits, long coats, short
coats, sweaters, jackets, slacks, jean pants, jean shorts, sweat pants, under
pants, trousers, shorts, sport shirts, body shirts, dress shirts, polo shirts,
sweat shirts, cardigans, vests, leather belts, garters, stocking suspenders,
sock suspenders, suspenders for clothing, lounge-wear, pantyhose, socks,
neckties, collars, mufflers, scarves, shawls, jump suits, gloves for cold
weather, mittens, hats, leg warmers, jogging suits, and t-shirts.
       
SOUTH KOREA
  3834/0604KR   7/20/2000   41-2000-20512   2/19/2002   73678   REGISTERED    
35  
35 - Retails agencies of clothing, retail agencies of shoes, retail agencies of
socks, retail agencies of hosiery, retail agencies of bags and retail agencies
of eyeglasses.
       
TAIWAN
  3834/0586TW   5/26/2000   89029698   10/16/1995   974208   REGISTERED     18  
18 - Handbags, other bags, wallets, name card cases, key cases, credit card
cases, passport cases, shaving implement cases, check holders, ticket cases,
purse, billfolds, key fobs and pocket wallets.
       
TAIWAN
  T21993TW21   5/26/2000   89029700   11/16/1998   148126   REGISTERED     35  
35 - Retail store services for footwear, apparel, headgear, belts, accessories,
jewelry, watches, perfumes, cosmetics, handbags, bags, sport bags, small leather
goods, eyewear and linens
       
TAIWAN
  T21993TW22   5/30/2001   90021743   7/16/2002   1008243   REGISTERED     25  
25 - Scarves; neckties; bibs; caps and hats; hosiery; gloves for clothing;
sashes; leggings; aprons.
       
THAILAND
  3834/0588   6/16/2000   423159   6/16/2001   137408   REGISTERED     18  
18 - Trunks, traveling bags, rusksacks, pouches of leather, vanity cases, key
cases of leather, card cases, umbrellas, walking stick, leather bags, nylon
bags, handbags, purses, backpacks, leather cases, billfolds, wallets and key
fobs of leather.
       
THAILAND
  3834/0589   6/16/2000   423158   6/16/2000   Kor137409   REGISTERED     25  
25 - Upper outer garments, inner upper garments, sport upper garments, pants,
inner pants, sport pants, shirts, dresses, sweaters, suits, skirts, underwear,
sleepwear, wristbands, scarves, shawls, ties, gloves, socks, stockings, shoes,
sport shoes, hats, headbands, belts and
       
THAILAND
  3834/0601TH   6/16/2000   423160   6/15/2000   Bor 12798   REGISTERED     42  
42 - Management services for the retail sale of goods.
       
UNITED KINGDOM
  3834/0699GB   2/21/2001   2261910   2/21/2001   2261910   REGISTERED     18,25
 
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
wallets and key cases; umbrellas; parasols and walking sticks; whips, harnesses
and saddlery.
       
25 - Clothing, footwear, headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 96

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NW NINE WEST LOGO
       
 
                               
CHINA
  3834/0168   6/2/1997   970054038   9/7/1998   1,204,790   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
CHINA
  3834/0171   6/2/1997   970054037   7/7/1998   1,188,512   REGISTERED     18  
18 - Leather, imitations of leather, animal skins, hides, trunks, traveling
bags, umbrellas, parasols and walking sticks, whips, harness and saddlery, goods
made of leather and imitations of leather, namely: bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs,
       
 
                               
NW NINE WEST MEN & ARROW DESIGN
       
 
                               
IRELAND
  3834/0697IE   2/19/2001   2001/00529   2/18/2002   221275   REGISTERED    
18,25  
18 - Leather and imitations of leather, and goods made of these materials
including bags, handbags, purses, packs, cases, billfolds, wallets, key fobs,
key cases, animal skins, hides, trunks and traveling bags, and umbrellas.
       
25 - Clothing, footwear, headgear.
       
UNITED KINGDOM
  3834/0700GB   2/21/2001   2262923   2/21/2001   2261913   REGISTERED     18,25
 
18 - All goods in that class
       
25 - All good in that class
       
 
                               
NW NINE WEST MEN and Arrow Design
       
 
                               
CHINA
  3834/0636   7/20/2000   2000107479   3/14/2002   1728747   REGISTERED     18  
18 - Goods made of leather, namely: bags, satchels, shoulder bags, totes,
backpacks, knapsacks, cases, billfolds, wallets, key fobs, key cases, animal
skins, hides, suitcases, traveling bags, umbrellas, walking sticks.
       
CHINA
  3834/0637   7/20/2000   2000107480   9/14/2001   1633401   REGISTERED     25  
25 - Footwear, clothing, headgear for men and boys.
       
EUROPEAN UNION
  3834/0002EU   7/8/1998   870857   12/10/1999   870857   REGISTERED    
14,18,25  
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other Classes; jewelry, precious stones; horological
and chronometric instruments.
       
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides, truncks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
25 - Men’s footwear
       
HONG KONG
  3834/0625HK   7/17/2000   15794/2000   7/17/2000   B12868/2001   REGISTERED  
  18  
18 - Goods made of leather and imitations of leather bags, satchels, shoulder
bags, packs, cases, billfolds, wallets, key fobs, key cases, suitcases, brief
cases, totes, trunks, back packs, knapsacks, toiletry article cases and
travelling bags, umbrellas and walking sticks.
       
HONG KONG
  3834/0626HK   7/17/2000   15795/2000   7/17/2000   B12869/2001   REGISTERED  
  25  
25 - Clothing, footwear and headgear for men and boys
       
INDONESIA
  3834/0627ID   7/20/2000   N/A   7/20/2000   482045   REGISTERED     18  
18 - All goods in the Class.
       
INDONESIA
  3834/0628   7/20/2000   N/A   7/20/2000   482046   REGISTERED     25  
25 - Footwear, clothing, headgear for men and boys.
       
JAPAN
  3834/0629   7/19/2000   80449/2000   6/8/2001   4480125   REGISTERED     18,25
 
18 - Goods made of leather and imitations of leather namely, bags, satchels,
shoulder bags, cases, billfold, wallets, key cases, suitcases, brief cases,
totes, trunks, back packs, knapsacks and traveling bags, portable toiletry
article cases, umbrellas and walking sticks, canes, cane handles.
       
25 - Footwear, clothing, headgear for men and boys.
       
MACAO
  3834/0632   7/31/2000   N6523   11/30/2000   N6523   REGISTERED     18  
18 - Bags, satchels, shoulder bags, suit cases, briefcases, trunks, totes,
toiletry article cases, packs, cases, billfolds, wallets, key fobs, key cases
and traveling bags, back packs, knapsacks, umbrellas and walking sticks.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 97

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NW NINE WEST MEN and Arrow Design continued . . .
                 
MACAO
  3834/0633   7/31/2000   N6522   11/30/2000   N6522   REGISTERED     25  
25 - Footwear, clothing, headgear for men and boys.
       
SINGAPORE
  3834/0641   8/14/2000   T00/14166J   8/14/2000   T00/14166J   REGISTERED    
25  
25 - Footwear, clothing, headgear for men and boys; shoe boots, moccasins and
sandals, coats, jackets, parkas, ponchos, rainwear, trousers, pants, shorts,
suits, slacks, jeans, vests, sweaters, shirts, t-shirts, jogging suits, belts,
socks, lounge-wear, jerseys, sweat shirts, sweat pants, neckwear, ties, scarves,
gloves, mittens, hats, berets and caps.
       
SINGAPORE
  T15882SG11   8/14/2000   T00/14165B   8/14/2000   T00/14155B   REGISTERED    
18  
18 - Goods made of leather and imitations of leather, namely, bags, satchels,
shoulder bags, totes, suitcases, briefcases, toiletry article cases, backpacks,
knapsacks, trunks, packs, cases, billfolds, wallets, key fobs, key cases and
traveling bags, umbrellas and walking
       
SOUTH KOREA
  3834/0630KR   8/3/2000   2000-37423   4/10/2002   517366   REGISTERED    
18,25  
18 - Briefcases, opera bags, satchels, travelling trunks, wallets not of
precious metal, key cases made of leather ware, suit cases, tote bags, shoulder
bags, back packs, knapsacks, Boston bags, name card cases, mountain climbing
bags, packing bags, credit card cases, passport cases, check holders, gas range
cases, ticket cases, poly bags and fashion bags made of straw.
       
25 - Low heel shoes, boots, lace-up boots, leather shoes, rubber shoes, vinyl
shoes, hiking shoes, over shoes, slippers, sandals, clogs, shoe sole, suits,
long coats, short coats, top coats, vests, sweaters, jackets, parkas, raincoats,
ponchos, slacks, jean pants, jean shorts, underpants, trousers, shorts, sport
shirts, body shirts, undershirts, dress shirts, polo shirts, sweat shirts,
cardigans, leather belts, garters, stocking suspenders, sock suspenders,
suspenders, for clothing, loungeweart, socks, neckties, collars for clothing,
mufflers, scarves, gloves for cold weather, mittens, hats, caps, jogging suits,
T-shirts and sweat pants.
       
TAIWAN
  3834/0642TW0   7/18/2000   89041320   10/15/1995   974213   REGISTERED     18
 
18 - Bags, satchels, shoulder bags, totes, suitcases, briefcases, toiletry
article cases, backpacks, knapsacks, trunks, packs, cases, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks.
       
TAIWAN
  T15882TW12           2/1/2005   983210   REGISTERED     25  
25 - Footwear, including shoes, boots, moccasins and sandals, clothing, hoods,
hats and caps, earmuffs keeping warm for men and boys.
       
THAILAND
  3834/0644TH   9/5/2000   431392   9/5/2000   Kor140390   REGISTERED     18  
18 - Bags, satchels, shoulder bags, totes, suitcases, briefcase, toiletry
article cases, backpacks, knapsacks, trunks, card cases, billfolds, wallets, key
fobs of leather, key cases of leather, traveling bags, umbrellas and walking
sticks
       
THAILAND
  3834/0645   9/5/2000   431393   9/5/2000   Kor144140   REGISTERED     25  
25 - Shirts, t-shirts, tank tops, blouses, turtlenecks, vests, sweaters,
sweatshirts, sweat pants, slacks, jeans, trousers, pants, shorts, suits, warmup
suits, dresses, jackets, coats, windbreakers, parkas, ponchos, rainwear, socks,
belts, ties, wristbands, gloves, mittens, shoes, sport shoes, hats, caps,
scarves.
       
 
                               
PANINARI BY MOOTSIES TOOTSIES
       
 
                               
CANADA
  T30232CA05   6/7/1989   0633753   1/24/1992   TMA393,037   REGISTERED     25  
25 - Footwear, namely, women’s and children’s shoes, sneakers, boots, sandals
and slippers.
       
 
                               
PAPPAGALLO & DESIGN
       
 
                               
SINGAPORE
  T20265SG0   11/25/1981   T81/05214J   11/25/1981   T81/05214J   REGISTERED    
25  
25 - Ladies’ shoes, dresses, blouses, coats, sweaters, belts, panty hose,
scarves and smocks.
       
 
                               
PAPPAGALLO (Large Parrot Design)
       
 
                               
MEXICO
  T30231MX00   6/15/2004   661646   7/26/2004   844420   REGISTERED     18  
18 - Leather and imitations of leather, products of these materials not
comprised in other classes; animal leathers; trunks and traveling bags;
umbrellas, parasola and walking sticks, whips and harness saddlery.
       
MEXICO
  T30231MX01   6/15/2004   661647   6/20/2006   939008   REGISTERED     25  
25 - Clothing and footwear, excluding hats and caps.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 98

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
PAPPAGALLO (SCRIPT)
       
 
                               
CANADA
  3834/0098   2/25/1981   466092   9/23/1983   283459   REGISTERED     25  
25 - (1) Ladies’ ready-to-wear, namely, belts, blouses, fur coats, pantyhose,
scarves, smocks and shoes. (2) Costume and precious metal jewelry. (3) Handbags.
(4) Women’s shoes.
       
CAYMAN ISLANDS
  T20271KY0   9/5/1990   N/A   12/16/1991   1234686   REGISTERED     18  
18 - Umbrellas, coin purses (not of precious metals or coated therewith), pocket
wallets, card cases (in the nature of pocket wallets), key cases, briefcases,
portfolios (in the nature of briefcases), handbags, duffle bags, tote bags, shoe
bags, clothes carriers (travel bags),
       
CAYMAN ISLANDS
  T20268KY01   12/7/1984   N/A   12/7/1984   1234687   REGISTERED     25  
25 - Sweaters, hats, rain-proof jackets, bathing suits, blazers, blouses, coats,
dresses, hosiery, knickers, knee socks. Gloves and belts, all being articles of
clothing.
       
CHINA
  T20271CN0   6/20/1991   91026872   6/10/1992   598201   REGISTERED     25  
25 - Footwear.
       
KUWAIT
  3834/0117/KW/0   3/11/1984   16525   3/11/1984   15434   REGISTERED     25  
25 - Footwear and clothing.
       
PORTUGAL
  3834/0517   11/18/1968   151907   3/23/1970   151907   REGISTERED     25  
25 - Women’s shoes.
       
PUERTO RICO
  T20264PR0   12/7/1992   N/A   3/3/1987   7955   REGISTERED     09,N  
09 - Eyeglasses and frames for spectacles.
N - **This mark will lapse due to non-use of associated U.S. Registration
1,430,960.
       
THAILAND
  T20268TH0   6/2/1992   228687   6/2/1992   228687/KOR7745   REGISTERED     25
 
25 - Pumps, sneakers, sandals, gym shoes, slippers, boots, flat shoes, court
shoes.
       
UNITED KINGDOM
  T20269GB1   12/10/1984   1231809   12/10/1984   1231809   REGISTERED     26  
26 - Brooches (clothing accessories) not being jewelry; barrettes (not of
precious metal or coated therewith); ornamental buttons and ornamental
headbands, all included in Class 26, belt buckles and earrings, all made of
common metal, ribbons and bows all for the hair, but not including any such
goods in the form of, or decorated with, parrots.
       
UNITED KINGDOM
  T20269GB2   12/7/1984   1234686   12/7/1984   1234686   REGISTERED     18  
18 - Umbrellas, coin purses (not of precious metals or coated therewith), pocket
wallets, card cases (in the nature of pocket wallets), key cases, briefcases,
portfolios (in the nature of briefcases), handbags, dufflebags, tote bags, shoe
bags, clothes carriers (travel bags),
       
UNITED KINGDOM
  T20269GB0   12/7/1984   1234687   12/7/1984   1234687   REGISTERED     25  
25 - Sweaters, hats, rainproof jackets, bathng suits, blazers, blouses, coats,
dresses, hosiery, knickers; knee socks, gloves and belts, all being articles of
clothing.
       
 
                               
PAPPAGALLO (Stylized)
       
 
                               
MEXICO
  3834/0033   6/15/2004   661646   7/26/2004   844419   REGISTERED     18  
18 - Leather and imitations of leather, products of these materials not
comprised in other classes; animal leathers; trunks and traveling bags;
umbrellas, parasola and walking stick, whips and harness saddlery.
       
VIETNAM
  T20268VN0   3/12/1993   11150   10/11/1993   9364   REGISTERED     25  
25 - Shoes, sandals, and footwear
       
 
                               
PAPPAGALLO (Word Mark)
       
 
                               
BAHAMAS
  3834/0120   10/31/1984   11,457   10/31/1984   11,457   REGISTERED     25,N  
25 - Local Class 38: Ladies’ shoes, belts, blouses, coats, pantyhose, scarves,
smocks, dresses, and sweaters.
       
N - *This mark is currently in the name of Nine West Group Inc. pending the
acceptance of the assignment to Nine West Development Corporation by the Bahamas
Registry.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 99

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
PAPPAGALLO (Word Mark) continued . . .
                 
BENELUX
  3834/0252   2/21/1989   725548   2/21/1989   457245   REGISTERED     25  
25 - Shoes.
       
BENELUX
  T20264BX2   7/18/1986   685522   7/18/1986   419738   REGISTERED     25  
25 - Shoes.
       
BRAZIL
  T30192BR00   9/15/2003   825833647   4/22/2009   825833647   REGISTERED     25
 
25 - All goods in this class
       
CHINA
  T30192CN00   11/14/2003   3798514   11/21/2006   3798514   REGISTERED     25  
25 - Clothing, footwear, headgear, layettes, swimsuits, rain coats, masquerade
costumes, football shoes, hosiery, gloves, neckties, belts (clothing), shower
caps
       
CHINA
  T30192CN01   12/3/2003   3827197   12/14/2005   3827197   REGISTERED     14  
14 - Necklace (jewelry); bracelets (jewelry); brooches (jewelry); rings
(jewelry); earrings (jewelry); trinkets (jewelry); ornaments (jewelry); watches,
clocks.
       
CHINA
  T30192CN02   12/3/2003   3827198   1/28/2009   3827198   REGISTERED     18  
18 - Bags, purses, handbags, shopping bags, suitcases, traveling bags, trunks,
briefcases, leather belts, (not for clothing), traveling sets (leather ware),
umbrellas, leather and imitation leather.
       
EUROPEAN UNION
  T30192EU00   10/31/2003   003514031   4/12/2005   003514031   REGISTERED    
18,25,35  
18 - All goods in the class.
       
25 - All goods in the class.
       
35 - All services in the class.
       
FEDERATION OF
  T30192RU00   7/5/2005   2005716354   7/5/2005   313482   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely, wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Sales promotion and commercial operations related to wholesale and retail
services.
       
FRANCE
  T20264FR0   10/23/1974   183098   10/23/1974   1287560   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
GERMANY
  T20264DE0   2/24/1965   N/A   4/5/1966   818001   REGISTERED     25  
25 - Boots, shoes, house-shoes, all referred goods of Italian origin or destined
for export to Italian speaking countries
       
GREECE
  T20264GR0   12/28/1974   54019   12/28/1974   54019   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
HONG KONG
  T20264HK0   7/12/1973   853/73   7/12/1973   1391/1974   REGISTERED     25  
25 - Footwear.
       
IRELAND
  3834/0328   8/27/1957   N/A   8/27/1957   59613   REGISTERED     25  
25 - Articles of clothing. Including boots and shoes.
       
JAPAN
  T20264JP0   1/22/1965   3668/65   5/1/1967   742783   REGISTERED     25  
25 - Footwear.
       
MEXICO
  T20264MX03   11/25/2003   630947   7/21/2004   843713   REGISTERED     09  
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords, all included in Class 09.
       
MEXICO
  T30192MX02   12/18/2003   635091   3/30/2005   874140   REGISTERED     35  
35 - Retail store services for women’s clothing and footwear.
       
SOUTH AFRICA
  3834/0158   4/16/1969   69/1641   4/16/1969   69/1641   REGISTERED     25  
25 - Articles of clothing, including footwear.
       
SOUTH KOREA
  T20264KR0   1/20/1983   745/83   11/11/1983   40-96505   REGISTERED     25  
25 - Sandal Korean clogs; Korean clogs; sandals; slippers; top boots; and
leather shoes
       
UNITED KINGDOM
  T20669GB1   2/25/1965   876137   2/25/1965   876137   REGISTERED     25  
25 - Boots, shoes and slippers.
       
UNITED KINGDOM
  T20264GB1   7/19/1990   1432992   7/19/1990   1432992   REGISTERED     09  
09 - Ophthalmic lenses, spectacles, protective glasses, sunglasses, spectacle
frames, contact lenses, cases, parts and fittings for all the aforesaid goods,
all included in Class 9.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 100

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
PAPPAGALLO DESIGN
       
 
                               
CANADA
  3834/0679   9/28/1983   509937   12/27/1985   309657   REGISTERED     18  
18 - Leather handbags and non-leather handbags.
       
 
                               
RAYNE (in the name of The Shoe Studio Group)
       
 
                               
EUROPEAN UNION
  T30312EU00           7/31/1997   2593   REGISTERED     25  
25 - Footwear
       
 
                               
RED CROSS
       
 
                               
PUERTO RICO
  T20286PR1       N/A   12/29/1977   21,367   REGISTERED        
URUGUAY
  T20286UY0   2/9/1977   153818   11/26/1988   299496   REGISTERED     25  
25 - Espadrilles, boots, buskins, footwear (excluding orthopedic shoes),
bootlegs, uppers, shoe stiffeners, canvas upers for espadrilles, insoles for
shoes, leggings, soles, slippers, shoes and clogs.
       
 
                               
RED CROSS SHOES
       
 
                               
BRAZIL
  3834/0714   5/16/1988   814239803   5/7/1991   814239803   REGISTERED     25  
25 - Clothes and clothing accessories for common use.
       
 
                               
SAM & LIBBY
       
 
                               
BAHRAIN
  T30232BH03   6/8/2005   44565   6/8/2005   44565   REGISTERED     25  
25 - Footwear
       
BAHRAIN
  T30232BH04   6/8/2005   44566   6/8/2005   44565   REGISTERED     35  
35 - Retail store services
       
BAHRAIN
  T30232BH05   6/8/2005   44564   6/8/2005   44564   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
BELIZE
  T30232BZ03   4/30/2005   308205   8/15/2005   308205   REGISTERED     18,25,35
 
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
CANADA
  T30232CA00   6/27/1990   0660938   4/23/1993   TMA411337   REGISTERED     25  
25 - Wearing apparel and accessories of all kinds excluding footwear, namely
dresses, skirts, vests, vestees, sweaters, sweatshirts, blouses, shirts,
jerseys, t-shirts, shells, tunics, loungewear, slacks, jeans shorts.
       
CANADA
  T30232CA01       1159527   8/9/2004   TMA616464   REGISTERED     25  
25 - Footwear
       
CHINA
  T30232CN05   8/6/2002   3265611   2/28/2004   3265611   REGISTERED     25  
25 - Clothes, shoes, boots, hats, stockings, gloves, ties, neck cloths and
girdles
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 101

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SAM & LIBBY continued . . .
                 
COLOMBIA
  T30232CO03   4/25/2005   T2005/038903   11/15/2005   305443   REGISTERED    
18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
COLOMBIA
  T30232CO04   4/25/2005   T2005/038905   11/15/2005   305441   REGISTERED    
35  
35 - Retail store services
       
COLOMBIA
  T30232CO05   4/25/2005   T2005/038904   11/15/2005   305442   REGISTERED    
25  
25 - Footwear
       
COSTA RICA
  T30232CR05   6/13/2005   2005-0004604   4/24/2006   157871   REGISTERED     35
 
35 - Retail store services.
       
COSTA RICA
  T30232CR06   6/23/2005   2005-0004688   4/24/2006   157874   REGISTERED     18
 
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty.
       
DOMINICAN
  T30232DO03   7/1/2005   200542272   9/14/2005   149670   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
ECUADOR
  T30232EC03   5/3/2005   156802   1/4/2006   109906   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
ECUADOR
  T30232EC04   5/3/2005   156804   1/4/2006   110001   REGISTERED     25  
25 - Footwear
       
ECUADOR
  T30232EC05   5/3/2005   15603   1/4/2006   3130   REGISTERED     35  
35 - Retail store services
       
EL SALVADOR
  T30232SV03   6/29/2005   2005050047   2/1/2006   246/56/493/494   REGISTERED  
  18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
EL SALVADOR
  T30232SV04   6/29/2005   2005050048   3/16/2006   243/59/495-496   REGISTERED
    25  
25 - Footwear
       
EL SALVADOR
  T30232SV05   6/30/2005   2005050118   3/16/2006   260/56   REGISTERED     35  
35 - Retail store services
       
EUROPEAN UNION
  T30232EU05   4/26/2005   004419073   4/26/2006   004419073   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely, wallets, key cases, and cosmetic
bags sold empty.
       
25 - Footwear
       
35 - Retail store services featuring apparel, footwear handbags, leather goods
and accessories
       
FEDERATION OF
  T30232RU03   4/22/2005   2005709575   7/13/2006   310457   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
FRANCE
  T30232FR00           2/6/1991   1699628   REGISTERED     03,14,18  
 
                            25  
03 -
       
14 -
       
18 -
       
25 -
       
FRANCE
  T30232FR01           8/2/1988   1604391   REGISTERED     25  
25 - Footwear
       
GERMANY
  T30232DE00       na   1/30/1990   1185486   REGISTERED     03,14,18  
 
                            25  
03 - All goods in class.
       
14 - All goods in class.
       
18 - All goods in class.
       
25 - All goods in class.
       
GERMANY
  T30232DE01       na   8/2/1988   1141670   REGISTERED     25  
25 - All goods in class.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 102

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SAM & LIBBY continued . . .
                 
GUATEMALA
  T30232GT03   4/22/2005   139152   11/21/2005   139152   REGISTERED     18  
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
GUATEMALA
  T30232GT04   4/22/2005   M26372005   11/21/2005   139155   REGISTERED     25  
25 - Footwear
       
GUATEMALA
  T30232GT05   4/22/2005   M26292995   9/21/2005   138054   REGISTERED     35  
35 - Retail store services
       
HONDURAS
  T30232HN00   4/21/2005   7667   2/28/2006   96353   REGISTERED     25  
25 - Footwear
       
HONDURAS
  T30232HN04   4/21/2005   7659   3/29/2006   96.816   REGISTERED     18  
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
HONDURAS
  T30232HN05   4/21/2005   7669   3/3/2006   11215   REGISTERED     35  
35 - Retail store services
       
HONG KONG
  T30232HK04   7/3/1997   NA   11/11/2001   199300730   REGISTERED     18  
18 - Handbags and leather accessories
       
HONG KONG
  T30232HK05   7/3/1997   NA   7/24/2001   199301187   REGISTERED     25  
25 - Footwear
       
HONG KONG
  T30232HK06   7/3/1997   NA   11/19/2001   199202199   REGISTERED     14  
14 - Jewelry
       
INDIA
  T30232IN03   4/28/2005   1354154   4/28/2005   1354154   REGISTERED    
18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
ITALY
  T30232IT00   2/2/1999   RM1989CO39017   4/22/2002   863.861   REGISTERED    
03,14,18  
 
                            25  
03 - All goods in class
       
14 - All goods in class
       
18 - All goods in class
       
25 - All goods in class
       
JAPAN
  T30232JP02       2004064589   4/15/2005   4856210   REGISTERED     18,25  
18 - Metal parts for bags, buckles for bags, packaging containers made of
leather, clothing for pets, bags, pouches, portable cosmetic cases, umbrellas,
sticks, canes, handles for canes, horse-riding equipment; leather.
       
25 - footwear, belts, athletic clothing, costumes
       
JAPAN
  T30232JP04   12/6/2005   114434   5/26/2006   4955967   REGISTERED     35  
35 - Advertising and publicity, issuance of trading stamps, business management
analysis or information on commodity sales of clothing, footwear, bags, jewelry,
leather goods, leather accessories, key chains and wallets
       
JORDAN
  T30232JO03   9/20/2005   81789   6/15/2006   81789   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
JORDAN
  T30232JO04   9/20/2005   81788   6/15/2006   81788   REGISTERED     25  
25 - Footwear
       
JORDAN
  T30232JO05   9/20/2005   81780   6/15/2006   81780   REGISTERED     35  
35 - Retail store services
       
KUWAIT
  T30232KW03   7/2/2005   71273   7/2/2005   71273   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
KUWAIT
  T30232KW04   7/2/2005   71274   7/2/2005   71274   REGISTERED     25  
25 - Footwear
       
KUWAIT
  T30232KW05   7/2/2005   71275   7/2/2005   71275   REGISTERED     35  
35 - Retail store services
       
MALAYSIA
  T30232MY04   12/9/2005   05020796   12/9/2005   05020796   REGISTERED     18  
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 103

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SAM & LIBBY continued . . .
                 
MEXICO
  T30232MX00           9/30/1991   400179   REGISTERED     25  
25 - Shoes
       
NICARAGUA
  T30232NI03   5/13/2005   01416   2/21/2006   0600433   REGISTERED     25,18,35
 
25 - Footwear
       
18 - Handbags
       
35 -
       
OMAN
  T30232OM04   4/25/2005   36223   6/21/2006   36223   REGISTERED     25  
25 - Footwear
       
OMAN
  T30232OM05   4/25/2005   36224   6/21/2006   36224   REGISTERED     35  
35 - Retail store services
       
PANAMA
  T30232PA03   4/22/2005   141981   4/22/2005   141981   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
PANAMA
  T30232PA05   4/22/2005   141985   4/22/2005   141985   REGISTERED     35  
35 - Retail store services
       
PHILIPPINES
  T30232PH04   6/12/2008   4-2008-006901   5/9/2009   4-2008-006901   REGISTERED
    18,25,35  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear
       
35 - Retail store services
       
QATAR
  T30232QA03   4/28/2005   35614   12/12/2007   35614   REGISTERED     18  
18 - Handbags
       
QATAR
  T30232QA04   4/28/2005   35615   12/12/2007   35615   REGISTERED     25  
25 - Footwear
       
QATAR
  T30232QA05   4/28/2005   35616   12/12/2007   35616   REGISTERED     35  
35 - Retail store services
       
SINGAPORE
  T30232SG01       T9006617E   9/24/1997   T9006617E   REGISTERED     25  
25 - Footwear
       
SOUTH KOREA
  T30232KR01           3/4/1992   0233562   REGISTERED     14  
14 - Jewelry; costume jewelry
       
SOUTH KOREA
  T30232KR02           9/19/1992   0250037   REGISTERED     18,25,20  
 
                            21,26  
18 - umbrellas
       
25 - footwear
       
20 - Fans
       
21 - shoe brushes
       
26 - shoestrings
       
SOUTH KOREA
  T30232KR04           7/31/1995   0318885   REGISTERED     25  
25 - Panties, skirts, blouses, evening dresses
       
SPAIN
  T30232ES00       na   12/21/2004   2606095   REGISTERED     25  
25 - Apparel & Footwear
       
SWEDEN
  T30232SE00           10/22/1993   252760   REGISTERED     03,014,018  
 
                            025  
03 - Cosmetics
       
014 - Jewelry
       
018 - handbags
       
025 - footwear
       
TAIWAN
  T30232TW02   3/10/1999   na       434895   REGISTERED     25  
25 - Shoes, boots
       
TAIWAN
  T30232TW03   6/30/2001   na       527393   REGISTERED     18  
18 - handbags and slgs.
       
TAIWAN
  T30232TW04           9/16/2003   3265611   REGISTERED     25  
25 - shoes, boots, apparel
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 104

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SAM & LIBBY continued . . .
                 
THAILAND
  T30232TH03   4/29/2005   588941   4/28/2005   Kor 231264   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
THAILAND
  T30232TH04   4/29/2005   588942   4/29/2005   Kor231265   REGISTERED     25  
25 - Footwear
       
THAILAND
  T30232TH05   4/28/2005   588943   4/28/2005   BOR32737   REGISTERED     35  
35 - Retail store services
       
UNITED ARAB EMR
  T30232AE00   4/30/2005   69194   12/7/2005   56395   REGISTERED     35  
35 - The bringing together for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods, in class 35
       
UNITED ARAB EMR
  T30232AE02   4/30/2005   69193   12/7/2005   56393   REGISTERED     18  
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty, in class 18.
       
UNITED ARAB EMR
  T30232AE06   4/27/2005   69193   12/7/2005   56394   REGISTERED     25  
25 - Footwear
       
UNITED KINGDOM
  T30232GB00   3/14/1989   1376905   3/23/1991   1376905   REGISTERED     25  
25 - Shirts, jackets, trousers, skirts, blouses, dresses, sweaters, vests,
underpants, shorts, articles of sport clothing, hats and headgear, neckties,
scarves, jeans, caps, gloves, belts, aprons, swimwear, sleeping garments,
footwear, all included in class 25; but not including articles of clothing for
children
       
 
                               
SAM & LIBBY (in Korean Characters)
       
 
                               
SOUTH KOREA
  T30439KR00   11/10/2006   40-2006-56990   12/14/2007   40-0731279   REGISTERED
    14,18,25  
14 - Jewelry and costume jewelry
       
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear, namely, shoes, sandals, boots, slippers; clothing, namely, pants,
shirts, jackets, shorts, skirts, dresses, socks; and
       
 
                               
SAM & LIBBY AND HEART DESIGN
       
 
                               
SOUTH KOREA
  T30438KR00       40-2006-56889   2/21/2008   40-0738006   REGISTERED    
14,18,25  
14 - Jewelry and costume jewelry
       
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty
       
25 - Footwear, namely, shoes, sandals, boots, slippers; clothing, namely, pants,
shirts, jackets, shorts, skirts, dresses, socks; and
       
 
                               
SAM & LIBBY in Chinese characters
       
 
                               
CHINA
  T30429CN03   8/3/2006   5519654   9/14/2009   5519654   REGISTERED     25  
25 - Clothing; footwear; boots; headgear; hosiery; gloves (clothing); neckties;
scarves; girdles (clothing)
       
 
                               
SAM & LIZZY
       
 
                               
CANADA
  T30232CA02       0637816   4/12/1991   382906   REGISTERED     25  
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 105

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SELBY
       
 
                               
BENELUX
  T20298BX0   6/21/1997   533743   6/21/1997   038882   REGISTERED     25  
25 - Boots and shoes made from leather, synthetic material or rubber.
       
CANADA
  T20298CA0   4/1/1953   219138   4/1/1953   UCA46417   REGISTERED     25  
25 - Men’s and women’s shoes.
       
CHINA
  T20298CN0   8/27/1992   92056025   9/21/1993   658936   REGISTERED     25  
25 - Footwear.
       
FEDERATION OF
  T00193RU00   7/5/2005   2005716355   10/24/2006   315558   REGISTERED     25  
25 - Footwear
       
FRANCE
  3834/0516   3/29/1990   199135   3/29/1990   1,584,071   REGISTERED     25  
25 - Footwear.
       
GERMANY
  3834/0536   4/18/1980   U 5436/25 Wz   2/16/1981   1,014,283   REGISTERED    
25  
25 - Boots and shoes.
       
HONDURAS
  3834/0095   9/5/1963   N/A   9/5/1993   11.524   REGISTERED     25  
25 - All kinds of footwear and acessories therefor.
       
IRELAND
  T20298IE0   4/12/1946   N/A   4/12/1946   46480   REGISTERED     25  
25 - Women’s shoes.
       
ISRAEL
  T20298IL0   8/29/1996   107230   8/29/1996   107230   REGISTERED     25  
25 - Shoes made from leather, fabric, rubber or combinations of these materials,
included in Class 25.
       
ITALY
  T20298IT0   5/22/1995   MI95C005195   9/26/1997   727038   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
MEXICO
  T00193MX00   2/7/2003   587403       816615   REGISTERED     25  
25 - Clothing, footwear and headgear
       
PANAMA
  3834/0320   11/15/1977   N/A   5/13/1978   22421   REGISTERED     25  
25 - Shoes made from leather, fabric, cork or combinations of these materials.
       
SOUTH KOREA
  aaa90 aAQ   8/6/1991   91-22524   11/27/1992   255155   REGISTERED     25  
25 - Leather shoes, boots, low shoes, sandal shoes, slippers, jogging shoes,
tennis shoes, basketball shoes, golf shoes, mountaineering
       
SWITZERLAND
  T20298CH0   4/16/1946   N/A   4/16/1946   343705   REGISTERED     25  
25 - Shoes made of leather, fabric, rubber or a combination of these materials.
       
THAILAND
  T20298TH0   6/2/1992   228689   6/2/1992   228689/KOR8096   REGISTERED     25
 
25 - Pumps, sneakers, sandals, gym shoes, slippers, boots, flat shoes, court
shoes.
       
UNITED KINGDOM
  3834/0693   1/27/1994   1560317   1/27/1994   1560317   REGISTERED     25  
25 - Footwear; all included in Class 25.
       
UNITED KINGDOM
  T20298GB1   6/22/1945   638134   6/22/1945   638134   REGISTERED     25  
25 - Women’s shoes.
       
VIETNAM
  T20298VN0   3/12/1993   11152   3/12/1993   9366   REGISTERED     25  
25 - Footwear
       
 
                               
SELBY & HEART DESIGN
       
 
                               
CANADA
  T20300CA0   11/17/1972   358841   6/22/1973   192069   REGISTERED     25  
25 - Shoes.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 106

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SELBY ARCH PRESERVER & DESIGN
       
 
                               
CANADA
  T20302CA0   2/10/1933   157897   9/2/1987   TMDA56419   REGISTERED     25  
25 - Boots and shoes.
       
 
                               
SELBY FIFTH AVENUE & Design
       
 
                               
CANADA
  T20305CA0   4/22/1970   332344   7/16/1971   176984   REGISTERED     25  
25 - Boots and shoes.
       
 
                               
SELBY MOC FIT
       
 
                               
CANADA
  3834/0305   3/5/1997   838513   3/22/2001   542,938   REGISTERED     25  
25 - Shoes.
       
 
                               
SHOE STUDIO
       
 
                               
HONG KONG
  3834/0357   10/13/1997   14570/97   10/13/1997   B8275/2000   REGISTERED    
35  
35 - Retailing services of footwear, clothing, purses and handbags, all included
in Class 42.
       
HONG KONG
  3834/0192   10/13/1997   14569/97   10/13/1997   B6611/99   REGISTERED     25
 
25 - Clothing, outer clothing and sportswear, footwear, shoes, boots, moccasins,
slippers and sandals.
       
 
                               
SHOE WOO
       
 
                               
AUSTRALIA
  T30467AU00   2/5/2010   1343996   2/5/2010   1343996   REGISTERED     25,35  
25 - Footwear, namely shoes, hosiery, hats and belts;
       
35 - Retail store services
       
COLOMBIA
  T30467CO00   2/15/2010   2010/016.746   8/9/2010   406999   REGISTERED     25
 
25 - Clothing, Footwear and Headgear
       
COLOMBIA
  T30467CO01   2/15/2010   2010/016.749   8/9/2010   407000   REGISTERED     35
 
35 - Advertising; business management; business administration; office
functions, namely retail store services offering footwear, belts, hats,
handbags, sunglasses, socks and hosiery.
       
DOMINICAN
  T30467DO00   2/18/2010   2010-3628   5/17/2010   180493   REGISTERED     25,35
 
25 - Clothing, footwear and headgear
       
35 - Retail store services offering footwear, belts, hats, handbags, sunglasses,
socks and hosiery
       
ECUADOR
  T30467EC00   3/3/2010   225850   9/7/2010   1704-10   REGISTERED     35  
35 - Retail Store Services
       
ECUADOR
  T30467EC01   3/3/2010   225851   9/7/2010   4692-10   REGISTERED     25  
25 - Clothing, footwear, headgear
       
EL SALVADOR
  T30467SV00   2/25/2010   2010099305   10/4/2010   109 BK157PP220   REGISTERED
    35  
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 107

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SHOE WOO continued . . .
                 
EL SALVADOR
  T30467SV01   2/22/2010   2010099203   11/9/2010   242 BK158 PP486   REGISTERED
    25  
25 - Clothing, Footwear, Headgear
       
EUROPEAN UNION
  T30467EU00   2/4/2010   008860058   2/4/2010   008860058   REGISTERED    
18,25,35  
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags
       
25 - Clothing, footwear, headgear
       
35 - Retail store services featuring footwear, clothing, including hats, belts
and hosiery, handbags and small leather goods, jewelry and sunglasses
       
FEDERATION OF
  T30467RU00   2/15/2010   2010704341   11/12/2010   422494   REGISTERED    
25,35  
25 - Clothing, Footwear, Headgear
       
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       
GUATEMALA
  T30467GT00           6/23/2010   170363   REGISTERED     25  
25 - Clothing, footwear and headgear
       
HONDURAS
  T30467HN00   2/25/2010   6065/2010   9/7/2010   113.651   REGISTERED     25  
25 - Clothing, Footwear, Headgear
       
HONDURAS
  T30467HN01   2/25/2010   6066/2010   9/8/2010   15.696   REGISTERED     35  
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       
JAPAN
  T30467JP00   2/3/2010   2010-007596   7/2/2010   5335527   REGISTERED    
25,35  
25 - Clothing, footwear, headgear
       
35 - Retail store services
       
LEBANON
  T30467LB00   3/6/2010   127092   3/6/2010   127092   REGISTERED     25,35  
25 - Clothing, Footwear, Headgear
       
35 - Retail store services (offering footwear, belts, hats, handbags,
sunglasses, socks and hosiery)
       
MEXICO
  T30467MX00   2/10/2010   1066128   9/22/2010   1180063   REGISTERED     35  
35 - Advertising; business management; business administration; office
functions, namely retail store services offering footwear, belts, hats,
handbags, sunglasses, socks and hosiery.
       
 
                               
SHOE WOO (Stylized)
       
 
                               
JORDAN
  T30467JO00   5/27/2010   112944   2/16/2011   112944   REGISTERED     25  
25 - Clothing, footwear and headgear
       
JORDAN
  T30467JO01   5/27/2010   112943   2/16/2011   112943   REGISTERED     35  
35 - Retail store services
       
 
                               
SHOP FOR PAPPAGALLO
       
 
                               
CANADA
  3834/0045   9/24/1974   379089   8/5/1977   222292   REGISTERED     35  
35 - Retail store services in connection with the sale of shoes, clothing and
accessories, namely, scarves, jewelery, smocks, handbags, belts, hats, ribbons,
sweaters, umbrellas, shopping bags, stockings and socks, stuffed animals and
similar novelties, t-shirts and jackets and other wearing apparel.
       
 
                               
SPA NINE WEST & DESIGN
       
 
                               
AUSTRALIA
  T20332AU0   9/2/1994   639492   9/2/1994   639492   REGISTERED     42  
42 - Retailing services included in this class, including retail store services
relating to the sale of footwear and clothing.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 108

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SPA NINE WEST (STYLIZED)
       
 
                               
AUSTRALIA
  T20333AU0   10/10/1994   642690   10/10/1994   642690   REGISTERED     18  
18 - All goods included in Class 18.
       
AUSTRALIA
  T20333AU1   9/2/1994   639491   9/2/1994   639491   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
CHINA
  T20333CN0   10/22/1994   94107931   9/28/1996   875033   REGISTERED     18  
18 - Leather, imitations of leather, animal skins, hides, trunks and travelling
bags, umbrellas, parasols and walking sticks, whips, harness and saddlery, goods
made of leather and imiations of leather, namely: bags, handbags, purses, packs,
cases, billfolds, wallets, key fobs,
       
HONG KONG
  T20333HK0   10/4/1994   11706/94   10/4/1994   5392/96   REGISTERED     18  
18 - Goods made of leather and imitations of leather, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and travellng bags,
umbrellas and walking sticks.
       
HONG KONG
  T20333HK1   8/25/1994   9853/94   8/25/1994   5954/96   REGISTERED     25  
25 - Clothing, sports clothing. Footwear. Headgear.
       
MALAYSIA
  T20333MY0   10/12/1994   MA/9279/94   3/11/2005   94009279   REGISTERED     18
 
18 - Goods made of leather and imitations of leather, namely, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks.
       
SINGAPORE
  T15976SG00   10/11/1994   T94-8810F   10/11/1994   T9408810F   REGISTERED    
18  
18 - Bags, handbags, purses, cases, billfolds, wallets, traveling bags, all made
of leather or imitations of leather; all included in Class18
       
SINGAPORE
  3834/0062   9/13/1994   S/7959/94   9/13/1994   T94/0759Z   REGISTERED     25
 
25 - Shoes, boots, mocassins and sandals, jackets, trousers, skirts, pants,
shorts, sweaters, jerseys, sweatsutis, hats, berets and caps, all included in
Class 25.
       
SINGAPORE
  MY0006   10/11/1994   S/8810/94   10/11/1994   S/8810/94   REGISTERED     18  
18 - Bags, handbags, purses, cases, billfolds, wallets, traveling bags, all made
of leather or imitations of leather; all included in Class 18.
       
SOUTH KOREA
  T20333KR0   8/29/1994   94-34736   12/27/1995   330289   REGISTERED     25  
25 - Low shoes, boots, lace up boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, field and track shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, fish shoes, work boots, sandal shoes, over shoes, clog, straw
sandal, slippers, sandal clog, shoe string, shoe brush, and shoehorn. (Local
Class 27)
       
TAIWAN
  T20333TW0   10/27/1994   83066104   10/16/1995   693570   REGISTERED     18  
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags, umbrellas and walking sticks.
       
TAIWAN
  T20333TW1   8/30/1994   83055827   8/16/1995   688053   REGISTERED     25  
25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins and sandals, headgear.
       
THAILAND
  T20333TH1   11/18/1994   276050   11/18/1994   276050/Kor41461   REGISTERED  
  18  
18 - Bags, handbags, purses, rucksacks, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks, all of the foregoing
being goods made of leather or imitations of leather.
       
 
                               
STUDIO 9 (Stylized)
       
 
                               
UNITED ARAB EMR
  T30302AE00   1/21/2006   76881   6/5/2007   82125   REGISTERED     25  
25 - Clothing, footwear, headgear
       
 
                               
STUDIO 9 (Word Mark)
       
 
                               
CHINA
  T30315CN00   1/12/2006   5115216   1/13/2006   300565128   REGISTERED     25  
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 109

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
STUDIO 9 (Word Mark) continued . . .
                 
COLOMBIA
  T30315CO00   1/13/2006   T2006/002684   8/8/2006   320.364   REGISTERED     25
 
25 - Clothing, footwear, headgear
       
COSTA RICA
  T30315CR00   1/16/2006   2006-0000484   6/5/2006   159422   REGISTERED     25
 
25 - Clothing, footwear, headgear
       
CYPRUS
  T30315CY00   1/16/2006   72014   1/26/2011   72014   REGISTERED     25  
25 - Clothing, footwear, headgear
       
DOMINICAN
  T30315DO00   2/10/2006   2006-9986   6/14/2006   154664   REGISTERED     25  
25 - Clothing, footwear, headgear
       
EL SALVADOR
  T30315SV00   1/20/2006   2006054927   8/8/2006   78 bk.67 PP 161   REGISTERED
    25  
25 - Clothing, footwear, headgear
       
EUROPEAN UNION
  T30315EU00   1/13/2006   004833612   1/13/2006   004833612   REGISTERED     25
 
25 - Clothing, footwear, headgear
       
GUATEMALA
  T30315GT00           8/21/2006   144481   REGISTERED     25  
25 - Clothing, footwear, headgear
       
HONDURAS
  T30315HN00   2/13/2006   6279/2006   12/6/2006   96.101   REGISTERED     25  
25 - Clothing, footwear, headgear
       
ICELAND
  T30315IS00   1/12/2006   99/2006   4/4/2006   312/2006   REGISTERED     25  
25 - Clothing, footwear, headgear
       
ISRAEL
  T30315IL00   1/11/2006   186525   1/11/2006   186525   REGISTERED     25  
25 - Clothing, footwear, headgear
       
JAMAICA
  T30315JM00   1/16/2006   47,946   1/16/2006   47,946   REGISTERED     25  
25 - Footwear, clothing, headgear
       
JAPAN
  T30315JP00   2/9/2006   10649/2006   2/23/2007   5027401   REGISTERED     25  
25 - Clothing, footwear, headgear
       
JORDAN
  T30315JO00   1/18/2006   84634   1/18/2006   84634   REGISTERED     25  
25 - Clothing, footwear, headgear
       
LEBANON
  T30315LB00   2/13/2006   105334   2/13/2006   105334   REGISTERED     25  
25 - Clothing, footwear, headgear
       
MACAO
  T30315MO00   1/23/2006   N/20760   6/9/2006   N/20760   REGISTERED     25  
25 - Clothing, footwear, headgear
       
NICARAGUA
  T30315NI00   1/17/2006   2006-00168   11/13/2006   0602759LM   REGISTERED    
25  
25 - Clothing, footwear, headgear
       
NORWAY
  T30315NO00   1/13/2006   200600434   11/2/2006   236027   REGISTERED     25  
25 - Footwear, clothing, headgear
       
PANAMA
  T30315PA00   1/18/2006   148338   1/18/2006   148338   REGISTERED     25  
25 - Clothing, footwear, headgear
       
PERU
  T30315PE00   1/19/2006   266599   4/12/2006   114244   REGISTERED     25  
25 - Clothing, footwear, headgear
       
SAUDI ARABIA
  T30315SA00   1/16/2006   102442   1/20/2007   889/26   REGISTERED     25  
25 - Clothing, footwear headgear
       
SINGAPORE
  T30315SG00   1/16/2006   T06/00949G   1/16/2006   T06/00949G   REGISTERED    
25  
25 - Footwear, clothing, headgear.
       
SOUTH AFRICA
  T30315ZA00   1/12/2006   2006/00828       2006/00828   REGISTERED     25  
25 - Clothing, footwear, headgear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 110

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
THE SHOP FOR PAPPAGALLO & DESIGN
       
 
                               
CAYMAN ISLANDS
  T20269KY0   12/7/1984   N/A   12/7/1984   1234689   REGISTERED     25  
25 - Sweaters, hats, rain-proof jackets, bathing suits, blazers, blouses, coats,
dresses, hosiery, knickers, knee socks. Gloves and belts, all being articles of
clothing.
       
CAYMAN ISLANDS
  T20264KY0   12/7/1984   N/A   4/14/1986   1234688   REGISTERED     18  
18 - Umbrellas, coin purses (not of precious metals or coated therewith), pocket
wallets, card cases (in the nature of pocket wallets), key cases, briefcases,
portfolios (in the nature of briefcases), handbags, dufflebags, tote bags, shoe
bags, clothes carriers (travel bags),
       
UNITED KINGDOM
  T20353GB0   12/7/1984   1234689   12/7/1984   1234689   REGISTERED     25  
25 - Sweaters, hats, rain-proof jackets, bathing suits, blazers, blouses, coats,
dresses, hosiery, knickers, knee socks, gloves and belts, all being articles of
clothing.
       
UNITED KINGDOM
  T20353GB1   12/7/1984   1234688   12/7/1984   1234688   REGISTERED     18  
18 - Umbrellas, coin purses (not of precious metals or coated therewith), pocket
wallets, card cases (in the nature of pocket wallets), key cases, briefcases,
portfolios (in the nature of briefcases), handbags, dufflebags, tote bags, shoe
bags, clothes carries (travel bags),
       
 
                               
TREO
       
 
                               
CANADA
  T20359CA0   11/9/1995   796952   1/17/1997   468970   REGISTERED     25  
25 - Shoes.
       
 
                               
TRUE SPIRIT BY EASY SPIRIT
       
 
                               
MEXICO
  T30117MX00   8/24/2009   1028763   9/25/2009   1122778   REGISTERED     025  
025 - Footwear
       
 
                               
ULTRASOFT BY CALICO
       
 
                               
CANADA
  T20373CA0   10/26/1989   643521   5/27/1994   427695   REGISTERED     25  
25 - Shoes.
       
 
                               
WESTIES
       
 
                               
ARGENTINA
  T15982AR00   10/31/2007   2.782.998   11/6/2008   2.256.634   REGISTERED    
25  
25 - Clothing, footwear, headgear
       
AUSTRALIA
  T20382AU0   1/18/1985   420967   1/18/1985   A420967   REGISTERED     25  
25 - Footwear, including boots, shoes, slippers and sandals and all other goods
in class 25.
       
AUSTRIA
  T20382AT0   1/17/1985   AM 140/85   11/28/1985   110972   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
BAHAMAS
  3834/0204   1/18/1985   11513   1/18/1985   11513   REGISTERED     25  
25 - Clothing, headgear and footwear including boots, shoes and slippers. (Local
Class 38)
       
BENELUX
  T20382BX0   1/22/1985   52780   1/22/1985   407410   REGISTERED     25  
25 - Clothing, footwear and headgear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 111

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
WESTIES continued . . .
                 
BRAZIL
  3834/0345BR   2/26/1985   811900487   9/6/1987   811900487   REGISTERED     25
 
25 - Shoes in general.
       
CANADA
  3834/0694   11/23/1984   532145   1/31/1986   310882   REGISTERED     25  
25 - Shoes.
       
CHILE
  T15982CL00       676432   5/26/2005   726234   REGISTERED     25  
25 - All goods in class.
       
CHINA
  T20382CN0   12/12/1995   950156640   6/7/1997   1022441   REGISTERED     18  
18 - Goods made of leather, namely, bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key cases, animal skins, hides, suit cases,
traveling bags, umbrellas, parasols, walking sticks, whips, harnesses and
saddlery.
       
CHINA
  3834/0356   7/1/1996   960076724   8/14/2000   1,432,212   REGISTERED     25  
25 - Shoes.
       
COSTA RICA
  3834/0495   3/1/2000   N/A   10/17/2000   122,575   REGISTERED     18  
18 - All goods in the Class.
       
COSTA RICA
  3834/0496   3/1/2000   N/A   10/17/2000   122,578   REGISTERED     25  
25 - All goods in the Class.
       
DENMARK
  T20153DK0   9/10/1975   3709/75   3/21/1986   01124/1976   REGISTERED     25  
25 - Footwear.
       
DENMARK
  T20382DK0   1/22/1985   00493-1985   3/21/1986   00719/1986   REGISTERED    
25  
25 - All goods in Class 25.
       
EL SALVADOR
  3834/050SV   3/15/2000   1855/2000   9/20/2001   Bk139Pg201-202   REGISTERED  
  18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlerS
       
EL SALVADOR
  3834/0507SV   3/15/2000   1854/2000   10/10/2001   33 Bk141 67/8   REGISTERED
    25  
25 - Clothing, including boots, shoes and slipper.
       
FEDERATION OF
  T15982RU00   7/5/2005   2005716356   8/31/2006   312891   REGISTERED     25  
25 - Footwear
       
FRANCE
  T20382FR0   1/22/1985   728539   1/22/1985   1296532   REGISTERED     25  
25 - All goods in Class 25, heading of which is: Clothing, footwear, headgear.
       
GERMANY
  T20382DE0   1/19/1985   F 33295/25 Wz   2/10/1989   1134530   REGISTERED    
25  
25 - Leather shoes both for women and growing girls and both for dress and
casual wear.
       
GREECE
  T20382GR0   1/30/1985   79067   1/30/1985   79067   REGISTERED     25  
25 - All goods in Class 25.
       
GUATEMALA
  3834/0531   4/12/2000   M-2907-2000   11/24/2000   108298   REGISTERED     35
 
35 - Computerized on-line retail store services featuring cosmetics, footwear,
headgear, apparel, belts, handbags, jewelry, sunglasses and legwear.
       
GUATEMALA
  T15982GT01           4/17/2001   110562   REGISTERED     25  
25 - Clothing, including boots, shoes and slippers.
       
GUATEMALA
  T15982GT03   11/23/2001   2001-08542   1/19/2004   127,420   REGISTERED     35
 
35 - Retail Store Services in the area of cosmetics, footwear, headgear,
apparel, belts, handbags, jewelry, sunglasses and legwear.
       
HONDURAS
  A   3/2/2000   4003/2000   11/8/2000   79,688   REGISTERED     18  
18 - Leather and imitaitons of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
       
HONDURAS
  3834/0475   3/2/2000   4002/2000   11/8/2000   79,687   REGISTERED     25  
25 - Clothing, footwear and headgear.
       
INDIA
  3834/0210   1/31/1985   433194   1/31/1985   433194   REGISTERED     25  
25 - Clothing, including boots, shoes, and slippers.
       
INDONESIA
  T20382ID0   1/31/1985   HC.01.01.868   6/22/1985   347590   REGISTERED     25
 
25 - Clothing, including boots, shoes and slippers.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 112

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
WESTIES continued . . .
                 
IRELAND
  T20382IE0   1/21/1985   205/85   1/21/1985   113865   REGISTERED     25  
25 - Boots, shoes, slippers and sandals, footwear, all being articles of
clothing.
       
ITALY
  T20382IT0   1/22/1985   RM95C000354   6/13/1997   712481   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
JAPAN
  T20382JP0   1/23/1985   4819/1985   7/23/1987   1965679   REGISTERED     25  
25 - Women’s shoes
       
MEXICO
  T20382MX1   8/14/1992   147407   8/14/1992   527030   REGISTERED     42  
42 - Retail store services.
       
MEXICO
  T20382MX2   8/14/1992   147411   8/14/1992   462358   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
NEW ZEALAND
  T20382NZ0   1/22/1985   156625   1/22/1985   156625   REGISTERED     25  
25 - Boots, shoes, slippers and sandals, and similar kinds of footwear.
       
NICARAGUA
  3834/0464   3/3/2000   2000/00977   5/14/2001   48,703 C.C.   REGISTERED    
18  
18 - All goods in the Class.
       
NICARAGUA
  3834/0465   3/3/2000   2000/00978   5/14/2001   48,705 C.C.   REGISTERED    
25  
25 - All goods in the Class.
       
SOUTH AFRICA
  T20382ZA0   1/23/1985   85/0528   1/23/1985   85/0528   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SOUTH KOREA
  T20382KR0   1/23/1985   836/85   1/9/1986   122312   REGISTERED     21,25,26  
21 - Shoe brushes, and shoehorns
       
25 - Overshoes, sandals, fatigue shoes, anglet shoes, hiking shoes, boxing
shoes, golf shoes, hockey shoes, track-racing shoes, handball shoes, rugby
shoes, basketball shoes, baseball shoes, artic shoes, rain shoes, vinyl shoes,
rubber shoes, leather shoes, laced boots, boots, lw shoes, wooden shos with
clogs (for rainly weather, straw sandals, slipprs, and sandal patterns.
       
26 - Shoe strings.
       
SPAIN
  3834/0439   2/4/1985   1094301   5/20/1986   1094301   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
SWEDEN
  T20382SE0   1/17/1985   85-0416   6/27/1986   201812   REGISTERED     25  
25 - Shoes.
       
TAIWAN
  T20382TW0   2/11/1985   (74) 06216   10/1/1985   300443   REGISTERED     25  
25 - Boots, shoes. (Local Class 48)
       
UNITED ARAB EMR
  3834/0109   1/12/1999   29707   10/26/1999   22530   REGISTERED     25  
25 - All goods in the Class.
       
UNITED KINGDOM
  T20382GB0   1/16/1985   1233703   1/16/1985   1233703   REGISTERED     25  
25 - Footwear, being articles of clothing.
       
 
                               
WESTIES JR. FASHIONS & DESIGN
       
 
                               
MEXICO
  T30169MX00   2/7/2003   587405   7/22/2003   800152   REGISTERED     25  
25 - Clothing, footwear, headgear.
       
 
                               
WM JOYCE
       
 
                               
JAPAN
  T20387JP0   11/16/1973   183312/73   12/19/1977   1317065   REGISTERED     25
 
25 - Footwear.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 113

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
WM. JOYCE DESIGN
       
 
                               
CANADA
  T20390CA0   8/18/1952   216232   8/18/1952   NS171/43580   REGISTERED     25  
25 - Shoes.
       
 
                               
YFA
       
 
                               
MEXICO
  T20392MX0   11/24/1994   218463   11/24/1994   517607   REGISTERED     25  
25 - Shoes, boots and sandals.
       
 
                               
YFA BANDOLINO
       
 
                               
CANADA
  T20393CA0   4/29/1994   753672   5/12/1995   442894   REGISTERED     25  
25 - Ladies’ shoes.
       
 
                               
YFA BANDOLINO and Design
       
 
                               
URUGUAY
  3834/0065       N/A   11/8/1996   273853   REGISTERED     25  
25 - Shoes, boots and sandals.
       
 
                               
YFA BANDOLINO LABEL
       
 
                               
PERU
  T20398PE0   11/24/1994   255576   8/29/1997   38674   REGISTERED     25  
25 - Shoes, boots and sandals.
       
 
                               
YFA BANDOLINO LOGO
       
 
                               
BAHAMAS
  T20399BS0   11/29/1994   16896   11/29/1994   16896   REGISTERED     25  
25 - All goods, in particular shoes, boots, sandals. (Local Class 38)
       
CHINA
  T20399CN0   12/21/1994   94132999   10/28/1996   889449   REGISTERED     25  
25 - Shoes, boots, sandals.
        END OF REPORT
      TOTAL ITEMS SELECTED  =   1812  

 



--------------------------------------------------------------------------------



 



U.S. Registrations
Jones Investment Co. Inc.

  Owner Trademark Image   Printed: 4/7/2011   Page 1

     
Country:
  UNITED STATES
Status:
  REGISTERED

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
A LINE and Design
       
 
                               
UNITED STATES
  T30349US04   3/8/2005   78/582,345   9/11/2007   3,291,641   REGISTERED     9
 
9 - EYEGLASS FRAMES, SUNGLASS FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING
EYEGLASSES, EYEGLASS AND SUNGLASS CASES, EYEGLASS AND SUNGLASS CHAINS AND CORDS,
PARTS FOR EYEGLASSES AND SUNGLASSES, CLIP-ON SUNGLASSES, SPECTACLES, EYE SHADES
       
 
                               
AK ANNE KLEIN
       
 
                               
UNITED STATES
  T30276US07   3/3/2005   78/579,773   7/4/2006   3,111,520   REGISTERED     14
 
14 - jewelry and costume jewelry; horological and chronometric instruments,
parts and accessories thereof, namely, watches, watch bands, watch straps, watch
bracelets, watch chains, watch cases
       
UNITED STATES
  T30276US08   3/4/2005   78/580,134   8/22/2006   3,132,171   REGISTERED     9
 
9 - eyeglass frames, sunglass frames, sunglasses, non-prescription magnifying
eyeglasses, eyeglass and sunglass cases, eyeglass and sunglass chains and cords,
parts for eyeglasses and sunglasses, clip-on sunglasses, spectacles, eye shades
       
UNITED STATES
  T30276US09   3/4/2005   78/580,195   7/4/2006   3,111,522   REGISTERED     25
 
25 - Clothing, namely, swimwear; scarves; cold weather accessories, namely,
hats, gloves, mittens, caps, scarves, shawls; outerwear, namely, coats, jackets,
parkas, vests; belts; footwear; socks; apparel, namely, dresses, blouses, knit
tops, cardigans, shirts, pants,
       
UNITED STATES
  165699   9/17/2007   77/280,828   4/7/2009   3,603,504   REGISTERED     18  
18 - handbags, cosmetic bags sold empty.
       
 
                               
AK ANNE KLEIN (Stylized)
       
 
                               
UNITED STATES
  T30276US06   3/8/2005   78/582,569   6/27/2006   3,108,982   REGISTERED    
025  
025 - Clothing, namely, swimwear; scarves; cold weather accessories, namely,
hats, gloves, mittens, caps, scarves, shawls; outerwear, namely, coats, jackets,
parkas, vests; belts; footwear; socks; apparel, namely, dresses, blouses, knit
tops, cardigans, shirts, pants,
       
 
                               
AK ANNE KLEIN SPORT
       
 
                               
UNITED STATES
  T30276US03   3/3/2005   78/579,712   7/4/2006   3,111,519   REGISTERED     25
 
25 - for clothing, namely, shirts, sweaters, shorts, pants, jeans, and jackets;
athletic wear, namely, t-shirts, sweat pants, sweatshirts, and jackets; footwear
       
 
                               
AK ANNE KLEIN SPORT (Stylized)
       
 
                               
UNITED STATES
  T30276US01   3/3/2005   78/579,491   7/4/2006   3,111,517   REGISTERED     14
 
14 - watches
       
UNITED STATES
  T30276US02   3/3/2005   78/579,672   7/4/2006   3,111,518   REGISTERED     25
 
25 - for clothing, namely, shirts, sweaters, shorts, pants, jeans, and jackets;
athletic wear, namely, t-shirts, sweat pants, sweatshirts, and jackets; footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 2

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
AK2 ANNE KLEIN (Stylized)
       
 
                               
UNITED STATES
  T30276US00   3/3/2005   78/579,381   6/27/2006   3,108,976   REGISTERED     25
 
25 - hosiery
       
 
                               
ALBERT NIPON
       
 
                               
UNITED STATES
  116601   4/20/2001   76/244,257   3/26/2002   2,552,470   REGISTERED     25  
25 - SUITS;[ JACKETS; SKIRTS; DRESSES; PANTS, EVENING SKIRTS AND TOPS; COATS;
RAINCOATS; SCARVES; POCKET SQUARES; SHELLS; BLOUSES; SHIRTS; TANK TOPS;
CAMISOLES; TURTLENECKS; VESTS; DETACHABLE FUR COLLARS AND
       
UNITED STATES
  116003   6/3/1985   73/541,173   6/3/1986   1,395,825   REGISTERED     25  
25 - men’s clothing, namely, shirts, sportshirts, knit shirts, sweaters, pants,
shorts, and jackets
       
 
                               
ALBERT NIPON (Stylized)
       
 
                               
UNITED STATES
  118345   1/13/1975   73/041,594   7/6/1976   1,042,953   REGISTERED     25  
25 - 25: WOMEN’S DRESSES, SHIRTS, SKIRTS, JACKETS, SPORTSWEAR AND OUTERWEAR
CONSISTING OF COORDINATED SWEATERS, SHIRTS, SKIRTS, SLACKS AND SCARVES
       
 
                               
Aline (celtic design)
       
 
                               
UNITED STATES
  T30465US00   12/6/2007   77/345,700   2/17/2009   3,577,583   REGISTERED    
25  
25 - tops, bottoms
       
 
                               
ANNE KLEIN
       
 
                               
UNITED STATES
  253083   2/6/2006   78/807,945   10/2/2007   3,304,360   REGISTERED     14  
14 - jewelry
       
UNITED STATES
  114898   12/5/1975   73/071,003   8/17/1976   1,046,318   REGISTERED     14  
14 - watches
       
UNITED STATES
  114893   1/19/1977   73/113,083   10/11/1977   1,074,926   REGISTERED     9  
9 - SUNGLASSES
       
UNITED STATES
  114900   11/4/1975   73/067,915   11/16/1976   1,052,858   REGISTERED     18  
18 - LEATHER GOODS-NAMELY, COSMETIC CASES, CLUTCHES, PURSES, WALLETS, BILLFOLDS,
CREDIT CARD CASES, CHECKBOOK HOLDERS, KEY CASES, POUCHES, TRAVEL KITS AND
PASSPORT CASES
       
UNITED STATES
  116602   1/7/1974   73/010,287   7/29/1975   1,016,890   REGISTERED     18  
18 - POCKETBOOKS
       
UNITED STATES
  114778   4/20/1992   74/267,038   12/8/1992   1,738,435   REGISTERED     25  
25 - hosiery, including , knee-high or , cut-and-sewn specialty tights (or
stockings) and socks
       
UNITED STATES
  114891   10/18/1989   73/832,180   9/11/1990   1,613,344   REGISTERED     42  
42 - RETAIL CLOTHING STORE SERVICES
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 3

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ANNE KLEIN continued . . .
                               
UNITED STATES
  114781   3/11/1976   73/079,994   9/28/1976   1,049,090   REGISTERED     25  
25 - shoes
       
UNITED STATES
  114779   1/7/1974   73/010,286   3/18/1975   1,006,943   REGISTERED     25  
25 - coats, suits, jackets, pants, shirts, dresses, blouses, sweaters and belts
       
 
                               
ANNE KLEIN 2
       
 
                               
UNITED STATES
  114246   12/21/1999   75/981,328   1/22/2002   2,532,920   REGISTERED     25  
25 - SUITS
       
 
                               
ANNE KLEIN 2 Logo
       
 
                               
UNITED STATES
  114247   4/13/2000   75/981,238   2/12/2002   2,538,614   REGISTERED     25  
25 - SUITS
       
 
                               
ANNE KLEIN NEW YORK
       
 
                               
UNITED STATES
  T30276US12   8/2/2006   78/943,287   9/11/2007   3,292,354   REGISTERED     35
 
35 - Retail store services for sale of handbags, footwear, jewelry, belts,
scarves, sunglasses, watches and small gift items.
       
UNITED STATES
  114251   12/21/2001   76/352,130   10/15/2002   2,635,031   REGISTERED     25
 
25 - FOOTWEAR
       
UNITED STATES
  249617   2/6/2006   78/807,917   5/27/2008   3,438,004   REGISTERED     14,26
 
14 - jewelry
       
26 - [hair ornaments, namely hair bands]
       
 
                               
ANNE KLEIN NEW YORK COLLECTION
       
 
                               
UNITED STATES
  T30433US00   10/9/2006   77/016,708   5/15/2007   3,241,183   REGISTERED    
25  
25 - suits
       
 
                               
ANNE KLEIN RAINWEAR
       
 
                               
UNITED STATES
  116344   12/2/1985   73/571,124   9/23/1986   1,410,608   REGISTERED     25  
25 - WOMEN’S RAINCOATS, RAINJACKETS
       
 
                               
c.l.o.t.h.e.s.
       
 
                               
UNITED STATES
  T30300US00   7/25/2005   78/677,600   4/4/2006   3,077,995   REGISTERED     25
 
25 - DRESSES, COATS, JACKETS, BLOUSES, SHIRTS, SWEATERS, T-SHIRTS, TANK-TOPS,
CAMISOLES, VESTS, PANTS, SHORTS, JEANS, SKIRTS
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 4

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CITY JONES NEW YORK
       
 
                               
UNITED STATES
  936   11/29/2000   78/036,960   10/15/2002   2,637,345   REGISTERED     25  
25 - suits, jackets, blazers, sportscoats, pants, slacks, dress slacks,
[shirts], [formal wear]
       
 
                               
CODE BLEU
       
 
                               
UNITED STATES
  168   12/20/1989   74/012,580   2/12/1991   1,634,872   REGISTERED     25  
25 - Women’s shirts
       
UNITED STATES
  528   5/18/1984   73/480,857   5/7/1985   1,334,428   REGISTERED     25  
25 - Pants, Jackets [ Young men’s vests, shirts, and sweaters remove from
description when renewed in 2005.
       
 
                               
CODE OF ETHICS
       
 
                               
UNITED STATES
  T30464US00   10/4/2007   77/296,076   12/2/2008   3,541,374   REGISTERED    
25  
25 - bottoms and tops
       
 
                               
CURRANTS
       
 
                               
UNITED STATES
  T30103US02   7/24/1989   73/814,316   3/6/1990   1,585,817   REGISTERED     25
 
25 - Men’s and woman’s clothing namely, shorts, tops, skirts, vests and t-shirts
       
 
                               
DENIM DIET
       
 
                               
UNITED STATES
  T30475US00   7/1/2008   77/512,044   10/20/2009   3,699,983   REGISTERED    
25  
25 - Denim Bottoms
       
 
                               
EMBRACE YOUR INDEPENDENCE
       
 
                               
UNITED STATES
  T30447US00   1/25/2007   77/091,278   5/5/2009   3,616,537   REGISTERED     25
 
25 - Bottoms; Bras;Camisoles; [Coats; Footwear];[ Hats;] Jackets; Jeans;
Panties; [Socks;] [Tights;] Tops
       
 
                               
ENERGIE
       
 
                               
UNITED STATES
  T30126US00   4/29/2002   78/124,848   11/22/2005   3,017,156   REGISTERED    
25  
25 - CLOTHING, NAMELY, SKIRTS, SUITS, SLACKS, SHORTS, SKORTS,BLOUSES, SHIRTS,
BLAZERS, DRESSES, DUSTERS, SWEATERS, CARDIGANS, PULLOVERS, JEANS, VESTS,
JACKETS, SWEATERS, CAMISOLES, CULOTTES, KNIT PANTS, KNIT TOPS; TANK TOPS,
T-SHIRTS, POLO SHIRTS, DENIM JACKETS, TAILORED JACKETS, PANTS, SPORT COATS;
DRESS SHIRTS
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 5

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ENERGIE continued . . .
                               
UNITED STATES
  T30126US01   8/3/2004   78/461,135   2/12/2008   3,381,712   REGISTERED     25
 
25 - Hats, caps and belts
       
UNITED STATES
  T30126US02   8/3/2004   78/461,150   2/12/2008   3,381,713   REGISTERED     18
 
18 - Backpacks
       
UNITED STATES
  T30126US03   5/28/2009   77/746,297   12/22/2009   3,728,222   REGISTERED    
25  
25 - Tops and bottoms
       
 
                               
ENERGIE (Stylized)
       
 
                               
UNITED STATES
  T30097US00   8/31/1983   73,441,758   12/6/1988   1,515,449   REGISTERED    
25  
25 - WOMEN’S CLOTHING, NAMELY, T-SHIRTS, POLO SHIRTS, SWEATSHIRTS, SWEATPANTS
AND SHORTS
       
 
                               
ERIKA
       
 
                               
UNITED STATES
  T30107US00   2/21/1992   74,248,542   11/8/1994   1,861,857   REGISTERED    
25  
25 - Clothing, namely, acrylic sweaters and pullovers, indian gauze tops, nylon
knit blouses, denim pants, skirts and vests, t-shirts, polo shirts, sweatshirts,
swearpants, denim and shorts
       
 
                               
EVAN-PICONE
       
 
                               
UNITED STATES
  286   1/17/1968   72/289,017   8/6/1968   0,854,224   REGISTERED     25  
25 - Skirts, Suits, Slacks, Shorts, Blouses, Dresses, Coats for women and misses
       
UNITED STATES
  294   5/3/1982   73/362,783   9/6/1983   1,250,451   REGISTERED     25  
25 - Clothing for women and misses, namely, skirts, suits, slacks, shorts,
blouses, dresses, coats, sweters, scarves, vests, jackets, camisoles, knickers,
culottes, hosiery, footwear, robes and nightgowns, tailored clothing for men,
namely, suits, slacks, jackets, pants, shorts, and sport coats; mens sportswear,
namely, outer jackets, sweaters, shirts, casual slacks, jeans, shorts,
knitpants, and knit tops; and mens dress shirts and neckwear; and activewear for
men and women namely sweatshirts, jogging suits, running shorts, warm-up
jackets, tennis shorts and shorts, raquetball outfits, crew shirts and baseball
jackets.
       
UNITED STATES
  290   5/31/1990   74/064,364   12/17/1991   1,668,985   REGISTERED     18  
18 - Luggage, handbags, purses, attache cases, briefcases, business and credit
card cases, passport cases, wallets, school bags, totebags, all purpose sport
tote bags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags
sold empty, briefcase type, portfolios, umbrellas, key fobs and key cases, in
class 18
       
 
                               
EXECUTIVE SUITE
       
 
                               
UNITED STATES
  471   6/10/1980   73/265,826   11/3/1981   1,176,332   REGISTERED     25  
25 - Ladies coats, dresses, jackets, pants, skirts, shirts, blouses, sweaters,
knits tops and shoes
       
 
                               
FLEUR DE MER
       
 
                               
UNITED STATES
  T30017US00   4/13/1961   72/117,795   7/31/1962   0735,349   REGISTERED     14
 
14 - Necklaces, bracelets and earrings.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 6

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
Girl/Junior face design
       
 
                               
UNITED STATES
  T30443US17   6/5/2008   77/491,846   1/13/2009   3,560,900   REGISTERED     09
 
09 - Sunglasses
       
 
                               
GLASSTIC
       
 
                               
UNITED STATES
  T30018US01   3/17/1980   73/254,258   10/6/1981   1,172,188   REGISTERED    
14  
14 - .Jewelry
       
 
                               
GLASSTIQUE
       
 
                               
UNITED STATES
  T30006US00   6/23/1980   73/26,7365   10/6/1981   1,172,198   REGISTERED    
14  
14 - Jewelry
       
 
                               
GLO
       
 
                               
UNITED STATES
  T30124US40   4/23/2001   78/059,913   1/15/2002   2,529,980   REGISTERED    
25  
25 - jackets, pants, skirts, sweaters, blouses, shirts, T-shirts, vests, shorts,
tank tops, jeans, belts
       
 
                               
GLO JEANS
       
 
                               
UNITED STATES
  T30242US00   6/23/2009   77/766,052   12/29/2009   3,731,417   REGISTERED    
14  
14 - Watches
       
UNITED STATES
  T30242US03   9/24/2009   77/834,083   11/30/2010   3,884,062   REGISTERED    
18  
18 - handbags, [travel bags, backpacks, tote bags, messenger bags] and wallets
       
 
                               
GLO JEANS (Stylized)
       
 
                               
UNITED STATES
  T30242US04   9/24/2009   77/834,262   2/8/2011   3,917,806   REGISTERED     18
 
18 - handbags, travel bags, backpacks, tote bags, messenger bags and wallets
       
 
                               
GLO JEANS and design
       
 
                               
UNITED STATES
  T30313US00   2/1/2010   77/924,646   8/31/2010   3,841,232   REGISTERED     25
 
25 - bottoms and tops
       
UNITED STATES
  T30313US01   9/24/2009   77/979,756   7/27/2010   3,826,464   REGISTERED    
18  
18 - Handbags
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 7

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
GLO JEANS logo
       
 
                               
UNITED STATES
  T30242US01   6/23/2009   77/766,076   12/29/2009   3,731,418   REGISTERED    
14  
14 - Watches
       
UNITED STATES
  T30242US02   6/23/2009   77/766,089   12/29/2009   3,731,419   REGISTERED    
25  
25 - Coats and jackets
       
 
                               
GLORIA
       
 
                               
UNITED STATES
  T30165US00   1/27/2003   78/207,449   3/21/2006   3,070,050   REGISTERED    
25  
25 - Apparel, namely pants, skirts, sweaters, blouses, shirts, T-shirts,
culottes, vests, shorts, tank tops, jeans and dresses
       
 
                               
GLORIA VANDERBILT
       
 
                               
UNITED STATES
  T30124US18   6/18/1979   73/220,199   9/28/1982   1,210,561   REGISTERED    
25  
25 - Wearing Apparel-Namely, Ladies’ Blouses, Knit Tops, Skirts, Trousers and
Shorts
       
UNITED STATES
  T30124US32   4/7/1994   74/510,417   4/25/1995   1,891,168   REGISTERED     25
 
25 - footwear, namely boots, shoes, pumps, sneakers, clogs, slippers, sandals,
and thongs
       
UNITED STATES
  T30124US42   11/19/2003   78/330,286   11/8/2005   3,013,969   REGISTERED    
24  
24 - Bed Sheets, Pillow Cases, Pillow Shams, Blankets, Duvet Covers, Comforters
and Bed Spreads; Table Covers; Bath Mats and Towels
       
UNITED STATES
  T30124US44   10/20/2004   78/502,792   1/9/2007   3,197,409   REGISTERED    
027  
027 - Home furnishings, namely, bath rugs and accent rugs in Class 27
       
UNITED STATES
  T30124US46   10/20/2004   78/502,837   7/10/2007   3,262,101   REGISTERED    
20  
20 - ((Pillows, decorative pillows; Bath accessories namely shower curtain
rods)) shower curtain holders
       
 
                               
GLORIA VANDERBILT Signature
       
 
                               
UNITED STATES
  T30125US01   2/15/1991   74/140,123   7/7/1982   1,699,162   REGISTERED     25
 
25 - JACKETS, PANTS, JEANS, ROMPERS, JUMPSUITS, SHORTS, SHIRTS, SWEATERS,
SWEATSHIRTS, SWEAT SHORTS, VESTS, SPORTCOATS, BLAZERS, COATS, HATS, SCARVES,
GLOVES, T-SHIRTS, OVERALLS, SWIMSUITS, SOCK AND UNDERWEAR, ROBES, TROUSERS,
SLACKS, BLOUSES, KNIT TOPS, TOPS, SKIRTS, DRESSES, HOSIERY, PANTY HOSE, TIGHTS,
STOCKINGS, LEOTARDS, SLEEPWEAR AND TOPS, STRING BIKINIS, TANK TOPS, BRAS,
PANTIES & FOOTWEAR
       
 
                               
GLORIA VANDERBILT (Signature design)(Licenced to L’Oreal)
       
 
                               
UNITED STATES
  T30124US48   4/27/1982   73/361,790   8/14/1984   1,289,670   REGISTERED    
03  
03 - Perfumes, Perfume Sprays, Toilet Water, Toilet Water Sprays, Body Lotions
and Body Powders
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 8

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
GLORIA VANDERBILT (signature) (Licenced to L’Oreal)
       
 
                               
UNITED STATES
  T30124US22   4/27/1982   73/361,790   8/14/1984   1,289,670   REGISTERED     3
 
3 - Perfumes, Perfume Sprays, Toilet Water, Toilet Water Sprays, Body Lotions
and Body Powders
       
 
                               
GLORIA VANDERBILT Signature
       
 
                               
UNITED STATES
  T30125US03   10/5/1989   73/829,949   5/1/1990   1,594,237   REGISTERED     18
 
18 - [UMBRELLAS], WALLETS, TRAVEL BAGS, TOTE BAGS,[ KNAPSACKS],[ DUFFEL BAGS],
[SCHOOL BAGS], HANDBAGS,[GYM BAGS], [BRIEFCASES]
       
 
                               
GLORIA VANDERBILT Signature and Swan Design
       
 
                               
UNITED STATES
  T30124US33   2/15/1994   74/490,960   10/24/1995   1,929,150   REGISTERED    
25  
25 - men`s, women`s and children`s pants, jeans, jumpsuits, rompers, shorts,
shirts, sweaters, sweatshirts, jogging suits, sportscoats, blazers, coats,
vests, jackets, T-shirts, overalls, swimsuits, socks, sleepwear, robes,
underwear, footwear, hats, scarves and gloves; women`s and girl`s blouses,
skirts, dresses, hosiery, pantyhose, tights, stockings, leotards, underwear,
briefs and tops, bras and panties
       
 
                               
GO AK ANNE KLEIN and Design
       
 
                               
UNITED STATES
  131215   7/24/2003   78/278,362   2/1/2005   2,922,757   REGISTERED     25  
25 - women’s footwear
       
 
                               
GRANE
       
 
                               
UNITED STATES
  T30286US00   4/7/2005   78/603,853   9/25/2007   3,299,051   REGISTERED     25
 
25 - Clothing, namely, pants, skirts, [jackets] and shirts
       
 
                               
GRANE and Design
       
 
                               
UNITED STATES
  T30286US01   8/12/2005   78/691,234   10/2/2007   3,303,844   REGISTERED    
25  
25 - Clothing, namely, pants, skirts, [jackets] and shirts
       
 
                               
GV Initials Design
       
 
                               
UNITED STATES
  T30124US21   7/11/1979   73/222,940   9/29/1981   1,171,375   REGISTERED    
25  
25 - Women’s Clothing-Namely, Slacks and Jackets
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 9

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
GV back pocket design
       
 
                               
UNITED STATES
  T30124US14   12/9/2000   76/126,193   5/21/2002   2,572,330   REGISTERED    
25  
25 - WOMEN’S AND CHILDREN’S PANTS, JEANS, SHORTS, SKIRTS AND OVERALLS
       
UNITED STATES
  T30124US47   3/14/2007   77/131,070   3/25/2008   3,400,881   REGISTERED    
25  
25 - bottoms
       
 
                               
Humming Bird Design (GRANE)
       
 
                               
UNITED STATES
  T30456US00   4/12/2007   77/155,058   12/25/2007   3,359,199   REGISTERED    
25  
25 - pants, skirts, jackets
       
 
                               
INVISIBLE ESSENTIALS
       
 
                               
UNITED STATES
  T30463US00   9/27/2007   77/290,641   12/2/2008   3,541,348   REGISTERED    
25  
25 - underwear
       
 
                               
J JONES NEW YORK logo
       
 
                               
UNITED STATES
  T30459US00   4/26/2007   77/166,523   4/6/2010   3,772,021   REGISTERED     25
 
25 - tops bottoms
       
 
                               
JEANSTAR
       
 
                               
UNITED STATES
  T30200US00   1/22/2004   78/355,874   1/25/2005   2,920,862   REGISTERED    
025  
025 - Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
jumpsuits and jackets
       
 
                               
JEANSTAR (stylized)
       
 
                               
UNITED STATES
  T30200US01   1/22/2004   78/355,895   4/26/2005   2,943,778   REGISTERED    
025  
025 - Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
jumpsuits and jackets
       
 
                               
JJ AND DESIGN
       
 
                               
UNITED STATES
  T30053US00   1/5/1993   74/345,662   11/16/1993   1,804,362   REGISTERED    
14,18  
14 - GOLD AND SILVER JEWELRY; GOLD AND SILVER ELECTROPLATED JEWELRY
       
18 - LEATHER BELTS, LEATHER HANDBAGS, LEATHER PURSES.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 10

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JJ JUDITH JACK
       
 
                               
UNITED STATES
  T30050US00   3/5/1999   75/654,678   8/22/2000   2,378,930   REGISTERED     14
 
14 - JEWELRY
       
 
                               
JNY
       
 
                               
UNITED STATES
  409   2/26/1990   74/033,134   4/28/1992   1,684,843   REGISTERED     25  
25 - Women’s T-shirts, sweaters, shorts, shirts, jackets, pullon pants blouses,
vests.
       
UNITED STATES
  485   8/1/1997   75,334,177   10/20/1998   2,197,813   REGISTERED     25  
25 - Women’s outerwear, namely, coats, jackets and raincoats
       
UNITED STATES
  498   9/17/1997   75,358,689   11/24/1998   2,205,492   REGISTERED     18  
18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES, BUSINESS AND CREDIT
CARD CASES, PASSPORT CASES, WALLETS, SCHOOL BAGS, TOTEBAGS, ALL PURPOSE SPORT
TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVEL BAGS, COSMETIC BAGS SOLD EMPTY,
BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS, KEY FOBS AND KEY CASES, IN INTERNATIONAL
CLASS 18;
       
 
                               
JNY JONES NEW YORK
       
 
                               
UNITED STATES
  934   11/28/2000   78,036,770   11/6/2001   2,504,772   REGISTERED     25  
25 - suits, jackets, blazers, sportscoats, pants, slacks, dress slacks
       
 
                               
JONES JEANS
       
 
                               
UNITED STATES
  316   6/7/1995   74/685,505   3/11/1997   2,044,843   REGISTERED     25  
25 - Pants, [slacks, shirts, vests, jackets, skirts, dresses and shorts].
       
 
                               
JONES NEW YORK
       
 
                               
UNITED STATES
  417   3/12/1992   74/254,881   1/5/1993   1,744,614   REGISTERED     25  
25 - Women’s intimate apparel, namely bras, panties, leggings, body suits,
unitards, camisoles & chemises
       
UNITED STATES
  477   6/19/1986   73/604,940   8/18/1987   1,453,268   REGISTERED     25  
25 - Clothing, namely men’s tailored suits and sportcoats
       
UNITED STATES
  418   2/23/1994   74/493,787   8/1/1995   1,908,984   REGISTERED     42  
42 - Retail clothing store services
       
UNITED STATES
  479   12/31/1984   73/515,942   9/24/1985   1,362,051   REGISTERED     25  
25 - Men’s constructed tailored sportcoats and men’s constructed tailored suits.
       
UNITED STATES
  480   7/22/1985   73/549,488   7/1/1986   1,399,556   REGISTERED     25  
25 - Womens, junior misses and petites clothing namely, Jackets, slacks, suits,
sweaters, vests, blouses, skirts and dresses
       
UNITED STATES
  478   1/19/1970   72,348,952   8/15/1972   941,013   REGISTERED     25  
25 - Men’s (boy’s), Junior Miss and women’s knitwear, namely, knitted andWoven
sport shirts, tops, pullovers, jackets, slacks, shorts, (swim suits, sport
suits, pajamas) Sweaters, Vests, (Night Shirts) and Junior Miss anf Womens
lnited and woven (Shells,) Blouses, Dresses, (Shifts and Robes)
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 11

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JONES NEW YORK continued . . .
                               
UNITED STATES
  416   12/18/1991   74,231,949   6/14/1994   1,839,782   REGISTERED     18  
18 - Umbrellas
       
UNITED STATES
  420   12/29/1993   74/475,151   2/7/1995   1,877,680   REGISTERED     25  
25 - Women’s shoes sandals and boots.
       
UNITED STATES
  413   2/26/1990   74/033,133   7/23/1991   1,651,879   REGISTERED     3  
3 - Perfumes, cologn, and toilet water
       
UNITED STATES
  414   8/27/1990   74/091,254   11/26/1991   1,665,702   REGISTERED     9  
9 - prescription eyeglass frames
       
UNITED STATES
  415   3/15/1991   74/148,202   9/8/1992   1,714,571   REGISTERED     18,25  
18 - Handbags
       
25 - Clothing, belts.
       
UNITED STATES
  T00103US17   12/16/2004   78/533,816   11/21/2006   3,175,112   REGISTERED    
25  
25 - Cold weather accessories, namely caps, hats, scarves, mittens, gloves, and
earmuffs
       
UNITED STATES
  T00103US18   4/28/2005   78/618,624   3/17/2009   3,593,020   REGISTERED    
14  
14 - earrings, bracelets, necklaces, [pins], [pendants], [rings] [watches]
       
UNITED STATES
  T00103US20   3/19/2007   77/134,607   10/30/2007   3,323,702   REGISTERED    
9  
9 - Sunglasses
       
 
                               
JONES NEW YORK CLASSIC
       
 
                               
UNITED STATES
  588   10/27/1998   75,576,457   5/15/2001   2,451,516   REGISTERED     25  
25 - suits only as of 8 & 15 affidavit
       
 
                               
JONES NEW YORK COLLECTION
       
 
                               
UNITED STATES
  T30203US00   2/12/2004   78/366,986   8/2/2005   2,980,952   REGISTERED     25
 
25 - Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
sweaters, tops, jumpsuits, jackets, vests and coats
       
 
                               
JONES NEW YORK JEANS
       
 
                               
UNITED STATES
  T30452US00   3/7/2007   77/124,562   10/30/2007   3,323,662   REGISTERED    
25  
25 - Bottoms and dresses
       
 
                               
JONES NEW YORK PLATINUM
       
 
                               
UNITED STATES
  T30267US00   1/19/2005   78/549,728   12/13/2005   3,029,172   REGISTERED    
025  
025 - Apparel, namely jackets, skirts, pants and dresses
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 12

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JONES NEW YORK SIGNATURE
       
 
                               
UNITED STATES
  T30181US04   7/9/2003   78/272,140   7/20/2004   2,865,154   REGISTERED     25
 
25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, [denim jackets], and[ jumpsuits]
       
 
                               
JONES NEW YORK SPORT
       
 
                               
UNITED STATES
  T00113US02   9/26/2002   78/168,300   12/2/2003   2,788,818   REGISTERED    
025  
025 - CLOTHING, NAMELY, SKIRTS, [SUITS], SLACKS, SHORTS, BLOUSES, DRESSES,
COATS, SWEATERS,[ SCARVES], VESTS, JACKETS, JUMPSUITS, T-SHIRTS AND JEANS
       
 
                               
JONES SPORT
       
 
                               
UNITED STATES
  T30320US00   1/26/2006   78/799,808   11/21/2006   3,174,175   REGISTERED    
25  
25 - Outerwear namely Coats; Apparel, namely, shorts, knit tops, sweaters,
jackets, pants, woven shirts.
       
 
                               
JONES STUDIO
       
 
                               
UNITED STATES
  T00117US01   9/26/2002   78/168,308   7/6/2004   2,861,401   REGISTERED    
025  
025 - CLOTHING, NAMELY, SKIRTS, [SUITS] SLACKS, SHORTS, BLOUSES, DRESSES,
[COATS,] [SWEATERS], SCARVES,[ VESTS], JACKETS,[ JUMPSUITS], T-SHIRTS AND [
JEANS]
       
 
                               
JONES WEAR
       
 
                               
UNITED STATES
  423   7/26/1994   74/554,004   7/18/1995   1,905,736   REGISTERED     25  
25 - Women’s blouses, suits, skirts, slacks, vests, jackets, shorts, dresses,
undergarments, shirts, hosiery, scarves and sweaters
       
UNITED STATES
  422   2/2/1989   73/778,414   4/17/1990   1,592,094   REGISTERED     25  
25 - Women’s blouses
       
UNITED STATES
  T00118US07   5/13/2005   78/629,306   8/21/2007   3,283,624   REGISTERED     9
 
9 - Non-prescription sunglasses, prescription sunglasses, non-prescription
eyeglasses, prescription eyeglasses, reading glasses, clip-on eyeglass frames
and eyeglass frames
       
 
                               
JONES WEAR ESSENTIALS
       
 
                               
UNITED STATES
  T30451US00   3/6/2007   77/123,304   10/30/2007   3,323,654   REGISTERED    
25  
25 - tops bottoms jackets
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 13

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JONES WEAR STUDIO
       
 
                               
UNITED STATES
  T30458US00   9/11/2007   77/276,262   5/20/2008   3,430,577   REGISTERED    
25  
25 - tops bottoms dresses, jackets coats
       
 
                               
JUDITH JACK
       
 
                               
UNITED STATES
  T30044US00   9/16/1991   74/203,907   8/18/1992   1,708,038   REGISTERED    
14  
14 - JEWELRY
       
 
                               
JUDITH JACK DÉCOR
       
 
                               
UNITED STATES
  T30228US00   6/17/2004   78/436,787   11/15/2005   3,016,350   REGISTERED    
06  
06 - Decorative boxes made of metal
       
UNITED STATES
  T30228US01   6/17/2004   78/436,793   9/12/2006   3,143,100   REGISTERED    
20  
20 - Picture frames
       
UNITED STATES
  T30228US02   6/17/2004   78/436,804   10/30/2007   3,325,694   REGISTERED    
21  
21 - Compacts sold empty; Candle holders
       
UNITED STATES
  T30228US03   6/17/2004   78/436,812   10/14/2008   3,518,109   REGISTERED    
28  
28 - Christmas tree ornaments
       
UNITED STATES
  T30228US04   6/17/2004   78/436,820   10/14/2008   3,518,110   REGISTERED    
09  
09 - Magnifying glasses
       
UNITED STATES
  T30228US05   6/17/2004   78/436,826   11/22/2005   3,018,747   REGISTERED    
16  
16 - Letter openers, Desktop business card holders not made of leather
       
 
                               
Junior face design
       
 
                               
UNITED STATES
  T30442US04   1/11/2007   77/081,076   5/6/2008   3,423,683   REGISTERED     14
 
14 - Watches
       
 
                               
KASPER
       
 
                               
UNITED STATES
  115124   4/9/1979   73/210,805   7/28/1981   1,162,830   REGISTERED     25  
25 - Wearing Apparel-Namely, Sweaters, Shirts, Blouses, T-Shirts, Pants, Jeans,
Skirts, Shorts, Jackets, Coats, Suits, Raincoats, Capes, Ponchos, Shawls,
Scarves, Evening Gowns, Evening Skirts and Tops, Daytime and Cocktail Dresses,
Tennis Shorts, Tennis Shirts, Tennis Dresses, Fur Coats, Fur Trimmed Coats, Fur
Lined Coats and Reversible Fur Coats Having Fur on One Side, Cloth on the
Opposite Side and Wearable on Either Side
       
UNITED STATES
  T30402US01   5/23/2007   77/188,383   2/19/2008   3,384,446   REGISTERED    
35  
35 - Retail apparel stores
       
UNITED STATES
  T30402US03   4/16/2008   77/449,247   11/25/2008   3,536,755   REGISTERED    
25  
25 - Tops and Bottoms
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 14

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
L.E.I.
       
 
                               
UNITED STATES
  T30162US00   2/23/1999   75/648,417   3/7/2000   2,326,186   REGISTERED     25
 
25 - Apparel, namely, jeans, shirts, jackets, vests, pants, sweaters,
[jump-suits,] shorts, skorts, [overalls, shortalls], dresses, skirts, T-shirts,
and sweatpants
       
UNITED STATES
  12333   2/23/1999   75/64,6379   11/7/2000   2,402,788   REGISTERED     25  
25 - Apparel tops, bottoms lingerie, footwear
       
UNITED STATES
  T30162US02   5/17/1999   75/982,330   7/30/2002   2,602,044   REGISTERED    
9,14  
9 - eyewear
       
14 - watches
       
UNITED STATES
  T30162US06   7/17/2008   77/524,494   8/4/2009   3,664,832   REGISTERED     14
 
14 - jewelry
       
UNITED STATES
  T30162US09   8/14/2008   77/547,108   10/13/2009   3,696,844   REGISTERED    
25  
25 - sleepwear, pajamas and loungewear
       
UNITED STATES
  T30162US10   4/13/2009   77/712,439   9/29/2009   3,689,398   REGISTERED    
18  
18 - handbags
       
 
                               
l.e.i. Design
       
 
                               
UNITED STATES
  T30155US01   2/23/1999   75/646,401   8/28/2001   2,483,062   REGISTERED    
25  
25 - Apparel tops bottoms lingerie, footwear
       
 
                               
L.E.I. [365] LIFE ENERGY INTELLIGENCE stylized
       
 
                               
UNITED STATES
  T30478US02   2/3/2009   77/662,370   4/13/2010   3,776,004   REGISTERED     25
 
25 - Tops and Bottoms
       
 
                               
L.E.I. LIFE ENERGY INTELLIGENCE
       
 
                               
UNITED STATES
  T30310US00   10/31/2005   78/743,570   10/10/2006   3,153,788   REGISTERED    
025  
025 - Pants, jeans, skirts, jackets, vests, sweatpants, shorts, shirts,
lingerie, sweaters, footwear
       
 
                               
L.E.I. PREMIUM
       
 
                               
UNITED STATES
  T30238US00   9/27/2004   78/490,107   8/22/2006   3,134,091   REGISTERED    
25  
25 - Clothing, namely, pants, skirts and jackets
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 15

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
LE SUIT
       
 
                               
UNITED STATES
  118356   7/18/1997   75/327,046   9/22/1998   2,190,755   REGISTERED     25  
25 - women’s clothing, namely, suits, dresses, skirts, blouses, shells, jackets,
slacks, pants, sweaters, vests, scarves and shirts
       
 
                               
LIFE ENERGY INTELLIGENCE
       
 
                               
UNITED STATES
  T30157US00   3/8/1999   75/655,201   3/7/2000   2,326,247   REGISTERED     25
 
25 - Apparel, namely, jeans, shirts, jackets, vests, pants, sweaters,
jump-suits, shorts, skorts, [overalls], [shortalls], dresses, skirts, T-shirts,
and sweatpants
       
UNITED STATES
  T30157US01   3/8/1999   75/656,110   10/24/2000   2,398,654   REGISTERED    
25  
25 - Clothing, namely, tops, bottoms, lingerie, and footwear
       
 
                               
Lion Head Design
       
 
                               
UNITED STATES
  116335   1/19/1977   73/113,082   10/11/1977   1,074,925   REGISTERED     9  
9 - sunglasses
       
UNITED STATES
  116334   8/9/1974   73/029,040   7/29/1975   1,016,971   REGISTERED     25  
25 - COATS, (SUITS, JACKETS, PANTS, SHIRTS, DRESSES, BLOUSES, SWEATERS AND
BELTS)
       
UNITED STATES
  116338   12/5/1975   73/071,001   8/17/1976   1,046,317   REGISTERED     14  
14 - WATCHES
       
UNITED STATES
  116333   3/11/1976   73/079,993   10/19/1976   1,050,741   REGISTERED     25  
25 - shoes
       
UNITED STATES
  116330   8/9/1974   73/029,039   7/29/1975   1,016,891   REGISTERED     18  
18 - POCKETBOOKS
       
UNITED STATES
  116299   11/6/1975   73/068,125   11/16/1976   1,052,859   REGISTERED     18  
18 - LEATHER GOODS-NAMELY, COSMETIC CASES, CLUTCHES, PURSES, WALLETS, BILLFOLDS,
CREDIT CARD CASES, CHECKBOOK HOLDERS, KEY CASES, POUCHES, TRAVEL KITS AND
PASSPORT CASES
       
UNITED STATES
  116331   8/9/1974   73/029,041   2/3/1976   1,032,219   REGISTERED     14  
14 - JEWELRY MADE OF NON-PRECIOUS METAL
       
 
                               
Lionhead Design
       
 
                               
UNITED STATES
  T30304US00   8/9/1974   73/029,039   7/29/1975   1,016,891   REGISTERED     18
 
18 - Pocketbooks
       
 
                               
Lion’s Head Design
       
 
                               
UNITED STATES
  T30322US00   2/6/2006   78/807,930   3/17/2009   3,593,137   REGISTERED     25
 
25 - belts, scarves, hats, gloves, [swimwear], leg wear, [suits], jackets,
pants, shirts, dresses, blouses, sweaters, outerwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 16

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
LOCK STITCH CONTROL
       
 
                               
UNITED STATES
  T30474US00   7/14/2008   77/521,189   1/18/2010   3,738,701   REGISTERED    
25  
25 - Bottoms
       
 
                               
MAGGIE MCNAUGHTON
       
 
                               
UNITED STATES
  T30085US00   10/17/1991   74,212,908   7/6/1993   1,780,351   REGISTERED    
25  
25 - CLOTHING, INCLUDING Dresses, slacks, pants, tops, shirts, blouses, shorts,
jeans, tops and coordinated sets thereof.
       
 
                               
NAPIER
       
 
                               
UNITED STATES
  T30005US00   11/12/1947   71/540,854   2/15/1949   0,506,688   REGISTERED    
14  
14 - bracelets, brooches, necklaces, earrimgs (as of 2009 renewal)
       
 
                               
NAPIER (Stylized)
       
 
                               
UNITED STATES
  T30007US00   1/12/1998   75/416,437   3/9/1999   2,230,536   REGISTERED     14
 
14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS MATERIALS.
       
 
                               
NORTON MCNAUGHTON
       
 
                               
UNITED STATES
  T30094US00   10/17/1991   74,212,907   5/3/1994   1,833,865   REGISTERED    
25  
25 - Women’s sportswear namely, sweaters, blouses, jackets, pants, skirts, vests
and shorts.
       
 
                               
NORTON MCNAUGHTON ESSENTIALS
       
 
                               
UNITED STATES
  T30103US10   6/14/2000   76/070,279   1/17/2006   3,043,043   REGISTERED    
25  
25 - Ladies clothing, namely, t-shirts, dresses, vests, jackets, shirts,
blouses, sweaters, pants, shorts, and skirts
       
 
                               
PRIVATE PARTY
       
 
                               
UNITED STATES
  T30103US13   3/8/1990   74/036,205   11/19/1991   1,665,094   REGISTERED    
25  
25 - clothing, namely, ladies knit tops
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 17

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
RACHEL ROY
       
 
                               
UNITED STATES
  T30496US00   9/20/2005   76/615,233   3/7/2006   3,066,466   REGISTERED     25
 
25 - Clothing, namely, dresses, skirts, shirts, T-shirts, blouses, jackets,
coats, sweat shirts, sweat pants, pants, jeans, scarves, undergarments, socks
and footwear
       
 
                               
RACHEL ROY NEW YORK and Design
       
 
                               
UNITED STATES
  T30488US04   12/3/2004   76/623,007   1/17/2006   3,044,114   REGISTERED    
25  
25 - Clothing, namely, dresses, skirts, shirts, T-shirts, blouses, jackets,
coats, sweaters, sweatshirts, sweatpants, pants, jeans, scarves, hats,
undergarments, socks, bathing suits and footwear.
       
 
                               
RENA ROWAN
       
 
                               
UNITED STATES
  483   1/13/1984   73/460,825   3/19/1985   1,325,987   REGISTERED     25  
25 - Clothing, namely blouses.
       
UNITED STATES
  T00185US02   2/19/2002   78/109,729   1/7/2003   2,672,296   REGISTERED    
025  
025 - [Suits,Shirts] Dresses [Sweaters,Skirts,Pants, Shorts,Blouses,Jackets and
Vests for women and misses]
       
 
                               
RICHELIEU (Stylized)
       
 
                               
UNITED STATES
  T30028US00   9/18/1947   71/534,908   4/26/1949   0,508,978   REGISTERED    
14  
14 - MEN’S AND WOMEN’S JEWELRY 9NOT INCLUDING WATCHES), NAMELY, MECKLACES,
BRACELETS, FINGER RINGS, ORNAMENTAL CLIPS, BROOCHES, EARRINGS AND COSTUME
JEWELRY.
       
 
                               
ROBERT RODRIGUEZ
       
 
                               
UNITED STATES
  T30511US00   2/23/2005   78/979,608   2/28/2006   3,403,712   REGISTERED    
25  
25 - Clothing, namely, pants, blazers, vests, dresses; outerwear, namely, coats,
capes, jackets, stoles, ponchos; tops, namely, shirts, blouses, T-shirts,
pull-overs, sweaters, turtlenecks, halters, tank tops; bottoms, namely, pants,
capris, jodhpurs, slacks, shorts, Bermuda shorts, culottes, skirts, tunics,
jumpers and wraparounds; hosiery, namely, leggings; headwear, namely, hats;
mittens, and gloves; accessories, namely, shawls, scarves, belts. FIRST USE:
20040200. FIRST USE IN COMMERCE: 20040200
       
 
                               
RR Design
       
 
                               
UNITED STATES
  T30498US00   12/3/2004   76/623,006   1/17/2006   3,044,113   REGISTERED    
25  
25 - Clothing, namely, dresses, skirts, shirts, T-shirts, blouses, jackets,
coats, sweaters, sweatshirts, sweatpants, pants, jeans, scarves, hats,
undergarments, socks, bathing suits and footwea
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 18

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
Swan Design
       
 
                               
UNITED STATES
  T30124US27   7/10/1989   73/811,815   3/13/1990   1,586,875   REGISTERED    
25  
25 - FOOTWEAR, PANTS, TROUSERS, JEANS, SLACKSSHORTS, SHIRTS, SWEATERS,
SWEATSHIRTS, VESTS, JACKETS, BLAZERS, T-SHIRTS, BLOUSES, KNIT TOPS, SKIRTS,
[BRAS AND PANTIES], [HATS], [SOCKS], [SCARVES], [OVERALLS], [SWIMSUITS],
[DRESSES], [HOSIERY], [PANTY HOSE], [TIGHTS,] [STOCKINGS], [UNDERWEAR] [BRIEFS
AND TOPS], [STRING BIKINIS], [TANK TOPS], [FUR HAT]S, [FUR COATS], [FUR
JACKETS], [FUR STOLES], [FUR SCARVES], [GLOVES], [SWEAT SHORTS], and
       
 
                               
Swan Design (Floating)
       
 
                               
UNITED STATES
  T30256US01   10/20/2004   78/502,718   1/2/2007   3,194,988   REGISTERED    
027  
027 - Home furnishings, namely, bath rugs and accent rugs in Class 27
       
 
                               
Swan Design (line drawing) (Licenced to L’Oreal)
       
 
                               
UNITED STATES
  T30124US30   2/6/1990   74/026,358   7/9/1991   1,649,898   REGISTERED     03
 
03 - perfumes, perfume sprays, toilet water, toilet water sprays, body lotions
and body powders
       
 
                               
Swan Design (Round)
       
 
                               
UNITED STATES
  T30491US00   7/21/2009   77/785,602   12/29/2009   3,731,440   REGISTERED    
25  
25 - tops and bottoms
       
 
                               
Swan Design Floating
       
 
                               
UNITED STATES
  T30124US24   8/9/1984   73/494,051   7/23/1985   1,350,752   REGISTERED     25
 
25 - WOMEN’S UNDERWEAR-NAMELY, BRIEFS, T-SHIRTS, TANK TOPS, STRING BIKINIS
       
UNITED STATES
  T30124US25   11/29/1983   73/454,714   11/19/1985   1,371,374   REGISTERED    
25  
25 - SHIRTS, PANTS, TROUSERS, SKIRTS, SHORTS, JUMPSUITS, VESTS, SWEATERS,
JACKETS, BLAZERS, HATS, SWEATSHIRTS, SWEAT SHORTS, AND DRESSES
       
 
                               
Swan Design with flower
       
 
                               
UNITED STATES
  T30124US17   11/18/1978   73/192,508   5/26/1981   1,155,671   REGISTERED    
25  
25 - Women’s Apparel-Namely, T-Shirts, Blouses, Shirts, Jeans, Pants, Shorts,
Skirts and Sweaters
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 19

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
THE EXECUTIVE SUITE
       
 
                               
UNITED STATES
  T30271US00   1/18/2005   78/549,080   12/27/2005   3,035,819   REGISTERED    
035  
035 - Retail clothing store services
       
 
                               
TREZA
       
 
                               
UNITED STATES
  T30042US00   10/2/1964   72/203,204   9/28/1965   0,796,735   REGISTERED    
14  
14 - NECKLACES, BRACELETS AND EARRINGS.
       
 
                               
TREZA (Stylized)
       
 
                               
UNITED STATES
  T30261US00   12/21/2004   78/536,066   1/24/2006   3,050,089   REGISTERED    
035  
035 - retail store services in the field of apparel, footwear, accessories,
eyewear, hosiery, belts, bags, leather goods, watches and jewelry.
       
 
                               
TREZA and Design
       
 
                               
UNITED STATES
  T30042US01   3/28/2006   78/847,663   1/23/2007   3,201,979   REGISTERED    
25  
25 - tops, pants and jackets
       
 
                               
TREZA WOMAN
       
 
                               
UNITED STATES
  T30296US00   6/23/2005   78/657,214   8/15/2006   3,131,278   REGISTERED    
35  
35 - retail store services in the field of apparel, footwear, accessories,
eyewear, hosiery, belts, bags, leather goods, watches and jewelry
       
 
                               
TRUE FREEDOM
       
 
                               
UNITED STATES
  T30464US01   10/4/2007   77/296,126   12/2/2008   3,541,375   REGISTERED    
25  
25 - bottoms and topps
       
 
                               
VANDERBILT GLORIA VANDERBILT and Swan Design (Licenced to L’Oreal)
       
 
                               
UNITED STATES
  T30124US20   4/22/1982   73/360,963   4/23/1985   1,331,536   REGISTERED    
03  
03 - Perfumes, Perfume Sprays, Toilet Water, Toilet Water Sprays, Body Lotions
and Body Powders
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 20

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
VANDERBILT(Stylized) (Licenced to L’Oreal)
       
 
                               
UNITED STATES
  T30124US23   4/22/1982   73/360,964   5/7/1985   1,333,913   REGISTERED     3
 
3 - Perfumes, Perfume Sprays, Toilet Water, Toilet Water Sprays, Body Lotions
and Body Powders
       
 
                               
WEAREVER GIRL
       
 
                               
UNITED STATES
  T30519US00   7/24/2006   78/936,196   10/2/2007   3,301,469   REGISTERED    
25  
25 - tops, pants, skirts and dresses
          END OF REPORT
      TOTAL ITEMS SELECTED =     179  

 



--------------------------------------------------------------------------------



 



U.S. Registrations
Nine West Development Corp.

  Owner Trademark Image   Printed: 4/7/2011   Page 1

     
Country:
  UNITED STATES
Status:
  REGISTERED

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
9 & CO.
         
UNITED STATES
  3833/0071   7/18/1990   74/079,469   10/13/1992   1,724,670   REGISTERED    
25  
25 - Footwear
       
 
                               
9 DEGREES NINE WEST
       
 
                               
UNITED STATES
  T30257US00   10/26/2004   78/506,022   12/12/2006   3,182,559   REGISTERED    
25  
25 - shoes and boots
       
 
                               
9 NINE WEST
       
 
                               
UNITED STATES
  T30152US08   8/25/2004   78/473,412   4/19/2005   2,942,212   REGISTERED    
009  
009 - optical eyewear and sunglasses
       
 
                               
9 of 9 logo
       
 
                               
UNITED STATES
  T30497US00   12/23/2009   77/900,344   8/3/2010   3,827,774   REGISTERED     9
 
9 - eyewear
       
UNITED STATES
  T30497US01   12/23/2009   77/900,362   8/3/2010   3,827,776   REGISTERED    
14  
14 - jewelry and watches
       
UNITED STATES
  T30497US02   12/23/2009   77/900,393   8/3/2010   3,827,778   REGISTERED    
18  
18 - handbags, purses, wallets, key cases
       
UNITED STATES
  T30497US03   12/23/2009   77/900,432   8/3/2010   3,827,781   REGISTERED    
25  
25 - tops, bottoms, suits, dresses, footwear, legwear, hats, gloves, scarves and
belts
       
UNITED STATES
  T30497US04   12/23/2009   77/900,316   8/3/2010   38/277,72   REGISTERED    
35  
35 - retail store services
       
 
                               
9 WEST (Word Mark)
       
 
                               
UNITED STATES
  T20007US0   2/26/1979   73/204,922   9/22/1981   1,170,312   REGISTERED     25
 
25 - Shoes
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 2

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
ALL IN A DAY’S WORK
       
 
                               
UNITED STATES
  T30305US00   9/12/2005   78/710,748   8/14/2007   3,280,709   REGISTERED    
18  
18 - Briefcase-type portfolios; Briefcases; Luggage; Pocketbooks; Satchels;
Shoulder bags; Tote bags
       
 
                               
BANDOLINO (Stylized)
       
 
                               
UNITED STATES
  3833/0121   9/20/1985   73/559,256   4/22/1986   1,391,192   REGISTERED     42
 
42 - Retail shoe store services.
       
 
                               
BANDOLINO (Word Mark)
       
 
                               
UNITED STATES
  3833/0120   4/29/1960   72/096,126   5/16/1961   715,486   REGISTERED     25  
25 - Ladies shoes
       
UNITED STATES
  T00012US02   12/11/2001   78/097,705   9/7/2004   2,882,859   REGISTERED    
18  
18 - Handbags and clutch purses, [small leather goods], [key cases, credit cards
cases, cosmetic cases sold empty, wallets, business card cases and lipstick
holders]
       
UNITED STATES
  T00012US04   6/7/2002   78/134,069   8/10/2004   2,872,569   REGISTERED     25
 
25 - CLOTHING, NAMELY, SKIRTS, [SUITS], SLACKS, [SHORTS], SKORTS,BLOUSES,
SHIRTS, BLAZERS, [DRESSES, DUSTERS], SWEATERS, CARDIGANS, PULLOVERS, JEANS,
VESTS, JACKETS, SWEATERS, CAMISOLES, CULOTTES, KNIT PANTS, KNIT TOPS; TANK TOPS,
T-SHIRTS, POLO SHIRTS, DENIM JACKETS
       
UNITED STATES
  T00012US07   1/26/2007   77/092,303   9/18/2007   3,293,434   REGISTERED    
35  
35 - On-line retail store services featuring shoes and handbags; Retail apparel
stores; Retail store services featuring shoes, handbags, purses and sunglasses.
       
 
                               
BANDOLINOBLU
       
 
                               
UNITED STATES
  T30143US00   9/6/2002   78/161,451   9/25/2007   3,298,647   REGISTERED     25
 
25 - JACKETS SLACKS SKIRTS SHORTS DRESSES JEANS
       
 
                               
BANISTER — EASY SPIRIT
       
 
                               
UNITED STATES
  T30190US00   10/20/2003   78/315,657   2/22/2005   2,927,864   REGISTERED    
35  
35 - Retail store services in the field of footwear and handbags
       
 
                               
BANISTER SHOE STUDIO
       
 
                               
UNITED STATES
  3833/0004   1/16/1996   75/043,559   3/23/1999   2,234,574   REGISTERED     42
 
42 - STORE SERVICES FOR FOOTWEAR, SMALL LEATHER GOODS, HANDBAGS, HOSIERY,
SUNGLASSES, AND BELTS.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 3

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
BANISTER SHOE STUDIO continued . . .
                       
UNITED STATES
  3833/0005   1/13/1997   75/978,187   4/27/1999   2,242,173   REGISTERED     35
 
35 - RETAIL STORE SERVICES FOR FOOTWEAR, SMALL LEATHER GOODS, HANDBAGS, HOSIERY,
SUNGLASSES, SOCKS, BELTS, SHOE CARE GOODS, SHOE AND BOOT BRUSHES.
       
 
                               
BOUTIQUE 58
       
 
                               
UNITED STATES
  T30297US00   11/3/2005   78/746,336   11/13/2007   3,336,603   REGISTERED    
25  
25 - FOOTWEAR
       
UNITED STATES
  T30297US01   9/23/2005   78/719,559   8/29/2006   3,135,811   REGISTERED    
35  
35 - Wholesale showroom services of footwear, handbags and small leather goods
       
 
                               
BOUTIQUE 9
       
 
                               
UNITED STATES
  T30441US01   12/13/2006   77/063,427   10/28/2008   3,524,742   REGISTERED    
25  
25 - Footwear
       
UNITED STATES
  T30441US05   12/21/2006   77/069,142   7/20/2010   3,822,236   REGISTERED    
18  
18 - Handbags
       
 
                               
CALIFORNIA COBBLERS
       
 
                               
UNITED STATES
  3833/0131   4/1/1980   73/256,431   8/4/1981   1,163,870   REGISTERED     25  
25 - Footwear
       
 
                               
CARLTON (Stylized)
       
 
                               
UNITED STATES
  715   12/29/1947   71,552,374   5/27/1952   559,203   REGISTERED     25  
25 - Men’s, women’s and children’s shoes of leather and fabric
       
 
                               
CIRCA (Stylized)
       
 
                               
UNITED STATES
  T30487US00   6/8/1981   73/313,595   7/20/1982   1,202,134   REGISTERED     25
 
25 - Belts
       
 
                               
CIRCA COMFORT 365
       
 
                               
UNITED STATES
  T30232US07   6/11/2004   78/433,894   8/7/2007   3,276,238   REGISTERED     25
 
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 4

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
CIRCA JOAN & DAVID
       
 
                               
UNITED STATES
  T30233US10   7/16/2003   78/274,851   10/20/2009   3,698,961   REGISTERED    
25  
25 - Clothing, namely, pants, suits, blouses, shirts, scarves, hosiery, jackets,
footwear
       
 
                               
CIRCA JOAN & DAVID (Stylized)
       
 
                               
UNITED STATES
  T30233US06   7/16/2003   78/274,847   10/20/2009   3,698,960   REGISTERED    
25  
25 - Clothing, namely, pants, suits, blouses, shirts, scarves, hosiery, jackets,
footwear
       
 
                               
CLOUD 9
       
 
                               
UNITED STATES
  T20072US0   1/16/1997   75/226,596   12/23/2003   2,797,957   REGISTERED    
25  
25 - Footwear.
       
 
                               
CLOUD 9 NINE WEST
       
 
                               
UNITED STATES
  717   8/11/1998   75,534,635   9/27/2005   2,999,410   REGISTERED     18  
18 - Handbags
       
UNITED STATES
  T00033US01   6/23/1998   75/507,290   9/27/2005   2,999,409   REGISTERED    
25  
25 - Footwear
       
 
                               
COMFORT 2 (Stylized)
       
 
                               
UNITED STATES
  T30243US00   10/19/2004   78/502,056   12/13/2005   3,028,423   REGISTERED    
025  
025 - Footwear
       
 
                               
Daisy Design
       
 
                               
UNITED STATES
  T30232US09   5/15/2002   76/411,089   3/4/2003   2,693,058   REGISTERED    
025  
025 - Footwear, namely, women’s and children’s shoes, sneakers, boots, sandals
and slippers
       
 
                               
DREAMFLEX
       
 
                               
UNITED STATES
  T30476US00   12/10/2008   77/630,056   3/23/2010   3,764,842   REGISTERED    
25  
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 5

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
E (Stylized)
       
 
                               
UNITED STATES
  927   9/25/1997   75/979,570   11/21/2000   2,407,374   REGISTERED     25,35  
25 - Footwear
       
35 - Retail store serviecs for footwear, shirts, jackets, t shirts, hosiery,
socks. HandBags
       
 
                               
E (Stylized) 2007
       
 
                               
UNITED STATES
  T00049US02   3/19/2007   77/134,569   10/2/2007   3,301,612   REGISTERED    
35  
35 - Online and retail store serviecs for footwear, shirts, jackets, t shirts,
hosiery, socks. HandBags
       
UNITED STATES
  US136878   3/21/2007   77/136,787   10/2/2007   3,301,613   REGISTERED     25
 
25 - Footwear
       
 
                               
E logo long tail
       
 
                               
UNITED STATES
  T30470US00   5/9/2008   77/470,335   11/18/2008   3,534,064   REGISTERED    
25  
25 - Footwear
       
UNITED STATES
  T30470US01   5/9/2008   77/470,315   11/18/2008   3,534,063   REGISTERED    
35  
35 - Retail store services and computerized on-line retail store services
featuring shoes, apparel, outerwear, belts, handbags, jewelry, sunglasses,
accessories and legwear
       
 
                               
EACTIVE
       
 
                               
UNITED STATES
  T30494US00   10/14/2009   77/848,530   4/20/2010   3,778,100   REGISTERED    
25  
25 - Footwear
       
UNITED STATES
  T30494US01   10/14/2009   77/848,560   4/20/2010   3,778,101   REGISTERED    
35  
35 - On-line retail store services featuring footwear
       
 
                               
EACTIVE (Stylized)
       
 
                               
UNITED STATES
  T30494US02   10/14/2009   77/848,733   4/20/2010   3,778,102   REGISTERED    
35  
35 - On-line retail store services featuring footwear
       
UNITED STATES
  T30494US03   10/15/2009   77/849,333   4/20/2010   3,778,107   REGISTERED    
25  
25 - footwear
       
 
                               
EASY SPIRIT (Stylized)
       
 
                               
UNITED STATES
  3833/0040   7/26/1990   74/082,184   8/13/1991   1,653,988   REGISTERED     42
 
42 - Retail store services.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 6

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT (Stylized2) (Licenced in perpetuity to U.S. Shoe/Luxottica)
       
 
                               
UNITED STATES
  3833/0041   9/6/1991   74/201,053   7/14/1992   1,700,380   REGISTERED     9  
9 - Eyeglasses and frames for spectacles.
       
 
                               
EASY SPIRIT (Stylized3)
       
 
                               
UNITED STATES
  3833/0043   6/29/1998   75/510,108   5/30/2000   2,354,092   REGISTERED     25
 
25 - Footwear.
       
 
                               
EASY SPIRIT (Stylized4)
       
 
                               
UNITED STATES
  3833/0156   3/2/1987   73/647,191   12/1/1987   1,467,448   REGISTERED     25
 
25 - Footwear.
       
 
                               
EASY SPIRIT (Word Mark)
       
 
                               
UNITED STATES
  T00055US04   2/25/2002   78/110,808   12/9/2003   2,792,946   REGISTERED    
025  
025 - CLOTHING FOR WOMEN AND MISSES, NAMELY, SKIRTS, SUITS, SLACKS, SHORTS,
BLOUSES, SHIRTS, DRESSES, COATS, SWEATERS, CARDIGANS, PULLOVERS, JEANS, VESTS,
JACKETS, SCARVES AND SHAWLS
       
UNITED STATES
  T00055US06   8/19/2002   78/155,451   8/5/2003   2,747,302   REGISTERED    
025  
025 - Only Jackets in use as of July 27. 2009 inquiry
       
UNITED STATES
  3833/0042   8/28/1996   75/157,085   5/13/1997   2,061,593   REGISTERED    
18,25,42  
18 - Handbags
       
25 - Footwear
       
42 - Retail store services for footwear and handbags.
       
 
                               
EASY SPIRIT ANTI-GRAVITY
       
 
                               
UNITED STATES
  3833/0045   1/16/1997   75/226,595   9/7/1999   2,276,352   REGISTERED     25
 
25 - Footwear
       
 
                               
EASY SPIRIT COMFORT 2 (stylized)
       
 
                               
UNITED STATES
  T30198US00   12/19/2003   78/343,733   10/18/2005   3,007,314   REGISTERED    
025  
025 - FOOTWEAR
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 7

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
EASY SPIRIT SLIPPERS
       
 
                               
UNITED STATES
  3833/0047   11/5/1997   75/385,095   8/10/1999   2,269,779   REGISTERED     25
 
25 - Slippers
       
 
                               
EASY WEATHER
       
 
                               
UNITED STATES
  T30273US00   1/25/2005   78/553,302   5/9/2006   3,091,586   REGISTERED    
025  
025 - Footwear, namely, shoes and boots.
       
 
                               
ENZO
       
 
                               
UNITED STATES
  3833/0049   12/17/1997   75/407,068   5/15/2001   2,451,270   REGISTERED    
18  
18 - HANDBAGS, PURSES, AND SMALL LEATHER GOODS, NAMELY, CLUTCH PURSES, KEY
CASES, CREDIT CARD CASES, COSMETIC CASES SOLD EMPTY, CHANGE PURSES, WALLETS,
BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK HOLDERS
       
 
                               
ENZO ANGIOLINI (Word Mark)
       
 
                               
UNITED STATES
  922   7/25/2000   76/095,874   12/23/2003   2,798,225   REGISTERED     14  
14 - Jewelry and Watches
       
UNITED STATES
  T30224US01   1/15/2003   78/203,392   12/16/2003   2,794,901   REGISTERED    
25  
25 - Outerwear namely coats, jackets and raincoats
       
UNITED STATES
  3833/0011   11/1/1995   75/977,167   12/22/1998   2,213,513   REGISTERED     9
 
9 - SUNGLASSES
       
UNITED STATES
  3833/0050   2/5/1985   73/520,872   8/27/1985   1,356,882   REGISTERED     25
 
25 - Shoes
       
UNITED STATES
  3833/0051   2/8/1993   74/356,872   9/6/1994   1,852,811   REGISTERED    
18,42  
18 - Purses and handbags.
       
42 - Retail store services for purses, handbags and footwear.
       
UNITED STATES
  3833/0291   1/27/1999   75/628,746   1/18/2000   2,309,300   REGISTERED     35
 
35 - Retail store services in the fields of footwear, jewelry, hair accessories,
apparel, leather goods, scarves and shoe care.
       
 
                               
FYIO FLATTER YOURSELF INSIDE AND OUT
       
 
                               
UNITED STATES
  T30461US00   5/10/2007   77/177,488   9/2/2008   3,496,673   REGISTERED     25
 
25 - pants
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 8

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
GAROLINI
       
 
                               
UNITED STATES
  3833/0220   1/28/1980   73/247,941   12/15/1981   1,182,240   REGISTERED    
25  
25 - Women’s shoes.
       
 
                               
GAROLINI (Stylized)
       
 
                               
UNITED STATES
  3833/0219   1/6/1983   73/409,480   2/7/1984   1,266,417   REGISTERED     25  
25 - Footwear
       
 
                               
HOT 9
       
 
                               
UNITED STATES
  T30128US09   5/7/2004   78/414,790   4/19/2005   2,942,197   REGISTERED     35
 
35 - providing consumer information regarding trends in women’s fashion
footwear, apparel and accessories via global computer network
       
 
                               
HOT FOR SHOES
       
 
                               
UNITED STATES
  T30263US01   1/5/2005   78/542,476   6/27/2006   3,110,503   REGISTERED    
035  
035 - retail store services and computerized on-line retail store and website
services featuring shoes, apparel, outerwear, belts, handbags, jewelry,
sunglasses, accessories and legwear
       
 
                               
J JOYCE and Design
       
 
                               
UNITED STATES
  3833/0056   8/14/1997   75/341,104   11/17/1998   2,203,831   REGISTERED    
25  
25 - Footwear
       
 
                               
JD (Stylized)
       
 
                               
UNITED STATES
  T30239US00   4/10/1989   73/792,148   11/21/1989   1,567,298   REGISTERED    
25  
25 - Footwear
       
 
                               
JOAN & DAVID
       
 
                               
UNITED STATES
  T30233US01   1/29/1991   74/134,599   6/30/1992   1,697,635   REGISTERED    
042,018  
042 - retail store services both featuring clothing including footwear, leather
goods and accessories
       
018 - leather goods; namely, ladies’ handbags, luggage, wallets, key containers,
umbrellas
       
UNITED STATES
  T30233US04   12/8/2003   78/337,742   5/31/2005   2,957,089   REGISTERED    
025  
025 - shoes
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 9

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
JOAN & DAVID continued . . .
                               
UNITED STATES
  T30233US11   8/23/2004   78/471,989   11/1/2005   3,011,194   REGISTERED    
025  
025 - Footwear
       
 
                               
JOAN AND DAVID
       
 
                               
UNITED STATES
  T30233US09   1/14/1981   73/292,979   1/3/1984   1,263,011   REGISTERED    
025,018  
025 - Scarves, belts and women’s clothing-namely, gloves, sweaters, slacks,
coats, jackets, skirts, dresses, suits
       
018 - Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas
       
 
                               
JOAN HELPERN
       
 
                               
UNITED STATES
  T30241US00   10/3/1983   73/446,438   3/19/1985   1,325,974   REGISTERED    
25  
25 - Ladies Shoes
       
 
                               
JOYCE
       
 
                               
UNITED STATES
  T20200US00   2/12/2008   77/394,515   8/19/2008   3,488,518   REGISTERED    
25  
25 - Footwear
       
 
                               
JUST LIBBY
       
 
                               
UNITED STATES
  T30232US20   6/29/1992   74/802,109   5/30/1995   1,897,026   REGISTERED    
25  
25 - Footwear
       
 
                               
K9 BY NINE WEST
       
 
                               
UNITED STATES
  T30425US00   7/12/2006   78/927,989   5/22/2007   3.244,683   REGISTERED    
018  
018 - Leashes, collars and clothing for dogs and carriers for dogs
       
 
                               
LIBBY
       
 
                               
UNITED STATES
  T30232US14   1/22/1993   74/351,237   9/14/1993   1,792,712   REGISTERED    
25  
25 - footwear
       
 
                               
MILLION WISHES
       
 
                               
UNITED STATES
  T30298US01   7/8/2005   78/666,350   11/6/2007   3,331,226   REGISTERED     14
 
14 - Jewelry and [Watches]
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 10

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
MILLION WISHES continued . . .
                               
UNITED STATES
  T30298US02   7/8/2005   78/666,385   11/6/2007   3,331,227   REGISTERED     18
 
18 - HANDBAGS, PURSES, AND SMALL LEATHER GOODS, NAMELY, CLUTCH PURSES, [KEY
CASES], [CREDIT CARD CASES], COSMETIC CASES SOLD EMPTY, CHANGE PURSES,[
WALLETS], [BUSINESS CARD CASES], [PASSPORT CASES], [AGENDA CASES] AND [LIPSTICK
HOLDERS]
       
UNITED STATES
  T30298US03   7/8/2005   78/666,392   10/23/2007   3,320,238   REGISTERED    
25  
25 - SCARVES
       
 
                               
MOOTSIES
       
 
                               
UNITED STATES
  T30232US00   7/8/1987   73/670,883   2/23/1988   1,477,841   REGISTERED     25
 
25 - Footwear
       
 
                               
MOOTSIES KIDS
       
 
                               
UNITED STATES
  T30232US04   5/21/1992   74/277,557   2/2/1993   1,750,221   REGISTERED    
025  
025 - Footwear, namely, women’s and children’s shoes, sneakers, boots, sandals
and slippers
       
 
                               
MOOTSIES SPORT & Design
       
 
                               
UNITED STATES
  T30450US00   3/6/2007   77/123,062   7/1/2008   3,458,963   REGISTERED     25
 
25 - Footwear
       
 
                               
MOOTSIES TOOTSIES
       
 
                               
UNITED STATES
  T30232US02   5/31/1989   73/803,670   2/27/1990   1,584,784   REGISTERED    
025  
025 - Footwear, namely, women’s and children’s shoes, sneakers, boots, sandals
and slippers
       
 
                               
MOOTSIES TOOTSIES KIDS Daisy Design
       
 
                               
UNITED STATES
  T30232US15   5/15/2002   76/411,087   2/11/2003   2,686,451   REGISTERED    
25  
25 - Footwear, namely, women’s and children’s shoes, sneakers, boots, sandals
and slippers
       
 
                               
NINE & CO.
       
 
                               
UNITED STATES
  943   2/13/2001   78/048,042   1/14/2003   2,675,669   REGISTERED     25  
25 - SCARVES
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 11

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE & CO. continued . . .
                               
UNITED STATES
  T00145US01   5/14/2001   78/063,407   9/2/2003   2,760,248   REGISTERED     18
 
18 - HANDBAGS, POCKETBOOKS, SHOULDER BAGS, EVENING BAGS, STRAPS FOR HANDBAGS,
COSMETIC BAGS SOLD EMPTY, TOILETRY CASES SOLD EMPTY, GROOMING CASES SOLD EMPTY,
VANITY CASES SOLD EMPTY, WALLETS, BILLFOLDS, CREDIT CARD CASES, BUSINESS CARD
CASES, LEATHER KEY FOBS, KEY CASES, PASSPORT CASES, COIN PURSES, CLUTCH PURSES
CLUTCH BAGS, GENERAL PURPOSE PURSES, LEATHER AND NON-LEATHER DRAW STRING POUCHES
TO BE USED AS HANDBAGS, BOOK BAGS, BELT BAGS, LEATHER AND TEXTILE SHOPPING BAGS
SOLD EMPTY, TOTE BAGS, SADDLE BAGS, TRAVEL BAGS, ROLL BAGS, SLING BAGS,
OVERNIGHT BAGS, OVERNIGHT CASES, SHOE BAGS, FOR TRAVEL, WEEKENDER BAGS, DUFFEL
BAGS, SUIT BAGS, GARMENT BAGS FOR TRAVEL, GYM BAGS, BEACH BAGS, CARRY-ON BAGS,
TIE CASES, WAIST PACKS, FANNY PACKS, BACKPACKS, KNAPSACKS, DIAPER BAGS, ATTACHE
CASES, BRIEFCASES, DOCUMENT CASES, BRIEFCASE TYPE PORTFOLIOS, SATCHELS,
SUITCASES, LUGGAGE STRAPS FOR LUGGAGE, LUGGAGE TAGS, TRUNKS, UMBRELLAS, BEACH
UMBRELLAS, UMBRELLA CASES, SPORTSMEN’S HUNTING BAGS
       
UNITED STATES
  T00145US04   10/31/2001   78/091,015   8/5/2003   2,748,784   REGISTERED    
09  
09 - Sunglasses, [non-prescription eyeglasses, reading glasses, clip-on frames
and eye glass frames.]
       
UNITED STATES
  T00145US08   5/15/2001   78/063,564   9/10/2002   2,619,058   REGISTERED    
25  
25 - FOOTWEAR
       
UNITED STATES
  T00145US09   4/3/2002   78/119,148   6/17/2003   2,728,246   REGISTERED     25
 
25 - Sleepwear and robes
       
UNITED STATES
  T00145US12   5/16/2001   78/063,827   9/24/2002   2,626,723   REGISTERED    
14  
14 - jewelry
       
 
                               
NINE & COMPANY
       
 
                               
UNITED STATES
  T00145US05   10/31/2001   78/091,017   9/16/2003   2,765,670   REGISTERED    
25  
25 - Belts; [Legwear, namely hosiery, tights and socks;] Gloves, mittens,
scarves and hats.
       
UNITED STATES
  T00145US11   4/3/2002   78/119,153   11/29/2005   3,021,623   REGISTERED    
24  
24 - Bed Sheets, Pillow Cases, Pillow Shams, Blankets, Duvet Covers, Comforters,
Dust Ruffles, Bed Spreads, Unfitted Fabric Furniture Slipcovers; Table Covers;
Bath Mats and Towels; Curtains and Draperies
       
UNITED STATES
  T00145US14   9/19/2002   78/165,723   9/5/2006   3,139,721   REGISTERED    
021  
021 - toilet utensils, namely cups, toothbrush holders, facial tissue holders
and toilet tissue holders.
       
 
                               
NINE 9 WEST
       
 
                               
UNITED STATES
  T30152US06   8/25/2004   78/473,440   4/5/2005   2,938,313   REGISTERED    
025  
025 - Clothing, namely, pants, skirts, dresses, jackets, coats, shirts, blouses,
vests, shorts and sweaters
       
 
                               
NINE LOVES
       
 
                               
UNITED STATES
  T30468US01   4/14/2008   77/447,168   4/21/2009   3,610,071   REGISTERED    
35  
35 - Customer loyalty services and customer club services, for commercial,
promotional and/or advertising purposes
       
 
                               
NINE WEST Logo
       
 
                               
UNITED STATES
  3833/0067   2/5/1993   74/355,985   4/5/1994   1,829,417   REGISTERED    
18,42  
18 - Handbags and purses.
       
42 - Retail store services for footwear, purses and handbags.
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 12

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST VINTAGE AMERICA COLLECTION
       
 
                               
UNITED STATES
  T30484US02   5/4/2009   77/728,506   3/2/2010   3,756,103   REGISTERED     18
 
18 - Handbags
       
 
                               
NINE WEST (Word Mark)
       
 
                               
UNITED STATES
  915   3/8/2000   75,938,942   12/11/2001   2,518,612   REGISTERED     25  
25 - WEARING APPAREL FOR WOMEN NAMELY, LEATHER, KNIT AND WOVEN DRESSES, COATS,
SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS, T-SHIRTS, TANK-TOPS, CAMISOLES,
CARDIGANS, PULLOVERS, VESTS, PANTS, SHORTS, JEANS, SKIRTS, SCARVES AND HATS
       
UNITED STATES
  3833/0201   8/25/1998   75/542,257   8/24/1999   2,272,307   REGISTERED     25
 
25 - Clothing, namely — jackets, leather coats and rainwear.
       
UNITED STATES
  3833/0063   2/7/1992   74/245,243   6/8/1993   1,775,652   REGISTERED    
18,25,42  
18 - Handbags
       
25 - Shoes
       
42 - Retail store services for handbags and shoes.
       
UNITED STATES
  3833/0064   11/1/1995   75/013,127   1/27/1998   2,133,086   REGISTERED    
25,09  
25 - Hosiery
       
09 - Sunglasses
       
UNITED STATES
  3833/0203   8/12/1998   75/535,075   2/22/2000   2,322,474   REGISTERED     14
 
14 - Watches
       
UNITED STATES
  3833/0302   12/28/1998   75/612,495   5/21/2002   2,571,795   REGISTERED    
01,03,21  
01 - Waterproofing chemical compounds for articles of leather.
       
03 - Cleaning solvents, lotions and cream for footwear, and shoes and boot
polish.
       
21 - Shoe brushes and polishing cloths for applying solvents to be used as a
scuff remover.
       
UNITED STATES
  3833/0014   3/21/1996   75/076,480   5/18/1999   2,246,350   REGISTERED     9
 
9 - Sunglasses, non-prescription reading glasses, eyeglass cases,
                   
UNITED STATES
  3833/0015/US   12/2/1996   75/206,142   10/20/1998   2,198,938   REGISTERED  
  14  
14 - Jewelry
       
 
                               
NINE WEST 9 VINTAGE AMERICA COLLECTION & Design
       
 
                               
UNITED STATES
  T30484US00   3/24/2009   77/697,548   3/2/2010   3,756,026   REGISTERED     18
 
18 - Handbags
       
UNITED STATES
  T30484US01   3/24/2009   77/697,562   12/22/2009   3,729,941   REGISTERED    
25  
25 - tops, bottoms, footwear, belts
       
 
                               
NINE WEST Logo
       
 
                               
UNITED STATES
  3833/0066   4/2/1991   74/153,779   5/5/1992   1,685,412   REGISTERED     25  
25 - Shoes
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 13

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
NINE WEST STUDIO
       
 
                               
UNITED STATES
  T30115US00   1/24/2002   78/104,621   6/22/2004   2,856,725   REGISTERED    
25  
25 - FOOTWEAR
       
UNITED STATES
  T30115US01   5/13/2004   78/418,331   8/9/2005   2,984,262   REGISTERED     18
 
18 - HANDBAGS, PURSES, TOTEBAGS; SMALL LEATHER GOODS, NAMELY CLUTCH PURSES,
LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES SOLD EMPTY, CHANGE PURSES,
WALLETS, BUSINESS CARD CASES and PASSPORT CASES
       
 
                               
NINE WEST VINTAGE AMERICA COLLECTION
       
 
                               
UNITED STATES
  T30484US03   5/4/2009   77/728,497   12/22/2009   3,729,956   REGISTERED    
25  
25 - belts, bottoms, footwear, tops
       
 
                               
NINEWEST.COM
       
 
                               
UNITED STATES
  3833/0306   1/22/1999   75/625,945   10/17/2000   2,394,900   REGISTERED    
35  
35 - Computerized on-line retail store services featuring shoes, outerwear,
belts, handbags, jewelry, sunglasses and legwear.
       
 
                               
PAPPAGALLO (Large parrot Design)
       
 
                               
UNITED STATES
  T30231US00   8/6/2004   78/463,321   7/26/2005   2,980,017   REGISTERED     25
 
25 - Clothing, namely Skirts, Suits, Slacks, Shorts, Blouses, Tops, Dresses,
Jackets
       
 
                               
PAPPAGALLO (Stylized)
       
 
                               
UNITED STATES
  842   5/29/1957   72,031,022   5/19/1959   678,919   REGISTERED     25  
25 - Women’s shoes
       
 
                               
PAPPAGALLO (Word Mark)
       
 
                               
UNITED STATES
  3833/0332   10/28/1999   75/834,063   12/6/2005   3,023,949   REGISTERED    
25  
25 - Clothing, namely, rain wear, jackets, coats, vests, belts, socks, hosiery,
blouses, skirts, shirts, pants, sweaters, t-shirts, shorts, sweatshirts, sweat
pants, leggings, dresses, suits, hats, scarves and gloves.
       
UNITED STATES
  T30192US07   3/11/2009   77/688,097   5/11/2010   3,788,449   REGISTERED    
25  
25 - tops and bottoms
       
UNITED STATES
  T30192US08   3/11/2009   77/688,109   5/11/2010   3,788,450   REGISTERED    
25  
25 - footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 14

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
PAPPAGALLO PRINCESS
       
 
                               
UNITED STATES
  T30253US00   1/26/2007   77/092,012   9/18/2007   3,293,433   REGISTERED    
25  
25 - Bottoms; Tops
       
 
                               
RED CROSS
       
 
                               
UNITED STATES
  3833/0298   10/25/1973   73,004,592   10/15/1974   995,647   REGISTERED     25
 
25 - Ladies’ shoes.
       
 
                               
SAM & LIBBY
       
 
                               
UNITED STATES
  T30232US19   8/6/1990   74/801,051   5/18/1993   1,772,454   REGISTERED     25
 
25 - Clothing; namely, T-shirts, sweat shirts, jackets, hats, caps, footwear,
shirts, belts, shoes, tennis shoes, boots, sandals, and rainwear
       
UNITED STATES
  T30232US21   9/14/1992   74/313,859   6/22/1993   1,778,203   REGISTERED    
35  
35 - Retail store services
       
 
                               
SAM & LIBBY & Design
       
 
                               
UNITED STATES
  T30232US12   10/3/1983   74/085,089   6/4/1991   1,646,905   REGISTERED     25
 
25 - Footwear
       
UNITED STATES
  T30232US18   8/6/1990   74/801,172   8/3/1993   1,786,205   REGISTERED     25
 
25 - Clothing; namely, t-shirts, sweatshirts, jackets, hats, caps, footwear,
shirts, belts, shoes, tennis shoes, boots, sandals
       
 
                               
SAM & LIBBY and HEART DESIGN
       
 
                               
UNITED STATES
  T30438US00   4/9/2007   77/151,577   12/25/2007   3,358,982   REGISTERED    
25  
25 - Footwear
       
UNITED STATES
  T30438US01   3/10/2009   77/686,977   3/30/2010   3,766,257   REGISTERED    
25  
25 - Dresses
       
 
                               
SELBY
       
 
                               
UNITED STATES
  865   7/21/1941   71,445,534   1/13/1942   392,773   REGISTERED     25  
25 - Shoes made from leather, fabric, rubber, or combinations of these materials
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 15

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SELBY COMFORT FLEX
       
 
                               
UNITED STATES
  T15971US01   3/31/2005   78/598,922   4/4/2006   3,076,418   REGISTERED     25
 
25 - Footwear
       
 
                               
SELBY SHOES (Stylized)
       
 
                               
UNITED STATES
  871   7/21/1941   71,445,535   1/13/1942   392,774   REGISTERED     25  
25 - Shoes made from leather, fabric, rubber, or combinations of these
matererials
       
 
                               
SHOE WOO
       
 
                               
UNITED STATES
  T30467US00   2/28/2008   77/408,269   12/2/2008   3,541,640   REGISTERED    
25  
25 - Footwear
       
UNITED STATES
  T30467US01   2/29/2008   77/409,816   12/2/2008   3,541,642   REGISTERED    
35  
35 - Retail Footwear, Handbags, Small leather goods, Sunglasses, Hosiery stores
       
 
                               
SHOE WOO Stylized
       
 
                               
UNITED STATES
  T30467US02   6/6/2008   77/492,507   2/10/2009   3,573,872   REGISTERED     25
 
25 - Footwear
       
UNITED STATES
  T30467US03   6/6/2008   77/492,500   2/10/2009   3,573,871   REGISTERED     35
 
35 - Retail Footwear, Handbags, Small leather goods, Sunglasses, Hosiery stores
       
 
                               
SPA EASY SPIRIT
       
 
                               
UNITED STATES
  T20330US00   10/24/2007   77/311,744   4/6/2010   3,772,138   REGISTERED    
25  
25 - Footwear
       
 
                               
SPA EASY SPIRIT (Stylized)
       
 
                               
UNITED STATES
  3833/0089   8/12/1996   75/148,678   5/13/1997   2,061,568   REGISTERED     25
 
25 - Footwear
       
 
                               
SPIRIT LEVEL 1
       
 
                               
UNITED STATES
  T30226US00   5/27/2004   78/426,004   8/9/2005   2,983,255   REGISTERED     25
 
25 - Footwear
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 16

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
SPIRIT LEVEL 1 continued . . .
                               
UNITED STATES
  T30226US03   5/27/2004   78/426,323   7/19/2005   29,70,522   REGISTERED    
35  
35 - Providing consumer product information via the internet and on-line retail
store services
       
UNITED STATES
  T30226US12   6/7/2004   78/431,031   8/9/2005   2,983,306   REGISTERED     25
 
25 - socks
       
UNITED STATES
  T30226US17   6/16/2004   78/436,124   7/19/2005   2,970,636   REGISTERED    
35  
35 - Retail Store Services
       
 
                               
SPIRIT LEVEL 2
       
 
                               
UNITED STATES
  T30226US01   5/27/2004   78/426,036   8/16/2005   2,985,352   REGISTERED    
25  
25 - Footwear
       
UNITED STATES
  T30226US04   5/27/2004   78/426,329   7/26/2005   2,976,126   REGISTERED    
35  
35 - Providing consumer product information via the internet and on-line retail
store services
       
UNITED STATES
  T30226US13   6/7/2004   78/431,039   8/9/2005   2,983,307   REGISTERED     25
 
25 - socks
       
UNITED STATES
  T30226US18   6/16/2004   78/436,130   7/19/2005   2,970,637   REGISTERED    
35  
35 - Retail Store Services
       
 
                               
SPIRIT LEVEL 3
       
 
                               
UNITED STATES
  T30226US02   5/27/2004   78/426,069   8/16/2005   2,985,354   REGISTERED    
25  
25 - Footwear
       
UNITED STATES
  T30226US05   5/27/2004   78/426,339   7/19/2005   2,970,523   REGISTERED    
35  
35 - Providing consumer product information via the internet and on-line retail
store services
       
UNITED STATES
  T30226US14   6/7/2004   78/431,044   8/9/2005   2,983,308   REGISTERED     25
 
25 - socks
       
UNITED STATES
  T30226US19   6/16/2004   78/436,140   7/19/2005   2,970,638   REGISTERED    
35  
35 - Retail Store Services
       
 
                               
STUDIO 9 (Stylized)
       
 
                               
UNITED STATES
  T30302US00   8/2/2005   78/683,847   7/24/2007   3,269,747   REGISTERED     25
 
25 - Footwear
       
 
                               
STUDIO 9 (Word Mark)
       
 
                               
UNITED STATES
  T30315US00   9/22/2003   76/557,011   2/21/2006   3,060,702   REGISTERED    
25  
25 - Clothing, namely, shirts, tops, tank tops, blouses, skirts, dresses
       

 



--------------------------------------------------------------------------------



 



Owner Trademark Image   Printed: 4/7/2011   Page 17

                                  COUNTRY   REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES  
STUDIO NINE
       
 
                               
UNITED STATES
  T30319US00   9/22/2003   76/557,010   2/21/2006   3,060,701   REGISTERED    
025  
025 - Clothing, namely, shirts, tops, tank tops, blouses, skirts, dresses
       
 
                               
WESTIES
       
 
                               
UNITED STATES
  3833/0095   12/9/1983   73/456,272   11/20/1984   1,306,136   REGISTERED    
25  
25 - Shoes
       
UNITED STATES
  T15982US01   4/24/2002   78/123,671   3/4/2003   2,693,491   REGISTERED    
035  
035 - Retail store services for shoes, belts and handbags
       
 
                               
WESTIES (NEW DESIGN & LOGO)
       
 
                               
UNITED STATES
  3833/0096   4/12/1994   74/,511,720   5/7/1996   1,973,317   REGISTERED    
25,42  
25 - Cl.25: Footwear [and belts].
Cl.42: Retail store services featuring footwear, belts and handbags.
       
42 - Retail store services featuring footwear, belts and handbags.
       
 
                               
WESTIES (stylized 2009)
       
 
                               
UNITED STATES
  T30482US01   8/27/2009   77/814,169   4/20/2010   3,777,371   REGISTERED    
25  
25 - footwear
       
 
                               
WHAT’S YOUR SPIRIT LEVEL?
       
 
                               
UNITED STATES
  T30226US07   5/27/2004   78/426,349   7/19/2005   2,970,524   REGISTERED    
35  
35 - Providing consumer product information via the internet and on-line retail
store services
       
UNITED STATES
  T30226US16   6/16/2004   78/436,106   7/19/2005   2,970,635   REGISTERED    
35  
35 - Retail Store Services
         
END OF REPORT
      TOTAL ITEMS SELECTED =     157  

 



--------------------------------------------------------------------------------



 



         
Table of Contents
       
Foreign Applications
    1  
Jones Investment Co. Inc.
    1  
Foreign Applications
    24  
Nine West Development Corp.
    24  
Foreign Registrations
    69  
Jones Investment Co. Inc.
    69  
Foreign Registrations
    189  
Nine West Development Corp.
    189  
U.S. Applications
    57  
Jones Investment Co. Inc.
    57  
U.S. Applications
    64  
Nine West Development Corp.
    64  
U.S. Registrations
    69  
Jones Investment Co. Inc.
    303  
U.S. Registrations
    323  
Nine West Development Corp.
    323  

 



--------------------------------------------------------------------------------



 



Schedule 3.05
Properties
Copyrights and Copyright Applications

                  Name of Grantor   Copyright   Registration Date   Registration
Number   Country
NWD
  “Signature Pattern” fabric design   9/7/2007   VA 1-626-000   U.S.
JICO
  “Lion Mane” Design   5/22/2007   VA 1-415-331   U.S.
JICO
  MB-1168X       VA 353-452   U.S.
JICO
  MB-1177X       VA 353-453   U.S.
JICO
  MB-1175X       VA 361-530   U.S.
JICO
  MB-1176X       VA 361-529   U.S.
JICO
  HX-2863       VAu 219-523   U.S.
JICO
  MX-2859       VAu 225-060   U.S.
JICO
  LX-2865       VAu 225-061   U.S.
JICO
  KX-2860       VAu 225-062   U.S.
JICO
  JX-2862       VAu 226-065   U.S.
JICO
  CX-2858       VAu 225-064   U.S.
JICO
  BX-2870       VA 225-063   U.S.
JICO
  ME-8255X       VA 361-528   U.S.
JICO
  ME-8254X       VA 361-527   U.S.
JICO
  Savoy neck no. 146       VA 1-010-168   U.S.
JICO
  Savoy no. MBR-1010       VA 1-010-167   U.S.
JICO
  GMNK500GO       VA 1-010-166   U.S.
JICO
  GMBR3000GO       VA 1-010-165   U.S.
JICO
 
Perfume pin with amy/citrine
      VAu 442-077   U.S.
JICO
  Perfume pin onyx stone       VAu 442-076   U.S.
JICO
  Handbag pin with heart       VAu 442-075   U.S.
JICO
  Checkerboard handbag pin       VAu 442-074   U.S.
JICO
  Pin handbag with bottom drop       VAu 442-073   U.S.
JICO
  Top handle handbag pin       VAu 442-072   U.S.
JICO
  Gathered handbag pin       VAu 442-071   U.S.
JICO
  Deco handbag pin, sterling & marcasite       VAu 441-936   U.S.
JICO
  Handbag pin with tassel       VAu 441-935   U.S.
JICO
 
Perfume pin with atomizer, sterling & marcasite
      VAu 441-934   U.S.
JICO
  Perfume pin with tassel, sterling & marcasite       VAu 441-933   U.S.
JICO
  Deco perfume pin, sterling & marcasite       VAu 441-932   U.S.
JICO
  Criss-cross perfume pin, sterling & marcasite       VAu 441-931   U.S.
JICO
 
Perfume pin with eau de perfume, sterling/marcasite
      VAu 441-930   U.S.

 



--------------------------------------------------------------------------------



 



                  Name of Grantor   Copyright   Registration Date   Registration
Number   Country
JICO
 
Perfume pin with checkerboard, sterling /marcasite
      VAu 441-929   U.S.
JICO
  Sandal shoe pin       VA 911-565   U.S.
JICO
  Open toe       VA 911-522   U.S.
JICO
  Popcorn       VA 911-521   U.S.
JICO
  Jukebox       VA 911-520   U.S.
JICO
  Diner       VA 911-519   U.S.
JICO
  French fries       VA 911-518   U.S.
JICO
  Ice cream soda       VA 911-517   U.S.
JICO
  Hamburger       VA 911-516   U.S.
JICO
  Ice cream cone       VA 911-583   U.S.
JICO
  Hot dog       VA 911-582   U.S.
JICO
  Sneaker       VA 911-581   U.S.
JICO
  Loafer       VA 911-580   U.S.
JICO
  Cowboy boot       VA 911-579   U.S.
JICO
  High heel shoe       VA 911-573   U.S.
JICO
  Frog on lily pads       VA 669-436   U.S.
JICO
  Elephant       VA 669-435   U.S.
JICO
  Gecko       VA 669-434   U.S.
JICO
  Lion bracelet       VA 669-433   U.S.
JICO
  ME-8836       VA 638-832   U.S.
JICO
  MB-1562       VA 638-834   U.S.
JICO
  MB-1563       VA 638-833   U.S.
JICO
  Fish design       VA 564-162   U.S.
JICO
  Floral bar pin       VA 564-161   U.S.
JICO
  Gecko       VA 564-160   U.S.
JICO
  Floral earring       VA 564-159   U.S.
JICO
  Elephant ring       VA 564-158   U.S.
JICO
  MB-1371       VA 530-237   U.S.
JICO
  Caring pin       VA 528-294   U.S.
JICO
  Goldfish ring       VA 521-866   U.S.
JICO
  GB-16       VA 521-471   U.S.
JICO
  GB-50       VA 521-470   U.S.
JICO
  GE-53       VA 521-469   U.S.
JICO
  GB-03       VA 521-468   U.S.
JICO
  GB-43       VA 521-467   U.S.
JICO
  Bunny rabbits       VA 475-901   U.S.
JICO
  Double lion ring       VA 520-237   U.S.
JICO
  Olympic jewelry group       VAu 217-058   U.S.
JICO
  MMB-1       VAu 210-897   U.S.
JICO
  MB-1185X       VA 373-741   U.S.
JICO
  Lapel watch MWB-702-1       VA 353-299   U.S.
JICO
  Lapel watch MWB-709-2       VA 353-298   U.S.
JICO
  Lapel watch MWB-701-1       VA 353-297   U.S.
JICO
  Lapel watch MWB-702-3       VA 353-296   U.S.
JICO
  ME-8253X       VA 362-334   U.S.

 



--------------------------------------------------------------------------------



 



                  Name of Grantor   Copyright   Registration Date   Registration
Number   Country
JICO
  ME-8248X       VA 362-333   U.S.
JICO
  MB-1167XM       VA 356-844   U.S.
JICO
  MB-1178X       VA 356-843   U.S.
JICO
  Brooch MB-1069       VA 374-009   U.S.
JICO
  MB-1169X       VA 353-771   U.S.
JICO
  ME-8251X       VA 355-100   U.S.
JICO
  Ring MR-1050       VA 348-198   U.S.
JICO
  Ring MR-1051       VA 348-197   U.S.
JICO
  Ring MR-1052       VA 348-196   U.S.
JICO
  Ring MR-1055       VA 348-195   U.S.
JICO
  Earring ME-8164       VA 344-706   U.S.
JICO
  Earrings ME-8146       VA 344-705   U.S.
JICO
  Earring ME-8165       VA 344-704   U.S.
JICO
  MB-1080       VA 341-780   U.S.
JICO
  Earring ME-8183       VA 377-953   U.S.
JICO
  Earring ME-8208       VA 337-952   U.S.
JICO
  Bracelet MBR-773       VA 337-951   U.S.
JICO
  Bracelet MBR-777XA       VA 337-950   U.S.
JICO
  Bracelet MBR-776XA       VA 37-949   U.S.
JICO
  Earring ME-8206       VA 337-948   U.S.
JICO
  Earring ME-8207       VA 337-947   U.S.
JICO
  Earrings ME-8195       VA 337-946   U.S.
JICO
  Earrings ME-8196       VA 337-945   U.S.
JICO
  Earring ME-8218       VA 337-944   U.S.
JICO
  Earring ME-8197       VA 337-943   U.S.
JICO
  Earring ME-8133       VA 335-365   U.S.
JICO
  Earring ME-8167       VA 335-364   U.S.
JICO
  Earring ME-8122       VA 335-363   U.S.
JICO
  Earring ME-8123       VA 335-362   U.S.
JICO
  Earring ME-8121       VA 335-8121   U.S.
JICO
  Earring ME-8129       VA 335-360   U.S.
JICO
  Earring ME-8095       VA 335-359   U.S.
JICO
  Earring ME-8150       VA 335-358   U.S.
JICO
  Earring ME-8178       VA 335-357   U.S.
JICO
  Earring ME-8151       VA 335-356   U.S.
JICO
  Earring ME-8124       VA 335-355   U.S.
JICO
  Earring ME-8125       VA 335-354   U.S.
JICO
  Earring ME-8162       VA 335-353   U.S.
JICO
  Earring ME-8148       VA 335-352   U.S.
JICO
  Earring ME-8069       VA 335-351   U.S.
JICO
  Earring ME-8173       VA 335-350   U.S.
JICO
  Earring ME-8076       VA 335-349   U.S.
JICO
  Earring ME-8161       VA 335-348   U.S.
JICO
  Brooch MB-1093       VA 334-207   U.S.
JICO
  Brooch MB-1007       VA 334-206   U.S.
JICO
  Brooch MB-1006       VA 334-205   U.S.
JICO
  Earring, pin MB-1142       VA 334-204   U.S.
JICO
  Brooch MB-1017       VA 334-203   U.S.
JICO
  Brooch, buckle MB-1021       VA 334-202   U.S.
JICO
  Brooch, MB-1011       VA 334-201   U.S.
JICO
  Brooch MB-1078       VA 334-200   U.S.

 



--------------------------------------------------------------------------------



 



                  Name of Grantor   Copyright   Registration Date   Registration
Number   Country
JICO
  Brooch, earring, buckle MB-1018       VA 334-199   U.S.
JICO
  Brooch MB-1000       VA 334-198   U.S.
JICO
  Brooch MB-1079       VA 334-197   U.S.
JICO
  Brooch MB-1008       VA 334-196   U.S.
JICO
  Brooch MB-1090       VA 334-195   U.S.
JICO
  Brooch MB-1067       VA 334-194   U.S.
JICO
  Brooch, buckle MB-1097       VA 334-193   U.S.
JICO
  Brooch MB-1041       VA 334-192   U.S.
JICO
  Brooch MB-1046       VA 334-191   U.S.
JICO
  Brooch MB-1068       VA 334-190   U.S.
JICO
  Brooch MB-1066       VA 334-189   U.S.
JICO
  Brooch, buckle MB-1099       VA 334-188   U.S.
JICO
  Brooch, MB-1091       VA 334-187   U.S.
JICO
  Brooch, MB-1042       VA 334-186   U.S.
JICO
  Brooch, buckle MB-1084       VA 334-185   U.S.
JICO
  Earrings, pin MB-1146       VA 334-184   U.S.
JICO
  Brooch MB-1077       VA 334-183   U.S.
JICO
  Pin, earrings MB-1143       VA 334-182   U.S.
JICO
  Brooch MB-1098       VA 334-181   U.S.
JICO
  Brooch MB-1094       VA 334-180   U.S.
JICO
  Brooch MB-1002       VA 333-823   U.S.
JICO
  Brooch MB-1020       VA 333-015   U.S.
JICO
  Brooch, earring MB-1024       VA 333-014   U.S.
JICO
  Brooch MB-1003       VA 333-013   U.S.
JICO
  Brooch, earring MB-1022       VA 333-012   U.S.
JICO
  Brooch MB-1016       VA 333-011   U.S.
JICO
  MB-1035       VA 333-010   U.S.
JICO
  MB-1023       VA 333-009   U.S.
JICO
  MB-1009       VA 333-008   U.S.
JICO
  Brooch, earrings, belt buckle MB-1019       VA 330-405   U.S.
JICO
  Buckle, sterling silver ZA-521       VA 330-404   U.S.
JAGUSA
  COMPASS PRINT       VAu000462535   U.S.
JAGUSA
  LAUREN SPRING 2000       VAu000464638   U.S.

COPYRIGHT APPLICATIONS

                  Name of Grantor   Copyright   Application Filling Date  
Application Number   Country
Jones Jeanswear
  Grane” hummingbird design   2/12/2009   Application   U.S.
JICO
  Be Free Poem” by Andrea Bevington   3/20/2008   Application   U.S.

 



--------------------------------------------------------------------------------



 



Schedule 3.05(b)
Properties
Trademark License Agreements
Anne Klein
Collection XIIX, Ltd.
E. Gluck Corporation
Herman Kay, Inc.
Komar & Sons, Inc.
Leg Resource, Inc.
LF USA Inc. (formerly The Max Leather Group)
Luxottica S.r.l
Randa Luggage LLC
Vogue
Nine West
Carole Hochman Designs, Inc.
Collection XIIX, Ltd.
E. Gluck Corporation
G-III Apparel Group, Ltd.
Inter Parfums USA LLC
LF USA Inc. (formerly The Max Leather Group)
LJP International (Nine West, Sam&Libby, Mootsie Tootsie)
Philip Simon Brands Group, Inc.
Royce Too, LLC
Safilo USA, Inc.
Stylemark, Inc.
Energie
Sixty USA, Inc.
Easy Spirit
R&S Sales Company, Inc.
L.E.I.
Allure Eyewear
Ariela-Alpha International, LLC
Concept One Accessories
K-Bell
S. Rothschild & Co.
SME Consolidated Ltd
Steven Madden, Ltd
Stylemark, Inc.

 



--------------------------------------------------------------------------------



 



Gloria Vanderbilt
Carole Hochman Designs, Inc.
SME Consolidated Ltd
GloJeans
SME Consolidated Ltd
Steve Madden Ltd.
GRANE
S. Rothschild & Co.
Jones New York
Amerex Group, Inc.
Collection XIIX, Ltd
Essex Manufacturing, Inc.
G-III Apparel Group
Herman Kay, Inc.
Hudson Bay Company
Leg Apparel
LF USA Inc. (Formally Cipriani Accessories/The Max Leather Group)
Madison Maidens, Inc.
Marcraft Apparel Group
Phillips Van Heusen Corporation
REM Optical Company
Randa Canada, Ltd.
Stylemark Inc.
Utex Corporation
Nine West/Napier [Canada — jewelry]
Garbo Group, Inc. with Jones Jewelry Group, Inc.
Easy Spirit, Bandolino, Pappagallo and others
U.S. Shoe / Luxottica Group S.p.A. (royalty-free and in perpetuity for eyewear)
Pappagallo Retail License Arrangements
Alma Hall, Inc.
BBL Corp.
Dachei, Inc.
Kharrat / Candis
Kharrat Enterprises
Lemieur Inc.
Marm, Inc.
Nan-Lar, Inc.
Pappagallo of Minnesota
Ruth Ecklin
Sunfer, Inc.

 



--------------------------------------------------------------------------------



 



Susan Crawford & Mary John Payne
Travelers End Inc.
Walstar, Inc. ]
International
Al Jammaz Group (Anne Klein, JNY)
Apparel FZCO
Apparel Sp. Z O.O.
Beosport Systems, D.O.O.
Exclusive Brands International
F. & C. Lemonis S.A.
F.A. Al Hokair & Co.
Forus S.A.
Global Retail (Asia) Incorporated
GRI International Limited (Anne Klein)
GRI International Limited (Joan and David)
GRI International Limited (Nine West)
The House of Busby Limited
Industrias Piagui, S.A. De C.V. and West-Mex, S.A. De C.V.
Kurt Geiger Limited
Nine International
Park Bravo D1ş Ticaret A.Ş.
Piagui Comercial, S.A. De C.V.
Sherson Group Inc.
Starway Limited
Specialty Retail Store International Corp.
Sudo Corp. (Anne Klein)
Sung Chang Interfashion Co, Ltd.
Super Brands Ltd.
Takihyo Company, Ltd.
Toray Industries, Inc.
Andrew Marc / Marc Moto
GIII Apparel Group, Inc. to Jones Jeanswear Group, Inc.
B Brian Atwood
BKA International, Inc. to JAG Footwear, Accessories and Retail Corporation
Dockers
Levi Strauss & Co to JAG Footwear, Accessories and Retail Corporation (Boys’
Footwear)
Levi Strauss & Co to JAG Footwear, Accessories and Retail Corporation (Womens’
Footwear)

 



--------------------------------------------------------------------------------



 



Givenchy
Givenchy Corporation to Victoria + Co Ltd. [nka Jones Jewelry Group, Inc.]
Jessica Simpson
VCJS LLC to Jones Jeanswear Group, Inc.
Live Life by Sanctuary
Sanctuary Clothing, Inc. to Jones Jeanswear Group, Inc.
Outsole Technology Patent License
E.S. Originals, Inc. to Nine West Footwear Corporation [nka JAG Footwear,
Accessories and Retail Corporation]
Capezio*
Retail Brand Alliance to Nine West Footwear Corporation (royalty-free and in
perpetuity for women’s footwear and retail stores for same)
The United States Shoe Corporation to Nine West Footwear Corporation (in
perpetuity)
 
*   New owner of mark has alleged we have abandoned our rights by non-use.
Rachel Roy
Rachel Roy IP Company, LLC to Jones Apparel Group USA, Inc.
Rachel Rachel Roy
NBA Properties, Inc. to Jones Apparel Group USA, Inc.[women’s fashion wear tops]
Intercompany License Agreements [by arrangement only]
Jones Investment Co. Inc. w/Jones Apparel Group USA, Inc.
        -Anne Klein marks
Jones Investment Co. Inc. w/Nine West Footwear Corporation [nka JAG Footwear,
Accessories and Retail Corporation]
        -Anne Klein marks
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
        -Anne Klein marks
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
        -Jones New York and Evan-Picone marks
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
        -Moderate marks [Erika, Energie, Norton McNaughton]
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
        -Gloria Vanderbilt marks
Jones Investment Co. Inc. w/Sun Apparel of Texas, Ltd. [transferred to Jones
Apparel of Texas II, Ltd., and nka Jones Jeanswear Group]
        -l.e.i. marks
Jones Apparel Group Canada, LP w/ Jones Investment Co. Inc.
        -Jones New York
Nine West Footwear Corporation [nka JAG Footwear, Accessories and Retail
Corporation] w/Nine West Development Corporation

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
NONE

 



--------------------------------------------------------------------------------



 



     
Schedule 3.14
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
GLOBAL PROPERTY PROGRAM
                                     
 
                                       
All Risks Perils including Boiler & Machinery and Business Interruption
$ 500,000,000     $100,000 except   Factory Mutual Ins Co     7/01/2010 -     $
1,131,200  
 
          $250,000 Foreign   LP892     7/01/2011          
 
          Garment Contractor                        
 
          or Sub-Contractor Locations                      
 
                                       
 
                          Includes CA Earthquake premium of $55,000  
 
                          Includes New Madrid outer counties prop of $20,000  
 
                          Includes Terrorism premium of $71,637  
 
                          Excludes Canada premium of $54,724  
 
                          Excludes Taxes and Surcharges  
 
                                       
Flood — Aggregate Per Policy Year
  $ 250,000,000     $100,000 Per Occ                        
 
                                       
But not to exceed in the Aggregate:
                                     
Flood in High Hazard Zones
$ 100,000,000     $100,000 Per Occ   $100,000 deductible applies to property
located in 500 Year Flood Zones                     $500,000 deductible applies
to property located in 100 Year Flood Zones
Flood — Garment Contractor and/or Subcontractor Locations
$ 10,000,000     $100,000 Per Occ                        
 
                                       
Earth Movement — Aggregate Per Policy Year but not to exceed:
$ 250,000,000     5% Separate Property Damage/Time Element   Includes all
locations where Time Element loss ensues, subject to a minimum of $250,000
combined all coverages, per Location except $100,000 combined all coverages, per
Location for locations in California  
High Hazard Zones — Annual Aggregate
$ 70,000,000                                  
 
                                       
California — Annual Aggregate
$ 5,000,000                                  
 
                                       
The Commonwealth of Puerto Rico
$ 5,000,000                                  
 
                                       
Hawaii
  $ 5,000,000                                  
 
                                       
Inner Counties of the New Madrid Zone
$ 5,000,000                                  

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
Pacific Northwest Seismic Zone
                                       
 
  $ 10,000,000     2% subject to min $100,000 Per Loc                        
Outer Counties of the New Madrid Zone
                                       
 
  $ 70,000,000     1% subject to min $100,000 Per Loc                        
All Other High Hazard Zones
                                       
 
  $ 10,000,000                                  
Accounts Receivable
  $ 100,000,000                                  
Automatic Coverage
  $ 100,000,000     90 Days to report                        
Automatic Coverage for Garment Contractors
                                       
and/or Subcontractors
  $ 10,000,000     90 Days to report                        
Brands and Labels
  Policy Limit                                
Coinsurance Deficiency and Currency
                                       
Devaluation
  $ 100,000,000                                  
Consequential Reduction in Value
  Policy Limit                                 Data, Programs or Software and
Computer   $ 25,000,000     Waiting period 48 Hours; 2 Day equivalent as
respects loss or damage caused by the malicious introduction of a machine code
or instruction, subject to minimum deductible of $250,000
Systems-Non-Physical damage Combined
                                       
Debris Removal
  Policy Limit                                
Decontamination Costs
  Policy Limit                                
Deferred Payments
  $ 100,000,000                                  
Delay in Start Up
  Policy Limit                                
Demolition and Increased Cost of Construction
  Policy Limit                                 Contingent Time Element
(excluding Earth Movement in High Hazard Zones)   $ 25,000,000     But not to
exceed a $10,000,000 limit per dependent time element location; Excluding Earth
Movement in High Hazard Zones for locations of a direct or indirect customer,
supplier, contract manufacturer or contract service provider; $100,000 combined
all coverages, per Location. 30 Days
Civil Authority
                                 
Difference in Conditions
  Policy Limit                                
Errors & Omissions
  $ 100,000,000                                  
Expediting Costs & Extra Expense Combined
  $ 100,000,000                                  
Extended Period of Liability
          30 Days                        
Fine Arts
  $ 100,000,000                                  
Gross Earnings
          Policy Limit                        
Gross Profit
          12 Month Period                        
Ingress/Egress
  $ 10,000,000     30 Days                        
Land and Water Contaminent or Pollution Cleanup,
                                       
Removal and Disposal
  $ 50,000                                  
Leasehold Interest
  $ 25,000,000                                  
Misc Personal Property — Per Location
  $ 10,000,000                                  
Misc. Unnamed Locations — Per Location
  $ 25,000,000                                  
Neighbor’s Recourse & Tenant’s Liability
  $ 25,000,000                                  
Non-Admitted Increased Tax Liability
  $ 100,000,000                                  
On Premises Services
  Policy Limit                                

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
Operational Testing
  Policy Limit                                

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
Off Premises Storage
  $ 10,000,000                                  
Professional Fees
  $ 100,000                                  
Protection and Preservation of Property
  Policy Limit                                
Related Reported Values
  Policy Limit                                
Rental Insurance
  Policy Limit                                
Research and Development
  Policy Limit                                
Salesman Samples
  $ 500,000                                   Service Interruption (PD & BI
Combined)   $ 25,000,000     But not to exceed $5,000,000 limit for voice, data
or video service Incoming services consisting of electricity, gas, fuel, steam,
water, refrigeration or from the lack of incoming or outgoing voice, data or
video service all by reason of any accidental occurrence to the facilities of
the supplier of such service, Excluding Earth Movement in High Hazard Zones 12
Hour Waiting Period for Locations inside US, 24 Hour Waiting Period for
Locations outside US
Soft Costs
  $ 10,000,000                                  
Tax Treatment of Profits
  Policy Limit                                
Temporary Removal of Property
  Policy Limit                                 Transportation           Excluded
except where provided by Salesman Samples        
Valuable Papers and Records
  $ 100,000,000                                  
Terrorism
  $ 5,000,000     Policy Deductible                        
Flood Property Damage & Time Element combined
                                       
when caused by or resulting from Terorism or
  $ 1,000,000                                  
Non Certified Acts of Terrorism Combined
                                       
Misc. Unnamed Locations, Property Temporary
                                       
Removed, and Flood
  $ 1,000,000                                  
Wind Action at Locations in Hawaii, Hong Kong, Guam, Puerto Rico & Tier 1
Counties in USA
          5% subject to min $100,000 Per Loc   Tier 1 counties of Alabama,
Florida, Georgia, Louisiana, Mississippi, North Carolina, South Carolina, Texas
and locations in Hawaii Hong Kong, Guam and the Commonwealth of Puerto Rico
Wind Action at Locations in Tier 2 Counties in USA
          3% subject to min $100,000 Per Loc   Tier 2 counties of Alabama,
Florida, Georgia, Louisiana, Mississippi, North Carolina, South Carolina and
Texas

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
EXCESS EARTHQUAKE — New Madrid Outer Counties
                                       
Excess Earthquake for New Madrid
  $ 25,000,000             Axis Surplus Ins Co     7/01/2010 -     $ 18,076.60  
Earthquake Zone “Outer Counties”
  Excess of $70,000,000           ECF727791-10     7/01/2011     35% Earned at
Inception
as defined by the primary FM Global policy
                                       
 
                                       
TRIA coverage Excluded
                                       
 
                                       
 
                                       
MARINE OPEN CARGO
                                       
 
                                       
Ocean/Inland Transit, Any One Vessel,
  $ 30,000,000     $25,000 Per Occ   Affiliated FM Ins. Co.     7/01/2010 -    
$ 403,000  
Below Deck/Container
                  OCP1243     7/01/2011     Flat Premium
 
                                  Not Subject to Adjustment
 
                                       
Any One Aircraft or Connecting Conveyance; “On Deck” of Any Vessel, subject to
an “O Deck Bill of Lading”
  $ 3,000,000                                  
On Deck of Any Vessel, subject to an “O Deck Bill of Lading”
                                       
Any One Package by Mail or Parcel Post
  $ 25,000                                  
Any One Domestic Inland Transit
  $ 10,000,000                                  
Any One Barge (Other Than as a Connecting Conveyance)
  $ 250,000                                  
 
                                        No Deductible applies to claims for FPA
losses, General Average and/or Salvage Charges                                
 
                                       
Coverage included for War Risks
                                       
 
                                       
EXCESS MARINE CARGO
  $ 30,000,000             Federal Insurance Company     7/01/2010 -     $
21,250  
 
  Excess of $30,000,000             258818       7/01/2011          
 
                                       
Any one shipment, any one occurrence
                                       

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
FINANCIAL PRODUCTS
                                     
Directors & Officers Liability — Primary
$ 25,000,000     $2,500,000 SEC   National Union Fire Ins.     6/30/2010     $
699,000  
 
          $1,500,000 EPL   023753741       6/30/2011          
 
            $1,500,000 Other                        
 
                                       
Excess Directors & Officers Liability
$ 20,000,000             Federal Ins. Co.     6/30/2010     $ 363,480  
1st Layer
  Excess of $25,000,000             81021932       6/30/2011          
 
                                       
Excess Directors & Officers Liability
$ 10,000,000             ACE American Ins. Co.     6/30/2010     $ 118,131  
2nd Layer
  Excess of $45,000,000             DOXG21658510007     6/30/20011          
 
                                       
Excess Directors & Officers Liability
$ 10,000,000             CODA     6/30/2010     $ 80,000  
3rd Layer — Side A XS/DIC
Excess of $55,000,000             JNY1691C     6/30/2011          
 
                                       
Not-For-Profit Protector
  $ 5,000,000     $ 15,000     National Union Fire Ins.     7/1/2010     $ 3,969
 
Jones New York in The Classroom
                019714670       7/1/2011          
 
                                       
Employment Practices Liability
$ 10,000,000     $350,000 - AOC   Zurich American Insurance Co.     6/30/2010  
  $ 205,000  
 
          $350,000 -        
Multi/Mass/Class   EPL654797501     6/30/2011          
 
                                       
Fiduciary Liability
  $ 15,000,000     $ 100,000     Federal Ins. Co.     6/30/2010     $ 68,000  
 
  Each Claim             81372947       6/30/2011          
 
                                       
Excess Fiduciary Liability
$ 10,000,000             National Union Fire Ins.     6/30/2010     $ 33,000  
 
  Excess of $15,000,000             023777738       6/30/2011          

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
Special Coverage
  $ 25,000,000     $ 0     National Union Fire Ins.     7/01/2008 -     $ 10,717
 
 
                  6472398       7/1/2011          
 
                                  Three Year Premium
 
                                       
Blanket Crime
  $ 10,000,000     $ 150,000     National Union Fire Ins.     6/30/2010 -     $
54,808  
 
                  019694337       6/30/2011          
 
                                       
 
                                       
TRADE DISRUPTION INSURANCE
  $ 50,000,000             Kiln Syndicate     7/01/2010 -     $ 427,553.20  
 
  (95% Indemnity = $47,500,000)           B080110481E10       6/30/2011        
 
 
                                       
 
                          Commission Credit (13.5% of Premium) = ($57,719.68)  
     
 
                          Continuity Credit (20% of P/Y Net Premium) =
($73,359.13)        
 
                          Net Premium = $296,474.39        
 
                                       
CONTINGENT STRIKE COVERAGE
  $ 25,000,000     $1,000,000 Each   Lloyds of London     7/01/2007 -     $
230,750  
 
  (95% Indemnity = $23,750,000)   and Every Claim   MP51162   Continuous        
 
                                       
 
                          Commission Credit (6.25% of Premium) = ($14,421.88)  
     
 
                          Continuity Credit (15% of P/Y Net Premium) =
($34,612.50)        
 
                          Net Premium = $181,715.63        
 
                                       

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
COMMERCIAL GENERAL LIABILITY
          $100,000 Per Occ -   Hartford Fire Ins.     7/01/2010 -     $ 141,335
 
(Domestic)
          Indemnity and   30 CSE C77402     7/01/2011          
 
          Expense                        
 
                                  Plus Monthly Paid
General Aggregate — Per Location
  $ 2,000,000                             Loss Billings
Products Completed Operations Aggregate
  $ 2,000,000                                  
Products Completed Operations Per Occurrence
  $ 1,000,000                                  
Each Occurrence
  $ 1,000,000                                  
Personal & Advertising Injury — Per Occurrence
  $ 1,000,000                                  
Damage to Premises Rented to You
  $ 1,000,000                                  
Medical Payments Coverage — Aggregate
  $ 10,000                                  
General Aggregate Cap Limit
  $ 15,000,000                                  
 
                                       
Employee Benefits Liability
                                       
Per Claim
  $ 1,000,000                                  
Aggregate
  $ 2,000,000                                  
 
                                       
BUSINESS AUTOMOBILE POLICY
                  Hartford Fire Ins. Co.     7/01/2010 -     $ 22,104  
(Domestic — All Other States)
                  30 CSE C77403     7/01/2011          
 
                                  $120 Surcharge cost included in above
Liability (Any Automobile) — CSL
  $ 1,000,000                                  
Personal Injury Protection
  Statutory                                
Uninsured/Underinsured Motorist
  $ 1,000,000                                  
Medical Payments — Per Person
  $ 10,000                                  
Comprehensive
  Actual Cash Value   $ 1,000                          
Collision
  Actual Cash Value   $ 1,000                          
 
                                       
Covered Autos — Per schedule on file with company
                                        Additional coverages provided: Towing,
Rental Reimbursement, and Drive Other Car Coverage                              
 

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
WORKER’S COMPENSATION
          $250,000 Per   Hartford Ins Co of Midwest     7/01/2010 -     $
402,670  
(All Other States — Deductible Plan)
          Loss Event   30 WN C77401     7/01/2011          
 
          Indemnity, Medical                        
 
          & Expense                        
 
                                  Including Surcharge of: $65,427
Workers’ Compensation
  Statutory                                
 
                                       
Employers Liability:
                                  Plus Monthly Paid
Bodily Injury — Each Accident
  $ 1,000,000                             Loss Billings
Bodily Injury — By Disease Policy Limit
$ 1,000,000                                  
Bodily Injury — By Disease — Each Employee
$ 1,000,000                                  
Maximum Loss Provision (Basket)
  $ 15,000,000                                  
 
                                       
 
                                       
 
                                       
WORKER’S COMPENSATION
          $250,000 Per Acc -   Hartford Ins Co of Midwest     7/01/2010 -     $
232,080  
(NY and WI — Paid Loss Ratio)
          Indemnity, Medical   30 WBR C77400     7/01/2011          
 
          & Expense                        
 
                                  Including Surcharge of $117,986 ($70,792
Deferred)
Workers’ Compensation
  Statutory                                
 
                                  Plus Monthly Paid
Employers Liability:
                                  Loss Billings
Bodily Injury — Each Accident
  $ 1,000,000                                  
Bodily Injury — By Disease Policy Limit
$ 1,000,000                                  
Bodily Injury — By Disease Each Employee
$ 1,000,000                                  
Maximum Loss Provision (Basket)
  $ 15,000,000                                  

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
CANADIAN AUTOMOBILE POLICY
                  The Hartford
05CON0131415     7/01/2010 - 7/01/2011     $ 2,140 (USD)  
 
                                       
Third Party Liability
  $ 1,000,000                                  
Comprehensive Deductible
          $ 1,000                          
Collision Deductible
          $ 1,000                          
 
                                       
Automobile per schedule on file with insurance company.
                                     
 
                                       
CANADIAN GENERAL LIABILITY POLICY
                  The Hartford 05LIA0131416     7/01/2010 - 7/01/2011     $
3,229 (USD)  
 
                                       
General Aggregate — Per Location
  $ 2,000,000                                  
Products Completed Operations Aggregate
$ 2,000,000                                  
Products Completed Operations Per Occurrence
$ 1,000,000                                  
Each Occurrence
  $ 1,000,000                                  
Personal & Advertising Injury — Per Occurrence
$ 1,000,000                                  
Damage to Premises Rented to You
  $ 1,000,000                                  
Medical Payments Coverage — Aggregate
$ 10,000                                  
General Aggregate Cap Limit
  $ 15,000,000                                  
 
                                       
Employee Benefits Liability
                                       
Per Claim
  $ 1,000,000                                  
Aggregate
  $ 2,000,000                                  

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
NETWORK LIABILITY POLICY
                  Pacific Insurance Company, Ltd. 00MB025255210     6/30/2010 -
6/30/2011     $ 205,287  
 
                                       
Data Privacy & Network Security Liability
  $ 10,000,000     $ 250,000                          
Internet & Communications Liability
  $ 10,000,000     $ 250,000                          
Notification Expense
  $ 3,000,000     $ 100,000                          
Crisis Management Expense
  $ 3,000,000     $ 100,000                          
Data Privacy & Regulatory Monitoring Expense
  $ 3,000,000     $ 100,000                          
Cyber Investigation Expense
  $ 250,000     $ 25,000                          
Business Interruption Loss
  $ 100,000 per hour     Waiting Period: 10
hours                          
 
  $ 5,000,000 Aggregate                                  
Cyber Extortion Loss
  $ 5,000,000     $ 250,000                          
Combined Aggregate for All Liability Coverage Parts
$ 10,000,000                                  
 
                                       
UMBRELLA LIABILITY POLICY
  $ 25,000,000     $25,000 SIR   Nat’l Union Fire Ins. Co. 15972441    
7/01/2010 - 7/01/2011     $ 94,750  
 
                                       
General Aggregate
  $ 25,000,000                                  
Products-Completed Operations Aggregate
  $ 25,000,000                                  
Each Occurrence
  $ 25,000,000                                  
Crisis Response
  $ 250,000                                  
Excess Casualty Crisis Fund
  $ 50,000                                  
 
                                       
Underlying Coverages:
                                       
General Liability $1,000,000 and $2,000,000 General Aggregate
                                     
Personal/Advertising Injury $1,000,000
                                       
Employers Liability:
                                       
Each Accident $1,000,000
                                       
Disease Policy Limit $1,000,000
                                       
Disease Each Employee $1,000,000
                                       
Automobile Liability — $1,000,000
                                       
Foreign Liability $1,000,000 (Premises/Products, Auto, Employers Liability)
                               
Employee Benefits Liability $1,000,000
                                       
Canadian General Liability $2,000,000
                                       
Canadian Auto $2,000,000
                                       
Non-Owned Aircraft $5,000,000
                                       

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
EXCESS LIABILITY POLICY
  $ 50,000,000             Liberty Insurance Underwriters Inc EXCNY1988922    
7/01/2010 - 7/01/2011     $ 51,500  
 
                                  Includes $1,500 TRIA Charge
 
                                       
General Aggregate
  $ 50,000,000                                  
Each Occurrence
  $ 50,000,000                                  
 
                                       
Excess of $25,000,000 Each Occurrence and Aggregate
                                       
 
                                       
EXCESS LIABILITY POLICY
  $ 25,000,000             St. Paul Fire & Marine QI06400960     7/01/2010 -
7/01/2011     $ 21,250  
 
                                       
General Aggregate
  $ 25,000,000                                  
Each Occurrence
  $ 25,000,000                                  
 
                                       
Excess of $75,000,000 Each Occurrence and Aggregate
                                       

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
INTERNATIONAL PACKAGE LIABILITY POLICY
                  ACE American Insurance Co. PHF D37500872     7/01/2010 -
7/01/2011     $ 40,159  
 
                                       
Territory — Anywhere in the World excluding the United States, its territories &
possessions and Puerto Rico. Also, any countryor jurisdiction which is subjected
to trade and economic sanctions imposed by the US
                                 
 
                                       
INTERNATIONAL THIRD PARTY LIABILITY
                                       
 
                                       
Bodily Injury & Property Damage — Each Occurrence
                                   
Aggregate of $2,000,000
  US $1,000,000                                
Personal Injury/Advertising Liability — Each Occurrence Aggregate
  US $1,000,000                                
Premises Legal Liability Limit — Each Occurrence and Aggregate
  US $1,000,000                                
Medical Expense Limit
  US $10,000                                
Employee Benefit Liability
  US $1,000,000                                
 
                                       
War or Terrorism Action Exclusion Applies
                                       
 
                                       
INTERNATIONAL AUTOMOBILE DIC/EXCESS LIABILITY
                                       
 
                                       
Excess/DIC, BI/PD (Combined Single Limit)
  US $1,000,000                                
Medical Expenses — each person
  US $10,000                                
Medical Expenses — each accident
  US $20,000                                
Hired Auto Physical Damage — any one accident
  US $25,000                                
Hired Auto Physical Damage — any one policy period
  US $25,000                                
 
                                       
War or Terrorism Action Exclusion Applies
                                       

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
FOREIGN VOLUNTARY WORKER’S COMPENSATION/EMPLOYERS LIABILITY
                                       
 
                                       
Employers Liability:
                                       
Bodily Injury by accident/each accident
  US $1,000,000                                
Bodily Injury by disease/policy limit — Incl Endemic Disease
  US $1,000,000                                
Bodily Injury by disease/each employee — Incl Endemic Disease
  US $1,000,000                                
Executive Assistance Services — Incl. Repatriation
  US $1,000,000                                
Employee AD&D — per covered persons
  US     $25,000                                
Aggregate
  US $1,500,000                                
 
                                       
US/Canadian Employees or Volunteers — State of Hire
                                       
Third Country Nationals — Country of Hire
                                       
Local Nationals — Employers Liability only
                                       
 
                                       
War or Terrorism Action Exclusion Applies
                                       
 
                                       
The following coverages are also included as part of the Foreign Package:
Accidental Death & Dismemberment, Kidnap and Extortion, Employee Hishonesty and
Money and Securities.
                                 
 
                                       
NON-OWNED AVIATION LIABILITY
                  Commerce & Industry Insurance Company AV185591606    
7/01/2010 - 7/01/2011     $ 4,003  
 
                          Includes $345 for War Liability and $207 applicable to
TRIA
 
                                       
Single Limit Bodily Injury — Each Occurrence
  $ 5,000,000                                  
Medical Expense — Each Person
  $ 5,000                                  
 
                                       
Covers any non-owned aircraft (excluding rotorwing aircraft) with seating
capacity not exceeding 30
                                       

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
ENVIRONMENTAL LIABILITY
                  Steadfast Ins. Co. EPC291231104     6/30/2010 -     $ 95,120
6/30/2013  
 
                                  Plus applicable surplus lines taxes
Each Loss
  $ 15,000,000     $50,000 Each Loss                   Includes TRIA charge of
1%
Total All Losses
  $ 15,000,000                                  
 
                                       
Coverage A: Third Party Environmental Liability
                                       
Coverage B: First Party Cleanup
                                       

         
Covered Properties — USA:
       
1. 11201 Armour, El Paso, TX (rear)
  Retro Date 1/01/2001
2. 11201 Armour, El Paso, TX (front)
  Retro Date 7/28/1998
3. 924 Newark Ave., Jersey City, NJ
  Retro Date 7/28/1998
4. 10 New Road, Providence, RI
  Retro Date 12/01/2001

         
Covered Properties — Mexico:
       
1. PAMI 2, Flor de Loto Y Eglontinas, S/N Villaa Jardin, Cuidad Lerdo, Durango,
Mexico
  Retro Date 7/28/1998
2. PAMI 3 and 4 Periferico Libramiento, Gomez Palacio-Lerdo-KM 11, Cuidad Lerdo,
Durango, Mexico
  Retro Date 7/28/1998
3. Greater Durango (Laundry) Blvd, Jose Ma. Patoni no. 5000 L-19 y 20 Ciudad
Industrial C.P. 34229 Durango Mexico
  Retro Date 9/01/2000
4. Calzada Constitution y Calle Oaxaca San Luis Rios Colorad, Sonora Mexico
  Retro Date 8/01/2002
5. Exportex; Calzada Constitution y Calle Oaxaca San Luis Rios Colorado, Sonora
Mexico
  Retro Date 8/01/2002

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
SURETY BONDS
                                       
 
                                       
Kim M. O’Byrne-Rozman Notary Bond #103824237 Commonwealth of PA
  $ 3,000             Travelers #103824237     6/25/2007 - 6/25/2011     $ 100  
 
                                       
Jones Apparel Group USA, Inc. Professional Soliciters Bond State of
Massachusetts
  $ 25,000             Fidelity & Deposit Co of MD #8823875     1/1/2011 -
12/31/2011     $ 250  
 
                                       
Jones Apparel Group USA, Inc. Professional Soliciters Bond State of Maine
  $ 25,000             Fidelity & Deposit Co of MD #8823876     11/30/2010 -
11/30/2011     $ 150  

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
Jones Apparel Group USA, Inc. Professional Soliciters Bond State of Alabama
  $ 10,000             Fidelity & Deposit Co of MD #8823877     10/28/2010 -
9/30/2011     $ 100  
 
                                       
Victoria + Co., Ltd. Importer Bond
  $ 200,000             Safeco Ins. Co. of America #50429006     6/08/2010 -
6/7/2011     $ 1,250  
 
                                       
JAG Footwear, Accessories and Retail Customs Bond
  $ 200,000             Fidelity & Deposit Co of MD. #091118008     1/1/2011 -
12/31/2011     $ 1,200  
 
                                       
Jones Jeanswear Group Importer Broker Customs Bond
  $ 4,600,000             Fidelity & Deposit Co of MD #101220010     1/28/2011 -
1/27/2012     $ 41,400  
 
                                       
Jones Apparel Group USA, Inc. Customs Bond
  $ 10,000,000             Safeco Ins. Co. of America #090105001     2/28/2011 -
2/27/2012     $ 87,500  
 
                                       
JAG Footwear, Accessories and Retail Corp. Importer Customs Bond
  $ 6,000,000             Safeco Ins. Co. of America #101220011     1/28/2011 -
1/27/2012     $ 52,500  

 



--------------------------------------------------------------------------------



 



     
JONES APPAREL GROUP
2010-11 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
CONTRACTUAL INDEMNIFICATION (“LPT” FOR NINEWEST OHIO DWRF LIABILITITES
  Unlimited           Illinois Union Ins. Co. (ACE) #RLOG2059707-0   10/01/00 -
Until Cancelled   $ 2,550,000 Plus $76,500 Surplus Lines Tax  
 
                                       
No deductilbe
                                       
 
                                       
CONTRACTUAL INDEMNIFICATION (“LPT”) FOR NINEWEST WORKERS
    A) $868,349             Nati’l Union Fire Ins Co. #1218486   06/15/00 -
Until Cancelled     A) $675,000  
COMPENSATION LIABILITIES
    B) $9,407,000             Nat’l Union Fire Ins Co. #1218486             B)
$4,655,000  
 
                                       
No Deductible
                                       
 
                                       
A) Liberty Mutual claims from 5/24/95 to 6/30/96
                                       
B) CNA claims from 7/01/96 to 6/30/99
                                       
 
                                       
CONTRACTUAL INDEMNIFICATION FOR NINEWEST OHIO SELF-INSURED WORKERS COMPENSATION
LIABILITIES (“LPT”
  $ 600,000             Starr Excess International Ins. Co. #1218485   06/15/00
- Until Cancelled   $ 340,000  
 
                                       
No Deductible
                                       
Gates MacDonald Claims from 10/1/95 to 9/30/00
                                       
 
                                       
CONDEMNATION/LOSS OF RENTS INSURANCE
  Not to exceed $450,888,588           Chubb Custom Ins. Co. 79475973    
2/28/1997 - 3/1/2022     $ 265,200  
 
                                       
Professional Liability Exclusion
                                       

 



--------------------------------------------------------------------------------



 



Schedule 3.15
Capitalization and Subsidiaries

                              State/Country of               Shares Issued and
Name of Corporation   Incorporation   Type of Shares   Shares Authorized  
Outstanding
Exportex de Mexico, S.A. de C.V.
  Mexico   Common     1,000       1,000  
JAG Footwear, Accessories and
  New Jersey   Common     1,000       100  
Retail Corporation
                       
The Jones Group Inc.
  Pennsylvania   Common     201,000,000       87,474,271*  
Jones Apparel Group Canada, LP
  Canada               Jones Canada, Inc.
owns .1%
and Jones Apparel Group
Canada ULC owns 476
partnership units
Jones Apparel Group Canada ULC
  Canada   Common     100,000,000       171,500  
Jones Apparel Group Holdings, Inc.
  Delaware   Common     1,000       1,000  
Jones Apparel Group USA, Inc.
  Delaware   Common     1,000       100  
Jones Canada, Inc.
  Canada   Common   Unlimited     100  
Jones Distribution Corporation
  Delaware   Common     200       200  
Jones Group Spain, The
  Spain   Common (Euro)     3,100       3,100  
Jones Holding Inc.
  Delaware   Common     1,000       100  
Jones International Limited
  Hong Kong   Common     100       100  
Jones Investment Co. Inc.
  Delaware   Common     200       100  
Jones Jeanswear Group, Inc.
  New York   Common     15,000       10,000  
 
      Preferred A     200,000       200,000  
 
      Preferred B     100,000       100,000  
Jones Jeanswear Group — Egypt, LLC
  Egypt   Common (EP)     50,000       50,000  
Jones Jewelry Group, Inc.
  Rhode Island   Common     50,000       3,405  
Jones Management Service Company
  Delaware   Common     1,000       1,000  
Moda Nicola International LLC
  Delaware   Membership Interests     1,000       1,000  
Nine West Development Corporation
  Delaware   Common     3,000       1,000  
Rachel Roy IP Company LLC
  Delaware   Membership Interests           Jones Investment Co. Inc.
holds 50% membership
interests; Royale Etenia LLC
(a non-subsidiary Delaware
LLC) holds 50% membership
interests

 

**   As of the close of business on 3/23/2011





--------------------------------------------------------------------------------



 



Schedule 3.18
Credit Card Arrangements
Jones Apparel Group USA, Inc.

1.   American Express

2.   First Data (Visa/Mastercard) [Bank of America Merchant Services, LLC]

3.   Discover Financial Services

Jones Apparel Group Canada, LP

1.   American Express (5 locations only)

2.   Moneris Solutions Corporation and Royal Bank of Canada (Visa/Mastercard)





--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness

 



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
SCHEDULE OF DEBT
APRIL 4, 2009

                              Oustanding               Principal   Senior Notes:
  Interest Rate     Balance  
Jones Apparel Group USA, Inc.
               
4.25% $250 Million Senior Notes due 2009
    4.250 %   $ 249,971,233  
5.125% $250 Million Senior Notes due 2014
    5.125 %     249,881,875  
6.125% $250 Million Senior Notes due 2034
    6.125 %     249,624,155  
 
             
 
               
Total JAG USA Senior Notes
          $ 749,477,263  
 
             

                                              Short Term     Long Term     Total
              Principal     Principal     Principal   Capital Leases:   Interest
Rate     Balance     Balance     Balance  
Jones Apparel Group USA, Inc.
                               
Capital Leases (Equipment)
  Various   $ 6,629     $ 16,525     $ 23,154  
 
                               
Jones Distribution Corporation
                               
Capital Lease (Virginia warehouse)
  Various     914,538       20,367,054       21,281,592  
 
                               
Jones Management Service Company
                               
Capital Leases (Computer Equipment)
  Various     1,428,293       719,895       2,148,188  
Capital Lease (Bristol 180 building)
  Various     544,701       7,657,090       8,201,791  
 
                               
Nine West Footwear Corporation
                               
Capital Leases (Equipment)
  Various     3,429       10,643       14,072  
 
                         
 
                               
Total CAPITAL LEASES
          $ 2,897,590     $ 28,771,207     $ 31,368,797  
 
                         

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

                      Debtor   Jurisdiction   Filing No.   Registration No.  
Secured Party   Collateral
Victoria & Co. Ltd
  Rhode Island   2007 05692270       TRoFS Limited  
All of the following property that has been sold or will be sold from time to
time by Debtor to Secured Party pursuant to the terms and conditions of a
Receivables Purchase Agreement between Debtor and Secured Party: (i) all right
title and interest of the Debtor in, to and under any and all rights to present
and future payments of amounts due and payable, whether due now or payable in
the future, (including any entitlement to late payment interest) as a result of
a contract or contracts between Debtor and [Kohl’s Department Stores]
(“Customer”) for the supply of goods and/or services to Customer, whether or not
earned by performance (“Accounts Receivable”), and the related obligations of
Customer to pay an agreed amount in respect of such Accounts Receivable
(“Payment Obligations”), in each case that Debtor sells to Secured Party;
(ii) all right, title and interest of Debtor in, to and under selected actions
of a Customer Managed Services Agreement governing Customer’s participation in
the electronic workflow management, database and operational accounting system
through which details and the status of all Accounts Receivables and the related
Payment Obligations purchase by Secured Party shall be recorded, as amended or
supplemented from time to time; and (iii) all proceeds of the foregoing.
 
                   
Jones Apparel Group Canada Inc. (Jones Apparel Group Canada, LP)
  Québec       02-0051618-0001   2411-7970 Quebec Inc.  
The movable property, fixtures, furniture, equipment. Inventory and other
movable property located in the lease premise situated as 3981 St-Laurent
Boulevard, Suite 215, Montreal, Quebec [$20,000.00 with interest at prime rate
plus 5%].

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones Apparel
Group Canada,
LP
  Québec           05-0290899-0004   Marcarko Ltée  
The universality of all of the movable properties being from time to time
located in the premises situated at 555 Chabanel Street West, Suite 510,
Montreal, Quebec, H2N 2H8, including, without limitation, machinery, equipment,
furniture, commercial layouts, inventory, merchandise, stock, claims and any
insurance proceeds with respect of said property, as well as any similar
property which could have been situated on the premises at any time whatsoever
since the beginning of the term.
 
                       
Jones Apparel
Group Canada,
LP
  Ontario     649587942     20081029 1956
1531 9415   CBSC Capital   “Equipment” and “Other”
 
                       
Jones Apparel
Group Canada,
LP
  Ontario     616859991     20050711 1454
15306695   Toyota Credit Canada Inc.  
“Goods”, “Equipment”, “Other”, “Motor Vehicle Included” and “Other”
Motor Vehicle: VIN 5PVNC6JM252S10600
 
                       
Jones Apparel Group Canada Inc.
  Ontario     613207323     20050308 1435
16165885   Toshiba Finance   “Equipment” and “Other”
Geeral Collateral Description: Photocopiers
 
                       
McNaughton Apparel Group Inc.
  New York     064102
200511081197831
200511101203196         Bank of America, N.A.  
“Equipment” generally described as One Eighth (1/8th) Undivided Interest of a
Beechjet 400A, s/n RK-305, N693TA with Two (2) Pratt & Whitney JT 15D-5 engines
sin JA 0375 & JA 0374
 
                       
Nine West
Footwear
Corporation
  Delaware     41499526         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #B60402): IBM Equipment Type 9993 W14236 All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (06/01/04)
 
                       
Nine West
Footwear
Corporation
  Delaware     41518960         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #B60402): IBM Equipment Type 9993

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
 
                     
W14236 All additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See DCC 9-505. (06/02/04)
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
1635456         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-003; 005-0326136-004
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
1716710         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-002
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
3582722         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #005-0326136-006
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
4051586         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-007
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
4535083         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-009
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
4699756         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-010

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Nine West
Footwear
Corporation
  Delaware     2008
3316708         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-013
 
                       
Nine West
Footwear
Corporation
  Delaware     2009
00357779         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-014
 
                       
Jones Apparel
Group
  New York     2004
02245145803         CIT Technology Financing Services, Inc.  
Mita C2030 Copier Serial #T3000803 Mita 6300 Copier Serial #Z3004222 “plus all
other types of office equipment and products, computers, security systems and
other items of equipment now and hereafter leased to and/or financed for
Debtor/Lessee by Secured Party/Lessor, and including all replacements, upgrades
and substitutions hereafter occurring to all of the foregoing equipment and all
now existing and future attachments, parts, accessories and add-ons for all of
the foregoing items and types of equipment, and all proceeds and products
thereof.”
 
                       
Jones Apparel
Group
  New York     2008 02150130490         Timepayment
Corporation  
QTY 2 Pure Elegance Water Equipment PHSI S/N — 099099, 099087
QTY 1 Vertex Water Equipment Counter Top S/N — 0011254
 
                       
Jones
Management
Service
Company
  Delaware     2007 0184225         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #D35443): IBM Equipment Type BFK889 All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (01/15/07) UCC Log Number:
 
                      CPD00D35443 4758505
 
                       
Jones
Management Service
Company
  Delaware     2007 1948222
2008 0573251         Wells Fargo Equipment Finance, Inc.   Supplement #
D00D56920

 



--------------------------------------------------------------------------------



 



                      Debtor   Jurisdiction   Filing No.   Registration No.  
Secured Party   Collateral
Jones Management Service Company
  Delaware   2007 2496494
20080151389       Wells Fargo Equipment Finance, Inc.   Supplement # D00D75384
 
                   
Jones Management Service Company
  Delaware   2007 3287975       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-03 0
 
                   
Jones Management Service Company
  Delaware   2007 3664561
20080151405       Wells Fargo Equipment Finance, Inc.   Supplement # D00F00000,
D00F00036
 
                   
Jones Management Service Company
  Delaware   2007 3699898
2008 0151397       Wells Fargo Equipment Finance, Inc.   Supplement # D00F00014
 
                   
Jones Management Service Company
  Delaware   2007 3700522       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-035
 
                   
Jones Management Service Company
  Delaware   2008 0292654       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-040
 
                   
Jones Management Service Company
  Delaware   2008 0596872       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-041
 
                   
Jones Management Service Company
  Delaware   2008 1054558       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-042

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones
Management Service
Company
  Delaware     2008 1336385         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-043
 
                       
Jones
Management Service
Company
  Delaware     2008 2371811         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-045
 
                       
Jones
Management Service
Company
  Delaware     2008 3481056         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-048
 
                       
Jones
Management Service
Company
  Delaware     2008 4172498         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-049
 
                       
Jones Management
Service Company
  Delaware     4273703 1         Canon Financial Services, Inc.  
Equip Desc: Copier, Quantity: 1, Model: IR3300, Serial#:
MPH72340, License#: , Equip#: , Asset Detail: Equip Desc: Copier, Quantity: 1,
Model: IR3300, Serial#:

                      MPH72305, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
 
                      GI04044604, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
 
                      GI04044598, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Copier, Quantity: 1, Model: IR6000, Serial#:
 
                      NSN18982, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
 
                      GK04063265, License#: , Equip#: , Asset Detail:

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones
Management Service Company
  Delaware     6002086 7         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #C82088): IBM Equipment Type 2005 2145 3584 3588
9992 All additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See UCC 9-505. (01/04/06)
 
                       
Jones
Management Service Company
  Delaware     6000992 8         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #C82169): IBM Equipment Type 7014 7212 7 310 7316
9113 91199992 9SSR All additions, attachments, accessories, accessions and
upgrades thereto and any and all substitutions, replacements or exchanges for
any such item of equipment or software and any and all proceeds of any of the
foregoing, including, without limitations, payments under insurance or any
indemnity or warranty relating to loss or damage to such equipment and software.
IBM Credit LLC files this notice as a precautionary filing. See UCC 9-505.
(01/03/06)
 
                       
Jones
Management Service Company
  Delaware     5126421 8         Canon Financial Services, Inc.  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-016
 
                       
Jones Management Service
  Delaware      5063541 8          Canon Financial
Services, Inc.  
Equip Desc: Copier, Quantity: 1, Model: IR5020, Serial#:
JCT18773, License#: , Equip#: ,Asset Detail:
Equip Desc: Copier, Quantity: 1, Model: IR4570, Serial#:
KFP01214, License#: , Equip#: ,Asset Detail:
 
                       
Jones
Management
Service
Company
  Delaware      4364684 3         Canon Financial Services, Inc.  
Equip Desc: Copier, Quantity: 1, Model: IR6000, Serial#:
NSN19711, License#: , Equip#: ,Asset Detail:
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
IT04121322, License#: , Equip#: ,Asset Detail:
Equip Desc: Copier, Quantity: 1, Model: IR3300, Serial#:
MPH74934, License#: , Equip#: ,Asset Detail:

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones
Management Service
Company
  Delaware     6011309 2         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LC Supp1ement(s) #C84149): IBM Equipment Type 1740 1815 2101 3584
3589 All additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See UCC 9-505. (01/11/06)
 
                       
Jones
Management Service
Company
  Delaware     6110766 3         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LC Supplement(s) #C92037): IBM Equipment Type BDP297 9SSR All
addidons, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (04/03/06) UCC Log Number: CPD00C92037
4758505
 
                       
Jones
Management Service
Company
  Delaware     6366089 1         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-025
 
                       
Jones
Management Service
Company
  Delaware     6411257 9         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-026
 
                       
Jones
Management Service
Company
  Delaware     6362250 3         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #003-0176661-024

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones Management Service Company
  Delaware     6271768 4         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-022
 
                       
Jones Management Service Company
  Delaware     6434287 9         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-028

 



--------------------------------------------------------------------------------



 



     
Existing Liens on Intellectual Property

                              Registration   Application       Recordation Date
of Grantor   Mark   Number   Number   Security Interest   Security Interest
Nine West Development Corporation
  DAVID AND JOAN   1,508,301       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JD (stylized)   1,567,298       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN & DAVID   1,697,635       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN AND DAVID   1,263,011       Paragon Capital LLC   04/28/2000
 
      1,498,122       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN AND DAVID TOO   1,508,302       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN HELPERN   1,325,974       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JUST LIBBY   1,897,026       General Electric Capital Corp.†   05/02/1997
 
              First National Bank of Boston†   04/16/1997
Nine West Development Corporation
  SAM & LIBBY (word)   1,778,203       General Electric Capital Corp.†  
05/02/1997
 
              First National Bank of Boston†   04/16/1997
 
      1,772,454       General Electric Capital Corp.†   05/02/1997
 
              First National Bank of Boston†   04/16/1997
Nine West Development Corporation
  SAM & LIBBY logo   1,786,205       General Electric Capital Corp.†  
05/02/1997
 
              First National Bank of Boston†   04/16/1997
 
      1,646,905       General Electric Capital Corp.†   05/02/1997
 
              First National Bank of Boston†   04/16/1997
Jones Investment Co.Inc.
  ALBERT NIPON   1,395,825       Chase Manhattan Bank   07/13/1999
Jones Investment Co. Inc.
  ALBERT NIPON and design   1,042,953       Chase Manhattan Bank   07/13/1999
Jones Investment Co. Inc.
  ALBERT NIPON SUITS   1,627,251       Chase Manhattan Bank   07/13/1999
Jones Investment Co. Inc.
  ANNE KLEIN   1,613,344       Chase Manhattan Bank   07/15/1999
 
      1,738,435       Chase Manhattan Bank   07/15/1999
 
      1,016,890       Chase Manhattan Bank   07/15/1999
 
      1,006,943       Chase Manhattan Bank   07/15/1999
 
      1,074,926       Chase Manhattan Bank   07/15/1999
 
      1,049,090       Chase Manhattan Bank   07/15/1999

 



--------------------------------------------------------------------------------



 



     

                              Registration   Application       Recordation Date
of Grantor   Mark   Number   Number   Security Interest   Security Interest
 
      1,046,318       Chase Manhattan Bank   07/15/1999
 
      1,052,858       Chase Manhattan Bank   07/15/1999
 
      1,611,081       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  ANNE KLEIN II   1,573,264       Chase Manhattan Bank   07/15/1999
 
      1,425,808       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  ANNE KLEIN RAINWEAR   1,410,608       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  ANNE KLEIN and lion   1,511,071       Chase Manhattan Bank   07/09/1999
 
  head design                
 
              Natwest Bank   02/17/1995
 
                  12/29/1995
Jones Investment Co. Inc.
  CODEBLEU   1,334,428       Fleet Bank   04/08/1997
 
              Republic National Bank of NY   03/20/1995
 
      1,634,872       Natwest Bank   02/17/1995
 
                  12/29/1995
 
              Fleet Bank   04/08/1997
 
              Republic National Bank of NY   03/20/1995
Jones Investment Co. Inc.
  COTTON SPIRIT   1,538,271       Foothill Capital Corp.*   08/06/2001
 
      854,224       Plaid Holdings Corp.†   10/20/1992
Jones Investment Co. Inc.
  EVAN-PICONE   1,250,451       Plaid Holdings Corp.†   10/20/1992
 
      1,668,985       Plaid Holdings Corp.†   10/20/1992
Jones Investment Co. Inc.
  G.V.Initials Design   1,171,375       Nationsbanc Commercial Corp.  
09/11/1997
Jones Investment Co. Inc.
  GLORIA VANDERBILT   1,699,162       Nationsbanc Commercial Corp.   09/11/1997
 
  (signature)                
 
      1,289,670       Nationsbanc Commercial Corp.   09/11/1997
 
      1,929,150       Nationsbanc Commercial Corp.   09/11/1997
 
      1,289,670       Nationsbanc Commercial Corp.   09/11/1997
 
      1,594,237       Nationsbanc Commercial Corp.   09/11/1997

 



--------------------------------------------------------------------------------



 



     

                              Registration   Application       Recordation Date
of Grantor   Mark   Number   Number   Security Interest   Security Interest
 
      1,891,168       Nationsbanc Commercial Corp.   08/08/1997
 
      1,210,561       Nationsbanc Commercial Corp.   08/08/1997
Jones Investment Co. Inc.
  KASPER   1,162,830       Chase Manhattan Bank   07/13/1999
 
      1,016,971       Chase Manhattan Bank   07/15/1999
 
      1.016,891       Chase Manhattan Bank   07/15/1999
 
      1,032,219       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  (LOGO) [y90974y9097406.gif]   1,052,859       Chase Manhattan Bank  
07/15/1999
 
    1,050,741       Chase Manhattan Bank   07/15/1999
 
    1,046,317       Chase Manhattan Bank   07/15/1999
 
    1,074,925       Chase Manhattan Bank   07/15/1999
 
    1,371,374       Nationsbanc Commercial Corp.   09/11/1997
 
    1,350,752       Nationsbanc Commercial Corp.   09/11/1997
Jones Investment Co. Inc.
  Swan design   1,586,875       Nationsbanc Commercial Corp.   09/11/1997
 
      1,649,898       Nationsbanc Commercial Corp.   09/11/1997
 
      1,606,340       Nationsbanc Commercial Corp.   09/11/1997
 
      1,155,671       Nationsbanc Commercial Corp.   09/11/1997
Jones Investment Co. Inc.
  VANDERBILT   1,331,536       Nationsbanc Commercial Corp.   09/11/1997
 
  GLORIA VANDERBILT                
 
  and design                
Jones Investment Co. Inc.
  VANDERBILT   1,333,913       Nationsbanc Commercial Corp   09/11/1997

 

†   General Electric Credit Corp. recorded two security interests but recorded
only one release.

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Existing Investments
Jones Apparel Group, Inc. and Subsidiary Investments
Money Market Investments as of 5/1/09

         
Jones Apparel Group USA, Inc:
       
BOA Columbia Money Market Reserves 238
  $ 34,138,899.03  
Citibank Columbia Money Market Reserves 1807
    19,245,216.53  
Suntrust Federated Prime Obligations Fund 010
    75,379,920.87  
PNC Blackrock Temp Fund
    17,204,456.06  
Suntrust Federated Gmnt Obligations Fund 005
    5,534,294.94  
BOA Columbia Gmnt Reserves Trust Fund 233
    78,370,717.90  
Citibank Columbia Gmnt Reserves Trust Fund 1809
    27,311,822.89  
PNC Blackrock Fed Fund #30
    41,527,018.30  
 
     
Total
  $ 298,712,346.52  
 
       
Investment in GRI as of 4/24/09:
       
Jones Apparel Group Canada, L.P
  $ 29,641,324  
 
     
Total Investments
  $ 29,641,324  
 
       
Loans and Investments to Contractors as of 4/4/09:
       
Jones Apparel Group USA, Inc.
  $ 5,250,000.00  
Jones Apparel Group Canada, LP
    464,112.00  
 
     
Total Loans and Advances to Contractors
  $ 5,714,112.00  
 
       
Investment in Rachael Roy IP Company LLC as of 4/4/2009:
       
Jones Investment Co. Inc.
  $ 28,927.00  
 
     
Total Investment
  $ 28,927.00  

 



--------------------------------------------------------------------------------



 



Schedule 6.05
Asset Sales





--------------------------------------------------------------------------------



 



Schedule 6.10
Existing Restrictions

1.   The Indenture   2.   Joint Venture Agreement with Royale Etenia to develop,
market and license the brand Rachel Roy   3.   Shareholder Agreement with GRI

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.01
EUROPEAN COLLATERAL AGENT SECURITY TRUST PROVISIONS

1.   DEFINITIONS   1.1   Definitions       In this Schedule:      
“Administrator” means any administrator appointed to manage the affairs,
business and assets of any Loan Party under the Collateral Documents.      
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.       “Losses” means losses (including loss of profit), claims,
demands, actions, proceedings, damages and other payments, costs, expenses and
other liabilities of any kind.       “Receiver” means any receiver, receiver and
manager or administrative receiver appointed by the European Collateral Agent
over all or any of the Collateral under the Collateral Documents whether solely,
jointly, severally or jointly and severally with any other person and includes
any substitute for any of them appointed from time to time.   2.   SECURITY
TRUSTEE PROVISIONS   2.1   Role of the European Collateral Agent       The
European Collateral Agent does not have any duties or obligations except for
those duties and obligations expressly set out in the Loan Documents. In
particular, the European Collateral Agent shall not be subject to the duty of
care imposed on trustees by the United Kingdom’s Trustee Act 2000.   2.2   No
fiduciary duties       The European Collateral Agent shall not be bound to
account to any other Lender Party for any sum or the profit element of any sum
received by it for its own account.   2.3   Business With the Loan Parties      
The European Collateral Agent may accept deposits from, lend money to, invest in
and generally engage in any kind of banking or other business with the Loan
Parties and any Affiliate of the Loan Parties.





--------------------------------------------------------------------------------



 



2.4   Discretions of the European Collateral Agent

  (a)   The European Collateral Agent may rely on:

  (i)   any representation, notice, document or other communication believed by
it to be genuine, correct and appropriately authorized; and     (ii)   any
statement made by a director, authorized signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his or her
knowledge or within his or her power to verify.

  (b)   The European Collateral Agent may assume that:

  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under Article VII of this Agreement); and     (ii)   any right vested in
any other Lender Party has not been exercised.

  (c)   Notwithstanding that the European Collateral Agent and one or more of
the other Lender Parties may from time to time be the same entity, such entity
has entered into the Loan Documents in those separate capacities. However, where
the Loan Documents provide for the European Collateral Agent and the other
Lender Parties to provide instructions to or otherwise communicate with one or
more of the others of them, then for so long as they are the same entity it will
not be necessary for there to be any formal instructions or other communication,
notwithstanding that the Loan Documents provide in certain cases for the same to
be in writing.     (d)   The European Collateral Agent may engage, pay for and
rely on the advice or services of any attorneys, accountants, surveyors or other
experts.     (e)   The European Collateral Agent may act in relation to the Loan
Documents through its personnel and agents.     (f)   Except as otherwise
expressly provided in the Loan Documents, the European Collateral Agent shall be
and is hereby authorized to assume without inquiry, in the absence of actual
notice to the contrary, that each Loan Party and the other parties to any of the
Loan Documents (other than the European Collateral Agent) is duly performing and
observing all the covenants and provisions contained in or arising pursuant to
the Loan Documents relating to it and on its part to be performed and observed.

2.5   Required Lenders instructions

  (a)   Unless a contrary indication appears in a Loan Document:

  (i)   the European Collateral Agent shall act in accordance with any
instructions given to it by the Required Lenders (or such other number or

2



--------------------------------------------------------------------------------



 



      percentage of the Lenders or Lender Parties as shall be necessary under
the circumstances as provided in Section 9.02 of this Agreement). If so
instructed by the Required Lenders (or such other number or percentage of the
Lenders or Lender Parties as shall be necessary under the circumstances as
provided in Section 9.02 of this Agreement) or in the absence of an instruction
from them, the European Collateral Agent shall refrain from acting or exercising
any power, authority, discretion or other right vested in it as European
Collateral Agent;

  (ii)   the European Collateral Agent shall not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Required Lenders (or if such other number or percentage of
the Lenders or Lender Parties, as shall be necessary under the circumstances as
provided in Section 9.02 of this Agreement); and     (iii)   any instructions
given by the Required Lenders (or such other number or percentage of the Lenders
or Lender Parties as shall be necessary under the circumstances as provided in
Section 9.02 of this Agreement) will be binding on all the Lenders.

  (b)   The European Collateral Agent may refrain:

  (i)   from acting (in accordance with the instructions of the Required Lenders
or such other number or percentage of the Lenders or Lender Parties as shall be
necessary under the circumstances as provided in Section 9.02 of this Agreement,
or otherwise) until it has received such security and/or indemnity as it may
require for any Losses (including any associated irrecoverable VAT) which it may
incur in complying with the instructions; and     (ii)   from doing anything
which may in its opinion be a breach of any law or duty of confidentiality or be
otherwise actionable at the suit of any person.

  (c)   In the absence of instructions from the Required Lenders (or such other
number or percentage of the Lenders or Lender Parties as shall be necessary
under the circumstances as provided in Section 9.02 of this Agreement, or
otherwise), the European Collateral Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Required Lenders.    
(d)   The European Collateral Agent is not authorized to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Loan Document.

3



--------------------------------------------------------------------------------



 



2.6   Responsibility for documentation       The European Collateral Agent is
not responsible for:

(i) the adequacy, accuracy and/or completeness of any information (whether oral
or written) supplied by any Lender Party, any Loan Party or any other person
given in or in connection with any Loan Document; or
(ii) the legality, validity, effectiveness, adequacy or enforceability of any
Loan Document or any other agreement, arrangement or other document entered
into, made or executed in anticipation of or in connection with any Loan
Document.

2.7   Exclusion of liability

  (a)   Without limiting Clause 2.7(b) below, the European Collateral Agent will
not be liable for any action taken by it under or in connection with any Loan
Document, unless directly caused by its gross negligence or willful misconduct.
    (b)   No Party may take any proceedings against any officer, employee or
agent of the European Collateral Agent in respect of any claim it might have
against the European Collateral Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Loan Document.
Any officer, employee or agent of the European Collateral Agent may rely on this
Clause 2.7(b).     (c)   The European Collateral Agent will not be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Loan Documents to be paid by the European Collateral Agent if
the European Collateral Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the European Collateral
Agent for that purpose.     (d)   The European Collateral Agent shall not be
under any obligation to insure any of the Collateral or any certificate, note,
bond or other evidence in respect of any of them or to require any other person
to maintain that insurance and shall not be responsible for any Losses which may
be suffered as a result of the lack or inadequacy of that insurance.     (e)  
The European Collateral Agent shall not be responsible for any Losses occasioned
to the Collateral, however caused, by any Loan Party or any other person by any
act or omission on the part of any person (including any bank, broker,
depository, warehouseman or other intermediary or any clearing system or the
operator of it), or otherwise, unless those Losses are occasioned by the
European Collateral Agent’s own gross negligence or willful misconduct. In
particular the European Collateral Agent shall not be responsible for any Losses
which may be suffered as a result of any assets comprised in the Collateral, or
any deeds or documents of title to them, being uninsured or inadequately insured
or being held by it or by or

4



--------------------------------------------------------------------------------



 



      to the order of any custodian or by clearing organizations or their
operators or by any person on behalf of the European Collateral Agent.     (f)  
The European Collateral Agent shall have no responsibility to any Loan Party as
regards any deficiency which might arise because such Loan Party is subject to
any tax in respect of the Collateral or any income or any proceeds from or of
them.     (g)   The European Collateral Agent shall not be liable for any
failure, omission or defect in giving notice of, registering or filing, or
procuring registration or filing of, or otherwise protecting or perfecting, the
security constituted over the Collateral.

2.8   Indemnity to the European Collateral Agent

  (a)   The European Collateral Agent may, in priority to any payment to the
Lenders, indemnify itself out of the Collateral in respect of, and pay and
retain, all sums necessary to give effect to this indemnity and to all other
indemnities given to it in the other Loan Documents in its capacity as European
Collateral Agent. The European Collateral Agent shall have a Lien on the
security constituted over the Collateral and the proceeds of enforcement of any
Collateral Documents for all such sums.     (b)   Any amount payable to the
European Collateral Agent by way of fees or indemnity under any Loan Document
shall include the cost of the European Collateral Agent’s management time or
other resources (which will be calculated on the basis of such reasonable daily
or hourly rates as the European Collateral Agent may notify to the Borrower
Representative).

2.9   Additional European Collateral Agent       The European Collateral Agent
may at any time appoint (and subsequently remove) any person to act as a
separate security trustee or as a co-trustee jointly with it (any such person,
an “Additional European Collateral Agent”):

  (a)   if it is necessary in performing its duties and if the European
Collateral Agent considers that appointment to be in the interest of the Lender
Parties; or     (b)   for the purposes of complying with or confirming to any
legal requirements, restrictions or conditions which the European Collateral
Agent deems to be relevant; or     (c)   for the purposes of obtaining or
enforcing any judgment or decree in any jurisdiction,

    and the European Collateral Agent will give notice to the Lender Parties of
any such appointment.

5



--------------------------------------------------------------------------------



 



2.10   Confidentiality

  (a)   In acting as security trustee for the Lender Parties, the European
Collateral Agent shall be regarded as acting through its syndication or agency
division which shall be treated as a separate entity from any other of its
divisions or departments.     (b)   If information is received by another
division or department of the European Collateral Agent, it may be treated as
confidential to that division or department and the European Collateral Agent
shall not be deemed to have notice of it.     (c)   Notwithstanding any other
provision of any Loan Document to the contrary, the European Collateral Agent is
not obliged to disclose to any other person:

  (i)   any confidential information; or     (ii)   any other information if the
disclosure would or might in its reasonable opinion constitute a breach of any
law or a breach of a fiduciary duty.

2.11   Relationship with the Lenders       The European Collateral Agent may
treat each Lender as a Lender, entitled to payments under the Collateral
Documents and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of any relevant Collateral Document.   2.12   Credit
Appraisal by the Lenders       Without affecting the responsibility of each Loan
Party for information supplied by it or on its behalf in connection with any
Loan Document, each Lender confirms to the European Collateral Agent that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Loan Document, including:

  (a)   the financial condition, status and nature of each Loan Party;     (b)  
the legality, validity, effectiveness, adequacy or enforceability of any Loan
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document;    
(c)   whether that Lender has recourse, and the nature and extent of that
recourse, against any party or any of its respective assets under or in
connection with any Loan Document, the transactions contemplated by the Loan
Documents or any other agreement, arrangement or other document entered into,
made or executed in anticipation of, under or in connection with any Loan
Document; and     (d)   the adequacy, accuracy and/or completeness of any
information provided by the European Collateral Agent, any other party or any
other person under or in connection with any Loan Document, the transactions
contemplated by the Loan

6



--------------------------------------------------------------------------------



 



      Documents or any other agreement, arrangement or other document entered
into, made or executed in anticipation of, under or in connection with any Loan
Document.

2.13   Security Documents

  (a)   The European Collateral Agent shall accept without investigation,
requisition or objection whatever title any person may have to the assets which
are subject to the Collateral Documents and shall not:

  (i)   be bound or concerned to examine or enquire into the title of any
person; or     (ii)   be liable for any defect or failure in the title of any
person, whether that defect or failure was known to the European Collateral
Agent or might have been discovered upon examination or enquiry and whether it
is capable of remedy or not.

  (b)   Upon the appointment of any successor European Collateral Agent under
Article VIII of this Agreement, the resigning European Collateral Agent shall
execute and deliver any documents and do any other acts and things which may be
necessary to vest in the successor European Collateral Agent all the rights
vested in the resigning European Collateral Agent under the Collateral
Documents.     (c)   Each of the other Lender Parties authorizes the European
Collateral Agent to hold each charge or lien created pursuant to any Collateral
Document or other Loan Document entered into with it in its sole name as
security trustee for the International Lender Parties.

2.14   Distribution of proceeds of enforcement

  (a)   To the extent that the Collateral Documents provide for the net proceeds
of any enforcement to be applied against the International Secured Obligations,
the European Collateral Agent shall pay them to the European Administrative
Agent or the Administrative Agent and such Applicable Administrative Agent shall
apply them in payment of any amounts due but unpaid under the Loan Documents, if
applicable in the order set out in Section 2.18(b) of this Agreement. This shall
override any appropriation made by any Loan Party.     (b)   The European
Collateral Agent may, at its discretion, accumulate proceeds of enforcement in
an interest bearing account in its own name.

2.15   No obligation to remain in possession       If the European Collateral
Agent, any Receiver or any delegate takes possession of all or any of the
Collateral, it may from time to time in its absolute discretion relinquish such
possession.

7



--------------------------------------------------------------------------------



 



2.16   European Collateral Agent’s obligation to account       The European
Collateral Agent shall not in any circumstances (either by reason of taking
possession of the Collateral or for any other reason and whether as mortgagee in
possession or on any other basis):

  (a)   be liable to account to any Loan Party or any other person for anything
except the European Collateral Agent’s own actual receipts which have not been
distributed or paid to that Loan Party or the persons entitled or at the time of
payment believed by the European Collateral Agent to be entitled to them; or    
(b)   be liable to any Loan Party or any other person for any principal,
interest or Losses from or connected with any realization by the European
Collateral Agent of the Collateral or from any act, default, omission or
misconduct of the European Collateral Agent, its officers, employees or agents
in relation to the Collateral or from any exercise or non-exercise by the
European Collateral Agent of any right exercisable by it under the European
Security Agreements unless they shall be caused by the European Collateral
Agent’s own gross negligence or willful misconduct.

2.17   Receiver’s and delegate’s obligation to account       All the provisions
of Clause 2.14 (above) shall apply in respect of the liability of any Receiver
or Administrator or delegate in all respects as though every reference in Clause
2.14 (above) to the European Collateral Agent were instead a reference to the
Receiver or, as the case may be, Administrator or delegate.

8



--------------------------------------------------------------------------------



 



Execution Version
EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings specified in the Amended and Restated Credit Agreement identified below
(as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the Credit Agreement
(including Letters of Credit, Guarantees, and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1. Assignor:
       
 
 
 
   
 
       
2. Assignee:
       
 
 
 
        [and is an Affiliate of /Approved Fund of [identify Lender]1]

 

1   Select as applicable.

Exhibit A

1



--------------------------------------------------------------------------------



 



     
3. Borrowers:
  The Jones Group Inc., Jones Apparel Group USA, Inc., Jones Apparel Group
Holdings, Inc., Jones Investment Co. Inc., Jones Jeanswear Group, Inc., Nine
West Development Corporation, JAG Footwear, Accessories and Retail Corporation,
Jones Jewelry Group, Inc. and Jones Apparel Group Canada, LP.
 
   
4. Administrative Agent:
  JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
   
5. Credit Agreement:
  The $650,000,000 Amended and Restated Credit Agreement, dated as of April 28,
2011, among the Borrowers, the other Loan Parties party thereto, the Lender
Parties party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
 
   
6. Assigned Interest:
   

                  Aggregate Amount of U.S.             Revolving Commitment /  
Amount of U.S.         U.S.   Revolving Commitment /     Percentage Assigned of
U.S.   Revolving Loans for all   U.S.     Revolving Commitment /   Lenders  
Revolving Loans Assigned     U.S. Revolving Loans2  
$
  $         %  
$
  $         %  
$
  $         %  

                  Aggregate Amount of             International A            
Revolving Commitment   Amount of International A     Percentage Assigned of A  
/ International A   Revolving Commitment /     International A Revolving  
Revolving Loans for   International A Revolving     Commitment / International  
all Lenders   Loans Assigned     Revolving Loans3  
$
  $         %  
$
  $         %  
$
  $         %  

                  Aggregate Amount of             International B            
Revolving Commitment   Amount of International B     Percentage Assigned of B  
/ International B   Revolving Commitment /     International B Revolving  
Revolving Loans for   International B Revolving     Commitment / International  
all Lenders   Loans Assigned     Revolving Loans4  
$
  $         %  
$
  $         %  
$
  $         %  

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.   4   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.

Exhibit A

2



--------------------------------------------------------------------------------



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:             

Exhibit A

3



--------------------------------------------------------------------------------



 



            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:           

Exhibit A

4



--------------------------------------------------------------------------------



 



         

            Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By           Title:                Consented to:

[NAME OF ISSUING BANK], as Issuing Bank
      By:           Title:                [Consented to:]5

[THE JONES GROUP INC.]
      By:           Title:             

 

5   To be added only if consent of the Borrower Representative is required by
the terms of the Credit Agreement.

Exhibit A

5



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to paragraph (a), (b) or (c)
of Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on any Agent or any other Lender, and (v) if it is a Lender
that is not a U.S. Person, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on any Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
Exhibit A

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
     Delivery of an executed counterpart of a signature page of this Assignment
and Assumption by facsimile or PDF transmission shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.
Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF DISCOUNT NOTE

Cdn $                                            Date:
                                        

FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
______________, 20___, to or to the order of JPMorgan Chase Bank, N.A. (the
“Holder”), the sum of Cdn$                  with no interest thereon.
     The undersigned hereby waives presentment, protest and notice of every kind
and waives any defenses based upon indulgences which may be granted by the
Holder to any party liable hereon and any days of grace.
     This promissory note evidences a BA Equivalent Loan, as defined in the
Amended and Restated Credit Agreement, dated as of April 28, 2011, among The
Jones Group Inc., a Pennsylvania corporation, Jones Apparel Group Holdings,
Inc., a Delaware corporation, Jones Apparel Group USA, Inc., a Delaware
corporation, JAG Footwear, Accessories and Retail Corporation, a New Jersey
corporation, Jones Jewelry Group, Inc., a Rhode Island corporation, Jones
Investment Co. Inc., a Delaware corporation, Jones Jeanswear Group, Inc., a New
York corporation, Nine West Development Corporation, a Delaware corporation, and
Jones Apparel Group Canada, LP, an Ontario limited partnership (collectively,
the “Borrowers”), the other Loan Parties party thereto, the Administrative Agent
and the other Lender Parties party thereto (as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and constitutes
indebtedness to the Holder arising under the BA Equivalent Loan. Payment of this
note shall be made at the offices of the Administrative Agent at 270 Park
Avenue, 44th Floor, New York, NY, 10017. Capitalized terms used and not defined
herein have the meanings given to them in the Credit Agreement.

            [NAME OF CANADIAN BORROWER]
      By:           Name:           Title:        

Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF BORROWING BASE CERTIFICATE
Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE

    To: The Lenders parties to the
        Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Amended
and Restated Credit Agreement, dated as of April 28, 2011 (as further amended,
modified, renewed or extended from time to time, the “Credit Agreement”), among
The Jones Group Inc., Jones Apparel Group USA, Inc., Jones Apparel Group
Holdings, Inc., Jones Investment Co. Inc., Jones Jeanswear Group, Inc., Nine
West Development Corporation, JAG Footwear, Accessories and Retail Corporation,
Jones Jewelry Group, Inc. and Jones Apparel Group Canada, LP (collectively, the
“Borrowers”), the other Loan Parties, the Lender Parties party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT:
     1. I am the duly elected ______________ of the Borrower Representative; and
     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements [and such
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes]6; and
     3. The examinations described in paragraph 2 did not disclose, except as
set forth below, and I have no knowledge of (i) the existence of any condition
or event which constitutes a Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement; and
     4. I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization during or at the
end of the accounting period covered by the
 

6   To be added only if this certificate is being delivered with the quarterly
or monthly financial statements (pursuant to Sections 5.01(b) and 5.01(c) of the
Credit Agreement).

Exhibit D

1



--------------------------------------------------------------------------------



 



attached financial statements without having given to (x) the Administrative
Agent the notice required by Section 4.15 of the U.S. Security Agreement or
(y) any other Applicable Administrative Agent or Applicable Collateral Agent the
notice required by any other Security Agreement; and
     5. [Schedule I attached hereto sets forth financial data and computations
of the Fixed Charge Coverage Ratio [demonstrating compliance with the
requirements of Section 6.12 of the Credit Agreement]7, all of which data and
computations are true, complete and correct as of the date of this certificate;
and]8
     6. Schedule II attached hereto sets forth the computation of the Average
Availability that is used to calculate the Applicable Rate.
     Described below are the exceptions, if any, to paragraph 3, providing in
detail, in the case of clause (i) thereto, the nature of the condition or event
which constituted a Default, the period during which such condition or event
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or in the case of clause
(ii) thereto, the change in GAAP or the application thereof and the effect of
such change on the attached financial statements:
     
 
     
 
     
 
     The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this _____ day of
___________, ___.

            THE JONES GROUP INC.,
as Borrower Representative

  By9:          Name:           Title:      

 

7   To be added only if this certificate is being delivered during any Level 1
Minimum Availability Period.   8   To be added only if this certificate is being
delivered with the monthly financial statements (pursuant to Section 5.01(c) of
the Credit Agreement.)   9   To be executed by the chief financial officer,
principal accounting officer, treasurer or controller of The Jones Group Inc.

Exhibit D

2



--------------------------------------------------------------------------------



 



SCHEDULE I
Calculation as of _________, ____
of the Fixed Charge Coverage Ratio
Schedule I

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Calculation as of _________, ____
of the Average Availability
Schedule II

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FORM OF U.S. GUARANTOR JOINDER AGREEMENT
U.S. GUARANTOR JOINDER AGREEMENT
     THIS U.S. GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
__________, ____, 20__, is entered into between ______________________, a
_________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement, dated as of April 28, 2011, among The
Jones Group Inc., Jones Apparel Group USA, Inc., Jones Apparel Group Holdings,
Inc., Jones Investment Co. Inc., Jones Jeanswear Group, Inc., Nine West
Development Corporation, JAG Footwear, Accessories and Retail Corporation, Jones
Jewelry Group, Inc. and Jones Apparel Group Canada, LP (collectively, the
“Borrowers”), the other Loan Parties party thereto, the Administrative Agent and
the other Lender Parties party thereto (as the same may be further amended,
modified, extended or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.
     The New Subsidiary and the Administrative Agent, for the benefit of the
Lender Parties, hereby agree as follows:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a U.S. Loan
Party under the Credit Agreement and a “U.S. Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a U.S. Loan Party
and a U.S. Loan Guarantor thereunder as if it had executed the Credit Agreement.
The New Subsidiary represents and warrants that all representations and
warranties made by the Loan Parties under Article III of the Credit Agreement,
as such representations and warranties relate to the New Subsidiary, are true
and correct as of the date hereof to the same extent as though made as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct on and as of such earlier date. The New
Subsidiary hereby agrees to be bound by all of the terms, provisions and
conditions contained in the Credit Agreement as of the date hereof, including
without limitation (a) all of the covenants set forth in Articles V and VI of
the Credit Agreement (to the extent applicable to it in its capacity as a U.S.
Loan Guarantor and U.S. Loan Party thereunder) and (b) all of the guaranty
obligations set forth in Article X of the Credit Agreement.
     2. If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
Exhibit E-1

 



--------------------------------------------------------------------------------



 



     3. The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
____________________
____________________
____________________
____________________
     4. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
     5. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall constitute an original, but all of
which when taken together shall constitute one and the same instrument.
     6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lender Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

            [NEW SUBSIDIARY]
      By:           Name:           Title:           Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Exhibit E-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF BORROWER JOINDER AGREEMENT
BORROWER JOINDER AGREEMENT
     THIS BORROWER JOINDER AGREEMENT (this “Agreement”), dated as of __________,
____, 20__, is entered into between ______________________, a _________________
(the “New Borrower”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement, dated as of April 28, 2011, among The Jones Group
Inc., Jones Apparel Group USA, Inc., Jones Apparel Group Holdings, Inc., Jones
Investment Co. Inc., Jones Jeanswear Group, Inc., Nine West Development
Corporation, JAG Footwear, Accessories and Retail Corporation, Jones Jewelry
Group, Inc. and Jones Apparel Group Canada, LP (collectively, the “Borrowers”),
the other Loan Parties party thereto, the Administrative Agent and the other
Lender Parties party thereto (as the same may be further amended, modified,
extended or restated from time to time, the “Credit Agreement”). All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.
     The New Borrower and the Administrative Agent, for the benefit of the
Lender Parties, hereby agree as follows:
     1. The New Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Borrower will be deemed to be a [U.S.]
[Canadian] [Belgian] [English] [French] [German] [Irish] [Italian] [Netherlands]
[Spanish] [Swiss]10 Borrower and a [U.S.] [Canadian] [Belgian] [English]
[French] [German] [Irish] [Italian] [Netherlands] [Spanish] [Swiss] Loan Party
under and for all purposes of the Credit Agreement and shall have all of the
obligations of a [U.S.] [Canadian] [Belgian] [English] [French] [German] [Irish]
[Italian] [Netherlands] [Spanish] [Swiss] Borrower and a [U.S.] [Canadian]
[Belgian] [England] [French] [German] [Irish] [Italian] [Netherlands] [Spanish]
[Swiss] Loan Party thereunder as if it had executed the Credit Agreement. The
New Borrower represents and warrants that all representations and warranties
made by the Loan Parties under Article III of the Credit Agreement, as such
representations and warranties relate to the New Borrower, are true and correct
as of the date hereof to the same extent as though made as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct on and as of such earlier date. The New Borrower hereby agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement applicable to it as a [U.S.] [Canadian] [Belgian] [English]
[French] [German] [Irish] [Italian] [Netherlands] [Spanish] [Swiss] Borrower and
a [U.S.] [Canadian] [Belgian] [English] [French] [German] [Irish] [Italian]
[Netherlands] [Spanish] [Swiss] Loan Party as of the date hereof, including
without limitation all of the
 

10   Throughout the Borrower Joinder Agreement, include bracketed references to
a U.S. Borrower and U.S. Loan Party, a Canadian Borrower and Canadian Loan
Party, or a European Borrower and European Loan Party as appropriate.

Exhibit E-2

 



--------------------------------------------------------------------------------



 



covenants set forth in Articles V and VI of the Credit Agreement. [Without
prejudice to the generality of the foregoing, the New Borrower hereby
acknowledges and agrees that it, as well as any Security Agreement delivered by
it, shall be subject to the provisions of Section 9.23 (Parallel Debt) of the
Credit Agreement.]11
     2. The New Borrower is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents and other
certificates, documents, instruments and agreements as required by the
Administrative Agent in accordance with the Credit Agreement.
     3. The address of the New Borrower for purposes of Section 9.01 of the
Credit Agreement is as follows:
____________________
____________________
____________________
____________________
     4. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall constitute an original, but all of
which when taken together shall constitute one and the same instrument.
     5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the New Borrower has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lender Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

            [NEW BORROWER]
      By:           Name:           Title:           Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

 

11   Include in the event the New Borrower is a Belgian Borrower, a German
Borrower or a Netherlands Borrower.

Exhibit E-2

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
     THIS U.S. TAX COMPLIANCE CERTIFICATE (this “Certificate”), dated as of
_____, 20__, is provided by [Name of Non-U.S. Person] (the “Lender”) pursuant to
Section 2.17(f)(ii)(D) of the Amended and Restated Credit Agreement, dated as of
April 28, 2011, among The Jones Group Inc., a Pennsylvania corporation, Jones
Apparel Group Holdings, Inc., a Delaware corporation, Jones Apparel Group USA,
Inc., a Delaware corporation, JAG Footwear, Accessories and Retail Corporation,
a New Jersey corporation, Jones Jewelry Group, Inc., a Rhode Island corporation,
Jones Investment Co. Inc., a Delaware corporation, Jones Jeanswear Group, Inc.,
a New York corporation, Nine West Development Corporation, a Delaware
corporation, and Jones Apparel Group Canada, LP, an Ontario limited partnership
(collectively, the “Borrowers”), the other Loan Parties party thereto, the
Administrative Agent and the other Lender Parties party thereto (as the same may
be further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings ascribed to them in the Credit Agreement. The Lender hereby
represents and warrants that:
     1. The Lender is the sole record and beneficial owner of the Loan(s) in
respect of which it is providing this Certificate.
     2. The Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code. In this regard, the Lender further represents and warrants that:
     (a) the Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction;
     (b) the Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
     (c) the Lender is acquiring an interest in a Loan for its own account, and
the Lender will not hold such interest, directly or indirectly, for or on behalf
of, or as nominee for, any bank. Further, the Lender is not a “conduit entity”
within the meaning of U.S. Treasury Regulations Section 1.881-3 and agrees that
it will promptly notify the Borrowers and the Administrative Agent if the Lender
becomes a “conduit entity” with respect to any Loans owned by it within the
meaning of such regulations or any successor thereto or other regulations
promulgated under Section 7701(l) of the Code; and
     (d) the Lender is not using funds to acquire an interest in any Loan that
were borrowed from a bank on a limited recourse or other basis, the effect of
which is to shift the economic benefits or burdens of ownership of an interest
in such Loan to such bank.
Exhibit F

 



--------------------------------------------------------------------------------



 



     3. The Lender meets all of the requirements under Code Section 871(h) or
881(c) to be eligible for a complete exemption from withholding of United States
withholding tax on interest payments made to it under the Credit Agreement,
including, without limitation, that it is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of any of the Borrowers and is
not a controlled foreign corporation related to any of the Borrowers (within the
meaning of Section 864(d)(4) of the Code). In addition, the Lender represents
and warrants that it has not taken, and will not take, any action that would
cause any Loan held by it at any time during the term of the Credit Agreement to
fail to be in registered form within the meaning of U.S. Treasury Regulations
Section 5f.103-1(c) or any successor regulations.
     4. The interest payments made under the Credit Agreement are not
effectively connected with the Lender’s conduct of a U.S. trade or business.
IN WITNESS WHEREOF, the undersigned has duly executed this Certificate.

            [Name of Non-U.S. Person]
      By:           Name:           Title:        

Date:____________________
Exhibit F

 



--------------------------------------------------------------------------------



 



EXHIBIT G
THE JONES GROUP INC.

      Form of Borrowing Request   Date:                

[If a Borrowing of U.S. Revolving Loans, to the Administrative Agent:]
JPMorgan Chase Bank, N.A.
270 Park Avenue, 44th Floor
NY1-K855
New York, NY 10017
Attention: Jones Apparel Account Officer
Facsimile No: (646) 534-2270
OR
[If a Borrowing of Canadian Revolving Loans, to the Canadian Administrative
Agent12:]
JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street
Royal Bank Plaza, Floor 18
Toronto M57 2J2 Canada
Attention: Auggie Marchetti
Telecopy: (416) 981-2375
OR
[If a Borrowing of European A Revolving Loans or European B Revolving Loans, to
the European Administrative Agent13:]
J.P. Morgan Europe Limited
Loans Agency 9th floor
125 London Wall
London EC2Y 5AJ
United Kingdom
Attention: Loans Agency
Telecopy: +44 20 7777 2360
Ladies and Gentlemen:
     This Borrowing Request is furnished pursuant to Section 2.03 of that
certain Amended and Restated Credit Agreement, dated as of April 28, 2011 (as
further amended, modified, renewed or extended from time to time, the
“Agreement”), among The Jones Group Inc., a Pennsylvania
 

12   With a copy to the Administrative Agent.   13   With a copy to the
Administrative Agent.

Exhibit G
1



--------------------------------------------------------------------------------



 



corporation (the “Company”), Jones Apparel Group Holdings, Inc., a Delaware
corporation, Jones Apparel Group USA, Inc., a Delaware corporation, JAG
Footwear, Accessories And Retail Corporation, a New Jersey corporation, Jones
Jewelry Group, Inc., a Rhode Island corporation, Jones Investment Co. Inc., a
Delaware corporation, Jones Jeanswear Group, Inc., a New York corporation, Nine
West Development Corporation, a Delaware corporation, and Jones Apparel Group
Canada, LP, an Ontario limited partnership (each a “Borrower”), the other Loan
Parties party thereto, the Lender Parties party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent for the Lender Parties. Unless otherwise defined
herein, capitalized terms used in this Borrowing Request have the meanings
ascribed thereto in the Agreement.
The Company in its capacity as Borrower Representative represents that, as of
this date, the conditions precedent set forth in Section 4.02 of the Agreement
are satisfied.
The Borrower Representative hereby notifies the Administrative Agent (or, in the
case of (1) a Borrowing of Canadian Revolving Loans, the Canadian Administrative
Agent, or (2) a Borrowing of European A Revolving Loans or European B Revolving
Loans, the European Administrative Agent) of its request of the following
Borrowing:

(1)   The Borrowing shall be to the credit of the following Borrower:
___________________________.

(2)   Facility under which the Borrowing will be made:

          o U.S. Facility   o International A Facility   o International B
Facility

(3)   Currency of the Borrowing:

         
 
  o US Dollars ($)   o Euros (€)  
 
  o Canadian Dollars (Cdn.$)   o Sterling (£)

 

(4)   Aggregate amount of the Borrowing: _____________; to be wired in the
following amounts to the following accounts:

[$] [Cdn.$] [€] [£] __________ to account no.__________________;
[$] [Cdn.$] [€] [£] __________ to account no.__________________;
[$] [Cdn.$] [€] [£] __________ to account no.__________________; and
[$] [Cdn.$] [€] [£] __________ to account no._________________.

(5)   Borrowing date of the Borrowing (must be a Business Day):
___________________.

(6)   The Borrowing shall be a o ABR Borrowing or o Eurodollar Borrowing or
(only for Canadian Borrowings) o BA Drawing or o Canadian Prime Rate Borrowing.

(7)   If a Eurodollar Borrowing, the duration of the Interest Period in respect
of such Eurodollar Borrowing:

         
 
  o One Month   o Three Months  
 
  o Two Months   o Six Months

Exhibit G

2



--------------------------------------------------------------------------------



 



(8)   If a BA Drawing, the requested duration of the initial Contract Period:

Approximately o 30 days       o 60 days       o 90 days

            THE JONES GROUP INC.,

as Borrower Representative
      By:           Name:           Title:        

Do not write below. For bank purposes only

              __Customer’s signature(s) verified   __Call-back performed   Holds
  By:

__CFC Used   Phone Number:

__Hold Placed/Pre-Approved   Spoke to:

__Same-day Credit/Pre-Approved   Date:

        Time:

 
RECEIVED BY (Print Name/Phone(Request Only))
  INITIALS   PROCESSED BY (Print name)   INITIALS   AUTHORIZED APPROVAL (Print
Name)   AUTHORIZED SIGNATURE   AUTHORIZED APPROVAL (Print Name)   AUTHORIZED
SIGNATURE

Exhibit G
3